        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 1 of 665

                                    Mimi Walters (CA-45) Research Report
       The following report contains research on Mimi Walters, a Republican member of Congress
        in California’s 45th district. Research for this research book was conducted by the DCCC’s
       Research Department between July 2017 and February 2018. By accepting this report, you
          are accepting responsibility for all information and analysis included. Therefore, it is your
       responsibility to verify all claims against the original documentation before you make use of
         it. Make sure you understand the facts behind our conclusions before making any specific
                                            charges against anyone.




Mimi Walters
Republican Incumbent in
California’s 45th Congressional District

Research Book – 2018
Last Updated February 2018



Prepared by the DCCC Research Department
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 2 of 665


                                         Table of Contents

Table of Contents....................................................................................... 2
Key Visuals................................................................................................ 4
Thematics ................................................................................................ 10
Walters: Career Politician ........................................................................ 11
Walters: At Home In The Swamp ............................................................ 15
Walters: Only Looking Out For Herself .................................................. 29
Walters: A “Good Politician,” Bad Representative .................................. 33
Personal & Professional History .............................................................. 55
Biography ................................................................................................ 56
Personal Finance ...................................................................................... 60
Political Career ........................................................................................ 62
Ethics ....................................................................................................... 69
Relationships ........................................................................................... 85
Donald Trump.......................................................................................... 90
Mike Pence ............................................................................................ 100
Issues ..................................................................................................... 102
Agriculture and Food Safety Issues ....................................................... 103
Budget Issues ......................................................................................... 105
Congressional Pay ................................................................................. 126
Consumer Issues .................................................................................... 127
Civil Rights & Liberties ......................................................................... 136
Crime & Public Safety Issues ................................................................ 141
Defense Issues ....................................................................................... 144
Economy & Jobs .................................................................................... 151
Education Issues .................................................................................... 152
Election Law & Campaign Finance ....................................................... 154
Energy Issues ......................................................................................... 157
Environmental Issues ............................................................................. 163
FEMA And Disaster Relief Issues ......................................................... 171
Foreign Policy Issues ............................................................................. 175
Gun Issues ............................................................................................. 181
Health Care Issues ................................................................................. 187
Housing Issues ....................................................................................... 201
                                                       2
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 3 of 665


Immigration and Border Issues .............................................................. 205
Jobs ........................................................................................................ 219
Labor ..................................................................................................... 221
LGBT Issues .......................................................................................... 227
National Security & Terrorism .............................................................. 230
Public Lands .......................................................................................... 233
Science and Technology Issues.............................................................. 234
Seniors’ Issues ....................................................................................... 236
State Issues ............................................................................................ 240
Tax Issues .............................................................................................. 245
Trade Issues ........................................................................................... 267
Transportation Issues ............................................................................. 270
Veterans Issues ...................................................................................... 272
Women’s Issues ..................................................................................... 276




                                                       3
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 4 of 665



Key Visuals
Video

Walters Said The January 2017 Shutdown Was Cuased By Democrats “For Political Purposes”

Walters Said The January Shutdown Was Caused By Democrats “For Political Purposes”

(Video) January 2017: Walters Said The January Shutdown Was Caused By Democrats “For Political
Purposes.” “[3:40] Well first of all let’s take a step back, and let’s just look to see what happened. For three days,
the Democrats have shut this government down, and they shut the government down for political purposes for an
issue that is not related to funding the government.” [Bloomberg, Markets: Balance of Power, 1/22/18]

Walters Said The Immigration Debate “Is No Related To Funding The Government”

(Video) January 2017: Walters Said The Immigration Debate “Is No Related To Funding The Government.”
“[3:45] For three days, the Democrats have shut this government down, and they shut the government down for
political purposes for an issue that is not related to funding the government. The American people have said,
‘Enough is enough. We don’t accept this, open up the government.’” [Bloomberg, Bloomberg Markets: Balance of
Power, 1/22/18]

Walters Said She Was “Very Hopeful” There Would be A Deal To Keep The Government From Shutting
Down, But “Very Disappointed” That Democrats Were “Obstructionists”

(Video) January 2018: Walters Said She Was “Very Disappointed” That Democrats Were “Obstructionists”
With Regards To Keeping The Government Open. “Walters: I was very hopeful. I'm very disappointed that
Chuck Schumer and the Democrats have been obstructionists, haven't moved this bill forward.” [Fox News, Fox
News @ Night, 1/19/18]

Walters Said She Supported A DACA Fix Before The Program Expired, And That It Should
Include Border Security

Walters Said She Wanted A Solution For DACA Recipients By The March 5th Expiration Of The Program
And That She Believed President Trump Was “Committed” To A Solution

(Video) January 2017: Walters Said She Wanted A Solution For DACA Recipients By The March 5th
Expiration Of The Program And That She Believed President Trump Wanted A Solution. “[4:08] Listen, I
am from California. This is a very important issue, in California, in my district, I want to make sure we have a
solution, and I want to make sure we have a solution by March fifth. No, I do not believe DACA is amnesty. My
response is that these are children, brought to this country, no fault of their own. This is the only country that they
know. We should not send them out of our country we should make sure they’re taken care of. […] The president
wants to make sure that we have a solution to DACA. And he is very committed to making sure that we have a
resolution.” [Bloomberg, Bloomberg Markets: Balance of Power, 1/22/18]

Walters Said She Believed Republicans Considered Border Security A Higher Priority Than Democrats

(Video) January 2017: Walters Said She Believed Republicans Considered Border Security A Higher
Priority Than Democrats. “[6:15] We have to have border security. If we’re going to have a DACA fix we have
to make sure our borders are secure. I think that’s one of the fundamental differences right now. I think that the

                                                            4
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 5 of 665


Republicans want to make sure our borders are secure, and I’m not quite sure our friends on the other side of the
aisle think that’s as high of a priority” [Bloomberg, Bloomberg Markets: Balance of Power, 1/22/18]

Walters Said That She Did Not Believe The Deferred Action For Childhood Arrivals Program Was
“Amnesty”

(Video) January 2018: A Bloomberg Journalist Said Walters Told Him She Did Not Believe A DACA Fix
Was Amnesty, As Rep. Jim Jordan Did. “[36:39] Earlier today I spoke with republican Mimi Walters, someone
who is a moderate republican on the issue of DACA. She is hoping there will be some type of centrist fix in line of
what the business community in Silicon Valley has been pushing for on the issue of DACA. Now, off camera, I
spoke with Jim Jordan, a republican from Ohio a member of the ultra-conservative Freedom Caucus, someone who
has a view of immigration that’s in line of Stephen Miller. He wants to keep in line with Stephen Miller. So there is
so divide within the republican party on policy. Point blank I asked congresswoman Walters if she thought DACA
was amnesty. She told me, ‘no.’” [Bloomberg, Bloomberg Markets: Americas, 1/22/18]

Walters Was On A Train That Crashed On The Way To The Republican Conference Retreat

(Video) January 2018: Walters Was On A Train That Crashed On The Way To The Republican Conference
Retreat. “[2:58] Well, first of all, my prayers go out to those that were injured and to the person that passed away.
This has been a horrible, tragic accident. My husband and I were on the train. We were in car number 6. We were
just outside of Charlottesville and suddenly felt this jolt. And didn't know what had happened. We knew we had hit
something. We looked out the window and saw this big white truck, you know, was just smashed up, and there
were a couple then on the ground.” [Fox News, Daily Briefing with Dana Perino, 1/31/18]

Walters Defended The Republican Tax Scam Bill By Criticizing Gov. Jerry Brown’s Tax Record
“Reckless”

Walters Wrote: “I Cannot Think Of Anyone Worse To Give Advice On Tax Policy Than Jerry Brown”

(Video) December 2017: Walters Wrote: “I Cannot Think Of Anyone Worse To Give Advice On Tax Policy
Than Jerry Brown.” “[26:55] Reporter Dave Bryan: To Which Republican Congress member Mimi Walters
Wrote, ‘I cannot think of anyone worse to give advice on tax policy than Jerry Brown. California is the highest
taxed state in the nation, and out state budget is out of control. We do not want to duplicate the governor’s reckless
tax and spend policies in Washington, D.C.” [KCAL 9, News, 12/4/17]

Walters Appeared With Trump For A Ceremonial Signing Of His Executive Order On Workforce
Development

Trump Thanked Walters During The Signing Ceremony For His Presidential Memorandum For The
Secretary Of Education

(VIDEO) September 2017: Trump Thanked Walters During The Signing Ceremony For His Presidential
Memorandum For The Secretary Of Education. “[00:26:22] Thank you all for being here. Thank you, thank you
very much for being with us. And Mimi Walters, thank you very much. Thank you, everybody. Thank you, susan.”
[Fox Business, Countdown to the Closing Bell with Liz Claman, 9/25/17]

“Good Politician”

Walters Joked That Not Answering A Question Made Her A “Good Politician”

2015: Walters Joked That Not Answering A Question Made Her A “Good Politician.” BRZEZINSKI: “First
of all, who do you like on the Republican field so far? I know you haven't endorsed anyone yet.” WALTERS:
                                                           5
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 6 of 665


“No, I'm still watching.” BRZEZINSKI: “A couple of names. (inaudible)” WALTERS: “We have a lot of good --
we have a lot of good candidates, and I'm just sort of watching the process to see how it all works out.”
BRZEZINSKI: “OK, so there's not -- there's not one, two, three, or four or five, even, that stand out to you?”
WALTERS: “No, I'm just watching.” BRZEZINSKI: “She's not going there.” WALTERS: “I'm a good politician.
I'm not going to answer that question.” [MSNBC Morning Joe, VIDEO 0:25-0:46, 6/8/15]

Planned Parenthood

Walters Said The Government Should Not “Continue To Fund” Planned Parenthood

2015: Walters Said The Government Should Not “Continue To Fund” Planned Parenthood, But Added That
Shutting Down Government Over It Could Set Back The “Pro-Life Movement.” CRUMPTON:
“Congresswoman, if we might circle back to what appears to be, for now at least, a vote that would prevent a
government shutdown, when the conversation was beginning about this tactic to shut down the government, one of
the things the GOP leadership had insisted upon was that there be some way to defund Planned Parenthood. What
were your thoughts on that? And what were the your constituents in your district in California telling you about
that?” WALTERS: “We need to look at Planned Parenthood, in light of -- especially in light of what the videos
that have been released. And there has been concern in our conference that we don't continue to fund Planned
Parenthood. And while I support that, the bigger question is, by us shutting down the government on this one
particular issue, it was going to end up costing us a lot more money to shut the government down. And many in the
pro-life movement believe that taking a stand on defunding Planned Parenthood right now and, you know, costing
the government to shut down, would take the pro-life movement a couple of steps backwards. And so we were
trying to be in-line with the pro-life movement, saying, OK, you know what, we want to move forward on this
issue, but this is just not the way to do it.” [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 0:54-
2:15, 9/30/15]

    2015: Walters: “We Want To Advance The Cause Of The Pro-Life Movement,” But “When You Shut
    Down The Government, You Are Costing The Taxpayers A Lot Of Money.” CRUMPTON: “And,
    Congresswoman, you and some of the other lawmakers, especially some on the Republican side who thought
    that shutting down the government just was not a good idea, that the Republican majority in both the House and
    Senate might take a hit in the polls and from the electorate if this happened, and most polls indicate the last
    time this happened that is exactly what the electorate did, can you give us a sense if you believe that your views
    are being heard? Do you and your colleagues -- are you getting enough respect from the Republican
    Conference even if you disagree with the majority?” WALTERS: “Oh, absolutely we are. And, you know, we
    want to advance the cause of the pro-life movement, but there has to be a certain strategy put in place. And
    when you shut down the government, you are costing the taxpayers a lot of money. You are costing the
    creation of jobs. And we have to be very careful and very strategic as we move this issue forward.”
    [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 2:15-3:13, 9/30/15]

Republican Leadership

Walters Said Paul Ryan Would Be The “Perfect Person” To Lead Congress As Speaker, And Upon His
Election, Said He Would Return The House To Regular Order

2015: Walters Said Paul Ryan Was The “Perfect Person” To Lead Congress As Speaker. BARTIROMO:
“Yes, Congresswoman, I mean bringing the party together is really a critical point here. What would you like to see
take place and do you think that that person is out there to actually cater to both sides, or all the divisions that are --
that are pretty evident this -- today in -- within -- within the party?” WALTERS: “Listen, I remember what Ronald
Reagan used to say. If I could get 80 percent of what I want, then it's a win. And both sides have to give a little bit.
I do believe we will find somebody talented to lead us and to unite us if Paul decides he does not want to take on
the speakership. But I also really hope he decides that he wants to do this. He would be the right person for this job.
And, you know, we've got to do the American people's work. And I think he's the perfect person to lead us. So my


                                                             6
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 7 of 665


hope is he comes back to Washington, D.C., next week and says, I'm ready to take on speakership jobs.” [Fox
Sunday Morning Futures, Transcript via Federal News Service, VIDEO 1:18-2:17, 10/11/15]

Walters Initially Supported Kevin McCarthy’s Bid For Speaker, And Said It Was A “Shock” When He
Dropped Out Of The Speaker’s Race

2015: Walters Said It Was A “Shock” Kevin McCarthy Dropped Out Of The Speaker’s Race And Added
That She Was “Still Very Supportive” Of McCarthy. BOLDUAN: “Congresswoman, when we spoke yesterday,
you said that you thought Kevin McCarthy, you predicted, was going to get unanimous support. We do not bring
that up to poke fun. We bring that up because it shows what a surprise an abrupt departure was when he dropped
out yesterday. What happened in your view 1234?” REP. MIMI WALTERS, (R), CALIFORNIA: “Well, I'll tell
you, it was a shock to all of us that he decided not to run. I'm still very supportive of Kevin. He has been a great
majority leader for us. He's extremely well respected in our conference. I think he did a selfless act by stepping
aside. That's a sign of a great leader. Here we are, we're reassessing and we'll see where it takes us.” [CNN At This
Hour, VIDEO 0:21-1:10, 10/9/15]

Benghazi

When Asked If She Believed That The Benghazi Committee’s Best Function Was Taking Down Hillary
Clinton, And Whether That Was What Taxpayers Are Paying For, Walters Said “Yes”

2015: Asked If She Agreed With Kevin McCarthy’s Assessment That The Benghazi Committee’s Best
Function Was Taking Down Hillary Clinton, And Whether That Was What Taxpayers Are Paying For,
Walters Said “Yes.” CRUMPTON: “Congresswoman, Kevin McCarthy, your colleague from California, he is by
all accounts the number one person in line to succeed the outgoing speaker of the house, John Boehner. He was on
FOX News last night and he said that one of the best functions of the Benghazi Select Committee was that it led to
a significant drop in Hillary Clinton's poll numbers. Do you agree with that assessment? And is that what the
taxpayers are paying for?” WALTERS: “Yes. I mean, listen, there's a lot that happened in Benghazi. And the
reason we have these hearings is so that we can uncover the truth. And that's exactly what we're doing. We need the
American people to know exactly what happened in Benghazi.” [Bloomberg TV, Transcript via Political Transcript
Wire, VIDEO 3:13-3:53, 9/30/15]

Keystone Pipeline

Walters Said She Was “Proud” To Approve The Construction Of The Keystone Pipeline

2015: Walters Said She Was “Proud” To Approve The Construction Of The Keystone Pipeline. “As a new
member of Congress, I'm proud that in our first week we passed bipartisan legislation that will hire more of our
nation's hard-working veterans, will restore the 40-hour work week, and approve the construction of the Keystone
pipeline that will create thousands of jobs.” [Republican Leadership Press Conference, VIDEO 0:10-0:28, 1/13/15]

Islam

Walters On Religious Extremism: “We Need To Be Careful Because There Are People Who Use Their
Religion For Evil Reasons.”

2015: Walters: “We Need To Be Careful Because There Are People Who Use Their Religion For Evil
Reasons.” NEIL CAVUTO: “Now when he also talked about the dangers of religious extremism, that seemed to be
across purposes with the type of nefarious characters who could slip through a border, who might now already be
slipping through European borders. I’m referring the refugees fleeing Syria and some of these other parts. Do you
think he appreciates the inherent contradiction in that? That a part of addressing this serious religious extremism,
Your Holiness, is to recognize that there are some unholy elements trying to slip through the immigration cracks.”

                                                         7
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 8 of 665


MIMI WALTERS: “That’s absolutely correct. We need to be careful because there are people who use their
religion for evil reasons. And I think the Pope was trying to get that message out. While we need to embrace
immigrants, we also need to be careful and make sure that people are not coming to this country who want to harm
us.” [Fox Business Cavuto Coast to Coast, VIDEO 2:03-2:57, 9/24/15]

Audio

Raising Money

After She Arrived In Washington, Walters Complained That Fundraising Was An “Unfortunate Part” Of
Being In Congress Because “You Have To Make Sure You Have Money In Order To Get Your Message
Out”

AUDIO: May 2015: Walters Said Fundraising Was An “Unfortunate Part” Of Being In Congress But “You
Have To Make Sure That You Have Money In Order To Get Your Message Out.” SIEGEL: “I'm curious. It is
said that being a member of the House of Representatives is to be in constant campaign mode. have you both spent
any time fundraising already, and if so, how much time? Mimi Walters, you first.” WALTERS: “Well, you always
have to fundraise, and that's the unfortunate part about this job because you have to make sure that you have money
in order to get your message out. We have very short terms in Congress” [NPR, All Things Considered, 5/21/15]

Gone Washington

Walters On Fundraising In Congress: “I've Really Been Trying To Learn My Way Around D.C. So I've
Really Been Spending Most Of My Time Just Learning And Listening.”

AUDIO: May 2015: Walters On Fundraising In Congress: “I've Really Been Trying To Learn My Way
Around D.C. So I've Really Been Spending Most Of My Time Just Learning And Listening.” WALTERS:
“I've spent some time - not a tremendous amount of time because I've really been trying to learn my way around
D.C. So I've really been spending most of my time just learning and listening.” [NPR, All Things Considered,
5/21/15]

Images

Front Pages

Headlines

Town Halls

HEADLINE: “‘Paid’ Activism Claim By Walters Staffer Upsets Constituents” [Orange County Register,
3/1/17]

Ethics

HEADLINE: “State Officials Investigate O.C. Senator” [Orange County Register, 6/19/12]

    2012: In Response To A Conflict Of Interest Probe, Walters Said Her Staff Did For Drug Consultants,
    Inc What They Do “For Any Other Small Business.” “This month, Gary Winuk, chief of enforcement for
    the Fair Political Practices Commission, notified Walters’ attorney that the commission ‘will be pursuing an
    investigation regarding whether or not Senator Walters violated the Political Reform Act’s conflict of interest
    prohibitions.’ Walters denies any wrongdoing. ‘My staff did for them (Drug Consultants) what they do for any
                                                         8
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 9 of 665


   other small business struggling with the state bureaucracy,’ said Walters, R-Laguna Niguel. ‘No more or no
   less.’” [Orange County Register, 6/19/12]

Business Practices

HEADLINE: Orange County Register: “State Sen. Mimi Walters Tied Up In Back Pay Complaints” [Orange
County Register, 6/26/12]

HEADLINE: Orange County Register: “Prison Staffing Firms Connected To O.C. Senator Accused Of Not
Paying Subcontractors” [Orange County Register, 6/25/12]




                                                       9
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 10 of 665




                 Thematics




                                  10
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 11 of 665


Walters: Career Politician

                                                   Significant Findings

        Walters has been running for office for two decades.

        Walters earned more than $1.3 million in taxpayer-funded salaries.

        Walters dumped more than $200,000 of her own money into her political campaigns.

        Walters personally donated more than $58,000 to other politicians.

        When Walters first ran for Congress, her ties to “big corporate donors” made her look like “somebody who’s
         already spent time in Washington.”



Walters Earned More Than $1 Million In Taxpayer-Funded Salaries

Walters Earned At Least $1,371,375 In Taxpayer Funded-Salaries

2005-2016: Walters Earned At Least $1,371,375 In Taxpayer-Funded Salaries. [U.S. House of
Representatives, accessed 7/19/17; California Citizens Compensation Commission, accessed 7/19/17]

2015-2016: Walters Earned $348,000 In Salary As A Member Of Congress

                                                Walters Salary, U.S. House
                                                 Year                 Salary
                                                        2016           $174,000
                                                        2015           $174,000
                                                        Total:          $348,000
                                  [U.S. House of Representatives, accessed 7/19/17]

2005-2014: Walters Earned $1,023,375 In Salary As A California State Legislator

                                              Mimi Walters Salary
                                              California Legislature
                                  Office Held         Year                     Salary
                                State Senator         2014                         $95,291
                                State Senator         2013                         $90,526
                                State Senator         2012                         $95,291
                                State Senator         2011                         $95,291
                                State Senator         2010                         $95,291
                                State Senator         2009                         $95,291
                                Assemblywoman         2008                        $116,208
                                Assemblywoman         2007                        $116,208
                                Assemblywoman         2006                        $113,098
                                Assemblywoman         2005                        $110,880
                                                          Total:                $1,023,375
                         [California Citizens Compensation Commission, accessed 7/19/17]



                                                                 11
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 12 of 665


Walters Dumped More Than $200,000 Of Her Own Money Into Her Political Campaigns

                                                Walters Self-Funding
                  Date             Candidate (Office Sought) or Committee           Party      Amount
                  9/14/03     Mimi Walters (State Assembly)                                       $1,800
                   1/3/03     Mimi Walters (State Assembly)                                       $5,000
                  6/30/03     Mimi Walters (State Assembly)                                      $95,000
                 12/31/06     Mimi Walters (State Senate)                                       $100,000
                  1/13/09     Mimi Walters (State Treasurer)                                      $3,000
                                                                                    Total       $204,800
                                         [California Secretary of State, accessed 4/13/17]

Walters Personally Donated More Than $58,000 To Other Politicians

Walters Contributed More Than $39,000 To Federal Candidates

According to an FEC individual contribution search, Walters has given $39,795 to federal political candidates.

                                           Walters Federal Contributions
                    Date                       Candidate/Committee                     Party   Amount
                 1997-2003     Republican Party of Orange County                       R       $13,000
                 1997-2000     Lincoln Club of Orange County Federal PAC                        $6,000
                 2000-2016     California Republican Party                             R        $3,195
                       2000    Darrell Issa (CA-49)                                    R        $2,750
                    7/30/01    Tim Hutchinson (Arkansas)                               R        $1,000
                    1/14/00    James Rogan (CA-27)                                     R          $500
                       2000    Matta Tuchman (CA-46)                                   R        $1,000
                   12/27/99    Bill Morrow (CA-50)                                     R        $1,000
                     8/4/05    NRSC                                                    R        $1,000
                       1998    Matt Fong (California)                                  R        $2,000
                 2003-2007     Ed Royce (CA-39)                                        R        $1,500
                       2002    Beth Rogers (CA-23)                                     R         $2000
                    9/24/09    John Sullivan (OK-01)                                   R          $500
                 1997-2003     Christopher Cox (CA-48)                                 R        $1,350
                 1999-2003     George W. Bush                                          R        $1,500
                    7/12/06    Republican Party of San Diego County                    R        $1,000
                    5/15/09    Teresa Hernandez (CA-32)                                R          $500
                                                                                       Total   $39,795
                                    [FEC, individual contribution, accessed 7/18/17]

Walters Contributed More Than $19,000 To State-Level Candidates

According to the California Secretary of State, Walters has given $19,176.60 to state-level candidates.

                                             Walters State Contributions
                  Date               Candidate (Office Sought) or Committee         Party      Amount
                  5/14/01     Dick Ackerman (State Senate)                                        $125
                  9/17/01     Pat Bates (State Assembly)                                         $1,000
                 10/21/01     Bill Morrow (State Senate)                                          $200
                 11/19/01     Pat Bates (State Assembly)                                          $500

                                                           12
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 13 of 665


                  6/10/02   Dick Ackerman (State Senate)                                           $100
                  3/15/02   Pat Bates (State Assembly)                                             $150
                  2/22/02   Bill Jones (Governor)                                                  $500
                  7/25/02   Dick Ackerman (Attorney General)                                      $1,000
                  6/25/02   Bill Simon (Governor)                                                 $1,000
                 10/22/02   Bill Simon (Governor)                                                 $1,000
                  9/11/03   Dick Ackerman (State Senate)                                           $100
                  10/3/03   Rescue California...Recall Gray Davis                                 $2,000
                  8/10/04   California Women's Leadership Association PAC                          $150
                  9/19/09   California Republican Party / v8                                       $249
                  9/21/04   California Republican Party                                           $1,000
                   8/9/06   California Republican Party                                        $3,648.55
                  9/25/09   California Republican Party / v8                                         $24
                  9/25/09   California Republican Party / v8                                         $65
                  6/10/09   California Republican Party / v8                                      $3,000
                  9/25/09   California Republican Party / v8                                         $65
                  10/1/13   California Republican Party                                            $100
                  3/31/03   Friends of Cristi Cristich                                            $3,200
                                                                                     Total    $19,176.60
                                        [California Secretary of State, accessed 4/13/17]

When Walters First Ran For Congress, Her Ties To “Big Corporate Donors” Made Her
Look Like “Somebody Who’s Already Spent Time In Washington”

Campaign Finance Expert Said Walters Was Tied To Big Corporate Donors, And Had The
Fundraising Profile Of Someone Who Had Already Spent Time In Washington

2014: Campaign Finance Expert At The Center For Responsive Politics Said Walters Was Tied To “Big
Corporate Donors,” And Had The Fundraising Profile Of Somebody Who’s Already Spent Time In
Washington.” “By the time Walters breezed to a victory in her House race this month, she’d laid the groundwork
for her Washington network. That included getting contributions from House leaders and influential corporate
political action committees – and giving nearly 10 percent of her $1.4million in campaign funds to more-needy
House candidates. ‘It’s unusual for a freshman to be giving so much away,’ said Russ Choma, a campaign finance
expert at the Center for Responsive Politics. ‘And it’s pretty unusual for a freshman to be so tied into all these big
corporate donors. This is the profile of somebody who’s already spent time in Washington, of somebody who’s
already in leadership.” [Orange County Register, 7/23/15]

Walters Began Her Political Career In 1996

1996: Walters Was Appointed To Laguna Niguel City Council To Finish Out The Term Vacated By
A Former Councilman

1996: Walters Began Her Political Career As A Laguna Niguel Councilwoman. [Biographical Directory of the
United States Congress, accessed 7/18/17]

December 1996: Walters Was Appointed To Laguna Niguel City Council To Finish Out The Term Vacated
By A Former Councilman. “The City Council, faced with appointing a new council member or spending $60,000
on a special election, decided to name Mimi Krogius Walters to the council to fill the term vacated by former
Councilman Thomas W. Wilson. The council not only avoided the cost but also a delay. A special election to
replace Wilson, who was appointed to the Orange County Board of Supervisors just a month after winning
reelection, couldn't be held until June 3. ‘When I looked at the cost and proximity of a [special] election, I decided

                                                          13
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 14 of 665


against a general election,’ said Councilman Mark Goodman. Walters was chosen to finish the four-year term
because she received the next highest number of votes behind the three candidates elected last month: Wilson,
Goodman and Linda Lindholm.” [Los Angeles Times, 12/19/96]

Walters Served As An Intern To Former Congressman Bill Thomas

1981: Walters Was An Intern For Former Congressman Bill Thomas. SIEGEL: “Have you had any moments
since you announced for Congress, any moments of any regret that you were either trading in Orange County
winters for this place or moving 3,000 miles away or walking into a place that the public - about 8 percent of
Americans - think is doing a good job?” WALTERS: “I am just really excited to be here. I was an intern back in
1981 on Capitol Hill. I was an intern for former Congressman Bill Thomas, so I'm looking forward to finding out
where I used to work, but it's just so awesome to be back. I am so grateful that the people elected me to serve. And
it's sort of a dream come true.” [NPR, All Things Considered, 1/6/15]




                                                         14
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 15 of 665


Walters: At Home In The Swamp

                                             Significant Findings

     Walters has looked out for lobbyists and special interests.

         Walters voted to allow internet providers to sell customers’ private data without permission, while
          accepting nearly $75,000 from the telecommunications industry.

         Walters supported efforts to roll back Wall Street reform while taking more than $200,000 from Wall
          Street.

         Over the course of her career, Walters has accepted more than $300,000 from the real estate
          industry and has repeatedly voted to weaken regulations on mortgage lenders.

         Walters signed Grover Norquist’s tax pledge.

         Walters voted against preventing tax deductions for executive bonuses exceeding $1 million.

         As state senator, Walters reported being gifted a trip to Brazil by a California non-profit—a practice
          that has been described as a loophole to exert more influence on lawmakers.

         As a state senator, the Physical Therapists Providers Network held a fundraiser supporting Walters
          as part of its effort to lobby against a bill; Walters voted against it twice.

     Walters received potentially illegal campaign contributions from her congressional chief of staff.

     Walters continued to pay campaign consultants out of her state accounts months after declaring her
      candidacy for congress – a potential federal campaign finance violation.

     Walters voted to limit the power of the OCE and House Ethics in investigating members.

     Before she joined Congress, Walters championed “full and timely disclosure” of campaign spending
      “to keep the system clean.” But then Walters went to Washington, and in an interview about money
      in politics, Walters said she discovered how important it was that members of Congress raise money
      “in order to get your message out.” In the same interview, Walters admitted she was “spending most
      of my time” in Congress “trying to learn my way around D.C. … learning and listening.” And so,
      when given the opportunity practice what she had preached in California in 2007 – and force
      transparency in special interest campaign spending – or demonstrate the ‘lessons’ she’d learned
      “around DC.,” Walters sided with the Swamp and voted to block the DISCLOSE Act – twice.

     Walters voted against a constitutional amendment to overturn Citizens United in both Congress and
      the California State Senate.


Walters May Have Committed Multiple Campaign Finance Or Ethics Violations

Walters Received Potentially Illegal Campaign Contributions From Her Congressional Chief Of
Staff



                                                      15
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 16 of 665


2016: Walters’s Chief Of Staff Sam Oh Received $124,752.07 In Compensation From Mimi Walters’
Congressional Office. [Statement of Disbursements of the House, accessed 7/7/17]

   2016: Oh Was Reimbursed A Total Of $4,606 From Walters’ Congressional Campaign. [FEC, 6/30/16;
   5/3/16; 4/13/16; 2/22/16]

   Under Federal Law, It Is “Unlawful For An Officer Or Employee Of The United States […] To Make
   Any Contribution […] To Any Senator Or Representative […] If The Person Receiving Such
   Contribution Is The Employer Or Employing Authority Of The Person Making The Contribution.” “It
   shall be unlawful for an officer or employee of the United States or any department or agency thereof, or a
   person receiving any salary or compensation for services from money derived from the Treasury of the United
   States, to make any contribution within the meaning of section 301(8) of the Federal Election Campaign Act of
   1971 to any other such officer, employee or person or to any Senator or Representative in, or Delegate or
   Resident Commissioner to, the Congress, if the person receiving such contribution is the employer or
   employing authority of the person making the contribution. Any person who violates this section shall be fined
   under this title or imprisoned not more than three years, or both.” [18 USC 603, accessed 9/6/17]

Walters Continued To Pay Campaign Consultants Out Of Her State Accounts Months After
Declaring Her Candidacy For Congress

Walters Paid Keena Thomas Communications Out Of Multiple State Accounts For Months After
Announcing Her Candidacy For Congress

Dec 2013-March 2014: Mimi Walters’ Officeholder Account Paid Keena Thomas Communications, LLC
$3,424.10 For Campaign Consulting. [California Secretary of State, accessed 5/19/17]

   According To A Campaign Finance Report Covering Jan 1, 2014 To March 17, 2014, Walters’ Office
   Holder Account Paid Off A Debt Of $832.87 With Keena Thomas Communications. [California Secretary
   of State, accessed5/19/17] p. 13

   According To A Campaign Finance Report Covering July 1, 2013 To December 31, 2013, Walters’
   Officeholder Account Incurred Debt Of $832.87 With Keena Thomas Communications; Full Balance
   Left Outstanding At Close Of Period. [California Secretary of State, accessed 5/19/17] p. 19

September 6, 2013: Friends of Mimi Walters For Senator Paid Keena Thomas Communications, LLC
$1,045.40 For Campaign Consulting. [California Secretary of State, accessed 5/18/17]

   September 6, 2013: Friends Of Mimi Walters For Senator Paid Keena Thomas Communications, LLC
   $737.50.[California Secretary of State, accessed 5/18/17]

   July 31, 2013: Friends of Mimi Walters For Senator Paid Keena Thomas Communications, LLC
   $125. [California Secretary of State, accessed 5/18/17]

   According To A Campaign Finance Report Covering July 1, 2013 To December 31, 2013, Friends Of
   Mimi Walters For Senator Owed Keena Thomas Communications $125; Debt Paid Off Same
   Period. [California Secretary of State, accessed5/18/17] p.21

According To A Campaign Finance Report Covering July 1, 2013 To December 31, 2013, Friends Of Walters
For Supervisor Owed Keena Thomas Communications $938.34; Debt Paid Off Same Period. [California
Secretary of State, accessed 5/18/17] p. 16




                                                       16
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 17 of 665


Walters Paid Thomas Communications Group Out Of Her State Accounts Months After Announcing Her
Candidacy For Congress

November 10, 2014: Friends Of Mimi Walters For Senator Paid Thomas Communications Group $309 For
Campaign Consulting. [California Secretary of State, accessed 5/18/17]

    October 6, 2014: Friends Of Mimi Walters For Senator Paid Thomas Communications Group
    $184. [California Secretary of State, accessed 5/18/17]

    According To A Campaign Finance Report Covering October 1, 2014 To December 31, 2014, Friends Of
    Mimi Walters For Senator Had No Unpaid Bills. [California Secretary of State, accessed 5/18/17] p.3

April 2014-May 2014: Mimi Walters’ Officeholder Account Paid Thomas Communications Group A Total
Of $618 For Campaign Consulting And Office Expenses. [California Secretary of State, accessed 5/19/17]

    According To A Campaign Finance Report Covering March 18, 2014 To May 17, 2014, Walters’
    Officeholder Account Did Not Owe Thomas Communications Any Money. [California Secretary of State,
    accessed 5/19/17] p. 15

Walters’ Congressional Campaign Also Paid Both Keena Thomas Communications And Thomas
Communications Group For Various Consulting Services

Aug 2013-Nov 2013: Walters For Congress Spent A Total Of $3,472 On Various Consulting Services From
Keena Thomas Communications, LLC. [FEC, accessed 5/18/17]

Jan 2014-Dec 2014: Walters For Congress Paid Thomas Communications Group, LLC A Total Of $2,471
For Fundraising Consulting Services. [FEC, accessed 5/18/17]

Keena Thomas Communications Changed Its Name To Thomas Communications Group In December 2013

December 2013: Keena Thomas Communications Filed A Certificate Of Amendment Changing Its Name To
Thomas Communications Group. [California Secretary of State, Limited Liability Company Certificate of
Amendment, filed 12/18/13]

Kate Keena, Former Partner At Keena Thomas Communications, Has Been Described As A Friend Of
Walters’ And They Have A Relationship Going Back Decades

2005: Orange County Register Described Kate Keena As A “Friend” Of Walters’. “Walters is a list maker,
who always starts her day with a plan and a calendar that has been filled weeks in advance, said friend Kate Keena,
who worked on her campaign.” [Orange County Register, 10/27/05]

    Walters And Kate Keena Helped Found The Conservative Women’s Leadership Association In The
    Early 1990s. “Walters, Bates and public-relations maven Kate Keena of Mission Viejo founded the
    Conservative Women's Leadership Association in the early 1990s in an effort to encourage more women to take
    leadership roles in politics.” [Orange County Register, 3/15/04]

    Kate Keena Was A Partner At Keena Thomas Communications LLC Until January 2013. [Kate Keena,
    Linkedin, accessed 6/28/17]

Walters Decided To Run For Congress In Late June Of 2013, After The Incumbent Announced He Would
Not Seek Re-Election


                                                        17
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 18 of 665


Late June 2013: Walters Decided To Run For Congress After Rep. John Campbell Announced He Would
Not Seek Re-Election. “But when Orange County Rep. John Campbell, R-Irvine, announced in late June he would
not seek re-election in the heavily Republican 45th Congressional District, Walters announced she would run for
that seat instead. Ming called all the political jockeying a ‘game of musical chairs.’” [Orange County
Register, 7/13/13]

    Spring 2013: Walters Declared Her Candidacy For Supervisor As She Was Term-Limited In The State
    Senate.“Ming said he wasn’t considering a supervisor run in 2014 until late June. State Sen. Mimi Walters, R-
    Irvine – another former Laguna Niguel mayor – had declared her candidacy for the 5th District opening this
    spring as she, too, is termed out of the state Senate.” [Orange County Register, 7/13/13]

2017: Walters Voted Against Expanding Whistleblower Protections

Walters Voted Against Protecting Whistleblowers Who Disclose Information About Improper Use
Of Aircrafts By Government Officials

Walters Voted Against Extending Whistleblower Protections Pertaining To Employees Who Disclose
Information About Improper Use Of Aircrafts By Government Officials. In October 2017, Walters voted
against: “O'Halleran, D-Ariz., motion to recommit the bill would extend the whistleblower protections in the
underlying bill pertaining to employees who disclose information about the improper use of aircraft by government
officials.” The motion was rejected 232-190. [S 585, Vote #567, 10/12/17; CQ, 10/12/17, DemocraticLeader.gov,
accessed 11/13/17]

    HEADLINE: “Trump Officials Caught Splurging On Luxury Travel.” [Axios, 9/29/17]

    Sec. Price Spent $400,000 In Charter Flights, Over $1 Million In Travel Cost Alone Before Resigning.
    “Tom Price, Health and Human Services Secretary The flights: $500,000 in military flights to Africa, Asia and
    Europe (which were approved by the White House) and more than $400,000 in charter flights. Total cost: His
    travel has exceeded $1 million, Politico reports, when accounting for both his overseas trips and the more than
    two dozen domestic trips he's taken on private planes since May.” [Axios, 9/29/17]

    Sec. Pruitt Took $58,000 In Private Taxpayer-Funded Flights. “Scott Pruitt, Environmental Protection
    Agency administrator The flights: A June 7 military flight to Ohio then New York ($36,068); a July 27 charter
    flight from Tulsa, Oklahoma, to Guymon, Oklahoma ($14,434); an August 4 charter flight from Denver,
    Colorado, to Durango, ColoradoA ($5,719); an August 9 flight on the North Dakota governor's plane ($2,144).
    Total cost: Pruitt took ‘non-commercial’ flights costing taxpayers more than $58,000, according to CBS
    News.” [Axios, 9/29/17]

    Sec. Mnuchin Used Government Jets To Travel On His Honeymoon, And To View The Solar Eclipse.
    “Steve Mnuchin, Treasury Secretary The flights: Mnuchin requested a government jet earlier this year for his
    honeymoon, according to ABC News. He and his wife also used a government jet when traveling to Louisville
    and Fort Knox, Kentucky, which coincided with the eclipse. Total cost: An Air Force spokesman told ABC
    News that a government jet typically costs roughly $25,000 per hour to operate.” [Axios, 9/29/17]

    Sec. Zinke And Aides Took “Several Flights” Including A $12,000 Charter Flight, but Had Not Released
    The Total Number Or Cost Of Flights. “Ryan Zinke, Secretary of the Interior The flights: Zinke and his aides
    have reportedly taken several flights on private or military aircraft, including a $12,000 charter flight — which
    belongs to Nielson & Associates, a Wyoming-based oil-and-gas exploration firm — from Las Vegas to his
    hometown in Montana, and private flights between St. Croix and St. Thomas in U.S. Virgin Islands, per the
    Washington Post. Total cost: Unclear, as the total number of charter or military flights is unknown.” [Axios,
    9/29/17]



                                                         18
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 19 of 665


    Sec. Shulkin Used Government Funds To Fly Himself And His Wife To Europe Where He Attended A
    Wimbledon Chapmiosion Tennis Match, Toured Westminster Abbey, And Cruised The Thames While
    Conducting Official Business. “David Shulkin, Secretary of Veterans Affairs The flights/luxury purchases:
    Although Shulkin flew commercial to Europe for meetings with Danish and British officials about veterans'
    health issues in July, he did use government funds to fly his wife out, stating that she was traveling on
    ‘approved invitational orders,’ per the Washington Post. The government also provided a stipend for her meals.
    They also attended a Wimbledon championship tennis match, toured Westminster Abbey, and took a cruise on
    the Thames. The VA's defense: All of Shulkin's activities on the trip, including Wimbledon visit, ‘were
    reviewed and approved by ethics counsel,’ VA press secretary Curt Cashour said in a statement.” [Axios,
    9/29/17]

Walters Voted To Limit The Power Of The Office Of Congressional Ethics

2015: Walters Voted To Limit The Power Of The OCE And House Ethics In Investigating
Members

2015: Walters Voted To Limit Power Of OCE And House Ethics In Investigating Members. In January 2015,
Walters voted for voted for a House Rules package that contained a rules change that would help members under
ethics investigations by the Office of Congressional Ethics and House Ethics Committee. “In one of its first actions
of the new year, the House of Representatives on Tuesday approved rules changes that could give lawmakers a new
defense against ethics investigations. The new language, added Monday night to the sections that establish the
House Ethics Committee and the independent Office of Congressional Ethics, says the two bodies ‘may not take
any action that would deny any person any right or protection provided under the Constitution of the United States.’
The language also states that a person subject to a review by the Office of Congressional Ethics ‘shall be informed
of the right to be represented by counsel and invoking that right should not be held negatively against them.’ …
‘Clearly (the new language) was put in there to allow members of Congress to restrain certain activities of the
ethics committees based on their own interpretation of what the Constitution means,’ said Craig Holman of the
watchdog group Public Citizen.” The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15; USA Today, 1/6/15]

Walters: Good For Lobbyists And D.C. Special Interests

Walters Voted To Allow Internet Providers To Sell Customers’ Private Data Without Permission,
While Accepting Nearly $75,000 From The Telecommunications Industry

Walters Accepted Nearly $75,000 From The Telecommunications Industry

As A Candidate For Congress, Walters Has Accepted $74,750 From The Telecommunications Industry.
[Center for Responsive Politics, accessed 8/1/17]

2017: Walters Co-Sponsored A Resolution Nullifying The FCC’s Rule Protecting The Privacy Of Broadband
Customers

2017: Walters Co-Sponsored A Resolution Providing For Congressional Disapproval Of An FCC Rule
Protecting The Privacy Of Broadband Customers And Other Telecommunications Services. “This joint
resolution nullifies the rule submitted by the Federal Communications Commission entitled ‘Protecting the Privacy
of Customers of Broadband and Other Telecommunications Services.’ The rule published on December 2, 2016: (1)
applies the customer privacy requirements of the Communications Act of 1934 to broadband Internet access service
and other telecommunications services, (2) requires telecommunications carriers to inform customers about rights
to opt in or opt out of the use or the sharing of their confidential information, (3) adopts data security and breach
notification requirements, (4) prohibits broadband service offerings that are contingent on surrendering privacy
rights, and (5) requires disclosures and affirmative consent when a broadband provider offers customers financial


                                                         19
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 20 of 665


incentives in exchange for the provider's right to use a customer's confidential information.” [Library of Congress,
H.J. Res. 86, 115th Congress, introduced 3/8/17]

2017: Walters Voted To Allow Internet Providers To Sell Customers’ Information Without Obtaining
Permission

2017: Walters Voted To Block A Bill To Reinstate FCC Rules Protecting The Privacy Of Broadband
Customers. In May 2017, Walters voted for “Byrne, R-Ala., motion to order the previous question (thus ending
debate and possibility of amendment) on the rule (H Res 299).” Upon defeat of the motion, Democrats planned to
offer an, “amendment to the Rule, which would make in order Ms. Rosen of Nevada’s bill, H.R. 1868. H.R. 1868
would reinstate the Federal Communications Commission’s rules adopted on October 27, 2016 that protect the
privacy of broadband customers.” A vote yes was a vote to block the Democratic amendment. The motion was
agreed to by a vote of 233-190. [HR 1868 (HRes 299), Vote #240, 5/2/17; CQ, 5/2/17]

2017: Walters Voted To Nullify A Rule Requiring Internet Providers To Obtain Permission From
Customers Before Using Or Selling Their Sensitive Information. In March 2017, Walters voted for “passage of
the joint resolution that would disapprove and nullify a Federal Communications Commission rule that requires
broadband internet service providers to obtain affirmative permission from customers to use or share their sensitive
information, such as web browsing history, geolocation information, content of communications and Social
Security numbers; to take reasonable measures to secure customer information; and to notify customers, the
commission and law enforcement when a data breach occurs that could result in harm.” The resolution passed (thus
cleared for the president) by a vote of 215-205. A “yea” was a vote in support of the president’s position. [SJRes
34, Vote #202, 3/28/17; CQ, 3/28/17]

    Washington Post: ISPs “Will Be Able To Monitor Their Customers’ Behavior Online And, Without
    Their Permission, Use Their Personal And Financial Information To Sell Highly Targeted Ads.” “If
    Trump signs the legislation as expected, providers will be able to monitor their customers’ behavior online and,
    without their permission, use their personal and financial information to sell highly targeted ads — making
    them rivals to Google and Facebook in the $83 billion online advertising market. The providers could also sell
    their users’ information directly to marketers, financial firms and other companies that mine personal data —
    all of whom could use the data without consumers’ consent. In addition, the Federal Communications
    Commission, which initially drafted the protections, would be forbidden from issuing similar rules in the
    future.” [Washington Post, 3/28/17]

    Washington Post: The House Just Voted To Wipe Away The FCC’s Landmark Internet Privacy
    Protections. [Washington Post, 3/28/17]

2017: Walters Voted For Consideration Of Nullification Of A Rule Requiring Internet Providers To Obtain
Permission From Customers Before Using Or Selling Their Information. In March 2017, Walters voted for
“adoption of the rule (H Res 230) that would provide for House floor consideration of the joint resolution that
would disapprove and nullify a Federal Communications Commission rule that requires broadband internet service
providers to obtain affirmative permission from customers to use or share their sensitive information.” The rule was
adopted by a vote of 231-189. [HRes 230, Vote #200, 3/28/17; CQ, 3/28/17]

Walters Supported Efforts To Roll Back Wall Street Reform While Taking More Than $200,000
From Wall Street

Walters Accepted Over $200,000 From The Securities And Investment Industry And Worked As An
Investment Banker Before Starting A Career In Politics

Over The Course Of Her Career, Walters Accepted $205,800 From The Securities And Investment Industry.
[Center for Responsive Politics, accessed 8/1/17]


                                                         20
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 21 of 665


Walters Worked At “Former Wall Street Titan” Kidder Peabody & Co, Prior To Her Political Career. “Sen.
Mimi Walters is a favorite among Orange County Republicans for her tough, straight talk and her background in
business, which included stints as an investment executive at Drexel, Burnham & Lambert and at Kidder Peabody
& Co., the former Wall Street titan. Prior to joining the Assembly in 2004, Walters served eight years on the
Laguna Niguel City Council, where she helped defeat a proposal to convert the El Toro Marine Corps Air Station
into a commercial airport.” [Orange County Register, 5/18/12]

2015: Walters Co-Sponsored Legislation That Would Make It More Difficult To Regulate The Financial
Sector

2015: Walters Co-Sponsored The TAILOR Act Of 2015. [H.R. 2896, 114th Congress, introduced 6/25/16]

    2016: Group Of Consumer Organizations Said The TAILOR Act Would “Undermine The Established
    Notice And Comment Process In Place For Financial Regulations.” “The undersigned consumer groups
    oppose the Taking Account of Institutions with Low Operation Risk Act of 2015 (H.R. 2896) and amendments
    that will put consumers at risk from dangerous products or practices and undermine the established notice and
    comment process in place for financial regulations. If adopted, the TAILOR Act could allow financial
    institutions to justify and exploit potentially dangerous loopholes, create confusion in the marketplace and
    cause unnecessary delays in the adoption of important consumer protections. Prudential and consumer
    regulators already have broad discretion in the application of their rulemakings. The proposal, review and
    comment process is the appropriate means through which particular accommodations should be considered, as
    they have been throughout the development of regulations under Dodd-Frank. We urge you to vote no on H.R.
    2896 and any amendments.” [Letter to the Committee on Financial Services, 3/1/16]

Walters Opposed Wall Street Reform And Argued In Favor Of The CHOICE Act

2016: Walters Opposed Wall Street Reform, Argued In Favor Of The CHOICE Act. In July 2016, Walters
came out against Wall Street Reform, saying, “Six years ago today, the Dodd-Frank Act was signed into law. That
means for the last several years, American taxpayers have faced a greater chance of footing the bill for another
bailout and small banks have crumbled under the weight of this 2,300-page, misguided legislation. We understand
the crippling effects the Dodd-Frank Act has on our economy, and House Republicans have a #BetterWay:
better.gop” [Rep. Mimi Walters’ Facebook page, posted 7/21/16]

    CHOICE Act Would Lessen Scrutiny Of Risky Banks And Eliminate Requirement That Banks Have
    Enough Funds In Case Of Failure. “The CHOICE Act wouldn’t completely repeal Dodd-Frank but rather
    change those provisions the banking industry particularly dislikes: regulators’ ‘orderly liquidation authority’ for
    winding down failing banks, a ‘stress test’ system banks consider opaque and burdensome, and the
    government’s discretion in deciding what institutions warrant heightened scrutiny, among others.” [Slate,
    2/01/17]

2015: Walters Voted For A Bill That Would Roll Back Wall Street Reform

Note: Wall Street reform is known colloquially as Dodd-Frank

2015: Walters Voted For Legislation To Roll Back Or Delay Wall Street Reform Regulations. In January
2015, Walters voted for legislation that combined the text from eleven bills and would roll back or delay a number
of regulations in the Dodd-Frank financial reform law. “The most serious attack of the bunch came in the form of a
partial two-year delay of the Volcker Rule, which would ban banks from speculating in securities markets with
taxpayer money. The bill would have allowed Citigroup and JPMorgan Chase to hold onto almost $50 billion in
risky corporate debt packages known as collateralized loan obligations through 2019.” The bill passed, 271 to 154.
[HR 37, Vote #37, 1/14/15; Huffington Post, 1/10/14]



                                                          21
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 22 of 665


    Walters Voted Against Motion That Would Prohibit Individuals Who Finance Terrorism From
    Qualifying For Regulatory Exemptions. In January 2015, Walters voted against a motion that would
    disqualify anyone convicted of providing financial assistance to terrorist organizations or state sponsors of
    terrorism from regulatory relief under the underlying bill, the Promoting Job Creation and Reducing Small
    Business Burdens Act. The motion failed 183 to 242. [HR 37, Vote #37, 1/14/15; Motion to Recommit,
    1/14/15]

2015: Walters Voted To Weaken Wall Street Reform And Roll Back Rules Limiting Risky Bank
Investments. In January 2015, Walters voted for a bill “to relax some requirements under the 2010 Dodd-Frank
financial regulatory law. The measure would delay until July 2019 a provision of the law’s Volcker Rule intended
to limit risky investments by banks, and make other changes.” The vote failed to reach a 2/3 majority, 276 to 146.
[HR 37, Vote #9, 1/7/15; Bloomberg, 1/7/15]

2015: Walters Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue
Predatory Loans

2015: Walters Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue
Predatory Loans. In November 2015, Walters voted for legislation that would prevent borrowers from filing
claims against holders of loans that contain abusive and harmful terms. “Under the bill, depository institutions that
hold a loan in portfolio would receive a legal safe harbor even if the loan contains terms and features that are
abusive and harmful to consumers. The bill would limit the right of borrowers to file claims against holders of such
loans and against mortgage originators who directed them to the loans, the White House said.” The bill passed the
House, 255 - 174. [HR 1210, Vote #636, 11/18/15; Housing Wire, 11/18/15]

Over The Course Of Her Career, Walters Has Accepted More Than $300,000 From The Real
Estate Industry And Has Repeatedly Voted To Weaken Regulations On Mortgage Lenders

Walters Accepted More Than $300,000 From The Real Estate Industry

2014-2018: Walters Received $310,550 From The Real Estate Industry. [Center for Responsive Politics,
accessed 8/21/17]

Walters Repeatedly Voted To Weaken Regulations On Mortgage Lenders

2015: Walters Voted For A Bill That Changed The Definition Of A Qualified Mortgage Under The Truth In
Lending Act. In April 2015, Walters voted for the Mortgage Choice Act. “The bill excludes insurance paid at
closing into escrow, as well as fees paid for related services to lender-affiliated companies, from the 3% cap on
points and fees imposed on ‘qualified mortgages’ by redefining ‘points and fees’ under the Truth in Lending Act.
The measure is intended to clarify conflicting definitions under current law and thereby ensure that mortgage loans
to low- and middle-income borrowers remain affordable.” The bill passed, 286 to 140. [HR 685, Vote #152,
4/14/15; CQ, 4/10/15]

    Huffington Post: Bill Would “Weaken Regulations On Mortgage Lenders.” “Ranking second behind the
    Chamber was the National Association of Realtors. The group spent $7.7 million lobbying on issues like flood
    insurance premiums, which have risen sharply in the past few years. NAR also lobbied for the Mortgage
    Choice Act, a bill that would weaken regulations on mortgage lenders enacted following the 2007 collapse of
    the housing market. The Mortgage Choice Act passed in the House of Representatives on April 14.”
    [Huffington Post, 4/23/15]

2015: Walters Voted Against Preventing Those Convicted Of Mortgage Fraud And Predatory Lenders From
Providing Loans To Homeowners. In April 2015, Walters voted against a motion that would prevent those
convicted of mortgage fraud and predatory lenders from providing loans to homeowners. “No person or lender that
has been found to have engaged in unfair, deceptive, predatory, or abusive lending practices, or convicted of
                                                        22
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 23 of 665


mortgage fraud under Federal or relevant State law may make use of the amendments made by this Act ” The
motion failed 184 to 239. [HR 650, Vote #150, 14/14/15; Motion to Recommit, 4/14/15]

2015: Walters Voted For Weakening Aspects Of Wall Street Reform Allowing Mortgage Lenders To
Disclose Less Information To Borrowers. In April 2015, Walters voted for legislation that would roll back
regulations in the Wall Street reform law. “Regulations from the Dodd-Frank Act that went into effect in early 2014
tightened requirements and restrictions on ‘high-cost’ loans. For example, if the interest rate and fees on loans reach
a certain level, lenders have to verify a borrower’s ability to repay loans and disclose consequences of default and
loan terms … the Preserving Access to Manufactured Housing Act of 2015. HR 650 would raise the threshold for
which loans are considered ‘high cost,’ from 8.5 percent above the average rate to 10 percent above the average
rate. President Obama has threatened to veto it if it passes both houses. The change may seem minor, but the higher
threshold would mean the lender has to do less work and disclose less information to borrowers. The majority of
loans on manufactured homes carry high interest rates, especially compared with a typical mortgage.” The bill
passed, 263 to 162. [HR 650, Vote #151, 4/14/15; Seattle Times Editorial, 4/14/15]

Walters Signed Grover Norquist’s Tax Pledge

2014: Walters Signed Grover Norquist’s Tax Pledge And Supported Repealing The Higher Tax For Families
Making More Than $250,000. “Walters has signed Grover Norquist’s no-new-taxes pledge and also supports
repealing the higher tax for families making more than $250,000.” [Orange County Register, 5/12/14]

Walters Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million

2015: Walters Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million. In
January 2015, Walters voted against a “Van Hollen, D-Md., motion to commit the resolution to a select committee
comprised of the House majority and minority leaders and report it back immediately with an amendment that
would prevent companies that don't give their employees annual raises to keep pace with increases in costs of living
and labor productivity from claiming tax deductions for chief executive officer bonuses or other compensation
exceeding $1 million for other highly-paid executives or employees.” The motion failed, 168-243. [H Res 5, Vote
#5, 1/06/15; CQ, 1/06/15]

As State Senator, Walters Reported Being Gifted A Trip To Brazil By A California Non-Profit—A
Practice That Has Been Described As A Loophole To Exert More Influence On Lawmakers

Walters Reported A Gift Worth $12,751.73 From The California Foundation On The Environment And The
Economy For A Two Week Long Study Travel Project To Brazil

2012: Walters Reported Gifts From The California Foundation On The Environment And The Economy
Worth A Total Value Of $13,360.95. [Statement of Economic Interests, California Fair Political Practices
Commission, filed 4/2/13]

November 2012: Walters Reported A Gift Worth $12,751.73 From The California Foundation On The
Environment And The Economy For A Two Week Long Study Travel Project To Brazil. [Statement of
Economic Interests, California Fair Political Practices Commission, filed 4/2/13]

Executives From Chevron And Pacific Gas & Electric Joined Walters On The Trip; California Foundation
On The Environment And The Economy Is Funded By “Major Oil And Utility Companies”

Walters Was Joined On This Trip By Four Other Legislators, As Well As Executives From Chevron And
Pacific Gas & Electric; Shell Executive Was Scheduled To Attend, But Canceled. “The group is hosting a two-
week trip to Brazil this month, where five state legislators are joined by executives from Chevron and PG&E, as
well as labor leaders and environmentalists. Their mission: to learn about Brazil's low carbon fuel standard, its

                                                          23
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 24 of 665


transportation and water infrastructure and a deforestation prevention program ‘These are study tours of factories,
of public infrastructure projects, private public partnerships, meetings and round tables with high-ranking officials
in other countries,’ Johnston said. He said the cost of the trip – not yet determined – will be reported as a gift to the
lawmakers attending: Republican state Sens. Anthony Cannella of Ceres, Bill Emmerson of Hemet and Mimi
Walters of Laguna Niguel, as well as Democratic Sen. Michael Rubio of East Bakersfield and Democratic
Assemblyman Steven Bradford of Gardena, who chairs the utilities and commerce committee. […] Editors Note:
This story has been updated from print and online versions to reflect updated information from the California
Foundation on the Environment and the Economy. Assemblyman Ricardo Lara and a Shell executive were
scheduled to attend the group's trip Brazil but both canceled, the organization said.” [Sacramento Bee, 11/15/12]

    CFEE Spokesman Said Legislators Went On This Trip To Meet With Government And Business
    Leaders To Discuss Reducing Pollution. “The group paid for airfare, hotels, meals and ground transportation,
    said P.J. Johnston, a spokesman for the nonprofit foundation. The lawmakers were there to meet with
    government and business leaders in Brazil to discuss reducing pollution, setting low-carbon fuel standards,
    transportation projects and other issues, Johnston said. ‘Brazil provides real-world insight into issues
    California's decision-makers are grappling with, putting them in a larger perspective and offering lessons
    learned from a country with a rich history of challenges and successes in these areas,’ he said.” [Los Angeles
    Times, 11/22/12]

    Sacramento Bee: CFEE Is Funded By “Major Oil And Utitlity Companies.” “The $12,500-per-person
    outing, which included a stop at the five-star, beachfront Copacabana Palace hotel in Rio de Janeiro, was
    booked by a San Francisco travel agency called Rascals in Paradise. It was paid for by CFEE, which is funded
    by major oil and utility companies.” [Sacramento Bee, 7/26/09]

    CFEE Counted Goldman Sachs Among Its Corporate Members. “CFEE will not disclose how much
    revenue it receives from each of its more than 30 business and corporate members, from Goldman Sachs to
    PG&E or the four environmental groups it also counts as members.” [Sacramento Bee, 7/26/09]

A Former California Utilities Official Called Non-Profit Funded Trips A “Perversion Of The System”

2009: Former California Utilities Official On Non-Profit Funded Trips: “This Funneling Of Money Through
Nonprofits Really Is A Perversion Of The System.” “‘This funneling of money through nonprofits really is a
perversion of the system,’ said Lynch, who said she ultimately chose not to participate in a CFEE-funded overseas
trip. ‘I think it's terrible government. It undermines transparency and accountability.’” [Sacramento Bee, 7/26/09]

The Director Of A Watchdog Group Said Non-Profit Funded Trips Are “One Of The Chief Loopholes
Companies Use To Exert Too Much Influence On California Policymakers”

Executive Director Of Government Watchdog Group Said Non-Profit Funded Trips Are “One Of The Chief
Loopholes Companies Use To Exert Too Much Influence On California Policymakers.” “By law, state
officials cannot accept gifts from companies worth more than $420 in a year. But when donations are routed
through nonprofit organizations, as travel ‘reasonably related … to an issue of state, national or international public
policy,’ the sky is the limit. Many overseas policy tours cost an average of $1,000 a day, per person, including
airfare. Individual tabs often exceed $10,000. Costs have climbed, too – from a high of $12,500 per person in 2006
to a high of $16,000 last year. ‘This is one of the chief loopholes companies use to exert too much influence on
California policymakers,’ said Doug Heller, executive director of Consumer Watchdog, a Santa Monica group that
monitors state government and has investigated some of the trips.” [Sacramento Bee, 7/26/09]

    Executive Director Of Government Watchdog Group On Non-Profit Funded Trips: “These Are Luxury
    Vacations Paid For By Special Interests.” “‘These are luxury vacations paid for by special interests,’ Heller
    said, adding, ‘These trips are very much about managing greenhouse gas emissions in a way that is most
    profitable for companies – and less effective than is needed.’” [Sacramento Bee, 7/26/09]


                                                           24
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 25 of 665


Sacramento Bee Analysis Of Past Trips Showed Only One Or Two Environmentalists Invited Along

CFEE Spokesman Said Their Trips Include Environmentalists, But A Sacramento Bee Analysis Of Past
Trips Showed Only One Or Two Environmentalists Invited Along. “But documents obtained by The Bee from
the foundation and other sources show just one or two environmentalists are invited on the overseas trips – and all
come from groups that support carbon trading. One person counted as an environmentalist by the foundation is
Wittenberg herself, the former registry president and also a former vice president of corporate communications at
Edison International.” [Sacramento Bee, 7/26/09]

A Former Utilities Official Who Went On A CFEE-Funded Trip Said The Program Lacked Any Substance,
And In 2006, CFEE Issued A Memo Advising Travelers Bound For South America To Bring Swimsuits

2009: Former Utilities Official Who Went On A CFEE-Funded Trip Said The Program Lacked Any
Substance. “Not all trips play out so well. In Europe on a CFEE trip a decade ago, former PUC Commissioner Carl
Wood found himself simply bored. ‘Frankly, the program was not very interesting,’ he said. ‘It was kind of a zero,
as far as substance.’” [Sacramento Bee, 7/26/09]

    2006: CFEE Issued Memo Advising State Travelers Bound For South America To Bring Swimsuits.
    “Still other excursions are sumptuous, customized outings that unfold at a more leisurely pace and include
    business- and first-class flights, stays in luxury hotels and elaborate, industry-sponsored meals and dinners. In
    2006, one memo advised state travelers bound for Brazil and Argentina on a climate change and alternative
    fuels tour to bring swimsuits ‘as it is heading into summer in South America and you will have a day off in
    some cities.’ The $12,500-per-person outing, which included a stop at the five-star, beachfront Copacabana
    Palace hotel in Rio de Janeiro, was booked by a San Francisco travel agency called Rascals in Paradise. It was
    paid for by CFEE, which is funded by major oil and utility companies.” [Sacramento Bee, 7/26/09]

Asked About Non-Profit Funded Trips, Walters Said She Was “Most Effective Being In Sacramento And
Being At Home In The District”

2007: Mimi Walters On Taking Non-Profit Funded Trips: “I Believe That Right Now I’m Most Effective
Being In Sacramento And Being At Home In The District.” “Another option is not to travel. Assemblywoman
Mimi Walters, R-Laguna Niguel, who could recall only one lobbying trip to Washington, D.C. in her legislative
career, said she wouldn’t have qualms about taking more trips, but thinks there are more important tasks. ‘I believe
that right now I’m most effective being in Sacramento and being at home in the district,’ she said.” [Orange County
Register, 5/4/07]

As A State Senator, The Physical Therapists Providers Network Held A Fundraiser Supporting
Walters As Part Of Its Effort To Lobby Against A Bill; Walters Voted Against It Twice

June 10, 2011: Physical Therapists Providers Network Held A Fundraiser Supporting Mimi Walters And
Other California Republicans As Part Of Its Effort To Lobby Against A Bill. “The leader of a physical
therapists group recently asked members lobbying against a bill in the Legislature to write campaign checks to key
committee members ahead of next week's vote - a strategy one good government advocate said reinforces notions
of corruption in the statehouse. Physical Therapists Providers Network President Michael Weinper wrote in an
email informing members of an upcoming Senate committee hearing that they can ‘help significantly’ in the effort
to defeat Assembly Bill 783 by attending a June 10 fundraiser the California Physical Therapy Association had
scheduled in support of the California Republican Party. ‘If you are unable to attend, please consider making a $50-
$100 (or more) donation to the CRP or a specific legislator on the invitation, such as Senator Mimi Walters or Bill
Emmerson,’ Weinper wrote in a message containing the fundraiser invitation. ‘Remember: these donations and
your attendance at the hearing WILL IMPACT YOUR FUTURE.’ Both GOP lawmakers named in the email sit on
the Senate Business, Professions and Economic Development Committee, which is scheduled to hear the bill on
Monday.” [Sacramento Bee, 6/9/11]


                                                          25
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 26 of 665


    HEADLINE: “Physical Therapists Group Urges Members To Fight Bill With Checks To Lawmakers”
    [Sacramento Bee, 6/9/11]

    June 2011: Walters Voted Against AB-783 Twice In Committee. According to California Legislative
    Information, Walters voted against AB-783 on June, 13, 2011 and June 27, 2011. [AB-783, introduced 2/17/11]

Walters Worked To Protect The Influence Of Dark Money And Corporate Spending In
Elections

Walters Repeatedly Voted Against Overturning Citizens United

2015: Walters Voted To Block Constitutional Amendment To Overturn Citizens United

2015: Walters Voted To Block Constitutional Amendment To Overturn Citizens United. In January 2015,
Walters voted To Block a motion to require Congress to vote on a constitutional amendment to overturn the
Supreme Court’s Citizens United decision and promote transparency in our political system. The previous question
carried, 238-182. A vote against the previous question would have allowed the bill to be considered. [H Res 38,
Vote #38, 1/21/15; Democratic Leader – Previous Questions, 1/21/15]

2014: Walters Voted Against Calling A Constitutional Convention To Overturn Citizens United

2014: Walters Voted Against A Measure That Would Constitute An Application To Call A Constitutional
Convention For The Sole Of Purpose Of Proposing An Amendment To Overturn Citizens United. “This
measure would constitute an application to the United States Congress to call a constitutional convention pursuant
to Article V of the United States Constitution for the sole purpose of proposing an amendment to the United States
Constitution that would limit corporate personhood for purposes of campaign finance and political speech and
would further declare that money does not constitute speech and may be legislatively limited. This measure would
state that it constitutes a continuing application to call a constitutional convention until at least 2/3 of the state
legislatures apply to the United States Congress to call a constitutional convention for that sole purpose. This
measure would also state that it is an application for a limited constitutional convention and does not grant
Congress the authority to call a constitutional convention for any purpose other than for the sole purpose set forth in
this measure.” [California State Assembly, AJR 1, chaptered 6/27/14]

2014: Walters Voted Against Asking Voters If There Should Be An Amendment Proposed To Overturn
Citizens United

2014: Walters Voted Against A Bill That Would Require The Secretary Of State To Submit To Voters An
Advisory Question Asking Whether An Amendment Should Be Proposed To Overturn Citizens United. “This
bill would call a special election to be consolidated with the November 4, 2014, statewide general election. The bill
would require the Secretary of State to submit to the voters at the November 4, 2014, consolidated election an
advisory question asking whether the Congress of the United States should propose, and the California Legislature
should ratify, an amendment or amendments to the United States Constitution to overturn Citizens United v.
Federal Election Commission (2010) 558 U.S. 310, and other applicable judicial precedents, as specified. The bill
would require the Secretary of State to communicate the results of this election to the Congress of the United
States.” [California State Senate, SB-1272, chaptered 7/22/14]

2012: Walters Voted Against A Resolution That Expressed Disagreement With The Citizens United Decision

2012: Walters Voted Against A Resolution That Expressed The California Legislature’s Disagreement With
The Citizens United Decision. “This measure would memorialize the Legislature’s disagreement with the decision
of the United States Supreme Court in Citizens United v. Federal Election Commission, and would call upon the
United States Congress to propose and send to the states for ratification a constitutional amendment to overturn

                                                          26
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 27 of 665


Citizens United v. Federal Election Commission and to restore constitutional rights and fair elections to the
people.” [California State Assembly, AJR-22, chaptered 7/12/12]

Walters Championed Full Disclosure Of Campaign Spending Before Joining Congress, But Went
On To Vote Against A Bill That Would Force Transparency In Special Interest Campaign
Spending

Before She Joined Congress, Walters Championed “Full And Timely Disclosure” Of Campaign Spending
“To Keep The System Clean”

2007: Walters On Campaign Finance: “Full And Timely Disclosure … Will Do More To Keep The System
Clean Than Modifying The Time During Which Contributions Are Made.” “Whenever politicians are
confronted with the problem of money in politics, one of them invariably starts talking about disclosure. It
happened last week, when I asked Orange County lawmakers what they thought about the governor’s proposal to
ban fundraising during certain parts of the year. Repeatedly, lawmakers told me the solution was more disclosure.
‘Full and timely disclosure … will do more to keep the system clean than modifying the time during which
contributions are made,’ Assemblywoman Mimi Walters said in a typical response.” [Orange County Register,
3/30/07]

…But After She Arrived In Washington, Walters Complained That Fundraising Was An “Unfortunate
Part” Of Being In Congress Because “You Have To Make Sure You Have Money In Order To Get Your
Message Out”

AUDIO: May 2015: Walters Said Fundraising Was An “Unfortunate Part” Of Being In Congress But “You
Have To Make Sure That You Have Money In Order To Get Your Message Out.” SIEGEL: “I'm curious. It is
said that being a member of the House of Representatives is to be in constant campaign mode. have you both spent
any time fundraising already, and if so, how much time? Mimi Walters, you first.” WALTERS: “Well, you always
have to fundraise, and that's the unfortunate part about this job because you have to make sure that you have money
in order to get your message out. We have very short terms in Congress” [NPR, All Things Considered, 5/21/15]

Walters Then Spent “Most Of My Time” In Congress “Really… Trying To Learn My Way Around D.C. …
Just Learning And Listening”

AUDIO: May 2015: Walters On Fundraising In Congress: “I've Really Been Trying To Learn My Way
Around D.C. So I've Really Been Spending Most Of My Time Just Learning And Listening.” WALTERS:
“I've spent some time - not a tremendous amount of time because I've really been trying to learn my way around
D.C. So I've really been spending most of my time just learning and listening.” [NPR, All Things Considered,
5/21/15]

…Before Finally Voting Twice To Block A Vote On A Bill To Force Transparency In Special Interest
Campaign Spending

2016: Walters Voted To Block Consideration Of The DISCLOSE Act. In May 2016, Walters voted To Block
consideration of a vote that would “force a vote on: The Opioid Abuse Crisis Act, which provides $600 million in
fully paid-for vital new resources to address the opioid epidemic that kills 78 Americans every day; and The
DISCLOSE Act, which would bring desperately needed transparency to the enormous amounts of special interest
secret money unleashed by the Supreme Court’s wildly destructive Citizens United decision.” The previous
question carried, 239-176. A vote against the previous question was to force the vote on the Opioid Abuse Crisis
Act and the DISCLOSE Act. [H Res 744, Vote #239, 5/25/16; Democratic Leader – Previous Questions, 5/25/16]

2016: Walters Voted To Block Consideration Of Legislation To Require Dark Money Groups To Disclose
Their Donors. In May 2016, Walters voted To Block consideration of “the DISCLOSE Act, which would bring
desperately needed transparency to the tidal wave of secret money unleashed by the Supreme Court’s wildly
                                                         27
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 28 of 665


destructive Citizen’s United decision, requiring corporate CEOs to stand by their ads in the same way candidates
do; and compelling corporations and outside groups to disclose their campaign spending to shareholders, members,
and the public.” The previous question passed, 239 to 177. A vote against the previous question would have
allowed the bill to be considered. [H Res 732, Vote #196, 5/17/16; Democratic Leader – 114th Congress Previous
Questions, 5/17/16]




                                                       28
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 29 of 665


Walters: Only Looking Out For Herself

                                                Significant Findings

      Walters was cleared of wrongdoing in an ethics probe, but California’s ethics commission said her
       office’s activity created the “appearance of a conflict of interest.”

      Walters repeatedly voted on legislation that could enrich her husband’s business interests.

      As state senator, Walters voted against a bill that would shield homeowners who defaulted on loans from
       lenders collecting on the original amount of the loan while reporting ownership interest in two mortgage
       broking firms.


Walters Was Cleared Of Wrongdoing In A Conflict Of Interest Probe Related To A
Staffing Company Co-Owned By Her Husband

Walters Was Cleared Of Wrongdoing In An Ethics Probe, But California’s Ethics Commission
Said Her Office’s Activity Created The “Appearance Of A Conflict Of Interest”

April 2013: Then-State Sen. Mimi Walters Was Cleared Of Wrongdoing In A Conflict Of Interest Probe.
“Orange County state Sen. Mimi Walters has been cleared of wrongdoing in a conflict-of-interest probe into phone
calls made by her office on behalf of a company once co-owned by her husband.” [Orange County Register,
4/10/13]

   Walters: “We Were Just Providing Help To A Constituent, Which My Office Does On A Regular Basis.”
   “We didn’t believe were doing anything wrong. We were just providing help to a constituent, which my office
   does on a regular basis.” [Orange County Register, 4/10/13]

   California Fair Political Practices Commission Said Her Office’s Activity Created The “Appearance Of
   A Conflict Of Interest,” But Her Staffer Did Not Attempt To Influence Decision-Making. “Last summer, it
   was revealed that a Walters staffer, D. Everett Rice, had made phone calls to three state agencies inquiring
   about the status of the claim before the commission’s decision. At the time, the senator said her office would
   have made such calls for any constituent with business before the state, but the revelation prompted an
   investigation by the state’s political watchdog nonetheless. On Tuesday, the Fair Political Practices
   Commission sent Walters’ attorney, Charles H. Bell, a letter saying “there is insufficient evidence” that Walters
   did anything wrong. ‘Although this activity creates the appearance of a conflict of interest since the claim was
   with regard to Sen. Walters’ husband’s company, the contacts by Mr. Rice do not rise to the level of attempting
   to influence the decisionmaking of the three agencies involved with the processing of the claim,’ wrote Galena
   West, senior commission counsel for the Enforcement Division of the Fair Political Practices Commission. ‘All
   three agencies stated that Mr. Rice only ever asked for a status update and never spoke about the claim itself.’”
   [Orange County Register, 4/10/13]

   Fair Political Practices Commission Said “More Care Should Be Taken In The Future To Avoid Such
   Situations.” “However, even though this was treated as a routine constituent request for help by the Senator’s
   office, the very nature of engaging an agency on an issue with which the Senator has a material financial
   interest puts her at great risk of crossing the line into participating or influencing a state governmental decision.
   More care should be taken in the future to avoid such situations.” [Orange County Register, 4/10/13]




                                                          29
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 30 of 665


California Fair Political Practices Commission Launched A Probe After Walters’ Office Repeatedly
Called Prison Officials About The Status Of A Financial Claim Her Husband’s Company Filed

June 2012: California Ethics Agency Launched A Conflict Of Interest Probe After Her Office Called Prison
Officials About The Status Of A Financial Claim Her Husband’s Company Filed. “The state's ethics agency is
investigating whether state Sen. Mimi Walters (R-Laguna Niguel) violated conflict-of-interest laws when her office
placed phone calls to California prison officials about the status of a financial claim her husband's company had
filed. The inquiry was disclosed in a written notice to Walters' attorney by Gary Winuk, chief of enforcement for
the state Fair Political Practices Commission. He wrote that his office ‘will be pursuing an investigation regarding
whether or not Sen. Walters violated the Political Reform Act's conflict-of-interest prohibitions.’” [Los Angeles
Times, 6/15/12]

    February 2012: California Victim Compensation And Government Claims Board Approved $74,400
    Payout To Her Husband’s Company Following Calls From Walters’ Office. “The California Fair Political
    Practices Commission launched an investigation in June after it was revealed that one of the senator’s aides
    repeatedly called prison officials in late 2011 and early 2012 to inquire about the status of a financial claim
    filed by Drug Consultants, Inc., a staffing company co-owned at the time by Walters’ husband David. The
    company, which provided pharmacists to California prisons, filed a claim with the California Victim
    Compensation and Government Claims Board in 2011, alleging that the state had underpaid for its services.
    The commission approved a $74,400 payout to the company in February 2012.” [Orange County Register,
    4/10/13]

    May 2012: Walters’ Chief Of Staff Said She Was Kept Informed About Her Staffer’s Efforts. “Mimi
    Walters was kept informed about the efforts and does not believe they were improper, said the spokesman,
    Garth Eisenbeis, who is the senator's chief of staff.” [Los Angeles Times, 5/19/12]

    Walters’ Office Reportedly Called Prison Officials Regarding Her Husband’s Company “Almost Daily.”
    “The prison department's health services division raised concerns with the Senate Rules Committee about the
    almost daily calls from Walters' office.” [Los Angeles Times, 6/15/12]

Walters Said Her Staff Did For Drug Consultants, Inc What They Do “For Any Other Small
Business”

2012: In Response To A Conflict Of Interest Probe, Walters Said Her Staff Did For Drug Consultants, Inc
What They Do “For Any Other Small Business.” “This month, Gary Winuk, chief of enforcement for the Fair
Political Practices Commission, notified Walters’ attorney that the commission ‘will be pursuing an investigation
regarding whether or not Senator Walters violated the Political Reform Act’s conflict of interest prohibitions.’
Walters denies any wrongdoing. ‘My staff did for them (Drug Consultants) what they do for any other small
business struggling with the state bureaucracy,’ said Walters, R-Laguna Niguel. ‘No more or no less.’” [Orange
County Register, 6/19/12]

    HEADLINE: “State Officials Investigate O.C. Senator” [Orange County Register, 6/19/12]

California Correctional Health Care Services Said The Officials Who Handled The Inquiries From
Walters’ Office Didn’t Know Her Husband Co-Owned The Company

2012: Spokeswoman For The California Correctional Health Care Services Said The Officials Who Handled
Inquiries From Walters’ Office Didn’t Know Her Husband Co-Owned The Company. “Nancy Kincaid,
spokeswoman for the California Correctional Health Care Services, said the prison officials who handled the
inquiries from the senator’s office did not know that the Walters’ husband co-owned the company. ‘The staff was
completely unaware,’ Kincaid said. ‘They thought the senator’s office was calling about a constituent.’” [Orange
County Register, 6/19/12]

                                                        30
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 31 of 665


Director Of Legislation For The Prison Health Services Division Said Records Of Calls From
Walters’ Office Raised “Potential Ethical Issues That Needed To Be Reported”

2012: Director Of Legislation For The Prison Health Services Division Said Records Of Calls From Walters’
Office About Drug Consultants Inc. Raised “Potential Ethical Issues That Needed To Be Reported.” “The
staff of the prison healthcare agency documented the calls from Walters' office and notified the senate Rules
Committee about them this week. The records ‘raised potential ethical issues that needed to be reported to the
appropriate authorities,’ said Joyce Hayhoe, director of legislation for the prison health services division.” [Los
Angeles Times, 5/19/12]

Walters Was Chairwoman Of The Senate Ethics Committee While Facing A Conflict Of Interest
Probe

2012: Walters Was Chairwoman Of The Senate Ethics Committee While Facing A Conflict Of Interest
Probe. “Walters, chairwoman of the Senate Ethics Committee, has denied any wrongdoing. She previously said
through a spokesman that her office had provided her husband's company with the same constituent help it would
give to any firm having problems with the state bureaucracy.” [Los Angeles Times, 6/15/12]

As A State Senator, Walters Repeatedly Voted On Legislation That Could Enrich Her
Husband’s Business Interests

2010: Walters “Has Voted On Numerous Bills That Could Affect Her Husband's Business Interests.” “His
GOP challenger, state Sen. Mimi Walters of Laguna Niguel, has voted on numerous bills that could affect her
husband's business interests.” [Los Angeles Times, 10/29/10]

    Walters’ Campaign Strategist Claimed She Consulted With Lawyers About What Bills She Should
    Abstain From Voting On, But Could Not Provide Any Examples. “Mimi Walters declined to speak with
    The Times but said in a radio appearance this month that ‘whenever there has been any sort of slightest conflict,
    I've always recused myself.’ Her campaign strategist, Dave Gilliard, said Walters has consulted with legislative
    lawyers about what bills she should abstain from voting on and has followed their advice. Gilliard could not
    identify any bills on which Walters abstained because of a conflict.” [Los Angeles Times, 10/29/10]

2010: Walters Voted Against An $811 Million Cut In The Prison Health Care Budget, Which Could Have
Affected Her Husband’s Medical Services Company That Had A Contract With The State’s Prison System.
“David Walters is the president and largest shareholder of a medical services firm whose subsidiary was paid more
than $34 million in the last four fiscal years by the state's prison system. … This year, she voted against an $811-
million cut in the prison healthcare budget, the largest cutback in a package of spending reductions that lawmakers
approved through AB2 x8. Gilliard said Walters' vote reflected her concern that reducing prison spending would
result in a court-ordered early release of criminals.” [Los Angeles Times, 10/29/10]

As Assemblywoman And State Senator, Walters Voted Against Legislation Requiring More Disclosure Of
State Contracts. “As an assemblywoman and then as a state senator, Walters has also voted against legislation
requiring more disclosure of state contracts (AB 2603 in 2008 and AB 983 in 2007) and against giving contract bid
preferences to small businesses and those that hire California workers (SB 1108 and SB 967 in 2010). None of the
bills became law.” [Los Angeles Times, 10/29/10]

As State Senator, Walters Voted Against A Bill That Would Shield Homeowners Who
Defaulted On Loans From Lenders Collecting On The Original Amount Of The Loan

Walters Voted Against A Bill That Would Shield Homeowners Who Defaulted On Loans From
Mortgage Lenders…

                                                         31
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 32 of 665


2010: Walters Voted Against A Bill In The State Senate That Would Shield Homeowners Who Defaulted On
Loans From Lenders Collecting On The Original Amount Of The Loan. “For the first time, the debate is
spilling into the realm of law making, with state legislators in California considering a bill that would redefine the
obligations of many defaulting homeowners. The efforts to shape the bill demonstrate how much is at stake — in
California and the many other states with distressed real estate markets. The legislation introduced in the winter by
the real estate lobby would have largely shielded foreclosed homeowners from debt collectors. But by the time it
passed the state Senate on June 3, the banking lobby had succeeded in scaling it back. Now the bill goes to the state
Assembly, where a committee will take it up next week, and bankers intend to continue lobbying. […] The original
legislation said borrowers who took cash out of their houses would be shielded as long as they used the money for
home improvements. In its current form, the proposed law is not quite so forgiving. The bill that passed the Senate
by a lopsided vote of 30 to 4 would protect former homeowners up to the amount of their original loan. For
instance, a family that took out a $500,000 mortgage to buy a house and then refinanced and took cash out, swelling
their loan to $600,000, would be released from claims on the original sum but remain vulnerable on the $100,000.
[…] State Senator Mimi Walters, a first-term Republican representing Laguna Niguel, north of San Diego, voted
against the measure precisely because it could encourage more defaults. ‘I’m very sympathetic to what’s going on
in the economy and to people that are losing their homes,’ said Ms. Walters, a former executive with two Wall
Street firms. ‘But we have to be careful not to overleverage ourselves and to take responsibility when making
investments.’” [New York Times, 6/21/10; SB-1178, introduced 2/18/10]

…While Reporting Ownership Interest In Two Mortgage Broking Firms

2010: Walters Reported Mortgage Broking Firm Secured Residential Funding As An Asset Of Ownership
Interest Greater Than Ten Percent. [Statement of Economic Interests, California Fair Political Practice
Commission, filed 3/1/11]

2010: Walters Reported Owning 10% Or More Of CCN MV, LLC. [Statement of Economic Interests,
California Fair Political Practice Commission, filed 3/1/11]

    Walters Described CCN MV As An Advertising Firm On Her Statement Of Economic Interests, But
    According To Secretary Of State Filings, CCN MV Is A Mortgage Broker. [Statement of Economic
    Interests, California Fair Political Practice Commission, filed 3/1/11; California Secretary of State, Statement of
    Information, filed 7/13/09]




                                                          32
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 33 of 665




Walters: A “Good Politician,” Bad Representative

                                                   Significant Findings

     Walters is a loyal foot soldier for Washington Republicans

         Walters, a Ryan lackey, called him the “perfect person” to serve as speaker.

         Walters voted with her party 96 percent of the time.

         Walters voted with Paul Ryan 96 percent of the time.

         Walters has voted with President Trump’s positions 98.4 percent of the time, including against
          investigating Russian interference in the past election, requiring the release of Trump’s tax returns, and
          against addressing conflicts of interest held by members of his administration.

         Walters dismissed her own constituents as “paid activists” and refused to hold town halls out of fear of
          being attacked.

         Walters does not live in her own district.

         Walters has been supportive of offshore oil drilling while accepting more than $150k from the oil and gas
          industry.

     Walters is bad for California health care.

         Walters voted for the American Health Care Act and said she was “very proud to stand with the
          president” on AHCA.

         Walters voted 10 times to repeal the Affordable Care Act.

         Walters called the passage of a bill to repeal ACA a “monumental moment.”

         Walters spokesperson dismissed complaints concerning the AHCA as coming from people living outside
          the district, but Walters lived outside of the district.

     Walters is bad for California immigrants

         Walters praised the Supreme Court’s split ruling blocking DAPA as “a win for the American people.”

         Walters voted for restarting deportations of undocumented immigrants protected under DACA and
          DAPA.

         Walters signed a letter asking that HHS and the Treasury Department deny California’s application to
          allow undocumented immigrants to utilize California’s healthcare exchange.

     Walters is bad for California students.

         Students in Walters’s district received $87,777,256 in Pell Grants, but she still repeatedly voted to slash
          Pell Grants.

     Walters is bad for California’s LGBT community.

         After the California Supreme Court ruled the state’s same-sex marriage ban was unconstitutional,
          Walters called the decision a “travesty for family values.”

                                                           33
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 34 of 665


             Walters said she believed marriage should be between a man and woman, and said same-sex couples
              should not expect the “same rights as those of a married couple”

         Walters is bad for California seniors.

             Walters voted to voucherize Medicare, which serves 51,000 of her constituents.

             Walters repeatedly voted to increase out-of-pocket drug costs.

         Walters is bad for California women.

             Walters repeatedly opposed funding Planned Parenthood.

             Walters opposed women’s access to abortion.

             Walters opposed bills to ensure equal pay for women.

             Walters opposed a bill to protect women from discrimination in health insurance.

         Walters is bad for Californians with disabilities.

             2015: Walters co-sponsored legislation that one advocacy group said “would treat people with
              disabilities as second-class citizens.”

             6,676 of Walters’ constituents relied on Social Security disability insurance, but Walters voted to cut
              benefits anyway.

         Walters is bad for California workers.

             Walters: “I don't believe in unions. I believe in private enterprise.”

             Walters criticized legislation that made domestic workers in California eligible for overtime pay, calling
              the law a “hardship” for people who have to pay those workers.

             As state senator, Walters opposed paid sick leave because it reduced “California’s competitive edge.”

             Walters co-sponsored legislation that would have dealt a “potentially crippling blow” to unions
              including barring companies from voluntarily recognizing a union.

             Walters co-sponsored the National Right to Work Act.

             In congress & the state senate, Walters repeatedly voted against increasing the minimum wage.



Walters Was A Loyal Foot Soldier For Paul Ryan

Walters Said Paul Ryan Would Be The “Perfect Person” To Lead Congress As Speaker, And Upon
His Election, Said He Would Return The House To Regular Order

2015: Walters Said Paul Ryan Was The “Perfect Person” To Lead Congress As Speaker. BARTIROMO:
“Yes, Congresswoman, I mean bringing the party together is really a critical point here. What would you like to see
take place and do you think that that person is out there to actually cater to both sides, or all the divisions that are --
that are pretty evident this -- today in -- within -- within the party?” WALTERS: “Listen, I remember what Ronald
Reagan used to say. If I could get 80 percent of what I want, then it's a win. And both sides have to give a little bit.
I do believe we will find somebody talented to lead us and to unite us if Paul decides he does not want to take on
the speakership. But I also really hope he decides that he wants to do this. He would be the right person for this job.
And, you know, we've got to do the American people's work. And I think he's the perfect person to lead us. So my

                                                               34
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 35 of 665


hope is he comes back to Washington, D.C., next week and says, I'm ready to take on speakership jobs.” [Fox
Sunday Morning Futures, Transcript via Federal News Service, VIDEO 1:18-2:17, 10/11/15]

Walters Voted With Paul Ryan 96 Percent Of The Time

Lifetime Average: Walters Voted With Ryan 96 Percent Of The Time. [ProPublica, accessed 1/22/18]

                                                Vote Comparison
                   Congress              Total Votes     Votes Disagreeing       Percent Agreement
                     115th                          18                    0                  100.0%
                     114th                         571                   24                   96.0%
               Lifetime Average                    576                   24                   95.8%
                                          [ProPublica, accessed 1/22/18]

Walters Voted Twice To Elect Paul Ryan Speaker Of The House

2017: Walters Voted To Elect Paul Ryan Speaker Of The House. In January 2017, Mimi Walters voted for Paul
Ryan to be Speaker of the House. Ryan was elected by a vote of 239-189. [Election to the Speaker, Vote #2, 1/3/17;
CQ, 1/3/17]

2015: Walters Voted To Elect Paul Ryan Speaker Of The House. In October 2015, Mimi Walters voted for Paul
Ryan to be Speaker of the House. Paul Ryan received 236 votes, Nancy Pelosi received 184 votes, and Daniel
Webster received 9 votes. [Election to the Speaker, Vote #581, 10/29/15]

In Congress, Mimi Walters Voted With Her Party 96 Percent Of The Time

Mimi Walters Has Voted With The Republican Party 96 Percent Of The Time. According to CQ, over her
career, Mimi Walters has voted with other members of the Republican Caucus an average of 96% of the time. [CQ
Vote Studies, accessed 8/25/17]

                                                 Party Unity
                                          Year          Support      Oppose
                                          2016               97%           3%
                                          2015               95%           5%
                                    Lifetime Average         96%           4%
                                       [CQ Vote Studies, accessed 8/25/17]

Walters Has Stood Behind Donald Trump

Walters Said She Was “Excited” To Be Part Of Trump’s Inauguration

2017: Walters Declined To Criticize Members Of Congress Who Refused To Attend Trump’s Inauguration,
But Said She Was “Excited” To Be Part Of It. “Rep. Mimi Walters, R-Irvine, steered clear of criticizing
protesters. ‘All members can decide for themselves whether to participate in any inaugural events, including the
swearing-in ceremony,’ Walters said. ‘I view the inauguration as a celebration of our democracy and a
demonstration of the peaceful transition of power, and I’m excited to be a part of this powerful event.’” [City News
Service, 1/18/17]

Walters Has Voted With Trump’s Positions 98.4 Percent Of The Time

FiveThirtyEight: Walters Voted In Line With Trump’s Position 98.4 Percent Of The Time. [FiveThirtyEight,
accessed 1/22/17]
                                                 35
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 36 of 665



Walters Voted At Least 10 Times Against Investigating Russian Interference In The 2016 Election

   Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
    Interference In The 2016 Election. [H Res 375, Vote #290, 6/7/17; Office of the Democratic Leader, 115th
    Congress Previous Questions, 6/7/17]
   Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
    Interference In The 2016 Election. s[H Res 374, Vote #288, 6/7/17; Office of the Democratic Leader, 115th
    Congress Previous Questions, 6/7/17]
   Walters Voted To Kill A Procedural Move To Bring Up Bill To Create An Independent Commission To
    Investigate Russian Interference In The 2016 Election. [H Res 323, Vote #259, 5/17/17; USA Today,
    5/17/17]
   Walters Voted Against Preventing The Underlying Bill From Applying To Any Individual Who
    Withheld Information From Congress Related To An Investigation Regarding Russian Influence Of The
    2016 Presidential Election. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]
   Walters Voted To Block The Creation Of A Commission Investigating Foreign Interference in the 2016
    Presidential Election. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]
   Walters Voted To Block Consideration Of Establishing An Investigation Into Foreign Interference In
    The 2016 Presidential Election. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]
   Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
    Interference In The 2016 Election. [H Res 156, Vote #115, 3/1/17; Office of the Democratic Leader, 115th
    Congress Previous Questions, 3/1/17]
   Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
    Interference In The 2016 Election. [H Res 123, Vote #93, 2/15/17; Office of the Democratic Leader, 115th
    Congress Previous Questions, 2/15/17]
   Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
    Interference In The 2016 Election. [H Res 116, Vote #90, 2/14/17; Office of the Democratic Leader, 115th
    Congress Previous Questions, 2/14/17]
   Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
    Interference In The 2016 Election. [HR 33, Vote #26, 1/10/17; Office of the Democratic Leader, 115th
    Congress Previous Questions, 1/10/17]

Walters Voted At Least 13 Times Against Releasing Trump’s Tax Returns

   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #392, 7/19/17; CQ Floor Votes, 7/19/17]
   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #311, 6/21/17; CQ Floor Votes, 6/21/17]
   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #292, 6/7/17; CQ Floor Votes, 6/7/17]
   Walters Voted To Require Major Party Candidates For President To Release Three Most Recent Tax
    Returns. [HR 305 (HRes 275), Vote #224, 4/26/17; CQ, 4/26/17]
   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #219, 4/5/17; CQ Floor Votes, 4/5/17]
   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #201, 3/28/17; CQ Floor Votes, 3/28/17]
   Walters Voted To Block Consideration Of Requiring Trump To Disclose His Tax Returns. [H Res 230,
    Vote #199, 3/28/17; CQ, 3/28/17]
   Walters Voted To Block Consideration Of A Vote Appealing A Ruling That Forcing Trump To Disclose
    His Tax Returns Is Not A House Privilege. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]
   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #161, 3/15/17; CQ Floor Votes, 3/15/17]

                                                     36
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 37 of 665


   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #128, 3/7/17; CQ Floor Votes, 3/7/17]
   Walters Voted To Block Consideration Of Bill To Require Any Candidate Of A Major Political Party To
    Release Three Years Of Federal Income Tax Returns. [H Res 150, Vote #103, 2/28/17; Office of the
    Democratic Leader, 115th Congress Previous Questions, 2/28/17]
   Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion,
    Vote #101, 2/27/17; CQ Floor Votes, 2/27/17]
   Walters Voted To Block Consideration Of The Presidential Tax Transparency Act. [H Res 55, Vote #62,
    1/24/17; Office of the Democratic Leader, 115th Congress Previous Questions, 1/24/17]

Walters Voted At Least Four Times Against Addressing Conflicts Of Interest In Trump’s
Administration

   Walters Voted To Empower The House Of Representatives To Investigate Trump’s Potential Conflicts
    Of Interest. [HRes 280, Vote #229, 4/27/17; CQ, 4/27/17]
   Walters Voted Against Consideration Of An Amendment Prohibiting The President From Making
    Public Communications About Or Advocating For His Business Interests. [HR 1004, Vote #125, 3/2/17;
    CQ, 3/2/17]
   Walters Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules Related
    To Conflict Of Interest And Bribery. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]
   Walters Voted To Block Consideration Of A Bill To Address The Financial Conflicts Of Interest Of The
    President. [H Res 40, Vote #32, 1/11/17; Office of the Democratic Leader, 115th Congress Previous Questions,
    1/11/17]

Walters Dismissed Her Own Constituents As “Paid” Protesters And Refused To Hold Town
Halls Out Of Fear Of Being Attacked

Walters’ Constituents Complained That She And Her Staff Have Not Been Responsive

February 2017: Walters’ Constituents Complained That She And Her Staff Did Not Return Phone Calls Or
Respond To Emails. “About 300 people gathered outside Walters’ Irvine office last week in a show of strength –
and to complain that she and her staff have not returned phone calls or responded to emails. ‘All we get from her is
a wall of silence,’ said Amie Larsen, an English teacher at Tustin High. ‘It is her responsibility as an elected official
to represent the people of the 45th district.’ The protesters carried signs with such messages as, ‘Mimi: Dare to
Dissent.’ The mood was lively, with occasional chants of, ‘No wall! No ban!’ But Walters was away in
Washington, D.C., and her office door locked. Phone calls went straight to voice mail.” [Orange County Register,
2/13/17]

January 2017: Around 60 People Gathered At Walters’ Orange County Office To Try To Meet With Her;
Staffers Told Them She Was Not In The Office. “About 60 people gathered at Congresswoman Mimi Walters’
Orange County office on Tuesday afternoon to try and meet the representative and discuss concerns brought about
by the recent presidential election. Staffers told them the Republican representative of the 45th District was not in
the office on Michelson Drive at about 4 p.m., they pledged to return so they could meet with her.” [Orange County
Register, 1/24/17]

Walters Spokeswoman Accused Protestors Of Being “Paid Activists”

March 2017: Walters Spokeswoman Accused Protesters Demanding She Take A Stand Against The Trump
Administration Of Being “Paid Activists.” “About 120 people packed the University Hills community center for
the town hall, demanding that Walters take a stand against the new presidential administration. They voiced
concerns about health care and environmental and immigration issues, but were united in their frustration with
Trump. Because Walters was absent, they took straw polls and wrote down questions for her to be delivered to her
                                                           37
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 38 of 665


office. Walters didn’t attend the event, and her spokeswoman, Abigail Sigler, emailed the following statement to
the Register six hours before the meeting to explain why Walters declined the invitation: ‘Congresswoman Walters
is in Orange County this week meeting with the people she represents. She firmly believes that meeting and
listening to her constituents is the best (way to) represent them and advocate for them in Washington. She will not
allow a small, vocal group of paid activists distract her from this fundamental responsibility. As she always has, she
welcomes anyone with comments or concerns to contact her office.’ Sigler didn’t return the Register’s phone calls
requesting evidence that attendees at Wednesday’s meeting were paid.” [Orange County Register, 3/1/17]

    HEADLINE: “‘Paid’ Activism Claim By Walters Staffer Upsets Constituents” [Orange County Register,
    3/1/17]

Walters Said She Wouldn’t Hold Town Halls Because It Puts Herself “In A Position To Be
Attacked” Verbally

2017: Walters Said She Wouldn’t Hold Town Halls Because “The Rhetoric Has Become So Vulgar, I’m Not
Going To Put Myself In A Position To Be Attacked.” “That said, Ms. Walters has declined to hold town hall
meetings in her district, leading critics to stage mock empty-seat town halls to highlight her absence. ‘The rhetoric
has become so vulgar, I’m not going to put myself in a position to be attacked,’ she said.” [New York Times,
6/1/17]

Walters Said She Would Not Attend Town Halls Because Footage Of Her Facing Her Angry
Constituents Would Be “Use[d] Against Me In The Campaign”

2017: Walters On Town Halls: “The Whole Goal Is To Try To Get As Much Press As They Can, And Then
Try To Get Me To Say Something That They Could Use Against Me In The Campaign.” “Rep. Mimi Walters
of California -- whose Orange County district is similar to many Democrats hope will become hyper-competitive in
2018 -- said she sees town halls as political ambushes. ‘The whole goal is to try to get as much press as they can,
and then try to get me to say something that they could use against me in the campaign,’ Walters said in a recent
interview on AM 870's ‘The Answer.’” [CNN, 4/14/17]

Walters Did Not Live In Her Own Congressional District

Walters Was Registered To Vote In California’s 48th Congressional District Represented By Rep.
Dana Rohrabacher

Walters Was Registered To Vote At 159 Dumond Dr., Laguna Beach, CA 92651. [Votebuilder, accessed
7/18/17]

    U.S. House Of Representatives: Zip Code 92651 Was Represented By U.S. Rep. Dana Rohrabacher.
    [House.gov, accessed 7/24/17]




                                                          38
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 39 of 665




Orange County Register: “Walters Lived In Rohrabacher’s District Rather Than Her Own.” “The district
extends from Laguna Beach to Seal Beach and inland to Aliso Viejo and Santa Ana. While Walters lives in
Rohrabacher’s district rather than her own, district residency is not a requirement.” [Orange County Register,
4/6/17]

Walters Is Good For Offshore Oil & Gas Drillers

Walters Supported “Critical” Offshore Oil Drilling As “Very Safe” – Even After BP Spill – While
Accepting More Than $150,000 From The Oil And Gas Industry

Walters Toured An Oil Production Field Located Near The Site Of The 2010 BP Oil Spill And Said Drilling
“Is Very Safe Today”

2015: After Touring An Oil Production Field Located Near The Site Of The 2010 BP Oil Spill, Walters Said
Drilling “Is Very Safe Today, Much Safer Than It Was In The Past.” “The House members — seven
Republicans and one Democrat — were flown to a Hess offshore production field about 65 miles off the Louisiana
coast. The production field is in the Mississippi Canyon, a deep-water location near the site of the massive BP oil
spill in 2010. […] ‘I enjoyed learning how we extract oil from the ocean,’ said U.S. Rep. Mimi Walters, R-Calif.,
during the tour of the platform. She said drilling ‘is very safe today, much safer than it was in the past.’”
[Associated Press, 4/9/15]

Walters Said That Offshore Energy Projects “Are Critical To American Energy Independence”

2015: Walters: “I’m Looking Forward To Experiencing Offshore Energy Production First-Hand […] These
Energy Projects Are Critical To American Energy Independence.” “I’m looking forward to experiencing
offshore energy production first-hand on the 2015 Offshore Energy Tour this week. These energy projects are
critical to American energy independence, job creation, and our national security – and I am eager to explore Hess’

                                                        39
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 40 of 665


Tubular Bells oil rig in the Gulf of Mexico to see how energy is safely produced offshore.” [Rep. Mimi Walters,
Press Release, 4/7/15]

2004: Walters: “I Will Work To Make Sure Our Environment Is Protected And Preserved By Opposing
Efforts To Drill For Oil Off Our Coast…” Q: “What kinds of laws do you support to preserve the environment
and quality of life in Orange County?” A: “If elected, I will work to make sure our environment is protected and
preserved by opposing efforts to drill for oil off our coast and to ensure that our drinking water is safe from
pollution. Our area is one of the most beautiful places in the world, and I will do everything possible to make sure
that beauty is preserved.” [Orange County Register, 10/28/04]

Walters Has Accepted $157,100 From The Oil And Gas Industry

Over The Course Of Her Career In Congress, Walters Has Accepted $157,100 From The Oil And Gas
Industry. [Center for Responsive Politics, accessed 8/2/17]

Walters Is Bad For California Health Care

Walters Voted For The American Health Care Act And Said She Was “Very Proud To Stand With
The President” On Repeal & Ripoff (AHCA)

2017: Walters Voted To Approve The American Health Care Act Out Of Energy And Commerce
Committee. [Committee On Energy And Commerce, Vote #32, 3/8/17; CQ Committee Coverage, 3/8/17]

    2017: Walters Called AHCA A “Rare Opportunity” To Provide Americans Access To Low Cost Health
    Care “They Deserve.” “Walters voted for the measure in committee and was the sole Orange County
    Republican member of Congress to offer unequivocal support. ‘The AHCA is a rare opportunity to provide
    Americans access to the low cost, high quality, patient-centered health care that they deserve,’ Walters said
    before the measure was set aside. ‘This bill will lead to lower premiums, greater choice in coverage options and
    large reductions in the federal deficit.’” [Orange County Register, 4/5/17]

    2017: Walters Reportedly Said “Let The Games Begin” At The Beginning Of The Energy And
    Commerce Committee’s Markup Session Of The AHCA. “OH as members shuffle in for E&C's mark up of
    health care bill: Mimi Walters (R-CA) shaking someone's hand and saying ‘Let the games begin’” [Tierney
    Sneed, Twitter, 3/8/17]

2017: Walters Voted For The American Health Care Act – The Republican Health Care Repeal Bill. In May
2017, Walters voted for “Passage of the bill that would make extensive changes to the 2010 health care overhaul
law, by effectively repealing the individual and employer mandates as well as most of the taxes that finance the
current system. It would, in 2020, convert Medicaid into a capped entitlement that would provide fixed federal
payments to states and end additional federal funding for the 2010 law's joint federal-state Medicaid expansion. It
would prohibit federal funding to any entity, such as Planned Parenthood, that performs abortions and receives
more than $350 million a year in Medicaid funds. As amended, it would give states the option of receiving federal
Medicaid funding as a block grant with greater state flexibility in how the funds are used, and would require states
to establish their own essential health benefits standards. It would allow states to receive waivers to exempt insurers
from having to provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-
existing conditions whose insurance premiums increased because the state was granted a waiver to raise premiums
based on an individual's health status, and would create a $15 billion federal risk sharing program to cover some of
the costs of high medical claims.” The bill was passed by a vote of 217-213. [HR 1628, Vote #256, 5/4/17; CQ,
5/4/17]

    2017: Walters On AHCA: “I Was Very Proud To Stand With The President Because That Piece Of
    Legislation Is Going To Provide Relief To Millions Of Americans.” “Representative Mimi Walters, who has
    represented Orange County since 2015, said she did not regret voting for the Republican health care bill. ‘I was
                                                          40
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 41 of 665


    very proud to stand with the president because that piece of legislation is going to provide relief to millions of
    Americans,’ she said.” [New York Times, 6/1/17]

    2017: LA Times: Walters “Never Waffled Over Her Support For The GOP Healthcare Bill.” “Walters,
    unlike Issa and Knight, never waffled over her support for the GOP healthcare bill.” [Los Angeles Times,
    5/12/17]

    2017: Walters Said ACA Has “Clearly Failed The American People” And Said She Was “Honored” To
    Pass The AHCA. “Since I decided to run for Congress, I gave the people of Orange County my word that I
    would work to ensure all Americans have access to an affordable, patient-centered healthcare system. The
    Affordable Care Act has clearly failed the American people through unaffordable premiums and deductibles,
    massive tax burdens on small businesses, and collapsing healthcare exchanges. I am honored to join my
    colleagues in the House to pass this landmark legislation for the American people.” [Rep. Mimi Walters,
    Facebook, 5/4/17]

Walters Spokesperson Dismissed Complaints Concerning The AHCA As Coming From People
Living Outside The District, Even Though Walters Lived Outside Of The District

2017: Walters Spokesman Said That Complaints To Her Office About The GOP Healthcare Bill Came From
People Living Outside The District Who Were Armed With “Wild Misinformation.” “In an interview at her
Irvine district office Tuesday, spokesman T.W. Arrighi said that although the volume of calls and emails to the
office ahead of the vote was ‘heavy,’ many of the complaints came from people who live outside the district and
were armed with ‘wild misinformation’ pushed by liberal groups.” [Los Angeles Times, 5/12/17]

Walters Was Registered To Vote At 159 Dumond Dr., Laguna Beach, CA 92651. [Votebuilder, accessed
7/18/17]

    U.S. House Of Representatives: Zip Code 92651 Was Represented By U.S. Rep. Dana Rohrabacher.
    [House.gov, accessed 7/24/17]

Walters Voted 10 Times To Repeal The Affordable Care Act

   Voted To Repeal Affordable Care Act. [HR 596, Vote #58, 2/03/15; CQ Floor Votes, 2/3/15] NOTE: This
    was widely publicized as being the 56th vote., and the 4th to completely repeal
   Voted Against Republican Study Committee Budget That Repealed The Affordable Care Act. [H Con
    Res 27, Vote #138, 3/25/15; The Hill, 3/25/15]
   Voted For Budget Alternative That Repealed The Affordable Care Act. [H. Con Res. 27, Vote #141,
    3/25/15; US News and World Report, 3/25/15]
   Voted For Republican Budget That Repealed The Affordable Care Act. [H. Con Res. 27, Vote #142,
    3/25/15; New York Times, 3/25/15]
   Voted For Republican Conference Report On Budget That Began Process To Repeal Affordable Care
    Act. [S Con Res 11, Vote #183, 4/30/15; Bloomberg, 4/29/15]
   Voted To Repeal Major Pillars Of Affordable Care Act, Including Individual Mandate. [HR 3762, Vote
    #568, 10/23/15; Los Angeles Times, 10/23/15]
   Voted To Repeal The Affordable Care Act. [HR 3762, Vote #6, 1/6/16; CNN, 1/6/16]
   Voted To Overturn Obama’s Veto Of Bill That Would Repeal The Affordable Care Act. [HR 3762, Vote
    #53, 2/2/16; Washington Post, 2/2/16] Note: Reported as 63rd vote
   Voted To Begin Process Of Repealing Affordable Care Act. [S Con Res 3, Vote #58, 1/13/17; CNN, 1/3/17]
   Voted To Approve The American Health Care Act Out Of Energy And Commerce Committee.
    [Committee On Energy And Commerce, Vote #32, 3/8/17; CQ Committee Coverage, 3/8/17]




                                                          41
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 42 of 665


Walters Voted Three Times On Repealing Part

   Voted To Repeal Medical Device Tax Under The Affordable Care Act. [HR 160, Vote #375, 6/18/15;
    Associated Press, 6/18/15]
   Voted To Eliminate Independent Payment Advisory Board. [HR 1190, Vote #376, 6/23/15; National
    Journal, 6/23/15]
   Did Not Vote On A Motion Agreeing With Senate Amendment To Place A Moratorium On Health Care
    Reform’s Medical Device Tax. [HR 2029, Vote #703, 12/17/15; Med Device Online, 12/17/15]

Walters Called The Passage Of A Bill To Repeal ACA A “Monumental Moment”

January 2016: Walters Supported Legislation To Repeal ACA And “Defund” Planned Parenthood, And
Called The Bill’s Passage In The House A “Monumental Moment.” “The passage of this bill marks a
monumental moment for the American people and serves as an important step in holding the President accountable
for his costly and ineffective healthcare law. Hard-working Americans have suffered under Obamacare through:
higher premiums, cancelled health care plans, and decreased access to care. Unsurprisingly, Obamacare is filled
with broken promises, such as ‘If you like your doctor, you can keep your doctor’ – when in reality, many
Americans have lost access to their long-time, trusted family physicians. Since Obamacare’s passage, Congress has
been working vigorously to roll back this disastrous law and replace it with common-sense, patient-centered
solutions. 2016 marks a new year – and this is just the start of House Republicans’ efforts to provide relief to the
American people and put forward bold solutions that will help individuals and families achieve the American
dream.” [Rep. Mimi Walters, Press Release, 1/6/16]

    2015: Walters Supported The Restoring Americans’ Healthcare Freedom Reconciliation Act, Which She
    Said Would Rescind Certain ACA Provisions, Including The Individual Mandate. “Across my district and
    throughout California, small businesses and families are hurting from the effects of Obamacare – individuals
    are facing high premiums, businesses are dealing with costly regulations and federal overreach, and taxpayers
    are burdened with more excessive federal spending. Today’s legislation would rip out the most harmful
    provisions of Obamacare, including: the Employer Mandate, the Individual mandate, the Medical Device Tax,
    and the ‘Cadillac Tax’ among others. Furthermore, it reduces the deficit by $130 billion over 10 years and
    represents Congress’ best chance at getting a bill on the President’s desk that will stop this harmful law. I will
    continue to work with my colleagues to dismantle this ineffective and overly-burdensome law and replace it
    with common-sense, patient-centered solutions.” [Rep. Mimi Walters, Press Release, 10/23/15]

    2016: Walters Voted To Repeal The Affordable Care Act “The GOP-controlled House of Representatives
    on Wednesday afternoon passed legislation that would repeal Obamacare, and after more than 60 votes to roll
    back all or part of the law, the bill dismantle it will finally get to the President's desk.” [HR 3762, Vote #6,
    1/6/16; CNN, 1/6/16]

    2016: Walters Voted To Overturn Obama’s Veto Of A Bill That Would Repeal The Affordable Care Act.
    “House Republicans are moving on to a new round of budget fights after failing on Tuesday to overturn
    President Obama’s veto of legislation to repeal Obamacare and defund Planned Parenthood. Republicans were
    not able to rally the support of two-thirds of the House necessary to overturn the veto, leaving conservatives to
    turn their attention to a final year of budget fights with the president. The 241-186 vote, appropriately
    scheduled for Groundhog Day, was the 63rd time the House has voted to overturn all or part of Obama’s
    signature health care law.” [HR 3762, Vote #53, 2/2/16; Washington Post, 2/2/16] Note: Reported as 63rd vote

Walters Is Bad For California Immigration

Walters Praised The Supreme Court’s Split Ruling Blocking DAPA As “A Win For The American
People”


                                                         42
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 43 of 665


2016: Walters Praised The Supreme Court’s Immigration Ruling And Said President Obama’s Immigration
Actions “Overstep The Bounds Of His Authority.” “Several Orange County political leaders were disappointed
by the U.S. Supreme Court’s 4-4 split Thursday on President Barack Obama’s move to expand the so-called Dream
Act to some parents of youths brought to the country illegally. […] Rep. Mimi Walters, R-Irvine, was pleased with
the outcome. ‘The President cannot write laws; only Congress can write them,’ Walter said. ‘Today, the Supreme
Court affirmed that the President’s executive actions on immigration overstep the bounds of his authority and are
illegal. It is a win for the Constitution, and that means a win for the American people.’” [City News Service,
6/23/16]

    New York Times Headline: “Supreme Court Tie Blocks Obama Immigration Plan” [New York Times,
    6/23/16]

    The Supreme Court Ruling, U.S. v Texas, Had The Effect Of Blocking President Obama’s Deferred
    Action For Parents Of Americans And Lawful Permanent Residents (DAPA) Order. “The case, United
    States v. Texas, No. 15-674, concerned a 2014 executive action by the president to allow as many as five
    million unauthorized immigrants who were the parents of citizens or of lawful permanent residents to apply for
    a program that would spare them from deportation and provide them with work permits. The program was
    called Deferred Action for Parents of Americans and Lawful Permanent Residents, or DAPA.” [New York
    Times, 6/23/16]

    The Supreme Court Ruling, U.S. v Texas, Placed In Question The Immigration Status Of As Many As
    Five Million Undocumented Immigrants. “The case, United States v. Texas, No. 15-674, concerned a 2014
    executive action by the president to allow as many as five million unauthorized immigrants who were the
    parents of citizens or of lawful permanent residents to apply for a program that would spare them from
    deportation and provide them with work permits. The program was called Deferred Action for Parents of
    Americans and Lawful Permanent Residents, or DAPA.” [New York Times, 6/23/16]

    The Supreme Court Decision Was Split Evenly Four To Four. “The Supreme Court announced on Thursday
    that it had deadlocked in a case challenging President Obama’s immigration plan, effectively ending what Mr.
    Obama had hoped would become one of his central legacies. The program would have shielded as many as five
    million undocumented immigrants from deportation and allowed them to legally work in the United States. The
    4-4 tie, which left in place an appeals court ruling blocking the plan, amplified the contentious election-year
    debate over the nation’s immigration policy and presidential power.” [New York Times, 6/23/16]

Walters Voted For A Bill Restarting Deportations Of Undocumented Immigrants Protected Under
DACA And DAPA

2015: Walters Voted For A Bill Restarting Deportations Of Undocumented Families And DREAMers. In
January 2015, Walters voted for a federal funding bill that defunded President Obama’s executive action on
immigration and ended a program that halted the deportation of some illegal immigrants who came to the United
States as children. “Democrats rallied against the bill, which would fund the Department of Homeland Security
(DHS) through September, after Republicans adopted a series of contentious amendments that take aim at facets of
Obama’s immigration policy. One of the amendments would choke off funding for Obama’s executive action
announced in November, which would allow some illegal immigrants to stay in the country and obtain work
permits. A second amendment would halt the Deferred Action for Childhood Arrivals Program (DACA), which
lifts deportation for some illegal immigrants who came to the United States as children.” The bill passed 236 to
191. [HR 240, Vote #35, 1/14/15; The Hill, 1/14/15; CQ Floor Votes, 1/14/15]

    2015: Walters Voted For Amendment To Defund Immigration Executive Order. On January 14, 2015,
    Walters voted for an amendment to defund President Obama’s executive action on immigration. “One of the
    amendments would choke off funding for Obama’s executive action announced in November, which would
    allow some illegal immigrants to stay in the country and obtain work permits.” The amendment was adopted
    237 to 190. [HR 240, Vote #29, 1/14/15; The Hill, 1/14/15]

                                                        43
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 44 of 665


2015: Walters Voted For An Amendment To End Deferred Action For Childhood Arrivals. On January 24,
2015, Walters voted for an amendment to the Department of Homeland Security funding bill that would end a
program to suspend the deportation of DREAMers. “A second amendment would halt the Deferred Action for
Childhood Arrivals Program (DACA), which lifts deportation for some illegal immigrants who came to the United
States as children.” The amendment was adopted 218 to 209. [HR 240, Vote #30, 1/14/15; The Hill 1/14/15]

Walters Signed A Letter Asking That HHS And The Treasury Department Deny California’s
Application To Allow Undocumented Immigrants To Utilize California’s Healthcare Exchange

2016: Walters Signed A Letter Asking That HHS And The Treasury Department Deny California’s
Application To Allow Undocumented Immigrants To Utilize California’s Healthcare Exchange. “As
Members of California’s Congressional Delegation, we write to request that the Department of Health and Human
Services and the Department of the Treasury deny California’s application to allow illegal immigrants to enroll in
healthcare coverage on California’s exchange, Covered California.” [Letter to Secretaries Burwell and Lew,
6/24/16]

Walters Is Bad For California Students

Students In Walters’s District Received $87,777,256 In Pell Grants…

2016-2017: California’s 45th District Students Were Awarded 21,731 Pell Grants Worth $87,777,256.
[National Association of Independent Colleges & Universities, Federal Student Aid Programs report, 2016-17]

…But Walters Still Voted Repeatedly To Slash Pell Grants

2015: Walters Voted For FY16 Budget Amendment That Slashed Pell Grants. In March 2015, Walters voted
for a budget alternative known as Price amendment #2 offered as an amendment on the floor that would repeal the
Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO defense
spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding without
requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas Contingency
Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The version that
passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays for wars and
other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H. Con Res. 27,
Vote #141, 3/25/15; US News and World Report, 3/25/15]

    2015: Walters Voted For FY16 Republican Budget That Slashed Pell Grants And Altered Medicare. In
    March 2015, Walters voted for the FY16 Republican House budget that would repeal the Affordable Care Act,
    slash Pell grants and alter Medicare. “It also includes parliamentary language, called reconciliation that orders
    House committees to draft legislation repealing the Affordable Care Act. Under budget rules, that reconciliation
    repeal bill cannot be filibustered in the Senate and would need only a majority vote to pass. The budget would
    turn Medicaid into block grants to the states, cutting health care spending for the poor by $900 billion. The food
    stamp program would also be turned into block grants and cut by hundreds of billions of dollars. Special
    education, Pell Grants, job training and housing assistance would all be cut. Medicare would transition to a
    system where future seniors would be encouraged to use government-funded vouchers to purchase insurance in
    the private market.” The resolution passed 228 to 199. [H. Con Res. 27, Vote #142, 3/25/15; New York Times,
    3/25/15]

2015: Walters Voted For Republican Conference Report On Budget For Fiscal Year 2016. In April 2015,
Walters voted for a conference report outlining the Republican Congressional budget for fiscal year 2016 and
budget levels for 2017 through 2025. “House and Senate Republicans agreed on a unified budget plan Wednesday
that would allow them to bypass Democrats and send President Barack Obama legislation to repeal or revise his
landmark health-care law. The budget proposal spells out the Republican Party’s priorities by calling for $5.3

                                                         44
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 45 of 665


trillion in spending cuts to reach balance in nine years.” An agreement to pass the Conference Report passed 226 to
197. [S CON RES 11, Vote #183; On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

    Conference Report Reduced Funding For Pell Grants, Low-Income Housing Assistance Programs, And
    Food Stamp Program. “The budget slashes domestic discretionary spending by trimming away at several
    major priorities for Democrats. The final bill includes a reduction in funding for federal Pell Grants and
    housing programs for low-income earners, and cuts to the Supplemental Nutrition Assistance Program, also
    known as food stamps.” [Washington Post, 4/29/15]

Walters Is Bad For California’s LGBT Community

After The California Supreme Court Ruled The State’s Same-Sex Marriage Ban Was
Unconstitutional, Walters Called The Decision A “Travesty For Family Values”

2008: After The California Supreme Court Ruled That The State’s Same-Sex Marriage Was
Unconstitutional, Walters Called The Decision A “Travesty For Family Values.” “Today, in response to the
California Supreme Court ruling that struck down Proposition 22 on a 4-3 vote, Assemblywoman Mimi Walters
called the decision a travesty for family values. ‘The Supreme Court today blatantly disregarded the will of
Californians to protect the sacred institution of marriage. The Court stated that it could not “find that the retention
of the traditional definition of marriage constitutes a compelling state interest,”’ Walters said. ‘I could not disagree
more strongly with the Court's ruling today. Marriage between a man and a woman is the foundation of our
society, and the Court's action is a travesty for family values.’ ‘Today's decision completely ignores the will of over
60% of California's voters who approved Proposition 22 eight years ago,'’ Walters continued.” [Assemblywoman
Walters, Press Release, 5/15/08]

    2008: Walters: “I Pledge To Fight The Supreme Court's Decision To Allow Gay Marriage In California
    By Working To Ensure The Passage Of The California Marriage Protection Act…” “The California
    Marriage Protection Act, an initiative in circulation that has gathered 1.5 million signatures and will appear on
    the November ballot, will write into the California Constitution that the only marriages recognized in this state
    are those between one man and one woman. ‘I pledge to fight the Supreme Court's decision to allow gay
    marriage in California by working to ensure the passage of the California Marriage Protection Act this
    November,’ Walters concluded.” [Assemblywoman Walters, Press Release, 5/15/08]

Walters Said She Believed Marriage Should Be Between A Man And Woman, And Said Same-Sex
Couples Should Not Expect The “Same Rights As Those Of A Married Couple”

2004: Walters Said She Believed Marriage Should Be Between A Man And Woman, And Said Same-Sex
Couples Should Not Expect The “Same Rights As Those Of A Married Couple.” Q: (presented anonymously)
“I am an 18-year-old student, I am involved in extracurricular activities and I am gay. What is your stance on gay
rights and same-sex marriages?” [...] Walters: “Marriage should be between a man and woman. ‘It's your business.
But don't come forward and ask for the same rights as those of a married couple.’” [Sun Post News, 1/30/04]

Walters Is Bad For California Seniors

Walters Voted To Voucherize Medicare, Which Serves 51,000 Of Her Constituents

2016: 51,440 Residents Of California’s 45th District Received Some Medicare Benefits

2016: 51,440 Residents Of Walters’ District Received Medicare Benefits. [Centers for Medicare & Medicaid
Services, 2016 Congressional District Report]


                                                          45
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 46 of 665


Walters Voted For A Republican Budget To Turn Medicare Into A “Voucherlike” Program

Walters Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

    National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
    “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
    Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
    voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
    whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
    seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
    that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

    New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
    “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
    The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
    voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
    Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
    state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
    Times, 3/17/15]

Walters Voted Repeatedly To Increase Out-Of-Pocket Drug Costs

2017: Walters Voted Against Consideration Of An Amendment To Lower Out-Of-Pocket Drug Costs For
Seniors

Walters Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For Seniors.
In January 2017, Walters voted against the “Demings, D-Fla., motion to recommit the bill to the House Judiciary
Committee with instructions to report back immediately with an amendment that would exempt regulations that
significantly lower seniors' out-of-pocket costs for prescription drugs under Medicare Part D. It would remove the
bill's provision that would effectively overturn two Supreme Court decisions that require federal courts to defer to
an agency's interpretation of the underlying law or rule when considering challenges to agency rules.” The motion
was rejected by a vote of 190-233. [HR 5, Vote #44, 1/11/17; CQ, 1/11/17]

Walters Voted Nine Times To Reopen The Medicare Donut Hole, Costing Seniors Thousands More In Out-
Of-Pocket Prescription Costs

Walters Voted Nine Times To Repeal The Affordable Care Act. [HR 596, Vote #58, 2/3/15; H. Con Res. 27,
Vote #141, 3/25/15; H. Con Res. 27, Vote #142, 3/25/15; S Con Res 11, Vote #183, 4/30/15; HR 3762, Vote #568,
10/23/15; HR 3762, Vote #6, 1/6/16; HR 3762, Vote #53, 2/2/16; S Con Res 3, Vote #58, 1/13/17; Committee On
Energy And Commerce, Vote #32, 3/8/17]

    The Affordable Care Act, AKA Obamacare, Would Eventually Close Medicare’s Prescription-Drug
    Program Coverage Gap. “Over time, Obamacare closes the coverage gap, informally referred to as the donut
    hole, in Medicare’s prescription-drug program (Part D). As originally designed, once Part D beneficiaries
    reached their (relatively low) deductible, they had to pay 25 percent of their drug costs up to a certain dollar
    amount; once beneficiaries’ drug costs reached that limit, they then had to pay all of their drug costs. Then, if
    their total out-of-pocket costs reached an even higher level (called the catastrophic coverage limit, which is
    currently set at $4,750), then they only had to pay 5 percent of drug costs above that limit. By the year 2020,
    though, there will no longer be a donut hole. From the moment beneficiaries’ drug costs reach their deductibles
    until they reach the catastrophic coverage limit, they will only pay 25 percent of their total drug costs.”
    [National Review, 11/26/13]



                                                         46
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 47 of 665


Walters Is Bad For California Women

Walters Repeatedly Opposed Funding For Planned Parenthood

Walters Voted 12 Times To Defund Or Attack Planned Parenthood

   Voted To Reverse Obama Rule Preventing States From Withholding Grants From Planned Parenthood.
    [HJRes 43, Vote #99, 2/16/17; USA Today, 2/16/17]
   Voted To Double The Budget For The Select Committee Targeting Planned Parenthood. [H Res 933,
    Vote #595, 12/1/16; The Hill, 12/1/16]
   Voted To Override The President’s Veto Of A Bill To Repeal The Affordable Care Act And Block
    Funding Of Planned Parenthood For A Year. [HR 3762, Vote #53, 2/02/16, 2/02/16; CQ Floor Votes,
    2/02/16]
   Voted To Repeal The Affordable Care Act And Defunding Planned Parenthood For One Year. [HR
    3762, Vote #6, 1/06/16; The Hill, 1/6/16]
   Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And Defund Planned
    Parenthood. [HR 3762, Vote #568, 10/23/15; Washington Post, 10/23/15]
   Voted To Establish Select Committee Targeting Planned Parenthood. [H Res 461, Vote #538, 10/07/15;
    CQ Floor Votes, 10/7/15]
   Voted To Attach Measure To Defund Planned Parenthood To Spending Measure Necessary To Avert
    Government Shutdown. [H Con Res 79, Vote #527, 9/30/15; New York Times, 10/1/15]
   Voted For Bill Making It Easier For States To Defund Planned Parenthood. [HR 3495, Vote #524,
    9/29/15; CQ Floor Votes, 9/29/15]
   Voted Against Motion To Protect Women’s Access To Life-Saving Health Services, Including Planned
    Parenthood. [HR 3495, Vote #523, 9/29/15; Democratic Leader – Motions to Recommit, 9/30/15]
   Voted To Block Consideration Of Bill Making It Easier For States To Defund Planned Parenthood. [H
    Res 444, Vote #521, 9/29/15; CQ Floor Votes, 9/29/15]
   Voted To Defund Planned Parenthood. [H.R. 3134, Vote #505, 9/18/15; CQ, 9/23/15]
   Voted Against Preventing Attempt To Defund Planned Parenthood. [H.R. 3134, Vote #504, 9/18/15;
    Democratic Leader – Motions To Recommit, 9/18/15]

Walters Said The Government Should Not “Continue To Fund” Planned Parenthood

2015: Walters Said The Republicans Want To “Defund” Planned Parenthood, But Added That She Does Not
Believe They Would Do It “At The Expense Of Shutting Down The Government.” SIEGEL: “First,
Representative Walters, the Republican leadership in Congress seems to want two things - to defund Planned
Parenthood and to keep the government open. Are those two objectives possible, and if not, which one's more
urgent?” WALTERS: “I believe the Republicans do want to defund Planned Parenthood, but I do not believe at the
expense of shutting down the government, and I don't believe we will go down that path.” [NPR All Things
Considered, 9/18/15]

2015: Walters Said The Government Should Not “Continue To Fund” Planned Parenthood, But Added That
Shutting Down Government Over It Could Set Back The “Pro-Life Movement.” CRUMPTON:
“Congresswoman, if we might circle back to what appears to be, for now at least, a vote that would prevent a
government shutdown, when the conversation was beginning about this tactic to shut down the government, one of
the things the GOP leadership had insisted upon was that there be some way to defund Planned Parenthood. What
were your thoughts on that? And what were the your constituents in your district in California telling you about
that?” WALTERS: “We need to look at Planned Parenthood, in light of -- especially in light of what the videos
that have been released. And there has been concern in our conference that we don't continue to fund Planned
Parenthood. And while I support that, the bigger question is, by us shutting down the government on this one
particular issue, it was going to end up costing us a lot more money to shut the government down. And many in the
pro-life movement believe that taking a stand on defunding Planned Parenthood right now and, you know, costing
                                                       47
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 48 of 665


the government to shut down, would take the pro-life movement a couple of steps backwards. And so we were
trying to be in-line with the pro-life movement, saying, OK, you know what, we want to move forward on this
issue, but this is just not the way to do it.” [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 0:54-
2:15, 9/30/15]

    2015: Walters: “We Want To Advance The Cause Of The Pro-Life Movement,” But “When You Shut
    Down The Government, You Are Costing The Taxpayers A Lot Of Money.” CRUMPTON: “And,
    Congresswoman, you and some of the other lawmakers, especially some on the Republican side who thought
    that shutting down the government just was not a good idea, that the Republican majority in both the House and
    Senate might take a hit in the polls and from the electorate if this happened, and most polls indicate the last
    time this happened that is exactly what the electorate did, can you give us a sense if you believe that your views
    are being heard? Do you and your colleagues -- are you getting enough respect from the Republican
    Conference even if you disagree with the majority?” WALTERS: “Oh, absolutely we are. And, you know, we
    want to advance the cause of the pro-life movement, but there has to be a certain strategy put in place. And
    when you shut down the government, you are costing the taxpayers a lot of money. You are costing the
    creation of jobs. And we have to be very careful and very strategic as we move this issue forward.”
    [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 2:15-3:13, 9/30/15]

Walters Opposed Women’s Access To Abortion

2004: Walters Claimed She Opposed Abortion, Except When A Pregnancy Posed Life-Threatening Risks To
The Woman, Or In Cases Of Rape Or Incest

2004: San Diego Union-Tribune: Walters Opposed Abortion, “Except When A Pregnancy Posed Life-
Threatening Risks To The Mother, Or In Cases Of Rape Or Incest.” According to a correction issued by the
San Diego Union-Tribune, “A story Thursday about the 73rd Assembly District race reported that Republican
candidate Mimi Walters supports abortion rights. In fact, Walters says she opposes abortion except when a
pregnancy poses life-threatening risks to the mother or in cases of rape or incest.” [San Diego Union-Tribune,
9/18/04]

Walters Cosponsored Bills That Would Undermine Abortion Access

2015: Walters Cosponsored The No Taxpayer Funding For Abortion And Abortion Insurance Full
Disclosure Act. “The House did easily pass H.R. 7, the No Taxpayer Funding for Abortion and Abortion Insurance
Full Disclosure Act of 2015, sponsored by Rep. Chris Smith (R-N.J.). White House advisers said they would
recommend a veto should the bill reach the president’s desk. The Hyde Amendment already prevents the use of
federal funds to pay for abortion, except in cases of incest, rape and life endangerment of the mother. That is passed
every year as part of an appropriations bill, but this bill would make that permanent law. The House bill would also
restrict small businesses from getting an Affordable Care Act tax credit if they purchase employee health plans that
include abortion coverage on the Small Business Health Options Program, or SHOP exchange.” [Library of
Congress, H.R. 7, Co-Sponsored, 1/21/15; Politico, 1/22/15]

    2015: Walters Voted For A Bill Blocking Federal Funding For Abortion, Including Tax Credits For
    Small Businesses Providing Healthcare That Includes Abortion Coverage. In January 2015, Walters voted
    for, “Passage of the bill that would permanently prohibit the use of federal funds, facilities or staff to provide
    abortion coverage and services, except in cases of rape or incest and for saving the life of the woman. It also
    would prohibit individuals and small business from receiving federal subsidies and small businesses from
    receiving federal subsidies and tax credits under the 2010 health care overhaul to purchase plans that cover
    abortions.” The bill passed by a vote of 242-179. [HR 7, Vote #45, 1/22/15; CQ, 1/22/15]

    Bill Would Give Big Insurance Companies Incentive To Drop Abortion Coverage. “The bill gives insurers
    a big incentive to drop abortion coverage from their plans, or risk losing the large pool of consumers who


                                                          48
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 49 of 665


    receive the law's subsidies. Abortion coverage is historically relatively ubiquitous in health plans, so the effect
    could be far-reaching.” [National Journal, 1/28/14]

    2015: On The 42nd Anniversary Of Roe V. Wade, Walters Voiced Support For The No Taxpayer
    Funding For Abortion Act, Which She Called A “Vital Bill” That Would “Save Lives.” Mr. PITTS.
    “Madam Speaker, I am pleased to yield 2 minutes to the gentlewoman from California (Mrs. Mimi Walters).”
    Mrs. MIMI WALTERS of California. “Madam Speaker, I rise today on the 42nd anniversary of the Supreme
    Court's decision in Roe v. Wade in support of H.R. 7, the No Taxpayer Funding for Abortion Act. This vital bill
    establishes that no taxpayer funds be used for abortion, including plans that cover abortion under the President's
    health care law. These restrictions will save lives. According to the research by the Guttmacher Institute,
    policies that cut taxpayer funds towards abortion will actually prevent 25 percent or more of the abortions that
    would otherwise take place.” [Congressional Record, 114th Congress, 1/22/15; H.R. 7, 114th Congress,
    Introduced 1/21/15]

2017: Walters Voted To Prohibit Federal Funds From Being Used To Pay For Abortion Services Or Health
Insurance Plans That Would Include Abortion Coverage

2017: Walters Voted To Prohibit Federal Funds From Being Used To Pay For Abortion Services Or Health
Insurance Plans That Include Abortion Coverage And Would Ban Multistate Health Plans The Provide
Abortion Coverage From State Exchanges. In January 2017, Walters voted for “passage of the bill that would
permanently prohibit federal funds from being used to pay for abortion services or health insurance plans that
include abortion coverage. It also would prohibit the District of Columbia from using its own local funds to provide
or pay for abortions. Individuals and small businesses also could not receive tax credits under the 2010 health care
law related to purchases of health insurance plans that include abortion coverage. The bill would require the Office
of Personnel Management to ensure that, starting in 2018, no multistate qualified health plan offered in a state
insurance exchange provides coverage that includes abortion. The provisions would not apply to pregnancies
resulting from rape or incest, or to situations where the woman would die unless an abortion is performed.” The bill
passed by a vote of 238-183. [HR 7, Vote #65, 1/24/17; CQ, 1/24/17]

2015: Walters Voted To Restrict A Woman’s Right To Choose After 20 Weeks

2015: Walters Voted To Restrict A Woman’s Right To Choose After 20 Weeks, Including Requiring 48-
Hour Waiting Period For Rape Survivors. In May 2015, Walters voted for “a bill banning abortions after 20
weeks of pregnancy in a party-line vote on Wednesday.” According to The Hill, “But the bill did not change a
provision that allows victims of incest to receive an abortion only if they are under 18 years old … The new version
of the House bill also includes a two-day waiting period for rape victims. Doctors must also ensure that victims
have received medical treatment or counseling during that time.” [HR 36, Vote #223, 5/13/15; The Hill, 5/13/15;
The Hill, 5/11/15]

2015: Walters Voted Against Adding An Exception To Protect The Health Of The Woman To 20-Week
Abortion Ban

2015: Walters Voted Against Adding An Exception To Protect The Health Of The Woman In A 20-Week
Abortion Ban Bill. In May 2015, Walters voted against adding a woman’s health exception to a 20-week abortion
bill. “U.S. Rep. Julia Brownley’s attempt to amend a bill calling for a ban on abortions after 20 weeks of pregnancy
was defeated Wednesday, and the House went on to pass the ban. The Westlake Village Democrat’s motion and
amendment would have added language to the Pain Capable Unborn Child Protection Act that would have
permitted abortions after 20 weeks if a woman’s health were at risk. It was defeated on a mostly party-line 181-246
vote.” [H.R. 36, Vote #222, 5/13/15; Ventura County Star, 5/13/15]

2015: Walters Voted Against Protecting Reproductive Health Choices In The Workplace



                                                          49
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 50 of 665


2015: Walters Voted To Repeal A Law That Prohibited Employers From Discriminating Based On An
Individual's Reproductive Health Decisions. In February 2015, Walters voted for: “passage of the joint resolution
that would provide for disapproval and repeal of the District of Columbia's Reproductive Health Non-
Discrimination Amendment Act of 2014, which prohibits employers from discriminating based on an individual's
reproductive health decisions.” The bill passed by a vote of 228-192. [HJ Res 43, Vote #194, 4/30/15; CQ Floor
Votes, 4/30/15]

Walters Opposed Bills To Ensure Equal Pay For Women

Walters Voted Against The Paycheck Fairness Act And Against A Motion That Would Have Protected
“Women’s Rights To Equal Wages”

2015: Walters Voted To Block Consideration Of The Paycheck Fairness Act. In April 2015, Walters voted To
Block consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women and
unsure equal pay for equal work. “The legislation would protect workers from retaliation for sharing information
about their wages, require employers to explain any pay disparities among workers performing the same job, and
allow employees to seek unlimited punitive damages in wage bias cases.” The previous question passed 239 to 183.
A vote against the previous question would have allowed the bill to be considered. [H. Res. 189, Vote #148,
4/14/15; Bloomberg, 4/14/15; Congressional Record, 4/14/15; Democratic Leader – Previous Questions, 4/14/15]

    Women In California Made 85.7 Cents For Every Dollar A Man Made. [National Women’s Law Center,
    accessed 8/16/17]

2015: Walters Voted To Block Consideration Of The Paycheck Fairness Act. In April 2015, Walters voted To
Block consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women and
unsure equal pay for equal work. “The legislation would protect workers from retaliation for sharing information
about their wages, require employers to explain any pay disparities among workers performing the same job, and
allow employees to seek unlimited punitive damages in wage bias cases.” The previous question passed 240 to 183.
A vote against the previous question would have allowed the bill to be considered. [H. Res. 200, Vote #154,
4/15/15; Bloomberg, 4/14/15; Congressional Record, 4/15/15; Democratic Leader – Previous Questions, 4/15/15]

2015: Walters Voted Against Motion That Would Have Protected “Women’s Rights To Equal Wages,” By
Excluding Claims Of Employment Discrimination From Bill. In September 2015, Walters voted against on
Democratic motion to recommit with instructions HR 758. “The Democratic Motion to Recommit protects
women’s right to demand equal wages, by excluding claims of employment discrimination from the underlying bill
that raises new obstacles for Americans to seek remedy in the courts.” The motion to recommit failed 179 to 239.
[HR 758, Vote #500, 9/17/15; Democratic Motion to Recommit, HR 758, 9/17/15]

Walters Opposed A Bill To Protect Women From Discrimination In Health Insurance

Walters Voted Against Consideration Of An Amendment That Prevented Insurance Plans From Charging
Women Higher Premiums Than Men

2017: Walters Voted Against Consideration Of An Amendment That Prevented Insurance Plans From
Charging Women Higher Premiums Than Men. In January 2017, Walters voted against the “Schakowsky, D-
Ill., motion to recommit the bill to the House Energy and Commerce Committee with instructions to report back
immediately with an amendment that would state that the bill could not be interpreted to allow health insurance
plans to charge women higher premiums than they charge men.” The motion was rejected by a vote of 187-235.
[HR 7, Vote #64, 1/24/17; CQ, 1/24/17]

Walters Is Bad For Californians With Disabilities

                                                       50
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 51 of 665


2015: Walters Co-Sponsored Legislation That One Advocacy Group Said “Would Treat People
With Disabilities As Second-Class Citizens”

2015: Walters Co-Sponsored The ADA Education And Reform Act Of 2015, A Bill Creating Numerous
Barriers For People with Disabilities Who Seek To Enforce The ADA. According to the Congress.gov Bill
Summary, “The bill prohibits persons from, and subjects violators to a criminal fine for, sending demand letters or
other pre-suit notifications alleging a violation of ADA public accommodation requirements if the notification does
not specify the circumstances under which an individual was actually denied access. The notification must specify:
(1) the address of property, (2) the specific ADA sections alleged to have been violated, (3) whether a request for
assistance in removing an architectural barrier was made, and (4) whether the barrier was permanent or temporary.
The bill also prohibits commencement of civil action based on the failure to remove an architectural barrier to
access into an existing public accommodation unless: (1) the aggrieved person has provided to the owners or
operators a written notice specific enough to identify the barrier, and (2) the owners or operators fail to provide the
person with a written description outlining improvements that will be made to improve the barrier or they fail to
remove the barrier or make substantial progress after providing such a description. The Judicial Conference of the
United States must develop a model program to promote alternative dispute resolution mechanisms to resolve such
claims. The model program should include an expedited method for determining relevant facts related to such
barriers and steps to resolve accessibility issues before litigation.” [H.R. 3765, 114th Congress, introduced 10/20/15]

    American Association Of People With Disabilities: Bill Would “Would Treat People With Disabilities As
    Second-Class Citizens.” “Recently, a series of ‘notification’ bills have been targeting the Americans with
    Disabilities Act (ADA) in an attempt to erect more barriers to enforcing the rights of people with disabilities.
    The latest ‘notification’ act is HR 3765, also known as the ADA Education and Reform Act of 2016. It is
    possible that HR 3765 will come up for a vote in the House of Representatives this month so we need your help
    and immediate action to block this harmful legislation. If this bill is allowed to pass the House it could serve as
    a starting point for future negative legislation next year and beyond. HR 3765, the ADA Education and Reform
    Act of 2016, would eliminate the responsibility of businesses to address their obligations under the ADA. This
    bill would treat people with disabilities as second-class citizens. A summary of the bill can be found here.”
    [American Association of People with Disabilities, 9/7/16]

6,676 Of Walters’ Constituents Relied On Social Security Disability Insurance

2016: 6,676 Of Walters’ Constituents Relied On Social Security Disability Insurance. [Social Security
Administration, Congressional Statistics, December 2016]

Walters Voted To Jeopardize Social Security Disability Insurance

Walters Voted To Jeopardize Social Security By Blocking Reallocation Of Funds To SSDI. In January 2015,
Walters voted for: “Adoption of the resolution that would set the rules for the 114th Congress. The rules would
extend many of the rules that for the 113th Congress. Among the rules changes, it would require that the official
budget scores of tax and direct spending bills to incorporate so-called ‘dynamic scoring,’ which factors in the
broader, macroeconomic impact of the legislation. It would require all new House members to receive mandatory
ethics training within 60 days, require nongovernmental witnesses scheduled to testify before House committees to
disclose any contracts or payments that they or the organization they represent have received from foreign
governments and create a new point of order against any legislation that would reduce the actuarial balance of
Social Security's Old-Age and Survivors Insurance Trust Fund. It also would continue the House's Select
Committee on Benghazi.” The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15; Politico, 1/20/15]

     Eleven Million Recipients Of Disability Benefits (SSDI) Faced A 19 Percent Benefit Cut. “The GOP’s
     immediate target is Social Security’s sprawling disability insurance program, which has grown at a pace far
     beyond its revenues and will exhaust its trust fund reserves by December 2016, threatening a 19 percent cut in
     benefits.” [Politico, 1/20/15]


                                                          51
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 52 of 665


     2015: Eleven Million People Received SSDI Benefits. “About 11 million people get disability benefits,
     nearly 40 percent more than a decade ago.” [Associated Press, 1/07/15]

     AARP: Allowing Reallocation Of Funds To Strengthen SSDI Would Protect Retirees Who Might
     Otherwise “Face An Imminent Reduction In Their Earned Benefits.” “This isn’t the first time the
     disability fund has approached such a deadline. The trustees’ 1994 report, for example, projected that the
     disability fund would deplete its reserves the next year. Back then, Congress reinforced the fund by shifting a
     slightly larger portion of payroll taxes to it. Currently, the payroll tax totals 12.4 percent of workers’ pay, with
     employers and employees each contributing half. Most of that money, or 10.6 percentage points, goes toward
     retirement and survivor benefits. The rest, 1.8 percentage points, supports disability benefits. AARP and others
     support a similar reallocation again. Nancy LeaMond, AARP executive vice president, said in a statement that
     the new report ‘confirms that if the combined resources of the Social Security trust funds are rebalanced, no
     beneficiary needs to face an imminent reduction in their earned benefits.’” [AARP, 7/28/14]

Walters Voted For Legislation That Would Result In A Social Security Benefit Cut For Millions Of
Disabled Americans

Walters Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

    National Committee To Preserve Social Security & Medicare: House Republicans’ Refusal To Allow
    Reallocation To The Disability Trust Fund Would Result In A 20% Benefit Cut. “Social Security
    disability beneficiaries are also targeted by the GOP’s refusal to allow a routine and temporary reallocation of
    part of the 6.2 percent Social Security tax rate to the Disability Insurance Trust Fund. Instead, Republicans in
    the House would allow a 20% benefit cut for millions of disabled Americans unless there are broader Social
    Security benefit cuts or tax increases improving the solvency of the combined trust funds. This GOP budget
    also call for the creation of commission to study what Republicans claim are ‘structural deficiencies’ in Social
    Security, even though the program has never missed a payment and currently has $2.8 trillion in its trust fund.”
    [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

Walters Voted For A House Rules Package Containing A Provision That Would Block Congress From
Redirecting Funds To The Social Security Disability Program. “In the past, Congress has simply shifted
revenues from Social Security’s larger retirement account to fill holes in the disability fund. But the new House rule
throws up a roadblock by creating a point of order against any such bill that does not improve the ‘actuarial
balance’ of the combined funds.” [H Res 5, Vote #6, 1/06/15; Politico, 1/20/15]

    Eleven Million Recipients Of Disability Benefits Faced A 19 Percent Benefit Cut. “The GOP’s immediate
    target is Social Security’s sprawling disability insurance program, which has grown at a pace far beyond its
    revenues and will exhaust its trust fund reserves by December 2016, threatening a 19 percent cut in benefits.”
    [Politico, 1/20/15]

    Eleven Million People Receive Disability Benefits. “About 11 million people get disability benefits, nearly 40
    percent more than a decade ago.” [Associated Press, 1/07/15]

Walters Is Bad For California Workers

Walters: “I Don’t Believe In Unions. I Believe In Private Enterprise.”

2004: Walters: “I Don't Believe In Unions. I Believe In Private Enterprise.” “She criticized Wilson for
accepting money from government employee unions, who she said might believe they're entitled to payback if he's
elected. ‘They have not offered to give me any money because they know I won't take it,’ she said. ‘I don't believe
in unions. I believe in private enterprise.’” [Los Angeles Times, 2/23/04]


                                                           52
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 53 of 665


2014: Walters Criticized Legislation That Made Domestic Workers In California Eligible For
Overtime Pay, Calling The Law A “Hardship” For People Who Have To Pay Those Workers

2014: Walters Criticized Legislation That Made Domestic Workers In California Eligible For Overtime Pay,
Calling The Law A “Hardship” For People Who Pay Those Workers. “She also criticized the recently passed
Domestic Workers Bill of Rights, which makes nannies, home health-care aides and other domestic workers in
California eligible for overtime pay. Workers qualify for overtime if they work more than nine hours in a day or 45
in a week. She said the law would be a ‘hardship’ for people who pay those workers.” [Orange County Register,
1/10/14]

2014: As State Senator, Walters Opposed Paid Sick Leave Because It Reduced “California’s
Competitive Edge”

2014: Walters Voted Against Legislation That Would Require Paid Sick Leave For Employees In California.
[AB-1522, California State Assembly, chaptered 9/10/14]

2014: Walters Said The Bill Reduced “California’s Competitive Edge To States Who Don’t Have This
Requirement.” “State Sen. Mimi Walters, R-Laguna Niguel, said AB 1522 won’t help California keep or attract
businesses and jobs. ‘It reduces California’s competitive edge to states who don’t have this requirement,’ Walters
said.” [Orange County Register, 9/2/14]

Walters Co-Sponsored Legislation That Would Have Dealt A “Potentially Crippling Blow” To
Unions Including Barring Companies From Voluntarily Recognizing A Union

2016: Walters Co-Sponsored The Employee Rights Act. [H.R. 3322, 114th Congress, introduced 7/27/15]

    Washington Examiner Headline: “GOP Rolls Out Employee Rights Act To Cripple Union Power”
    [Washington Examiner, 7/27/15]

    Washington Examiner: Employee Rights Act Included “Changes That Could Deal A Potentially
    Crippling Blow To Union Political Power If Adopted.” “Republican lawmakers rolled out plans Monday for
    the first major reform of federal labor laws in six decades, including changes that could deal a potentially
    crippling blow to union political power if adopted.” [Washington Examiner, 7/27/15]

    Economic Policy Institute: The Employee Rights Act “Would Strip Workers Of Many Rights Under The
    National Labor Relations Act.” “Before leaving for recess last week, congressional Republicans introduced a
    bill that would make it more difficult for workers to form a union and collectively bargain. The misleadingly
    named Employee Rights Act has been introduced in prior Congresses as well. The legislation would strip
    workers of many rights under the National Labor Relations Act (NLRA). For example, it would prohibit
    voluntary employer recognition of a union. (Under existing law, an employer is free to recognize a union and
    bargain with its workforce when workers show majority support for the union.) The bill also reinstitutes
    unnecessary delay in the union election process, mandating that parties litigate issues likely to be resolved in
    the election.” [Economic Policy Institute, 5/30/17]

Walters Co-Sponsored The National Right To Work Act

2016: Walters Co-Sponsored The National Right To Work Act. [H.R. 612, 114th Congress, introduced 1/28/15]

    CNBC: Opponents Of Right To Work Laws “Say The Laws Are Primarily Meant To Weaken Unions –
    Which The Proponents Don't Exactly Deny.” “Proponents say right-to-work laws guarantee freedom for
    employees by making it illegal to force them to pay union dues in order to get or keep a job. Opponents say the


                                                         53
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 54 of 665


   laws are primarily meant to weaken unions—which the proponents don't exactly deny—and workers who
   benefit from union representation should pay their fair share.” [CNBC, 5/29/15]

   Economic Policy Institute: Wages In Right To Work States Were 3.1 Percent Lower Than In Non-Right-
   To-Work States. “Wages in RTW states are 3.1 percent lower than those in non-RTW states, after controlling
   for a full complement of individual demographic and socioeconomic factors as well as state macroeconomic
   indicators. This translates into RTW being associated with $1,558 lower annual wages for a typical full-time,
   full-year worker.” [Economic Policy Institute, 4/22/15]

   Economic Policy Institute: Right To Work Laws Affect The Wages Of Both Union And Non-Union
   Workers. “This paper updates and confirms the findings of Gould and Shierholz (2011). No matter how you
   slice the data, wages in RTW states are lower, on average, than wages in non-RTW states. As shown in great
   detail in Gould and Shierholz (2011), these results do not just apply to union members, but to all employees in a
   state. Where unions are strong, compensation increases even for workers not covered by any union contract, as
   nonunion employers face competitive pressure to match union standards. Likewise, when unions are weakened
   by RTW laws, all of a state’s workers feel the impact.” [Economic Policy Institute, 4/22/15]

In Congress & The State Senate, Walters Repeatedly Voted Against Increasing The Minimum
Wage

2015: Walters Voted Against A Democratic Budget Plan That Included A Higher Minimum Wage. In March
2015, Walters voted against the Democratic alternative budget that “proposed more investment in education and
infrastructure, new taxes on the wealthiest Americans, and several pet ideas including a higher minimum wage,
paid sick leave, expanded early childhood education and a ban on tax breaks for executives unless they increase
their employees’ wages.” The amendment failed 160 to 264. [H Con Res 27, Vote #139, 3/25/15; RealClearPolitics,
3/23/15]

2014: As State Senator, Walters Voted Against Increasing The Minimum Wage In California. [SB-935,
California State Senate, introduced 2/3/14]

   Mashable: Walters “Staked Out A Position Against Minimum Wage” In The California State Senate.
   “During her time as a state senator, Walters has staked out a position against minimum wage, but has gone
   against the grain of other Republicans when it comes to combatting climate change, where she is viewed as a
   moderate.” [Mashable, 11/12/14]

   2014: Walters Said A Minimum Wage Increase In California Would Kill Jobs And Hurt Small Business.
   “Walters said she opposed the minimum-wage increase passed in September for California, where the cost of
   living is among the highest in the nation. The measure will raise the wage to $9 from $8 in July, and to $10 in
   2016. Walters said she thinks the ‘job-killing’ increase is ‘really going to hurt small business.” [Orange County
   Register, 1/10/14]

2013: As State Senator, Walters Voted Against Increasing The Minimum Wage In California. [AB-10,
California State Assembly, chaptered 9/25/13]




                                                        54
 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 55 of 665




Personal & Professional
       History




                                   55
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 56 of 665


Biography
Birth Date

May 14, 1962: Walters Was Born In Pasadena, Los Angeles, California

Walters Was Born May 14, 1962. “WALTERS, Mimi, a Representative from California; born in Pasadena, Los
Angeles County, Calif., May 14, 1962” [Biographical Directory of the United States Congress, accessed 7/18/17]

Education

1984: Walters Graduated From UCLA With A Bachelor Of Arts Degree In Political Science

1984: Walters Graduated From UCLA With A Bachelor Of Arts Degree In Political Science. “Mimi
graduated from the University of California at Los Angeles in 1984 with a Bachelor of Arts degree in Political
Science.” [Rep. Mimi Walters, accessed 7/18/17]

Career

1996-Present: Walters Has Served As A City Official, State Legislator And Congressional
Representative

The following provides a brief overview of Walters’s professional career:

    Political
         2015-present: U.S. House of Representatives
         2008-2015: California State Senate
         2005-2008: California State Assembly
         1996-2004: Laguna Niguel City Council
         2000: Laguna Niguel Mayor
        [Biographical Directory of the United States Congress, accessed 7/18/17]

1988-1995: Walters Worked For A Securities Firm and Wall Street Investment Banking Firm
Forced Into Bankruptcy

    Professional
        Kidder Peabody & Company
        Drexel, Burnham & Lambert; Investment Executive
       [Rep. Mimi Walters, accessed 7/18/17]

Walters Worked As An Investment Banker From 1988-1995. [Los Angeles Times, 5/26/10]

    1990: Drexel Burnham Lambert Filed For Bankruptcy After Several Years Of Legal Troubles. “Drexel
    Burnham Lambert, the investment bank famous for high-yield or ‘junk’ bonds, filed for bankruptcy on Feb. 13,
    1990 after several years of legal troubles.” [CNBC, 2/13/15]

Criminal Record



                                                        56
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 57 of 665


2016: Lower Merion Police Department In Pennsylvania Cited Walters For A Traffic Violation

2016: Walters Was Charged With A Traffic Violation By The Lower Merion Police Department In
Pennsylvania; Walters Submitted A Guilty Plea And The Case Was Closed. [Magisterial District Court,
Docket Number MJ-38204-TR-0001416-2016, accessed 7/18/17]

2012: Orange County Police Cited Walters For Using A Cell Phone While Driving

2012: Walters Was Charged With Using A Cell Phone While Driving. According to the Superior Court of
Orange County, Walters was charged with violating section 23123(a) of California’s vehicle code. [Superior Court
of Orange County, Case Number SH892289, accessed 7/18/17]

    Section 23123(A) Of California Vehicle Code Prohibits Drivers From Using Cell Phones. “23123. (a) A
    person shall not drive a motor vehicle while using a wireless telephone unless that telephone is specifically
    designed and configured to allow hands-free listening and talking, and is used in that manner while driving.”
    [California Legislative Information, accessed 7/18/17]

2007: Orange County Police Cited Walters For Speeding

2007: Walters Was Charged With Speeding. According to the Superior Court of Orange County, Walters was
charged with violating section 22350 of California’s vehicle code. [Superior Court of Orange County, Case Number
SH610967, accessed 7/18/17]

    Section 22350 Of California Vehicle Code Prohibits Driving “At A Speed Greater Than Is Reasonable
    Or Prudent […] And In No Event At A Speed Which Endangers The Safety Of Persons Or Property.”
    “22350. No person shall drive a vehicle upon a highway at a speed greater than is reasonable or prudent having
    due regard for weather, visibility, the traffic on, and the surface and width of, the highway, and in no event at a
    speed which endangers the safety of persons or property.” [California Legislative Information, accessed
    7/18/17]

Judgments Or Liens

As Of September 2017, Walters Is Not Associated With Any Judgments Or Liens. [Nexis Comprehensive
Person Report, accessed 9/1/17]

Bankruptcy Filings

As Of September 2017, Walters Is Not Associated With Any Bankruptcies. [Nexis Comprehensive Person
Report, accessed 9/1/17]

Political Donations

Federal

Walters Contributed More Than $39,000 To Federal Candidates

According to an FEC individual contribution search, Walters has given $39,795 to federal political candidates.

                                       Mimi Walters Federal Contributions
                   Date                       Candidate/Committee                    Party    Amount
                 1997-2003    Republican Party of Orange County                      R        $13,000

                                                          57
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 58 of 665


                1997-2000     Lincoln Club of Orange County Federal PAC                        $6,000
                2000-2016     California Republican Party                             R        $3,195
                      2000    Darrell Issa (CA-49)                                    R        $2,750
                07/30/2001    Tim Hutchinson (Arkansas)                               R        $1,000
                01/14/2000    James Rogan (CA-27)                                     R          $500
                      2000    Matta Tuchman (CA-46)                                   R        $1,000
                12/27/1999    Bill Morrow (CA-50)                                     R        $1,000
                08/04/2005    NRSC                                                    R        $1,000
                      1998    Matt Fong (California)                                  R        $2,000
                2003-2007     Ed Royce (CA-39)                                        R        $1,500
                      2002    Beth Rogers (CA-23)                                     R         $2000
                09/24/2009    John Sullivan (OK-01)                                   R          $500
                1997-2003     Christopher Cox (CA-48)                                 R        $1,350
                1999-2003     George W. Bush                                          R        $1,500
                07/12/2006    Republican Party of San Diego County                    R        $1,000
                05/15/2009    Teresa Hernandez (CA-32)                                R          $500
                                                                                      Total   $39,795
                                   [FEC, individual contribution, accessed 7/18/17]

California

Walters Contributed More Than $227,000 To State-Level Candidates

According to the California Secretary of State, Walters has given $227, 276.60 to state-level candidates.

                                         Mimi Walters State Contributions
                 Date               Candidate (Office Sought) or Committee        Party       Amount
              05/14/2001     Dick Ackerman (State Senate)                                         $125
              09/17/2001     Pat Bates (State Assembly)                                          $1,000
              10/21/2001     Bill Morrow (State Senate)                                           $200
              11/19/2001     Pat Bates (State Assembly)                                           $500
              06/10/2002     Dick Ackerman (State Senate)                                         $100
              03/15/2002     Pat Bates (State Assembly)                                           $150
              02/22/2002     Bill Jones (Governor)                                                $500
              07/25/2002     Dick Ackerman (Attorney General)                                    $1,000
               6/25/2002     Bill Simon (Governor)                                               $1,000
              10/22/2002     Bill Simon (Governor)                                               $1,000
              09/11/2003     Dick Ackerman (State Senate)                                         $100
              10/03/2003     Rescue California...Recall Gray Davis                               $2,000
              08/10/2004     California Women's Leadership Association PAC                        $150
              09/19/2009     California Republican Party / v8                                     $249
              09/14/2003     Mimi Walters (State Assembly)                                       $1,800
              01/03/2003     Mimi Walters (State Assembly)                                       $5,000
              06/30/2003     Mimi Walters (State Assembly)                                      $95,000
              12/18/2005     Marie Waldron (State Assembly)                                      $3,300
              12/31/2006     Mimi Walters (State Senate)                                       $100,000
              01/13/2009     Mimi Walters (State Treasurer)                                      $3,000
              09/21/2004     California Republican Party                                         $1,000
              08/09/2006     California Republican Party                                      $3,648.55
              09/25/2009     California Republican Party / v8                                       $24
              09/25/2009     California Republican Party / v8                                       $65
                                                         58
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 59 of 665


    06/10/2009   California Republican Party / v8                               $3,000
    09/25/2009   California Republican Party / v8                                  $65
    10/01/2013   California Republican Party                                     $100
    03/31/2003   Friends of Cristi Cristich                                     $3,200
                                                                   Total   $227,276.60
                                                     [California Secretary of State, accessed 4/13/17]




                                                59
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 60 of 665


Personal Finance
    In 2016, Walters had an estimated net worth between $667,007 and $1,629,999.

    According to Walters’s federal personal financial disclosures, her 2016 annual unearned income was
    between $50,202 and $101,000. Walters also earned $174,000 in salary from the U.S. House of
    Representatives. Walters’s assets totaled between $767,007 and $1,680,000. Walters had between
    $50,001 and $100,000 in liabilities.

NOTE: For detailed descriptions of Walters’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

Walters’s Federal Personal Financial Disclosure Summary

NOTE: For detailed descriptions of Walters’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

                                               Walters PFD Toplines
 Year    Earned           Asset Value           Unearned Income            Transactions               Liabilities
         Income      MIN          MAX          MIN           MAX         MIN         MAX          MIN          MAX
 2016       N/A    $767,007     $1,680,000     $50,202      $101,000    $100,001    $250,000      $50,001      $100,000
 2015       N/A    $881,008     $1,965,000     $30,203      $101,000    $100,002    $200,000    $1,150,003   $5,350,000
 2014    $90,500   $381,007      $965,000     $200,002     $2,000,000       N/A         N/A     $1,150,003   $5,350,000
[2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17; 2015
Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 5/13/16; 2014 Rep.
Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, Amendment, filed 1/5/16]

Walters’s State Personal Financial Disclosure Summary

                                           Mimi Walters Form 700 Top Lines
          Year     Earned           Asset Value                  Gross Income               Liabilities*
                   Income        MIN           MAX              MIN       MAX             MIN         MAX
          2013      N/A        $856,013      $8,537,996     $302,005    $321,500+         N/A          N/A
          2012      N/A        $964,015      $9,631,994     $501,006    $512,001+         N/A          N/A
          2011      N/A        $960,015      $9,607,996     $500,005    $501,502+         N/A          N/A
          2010      N/A       $3,080,020     $10,800,000    $600,006    $602,501+         N/A          N/A
          2009      N/A       $2,440,028     $14,400,000    $810,009    $901,505+         N/A          N/A
[2013 Mimi Walters Statement of Economic Interests, California Fair Political Practices Commission, filed 3/3/14;
2012 Mimi Walters Statement of Economic Interests, California Fair Political Practices Commission, filed 4/2/13;
2011 Mimi Walters Statement of Economic Interests, California Fair Political Practices Commission, filed 2/29/12;
2010 Mimi Walters Statement of Economic Interests, California Fair Political Practices Commission, filed 3/1/11;
2009 Mimi Walters Statement of Economic Interests, California Fair Political Practices Commission, filed 3/1/10]

*Liabilities were not reported in Statements of Economic Interests (Form 700s)

2005-2016: Walters Earned At Least $1,371,375 In Taxpayer Funded Salaries



                                                           60
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 61 of 665


2015-2016: Walters Earned $348,000 In Salary As A Member Of Congress

                                           Walters Salary, U.S. House
                                            Year               Salary
                                                   2016          $174,000
                                                   2015          $174,000
                                                Total:           $348,000
                               [U.S. House of Representatives, accessed 7/19/17]

2005-2014: Walters Earned $1,023,375 In Salary As A California State Legislator

                                               Walters Salary
                                            California Legislature
                                Office Held         Year                Salary
                              State Senator         2014                    $95,291
                              State Senator         2013                    $90,526
                              State Senator         2012                    $95,291
                              State Senator         2011                    $95,291
                              State Senator         2010                    $95,291
                              State Senator         2009                    $95,291
                              Assemblywoman         2008                   $116,208
                              Assemblywoman         2007                   $116,208
                              Assemblywoman         2006                   $113,098
                              Assemblywoman         2005                   $110,880
                                                        Total:           $1,023,375
                       [California Citizens Compensation Commission, accessed 7/19/17]

2014-2016: Walters’s Net Worth Reportedly Increased By At Least 115 Percent And As
Much As 981 Percent

                                        Walters Yearly Assets Value
                                            Asset Value                          Liabilities
                  Year
                                     MIN                  MAX               MIN            MAX
                  2016                 $767,007             $1,680,000      $50,001       $100,000
                  2015                 $881,008             $1,965,000   $1,150,003     $5,350,000
                  2014                 $381,007               $965,000 $1,150,003 $5,350,000
[2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17; 2015
Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 5/13/16; 2014 Rep.
Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, Amendment, filed 1/5/16]




                                                          61
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 62 of 665



Political Career
    This section provides an overview of Walters’s political career, from 1996 to 2017.

Committees

                                                 U.S. Congress
                                       Name                                   Years
                          Energy and Commerce Committee                     2017-2018
                                Judiciary Committee                         2015-2016
                             Transportation Committee                       2015-2016
                                      [Rep. Mimi Walters, accessed 7/20/17]

                                          California State Legislature
          Legislative Body                            Committee                           Years
             State Senate                  Public Employment & Retirement               2011-2014
             State Senate                           Appropriations                      2009-2014
             State Senate                      Budget and Fiscal Review                   2014
             State Senate                   Banking & Financial Institutions            2011-2013
             State Senate                     Governmental Organization                   2012
             State Senate                              Judiciary                        2009-2013
             State Senate                          Legislative Ethics                   2009-2012
             State Senate         Business, Professions and Economic Development        2009-2011
             State Senate                        Revenue & Taxation                     2009-2010
             State Senate     Elections, Reapportionment, & Constitutional Amendments     2009
           State Assembly                     Aging and Long Term Care                  2005-2008
           State Assembly                           Appropriations                      2005-2008
           State Assembly                        Banking and Finance                    2007-2008
           State Assembly                     Revenue and Taxation Code                 2005-2006
                        [Senator Mimi Walters via Wayback Machine, captured 10/24/14;
  Senator Mimi Walters via Wayback Machine, captured 8/13/13; Senator Mimi Walters via Wayback Machine,
   captured 5/9/12; Senator Mimi Walters via Wayback Machine, captured 10/22/11; Senator Mimi Walters via
     Wayback Machine, captured 4/14/09; California State Senate via Wayback Machine, captured 7/22/10;
  Assemblywoman Mimi Walters via Wayback Machine, captured 2/28/08; Assemblywoman Mimi Walters via
  Wayback Machine, captured 10/1/07; Assemblywoman Mimi Walters via Wayback Machine, captured 9/26/06;
                    Assemblywoman Mimi Walters via Wayback Machine, captured 11/24/05]

Caucuses

Walters is a member of, but not limited to, the following caucuses:

                                               U.S. Congress
                                     Name                                   Years
                     Congressional Caucus for Women’s Issues              2017-2018
                                    [Rep. Mimi Walters, accessed 1/22/18]

Campaigns



                                                         62
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 63 of 665


Election History

                                            Walters Electoral History
   Year               Office                   Candidates                   Results             Walters Margin
                                         Mimi Walters (R)                              58.6%
   2016       U.S. House (CA-45)                                                                     +17.2%
                                         Ron Varasteh (D)                              41.4%
                                         Mimi Walters (R)                              65.1%
   2014       U.S. House (CA-45)                                                                     +30.2%
                                         Drew Leavens (D)                              34.9%
                                         Mimi Walters (R)                              57.0%
   2012       State Senate (CA-37)                                                                    +14%
                                         Steve Young (D)                               43.0%
                                         Mimi Walters (R)                              36.2%
   2010          State Treasurer                                                                     -20.3%
                                         Bill Lockyer (D)                              56.5%
                                         Mimi Walters (R)                              58.2%
   2008       State Senate(CA-33)                                                                    +16.4%
                                         Gary Pritchard (D)                            41.8%
                                         Mimi Walters (R)                              73.4%
   2006     State Assembly (CA-73)                                                                   +46.8%
                                         Andrew Favor (L)                              26.6%
                                         Mimi Walters (R)                              53.1%
   2004     State Assembly (CA-73)                                                                   +21.4%
                                         Kathleen Calzada (D)                          31.7%
   1996    Laguna Niguel City Council Mimi Walters                Appointed To Vacant Seat             N/A
               [California Secretary of State, 11/8/16; 11/4/14; 11/6/12; 11/2/10; 11/4/08; 11/7/06;
                                          11/2/04; LA Times, 12/19/96]

2014: Walters Ran For Congress

Campaign Finance Expert Said Walters Was Tied To Big Corporate Donors, And Had The Fundraising
Profile Of Someone Who Had Already Spent Time In Washington

2014: Campaign Finance Expert At The Center For Responsive Politics Said Walters Was Tied To “Big
Corporate Donors,” And Had The Fundraising Profile Of Somebody Who “Spent Time In Washington.”
“By the time Walters breezed to a victory in her House race this month, she’d laid the groundwork for her
Washington network. That included getting contributions from House leaders and influential corporate political
action committees – and giving nearly 10 percent of her $1.4million in campaign funds to more-needy House
candidates. ‘It’s unusual for a freshman to be giving so much away,’ said Russ Choma, a campaign finance expert
at the Center for Responsive Politics. ‘And it’s pretty unusual for a freshman to be so tied into all these big
corporate donors. This is the profile of somebody who’s already spent time in Washington, of somebody who’s
already in leadership.” [Orange County Register, 7/23/15]

2012: Walters Ran For Re-Election To The State Senate

Physical Therapists Providers Network Requested Donors Contribute To Walters In An Effort To Defeat A
Bill In Front Of Her Committee

2011: Physical Therapists Providers Network Held A Fundraiser Supporting California Republicans And
Requested Donors Contribute To Walters In An Effort To Defeat A Bill In Front Of Her Committee. “The
leader of a physical therapists group recently asked members lobbying against a bill in the Legislature to write
campaign checks to key committee members ahead of next week's vote - a strategy one good government advocate
said reinforces notions of corruption in the statehouse. Physical Therapists Providers Network President Michael
Weinper wrote in an email informing members of an upcoming Senate committee hearing that they can ‘help
significantly’ in the effort to defeat Assembly Bill 783 by attending a June 10 fundraiser the California Physical
Therapy Association had scheduled in support of the California Republican Party. ‘If you are unable to attend,
please consider making a $50-$100 (or more) donation to the CRP or a specific legislator on the invitation, such as
Senator Mimi Walters or Bill Emmerson,’ Weinper wrote in a message containing the fundraiser invitation.
                                                        63
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 64 of 665


‘Remember: these donations and your attendance at the hearing WILL IMPACT YOUR FUTURE.’ Both GOP
lawmakers named in the email sit on the Senate Business, Professions and Economic Development Committee,
which is scheduled to hear the bill on Monday.” [Sacramento Bee, 6/9/11]

2010: Walters Ran For State Treasurer

During Her Run For State Treasurer, Walters Attacked Her Opponent Over The Decades He Spent In
Office

2010: Walters Attacked Her Opponent For State Treasurer Over His Decades-Long Tenure In Office.
“Walters' lone TV ad pillories Lockyer's decades-long tenure in office; he is a former state attorney general,
assemblyman and leader of the state Senate. ‘After 37 years in Sacramento … Bill Lockyer is the problem,’ the ad
says.” [Los Angeles Times, 10/29/10]

2004: Walters Ran For State Assembly

Walters Ran For State Assembly After Being Term Limited Out Of City Council

2004: Walters Ran For State Assembly After Being Termed Out Of The Laguna Niguel City Council. “The
city's two newest council members, Paul Glaab and Gary Capata, are sworn into office replacing councilwomen
Mimi Walters and Linda Lindholm who were both termed out after serving on the council for eight years.
Councilman Mike Whipple is also sworn into office after being elected in November to serve a second term.”
[Orange County Register, 12/30/04]

After Winning The Republican Primary For State Assembly, Walters Said She Was Happy To Be In A Safe
District And Said She Would Spend More Time Helping Other Republicans In The General Election

2004: Walters Said She Was “Happy” To Be In A “Safe Republican District,” And Said That She Would
Spend More Time Helping Other Republicans In The General. “Walters said she will not do as much
campaigning for the November election since she is competing in a safe GOP district, but wants to spend her time
helping other Republican candidates get elected into office. ‘I am so happy I am in a safe Republican district,’ she
said. ‘The last 15 months have been really grueling and I am just thrilled with the results. It goes to show that if you
work hard you can win. We started really far behind, but we worked hard every day and it paid off.” [Orange
County Register, 3/11/04]

Walters Spent Nearly 18 Months Campaigning In The Republican Primary For State Assembly

Walters Spent Nearly 18 Months Campaigning In The 2004 Republican Primary For State Assembly, And
Said She Was “Praying For Rain” On Election Day. “Laguna Niguel councilwoman Mimi Walters' nearly 18-
month effort paid off Tuesday, after taking the Republican seat in the 73rd assembly district race, a safe GOP
district that sweeps across southern Orange County and into northern San Diego County. ‘I was praying for rain,’
Walters said. Tuesday's rain helped her, Walters figured, because she had more hardcore voters who would make
certain they made it to the polls and she had done an aggressive absentee chase to secure the district's high
percentage of absentee voters.” [Orange County Register, 3/4/04]

Walters Partially Attributed Her Win In The Republican Primary To Her Pursuit Of Absentee Votes

2004: Walters Partially Attributed Her Win In The Republican Primary To Her Pursuit Of Absentee Votes.
“Tuesday's rain helped her, Walters figured, because she had more hardcore voters who would make certain they
made it to the polls and she had done an aggressive absentee chase to secure the district's high percentage of
absentee voters. ‘My absentee chase had a big impact on the election,’ Walters said, adding that her opponents did
not take an aggressive approach to securing absentee votes. ‘It really paid off.” [Orange County Register, 3/4/04]

                                                          64
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 65 of 665



Walters Supported Her Primary Opponent In Previous Elections, And Said She “Felt Betrayed” When He
Announced He Would Run

2004: Walters Said She “Felt Betrayed” When Her Primary Opponent Told Her He Was Running, As She
Had Hosted A Fundraiser For Him In A Previous Election. “As for Walters, she said it's hard not to take
Wilson's campaign as a personal affront. The day the supervisor called to inform her that he was running, she
posted the invitation to his 2001 fundraiser in her office as a reminder. She hasn't taken it down. ‘I felt betrayed. I
thought, ‘The gloves are off. I'm going to work on this campaign every single day until March 2, 2004.” [Los
Angeles Times, 2/23/04]

Walters Received Financial Backing From A PAC Representing California’s Plastics Industry

Walters Received Backing From A PAC Representing California’s Plastics Industry During Her First Run
For State Assembly. “A political action committee representing California's plastics industry recorded eight wins
after contributing to a dozen state legislative candidates in the Nov. 2 general election. The Plastics California PAC
donated $26,000 in competitive fall campaigns, after making primary election contributions of $24,500 to 16
candidates. ‘Our purpose - and it took a lot of effort - was to get the plastics industry in front of people whether
victorious or not,’ said PAC Chairman Dave Anderson of Valencia, Calif., Western sales director for Berry Plastics
Corp.’s container division. Five PAC-backed winners of Assembly seats are freshmen legislators. Democrats
Alberto Torrico, Joe Coto and Juan Arambula and Republicans William Emmerson and Mimi Walters will begin
two-year terms in December.” [Plastics News, 11/8/04]

Walters Gave Her Campaign A Total Of $165,000 During The Republican Primary

Walters Gave Her 2004 State Assembly Campaign A Total Of $165,000 For The Republican Primary.
“Gibson gave his campaign $150,000 and received about $90,000 in contributions. Walters gave her campaign
$165,000 and raised $380,000 more in contributions. Wilson gave his campaign $99,500 and raised almost
$400,000 more, including more than $46,000 in the week leading up to the election.” [San Diego Union-Tribune,
3/4/04]

    2004: Days Before The Republican Primary, Walters Added $40,000 From A Bank Loan To Her
    Campaign Account. “Days before the Republican primary race for the 73rd Assembly District is decided,
    Mimi Walters has added $40,000 from a bank loan to her campaign coffers, giving her more money to spend
    before Tuesday than her two opponents.” [San Diego Union-Tribune, 2/25/04]

Walters Said She Would Not Move To Sacramento If Elected To The Assembly, Noting She Believed Good
Legislators Spend More Time In Their Districts

2003: Walters Said That She Would Not Move To Sacramento If Elected, Noting That She Believed Good
Legislators Spend More Time In Their Districts Than The Capitol. Q: “How do you feel about being away
from family?” A: “Family has always come first for me, and my husband and family are very supportive of my
candidacy. I'll spend as much time at the Capitol as needed, but I'm not moving to Sacramento ... My philosophy is
that good legislators spend more time in their districts listening to voters than in Sacramento …” [Orange County
Register, 11/27/03]

Walters Announced She Would Run For State Assembly In Late 2002

Late 2002: Walters Announced She Would Run For State Assembly In 2004. “Republican Mimi Walters, 40, a
Laguna Niguel city councilwoman, announced plans to run for the Assembly seat late last year. The 73rd District is
dominated by Republicans. The primary is in early March 2004.” [San Diego Union-Tribune, 3/28/03]



                                                           65
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 66 of 665


1996: Walters Ran For City Council And Lost

Walters Said That Working On A Local Holiday Parade Led Her To Run For City Council

2015: Walters Said That Working On A Local Holiday Parade Led Her To Run For City Council. “8. What
motivated you to run for public office? I grew up in Laguna Niguel and when I returned from college, I wanted to
get more involved in my community. I got my start working on the local holiday parade after I had my first child,
and that experience led me to run for city council. I enjoyed the aspect of meeting people in the community and
helping make Orange County a better place to live.” [House Republicans, Blog, 5/8/15]

Walters Had About $40,000 In Debt Remaining From Her City Council Campaign, And The City Had To
Amend The Campaign Contribution Ordinance To Give Her More Time To Pay Off The Debt

1998: Laguna Niguel City Council Voted To Amend The City’s Campaign Contribution Ordinance,
Allowing Walters More Time To Pay Political Debts. “Candidates in the 1996 city election will have another
year to seek contributions for retiring their campaign debt, under City Council action this week. By voting 4 to 1 to
amend the city's campaign contribution ordinance, the council gave Mayor Linda Lindholm and Councilwoman
Mimi Krogius Walters another chance to pay off hefty political debts of more than $40,000.” [Los Angeles Times,
2/21/98]

    Walters Had About $40,000 In Debt Remaining From Her 1996 City Council Campaign. “Two City
    Council members who both racked up at least $40,000 in bills during the 1996 election campaign may get
    additional time to raise money to pay off the debts. […] Mayor Linda Lindholm and Councilwoman Mimi
    Krogius Walters say they both still have about $ 40,000 in debt remaining from their election bids.” [Los
    Angeles Times, 1/28/98]

Walters Spent About Twice What Was Normally Spent On Laguna Niguel City Council Elections

1996: Walters Spent About Twice What Was Normally Spent On Laguna Niguel City Council Elections. “In
Laguna Niguel, business executive Mimi Krogius Walters has surprised locals by spending $ 40,000--about twice
what others have spent in past elections--in hopes of winning one of three open council seats.” [Los Angeles Times,
11/3/96]

Walters Bought Ad Time At A Local Theater During Her City Council Campaign

1996: Walters Bought Ad Time At A Local Movie Theater For City Council Campaign. “Laguna Niguel
council candidate Mimi Krogius Walters doesn't hang with Sly, Bruce or Arnold, but every day she shares space on
the silver screen with Hollywood's biggest stars at a local Edwards theater. Walters bought advertising time at the
mega-chain's five-screen complex off Crown Valley Parkway, where a slide bearing her picture and campaign
slogan flashes several times between movie showings.” [Los Angeles Times, 10/20/96]

Legislative Timeline

2015-2017: U.S. House of Representatives

2017: Walters Was Named As One Of The NRCC Deputy Chairs

January 2017: Walters Was Named As One Of The Deputy Chairs At The NRCC. “Stivers named California
Congresswoman Mimi Walters and Minnesota Congressman Tom Emmer as deputy chairs. Walters will focus on
the organization’s current operations, while Emmer will concentrate on the organization’s future operations.”
[NRCC, Press Release, 1/12/17]

                                                         66
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 67 of 665


Walters Referred To Her Congressional Pin As An “Expensive Piece Jewelry”

2015: Walters Called Her Congressional Pin “The Most Expensive Piece Of Jewelry I Own.” “A former
mayor of Laguna Niguel, Calif., and a state legislator, Ms. Walters arrived in Congress from California’s 45th
District ready to learn. One of the best tips so far came from Representative Susan W. Brooks, Republican of
Indiana: Women can wear their congressional pin on a chain as a necklace. Ms. Walters, 52, showed off the pin
during an interview, which has been condensed below. ‘Listen, this thing took me 18 years to get,’ she said,
referring to her career in elected office, ‘and it’s the most expensive piece of jewelry I own.” [New York Times,
3/2/15]

2008-2014: California State Senate

2009: Walters Was Named Assistant Senate Republican Leader

2009: Walters Was Named Assistant Senate Republican Leader. “Senate Republican Leader Dennis
Hollingsworth (R Murrieta) announced today his new selections for roles within his Senate Republican Leadership
Team. Effective today, Senator Mimi Walters (R-Laguna Hills) is assuming the duties of the Assistant Senate
Republican Leader. Senator Walters is well known for her commonsense fiscal discipline and commitment to
governmental reform.” [California State Senate Republican Caucus, Press Release via US State News, 2/25/09]

2005-2008: California State Assembly

Walters Served Two Two-Year Terms In The State Assembly

Walters Served Two Two-Year Terms In The State Assembly Before Being Elected To The State Senate.
“Congresswoman Mimi Walters represents the 45th Congressional District of California and currently serves on the
House Energy and Commerce Committee. She previously served in the California State Senate from 2008-2014,
where she represented California's 37th State Senate District. Prior to serving in the Senate, she served two two-
year terms in the State Assembly.” [Rep. Mimi Walters, accessed 7/25/17]

1996-2004: Laguna Niguel City Council

Walters Motioned To Cut A Council Meeting Short During Debate Over The Proposed Censure Of Another
Councilwoman

1998: When A City Council Resolution Was Introduced To Censure A Councilwoman Who Sent Out
Campaign Literature On City Letterhead, Walters Motioned To Cut The Meeting Short. “Debate over the
proposed censure of Laguna Niguel Councilwoman Patricia C. Bates was delayed Tuesday, angering two
councilmen, who said the former mayor should be admonished for sending out campaign literature under the city
letterhead. When the censure item came up about three hours into the council session, Councilwoman Mimi
Krogius Walters made a motion to cut the meeting short, allowing the council--and 73rd Assembly District
candidate Bates--to go and monitor election returns. Mayor Linda Lindholm and Bates agreed; the censure proposal
was delayed to June 16.” [Los Angeles Times, 6/5/08]

1997: Orange County Republican Party Named Walters Local Elected Official Of The Year

Orange County Republican Party Named Walters Local Elected Official Of The Year In 1997, And
Volunteer Of The Year In 1998. “Walters was voted to the Laguna Niguel City Council in 1996 where she served
as mayor in 2000. She serves as chair of the El Toro Reuse Planning Authority. She was named the Local Elected
Official of the Year in 1997 and Volunteer of the Year in 1998 by the Orange County Republican Party. She is the
founder of the Conservative Women's Leadership Association.” [Orange County Register, 11/27/03]


                                                         67
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 68 of 665


Walters Was Appointed To City Council To Finish Out A Term Vacated By A Former Councilman

December 1996: Walters Was Appointed To Laguna Niguel City Council To Finish Out The Term Vacated
By A Former Councilman. “The City Council, faced with appointing a new council member or spending $60,000
on a special election, decided to name Mimi Krogius Walters to the council to fill the term vacated by former
Councilman Thomas W. Wilson. The council not only avoided the cost but also a delay. A special election to
replace Wilson, who was appointed to the Orange County Board of Supervisors just a month after winning
reelection, couldn't be held until June 3. ‘When I looked at the cost and proximity of a [special] election, I decided
against a general election,’ said Councilman Mark Goodman. Walters was chosen to finish the four-year term
because she received the next highest number of votes behind the three candidates elected last month: Wilson,
Goodman and Linda Lindholm.” [Los Angeles Times, 12/19/96]




                                                          68
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 69 of 665


Ethics

                                              Significant Findings

     As state senator, Walters reported being gifted a trip to Brazil by a California non-profit—a practice
      that has been described as a loophole to exert more influence on lawmakers.

     As a state senator, the Physical Therapists Providers Network held a fundraiser supporting Walters as
      part of its effort to lobby against a bill; Walters voted against it twice.

     Walters was cleared of wrongdoing in an ethics probe, but California’s ethics commission said her
      office’s activity created the “appearance of a conflict of interest.”

     Walters repeatedly voted on legislation that could enrich her husband’s business interests.

     Staffing firm owned by Walters and her husband was accused of not paying subcontractors. At the same
      time, she reported over $100,000 in income from the staffing firm, and the firm received a settlement
      from the state as a result of filing a claim that it was underpaid.

     Walters received potentially illegal campaign contributions from her congressional chief of staff.

     Walters continued to pay campaign consultants out of her state accounts months after declaring her
      candidacy for Congress.

     Walters said she wouldn’t hold town halls because it puts herself “in a position to be attacked.”

     Walters voted to allow people with primarily political functions to sit on the National Security Council

     Walters voted to limit the power of the OCE and House Ethics in investigating members.


Business Practices


                                              Significant Findings

     California prison system canceled its contract with a staffing firm owned by Walters and her husband
      after complaints the firm was not paying subcontractors.

         “At least a dozen” subcontractors claimed staffing firms partially owned by Walters and her
          husband owed them more than $120,000 in back payments for work performed in 2011.

         In 2011, Walters received over $100,000 in income from Monarch Staffing.

         Prison pharmacist who sued the staffing firm ended up winning a $20,000 judgment.

     Around the same time subcontractors started complaining about not being paid by the Walters’ staffing
      firm, it received a settlement from California’s prison agency after filing a claim that it was underpaid.

     From 2003 to 2012, the California state prison system paid staffing companies co-owned by Walters’s
      husband a total of $77.4 million.

                                                       69
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 70 of 665



Staffing Firm Owned By Walters And Her Husband Was Accused Of Not Paying Subcontractors

California Prison System Canceled Its Contract With A Staffing Firm Owned By Walters And Her Husband
After Complaints The Firm Was Not Paying Subcontractors

2012: California Prison System Canceled Its Contract With A Staffing Firm Co-Owned By Walters’
Husband After Complaints The Firm Was Not Paying Subcontractors. “The California prison system this
week canceled its contract with a prison staffing firm co-owned by Sen. Mimi Walters' husband after the state
received multiple complaints that the company wasn't paying its subcontractors. In June, the Watchdog, along with
the Los Angeles Times, reported that several dentists and pharmacists who subcontract with two companies co-
owned by David Walters hadn't been paid for their work in California prisons.” [Orange County Register, 11/3/12]

    Orange County Register Headline: “State Sen. Mimi Walters Tied Up In Back Pay Complaints” [Orange
    County Register, 6/26/12]

    Orange County Register Headline: “Prison Staffing Firms Connected To O.C. Senator Accused Of Not
    Paying Subcontractors” [Orange County Register, 6/25/12]

Around The Same Time Subcontractors Started Complaining About Not Being Paid By The Walters’
Staffing Firm, It Received A Settlement From California’s Prison Agency After Filing A Claim That It Was
Underpaid

2012: Firm Owned By Walters’ Husband Received A $74,400 Settlement After Filing A Claim That It Was
Underpaid And Walters’ Office Called The Prisons Agency To Check On The Claim. “The state paid a
$74,400 settlement to a company co-owned by the husband of state Sen. Mimi Walters (R-Laguna Niguel) after her
office repeatedly called the prisons agency to check on a claim filed by the firm. The senator's husband, David
Walters, co-owns a company that provides pharmacists to the California corrections system. The firm filed a claim
with the state last year contending that the business was underpaid for its services.” [Los Angeles Times, 5/19/12]

    HEADLINE: “Firm Co-Owned By Legislator's Husband Gets State Settlement” [Los Angeles Times,
    5/19/12]

Walters Owned A 20 Percent Stake In Monarch Staffing

Orange County Register: “Mimi Walters, By Virtue Of The State’s Community Property Law, Has A
Community Property Interest In 20 Percent” Of Monarch Staffing. “Sen. Walters and her husband are owners
in a couple of companies that provide pharmacists, dentists and other healthcare professionals to California prisons.
David Walters owns 40 percent of Monarch Staffing, Inc., according to an economic disclosure form the senator
filed in February 2012. Mimi Walters, by virtue of the state’s community property law, has a community property
interest in 20 percent of the company.” [Orange County Register, 6/25/12]

    Monarch Staffing Is The Parent Company Of Drug Consultants, Inc. And American Healthcare
    Recruiting, Which Were Accused Of Not Paying Subcontractors. “Monarch Staffing is the parent company
    of Drug Consultants, Inc. and American Healthcare Recruiting, the two firms accused of not paying
    subcontractors.” [Orange County Register, 6/25/12]

Prison Pharmacist Won A $20,000 Judgment Against Walters’s Staffing Firm

2013: Prison Pharmacist Larry Dreschler Won A $20,000 Judgment Against American Healthcare
Recruiting And Drug Consultants Inc. “An Orange County pharmacist has won a $20,000 judgment against two
companies he said stiffed him on pay for work he did on a state contract while the firms were co-owned by the
husband of state Sen. Mimi Walters (R-Irvine). The state labor commissioner found that pharmacist Larry
                                                         70
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 71 of 665


Drechsler of Orange County had not been paid more than $4,000 that was owed him for services provided to the
companies, American Healthcare Recruiting and Drug Consultants Inc. The rest of the award was for interest and
penalties. In 2011, when Drechsler did the work in question, the firms were co-owned by David Walters, the
senator’s husband. The couple said they sold their interest in April 2012. ‘I hold them 100% accountable for what
was done to me,’ Drechsler said. ‘It’s hideous.’” [Los Angeles Times, 8/22/13]

    HEADLINE: “Prison Pharmacist Wins Judgment Against Firms Tied To Senator” [Los Angeles Times,
    8/22/13]

2012: Orange County Pharmacist Larry Drechsler Sued Companies Owned In Part By Mimi Walters And
Her Husband In Small Claims Court Over $4,900 He Said He Was Owed. “Orange County pharmacist Larry
Drechsler says companies owned in part by state Sen. Mimi Walters and her husband David owe him $4,900 — and
he’s got a case in small claims court to provide it.” [Orange County Register, 6/25/12]

    Drechsler Claimed The Companies Previously Offered Him Money To Settle Out Of Court, But The
    Check Bounced. “Drechsler wants his money, but says the last time he tried cashing a check from the
    companies it didn’t go so well. Back in March, Drechsler said the companies offered him money to settle out of
    court, but their check bounced. A stop payment order was issued a short time later, he said. ‘There’s anger,
    frustration,’ Dreschsler says of the situation. ‘How can people in power abuse health care professionals, or
    anybody?’” [Orange County Register, 6/25/12]

    Drechsler: “To Spend A Month Away From Your Family So You Can Work At A Prison And Then Not
    Get Paid? It's Bad.” “Larry Drechsler, a pharmacist who said he was owed $4,900 for work he did in 2011,
    has filed suit in small claims court. ‘To spend a month away from your family so you can work at a prison and
    then not get paid? It's bad,’ he said.” [Los Angeles Times, 6/23/12]

“At Least A Dozen” Subcontractors Claimed Staffing Firms Partially Owned By Walters And Her Husband
Owed Them More Than $120,000 In Back Payments For Work Performed In 2011

2012: LA Times: “At Least A Dozen” Subcontractors Claimed Staffing Firms Partially Owned By Walters
And Her Husband Owed Them More Than $120,000 In Back Payments. “Now at least a dozen subcontractors -
- dentists and pharmacists hired by two of David Walters' companies to treat inmates -- say the firms owe them
more than $120,000 in back payments. The workers have filed complaints in court and with the state labor
commissioner. Some are demanding Sen. Walters step in to make sure they get paid.” [Los Angeles Times,
6/23/12]

    HEADLINE: “Firms Owned By State Sen. Mimi Walters' Spouse Draw Complaints” [Los Angeles
    Times, 6/23/12]

2012: Watchdog At The Orange County Register Said They Talked With A “Handful” Of Subcontractors
Who Said The Walters’ Staffing Companies Stopped Paying Them For Work They Did In 2011. “Over the
last couple of days, the Watchdog has talked with handful of subcontractors who tell roughly the same story: They
went to work for one of the Walters’ companies in 2011, were paid regularly for a period and then, suddenly,
stopped getting paid.” [Orange County Register, 6/25/12]

2012: San Francisco Dentist Omar Kalincsak Claimed American Healthcare Recruiting, A Subsidiary Of
Monarch Staffing, Owed Him $14,050. “‘It’s ridiculous,’ said Dr. Omar Kalincsak, a San Francisco dentist who
says American Healthcare Recruiting owes him $14,050. ‘People have to pay their bills. I’m not getting my money
and at the end of the month Citibank and American Express still want to get paid. What are you supposed to do?
It’s a pain in the butt and a nuisance.’” [Orange County Register, 6/25/12]

2012: Dentist Jon Dickson Said He Stopped Getting Paid By American Healthcare Recruiting After Months
Of Regular Payments; Said He Was Owed $6,600. “That’s precisely what Dr. Jon Dickson, a Truckee dentist,
described. He said he started working for American Healthcare Recruiting in May 2011 and was paid every two
                                                        71
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 72 of 665


weeks for months, until October, when he said the money suddenly stopped. Dickson said he quickly got a job with
the state in early November, but was still out about $6,600.” [Orange County Register, 6/25/12]

    Dickson Said Monarch Staffing Agreed To Repay Him In $1,000 Increments, But He Only Got One
    Check For $1,000. “Earlier this year, he said he traded emails with an official at Monarch Staffing who said
    the company would try to repay him in $1,000 increments. Dickson said he got one check for $1,000 but hasn’t
    received anymore. He says he’s still out $5,600.” [Orange County Register, 6/25/12]

2012: Dentist Jack Luomanen Said American Healthcare Recruiting Owed Him $13,700, Which Said Has
“Caused A Huge Problem” In His Life, Forcing Him To Take Money Out Of Savings To Pay Expenses.
“Luomanen said American Healthcare Recruiting owed him $13,700 for care he provided to inmates at Solano
State Prison and Central California Women's Facility in November, December and January. ‘It's caused a huge
problem in my life,’ he said. ‘I've had to take money out of savings to pay expenses. I've never been treated so
poorly in my life.’ Luomanen is suing the company in small claims court and said he planned to file a complaint
with the state labor commissioner.” [Los Angeles Times, 6/23/12]

2012: Dentist Burton Norris Said American Healthcare Recruiting Owed Him $17,160. “Burton Norris, a
Chula Vista dentist, said he was owed $17,160 for work done through American Healthcare Recruiting. Last
month, he wrote a letter to the senator, asking her to intervene for him as she did for her husband. ‘I read that you
stand for fiscal responsibility on your web site and I do expect you to make sure that your husband's company does
the same,’ Norris wrote.” [Los Angeles Times, 6/23/12]

2012: Dentist Keith Kawalski Filed A Complaint With California’s Division Of Labor Standards
Enforcement Over The $16,000 He Was Owed By The Walters’ Staffing Companies. “Dentist Keith Kawalski
has filed a complaint with the state Division of Labor Standards Enforcement seeking help in recovering the
$16,000 he said he was owed. A formal hearing is pending.” [Los Angeles Times, 6/23/12]

Mimi Walters’s Attorney Said She Had “No Role Whatsoever” In Monarch Staffing

2012: Mimi Walters’s Attorney Said She Has “No Role Whatsoever” In Monarch Staffing. “Sen. Walters has
referred the letters she received from medical workers to her husband's businesses for response, according to
Charles Bell, her attorney. The two firms are wholly owned subsidiaries of Monarch Staffing Inc., in which David
Walters has a 40% interest. The issue, Bell said, ‘appears to be a private dispute between several individuals and
the private company in which Sen. Walters' husband has an interest.’ Although the lawmaker has a financial stake
in her husband's business by virtue of the state's community property laws, Bell said she has ‘no role whatsoever in
that company,’ and ‘no knowledge of the company's handling of this matter.’” [Los Angeles Times, 6/23/12]

From 2003 To 2012, The California State Prison System Paid Staffing Companies Co-Owned By Walters’s
Husband A Total Of $77.4 Million

July 2003-February 2012: California State Prison System Paid Staffing Companies Co-Owned By Walters’s
Husband A Total Of $77.4 Million. “From July 2003 through last February, the state prison system paid Drug
Consultants Inc. $61.8 million, according to records the department provided the Register. The department paid a
second company controlled by Walters' husband, American Healthcare Recruiting, $15.6 million over the same
period.” [Orange County Register, 11/1/12]

2011: Walters Received Over $100,000 In Income From Monarch Staffing

2011: Walters Reported At Least $100,001 In Income From Monarch Staffing, Inc. [2011 Mimi Walters
Statement of Economic Interests, filed 3/1/12]

Campaign Finance Violations

                                                         72
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 73 of 665



Walters Received Potentially Illegal Campaign Contributions From Her Congressional Chief Of
Staff

2016: Walters’s Chief Of Staff Sam Oh Received $124,752.07 In Compensation From Mimi Walters’
Congressional Office. [Statement of Disbursements of the House, accessed 7/7/17]

    2016: Oh Was Reimbursed A Total Of $4,606 From Walters’ Congressional Campaign. [FEC, 6/30/16;
    5/3/16; 4/13/16; 2/22/16]

    Under Federal Law, It Is “Unlawful For An Officer Or Employee Of The United States […] To Make
    Any Contribution […] To Any Senator Or Representative […] If The Person Receiving Such
    Contribution Is The Employer Or Employing Authority Of The Person Making The Contribution.” “It
    shall be unlawful for an officer or employee of the United States or any department or agency thereof, or a
    person receiving any salary or compensation for services from money derived from the Treasury of the United
    States, to make any contribution within the meaning of section 301(8) of the Federal Election Campaign Act of
    1971 to any other such officer, employee or person or to any Senator or Representative in, or Delegate or
    Resident Commissioner to, the Congress, if the person receiving such contribution is the employer or
    employing authority of the person making the contribution. Any person who violates this section shall be fined
    under this title or imprisoned not more than three years, or both.” [18 USC 603, accessed 9/6/17]

2016: Walters’ Chief of Staff Indicted For Using Taxpayer Dollars for Campaign Purposes

April 2016: Walters’ Chief of Staff, David Bowser, Indicted By The FBI For Using Official-Side Taxpayer
Dollars For Campaign Purposes, And Then Trying To Obstruct The Investigation. “Freshman Rep. Mimi
Walters's (R-Calif.) chief of staff has resigned following an indictment from the Justice Department related to his
tenure as a top aide to ex-Rep. Paul Broun. Walters's office said David Bowser offered his resignation after the
Justice Department charged him Wednesday with eight counts for misusing congressional funds for campaign
purposes and obstructing an ethics investigation. The indictment alleges that Bowser hired communications
consultant Brett O'Donnell to assist Broun's 2012 reelection and 2014 Senate campaign. At Bowser's direction, the
indictment says, Broun's congressional office paid O'Donnell about $44,000. Congressional offices are prohibited
from using taxpayer funds for campaign purposes. After the Office of Congressional Ethics began investigating the
matter in 2014, the indictment alleges that Bowser tried to obstruct the investigation by stonewalling production of
relevant documents and dissuading other witnesses from cooperating.” [The Hill, 4/07/16]

    Bowser Resigned From His Position As Chief Of Staff For Walters. “David Bowser, the top aide to
    California GOP Rep. Mimi Walters, has resigned following his indictment on federal criminal charges, her
    office announced Thursday.” [Politico, 4/7/16]

    Bowser Was Charged With “Theft Of Government Property, Obstruction, Concealment Of Material
    Facts, And Five Counts Of Making False Statements, Including To The Office Of Congressional Ethics.”
    “Bowser, who served as chief of staff for ex-Rep. Paul Broun (R-Ga.), is accused of using official funds to pay
    for a campaign consultant for Broun. Bowser then reportedly interfered with an ethics probe into the matter,
    according to federal prosecutors. The longtime Republican staffer was charged Wednesday with theft of
    government property, obstruction, ‘concealment of material facts,’ and five counts of making false statements,
    including to the Office of Congressional Ethics.” [Politico, 4/7/16]

    September 2015: Bowser Under Criminal Investigation For Using Taxpayer Dollars For Campaign
    Purposes, Had Helped Spearhead Illegalities. “The ethics investigation into former U.S. Rep. Paul Broun has
    now become a criminal case, with a former consultant pleading guilty to lying to investigators about a scheme
    for taxpayers to help finance Broun’s campaigns. … Broun is described as ‘Congressman A’ and his then-chief
    of staff David Bowser is described as ‘Person A’ in O’Donnell’s guilty plea, but the details of the case match
    up with an Office of Congressional Ethics investigation that names them both. In the plea, Bowser is quoted as

                                                         73
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 74 of 665


    telling O’Donnell that the Office of Congressional Ethics can go ‘f—- themselves’ and that O’Donnell should
    falsely maintain that he was a volunteer debate coach for Broun’s campaign.” [AJC, 9/08/15]

        Atlanta Journal Constitution: “In the plea, Bowser is quoted as telling O’Donnell that the Office of
        Congressional Ethics can go ‘f—- themselves’ and that O’Donnell should falsely maintain that he was
        a volunteer debate coach for Broun’s campaign.” [AJC, 9/08/15]

Bowser’s Case Was The First Time Someone Was Charged With Lying To The Office Of Congressional
Ethics. “Bowser and Broun both told investigators and said publicly that O'Donnell worked for Broun from 2012 to
2014 as a consultant for $2,500 per month to help sharpen Broun's communications skills on official mat-ters such
as floor speeches, while volunteering for Broun's 2012 House re-election campaign and 2014 Senate bid.
The case has marked the first time someone has been charged with lying to the Office of Congressional Ethics, a
quasi-independent body that refers cases to the member-run U.S. House Ethics Committee.” [AJC, 4/6/16]

April 2016: Walters’ Office: “The Charges Against Him Involve Incidents Alleged To Have Occurred In The
Office Of Former Georgia Congressman Paul Broun In 2012-2014, Before Rep. Walters Became A Member
Of Congress." “‘David Bowser tendered his resignation on April 6, 2016," Walters' office said in a statement. ‘The
charges against him involve incidents alleged to have occurred in the office of former Georgia Congressman Paul
Broun in 2012-2014, before Rep. Walters became a member of Congress."

    According to Legistorm Staff Salary Data, Bowser Worked As A Chief Of Staff For Walters From
    January 2015 Until April 2016. [Legistorm, David Bowser, accessed 2/7/18]

Walters Continued To Pay Campaign Consultants Out Of Her State Accounts Months After
Declaring Her Candidacy For Congress

Walters Paid Keena Thomas Communications Out Of Multiple State Accounts For Months After
Announcing Her Candidacy For Congress

Dec 2013-March 2014: Mimi Walters’ Officeholder Account Paid Keena Thomas Communications, LLC
$3,424.10 For Campaign Consulting. [California Secretary of State, accessed 5/19/17]

    According To A Campaign Finance Report Covering Jan 1, 2014 To March 17, 2014, Walters’ Office
    Holder Account Paid Off A Debt Of $832.87 With Keena Thomas Communications. [California Secretary
    of State, accessed5/19/17] p. 13

    According To A Campaign Finance Report Covering July 1, 2013 To December 31, 2013, Walters’
    Officeholder Account Incurred Debt Of $832.87 With Keena Thomas Communications; Full Balance
    Left Outstanding At Close Of Period. [California Secretary of State, accessed 5/19/17] p. 19

September 6, 2013: Friends of Mimi Walters For Senator Paid Keena Thomas Communications, LLC
$1,045.40 For Campaign Consulting. [California Secretary of State, accessed 5/18/17]

    September 6, 2013: Friends Of Mimi Walters For Senator Paid Keena Thomas Communications, LLC
    $737.50.[California Secretary of State, accessed 5/18/17]

    July 31, 2013: Friends of Mimi Walters For Senator Paid Keena Thomas Communications, LLC
    $125. [California Secretary of State, accessed 5/18/17]

    According To A Campaign Finance Report Covering July 1, 2013 To December 31, 2013, Friends Of
    Mimi Walters For Senator Owed Keena Thomas Communications $125; Debt Paid Off Same
    Period. [California Secretary of State, accessed5/18/17] p.21


                                                       74
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 75 of 665


According To A Campaign Finance Report Covering July 1, 2013 To December 31, 2013, Friends Of Walters
For Supervisor Owed Keena Thomas Communications $938.34; Debt Paid Off Same Period. [California
Secretary of State, accessed 5/18/17] p. 16

Walters Paid Thomas Communications Group Out Of Her State Accounts Months After Announcing Her
Candidacy For Congress

November 10, 2014: Friends Of Mimi Walters For Senator Paid Thomas Communications Group $309 For
Campaign Consulting. [California Secretary of State, accessed 5/18/17]

    October 6, 2014: Friends Of Mimi Walters For Senator Paid Thomas Communications Group
    $184. [California Secretary of State, accessed 5/18/17]

    According To A Campaign Finance Report Covering October 1, 2014 To December 31, 2014, Friends Of
    Mimi Walters For Senator Had No Unpaid Bills. [California Secretary of State, accessed 5/18/17] p.3

April 2014-May 2014: Mimi Walters’ Officeholder Account Paid Thomas Communications Group A Total
Of $618 For Campaign Consulting And Office Expenses. [California Secretary of State, accessed 5/19/17]

    According To A Campaign Finance Report Covering March 18, 2014 To May 17, 2014, Walters’
    Officeholder Account Did Not Owe Thomas Communications Any Money. [California Secretary of State,
    accessed 5/19/17] p. 15

Walters’ Congressional Campaign Also Paid Both Keena Thomas Communications And Thomas
Communications Group For Various Consulting Services

Aug 2013-Nov 2013: Walters For Congress Spent A Total Of $3,472 On Various Consulting Services From
Keena Thomas Communications, LLC. [FEC, accessed 5/18/17]

Jan 2014-Dec 2014: Walters For Congress Paid Thomas Communications Group, LLC A Total Of $2,471
For Fundraising Consulting Services. [FEC, accessed 5/18/17]

Keena Thomas Communications Changed Its Name To Thomas Communications Group In December 2013

December 2013: Keena Thomas Communications Filed A Certificate Of Amendment Changing Its Name To
Thomas Communications Group. [California Secretary of State, Limited Liability Company Certificate of
Amendment, filed 12/18/13]

Kate Keena, Former Partner At Keena Thomas Communications, Has Been Described As A Friend Of
Walters’ And They Have A Relationship Going Back Decades

2005: Orange County Register Described Kate Keena As A “Friend” Of Walters’. “Walters is a list maker,
who always starts her day with a plan and a calendar that has been filled weeks in advance, said friend Kate Keena,
who worked on her campaign.” [Orange County Register, 10/27/05]

    Walters And Kate Keena Helped Found The Conservative Women’s Leadership Association In The
    Early 1990s. “Walters, Bates and public-relations maven Kate Keena of Mission Viejo founded the
    Conservative Women's Leadership Association in the early 1990s in an effort to encourage more women to take
    leadership roles in politics.” [Orange County Register, 3/15/04]

    Kate Keena Was A Partner At Keena Thomas Communications LLC Until January 2013. [Kate Keena,
    Linkedin, accessed 6/28/17]

                                                        75
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 76 of 665


Walters Decided To Run For Congress In Late June Of 2013, After The Incumbent Announced He Would
Not Seek Re-Election

Late June 2013: Walters Decided To Run For Congress After Rep. John Campbell Announced He Would
Not Seek Re-Election. “But when Orange County Rep. John Campbell, R-Irvine, announced in late June he would
not seek re-election in the heavily Republican 45th Congressional District, Walters announced she would run for
that seat instead. Ming called all the political jockeying a ‘game of musical chairs.’” [Orange County
Register, 7/13/13]

   Spring 2013: Walters Declared Her Candidacy For Supervisor As She Was Term-Limited In The State
   Senate.“Ming said he wasn’t considering a supervisor run in 2014 until late June. State Sen. Mimi Walters, R-
   Irvine – another former Laguna Niguel mayor – had declared her candidacy for the 5th District opening this
   spring as she, too, is termed out of the state Senate.” [Orange County Register, 7/13/13]

Conflicts of Interest

Walters Was Cleared Of Wrongdoing In A Conflict Of Interest Probe Related To A Staffing
Company Co-Owned By Her Husband

Walters Was Cleared Of Wrongdoing In An Ethics Probe, But California’s Ethics Commission Said Her
Office’s Activity Created The “Appearance Of A Conflict Of Interest”

April 2013: Then-State Sen. Mimi Walters Was Cleared Of Wrongdoing In A Conflict Of Interest Probe.
“Orange County state Sen. Mimi Walters has been cleared of wrongdoing in a conflict-of-interest probe into phone
calls made by her office on behalf of a company once co-owned by her husband.” [Orange County Register,
4/10/13]

   Walters: “We Were Just Providing Help To A Constituent, Which My Office Does On A Regular Basis.”
   “We didn’t believe were doing anything wrong. We were just providing help to a constituent, which my office
   does on a regular basis.” [Orange County Register, 4/10/13]

   California Fair Political Practices Commission Said Her Office’s Activity Created The “Appearance Of
   A Conflict Of Interest,” But Her Staffer Did Not Attempt To Influence Decision-Making. “Last summer, it
   was revealed that a Walters staffer, D. Everett Rice, had made phone calls to three state agencies inquiring
   about the status of the claim before the commission’s decision. At the time, the senator said her office would
   have made such calls for any constituent with business before the state, but the revelation prompted an
   investigation by the state’s political watchdog nonetheless. On Tuesday, the Fair Political Practices
   Commission sent Walters’ attorney, Charles H. Bell, a letter saying ‘there is insufficient evidence’ that Walters
   did anything wrong. ‘Although this activity creates the appearance of a conflict of interest since the claim was
   with regard to Sen. Walters’ husband’s company, the contacts by Mr. Rice do not rise to the level of attempting
   to influence the decisionmaking of the three agencies involved with the processing of the claim,’ wrote Galena
   West, senior commission counsel for the Enforcement Division of the Fair Political Practices Commission. ‘All
   three agencies stated that Mr. Rice only ever asked for a status update and never spoke about the claim itself.’”
   [Orange County Register, 4/10/13]

   Fair Political Practices Commission Said “More Care Should Be Taken In The Future To Avoid Such
   Situations.” “However, even though this was treated as a routine constituent request for help by the Senator’s
   office, the very nature of engaging an agency on an issue with which the Senator has a material financial
   interest puts her at great risk of crossing the line into participating or influencing a state governmental decision.
   More care should be taken in the future to avoid such situations.” [Orange County Register, 4/10/13]



                                                          76
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 77 of 665


Director Of Legislation For The Prison Health Services Division Said Records Of Calls From Walters’ Office
Raised “Potential Ethical Issues That Needed To Be Reported”

2012: Director Of Legislation For The Prison Health Services Division Said Records Of Calls From Walters’
Office About Drug Consultants Inc. Raised “Potential Ethical Issues That Needed To Be Reported.” “The
staff of the prison healthcare agency documented the calls from Walters' office and notified the senate Rules
Committee about them this week. The records ‘raised potential ethical issues that needed to be reported to the
appropriate authorities,’ said Joyce Hayhoe, director of legislation for the prison health services division.” [Los
Angeles Times, 5/19/12]

California Fair Political Practices Commission Launched A Probe After Walters’ Office Repeatedly Called
Prison Officials About The Status Of A Financial Claim Her Husband’s Company Filed

June 2012: California Ethics Agency Launched A Conflict Of Interest Probe After Her Office Called Prison
Officials About The Status Of A Financial Claim Her Husband’s Company Filed. “The state's ethics agency is
investigating whether state Sen. Mimi Walters (R-Laguna Niguel) violated conflict-of-interest laws when her office
placed phone calls to California prison officials about the status of a financial claim her husband's company had
filed. The inquiry was disclosed in a written notice to Walters' attorney by Gary Winuk, chief of enforcement for
the state Fair Political Practices Commission. He wrote that his office ‘will be pursuing an investigation regarding
whether or not Sen. Walters violated the Political Reform Act's conflict-of-interest prohibitions.’” [Los Angeles
Times, 6/15/12]

    February 2012: California Victim Compensation And Government Claims Board Approved $74,400
    Payout To Her Husband’s Company Following Calls From Walters’ Office. “The California Fair Political
    Practices Commission launched an investigation in June after it was revealed that one of the senator’s aides
    repeatedly called prison officials in late 2011 and early 2012 to inquire about the status of a financial claim
    filed by Drug Consultants, Inc., a staffing company co-owned at the time by Walters’ husband David. The
    company, which provided pharmacists to California prisons, filed a claim with the California Victim
    Compensation and Government Claims Board in 2011, alleging that the state had underpaid for its services.
    The commission approved a $74,400 payout to the company in February 2012.” [Orange County Register,
    4/10/13]

    May 2012: Walters’ Chief Of Staff Said She Was Kept Informed About Her Staffer’s Efforts. “Mimi
    Walters was kept informed about the efforts and does not believe they were improper, said the spokesman,
    Garth Eisenbeis, who is the senator's chief of staff.” [Los Angeles Times, 5/19/12]

    Walters’ Office Reportedly Called Prison Officials Regarding Her Husband’s Company “Almost Daily.”
    “The prison department's health services division raised concerns with the Senate Rules Committee about the
    almost daily calls from Walters' office.” [Los Angeles Times, 6/15/12]

Walters Said Her Staff Did For Drug Consultants, Inc., What They Would Have Done “For Any Other
Small Business”

2012: In Response To A Conflict Of Interest Probe, Walters Said Her Staff Did For Drug Consultants, Inc
What They Would Have Done “For Any Other Small Business.” “This month, Gary Winuk, chief of
enforcement for the Fair Political Practices Commission, notified Walters’ attorney that the commission ‘will be
pursuing an investigation regarding whether or not Senator Walters violated the Political Reform Act’s conflict of
interest prohibitions.’ Walters denies any wrongdoing. ‘My staff did for them (Drug Consultants) what they do for
any other small business struggling with the state bureaucracy,’ said Walters, R-Laguna Niguel. ‘No more or no
less.’” [Orange County Register, 6/19/12]

    HEADLINE: “State Officials Investigate O.C. Senator” [Orange County Register, 6/19/12]


                                                        77
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 78 of 665


California Correctional Health Care Services Said The Officials Who Handled The Inquiries From Walters’
Office Did Not Know Her Husband Co-Owned The Company

2012: Spokeswoman For The California Correctional Health Care Services Said The Officials Who Handled
Inquiries From Walters’ Office Did Not Know Her Husband Co-Owned The Company. “Nancy Kincaid,
spokeswoman for the California Correctional Health Care Services, said the prison officials who handled the
inquiries from the senator’s office did not know that the Walters’ husband co-owned the company. ‘The staff was
completely unaware,’ Kincaid said. ‘They thought the senator’s office was calling about a constituent.’” [Orange
County Register, 6/19/12]

Walters Was Chairwoman Of The Senate Ethics Committee While Facing A Conflict Of Interest Probe

2012: Walters Was Chairwoman Of The Senate Ethics Committee While Facing A Conflict Of Interest
Probe. “Walters, chairwoman of the Senate Ethics Committee, has denied any wrongdoing. She previously said
through a spokesman that her office had provided her husband's company with the same constituent help it would
give to any firm having problems with the state bureaucracy.” [Los Angeles Times, 6/15/12]

Walters Repeatedly Voted On Legislation That Could Enrich Her Husband’s Business Interests

2010: Walters “Has Voted On Numerous Bills That Could Affect Her Husband's Business Interests.” “His
GOP challenger, state Sen. Mimi Walters of Laguna Niguel, has voted on numerous bills that could affect her
husband's business interests.” [Los Angeles Times, 10/29/10]

    Walters’ Campaign Strategist Claimed She Consulted With Lawyers About What Bills She Should
    Abstain From Voting On, But Could Not Provide Any Examples. “Mimi Walters declined to speak with
    The Times but said in a radio appearance this month that ‘whenever there has been any sort of slightest conflict,
    I've always recused myself.’ Her campaign strategist, Dave Gilliard, said Walters has consulted with legislative
    lawyers about what bills she should abstain from voting on and has followed their advice. Gilliard could not
    identify any bills on which Walters abstained because of a conflict.” [Los Angeles Times, 10/29/10]

2010: Walters Voted Against An $811 Million Cut In The Prison Health Care Budget, Which Could Have
Affected Her Husband’s Medical Services Company That Had A Contract With The State’s Prison System.
“David Walters is the president and largest shareholder of a medical services firm whose subsidiary was paid more
than $34 million in the last four fiscal years by the state's prison system. … This year, she voted against an $811-
million cut in the prison healthcare budget, the largest cutback in a package of spending reductions that lawmakers
approved through AB2 x8. Gilliard said Walters' vote reflected her concern that reducing prison spending would
result in a court-ordered early release of criminals.” [Los Angeles Times, 10/29/10]

As Assemblywoman And State Senator, Walters Voted Against Legislation Requiring More Disclosure Of
State Contracts. “As an assemblywoman and then as a state senator, Walters has also voted against legislation
requiring more disclosure of state contracts (AB 2603 in 2008 and AB 983 in 2007) and against giving contract bid
preferences to small businesses and those that hire California workers (SB 1108 and SB 967 in 2010). None of the
bills became law.” [Los Angeles Times, 10/29/10]

Pay to Play

2013: As State Senator, Walters Reported Being Gifted A Trip To Brazil By A California Non-
Profit—A Practice That Has Been Described As A Loophole To Exert More Influence On
Lawmakers




                                                         78
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 79 of 665


Walters Reported A Gift Worth $12,751.73 From The California Foundation On The Environment And The
Economy For A Two Week Long Study Travel Project To Brazil

2012: Walters Reported Gifts From The California Foundation On The Environment And The Economy
Worth A Total Value Of $13,360.95. [Statement of Economic Interests, California Fair Political Practices
Commission, filed 4/2/13]

November 2012: Walters Reported A Gift Worth $12,751.73 From The California Foundation On The
Environment And The Economy For A Two Week Long Study Travel Project To Brazil. [Statement of
Economic Interests, California Fair Political Practices Commission, filed 4/2/13]

Executives From Chevron And Pacific Gas & Electric Joined Walters On The Trip; California Foundation
On The Environment And The Economy Was Funded By “Major Oil And Utility Companies”

Walters Was Joined On The Trip By Four Other Legislators, As Well As Executives From Chevron And
Pacific Gas & Electric; Shell Executive Was Scheduled To Attend, But Canceled. “The group is hosting a two-
week trip to Brazil this month, where five state legislators are joined by executives from Chevron and PG&E, as
well as labor leaders and environmentalists. Their mission: to learn about Brazil's low carbon fuel standard, its
transportation and water infrastructure and a deforestation prevention program ‘These are study tours of factories,
of public infrastructure projects, private public partnerships, meetings and round tables with high-ranking officials
in other countries,’ Johnston said. He said the cost of the trip – not yet determined – will be reported as a gift to the
lawmakers attending: Republican state Sens. Anthony Cannella of Ceres, Bill Emmerson of Hemet and Mimi
Walters of Laguna Niguel, as well as Democratic Sen. Michael Rubio of East Bakersfield and Democratic
Assemblyman Steven Bradford of Gardena, who chairs the utilities and commerce committee. […] Editors Note:
This story has been updated from print and online versions to reflect updated information from the California
Foundation on the Environment and the Economy. Assemblyman Ricardo Lara and a Shell executive were
scheduled to attend the group's trip Brazil but both canceled, the organization said.” [Sacramento Bee, 11/15/12]

    CFEE Spokesman Said Legislators Went On This Trip To Meet With Government And Business
    Leaders To Discuss Reducing Pollution. “The group paid for airfare, hotels, meals and ground transportation,
    said P.J. Johnston, a spokesman for the nonprofit foundation. The lawmakers were there to meet with
    government and business leaders in Brazil to discuss reducing pollution, setting low-carbon fuel standards,
    transportation projects and other issues, Johnston said. ‘Brazil provides real-world insight into issues
    California's decision-makers are grappling with, putting them in a larger perspective and offering lessons
    learned from a country with a rich history of challenges and successes in these areas,’ he said.” [Los Angeles
    Times, 11/22/12]

    Sacramento Bee: CFEE Is Funded By “Major Oil And Utitlity Companies.” “The $12,500-per-person
    outing, which included a stop at the five-star, beachfront Copacabana Palace hotel in Rio de Janeiro, was
    booked by a San Francisco travel agency called Rascals in Paradise. It was paid for by CFEE, which is funded
    by major oil and utility companies.” [Sacramento Bee, 7/26/09]

    CFEE Counted Goldman Sachs Among Its Corporate Members. “CFEE will not disclose how much
    revenue it receives from each of its more than 30 business and corporate members, from Goldman Sachs to
    PG&E or the four environmental groups it also counts as members.” [Sacramento Bee, 7/26/09]

A Former California Utilities Official Called Non-Profit Funded Trips A “Perversion Of The System”

2009: Former California Utilities Official On Non-Profit Funded Trips: “This Funneling Of Money Through
Nonprofits Really Is A Perversion Of The System.” “‘This funneling of money through nonprofits really is a
perversion of the system,’ said Lynch, who said she ultimately chose not to participate in a CFEE-funded overseas
trip. ‘I think it's terrible government. It undermines transparency and accountability.’” [Sacramento Bee, 7/26/09]


                                                           79
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 80 of 665


The Director Of A Watchdog Group Said Non-Profit Funded Trips Are “One Of The Chief Loopholes
Companies Use To Exert Too Much Influence On California Policymakers”

Executive Director Of Government Watchdog Group Said Non-Profit Funded Trips Are “One Of The Chief
Loopholes Companies Use To Exert Too Much Influence On California Policymakers.” “By law, state
officials cannot accept gifts from companies worth more than $420 in a year. But when donations are routed
through nonprofit organizations, as travel ‘reasonably related … to an issue of state, national or international public
policy,’ the sky is the limit. Many overseas policy tours cost an average of $1,000 a day, per person, including
airfare. Individual tabs often exceed $10,000. Costs have climbed, too – from a high of $12,500 per person in 2006
to a high of $16,000 last year. ‘This is one of the chief loopholes companies use to exert too much influence on
California policymakers,’ said Doug Heller, executive director of Consumer Watchdog, a Santa Monica group that
monitors state government and has investigated some of the trips.” [Sacramento Bee, 7/26/09]

    Executive Director Of Government Watchdog Group On Non-Profit Funded Trips: “These Are Luxury
    Vacations Paid For By Special Interests.” “‘These are luxury vacations paid for by special interests,’ Heller
    said, adding, ‘These trips are very much about managing greenhouse gas emissions in a way that is most
    profitable for companies – and less effective than is needed.’” [Sacramento Bee, 7/26/09]

Sacramento Bee Analysis Of Past Trips Showed Only One Or Two Environmentalists Invited Along

CFEE Spokesman Said Their Trips Include Environmentalists, But A Sacramento Bee Analysis Of Past
Trips Showed Only One Or Two Environmentalists Invited Along. “But documents obtained by The Bee from
the foundation and other sources show just one or two environmentalists are invited on the overseas trips – and all
come from groups that support carbon trading. One person counted as an environmentalist by the foundation is
Wittenberg herself, the former registry president and also a former vice president of corporate communications at
Edison International.” [Sacramento Bee, 7/26/09]

A Former Utilities Official Who Went On A CFEE-Funded Trip Said The Program Lacked Any Substance,
And In 2006, CFEE Issued A Memo Advising Travelers Bound For South America To Bring Swimsuits

2009: Former Utilities Official Who Went On A CFEE-Funded Trip Said The Program Lacked Any
Substance. “Not all trips play out so well. In Europe on a CFEE trip a decade ago, former PUC Commissioner Carl
Wood found himself simply bored. ‘Frankly, the program was not very interesting,’ he said. ‘It was kind of a zero,
as far as substance.’” [Sacramento Bee, 7/26/09]

    2006: CFEE Issued Memo Advising State Travelers Bound For South America To Bring Swimsuits.
    “Still other excursions are sumptuous, customized outings that unfold at a more leisurely pace and include
    business- and first-class flights, stays in luxury hotels and elaborate, industry-sponsored meals and dinners. In
    2006, one memo advised state travelers bound for Brazil and Argentina on a climate change and alternative
    fuels tour to bring swimsuits ‘as it is heading into summer in South America and you will have a day off in
    some cities.’ The $12,500-per-person outing, which included a stop at the five-star, beachfront Copacabana
    Palace hotel in Rio de Janeiro, was booked by a San Francisco travel agency called Rascals in Paradise. It was
    paid for by CFEE, which is funded by major oil and utility companies.” [Sacramento Bee, 7/26/09]

Asked About Non-Profit Funded Trips, Walters Said She Was “Most Effective Being In Sacramento And
Being At Home In The District”

2007: Mimi Walters On Taking Non-Profit Funded Trips: “I Believe That Right Now I’m Most Effective
Being In Sacramento And Being At Home In The District.” “Another option is not to travel. Assemblywoman
Mimi Walters, R-Laguna Niguel, who could recall only one lobbying trip to Washington, D.C. in her legislative
career, said she wouldn’t have qualms about taking more trips, but thinks there are more important tasks. ‘I believe
that right now I’m most effective being in Sacramento and being at home in the district,’ she said.” [Orange County
Register, 5/4/07]

                                                          80
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 81 of 665



2011: As A State Senator, The Physical Therapists Providers Network Held A Fundraiser
Supporting Walters As Part Of Its Effort To Lobby Against A Bill Days Before Walters Voted
Against It

June 10, 2011: Physical Therapists Providers Network Held A Fundraiser Supporting Mimi Walters And
Other California Republicans As Part Of Its Effort To Lobby Against A Bill. “The leader of a physical
therapists group recently asked members lobbying against a bill in the Legislature to write campaign checks to key
committee members ahead of next week's vote - a strategy one good government advocate said reinforces notions
of corruption in the statehouse. Physical Therapists Providers Network President Michael Weinper wrote in an
email informing members of an upcoming Senate committee hearing that they can ‘help significantly’ in the effort
to defeat Assembly Bill 783 by attending a June 10 fundraiser the California Physical Therapy Association had
scheduled in support of the California Republican Party. ‘If you are unable to attend, please consider making a $50-
$100 (or more) donation to the CRP or a specific legislator on the invitation, such as Senator Mimi Walters or Bill
Emmerson,’ Weinper wrote in a message containing the fundraiser invitation. ‘Remember: these donations and
your attendance at the hearing WILL IMPACT YOUR FUTURE.’ Both GOP lawmakers named in the email sit on
the Senate Business, Professions and Economic Development Committee, which is scheduled to hear the bill on
Monday.” [Sacramento Bee, 6/9/11]

    HEADLINE: “Physical Therapists Group Urges Members To Fight Bill With Checks To Lawmakers”
    [Sacramento Bee, 6/9/11]

    June 2011: Walters Voted Against AB-783 Twice In Committee. According to California Legislative
    Information, Walters voted against AB-783 on June, 13, 2011 and June 27, 2011. [AB-783, introduced 2/17/11]

Accessibility

Walters Said She Would Not Hold Town Halls Because It Puts Herself “In A Position To Be
Attacked”

2017: Walters Said She Would Not Hold Town Halls Because “The Rhetoric Has Become So Vulgar, I’m Not
Going To Put Myself In A Position To Be Attacked.” “That said, Ms. Walters has declined to hold town hall
meetings in her district, leading critics to stage mock empty-seat town halls to highlight her absence. ‘The rhetoric
has become so vulgar, I’m not going to put myself in a position to be attacked,’ she said.” [New York Times,
6/1/17]

2017: Walters On Town Halls: “The Whole Goal Is To Try To Get As Much Press As They Can, And Then
Try To Get Me To Say Something That They Could Use Against Me In The Campaign.” “Rep. Mimi Walters
of California -- whose Orange County district is similar to many Democrats hope will become hyper-competitive in
2018 -- said she sees town halls as political ambushes. ‘The whole goal is to try to get as much press as they can,
and then try to get me to say something that they could use against me in the campaign,’ Walters said in a recent
interview on AM 870's ‘The Answer.’” [CNN, 4/14/17]

February 2017: Asked Twice If She Would Hold A Town Hall, Walters Declined To Answer. ELEX
MICHAELSON: “We’ve seen protests at town halls across the country. Last week we saw protests outside your
office when you didn’t hold a town hall. What do you want to see, specifically, in terms of health care reform, and
do you plan to hold a town hall to talk about it?” MIMI WALTERS: “Well first of all, our health care system is in a
downward spiral, and that’s the reason that we’ve seen historic elections this past November. First of all, what
we’re going to do is, we’re going to make sure that anybody who has a pre-existing condition can keep their health
insurance. We’re also going to make sure that if parents have children who are under the age of 26 and they are on
their policy, they’re going to be able to stay on their insurance policy. And finally, those people who are on
Medicaid right now, we’re going to make sure that those people stay on Medicaid and have coverage, and then
we’re going to phase them out through the next three or four years so that they’re going to be able to purchase their
                                                         81
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 82 of 665


own policies.” ELEX MICHAELSON: “And on the town hall question?” MIMI WALTERS: “On the town hall
question, I’m here to serve the constituents of the 45th district. They elected me to come to Washington, D.C. to do
the job, and I am focused on representing those constituents.” [Elex Michaelson (ABC7 News), Facebook, 2/28/17]

Walters Joked That Not Answering A Question Made Her A “Good Politician.”

2015: Walters Joked That Not Answering A Question Made Her A “Good Politician.” BRZEZINSKI: “First
of all, who do you like on the Republican field so far? I know you haven't endorsed anyone yet.” WALTERS:
“No, I'm still watching.” BRZEZINSKI: “A couple of names. (inaudible)” WALTERS: “We have a lot of good --
we have a lot of good candidates, and I'm just sort of watching the process to see how it all works out.”
BRZEZINSKI: “OK, so there's not -- there's not one, two, three, or four or five, even, that stand out to you?”
WALTERS: “No, I'm just watching.” BRZEZINSKI: “She's not going there.” WALTERS: “I'm a good politician.
I'm not going to answer that question.” [MSNBC Morning Joe, VIDEO 0:25-0:46, 6/8/15]

Walters’s Constituents Complained That She And Her Staff Had Not Been Responsive

Walters’s Constituents Complained That She And Her Staff Have Not Returned Phone Call Or Responded
To Emails

February 2017: Walters’s Constituents Complained That She And Her Staff Have Not Returned Phone Calls
Or Responded To Emails. “About 300 people gathered outside Walters’ Irvine office last week in a show of
strength – and to complain that she and her staff have not returned phone calls or responded to emails. ‘All we get
from her is a wall of silence,’ said Amie Larsen, an English teacher at Tustin High. ‘It is her responsibility as an
elected official to represent the people of the 45th district.’ The protesters carried signs with such messages as,
‘Mimi: Dare to Dissent.’ The mood was lively, with occasional chants of, ‘No wall! No ban!’ But Walters was
away in Washington, D.C., and her office door locked. Phone calls went straight to voice mail.” [Orange County
Register, 2/13/17]

When People Gathered At Walters’s Orange County Office To Meet With Her, Staffers Told Them She Was
Not In The Office

January 2017: Around 60 People Gathered At Walters’s Orange County Office To Try To Meet With Her;
Staffers Told Them She Was Not In The Office. “About 60 people gathered at Congresswoman Mimi Walters’
Orange County office on Tuesday afternoon to try and meet the representative and discuss concerns brought about
by the recent presidential election. Staffers told them the Republican representative of the 45th District was not in
the office on Michelson Drive at about 4 p.m., they pledged to return so they could meet with her.” [Orange County
Register, 1/24/17]

Upon Election, Walters Said She Would Represent The People Of Orange County To The Best Of Her
Ability And Called It A “Lifelong Dream” To Represent The People Of Orange County On A National Level

2014: Walters: “I'm Going To Represent The People Of Orange County The Best Of My Ability.”
CAMEROTA: “It's always fun to talk to a bright-eyed, rosy-hued newcomer like yourself before Washington
squashes your spirit. So you are aware, aren't you, that as you head down there, that Congress has the lowest
approval rating ever? I mean I think it's something - it's in the teens. It might even be 13 percent approval rating. So
how are you going to tackle that feeling?” WALTERS: “Well, you know, what happens is, your people at home,
your constituents, they really love their representatives. And so that I'm going to go is I'm going to go back to
Washington, D.C., and I'm going to represent the people of Orange County the best of my ability.” [CNN New
Day, VIDEO 0:41-1:18, 11/6/14]

2014: Walters: “Having The Opportunity To Represent The People Of Orange County On A National Level
Is A Lifelong Dream.” “Within minutes of Rep. John Campbell’s announcement in 2013 that he would not seek
re-election, state Sen. Mimi Walters was on the phone with supporters and donors, nimbly re-directing her well-
                                                          82
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 83 of 665


oiled campaign machine toward the soon-to-open office. ‘Congressional seats don’t open up often,’ said Walters, a
Laguna Niguel resident. ‘Having the opportunity to represent the people of Orange County on a national level is a
lifelong dream.’” [Orange County Register, 5/12/14]

Walters Spokeswoman Said “Disruptions” From A Protest Group Who Wanted Her To Hold A
Town Hall Preventer Her From Working For Constituents

Feb. 2017: Walters Spokeswoman Said “Disruptions” From Members Of A Protest Group Who Wanted Her
To Hold A Town Hall Prevented Her From Working For Constituents. “‘Our staff is in the office, working on
casework, on behalf of residents of California’s 45th District. Members of this protest group have repeatedly
harassed the congresswoman’s staff and have personally targeted specific staff members. These disruptions prevent
us from working for our constituents,’ Walters spokeswoman Abigail Sigler said in a statement that was nearly
identical to the statement provided to The Times the last time the group visited Walters' office.” [Los Angeles
Times, 2/7/17]

Walters Spokeswoman Accused Protestors Of Being “Paid Activists”

March 2017: Walters Spokeswoman Accused Protesters Demanding She Take A Stand Against The Trump
Administration Of Being “Paid Activists.” “About 120 people packed the University Hills community center for
the town hall, demanding that Walters take a stand against the new presidential administration. They voiced
concerns about health care and environmental and immigration issues, but were united in their frustration with
Trump. Because Walters was absent, they took straw polls and wrote down questions for her to be delivered to her
office. Walters didn’t attend the event, and her spokeswoman, Abigail Sigler, emailed the following statement to
the Register six hours before the meeting to explain why Walters declined the invitation: ‘Congresswoman Walters
is in Orange County this week meeting with the people she represents. She firmly believes that meeting and
listening to her constituents is the best (way to) represent them and advocate for them in Washington. She will not
allow a small, vocal group of paid activists distract her from this fundamental responsibility. As she always has, she
welcomes anyone with comments or concerns to contact her office.’ Sigler didn’t return the Register’s phone calls
requesting evidence that attendees at Wednesday’s meeting were paid.” [Orange County Register, 3/1/17]

        HEADLINE: “‘Paid’ Activism Claim By Walters Staffer Upsets Constituents” [Orange County
        Register, 3/1/17]

Political Appointees

Walters Voted To Allow Politicization Of The National Security Council

2017: Walters Voted To Allow Individuals With Primarily Political Functions To Sit On The National
Security Council

2017: Walters Voted To Block An Amendment To Prohibit Members Of The Administration Whose
Primary Function Is Political From Being Appointed To The National Security Council. In February 2017,
Walters voted for voted for the “Cole, R-Okla., motion to order the previous question (thus ending debate and the
possibility of amendment) on the rule (H Res 99).” According to Democratic Leader Nancy Pelosi’s office, “The
Democratic Previous Question would amend the National Security Act of 1947 to prohibit any individual whose
primary responsibility is political in nature from being designated a member of the Council. Further, the bill
expresses the sense of Congress that the Director of National Intelligence or the Chairman of the Joint Chiefs of
Staff should not be prevented from attending Principals Committee meetings.” A yes vote was a vote to block the
amendment. The motion was agreed to by a vote of 225-189. [H.Res 99, Vote #89, 2/14/17; CQ, 2/14/17;
Democratic Leader—Previous Questions, 2/14/17]



                                                         83
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 84 of 665


Trump Designated Political Advisor Steve Bannon To A Full Seat On The National Security Council

January 2017: President Trump Designated Political Advisor Steve Bannon To A Full Seat On The
“Principals Committee” Of The National Security Council, Elevating His Informal Rank To The Equivalent
Of A Cabinet-Level Secretary. “The whirlwind first week of Donald J. Trump’s presidency had all the bravura
hallmarks of a Stephen K. Bannon production. […] But the defining moment for Mr. Bannon came Saturday night
in the form of an executive order giving the rumpled right-wing agitator a full seat on the ‘principals committee’ of
the National Security Council — while downgrading the roles of the chairman of the Joint Chiefs of Staff and the
director of national intelligence, who will now attend only when the council is considering issues in their direct
areas of responsibilities. It is a startling elevation of a political adviser, to a status alongside the secretaries of state
and defense, and over the president’s top military and intelligence advisers. In theory, the move put Mr. Bannon, a
former Navy surface warfare officer, admiral’s aide, investment banker, Hollywood producer and Breitbart News
firebrand, on the same level as his friend, Michael T. Flynn, the national security adviser, a former Pentagon
intelligence chief who was Mr. Trump’s top adviser on national security issues before a series of missteps reduced
his influence.” [New York Times, 1/29/17]

    Former George W. Bush Chief Of Staff Josh Bolten Criticized Bannon’s Designation To The NSC, Said
    The NSC’s Actions Should “Not Be Tainted By Any Political Decisions.” “Former White House officials in
    both parties were shocked by the move. ‘The last place you want to put somebody who worries about politics is
    in a room where they’re talking about national security,’ said Leon E. Panetta, a former White House chief of
    staff, defense secretary and C.I.A. director in two Democratic administrations. ‘I’ve never seen that happen,
    and it shouldn’t happen. It’s not like he has broad experience in foreign policy and national security issues. He
    doesn’t. His primary role is to control or guide the president’s conscience based on his campaign promises.
    That’s not what the National Security Council is supposed to be about.’ That opinion was shared by President
    George W. Bush’s last chief of staff, Josh Bolten, who barred Karl Rove, Mr. Bush’s political adviser, from
    N.S.C. meetings. A president’s decisions made with those advisers, he told a conference audience in
    September, ‘involve life and death for the people in uniform’ and should ‘not be tainted by any political
    decisions.’” [New York Times, 1/29/17]

Ethics Watchdogs

2015: Walters Voted To Limit The Power Of The OCE And House Ethics In Investigating
Members

2015: Walters Voted To Limit Power Of OCE And House Ethics In Investigating Members. In January 2015,
Walters voted for voted for a House Rules package that contained a rules change that would help members under
ethics investigations by the Office of Congressional Ethics and House Ethics Committee. “In one of its first actions
of the new year, the House of Representatives on Tuesday approved rules changes that could give lawmakers a new
defense against ethics investigations. The new language, added Monday night to the sections that establish the
House Ethics Committee and the independent Office of Congressional Ethics, says the two bodies ‘may not take
any action that would deny any person any right or protection provided under the Constitution of the United States.’
The language also states that a person subject to a review by the Office of Congressional Ethics ‘shall be informed
of the right to be represented by counsel and invoking that right should not be held negatively against them.’ …
‘Clearly (the new language) was put in there to allow members of Congress to restrain certain activities of the
ethics committees based on their own interpretation of what the Constitution means,’ said Craig Holman of the
watchdog group Public Citizen.” The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15; USA Today, 1/6/15]




                                                             84
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 85 of 665



Relationships

                                                  Significant Findings

      Walters said Paul Ryan would be the “perfect person” to lead Congress as speaker, and upon his
       election, said he would return the House to regular order.

      Walters supported Kevin McCarthy’s bid for Speaker, and said it was a “shock” when he dropped
       out of the Speaker’s race

      When asked if she believed that the Benghazi committee’s best function was taking down Hillary
       Clinton, and whether that was what taxpayers are paying for, Walters said “yes.”

      Darrell Issa endorsed Walters when she ran for state assembly, and she said she wanted to see him
       elected governor after he helped fund the effort to recall Gray Davis.


Paul Ryan

Walters Said Paul Ryan Would Be The “Perfect Person” To Lead Congress As Speaker, And Upon
His Election, Said He Would Return The House To Regular Order

2015: Walters Said Paul Ryan Would Return The House To Regular Order, Adding “We Need To Get Back
To It Being The People’s House.” MIMI WALTERS: “Exactly, it is the process, and that has been their biggest
complaint this whole time. And I think that that’s what ultimately led to them trying to remove Speaker Boehner
was they were frustrated with the process. And you know, Speaker Ryan has said that we will return to regular
order so everybody can have their bills heard, and every voice can be heard. And it’s really-- It’s the people’s
house, and we need to get back to it being the people’s house.” [Fox Business, VIDEO 2:08-2:34, 11/3/15]

2015: After Paul Ryan Became House Speaker, Walters Said He Would Be An “Excellent Speaker” And
Expressed Confidence That Congress Would Govern Effectively Under His Leadership. “I’m pleased to
welcome Representative Ryan as our new House Speaker. Paul Ryan has a proven record of standing for
conservative values, making tough decisions, and working to advance thoughtful, principled legislation that will
benefit everyday Americans. Last November, the American people overwhelmingly elected a Republican majority,
and I’m confident that under Paul Ryan’s leadership, Congress will have the ability to effectively govern and
advance America’s opportunity economy. I believe he will make an excellent Speaker and I look forward to
working with him on behalf of the American people.” [Rep. Mimi Walters, Press Release, 10/30/15]

2015: Walters Said Paul Ryan Was The “Perfect Person” To Lead Congress As Speaker. BARTIROMO:
“Yes, Congresswoman, I mean bringing the party together is really a critical point here. What would you like to see
take place and do you think that that person is out there to actually cater to both sides, or all the divisions that are --
that are pretty evident this -- today in -- within -- within the party?” WALTERS: “Listen, I remember what Ronald
Reagan used to say. If I could get 80 percent of what I want, then it's a win. And both sides have to give a little bit.
I do believe we will find somebody talented to lead us and to unite us if Paul decides he does not want to take on
the speakership. But I also really hope he decides that he wants to do this. He would be the right person for this job.
And, you know, we've got to do the American people's work. And I think he's the perfect person to lead us. So my
hope is he comes back to Washington, D.C., next week and says, I'm ready to take on speakership jobs.” [Fox
Sunday Morning Futures, Transcript via Federal News Service, VIDEO 1:18-2:17, 10/11/15]



                                                            85
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 86 of 665


Kevin McCarthy

Walters And Other California Republicans Felt Loyalty To Republican House Majority Leader
Kevin McCarthy During The Tax Fight

Republican Members Of California’s Congressional Delegation Felt Loyalty To Majority Leader And Fellow
Californian Kevin McCarthy. “Issa is the only California Republican member of Congress, as of writing this, to
oppose the tax proposal. Others feel a strong loyalty to one of the measure's strongest advocates, House Majority
Leader Kevin McCarthy of Bakersfield. There are 14 GOP members in all. Democrats dominate the California
delegation with 39. ‘We can do better than this’ proposal, says Issa, who won reelection by only half a percentage
point in 2016. He's considered the most vulnerable among the threatened House members.” [Los Angeles Times,
11/13/17]

California Republicans Have Been “More Supportive Of The House Bill” On Tax Reform. “In
California, another state likely to be hit especially hard by the tax proposals, Republicans have been more
supportive of the House bill, a dynamic that lawmakers attribute to the influence of Representative Kevin
McCarthy, a California Republican who is the House majority leader.” [New York Times, 11/05/17]

Walters Initially Supported Kevin McCarthy’s Bid For Speaker, And Said It Was A “Shock” When
He Dropped Out Of The Speaker’s Race

2015: Walters Said It Was A “Shock” Kevin McCarthy Dropped Out Of The Speaker’s Race And Added
That She Was “Still Very Supportive” Of McCarthy. BOLDUAN: “Congresswoman, when we spoke yesterday,
you said that you thought Kevin McCarthy, you predicted, was going to get unanimous support. We do not bring
that up to poke fun. We bring that up because it shows what a surprise an abrupt departure was when he dropped
out yesterday. What happened in your view 1234?” REP. MIMI WALTERS, (R), CALIFORNIA: “Well, I'll tell
you, it was a shock to all of us that he decided not to run. I'm still very supportive of Kevin. He has been a great
majority leader for us. He's extremely well respected in our conference. I think he did a selfless act by stepping
aside. That's a sign of a great leader. Here we are, we're reassessing and we'll see where it takes us.” [CNN At This
Hour, VIDEO 0:21-1:10, 10/9/15]

2015: After Kevin McCarthy Ended His Bid For House Speaker, Walters Said She Was “Disappointed,”
Noting That McCarthy Would’ve Been A “Terrific Speaker.” “On Thursday, praise turned to lament after
McCarthy, R-Bakersfield, abruptly ended his bid for the House’s top post. ‘I was shocked and disappointed,’ said
Rep. Mimi Walters, R-Laguna Niguel. ‘I have tremendous respect for Kevin. I think he would’ve made a terrific
speaker.’ […] Walters attended the Capitol gathering of Republicans, where McCarthy announced his decision. ‘He
was talking with many members of the conference over the last couple of weeks,’ she said. ‘Kevin has a lot of
experience. He’s selfless. And with the challenges that the conference was facing with different members, I think
he believed he needed to set aside’ his run. Still, she said, ‘I think Kevin would have gotten the votes. He’s very
approachable, very popular in our conference.’” [Orange County Register, 10/8/15]

2015: Walters Said She Was “Confident” Kevin McCarthy Would Be Elected Speaker, And Said She
Expected He Would Receive “Unanimous Support.” BERMAN: “We're joined by California Republican Mimi
Walters live on Capitol Hill. Representative, thanks for being with us. We're mostly happy because everything has
been happening behind closed doors. (LAUGHTER) We haven't been able to see it. You have. What are people
saying? More importantly, what are people hearing?” REP. MIMI WALTERS, (R), CALIFORNIA: “A lot of
interesting dialogue is certainly happening behind closed doors. It's a very exciting time for us. We're about to elect
a new speaker. And I am confident that Kevin McCarthy will be our next speaker.” BOLDUAN: “You are
supporting, obviously, Kevin McCarthy to be the next speaker. How much support do you think he can lose?”
WALTERS: “I think Kevin will ultimately at the end of the day have unanimous support. This first vote that's
going to take place today at 12:00 is the conference vote. And the conference vote, obviously, is the Republicans


                                                          86
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 87 of 665


making our nominee. And I believe he will come out of that meeting with the support he needs to have on the floor
on October 29th.” [CNN At This Hour, VIDEO 0:00-1:02, 10/8/15]

John Boehner

Following His Resignation, Walters Said John Boehner Led The Country And The Republican
Conference With “Distinction And Honor”

2015: Walters: “Speaker Boehner Has Led Our Country And The Republican Conference With Distinction
And Honor.” “Speaker Boehner has led our country and the Republican conference with distinction and honor. He
has worked tirelessly to move our country forward and to build a historic majority in the House. His resignation
will leave a tremendous void in Congress. I thank him for his dedicated service and leadership, and wish him all the
best in his next stage of life.” [Rep. Mimi Walters, Press Release, 9/25/15]

January 2015: Walters Said John Boehner Was “The Right Man” To Lead Congress

2015: Walters Said John Boehner Was “The Right Man” To Lead Congress. BASH: “One of the big first votes
you'll have to take is for speaker of the House. Will you vote for John Boehner?” WALTERS: “I absolutely will
vote for Speaker Boehner. He is the right man to lead us.” [CNN At This Hour, VIDEO 0:50-1:01, 1/6/15]

Jeb Bush

2015: Walters Served As Co-Chair Of A Women’s Group That Supported Jeb Bush’s Presidential
Campaign

2015: Walters Served As Honorary Co-Chair Of Women Rise, A Group That Supported Jeb Bush’s
Presidential Campaign. [Jeb 2016 via Wayback Machine, 12/17/15]

Hillary Clinton

Emails

Walters Criticized Loretta Lynch Over Her Refusal To Answer Questions Related To Hillary Clinton, And
Called The Justice Department “Overtly Politicized”

2016: Walters Criticized Former Attorney General Lynch Over Her Refusal To Answer Questions Related
To Hillary Clinton, And Called The Justice Department “Overtly Politicized.” “One of the Judiciary
Committee’s most important duties is to conduct oversight on the Department of Justice (DOJ) to ensure it is held
accountable and provides transparency to the American people. However, Attorney General Loretta Lynch once
again refused to answer the Committee’s most basic questions. First, I asked Attorney General Lynch whether
Secretary Clinton mishandled classified information by willingly sharing classified emails with her lawyers, who
did not have security clearances. In what has become the norm from the overtly politicized DOJ, Attorney General
Lynch said she could not provide an answer.” [Rep. Mimi Walters, Press Release, 7/12/16]

Walters Said Hillary Clinton Made A “Conscious Decision” To Grant Her Attorneys Access To Classified
Information, And Questioned If That Decision Constituted Criminal Intent

2016: Walters Questioned If Hillary Clinton’s “Conscious Decision” To Grant Access To Classified
Information To Her Attorneys Constituted Criminal Intent. “My question is this. Does the conscious decision
on the part of Secretary Clinton to grant access to classified information to her attorneys who did not have security
clearance constitute criminal intent under 18 U.S.C. Section 793(d), which describes the intent element as the
                                                          87
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 88 of 665


following: ‘willfully communicates, delivers, transmits, or causes to be communicated, delivered, or transmitted, or
attempts to communicate, deliver, transmit, or cause to be communicated, delivered, or transmitted to any person
not entitled to receive it.’” [Judiciary Committee Hearing, 7/12/16]

Benghazi

Walters Said “We Have To Get To The Bottom Of Why” Four Americans Died In Bengahzi

2015: Walters: “Four Americans Died In Benghazi, And We Have To Get To The Bottom Of Why They
Died.” BARTIROMO: “Yes, and I guess, Congresswoman Walters, you've got to remember that we did learn about
the e-mail scandal. And the private server as a result of the information and much of the reporting within the
Benghazi committee.” WALTERS: “Four Americans died in Benghazi, and we have to get to the bottom of why
they died. And this hearing has all been -- has been all about getting to the facts. And it's important that we have
these hearings and Secretary Clinton just happened to be secretary of state at the time, and so naturally, you know,
her name is going to come up in these hearings. But it doesn't stop us from doing our work. We have got to get to
the bottom of what happened.” [Fox News Sunday Morning Futures, 10/11/15]

When Asked If She Believed That The Benghazi Committee’s Best Function Was Taking Down Hillary
Clinton, And Whether That Was What Taxpayers Are Paying For, Walters Said “Yes”

2015: Asked If She Agreed With Kevin McCarthy’s Assessment That The Benghazi Committee’s Best
Function Was Taking Down Hillary Clinton, And Whether That Was What Taxpayers Are Paying For,
Walters Said “Yes.” CRUMPTON: “Congresswoman, Kevin McCarthy, your colleague from California, he is by
all accounts the number one person in line to succeed the outgoing speaker of the house, John Boehner. He was on
FOX News last night and he said that one of the best functions of the Benghazi Select Committee was that it led to
a significant drop in Hillary Clinton's poll numbers. Do you agree with that assessment? And is that what the
taxpayers are paying for?” WALTERS: “Yes. I mean, listen, there's a lot that happened in Benghazi. And the
reason we have these hearings is so that we can uncover the truth. And that's exactly what we're doing. We need the
American people to know exactly what happened in Benghazi.” [Bloomberg TV, Transcript via Political Transcript
Wire, VIDEO 3:13-3:53, 9/30/15]

Darrell Issa

2004: Rep. Darrell Issa Endorsed Walters In Her Primary Election Campaign For State Assembly

2004: Rep. Darrell Issa Endorsed Walters In The Republican Primary For State Assembly. “Walters is
proudest of two endorsements: Bates and Rep. Darrell Issa of Vista, whom she calls the ‘father of the recall’ for his
role in financing the movement that led to Gov. Gray Davis' removal from office.” [San Diego Union-Tribune,
2/14/04]

2003: Walters Said She Would Like To See Darrell Issa Elected Governor Since He Helped Fund
The Effort To Recall Gray Davis

2003: Walters Said She Would Like To See Darrell Issa Elected Governor Since He Helped Fund The Effort
To Recall Gray Davis. “Councilwoman Mimi Walters said she would have liked to see Congressman Darrell Issa
as California's governor since he was the one who put up most of the money to get the recall started. With Issa out
of the race, Walters said she is undecided who to vote for.” [Orange County Register, 8/21/03]

    2003: Walters: “He Is Very Qualified And The Recall Would Never Have Happened If Issa Didn't Take
    The Risk And Put Up The Money.” “‘We'll be aggressive to register people to be republicans,’ said Walters,
    who said she would like to see the Republicans get behind Darrell Issa, who bankrolled the recall signature


                                                         88
    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 89 of 665


gathering effort with $1.7 million of his own money. ‘He is very qualified and the recall would never have
happened if Issa didn't take the risk and put up the money,’ she said.” [Orange County Register, 7/31/03]




                                                    89
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 90 of 665



Donald Trump

                                             Significant Findings

     Walters has voted with Trump’s positions 98.4 percent of the time.

     Walters repeatedly voted against investigating Russian interference in the 2016 election.

     Walters repeatedly voted against releasing Trump’s tax returns.

     Walters repeatedly voted against addressing conflicts of interest in Trump’s administration.

FUCK
Walters Voting Record On Trump’s Positions

Walters Has Voted With Trump’s Positions 98.4 Percent Of The Time

Walters Voted In Line With Trump’s Position 98.4 Percent Of The Time

FiveThirtyEight: Walters Voted In Line With Trump’s Position 98.4 Percent Of The Time. [FiveThirtyEight,
accessed 1/22/17]

                                California Delegation Votes In Line With Trump
                                 Member            Party     District   Trump Score
                         David Valadao             R        CA-21                97.6%
                         Darrell Issa              R        CA-49                97.6%
                         Stephen Knight            R        CA-25                97.6%
                         Mimi Walters              R        CA-45                97.6%
                         Jeff Denham               R        CA-10                97.6%
                         Ken Calvert               R        CA-42                97.6%
                         Paul Cook                 R        CA-08                97.6%
                         Kevin McCarthy            R        CA-23                97.6%
                         Doug LaMalfa              R        CA-01                97.5%
                         Devin Nunes               R        CA-22                97.4%
                         Ed Royce                  R        CA-39                95.1%
                         Duncan Hunter             R        CA-50                95.1%
                         Dana Rohrabacher          R        CA-48                92.7%
                         Tom McClintock            R        CA-04                90.2%
                         Jim Costa                 D        CA-16                 41%
                         J. Luis Correa            D        CA-46                 22%
                         Scott Peters              D        CA-52                 22%
                         Ami Bera                  D        CA-07                19.5%
                         Jimmy Panetta             D        CA-20                17.1%
                         Julia Brownley            D        CA-26                17.1%
                         Salud Carbajal            D        CA-24                17.1%
                                                       90
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 91 of 665


                           Raul Ruiz                     D          CA-36          17.1%
                           Eric Swalwell                 D          CA-15           15%
                           Brad Sherman                  D          CA-30           15%
                           Pete Aguilar                  D          CA-31           15%
                           Anna Eshoo                    D          CA-18          14.6%
                           Adam Schiff                   D          CA-28          14.6%
                           Mike Thompson                 D          CA-05          14.6%
                           John Garamendi                D          CA-03          14.6%
                           Norma Torres                  D          CA-35          12.5%
                           Lucille Roybal-Allard         D          CA-40          12.2%
                           Jackie Speier                 D          CA-14          12.2%
                           Doris Matsui                  D          CA-06          12.2%
                           Susan Davis                   D          CA-53          12.2%
                           Alan Lowenthal                D          CA-47          12.2%
                           Jerry McNerney                D          CA-09          12.2%
                           Ted Lieu                      D          CA-33          10.5%
                           Grace Napolitano              D          CA-32          10.3%
                           Nancy Pelosi                  D          CA-12          10.3%
                           Ro Khanna                     D          CA-17           10%
                           Mark Takano                   D          CA-41           10%
                           Zoe Lofgren                   D          CA-19          9.8%
                           Jared Huffman                 D          CA-02          9.8%
                           Judy Chu                      D          CA-27          9.8%
                           Karen Bass                    D          CA-37          7.9%
                           Linda Sanchez                 D          CA-38          7.5%
                           Nanette Diaz Barragan         D          CA-44          7.3%
                           Tony Cardenas                 D          CA-29          7.3%
                           Juan Vargas                   D          CA-51          7.3%
                           Mark DeSaulnier               D          CA-11          7.3%
                           Barbara Lee                   D          CA-13          4.9%
                           Maxine Waters                 D          CA-43          4.9%
                           Jimmy Gomez                   D          CA-34            0%
                                           [FiveThirtyEight, accessed 8/31/17]

                                           Walters Votes In Line With Trump
DATE                        MEASURE                                TRUMP     WALTERS       LIKELIHOOD     PLUS-
                                                                  POSITION    VOTE             OF         MINUS
                                                                                           AGREEMENT
7/27/17    Making appropriations for defense and other            Support    Yes                  45.2%    +54.8
           purposes
7/25/17    Imposing sanctions on Russa, Iran and North            Oppose     Yes                   0.3%     -0.3
           Korea
7/25/17    Repeal of a rule banning some financial                Support    Yes                  42.7%    +57.3
           companies from using mandatory arbitration
           clauses
7/18/17    Delaying implementation of ozone standards             Support    Yes                  39.3%    +60.7


                                                             91
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 92 of 665


6/29/17    Increasing penalties for undocumented                     Support   Yes    65%       +35
           immigrants who re-enter the U.S. after being
           convicted of certain crimes
6/29/17    Penalizing states and localities that have                Support   Yes   38.9%   +61.1%
           “sanctuary” laws on immigration
6/28/17    Limiting health care lawsuits related to coverage         Support   Yes   36.9%    +63.1
           provided through a federal program
6/15/17    Allowing people who lose their jobs to receive            Support   Yes   76.9%    +23.1
           tax credits under the American Health Care Act
           for continued coverage
6/13/17    Making it easier for the Department of Veterans           Support   Yes   95.8%     +4.2
           Affairs to discipline employees
6/13/17    Withholding Affordable Care Act subsidies from            Support   Yes   50.4%    +49.6
           people until their citizenship is verified
6/8/17     Dismantling financial regulations put in place by         Support   Yes   43.1%    +56.9
           the Dodd-Frank Act
5/18/17    Making it easier to seek the death penalty To Kill        Support   Yes   71.8%    +28.2
           or attempting to kill first responders
5/4/17     The American Health Care Act of 2017                      Support   Yes   30.3%    +69.7
5/3/17     The 2017 fiscal year appropriations bill                  Support   Yes   76.3%    +23.7
5/2/17     Allowing employers to offer employees time off            Support   Yes   39.3%    +60.7
           instead of pay for overtime work
4/28/17    Extension of government funding for one week              Support   Yes   92.7%     +7.3
3/28/17    Repeal of an FCC rule barring internet providers          Support   Yes   36.1%    +63.9
           from sharing data on customers’ activities
3/22/17    Allowing small businesses to provide insurance            Support   Yes   47.6%    +52.4
           through trade and professional associations
3/22/17    Removing antitrust exemption for insurance                Support   Yes   99.3%     +0.7
           providers
3/16/17    Giving the secretary of veterans affairs more             Support   Yes    53%       +47
           flexibility to discipline employees
3/8/17     Department of Defense Appropriations Act                  Support   Yes   92.9%     +7.1
3/2/17     Changes to rulemaking requirements for federal            Support   Yes    59%       +41
           agencies
3/1/17     Repeal of a Department of Labor rule regarding            Support   Yes   44.1%    +55.9
           records of work-related injuries and illnesses
3/1/17     Requires review of proposed regulations by the            Support   Yes   50.8%    +49.2
           Office of Information and Regulatory Affairs
3/1/17     Establishment of a commission to review federal           Support   Yes   51.3%    +48.7
           regulations
2/16/17    Repeal of a rule requiring state and local                Support   Yes   42.1%    +57.9
           governments to distribute federal funds to
           qualified health centers even if they perform
           abortions
2/15/17    Repeal of a Department of Labor rule on drug              Support   Yes   45.8%    +54.2
           testing of applicants for unemployment
           compensation
2/15/17    Repeal of a rule that allowed a new type of state-        Support   Yes   42.5%    +57.5
           based retirement plan
2/15/17    Repeal of a rule that allowed a new type of               Support   Yes   43.4%    +56.6
           retirement plan established by local governments
2/7/17     Repeal of a Department of Education rule on               Support   Yes   48.4%    +51.6
           teacher preparation programs
2/7/17     Repeal of a Department of Education rule on               Support   Yes   42.4%    +57.6
           school accountability
2/7/17     Repeal of changes to Bureau of Land                       Support   Yes   44.4%    +55.6
           Management planning rules

                                                                92
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 93 of 665


 2/3/17     Repeal of a rule requiring energy companies to        Support   Yes                    37.2%     +62.8
            reduce waste and emissions
 2/2/17     Repeal of a rule requiring the Social Security        Support   Yes                    48.9%     +51.1
            Administration to submit information to the
            national background-check system
 2/2/17     Repeal of a rule requiring some federal               Support   Yes                    48.4%     +51.6
            contractors to report labor violations
 2/1/17     Repeal of the stream protection rule                  Support   Yes                    40.3%     +59.7
 2/1/17     Repeal of a rule requiring energy companies to        Support   Yes                    48.7%     +51.3
            disclose payments to foreign governments
 1/24/17    Permanent ban on the use of federal funds for         Support   Yes                    46.9%     +53.1
            abortion or health coverage that includes
            abortions
 1/13/17    Waiver allowing James Mattis to become                Support   Yes                    71.4%     +28.6
            secretary of defense
 1/13/17    Budget resolution to repeal the Afforable Care        Support   Yes                    39.7%     +60.3
            Act
 1/5/17     Regulations from the Executive in Need of             Support   Yes                    45.8%     +54.2
            Scrutiny Act of 2017
                                                                                  [FiveThirtyEight, accessed 8/31/17

Note: These charts need to be updated

Walters Voted Against President Obama 88 Percent Of The Time During His Tenure

2015 – 2016: Walters Voted Against President Obama An Average Of 88 Percent Of The Time. [CQ, accessed
8/31/17]

                                               Walters Vote Statistics
                                        Presidential Support        Party Unity          Conservative Coalition
 Year       Voting Participation
                                        Support      Oppose    Support Oppose            Support       Oppose
 2016               91%                   8%          92%        97%         3%             --           --
 2015               99%                  16%          84%        95%         5%             --           --
                                                                                           [CQ, accessed 8/31/17]

October 2017: Walters “Fully Supports” Trump During Tax Fight

October 2018: Walters: “It Is Very Important That Republicans Back The President. He's The President Of
Our Party. He Stands For What We Stand For.” “‘We've had protests at our office, consistently since January,
which I've never seen before,’ Walters said in an interview. ‘They are very motivated and very upset that Trump
won ... I take every race very seriously.’ Walters said she ‘fully supports’ Trump. ‘It is very important that
Republicans back the president,’ she said. ‘He's the president of our party. He stands for what we stand for.’
Walters is one of seven House Republicans seen as particularly vulnerable in 2018. She and the others represent
large swaths of Orange County and the Central Valley, areas that Hillary Clinton carried last year.” [Sacramento
Bee, 10/25/17]

Russia Investigation

Walters Said Attorney General Sessions Should Recuse Himself From Any Investigation Into Ties
Between Russia And The Trump Campaign



                                                             93
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 94 of 665


March 2017: Walters On Trump-Russia Investigation: “Attorney General Sessions Should Recuse Himself
From Any Investigation.” “Walters, whose district includes Irvine, Lake Forest and Mission Viejo, said, ‘I
support the ongoing investigations and believe that the American people deserve answers to these questions.
Attorney General Sessions should recuse himself from any investigation. Additionally, he should address any
misconceptions related to this issue.’” [Orange County Register, 3/2/17]

Walters Said James Comey’s Firing Should Not Impede Any Ongoing FBI Investigations Into
Russian Meddling In The Election

2017: Walters: “Former Director Comey’s Removal Must Not Impede Or Jeopardize Any Ongoing FBI
Investigations…” “Former Director Comey’s removal must not impede or jeopardize any ongoing FBI
investigations, including those related to the Clinton emails and foreign meddling in our elections. I look forward to
the nomination of a qualified candidate who will uphold the independent investigatory function of the agency."
[Los Angeles Times, 5/10/17]

    2017: Orange County Register: Walters’ Statement On The Comey Firing “Neither Questioned Nor
    Embraced” It. “Rohrabacher, who advocates friendlier relations with Russian, and Issa, unambiguously
    endorsed the dismissal. Royce said the move ‘raises many questions which deserve answers.’ Walters’ public
    statement neither questioned nor embraced the firing.” [Orange County Register, 6/2/17]

Walters Repeatedly Voted Against Investigating Russian Interference In The 2016 Election

SUMMARY: Walters Repeatedly Voted Against Investigating Russian Interference In The 2016 Election

   Voted To Kill A Procedural Move To Bring Up Bill To Create An Independent Commission To
    Investigate Russian Interference In The 2016 Election. [H Res 323, Vote #259, 5/17/17; USA Today,
    5/17/17]
   Voted Against Preventing The Underlying Bill From Applying To Any Individual Who Withheld
    Information From Congress Related To An Investigation Regarding Russian Influence Of The 2016
    Presidential Election. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]
   Voted To Block The Creation Of A Commission Investigating Foreign Interference in the 2016
    Presidential Election. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]
   Voted To Block Consideration Of Establishing An Investigation Into Foreign Interference In The 2016
    Presidential Election. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]
   Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign Interference
    In The 2016 Election. [H Res 156, Vote #115, 3/1/17; Office of the Democratic Leader, 115th Congress
    Previous Questions, 3/1/17]
   Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign Interference
    In The 2016 Election. [H Res 123, Vote #93, 2/15/17; Office of the Democratic Leader, 115th Congress
    Previous Questions, 2/15/17]
   Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign Interference
    In The 2016 Election. [H Res 116, Vote #90, 2/14/17; Office of the Democratic Leader, 115th Congress
    Previous Questions, 2/14/17]
   Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign Interference
    In The 2016 Election. [HR 33, Vote #26, 1/10/17; Office of the Democratic Leader, 115th Congress Previous
    Questions, 1/10/17]

Walters Repeatedly Voted Against Investigating Russian Interference In The 2016 Election

2017: Walters Voted To Kill A Procedural Move To Bring Up Bill To Create An Independent Commission
To Investigate Russian Interference In The 2016 Election. “House Republicans blocked a vote Wednesday on
legislation to create an independent commission to investigate Russian interference in the 2016 election. A

                                                         94
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 95 of 665


Democratic effort to force a vote failed, with only one Republican – Rep. Walter Jones of North Carolina – joining
them in a procedural vote that would have allowed them to bring up the bill. But Democrats also launched a petition
Wednesday that would allow them to force a vote on the bill at a later date if they get a majority of lawmakers to
sign on.” [H Res 323, Vote #259, 5/17/17; USA Today, 5/17/17]

    HEADLINE: GOP blocks House vote on independent Russia-Trump investigation [USA Today, 5/17/17]

2017: Walters Voted Against Preventing The Underlying Bill From Applying To Any Individual Who
Withheld Information From Congress Related To An Investigation Regarding Russian Influence Of The
2016 Presidential Election. In April 2017, Walters voted against a “motion to recommit the bill to the House
Financial Services Committee with instructions to report it back immediately with an amendment that would
prevent the bill’s provisions from applying to any individual that withheld information from Congress related to an
investigation regarding individuals influencing the outcome of the 2016 U.S. presidential election.” The motion was
rejected 228-185. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]

2017: Walters Voted To Block The Creation Of A Commission Investigating Foreign Interference in the
2016 Presidential Election. In March 2017, Walters voted for the “Newhouse, R-Wash., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 233) that would provide
for House floor consideration of the bill that would establish a selection process for members of the EPA's Science
Advisory Board.” A vote in favor is a vote to prevent investigation into Russia’s interference in the 2016 election.
The motion was agreed to by a vote of 232-191. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]

2017: Walters Voted To Block Consideration Of Establishing An Investigation Into Foreign Interference In
The 2016 Presidential Election. In March 2017, Walters voted for the “Woodall, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 229).” A vote in favor of
the motion is a vote to block consideration of a bipartisan bill, The Presidential Tax Transparency Act. The motion
was agreed to by a vote of 231-189. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]

2017: Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In March 2017, Walters voted for the “Democratic Previous Question would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 233-189. A vote against the previous question
would have allowed the bill to be considered. [H Res 156, Vote #115, 3/1/17; Office of the Democratic Leader,
115th Congress Previous Questions, 3/1/17]

2017: Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In February 2017, Walters voted for the “Democratic Previous Question
would amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 233-190. A vote against the previous question
would have allowed the bill to be considered. [H Res 123, Vote #93, 2/15/17; Office of the Democratic Leader,
115th Congress Previous Questions, 2/15/17]

2017: Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In February 2017, Walters voted for the “Democratic Previous Question
would amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 227-188. A vote against the previous question
would have allowed the bill to be considered. [H Res 116, Vote #90, 2/14/17; Office of the Democratic Leader,
115th Congress Previous Questions, 2/14/17]

2017: Walters Voted To Block Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In January 2017, Walters voted for the “Democratic Previous Question would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 234-179. A vote against the previous question


                                                         95
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 96 of 665


would have allowed the bill to be considered. [HR 33, Vote #26, 1/10/17; Office of the Democratic Leader, 115th
Congress Previous Questions, 1/10/17]

    Bill Would Create A 12 Member Bipartisan, Independent Commission To Examine Attempts By The
    Russian Government To Influence The 2016 Elections. “The bill would create a 12-member, bipartisan,
    independent commission empowered to interview witnesses, obtain documents, issue subpoenas, and receive
    public testimony to examine attempts by the Russian government and others to use electronic means to
    influence, interfere with, or sow distrust in this year’s U.S. elections. The commission — which would
    examine similar efforts by any other foreign governments or entities — would issue a final report with
    recommendations for future security protections to Congress and the President within 18 months of the bill’s
    enactment.” [Oversight Committee Democrats, Press Release, 12/7/16]

Tax Returns

Walters Repeatedly Voted Against Releasing Trump’s Tax Returns

SUMMARY: Walters Repeatedly Voted Against Releasing Trump’s Tax Returns

   Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion, Vote #292,
    6/7/17; CQ Floor Votes, 6/7/17]
   Voted To Require Major Party Candidates For President To Release Three Most Recent Tax Returns.
    [HR 305 (HRes 275), Vote #224, 4/26/17; CQ, 4/26/17]
   Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion, Vote #219,
    4/5/17; CQ Floor Votes, 4/5/17]
   Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion, Vote #201,
    3/28/17; CQ Floor Votes, 3/28/17]
   Voted To Block Consideration Of Requiring Trump To Disclose His Tax Returns. [H Res 230, Vote #199,
    3/28/17; CQ, 3/28/17]
   Voted To Block Consideration Of A Vote Appealing A Ruling That Forcing Trump To Disclose His Tax
    Returns Is Not A House Privilege. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]
   Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion, Vote #161,
    3/15/17; CQ Floor Votes, 3/15/17]
   Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion, Vote #128,
    3/7/17; CQ Floor Votes, 3/7/17]
   Voted To Block Consideration Of Bill To Require Any Candidate Of A Major Political Party To Release
    Three Years Of Federal Income Tax Returns. [H Res 150, Vote #103, 2/28/17; Office of the Democratic
    Leader, 115th Congress Previous Questions, 2/28/17]
   Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. [Motion, Vote #101,
    2/27/17; CQ Floor Votes, 2/27/17]
   Voted To Block Consideration Of The Presidential Tax Transparency Act. [H Res 55, Vote #62, 1/24/17;
    Office of the Democratic Leader, 115th Congress Previous Questions, 1/24/17]

Walters Repeatedly Voted Against Releasing Trump’s Tax Returns

2017: Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. In June
2017, Walters voted for “McCaul, R-Texas, motion to table (kill) the Capuano, D-Mass., motion to appeal the
ruling of the Chair that the Capuano resolution related to the disclosure of President Trump's tax returns does not
constitute a question of the privileges of the House.” The motion passed 228-186. [Motion, Vote #292, 6/7/17; CQ
Floor Votes, 6/7/17]

2017: Walters Voted To Require Major Party Candidates For President To Release Three Most Recent Tax
Returns. In April 2017, Walters voted for “Collins, R-Ga., motion to order the previous question (thus ending
                                                         96
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 97 of 665


debate and possibility of amendment) on the rule (H Res 275).” Upon defeat of the motion, Democrats planned to
introduce an amendment to the rule that, “would make in order Ms. Eshoo’s bill H.R. 305. H.R. 305 would amend
the Ethics in Government Act of 1978 to require any candidate of a major political party for the office of the
President to submit their Federal income tax returns for the three most recent years. This bill would ensure more
transparency in the political process and provide the American people with additional information about the
financial situation of a candidate for the office of the President” A vote yes was a vote against requiring presidential
candidates to release their tax returns. The motion was agreed to by a vote of 237-186. [HR 305 (HRes 275), Vote
#224, 4/26/17; CQ, 4/26/17]

2017: Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. In April
2017, Walters voted for “Foxx, R-N.C., motion to table (kill) the Jeffries, D-N.Y., motion to appeal the ruling of
the Chair that the Jeffries resolution related to the disclosure of President Trump's tax returns does not constitute a
question of the privileges of the House.” The motion passed 228-184. [Motion, Vote #219, 4/5/17; CQ Floor Votes,
4/5/17]

    Rep. Hakeem Jeffries “Offered A Resolution… To Delay Consideration Of Tax Reform Legislation Until
    After Lawmakers Review Trump’s Tax Returns.” “House Republicans on Wednesday blocked a
    Democratic effort to demand President Trump’s tax returns for the sixth time in as many weeks. Rep. Hakeem
    Jeffries (D-N.Y.) offered a resolution directing the House to delay consideration of tax reform legislation until
    after lawmakers review Trump’s tax returns and conclude how he could benefit from changes to the tax code.”
    [The Hill, 4/5/17]

2017: Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. In March
2017, Walters voted for “Flores, R-Texas, motion to table (kill) the Lofgren, D-Calif., motion to appeal the ruling
of the Chair that the Lofgren resolution related to the disclosure of President Trump's tax returns does not constitute
a question of the privileges of the House.” The motion passed 228-190. [Motion, Vote #201, 3/28/17; CQ Floor
Votes, 3/28/17]

    Republicans Blocked Procedural Effort To Obtain Trump’s Tax Returns From The IRS. “House
    Republicans on Tuesday blocked more attempts by Democrats to obtain President Donald Trump's tax returns
    from the IRS. House Democrats tried for a third and a fourth time to use procedural votes to pry loose Trump's
    returns. Republicans blocked both efforts, one on the House floor and the other in the House Ways and Means
    Committee. The House voted 228-190 on a mostly party-line vote to block the Democrats' effort. The Ways
    and Means Committee voted 24-16 to oppose the effort.” [Associated Press, 3/28/17]

2017: Walters Voted To Block Consideration Of Requiring Trump To Disclose His Tax Returns. In March
2017, Walters voted for the “Burgess, R-Texas, motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 230).” A vote in favor is a vote against requiring Trump to release his
tax returns. The motion was agreed to by a vote of 232-184. [H Res 230, Vote #199, 3/28/17; CQ, 3/28/17]

2017: Walters Voted To Block Consideration Of A Vote Appealing A Ruling That Forcing Trump To
Disclose His Tax Returns Is Not A House Privilege. In March 2017, Walters voted for the “Cheney, R-Wyo.,
motion to table (kill) the Polis, D-Colo., motion to appeal the ruling of the Chair that the Polis resolution related to
the disclosure of President Trump’s tax returns does not constitute a question of the privileges of the House.” The
motion was agreed to by a vote of 230-189. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]

Republican Presiding Officer Cut Off Attempt By Democrats To Force A Vote To Push Committee To
Request Trump’s Tax Returns. “Democrats tried but failed Monday to force a House floor vote to push a key
committee to request copies of President Trump’s tax returns. It was the fourth time in as many weeks that
Democrats sought to force the vote. Rep. Jared Polis (D-Colo.) attempted to offer a resolution and trigger a House
floor vote, but was cut off by the Republican presiding over the House.” [The Hill, 3/20/17]

    Rather Than Rule The Measure Was Not Privileged, Rep. Womak, The Presiding Officer, Ruled That
    Rep. Polis Was No Longer Able To Speak. “Three other Democrats in recent weeks offered similar

                                                           97
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 98 of 665


    resolutions as “privileged,” which would require the House to act within two legislative days. The presiding
    officer in the House at those times ruled that the measure didn’t qualify as “privileged” by affecting the
    chamber’s dignity and integrity. Democrats demanded roll call votes to appeal those rulings. […] But on
    Monday, Rep. Steve Womack (R-Ark.), who was presiding over the chamber, took a different approach to
    block the measure. He declared the House would not at that time determine whether the resolution met the
    requirements to be "privileged" and ruled that Polis was no longer recognized to speak. Womack then ordered
    the House to resume voting on an unrelated noncontroversial bill regarding the Department of Homeland
    Security.” [The Hill, 3/20/17]

2017: Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. In March
2017, Walters voted for “McCarthy, R-Calif., motion to table (kill) the Crowley, D-N.Y., motion to appeal the
ruling of the Chair that the Crowley resolution related to the disclosure of President Trump’s tax returns does not
constitute a question of the privileges of the House.” The motion passed 223-183. [Motion, Vote #161, 3/15/17; CQ
Floor Votes, 3/15/17]

    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “Crowley's measure is similar to resolutions Democratic Reps. Bill Pascrell Jr. (N.J.)
    and Anna Eshoo (Calif.) offered on the House floor in recent weeks. It includes additional language that says
    the American public need to know more about Trump's business interests in order to ‘ensure that all policies put
    forward by the Trump Administration solely benefit the American public and not his corporate business
    partners.’ As was the case in past weeks, Crowley tried to offer the resolution as ‘privileged,’ meaning the
    House would have to act on it within two legislative days. But Rep. Mike Simpson (R-Idaho), who was
    presiding over the House, ruled that the measure was not privileged, and the vast majority of Republicans voted
    to table Crowley’s appeal of that ruling, 223-183.” [The Hill, 3/15/17]

2017: Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. In March
2017, Walters voted for “McCarthy, R-Calif., motion to table (kill) the Eshoo, D-Calif., motion to appeal the ruling
of the Chair that the Eshoo resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 227-186. [Motion, Vote #128, 3/7/17; CQ Floor Votes,
3/7/17]

    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “House Democrats on Tuesday furthered their push to force Republicans to take tough
    votes on President Trump, offering a resolution on the House floor to request Trump’s tax returns for the
    second time in a little over a week. The resolution was blocked on a procedural vote of 227-186. […] Rep.
    Anna Eshoo (D-Calif.) offered a resolution on Tuesday instructing the House to request 10 years of Trump’s
    tax returns so that they can be considered by the House Ways and Means Committee in a closed session.” [The
    Hill, 3/7/17]

2017: Walters Voted To Block Consideration Of Bill To Require Any Candidate Of A Major Political Party
To Release Three Years Of Federal Income Tax Returns. In June 2016, Walters voted for the “Democratic
Previous Question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in
Government Act of 1978 to require any candidate of a major political party for the office of the President to submit
their Federal income tax returns for the three most recent years.” The previous question passed 224-191. A vote
against the previous question would have allowed the bill to be considered. [H Res 150, Vote #103, 2/28/17; Office
of the Democratic Leader, 115th Congress Previous Questions, 2/28/17]

2017: Walters Voted To Kill A Motion To Require President Trump To Disclose His Tax Returns. In
February 2017, Walters voted for “McCarthy, R-Calif., motion to table (kill) the Pascrell, D-N.J., motion to appeal
the ruling of the Chair that the Pascrell resolution related to the disclosure of President Trump’s tax returns does not
constitute a question of the privileges of the House.” The motion passed 229-185. [Motion, Vote #101, 2/27/17; CQ
Floor Votes, 2/27/17]



                                                          98
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 99 of 665


    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “A House Democratic lawmaker attempted Monday to force a House floor vote on a
    resolution to request President Trump’s tax returns, but the effort failed on a party line vote, 229-185, with two
    Republicans voting ‘present.’ The move was the latest in a series of Democratic efforts to push Congress to
    request Trump’s tax returns, and Democrats demanded a roll call vote to force Republicans to go on the record.
    […] Rep. Bill Pascrell (D-N.J.) offered a resolution that would have directed the House to request 10 years of
    Trump’s tax returns, have the House Ways and Means Committee review them in a closed session and then
    vote to send the information in the returns to the full House.” [The Hill, 2/27/17]

    Democrats Offered Resolution To “Instruct The House To Request Trump’s Tax Returns From The
    Last Decade So That The House Ways And Means Committee… Can Review Them In A Closed
    Session.” “Democrats have offered similar resolution three other times in the last four weeks, which all
    resulted in procedural votes. The resolutions would instruct the House to request Trump’s tax returns from the
    last decade so that the House Ways and Means Committee, which has oversight of the Internal Revenue
    Service, could review them in a closed session. The chairmen of the House Ways and Means Committee,
    Senate Finance Committee and Joint Committee on Taxation have the power to request individual tax return
    information from the Treasury Department.” [The Hill, 3/20/17]

        After Republican Presiding Officers Ruled Measure Did Not Qualify As “Privileged” Action Under
        House Rules, Democrats Forced Roll Call Vote To Appeal Ruling. “Three other Democrats in recent
        weeks offered similar resolutions as “privileged,” which would require the House to act within two
        legislative days. The presiding officer in the House at those times ruled that the measure didn’t qualify as
        “privileged” by affecting the chamber’s dignity and integrity. Democrats demanded roll call votes to appeal
        those rulings.” [The Hill, 3/20/17]

2017: Walters Voted To Block Consideration Of The Presidential Tax Transparency Act. In January 2017,
Walters voted for the “Democratic Previous Question would amend the rule to allow for consideration of H.R. 305,
the Presidential Tax Transparency Act.” The previous question passed 233-187. A vote against the previous
question would have allowed the bill to be considered. [H Res 55, Vote #62, 1/24/17; Office of the Democratic
Leader, 115th Congress Previous Questions, 1/24/17]

Conflicts Of Interest

Walters Repeatedly Voted Against Addressing Conflicts Of Interest In Trump’s Administration

SUMMARY: Walters Repeatedly Voted Against Addressing Conflicts Of Interest In Trump’s
Administration

   Voted Against Empowering The House Of Representatives To Investigate Trump’s Potential Conflicts
    Of Interest. [HRes 280, Vote #229, 4/27/17; CQ, 4/27/17]
   Voted Against Consideration Of An Amendment Prohibiting The President From Making Public
    Communications About Or Advocating For His Business Interests. [HR 1004, Vote #125, 3/2/17; CQ,
    3/2/17]
   Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules Related To
    Conflict Of Interest And Bribery. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]
   Voted To Block Consideration Of A Bill To Address The Financial Conflicts Of Interest Of The
    President. [H Res 40, Vote #32, 1/11/17; Office of the Democratic Leader, 115th Congress Previous Questions,
    1/11/17]

Walters Repeatedly Voted Against Addressing Conflicts Of Interest In Trump’s Administration

Voted Against Empowering The House Of Representatives To Investigate Trump’s Potential Conflicts Of
Interest. In April 2017, Walters voted for “Woodall, R-Ga., motion to order the previous question (thus ending
                                                          99
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 100 of 665


debate and possibility of amendment) on the rule (H Res 280).” Upon defeat of the motion, Democrats planned to
offer a resolution that, “would direct certain officials of the Trump Administration to provide information to the
House of Representatives that will enable the House to meet its constitutional responsibility to conduct oversight of
the Trump Administration by investigating potential conflicts of interests of President Donald J. Trump.” A vote
yes was a vote against the Democrats’ resolution. The motion was agreed to by a vote of 230-193. [HRes 280, Vote
#229, 4/27/17; CQ, 4/27/17]

Voted Against Consideration Of An Amendment Prohibiting The President From Making Public
Communications About Or Advocating For His Business Interests. In March 2017, Walters voted against the
“Jayapal, D-Wash., motion to recommit the bill to the House Oversight and Government Reform Committee with
instructions to report it back immediately with an amendment that would prohibit the president from making public
communications that refer to a business in which the president has an equity interest and would prohibit the
president from publically advocating on behalf of such business interests.” The motion was rejected by a vote of
189-232. [HR 1004, Vote #125, 3/2/17; CQ, 3/2/17]

Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules Related To Conflict
Of Interest And Bribery. In March 2017, Walters voted against the “Raskin, D-Md., motion to recommit the bill
to the House Oversight and Government Reform Committee with instructions to report it back immediately with an
amendment that would exempt from the bill's provisions rules related to laws governing potential conflicts of
interest and financial disclosures for executive branch employees, and would exempt rules related to bribery.” The
motion was rejected by a vote of 190-235. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]

Voted To Block Consideration Of A Bill To Address The Financial Conflicts Of Interest Of The President. In
January 2017, Walters voted for the “Democratic Previous Question would amend the rule to allow for
consideration of H.R. 371, to address financial conflicts of interest of the President and Vice President.” The
previous question passed 232-168. A vote against the previous question would have allowed the bill to be
considered. [H Res 40, Vote #32, 1/11/17; Office of the Democratic Leader, 115th Congress Previous Questions,
1/11/17]

Access Hollywood Tape

Walters Said She Condemned Trump’s Access Hollywood Comments

2016: Walters On Trump’s Access Hollywood Tape: “As A Mother Of Two Daughters, I Condemn Donald
Trump’s Offensive And Language About Women.” “‘As a mother of two daughters, I condemn Donald Trump’s
offensive and language about women,’ Walters, R-Laguna Beach, posted on her website Friday. ‘It was beyond
inappropriate and he needs to understand that he alone is accountable for his words and actions.’” [Orange County
Register, 10/11/16]

Inauguration

Walters Said She Was “Excited” To Be Part Of Trump’s Inauguration

2017: Walters Declined To Criticize Members Of Congress Who Refused To Attend Trump’s Inauguration,
But Said She Was “Excited” To Be Part Of It. “Rep. Mimi Walters, R-Irvine, steered clear of criticizing
protesters. ‘All members can decide for themselves whether to participate in any inaugural events, including the
swearing-in ceremony,’ Walters said. ‘I view the inauguration as a celebration of our democracy and a
demonstration of the peaceful transition of power, and I’m excited to be a part of this powerful event.’” [City News
Service, 1/18/17]


Mike Pence
                                                        100
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 101 of 665


Fundraising

October 2017: Vice President Mike Pence Headlined A Fundraiser For California Republicans,
Including Walters, In Newport Beach

October 2017: Vice President Mike Hosted A Fundraiser For California Republicans, Including Walters, In
Newport Beach. “Pence jetted from a Southern California fundraiser costing $2,700 for lunch at a luxury resort to
Northern California for a hotel dinner in Sacramento alongside U.S. House Majority Leader Kevin McCarthy.ence
spoke for about 25 minutes to over 100 people at a private lunch at a luxury resort in Newport Beach, predicting
that the improved economy would help Republican candidates hold their ground in California, said Republican
National Committeeman Shawn Steel, a host of the event. […] Steel said House members who attended the
fundraiser included Reps. Darrell Issa, Mimi Walters, Dana Rohrabacher and Ed Royce.” [Associated Press,
10/9/17]

According To The OC Register, Pence Applauded California Republicans For Votes That Were Not Popular
In Their Districts, Including Efforts To Repeal The Affordable Care Act. “Pence also acknowledged the work
of California's Republican Congress members, including making votes that haven't always been popular with
everyone in their districts. ‘He praised the California delegation for their votes (to repeal) Obamacare,’ said current
county GOP Chairman Fred Whitaker.” [OC Register, 10/9/17]




                                                         101
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 102 of 665




                         Issues




                                  102
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 103 of 665


Agriculture and Food Safety Issues

                                                 Significant Findings

       Walters voted to repeal country of origin labeling requirements on meat sold in the United States.



Food Safety

2016: Walters Voted To Reduce Requirements On Restaurant Calorie Disclosures

2016: Walters Voted To Reduce Requirements On Restaurant Calorie Disclosures. In February 2016, Walters
voted for a bill “that would change the requirement for how restaurants and similar retail establishments with more
than 20 locations must disclose calorie information on their menus. Instead of the current requirement for
businesses to disclose the number of calories in a ‘standard menu item,’ businesses could opt to disclose the number
of calories per serving along with the number of servings or disclose the number of calories per common unit
division of the standard menu item. The bill would allow for disclosures to have variations from actual nutrient
content, including inadvertent human error, variations in ingredients and serving size, and other reasonable
variations.” The bill passed 266-144. [HR 2017, Vote #81, 2/24/16; CQ, 2/12/16]

    White House: Legislation “Would Reduce Consumers’ Access To Nutrition Information.” On February
    10, 2016, the White House sent out a statement opposing ‘The Common Sense Nutrition Disclosure Act of
    2015.’ “The Administration opposes H.R. 2017, the Common Sense Nutrition Disclosure Act of 2015. … H.R.
    2017 would undercut the objective of providing clear, consistent calorie information to consumers. If enacted, it
    would reduce consumers’ access to nutrition information and likely create consumer confusion by introducing a
    great deal of variability into how calories are declared. The legislation also would create unnecessary delays in
    the implementation of menu labeling.” [White House Statement, 2/10/16]

2015: Walters Voted To Repeal Country Of Origin Labeling Requirements On Meat

2015: Walters Voted To Repeal Country Of Origin Labeling Requirements On Meat Sold In U.S. In June
2015, Walters voted for a bill to “repeal U.S. country of origin labeling requirements for beef, pork and chicken that
is sold in the United States.” The bill passed by a vote of 300-131. [HR 2393, Vote #333, 6/10/15; CQ Floor Votes,
6/10/15]

2015: Walters Voted To Override State Laws And Establishing A Voluntary National Genetically
Engineered Certification Program

2015: Walters Voted To Override State Laws Requiring GMO Labeling And Establishing A Voluntary
National Genetically Engineered Certification Program. In July 2015, Walters voted for the Safe and Accurate
Food Labeling Act of 2015, which would “require the Agriculture Department to establish a voluntary national
genetically engineered (GE) food certification program under which food producers could label their product as
including or not including genetically modified ingredients. The program created under the bill would pre-empt
related state and local laws and prohibits mandatory labeling of GE or non-GE food.” The bill passed 275-150. [HR
1599, Vote #462, 7/23/15; CQ Floor Votes, 7/23/15]

    Headline: The Hill: “House Passes Bill Blocking States From Requiring GMO Labels On Food.” “The
    House on Thursday passed hotly contested legislation that would keep states from issuing mandatory labeling
    laws for foods that contain genetically modified organisms, often called GMOs. The Safe and Accurate Food
    Labeling Act of 2015, which passed 275-150, would instead create a federal standard for the voluntary labeling
    of foods with GMO ingredients… Opponents have pushed back against the legislation, saying it will keep
                                                        103
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 104 of 665


consumers from knowing what’s in their food and stop FDA from crafting a national GMO-labeling solution.”
[The Hill, 7/23/15]




                                                 104
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 105 of 665


Budget Issues

                                               Significant Findings

      Walters voted against budget plan that would increase investment in education and make Medicare more
       efficient

      Walters repeatedly voted for budgets that would repeal ACA, alter Medicare, and slash Pell Grants

      Walters voted for debt limit bill that would only allow payments for the nation’s creditors and social
       security recipients; New York Times noted that the bill fell “far short of the needed debt-limit increase”

      Walters repeatedly voted to block consideration of clean debt limit extensions that would avoid
       government default


Funding And Budgets

2017: Walters Voted Against Eliminating The Budget Analysis Division Of The CBO

Walters Voted Against An “Amendment That Would Eliminate The Budget Analysis Division Of The
Congressional Budget Office”. In July 2017, Walters voted against: “Griffith, R-Va., amendment that would
eliminate the budget analysis division of the Congressional Budget Office and would transfer the responsibilities of
the division to the CBO's office of the director.” Rejected in Committee of the Whole by a vote of 116-309. [H R
3219, Vote #417, 7/26/17; CQ, 7/26/17]

2017: Walters Voted For FY 2018 Budget Resolution That Set Up The GOP Tax Bill To Pass With A Simple
Majority

Walters Voted For Concurring In The Senate Fiscal 2018 Budget Resolution That Provides $3.1 Trillion In
New Budget Authority. In October 2017, Walters voted for: “Black, R-Tenn., motion to concur in the Senate
amendment to the concurrent resolution that would provide for $3.1 trillion in new budget authority in fiscal 2018,
not including off-budget accounts. It would allow the cap on defense spending to be raised to $640 billion for fiscal
2018, without the need for offsets. It would require the Senate Finance Committee to report legislation under the
budget reconciliation process that would increase the deficit by no more than $1.5 trillion over the period of fiscal
2018 through fiscal 2027. It would also instruct the Senate Energy and Natural Resources Committee to report
legislation under the budget reconciliation process that would reduce the deficit by $1 billion over the period of
fiscal 2018 through fiscal 2027. The concurrent resolution would authorize the establishment of various reserve
funds, including a deficit-neutral reserve fund related to repealing or replacing the 2010 health care overhaul law,
and a revenue-neutral reserve fund related to modifying the federal tax system.” The motion was agreed to 216-212.
[HConRes 71, Vote #589, 10/26/17; CQ, 10/26/17]

    The Senate Resolution Called For Cutting Entitlement Spending, Opening Up ANWR For Drilling, End
    State And Local Tax Deductions, And Enable Passage Of The GOP Tax Bill By Majority Vote. “Voting
    51 for and 49 against, the Senate on Oct. 19 adopted a 10-year budget blueprint (H Con Res 71) that would
    pave the way for later action on corporate and individual tax cuts increasing budget deficits by up to $1.5
    trillion. The Senate version of the fiscal year 2018 budget resolution also calls for cutting entitlement and
    discretionary spending by $5.8 trillion and sets ground rules that would allow the Senate to pass a tax-overhaul
    bill by a simple-majority vote. The measure also expedites action to open the Arctic National Wildlife Refuge
    to oil and gas drilling and end the deduction for state and local income taxes. The largely non-binding fiscal
    plan calls upon committees to cut $800 billion from non-defense discretionary outlays, and would achieve $850

                                                        105
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 106 of 665


    billion in further savings by phasing out the Overseas Contingency Operations emergency accounts that fund
    combat operations. The plan would slow the growth of entitlement spending by $4.1 trillion. Health programs
    would absorb $1.8 trillion of those cuts, including $1 trillion from Medicaid and $473 billion from Medicare..”
    [Thomas Voting Reports Inc., via The Daily Progress, 10/21/17]

    Walters Voted For Proceeding To Consider The Fiscal 2018 Budget Resolution That Provides $3.1
    Trillion In New Budget Authority. In October 2017, Walters voted for: “Adoption of the rule (H Res 580)
    that would provide for House floor consideration of the fiscal 2018 budget resolution (H Con Res 71) that
    would provide for $3.1 trillion in new budget authority in fiscal 2018, not including off-budget accounts.” The
    resolution was adopted 233-188. [HRes 580, Vote #583, 10/25/17; CQ, 10/25/17]

Walters Voted For The $3.2 Trillion Fiscal 2018 Budget Resolution. In October 2017, Walters voted for:
“Adoption of the concurrent resolution that would provide for $3.2 trillion in new budget authority in fiscal 2018,
not including off-budget accounts. It would assume $1.22 trillion in discretionary spending in fiscal 2018. It would
assume the repeal of the 2010 health care overhaul law. It also would propose reducing spending on mandatory
programs such as Medicare and Medicaid and changing programs such as the Supplemental Nutrition Assistance
Program (also known as food stamps). It would call for restructuring Medicare into a "premium support" system
beginning in 2024. I would also require the House Ways and Means Committee to report out legislation under the
budget reconciliation process that would provide for a revenue-neutral, comprehensive overhaul of the U.S. tax
code and would include instructions to 11 House committees to trigger the budget reconciliation process to cut
mandatory spending. The concurrent resolution would assume that, over 10 years, base (non-Overseas Contingency
Operations) discretionary defense spending would be increased by a total of $929 billion over the Budget Control
Act caps and non-defense spending be reduced by $1.3 trillion.” The concurrent resolution was adopted, 219-206.
[H Con Res 71, Vote #557, 10/5/17; CQ, 10/5/17]

    Walters Voted Against A Democratic $3.8 Trillion FY18 Budget Alternative That Included A Public
    Option And Comprehensive Immigration Reform. In October 2017, Walters voted against: “Grijalva, D-
    Ariz., for Pocan, D-Wis., substitute amendment that would provide for $3.8 trillion in new budget authority in
    fiscal 2018, not including off-budget accounts. It would raise overall spending by $3.5 trillion over 10 years
    and would increase revenues by $8.2 trillion over the same period through policies that would increase taxes for
    corporations and high-income individuals. It would repeal the Budget Control Act sequester and caps on
    discretionary spending, would modify the tax code by adding five higher marginal tax rates, would create a
    public insurance option to be sold within the current health insurance exchanges and would call for
    implementation of comprehensive immigration overhaul.” The amendment was rejected, 314-108. [H Con Res
    71, Vote #553, 10/4/17; CQ, 10/4/17]

    Walters Voted Against A Democratic $3.8 Trillion FY18 Budget Alternative That Included A Public
    Option, Immigration Reform, And $200 Billion For Hurricane Recovery. In October 2017, Walters voted
    against: “Scott, D-Va., substitute amendment that would provide for $3.8 trillion in new budget authority in
    fiscal 2018, not including off-budget accounts. It would increase spending by $1 trillion over five years and
    would provide for a number of revenue-raising options, totaling $10.9 trillion, that could be used to raise at
    least $3.9 trillion in additional revenues over 10 years. It would repeal the Budget Control Act sequester and
    caps on discretionary spending, would end defense funding through the Overseas Contingency Operations
    account, would create a public insurance option to be sold within the current health insurance exchanges, would
    call for implementation of comprehensive immigration overhaul and would include $200 billion for hurricane
    recovery in in Texas, Florida, Puerto Rico and the U.S. Virgin Islands.” The amendment was rejected, 292-130.
    [H Con Res 71, Vote #554, 10/4/17; CQ, 10/4/17]

    Walters Voted For An Amendment That Would Block Grant Medicaid And CHIP. In October 2017,
    Walters voted for: “McClintock, R-Calif., substitute amendment that would provide for $2.9 trillion in new
    budget authority in fiscal 2018. It would balance the budget by fiscal 2023 by reducing spending by $10.1
    trillion over 10 years. It would cap total discretionary spending at $1.06 trillion for fiscal 2018 and would
    assume no separate Overseas Contingency Operations funding for fiscal 2018 or subsequent years and would
    incorporate funding related to war or terror into the base defense account. It would assume repeal of the 2010

                                                        106
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 107 of 665


    health care overhaul and would convert Medicaid and the Children's Health Insurance Program into a single
    block grant program. It would require that off budget programs, such as Social Security, the U.S. Postal
    Service, and Fannie Mae and Freddie Mac, be included in the budget.” The amendment was rejected, 281-139.
    [H Con Res 71, Vote #555, 10/5/17; CQ, 10/5/17]

    Walters Voted Against A Democratic Alternative FY18 $3.4 Billion Budget That Would Call For An
    Increase In The Minimum Wage And The Enactment Of Legislation To Expand Paid Sick Leave. In
    October 2017, Walters voted against: “Yarmuth, D-Ky., substitute amendment that would provide for $3.4
    trillion in new budget authority in fiscal 2018, not including off-budget accounts. It would repeal the Budget
    Control Act sequester and caps on discretionary spending and would provide an additional $54 billion for both
    defense and non-defense spending in fiscal 2018. It would allow for Overseas Contingency Operations funding
    at the level requested by the president, but would prevent the use of OCO funding for base defense needs. It
    would assume $160 billion in Medicare savings through efficiency programs. It would call for an increase in
    the minimum wage, would assume the implementation of a comprehensive immigration overhaul and it would
    call for the enactment of legislation to expand paid sick leave.” The amendment was rejected, 268-156. [H Con
    Res 71, Vote #556, 10/5/17; CQ, 10/5/17]

Walters Voted For Consideration Of The Fiscal 2018 Budget Resolution. In October 2017, Walters voted for:
“Adoption of the rule (H Res 553) that would provide for House floor consideration of the fiscal 2018 budget
resolution (H Con Res 71).” The rule was adopted, 232-188. [H Res 553, Vote #552, 10/4/17; CQ, 10/4/17]

    Walters Voted For Blocking Establishment Of A Select Committee On Gun Violence Prevention. In
    October 2017, Walters voted for: “Woodall, R-Ga., motion to order the previous question (thus ending debate
    and possibility of amendment) on the rule (H Res 553).” According to Congressional Record, Rep. McGovern
    said, “Mr. Speaker, I urge my colleagues to defeat the previous question so we can bring up the Thompson bill
    […] resolution (H. Res. 367) to establish the Select Committee on Gun Violence Prevention.” A vote for the
    previous question was a vote to block the establishment of the Select Committee on Gun Violence Prevention.
    The previous question carried, 231-189. [H Res 553, Vote #551, 10/4/17; CQ, 10/4/17; Congressional Record,
    10/4/17]

2017: Walters Voted For The Fiscal Year 2018 Omnibus

Walters Voted For Passing The $1.23 Trillion Fiscal 2018 Omnibus Appropriations Bill. In September 2017,
Walters voted for: “Passage of the bill, as amended, that would provide $1.23 trillion for federal departments and
agencies covered by the 12 unfinished fiscal 2018 spending bills, including $621.5 billion for defense and $511
billion for nondefense discretionary spending.” The bill passed by a vote of 211-198. [H R 3354, Vote #528,
9/14/17; CQ, 9/14/17]

    Walters Voted Against Increasing Funding For Taxpayer Advocate Service’s Identity Theft Casework
    And Decreasing Funding For IRS Operational Support In The FY 2018 Omnibus. In September 2017,
    Walters voted against: “Jackson Lee, D-Texas, amendment that would increase funding for the Taxpayer
    Advocate Service’s identity theft casework by $500,000, and would decrease funding for IRS operational
    support by $1 million.” The amendment was adopted by a vote of 265-143. [H R 3354, Vote #526, 9/14/17;
    CQ, 9/14/17]

    Walters Voted For Prohibiting Funds From The Omnibus Appropriations Bill To Be Used To
    Implement, Administer, Or Enforce An SEC Rule Related To Conflict Materials. In September 2017,
    Walters voted for: “Huizenga, R-Mich., amendment that would prohibit funds appropriated by the bill from
    being used to implement, administer or enforce a Securities Exchange Commission rule related to conflict
    materials.” The amendment was adopted by a vote of 211-195. [H R 3354, Vote #525, 9/14/17; CQ, 9/14/17]

    Walters Voted For Reducing Funding For All Departmental Salary And Expense Accounts By 10
    Percent And Transferring The Savings To A Spending Reduction Account In The FY 2018 Omnibus. In
    September 2017, Walters voted for: “Mitchell, R-Mich., amendment that would decrease funding for all
                                                        107
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 108 of 665


departmental salary and expense accounts under the Financial Services and General Government
Appropriations section of the bill by 10 percent and would transfer the savings to the spending reduction
account.” The amendment was rejected by a vote of 166-241. [H R 3354, Vote #524, 9/14/17; CQ, 9/14/17]

Walters Voted Against Eliminating The Provision That Would Remove The Consumer Financial
Protection Bureau’s Authority To Regulate Certain Types Of Small Dollar Credit In The FY 2018
Omnibus. In September 2017, Walters voted against: “Ellison, D-Minn., amendment that would eliminate the
bill’s provision that would remove the Consumer Financial Protection Bureau’s authority to regulate certain
types of small dollar credit, such as payday loans and vehicle loans.” The amendment was rejected by a vote of
186-221. [H R 3354, Vote #523, 9/14/17; CQ, 9/14/17]

Walters Voted Against Eliminating The Provision Related To Manufactured Housing Mortgages,
Manufacturers, And Retailers. In September 2017, Walters voted against: “Ellison, D-Minn., amendment that
would eliminate the bill’s provisions related to manufactured housing mortgages, manufacturers and retailers.”
The amendment was rejected by a vote of 163-245. [H R 3354, Vote #522, 9/14/17; CQ, 9/14/17]

Walters Voted Against Eliminating The Provision That Would Incorporate The Consumer Financial
Protection Bureau Into The Regular Appropriations Process In September 2017, Walters voted against:
“Ellison, D-Minn., amendment that would eliminate the bill’s provision that would incorporate the Consumer
Financial Protection Bureau into the regular appropriations process.” The amendment was rejected by a vote of
183-226. [H R 3354, Vote #521, 9/14/17; CQ, 9/14/17]

Walters Voted Against Eliminating The FY 2018 Omnibus’ Repeal Of The District Of Columbia’s
Budget Autonomy. In September 2017, Walters voted against: “Norton, D-D.C., amendment that would
eliminate the bill’s repeal of the District of Columbia’s budget autonomy.” The amendment was rejected by a
vote of 186-222. [H R 3354, Vote #520, 9/14/17; CQ, 9/14/17]

Walters Voted For Decreasing Funding For The IRS And Transferring The Savings To The Spending
Reduction Account. In September 2017, Walters voted for: “Gohmert, R-Texas, for Posey, R-Fla., amendment
that would decrease funding for Internal Revenue Service operations support by $165,300, and would transfer
the savings to the spending reduction account.” The amendment was rejected by a vote of 186-223. [H R 3354,
Vote #519, 9/14/17; CQ, 9/14/17]

Walters Voted For Prohibiting Any Funds In The FY 2018 Omnibus From Being Used To Implement
DC’s Reproductive Health Non-Discrimination Amendment Act. In September 2017, Walters voted for:
“Palmer, R-Ala., amendment that would prohibit any funds appropriated by the bill from being used to
implement the District of Columbia’s Reproductive Health Non-Discrimination Amendment Act.” The
amendment was adopted by a vote of 214-194. [H R 3354, Vote #518, 9/14/17; CQ, 9/14/17]

Walters Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Implement DOL
Regulations Concerning Workplace Injuries And Illness In September 2017, Walters voted for: “Gibbs, R-
Ohio, amendment that would prohibit funds appropriated by the bill from being using to implement, administer
or enforce Department of Labor regulations concerned with workplace injuries and illness, that were published
May 12, 2016.” The amendment was adopted by a vote of 215-201. [H R 3354, Vote #515, 9/13/17; CQ,
9/13/17]

Walters Voted Against Prohibiting Funding In The FY 2018 Omnibus From Being Used To For Federal
Contractors Who Have Willfully Or Repeatedly Violated The Fair Labor Standards Act. In September
2017, Walters voted against: “Ellison, D-Minn., amendment that would prohibit funding appropriated by the
bill from being used to enter into contracts with federal contractors who have willfully or repeatedly violated
the Fair Labor Standards Act.” The amendment was rejected by a vote of 191-226. [H R 3354, Vote #514,
9/13/17; CQ, 9/13/17]



                                                    108
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 109 of 665


Walters Voted For Cutting One Percent Of All Funds In The FY 2018 Omnibus For The Labor, Health
And Human Services, And Education Departments. In September 2017, Walters voted for: “Blackburn, R-
Tenn., amendment that would provide for a one percent cut to all funds appropriated by the bill to the Labor
Department, Health and Human Services Department and the Education Department.” The amendment was
rejected by a vote of 156-260. [H R 3354, Vote #513, 9/13/17; CQ, 9/13/17]

Walters Voted For Prohibiting Any Funds In The FY 2018 Omnibus From Being Used To Implement A
2014 NLRB Rule Governing Representation-Case Procedures. In September 2017, Walters voted for:
“Walberg, R-Mich., amendment that would prohibit any funds appropriated by the bill from being used to
implement a 2014 National Labor Relations Board final rule governing representation-case procedures.” The
amendment was adopted by a vote of 221-196. [H R 3354, Vote #512, 9/13/17; CQ, 9/13/17]

Walters Voted For Reducing The Funding For The Coal Mine Safety And Health Program By 10
Percent In The FY 2018 Omnibus. In September 2017, Walters voted for: “Meadows, R-N.C., amendment
that would reduce the funding for the Coal Mine Safety and Health program by 10 percent.” The amendment
was rejected by a vote of 178-238. [H R 3354, Vote #511, 9/13/17; CQ, 9/13/17]

Walters Voted For Decreasing The Salaries And Expenses Of The NLRB By $99 Million In The FY 2018
Omnibus Appropriations Bill. In September 2017, Walters voted for: “Grothman, R-Wis., amendment
decrease the salaries and expenses of the National Labor Relations Board by $99 million and would transfer the
savings to the spending reduction account.” The amendment was rejected by a vote of 175-241. [H R 3354,
Vote #510, 9/13/17; CQ, 9/13/17]

Walters Voted For Decreasing Funding For The Student Aid Administration Program, Department Of
Education Program Administration, And Department Of Education Office Of Inspector General In The
FY 2018 Omnibus. In September 2017, Walters voted for: “Grothman, R-Wis., amendment that would
decrease funding for the Student Aid Administration by $34 million, would decrease funding for the
Department of Education’s program administration by $8.6 million, would decrease funding for the Office of
Inspector General of the Department of Education by $1.1 million, and would transfer the balance of the saving
to the spending reduction account.” The amendment was rejected by a vote of 131-285. [H R 3354, Vote #509,
9/13/17; CQ, 9/13/17]

Walters Voted For Increasing Funding For Adult Education By $70.2 Million And Reducing Higher
Education Funding By The Same Amount In The FY 2018 Omnibus. In September 2017, Walters voted
for: “Lewis, R-Minn., amendment that would increase funding for adult education by $70.2 million and would
decrease funding for higher education by the same amount.” The amendment was reject by a vote of 153-263.
[H R 3354, Vote #508, 9/13/17; CQ, 9/13/17]

Walters Voted Against Increasing, Then Decreasing, Funding For Education Innovation And
Improvement In The FY 2018 Omnibus In September 2017, Walters voted against: “Courtney, D-Conn.,
amendment that would increase, then decrease, funding for education innovation and improvement by $1.2
million (related to magnet schools).” The amendment was rejected by a vote of 204-212. [H R 3354, Vote
#507, 9/13/17; CQ, 9/13/17]

Walters Voted Against Increasing Funding For School Improvement Activities And Decreasing Funding
For The Department Of Education Department Of Management In The FY 2018 Omnibus. In September
2017, Walters voted against: “Lowey, D-N.Y., for DeLauro, D-Conn., amendment that would increase funding
for school improvement activities by $100 million, would increase funding for school improvement for the
academic year 2018-2019 by $100 million, would increase funding for integrated student supports and
specialized instructional support services by $100 million, and would decrease funding for the Department of
Management of the Department of Education by $100 million.” The amendment was adopted by a vote of 228-
188. [H R 3354, Vote #506, 9/13/17; CQ, 9/13/17]



                                                   109
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 110 of 665


Walters Voted Against Decreasing Then Increasing Funding For The Office Of The HHS Secretary In
The FY 2018 Omnibus. In September 2017, Walters voted against: “Lujan, D-N.M., amendment that would
decrease and then increase funding for the Office of the Secretary of the Department of Health and Human
Services by $2 million (related to peer support programs).” The amendment was adopted by of 213-205. [H R
3354, Vote #505, 9/13/17; CQ, 9/13/17]

Walters Voted For Increasing Funding Related To Access To Medicare For Mental And Substance Use
Disorders In The FY 2018 Omnibus. In September 2017, Walters voted for: “Murphy, R-Pa., amendment that
would increase funding related to access to Medicare for mental and substance use disorders by $5 million.”
The amendment failed by a vote of 198-219. [H R 3354, Vote #504, 9/13/17; CQ, 9/13/17]

Walters Voted Against Increasing Funding For The Substance Abuse And Mental Health Services
Administration And Decreasing Funding For The Office Of The HHS Secretary And The DOE
Department Of Management In The FY 2018 Omnibus. In September 2017, Walters voted against: “Clark,
D-Mass., for DeLauro, D-Conn., amendment that would increase funding for the Substance Abuse and Mental
Health Services Administration by $231.3 million, would decrease funding for the Office of the Secretary of
the Department of Health and Human Services by $219.6 million, and would decrease funding for the
Department of Management of the Department of Education by $11.7 million.” The amendment was adopted
by a vote of 225-192. [H R 3354, Vote #503, 9/13/17; CQ, 9/13/17]

Walters Voted Against Increasing Funding For Maternal And Child Health Service Block Grants And
Decreasing Funding For The Office Of The DHS Secretary In The FY 2018 Omnibus. In September 2017,
Walters voted against: “Kildee, D-Mich., amendment that would increase funding for Maternal and Child
Health Service block grants by $25 million, and would decrease funding for the office of the Secretary of the
Department of Health and Human Services by the same amount.” The amendment was adopted by a vote of
243-175. [H R 3354, Vote #502, 9/13/17; CQ, 9/13/17]

Walters Voted Against Decreasing Funding For The Bureau Of Labor And Statistics And Increasing
Funding For Management Departments Within The Department Of Labor In The FY 2018 Omnibus. In
September 2017, Walters voted against: “Meng, D-N.Y., amendment that would decrease funding for the
Bureau of Labor Statistics by $1.1 million, and increase funding for the departments of management within the
Department of Labor by the same amount.” The amendment was adopted by a vote of 220-198. [H R 3354,
Vote #501, 9/13/17; CQ, 9/13/17]

Walters Voted Against Increasing Funding For The Working Protection Agencies In The Labor, HHS,
And Education Departments In The FY 2018 Omnibus. In September 2017, Walters voted against: “Pocan,
D-Wis., for DeLauro, D-Conn., amendment that would increase funding for the Labor, Health and Human
Services and Education Departments’ worker protection agencies by $149 million, and would decrease funding
to the departments’ program administration funds by $164 million.” The amendment was rejected by a vote of
199-219. [H R 3354, Vote #500, 9/13/17; CQ, 9/13/17]

Walters Voted Against Increasing Funding For The Department Of Labor’s Youth Employment
Activities And Decreasing Funding For The Department’s Salaries And Expenses. In September 2017,
Walters voted against: “Kildee, D-Mich., amendment that would increase funding for the Department of
Labor’s youth employment activities by $10 million, and would decrease funding for the department’s salaries
and expenses by the same amount.” The amendment was adopted by a vote of 247-170. [H R 3354, Vote #499,
9/13/17; CQ, 9/13/17]

Walters Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Violate The
Government’s Ability To Exchange Information About Someone’s Citizenship Or Immigration Status. In
September 2017, Walters voted for: “Buck, R-Colo., amendment that would prohibit funds appropriated by the
bill to be used to violate the federal government’s ability to send or receive information regarding the
citizenship or immigration status of an individual.” The amendment was adopted by a vote of 226-191. [H R
3354, Vote #498, 9/13/17; CQ, 9/13/17]

                                                   110
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 111 of 665



Walters Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Implement,
Administer, Or Enforce The National Ocean Policy. In September 2017, Walters voted for: “Flores, R-
Texas, for Byrne, R-Ala., amendment that would prohibit funds appropriated by the bill to be used to
implement, administer or enforce the National Ocean Policy, related to the stewardship of oceans, coasts and
the Great Lakes.” The amendment was adopted by a vote of 216-199. [H R 3354, Vote #497, 9/13/17; CQ,
9/13/17]

Walters Voted Against Prohibiting Funds In The FY 2018 Omnibus From Being Used To Require
Individuals In Halfway Houses To Pay A Subsistence Fee. In September 2017, Walters voted against:
“Norton, D-D.C., amendment that would prohibit funds appropriated by the bill to be used to require
individuals who reside in a halfway house or on home confinement to pay a subsistence fee.” The amendment
was rejected by a vote of 189-225. [H R 3354, Vote #496, 9/13/17; CQ, 9/13/17]

Walters Voted Against Allowing Funds In The FY 2018 Omnibus For The Equal Employment
Opportunity Commission To Be Used For Gathering Information From Employers Related To
Employees’ Earnings And Hours Worked. In September 2017, Walters voted against: “Scott, D-Va., for
DeLauro, D-Conn., amendment that would allow funds appropriated to the Equal Employment Opportunity
Commission to be used for the collection of information from employers related to employees’ earning and
hours worked.” The amendment was rejected by a vote of 192-223. [H R 3354, Vote #495, 9/13/17; CQ,
9/13/17]

Walters Voted Against Decreasing Funding For The DOJ Salaries And Expenses And Increasing
Funding For The Hollings Manufacturing Extension Partnership In The FY 2018 Omnibus. In September
2017, Walters voted against: “Torres, D-Calif., amendment that would decrease funding for the Department of
Justice’s salaries and expenses by $5 million and would increase funding for the National Institute of Standards
and Technology’s Hollings Manufacturing Extension Partnership by the same amount.” The amendment was
adopted by a vote of 279-137. [H R 3354, Vote #493, 9/13/17; CQ, 9/13/17]

Walters Voted For Reducing EPA Funding By $1.8 Million. In September 2017, Walters voted for:
“Norman, R-S.C., amendment that would reduce funding for the EPA by $1.8 million.” The amendment was
rejected by a vote of 151-260. [H R 3354, Vote #492, 9/13/17; CQ, 9/13/17]

Walters Voted Against Prohibiting The Use Of FY 2018 Funds To Pursue Extra-Legal Ways To
Transfer Federal Funds To Private Owners. In September 2017, Walters voted against: “Polis, D-Colo.,
amendment that would prohibit the use of funds appropriated by the bill to pursue any extra-legal ways to
transfer federal lands to private owners in contravention of existing law.” The amendment was rejected by a
vote of 198-212. [H R 3354, Vote #491, 9/13/17; CQ, 9/13/17]

Walters Voted Against Prohibiting The Use Of Funds In The FY 2018 Omnibus For Closing Or
Consolidating Any Regional EPA Office. In September 2017, Walters voted against: “Polis, D-Colo.,
amendment that would prohibit the use of funds made appropriated by the bill to close or consolidate any
regional office of the EPA.” The amendment was rejected by a vote of 201-212. [H R 3354, Vote #490,
9/13/17; CQ, 9/13/17]

Walters Voted For Prohibiting FY 2018 Omnibus Funds From Being Used To Implement Rules Or
Regulations That Rely On Studies Related To The “Social Cost Of Carbon.” In September 2017, Walters
voted for: “Mullin, R-Okla., amendment that would prohibit the use of funds appropriated by the bill to
implement any rules or regulations that rely on certain studies related to the “social cost of carbon.” The
amendment was adopted by a vote of 225-186. [H R 3354, Vote #489, 9/13/17; CQ, 9/13/17]

Walters Voted For Prohibiting FY 2018 Funds From Being Used To Enforce Rules Relating To Source
Performance Standards For Greenhouse Gas Emissions. In September 2017, Walters voted for: “Mullin, R-
Okla., amendment that would prohibit the use of funds appropriated by the bill to enforce rules relating to

                                                    111
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 112 of 665


source performance standards for greenhouse gas emissions and volatile organic compound emissions from the
oil and natural gas sector.” The amendment was adopted by a vote of 218-195. [H R 3354, Vote #488, 9/13/17;
CQ, 9/13/17]

Walters Voted For Prohibiting The Use Of FY 2018 Funds To Enforce Bureau Of Land Management
Rules About Natural Gas Waste On Federal And Indian Lands. In September 2017, Walters voted for:
“Pearce, R-N.M. amendment that would prohibit the use of funds to finalize, implement, or enforce the Bureau
of Land Management’s rule aimed to reduce waste of natural gas from venting, flaring, and leaks during oil and
natural gas production activities on onshore federal and Indian (other than Osage Tribe) leases.” The
amendment was adopted by a vote of 216-186. [H R 3354, Vote #484, 9/8/17; CQ, 9/8/17]

Walters Voted Against Prohibiting The Use Of FY 2018 Funds To Process Any Application For A Permit
To Drill Using Hydraulic Fracturing Or Acid Well Stimulation In The Pacific Outer Continental Shelf.
In September 2017, Walters voted against: “Carbajal, D-Calif., amendment that would prohibit funds to process
any application under the Outer Continental Shelf Lands Act for a permit to drill or a permit to modify, that
would authorize use of hydraulic fracturing or acid well stimulation treatment in the Pacific Outer Continental
Shelf.” The amendment was rejected by a vote of 177-230. [H R 3354, Vote #483, 9/8/17; CQ, 9/8/17]

Walters Voted For Prohibiting The Use Of FY 2018 Funds For The EPA’s Criminal Enforcement
Division. In September 2017, Walters voted for: “Palmer, R-Ala., amendment that would prohibit the use of
funds by the EPA to enforce the EPA’s Criminal Enforcement Division.” The amendment was rejected by a
vote of 178-227. [H R 3354, Vote #482, 9/8/17; CQ, 9/8/17]

Walters Voted For Reducing All Funds Appropriated In The Interior Division By One Percent In The
FY 2018 Omnibus. In September 2017, Walters voted for: “Blackburn, R-Tenn., amendment that would
reduce all funds appropriated in Interior division of the bill by one percent.” The amendment was rejected by a
vote of 156-248. [H R 3354, Vote #481, 9/8/17; CQ, 9/8/17]

Walters Voted For Prohibiting The EPA From Using FY 2018 Omnibus Funds To Take “Backstop”
Actions Against States In The Chesapeake Bay Watershed. In September 2017, Walters voted for:
“Goodlatte, R-Va., amendment that would prohibit the EPA from using funds made available by the bill to take
“backstop” actions against any of the six states in the Chesapeake Bay Watershed in the event that a state does
not meet the goals mandated by the EPA’s Chesapeake Bay Total Maximum Daily Load.” The amendment was
adopted by a vote of 214-197. [H R 3354, Vote #479, 9/7/17; CQ, 9/7/17]

Walters Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Implement A
National Park Service Rule Related To Wildlife Management Practices On National Preserves In Alaska.
In September 2017, Walters voted for: “Young, R-Alaska, amendment that would prohibit funds made
available by the bill from being used to implement a rule by the National Park Service related to wildlife
management practices on national preserves in Alaska.” The amendment was adopted by a vote of 215-196. [H
R 3354, Vote #478, 9/7/17; CQ, 9/7/17]

Walters Voted Against Eliminating The Provision That Would Prohibit Using FY 2018 Omnibus Funds
From being Used To Implement Coastal And Marine Spatial Planning And Ecosystem-Based
Management Components Of The National Ocean Policy. In September 2017, Walters voted against:
“Lowenthal, D-Calif., amendment that would eliminate the bill’s provision that would prohibit funding made
available by the bill from being used to further implement the coastal and marine spatial planning and
ecosystem-based management components of the National Ocean Policy.” The amendment was rejected by a
vote of 189-220. [H R 3354, Vote #477, 9/7/17; CQ, 9/7/17]

Walters Voted Against Eliminating The FY 2018 Omnibus Provision That Would Delay The
Implementation Date For National Ambient Air Quality Standards. In September 2017, Walters voted
against: “Ellison, D-Minn., amendment that would eliminate the bill’s provision that would delay the


                                                    112
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 113 of 665


implementation date for national ambient air quality standards for ozone until 2026.” The amendment was
rejected by a vote of 194-218. [H R 3354, Vote #476, 9/7/17; CQ, 9/7/17]

Walters Voted Against Increasing And Decreasing Funding To EPA State Tribal Assistance Grants. In
September 2017, Walters voted against: “Lujan, D-N.M., amendment that would increase by $6 million, and
decrease by the same amount, funding to EPA state and tribal assistance grants for environmental programs and
infrastructure assistance.” The amendment was adopted by a vote of 220-191. [H R 3354, Vote #475, 9/7/17;
CQ, 9/7/17]

Walters Voted For Decreasing The EPA Operations And Maintenance Funding In The FY 2018
Omnibus. In September 2017, Walters voted for: “Biggs, R-Ariz., amendment that would decrease the EPA
operations and maintenance funding by $10.2 million and would transfer the savings to the spending reduction
account.” The amendment was rejected by a vote of 184-228. [H R 3354, Vote #474, 9/7/17; CQ, 9/7/17]

Walters Voted Against Decreasing The Department Of The Interior’s Office Of The Secretary Funding
By $1 Million And Increasing EPA Funding By The Same Amount In The FY 2018 Omnibus. In
September 2017, Walters voted against: “Grijalva, D-Ariz., amendment that would decrease the Department of
the Interior Office of the Secretary funding by $1 million, and would increase funding for the EPA by the same
amount.” The amendment was rejected by a vote of 190-218. [H R 3354, Vote #473, 9/7/17; CQ, 9/7/17]

Walters Voted Against Increasing Funds For Reclamation Of Abandoned Mine Lands And Decreasing
EPA Funding In The FY 2018 Omnibus. In September 2017, Walters voted against: “Thompson, R-Pa.,
amendment that would increase funds for reclamation of abandoned mine lands and other related activities by
$32.5 million, and would decrease EPA funding by the same amount.” The amendment was adopted by a vote
of 207-205. [H R 3354, Vote #472, 9/7/17; CQ, 9/7/17]

Walters Voted Against Increasing Funding For EPA Superfund Sites And Decreasing Funding For The
Bureau Of Land Management Oil And Gas Program In The FY 2018 Omnibus. In September 2017,
Walters voted against: “Grijalva, D-Ariz., amendment that would increase funding for EPA Superfund sites by
$12 million, and would decrease funding for the Bureau of Land Management’s oil and gas program by the
same amount.” The amendment was rejected by a vote of 191-221. [H R 3354, Vote #471, 9/7/17; CQ, 9/7/17]

Walters Voted For Prohibiting Funds From Being Used In The FY 2018 Omnibus From Being Used To
Make Contributions To The UN Human Rights Council, UN Office Of The High Commissioner For
Human Rights, Or UN Relief And Works Agency. In September 2017, Walters voted for: “Yoho, Fla., for
Ros-Lehtinen, R-Fla., amendment that would prohibit funds from being used to make contributions to the
United Nations Human Rights Council, the United Nations Office of the United Nations High Commissioner
for Human Rights, and the United Nations Relief and Works Agency.” The amendment was rejected by a vote
of 199-212. [H R 3354, Vote #470, 9/7/17; CQ, 9/7/17]

Walters Voted For Increasing Funding For Western Hemisphere Regional Cooperation And Decreasing
Funding For International Multilateral Organizations In The FY 2018 Omnibus. In September 2017,
Walters voted for: “Scott, R-Ga., amendment that would increase funding for Western Hemisphere Regional
Cooperation by $10 million, and would decrease funding for international multilateral organizations by the
same amount.” The amendment was adopted by a vote of 217-193. [H R 3354, Vote #468, 9/7/17; CQ, 9/7/17]

Walters Voted For Increasing Funding For The International Narcotics Council And Law Enforcement
And Decreasing Funding For The Fulbright Program In The FY 2018 Omnibus. In September 2017,
Walters voted for: “Rothfus, R-Pa., amendment that would increase by $30 million funding for the International
Narcotics Control and Law Enforcement and decrease funding for the Fulbright Program by the same amount.”
The amendment was rejected by a vote of 163-248. [H R 3354, Vote #467, 9/7/17; CQ, 9/7/17]

Walters Voted Against Prohibiting Funds Appropriated To The Department Of Homeland Security In
The FY 2018 Omnibus For Use In Construction Or Expansion Of Detention Facilities. In September 2017,

                                                   113
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 114 of 665


Walters voted against: “Jayapal, D-Wash., amendment that would prohibit funds appropriated to the
Department of Homeland Security for use in the construction or expansion of detention facilities.” The
amendment was rejected by a vote of 180-230. [H R 3354, Vote #466, 9/7/17; CQ, 9/7/17]

Walters Voted Against Prohibiting The Use Of Department Of Homeland Security Funds In The FY
2018 Omnibus For Entering Into Contracts With Privatized Immigration Detention Facilities. In
September 2017, Walters voted against: “Castro, D-Texas, amendment that would prohibit funds appropriated
to the Department of Homeland Security to be used to enter into contracts with privatized immigration
detention facilities.” The amendment was rejected by a vote of 183-230. [H R 3354, Vote #465, 9/7/17; CQ,
9/7/17]

Walters Voted For Prohibiting The Use Of Funding Appropriated For The Department Of Homeland
Security To Implement, Administer, Or Enforce Wage Requirements. In September 2017, Walters voted
for: “King, R-Iowa, amendment, as modified, that would prohibit funding made available in the bill for the
Department of Homeland Security and related agencies from being used to implement, administer or enforce
the Davis-Bacon Act prevailing wage requirements.” The amendment was rejected by a vote of 173-240. [H R
3354, Vote #464, 9/7/17; CQ, 9/7/17]

Walters Voted For Increasing Funding For Coast Guard Research, Development, Test And Evaluating
And Decreasing Coast Guard Operating Expenses. In September 2017, Walters voted for: “Hunter, R-Calif.,
amendment that would increase by $5 million funding for the Coast Guard Research, Development, Test and
Evaluating account (for icebreakers), and would decrease funding for the Coast Guard Operating Expenses
account by the same amount.” The amendment was adopted by a vote of 245-168. [H R 3354, Vote #463,
9/7/17; CQ, 9/7/17]

Walters Voted Against Increasing Funding To The Coast Guard Acquisition, Construction, And
Improvements And Decreasing Funding For ICE Operations And Support. In September 2017, Walters
voted against: “Correa, D-Calif., amendment that would increase by $100 million funding to the Coast Guard
Acquisition, Construction, and Improvements account, and would decrease funding to the Immigration and
Customs Enforcement Operations and Support account by the same amount.” The amendment was rejected by
a vote of 182-229. [H R 3354, Vote #462, 9/7/17; CQ, 9/7/17]

Walters Voted Against Increasing And Then Deccreasing Funding To ICE Operations And Support. In
September 2017, Walters voted against: “Castro, D-Texas, amendment that would increase by $10 million, and
would decrease by the same amount, funding to the Immigration and Customs Enforcement Operations and
Support account.” The amendment was rejected by a vote of 203-211. [H R 3354, Vote #461, 9/7/17; CQ,
9/7/17]

Walters Voted Against Increasing Funding To The Coast Guard Acquisition, Construction, And
Improvements And Decreasing Funding To ICE Operations And Support. In September 2017, Walters
voted against: “Roybal-Allard, D-Calif., amendment that would increase by $850 million funding to the Coast
Guard Acquisition, Construction, and Improvements account (for icebreakers), and would decrease funding to
the Immigration and Customs Enforcement Operations and Support account by the same amount.” The
amendment was rejected by a vote of 170-241. [H R 3354, Vote #460, 9/7/17; CQ, 9/7/17]

Walters Voted Against Increasing And Decreasing Funding To Customs and Border Protection
Operation And Support. In September 2017, Walters voted against: “Castro, D-Texas, amendment that would
increase by $5 million, and decrease by the same amount, funding to the Customs and Border Protection
Operations and Support account.” The amendment was rejected by a vote of 205-207. [H R 3354, Vote #459,
9/7/17; CQ, 9/7/17]

Walters Voted For Moving Forward The Consideration Of The FY 2018 Omnibus Appropriations Bill.
In September 2017, Walters voted for: “Adoption of the rule (H Res 504) that would provide for House floor
consideration of the fiscal 2018 Interior-Environment appropriations bill (HR 3354), which is the legislative

                                                   114
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 115 of 665


vehicle for an omnibus appropriations package which would include: eight of the 12 fiscal 2018 appropriations
measures and the text of the minibus appropriations package (HR 3219) passed on July 27, 2017.” The
resolution passed by a vote of 222-190. [H RES 504, Vote #458, 9/7/17; CQ, 9/7/17]

Walters Voted For Prohibiting State And Local Governments From Receiving HUD Funding If They
Prohibit Or Restrict Reporting To INS Information About The Citizenship Or Immigration Status Of
Any Individual. In September 2017, Walters voted for: “Smith, R-Mo., amendment that would prohibit state
and local government entities from receiving Housing and Urban Development Department funding if the state
or local entity prohibits or restricts any government entity from reporting to Immigration and Naturalization
Service with information regarding the citizenship or immigration status, lawful or unlawful, of any
individual.” The amendment was adopted by a vote of 225-195. [H R 3354, Vote #455, 9/6/17; CQ, 9/6/17]

Walters Voted For Reducing Housing And Urban Development Funding In The FY 2018 Omnibus By
Two Percent. In September 2017, Walters voted for: “Grothman, R-Wis., amendment that would reduce the
bill’s funding for the Department of Housing and Urban Development by two percent.” The amendment was
rejected by a vote of 140-280. [H R 3354, Vote #454, 9/6/17; CQ, 9/6/17]

Walters Voted For Prohibiting FY 2018 Omnibus Funds For The Departments Of Transportation And
HUD From Being Used To Implement, Administer, Or Enforce The Davis-Bacon Act Prevailing Wage
Requirement. In September 2017, Walters voted for: “King, R-Iowa, amendment that would prohibit funds
appropriated to the Departments of Transportation, Housing and Urban Development and related agencies from
being used to implement, administer, or enforce the Davis-Bacon Act prevailing wage requirement. The
amendment was rejected by a vote of 180-241. [H R 3354, Vote #453, 9/6/17; CQ, 9/6/17]

Walters Voted For Decreasing Funding For Project Based Rental Assistance Subsidy Contracts In The
FY 2018 Omnibus. In September 2017, Walters voted for: “Grothman, R-Wis., amendment that would
decrease funding for project based rental assistance subsidy contracts by $266 million and would transfer the
savings to the spending reduction account.” The amendment was rejected by a vote of 139-282. [H R 3354,
Vote #452, 9/6/17; CQ, 9/6/17]

Walters Voted For Decreasing Funding For The Public And Indian Housing Tenant-Based Rental
Assistance Program. In September 2017, Walters voted for: “Grothman, R-Wis., amendment that would
decrease the funding for the Public and Indian Housing Tenant-Based Rental Assistance Program of expiring
section 8 housing tenant-based annual contributions contracts by $177 million and would transfer the savings to
the spending reduction account.” The amendment was rejected by a vote of 124-195. [H R 3354, Vote #451,
9/6/17; CQ, 9/6/17]

Walters Voted Against Decreasing Funding For Department Of Housing And Urban Development
Offices And Increasing Funding For Neighborhood Reinvestment Corporation Funding. In September
2017, Walters voted against: “Rosen, D-Nev., amendment that would decrease funding for the Department of
Housing and Urban Development administrative support offices by $47 million, decrease HUD Office CFO
funding by $4 million, decrease HUD Office of General Counsel funding by $8 million, decrease HUD Office
of Administration funding by $32.7 million, decrease HUD Office of the Chief Procurement Office funding by
$1.9 million, decrease HUD Office of Strategic Planning and Management funding by $475,000 and increase
the Neighborhood Reinvestment Corporation funding by $35 million.” The amendment was rejected by a vote
of 200-220. [H R 3354, Vote #450, 9/6/17; CQ, 9/6/17]

Walters Voted Against Eliminating Funding For Grants To Amtrak In The FY 2018 Omnibus. In
September 2017, Walters voted against: “Brooks, R-Ala., amendment that would that would eliminate $1.1
billion in funding for grants to the National Railroad Passenger Corporation (operating as Amtrak).” The
amendment was rejected by a vote of 128-193. [H R 3354, Vote #449, 9/6/17; CQ, 9/6/17]

Walters Voted For Decreasing Funding For State Of Good Repair Grants And Small Start Projects And
Increasing Funding For Fixed Guideway Investment Grants In The FY 2018 Omnibus. In September

                                                   115
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 116 of 665


    2017, Walters voted for: “Budd, R-N.C., amendment that would decrease funding for the Federal-State
    Partnership for State of Good Repair grants by $474 million, would increase funding for fixed guideway
    investment grants by $1, would increase funding for new fixed guideway grants by $400 million and would
    decrease funding for small start projects by the same amount.” The amendment was rejected by a vote of 159-
    260. [H R 3354, Vote #448, 9/6/17; CQ, 9/6/17]

    Walters Voted For Decreasing Funding To The Essential Air Service Program In The FY 2018 Omnibus.
    In September 2017, Walters voted for: “McClintock, R-Calif., amendment that would decrease funding to the
    Essential Air Service program by $150 million and would transfer the savings to the spending reduction
    account.” The amendment was rejected by a vote of 140-280. [H R 3354, Vote #447, 9/6/17; CQ, 9/6/17]

    Walters Voted Against Prohibiting FDA Funds In The FY 2018 Omnibus From Being Used To Finalize,
    Implement, Or Enforce A 2015 Draft MOU Between The FDA And States Related To Distributions Of
    Compound Human Drugs. In September 2017, Walters voted against: “Carter, R-Ga., amendment that would
    prohibit funds provided by the bill from being used by the Food and Drug Administration to finalize,
    implement or enforce a 2015 draft standard memorandum of understanding between the FDA and states related
    to distributions of compounded human drugs.” The amendment was rejected by a vote of 141-279. [H R 3354,
    Vote #446, 9/6/17; CQ, 9/6/17]

    Walters Voted For Prohibiting Funds In The FY 2018 Omnibus For The Department Of Agriculture
    From Being Used To Implement The Davis-Bacon Act Prevailing Wage Requirements. In September
    2017, Walters voted for: “King, R-Iowa, amendment that would prohibit funds made available in the bill for the
    Agriculture Department and related agencies from being used to implement, administer or enforce Davis-Bacon
    Act prevailing wage requirements.” The amendment was rejected by a vote of 176-241. [H R 3354, Vote #445,
    9/6/17; CQ, 9/6/17]

    Walters Voted For Moving Forward To Consideration Of The FY 2018 Omnibus And Waiving The
    Two-Thirds Vote Requirement To Consider Legislation The Same Day It Is Reported From The House
    Rules Committee. In September 2017, Walters voted for: “Adoption of the rule (H Res 500) that would
    provide for House floor consideration of the fiscal 2018 Interior-Environment appropriations bill (HR 3354),
    which is the legislative vehicle for an omnibus appropriations package which would include: eight of the 12
    fiscal 2018 appropriations measures and the text of the minibus appropriations package (HR 3219) passed on
    July 27, 2017. The rule would waive, through the legislative day of September 9, 2017, the two-thirds vote
    requirement to consider legislation on the same day it is reported from the House Rules Committee. The rule
    would also provide for motions to suspend the rules through the legislative day of September 9, 2017.” The rule
    was adopted by a vote of 230-191. [H RES 500, Vote #443, 9/6/17; CQ, 9/6/17]

The “Security Minibus”

Walters Voted For The “Security Minibus” Which Included $1.6 Billion In Funding For A Southern Border
Wall. In July 2017, Walters voted for: “Passage of the bill that would provide $788 billion in discretionary funding
for fiscal 2018 to various departments, agencies and legislative operations, including $658.1 billion in funding for
Defense programs; $88.8 billion in net appropriations subject to discretionary caps for fiscal 2018 that would
provide funding for military construction activities and for VA programs and activities; $37.6 billion in net
appropriations subject to discretionary caps for fiscal 2018 that would provide funding for the Energy Department,
Army Corps of Engineers, Bureau of Reclamation and related agencies; and $3.6 billion in funding fiscal 2018 for
operations of the House of Representatives, joint House-Senate items and legislative branch entities such as the
Library of Congress, the Capitol Police, and the Government Accountability Office. The bill would provide $1.6
billion in funding to U.S. Customs and Border Protection for procurement, construction and improvement of a
barrier along the southern U.S. border.” Passed by a vote of 235-192. [H R 3219, Vote #435, 7/27/17; CQ, 7/27/17]

Walters Voted Against Prohibiting Funding In The FY 2018 Minibus From Being Used To Begin, Continue,
Process, Or Approve Of A Public-Private Competition Converting Federal Employee Function To
Contractor Performance. In July 2017, Walters voted against: “Cartwright, D-Pa., amendment that would prohibit
                                                        116
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 117 of 665


funding made available by the bill from being used to begin, continue, process, or approve of a public-private
competition regarding converting any function performed by federal employees to contractor performance.” The
amendment was adopted by a vote of 253-172. [H R 3219, Vote #433, 7/27/17; CQ, 7/27/17]

Walters Voted Against Eliminating The FY 2018 Minibus’ Provision That Would Prohibit The Use Of Its
Funding To Transfer Or Release Or Assist In The Transfer Or Release Of A Detainee Held At Guantanamo
Bay. In July 2017, Walters voted against: “Nadler, D-N.Y., amendment that would eliminate the bill’s provision
that would prohibit the use of funding made available by the bill to transfer or release, or assist in the transfer or
release, to or within the U.S. of Khalid Sheikh Mohammed or any other detainee who is not a U.S. citizen and is
held at Guantanamo Bay. The amendment would eliminate a provision that would prohibit funds from being used
to construct, acquire or modify any facility in the U.S. to house a prisoner transferred from Guantanamo Bay.” The
amendment was rejected by a vote of 172-252. [H R 3219, Vote #432, 7/27/17; CQ, 7/27/17]

Walters Voted Against Increasing Funding For Navy And Air Force Environmental Restoration Operations
And Reducing Funding For Defense Department Operations And Maintenance In The FY 2018 Minibus. In
July 2017, Walters voted against: “Boyle, D-Pa., amendment that would increase by $30 million funding for Navy
environmental restoration operations, would increase by $30 million funding to Air Force environmental
restoration, and would reduce by $60 million funding to Defense Department-wide operation and maintenance.”
The amendment was adopted by a vote of 256-169. [H R 3219, Vote #431, 7/27/17; CQ, 7/27/17]

Walters Voted Against Increasing Funding For Naval Environmental Restoration Operations And
Decreasing Funding For Defense Department-Wide Operations And Maintenance In The FY 2018 Minibus.
In July 2017, Walters voted against: “Suozzi, D-N.Y., amendment that would increase funding for Naval
environmental restoration operations by $34.7 million, and would decrease by an equivalent amount funding for
Defense Department-wide operations and maintenance.” The amendment was adopted by a vote of 214-211. [H R
3219, Vote #430, 7/27/17; CQ, 7/27/17]

Walters Voted Against Prohibiting Funding In The FY 2018 Minibus Being Used To Implement Or Enforce
An Energy Department Rule About Energy Conservation. In July 2017, Walters voted against: “Perry, R-Pa.,
amendment that would prohibit funding made available by the bill from being used to implement or enforce the
Energy Department rule entitled “Energy Conservation Program: Test Procedures for Central Air Conditioners and
Heat Pumps,” published on Jan. 5, 2017.” The amendment was rejected by a vote of 177-248. [H R 3219, Vote
#429, 7/27/17; CQ, 7/27/17]

Walters Voted For Reducing All Discretionary Spending In The Energy And Water Division Of The FY
2018 Minibus. In July 2017, Walters voted for: “Blackburn, R-Tenn., amendment that would reduce by one percent
all discretionary spending provided for in the Energy and Water division of the bill.” The amendment was rejected
by a vote of 140-285. [H R 3219, Vote #428, 7/27/17; CQ, 7/27/17]

Walters Voted For Moving Forward To Consideration Of The FY 2018 Minibus, Considering Amendments
To The Defense Division Of The Minibus, And Funding Customs And Border Protection For Border Wall
Construction. In July 2017, Walters voted for: “Adoption of the rule (H Res 478) that would provide for further
House floor consideration of the bill that would make certain appropriations for fiscal 2018 (HR 3219), would
provide for consideration of amendments to the Defense division of the bill; and would provide for consideration of
motions to suspend the rules through the legislative day of July 28, 2017. The rule would also automatically modify
the fiscal 2018 minibus to include an amendment that would provide $1.6 billion in funding to U.S. Customs and
Border Protection for procurement, construction and improvement of a barrier along the southern U.S. border.” The
rule was adopted by a vote of 230-196. [H RES 478, Vote #427, 7/27/17; CQ, 7/27/17]

Walters Voted Against Reducing And Increasing Funding To The Army Corps Of Engineers Investigations
Account In The FY 2018 Minibus. In July 2017, Walters voted against: “Jackson Lee, D-Texas, amendment that
would reduce by $3 million, and increase by the same amount, funding to the Army Corps of Engineers
Investigations account.” The amendment was adopted by a vote of 234-192. [H R 3219, Vote #425, 7/26/17; CQ,
7/26/17]

                                                         117
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 118 of 665



Walters Voted Against Eliminating The Provision That Would Prohibit Funding In The FY 2018 Minibus
From Being Used To Implement Components Of The National Ocean Policy. In July 2017, Walters voted
against: “Pingree, D-Maine, amendment that would eliminate the bill’s provision that would prohibit funding made
available by the bill from being used to further implement the coastal and marine spatial planning and ecosystem-
based management components of the National Ocean Policy developed under a 2010 executive order.” The
amendment was rejected by a vote of 192-235. [H R 3219, Vote #424, 7/26/17; CQ, 7/26/17]

Walters Voted Against Increasing Funding To The National Nuclear Security Administration Defense
Nuclear Nonproliferation Account In The FY 2018 Minibus. In July 2017, Walters voted against: “Garamendi,
D-Calif., amendment that would increase by $118 million funding to the National Nuclear Security Administration
defense nuclear nonproliferation account, and would decrease funding for weapons activities at National Nuclear
Security Administration by the same amount.” The amendment was rejected by a vote of 180-247. [H R 3219, Vote
#423, 7/26/17; CQ, 7/26/17]

Walters Voted Against Increasing Funding For The Office Of Energy Efficiency And Renewable Energy
And Decreasing Funding To The Fossil Energy Research Development Account In The FY 2018 Minibus. In
July 2017, Walters voted against: “Esty, D-Conn., amendment that would increase by $20 million funding for
facility acquisition, construction or expansion in the Office of Energy Efficiency and Renewable Energy, and would
reduce by $40 million funding to the Fossil Energy Research and Development account.” The amendment was
rejected by a vote of 203-224. [H R 3219, Vote #422, 7/26/17; CQ, 7/26/17]

Walters Voted Against Increasing Funding For The Office Of Energy Efficiency And Renewable Energy
And Decreasing Funding To The Fossil Energy Research Development Account In The FY 2018 Minibus. In
July 2017, Walters voted against: “Norcross, D-N.J., amendment that would increase by $161.7 million funding to
the Office of Energy Efficiency and Renewable Energy for facility acquisition, construction or expansion, and
would reduce by $323.5 million funding to the Energy Department Fossil Energy Research and Development
account.” [H R 3219, Vote #421, 7/26/17; CQ, 7/26/17]

Walters Voted Against Increasing Funding To The Energy Efficiency And Renewable Energy Account And
Reducing Funding To The Fossil Fuel Research And Development Account In The FY 2018 Minibus. In July
2017, Walters voted against: “Castor, D-Fla., amendment that would increase by $177 million funding to the
Energy Efficiency and Renewable Energy account and would reduce by $355 million funding to the Fossil Fuel
Research and Development account.” [H R 3219, Vote #420, 7/26/17; CQ, 7/26/17]

Walters Voted For Prohibiting Funds In The FY 2018 Minibus From Being Used To Implement Prevailing
Wage Requirements Associated With The Davis-Bacon Act. In July 2017, Walters voted for: “King, R-Iowa,
amendment that would prohibit funds made available in the bill from being used to implement, administer or
enforce prevailing wage requirements associated with the Davis-Bacon Act, which specify the basis for wages paid
to employees by companies under contract with the federal government.” The amendment was rejected by a vote of
178-249. [H R 3219, Vote #419, 7/26/17; CQ, 7/26/17]

Walters Voted Against Providing Funding In The FY 2018 Minibus For Salaries And Expenses For An
Office Of Technology Assessment And Reducing Funding For The Architect Of The Capital. In July 2017,
Walters voted against: “Takano, D-Calif., amendment that would provide $2.5 million in funding for salaries and
expenses in what would become the Office of Technology Assessment, and would reduce by $2.6 million funding
to the capital construction and operations account of the Architect of the Capitol.” [H R 3219, Vote #418, 7/26/17;
CQ, 7/26/17]

Walters Voted For Moving Forward To Consideration Of Amendments To The Legislative Branch, Military
Construction and Veterans Affairs, And Energy And Water Divisions Of The FY 2018 Minibus. In July 2017,
Walters voted for: “Adoption of the rule (H Res 473) providing for consideration of the bill (HR 3219) that would
make certain appropriations for the fiscal year ending Sept. 30, 2018, and would provide for consideration of


                                                        118
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 119 of 665


amendments to the Legislative Branch, Military Construction and Veterans Affairs, and Energy and Water
divisions of the bill.” [H RES 473, Vote #415, 7/26/17; CQ, 7/26/17]

2017: Walters Voted For The Fiscal Year 2017 Omnibus Spending Bill

2017: Walters Voted For The $1.16 Trillion Omnibus Spending Bill. In May 2017, Walters voted for “Adoption
of the rule (H Res 305) that would provide for House floor consideration of the Senate amendments to the bill, with
House amendment, intended to serve as the legislative vehicle for a measure that would provide $1.16 trillion in
discretionary appropriations for federal departments and agencies covered by the 11 unfinished fiscal 2017
spending bills.” The resolution was passed by a vote of 230-188. [HRes 308, Vote #247, 5/3/17; CQ, 5/3/17]

Walters Voted For FY 2016 House Republican Budget To Repeal The Affordable Care Act, Slash
Pell Grants, And Alter Medicare

Walters Voted For The FY 2016 Republican Budget To Repeal The Affordable Care Act, Slash Pell Grants,
And Alter Medicare

2015: Walters Voted For FY 2016 Republican Budget To Repeal The Affordable Care Act, Slash Pell
Grants, And Alter Medicare. In March 2015, Walters voted for the FY16 Republican House budget that would
repeal the Affordable Care Act, slash Pell grants and alter Medicare. “It also includes parliamentary language,
called reconciliation that orders House committees to draft legislation repealing the Affordable Care Act. Under
budget rules, that reconciliation repeal bill cannot be filibustered in the Senate and would need only a majority vote
to pass. The budget would turn Medicaid into block grants to the states, cutting health care spending for the poor by
$900 billion. The food stamp program would also be turned into block grants and cut by hundreds of billions of
dollars. Special education, Pell Grants, job training and housing assistance would all be cut. Medicare would
transition to a system where future seniors would be encouraged to use government-funded vouchers to purchase
insurance in the private market.” The resolution passed 228 to 199. [H. Con Res. 27, Vote #142, 3/25/15; New
York Times, 3/25/15]

    National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
    “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
    Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
    voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
    whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
    seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
    that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

    New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
    “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
    The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
    voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
    Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
    state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
    Times, 3/17/15]

Walters Voted To Block Consideration Of Holding A Hearing For The President’s FY16 Budget

2016: Walters Voted To Block Consideration Of Holding A Hearing For The President’s FY16 Budget. In
March 2016, Walters voted forblocking consideration of holding a hearing for the Obama Administration’s fiscal
year 2017 budget proposal. “The Democratic Previous Question gives Republicans a third chance to call for an
immediate vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624 to demand a fair hearing on
the President’s Budget by demanding that House Republicans hold a Budget hearing with the Director of the Office
of Management and Budget.” [H Res 635, Vote #106, 3/3/16; Democratic Leader – Previous Questions, 3/3/16]
                                                         119
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 120 of 665



    OP-ED HEADLINE: “Republicans Shouldn’t Ignore The President’s Budget” [Ed Rogers Op-Ed,
    Washington Post, 2/9/16]

    HEADLINE: “White House Accuses GOP Lawmakers Of Pulling A Trump” [Politico, 2/5/16]

Walters Voted For FY 2016 Budget Amendment Repealing The Affordable Care Act, Slash Pell Grants And
Alter Medicare While Requiring No Offsets For Increased OCO Defense Spending

2015: Walters Voted For FY 2016 Budget Amendment To Repeal The Affordable Care Act, Slash Pell
Grants And Alter Medicare While Requiring No Offsets For Increased OCO Defense Spending. In March
2015, Walters voted for a budget alternative known as Price amendment #2 offered as an amendment on the floor
that would repeal the Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for
increased OCO defense spending. “Tom Price, R-Ga., also submitted an amended version that included increased
defense funding without requiring cuts in other areas to offset the spending. Price’s plan increased funding to the
Overseas Contingency Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no
offsets. The version that passed out of committee would have required offsets over $73.5 billion in the OCO fund,
which pays for wars and other overseas activities and is not subject to sequester caps.” The resolution passed 219 to
208. [H. Con Res. 27, Vote #141, 3/25/15; US News and World Report, 3/25/15]

2015: Walters Voted For $1.1 Trillion Bipartisan Budget Agreement To Keep Government Open
Through September 2016

2015: Walters Voted For $1.1 Trillion Bipartisan Budget Deal To Keep Government Open Through
September 2016. In December 2015, Walters voted for the omnibus spending package. “The House on Friday
overwhelmingly approved a $1.1 trillion spending package that includes the first major change approved by
Congress to ObamaCare, and keeps the government open through September 2016 … In the end, there was no
drama in the 316-113 vote … Only 18 Democrats voted against the spending bill, while 166 supported it.” [HR
2029, Vote #705, 12/18/15; The Hill, 12/18/15]

    Omnibus Bill Would End U.S. Ban On Crude Oil Exports. According to Congressional Quarterly, “The
    measure would end the U.S. ban on crude oil exports and would reauthorize health care and victim
    compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

    Omnibus Bill Would Reauthorize 9/11 Responder Compensation Program. According to Congressional
    Quarterly, “The measure would end the U.S. ban on crude oil exports and would reauthorize health care and
    victim compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

2015: Walters Voted For FY16 GOP Budget Conference Report

2015: Walters Voted For Republican Conference Report On Budget For Fiscal Year 2016. In April 2015,
Walters voted for a conference report outlining the Republican Congressional budget for fiscal year 2016 and
budget levels for 2017 through 2025. “House and Senate Republicans agreed on a unified budget plan Wednesday
that would allow them to bypass Democrats and send President Barack Obama legislation to repeal or revise his
landmark health-care law. The budget proposal spells out the Republican Party’s priorities by calling for $5.3
trillion in spending cuts to reach balance in nine years.” An agreement to pass the Conference Report passed 226 to
197. [S Con Res 11, Vote #183; On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

    Budget Called For $4.1 Trillion In Reductions To Entitlement Programs While War Funding Totaled
    $96 Billion. “Of this, $4.1 trillion in reductions would come from programs including entitlements like
    Medicare. Discretionary spending in 2016 would be limited to $1.016 trillion, while war funding would total
    $96 billion, far above Obama’s request.” [Bloomberg, 4/29/15]

                                                        120
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 121 of 665


    Conference Report Reduced Funding For Pell Grants, Low-Income Housing Assistance Programs, And
    Food Stamp Program. “The budget slashes domestic discretionary spending by trimming away at several
    major priorities for Democrats. The final bill includes a reduction in funding for federal Pell Grants and
    housing programs for low-income earners, and cuts to the Supplemental Nutrition Assistance Program, also
    known as food stamps.” [Washington Post, 4/29/15]

Alternative Budgets

2015: Walters Voted Against FY16 Congressional Black Caucus Budget

2015: Walters Voted Against FY16 Congressional Black Caucus Budget. In March 2015, Walters voted against
the Congressional Black Caucus budget that “focuses on increasing economic opportunities through robust
investments in education, infrastructure, affordable housing, domestic manufacturing, small businesses, and job
training. It also protects and enhances social safety net programs…” The amendment failed 120 to 306. [H Con
Res 27, Vote #137, 3/25/15; Congressional Black Caucus Website, 3/23/15]

2015: Walters Voted Against FY16 Congressional Progressive Caucus Budget

2015: Walters Voted Against FY16 Congressional Progressive Caucus Budget. In March 2015, Walters voted
againstt the Congressional Progressive Caucus budget that promised 8.8 million jobs by 2017 and $4 trillion in
deficit reduction. The budget repeals the sequester, cuts taxes for families, closes loopholes for corporations,
reverses pay freezes, expands benefits for federal retirees, and strengthens health care and retirement programs. The
amendment failed 96 to 330. [H Con Res 27, Vote #136, 3/25/15; Congressional Progressive Caucus Website,
accessed 5/6/15]

2015: Walters Voted Against FY16 Democratic Alternative Budget That Invested In Education, Made
Healthcare More Affordable, And Made Medicare More Efficient

2015: Walters Voted Against FY2016 Democratic Alternative Budget Plan. In March 2015, Walters voted
against the Democratic alternative budget that “proposed more investment in education and infrastructure, new
taxes on the wealthiest Americans, and several pet ideas including a higher minimum wage, paid sick leave,
expanded early childhood education and a ban on tax breaks for executives unless they increase their employees’
wages.” The amendment failed 160 to 264. [H Con Res 27, Vote #139, 3/25/15; RealClearPolitics, 3/23/15]

    Budget Increased Investments In Head Start, Universal Preschool, And College Affordability. “On
    education, the Democratic budget would increase investments in Head Start, which provides early childhood
    education to low-income children, as well as fund President Obama’s proposal for universal preschool for
    children. It would also increase funding aimed at making college more affordable.” [RealClearPolitics, 3/23/15]

    Budget Promoted Obamacare And Made Medicare More Efficient. “While Republicans’ budget fully
    repeals Obamacare, turns Medicare into a voucher program and cuts funding to Medicaid, the Democratic
    budget promotes Obamacare and maintains Medicare while promoting more efficiency, Van Hollen said.”
    [RealClearPolitics, 3/23/15]

2015: Walters Voted Against FY16 Republican Study Committee Budget That Balanced In Six Years, Cut
Retirement Programs, And Called For A Balanced Budget Amendment

2015: Walters Voted Against FY2016 Republican Study Committee Budget. In March 2015, Walters voted
against the Republican Study Committee budget that would cut spending by $7.1 trillion over 10 years. “A
conservative budget released by the House Republican Study Committee (RSC) on Monday would balance in five
years by cutting $7.1 trillion in spending over the next decade. The cuts are much more than the $5.5 trillion in
proposed cuts included in the main House GOP blueprint unveiled last week by Budget Committee Chairman Tom
Price (R-Ga.). The RSC budget, prepared by RSC and Budget Committee member Marlin Stutzman (R-Ind.),
                                                          121
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 122 of 665


would increase spending for the Pentagon.” The amendment failed 132 to 294. [H Con Res 27, Vote #138, 3/25/15;
The Hill, 3/23/15]

    RSC Budget Would Cut FY16 Nondefense Discretionary Spending By $88 Billion Below Sequestration
    Levels. “The RSC blueprint would lower nondefense discretionary spending for domestic programs next year
    to $405 billion, $88 billion below the baseline set by the 2011 deal. Altogether, discretionary spending next
    year would total $975 billion under the RSC’s budget, much lower than the $1.018 trillion top-line number
    established by the 2011 law. Over the 10-year window, the RSC budget would cut nondefense spending by $1.3
    trillion and increase defense spending by $435 billion.” [The Hill, 3/23/15]

    RSC Proposed “Aggressive” Budget That Would Balance In Six Years. “Conservative members of the
    House Republican caucus outbid their party's official budget Monday, offering a plan to cut planned
    government spending by more than $7.1 trillion and balance the budget in just six years. The aggressive plan to
    cut spending from all areas of government and erase deficits was introduced by the Republican Study
    Committee, a group of congressmen organized to push policy to the right.” [Washington Examiner, 3/23/15]

    RSC Budget Balanced By “Cutting More Deeply Into Federal Healthcare And Retirement Programs.”
    “The Republican Study Committee on Monday unveiled its plan to cut spending by $7.1 trillion over 10 years,
    reaching a surplus in six years by cutting more deeply into federal healthcare and retirement programs as well
    as domestic agency budgets.” [Reuters, 3/23/15]

    RSC Budget Called For Balanced Budget Amendment To The Constitution. “It is the policy of this
    resolution that Congress should pass a joint resolution incorporating the provisions set forth in subsection (b),
    and send such joint resolution to the States for their approval, to amend the Constitution of the United States to
    require an annual balanced budget.” [RSC Budget Proposal, 3/22/15]

Government Spending

2016: Walters Voted To Require The Treasury Department To Report To Congress, But Against
That Report Including Salary, Wages, And Impact Of Spending Cuts On Gross Domestic Product

2016: Walters Voted For The Debt Management And Fiscal Responsibility Act Of 2015 Which Required
Treasury Department To Report To Congress

Walters Voted For The Debt Management And Fiscal Responsibility Act Of 2015 Which Required Treasury
Department To Report To Congress. In February 2016, Walters voted for the bill that “requires the Secretary of
the Treasury to provide a report to Congress prior to any date on which the Secretary anticipates the public debt
will reach the statutory limit. The Secretary must appear before the House Ways and Means Committee and the
Senate Finance Committee to submit a report including: the historic, current, and projected levels of the debt; the
drivers and composition of future debt; and how the United States will meet debt obligations if the debt limit is
raised.” The legislation “the Debt Management and Fiscal Responsibility Act, sponsored by Rep. Kenny Marchant,
R-Texas. The bill would require the Treasury Department to provide reports to Congress and the public detailing
the federal government’s historic, current and projected future debt levels, as well as information about when the
debt will reach its statutory limit.” The bill passed 267 to 151. [HR 3442, Vote #76, 2/11/16; Targeted News
Service, 2/12/16]

2016: Walters Voted Against Requiring Treasury Secretary’s Report To Include Information On Salary,
Wages, And Impact Of Spending Cuts On Gross Domestic Product

2016: Walters Voted Against Requiring Treasury Secretary’s Report To Include Information On Salary,
Wages, And Impact Of Spending Cuts On Gross Domestic Product. In February 2016, Walters voted against an
amendment to require the treasury secretary’s report to include information on salary, wages, and impact of
spending cuts on gross domestic product. The amendment sought to “require the Treasury Secretary's report to also
                                                         122
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 123 of 665


include individual salary and wage information, as well as projections of consumer spending and the impact of
spending cuts on gross domestic product.” The amendment failed 171 to 245. [HR 3442, Vote #73, 2/11/16; On
Agreeing to the Amendment, 2/11/16]

2008: Walters Said Government Was “Growing Astronomically”

2008: Walters: “Government [Was] Growing Astronomically, And We Need To Get Back To Personal
Responsibility.” “In closing, Walters said she grew up in Laguna Niguel and is raising her four children here. ‘We
should be undoing some of these laws,’ she said. ‘Government is growing astronomically, and we need to get back
to personal responsibility. The media is scrutinizing officials today and there’s a lot of pressure on legislators.”
[Orange County Register, 2/12/08]

Government Shutdowns

2017: Walters Voted For A Continuing Resolution To Prevent A Government Shutdown

2017: Walters Voted For Averting A Government Shutdown For At Least One Week By Funding The
Government With A Continuing Resolution. In April 2017, Walters voted for “Adoption of the rule (H Res 289)
that would provide for House floor consideration of the joint resolution that would extend continuing appropriations
for federal government operations through May 5, 2017. It would also provide for an extension, through May 5,
2017, of health care benefits for retired coal miners.” The rule was adopted by a vote of 235-178. [HRes 289, Vote
#235, 2/28/17; CQ, 2/28/17]

2015: Walters Urged Congressional Republicans Not To Shut Down The Government And Warned
Against Shutting It Down Over The Desire To Defund Planned Parenthood

2015: Walters Urged Congressional Republicans Against Shutting Down The Government, Noting The
“Cost.” MARK CRUMPTON, BLOOMBERG ANCHOR: “And joining me now from the Cannon Rotunda on the
Hill is Congresswoman Mimi Walters from California. Congresswoman, thank you so much for your time. I must
begin with what is going on, as Phil just told us, about the developments, attempting to avoid a government
shutdown. You were among a group of freshmen lawmakers on the Republican side who urged their colleagues not
to take this action, not to shut down the federal government. Why?” REP. MIMI WALTERS, R-CALIFORNIA:
“Well, shutting down the federal government costs us a lot of money. And now is not the time to take a stand to
shut down the government. And I don't believe we will.” [Bloomberg TV, Transcript via Political Transcript Wire,
10/2/15]

2015: Walters Said The Government Should Not “Continue To Fund” Planned Parenthood, But Added That
Shutting Down Government Over It Could Set Back The “Pro-Life Movement.” WALTERS: “We need to
look at Planned Parenthood, in light of -- especially in light of what the videos that have been released. And there
has been concern in our conference that we don't continue to fund Planned Parenthood. And while I support that,
the bigger question is, by us shutting down the government on this one particular issue, it was going to end up
costing us a lot more money to shut the government down. And many in the pro-life movement believe that taking a
stand on defunding Planned Parenthood right now and, you know, costing the government to shut down, would take
the pro-life movement a couple of steps backwards. And so we were trying to be in-line with the pro-life
movement, saying, OK, you know what, we want to move forward on this issue, but this is just not the way to do
it.” [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 0:54-2:15, 9/30/15]

    2015: Walters: “We Want To Advance The Cause Of The Pro-Life Movement,” But “When You Shut
    Down The Government, You Are Costing The Taxpayers A Lot Of Money.” WALTERS: “Oh, absolutely
    we are. And, you know, we want to advance the cause of the pro-life movement, but there has to be a certain
    strategy put in place. And when you shut down the government, you are costing the taxpayers a lot of money.
    You are costing the creation of jobs. And we have to be very careful and very strategic as we move this issue
    forward.” [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 2:15-3:13, 9/30/15]
                                                       123
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 124 of 665



2015: Walters Voted For A Short-Term Continuing Resolution To Prevent Government Shutdown

2015: Walters Voted For A Short-Term Continuing Resolution To Prevent Government Shutdown. In
September 2015, Walters voted for a “motion to concur in the Senate amendment to the bill that would continue
funding the government through Dec. 11, 2015 at an annualized rate of $1,017 trillion, the top-line post-sequester
discretionary spending level for FY 2016 set by the Budget Control Act. It also would fund for Overseas
Contingency Operations at a rate of $74.8 billion, roughly equal to the FY 2015 level. Under the bill, most
programs would be funded at a rate that is 0.21 percent less than their FY 2015 funding level, although the measure
would include increases for certain activities including $700 million in emergency funding for fighting fire in
western states; it would give the VA budget flexibility in constructing a facility in Denver, and would not defund
Planned Parenthood. Further, the measure would extend through Dec. 11 the ban on state taxation of Internet access
and the E-Verify employment verification system.” The motion was agreed to by a vote of 277-151. [HR 719, Vote
#528, 9/30/15; CQ Floor Votes, 9/30/15]

Debt Limit Votes

2017: Walters Voted For Suspending The Public Debt Limit And Making Funds Available For
Hurricane Relief

Walters Voted For Suspending The Public Debt Limit For Three Months And Making Available
Supplemental Emergency Funding For Hurricane Relief. In September 2017, Walters voted for:
“Frelinghuysen, R-N.J., motion to concur in the Senate amendment to the House amendment to the Senate
amendment to the bill that would make available $15.25 billion in emergency supplemental funding for fiscal 2017
to partially cover the costs of responding to multiple natural disasters, including Hurricane Harvey. The measure
would suspend the public debt limit from the bill’s date of enactment until Dec. 8, 2017, and would provide for
government operations to be funded at fiscal 2017 levels until Dec. 8, 2017.” The motion passed, 316-90. [H R 601,
Vote #480, 9/8/17; CQ, 9/8/17]

2015: Walters Voted To Block Consideration Of A Clean Debt Limit Extension That Would Avoid
A Government Default

2015: Walters Voted To Block Consideration Of A Clean Debt Limit Extension That Would Avoid A
Government Default. In October 2015, Walters voted To Block consideration of a clean debt limit extension that
would avoid a government default and an increase of interest rates on mortgages, student loans, credit cards, and
car payments. The previous question passed, 241 to 181. A vote against the previous question would have allowed
the bill to be considered. [H.Res. 480, Vote #553, 10/21/15; Democratic Leader – Previous Questions, 10/21/15]

2015: Walters Voted For Debt Limit Bill Forcing Gov’t Shutdown By Only Paying Nation’s
Creditors And Social Security Recipients, Ignoring Military Members And Medicare Recipients

2015: Walters Voted For Debt Limit Bill That Would Only Allow Payments For The Nation’s Creditors And
Social Security Recipients. In October 2015, Walters voted for the Default Prevention Act, a bill that would force
a partial government shutdown by only funding payments towards the nation’s creditors and Social Security
recipients. “With less than two weeks until the federal government is expected to reach its borrowing limit, House
Republican leaders are readying a vote on legislation intended to avoid a financial meltdown should that ceiling be
reached. … The Default Prevention Act … would allow the federal government to keep borrowing above the
statutory debt limit for the sole purpose of paying principal and interest on debt held by the public or the Social
Security Trust Fund.” The bill passed, 235 to 194. [HR 692, Vote #557, 10/21/15; Washington Post, 10/16/15]

    Democrats Criticized Bill For Being A “Cop-Out” And Prioritizing Foreign Bondholders Over Military
    Members, Medicare, And Medicaid Recipients. “Democrats oppose the bill, calling it a cop-out that would
                                                       124
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 125 of 665


    pave the way for a partial government shutdown where military members and federal workers would go
    without paychecks, doctors and hospitals would go without Medicaid and Medicare payments, and federal
    contractors would be hung out to dry. Rep. Sander M. Levin (D-Mich.), ranking member of Ways and Means,
    called the bill ‘reckless and indefensible’ last month and doubted whether the bill could even be implemented
    under current Treasury systems and procedures. ‘Even if such prioritization were possible, it would put China
    and other foreign bondholders before our own citizens at a time when they can least afford it,’ he said.”
    [Washington Post, 10/16/15]

    Bill Falls “Far Short Of The Needed Debt-Limit Increase.” “With the potential for an unprecedented federal
    default two weeks away, House Republicans on Wednesday plan to pass legislation not to avert disaster, but
    rather to manage it… Yet with time running out, what the House will vote on Wednesday and send to the
    Senate falls far short of the needed debt-limit increase. … Privately, some Republicans concede the vote is a
    way for members to seem to oppose default. Douglas Holtz-Eakin, an economics adviser to Republicans and
    the former director of the nonpartisan Congressional Budget Office, called it ‘political cover but not a solution
    of any type. There’s no way that you can pretend that taking out the Pentagon budget and a huge chunk of the
    domestic budget is not going to be damaging,’ he said.” [New York Times, 10/20/15]

        HEADLINE: “House GOP Brings Back Debt Ceiling Cop-Out Bill For A Floor Vote This Week”
        [Talking Points Memo, 10/19/16]

2015: Walters Voted To Block Consideration Of A Clean Debt Limit Extension

2015: Walters Voted To Block Consideration Of A Clean Debt Limit Extension. In October, 2015, Walters
voted To Block consideration of a vote on “a clean debt limit extension.” The previous question carried, 244-185. A
vote against the previous question was to force the vote on a clean debt limit bill. [HR 3762 Vote #566, 10/22/15;
Democratic Leader – Previous Questions, 10/22/15]

2015: Walters Voted To Suspend Debt Limit Until March 2017 And Increase Discretionary
Spending Cap

2015: Walters Voted For Motion That Would Have Replaced HR 1314 With Bill Suspending Debt Limit
Until March 2017 And Increasing Discretionary Spending Cap. Walters voted for “motion to concur in the
Senate amendment to the bill with a modified Boehner amendment that would replace the bill with legislation that
would suspend the debt limit until March 15, 2017 and increase the discretionary spending cap for fiscal 2016 by
$50 billion and for fiscal 2017 by $30 billion, with the increases split equally between defense and non-defense
spending.” The motion passed 266 to 167. [HR 1314, Vote #579, 10/28/15; CQ Billtrack, 11/04/15]

    Motion Included The Sale Of Oil From The Strategic Petroleum Reserve. “Offsets through mandatory
    spending cuts and revenue increases would include increasing premiums companies pay to the Pension Benefit
    Guarantee Corporation to insure private pension plans, the sale of oil from the Strategic Petroleum Reserve, and
    changes to the federal crop insurance program. It would prevent an estimated 52 percent premium increase for
    certain Medicare beneficiaries and instead provide for a lower increase, and would make changes to keep the
    Social Security disability insurance trust solvent until 2022. Motion agreed to 266-167. Note: A ‘yea’ was a
    vote in support of the president's position.” [CQ Billtrack, 11/04/15]




                                                        125
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 126 of 665



Congressional Pay

                                               Significant Findings

      Walters voted at least three times against congressional pay increases.


Walters Voted At Least Three Times Against Congressional Pay Increases

2016: Walters Voted For A Legislative Branch Appropriations Bill That Included Freeze On COLA For
Congress. In June 2016, Walters Voted For: “Passage of the bill that would provide $3.5 billion for legislative
branch operations, excluding Senate operations, in fiscal 2017. The total would include $1.2 billion for House
operations, $629 million for the Library of Congress, $533 million for the Government Accountability Office, $552
million for the Architect of the Capitol and $391 million for the Capitol Police.” A vote yes was a vote to block pay
increases. The bill passed 233-175. [CQ, 6/10/16; HR5325, Vote #294, 6/10/16]

2015: Walters Voted For An Appropriations Bill That Banned A COLA For Members Of Congress For
2016. In December 2015, Walters Voted For: “Rogers, R-Ky., motion to concur in the Senate amendment to the bill
with an amendment that would provide $1.15 trillion in discretionary appropriations through Sept. 30, 2016 for
federal departments and agencies covered by the fiscal 2016 spending bills. Included in that total is: $21.75 billion
for Agriculture, $55.7 billion for Commerce-Justice-Science, $572.7 billion for Defense, $37.2 billion for Energy-
Water, $23.2 billion for Financial Services, $41 billion for Homeland Security, $32.2 billion for Interior-
Environment, $162.1 billion for Labor-HHS-Education, $4.4 billion for Legislative, $79.9 billion Military
Construction-Veterans Affairs, $52.8 billion for State-Foreign Operations, and $114 billion for Transportation-
HUD. The measure would end the U.S. ban on crude oil exports and would reauthorize health care and victim
compensation programs for 9/11 first-responders.” A vote yes was a vote to block a pay increase. The motion
passed by a vote of 316-113. [CQ, 12/18/15; HR 2029, Vote #705, 12/18/15]

    H.R. 2029 Included A Provision Banning COLA For Members Of Congress In 2016. “SEC. 9.
    &lt;&lt;NOTE: 2 USC 4501 note.&gt;&gt; ADJUSTMENTS TO COMPENSATION. Notwithstanding any
    other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act
    of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year
    2016.” HR 2029 became Public Law No: 114-113 on December 18, 2015. [Congress.gov, HR2029
    text, 12/18/15]

2015: Walters Voted For Legislative Branch Appropriations That Blocked COLA For Members. In May
2015, Walters Voted For: “Passage of the bill that would provide $3.3 billion for legislative branch operations,
excluding Senate operations, in fiscal 2016. The total would include $1.2 billion for House operations, $591 million
in net appropriations for the Library of Congress, $522 million for the Government Accountability Office, $492
million for the Architect of the Capitol and $369 million for the Capitol Police. As amended, the bill would provide
no funding for the Open World Leadership Center.” According to the Congressional Research Service, “The
House-passed and Senate-reported versions of the FY2016 legislative branch appropriations bill (H.R. 2250) both
contained a provision prohibiting this adjustment. The pay adjustment prohibition was subsequently included in the
Consolidated Appropriations Act, 2016 (P.L. 114-113).” A vote yes was a vote to block pay increases. The bill
passed, 357-67. [CRS, 6/21/16; CQ, 5/19/15; HR2250, Vote #247, 5/19/15]




                                                        126
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 127 of 665


Consumer Issues

                                               Significant Findings

    Walters voted to allow internet service providers to sell customers’ information without obtaining
     permission and co-sponsored a resolution nullifying the FCC’s rule protecting the privacy of
     broadband customers

    Walters co-sponsored legislation that would make it more difficult to regulate the financial sector

    Walters co-sponsored legislation that would prevent the Department of Labor from adopting a
     fiduciary standard

    Walters voted to weaken 2010 Wall Street Reform regulations

    Walters voted to weaken the Consumer Financial Protection Bureau


Internet Privacy

Walters Accepted Nearly $75,000 From The Telecommunications Industry

As A Candidate For Congress, Walters Has Accepted $74,750 From The Telecommunications Industry.
[Center for Responsive Politics, accessed 8/1/17]

2017: Walters Voted Against Subjecting Internet Service Providers To Privacy Rules Adopted By
The FCC In 2016

Walters Voted For Blocking A Bill To Subject Providers Of Broadband Internet Access To Privacy Rules
Adopted By The FCC In October of 2016. In July 2017, Walters voted for: “Byrne, R-Ala., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 431) that would provide
for House floor consideration of the bill (HR 2810).” According to the Democratic Leader’s office, the motion
prevented “consideration of the bill (H.R. 1868) to provide that providers of broadband Internet access service shall
be subject to the privacy rules adopted by the Federal Communications Commission on October 27, 2016.” A vote
for the previous question was a vote to block consideration of HR 1868. The motion passed, 234-183. [H Res 431,
Vote #347, 7/1217; CQ, 7/12/17; DemocraticLeader.gov, 7/12/17]

2017: Walters Co-Sponsored A Resolution Nullifying The FCC’s Rule Protecting The Privacy Of
Broadband Customers

2017: Walters Co-Sponsored A Resolution Providing For Congressional Disapproval Of An FCC Rule
Protecting The Privacy Of Broadband Customers And Other Telecommunications Services. “This joint
resolution nullifies the rule submitted by the Federal Communications Commission entitled ‘Protecting the Privacy
of Customers of Broadband and Other Telecommunications Services.’ The rule published on December 2, 2016: (1)
applies the customer privacy requirements of the Communications Act of 1934 to broadband Internet access service
and other telecommunications services, (2) requires telecommunications carriers to inform customers about rights
to opt in or opt out of the use or the sharing of their confidential information, (3) adopts data security and breach
notification requirements, (4) prohibits broadband service offerings that are contingent on surrendering privacy
rights, and (5) requires disclosures and affirmative consent when a broadband provider offers customers financial


                                                        127
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 128 of 665


incentives in exchange for the provider's right to use a customer's confidential information.” [Library of Congress,
H.J. Res. 86, 115th Congress, introduced 3/8/17]

2017: Walters Voted To Allow Internet Providers To Sell Customers’ Information Without
Obtaining Permission

2017: Walters Voted To Block A Bill To Reinstate FCC Rules Protecting The Privacy Of Broadband
Customers. In May 2017, Walters voted for “Byrne, R-Ala., motion to order the previous question (thus ending
debate and possibility of amendment) on the rule (H Res 299).” Upon defeat of the motion, Democrats planned to
offer an, “amendment to the Rule, which would make in order Ms. Rosen of Nevada’s bill, H.R. 1868. H.R. 1868
would reinstate the Federal Communications Commission’s rules adopted on October 27, 2016 that protect the
privacy of broadband customers.” A vote yes was a vote to block the Democratic amendment. The motion was
agreed to by a vote of 233-190. [HR 1868 (HRes 299), Vote #240, 5/2/17; CQ, 5/2/17]

2017: Walters Voted To Nullify A Rule Requiring Internet Providers To Obtain Permission From
Customers Before Using Or Selling Their Sensitive Information. In March 2017, Walters voted for “passage of
the joint resolution that would disapprove and nullify a Federal Communications Commission rule that requires
broadband internet service providers to obtain affirmative permission from customers to use or share their sensitive
information, such as web browsing history, geolocation information, content of communications and Social
Security numbers; to take reasonable measures to secure customer information; and to notify customers, the
commission and law enforcement when a data breach occurs that could result in harm.” The resolution passed (thus
cleared for the president) by a vote of 215-205. A “yea” was a vote in support of the president’s position. [SJRes
34, Vote #202, 3/28/17; CQ, 3/28/17]

    Washington Post: ISPs “Will Be Able To Monitor Their Customers’ Behavior Online And, Without
    Their Permission, Use Their Personal And Financial Information To Sell Highly Targeted Ads.” “If
    Trump signs the legislation as expected, providers will be able to monitor their customers’ behavior online and,
    without their permission, use their personal and financial information to sell highly targeted ads — making
    them rivals to Google and Facebook in the $83 billion online advertising market. The providers could also sell
    their users’ information directly to marketers, financial firms and other companies that mine personal data —
    all of whom could use the data without consumers’ consent. In addition, the Federal Communications
    Commission, which initially drafted the protections, would be forbidden from issuing similar rules in the
    future.” [Washington Post, 3/28/17]

    Washington Post: The House Just Voted To Wipe Away The FCC’s Landmark Internet Privacy
    Protections. [Washington Post, 3/28/17]

2017: Walters Voted For Consideration Of Nullification Of A Rule Requiring Internet Providers To Obtain
Permission From Customers Before Using Or Selling Their Information. In March 2017, Walters voted for
“adoption of the rule (H Res 230) that would provide for House floor consideration of the joint resolution that
would disapprove and nullify a Federal Communications Commission rule that requires broadband internet service
providers to obtain affirmative permission from customers to use or share their sensitive information.” The rule was
adopted by a vote of 231-189. [HRes 230, Vote #200, 3/28/17; CQ, 3/28/17]

Wall Street Reform & Regulation

Walters Accepted More Than $200,000 From The Securities And Investment Industry And Worked
As An Investment Banker Before Starting A Career In Politics

Over The Course Of Her Career, Walters Accepted $205,800 From The Securities And Investment Industry.
[Center for Responsive Politics, accessed 8/1/17]


                                                         128
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 129 of 665


Walters Worked At “Former Wall Street Titan” Kidder Peabody & Co, Prior To Her Political Career. “Sen.
Mimi Walters is a favorite among Orange County Republicans for her tough, straight talk and her background in
business, which included stints as an investment executive at Drexel, Burnham & Lambert and at Kidder Peabody
& Co., the former Wall Street titan. Prior to joining the Assembly in 2004, Walters served eight years on the
Laguna Niguel City Council, where she helped defeat a proposal to convert the El Toro Marine Corps Air Station
into a commercial airport.” [Orange County Register, 5/18/12]

2017: Walters Voted To Allow Startups To Sell Securities Without Registering With The SEC

Walters Voted For Allowing Startups To Sell Stock In Private Transactions Outside SEC’s Jurisdiction. In
November 2017, Walters voted for: “Passage of the bill that would require an issuer of securities to meet a specific
set of criteria in order for the issuer's transactions to constitute a sale of ‘nonpublic’ securities that are exempt from
registration with the Securities and Exchange Commission and from state regulation. It would require each
purchaser to have a substantive pre-existing relationship with an officer or certain shareholders of the issuer, permit
no more than 35 purchasers under the exemption over the preceding 12 months, and would cap, at $500,000, the
total aggregate amount of securities sold in the 12-month period preceding the transaction.” The bill passed 232-
188. [HR 2201, Vote #622, 11/9/17; CQ, 11/9/17]

    Voterama In Congress: HR 2201 Would Allow Startups To Sell Stock In Private Transactions Outside
    SEC’s Jurisdiction. “Deregulation of stock sales: The House on Nov. 9 voted, 232-188, to allow certain
    startups to sell relatively small sums of stock in private transactions free of Securities and Exchange
    Commission registration rules. Under the bill, firms would be exempt from registering securities if the
    aggregate amount of the private offering is less than $500,000 over 12 months and there are 35 or fewer
    purchasers, each of whom has a pre-existing relationship with the issuer. A yes vote was to pass HR 2201 over
    arguments it could lead to fraudulent offerings.” [Voterama in Congress via GoErie.com, 11/12/17]

    Walters Voted For Consideration Of A Bill Allowing Startups To Sell Stock In Private Transactions
    Outside SEC’s Jurisdiction. In November 2017, Walters voted for: “Adoption of the rule (H Res 609) that
    would provide for House floor consideration of the bill (HR 2201) that would require an issuer of securities to
    meet a specific set of criteria in order for the issuer's transactions to constitute a sale of ‘nonpublic’ securities
    that are exempt from registration with the Securities and Exchange Commission and from state regulation.” The
    resolution was adopted 233-190. [HRes 609, Vote #617, 11/8/17; CQ, 11/8/17]

2010 Wall Street Reform
Note: Known colloquially as Dodd-Frank

2017: Walters Voted To Repeal Provisions Of Wall Street Reform, Including Prohibitions On Forced
Arbitration Clauses

Walters Voted For Passage Of The Joint Resolution Nullifying The Consumer Financial Protection Rule
Prohibiting Mandatory Arbitration Clauses. In July 2017, Walters voted for: “Passage of the joint resolution that
would nullify and disapprove of a Consumer Financial Protection Bureau rule that prohibits mandatory arbitration
clauses in consumer contracts related to financial services and products.” The joint resolution passed by a vote of
231-190. [H J RES 111, Vote #412, 7/25/17; CQ, 7/25/17]

    Walters Voted For Moving Forward With Consideration Of A Joint Resolution Nullifying The
    Consumer Financial Protection Rule Prohibiting Mandatory Arbitration Clauses. In July 2017, Walters
    voted for: “Adoption of the rule (H Res 468) that would provide for House floor consideration of the joint
    resolution (H J Res 111) that would nullify and disapprove of a Consumer Financial Protection Bureau rule that
    prohibits mandatory arbitration clauses in certain consumer contracts.” The rule was adopted by a vote of 233-
    188. [H RES 468, Vote #411, 7/25/17; CQ, 7/25/17]



                                                           129
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 130 of 665


Walters Voted For A Bill To Repeal Many Provisions Of The 2010 Dodd-Frank Law. In June 2017, Walters
voted for: “Passage of the bill that would overhaul financial industry regulations and repeal many provisions of the
2010 Dodd-Frank law. It would convert the Consumer Financial Protection Bureau into an executive agency funded
by annual appropriations and would modify operations at the Federal Reserve and at the Securities and Exchange
Commission. It would repeal the prohibition on banking entities engaging in proprietary trading and would modify
regulations governing the amount of capital that banks are required to maintain. It would also nullify the Labor
Department's April 2016 ‘fiduciary’ rule regarding standards for individuals who provide retirement investment
advice to act in the best interests of their clients.” The bill passed, 233-186. [HR 10, Vote #299, 6/8/17; CQ, 6/8/17]

Walters Voted For An Amendment To Roll Back Regulations For Mutual Holding Companies. In June 2017,
Walters voted for: “Faso, R-N.Y., amendment that would modify federal regulations governing the valuation
process for mutual holding companies in the event of a full conversion from mutual-form to stock-form of
ownership.” According to the Congressional Record, Rep. Faso said that the amendment “restores the dividend
waiver process to what it was prior to Dodd-Frank” for mutual holding companies.” The amendment was adopted,
235-184. [HR 10, Vote #297, 6/8/17; CQ, 6/8/17; Congressional Record, 6/8/17]

Walters Voted For Consideration Of A Bill That Would Repeal Many Provisions Of The Dodd-Frank Law.
In June 2017, Walters voted for: “Adoption of the rule (H Res 375) that would overhaul financial industry
regulations and repeal many provisions of the 2010 Dodd-Frank law. It would convert the Consumer Financial
Protection Bureau into an executive agency, modify operations at the Federal Reserve and at the Securities and
Exchange Commission, modify regulations governing the amount of capital that banks are required to maintain, and
repeal the prohibition on banking entities engaging in proprietary trading.” The rule was adopted, 231-188. [H Res
375, Vote #291, 6/7/17; CQ, 6/7/17]

2015: Walters Voted For A Bill That Would Roll Back Wall Street Reform

2015: Walters Voted For Legislation To Roll Back Or Delay Wall Street Reform Regulations. In January
2015, Walters voted for legislation that combined the text from eleven bills and would roll back or delay a number
of regulations in the Dodd-Frank financial reform law. “The most serious attack of the bunch came in the form of a
partial two-year delay of the Volcker Rule, which would ban banks from speculating in securities markets with
taxpayer money. The bill would have allowed Citigroup and JPMorgan Chase to hold onto almost $50 billion in
risky corporate debt packages known as collateralized loan obligations through 2019.” The bill passed, 271 to 154.
[HR 37, Vote #37, 1/14/15; Huffington Post, 1/10/14]

    Walters Voted Against Motion That Would Prohibit Individuals Who Finance Terrorism From
    Qualifying For Regulatory Exemptions. In January 2015, Walters voted against a motion that would
    disqualify anyone convicted of providing financial assistance to terrorist organizations or state sponsors of
    terrorism from regulatory relief under the underlying bill, the Promoting Job Creation and Reducing Small
    Business Burdens Act. The motion failed 183 to 242. [HR 37, Vote #37, 1/14/15; Motion to Recommit,
    1/14/15]

2015: Walters Voted To Weaken Wall Street Reform And Roll Back Rules Limiting Risky Bank
Investments. In January 2015, Walters voted for a bill “to relax some requirements under the 2010 Dodd-Frank
financial regulatory law. The measure would delay until July 2019 a provision of the law’s Volcker Rule intended
to limit risky investments by banks, and make other changes.” The vote failed to reach a 2/3 majority, 276 to 146.
[HR 37, Vote #9, 1/7/15; Bloomberg, 1/7/15]

Walters Opposed Wall Street Reform And Argued In Favor Of The CHOICE Act

2016: Walters Opposed Wall Street Reform, Argued In Favor Of The CHOICE Act. In July 2016, Walters
came out against Wall Street Reform, saying, “Six years ago today, the Dodd-Frank Act was signed into law. That
means for the last several years, American taxpayers have faced a greater chance of footing the bill for another
bailout and small banks have crumbled under the weight of this 2,300-page, misguided legislation. We understand

                                                         130
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 131 of 665


the crippling effects the Dodd-Frank Act has on our economy, and House Republicans have a #BetterWay:
better.gop” [Rep. Mimi Walters’ Facebook page, posted 7/21/16]

    CHOICE Act Would Lessen Scrutiny Of Risky Banks And Eliminate Requirement That Banks Have
    Enough Funds In Case Of Failure. “The CHOICE Act wouldn’t completely repeal Dodd-Frank but rather
    change those provisions the banking industry particularly dislikes: regulators’ ‘orderly liquidation authority’ for
    winding down failing banks, a ‘stress test’ system banks consider opaque and burdensome, and the
    government’s discretion in deciding what institutions warrant heightened scrutiny, among others.” [Slate,
    2/01/17]

Commodities Regulation

2015: Walters Voted In Favor Of Bill That Would Restrict Ability Of Commodity Futures Trading
Commission To Regulate Wall Street Banks’ Overseas Trades

2015: Walters Voted For Consideration Of Bill Restricting Ability Of Commodity Futures Trading
Commission To Regulate Wall Streets’ Banks Overseas Trade. In June 2015, Walters voted for the
consideration of a bill reauthorizing the Commodity Futures Trading Commission. “The U.S. House of
Representatives passed legislation to curb the power of the nation’s top derivatives regulator, advancing the
measure over Democrats’ objections and in the face of a veto threat from President Barack Obama.The Republican-
led House on Tuesday voted 246-171, mostly along party-lines, for a bill that would renew the responsibilities of
the Commodity Futures Trading Commission while limiting its ability to regulate Wall Street banks’ overseas
trades. It also would force the CFTC to do more cost-analysis of its rules, a key requirement that could stall the
agency’s work.” The resolution passed 243 to 182. [H. Res. 288, Vote #274, 6/03/15; Bloomberg News, 6/09/15]

    Bloomberg News: Bill Would Force CFTC To Conduct Additional Cost Analysis Of Its Rules, “A Key
    Requirement That Could Stall The Agency’s Work.” “The U.S. House of Representatives passed legislation
    to curb the power of the nation’s top derivatives regulator, advancing the measure over Democrats’ objections
    and in the face of a veto threat from President Barack Obama. The Republican-led House on Tuesday voted
    246-171, mostly along party-lines, for a bill that would renew the responsibilities of the Commodity Futures
    Trading Commission while limiting its ability to regulate Wall Street banks’ overseas trades. It also would
    force the CFTC to do more cost-analysis of its rules, a key requirement that could stall the agency’s work.”
    [Bloomberg News, 6/09/15]

2015: Walters Voted For Weakening Federal Oversight Of American Financial Institutions Trading
Overseas. In June 2015, Walters voted for final passage of HR 2289, The Commodity End-User Relief Act of
2015. The bill limited “the CFTC’s authority to regulate cross-border derivatives trading. It would require the
agency to issue rules that allow U.S. firms to carry out trades in the eight largest foreign markets without U.S.
supervision, provided those countries have equivalent oversight.” The bill passed 246 to 171. [HR 2289, Vote #309,
6/09/15; CQ News, 6/09/15]

Consumer Credit

2015: Walters Co-Sponsored Legislation That Would Exempt Credit Bureaus From The Credit Repair
Organizations Act

2015: Walters Cosponsored The Facilitating Access To Credit Act Of 2015. [H.R. 347, 114th Congress,
introduced 1/14/15]

    Group Of Consumer Protection Organizations Said The Bill Would “Unnecessarily Allow Credit
    Bureaus To Be Exempt From Coverage By The Credit Repair Organizations Act.” “The undersigned
    national consumer organizations would like to express our strong opposition to H.R. 347 (Royce and Hinojosa),
    the misleadingly-named ‘Facilitating Access to Credit Act of 2015.’ This bill would unnecessarily allow credit
                                                       131
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 132 of 665


    bureaus to be exempt from coverage by the Credit Repair Organizations Act (CROA).” [Letter to
    Representatives Jeb Hensarling and Maxine Waters, 4/27/15]

Consumer Financial Protection Bureau

2015: Walters Voted To Mandate Private Sector Input On Federal Agency Rules, Expand Judicial Review,
And Restrict CFPB Funding

2015: Walters Voted To Mandate Private Sector Input On Federal Agency Rules, Expand Judicial Review,
And Restrict CFPB Funding. In February 2015, Walters voted for the Unfunded Mandates Information and
Transparency Act of 2015. “In a new GOP attempt to roll back federal regulations, the House passed a measure
Wednesday aimed at limiting agency rules that impose unfunded mandates. Lawmakers approved the bill 250-173,
after adding a provision that would restrict funding for the Consumer Financial Protection Bureau…The main part
of the bill (HR 50) would expand and modify the 1995 Unfunded Mandates Reform Act (PL 104-4) that requires all
federal agencies to consult with the private sector when developing rules... The measure would extend judicial
review of agency rules and permit a court to stay, enjoin or invalidate a rule if an agency fails to complete the
required UMRA analysis or adhere to the regulatory principles.” The bill passed 250 to 173. [HR 50, Vote #64,
2/04/15; CQ News, 2/4/15]

    Coalition For Sensible Safeguards: “The Unfunded Mandates Information and Transparency Act Lets
    Big Business Write The Rules.” “But the Coalition for Sensible Safeguards (CSS) says the bill would give
    businesses special access to regulators and block hypothetical future rules without the public knowing. ‘The
    Unfunded Mandates Information and Transparency Act lets big business write the rules,’ Katherine McFate,
    president of the Center for Effective Government and CSS co-chair, said in a statement. ‘It doesn’t improve or
    streamline the regulatory process, which is already plagued by hurdles and delays. This act would make it even
    more difficult for agencies to implement laws enacted by Congress.” [The Hill, 1/30/15]

    HR 50 Cut CFPB Funding By $36 Million. “Limits the total budget authority which the Consumer Financial
    Protection Bureau may request from the Federal Reserve to $550 million in FY 2016. This limitation is needed
    to ensure that the CFPB will comply with the requirements contained elsewhere within HR 50 without
    increasing their drawdown of funds from the federal reserve, which would otherwise add a direct spending cost
    to the bill. The limitation is set at $36 million below the CBO baseline projection for CFPB Budget Authority
    in FY 2016.” [HR 50, Amendment #4, 2/04/15]

Walters Voted To Limit Funding For The Consumer Financial Protection Bureau

Walters Voted To Limit Funding For Consumer Financial Protection Bureau. In April 2015, Walters voted for
a bill that limited funding for the CFPB. “Passage of the bill that would formally establish three advisory boards
with which the Consumer Financial Protection Bureau (CFPB) that must consult on matters regarding small
businesses, credit unions and community banks. The measure is offset by limiting funding for the CFPB in future
years. As amended, the bill would encourage the CFPB to ensure the participation of veteran-owned small-business
concerns as members of the Small Business Advisory Board.” The bill passed 235-183. [HR 1195, Vote #167,
4/22/15; CQ News, 4/22/15]

Walters Voted Against Allowing Individuals Or Companies Convicted Of Predatory Lending To Serve On
Consumer Financial Protection Bureau Boards

Walters Voted Against Prohibiting Individuals Or Companies Convicted Of Predatory Lending From
Serving On CFPB Boards. In April 2015, Walters voted against a motion that protected military bases and
veterans from predatory lenders. The motion would “prohibit individuals from serving as members of the any of the
advisory boards if within the last ten years they have been employed or acted as an agent of a company whose been
subject to a state or federal enforcement action for predatory lending or fraud against veterans or servicemembers.”
The motion was rejected, 184-234. [HR 1195, Vote #166, 4/22/15; CQ News, 4/22/15]
                                                        132
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 133 of 665



Fiduciary Rule

Walters Co-Sponsored And Voted Against Allowing The Labor Department To Adopt A Fiduciary Standard

2015: Walters Co-Sponsored Legislation That Would Prevent The Department Of Labor From Adopting A
Fiduciary Standard. [Library of Congress, H.R. 1090, 114th Congress, introduced 2/25/15]

    2015: Obama Administration Opposed HR 1090. “The Administration strongly opposes H.R. 1090 because
    the bill would derail an important Department of Labor rulemaking critical to protecting Americans' hard-
    earned savings and preserving their retirement security.” [Statement of Administration Policy via American
    Presidency Project, 10/26/15]

2015: Walters Voted Against Amendment To Allow Department Of Labor To Adopt Fiduciary Rule
Regarding Investment Advisors. Walters voted against amendment to HR 1090. “H.AMDT.732 to H.R.1090
Amendment sought to allow the Department of Labor to complete and adopt a rule to require that investment
advisers act solely in the best interests of the workers and retirees who rely upon them in making financial decisions
regarding their retirement.” The amendment failed 184 to 246. [HR 1090, Vote #574, 10/27/15]

2015: Walters Voted Against Bill To Prevent Department Of Labor From Issuing Fiduciary Rule “Setting
Standards Of Conduct For Brokers And Dealers Of Securities.” Walters voted against HR 1090, the Retail
Investor Protection Act. “H.R. 1090 would prohibit the Secretary of Labor from finalizing a regulation related to
certain investment advisors until the Securities and Exchange Commission (SEC) issues a final rule setting
standards of conduct for brokers and dealers of securities. The regulation that would be delayed by the bill will
define the circumstances under which an individual is considered to be a fiduciary when providing investment
advice to employee retirement and other benefit plans and their participants. Under current law, the SEC is
authorized to develop regulations that establish the same standards of conduct for brokers and dealers that are
already in place for investment advisors when providing advice to persons who use the information for personal
reasons.” [HR 1090, Vote #575, 10/27/15; Congressional Budget Office, 10/21/15]

    Bill Did Not Direct Securities And Exchange Commission To Issue Fiduciary Rule; Commission Had Not
    Proposed Rule. “Because the bill would not direct the SEC to issue a rule on standards of conduct, CBO
    expects that implementing H.R. 1090 would not affect the SEC’s workload or its costs. Enacting H.R. 1090
    would not affect direct spending or revenues; therefore, pay-as-you-go procedures do not apply.” [HR 1090,
    Vote#575, 10/27/15; Congressional Budget Office, 10/21/15]

    TIME Money, Ian Salisbury Opinion: Bill Did Not Prohibit Instituting Of Fiduciary Standard, But
    Required Department Of Labor To Defer To Securities And Exchange Commission’s Parallel Efforts.
    “To be sure, the mechanics get a bit more complicated: Tuesday’s bill technically doesn’t nix the fiduciary
    standard. It requires the Labor Department to defer to the Securities and Exchange Commission’s parallel
    efforts. There is some merit to that: It is certainly possible to quibble about the Labor Department’s proposal.
    But given the fact that many of the same lawmakers who voted for latest bill have also fought to squelch the
    S.E.C.’s own efforts, it seems unlikely their objections are purely a matter of defending bureaucratic
    jurisdiction.” [TIME Money, Ian Salisbury Opinion, 10/28/15]

    TIME Money, Ian Salisbury Opinion: Bill Preventing Rule To Protect Retail Investors Was “In True, It-
    Can-Only-Happen-In-Washington-Style.” “On Tuesday, the House passed, ‘The Retail Investor Protection
    Act.’… Confused? You should be. In true, it-can-only-happen-in-Washington-style, the Act actually prevents
    the Department of Labor from implementing a rule retail investor advocates have been promoting for close to a
    decade. As Morningstar analyst and long-time industry watcher John Rekenthaler recently lamented, ‘George
    Orwell would be amused.” [TIME Money, Ian Salisbury Opinion, 10/28/15]



                                                         133
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 134 of 665


2016: Walters Voted For A Resolution Disapproving Labor Department’s Expansion Of “Fiduciary Rule”
To Cover Conflict-Of-Interest Risks By Retirement Advisors. In April 2016, Walters voted for a joint resolution
blocking a Labor Department rule imposing the ‘fiduciary rule’ for retirement advisers. The measure “would
invalidate a rule to define ‘fiduciary’ as anyone compensated for individualized retirement investment advice, thus
requiring them to act in the best interest of their clients…Financial advisers claim that brokers’ regulatory costs and
liability concerns would increase if the rule goes into effect. But supporters argue the new guidelines would close
loopholes that have allowed retirement advisers to promote substandard investment options for their own financial
benefit.” The resolution passed, 234 to 183. [H J Res 88, Vote #176, 4/28/16; CQ Roll Call, 4/21/16]

Predatory Lending

2015: Walters Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue
Predatory Loans

2015: Walters Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue
Predatory Loans. In November 2015, Walters voted for legislation that would prevent borrowers from filing
claims against holders of loans that contain abusive and harmful terms. “Under the bill, depository institutions that
hold a loan in portfolio would receive a legal safe harbor even if the loan contains terms and features that are
abusive and harmful to consumers. The bill would limit the right of borrowers to file claims against holders of such
loans and against mortgage originators who directed them to the loans, the White House said.” The bill passed the
House, 255 - 174. [HR 1210, Vote #636, 11/18/15; Housing Wire, 11/18/15]

Regulatory Development Process

2015: Walters Co-Sponsored Legislation That Would Make It More Difficult To Regulate The Financial
Sector

2015: Walters Co-Sponsored The TAILOR Act Of 2015. [H.R. 2896, 114th Congress, introduced 6/25/16]

    2016: Group Of Consumer Organizations Said The TAILOR Act Would “Undermine The Established
    Notice And Comment Process In Place For Financial Regulations.” “The undersigned consumer groups
    oppose the Taking Account of Institutions with Low Operation Risk Act of 2015 (H.R. 2896) and amendments
    that will put consumers at risk from dangerous products or practices and undermine the established notice and
    comment process in place for financial regulations. If adopted, the TAILOR Act could allow financial
    institutions to justify and exploit potentially dangerous loopholes, create confusion in the marketplace and
    cause unnecessary delays in the adoption of important consumer protections. Prudential and consumer
    regulators already have broad discretion in the application of their rulemakings. The proposal, review and
    comment process is the appropriate means through which particular accommodations should be considered, as
    they have been throughout the development of regulations under Dodd-Frank. We urge you to vote no on H.R.
    2896 and any amendments.” [Letter to the Committee on Financial Services, 3/1/16]

Other Votes

Walters Voted For An Amendment To Allow Pooled Investment Funds With A Fixed Number Of Shares To
Benefit From A Streamlined Registration Process That Bigger Companies Use. In June 2017, Walters voted
for: “Hollingsworth, R-Ind., amendment that would allow certain closed-end companies registered as investment
companies to be considered ‘well-known seasoned issuers’ under federal regulations.” According to the
Congressional Record, Rep. Hollingsworth said, this amendment would allow “companies that meet certain criteria
to have the same equivalence as bigger companies that also have access to capital markets by making them
available to those fast lanes that allow them to issue shares.” The amendment was adopted, 231-180. [HR 10, Vote
#296, 6/8/17; CQ, 6/8/17; Congressional Record, 6/8/17]


                                                         134
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 135 of 665




                                  135
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 136 of 665



Civil Rights & Liberties

                                                  Significant Findings

       Walters co-sponsored legislation that advocacy groups said “would treat people with disabilities as
        second-class citizens.”

       Walters voted to block a resolution affirming that the Holocaust occurred and that it targeted Jews.

       Walters voted to delay a resolution that would require the removal of all Confederate symbols from U.S.
        Capitol grounds.

       Walters voted to block restoration of federal oversight to protect the right to vote


Religious Freedom

2017: Walter Voted For An Ammendment That Would Commission A Study Targetting Supposed
Links Between Terrorism And Islamic Doctrine

Walters Voted For An Amendment Commissioning A Study To Determine The Role Islamic Rhetoric Played
In Fomenting Violent Extremism. In July 2017, Walters voted for: “Franks, R-Ariz., amendment that would
require the secretary of Defense to conduct two concurrent strategic assessments of the use of violent or unorthodox
Islamic religious doctrine to support extremist or terrorist messaging and justification, and would require the
secretary to submit to Congress the results of the assessments.” The amendment failed by a vote of 208-217. [H R
2810, Vote #372, 7/14/17; CQ, 7/14/17]

    POLITICO: The Franks Amendment “Called For The Pentagon To Identify Islamic Leaders Who
    Preach Peaceful Beliefs Versus Those Who Espouse Extremist Views.” “The House on Friday rejected a
    controversial GOP proposal identifying “Islamic religious doctrines, concepts or schools of thought” that could
    be used by terrorist groups — something opponents say is unconstitutional and will lead to the targeting of
    Muslims. More than 20 centrist Republicans joined with Democrats to defeated the amendment, 208 to 217.
    Drafted by conservative Rep. Trent Franks (R-Ariz.), the proposal called for the Pentagon to identify Islamic
    leaders who preach peaceful beliefs versus those who espouse extremist views.” [Politico, 7/14/17]

    POLITICO: The Franks Amendment Would Require The Pentagon To Conduct “Strategic
    Assessments” And Specifically Identify Religious Doctrines And Concepts That “Extremists Use To
    Recruit Potential Terrorists, Radicalize Them And Ultimately Justify Their Heinous Acts.” “The
    amendment would require the Defense Department to conduct ‘strategic assessments of the use of violent or
    unorthodox Islamic religious doctrine to support extremist or terrorist messaging and justification.’ The
    proposal requires the assessment to identify religious doctrines and concepts that extremists use to recruit
    potential terrorists, radicalize them and ultimately justify their heinous acts. It also asks Pentagon officials for
    ‘recommendations for identifying key thought leaders or proponents.’ The proposal also requires the Pentagon
    to identify Islamic schools of thought that could be used to counter jihadist views, as well as leaders who are
    preaching these sorts of doctrines.” [Politico, 7/14/17]

Americans With Disabilities



                                                          136
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 137 of 665


2015: Walters Co-Sponsored Legislation That One Advocacy Group Said “Would Treat People
With Disabilities As Second-Class Citizens”

Walters Co-Sponsored A Bill That Would Make It Harder To Enforce The Americans With Disabilities Act
Via Lawsuit

2015: Walters Co-Sponsored The ADA Education And Reform Act Of 2015, A Bill Creating Numerous
Barriers For People with Disabilities Who Seek To Enforce The ADA. According to the Congress.gov Bill
Summary, “The bill prohibits persons from, and subjects violators to a criminal fine for, sending demand letters or
other pre-suit notifications alleging a violation of ADA public accommodation requirements if the notification does
not specify the circumstances under which an individual was actually denied access. The notification must specify:
(1) the address of property, (2) the specific ADA sections alleged to have been violated, (3) whether a request for
assistance in removing an architectural barrier was made, and (4) whether the barrier was permanent or temporary.
The bill also prohibits commencement of civil action based on the failure to remove an architectural barrier to
access into an existing public accommodation unless: (1) the aggrieved person has provided to the owners or
operators a written notice specific enough to identify the barrier, and (2) the owners or operators fail to provide the
person with a written description outlining improvements that will be made to improve the barrier or they fail to
remove the barrier or make substantial progress after providing such a description. The Judicial Conference of the
United States must develop a model program to promote alternative dispute resolution mechanisms to resolve such
claims. The model program should include an expedited method for determining relevant facts related to such
barriers and steps to resolve accessibility issues before litigation.” [H.R. 3765, 114th Congress, introduced 10/20/15]

The American Association Of People With Disabilities Opposed The Bill, Said It “Would Treat People With
Disabilities As Second-Class Citizens”

American Association Of People With Disabilities: Bill Would “Would Treat People With Disabilities As
Second-Class Citizens.” “Recently, a series of ‘notification’ bills have been targeting the Americans with
Disabilities Act (ADA) in an attempt to erect more barriers to enforcing the rights of people with disabilities. The
latest ‘notification’ act is HR 3765, also known as the ADA Education and Reform Act of 2016. It is possible that
HR 3765 will come up for a vote in the House of Representatives this month so we need your help and immediate
action to block this harmful legislation. If this bill is allowed to pass the House it could serve as a starting point for
future negative legislation next year and beyond. HR 3765, the ADA Education and Reform Act of 2016, would
eliminate the responsibility of businesses to address their obligations under the ADA. This bill would treat people
with disabilities as second-class citizens. A summary of the bill can be found here.” [American Association of
People with Disabilities, 9/7/16]

Anti-Semitism

2017: Walters Voted To Block A Resolution Affirming That The Holocaust Occurred And That It
Targeted Jews

2017: Walters Voted To Block A Resolution “Affirming That The Holocaust Occurred And That It Targeted
Jews […] After The White House Omitted Mention Of Jews In [Its] International Holocaust Remembrance
Day Statement.” In February 2017, Walters voted for the “Byrne, R-Ala., motion to order the previous question
(thus ending debate and the possibility of amendment) on the rule (H Res 91)…” The motion was agreed to by a
vote of 234-187. According to the St. Louis Post-Dispatch, “The House on Feb. 7 blocked, 234-187, a Democratic
bid to force floor debate on a resolution affirming that the Holocaust occurred and that it targeted Jews. Democrats
raised this issue after the White House omitted mention of Jews in the International Holocaust Remembrance Day
statement it released Jan. 27. Six million Jews died in the Holocaust carried out by German leader Adolf Hitler and
his Nazi regime between 1933-1945.” A yes vote was a vote to block the resolution. [HRes 91, Vote #81, 2/7/17;
St. Louis Post-Dispatch, 2/13/17; CQ, 2/7/17; Democratic Leader—Previous Questions, 2/7/17]


                                                           137
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 138 of 665


Confederate Symbols

2016: Walters Voted To Prohibit Display Of Confederate Flag Imagery In VA Cemeteries

2016: Walters Voted To Prohibit Display Of Confederate Flag Imagery In VA Cemeteries. In May 2016,
Walters voted for an amendment “that would prohibit the use of appropriated funds to display Confederate flag
imagery in Veterans Administration cemeteries.” The amendment passed, 265-159. [CQ Floor Votes, 5/19/16; HR
4974, Vote #223, 5/19/16]

2016: Walters Voted To Allow Schools With ROTC Programs To Fly The Confederate Flag

2016: Walters Voted To Allow On Reserve Officers' Training Corps Units At Educational Institutions Fly
The Confederate Flag. In May 2016, Walters voted against a motion “to recommit the bill to the House Armed
Services Committee with instructions to report back to the House immediately with an amendment that would
eliminate an exception to a proposed prohibition on Reserve Officers’ Training Corps units at educational
institutions that display the Confederate flag.” According to the Democratic Leader website, the motion would
“strike an exception inserted by Republicans at markup that would allow schools like the Citadel to continue to fly
the Confederate flag while retaining an ROTC program. The Motion to Recommit would also strike section 1094 of
the bill, which would allow religious organizations contracting with the federal government to discriminate against
LGBT individuals whom they may employ, in blatant violation of President Obama’s Executive Order prohibiting
federal contractors discriminating against LGBT people in employment.” The motion failed 181-243. [CQ Floor
Votes, 5/18/16; HR 4909, Vote #215, 5/18/16; Democratic Leader, MTRs]

2015: Walters Voted To Delay A Resolution That Would Require Removal Of All Confederate
Symbols From The House

2015: Walters Voted To Delay A Resolution That Would Require Removal Of All Confederate Symbols
From The House. In June 2015, Walters voted To Delay a “privileged resolution that would require the Speaker of
the House to remove all symbols of the Confederacy from the House wing of U.S. Capitol and donate such symbols
to the Library of Congress.” The motion passed 240-184 [HR 341, Vote #385, 6/25/15; CQ Floor Votes, 6/25/15]

    The Hill: House Delays Floor Vote On Removing Confederate Symbol From Capitol. “The House referred
    a resolution on Thursday that would remove symbols of the Confederacy from the Capitol and adjacent office
    buildings to the committee level for possible later consideration. … [Democratic Rep. Bennie] Thompson’s
    resolution is privileged, which forces the House to expedite its consideration. The House vote on Thursday of
    240-184 sends his resolution to the House Administration Committee for further review, instead of immediately
    voting on the measure. Democrats uniformly opposed the move to delay consideration, while all but one
    Republican voted in favor.” [The Hill, 6/25/15]

2015: Walters Voted To Block Consideration Of Removing Any State Flag Containing The
Confederate Battle Flag From US Capitol Grounds

2015: Walters Voted To Block Consideration Of Removing Any State Flag Containing The Confederate
Battle Flag From US Capitol Grounds. In July 2015, Walters voted To Block consideration of a vote to “call for
an immediate vote on Leader Pelosi’s privileged resolution to remove any state flag containing the Confederate
Battle flag from the U.S. Capitol grounds.” The previous question carried, 238-185. The previous question passed,
238 to 185. A vote against the previous question would have allowed the bill to be considered. [H RES 355, Vote
#425, 7/09/15; Democratic Leader – Previous Questions, 7/09/15]




                                                       138
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 139 of 665


2015: Walters Voted To Refer A Motion To Remove Any State Flag Containing The Confederate
Battle Flag From US Capitol Grounds To The House Administration Committee

2015: Walters Voted To Refer A Motion To Remove Any State Flag Containing The Confederate Battle Flag
From US Capitol Grounds To The House Administration Committee. In July 2015, Walters voted for a motion
to refer a privileged resolution to “remove any state flag containing the Confederate Battle flag - images of hate and
division in our nation's history that deserve to be stored in a museum and not displayed in a place of honor in the
United States Capitol” to the House Administration Committee. The motion passed, 238 to 176. [H RES 355, Vote
#426, 7/09/15; CQ Floor Votes, 7/09/15; Democratic Leader – Previous Questions, 7/09/15]

2015: Walters Voted To Block Consideration Of A Resolution That Forced The Removal Of State
Flags Containing The Confederate Battle Flag From The U.S. Capitol Grounds

2015: Walters Voted To Block Consideration Of A Resolution That Forced The Removal Of State Flags
Containing The Confederate Battle Flag From The U.S. Capitol Grounds. In July 2015, Walters voted To
Block consideration “for an immediate vote on Leader Pelosi’s privileged resolution to remove any state flag
containing the Confederate Battle flag from the U.S. Capitol grounds.” A vote against the previous question was to
force the vote on removing state flags containing the Confederate battle flag from the U.S. Capitol grounds. The
motion to order the previous question passed, 242 to 185. [H Res 350, Vote #429, 7/09/15; Democratic Leader –
Previous Questions, 7/09/15]

Eminent Domain

2007: Walters Said Californians Deserved Protection From Eminent Domain Abuse

2007: Walters: “Californians Deserve Real Protection From Eminent Domain Abuse.” “In contrast,
Assemblywoman Mimi Walters, R-Laguna Niguel, has introduced Assembly Constitutional Amendment 2, which
would amend state law to protect the private property rights of all Californians by prohibiting the government from
taking private property for financial gain. The measure will be heard during next Tuesday's hearing of the
Assembly Judiciary Committee. ‘Californians deserve real protection from eminent domain abuse, and I am
disappointed that the majority party failed to stop government from seizing people's property for private purposes
once and for all,’ said Walters. ‘I hope we can work together to take whatever steps are necessary to defend the
private property rights of all Californians, and protect people's homes and businesses from eminent domain abuse.”
[California State Assembly Republican Caucus, Press Release via US States News, 7/3/07]

Enforcement Of Civil Rights Protections

2017: Walters Voted Against Exempting Alleged Constitutional Or Civil Rights Violations From
The Lawsuit Reduction Act

2017: Walters Voted Against Exempting Alleged Constitutional Or Civil Rights Violations From The
Lawsuit Reduction Act. In March 2017, Walters voted against the “Conyers, D-Mich., amendment that would
exempt from the bill's provisions actions alleging a violation of a constitutional or civil right.” The amendment was
rejected in Committee of the Whole by a vote of 190-227. [HR 720, Vote #155, 3/10/17; CQ, 3/10/17]

National Security

When The FBI Tried To Get Apple To Unlock An iPhone Belonging To The One of The San
Bernardino Killers, Walters Said It Was A “Very Difficult Issue”

                                                         139
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 140 of 665


VIDEO: 2016: When The FBI Tried To Get Apple To Unlock An iPhone Belonging To The One of The San
Bernardino Killers, Walters Said It Was A “Very Difficult Issue.” BOLTON: “Apple and the FBI will testify
before the House Judiciary Committee tomorrow. It's going to be Apple's first appearance before Congress since
the company received an order to break security measures on an iPhone used by one of the San Bernardino killers.
Republican Congresswoman, House Judiciary Committee member, Mimi Walters is with me now.
Congresswoman, thank you for the time. Bill Gates is with the FBI. Almost all other tech leaders are with Apple.
Which side are you on? Should Apple unlock this phone for the FBI?” MIMI WALTERS, U.S. HOUSE
JUDICIARY COMMITTEE MEMBER: “We need to recognize that this is a very difficult issue. In fact, this is the
debate goes at the heart of what the framers discussed when they were developing the Fourth Amendment. And
now we have technology in modern society and technology moves so much quicker than government does, so much
quicker that sometimes it's difficult to understand.” [Fox Business, Risk & Reward, 2/29/16]

Voting Rights

2015: Walters Voted To Block Restoration Of Federal Oversight To Protect The Right To Vote

2015: Walters Voted To Block Restoration Of Federal Oversight To Protect The Right To Vote. In November
2015, Walters voted for a motion to block consideration of a vote on the “Voting Rights Advancement Act, which
would restore federal oversight to protect the most sacred right and responsibility of American citizenship; the right
to vote.” The previous question carried, 241-178. A vote against the previous question would call for an immediate
vote on the Voting Rights Advancement Act. [H Res 507, Vote #583, 11/3/15; Democratic Leader – Previous
Questions, 11/3/15]




                                                         140
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 141 of 665


Crime & Public Safety Issues

                                                Significant Findings

      Walters voted for legislation that would reduce funding to the Department of Justice.

      Walters voted against legislation that would have prohibited the Department of Justice from preventing
       states from establishing their own marijuana laws.


2017 Crime And Public Safety Votes

Walters Voted To Advance A Bill Intended To Protect Minor Atheletes From Abuse But Would
Also Criminalize Consunsual Sexual Activites Between Minors

Walters Voted For Consideration Of A Bipartisan Bill That Protected Minor Athletes From Abuse And Of
A Bill That Would Criminalize Consensual Sexual Activity Between Minors. In May 2017, Walters voted for:
“Adoption of the rule (H Res 352) that would provide for House floor consideration of the bill (HR 1973) that
would require adults authorized to interact with minors or amateur athletes to report any suspected incidents of
child abuse to the sport's governing body. It would also provide for consideration of the bill (HR 1761) that would
make the production of child pornography a crime regardless of whether the conduct with the minor was initiated
for the purposes of producing such content.” The rule was adopted, 239-179. [H Res 352, Vote #276, 5/24/17; CQ,
5/24/17]

    The Rule Allowed For Consideration Of HR 1973, A Bipartisan Bill, And For HR 1761, A Bill That
    Could Subject Teenagers To Criminal Charges For Consentual Sexual Activity. According to the
    Congressional Record, “The House agreed to H. Res. 352, providing for consideration of the bill (H.R. 1973) to
    prevent the sexual abuse of minors and amateur athletes by requiring the prompt reporting of sexual abuse to
    law enforcement authorities; providing for consideration of the bill (H.R. 1761) to amend title 18, United States
    Code, to criminalize the knowing consent of the visual depiction, or live transmission, of a minor engaged in
    sexually explicit conduct,” which could subject teenagers to criminal charges for consensual sexual activity.
    [Congressional Record, 5/24/17]

    Walters Voted Against An Amendment To Limit Prison Time To One Year For Teenagers Under The
    Age Of 19 Convicted On Child Pornography Charges As Long As The Minor Involved Is At Least 15-
    Years-Old. In May 2017, Walters voted against: “Jackson Lee, D-Texas, amendment that would limit, to one
    year, a term of imprisonment for individuals convicted of child pornography crimes who are 19 years old or
    younger and the minor involved is 15 years old or older, as long as the minor was not more than four years
    younger than the individual who committed the violation and the sexual conduct that occurred was consensual.”
    The amendment was rejected, 238-180. [HR 1761, Vote #283, 5/25/17; CQ, 5/25/17]

Walters Voted For Stripping Social Security Benefits From Individuals With Outstanding
Warrants Or In Violation Of Parole Or Probation

Walters Voted For Stripping Social Security Benefits From Individuals Subject To An Outstanding Felony
Arrest Warrant Or In Violation Of Parole Or Probation. In September 2017, Walters voted for: “Passage of the
bill that would prohibit, beginning in 2021, the payment of social security benefits to an individual who is the
subject of an outstanding arrest warrant for committing a felony or for violating a condition of parole or probation.”
The bill passed by a vote of 244-171. [HR 2792, Vote #543, 9/28/17; CQ, 9/28/17]


                                                         141
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 142 of 665


    Walters Voted For Adopting The Rule That Would Provide For House Floor Consideration Of
    Authorization For The Maternal, Infant And Early Childhood Home Visiting Program. In September
    2017, Walters voted for: “Adoption of the rule (H Res 533) that would provide for House floor consideration of
    the bill (HR 2824), that would authorize, through fiscal 2022, $400 million a year for the Maternal, Infant and
    Early Childhood Home Visiting program created under the 2010 health care overhaul, and for consideration of
    the bill (HR 2792), that would prohibit, beginning in 2021, the payment of social security benefits to an
    individual who is the subject of an outstanding arrest warrant for committing a felony or for violating a
    condition of parole or probation. The rule would also provide for the text of the Control Unlawful Fugitive
    Felons Act (HR 2792), as passed by the House, if passed by the House, to be incorporated into the text of the
    Increasing Opportunity through Evidence-Based Home Visiting Act (HR 2824) during the engrossment of HR
    2824.” The rule was adopted by a vote of 230-190. [H RES 533, Vote #533, 9/26/17; CQ, 9/26/17]

Walters Voted For A Bill Allowing Probation Officers To Arrest Third Parties Who Impeded Their
Official Duties

Walters Voted For Granting Probation Officers The Authority To Arrest Third Parties For Impeding Them
In Their Official Duties. In May 2017, Walters voted for: “Passage of the bill that would authorize probation
officers, during the course of their official duties, to arrest an individual without a warrant if there is probable cause
that the individual has assaulted or impeded the officer. It would require the Administrative Office of the United
States Courts to issue rules and regulations governing probation officers' use of expanded arrest authority.” The bill
passed, 229-177. [HR 1039, Vote #268, 5/19/17; CQ, 5/19/17]

    Walters Voted Against An Amendment To The Probation Officer Arrest Authority That Would Require
    The GAO To Report On The Impact Of The Underlying Legislation. In May 2017, Walters voted against:
    “Jackson Lee, D-Texas, amendment that would require the Government Accountability Office to report to
    Congress on the results of the bill's expansion of arrest authority for probation officers, including if any harm
    resulted from the exercise of the expanded authority. It would also sunset the bill's expanded arrest authority 30
    months after the bill's enactment.” The amendment failed, 178-229. [HR 1039, Vote #267, 5/19/17; CQ,
    5/19/17]

    Walters Voted For Consideration Of A Bill Granting Probation Officers The Authority To Arrest Third
    Parties For Impeding Them In Their Official Duties. In May 2017, Walters voted for: “Adoption of the rule
    (H Res 324) that would provide for House floor consideration of the bill that would authorize probation
    officers, during the course of their official duties, to arrest an individual without a warrant if there is probable
    cause that the individual has assaulted or impeded the officer.” The rule was adopted, 230-184. [H Res 324,
    Vote #264, 5/18/17; CQ 5/18/17]

Walters Voted For The Thin Blue Line Act, Requiring Courts & Juries To Consider Attempted
Murder Of Law Enforcement Officers An Aggravating Factor In Imposing The Death Sentence.

Walters Voted For The Thin Blue Line Act, Requiring Courts & Juries To Consider Attempted Murder Of
Law Enforcement Officers An Aggravating Factor In Imposing The Death Sentence. In May 2017, Walters
voted for: “Passage of the bill that would require courts and juries to consider if a defendant killed or attempted to
kill a state law enforcement officer, local law enforcement officer or first responder as an aggravating factor when
determining whether to impose the death sentence on a defendant.” The bill passed, 271-143. [HR 115, Vote #265,
5/18/17; CQ, 5/18/17]

    Walters Voted For Consideration Of A Bill Requiring Courts & Juries To Consider Attempted Murder
    Of Law Enforcement Officers An Aggravating Factor In Imposing The Death Sentence. In May 2017,
    Walters voted for: “Adoption of the rule (H Res 323) that would provide for House floor consideration of the
    bill that would provide for House floor consideration of the bill that would require courts and juries to consider
    if a defendant killed or attempted to kill a state law enforcement officer, local law enforcement officer or first


                                                           142
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 143 of 665


    responder as an aggravating factor when determining whether to impose the death sentence on a defendant.”
    The rule was adopted, 233-184. [HR 115, Vote #260, 5/5/17; CQ, 5/5/17]

Department of Justice Funding

Walters Voted For A DOJ Spending Bill That Included What The White House Considered
Insufficient Funding Levels

2015: Walters Voted For Consideration Of Bill Providing For $51.4 Billion In Funding For The Departments
Of Justice And Commerce. In June 2015, Walters voted for a resolution providing for the consideration of H.R.
2557 and H.R. 2578. According to CQ Bill Track, “A resolution providing for consideration of HR 2577, a bill
making appropriations for the Departments of Transportation, and Housing and Urban Development, and related
agencies for the fiscal year ending Sept. 30, 2015, and for other purposes, and providing for consideration of HR
2578, bill making appropriations for the Departments of Commerce and Justice, Science and related agencies for
the fiscal year ending Sept. 30, 2015, and for other purposes.” According to the Hill, “The House on Wednesday
passed the fourth of a dozen spending bills for fiscal 2016, funding the Justice and Commerce departments as well
as science agencies. Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments
regarding gun control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana. Passage of the bill came
after the White House threatened to veto the legislation because of insufficient funding levels, capped by
sequestration, and controversial policy riders that would undermine President Obama’s policy to normalize
relations with Cuba, relax gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay
prison to the United States.” The resolution passed 242 to 180. [H. Res. 287, Vote #268, 6/02/15; CQ Bill Track,
6/1/15; The Hill, 6/3/15]

Walters Repeatedly Voted For Legislation That Would Reduce Funding For The Department Of
Justice

2015: Walters Voted For Spending Bill That Would Underfund The Department Of Justice. In June 2015,
Walters voted for Justice and Commerce spending bill that underfunded agencies. “The House on Wednesday
passed the fourth of a dozen spending bills for fiscal 2016, funding the Justice and Commerce departments as well
as science agencies. Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments
regarding gun control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana. Passage of the bill came
after the White House threatened to veto the legislation because of insufficient funding levels, capped by
sequestration, and controversial policy riders that would undermine President Obama’s policy to normalize
relations with Cuba, relax gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay
prison to the United States.” The amendment failed, 208 to 215. [HR 2578, Vote #297, 6/03/15; The Hill, 6/3/15]

2015: Walters Voted Against Amendment That Proposed Cutting Funding In The Commerce-Justice-
Science Appropriations Bill By 2.48 Percent. In June 2015, Walters voted against an amendment that proposed
cutting funding in the Commerce-Justice-Science appropriations bill by 2.48%. The amendment failed 134 to 290.
[HR 2578, Vote #292; On Agreeing to the Amendment, 6/3/15]

2015: Walters Voted For An Amendment Cutting $1 Million From Justice Department. In June 2015, Walters
voted for an amendment cutting $1 million from the Justice Department’ general legal activities. “House Vote 273
Fiscal 2016 Commerce-Justice-Science Appropriations — Justice Department General Legal Activities. Gosar, R-
Ariz., amendment that would reduce funding for Justice Department general legal activities by $1 million, and
increase the spending reduction account by $1 million.” The amendment passed 228 to 198. [H.R. 2578, Gosar
Amendment, Vote #273, 6/02/15; CQ Bill Tracker, 6/2/15]

Marijuana



                                                       143
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 144 of 665


Hemp Growers

2015: Walters Voted Against An Amendment That Prohibited The DOJ And DEA From Enforcement
Actions Against Commercial Hemp Growers

2015: Walters Voted Against An Amendment That Prohibited The DOJ And DEA From Enforcement
Actions Against Commercial Hemp Growers. In June 2015, Walters voted against an amendment that prohibited
the DOJ and DEA from taking enforcement actions against commercial hemp growers. The amendment passed 289
to 132. [HR 2578, Vote #288, 6/3/15; On Agreeing to the Amendment, 6/3/15]

State Legalization And Federal Enforcement

2015: Walters Voted Against Prohibiting The Justice Department From Preventing States From
Establishing Their Own Rules Governing The Use, Distribution, Cultivation Or Possession Of Marijuana

2015: Walters Voted Against An Amendment That Would Have Prohibited The Department Of Justice
From Preventing States From Establishing Their Own Rules Governing The Use, Distribution, Cultivation
Or Possession Of Marijuana. In June 2015, Walters voted against an amendment that that would have prohibited
the Department of Justice from preventing states from establishing their own rules governing the use, distribution,
cultivation or possession of marijuana. “Marijuana advocates have their sights set on legalization after lawmakers
approved a number of pot-friendly measures Wednesday in a government spending bill. The marijuana vote-a-rama
was capped off by a provision that would prohibit the Department of Justice (DOJ) from interfering with state
medical marijuana laws. But it’s a marijuana amendment that was rejected that has pot advocates even more
excited. A provision that would have blocked the Justice Department from interfering with state laws permitting the
use of recreational marijuana came just a few votes shy of passing. The measure would have essentially ended the
federal prohibition on pot, advocates say … An amendment from Reps. Tom McClintock (R-Calif.) and Jared Polis
(D-Colo.) would have blocked the DOJ from interfering with any state marijuana law, including laws that permit
the recreational use of pot. The provision failed, but not before garnering 206 votes, just a handful shy of the
number needed to be approved.” The amendment failed 206 to 222. [HR 2578, Vote #285; On Agreeing to the
Amendment, 6/3/15; The Hill, 6/3/15]

2015: Walters Voted Against An Amendment That Stopped Use Of Federal Funds To Prevent States From
Establishing Laws Related To Cannibidiol Oil. In June 2015, Walters voted against an amendment that stopped
use of federal funds to prevent states from establishing laws related to cannibidiol oil. “An amendment by Rep.
Suzanne Bonamici, D-Oregon, that would block federal money from being used to prevent states from allowing the
use, distribution, possession, or cultivation of industrial hemp also passed. So did an amendment from Rep. Scott
Perry, R-Pennsylvania, would prevent federal funds from stopping states from implementing laws relating to
cannabidiol oil.” The amendment passed 297 to 130. [HR 2578, Vote #286; On Agreeing to the Amendment,
6/3/15; NBC News, 6/3/15]

2015: Walters Voted Against Prohibiting The Use Of Funds To Prevent States From Creating Laws That
Authorize Use And Distribution Of Hemp Laws

Voted Against Prohibiting The Use Of Funds To Prevent States From Creating Laws That Authorize Use
And Distribution Of Hemp Laws. In June 2015, Walters voted against an amendment to the Commerce, Justice,
Science, and Related Agencies Appropriations Act, that “prohibits the use of funds to prevent a State from
implementing its own State laws that authorize the use, distribution, possession, or cultivation of industrial hemp.”
The amendment passed 282-146. [HR 2578, Vote #280, 6/3/15]


Defense Issues

                                                         144
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 145 of 665



                                                Significant Findings

      Walters voted to grant Gen. Mattis an exemption on the prohibition of newly-retired officers from
       serving as Secretary of Defense.

      Walters voted against ensuring a pay raise for servicemembers & to ensure they were paid in event
       of government shutdown.


Secretary Of Defense

Walters Voted To Grant Gen. James Mattis An Exemption On The Prohibition Of Newly-Retired
Officers From Serving As Secretary Of Defense

Walters Voted To Grant Gen. James Mattis An Exemption On The Prohibition Of Newly-Retired Officers
From Serving As Secretary Of Defense. In January 2017, Walters voted for “passage of the bill that would allow
the first person to be confirmed secretary of Defense after the bill's enactment to serve in the position, even if the
individual has not been retired from the military for seven years, so long as the person has been retired for at least
three years. The bill would thus provide an exemption for President-elect Donald Trump's pick for the position,
retired Marine Corps Gen. James Mattis, from a requirement for a seven-year waiting period before former
servicemembers can be appointed to Defense secretary.” The bill passed (thus cleared for the president) by a vote of
268-151. [S 84, Vote #59, 1/13/17; CQ, 1/13/17]

Military Personnel

Walters Voted Against Ensuring Pay Raises For Service Members & That They Were Paid During
Government Shutdown

2015: Walters Voted Against Ensuring A Pay Raises For Servicemembers & To Ensure They Were Paid In
Event Of Government Shutdown. In May 2015, Walters voted against a motion to recommit that would ensure a
2.3% pay increase for fiscal year 2016 for servicemembers and would ensure that servicemembers are paid in the
event of a government shutdown. [HR 1735, Vote #238, 5/15/15; CQ Floor Votes, 5/15/15]

Walters Co-Sponsored Legislation That Would Criminalize Cyber Harassment In The Military

2017: Walters Co-Sponsored Legislation That Would Criminalize Cyber Harassment In The Military.
“Sadly, men and women serving in our armed forces experience unacceptably high rates of sexual assault. These
service members also face cyber-harassment and the distribution of intimate photos and videos on social media, as
evidenced by the recent ‘Marine United’ scandal. To deter such unacceptable behavior that damages our military’s
morale, I cosponsored the PRIVATE Act. Offered by Air Force veteran and Arizona Representative Martha
McSally, this legislation would criminalize this disgraceful behavior under the Uniform Code of Military Justice.
This important reform would give military prosecutors the necessary tools to take legal action against those who
carry out this reprehensible behavior. I am pleased my colleagues in Congress are making sexual assault awareness
and prevention a top priority and look forward to working with them to put an end to this appalling epidemic.”
[Rep. Mimi Walters, Press Release, 4/12/17; H.R. 2052, 115th Congress, introduced 4/6/17]

Funding



                                                         145
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 146 of 665


2017: Walters Voted For The National Defense Authorization Act Of 2018 And For Authorizing
Discretionary Spending For Defense Programs

Walters Voted For The National Defense Authorization Act Of 2018 That Authorizes $692.1 Billion For
Defense And Prohibits Closing Guantanamo Bay. In November 2017, Walters voted for: “Adoption of the
conference report on the bill that would authorize $692.1 billion for defense programs in fiscal 2018, including
$65.7 billion for overseas operations in Afghanistan, Iraq and Syria, and for the general war on terror. It would
authorize $241.2 billion for operations and maintenance; $146.2 billion for military personnel; 10.7 billion for
military construction and family housing; $15 billion for ballistic-missile defense; and $33.9 billion for defense
health care programs, including $396 million from the overseas operations account. It would prohibit the use of
funds for a new round of base closures. It would authorize $8 billion for various cybersecurity programs, would
require the president to develop a national policy for the United States related to cybersecurity and would withhold
certain funds made available for White House staff until the president would submit such national policy to
Congress. The bill would authorize a 2.4 percent pay raise for military personnel. It would prohibit detainees at
Guantanamo Bay, Cuba, from being transferred to U.S. soil, and would prohibit the closing of the main base and
detention facility at Guantanamo. It would extend, through 2018, the authority for several bonus and special
payments for military members.” The conference report was adopted 356-70. [HR 2810, Vote #631, 11/14/17; CQ,
11/14/17]

Walters Voted For Authorization FY 2018 Discretionary Funding For Defense Programs. In July 2017,
Walters voted for: “Passage of the bill that would authorize $688.3 billion in discretionary funding for defense
programs in fiscal 2018. The total would include $74.6 billion for Overseas Contingency Operations funds, of
which $10 billion would be used for non-war, base defense budget needs; $239.7 billion for operations and
maintenance; $10.2 billion for military construction; $142.9 billion for military personnel; and $33.9 billion for
defense health care programs. It would authorize $12.5 billion for procurement of F-35 planes, research and
development, as well as modifications to existing aircraft, and would prohibit the retirement of the A-10 bomber
fleet. The bill would require the Defense Department to submit to Congress a report on vulnerabilities to military
installations resulting from climate change over the next 20 years, and would express the sense of Congress that
climate change is a “direct threat” to U.S. national security. The bill would also require the Air Force to establish,
by 2019, the Space Corps, a fighting force to improve the U.S. military’s ability to address threats in space.” The
bill passed by a vote of 344-81. [H R 2810, Vote #378, 7/14/17; CQ, 7/14/17]

2017: Walters Voted For Prohibiting The Use Of Department Of Defense Funds For Gender
Reassignment Surgery

Walters Voted For Prohibiting Department Of Defense Funds From Being Used For Medical Treatment
Related To Gender Transition. In July 2017, Walters voted for: “Hartzler, R-Mo., amendment that would prohibit
the use of Defense Department funds to provide medical treatment (other than mental health treatment) related to
gender transition to a person entitled to military medical care under current law.” The amendment was rejected by a
vote of 209-214. [H R 2810, Vote #369, 7/13/17; CQ, 7/13/17]

2017: Walters Voted To Prohibit The Department Of Defense From Utilizing Renewable Energy

Walters Voted For An Amendment To Prevent The Defense Department From Entering Into Or Acting
Upon Existing Contracts With Biorefineries. In July 2017, Walters voted for: “Conaway, R-Texas, amendment
that would prohibit the Defense Department from entering into any new contracts, making any awards, or
expending any funds with respect to drop-in biofuels or biorefineries.” The amendment was rejected, 225-198. [HR
2810, Vote #356, 7/13/17; CQ, 7/13/17]

Walters Voted For An Amendment To Prohibit The Defense Department From Purchasing Alternative
Energy Unless They Can Prove It Is Equivalent In Cost And Capabilities To Conventional Energy. In July
2017, Walters voted for: “Buck, R-Colo., amendment that would prohibit funds authorized by the bill from being
used by the Defense Department to purchase alternative energy unless such energy is equivalent in its cost and
                                                          146
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 147 of 665


capabilities to conventional energy. The bill would require the Defense Department to complete a cost
competitiveness calculation in order to determine the cost and capabilities of such energy sources.” The amendment
was rejected, 218-203. [HR 2810, Vote #367, 7/13/17; CQ, 7/13/17]

Nuclear Arsenal

Walters Voted Against An Amendment To Prevent The Department Of Defense From Developing
Intermediate Range Ground-Launched Missile Systems Until They Prove It Is Both Preferred For Ensuring
That The NATO Defense And Deterrence Posture Remains Credible And Necessary For Returning Russia
To Full Compliance With The INF Treaty. In July 2017, Walters voted against: “Blumenauer, D-Ore.,
amendment that would prohibit the Department of Defense from developing and funding an intermediate range
ground-launched missile system until the secretary of Defense has certified to Congress that such missile system is
preferred for ensuring that the North Atlantic Treaty Organization's deterrence and defense posture remains credible
in the face of a Russian intermediate ground-launched missile system, and the secretary of State has certified to
Congress that such missile system is necessary to the secretary's efforts to return Russia to full compliance with the
INF treaty.” The amendment was rejected, 249-173. [HR 2810, Vote #360, 7/13/17; CQ, 7/13/17]

Walters Voted Against An Amendment To Extend The CBO’s Cost Estimate Review Of Nuclear Weapons
From A 10-Year Period To A 30-Year Period. In July 2017, Walters voted against: “Aguilar, D-Calif.,
amendment that would extend a Congressional Budget Office cost estimate review on the fielding, maintaining,
modernization, replacement and life extension of nuclear weapons and nuclear weapons delivery systems from
covering a 10-year period to covering a 30-year period.” The amendment was rejected, 235-188. [HR 2810, Vote
#361, 7/13/17; CQ, 7/13/17]

Walters Voted For An Amendment To Allow The Secretary Of Defense To Include Information On The
Costs Of US Nuclear Weapons And Nuclear Weapons Delivery Systems Past A 10-Year Period. In July 2017,
Walters voted for: “Rogers, R-Ky., amendment that would allow the secretary of Defense to include information in
the annual report on the plan for US nuclear systems on the cost of fielding, maintaining, modernizing and
replacing nuclear weapons and nuclear weapons delivery systems past a 10 year period.” The amendment was
adopted, 253-172. [HR 2810, Vote #362, 7/13/17; CQ, 7/13/17]

Walters Voted Against An Amendment To Extend The Reporting Period From 10 To 25 Years For
Federally Mandated Reporting On Nuclear Weapons And To Require A Detailed Plan To Sustain And
Modernize Nuclear Weapons. In July 2017, Walters voted against: “Garamendi, D-Calif., amendment that would
require that the federally mandated annual report regarding the nuclear weapons stockpile, complex, delivery
systems and the nuclear weapons command and control system to include a detailed plan to sustain, life-extend,
modernize or replace the nuclear weapons and bombs in the nuclear weapons stockpile, and would extend the scope
of the report from covering a 10-year period to covering a 25-year period.” The amendment was rejected, 232-192.
[HR 2810, Vote #363, 7/13/17; CQ, 7/13/17]

Walters Voted Against An Amendment To Limit Funding For The Long Range Standoff Weapon And The
W80-4 Warhead Until The Secretary Of Defense Submits A Nuclear Posture Review To Congress. In July
2017, Walters voted against: “Blumenauer, D-Ore., amendment that would limit funding to $95.6 million for
development of the long range standoff weapon and $220.3 million for the W80-4 warhead until the secretary of
Defense, in consultation with other federal agencies, submits to Congress a nuclear posture review including a
detailed assessment of the long range standoff weapon's capabilities.” The amendment was rejected, 254-169. [HR
2810, Vote #364, 7/13/17; CQ, 7/13/17]

Other 2017 Votes

Walters Voted Against An Amendment To Instruct The President To Reduce The Funds Authorized By The
NDAA By 1%. In July 2017, Walters voted against: “Polis, D-Colo., amendment that would direct the president to
make reductions in amounts authorized by the bill as the president considers appropriate to reach a total reduction

                                                         147
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 148 of 665


of one percent of the funds authorized by the bill. Military, reserve and National Guard personnel accounts and the
Defense Health Program account would not be eligible for such reductions.” The amendment was rejected, 351-73.
[HR 2810, Vote #357, 7/13/17; CQ, 7/13/17]

Walters Voted Against An Amendment Expressing the Sense Of Congress That The Increase Of Defense
Spending Should Be Matched By A Dollar-For-Dollar Increase Of Non-Defense Spending. In July 2017,
Walters voted against: “Jayapal, D-Wash., for Pocan, D-Wis., amendment that would express the sense of Congress
that any increase of the combined amount authorized for National Defense Budget and Overseas Contingency
Operations should be matched by a dollar-for-dollar increase of the annual amounts authorized for the federal non-
defense discretionary budget.” The amendment was rejected, 245-179. [HR 2810, Vote #358, 7/13/17; CQ,
7/13/17]

Walters Voted Against An Amendment Removing The Underlying Bill’s Prohibition On Using Funds To
Relocate Individuals Detained At Guantanamo Bay To The United States. In July 2017, Walters voted against:
“Nadler, D-N.Y., amendment that would remove the bill's prohibition on the use of funds for the transfer or release
of individuals detained at Guantanamo Bay to the United States.” The amendment was rejected, 257-167. [HR
2810, Vote #359, 7/13/17; CQ, 7/13/17]

Walters Voted Against An Amendment To Eliminate The Prohibition On Conducting An Additional Round
Of Base Realignment And Closure From The Underlying Bill. In July 2017, Walters voted against:
“McClintock, R-Calif., amendment that would eliminate the bill's prohibition on conducting an additional round of
base realignment and closure.” The amendment was rejected, 248-175. [HR 2810, Vote #365, 7/13/17; CQ,
7/13/17]

Walters Voted Against An Amendment To Eliminate The Prohibition From Using Funding To Procure A
New Coast Guard Icebreaker From The Underlying Bill. In July 2017, Walters voted against: “Garamendi, D-
Calif., amendment that would eliminate the bill's provision that would prohibit defense department funds authorized
in the bill from being used to procure a new Coast Guard icebreaker.” The amendment was rejected, 220-198. [HR
2810, Vote #366, 7/13/17; CQ, 7/13/17]

Walters Voted For An Amendment That Would Require Determination Of Prevailing Wage in The
Underlying Bill To Be Conducted By The Secretary Of Labor Using Surveys That Utilize Random Statistical
Sampling Techniques. In July 2017, Walters voted for: “Gosar, R-Ariz., amendment that would require any
determination of prevailing wage under the bill to be conducted by the secretary of Labor, through the Bureau of
Labor Statistics, using surveys that utilize random statistical sampling techniques.” The amendment was rejected,
242-183. [HR 2810, Vote #370, 7/13/17; CQ, 7/13/17]

Walters Voted Against An Amendment That Would Prohibit Student-Athletes Graduating From Service
Academies From Seeking A Deferment In Order To Pursue Professional Athletic Careers. In July 2017,
Walters voted against: “Rooney, R-Fla., amendment that would eliminate the bill's provision that would prohibit
student-athletes graduating from service academies from seeking a deferment of service in order to pursue
professional athletic careers.” The amendment was rejected, 318-107. [HR 2810, Vote #371, 7/13/17; CQ, 7/13/17

Walters Voted For Providing $577.9 Billion In Discretionary Funding For The Defense Department In Fiscal
2017. In March 2017, Walters voted for “passage of the bill that would provide $577.9 billion in discretionary
funding for the Defense Department in fiscal 2017. The total would include $516.1 billion in base Defense
Department funding subject to spending caps. It also would include $61.8 billion in overseas contingency
operations funding. The bill would provide approximately $210.1 billion for operations and maintenance,
approximately $117.8 billion for procurement, approximately $72.7 billion for research and development and
$132.2 billion for military personnel, including a 2.1 percent pay raise. It also would provide roughly $34.1 billion
for defense health programs. The measure would prohibit use of funds to construct or modify potential facilities in
the United States to house Guantanamo Bay detainees.” The bill passed by a vote of 371-48. [HR 1301, Vote #136,
3/8/17; CQ, 3/8/17]


                                                        148
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 149 of 665


Walters Voted For FY 2017 Military Construction And Veterans Affairs Appropriations Bill

2016: Walters Voted For FY 2017 Military Construction And Veterans Affairs Appropriations Bill. In May
2016, Walters voted for the House Military Construction-Veterans Affairs Appropriations bill that “would provide
$81.6 billion in discretionary spending, including $172 million in Overseas Contingency Operations funding. The
Veterans Health Administration’s medical services account would receive a total of $52.5 billion for veterans
medical services for fiscal 2017, the bulk of which would be advance funding that was provided by prior-year
appropriations laws. It would provide $7.9 billion for military construction, including $1.3 billion for family and
military housing. The bill would provide $66.4 billion in advance appropriations for certain VA medical accounts
for fiscal 2018. It also would include $103.9 billion in advance fiscal 2018 appropriations for mandatory VA
benefits.” The bill passed, 295-129. [HR 4974, Vote #228, 5/19/16; CQ Floor Votes, 5/19/16]

Walters Voted For FY 2017 National Defense Authorization Act

2016: Walters Voted For FY 2017 National Defense Authorization Act. In May 2016, Walters voted for:
“Passage of the bill that would authorize $602.2 billion in discretionary funding for defense programs in fiscal
2017. The total would include $58.8 billion for Overseas Contingency Operations funding, of which $23.1 billion
of would be used for non-war, base defense budget needs. As amended, the bill would require the president to seek
Senate confirmation of his national security adviser if the staff of the National Security Council exceeds 100
employees.” The bill passed, 277-147. [HR 4909, Vote #216, 5/18/16; CQ, 5/18/16]

    2016: Walters Voted In Support Of The NDAA For Fiscal Year 2017, Noting That It Provides A “Well-
    Deserved” Pay Increase, And Improves Access To Healthcare. “The NDAA also provides all members of
    our military with a well-deserved 2.1 percent pay increase, more than the President requested. It also improves
    access to healthcare for our current service members, veterans, and their families and takes several necessary
    steps to prevent sexual assault in the military by improving the reporting process and enhancing victims' rights.
    As the daughter of a U.S. Marine, I was proud to support this legislation, and I urge the Senate and the
    President to work with us to provide for the common defense and sign this bipartisan legislation into law."
    [Rep. Mimi Walters, Press Release, 12/2/16]

Walters Voted For FY 2016 National Defense Authorization Act

2015: Walters Voted For FY 2016 National Defense Authorization Act, Which Lifted Sequester Caps On
Defense Spending For Two Years. In November 2015, Walters voted for suspending the rules and passing the FY
2016 National Defense Authorization Act. The bill provided that, “the annual [defense] spending caps will be lifted
for another two years, the 10-year spending caps created under the Budget Control Act of 2011 remain in place.”
The bill passed 370-58. [S 1356, Vote #618, 11/05/15; Vice News, 10/29/15]

    FY 2016 NDAA Included $715 Million For Iraqi Forces Fighting ISIS. “Fiscal 2016 Defense Authorization
    — Passage…It also would authorize $715 million for security assistance to Iraqi forces fighting the Islamic
    State of Iraq and the Levant (ISIL).” [CQ, accessed 1/07/16]

    FY 2016 NDAA Included $599 Billion In Discretionary Funding For Defense Programs. “Fiscal 2016
    Defense Authorization — Passage… the bill that, as amended, would authorize $599 billion in discretionary
    funding for defense programs in fiscal 2016.” [CQ, accessed 1/07/16]

    FY 2016 NDAA Included Provisions Restricting The Ability Of The President To Transfer Prisoners
    From Guantanamo Bay Detention Center To Third Party Countries. “Fiscal 2016 Defense Authorization
    — Passage… The measure would place new restrictions on the ability of the president to transfer prisoners
    from the Guantanamo Bay, Cuba, detention center to third-party countries.” [CQ, accessed 1/07/16]

Walters Voted For FY 2016 Defense Appropriations Bill

                                                        149
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 150 of 665


2015: Walters Voted For The Fiscal Year 2016 $578.6 Billion Defense Appropriations Bill. In June 2015,
Walters voted for legislation to “provide $578.6 billion in discretionary funding for the Defense department in
fiscal 2016. The total would include $490.2 billion in base Defense department funds and $88.4 billion for the
Overseas Contingency Operations account, and would provide that $37.5 billion in OCO funding be used in support
of base budget requirements. The bill would provide roughly $218.8 billion for operations and maintenance,
approximately $116.7 billion for procurement, approximately $67.9 billion for research and development and
$133.2 billion for military personnel, including a 2.3 percent pay raise. It also would provide roughly $31.7 billion
for the Defense Health Program. The measure would provide $715 million for security assistance to Iraqi forces
fighting the Islamic State and at least $600 million to aid Jordan in its fight against that group. It also would provide
$600 million to continue training and equipping moderate Syrian opposition forces and would appropriate $200
million for lethal weapons for Ukraine. As amended, the bill would bar use of funds by the National Security
Agency or the Central Intelligence Agency to mandate that a company alter products or services to permit
electronic surveillance of users, except for mandates or requests authorized under the Communications Assistance
for Law Enforcement Act.” The bill passed 278-149. [HR 2685, Vote #358; CQ Floor Votes, 6/11/15]

    Bill Added $38 Billion Above The Budget Caps Created By The Sequester. “The House on Thursday
    approved this year’s spending bill for the Pentagon in a 278-149 vote. Passage of the $579 billion bill came
    after the White House threatened a veto of the legislation over insufficient funding levels and controversial
    policy riders that would prohibit funds from being used to transfer detainees imprisoned at Guantanamo Bay to
    the United States. It also passed despite heavy opposition among Democrats and some conservatives over the
    use of a war fund to boost defense spending next year. Republicans added $38 billion to the war fund to give
    the Pentagon spending above the budget caps created by the sequester, but they left the limits in place for
    nondefense spending. Democrats and the White House want the sequester lifted in full.” [The Hill, 6/11/15]




                                                          150
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 151 of 665



Economy & Jobs
Economic Growth

2016: Walters Said Republicans “Should Be Focused On Growth” Of Wages, Jobs

2016: Walters: “Our Plan Should Be Focused On Growth: Growth Of Wages, Growth Of Jobs, Growth Of
Local Businesses And Growth Of Our Economy On The Whole.” “Thirty years ago, President Reagan signed
the Tax Reform Act of 1986 into law. That legislation is widely recognized as the single largest tax reform in our
nation’s history. I believe our pro-growth plan, which you can find online at better.GOP, will be this generation’s
major reform, laying the foundation for the American economy in the 21st century. We have to stop cobbling
together short-term tax plans and instead implement real reforms. Our plan should be focused on growth: growth of
wages, growth of jobs, growth of local businesses and growth of our economy on the whole. Our solutions will do
just that.” [Orange County Register, Mimi Walters Op-Ed, 7/3/16]

Export-Import Bank

2015: Walters Called For Reauthorization Of The Export-Import Bank

2015: Walters Called For Reform And Reauthorization Of The Export-Import Bank. “Reauthorization of the
Export-Import Bank means more American-made products, which in turn, supports more U.S. jobs. With
approximately 95% of the world’s consumers living outside of the United States, exports are more vital than ever in
ensuring American competiveness and increased job opportunities at home. In fact, in California, between 2007 and
2014, Ex-Im activities supported more than $23 billion in exports, nearly 1,100 companies and over 149,000 jobs.
Furthermore, in my congressional district alone, Ex-Im supported $877 million in exports, nearly 70 companies,
and over 5,600 jobs in that same time period. With the majority of developed countries supporting their own
economies through export credit agencies, failure to reauthorize the bank would put U.S. businesses at a significant
competitive disadvantage with our foreign competitors, who are eager to fail the void left by Ex-Im. I’m hopeful
the Senate will pass this legislation that would reform and reauthorize the Ex-Im Bank.” [Rep. Mimi Walters, Press
Release, 10/27/15]




                                                        151
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 152 of 665




Education Issues

                                                Significant Findings

      Walters voted to slash Pell Grants even though students in her district were awarded $87,777,256 in Pell
       Grants

      Walters voted against authorizing STEM Gateway grants for minorities, women, and low-income
       students

      Walters voted against authorizing funds for early childhood education scholarships


College Affordability

Walters Voted Repeatedly To Slash Pell Grants

Students In Walters’s District Received $87,777,256 In Pell Grants…

2016-2017: California’s 45th District Students Were Awarded 21,731 Pell Grants Worth $87,777,256.
[National Association of Independent Colleges & Universities, Federal Student Aid Programs report, 2016-17]

…But Walters Still Voted Repeatedly To Slash Pell Grants

2015: Walters Voted For FY16 Budget Amendment That Slashed Pell Grants. In March 2015, Walters voted
for a budget alternative known as Price amendment #2 offered as an amendment on the floor that would repeal the
Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO defense
spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding without
requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas Contingency
Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The version that
passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays for wars and
other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H. Con Res. 27,
Vote #141, 3/25/15; US News and World Report, 3/25/15]

    2015: Walters Voted For FY16 Republican Budget That Slashed Pell Grants And Altered Medicare. In
    March 2015, Walters voted for the FY16 Republican House budget that would repeal the Affordable Care Act,
    slash Pell grants and alter Medicare. “It also includes parliamentary language, called reconciliation that orders
    House committees to draft legislation repealing the Affordable Care Act. Under budget rules, that reconciliation
    repeal bill cannot be filibustered in the Senate and would need only a majority vote to pass. The budget would
    turn Medicaid into block grants to the states, cutting health care spending for the poor by $900 billion. The food
    stamp program would also be turned into block grants and cut by hundreds of billions of dollars. Special
    education, Pell Grants, job training and housing assistance would all be cut. Medicare would transition to a
    system where future seniors would be encouraged to use government-funded vouchers to purchase insurance in
    the private market.” The resolution passed 228 to 199. [H. Con Res. 27, Vote #142, 3/25/15; New York Times,
    3/25/15]

2015: Walters Voted For Republican Conference Report On Budget For Fiscal Year 2016. In April 2015,
Walters voted for a conference report outlining the Republican Congressional budget for fiscal year 2016 and
budget levels for 2017 through 2025. “House and Senate Republicans agreed on a unified budget plan Wednesday
                                                         152
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 153 of 665


that would allow them to bypass Democrats and send President Barack Obama legislation to repeal or revise his
landmark health-care law. The budget proposal spells out the Republican Party’s priorities by calling for $5.3
trillion in spending cuts to reach balance in nine years.” An agreement to pass the Conference Report passed 226 to
197. [S CON RES 11, Vote #183; On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

    Conference Report Reduced Funding For Pell Grants, Low-Income Housing Assistance Programs, And
    Food Stamp Program. “The budget slashes domestic discretionary spending by trimming away at several
    major priorities for Democrats. The final bill includes a reduction in funding for federal Pell Grants and
    housing programs for low-income earners, and cuts to the Supplemental Nutrition Assistance Program, also
    known as food stamps.” [Washington Post, 4/29/15]

STEM Gateway Grants

2015: Walters Voted Against Authorizing STEM Gateway Grants For Women, Minorities, And
Low-Income Students

2015: Walters Voted Against An Amendment To Authorize STEM Education Grants For Women,
Minorities, And Low-Income Students. In February 2015, Walters voted against an amendment that “would have
established a STEM Gateways program for state education agencies to issue grants for educating girls,
underrepresented minorities and low-income students in the science, technology, engineering and math fields at
elementary schools and secondary schools.” The amendment failed, 204 to 217. [HR 5, Vote #95, 2/26/15; Bangor
Daily News, 2/27/15]

Early Childhood Education

2015: Walters Voted Against Authorizing Funds For Early Childhood Education Scholarships

2015: Walters Voted Against Authorizing Funds For Early Childhood Education Scholarships. In July 2015,
Walters voted against the “Meng, D-N.Y., amendment that would create a program under which the Education
Department would provide grants for early childhood education scholarships, professional development and
licensing credentials, or increased compensation for educators who have attained specific qualifications. The
amendment would also require each state that applies for a grant to include in its application a description of its
comprehensive early childhood professional development system, and grant recipients must maintain their fiscal
effort for the activities supported by the grant funds for a fiscal year at levels equal to or greater than their fiscal
effort for such activities during the preceding fiscal year.” The amendment failed 205 to 224. [HR 5, Vote #417,
7/8/15; CQ, 7/8/15]

State Education Funding

Walters Opposed A Proposal To Commit $7.9 Billion To California Schools

2009: Walters Opposed A Proposal To Commit $7.9 Billion To Schools After Voters Rejected It And
Democrats Pushed It Forward Anyway. “The issue involves billions of dollars and a ballot measure so important
to schools that the California Teachers Association spent more than $7 million in a failed attempt to pass
Proposition 1B. One month after the initiative died, Democrats are proposing to pay schools the same $7.9 billion
that was the heart of the measure and to begin payments the same year, 2011-2012. The funding commitment is part
of a massive budget-balancing plan crafted by a joint legislative conference committee and scheduled to be voted
upon this week by the Senate and Assembly. Sen. Mimi Walters, R-Laguna Niguel, said the proposal to commit
$7.9 billion to schools directly contradicts the people's will. ‘The voters have spoken and we need to listen,’
Walters said. ‘Unfortunately, the majority party in Sacramento isn't listening.’” [Sacramento Bee, 6/21/09]


                                                          153
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 154 of 665




Election Law & Campaign Finance

                                                Significant Findings

      Walters voted against a constitutional amendment to overturn Citizens United in both congress and
       the California state senate

      Before she joined Congress, Walters championed “full and timely disclosure” of campaign spending
       “to keep the system clean.” But then Walters went to Washington, and in an interview about money
       in politics, Walters said she discovered how important it was that members of Congress raise money
       “in order to get your message out.” In the same interview, Walters admitted she was “spending most
       of my time” in Congress “trying to learn my way around D.C. … learning and listening.” And so,
       when given the opportunity practice what she had preached in California in 2007 – and force
       transparency in special interest campaign spending – or demonstrate the ‘lessons’ she’d learned
       “around DC.,” Walters sided with the Swamp and voted to block the DISCLOSE Act – twice.


Citizens United

2015: Walters Voted To Block Constitutional Amendment To Overturn Citizens United

2015: Walters Voted To Block Constitutional Amendment To Overturn Citizens United. In January 2015,
Walters voted To Block a motion to require Congress to vote on a constitutional amendment to overturn the
Supreme Court’s Citizens United decision and promote transparency in our political system. The previous question
carried, 238-182. A vote against the previous question would have allowed the bill to be considered. [H Res 38,
Vote #38, 1/21/15; Democratic Leader – Previous Questions, 1/21/15]

2014: Walters Voted Against Calling A Constitutional Convention To Overturn Citizens United

2014: Walters Voted Against A Measure That Would Constitute An Application To Call A Constitutional
Convention For The Sole Of Purpose Of Proposing An Amendment To Overturn Citizens United. “This
measure would constitute an application to the United States Congress to call a constitutional convention pursuant
to Article V of the United States Constitution for the sole purpose of proposing an amendment to the United States
Constitution that would limit corporate personhood for purposes of campaign finance and political speech and
would further declare that money does not constitute speech and may be legislatively limited. This measure would
state that it constitutes a continuing application to call a constitutional convention until at least 2/3 of the state
legislatures apply to the United States Congress to call a constitutional convention for that sole purpose. This
measure would also state that it is an application for a limited constitutional convention and does not grant
Congress the authority to call a constitutional convention for any purpose other than for the sole purpose set forth in
this measure.” [California State Assembly, AJR 1, chaptered 6/27/14]

2014: Walters Voted Against Asking Voters If There Should Be An Amendment Proposed To
Overturn Citizens United

2014: Walters Voted Against A Bill That Would Require The Secretary Of State To Submit To Voters An
Advisory Question Asking Whether An Amendment Should Be Proposed To Overturn Citizens United. “This
bill would call a special election to be consolidated with the November 4, 2014, statewide general election. The bill
would require the Secretary of State to submit to the voters at the November 4, 2014, consolidated election an
advisory question asking whether the Congress of the United States should propose, and the California Legislature
                                                         154
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 155 of 665


should ratify, an amendment or amendments to the United States Constitution to overturn Citizens United v.
Federal Election Commission (2010) 558 U.S. 310, and other applicable judicial precedents, as specified. The bill
would require the Secretary of State to communicate the results of this election to the Congress of the United
States.” [California State Senate, SB-1272, chaptered 7/22/14]

2012: Walters Voted Against A Resolution That Expressed Disagreement With The Citizens United
Decision

2012: Walters Voted Against A Resolution That Expressed The California Legislature’s Disagreement With
The Citizens United Decision. “This measure would memorialize the Legislature’s disagreement with the decision
of the United States Supreme Court in Citizens United v. Federal Election Commission, and would call upon the
United States Congress to propose and send to the states for ratification a constitutional amendment to overturn
Citizens United v. Federal Election Commission and to restore constitutional rights and fair elections to the
people.” [California State Assembly, AJR-22, chaptered 7/12/12]

Dark Money

Before She Joined Congress, Walters Championed “Full And Timely Disclosure” Of Campaign
Spending “To Keep The System Clean”…

2007: Walters On Campaign Finance: “Full And Timely Disclosure … Will Do More To Keep The System
Clean Than Modifying The Time During Which Contributions Are Made.” “Whenever politicians are
confronted with the problem of money in politics, one of them invariably starts talking about disclosure. It
happened last week, when I asked Orange County lawmakers what they thought about the governor’s proposal to
ban fundraising during certain parts of the year. Repeatedly, lawmakers told me the solution was more disclosure.
‘Full and timely disclosure … will do more to keep the system clean than modifying the time during which
contributions are made,’ Assemblywoman Mimi Walters said in a typical response.” [Orange County Register,
3/30/07]

…But After She Arrived In Washington, Walters Complained That Fundraising Was An
“Unfortunate Part” Of Being In Congress Because “You Have To Make Sure You Have Money In
Order To Get Your Message Out”…

AUDIO: May 2015: Walters Said Fundraising Was An “Unfortunate Part” Of Being In Congress But “You
Have To Make Sure That You Have Money In Order To Get Your Message Out.” SIEGEL: “I'm curious. It is
said that being a member of the House of Representatives is to be in constant campaign mode. have you both spent
any time fundraising already, and if so, how much time? Mimi Walters, you first.” WALTERS: “Well, you always
have to fundraise, and that's the unfortunate part about this job because you have to make sure that you have money
in order to get your message out. We have very short terms in Congress” [NPR, All Things Considered, 5/21/15]

Walters Then Spent “Most Of My Time” In Congress “Really… Trying To Learn My Way Around
D.C. … Just Learning And Listening”…

AUDIO: May 2015: Walters On Fundraising In Congress: “I've Really Been Trying To Learn My Way
Around D.C. So I've Really Been Spending Most Of My Time Just Learning And Listening.” WALTERS:
“I've spent some time - not a tremendous amount of time because I've really been trying to learn my way around
D.C. So I've really been spending most of my time just learning and listening.” [NPR, All Things Considered,
5/21/15]

…Before Finally Voting Twice To Block A Vote On A Bill To Force Transparency In Special
Interest Campaign Spending

                                                       155
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 156 of 665


2016: Walters Voted To Block Consideration Of The DISCLOSE Act

2016: Walters Voted To Block Consideration Of The DISCLOSE Act. In May 2016, Walters voted To Block
consideration of a vote that would “force a vote on: The Opioid Abuse Crisis Act, which provides $600 million in
fully paid-for vital new resources to address the opioid epidemic that kills 78 Americans every day; and The
DISCLOSE Act, which would bring desperately needed transparency to the enormous amounts of special interest
secret money unleashed by the Supreme Court’s wildly destructive Citizens United decision.” The previous
question carried, 239-176. A vote against the previous question was to force the vote on the Opioid Abuse Crisis
Act and the DISCLOSE Act. [H Res 744, Vote #239, 5/25/16; Democratic Leader – Previous Questions, 5/25/16]

2016: Walters Voted To Block Consideration Of The DISCLOSE Act

2016: Walters Voted To Block Consideration Of Legislation To Require Dark Money Groups To Disclose
Their Donors. In May 2016, Walters voted To Block consideration of “the DISCLOSE Act, which would bring
desperately needed transparency to the tidal wave of secret money unleashed by the Supreme Court’s wildly
destructive Citizen’s United decision, requiring corporate CEOs to stand by their ads in the same way candidates
do; and compelling corporations and outside groups to disclose their campaign spending to shareholders, members,
and the public.” The previous question passed, 239 to 177. A vote against the previous question would have
allowed the bill to be considered. [H Res 732, Vote #196, 5/17/16; Democratic Leader – 114th Congress Previous
Questions, 5/17/16]




                                                       156
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 157 of 665



Energy Issues

                                                 Significant Findings

       Walters said that oil drilling “is very safe today”

       Walters has accepted $157,100 from the oil and gas industry

       Walters voted to approve the Keystone pipeline

       Walters voted for protecting oil & gas companies from publicly disclosing payments to foreign
        governments


Pipeline Projects

Walters Voted To Streamline Pipeline And Energy Transmition Approval Processes

Walters Voted For Streamlining The Pipeline Approval Process. In July 2017, Walters voted for: “Passage of
the bill that would establish the Federal Energy Regulatory Commission as the sole lead agency for the permitting
of proposals to build or expand natural gas pipelines. The bill would require the commission to set deadlines by
which federal agencies would need to take certain actions as part of the pipeline project proposal review process
and would, in the event an agency fails to meet a deadline set by the commission, require the head of the agency to
notify Congress and set forth a recommended implementation plan for the completion of the action.” Passed by a
vote of 248-179. [H R 2910, Vote #402, 7/19/17; CQ, 7/19/17]

Walters Voted Against Curbing The Eminent Domain Authority of Pipeline Projects. In July 2017, Walters
voted against: “Watson Coleman, D-N.J., motion to recommit the bill to the House Energy and Commerce
Committee with instructions to report it back immediately with an amendment that would prohibit approval of an
application for a certificate of public convenience and necessity under the Natural Gas Act unless the applicant
agrees not to exercise its eminent domain authority under such law.” According to the Democratic Leader’s Office,
“Democrats’ Motion to Recommit would add a requirement to the underlying bill that project applicants agree not
to exercise eminent domain authority.” Motion rejected by a vote of 189-239/ [H R 2910, Vote #401, 7/19/17; CQ,
7/19/17; Democratic Leader’s Office, Motion to Recommit, 7/19/17]

Walters Voted For Establishing A New System For The Approval And Permitting Of Border-Crossing Oil
And Gas Pipelines And Electrical Transmission Lines. In July 2017, Walters voted for: “Passage of the bill that
would establish a new system for the approval and permitting of border-crossing oil and gas pipelines and electrical
transmission lines. The bill would require sponsors of border-crossing oil pipelines and electricity transmission
facilities that cross the U.S. borders into Canada and Mexico to receive a "certificate of crossing" from the relevant
federal agency in order to build or modify their projects, thereby eliminating the need for a presidential permit. The
bill would eliminate the requirement under current law that the Energy Department approve the transmission of
electricity from the U.S. to another country.” The bill passed by a vote of 254-175. [H R 2883, Vote #398, 7/19/17;
CQ, 7/19/17]

Walters Voted Against Prohibiting The Federal Energy Regulatory Commission From Allowing An Oil Or
Natural Gas Pipeline Project On Lands Managed For Natural Resource Conservation Or Recreation. In July
2017, Walters voted against: “Tsongas, D-Mass., amendment that would prohibit the Federal Energy Regulatory
Commission from issuing a certificate of crossing for an oil or natural gas pipeline project if any part of such
facility would be located on lands required, by federal, state, or local law, to be managed for natural resource
                                                         157
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 158 of 665


conservation or recreation.” The amendment was rejected by a vote of 179-247.[H R 2883, Vote #396, 7/19/17;
CQ, 7/19/17]

Walters Voted Against Establishing The State Department As Having The Agency Of Jurisdiction
Regarding Permitting Cross-Border Oil Pipelines. In July 2017, Walters voted against: “Engel, D-N.Y.,
amendment that would establish the State Department as the agency of jurisdiction with respect to permitting
authority for cross-border oil pipelines.” The amendment was rejected by a vote of 182-246. [H R 2883, Vote #395,
7/19/17; CQ, 7/19/17]

Walters Voted Against A Motion Requiring Iron And Steel Products Used In The Border-Crossing Facility
To Be Produced in the United States. In July 2017, Walters voted against: “O'Halleran, D-Ariz., motion to
recommit the bill to the House Energy and Commerce Committee with instructions to report it back immediately
with an amendment that would require, as a condition of issuing a certificate of crossing, that all iron and steel
products used in the construction, connection, operation, and maintenance of a border-crossing facility would be
produced in the United States.” According to the Democratic Leader’s Office, “Democrats’ Motion to Recommit
would add a requirement to the underlying bill that all iron and steel products used in construction, connection,
operation, and maintenance of the border-crossing facility be produced in the United States.” Motion rejected by a
vote of 193-232. [H R 2883, Vote #397, 7/19/17; CQ, 7/19/17; Democratic Leader’s Office, Motion to Recommit,
7/19/17]

Walters Voted Against Requiring The Federal Energy Regulatory Commission, To Prepare A Supplement
To Its Environmental Impact Statement. In July 2017, Walters voted against: “Beyer, D-Va., amendment that
would require the Federal Energy Regulatory Commission, when conducting a project-related review under the
National Environmental Policy Act, to prepare a supplement to its environmental impact statement in certain cases,
such as if the commission makes a substantial change to the proposed action related to environmental concerns, or
if there were to be “significant new circumstances or information” related to environmental concerns with bearing
on the application.” The amendment was rejected by a vote of 186-222. [H R 2910, Vote #400, 7/19/17; CQ,
7/19/17]

Walters Voted Against Prohibiting The Federal Energy Regulatory Commission From Allowing An Oil Or
Natural Gas Pipeline Project On Lands Managed For Natural Resource Conservation Or Recreation. In July
2017, Walters voted against: “Tsongas, D-Mass., amendment that would that would prohibit the Federal Energy
Regulatory Commission from issuing a certificate of public convenience and necessity to an oil or natural gas
pipeline project if any part of such facility would be located on lands required, by federal, state, or local law, to be
managed for natural resource conservation or recreation.” The amendment was rejected by a vote of 180-249. [H R
2910, Vote #399, 7/19/17; CQ, 7/19/17]

Keystone Pipeline

2015: Walters Voted To Approve The Keystone XL Pipeline

2015: Walters Voted For Approving The Keystone XL Pipeline. In January 2015, Walters voted for approving
the Keystone XL pipeline. “The House voted Friday to approve the Keystone XL pipeline, seizing on the
momentum from a Nebraska Supreme Court ruling hours earlier that removed the last major legal obstacle to
building the politically charged oil project.” The bill passed 266 to 153. [HR 3, Vote #16, 1/09/15; Politico,
1/09/15]

    2015: Walters Said She Was “Proud” To Approve The Construction Of The Keystone Pipeline. “As a
    new member of Congress, I'm proud that in our first week we passed bipartisan legislation that will hire more
    of our nation's hard-working veterans, will restore the 40-hour work week, and approve the construction of the
    Keystone pipeline that will create thousands of jobs.” [Republican Leadership Press Conference, VIDEO 0:10-
    0:28, 1/13/15]


                                                          158
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 159 of 665


2015: Walters Voted Against Holding Pipeline Owners Liable For Explosions

2015: Walters Voted Against Motion To Require Pipeline Owners, Not Taxpayers, Are Liable For Any
Cleanup Costs Associated With Pipeline Explosion. In January 2015, Walters voted against a motion to
recommit that would require that natural gas pipeline owners, not taxpayers, are liable for any damages, repair, and
clean-up in the wake of a natural gas pipeline explosion. [HR 161, Vote #40, 1/21/15; Democratic Leader –
Motions to Recommit, 1/21/15]

Other Votes

Walters Voted For Modifying Non-Federal Hydropower Project Regulations To Extend Preliminary Permits
To Five Years. In November 2017, Walters voted for: “Passage of the bill that would specify a variety of
timeframes and procedures for the Federal Energy Regulatory Commission to follow in carrying out required
permitting and licensing activities for non-federal hydropower projects and would make FERC the lead agency for
coordinating all applicable federal authorizations. It would extend, from three years to four, the duration of a
preliminary permit for proposed non-federal hydropower projects and would allow project sponsors to initiate
construction up to 10 years after a proposed project receives a license from FERC.” The bill passed 257-166. [HR
3043, Vote #620, 11/8/17; CQ, 11/8/17]

    Walters Voted Against Requiring That Federal Agencies Work With Stakeholders To Create New
    Hydropower Licensing Rules. In November 2017, Walters voted against: “Rush, D-Ill., amendment that
    would replace the entirety of the bill's provisions with a requirement that a number of federal agencies work
    alongside other stakeholders, including tribal organizations, to develop a rule that would provide a new process
    for coordinated federal hydropower project licensing.” The amendment failed 234-185. [HR 3043, Vote #619,
    11/8/17; CQ, 11/8/17]

Walters Voted Against Requiring The Federal Energy Regulatory Commission, To Prepare A Supplement
To Its Environmental Impact Statement. In July 2017, Walters voted against: “Beyer, D-Va., amendment that
would require the Federal Energy Regulatory Commission, when conducting a project-related review under the
National Environmental Policy Act, to prepare a supplement to its environmental impact statement in certain cases,
such as if the commission makes a substantial change to the proposed action related to environmental concerns, or
if there were to be “significant new circumstances or information” related to environmental concerns with bearing
on the application.” The amendment was rejected by a vote of 186-222. [H R 2910, Vote #400, 7/19/17; CQ,
7/19/17]

Oil & Gas

Walters Voted For Protecting Oil & Gas Companies From Publicly Disclosing Payments To
Foreign Governments

2017: Walters Voted For Protecting Oil & Gas Companies From Having To Publicly Disclose Payments To
Foreign Governments. In February 2017, Walters voted for for “passage of the joint resolution that would nullify
a Securities and Exchange Commission rule that requires companies that develop oil, natural gas or minerals to
publicly report in detail payments to foreign governments or to the U.S. government totaling at least $100,000
annually per project for extraction, exploration or export of these resources.” The resolution passed by a vote of
235-187. [HJRes 41, Vote #72, 2/1/17; CQ, 2/1/17]

Walters Co-Sponsored And Repeatedly Voted For Lifting 40-Year Crude Oil Ban

2015: Walters Cosponsored Legislation That Would Allow The U.S. To Export Oil And “Prohibits Any
Federal Official From Imposing Or Enforcing Any Restriction On The Export Of Crude Oil. [H.R. 702, 114th
Congress, introduced 2/4/15]

                                                        159
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 160 of 665



    2015: Walters: “Mister Speaker, I Rise Today In Support Of H.R. 702 – Legislation That Would Lift The
    40-Year-Old Ban On U.S. Oil Exports.” “Mister Speaker, I rise today in support of H.R. 702 – legislation
    that would lift the 40-year-old ban on U.S. oil exports. In 1975, President Gerald Ford signed the ban into law
    in response to gasoline shortages and the Arab oil embargo. While the ban served a purpose nearly 40 years ago
    – much has changed since that time.” [Rep. Mimi Walters, Press Release, 10/9/15]

    2015: Walters: “The United States Is The Largest Petroleum And Natural Gas Producer In The World.
    Our Self-Imposed Export Ban Doesn’t Make Sense.” “Today, we need an energy policy that aligns with our
    current economic and political climate. The United States is the largest petroleum and natural gas producer in
    the world. Our self-imposed export ban doesn’t make sense, and does nothing but hinder economic growth.”
    [Rep. Mimi Walters, Press Release, 10/9/15]

    2015: Walters: “Having The Option To Put U.S. Crude Oil On The World Market Would Benefit
    Americans.” “If the ban is lifted this year, over 57,000 new supply chain jobs would be created in my home
    state of California by 2018. And nationwide, nearly 450,000 new jobs would be created. Having the option to
    put U.S. crude oil on the world market would benefit Americans.” [Rep. Mimi Walters, Press Release, 10/9/15]

2015: Walters Voted To Lift A 40-Year Ban On The Export Of Crude Oil Produced In The U.S. In October
2015, Walters voted for a bill that would allow the export of crude oil produced in the United States by removing
the export ban imposed by the 1975 Energy Policy and Conservation Act. “Most [Democrats], though, opposed
Barton’s bill, arguing that its economic impact is overblown and that it will endanger jobs in the refining sector.
They also cite environmental risks in pumping more oil for exports. ‘This legislation eagerly embraces short-term
profits and benefits without understanding — or even considering — the cost of such a major action,’ Rep. Frank
Pallone Jr. (D-N.J.) said.” According to the Wall Street Journal, “The White House has threatened to veto the bill,
saying it ‘is not needed at this time.’” The bill passed 261 to 159. [HR 702, Vote #549, 10/09/15; The Hill, 10/9/15;
Wall Street Journal, 10/9/15]

    2015: Walters Voted To Block A Motion To Halt Lifting The 40-Year Ban On Crude Oil Exports. In
    December 2015, Walters voted To Block a motion to halt lifting a crude oil export ban. According to the
    Democratic Leader, “The Democratic Previous Question would stop Republicans from lifting the 40-year old
    ban on crude oil exports, protecting vital American refinery jobs and low gas prices from Republicans’
    spectacular special-interest giveaway.” The previous question carried, 244-177. A vote against the previous
    question was to prevent lifting the crude oil export ban. [H Res 566, Vote #701, 12/17/15; Democratic Leader –
    Previous Questions, 12/17/15]

2015: Walters Voted For Comprehensive Energy Bill Which Authorized Crude Oil Exports. In December
2015, Walters voted for a bill that “that would revise national energy efficiency standards, require the Federal
Energy Regulatory Commission to designate at least 10 corridors across federal lands in the Eastern U.S. where
pipelines could be built, and require the Department of Energy to expedite decisions on applications to export
liquefied natural gas. As amended, the bill would create a permitting process for cross-border infrastructure
projects, allow U.S. export of crude oil, prohibit U.S. officials from imposing or enforcing restrictions on U.S.
crude oil exports, require the Environmental Protection Agency (EPA) to satisfy regulatory planning and review
requirements, place a filing deadline on judicial cases involving energy projects on federal lands, require studies on
barriers to the export of natural energy resources and on the shipment of crude oil, and incentivize community solar
projects.” The bill passed 249-174. [HR 8, Vote #672, 12/3/15; CQ Floor Votes, 12/3/15]

    The North American Energy Security And Infrastructure Act Intended To Bolster The Strategic
    Petroleum Reserve. “The bill is a large energy package that supporters say reinvests in the Strategic Petroleum
    Reserve, modernizes energy infrastructure against cyber attacks, severe weather and electro-magnetic pulse,
    and streamlines the approval process for liquefied natural gas export projects.” [Washington Examiner,
    11/27/15]



                                                         160
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 161 of 665


2015: Walters Voted For An Amendment To Lift Ban On Exporting Oil. In December 2015, Walters voted for
an amendment to the North American Energy Security and Infrastructure Act that would “allow the export of crude
oil produced in the United States by removing the export ban imposed by the 1975 Energy Policy and Conservation
Act. The amendment would prohibit U.S. officials from imposing or enforcing restrictions on U.S. crude oil
exports, and would require separate reports on how lifting the ban will affect greenhouse gas emissions, national
security, and jobs for veterans and women.” The amendment was adopted 255-168. [HR 8, Vote #664, 12/2/15; CQ
Floor Votes, 12/2/15]

Walters Toured An Oil Production Field Located Near The Site Of The 2010 BP Oil Spill And Said
Drilling “Is Very Safe Today”

2015: After Touring An Oil Production Field Located Near The Site Of The 2010 BP Oil Spill, Walters Said
Drilling “Is Very Safe Today, Much Safer Than It Was In The Past.” “The House members — seven
Republicans and one Democrat — were flown to a Hess offshore production field about 65 miles off the Louisiana
coast. The production field is in the Mississippi Canyon, a deep-water location near the site of the massive BP oil
spill in 2010. […] ‘I enjoyed learning how we extract oil from the ocean,’ said U.S. Rep. Mimi Walters, R-Calif.,
during the tour of the platform. She said drilling ‘is very safe today, much safer than it was in the past.’”
[Associated Press, 4/9/15]

Walters Said That Offshore Energy Projects “Are Critical To American Energy Independence”

In 2015, Walters Said That Offshore Drilling Is “Critical To American Energy Independence”...

2015: Walters: “I’m Looking Forward To Experiencing Offshore Energy Production First-Hand […] These
Energy Projects Are Critical To American Energy Independence.” “I’m looking forward to experiencing
offshore energy production first-hand on the 2015 Offshore Energy Tour this week. These energy projects are
critical to American energy independence, job creation, and our national security – and I am eager to explore Hess’
Tubular Bells oil rig in the Gulf of Mexico to see how energy is safely produced offshore.” [Rep. Mimi Walters,
Press Release, 4/7/15]

…But In 2004, Said She Would Oppose Efforts To Drill Off The Coast Of California

2004: Walters: “I Will Work To Make Sure Our Environment Is Protected And Preserved By Opposing
Efforts To Drill For Oil Off Our Coast…” Q: “What kinds of laws do you support to preserve the environment
and quality of life in Orange County?” A: “If elected, I will work to make sure our environment is protected and
preserved by opposing efforts to drill for oil off our coast and to ensure that our drinking water is safe from
pollution. Our area is one of the most beautiful places in the world, and I will do everything possible to make sure
that beauty is preserved.” [Orange County Register, 10/28/04]

Walters Has Accepted $157,100 From The Oil And Gas Industry

Over The Course Of Her Career In Congress, Walters Has Accepted $157,100 From The Oil And Gas
Industry. [Center for Responsive Politics, accessed 8/2/17]

Natural Gas

Walters Said That Exporting Natural Gas “Is A No-Brainer When It Comes To Job Creation And
Strengthening National Security”

2015: Walters: “Exporting American Natural Gas Is A No-Brainer When It Comes To Job Creation And
Strengthening National Security.” “Exporting American natural gas is a no-brainer when it comes to job creation
                                                         161
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 162 of 665


and strengthening national security. Expanding LNG exports would not only offer our global allies a reliable
trading partner - but it would also create tens of thousands of U.S. jobs. Despite the U.S. being the world’s largest
producer of natural gas – the Department of Energy has continuously delayed efforts to export LNG to non-Free
Trade Agreement countries. This legislation would simply streamline the approval process for export permits, and
hold Washington bureaucrats accountable by placing a 30-day deadline for the Department of Energy to issue their
final ruling upon completion of a project environmental review. H.R. 351 presents an immense opportunity for the
United States, its citizens, and our trade partners – I am hopeful that my colleagues in the Senate and the President
will act swiftly in the passage of this pro-growth bill.” [Rep. Mimi Walters, Press Release, 1/28/15]

Walters Voted Against Prohibiting LNG Exports To State Sponsors Of Terrorism

2015: Walters Voted Against A Motion To Prohibit LNG Exports To State Sponsors Of Terrorism
& Ensure LNG Exports Are On US-Built Ships. In January 2015, Walters voted against a motion that
would prohibit LNG exports to any nation that is a state sponsor of terrorism, or to any nation or
corporation that engages in cyber-attacks against the United States, and would ensure that U.S. flagged
and built ships are used to export LNG. The motion to recommit failed, 175-237. [HR 351, Vote #49,
1/28/15; Democratic Leader – Motions to Recommit, 1/22/15]

Walters Voted To Expedite Permits For Natural Gas Pipelines

2015: Walters Voted For Bill To Expedite FERC Permitting For Natural Gas Pipeline Projects. In January
2015, Walters voted for a bill that “would require the Federal Energy Regulatory Commission to approve or deny a
natural gas pipeline project within one year after receiving a completed application. Federal agencies responsible
for issuing permits would have to issue a ruling within 90 days of when FERC issues its final environmental
statement for the project. Under the bill, FERC could extend that period for another 30 days. The bill would provide
that if a federal agency does not rule within the required time period, the permit will be deemed approved 30 days
later.” The bill passed, 253 to 169. [HR 161, Vote #41, 1/21/15; CQ, 1/21/15]

2015: Walters Voted For Legislation To Require Expedited Consideration Of LNG Export Permit
Applications. In January 2015, Walters voted for legislation that “would require the Energy Department to make a
decision on pending applications to export liquefied natural gas within 30 days of the bill's enactment or at the end
of the public comment period, whichever is later. Under the bill, applications would have to publicly disclose the
countries that would receive the proposed exports. It also would authorize the U.S. Court of Appeals for the circuit
where the proposed export facility will be located to exercise original and exclusive jurisdiction over any civil
action pertaining to such applications. The court would be required to order the Energy Department to approve any
applications within 30 days if it finds the agency did not issue a decision by the bill's deadline.” [HR 351, Vote #50,
1/28/15; CQ, 1/28/15]

Fracking

2015: Walters Voted Against An Amendment That Would Have Prevented Fracking On Federal
Land

2015: Walters Voted Against An Amendment That Would Have Prevented Hydraulic Fracturing On Federal
Land. In July 2015, Walters voted against an amendment “that would remove the bill’s prohibition on BLM from
implementing its final rule governing fracking on federal lands.” Specifically, the amendment struck “section 439
from the bill which provides for prohibitions regarding hydraulic fracturing.” The amendment failed 250 to 179.
[HR 2822, H.AMDT.576, Vote #402, 7/8/15; Congressional Quarterly’s House Action Reports, 7/8/15]




                                                         162
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 163 of 665




Environmental Issues

                                               Significant Findings

      Walters opposed cap-and-trade legislation in California.

      Walters voted in favor of legislation that would exempt states from complying with the Clean Power
       Plan, and applauded the Supreme Court’s decision to halt enforcement of the plan.

      Walters repeatedly voted for legislation that censored science from public decision-making.

      Walters voted to block consideration of a bill to ensure Flint children obtain safe drinking water and
       health, nutritional, and educational support.

      Walters repeatedly co-sponsored and voted for legislation that undermined the Clean Water Act.

      Walters repeatedly co-sponsored legislation that would amend the Clean Air Act to exclude carbon
       dioxide and other greenhouse gases.


Climate Change

Walters Voted Against Requiring Forest Management Plans To Include Climate Change Mitigation
And Reauthorizing Counties To Receive Timber Payments From The National Forest Service

Walters Voted Against Requiring Forest Management Plans To Include Climate Change Mitigation And
Reauthorizing Counties To Receive Timber Payments From The National Forest Service. In November 2017,
Walters voted against: “O'Halleran, D-Ariz., motion to recommit the bill to the House Natural Resources
Committee with instructions to report it back immediately with an amendment that would reauthorize, through
2020, the program that allows counties adjacent to National Forest Service lands to receive a percentage of the
agency's timber sales revenues equal to their average payment in previous years, and would also require any forest
management plan to include strategies for climate change mitigation.” The motion was rejected 230-189. [HR
2936, Vote #597, 11/1/17; CQ, 11/1/17]

Walters Voted Against Striking A Provision From The NDAA Stating Climate Change Poses A
Threat To National Security

Walters Voted Against Striking A Provision From The NDAA Stating Climate Change Poses A Threat To
National Security. In July 2017, Walters voted against: “Perry, R-Pa., amendment that would eliminate the bill's
provision that would express the sense of Congress that climate change is a direct threat to national security, and
would eliminate the provision that would require the secretary of Defense to report to Congress on vulnerabilities to
military installations and combatant commands resulting from climate change-related effects.” The amendment was
rejected by a vote of 185-234. [H R 2810, Vote #368, 7/13/17; CQ, 7/13/17]

2017: Walters Voted To Loosen Air Quality Regulations

Walters Voted For “Extend[ing] For Eight Years The Deadline For The EPA To Implement New National
Ambient Air Quality Standards For Ground-Level Ozone.” In July 2017, Walters voted for: “Passage of the bill
that would extend for eight years the deadline for the EPA to implement new National Ambient Air Quality
Standards for ground-level ozone (the EPA issued such deadlines on Oct. 26, 2015). The bill would require the
                                                         163
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 164 of 665


EPA to review the national ambient air quality standards for each pollutant every ten years, instead of every five,
and would require the agency to evaluate possible adverse effects of standard changes, including effects related to
public health, welfare and economics, prior to establishing or revising a national ambient air quality standard.” The
bill passed by a vote of 229-199. [H R 806, Vote #391, 7/18/17; CQ, 7/18/17]

    Walters Voted Against A Motion To Prohibit Implementation Of New Air Quality Standards If Those
    Standards Could Pose Health Risks To Those Without Access To “Affordable, Comprehensive” Health
    Care. In July 2017, Walters voted against: “Cartwright, D-Pa., motion to recommit the bill to the House Energy
    and Commerce Committee with instructions to report it back immediately with an amendment that would
    prohibit implementation of the bill's provisions if the Clean Air Scientific Advisory Committee, in consultation
    with the Congressional Budget Office, finds such implementation could increase various health risks for
    individuals without access to "affordable, comprehensive" health insurance.” According to the Democratic
    Leader’s Office, “Democrats’ Motion to Recommit would prohibit implementation of the underlying bill if the
    Clean Air Scientific Advisory Committee finds that application of the underlying bill could increase health
    risks to vulnerable populations including children, seniors, pregnant women, outdoor workers, and minority and
    low-income communities.” Motion rejected by a vote of 191-235. [H R 806, Vote #390, 7/18/17; CQ, 7/18/17;
    Democratic Leader’s Office, Motion to Recommit, 7/18/17]

Enforcement And Arbitration

Walters Voted Against Eliminating The Forest Management Dispute Arbitration Program. In November
2017, Walters voted against: “Khanna, D-Calif., amendment that would eliminate the forest management dispute
arbitration pilot program that would be established under the bill.” The amendment was rejected 232-189. [HR
2936, Vote #594, 11/1/17; CQ, 11/1/17]

    NCPA: The Underlying Bill Would Block The Public From Going To Court To Enforce Environmental
    Laws. “H.R. 2936 prevents the public from going to court to enforce environmental laws and hold the
    government accountable when it violates the law.” [NCPA, 10/31/17]

Walters Voted For Requiring The Federal Government To Provide Advance Notice To The Public Before
Entering Into Consent Decrees, Placing Onerous Restrictions On How The Government Settles Lawsuits
When It Has Been Accused Of Violating The Law. In October 2017, Walters voted for: “Passage of the bill, as
amended, that would require the federal government to provide advance public notice when it plans to enter into
discussions regarding consent decrees and would codify and expand certain disclosure practices with regard to the
Treasury Department's Judgment Fund payments. It would also allow counsel for the House of Representatives to
intervene or appear as amicus curiae in any federal, state or local court. It would establish a new reporting deadline
for the attorney general to inform Congress whether the Justice Department will contest, or refrain from defending,
the constitutionality of a provision of federal law in court.” The bill passed 234-187. [HR 469, Vote #588,
10/25/17; CQ, 10/25/17]

    Walters Voted Against Exempting Settlements Entered Into By Assistant Attorneys General From The
    Bill’s Notification Requirements. In October 2017, Walters voted against: “Cartwright, D-Pa., amendment
    that would exempt, from the bill's provisions that would require advance public notice for certain settlement
    agreements, settlement agreements entered into by the assistant attorney generals under the process, known as
    the Meese Policy, for assistant attorney generals to accept, recommend acceptance, or reject settlement offers.”
    The amendment failed 232-186. [HR 469, Vote #587, 10/25/17; CQ, 10/25/17]

    Walters Voted Against Exempting Settlement Agreements Related To Improving Air And Water Quality
    From The Bill’s Notification Requirements. In October 2017, Walters voted against: “McEachin, D-Va.,
    amendment that would exempt, from the bill's provisions that would require advance public notice for certain
    settlement agreements, settlement agreements related to improvement or maintenance of air or water quality.”
    The amendment was rejected 226-187. [HR 469, Vote #586, 10/25/17; CQ, 10/25/17]


                                                         164
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 165 of 665


    Walters Voted Against Exempting Settlement Agreements Regarding Improving Access To Affordable
    High-Speed Broadband From The Bill’s Notification Requirements. In October 2017, Walters voted
    against: “Johnson, D-Ga., amendment that would exempt, from the bill's provisions that would require advance
    public notice for certain settlement agreements, settlement agreements pertaining to deadlines set by Congress
    related to improving access to affordable high-speed broadband in under-served markets.” The amendment was
    rejected 231-185. [HR 469, Vote #585, 10/25/17; CQ, 10/25/17]

Cap-And-Trade

Walters Opposed Cap-And-Trade In California

Cap-And-Trade Was Considered A “Critical Component” Of California’s Plan To Reduce Greenhouse Gas
Emissions

Orange County Register: “The Cap-And-Trade Program Is A Critical Component Of The State’s Plan To
Reduce Greenhouse Gas Emissions To 1990 Levels By 2020.” “The cap-and-trade program is a critical
component of the state’s plan to reduce greenhouse gas emissions to 1990 levels by 2020. The program sets a
ceiling on emissions while also establishing a market for carbon credits, which are like pollution permits that big
emitters can buy and sell, depending on their needs.” [Orange County Register, 3/26/13]

2013: Walters Opposed Legislation That Set Green-House Gas Emission Standards And Established A Cap-
And-Trade Program In California

2013: Orange County Register: Walters Voiced “Strong Opposition” To Legislation That Set Green-House
Gas Emission Standards And Established A Cap-And-Trade Program. “At Friday's meeting, Walters voiced
strong opposition to Assembly Bill 32, which set greenhouse-gas emission standards and a cap-and-trade program.
‘It's affecting our businesses, our schools,’ she said.” [Orange County Register, 4/11/13]

    Assembly Bill 32 Is Also Known As The Global Warming Solutions Act Of 2006. “Walters’ proposal seeks
    to exempt University of California and California State University campuses from the new cap-and-trade
    program established under the Global Warming Solutions Act of 2006, otherwise known as Assembly Bill 32
    or AB32, one of the nation’s most ambitious environmental laws.” [Orange County Register, 3/26/13]

2013: Walters Introduced Legislation In The State Senate That Would Exempt State Universities From The
Cap-And-Trade Program

2013: Walters Introduced Legislation In The State Senate That Would Exempt State Universities From A
Cap-And-Trade Program Established Under The Global Warming Solutions Act Of 2006. “California's cash-
strapped public universities would save millions of dollars under legislation proposed by state Sen. Mimi Walters,
R-Irvine, but the bill's prospects are uncertain because it would alter a far-reaching global-warming law beloved by
environmentalists. Walters' proposal seeks to exempt University of California and California State University
campuses from the new cap-and-trade program established under the Global Warming Solutions Act of 2006,
otherwise known as Assembly Bill 32, one of the nation's most ambitious environmental laws.” [Orange County
Register, 3/26/13]

Clean Power Plan

2016: Walters Applauded The Supreme Court’s Decision To Halt Enforcement Of The Clean
Power Plan And Criticized The Plan’s Economic Impact

2016: Walters: “I Applaud The Supreme Court’s Decision To Temporarily Halt Enforcement Of The
President’s Clean Power Plan, Which Is A Reckless Regulatory Attack On American Businesses And Jobs.”
                                                  165
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 166 of 665


“I applaud the Supreme Court’s decision to temporarily halt enforcement of the President’s Clean Power Plan,
which is a reckless regulatory attack on American businesses and jobs. The reality of the President’s liberal energy
agenda is that it will drive up energy costs and reduce consumer access to affordable energy sources. Forcing a
shift away from traditional energy resources would ultimately stifle the economy for years to come and harm
consumers’ pocketbooks. I’m encouraged that the Supreme Court temporarily blocked this plan and I look forward
to working with my colleagues to protect Americans from unnecessary energy rate hikes.” [Rep. Mimi Walters,
Press Release, 2/10/16]

2015: Walters Criticized The Clean Power Plan’s Economic Impact, Claiming It Would Raise Electricity
Costs And “Reduce Reliability For Consumers.” “Last June, the EPA proposed a rule for existing power plants,
known as the ‘Clean Power Plan.’ This rule would mandate new carbon reduction goals for each state - effectively
changing the way electricity is generated, distributed, and consumed in the United States. The economic impact of
this rule is very troubling – it could mean increased electricity costs and reduced reliability for consumers. In fact,
under the Clean Power Plan, electricity rates would increase by an average of 15% in a majority of states.” [Rep.
Mimi Walters, Press Release, 6/24/15]

2015: Walters Voted In Favor Of Legislation That Would Exempt States From Complying With
The Clean Power Plan Until All Judicial Reviews Are Complete

2015: Walters Voted In Favor Of The Ratepayer Protection Act. [H.R. 2042, Vote #384, 6/24/15]

    Bill Would Exempt States From Complying With The Clean Power Plan “Until All Judicial Reviews Are
    Complete.” “Mister Speaker, I rise today in support of H.R. 2042, the Ratepayer Protection Act. This bill
    would protect states and families from EPA regulatory overreach and significant spikes in electricity costs. […]
    The economic impact of this rule is very troubling – it could mean increased electricity costs and reduced
    reliability for consumers. In fact, under the Clean Power Plan, electricity rates would increase by an average of
    15% in a majority of states. This bill would protect ratepayers and exempt states from complying with the rule
    until all judicial reviews are complete. It would also allow governors to opt out of compliance with the rule if
    there would be a significant impact on the state’s ratepayers.” [Rep. Mimi Walters, Press Release, 6/24/15]

Climate Science

Censoring Science From Public Decision Making

2015: Walters Voted To Prohibit EPA Regulations That Relied Upon Non-Public Scientific Research,
Limiting EPA’s Ability To Combat Pollution And Climate Change

2015: Walters Voted To Prohibit EPA Regulations That Relied Upon Non-Public Scientific Research. In
March 2015, Walters voted for a bill that “prohibits EPA from proposing, finalizing or disseminating a rule or other
‘covered action’ unless all scientific and technical information used to decide upon the rule is made available to the
public so the research can be independently analyzed and reproduced.” The bill passed 241 to 175. [HR 1030, Vote
#125, 3/18/15; CQ House Action Reports, 3/13/15]

    Bill Would Limit EPA’s Ability To Write Regulations To Combat Pollution And Climate Change.
    “Critics say the bill would severely handicap the EPA’s ability to write regulations necessary to fight pollution
    and climate change and protect the environment and human health, and would require the EPA to violate
    patient confidentiality. EPA Administrator Gina McCarthy has criticized the accusation from the GOP, saying
    transparency and sound science are among the agency’s priorities.” [The Hill, 2/27/15]

2015: Walters Voted To Prohibit Federal Agencies From Considering Greenhouse Gases And Their Link To
Climate Change When Reviewing Environmental Permits For Government Construction Projects


                                                          166
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 167 of 665


2015: Walters Voted To Prohibit Federal Agencies From Considering Greenhouse Gases And Their Link To
Climate Change When Reviewing Environmental Permits For Government Construction Projects. In
September 2015, Walters voted for an amendment to HR 348 that would “bar federal agencies from using draft
guidance for accounting for greenhouse gas emissions and their link to climate change in reviewing environmental
permits for federal government construction projects.” The amendment passed 223 to 186. [HR 348, Vote #514,
9/25/15; Citizen Times, 10/02/15]

2015: Walters Voted For Resolutions Disapproving Of New Regulations Mandating Steep Cuts In
Greenhouse Gas Emissions From Existing U.S. Power Plants

2015: Walters Voted For Resolution Disapproving Of New Regulations Forcing Steep Cuts In Greenhouse
Gas Emissions From Existing U.S. Power Plants. In December 2015, Walters voted for a resolution that would
“disapprove of the Environmental Protection Agency emissions rule for existing power plants issued on Oct. 23,
2015. The resolution provides that the rule will have no force or effect. The EPA rule sets different emissions
targets for 49 states based on their existing energy profile and requires each state to reduce emissions by a certain
amount by 2030. Under the rule, states are required to submit proposed plans on how to reduce emissions to the
EPA by June 2016, with the agency evaluating whether the plans reduce emissions and are enforceable.” The
resolution was adopted by a vote of 242-180: [S J RES 24, Vote #650, 12/1/15; CQ Floor Votes, 12/01/15]

2015: Walters Voted For Resolution Disapproving Of New Regulations Mandating Steep Cuts In
Greenhouse Gas Emissions From Future U.S. Power Plants. In December 2015, Walters voted for the passage
of a resolution that would “disapprove of the Environmental Protection Agency emissions rule for new power
plants issued on Oct. 23, 2015. The resolution provides that the rule will have no force or effect. The EPA rule sets
specific emission limits for new fossil-fuel electrical power plants, limiting large new natural-gas-fired turbines to
1,000 pounds of carbon dioxide per megawatt-hour and smaller turbines to 1,100 pounds of carbon dioxide per
megawatt-hour, with the option of averaging emissions over multiple years to allow for operational flexibility.” The
resolution was adopted 235-188. [S J RES 23, Vote #651, 12/1/15; CQ Floor Votes, 12/01/15]

Flint Water Crisis

2016: Walters Voted To Block Consideration Of A Bill To Ensure Flint Children Obtain Safe
Drinking Water And Health, Nutritional, And Educational Support

2016: Walters Voted To Block Consideration Of A Bill To Ensure Flint Children Obtain Safe Drinking
Water And Health, Nutritional, And Educational Support. In May 2016, Walters voted To Block consideration
of a vote that would “address this public health emergency by helping Flint residents obtain safe drinking water and
ensuring that the nearly 9,000 Flint children under the age of 6 who are at risk due to their exposure to lead-
contaminated water receive the health, nutritional, and educational support they need to thrive.” The previous
question carried, 233-174. A vote against the previous question was to force the vote on safe drinking water and
support for Flint children. [H Res 743, Vote #231, 5/24/16; Democratic Leader – Previous Questions, 5/24/16]

Pollution

Walters Voted To Prohibit The Regulation Of Certain Pesticides

Walters Voted Against An Amendment To Ensure That Existing Clean Water Protections Apply To The Use
Of Pesticides That Are Exempted From Regulations. In May 2017, Walters voted against: “Esty, D-Conn.,
amendment that would require that the bill's provisions related to permit exemptions not apply to ingredients or
chemicals in pesticides that contain certain toxic pollutants and hazardous substances previously established by
federal law.” According to the Congressional Record, the amendment “sought to ensure that existing clean water
protections apply to the release of these toxic chemicals into the environment.” The amendment was rejected, 229-
191. [HR 953, Vote #279, 5/24/17; CQ, 5/24/17; Congressional Record, 5/24/17]
                                                         167
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 168 of 665



Walters Voted Against An Amendment To Protect Fisheries From Unregulated Pesticides. In May 2017,
Walters voted against: “Huffman, D-Calif., amendment that would clarify that none of the bill's provisions would
prevent the EPA or a state from requiring a permit under the Federal Water Pollution Control Act for the use of a
pesticide that would have a negative impact on fisheries.” According to the Congressional Record, the amendment
“sought to protect commercial, recreational, and subsistence fisheries from the negative impacts of unregulated
discharge.” The amendment was rejected, 230-189. [HR 953, Vote #280, 5/24/17; CQ, 5/24/17; Congressional
Record, 5/24/17]

Walters Voted Against Preventing Special Interests From Undermining Public Health. In May 2017, Walters
voted against: “McGovern, D-Mass., motion to recommit the bill to the House Transportation and Infrastructure
Committee with instructions to report it back immediately with an amendment that would exempt from the bill's
provisions a discharge of a pesticide if its manufacturer or distributor made a political contribution to the president
or to any federal official responsible for its registration, regulation or the approval of its use.” According to the
Congressional Record, Rep. McGovern said, “This amendment fights back against the corrupting influence of
political contributions from pesticide companies. It would ensure that existing science-based protections for our
families and our environment cannot be overturned by a well-timed contribution to President Trump or to those in
his administration charged with implementing the law.” The motion failed, 230-183. [HR 953, Vote #281, 5/24/17;
CQ, 5/24/17; Congressional Record, 5/24/17]

Walters Voted For A Bill That Prohibited The EPA From Regulating Certain Pesticides. In May 2017,
Walters voted for: “Passage of the bill that would prohibit the EPA and states from requiring permits for the point
source use of a pesticide registered under the Federal Insecticide, Fungicide, and Rodenticide Act. It would prohibit
the EPA or states from requiring a Federal Water Pollution Control Act permit for the use of registered pesticides
near navigable waters.” The bill passed, 265-165. [HR 953, Vote #282, 5/24/17; CQ, 5/24/17]

Walters Co-Sponsored Legislation That Could Undermine The Clean Water Act

2017: Walters Co-Sponsored A Resolution Expressing The Sense Of The House That The Waters Of The
U.S. Rule Should Be Withdrawn

2017: Walters Co-Sponsored A Resolution Expressing The Sense Of The House Of Representatives That The
Waters Of The United States Rule Should Be Withdrawn Or Vacated. [H.Res. 152, 115th Congress, introduced
2/27/17]

2015: Walters Co-Sponsored Legislation That Would Require The Obama Administration To Withdraw
The Waters Of The U.S. Rule

2015: Walters Co-Sponsored Legislation That Would Require The Obama Administration To Withdraw
The Waters Of The United States Rule. “U.S. Representative Mimi Walters (CA-45) released the following
statement after voting in support of H.R. 1732, the Regulatory Integrity Protection Act of 2015. This bipartisan bill
would require the Obama Administration to withdraw the proposed Waters of the United States (WOTUS) rule – a
rule which significantly expands the federal government’s jurisdiction to regulate waters and adjacent lands. Rep.
Walters is an original co-sponsor of H.R. 1732.” [Rep. Mimi Walters, Press Release, 5/12/15; H.R. 1732, 114th
Congress, introduced 4/13/15]

    2015: Walters Voted For Halting EPA’s Waters Of The United States Rulemaking Relating To Smaller
    Waterways That Feed Into Larger Ones. In May 2015, Walters voted for the Regulatory Integrity Protection
    Act which “would require the EPA and the Army Corps of Engineers to withdraw its Waters of the United
    States rule. The rule would define the EPA’s oversight authority over streams, ponds and small waterways that
    feed into larger ones...” According to Rep. Donna Edwards, “H.R. 1732 would halt the current Clean Water
    rulemaking, and require the agencies to withdraw the proposed rule and restart the rulemaking process. This is


                                                          168
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 169 of 665


    after one million public comments, a 208 day comment period, and over 400 public hearings.” The bill passed
    261 to 155. [HR 1732, Vote # 219, 5/12/15; The Hill, 4/29/15; Edwards Press Release, 4/29/15]

    2015: Walters Voted Against Amendment To Prohibit Issuing Final Clean Water Rules If They Violated
    Previous Court Decisions. In May 2015, Walters voted against an amendment to the Regulatory Integrity
    Protection Act proposed by Rep. Donna Edwards. According to Edwards, “Under my amendment, the
    administration cannot expand the scope beyond those water bodies covered prior to the decisions of the U.S.
    Supreme Court in those two cases, and it cannot be inconsistent with Justices Scalia’s and Kennedy’s judicial
    opinions in Rapanos. In addition to that, they can’t increase the regulation of ditches.” The amendment failed
    167 to 248. [HR 1732, Vote #217, 5/12/15; Edwards Press Release, 4/29/15]

    2015: Walters Voted Against Protecting America’s Waterways To Ensure Safe Drinking Water Supply.
    In May 2015, Walters voted against a motion that would “protect the quality of America’s water supply for safe
    drinking, particularly in the Great Lakes, which has been affected by harmful algal blooms; drought mitigation
    in California and the West; agriculture and irrigation; and flood and coastal storm protection from wetlands.”
    The motion failed 175 to 241. [HR 1732, Vote #218, 5/12/15; Democratic Leader, 5/12/15]

    2015: Walters Said The Waters Of The US Rule Expands The Federal Government’s Jurisdiction Over
    Waters “Never Intended For Regulation,” And Called It A “Flagrant Power Grab.” “The EPA’s proposed
    rule on our nation’s waters significantly expands the federal government’s jurisdiction over waters never
    intended for regulation, including: streams, ponds, puddles, and ditches. This flagrant power grab by the Obama
    Administration threatens American jobs, increases the cost of doing business, and heightens the likelihood of
    costly litigation. Worse yet, the Administration circumvented the regular rulemaking process and developed
    this proposal without first consulting states, local governments and determining its impact on private citizens
    and other stakeholders. Our bill, which passed overwhelmingly in the U.S. House today with my support,
    would rein in the EPA’s burdensome regulatory overreach and require that a proper and transparent rulemaking
    process is followed in the future. I hope the Senate will act swiftly in passing this bipartisan, common-sense
    bill.” [Rep. Mimi Walters, Press Release, 5/12/15]

    2015: Walters: “When The Federal Government Is Attempting To Regulate Our Nation’s Puddles,
    Streams, And Ditches – We Know There Is Something Terribly Wrong.” “‘When the federal government
    is attempting to regulate our nation’s puddles, streams, and ditches – we know there is something terribly
    wrong,’ said Rep. Mimi Walters. ‘The Obama Administration’s proposed rule would redefine the ‘waters of the
    United States’ under the Clean Water Act, so that the federal government’s power to regulate our nation’s
    waters and adjacent lands would be significantly increased. This means the federal government would have the
    authority to dictate the agricultural practices and land-use decisions of our nation’s home builders, water
    districts, counties, as well as farmers and ranchers - which could in turn affect businesses’ ability to remain
    competitive and profitable. The Regulatory Integrity Protection Act seeks to provide safeguards against
    government overregulation and restore decision-making authority to officials at the state and local levels.’”
    [Rep. Mimi Walters, Press Release, 4/15/15]

2016: Walters Voted For Resolution Disapproving Of “Waters Of The United States” Rule, Which
Expanded Jurisdiction Of EPA And Army Corps Of Engineers Under Clean Water Act

2016: Walters Voted For Congressional Disapproval Of “Waters Of The United States” Rule, Which
Expanded Jurisdiction Of EPA And Army Corps Of Engineers Under Clean Water Act. In January 2016,
Walters voted for a resolution expressing congressional disapproval of the “Waters of the United States” rule. “The
Obama administration announced new protections Wednesday for thousands of waterways and wetlands … On its
face, the Waters of the United States rule is largely a technical document, defining which rivers, streams, lakes and
marshes fall under the jurisdiction of the Environmental Protection Agency and the Army Corps of Engineers. …
The agencies and their supporters say the safety of drinking water and stream health are threatened because of weak
state and local regulation and a lack of enforcement. The rule is meant to make it clearer which waterways EPA and
the Corps of Engineers can oversee under the 43-year-old Clean Water Act, which covers ‘navigable waters’ such

                                                        169
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 170 of 665


as the Mississippi River and Lake Erie but is vague on how far upstream protections must go to keep those water
bodies clean.” The resolution passed 253 to 166. [S J Res 22, Vote #45, 1/13/16; Politico, 5/27/15]

2015: Walters Voted For An Amendment Prohibiting Funds Used To Regulate “Agricultural Activities”
Identified As Exemptions Under Clean Water Act

2015: Walters Voted For An Amendment Prohibiting Funds Used To Regulate “Agricultural Activities”
Identified As Exemptions Under Clean Water Act. In May 2015, Walters voted for an amendment prohibiting
the use of funds to regulate certain agricultural activities under the Clean Water Act. “LaMalfa, R-Calif.,
amendment that would prohibit funds made available under the act from being used to regulate agricultural
activities identified as exemptions under certain sections of the Clean Water Act.” The amendment passed, 239
to174. [H.R. 2028, Vote #212, 5/01/15; CQ, 5/01/15]

Walters Repeatedly Co-Sponsored Legislation That Would Amend The Clean Air Act To Exclude
Carbon Dioxide And Other Greenhouse Gases From The Scope Of That Act

2017: Walters Co-Sponsored Legislation That Would Exclude Carbon Dioxide And Other Greenhouse Gases
From The Scope Of The Clean Air Act. [H.R. 637, 115th Congress, introduced 1/24/17]

2015: Walters Co-Sponsored Legislation That Would Exclude Carbon Dioxide And Other Greenhouse Gases
From The Scope Of The Clean Air Act. [H.R. 3880, 114th Congress, introduced 11/3/15]

Walters Co-Sponsored Legislation That Would Nullify The EPA’s Rule Requiring States To
Reduce Carbon Emissions

2015: Walters Co-Sponsored Legislation That Would Nullify The EPA’s Rule Requiring States To Reduce
Carbon Emissions From Existing Fossil Fuel-Fired Electric Generating Units. [H.J.Res 72, 114th Congress,
introduced 10/26/15]

Renewable Fuels

Walters Co-Sponsored Legislation That Would Repeal The EPA’s Renewable Fuel Program

2015: Walters Co-Sponsored Legislation That Would Amend The Clean Air Act To Repeal The EPA’s
Renewable Fuel Program. [H.R. 703, 114th Congress, introduced 2/4/15]




                                                       170
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 171 of 665



FEMA And Disaster Relief Issues

                                                 Significant Findings

       Walters voted against an amendment to increase funding for inland oil spill programs


Disaster Relief

Walters Sponsored A Bill To Allow California Property Owners To Deduct Wildfire Damages And
Draw Funds From 401(k) Accounts Penalty-Free To Rebuild

Walters Introduced Wildfire Bill That Reinstated Deduction For Wildfire Damages, Incentivized People To
Take Money Out Of Their Retirement Accounts To Pay For Damages. “Rep. Mimi Walters (R-California),
Majority Leader Kevin McCarthy (R-California), and Rep. Mike Thompson (D-California) introduced H.R. 4397,
the California Wildfire Disaster Tax Relief Act of 2017, which would provide tax relief to the victims of the recent
California wildfires. Said Rep. Walters, ‘The 2017 wildfire season resulted in historic destruction throughout our
State, including my home district of Orange County. The fires in Northern California and Orange County cost the
lives of 43 individuals, displaced thousands of Californians, and destroyed thousands of homes and businesses.
These fires have taken an enormous financial and emotional toll on those affected. Today, I introduced legislation
that will provide financial relief for Californians impacted by the deadly wildfires. The California Wildfire Disaster
Tax Relief Act of 2017 would allow victims from the October wildfires to deduct property damage costs from their
taxes, provide for affordable penalty-free withdrawals from their retirement accounts, and encourage charitable
giving to help those in need. This bill will help alleviate the financial burden for the thousands of Californians who
are recovering from the wildfires.’” [Rep. Walters press release, 11/15/17]

        Walters’ Bill To Allow California Property Owners To Deduct Wildfire Damages Was Supported By
        Other California Republicans. “Hunter and Issa are supporting a bill by Rep. Mimi Walters, R-Irvine,
        that allows California property owners to deduct wildfire damages from their taxes and to draw funds from
        401(k) retirement accounts to rebuild without paying a penalty. Harrison also noted that the House and
        Senate tax bills are not law and people can still claim this deduction in their 2017 tax returns.” [San Diego
        Tribune, 12/8/17]

2017: Walters Voted For Inadequate, Short-Term Responses To Natural Disasters Including
Floods, Wildfires, And Hurricanes

Walters Voted For Reauthorizing The National Flood Insurance Program Without Risk-Reduction
Programs Or Flood-Risk Mapping. In November 2017, Walters voted for: “Passage of the bill, as amended, that
would reauthorize the National Flood Insurance Program through fiscal 2022 and would make modifications to the
program, including: raise annual surcharges and reserve fund assessments on federal flood insurance policyholders,
raise rates on properties that incur multiple losses, establish an annual deductible for severe and extreme repetitive
loss properties and end the requirement that flood insurance be purchased for commercial and multifamily
properties located in flood risk zones. It would also require that flood insurance provided by private sector carriers
be accepted by Federal Emergency Management Agency and considered as meeting the National Flood Insurance
Program's mandatory flood insurance purchase requirements, and would allow private insurers and any other
interested party to review FEMA information regarding its assessments of flood risk.” The bill passed 237-189.
[HR 2874, Vote #630, 11/14/17; CQ, 11/14/17]

    HEADLINE: “U.S. House Of Representatives Misses Mark In Reducing Nation’s Flood Risk.
    “‘Unfortunately, this bill falls short of significant improvements needed to bolster risk reduction and flood-risk
                                                         171
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 172 of 665


    mapping efforts under the National Flood Insurance Program,’ Murdock said. ‘The program has failed to
    achieve its intended goal of lessening our nation’s flood risk. Congress needs to place more emphasis on
    reforms that mitigate risk and promote using the best-available science and technology in mapping processes. It
    is particularly important that reforms enable the restoration of functioning floodplains and disincentivize
    development in areas of high flood risk.’” [Nature Conservancy, 11/15/17]

    Walters Voted Against Requiring FEMA To Certify That Claims From Hurricane Sandy Were Resolved
    Before The National Flood Insurance Program Is Reauthorized. In November 2017, Walters voted against:
    “Pascrell, D-N.J., motion to recommit the bill to the House Financial Services Committee with instructions to
    report it back immediately with an amendment that would prevent the bill's provisions from taking effect unless
    the Federal Emergency Management Agency certifies the resolution of all claims for losses resulting from
    Hurricane Sandy of 2012 that were covered under the National Flood Insurance Program.” The motion was
    rejected 236-190. [HR 2874, Vote #629, 11/14/17; CQ, 11/14/17]

    Walters Voted For Considering The National Defense Authorization Act Of 2018 And Reauthorizing
    The National Flood Insurance Program. In November 2017, Walters voted for: “Adoption of the rule (H Res
    616) that would provide for House floor consideration of the conference report to accompany the bill (HR
    2810) that would authorize $692.1 billion for defense programs in fiscal 2018. It would also provide for
    consideration of the bill (HR 2874) that would reauthorize the National Flood Insurance Program through fiscal
    2022 and would modify several aspects of the program. The rule would require the House clerk to not transmit
    to the Senate a message that the House has adopted the conference report to accompany the Fiscal 2018
    Defense Authorization (HR 2810) until the House receives a message from the Senate that the Senate has
    passed a bill (HR 4374), without amendment, that would authorize the Food and Drug Administration to
    expedite consideration of certain medical products at the Pentagon's request.” The rule was adopted 233-187.
    [HRes 616, Vote #627, 11/14/17; CQ, 11/14/17]

Walters Voted For The Resilient Federal Forests Act Of 2017, Allowing President To Declare Wildfire
Disasters And Fund FEMA Relief As Well As Expedite Timber Salvage After Fires. In November 2017,
Walters voted for: “Passage of the bill that would allow for a presidential declaration of a major disaster with regard
to wildfires, which would allow for the release of funding from Federal Emergency Management Agency's Disaster
Relief Fund to fight major wildfires, and would modify the disaster cap under the Budget Control Act to account
for expected wildfire funding needs. It would also exempt various forest management activities from filing
environmental impact statements and would provide for expedited timber salvage operations and reforestation
activities after catastrophic events. It would prohibit any court from issuing restraining orders or injunctions against
salvage operations or reforestation activities undertaken in response to a large-scale catastrophic event.” The bill
passed 257-166. [HR 2936, Vote #598, 11/1/17; CQ, 11/1/17]

    National Parks Conservation Association: The Resilient Federal Forests Act Was “Extreme And… Puts
    Our Forests, Communities And Wildlife At Risk.” “NPCA, along with partners, submitted the following
    position to the House of Representatives ahead of an expected floor vote the week of October 30, 2017. On
    behalf of our millions of our members and supporters, we urge you to OPPOSE the Resilient Federal Forest Act
    of 2017 (H.R. 2936). This bill is extreme and unfortunately, instead of protecting and restoring our public
    forests, H.R. 2936 puts our forests, communities and wildlife at risk.” [NCPA, 10/31/17]

    NCPA: Wildfire Suppression Funding In The RFFA Was “Completely Inadequate, Leaving
    Unaddressed The Largest Part Of The Problem: The Growing Impact Of Wildfire Suppression On The
    Forest Service’s Annual Budget.” “The provisions offered in response to the wildfire funding crisis, even in
    this most recent version of the bill, are completely inadequate, leaving unaddressed the largest part of the
    problem: the growing impact of wildfire suppression on the Forest Service’s annual budget.” [NCPA, 10/31/17]

    Walters Voted For The Resilient Federal Forests Act Of 2017. In November 2017, Walters voted for:
    “Adoption of the rule (H Res 595) that would provide for House floor consideration of the bill (HR 2936) that
    would allow for a presidential declaration of a major disaster with regard to wildfires, which would allow for
    the release of funding from Federal Emergency Management Agency's Disaster Relief Fund to fight major

                                                          172
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 173 of 665


    wildfires, and would modify the disaster cap under the Budget Control Act to account for expected wildfire
    funding needs. It would also include various categorical exclusions from certain environmental reviews.” The
    resolution was adopted 232-184. [HRes 595, Vote #593, 11/1/17; CQ, 11/1/17]

Walters Voted For Making $36.5 Billion In Emergency Supplemental Funding For Fiscal 2018 To Partially
Cover Costs Of Natural Disasters. In October 2017, Walters voted for: “Frelinghuysen, R-N.J., motion to suspend
the rules and agree to the resolution (H Res 569) that would provide that upon agreeing to the resolution, the House
will have been considered to have concurred in the Senate amendment to the bill (HR 2266) with a House
amendment that would make available $36.5 billion in emergency supplemental funding for fiscal 2018 to partially
cover the costs of responding to multiple natural disasters, including hurricanes and wildfires. The measure would
include $18.7 billion for the Federal Emergency Management Agency's Disaster Relief Fund - $4.9 billion of which
would be used for disaster relief loans to Puerto Rico and the U.S. Virgin Islands. It would also cancel $16 billion
of the Treasury debt incurred by FEMA's National Flood Insurance Program, would release $1.2 billion in
contingency reserves from the Supplemental Nutrition Assistance Program for use in Puerto Rico would provide
$577 million in funding to fight wildfires.” The motion was agreed to 353-69. [HRes 569, Vote #566, 10/12/17;
CQ, 10/12/17]

Walters Voted Against An Amendment To Exempt The National Interagency Fire Center From Any
Provisions Of The Underlying Bill That Would Prevent Them From Having The Water Supply They Need
To Fight Wildfires. In July 2017, Walters voted against: “Carbajal, D-Calif., motion to recommit the bill to the
House Natural Resources Committee with instructions to report it back immediately with an amendment that would
exempt the National Interagency Fire Center from any of the bill's provisions that would impair the center's ability
to ensure that there is an adequate supply of water to fight wildfires.” The motion was rejected, 230-189. [HR 23,
Vote #351, 7/12/17; CQ, 7/12/17]

Walters Voted For A Six Month Extension Of FAA Taxes Tied To Hurricane Relief And Flood Insurance
Programs. In September 2017, Walters voted for: “Passage of the bill that would extend through March 31, 2018,
various expiring authorities, programs and activities for the Federal Aviation Administration. The measure would
also extend multiple health care programs and would establish the basis for the development of a private flood
insurance market. It would modify tax provisions for individuals living in areas impacted by Hurricanes Harvey,
Irma and Maria, and would allow the federal government to reimburse the governments of Puerto Rico and the U.S.
Virgin Islands for any disaster tax relief that those islands provide their citizens.” The bill passed by a vote of 264-
155. [HR 3823, Vote #542, 9/28/17; CQ, 9/28/17]

    The House Passed A Six-Month Extension To Fund The FAA – That Also Included Hurricane Relief
    Provisions That Were Later Stripped By The Senate – While Postponing Debate Over More Contentious
    FAA Reforms. “Congress approved a six-month extension Thursday of Federal Aviation Administration taxes
    to give lawmakers more time to debate contentious, long-term airline policies. The House voted 264-155 to
    extend taxes through March 31. The time will allow more debate on contentious FAA measures dealing with
    air-traffic control and pilot training in legislation expected to last four or more years. The Senate made a change
    before approving the legislation by unanimous consent, which removed a provision dealing with flood
    insurance from the legislation. The House then agreed by unanimous consent to accept the change. Approval of
    the legislation was crucial before Saturday for the FAA because the government would have been unable to
    collect about $40 million per day in aviation taxes. Airport construction projects that depend on federal grants
    would have halted and thousands of FAA workers would have been laid off.” [USA Today, 9/28/17]

    Walters Voted For Consideration Of Extending Expiring FAA Authorities, Establishing Development Of
    A Private Flood Insurance Market, And Modifying Tax Provisions For People Impacted By Hurricanes
    Harvey, Irma, And Maria. In September 2017, Walters voted for: “Adoption of the rule (H Res 538) that
    would provide for House floor consideration of the bill (HR 3823) that would extend through March 31, 2018,
    various expiring authorities, programs and activities for the Federal Aviation Administration. The measure
    would also extend multiple health care programs, would establish the basis for the development of a private
    flood insurance market, and would modify tax provisions for individuals living in areas impacted by Hurricanes
    Harvey, Irma and Maria. The rule would also provide for motions to suspend the rules on the legislative day of

                                                          173
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 174 of 665


    September 28, 2017.” The rule was adopted by a vote of 223-190. [H RES 538, Vote #539, 9/27/17; CQ,
    9/27/17]

    Walters Voted Against Requiring The Government Pay The U.S. Virgin Islands And Puerto Rico
    Amounts Equal To 400 Percent Of The Loss In Revenues From Hurricanes Harvey, Irma, And Maria. In
    September 2017, Walters voted against: “Nadler, D-N.Y., motion to recommit the bill to the House Ways and
    Means Committee with instructions to report it back immediately with an amendment that would require the
    secretary of the Treasury to pay to the U.S. Virgin Islands and Puerto Rico amounts equal to 400 percent of the
    loss in revenues from Hurricanes Harvey, Irma and Maria for the repair of infrastructure and the payment of
    health care costs on the islands. It would also modify corporate taxes and charitable contribution limitations in
    relation to disaster relief.” The motion failed by a vote of 188-277. [H R 3823, Vote #541, 9/28/17; CQ,
    9/28/17]

    Walters Voted For Passing FAA Authorities Tied To Private Flood Insurance Authorization And
    Hurricane Relief. In September 2017, Walters voted for: “Curbelo, R-Fla., motion to suspend the rules and
    pass the bill that would extend through March 31, 2018, various expiring authorities, programs and activities
    for the Federal Aviation Administration. It would also extend multiple health care programs, would establish
    the basis for the development of a private flood insurance market, and would modify tax provisions for
    individuals living in areas impacted by Hurricanes Harvey, Irma and Maria.” The motion was rejected by a vote
    of 245-171. [H R 3823, Vote #530, 9/25/17; CQ, 9/25/17]

Hurricane Harvey

2017: Walters Voted For $7.9 Billion In Emergency Supplemental Funding To Cover The Costs Of
Responding To Hurricane Harvey. In September 2017, Walters voted for: “Frelinghuysen, R-N.J., motion to
suspend the rules and agree to the resolution that would provide for the House to concur in the Senate amendments
to a bill (HR 601) that would codify practices and programs at the United States Agency for International
Development related to U.S. education assistance abroad, with further amendment that would appropriate $7.9
billion in emergency supplemental funding for fiscal 2017 as an initial payment to cover the costs of responding to
Hurricane Harvey. The total would include $7.4 billion for the Homeland Security Department's Disaster Relief
Fund, which will be used by the Federal Emergency Management Agency to support ongoing hurricane response
efforts. It would also include $450 million for the Small Business Administration's disaster loan program to assist
small businesses and homeowners.” The motion passed, 419-3. [HRes 502, Vote #441, 9/6/17; CQ, 9/6/17]

General Disaster Relief Funding

Oil Spills

2015: Walters Voted Against An Amendment To Increase Funding For Inland Oil Spill Programs. In July
2015, Walters voted against an amendment to increase funding for inland oil spill programs. The Amendment
would reduce funding for Bureau of Ocean Energy Management by $5,434,000 and to increase funding for Inland
Oil Spill Programs by a similar amount. According to the amendment’s sponsor, Rep. Lois Capps, “When it comes
to oil spills, the damage gets worse by the minute, so ensuring that spill response teams are properly trained and
prepared to respond quickly is essential to minimizing the impacts. This is precisely why the EPA has jurisdiction
over the inland oil spill program. … Despite its scope and importance, this program has been seriously underfunded
for years, and H.R. 2822 only makes things worse by funding this program at nearly 25 percent less than the
President Requested. My amendment would simply increase funding for this program by 5.4 million, to match the
President’s requested amount of $23.4 million for fiscal year 2016.” The amendment failed, 184 to 243. [HR 2822,
Vote #394, 7/8/15; Bill Summary, Library of Congress, 7/8/15, House Congressional Record, Page H4741,
6/25/15]




                                                        174
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 175 of 665




Foreign Policy Issues

                                                Significant Findings

      Walters voted against investigating Russian interference in the 2016 election seven times.

      Walters voted against repealing the authorization for the use of military force in the global war on
       terrorism.

      Walters co-sponsored a resolution expressing disapproval of the Iran nuclear deal.

      Walters voted against increasing America’s nuclear nonproliferation program funding.


Global War On Terror

2017: Walters Voted For Blocking Consideration Of A Repeal Of The 2001 Authorization For Use
Of Force (AUMF)

Walters Voted For Blocking Consideration Of A Repeal Of The 2001 Authorization For Use Of Force. In
July 2017, Walters voted for: “Newhouse, R-Wash., motion to order the previous question (thus limiting debate and
possibility of amendment) on the rule (H Res 478) that would provide for further House floor consideration of the
bill making certain appropriations for fiscal 2018 (HR 3219), would provide for consideration of amendments to the
Defense division of the bill, and would provide for consideration of motions to suspend the rules through July 28,
2017.” According to the Democratic Leader’s website, “The Democratic previous question would amend the rule to
make in order Rep. Barbara Lee’s amendment repealing the 2001 authorization for use of military force.” A vote
for the motion was a vote to block consideration of the repeal of the 2001 authorization for use of force. The motion
was agreed to by a vote of 233-185. [H RES 478, Vote #426, 7/27/17; CQ, 7/27/17]

    The Trump Administration, Like The Obama Administration, Used AUMF To Justify Military
    Operations Against ISIS. “The 2001 war authorization is currently being used as a legal justification for the
    ongoing war against the Islamic State, and there’s a growing coalition of lawmakers who think the president
    needs a new war authorization for military operations against ISIS.” […] “The White House has yet to weigh in
    directly on the issue, but like the Obama administration, the Trump administration says it has the legal authority
    to conduct its ISIS campaign even without congressional approval.” [Huffington Post, 5/18/16; CNN, 3/29/17]

2015: Walters Voted Against Repealing The 2001 AUMF Which Granted The President Authority
To Use Military Force Without Congressional Approval

2015: Walters Voted Against Repealing The 2001 Authorization For Use Of Military Force (AUMF). In June
2015, Walters voted against a “Lee, D-Calif., amendment that would prohibit use of funds pursuant to the 2001
Authorization for Use of Military Force after Dec. 31, 2015.” The amendment failed 157 to 270. [HR 2685, Vote
#347, 6/11/15; CQ, 6/11/15]

Iran

Nuclear Deal


                                                         175
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 176 of 665


2015: Walters Co-Sponsored A Resolution Expressing Disapproval Of The Iran Nuclear Deal And Voted
Against A Measure Expressing Approval Of The Deal

2015: Walters Co-Sponsored A Resolution Expressing Disapproval Of The Iran Nuclear Deal. [H.J. Res. 64,
114th Congress, introduced 8/4/15]

2015: Walters Voted Against Expressing Approval Of The Iran Nuclear Deal

2015: Walters Voted Against A Measure Expressing Congressional Approval Of The Iran Nuclear Deal. In
September 2015, Walters voted against “a measure expressing congressional approval of the Iran nuclear agreement
Friday, placing a majority of the chamber on the record against the accord. The measure … states simply that
Congress favors the pact. The bill was likely to fail on the House floor, but in so doing put Democrats on the record
in support of the deal.” The motion failed 169 to 269. [H.R. 3461, Vote #493, 9/11/15; CQ, 9/14/15]

Walters Said The Iran Deal Was “Dangerous” And Iran Could Not Be Trusted

2016: Walters Said President Obama’s Iran Deal Was “Dangerous.” “He made a dangerous nuclear deal with
Iran.” [Remarks of Congresswoman Mimi Walters, Weekly Republican Address, 8/20/16]

2015: Walters: “We Simply Cannot Trust The Iranian Regime, Which Has A Long History Of Clandestine
Nuclear Activities, Repression Of Its Own People And Is The World’s Leading State Sponsor Of Terrorism.”
“Firstly, we simply cannot trust the Iranian regime, which has a long history of clandestine nuclear activities,
repression of its own people and is the world’s leading state sponsor of terrorism. This agreement assumes that Iran
will act in good faith and follow international norms, which is simply contrary to Iran’s behavior.” [Mimi Walters,
Orange County Register, 9/5/15]

2015: Walters On Iran Deal: “This Deal Allows Iran To Stall And Evade, Which Eliminates Our Ability To
Verify. We Are Simply Getting The Short End Of The Stick.” “This is the ultimate example of the fox guarding
the hen house. In negotiating with the Soviet Union, President Ronald Reagan said, ‘Trust, but verify.’ This deal
allows Iran to stall and evade, which eliminates our ability to verify. We are simply getting the short end of the
stick.” [Mimi Walters, Orange County Register, 9/5/15]

2015: Walters On Iran Deal: “Rewarding The Iranian Regime By Lifting Sanctions Would Further
Encourage Iran’s Unacceptable Behavior And Give Other Countries The Ability To Follow Suit.” “Finally, I
refuse to legitimize the Iranian regime and its nuclear program. Unfortunately, this deal does just that. Furthermore,
Iran has been responsible for egregious human-rights violations and is holding hostage innocent Americans.
Rewarding the Iranian regime by lifting sanctions would further encourage Iran’s unacceptable behavior and give
other countries the ability to follow suit.” [Mimi Walters, Orange County Register, 9/5/15]

2015: Walters On Iran Deal: “Bottom-Line, This Deal Presents Far Too Many Risks For The U.S. And Far
Too Many Rewards For Iran.” “Bottom-line, this deal presents far too many risks for the U.S. and far too many
rewards for Iran. Upon the conclusion of the agreement’s 15-year timeframe, experts believe that Iran will emerge
with an unencumbered path to a nuclear arsenal and the associated ballistic missile technology that will render them
capable of striking U.S. soil. At that point, we will be faced with an inescapable choice: military action or a nuclear
Iran.” [Mimi Walters, Orange County Register, 9/5/15]

2015: Walters: “I Rise Today In Firm Opposition To The Iran Nuclear Deal. This Deal Represents A Direct
Threat To The United States, Israel, And The World.” “Mister Speaker, I rise today in firm opposition to the
Iran nuclear deal. This deal represents a direct threat to the United States, Israel, and the world. Recently, I visited
Israel and met with Prime Minister Netanyahu. Prime Minister Netanyahu was firm in his warning – this is a very
bad deal, and it could result in grave consequences for the world.” [Rep. Mimi Walters, Press Release, 9/11/15]



                                                          176
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 177 of 665


2015: Walters On Iran Deal: “At The End Of This Deal In 15 Years, Iran Will Have The Capability To Have
Created Ballistic Missiles Which Will Reach America.” “Well, I was completely against the deal. And
overwhelmingly in my district, people did not support the agreement with Iran. We are now going to be moving
down a path where Iran is going to be able to have self-inspections and we're going to be, you know, potentially
lifting sanctions of $100 billion to $150 billion right off the bat, and we already know that the Iranian regime
finances terrorists. I don't know in good conscience how anybody could have supported this deal, and at the end of
this deal in 15 years, Iran will have the capability to have created ballistic missiles which will reach America.
Government's number one job is to protect American citizens.” [NPR All Things Considered, 9/18/15]

Israel

Settlements

2017: Walters Voted To Oppose The Obama Administration’s Abstention On A United Nation’s Vote
Condemning Israeli Settlements

2017: Walters Voted For Expressing The House’s Opposition To A U.N. Security Council Resolution
Criticizing Expansion Of Israeli Settlements In Unoccupied Areas. In January, 2017, Walters voted for
“adoption of the resolution that would express the House's opposition to a U.N. Security Council resolution that
criticized continued expansion of Israeli settlements in occupied areas” on the grounds that the U.N. Security
Council Resolution was an obstacle to Israel-Palestinian peace. A yes vote was a vote to block criticism of the
resolution. The resolution was adopted by a vote of 342-80. [H.Res 11, Vote #11, 1/5/17; CQ, 1/5/17; Democratic
Leader—Previous Questions, 1/5/17]

Iron Dome

2015: Walters Voiced Support For Israel And The Iron Dome

2015: Walters: “I Stand With Israel In My Support Of Iron Dome, And Will Always Support Israel's Right
To Defend Itself.” “As a part of our travels, my colleagues and I toured an Iron Dome battery, which is an integral
part of Israel’s military defense system. Iron Dome works to detect and intercept incoming rockets and has proven
to be a successful and highly effective form of defense. In the summer of 2014, when nearly 4,500 rockets were
launched against Israel, Iron Dome successfully intercepted approximately 90 percent of the rockets it engaged. At
a time of great instability in the Middle East –Iron Dome is more vital than ever in ensuring Israel’s safety and
security. I stand with Israel in my support of Iron Dome, and will always support Israel’s right to defend itself.”
[Rep. Mimi Walters, Press Release, 8/13/15]

Nuclear Nonproliferation

2016: Walters Voted Against Increasing America’s Nuclear Nonproliferation Program Funding By
$20 Million

2016: Walters Voted Against Increasing America’s Nuclear Nonproliferation Program Funding By $20
Million. In May 2016, Walters voted against motion to recommit the bill to the House Appropriations Committee
with instructions to report back immediately with an amendment that would increase funding for National Nuclear
Security Administration nuclear nonproliferation programs by $20 million and reduce federal salaries and expenses
at the National Nuclear Security Administration by the same amount. The motion was rejected, 178-236. [HR
5055, Vote #265, 5/26/16; CQ Floor Votes, 5/26/16]

Obama Administration Foreign Policy

                                                        177
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 178 of 665


2016: Walters Criticized President Obama’s Foreign Policy Which She Said “Left A Power
Vacuum”

2016: Walters Criticized President Obama’s Foreign Policy, Including The Redline In Syria, The Reset With
Russia, And The Attempt To “Lead From Behind” In Libya. “The first job of the federal government is to keep
our country safe. And if we've learned anything over the past eight years, it's that the president's foreign policy is
not doing the job. Look no further than: the vanishing red line in Syria, the faulty reset with Russia, the attempt to
‘lead from behind’ in Libya, followed by the rise of a terrorist safe haven on the Mediterranean Sea.” [Remarks of
Congresswoman Mimi Walters, Weekly Republican Address, 8/20/16]

2016: Walters Said Obama’s Foreign Policy “Has Left A Power Vacuum, Which Our Rivals Are All Too
Happy To Fill.” “You add all of this up, and what do you see? All across the world, our enemies don't fear us, and
our friends don't trust us. The president's foreign policy has left a power vacuum, which our rivals are all too happy
to fill. So to say this foreign policy is not making us any safer is—well, an understatement.” [Remarks of
Congresswoman Mimi Walters, Weekly Republican Address, 8/20/16]

Russia

Walters Voted Against Investigating Russian Interference In The 2016 Election 11 Times

Walters Voted For Blocking A Bipartisan Commission To Investigate Russian Interference In The 2016
Election. In November 2017, Walters voted for: “Burgess, R-Texas, motion to order the previous question (thus
ending debate and the possibility of amendment),” According to a House floor speech by Rep. Louise Slaughter, D-
NY: “If we defeat the previous question, I will offer an amendment to the rule to bring up Representative Swalwell
and Representative Cummings' bill, which would create a bipartisan commission to investigate the Russian
interference in the 2016 election.” A vote for the amendment was a vote to block the bipartisan commission to
investigate Russian interference in the 2016 election. The motion was agreed to 230-193. [HRes 600, Vote #600,
11/2/17; CQ, 11/2/17, Congressional Record, 11/2/17]

Walters Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In June 2017, Walters voted for the Democratic Previous Question that
“would amend the rule to allow for consideration of H.R. 356, to establish the National Commission On Foreign
Interference In The 2016 Election.” The previous question passed 228-185. A vote against the previous question
would have allowed the bill to be considered. [H Res 375, Vote #290, 6/7/17; Office of the Democratic Leader,
115th Congress Previous Questions, 6/7/17]

Walters Voted For Blocking The Establishment Of A Nonpartisan Commission To Investigate Russia’s
Interference In The 2016 Election. In June 2017, Walters voted for: “Cheney, R-Wyo., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 374).” According to the
Congressional Record, Rep. Hastings was going to propose “consideration of the bill (H.R.356) to establish the
National Commission on Foreign Interference in the 2016 Election.” A vote for the previous question was a vote to
block the commission. The previous questions carried, 228-189. [H Res 374, Vote #288, 6/7/17; CQ, 6/7/17;
Congressional Record, 6/7/17]

Walters Voted For Blocking The Establishment Of A Nonpartisan Commission To Investigate Russia’s
Interference In The 2016 Election. In May 2017, Walters voted for: “Buck, R-Colo., motion to order the previous
question (thus ending debate and possibility of amendment).” According to the Congressional Record, Rep.
Hastings said, “if we defeat the previous question, I am going to offer an amendment to the rule to bring up a
bipartisan bill, H.R. 356, which would create a nonpartisan commission to investigate Russian interference in our
2016 election. This marks the seventh time we tried to bring this bill to the House floor. On the previous six
occasions, the Republican majority regrettably refused the House to even debate this important legislation.” A vote
for the previous question was a vote to block the commission. The previous question carried, 230-189. [H Res 323,
Vote #259, 5/17/17; CQ, 5/17/17; Congressional Record, H4237, 5/17/17]
                                                         178
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 179 of 665



April 2017: Walters Voted Against Preventing The Underlying Bill From Applying To Any Individual Who
Withheld Information From Congress Related To An Investigation Regarding Russian Influence Of The
2016 Presidential Election. In April 2017, Walters voted against a “motion to recommit the bill to the House
Financial Services Committee with instructions to report it back immediately with an amendment that would
prevent the bill’s provisions from applying to any individual that withheld information from Congress related to an
investigation regarding individuals influencing the outcome of the 2016 U.S. presidential election.” The motion was
rejected 228-185. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]

March 2017: Walters Voted To Block The Creation Of A Commission Investigating Foreign Interference in
the 2016 Presidential Election. In March 2017, Walters voted for the “Newhouse, R-Wash., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 233) that would provide
for House floor consideration of the bill that would establish a selection process for members of the EPA's Science
Advisory Board.” A vote in favor is a vote to prevent investigation into Russia’s interference in the 2016 election.
The motion was agreed to by a vote of 232-191. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]

March 2017: Walters Voted To Block Consideration Of Establishing An Investigation Into Foreign
Interference In The 2016 Presidential Election. In March 2017, Walters voted for the “Woodall, R-Ga., motion
to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 229).” A vote
in favor of the motion is a vote to block consideration of a bipartisan bill, The Presidential Tax Transparency Act.
The motion was agreed to by a vote of 231-189. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]

March 2017: Walters Voted To Block Consideration Of A Rule Establishing The National Commission On
Foreign Interference In The 2016 Election. In March 2017, Walters voted for the “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 156).” According
to Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of HR 356, to establish the National Commission on Foreign Interference ll Election.” A vote yes was
against establishing the commission. The motion was agreed to by a vote of 233-189. [HRes 156, Vote #115,
3/1/17; CQ, 3/1/17; Democratic Leader—Previous Questions, 3/1/17]

February 2017: Walters Voted To Block The Establishment Of The National Commission On Foreign
Interference In The 2016 Election. In February 2017, Walters voted for “Burgess, R-Texas, motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 123)” According to
Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of HR 356, to establish the National Commission on Foreign Interference in the 2016 Election.” A
vote yes was against establishing the commission. The motion was agreed to by a vote of 233-190. [HRes 123,
Vote #93, 2/15/17; CQ, 2/15/17; Democratic Leader—Previous Questions, 2/15/17]

February 2017: Walters Voted To Block The Establishment Of A National Commission On Foreign
Interference In The 2016 Election. In February 2017, Walters voted for the “Byrne, R-Ala., motion to order the
previous question (thus ending debate and the possibility of amendment) on the rule (H Res 116)” According to
Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of HR 356, to establish the National Commission on Foreign Interference in the 2016 Election.” A
vote yes was against establishing the commission. The motion was agreed to by a vote of 227-188. [HRes 116,
Vote #90, 2/14/17; CQ, 2/14/17; Democratic Leader—Previous Questions, 2/14/17]

January 2017: Voted To Block Consideration Of A Bill Establishing The National Commission On Foreign
Interference In The 2016 Election. In January 2017, Walters voted for the “Collins, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 33) that would provide for
House floor consideration of the bill (HR 79) that would exempt certain events from a Securities and Exchange
Commission requirement that calls for verification that attendees are accredited investors, and a bill (HR 5) that
would modify the federal rule-making process by codifying certain requirements, including a requirement that
agencies estimate the cost of proposed regulations, and would subject rules likely to cost more than $100 million or
$1 billion annually to additional procedural steps.” According to Democratic Leader Nancy Pelosi’s office, “The
                                                         179
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 180 of 665


Democratic Previous Question would amend the rule to allow for consideration of HR 356, to establish the National
Commission on Foreign Interference in the 2016 Election.” A vote yes was against establishing the commission.
The motion was agreed to by a vote of 234-179. [HRes 33, Vote #26, 1/10/17; CQ, 1/10/17; Democratic Leader—
Previous Questions, 1/10/17]

2015: Walters Called Russia A Global Threat

2015: Walters Called Russia A Global Threat. “In a time of rising global threats ranging from ISIS to Russia, we
need to ensure that we maintain global readiness and that our military remains the best in the world. This bill does
precisely that. I hope my colleagues in the Senate will work quickly to pass this vital legislation.” [Rep. Mimi
Walters, Press Release, 6/11/15]

Syria & ISIS

2015: Walters Voted Against Withdrawing U.S. Troops Deployed Against ISIS In Iraq

2015: Walters Voted Against Withdrawing U.S. Troops Deployed Against ISIS. In June 2015, Walters voted
against “Adoption of the concurrent resolution (H Con Res 55) that would direct the president to withdraw U.S. forces
deployed to Iraq in support of operations against the Islamic State in Syria and Iraq, other than armed forces required
to protect U.S. diplomatic facilities and personnel within 30 days of enactment.” The concurrent resolution failed 139
to 288. [H Con Res 55, Vote #370, 6/17/15; CQ, 6/17/15]

2015: Walters Voted Against Limiting Funds For Military Action Against ISIS Without
Congressional Authorization Of War

2015: Walters Voted Against An Amendment To Limit Funds For Military Action Against ISIS Without
Congressional Authorization Of War. In June 2015, Walters voted against an amendment that would have
“halted funding for the war against the Islamic State in Iraq and Syria, or ISIS, after March 31, 2016, unless
Congress passes an Authorization for the Use of Military Force. The amendment, an effort to spur a war
authorization debate and vote in Congress, would have given lawmakers nine months to produce an AUMF before
funds get cut off.” The amendment failed 196-231. [H.R. 2685, Vote #346, 6/11/15; Huffington Post, 6/11/15]

2015: Walters Voted Against Eliminating $600 Million In Funding For Syria Train And Equip
Fund

2015: Walters Voted Against Amendment That Eliminates $600 Million In Funding For Syria Train And
Equip Fund. In June 2015, Walters voted againstan amendment that would “eliminate the $600 million
appropriated for the Syria Train and Equip Fund and transfer the savings to the spending reduction account.” The
amendment failed, 107-323. [H.R. 2685, Vote #343, 6/10/15; CQ Floor Votes, 6/10/15]




                                                         180
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 181 of 665



Gun Issues

                                                 Significant Findings

       Walters voted 8 times to block consideration of the “No Fly, No Buy” bill and did not sign a discharge
        petition to force a vote

       Walters repeatedly voted to allow individuals with mental disorders to purchase firearms

       Walters voted to block consideration of background checks for gun purchases


Gun Violence Prevention

Walters Voted To Block The Establishment Of The Select Committee On Gun Violence

Walters Voted For Blocking The Establishment Of The Select Committee On Gun Violence Prevention. In
November 2017, Walters voted for: “Byrne, R-Ala., motion to order the previous question (thus ending debate and
the possibility of amendment).” In a speech on the House floor, Rep. McGovern, D-Ma., said: “If we defeat the
previous question, I will offer an amendment to the rule to bring up H. Res. 367, which would establish the Select
Committee on Gun Violence Prevention.” A vote for the amendment was a vote to block the Select Committee on
Gun Violence Prevention. The bill motion was agreed to 233-182. [HRes 607, Vote #610, 11/7/17; CQ, 11/7/17,
Congressional Record, 11/7/17]

Gun Violence Research

Walters Voted For Blocking Consideration Of Bill To Lift Ban On Gun Violence Research. In February 2016,
Walters voted for blocking consideration of “Congressman Mike Honda’s Gun Violence Research Act, H.R. 3926,
to lift the ban on gun violence research.” The previous question carried, 237 to 178. [H Res 611, Vote #77, 2/11/16;
Democratic Leadership, 2/11/16; HR 3926, 11/04/15]

Walters Voted For Designating Gun Violence Research An NSF Priority. In February 2016, Walters voted for
a motion that “The House refused, 177-241, to designate gun-violence research as a National Science Foundation
priority, so that science could potentially help reduce gun deaths as it has done for smoking and highway mortality.
A yes vote was to adopt the amendment to HR 3293.” The motion failed, 177 to 241. [H.R. 3293, Vote #69,
2/10/16; St. Louis Post Dispatch, 2/12/16]

Walters Voted For Blocking Consideration Of The Gun Violence Research Act. In February 2016, Walters
voted for blocking consideration of “an immediate vote on Congressman Mike Honda’s Gun Violence Research
Act, H.R. 3926, to lift the ban on gun violence research so we can confront the national gun violence epidemic.”
The previous question passed, 240 to 176. A vote against the previous question would have allowed the bill to be
considered. [H Res 595, Vote #55, 2/03/16; Democratic Leader, 2/03/16]

Walters Voted For Blocking Consideration Of A Bill That Would Lift The Ban On Gun Violence Research.
In February 2016, YYYY {{voted for/voted against/voted present on/did not vote on}} blocking consideration of
the Gun Violence Research Act, H.R. 3926, “to lift the ban on gun violence research.” The Gun Violence Research
Act will “[g]ive the CDC the authority to research the causes, mechanisms, prevention, diagnosis, and treatment of
injuries with respect to gun violence; encourage the improvement and expansion of National Violent Death
Reporting Systems; and empower health care providers by not inhibiting a physician or other health care provider
from asking a patient about the possession of a firearm, speaking to a patient about gun safety, or reporting to
                                                        181
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 182 of 665


authorities a patient’s threat of violence.” The previous question passed, 236 to 178. A vote against the previous
question would have allowed the bill to be considered. [H Res 594, Vote #48, 2/02/16; Democratic Leader, 2/02/16;
Rep. Mike Honda Press Release, 11/05/15]

Walters Voted For Blocking Consideration Of A Bill To Allow The CDC To Study The Effects Of Gun
Violence. In February 2016, Walters voted for blocking consideration of a bill that “would lift a ban on allowing
the Centers for Disease Control to research the causes of gun violence … The CDC’s self-imposed prohibition has
been in place since 1996. In the 1990s, the National Rifle Association accused the CDC of trying to use scientific
studies to promote gun control, such as one that found having a gun in the home increased the odds for injury.
Congress later threatened to cut the CDC's budget by the same amount the CDC was spending on gun violence
research. Lawmakers also enacted legislative language prohibiting the use of funds to ‘advocate or promote gun
control.’ The CDC has since then shied away from pursuing the topic. Republicans have continued to defend the
ban.” The previous question passed, 237 to 180. A vote against the previous question would have allowed the bill to
be considered. [H. Res. 609, Vote #65, 2/10/16; Congressional Record, 2/10/16; The Hill, 11/05/15]

No Fly, No Buy

Walters Voted Eight Times To Block Consideration Of The “No Fly, No Buy” Bill And Did Not
Sign A Discharge Petition To Force A Vote

Walters Voted To Block Consideration Of A Bill Allowing Those Listed On The Terror Watch List To Own
Firearms

June 2016: Walters Voted To Block Consideration Of A Bill To Close The Loophole That Allowed Suspects
On The FBI Terror Watch List To Buy Firearms. In June 2016, Walters voted for a “motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 778) that would provide
for House floor consideration of the bill (HR 5053) that would prohibit the Treasury Department from requiring
501(c) tax-exempt organizations to identify contributors in annual returns and the fiscal 2017 Defense
appropriations bill (HR 5293).” According to the Democratic Leader’s office, “With the Previous Question,
Democrats are demanding an immediate vote on H.R. 1076, the bipartisan “No Fly, No Buy” legislation keep guns
out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous question
passed 236 to 171. A vote against the previous question would have allowed consideration of the “No Fly, No Buy”
bill. [H. Res. 778, Vote #299, 6/14/16; CQ, 6/14/16]

January 2016: Walters Voted To Block Consideration Of Bill To Close Terrorist Gun Loophole And Prevent
People On Terrorist Watchlist From Buying Firearms. In January 2016, Walters voted for consideration of a
vote to “call for an immediate vote on Republican Congressman Peter King’s Denying Firearms and Explosives to
Dangerous Terrorists Act, H.R. 1076, to protect the American people by closing the terrorist gun loophole and
preventing people on the terrorist watchlist from buying firearms.” The previous question carried, 236-176. A vote
against the previous question would have allowed the bill to be considered. [H.Res 581, Vote #21, 1/07/16;
Democratic Leader – Previous Questions, 1/07/16]

January 2016: Walters Voted To Block Consideration Of Legislation To Close Terrorist Watchlist Gun
Loophole. In January 2016, Walters voted To Block consideration of legislation that would deny the purchase of a
firearm or explosive to know or suspected terrorists. The previous question carried, 241-176. A vote against the
previous question was to force the vote on closing the loophole. [H Res 580, Vote #4, 1/06/16; Democratic Leader
– 114th Previous Questions, 1/06/16]

January 2016: Walters Voted To Block Consideration Of Legislation To Close Terrorist Watchlist Gun
Loophole. In January 2016, Walters voted To Block consideration of legislation that would deny the purchase of a
firearm or explosive to know or suspected terrorists. A no vote would have The previous question carried, 239-175.
A vote against the previous question was to force the vote on closing the loophole. [H Res 579, Vote #2, 1/06/16;
Democratic Leader – 114th Previous Questions, 1/06/16]

                                                       182
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 183 of 665



December 2015: Walters Voted To Block Consideration Of A Bill To Close The Terrorist Gun Loophole. In
December 2015, Walters voted To Block consideration of the Denying Firearms and Explosives to Dangerous
Terrorists Act, a bill “to protect the American people by closing the terrorist gun loophole and preventing people on
the terrorist watchlist from buying firearms.” The previous question carried, 236-177. A vote against the previous
question was to force the vote on closing the loophole. [H Res 560, Vote #690, 12/11/15; Democratic Leader –
Previous Questions, 12/11/15]

December 2015: Walters Voted For Tabling The Appeal Of The Chair Which Ruled Against Scheduling
Vote On A Bill To Prohibit Those Listed On The Terror Watch List From Purchasing Firearms. In
December 2015, Walters voted for a motion to table the appeal of the ruling of the Chair that the “Pelosi privileged
resolution is out of order. The Pelosi privileged resolution would direct the Speaker to place on the calendar the
Denying Firearms and Explosives to Dangerous Terrorists Act (HR 1076), which would allow the Attorney General
to deny the sale or transfer of firearms to individuals suspected of engaging in or assisting terrorist activities. The
motion failed 242-173. [Motion to Table, Vote #688 12/8/15; CQ Floor Votes, 12/10/15]

    King’s Bill Would Prevent People On U.S. Terrorist Watch Lists From Buying Firearms. “At about the
    time Wednesday that two shooters under investigation for potentially having terrorist ties were gunning down
    people at a community center in San Bernardino, House Republicans blocked legislation that would help
    prevent people on U.S. terrorist watch lists from buying firearms legally.” [San Francisco Chronicle, 12/3/15]

December 2015: Walters Voted To Block Consideration Of A Bill Allowing Those Listed On The Terror
Watch List To Own Firearms. In December 2015, Walters voted To Block a measure to prohibit an “immediate
vote on Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous Terrorists Act, H.R.
1076, to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist
watchlist from buying firearms. The previous question failed 242-178. [H Res 556 Vote #682 12/8/15; Democratic
Leader – Previous Questions, 12/9/15]

December 2015: Walters Voted To Block Consideration Of Bill Stopping Suspected Terrorists From Buying
Firearms. In December 2015, Walters voted To Block consideration of a vote “to protect the American people by
closing the terrorist gun loophole and preventing people on the terrorist watchlist from buying firearms.” The
previous question carried, 243-179. [Democratic Leader – Previous Questions, 2/03/15; H Res 542, Vote #653,
12/02/15]

Walters Did Not Sign A Discharge Petition To Force Consideration On “No Buy, No Fly” Bill

2015: Walters Did Not Sign A Discharge Petition That Would Have Forced Consideration On The “No Buy,
No Fly” Bill To Prevent Suspects On The FBI Terror Watch List From Purchasing Firearms. [Discharge
Petition, 12/7/15]

Background Checks

2015: Walters Voted To Block Consideration Of Background Checks For Gun Purchases.

2015: Walters Voted To Block Consideration Of Background Checks For Gun Purchases. In October 2015,
Walters voted for to block consideration of a vote “on the bipartisan King-Thompson Public Safety and Second
Amendment Rights Protection Act to strengthen the life-saving background checks that keep guns out of the wrong
hands.” The previous question passed, 244-183. A vote against the previous question was to force a vote on
background checks. [H Res 466, Vote #541, 10/8/15; Democratic Leader – Previous Questions, 10/23/15]

Reciprocity Laws


                                                         183
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 184 of 665


Walter Voted For Permitting Concealed Carry Reciprocity

Walters Voted For Permitting Concealed Carry Reciprocity Between States. In December 2017, Walters voted
for: “Passage of the bill that would permit any individual authorized by their home state to carry a concealed
handgun to also carry that concealed weapon in any other state that permits the carrying of concealed weapons. The
bill would require a twice-annual certification by all federal agencies, federal courts and state governments, in
coordination with the Department of Justice, to verify that all relevant data has been reported and uploaded to the
National Instant Criminal Background Check System regarding individuals who are not eligible to purchase
firearms.” The bill passed 231 to 198. [HR 38, Vote #663, 12/6/17; CQ, 12/6/17]

Walters Voted For Permitting Concealed Carry Reciprocity Between States. In December 2017, Walters voted
for: “Adoption of the rule (H Res 645) that would provide for House floor consideration of the bill (HR 38) that
would permit any individual authorized by their home state to carry a concealed handgun to also carry that
concealed weapon in any other state that permits the carrying of concealed weapons.” The rule was adopted 232 to
194. [H Res 645, Vote #660, 12/6/17; CQ, 12/6/17]

Walters Repeatedly Co-Sponsored Legislation That Would Allow Anyone Who Is Permitted To
Carry A Concealed Firearm In One State To Also Do So In Any Other State That Allows For
Concealed Firearms

2017: Walters Co-Sponsored A Bill That Would “Allow A Qualified Individual To Carry A Concealed
Handgun […] In Another State That Allows Individuals To Carry Concealed Firearms.” “This bill amends
the federal criminal code to allow a qualified individual to carry a concealed handgun into or possess a concealed
handgun in another state that allows individuals to carry concealed firearms. A qualified individual must: (1) be
eligible to possess, transport, or receive a firearm under federal law; (2) carry a valid photo identification document;
and (3) carry a valid concealed carry permit issued by, or be eligible to carry a concealed firearm in, his or her state
of residence. Additionally, the bill specifies that a qualified individual who lawfully carries or possesses a
concealed handgun in another state: (1) is not subject to the federal prohibition on possessing a firearm in a school
zone, and (2) may carry or possess the concealed handgun in federally owned lands that are open to the public.”
[H.R. 38, 115th Congress, introduced 1/3/17]

2015: Walters Co-Sponsored Legislation That Would Allow Anyone Who Is Permitted To Carry A
Concealed Firearm In One State To Also Do So In Any Other State That Allows For Concealed Firearms.
“Amends the federal criminal code to authorize a person who is not prohibited from possessing, transporting,
shipping, or receiving a firearm under federal law, and who is carrying a valid, government-issued identification
document containing that person's photograph and a valid permit issued by any state to carry a concealed firearm, to
possess or carry a concealed handgun (other than a machine gun or destructive device) in any other state that
permits residents to carry a concealed firearm, in accordance with the restrictions of that state. Makes presentation
of facially valid documents prima facie evidence that the individual has a license or permit as required.” [H.R. 986,
114th Congress, introduced 2/13/15]

Class Action Lawsuits

Walters Voted To Make It Harder To Sue Gun Companies Over Defective Firearms

2016: Walters Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On Defective
Firearms. In January 2016, Walters voted against an “amendment that would exempt claims brought by a gun
owner seeking monetary relief involving the defective design or manufacturing of a firearm.” The amendment
failed, 163-232. [HR 1927, Vote #25, 1/08/16; CQ Floor Votes, 1/08/16]

Mental Illness

                                                          184
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 185 of 665


Walters Repeatedly Voted To Allow Individuals With Mental Disorders To Purchase Firearms

2017: Walters Voted To Block The Social Security Administration From Sharing Information With The
National Instant Criminal Background Check System On People With Mental Disorders In Order To
Prevent Them From Purchasing Firearms. In February 2017, Walters voted for “passage of the joint resolution
that would nullify a Social Security Administration rule that outlines reporting of information by the agency for
inclusion in the National Instant Criminal Background Check System for gun purchases about certain non-elderly
individuals with mental impairments who receive disability insurance or Supplemental Security Income benefits
and use a "representative payee" because they cannot manage their benefit payments.” The resolution was passed
by a vote of 235-180. [HJRes 40, Vote #77, 2/2/17; CQ, 2/2/17]

    AP: Rule Would Have “Prevented An Estimated 75,000 People With Mental Disorders From Being Able
    To Purchase A Firearm.” “The Obama rule would have prevented an estimated 75,000 people with mental
    disorders from being able to purchase a firearm. It was crafted as part of Obama’s efforts to strengthen the
    federal background check system in the wake of the 2012 massacre of 20 young students and six staff at Sandy
    Hook Elementary School in Newtown, Connecticut.” [Associated Press, 2/15/17]

    Resolution To Block Rule Was Supported By The NRA. “The National Rifle Association ‘applauded’
    Trump’s action. Chris Cox, NRA-ILA executive director, said the move ‘marks a new era for law-abiding gun
    owners, as we now have a president who respects and supports our arms.’” [NBC News, 2/28/17]

2017: Walters Voted To Prohibit A Veterans Affairs Department Determination That An Individual Is
Mentally Incompetent From Preventing The Individual From Buying A Gun. In March 2017, Walters voted
for “passage of the bill that would prohibit a Veterans Affairs Department determination that an individual is
mentally incompetent from being used as basis for that individual's inclusion in the National Instant Criminal
Background Check System, which would thereby prevent the individual from purchasing a gun. Under the measure,
an individual could not be considered to be mentally defective without a judicial authority's finding that the
individual poses a danger to himself or herself or others.” The bill passed by a vote of 240-175. [HR 1181, Vote
#169, 3/16/17; CQ, 3/16/17]

    Bill Would Prevent The VA From Submitting Records Of Veterans With Severe Mental Illnesses To The
    Federal Criminal Background Check System. “The second measure — which passed 240-175 — would
    prohibit VA officials from submitting records of veterans with severe mental illnesses to the federal criminal
    background check system, thereby preventing them from purchasing firearms. Exceptions would be made for
    court orders mandating the conditions be reported.” [Military Times, 3/16/17]

    The Bill Was Supported By The NRA, But Opposed By A Coalition Of Retired General, Who Said It Put
    Vulnerable Veterans In Harm’s Way. “The National Rifle Association supports the change, while gun
    control activists have opposed it. […] Earlier in the week, a coalition led by retired Gens. Stanley McChrystal,
    David Petraeus, Peter Chiarelli, and Wesley Clark wrote a letter to lawmakers saying the proposal would ‘put
    America’s veterans who need our support the most in harm’s way, by providing them with easy access to
    firearms.’” [Military Times, 3/16/17]

Second Amendment

2016: Walters’ Political Adviser Said She Believes That Law-Abiding Citizens Should Not Be
Denied Their Second Amendment Rights

2016: Walters Political Strategist Dave Gilliard: “Congresswoman Mimi Walters Believes That Law-Abiding
Citizens Should Not Be Denied Their Second Amendment Rights.” “Organizers have made Walters, in elected
office for 18 years, aware of their plans. Walters represents the 45th Congressional District, which includes Laguna
Hills, Lake Forest, Rancho Santa Margarita and Mis-sion Viejo. ‘Congresswoman Mimi Walters believes that law-


                                                        185
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 186 of 665


abiding citizens should not be denied their Second Amendment rights,’ said Dave Gilliard, Walters' political
strategist.” [Orange County Register, 10/5/16]




                                                        186
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 187 of 665


Health Care Issues

                                               Significant Findings

      Walters voted for The American Health Care Act and said she was “very proud to stand with the
       president” on AHCA.

      Walters said she was “honored” to pass the AHCA.

      Walters voted 13 times to repeal all or part of the Affordable Care Act.

      Walters called the passage of a bill to repeal ACA a “monumental moment.”

      Walters said she was “extremely disappointed” by the Supreme Court’s decision in King V. Burwell that
       upheld the ACA.

      Walters said ACA failed the American people through “unaffordable premiums and deductibles” and
       her campaign consultant said her votes on health care reflect her commitment to “improving and
       expanding healthcare choices.”


CHIP

Walters Voted For The CHAMPION Act, Extending Funding For CHIP By Gutting Health Care Programs
Resulting In People Losing Health Care Coverage Under The ACA. In November 2017, Walters voted for:
“Passage of the bill, as amended, that would extend funding for the Children's Health Insurance Program through
fiscal 2022, and would increase funding from $21.5 billion in fiscal 2018 to $25.9 billion in fiscal 2022. It would
also provide $3.6 billion annually for community health centers through fiscal 2019, and would extend funding for
a number of other public health programs through fiscal 2019. It would provide for up to $1 billion in additional
Medicaid funding to Puerto Rico and would eliminate, through fiscal 2019, scheduled cuts in Medicaid funding to
hospitals that serve large numbers of uninsured and low-income patients. It would reduce spending from the
Prevention and Public Health Fund through fiscal 2026, would require high-income individuals enrolled in
Medicare parts B and D to pay the entirety of their premiums for these services and would shorten the grace period
for certain missed payments on federally subsidized health insurance plans purchased through state exchanges to
offset the cost of the measure's funding for CHIP, community health centers and other health programs.” The bill
passed 242-174. [HR 3922, Vote #606, 11/3/17; CQ, 11/3/17]

    The CHAMPION Act Would Cut “Billions In Funding” For An ACA Health Fund And Raise Medicare
    Premiums On The Wealthy. “A five-year reauthorization bill passed the U.S. House on Friday by a 242-174
    vote, but some have voiced worries that obstacles remain in the more-evenly divided Senate due to
    disagreements between Republicans and Democrats over how to pay for it. Only three House Republicans
    voted against the bill, while just 15 Democrats voted in support of it. Many Democrats have criticized the bill,
    called the CHAMPION Act, for paying for the reauthorization by cutting billions in funding for the Prevention
    and Public Health Fund established by the Affordable Care Act, reducing the grace period for people who miss
    premium payments on health plans bought on the federal exchange and raising Medicare premiums for wealthy
    recipients.” [Deseret News, 11/5/17]

    Deseret News: “The CHAMPION Act Would Save The Federal Government $4.9 Billion From 2018
    Through 2027 ‘As A Result’ Of More People Losing Their Coverage On The Federal Exchange.” “A
    Congressional Budget Office report estimated last month that the CHAMPION Act would save the federal
    government $4.9 billion from 2018 through 2027 ‘as a result’ of more people losing their coverage on the
    federal exchange because of stricter grace period guidelines.” [Deseret News, 11/5/17]
                                                        187
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 188 of 665



    Walters Voted Against Modifying The Medicare Advantage Payment System To Offset The Cuts In The
    CHAMPION Act. In November 2017, Walters voted against: “Clyburn, D-S.C., motion to recommit the bill to
    the House Energy and Commerce Committee with instructions to report it back immediately with an
    amendment that would modify the Medicare Advantage payment system to offset the funding in the measure.”
    The motion was rejected 231-187. [HR 3922, Vote #605, 11/3/17; CQ, 11/3/17]

    Walters Voted For Consideration Of The CHAMPION Act, Extending Funding For CHIP By Gutting
    Health Care Programs Resulting In People Losing Health Care Coverage Under The ACA. In November
    2017, Walters voted for: “Adoption of the rule (H Res 601) that would provide for House floor consideration of
    the bill (HR 3922) that would extend funding for the Children's Health Insurance Program for five years,
    community health centers for two years and other public health programs for two years. It would also provide
    for up to $1 billion in additional Medicaid funding to Puerto Rico.” The resolution was adopted 231-192.
    [HRes 601, Vote #603, 11/2/17; CQ, 11/2/17]

Maternal, Infant, And Early Childhood Health Care

2017: Walters Voted For Authorizing Funds For The Maternal, Infant, And Early Childhood Home
Visiting Program

Walters Voted For Authorizing $400 Million A Year For The Maternal, Infant, And Early Childhood Home
Visiting Program. In September 2017, Walters voted for: “Passage of the bill that would authorize, through fiscal
2022, $400 million a year for the Maternal, Infant and Early Childhood Home Visiting program created under the
2010 health care overhaul. The bill would require entities that receive grants under the Maternal, Infant and Early
Childhood Home Visiting program to continue to demonstrate improvements in applicable benchmarks and
guidelines.” The bill passed by a vote of 214-209. [H R 2824, Vote #537, 9/26/17; CQ, 9/26/17]

    Walters Voted Against Eliminating Requirements For Grantees Of The Maternal, Infant And Early
    Childhood Home Visiting Program To Demonstrate Improvements In Applicable Benchmarks. In
    September 2017, Walters voted against: “DelBene, D-Wash., motion to recommit the bill to the House Ways
    and Means Committee with instructions to report it back immediately with an amendment that would eliminate
    the bill’s provisions that would require entities that receive grants under the Maternal, Infant and Early
    Childhood Home Visiting program to continue to demonstrate improvements in applicable benchmarks and
    guidelines.” The motion failed by a vote of 191-232. [H R 2824, Vote #536, 9/26/17; CQ, 9/26/17]

    Walters Voted Against An Amendment That Would Remove A Requirement That States Track Whether
    The Home Visit Program Increases Employment And Earnings. In September 2017, Walters voted against:
    “Pascrell, D-N.J., amendment that would remove the bill’s provision that would require states or other eligible
    entities to track whether the home visit program increases employment and earnings as a measure of the
    program goals.” The amendment was rejected by a vote of 191-231. [H R 2824, Vote #536, 9/26/17; CQ,
    9/26/17]

    Walters Voted For Adopting The Rule That Would Provide For House Floor Consideration Of
    Authorization For The Maternal, Infant And Early Childhood Home Visiting Program. In September
    2017, Walters voted for: “Adoption of the rule (H Res 533) that would provide for House floor consideration of
    the bill (HR 2824), that would authorize, through fiscal 2022, $400 million a year for the Maternal, Infant and
    Early Childhood Home Visiting program created under the 2010 health care overhaul, and for consideration of
    the bill (HR 2792), that would prohibit, beginning in 2021, the payment of social security benefits to an
    individual who is the subject of an outstanding arrest warrant for committing a felony or for violating a
    condition of parole or probation. The rule would also provide for the text of the Control Unlawful Fugitive
    Felons Act (HR 2792), as passed by the House, if passed by the House, to be incorporated into the text of the
    Increasing Opportunity through Evidence-Based Home Visiting Act (HR 2824) during the engrossment of HR
    2824.” The rule was adopted by a vote of 230-190. [H RES 533, Vote #533, 9/26/17; CQ, 9/26/17]

                                                        188
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 189 of 665



American Health Care Act (AHCA)

Walters Voted For A Bill Prohibiting Advance Payment Of Health Insurance Premium Tax Credits
Until Applicants Have Confirmed Citizenship Status With HHS, Even As Infants

Walters Voted For A Bill Prohibiting The Advance Payment Of Health Insurance Premium Tax Credits To
Applicants Until HHS Confirms Applicants Are Citizens. In June 2017, Walters voted for: “Passage of the bill
that would prohibit the advance payment of health insurance premium tax credits to individuals that apply for the
credits unless the Treasury Department receives confirmation from the Health and Human Services Department that
such an individual's status as a citizens or lawfully present alien has been verified. If the American Health Care Act
(HR 1628) is enacted, the bill (HR 2581) would make verification of an individual's status mandatory in order to
receive advance payment of the new health insurance premium tax credit created by the American Health Care Act,
and would also provide an exemption from the American Health Care Act's continuous coverage requirements for
individuals who experience delays in coverage as a result of the verification process.” The billed passed, 238-184.
[HR 2581, Vote #306, 6/13/17; CQ, 6/13/17]

    Walters Voted Against Making An Exception In Delaying The Advance Payment Of Health Insurance
    Premium Tax Credits For Babies Under The Age Of 1. In June 2017, Walters voted against: “Sanchez, D-
    Calif., motion to recommit the bill to the House Committee on Ways and Means with instructions to report it
    back immediately with an amendment that would exempt individuals under 1-year-old from the bill's
    prohibition on the advance payment of health insurance premium tax credits unless the Treasury Department
    has received confirmation of the individuals' status as a citizen or lawfully present alien has been verified.” The
    motion failed, 231-193. [HR 2581, Vote #305, 6/13/17; CQ, 6/13/17]

Walters Voted For The American Health Care Act – The Republican Health Care Repeal Bill

Walter Voted To Allow COBRA Recipients To Receive AHCA Subsidies

Walters Voted For A Bill To Allow People Who Get Their Health Insurance Through COBRA To Use Tax
Credits To Subsidize Their Payments Under The AHCA. In June 2017, Walters voted for: “Passage of the bill
that would modify the definition of a "qualified health plan" to allow, beginning in 2020, for new tax credits
proposed by the American Health Care Act (HR 1628) to be used by individuals or families to pay for continued
group health coverage under COBRA, provided that the AHCA is enacted into law. The measure would also apply
to continuation coverage as part of church-based group health plans, but the tax credit could not be utilized for a
health flex spending account under the bill's provisions.” The bill passed 267-144. [HR 2579, Vote #308, 6/15/17;
CQ, 6/15/17]

Walters Voted To Approve The AHCA Out Of The Energy And Commerce Committee

Voted To Approve The American Health Care Act Out Of The Energy And Commerce Committee.
[Committee On Energy And Commerce, Vote #32, 3/8/17; CQ Committee Coverage, 3/8/17]

2017: Walters Voted For The American Health Care Act And Said She Was “Very Proud To Stand With
The President” On AHCA

2017: Walters Voted For The American Health Care Act – The Republican Health Care Repeal Bill. In May
2017, Walters voted for “Passage of the bill that would make extensive changes to the 2010 health care overhaul
law, by effectively repealing the individual and employer mandates as well as most of the taxes that finance the
current system. It would, in 2020, convert Medicaid into a capped entitlement that would provide fixed federal
payments to states and end additional federal funding for the 2010 law's joint federal-state Medicaid expansion. It
would prohibit federal funding to any entity, such as Planned Parenthood, that performs abortions and receives

                                                         189
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 190 of 665


more than $350 million a year in Medicaid funds. As amended, it would give states the option of receiving federal
Medicaid funding as a block grant with greater state flexibility in how the funds are used, and would require states
to establish their own essential health benefits standards. It would allow states to receive waivers to exempt insurers
from having to provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-
existing conditions whose insurance premiums increased because the state was granted a waiver to raise premiums
based on an individual's health status, and would create a $15 billion federal risk sharing program to cover some of
the costs of high medical claims.” The bill was passed by a vote of 217-213. [HR 1628, Vote #256, 5/4/17; CQ,
5/4/17]

    2017: Walters On AHCA: “I Was Very Proud To Stand With The President Because That Piece Of
    Legislation Is Going To Provide Relief To Millions Of Americans.” “Representative Mimi Walters, who has
    represented Orange County since 2015, said she did not regret voting for the Republican health care bill. ‘I was
    very proud to stand with the president because that piece of legislation is going to provide relief to millions of
    Americans,’ she said.” [New York Times, 6/1/17]

    2017: LA Times: Walters “Never Waffled Over Her Support For The GOP Healthcare Bill.” “Walters,
    unlike Issa and Knight, never waffled over her support for the GOP healthcare bill.” [Los Angeles Times,
    5/12/17]

Walters Said She Was “Honored” To Pass The AHCA

2017: Walters Said ACA Has “Clearly Failed The American People” And Said She Was “Honored” To Pass
The AHCA. “Since I decided to run for Congress, I gave the people of Orange County my word that I would work
to ensure all Americans have access to an affordable, patient-centered healthcare system. The Affordable Care Act
has clearly failed the American people through unaffordable premiums and deductibles, massive tax burdens on
small businesses, and collapsing healthcare exchanges. I am honored to join my colleagues in the House to pass this
landmark legislation for the American people.” [Rep. Mimi Walters, Facebook, 5/4/17]

 Walters’ Spokesperson: If Walters Had Not Voted For AHCA, She Would Have Done Her Constituents A
“Tremendous Disservice And Injustice”

2017: Walters Spokesman: “If She Didn’t Vote For The Bill, She’d Be Doing A Tremendous Disservice And
Injustice To Those Who Voted For Her And Wanted Her To Repeal And Replace Obamacare.” “‘If she
didn’t vote for the bill, she’d be doing a tremendous disservice and injustice to those who voted for her and wanted
her to repeal and replace Obamacare,’ Arrighi said, pointing to the double-digit margins of Walters’ last two
victories. ‘That’s an overwhelming mandate for her to act the way she did.’” [Los Angeles Times, 5/12/17]

Walters Spokesperson: Complaints Concerning The AHCA Came From People Living Outside The District

2017: Walters Spokesman Said That Complaints To Her Office About The GOP Healthcare Bill Came From
People Living Outside The District Who Were Armed With “Wild Misinformation.” “In an interview at her
Irvine district office Tuesday, spokesman T.W. Arrighi said that although the volume of calls and emails to the
office ahead of the vote was ‘heavy,’ many of the complaints came from people who live outside the district and
were armed with ‘wild misinformation’ pushed by liberal groups.” [Los Angeles Times, 5/12/17]

Walters Voted For The AHCA In Committee, And Reportedly Said “Let The Games Begin” At The
Beginning Of The Energy And Commerce Committee’s Markup Of The AHCA

2017: Walters Voted For The AHCA In Committee And Called It A “Rare Opportunity” To Provide
Americans Access To Low Cost Health Care “They Deserve.” “Walters voted for the measure in committee and
was the sole Orange County Republican member of Congress to offer unequivocal support. ‘The AHCA is a rare
opportunity to provide Americans access to the low cost, high quality, patient-centered health care that they


                                                         190
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 191 of 665


deserve,’ Walters said before the measure was set aside. ‘This bill will lead to lower premiums, greater choice in
coverage options and large reductions in the federal deficit.’” [Orange County Register, 4/5/17]

2017: Walters Reportedly Said “Let The Games Begin” At The Beginning Of The Energy And Commerce
Committee’s Markup Session Of The AHCA. “OH as members shuffle in for E&C's mark up of health care bill:
Mimi Walters (R-CA) shaking someone's hand and saying ‘Let the games begin’” [Tierney Sneed, Twitter, 3/8/17]

Walters Claimed The AHCA Would Lower Premiums And “Continue To Ensure Guaranteed
Coverage Regardless Of An Individual’s Health Status”

2017: Walters: “Our Legislation, The American Health Care Act, Will Lower Premiums And Expand
Choices.” “‘Our legislation, the American Health Care Act, will lower premiums and expand choices," Walters,
who represents a district south of Los Angeles, said after voting for the bill. Democratic challenger Katie Porter
said in a statement the legislation would have a devastating impact on families in her district, adding that Walters
"didn't care about how her plan would hurt her constituents.’ Although Clinton carried her district, Walters won last
year with nearly 59 percent of the vote.” [Associated Press, 5/5/17]

2017: Walters On AHCA: “It Will Also Continue To Ensure Guaranteed Coverage Regardless Of An
Individual’s Health Status.” “Today, the House of Representatives delivered on a promise that Republicans made
to the American people seven years ago: to repeal and replace the Affordable Care Act. Our legislation, the
American Health Care Act, will lower premiums and expand choices for hard working Americans. It will also
continue to ensure guaranteed coverage regardless of an individual’s health status, and allow families to keep
children on their insurance plans until age 26.” [Rep. Mimi Walters, Facebook, 5/4/17]

Walters Voted Against Ensuring Certain Protections Passed In The ACA Remained In Place
Despite AHCA

2017: Walters Voted Against Protecting Coverage For Pre-Existing Conditions In The American Health
Care Act

2017: Walters Voted To Block An Amendment That Would Protect Health Care Coverage For Pre-Existing
Conditions, Ban Lifetime Insurance Limits, Protect Medicare, Block Tax Increases On The Middle Class,
And Would Require A CBO Estimate Prior To Consideration Of Any Health Care Reform Bill. In May 2017,
Walters voted for “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 308) that would provide for House floor consideration of the bill (HR 2192) that
would repeal, if the health care marketplace overhaul measure (HR 1628) is enacted” Upon defeat of the motion,
Democrats planned to offer an amendment that “The amendment would restrict consideration of legislative
provisions relating to health care that would result in: (1) the denial of health insurance on the basis of a preexisting
condition or a requirement for individuals with a preexisting condition to pay more for coverage; (2) the elimination
of the prohibition on life-time limits on dollar value of health insurance benefits; (3) the termination of the ability of
individuals 26 years of age to be included on their parent’s employer or individual health insurance; (4) the
reduction in the number of individuals receiving health insurance under the Patient Protection and Affordable Care
Act; (5) an increased cost to seniors for prescription drugs due to any changes pertaining to closing the Medicare
prescription drug ‘donut hole’; (6) the requirement that individuals pay for preventive services such as
mammography, health screening, and contraceptive services; (7) reduction of Medicare solvency or any changes to
the Medicare guarantee; or (8) the reduction of Federal taxes on the 1% of the population with the highest income
or an increase on the 80% of the population with the lowest income. Additionally, the amendment would restrict
consideration of legislation relating to health care unless an easily searchable electronic estimate and comparison
prepared by the Director of the Congressional Budget Office is made available on a publicly available website of
the House.” A vote yes was a vote to block the amendment. The motion was agreed to by a vote of 235-193. [H.Res
308, Vote #252, 5/4/17; CQ, 5/4/17]



                                                           191
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 192 of 665


2017: Walters Voted Against An Amendment That Would Protect Health Care Coverage For Pre-Existing
Conditions, Ban Lifetime Insurance Limits, Protect Medicare, Block Tax Increases On The Middle Class,
And Would Require A CBO Estimate Prior To Consideration Of Any Health Care Reform Bill. In May 2017,
Walters voted for “Cole, R-Okla., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 305) that would provide for House floor consideration of the Senate amendments to
the bill.” Upon defeat of the motion, Democrats planned to offer an amendment to the bill that would, “restrict
consideration of legislative provisions relating to health care that would result in: (1) the denial of health insurance
on the basis of a preexisting condition or a requirement for individuals with a preexisting condition to pay more for
coverage; (2) the elimination of the prohibition on life-time limits on dollar value of health insurance benefits; (3)
the termination of the ability of individuals 26 years of age to be included on their parent’s employer or individual
health insurance; (4) the reduction in the number of individuals receiving health insurance under the Patient
Protection and Affordable Care Act; (5) an increased cost to seniors for prescription drugs due to any changes
pertaining to closing the Medicare prescription drug ‘donut hole’; (6) the requirement that individuals pay for
preventive services such as mammography, health screening, and contraceptive services; (7) reduction of Medicare
solvency or any changes to the Medicare guarantee; or (8) the reduction of Federal taxes on the 1% of the
population with the highest income or an increase on the 80% of the population with the lowest income.
Additionally, the amendment would restrict consideration of legislation relating to health care unless an easily
searchable electronic estimate and comparison prepared by the Director of the Congressional Budget Office is made
available on a publicly available website of the House.” A vote yes was a vote to block the amendment. The motion
was agreed to by a vote of 231-192. [H.Res 305, Vote #246, 5/3/17; CQ, 5/3/17]

2017: Walters Voted Against A Motion To Protect Individuals From Discrimination In The Health
Insurance Marketplace Based On Gender Or Pre-Existing Conditions, Protect Seniors From Higher
Premiums And Out-Of-Pocket Costs Under Medicare Part D. In January 2017, Walters voted against the
“Castor, D-Fla., motion to recommit the bill to the House Judiciary Committee with instructions to report back
immediately with an amendment that would add an exemption to the bill for rules that prohibit health insurance
companies from discriminating against individuals based on gender or preexisting conditions. The amendment also
would exempt from the measure rules that prohibit higher premiums or out-of-pocket costs for seniors for
medication under the Medicare Part D prescription drug program.” The motion was rejected by a vote of 183-236.
[HR 21, Vote #7, 1/4/17; CQ, 1/4/17]

2017: Walters Voted Against Exempting Any Rule That Prohibited Insurance Companies From Eliminating
Coverage For Dependents Younger Than 26

2017: Walters Voted Against Exempting From The Bill Any Rule Prohibiting Insurance From Eliminating
Health Coverage For Dependents Younger Than 26. In January 2017, Walters voted against the “Murphy, D-
Fla., motion to recommit the bill to the House Judiciary Committee with instructions to report back immediately
with an amendment that would exempt from the bill any rule prohibiting an insurance issuer from eliminating
health coverage for dependents younger than 26 years old.” The motion was rejected by a vote of 190-235. [HR 26,
Vote #22, 1/5/17; CQ, 1/5/17]

    The Purpose Of HR 26 Is To Increase Accountability For And Transparency In The Federal Regulatory
    Process By Requiring Congress To Approve All New Major Regulations. “This bill states that its purpose
    is to increase accountability for and transparency in the federal regulatory process by requiring Congress to
    approve all new major regulations. The bill revises provisions relating to congressional review of agency
    rulemaking to require federal agencies promulgating rules to: (1) identify and repeal or amend existing rules to
    completely offset any annual costs of new rules to the U.S. economy…” [HR 26, Summary, 1/5/17]

Walters Voted Against Requiring A Public CBO Cost Estimate Before Consideration Legislation To Repeal
Or Replace Obamacare

2017: Walters Voted To Block A Requirement That A CBO Cost Estimate Be Made Publicly Available
Before Considering Any Legislation To Repeal Or Replace The Affordable Care Act. In March 2017, Walters
voted for the “Byrne, R-Ala., motion to order the previous question (thus ending debate and possibility of
                                                        192
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 193 of 665


amendment) on the rule (H Res 210) that would provide for House floor consideration of the bill that would exempt
health care plans sponsored by trade and business associations from most state laws and regulations.” Rep. Jared
Polis (D-CO) described the vote in a floor speech, saying, “If we defeat the previous question, I will offer an
amendment to the rule that would require a CBO cost estimate that analyzes the impact of any legislation amending
or repealing the Affordable Care Act, as well as the impact of any manager's amendment to that legislation, to be
made publicly available before the bill may be considered on the House floor.” A vote against is a vote to allow the
Democratic minority to offer an alternative plan. The motion was agreed to by a vote of 233-186. [H.Res 210, Vote
#179, 3/21/17; Congressional Record, Pages H2260-H2267, 3/21/17; CQ, 3/21/17]

2017: Walters Voted To Block An Amendment To Require A CBO Score For Any Legislation Or
Amendments Repealing The Affordable Care Act Before The Legislation Could Be Considered. In March
2017, Walters voted for the “Collins, R-Ga., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 209) that would provide for House floor consideration of a bill that
would eliminate most of the federal antitrust exemptions for health insurance providers that are subject to
regulation at the state level.” According to Rep. Jared Polis (D-CO), “if we defeat the previous question, I will offer
an amendment to the rule that would require a CBO cost estimate that analyzes the impact of any legislation
amending or repealing the Affordable Care Act, as well as the impact of any manager's amendment to that
legislation to be made publicly available before the bill may be considered on the House floor.” A yes vote was a
vote to block the amendment. The motion was agreed to be a vote of 231-185. [H.Res 209, Vote #176, 3/21/17;
Congressional Record, H2255, 3/21/17; CQ, 3/21/17; Democratic Leader—Previous Questions, 3/21/17]

Walters Voted To Repeal An Exemption For Members Of Congress From The American Health Care Act

2017: Walters Voted To Repeal The Republican Provision Exempting Members Of Congress From The
Republican Health Care Bill. In May 2017, Walters voted for “Passage of the bill would repeal, if the health care
overhaul measure (HR 1628) is enacted, an exemption for members of Congress and staff from provisions of the
health care overhaul measure that would allow state waivers of certain health insurance minimum benefit and
patient protection requirements under the 2010 health care overhaul.” The bill was passed by a vote of 429-0. [HR
2192, Vote #255, 5/4/17; CQ, 5/4/17]

Affordable Care Act (ACA)


                                                Significant Findings

      Walters voted 13 times to repeal all or part of the Affordable Care Act.

      Walters called the passage of a bill to repeal ACA a “monumental moment.”

      Walters said she was “extremely disappointed” by the Supreme Court’s decision in King V. Burwell
       that upheld the ACA.

      Walters said ACA failed the American people through “unaffordable premiums and deductibles”
       and her campaign consultant said her votes on health care reflect her commitment to “improving
       and expanding healthcare choices.”


Walters Voted 13 Times To Repeal All Or Part Of The Affordable Care Act

Walters Voted 10 Times To Repeal The Affordable Care Act

   Voted To Repeal Affordable Care Act. [HR 596, Vote #58, 2/03/15; CQ Floor Votes, 2/3/15] NOTE: This
    was widely publicized as being the 56th vote., and the 4th to completely repeal
                                                         193
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 194 of 665


   Voted Against Republican Study Committee Budget That Repealed The Affordable Care Act. [H Con
    Res 27, Vote #138, 3/25/15; The Hill, 3/25/15]
   Voted For Budget Alternative That Repealed The Affordable Care Act. [H. Con Res. 27, Vote #141,
    3/25/15; US News and World Report, 3/25/15]
   Voted For Republican Budget That Repealed The Affordable Care Act. [H. Con Res. 27, Vote #142,
    3/25/15; New York Times, 3/25/15]
   Voted For Republican Conference Report On Budget That Began Process To Repeal Affordable Care
    Act. [S Con Res 11, Vote #183, 4/30/15; Bloomberg, 4/29/15]
   Voted To Repeal Major Pillars Of Affordable Care Act, Including Individual Mandate. [HR 3762, Vote
    #568, 10/23/15; Los Angeles Times, 10/23/15]
   Voted To Repeal The Affordable Care Act. [HR 3762, Vote #6, 1/6/16; CNN, 1/6/16]
   Voted To Overturn Obama’s Veto Of Bill That Would Repeal The Affordable Care Act. [HR 3762, Vote
    #53, 2/2/16; Washington Post, 2/2/16] Note: Reported as 63rd vote
   Voted To Begin Process Of Repealing Affordable Care Act. [S Con Res 3, Vote #58, 1/13/17; CNN, 1/3/17]
   Voted To Approve The American Health Care Act Out Of Energy And Commerce Committee.
    [Committee On Energy And Commerce, Vote #32, 3/8/17; CQ Committee Coverage, 3/8/17]

Walters Voted Once On Delaying Rule Changes And Regulations From The Affordable Care Act

   Voted To Require Regulations And Rule Changes In The Affordable Care Act Must Be Subject To
    Congressional Approval. [HR 427, Vote #474; CQ Floor Votes, 7/28/15]

Walters Voted Twice To Repeal Parts Of The Affordable Care Act

   Voted To Repeal Medical Device Tax Under The Affordable Care Act. [HR 160, Vote #375, 6/18/15;
    Associated Press, 6/18/15]
   Voted To Eliminate Independent Payment Advisory Board. [HR 1190, Vote #376, 6/23/15; National
    Journal, 6/23/15]
   Did Not Vote On A Motion Agreeing With Senate Amendment To Place A Moratorium On Health Care
    Reform’s Medical Device Tax. [HR 2029, Vote #703, 12/17/15; Med Device Online, 12/17/15]

Walters Voted Two Times To Change ACA

   Voted To Increase Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable Care Act.
    [HR 30, Vote #14, 1/08/15; Politico, 1/08/15]
   Voted For Bill Blocking Federal Funding For Abortion, Including Tax Credits For Small Businesses
    Providing Healthcare That Includes Abortion Coverage. [HR 7, Vote #45, 1/22/15; Politico, 1/22/15]

Vote Bullets

2015: Walters Voted To Increase The Definition Of Full-Time From 30 Hours To 40 Hours Under
Affordable Care Act. “The House will vote again on Thursday to lengthen Obamacare’s full-time workweek
definition to 40 hours, but the Senate has work to do before it can hope to get its first anti-Obamacare bill to the
president’s desk.” The bill passed, 252-172. [HR 30, Vote #14, 1/08/15; Politico, 1/8/15]

2015: Walters Voted For Bill Blocking Federal Funding For Abortion, Including ACA Tax Credits For
Small Businesses Providing Healthcare That Includes Abortion Coverage. “The House did easily pass H.R. 7,
the No Taxpayer Funding for Abortion and Abortion Insurance Full Disclosure Act of 2015, sponsored by Rep.
Chris Smith (R-N.J.). White House advisers said they would recommend a veto should the bill reach the president’s
desk. The Hyde Amendment already prevents the use of federal funds to pay for abortion, except in cases of incest,
rape and life endangerment of the mother. That is passed every year as part of an appropriations bill, but this bill
would make that permanent law. The House bill would also restrict small businesses from getting an Affordable

                                                          194
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 195 of 665


Care Act tax credit if they purchase employee health plans that include abortion coverage on the Small Business
Health Options Program, or SHOP exchange.” [HR 7, Vote #45, 1/22/15; Politico, 1/22/15]

2015: Walters Voted To Repeal Affordable Care Act. In February 2015, Walters Voted For the “Passage of the
bill that would repeal the 2010 health care overhaul. The bill would delay the repeal by 180 days after enactment
and direct the House Education and the Workforce, Energy and Commerce, Judiciary and Ways and Means
committees to submit alternative legislation with a number of provisions, including ones to increase economic
growth by eliminating certain regulations; lower health care premiums through increased competition; overhaul the
medical liability system; and provide states greater flexibility to administer Medicaid programs.” [HR 596, Vote
#58, 2/3/15; The Hill, 2/3/15; CQ Floor Votes, 2/3/15] NOTE: This was widely publicized as being the 56th vote.,
and the 4th to completely repeal

    2015: Walters Voiced Support For Legislation To Repeal ACA And Instruct The House To Produce A
    “Patient-Centered, Free-Market Alternative.” “Today, I’m pleased to stand in support of H.R. 596 –
    legislation that would not only repeal Obamacare; but would instruct the House to come forward with a patient-
    centered, free-market alternative.” [Rep. Mimi Walters, Press Release, 2/3/15]

2015: Walters Voted Against Republican Study Committee Budget That Repealed The Affordable Care Act.
In March 2015, Walters Voted Against the “Stutzman, R-Ind., substitute amendment that would provide for $ 2.804
trillion in new budget authority in fiscal 2016, not including off-budget accounts. The substitute would call for
reducing spending by $7.1 trillion over 10 years compared to the Congressional Budget Office baseline. The
proposal would call for capping discretionary spending at $975 billion in fiscal 2016, freezing it for two years, and
then allowing it to grow with inflation. It would call for setting discretionary defense spending at $570 billion, non-
defense discretionary spending at $405 billion and allowing for $58 billion in Overseas Contingency Operations.
The measure would call for, after fiscal 2019, OCO spending being incorporated into (non-emergency)
discretionary defense spending. The proposal would call for repeal of the 2010 health care overhaul, converting
Medicaid and the Children's Health Insurance Program into block grant programs and transitioning Medicare to a
premium-support system. It would propose changing the inflationary index for Social Security benefits to "chained"
CPI for all government programs and gradually increases eligibility to age 70 for Social Security. It also would
propose converting the Supplemental Nutrition Assistance Program into a block grant program and changing it to a
discretionary program. The amendment would outline guidance for a tax overhaul, including stating that taxes
should be revenue neutral based on dynamic scoring and that the alternative minimum tax be repealed. It also
would propose that federal funding for transportation be limited to core federal duties, such as the interstate
highway system.” [H Con Res 27, Vote #138, 3/25/15; CQ, 3/25/15; The Hill, 3/25/15]

2015: Walters Voted For Budget Alternative That Repealed The Affordable Care Act. In March 2015, Walters
Voted For a budget alternative known as Price amendment #2 offered as an amendment on the floor that would
repeal the Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO
defense spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding
without requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas
Contingency Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The
version that passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays
for wars and other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H.
Con Res. 27, Vote #141, 3/25/15; US News and World Report, 3/25/15]

2015: Walters Voted For Republican Budget That Repealed The Affordable Care Act. “[The Republican
budget] also includes parliamentary language, called reconciliation that orders House committees to draft
legislation repealing the Affordable Care Act. Under budget rules, that reconciliation repeal bill cannot be
filibustered in the Senate and would need only a majority vote to pass.” The resolution passed 228 to 199. [H. Con
Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

2015: Walters Voted For Republican Conference Report On Budget That Began Process To Repeal
Affordable Care Act. “House and Senate Republicans agreed on a unified budget plan Wednesday that would
allow them to bypass Democrats and send President Barack Obama legislation to repeal or revise his landmark

                                                         195
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 196 of 665


health-care law. The budget proposal spells out the Republican Party’s priorities by calling for $5.3 trillion in
spending cuts to reach balance in nine years.” An agreement to pass the Conference Report passed 226 to 197. [S
Con Res 11, Vote #183, On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

2015: Walters Voted To Repeal Medical Device Tax Under The Affordable Care Act. “The House defied a
White House veto threat and voted Thursday to abolish a tax on medical device makers as a group of Democrats
uncharacteristically joined Republicans in moving to kill part of President Barack Obama's health care law … The
Republican-led House has voted more than 50 times since 2011 to void all or part of Obama's health care overhaul,
usually along party lines.” The bill passed 280 to 140. [HR 160, Vote #375, 6/18/15; Associated Press, 6/18/15]

2015: Walters Voted To Eliminate The Independent Payment Advisory Board. “The House easily passed a
repeal of Obamacare's Independent Payment Advisory Board, with a handful of Democrats voting with Republicans
against a part of the law aimed at checking the growth of Medicare spending. The Independent Payment Advisory
Board has never been used. It consists of 15 members and was included in the law to control the rate of Medicare
growth and to help the program come up with savings. The law said the board would make savings
recommendations if Medicare spending was projected to exceed a certain target rate, but so far, spending hasn't
grown fast enough to trigger the IPAB. The 244-154 vote occurred days before an expected Supreme Court ruling
on the legality of Obamacare subsidies.” The bill passed, 244-154. [HR 1190, Vote #376, 6/23/15; National
Journal, 6/23/15]

2015: Walters Voted To Require Regulations and Rule Changes In The Affordable Care Act Must Be
Subject To Congressional Approval. In July 2015, Walters Voted For an amendment that would require “rule and
regulations under the Affordable Care Act to be subject to the congressional approval process established in the
bill.” The amendment passed, 242-167. [HR 427, Vote #474; CQ Floor Votes, 7/28/15]

2015: Walters Voted To Repeal Major Pillars Of Affordable Care Act, Including Individual Mandate.
“House Republicans pushed forward with another vote to roll back the Affordable Care Act on Friday, passing a
bill that would repeal several major pillars of President Obama’s landmark 2010 law, including the requirement that
Americans have health coverage.” [HR 3762, Vote #568, 10/23/15; Los Angeles Times, 10/23/15]

2015: Walters Did Not Vote On A Motion Agreeing With Senate Amendment To Place A Moratorium On
Health Care Reform’s Medical Device Tax. In December 2015, Walters Did Not Vote On concurring with a
Senate amendment to a tax package that included a two year moratorium on the 2.3 percent medical device tax
implemented under the Affordable Care Act. The amendment passed, 318-109. [HR 2029, Vote #703, 12/17/15;
Med Device Online, 12/17/15]

2016: Walters Voted To Repeal The Affordable Care Act “The GOP-controlled House of Representatives on
Wednesday afternoon passed legislation that would repeal Obamacare, and after more than 60 votes to roll back all
or part of the law, the bill dismantle it will finally get to the President's desk.” [HR 3762, Vote #6, 1/6/16; CNN,
1/6/16]

2016: Walters Voted To Overturn Obama’s Veto Of A Bill That Would Repeal The Affordable Care Act.
“House Republicans are moving on to a new round of budget fights after failing on Tuesday to overturn President
Obama’s veto of legislation to repeal Obamacare and defund Planned Parenthood. Republicans were not able to
rally the support of two-thirds of the House necessary to overturn the veto, leaving conservatives to turn their
attention to a final year of budget fights with the president. The 241-186 vote, appropriately scheduled for
Groundhog Day, was the 63rd time the House has voted to overturn all or part of Obama’s signature health care
law.” [HR 3762, Vote #53, 2/2/16; Washington Post, 2/2/16] Note: Reported as 63rd vote

2016: Walters Voted To Begin The Process Of Repealing Affordable Care Act. “The House of Representatives
began the process of dismantling the Affordable Care Act on Friday, approving a budget resolution on a mostly
party line vote. The vote was 227-198. The Senate passed the measure earlier this week. It allows Republicans on
Capitol Hill to use a process known as ‘budget reconciliation’ to roll back major parts of the health care law. Top


                                                        196
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 197 of 665


Republican leaders are also saying they plan to move to replace Obamacare along the same track, but they are still
struggling to come up with the details on how it will work.” [S Con Res 3, Vote #58, 1/13/17; CNN, 1/3/17]

2017: Walters Voted To Approve The American Health Care Act Out Of Energy And Commerce
Committee. “Energy and Commerce Committee Budget Reconciliation Recommendations/Vote to Report Provides
for the phase out of the Medicaid expansion included in the 2010 health care law by 2020. Substitute amendment
would also eliminate the Prevention and Public Health Fund and prohibit federal funds to any prohibited entity that
provides abortion related services. The bill would also: eliminate cuts to the Disproportionate Share Hospitals
(DSH) payments for non Medicaid expansion states. change the Medicaid program from a per beneficiary
entitlement to a per capita allotment and allow the states to determine spending categories. count lottery winnings
over $8,000 as income for eligibility determination under Medicaid. eliminate federal premium cost sharing
subsidies included in the 2010 health care law…” The motion was approved for Budget Committee action 31-23
along party lines. [Committee On Energy And Commerce, Vote #32, 3/8/17; CQ Committee Coverage, 3/8/17]

Walters Called The Passage Of A Bill To Repeal ACA A “Monumental Moment”

January 2016: Walters Supported Legislation To Repeal ACA And “Defund” Planned Parenthood, And
Called The Bill’s Passage In The House A “Monumental Moment.” “The passage of this bill marks a
monumental moment for the American people and serves as an important step in holding the President accountable
for his costly and ineffective healthcare law. Hard-working Americans have suffered under Obamacare through:
higher premiums, cancelled health care plans, and decreased access to care. Unsurprisingly, Obamacare is filled
with broken promises, such as ‘If you like your doctor, you can keep your doctor’ – when in reality, many
Americans have lost access to their long-time, trusted family physicians. Since Obamacare’s passage, Congress has
been working vigorously to roll back this disastrous law and replace it with common-sense, patient-centered
solutions. 2016 marks a new year – and this is just the start of House Republicans’ efforts to provide relief to the
American people and put forward bold solutions that will help individuals and families achieve the American
dream.” [Rep. Mimi Walters, Press Release, 1/6/16]

    2015: Walters Supported The Restoring Americans’ Healthcare Freedom Reconciliation Act, Which She
    Said Would Rescind Certain ACA Provisions, Including The Individual Mandate. “Across my district and
    throughout California, small businesses and families are hurting from the effects of Obamacare – individuals
    are facing high premiums, businesses are dealing with costly regulations and federal overreach, and taxpayers
    are burdened with more excessive federal spending. Today’s legislation would rip out the most harmful
    provisions of Obamacare, including: the Employer Mandate, the Individual mandate, the Medical Device Tax,
    and the ‘Cadillac Tax’ among others. Furthermore, it reduces the deficit by $130 billion over 10 years and
    represents Congress’ best chance at getting a bill on the President’s desk that will stop this harmful law. I will
    continue to work with my colleagues to dismantle this ineffective and overly-burdensome law and replace it
    with common-sense, patient-centered solutions.” [Rep. Mimi Walters, Press Release, 10/23/15]

    2016: Walters Voted To Repeal The Affordable Care Act “The GOP-controlled House of Representatives
    on Wednesday afternoon passed legislation that would repeal Obamacare, and after more than 60 votes to roll
    back all or part of the law, the bill dismantle it will finally get to the President's desk.” [HR 3762, Vote #6,
    1/6/16; CNN, 1/6/16]

    2016: Walters Voted To Overturn Obama’s Veto Of A Bill That Would Repeal The Affordable Care Act.
    “House Republicans are moving on to a new round of budget fights after failing on Tuesday to overturn
    President Obama’s veto of legislation to repeal Obamacare and defund Planned Parenthood. Republicans were
    not able to rally the support of two-thirds of the House necessary to overturn the veto, leaving conservatives to
    turn their attention to a final year of budget fights with the president. The 241-186 vote, appropriately
    scheduled for Groundhog Day, was the 63rd time the House has voted to overturn all or part of Obama’s
    signature health care law.” [HR 3762, Vote #53, 2/2/16; Washington Post, 2/2/16] Note: Reported as 63rd vote




                                                         197
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 198 of 665


Walters: “I Gave The People Of Orange County My Word That I Would Work To Ensure All
Americans Have Access To An Affordable, Patient-Centered Healthcare System”

2017: Walters: “I Gave The People Of Orange County My Word That I Would Work To Ensure All
Americans Have Access To An Affordable, Patient-Centered Healthcare System.” “Since I decided to run for
Congress, I gave the people of Orange County my word that I would work to ensure all Americans have access to
an affordable, patient-centered healthcare system. The Affordable Care Act has clearly failed the American people
through unaffordable premiums and deductibles, massive tax burdens on small businesses, and collapsing
healthcare exchanges. I am honored to join my colleagues in the House to pass this landmark legislation for the
American people.” [Rep. Mimi Walters, Press Release, 5/4/17]

Walters: The ACA “Clearly Failed The American People Through Unaffordable Premiums And
Deductibles, Massive Tax Burdens On Small Businesses, And Collapsing Exchanges”

Walters Said ACA Failed The American People Through “Unaffordable Premiums And Deductibles”

2017: Walters: “The Affordable Care Act Has Clearly Failed The American People Through Unaffordable
Premiums And Deductibles, Massive Tax Burdens On Small Businesses, And Collapsing Healthcare
Exchanges.” “Walters countered that congressional Republicans kept a promise made seven years ago to repeal
Obamacare. ‘The Affordable Care Act has clearly failed the American people through unaffordable premiums and
deductibles, massive tax burdens on small businesses, and collapsing healthcare exchanges,’ she said.” [McClatchy,
5/4/17]

Walters Said ACA Was “Harmful” And Pledged To Work With Her Colleagues To “Dismantle This
Ineffective And Overly-Burdensome Law”

2015: Walters Called ACA “Harmful,” And Said She Would Work With Her Colleagues To “Dismantle This
Ineffective And Overly-Burdensome Law.” “Across my district and throughout California, small businesses and
families are hurting from the effects of Obamacare – individuals are facing high premiums, businesses are dealing
with costly regulations and federal overreach, and taxpayers are burdened with more excessive federal spending.
Today’s legislation would rip out the most harmful provisions of Obamacare, including: the Employer Mandate, the
Individual mandate, the Medical Device Tax, and the ‘Cadillac Tax’ among others. Furthermore, it reduces the
deficit by $130 billion over 10 years and represents Congress’ best chance at getting a bill on the President’s desk
that will stop this harmful law. I will continue to work with my colleagues to dismantle this ineffective and overly-
burdensome law and replace it with common-sense, patient-centered solutions.” [Rep. Mimi Walters, Press
Release, 10/23/15]

Walters Campaign Consultant Said Her Votes On ACA Reflect Her Commitment To “Improving And
Expanding Healthcare Choices”

2017: Walters Campaign Consultant Said Her Votes In The House Reflect Her Commitment To “Improving
And Expanding Healthcare Choices.” “Walters, who serves on the Energy and Commerce Committee, was one
of the earliest supporters of the bill among the California Republican delegation. ‘Rep. Walters is committed to
improving and expanding healthcare choices, lowering costs and protecting taxpayers. Her votes in the House
reflect those principles and she will not be deterred by campaign ads created in Washington, D.C., by Nancy
Pelosi’s political committees,’ said her campaign consultant, Dave Gilliard.” [Los Angeles Times, 3/27/17]

Walters Said She Was “Extremely Disappointed” By The Supreme Court’s Decision In King v
Burwell That Upheld The ACA

2015: Walters On King V. Burwell: “I'm Extremely Disappointed By The Supreme Court's Decision Today
To Once Again Protect The President's Flawed Healthcare Law…” “I'm extremely disappointed by the

                                                        198
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 199 of 665


Supreme Court's decision today to once again protect the President’s flawed healthcare law and uphold
Obamacare’s subisidies. This partisan legislation was rammed through Congress without a single Republican vote
and as a result is filled with harmful policy and thoughtless contradictions.” [Rep. Mimi Walters, Press Release,
6/25/15]

Walters Co-Sponsored A Bill That Would Establish An Office To Monitor And Audit The
Implementation And Administration Of The Affordable Care Act

Walters Co-Sponsored Legislation That Would Establish The Office Of The Special Inspector General For
Monitoring The Affordable Care Act. [H.R. 2400, 114th Congress, introduced 5/18/15]

Substance Abuse

Walters Voted Against A Prohibiting Restrictions On Malpractice Lawsuits for “Grossly
Negligent” Prescription Of Opiods

Walters Voted Against Consideration Of An Amendment To The Underlying Legislation That Would
Prohibit Restrictions On Medical Malpractice Lawsuits For “Grossly Negligent” Prescription Of Opioids. In
June 2017, Walters voted against: “Kuster, D-N.H., motion to recommit the bill to the House Judiciary Committee
with instructions to report it back immediately with an amendment that would modify the bill's definition of ‘health
care lawsuits’ to not include a claim or action related to the ‘grossly negligent’ prescription of opioids.” The motion
was rejected, 235-191. [HR 1215, Vote #336, 6/28/17; CQ, 6/28/17]

Walters Expressed Commitment To Implementing The Comprehensive Addiction Recovery Act
And Noted Orange County’s Struggle With The Opiate Epidemic

2017: Walters: “I Am Committed To Ensuring [The Comprehensive Addiction Recovery Act] Is Fully
Implemented To Put An End To This [Opiate] Epidemic.” “Over the last decade, opioid addiction has
skyrocketed across the nation. In my district located in Orange County, California, opioid-related drug overdoses
and deaths have tragically kept pace with the rapid increase in abuse. Last week, I signed a bipartisan letter to the
Secretary of Health and Human Services regarding the implementation of the Comprehensive Addiction Recovery
Act (CARA), which provides resources and necessary reforms to address the nation’s opioid epidemic. CARA
seeks to ensure that patients are offered, and physicians are trained on, a full range of FDA-approved treatment
options. Prior to this legislation, pain medication treatments were often prescribed based on the patient’s setting of
care, not the patient’s needs. We can no longer accept such casual prescription of these powerful and addictive
drugs that often lead to the abuse of illegal substances like heroin. I applaud my fellow Members of Congress who
remain engaged in our efforts to combat opioid abuse. I am committed to ensuring CARA is fully implemented to
put an end to this epidemic, which claims far too many lives.” [Rep. Mimi Walters, Press Release, 4/18/17]

2017: Walters Said Orange County Was “Struggling” With The Opiate Epidemic. “We have seen the opioid
and heroin epidemic ravaged every part of our country. Even affluent areas like my home of Orange County,
California are struggling with over 200 deaths per year. Now, we are witnessing a far deadlier iteration of fentanyl-
laced drugs. This incredibly powerful painkiller reserved for the most severe and acute pain are being added to
heroin, cocaine and counterfeit drugs. As a mother of four young adults, it breaks my heart every time I see or hear
of another life lost. Just last year, a 19-year-old from Orange County overdosed after taking fentanyl-laced cocaine.
This epidemic again hit home when a DEA investigation resulted in four arrests for an alleged fentanyl importation
and distribution conspiracy in Long Beach. The DEA reported that the men had over 30,000 acetylfentanyl tablets
and 13 kilograms of the narcotic.” [Hearing on the Fentanyl Crisis, House Committee on Energy and Commerce,
Subcommittee on Oversight and Investigations, 3/21/17]

Mental Health

                                                         199
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 200 of 665


Walters Said Mental Health Awareness Was The Most Important, But Under-Reported Issue She
Worked On

2015: Walters Said Mental Health Awareness Was The Most Important – But Under-Reported – Issue She
Worked On. “What’s the most important — but under-reported — policy issue you work on? Mental health
awareness. It’s vital that we are diagnosing and treating these disorders, so that those in need can get the help and
support to manage their mental illness on a daily basis.” [House Republicans, Blog, 5/8/15]

Biotech

Walters Said It Was “Vital” To Roll Back Regulations In Order To Encourage The Biotech
Industry To Invest And Expand In California

2011: Walters: “It's Vital We Remove Restrictions On Manufacturing And Streamline Regulatory Processes
To Encourage The [Biotech] Industry To Continue To Invest And Expand In Our State.” “‘The current
economic, political and regulatory conditions in California threaten the ability of biotech to innovate and grow,’
said Sen. Walters. ‘It's vital we remove restrictions on manufacturing and streamline regulatory processes to
encourage the industry to continue to invest and expand in our state.’” [California State Senate Republican Caucus,
Press Release via Targeted News Service, 4/20/11]

Interest Groups

Healthcare Leadership Council Named Walters A Champion Of Healthcare Innovation

2015: Walters Was Named A Champion Of Healthcare Innovation By The Healthcare Leadership Council.
“The Healthcare Leadership Council (HLC), a coalition of leaders of the nation's premier health care companies
and organizations, honored U.S. Representative Mimi Walters (CA-45) as a ‘Champion of Healthcare Innovation’
at an award ceremony in Washington, DC.” [Rep. Mimi Walters, Press Release, 11/6/15]

    2017: HLC President Said The American Health Care Act “Offers Promising Ideas” And Provides “An
    Innovative Foundation From Which To Build A Pro-Patient, Pro-Consumer Health Coverage System.”
    “The proposed American Health Care Act offers promising ideas that, through the legislative and regulatory
    processes, can become a structure that provides improved health security for millions of Americans. […] No
    one would argue that the AHCA, in its current form, is a perfect mechanism to improve American healthcare.
    It does, though, provide an innovative foundation from which to build a pro-patient, pro-consumer health
    coverage system. We look forward to working with the administration and Congress to ensure that optimal
    outcome to this process.” [Healthcare Leadership Council, Press Release, 3/10/17]

    HLC Was A Health Care Lobbying Group Consisting Of “A Coalition Of Chief Executives From All
    Disciplines Within American Healthcare.” “The Healthcare Leadership Council (HLC), a coalition of chief
    executives from all disciplines within American healthcare, is the exclusive forum for the nation’s healthcare
    leaders to jointly develop policies, plans, and programs to achieve their vision of a 21st century system that
    makes affordable, high-quality care accessible to all Americans. Members of HLC – hospitals, health plans,
    pharmaceutical companies, medical device manufacturers, biotech firms, health product distributors,
    pharmacies, post-acute care providers and academic health centers – envision a quality-driven system that
    fosters innovation. HLC members advocate measures to increase the cost-effectiveness of American healthcare
    by emphasizing wellness and prevention, care coordination, and the use of evidence-based medicine, while
    utilizing consumer choice and competition to elevate value.” [HLC.org, About HLC, accessed 9/5/17;
    OpenSecrets.org, accessed 9/5/17]




                                                         200
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 201 of 665



Housing Issues

                                                Significant Findings

      Walters voted to bar implementation of housing rule meant to combat housing segregation.

      Walters voted to weaken housing discrimination protections.

      Walters voted to weaken regulations on mortgage lenders.

      Walters voted against preventing those convicted of mortgage fraud and predatory lenders from
       providing loans to homeowners.

      Walters voted against a bill that would shield homeowners who defaulted on loans from mortgage
       lenders while reporting ownership interest in two mortgage broking firms.

      Walters has received $310,550 from the real estate industry.


Discrimination

Walters Voted To Prevent The Department Of Justice From Enforcing Disparate Impact Claims
Under The Fair Housing Act

2015: Walters Voted For An Amendment That Prevented The Department Of Justice From Enforcing
Disparate Impact Claims Under The Fair Housing Act. In June 2015, Walters voted for an amendment that
prevented the Department of Justice from enforcing disparate impact claims under the Fair Housing Act. “Housing
discrimination claims: The House has passed an amendment sponsored by Rep. Scott Garrett, R-N.J., to the
Commerce, Justice, Science, and Related Agencies Appropriations Act (H.R. 2578). The amendment would bar
funding for Justice Department enforcement actions under the Fair Housing Act that rely on the theory of disparate
impact to allege racial and other forms of discrimination by mortgage lenders, landlords, and home insurers. Garrett
said the threat of prosecution for treating various classes of homeowners and renters differently, based on their
economic status, would impede the ability ‘for lenders to make rational economic decisions about risk’ rather than
based on the possibility that the Justice Department will consider their actions discriminatory.” The amendment
passed 232 to 196. [HR 2578, Vote #287, 6/03/15; On Agreeing to the Amendment, 6/03/15; Citizen-Times,
6/05/15]

Walters Voted To Bar Funding For The “Critical” Private Enforcement Initiative Of The Fair
Housing Initiatives Program

2015: Walters Voted For An Amendment That Barred Funding For The Private Enforcement Initiative Of
The Fair Housing Initiatives Program. In June 2015, Walters voted for an amendment to the Transportation,
Housing and Urban Development, and Related Agencies Appropriations Act, 2016 that would “bar funds from
being used for the Private Enforcement Initiative of the Fair Housing Initiatives Program.” The amendment passed
224 to 198. [CQ Floor Votes, 6/04/15; HR 2577, Vote #307, 6/04/15]

    National Council On Independent Living: PEI Grantees Are “Critical” To Enforcement Of The Fair
    Housing Act. “PEI grants support local, private fair housing groups’ testing, complaint intake, and
    investigation efforts. PEI grantees are critical to enforcement efforts for the Fair Housing Act. Disability-related
    complaints is the largest category of Fair Housing complaints. To remove funding for the PEI program would

                                                         201
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 202 of 665


    damage Fair Housing enforcement in many communities. This harms people with disabilities when fair housing
    enforcement is not readily available in communities.” [NCIL, 6/05/15]

Walters Voted For Amendment Barring Implementation Of Housing Rule Meant To Combat
Housing Segregation

2015: Walters Voted For Amendment Barring The Implementation Of Affirmatively Furthering Fair
Housing Rule. In June 2015, Walters voted for an amendment to the Transportation, Housing and Urban
Development, and Related Agencies Appropriations Act, 2016 that would “bar funding for HUD to implement,
enforce or administer the proposed Affirmatively Furthering Fair Housing Rule.” The amendment passed 229 to
193. [HR 2577, Vote #311, 6/09/15; CQ Floor Votes, 6/09/15]

    Affirmatively Furthering Fair Housing Rule Self Purports To Combat Segregation. According to the
    Federal Register, the Affirmatively Furthering Fair Housing Rule “[e]stablish[es] an approach to affirmatively
    further fair housing that calls for coordinated efforts to combat illegal housing discrimination, so that
    individuals and families can make decisions about where to live, free from discrimination, with necessary
    information regarding housing options, and with adequate support to make their choices viable.” [Federal
    Register, 7/19/13]

Walters Voted To Weaken Housing Discrimination Protections

2015: Walters Voted For Amendment To Bar Housing And Urban Development From Enforcing Regulation
Combating Discrimination In the Housing Market. In June 2015, Walters voted for an amendment to the FY16
Transportation-HUD Appropriations bill that would bar funds from being used by HUD to administer a federal
regulation that dictates, “If the policies of governmental agencies, banks or private real estate companies
unjustifiably perpetuate segregation, regardless of their intent, they could be found in violation of the Fair Housing
Act.” The amendment was adopted by a vote of 231-195. [HR 2577, Vote #323, 6/09/15; Propublica, 1/21/15]

Mortgage Lenders

As State Senator, Walters Voted Against A Bill That Would Shield Homeowners Who Defaulted On
Loans From Lenders Collecting On The Original Amount Of The Loan

Walters Voted Against A Bill That Would Shield Homeowners Who Defaulted On Loans From Mortgage
Lenders…

2010: Walters Voted Against A Bill In The State Senate That Would Shield Homeowners Who Defaulted On
Loans From Lenders Collecting On The Original Amount Of The Loan. “For the first time, the debate is
spilling into the realm of law making, with state legislators in California considering a bill that would redefine the
obligations of many defaulting homeowners. The efforts to shape the bill demonstrate how much is at stake — in
California and the many other states with distressed real estate markets. The legislation introduced in the winter by
the real estate lobby would have largely shielded foreclosed homeowners from debt collectors. But by the time it
passed the state Senate on June 3, the banking lobby had succeeded in scaling it back. Now the bill goes to the state
Assembly, where a committee will take it up next week, and bankers intend to continue lobbying. […] The original
legislation said borrowers who took cash out of their houses would be shielded as long as they used the money for
home improvements. In its current form, the proposed law is not quite so forgiving. The bill that passed the Senate
by a lopsided vote of 30 to 4 would protect former homeowners up to the amount of their original loan. For
instance, a family that took out a $500,000 mortgage to buy a house and then refinanced and took cash out, swelling
their loan to $600,000, would be released from claims on the original sum but remain vulnerable on the $100,000.”
[New York Times, 6/21/10; SB-1178, introduced 2/18/10]



                                                         202
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 203 of 665


    Walters: “I’m Very Sympathetic … To People That Are Losing Their Homes … But We Have To Be
    Careful Not To Overleverage Ourselves And To Take Responsibility When Making Investments.” “State
    Senator Mimi Walters, a first-term Republican representing Laguna Niguel, north of San Diego, voted against
    the measure precisely because it could encourage more defaults. ‘I’m very sympathetic to what’s going on in
    the economy and to people that are losing their homes,’ said Ms. Walters, a former executive with two Wall
    Street firms. ‘But we have to be careful not to overleverage ourselves and to take responsibility when making
    investments.’” [New York Times, 6/21/10; SB-1178, introduced 2/18/10]

…While Reporting Ownership Interest In Two Mortgage Broking Firms

2010: Walters Reported Mortgage Broking Firm Secured Residential Funding As An Asset Of Ownership
Interest Greater Than Ten Percent. [Statement of Economic Interests, California Fair Political Practice
Commission, filed 3/1/11]

2010: Walters Reported Owning 10% Or More Of CCN MV, LLC. [Statement of Economic Interests,
California Fair Political Practice Commission, filed 3/1/11]

    Walters Described CCN MV As An Advertising Firm On Her Statement Of Economic Interests, But
    According To Secretary Of State Filings, CCN MV Is A Mortgage Broker. [Statement of Economic
    Interests, California Fair Political Practice Commission, filed 3/1/11; California Secretary of State, Statement of
    Information, filed 7/13/09]

2014-2018: Walters Received $412,991 From The Real Estate Industry

2014-2018: Walters Received $412,991 From The Real Estate Interests, Making the Industry Her Top Donor
Group. [Center for Responsive Politics, accessed 2/26/18]

Walters Voted For Weakening Regulations On Mortgage Lenders

2015: Walters Voted For A Bill That Changed The Definition Of A Qualified Mortgage Under The Truth In
Lending Act. In April 2015, Walters voted for the Mortgage Choice Act. “The bill excludes insurance paid at
closing into escrow, as well as fees paid for related services to lender-affiliated companies, from the 3% cap on
points and fees imposed on ‘qualified mortgages’ by redefining ‘points and fees’ under the Truth in Lending Act.
The measure is intended to clarify conflicting definitions under current law and thereby ensure that mortgage loans
to low- and middle-income borrowers remain affordable.” The bill passed, 286 to 140. [HR 685, Vote #152,
4/14/15; CQ, 4/10/15]

    Huffington Post: Bill Would “Weaken Regulations On Mortgage Lenders.” “Ranking second behind the
    Chamber was the National Association of Realtors. The group spent $7.7 million lobbying on issues like flood
    insurance premiums, which have risen sharply in the past few years. NAR also lobbied for the Mortgage
    Choice Act, a bill that would weaken regulations on mortgage lenders enacted following the 2007 collapse of
    the housing market. The Mortgage Choice Act passed in the House of Representatives on April 14.”
    [Huffington Post, 4/23/15]

Walters Voted Against Preventing Those Convicted Of Mortgage Fraud And Predatory Lenders
From Providing Loans To Homeowners

2015: Walters Voted Against Preventing Those Convicted Of Mortgage Fraud And Predatory Lenders From
Providing Loans To Homeowners. In April 2015, Walters voted against a motion that would prevent those
convicted of mortgage fraud and predatory lenders from providing loans to homeowners. “No person or lender that
has been found to have engaged in unfair, deceptive, predatory, or abusive lending practices, or convicted of
mortgage fraud under Federal or relevant State law may make use of the amendments made by this Act ” The
motion failed 184 to 239. [HR 650, Vote #150, 14/14/15; Motion to Recommit, 4/14/15]
                                                        203
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 204 of 665



Walters Voted For Weakening Wall Street Reform For Mortgage Lenders

2015: Walters Voted For Weakening Aspects Of Wall Street Reform Allowing Mortgage Lenders To
Disclose Less Information To Borrowers. In April 2015, Walters voted for legislation that would roll back
regulations in the Wall Street reform law. “Regulations from the Dodd-Frank Act that went into effect in early 2014
tightened requirements and restrictions on ‘high-cost’ loans. For example, if the interest rate and fees on loans reach
a certain level, lenders have to verify a borrower’s ability to repay loans and disclose consequences of default and
loan terms … the Preserving Access to Manufactured Housing Act of 2015. HR 650 would raise the threshold for
which loans are considered ‘high cost,’ from 8.5 percent above the average rate to 10 percent above the average
rate. President Obama has threatened to veto it if it passes both houses. The change may seem minor, but the higher
threshold would mean the lender has to do less work and disclose less information to borrowers. The majority of
loans on manufactured homes carry high interest rates, especially compared with a typical mortgage.” The bill
passed, 263 to 162. [HR 650, Vote #151, 4/14/15; Seattle Times Editorial, 4/14/15]




                                                         204
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 205 of 665



Immigration and Border Issues

                                               Significant Findings

      Walter voted to block the DREAM Act 11 times in 2017

      Walters voted for restarting deportations of undocumented families And DREAMers.

      Walters praised the Supreme Court’s split ruling blocking DAPA as “a win for the American people”.

      Walters voted for halting Obama’s Syrian resettlement program.

      Walters signed a letter asking that HHS and the Treasury Department deny California’s application to
       allow undocumented immigrants to utilize California’s healthcare exchange.

      As state senator, Walter voted against legislation to allow undocumented immigrant students access to
       privately funded grants administered by state colleges and universities.

      As state senator, Walters criticized California Democrats for voting to give financial aid “to illegal
       immigrants attending state universities at the expense of legal california residents.

      In her 2008 bid for state senate, Walters cast her primary opponent as soft on illegal immigration, and
       touted herself as being “tough on illegal aliens.”

      As an assemblywoman, Walters said she was working to “end government subsidies to illegal aliens.”

      In 2006, Walters endorsed a California state assembly candidate who described herself as a
       “minutewoman” and was endorsed by the San Diego Minutemen.

      Walters said that California should “stop rewarding those here illegally” with social welfare benefits in
       order to reduce spending.

      Walters opposed a proposal to issue driver licenses to undocumented immigrants.


DACA, DAPA & The DREAM Act

After Voting To Block The DREAM Act, Walters Signed A Letter From House Republicans Asking
For Speaker Ryan To Allow A Vote On A DACA Fix

Walters Signed A Letter, Along With 33 Other House Republicans, Urging Speaker Ryan To Allow A Vote
On A Path To Citizenship For “DREAMers.” “Nearly three dozen House Republicans, including three from
California, fired off a warning shot to Speaker Paul Ryan on Tuesday, saying they have enough votes to join with
Democrats to pass legislation to pro-tect young immigrants before Congress adjourns this year. The 34 Republicans
demanded that Ryan put legislation on the House floor that would legalize roughly 800,000 ‘Dreamers,’ young
immigrants who arrived illegally in the United States as children, who face de-portation starting March 5 unless
Congress acts. […] If the 34 Republicans who signed the letter, including Denham, David Valadao of Hanford
Kings County and Mimi Walters of Irvine join the 193 current House Democrats they would have more than the
218-vote majority they'd need to pass a bill.” [San Francisco Chronicle, 12/5/17]


                                                       205
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 206 of 665



2017: Walters Repeatedly Voted Against The DREAM Act

Walters Voted Seven Times To Block The DREAM Act

Walters Voted For Blocking The DREAM Act. In November 2017, Walters voted for: “Buck, R-Colo., motion to
order the previous question (thus ending debate and the possibility of amendment).” In a speech on the House floor,
Rep. Tom Emmer (D-MN) said, “Mr. Speaker, if we defeat the previous question, I will offer an amendment to the
rule to bring up H.R. 3440, the Dream Act. This bipartisan, bicameral legislation would help thousands of young
people who are Americans in every way, except on paper.’” A vote for the amendment was a vote to block the
DREAM Act. The motion was agreed to 224-190. [HRes 609, Vote #616, 11/8/17; CQ, 11/8/17, Congressional
Record, 11/8/17]

Walters Voted For Blocking The DREAM Act. In October 2017, Walters voted for: “Collins, R-Ga., motion to
order the previous question (thus ending debate and the possibility of amendment).” According to the Democratic
Leader’s office, “The Democratic previous question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the amendment was a vote to block
the DREAM Act. The motion passed 228-189. [HRes 577, Vote #572, 11/9/17; CQ, 10/24/17;
DemocraticLeader.gov, accessed 11/13/17]

Walters Voted For Blocking Consideration Of The DREAM Act. In October 2017, Walters voted for: “Collins,
R-Ga., motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H
Res 562).” According to the Congressional Record, Rep. Polis was going to offer an amendment for “consideration
of the bill (H.R.3440) to authorize the cancellation of removal and adjustment of status of certain individuals who
are long-term United States residents and who entered the United States as children and for other purposes.” A vote
for the previous question was a vote to block consideration of HR 3440. The previous question carried, 227-190. [H
Res 562, Vote #560, 10/11/17; CQ, 10/11/17; Congress.gov, 10/11/17]

Walters Voted For Blocking Consideration Of The DREAM Act. In October 2017, Walters voted for: “Cheney,
R-Wyo., motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H
Res 548).” According to the Democratic Leader’s office, the motion prohibited “consideration of the bill (H.R.
3440) to authorize the cancellation of removal and adjustment of status of certain individuals who are long-term
United States residents and who entered the United States as children and for other purposes.” A vote for the
previous question was a vote to block consideration of HR 3440. The previous question carried, 233-184. [HR 36,
Vote #546, 10/3/17; CQ, 10/3/17; DemocraticLeader.gov, 10/3/17]

Walters Voted For Blocking The DREAM Act. In September 2017, Walters voted for: “Sessions, R-Texas,
motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H Res 538).”
According to the Democratic Leader’s website, “The Democratic previous question would amend the rule to allow
for consideration of H.R.3440, which would permanently protect DREAMers and allow them to remain here and
work legally to contribute to strengthening the nation they have called home since childhood.” The motion was
agreed to by a vote of 223-187. [H RES 538, Vote #538, 9/27/17; CQ, 9/27/17]

Walters Voted For Blocking Consideration Of The DREAM Act. In September 2017, Walters voted for:
“Burgess, R-Texas, motion to order the previous question (thus limiting debate and possibility of amendment) on
the rule (H Res 533).” According to Democratic Rep. Alcee Hastings, “If we defeat the previous question, I am
going to offer an amendment to the rule to bring up H.R. 3440, the Dream Act. This bipartisan, bicameral
legislation would help thousands of young people who are Americans in every way except on paper.” A vote for the
motion was a vote to block the DREAM Act. The motion was agreed to by a vote of 230-189. [H RES 533, Vote
#532, 9/26/17; Congressional Record, H7503, 9/26/17; CQ, 9/26/17]



                                                       206
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 207 of 665


Walters Voted For Blocking Consideration Of The DREAM Act. In September 2017, Walters voted for:
“Woodall, R-Ga., motion to order the previous question (thus limiting debate and possibility of amendment) on the
rule (H Res 504) that would provide for further House floor consideration of the fiscal 2018 Interior-Environment
appropriations bill (HR 3354), which is the legislative vehicle for an omnibus appropriations package which would
include: eight of the 12 fiscal 2018 appropriations measures and the text of the minibus appropriations package (HR
3219) passed on July 27, 2017.” According to the Democratic Leader’s website “The Democratic previous question
would amend the rule to allow for consideration of H.RE.3440, which would permanently protect dreamers and
allow them to remain here and work legally to contribute to strengthening the nation they have called home since
childhood.” The motion was agreed to by a vote of 227-186. A vote for the motion was a vote to block the DREAM
Act. [H RES 504, Vote #457, 9/7/17; CQ, 9/7/17; DemocraticLeader.Gov, 9/7/17]

Walters Voted For Blocking Consideration Of The DREAM Act. In September 2017, Walters voted for: “Cole,
R-Okla., motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H
Res 500) that would provide for House floor consideration of the fiscal 2018 Interior-Environment appropriations
bill (HR 3354), which is the legislative vehicle for an omnibus appropriations package which would include: eight
of the 12 fiscal 2018 appropriations measures and the text of the minibus appropriations package (HR 3219) passed
on July 27, 2017.” According to the Democratic Leader’s Website “The Democratic previous question would
amend the rule to allow for consideration of H.RE.3440, which would permanently protect dreamers and allow
them to remain here and work legally to contribute to strengthening the nation they have called home since
childhood.” A vote for the motion was a vote to block the DREAM Act. The motion was agreed to by a vote of
233-187. [H RES 500, Vote #442, 9/6/17; CQ, 9/6/17; DemocraticLeader.Gov, 9/6/17]

The DREAM Act OF 2017 Granted Lawful Resident Status To Undocumented Americans Who Entered The
U.S. As Minors

HR 3440 Was Entitled The “Dream Act Of 2017.” “H.R.3440 - Dream Act of 2017.” [Congress.gov, 7/26/17]

The Dream Act Of 2017 Would Have Granted Lawful Permanent Resident Status On A Conditional Basis
To Immigrants Who Entered The United States As Minors. “This bill directs the Department of Homeland
Security (DHS) to cancel removal and grant lawful permanent resident status on a conditional basis to an alien who
is inadmissible or deportable or is in temporary protected status who: (1) has been continuously physically present
in the United States for four years preceding this bill's enactment; (2) was younger than 18 years of age on the
initial date of U.S. entry; (3) is not inadmissible on criminal, security, terrorism, or other grounds; (4) has not
participated in persecution; (5) has not been convicted of specified federal or state offenses; and (6) has fulfilled
specified educational requirements.” [Congress.gov, 7/26/17]

The Dream Act Of 2017 Would Have Required DHS To Cancel Removal Of DACA Recipients. “DHS shall
cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence on a
conditional basis, an alien who was granted Deferred Action for Childhood Arrivals (DACA) status unless the alien
has engaged in conduct that would make the alien ineligible for DACA. DHS may not: (1) grant conditional
permanent resident status without the submission of biometric and background data, and completion of background
and medical checks; and (2) disclose or use information provided in applications filed under this bill or in DACA
requests for immigration enforcement purposes.” [Congress.gov, 7/26/17]

The Dream Act Of 2017 Set Forth Documentation Requirements And Repealed The Denial Of An
Undocumented Immigrant’s Eligibility For Higher Education Benefits Based On State Residence. “The bill
prescribes the conditions under which DHS: (1) may terminate a person's conditional permanent resident status, and
(2) shall adjust a person's conditional status to permanent resident status. The bill: (1) sets forth documentation
requirements for establishing DACA eligibility, and (2) repeals the denial of an unlawful alien's eligibility for
higher education benefits based on state residence.” [Congress.gov, 7/26/17]

Walter Voted To Ban Sanctuary Cities


                                                         207
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 208 of 665


Walters Voted For A Bill To Ban Sanctuary Cities. In June 2017, Walters voted for: “Passage of the bill that
would prohibit federal, state and local governments from restricting any federal, state, or local government entity or
official from complying with immigration laws or from assisting federal law enforcement entities or officials in
their enforcement of such laws. The bill would allow the Homeland Security Department to issue detainers for
arrests of individuals in violation of "any criminal or motor vehicle law" in cases where there is probable cause to
believe such individual is an "inadmissible or deportable alien," and would revoke eligibility for certain federal law
enforcement grants for states and cities found not to be in compliance with the bill's provisions.” The bill passed
228-195. [HR 3003, Vote #342, 6/29/17; CQ, 6/29/17]

    New York Times: The No Sanctuary For Criminals Act “Broadens The Pool Of Money That Cities
    Could Lose For Not Cooperating With Federal Immigration Officials.” “One of the House bills, known as
    the No Sanctuary for Criminals Act, potentially broadens the pool of money that cities could lose for not
    cooperating with federal immigration officials. It also seeks to indemnify local law enforcement officials who
    detain immigrants on behalf of the federal authorities from lawsuits, making the federal government the
    defendant in such cases. The bill passed 228 to 195.” [New York Times, 6/29/17]

    The National Fraternal Order Of Police Opposed The No Sanctuary For Criminals Act. “Some law
    enforcement officials have also expressed concerns with the legislation. The National Fraternal Order of Police
    came out against the sanctuary cities bill this week. In a letter to House leadership, the group’s national
    president, Chuck Canterbury, said, ‘Law enforcement officers do not get to pick and choose which laws to
    enforce, and must carry out lawful orders at the direction of their commanders and the civilian government that
    employs them.’” [New York Times, 6/29/17]

    ACLU: HR 3003 Would Violate 4th Amendment Protections Against Detention Without Due Process Or
    Probable Cause. “And the American Civil Liberties Union said the sanctuary cities bill violates the Fourth
    Amendment by requiring local law enforcement to hold people without due process or probable cause when
    requested by immigration agents.” [New York Times, 6/29/17]

Walters Voted For Consideration Of A Bill To Ban Sanctuary Cities. In June 2017, Walters voted for:
“Adoption of the rule (H Res 414) that would provide for House floor consideration of the bill (HR 3003) that
would prohibit federal, state and local governments from restricting any federal, state, or local government entity or
official from complying with immigration laws or from assisting federal law enforcement in its enforcement of
such laws.” The bill passed 235-190. [HR 3003, Vote #332, 6/28/17; CQ, 6/28/17]

Walters Voted For “Kate’s Law”

Walters Voted For ‘Kate’s Law’ – A Bill To “Establish Specific Possible Fines And Prison Sentences For
Undocumented Immigrants Convicted Of Certain Criminal Offenses.” In June 2017, Walters voted for:
“Passage of the bill that would establish specific possible fines and prison sentences for undocumented immigrants
convicted of certain criminal offenses and who illegally return to the United States despite having been previously
deported or otherwise excluded from the country. The bill would establish maximum sentences for such individuals
with varying criminal histories, including a 10-year maximum sentence for illegal immigrants who reattempt to
enter the country after three or more deportations, even if such individuals have not been convicted of any other
crimes.” The bill Passed by a vote of 257-167. [H R 3004, Vote #344, 6/29/17; CQ, 6/29/17]

    Washington Post: ‘Kate’s Law’ “Would Enhance Penalties For Convicted And Deported Criminals Who
    Reenter The United States Illegally. “On Thursday, just two days before the second-year anniversary of
    Steinle’s shooting, the House of Representatives passed a bill known as “Kate’s Law,” which would enhance
    penalties for convicted and deported criminals who reenter the United States illegally. It was first introduced in
    2015, but it failed to advance in the Senate.” [Washington Post, 6/29/17]

    Washington Post: “Civil Rights Groups… Strongly Opposed Kate’s Law,” Described It As “Shortsighted
    And Ill-Conceived.” “Civil rights groups, including the American Civil Liberties Union, have strongly
    opposed Kate’s Law, calling it a ‘shortsighted and ill-conceived response’” to the young woman’s slaying.
                                                         208
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 209 of 665


    They argue that it is blanket legislation that would penalize even those who come to the United States to escape
    persecution. Opponents also say that the bill perpetuates the false notion that undocumented immigrants are
    inherently criminals.” [Washington Post, 6/29/17]

Walters Voted Against Exempting Victims Of Sex Trafficking From Criminal Penalties In The Law

Walters Voted Against A Motion To Exempt From Kate’s Law “Victims Of Sex Trafficking That
Voluntarily Present Themselves At A Port Of Entry And Request Protection.” In June 2017, Walters voted
against: “motion to recommit the bill to the House Judiciary Committee with instructions to report it back
immediately with an amendment that would exempt from the bill's provisions victims of sex trafficking that
voluntarily present themselves at a port of entry and request protection.” According to the Democratic Leader’s
website, “Democrats’ Motion to Recommit would add an exemption to the underlying bill to allow a victim of sex-
trafficking to voluntarily present herself or himself at a port of entry to request protection without fear of violating
the law.” The motion was rejected by a vote of 193-232. [H R 3004, Vote #343, 6/29/17; CQ, 6/29/17; Democratic
Leader’s office, motion to recommit, 6/29/17]

Walters Repeatedly Voted To Secure Border Wall Funding

Walters Voted Against A Motion To Eliminate Funding For The Border Wall From A Spending Bill. In
September 2017, Walters voted against: “Jackson Lee, D-Texas, motion to recommit the bill to the House
Appropriations Committee with instructions to report it back immediately with an amendment that would increase
funding for the Federal Emergency Management Agency’s National Predisaster Mitigation Fund by $2.4 billion,
would eliminate $1.6 billion in funding to U.S. Customs and Border Protection for procurement, construction and
improvement of a barrier along the southern U.S. border, and would decrease funding for U.S. Immigration and
Customs Enforcement operations by $849.5 million.” The motion was rejected by a vote of 186-223. [H R 3354,
Vote #527, 9/14/17; CQ, 9/14/17]

Walters Voted For The “Security Minibus” Which Included $1.6 Billion In Funding For A Southern Border
Wall. In July 2017, Walters voted for: “Passage of the bill that would provide $788 billion in discretionary funding
for fiscal 2018 to various departments, agencies and legislative operations, including $658.1 billion in funding for
Defense programs; $88.8 billion in net appropriations subject to discretionary caps for fiscal 2018 that would
provide funding for military construction activities and for VA programs and activities; $37.6 billion in net
appropriations subject to discretionary caps for fiscal 2018 that would provide funding for the Energy Department,
Army Corps of Engineers, Bureau of Reclamation and related agencies; and $3.6 billion in funding fiscal 2018 for
operations of the House of Representatives, joint House-Senate items and legislative branch entities such as the
Library of Congress, the Capitol Police, and the Government Accountability Office. The bill would provide $1.6
billion in funding to U.S. Customs and Border Protection for procurement, construction and improvement of a
barrier along the southern U.S. border.” Passed by a vote of 235-192. [H R 3219, Vote #435, 7/27/17; CQ, 7/27/17]

Walters Voted Against A Motion To Eliminate Border Wall Funding From The Security Minibus. In
[MONTH] 2017, Walters voted against: “Roybal-Allard, D-Calif., motion to recommit the bill to the House
Appropriations Committee with instructions to report it back immediately with an amendment that would eliminate
the bill's provision related to providing funding to U.S. Customs and Border Protection for procurement,
construction and improvement of a barrier along the southern U.S. border.” According to the Democratic Leader’s
Office, “Democrats’ Motion to Recommit would strike the division of the underlying bill that appropriates $1.6
billion in taxpayer funds to begin construction of President Trump’s border wall along the U.S. – Mexico border.”
Motion rejected by a vote of 193-234. [H R 3219, Vote #434, 7/27/17; CQ, 7/27/17; Democratic Leader’s Office,
motion to recommit, 7/27/17]

Walters Voted Against Adding A Requirement That All Iron And Steel Products Used In The Construction
Of The Border Wall Be From The United States. In July 2017, Walters voted against: “O’Halleran, D-Ariz.,
motion to recommit the bill to the House Energy and Commerce Committee with instructions to report it back
immediately with an amendment that would require, as a condition of issuing a certificate of crossing, that all iron
and steel products used in the construction, connection, operation, and maintenance of a border-crossing facility
                                                         209
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 210 of 665


would be produced in the United States.” According to the Democratic Leader’s website “Democrats’ Motion to
Recommit would add a requirement to the underlying bill that all iron and steel products used in construction,
connection, operation, and maintenance of the border-crossing facility be produced in the United States.” The
motion was rejected by a vote of 193-232. [H R 2883, Vote #397, 7/19/17; CQ, 7/19/17; DemocraticLeader.Gov,
7/19/17]

Walters Voted Against Prohibiting Funds In The FY 2018 Defense Authorization From Being Used To Plan,
Develop, Or Constrict A Border Wall. In July 2017, Walters voted against: “Lujan Grisham, D-N.M., motion to
recommit the bill to the House Armed Services Committee with instructions to report it back immediately with an
amendment that would prohibit funds authorized by the bill from being used to plan, develop, or construct any
barriers, including walls or fences, along “the international border of the United States.” According to the
Democratic Leader’s website, “Democrats’ Motion to Recommit would prohibit any funds authorized to be
appropriated in the underlying bill from being used to plan, develop, or construct any barriers, including walls or
fences, along the international border of the United States.” The motion was rejected by a vote of 190-235. [H R
2810, Vote #377, 7/14/17; CQ, 7/14/17; DemocraticLeader.Gov, 7/14/17]

Walter Voted For The “Gang Member” Ban

Walters Voted For Prohibiting Foreign Gang Members From Entering The United States And Denying
Foreign Gang Members Immigration Benefits. In September 2017, Walters voted for: “Passage of the bill that
would define a criminal gang as a group of five or more persons that has the primary purpose of the commission of
one or more certain criminal offenses and would prohibit individuals defined as foreign criminal gang members
from entering the United States. It would prohibit a criminal gang member, who is not a U.S. citizen or U.S.
national, from being eligible for certain immigration benefits such as asylum, special immigrant juvenile status, and
temporary protected status.” The bill passed by a vote of 233-175. [H R 3697, Vote #517, 9/14/17; CQ, 9/14/17]

    The House Passed Legislation That Would Allow Officials To Take Action Against Suspected Gang
    Members, Regardless Of Whether They’ve Been Convicted Of A Crime. “The House on Thursday passed a
    bill introduced by Rep. Barbara Comstock (R-Va.) that would expand the authority of the federal government
    to deport or detain non-citizen immigrants who are gang members or suspected of gang activity. The
    legislation, offered as a response to an increase in killings perpetuated by the resurgent MS-13 gang in the
    Washington region and nationally, would allow officials to take action against suspected gang members,
    regardless of whether they’ve been convicted of a crime.” [Washington Post, 9/14/17]

    Walters Voted Against Prohibit The Bills Provisions From Being Used To Deport Someone For An
    Action Done On Behalf Of A Religious Organization For Humanitarian Reasons. In September 2017,
    Walters voted against: “Beyer, D-Va., motion to recommit the bill to the House Judiciary Committee with
    instructions to report it back immediately with an amendment that would that would prohibit the bill’s
    provisions from being used to authorize the deportation of an alien for action taken on behalf of a religious
    organization with the primary purpose of providing humanitarian aid.” The motion was rejected by a vote of
    184-220. [H R 3697, Vote #516, 9/14/17; CQ, 9/14/17]

    Walters Voted For Consideration Of A Bill Changing The Definition Of A Criminal Gang And
    Prohibiting Foreign Criminal Gang Members From Entering The United States. In September 2017,
    Walters voted for: “Adoption of the rule (H Res 513) that would provide for House floor consideration of the
    bill (HR 3697) that would define a criminal gang as a group of five or more persons that has the primary
    purpose of the commission of one or more certain criminal offenses and would prohibit individuals defined as
    foreign criminal gang members from entering the United States.” The resolution passed by a vote of 222-186.
    [H R 513, Vote #487, 9/13/17; CQ, 9/13/17]

Walters Praised The Supreme Court’s Split Ruling Blocking DAPA As “A Win For The American
People”


                                                        210
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 211 of 665


2016: Walters Praised The Supreme Court’s Immigration Ruling And Said President Obama’s Immigration
Actions “Overstep The Bounds Of His Authority.” “Several Orange County political leaders were disappointed
by the U.S. Supreme Court’s 4-4 split Thursday on President Barack Obama’s move to expand the so-called Dream
Act to some parents of youths brought to the country illegally. […] Rep. Mimi Walters, R-Irvine, was pleased with
the outcome. ‘The President cannot write laws; only Congress can write them,’ Walter said. ‘Today, the Supreme
Court affirmed that the President’s executive actions on immigration overstep the bounds of his authority and are
illegal. It is a win for the Constitution, and that means a win for the American people.’” [City News Service,
6/23/16]

    New York Times Headline: “Supreme Court Tie Blocks Obama Immigration Plan” [New York Times,
    6/23/16]

    The Supreme Court Ruling, U.S. v Texas, Had The Effect Of Blocking President Obama’s Deferred
    Action For Parents Of Americans And Lawful Permanent Residents (DAPA) Order. “The case, United
    States v. Texas, No. 15-674, concerned a 2014 executive action by the president to allow as many as five
    million unauthorized immigrants who were the parents of citizens or of lawful permanent residents to apply for
    a program that would spare them from deportation and provide them with work permits. The program was
    called Deferred Action for Parents of Americans and Lawful Permanent Residents, or DAPA.” [New York
    Times, 6/23/16]

    The Supreme Court Ruling, U.S. v Texas, Placed In Question The Immigration Status Of As Many As
    Five Million Undocumented Immigrants. “The case, United States v. Texas, No. 15-674, concerned a 2014
    executive action by the president to allow as many as five million unauthorized immigrants who were the
    parents of citizens or of lawful permanent residents to apply for a program that would spare them from
    deportation and provide them with work permits. The program was called Deferred Action for Parents of
    Americans and Lawful Permanent Residents, or DAPA.” [New York Times, 6/23/16]

    The Supreme Court Decision Was Split Evenly Four To Four. “The Supreme Court announced on Thursday
    that it had deadlocked in a case challenging President Obama’s immigration plan, effectively ending what Mr.
    Obama had hoped would become one of his central legacies. The program would have shielded as many as five
    million undocumented immigrants from deportation and allowed them to legally work in the United States. The
    4-4 tie, which left in place an appeals court ruling blocking the plan, amplified the contentious election-year
    debate over the nation’s immigration policy and presidential power.” [New York Times, 6/23/16]

Walters Voted For Restarting Deportations Of Undocumented Immigrants Protected Under DACA
And DAPA

Walters Voted For Restarting Deportations Of Undocumented Families And DREAMers

2015: Walters Voted For Bill Restarting Deportations Of Undocumented Families And DREAMers. In
January 2015, Walters voted for a federal funding bill that defunded President Obama’s executive action on
immigration and ended a program that halted the deportation of some illegal immigrants who came to the United
States as children. “Democrats rallied against the bill, which would fund the Department of Homeland Security
(DHS) through September, after Republicans adopted a series of contentious amendments that take aim at facets of
Obama’s immigration policy. One of the amendments would choke off funding for Obama’s executive action
announced in November, which would allow some illegal immigrants to stay in the country and obtain work
permits. A second amendment would halt the Deferred Action for Childhood Arrivals Program (DACA), which
lifts deportation for some illegal immigrants who came to the United States as children.” The bill passed 236 to
191. [HR 240, Vote #35, 1/14/15; The Hill, 1/14/15; CQ Floor Votes, 1/14/15]

    2015: Walters Voted For Amendment To Defund Immigration Executive Order. On January 14, 2015,
    Walters voted for an amendment to defund President Obama’s executive action on immigration. “One of the
    amendments would choke off funding for Obama’s executive action announced in November, which would

                                                       211
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 212 of 665


    allow some illegal immigrants to stay in the country and obtain work permits.” The amendment was adopted
    237 to 190. [HR 240, Vote #29, 1/14/15; The Hill, 1/14/15]

Walters Voted For Restarting Deportations Of DACA Recipients

2015: Walters Voted For An Amendment To End Deferred Action For Childhood Arrivals. On January 24,
2015, Walters voted for an amendment to the Department of Homeland Security funding bill that would end a
program to suspend the deportation of DREAMers. “A second amendment would halt the Deferred Action for
Childhood Arrivals Program (DACA), which lifts deportation for some illegal immigrants who came to the United
States as children.” The amendment was adopted 218 to 209. [HR 240, Vote #30, 1/14/15; The Hill 1/14/15]

Refugees

Walters Voted To Halt Obama’s Syrian Resettlement Program

2015: Walters Voted To Halt Obama’s Syrian Resettlement Program. In November 2015, Walters voted for
“Passage of the bill that would prohibit admitting any refugee from Iraq or Syria to the United States before the
secretary of Homeland Security, with the unanimous concurrence of the director of the Federal Bureau of
Investigation and the director of National Intelligence, has conducted a thorough background check on any refugee
from Iraq or Syria and certified that they are not a security threat to the United States. Further, the bill would
require that the secretary of Homeland Security submit a monthly report to the appropriate congressional
committees on the number of applications for admission and number of security certifications not made.” The bill
passed 289 to 137. [HR 4038, Vote #643, 11/19/15; CQ, 11/19/15]

Walters Said She Would “Look At Ways” To Give People Who Were Brought To The US Illegally
When They Were Children From Central America “A Pathway To Legalization”

2015: Walters Said She Would “Look At Ways” To Give People Who Were Brought To The US Illegally
When They Were Children From Central America “A Pathway To Legalization.” “For people brought to
America illegally when they were infants or children by their parents from Central America and are now 20 year
old, she said, ‘I would look at ways to give them a pathway to legalization. We have to be practical and pragmatic
about people who have come to this country really because they want a better way of life.’ When asked what would
happen if Republican leaders brought a bill to the floor to make such younger immigrants eligible for legalization,
Walters said, ‘I can't speak for everybody in our conference, but I think it would probably have a very good chance
of passing.’ She hopes such a bill will pass during her time in the House.” [Congressional Quarterly Member
Profiles, 6/10/15]

Access To Government Programs

Walters Signed A Letter Asking That HHS And The Treasury Department Deny California’s
Application To Allow Undocumented Immigrants To Utilize California’s Healthcare Exchange

2016: Walters Signed A Letter Asking That HHS And The Treasury Department Deny California’s
Application To Allow Undocumented Immigrants To Utilize California’s Healthcare Exchange. “As
Members of California’s Congressional Delegation, we write to request that the Department of Health and Human
Services and the Department of the Treasury deny California’s application to allow illegal immigrants to enroll in
healthcare coverage on California’s exchange, Covered California.” [Letter to Secretaries Burwell and Lew,
6/24/16]




                                                        212
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 213 of 665


As State Senator, Walter Voted Against Legislation To Allow Undocumented Immigrant Students
Access To Privately Funded Grants Administered By State Colleges And Universities

2011: Walters Voted Against Legislation To Allow Undocumented Immigrant Students Access To Privately
Funded Grants Administered By State Colleges And Universities. “A bill sent to Gov. Jerry Brown last week
would allow illegal immigrant students access to privately funded grants administered by state colleges and
universities. The legislation is part of a two-bill package known as the California Dream Act. The bill, Assembly
Bill 130, was passed July 14 by the Senate largely along party lines, 26-11, with one Republican joining Democrats
in voting yes. […] ‘We need to take care of people who are here legally and not give people incentives to come
here illegally,’ said Sen. Mimi Walters, R-Oceanside, who voted against the bill.” [North County Times, 7/22/11;
AB-130, introduced 1/11/11]

As State Senator, Walters Criticized California Democrats For Voting To Give Financial Aid “To
Illegal Immigrants Attending State Universities At The Expense Of Legal California Residents

2010: Walters Criticized California Democrats For Voting To Give Financial Aid “To Illegal Immigrants
Attending State Universities At The Expense Of Legal California Residents.” “After approving legislation that
weakens taxpayer protections and increasing taxes on California citizens, which has resulted in fewer jobs,
Democrats voted to give financial aid to illegal immigrants attending state universities at the expense of legal
California residents whose fees have been rising for several years.” [California State Senate Republican Caucus,
Press Release via US State News, 6/19/10]

As An Assemblywoman, Walters Said She Was Working To “End Government Subsidies To Illegal
Aliens”

2006: Walters: “I Am Working To End Government Subsidies To Illegal Aliens And To Increase Security
Through The Use Of State And Law Enforcement Resources.” “Illegal immigration is a crucially important
issue: I am working to end government subsidies to illegal aliens and to increase security through the use of state
and law enforcement resources.” [San Diego Union-Tribune, 10/18/06]

Walters Said That California Should “Stop Rewarding Those Here Illegally” With Social Welfare
Benefits In Order To Reduce Spending

2004: Walters Said That California Should “Stop Rewarding Those Here Illegally” With Social Welfare
Benefits In Order To Reduce Spending. Q: “List three ways you propose to save money or increase revenues in
next year's budget.” A: “The first way to save money is to sell off surplus state property. Over $1 billion worth of
property has been identified as surplus, and we should sell the state-owned bars, restaurants, and empty office
space. The second way to save money is to consolidate state government services and eliminate unnecessary boards
and commissions as outlined in many parts of Governor Schwarzenegger's California Performance Review. A third
way to save money is to stop rewarding those here illegally with many of the social welfare benefits that are
currently offered.” [Orange County Register, 10/28/04]

While Running For State Assembly, Walters Said “We Must Ensure That People Who Enter This
Country Illegally Are Not Rewarded With Benefits And Rights Given To Those Who Obey The
Law”

2004: Walters: “We Must Ensure That People Who Enter This Country Illegally Are Not Rewarded With
Benefits And Rights Given To Those Who Obey The Law.” “Our economy, public safety and illegal
immigration are three of the most critical issues. In recent years, bureaucrats have enacted hundreds of regulations
making it nearly impossible for many businesses to remain in California. When businesses leave, the jobs they
provide also leave. Each time, it becomes more difficult for our children to find jobs in our community. We also
must ensure that law enforcement gets the support it needs to keep our community safe. Finally, we must ensure
                                                         213
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 214 of 665


that people who enter this country illegally are not rewarded with benefits and rights given to those who obey the
law.” [San Diego Union-Tribune, 10/10/04]

Walters Opposed A Proposal To Issue Driver Licenses To Undocumented Immigrants

2004: Walters Opposed A Proposal To Issue Driver Licenses To Undocumented Immigrants. “Walters said
she does not support a proposal that would issue driver licenses to undocumented immigrants because it rewards
those who are here illegally -- another stance Calzada opposes.” [San Diego Union-Tribune, 9/16/04]

Border Security

In Her 2008 Bid For State Senate, Walters Cast Her Primary Opponent As Soft On Illegal
Immigration, And Touted Herself As Being “Tough On Illegal Aliens”

Walters Cast Her 2008 Primary Opponent As Being Soft On Illegal Immigration

In Her 2008 Bid For State Senate, Walters Cast Her Primary Opponent As Soft On Illegal Immigration. “In
hit pieces that have flooded voters' mailboxes, each has accused the other of being more liberal, with Walters
casting Sidhu as soft on illegal immigration and Sidhu aligning Walters with former Democratic Assembly Speaker
Fabian Nunez.” [Los Angeles Times, 6/1/08]

    Walters’ Campaign Sent Out A Mailer That Looked Like An Official Report Saying Her Opponent
    Voted To Reject A Recommendation That Anaheim Check Immigration Status In The City Jail. “The
    most controversial piece from Walters had the look of an official report from the Orange County Grand Jury,
    saying Sidhu voted to reject a grand jury recommendation that Anaheim check immigration status in the city
    jail.” [Los Angeles Times, 6/1/08]

    Anaheim Already Had An Immigration Program In Place In The Jail, And The Grand Jury Rebuked
    Walters’ Campaign For Sending Out A “Deceptive” Mailer. “In fact, the city already had an immigration
    program in place in the jail, and the grand jury rebuked the Walters campaign for sending out political mail that
    it deemed ‘deliberately misleading and deceptive.’” [Los Angeles Times, 6/1/08]

    Walters Said She Stood By The Controversial Immigration Mailer. “Walters said Monday that she stands
    by the mailer and that it was adequately labeled. She said the attacks from both sides were simply part of
    campaigning. ‘I understand election spin,’ she said. ‘I haven't gotten personal with Harry, and he hasn't gotten
    personal with me. I want to win and Harry wants to win, and it's a matter of who's got the best strategy and
    who's got the record to back it up.’” [Orange County Register, 5/27/08]

    Founder Of California Coalition For Immigration Reform Said “Mimi Is Going A Little Over The Top”
    With Her Immigration Mailer. “Additionally, two leaders of the anti-illegal immigration movement --
    Barbara Coe and Dick Mountjoy -- said that the attack on Sidhu was misleading and that they supported his
    positions on illegal immigration while he's been on the Anaheim City Council. ‘It sounds like it's totally
    distorting the situation,’ said Barbara Coe, California Coalition for Immigration Reform founder. ‘The last I
    heard, they were doing a very good job in Anaheim. It looks like Mimi is going a little over the top.’” [Orange
    County Register, 5/21/08]

Walters Released A Campaign Ad Touting Herself As Being “Tough On Illegal Aliens”

2008: Walters Released A Campaign Ad Touting Herself As Being “Tough On Illegal Aliens.” V/O: “The
state capitol can be a lonely place for conservative republicans like Mimi Walters, because Walters is not afraid to
take charge and shake things up. GRAPHIC: “Tough On Illegal Aliens” V/O: “A common-sense lawmaker, Mimi
Walters is leading efforts to pass tough, new immigration reforms.” GRAPHIC: “Conservative” V/O: “Senator
Dick Ackerman calls Mimi Walters a conservative leader.” GRAPHIC: “Taxpayer’s hero.” V/O: “And Walters’
                                                          214
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 215 of 665


100 percent rating from the Howard Jarvis Taxpayers’ Association makes her a taxpayers’ hero. GRAPHIC: “Mimi
Walters. Proven. Mimi Walters. Conservative. Mimi Walters. Making a difference.” V/O: “Mimi Walters for State
Senate. Making a difference.” [Mimi Walters for Senate, Proven Conservative, 5/9/08]

Walters Endorsed A California State Assembly Candidate Who Described Herself As A
“Minutewoman” Who Was Endorsed By The San Diego Minutemen

2006: Walters Endorsed A State Assembly Candidate Who Described Herself As A “Minutewoman” And
Who Was Also Endorsed By The San Diego Minutemen. “Waldron has campaigned heaviest against illegal
immigration, is in favor of creating a state border force and opposes Mexican identification cards called the
matricula consular. Her efforts garnered her the endorsement of the San Diego Minutemen, a group opposed to
illegal immigration founded by retired Marine Jeff Schwilk of Oceanside. ‘I'm a Minutewoman,’ Waldron says to
receptive audiences. Though Waldron has alienated many Latinos, she boasts at forums about being followed to
events by groups of ‘La Raza,’ Mexican-American activists who oppose her. Two of her mailers include a picture
of a poster held by her opponents that says, ‘The Latino community should not support Marie Waldron.’ She said
such criticism comes from those who support illegal immigrants. Waldron is in her second term on the Escondido
City Council and co-owns a car culture clothing company with her husband. She is endorsed by Assemblyman
George Plescia, the Howard Jarvis Taxpayers Association, state Sen. Dennis Hollingsworth, Assemblyman Ray
Haynes, Assemblywoman Mimi Walters and Assemblyman Jay LaSuer.” [San Diego Union-Tribune, 5/30/06]

Economic Costs Of Immigration

After California Republicans Released A Package Of 20 Immigration-Related Bills, Walters Noted
Undocumented Immigrants Cost The State $9 Billion Annually

2008: After California Republicans Released A Package Of 20 Immigration-Related Bills, Walters Noted
That Undocumented Immigrants Cost The State $9 Billion Annually. “Republican lawmakers in California
have released a legislative package intended to crack down on illegal immigration and punish companies that hire
illegal workers. The 20 bills would take a number of steps, including eliminating tuition benefits for illegal
students. Another bill asks the federal government to reimburse California for the cost of holding illegal immigrants
in state prisons. Assemblywoman Mimi Walters, a Republican from Oceanside, said the bills announced Tuesday
are partly intended to put pressure on Democrats who control the Legislature. She said illegal immigrants cost
California taxpayers an estimated $9 billion each year.” [Associated Press, 3/25/08]

Immigration Reform

Walters Said “We Need Immigration Reform” And To “Secure The Border”

2015: Walters: “Both Sides Want To Have Immigration Reform. I Know The Democrats Do, The
Republicans Do, But It’s A Matter Of How We Get That Reform And What It Looks Like.” MIMI
WALTERS: “I believe the Pope is telling us listen, this country, America was founded on immigrants. Both sides
want to have immigration reform. I know the Democrats do, the Republicans do, but it’s a matter of how we get
that reform and what it looks like. And I think the Pope is saying ok, we need to open up that conversation, we need
to find common ground to take care of those people who are coming to this country because they want a better
life.” [Fox Business Cavuto Coast to Coast, VIDEO 1:36-2:02, 9/24/15]

2015: Walters: “We Need Immigration Reform […] We Need To Secure The Border. We Need To Decide
What We're Going To Do With The 11 Million People That Are In This Country.” “We need immigration
reform, there’s no question, but we need Congress to make the reforms and put them into law. We need to secure
the border. We need to decide what we’re going to do with the 11 million people that are in this country. We need a
guest worker program — agriculture very badly needs this problem resolved.” [New York Times, 3/2/15]


                                                        215
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 216 of 665


Walters Said That Immigration Reform Should Make Sure That “People In This Country Who Are
Not Here Legally Are Taken Care Of”

2015: Walters: “One Of Our Goals Is To Put Legislation On The President’s Desk That Will, You Know,
Make Sure That People In This Country Who Are Not Here Legally Are Taken Care Of.” LUKE RUSSERT:
“The big issue confronting obviously the party right now is immigration. Being from California, I was going back
through your record, you seem to have a more measured tone. You mention that we must be humane in dealing
with immigrants here. Past support for a guest worker permit. Where do you see the party, and do you see it
evolving to be perhaps more California Republicans, or is it [inaudible] on this more conservative bend it’s on right
now. MIMI WALTERS: “Immigration is a very big issue, especially for somebody like me coming from
California. And one of our goals is to put legislation on the president’s desk that will, you know, make sure that
people in this country who are not here legally are taken care of.” [MSNBC The Briefing, VIDEO 2:15-3:02,
1/16/15]

    2015: Walters: “We Have To Take Into Consideration What Happens To These Families Who Come
    Over To This Country Because They Want A Better Life.” MIMI WALTERS: “Well, we just need to be
    patient. Listen, we’re parents, we’re families, we have to take into consideration what happens to these families
    who come over to this country because they want a better life. They want-- America is the land of opportunity.
    So we have to think about that from an emotional standpoint. Family is extremely important.” [MSNBC The
    Briefing, VIDEO 5:08-5:31, 1/16/15]

Walters Said She Would Support A “Pathway To Legalization” For Undocumented Immigrants In
America

2015: Walters: “I Would Support A Pathway To Legalization For Those 11 Million [Undocumented
Immigrants] That Are Here, But You Have To Remember That People Have Gone Through This Process
Already…” “I would support a pathway to legalization for those 11 million that are here, but you have to
remember that people have gone through this process already, and we should not be putting those people ahead of
the people that have gone through the process. Another issue we have to deal with are people who are here on
expired visas. We need to have reform when it comes to our visas.” [New York Times, 3/2/15]

Walters Said Undocumented Immigrants “Should Not Be Rewarded, But We Should Welcome
Immigrants Who Are Willing To Work Hard, Obey Our Laws, And Learn English”

2014: Walters: “Those Who Cross The Border Illegally Should Not Be Rewarded, But We Should Welcome
Immigrants Who Are Willing To Work Hard, Obey Our Laws, And Learn English.” MIMI WALTERS:
“America’s immigration and border security systems are broken. As your representative in Congress, I’ll work for a
clear and enforceable policy that begins with secure borders and treats everyone in a humane and fair manner.
Those who cross the border illegally should not be rewarded, but we should welcome immigrants who are willing
to work hard, obey our laws, and learn English.” [Walters for Congress, Mimi Walters on Immigration, 2/12/14]

Walters Said She Was Opposed “To Amnesty For Illegal Immigrants”

2004: Walters: “I Am Opposed To Illegal Immigration And Opposed To Amnesty For Illegal Immigrants.”
Q: “My mother came to the United States 17 years ago after she was married. She put the rest of her family on a
waiting list 15 years ago, and they're still waiting. In light of illegal immigration, how do you respond to this?”
Walters: “I am opposed to illegal immigration and opposed to amnesty for illegal immigrants. It absolutely is
breaking our backs on the money that we spend on the illegals.” [Sun Post News, 1/30/04]

National Security


                                                        216
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 217 of 665


Walters Said The Visa Waiver Program Improvement And Terrorist Travel Prevention Act Would
“Strengthen U.S. National Security”

2015: Walters Voted In Favor Of The Visa Waiver Program Improvement And Terrorist Travel Prevention
Act, Which She Said Would “Strengthen U.S. National Security.” “The Visa Waiver Program (VWP) has been
in place for thirty years, providing residents of 38 countries the ability to travel to the U.S. for up to 90 days without
attaining a visa by passing background security checks. While the VWP has an enormously positive economic
impact – supporting one million U.S. jobs and $190 billion in 2014 - the growing threat from extremists and
terrorists groups like ISIS, highlight the need to close security gaps in the VWP. This legislation would strengthen
U.S. national security by requiring participating countries to share counterterrorism intelligence with the U.S.,
allow DHS to suspend a high-risk country’s participation, and prohibit those who have recently traveled to Syria or
Iraq from using the program. It is critical that we take every step possible to protect American citizens and send this
bill to the president’s desk without delay.” [H.R. 158, Vote #679, 12/8/15; Rep. Mimi Walters, Press Release,
12/8/15]

E-Verify

Walters Introduced Legislation That Would Require Every State Agency In California To Verify
The Employment Eligibility Of New Employees Using The E-Verify System

February 2008: Walters Introduced Legislation That Would Require Every State Agency To Verify The
Employment Eligibility Of New Employees Using The E-Verify System. “Existing federal law prohibits
employers from hiring specified persons, including unauthorized aliens, as defined. Existing law requires an
employer to obtain specified documents and information from a new employee verifying that person’s eligibility for
employment. Existing law establishes a pilot program, operated by the United States Department of Homeland
Security in partnership with the Social Security Administration, known as the E-Verify system, for use by
employers on a voluntary basis to verify the employment eligibility of new employees. This bill would require
every state agency, after hiring an employee, to verify electronically the employment eligibility of that employee by
using the E-Verify system, or any successor to that system.” [AB-2102, introduced 2/19/08]

Highly Skilled Immigrants

Walters Said She Would Work With Her Colleagues To Ensure The O-Visa Program Operates
Effectively

2016: Walters: “…I Will Continue To Work With My Colleagues To Ensure The O-Visa Program Operates
Effectively.” “This bipartisan bill would improve the ability to detect potential fraud and abuse, and in doing so, it
will help ensure the integrity of the O-Visa program. All of this will come through leveraging the resources of the
private stakeholder organizations meaning no taxpayer resources will be used. I was pleased the Judiciary
Committee passed the O-VISA Act today. I look forward to its consideration by the full House of Representatives,
and I will continue to work with my colleagues to ensure the O-Visa program operates effectively.” [Rep. Mimi
Walters, Press Release, 5/25/16]

    2016: Walters Cited The Congressional Budget Office When Describing The Impact Of The O-VISA
    Act. “I was pleased to receive the recent report from the nonpartisan Congressional Budget Office that H.R.
    3636 will have no significant cost to the taxpayer. In fact, any associated costs will be recouped from fees that
    are collected by the Department of Homeland Security in the visa application process. Simply put, H.R. 3636 is
    a model of commonsense, bipartisan legislation that utilizes private sector expertise to improve our
    governance.” [Congressional Record, 6/13/16]

    USCIS: “The O-1 Nonimmigrant Visa Is For The Individual Who Possesses Extraordinary Ability In
    The Sciences, Arts, Education, Business, Or Athletics.” “The O-1 nonimmigrant visa is for the individual
                                                           217
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 218 of 665


who possesses extraordinary ability in the sciences, arts, education, business, or athletics, or who has a
demonstrated record of extraordinary achievement in the motion picture or television industry and has been
recognized nationally or internationally for those achievements.” [U.S. Citizenship & Immigration Services,
accessed 8/21/17]




                                                   218
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 219 of 665


Jobs

                                               Significant Findings

      Walters voted three times to blockl tax incentives for companies that promote insourcing of jobs

      Walters voted twice to block consideration of a bill that would promote effective workforce
       development programs, in the form of apprenticeships


Outsourcing

Walters Voted Three Times To Block Tax Incentives For Companies That Repatriate Jobs

Walters Voted For Blocking A Bill That Would Encourage Domestic Insourcing And Discourage Foreign
Outsourcing. In June 2017, Walters voted for: “Newhouse, R-Wash., motion to order the previous question (thus
ending debate and possibility of amendment) on the rule (H Res 392) that would provide for consideration of the
bill (HR 1873).” According to the Congressional Record, Rep. Polis offered an amendment for “consideration of
the bill (H.R.685) to amend the Internal Revenue Code of 1986 to encourage domestic insourcing and discourage
foreign outsourcing.” A vote for the previous question was a vote to block the bill encouraging domestic insourcing
and discouraging foreign outsourcing. The previous question carried, 229-186. [H Res 392, Vote #312, 6/21/17;
CQ, 6/21/17; Congressional Record, 6/21/17]

Walters Voted For Blocking An Amendment To The Internal Revenue Code Of 1986 That Would Encourage
Domestic Insourcing And Discourage Foreign Outsourcing. In June 2017, Walters voted for: “Sessions, R-
Texas, motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res
415).” According to the Democratic Leader’s office, the motion prevented “consideration of the bill (H.R. 685) to
amend the Internal Revenue Code of 1986 to encourage domestic insourcing and discourage foreign outsourcing.”
A vote for the previous question was a vote to block consideration of HR 685. The previous question carried, 235-
190. [H Res 415, Vote #339, 6/29/17; CQ, 6/29/17; DemocraticLeader.gov, 6/29/17]

Walters Voted For Blocking Consideration Of The Bring Jobs Home Act. In July 2017, Walters voted for:
“Cheney, R-Wyo., motion to order the previous question (thus ending debate and possibility of amendment).”
According to the Democratic Leader’s website, “the Democratic previous question would amend the rule to allow
for consideration of H.R. 685, the bring jobs home act, which closes a tax loophole that actually rewards companies
for moving jobs overseas while providing a tax credit to companies that move jobs back home to the U.S. A vote
for the motion was a vote to block consideration of the Bring Jobs Home Act. The motion was agreed to by a vote
of 236-192. [H RES 454, Vote #393, 7/19/17; CQ, 7/19/17]

Workforce Development

Walters Voted For Blocking Consideration Of HR 2933, The Leveraging Effective To Rebuild
National Skills Act

Walters Voted For Blocking Consideration Of HR 2933, The Leveraging Effective To Rebuild National
Skills Act. In July 2017, Walters voted for: “Buck, R-Colo., motion to order the previous question (thus ending
debate and the possibility of amendment) on the rule (H Res 468) that would provide for House floor consideration
of the joint resolution (H J Res 111) that would nullify and disapprove of a Consumer Financial Protection Bureau
rule that prohibits mandatory arbitration clauses in certain consumer contracts.” According to the Democratic
Leader’s website “the Democratic previous question would amend the rule to allow for consideration of H.R. 2933,
the leveraging effective apprenticeships to rebuild national skills act, which would promote effective
                                                          219
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 220 of 665


apprenticeships that give students and workers the skills they need to find well-paying jobs.” A vote for the motion
was a vote to block consideration of the leveraging effective apprenticeships to rebuild national skills act. The
motion was adopted by a vote of 229-184. [H RES 468, Vote #410, 7/25/17; CQ, 7/25/17; DemocraticLeader.Gov,
7/25/17]

Walters Voted To Block Consideration Of A Bill That Would Promote Apprenticeship Programs

Walters Voted For Blocking Consideration Of A Bill That Would Promote Effective Apprenticeships. In July
2017, Walters voted for: “Byrne, R-Ala., motion to order the previous question (thus ending debate and the
possibility of amendment) on the rule (H Res 440).” According to the Democratic Leader’s office, the motion
prevented “consideration of the bill (H.R. 2933) to promote effective registered apprenticeships, for skills,
credentials, and employment, and for other purposes.” A vote for the previous question was a vote to block the
effective apprenticeships bill. The previous question carried, 234-187. [H Res 440, Vote #354, 7/13/17; CQ,
7/13/17; DemocraticLeader.gov, 7/13/17]




                                                        220
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 221 of 665


Labor

                                               Significant Findings

      In 2004, Walters declared, “I don’t believe in unions. I believe in private enterprise.”

      Walters co-sponsored the National Right to Work Act and the Employee Rights Act, which would have
       dealt a “crippling blow” to labor unions.

      As state senator, Walters criticized legislation that made domestic workers in California eligible for
       overtime pay, calling the law a “hardship” for people who have to pay those workers.

      While in Congress, Walters voted against a budget plan that included a higher minimum wage.

      While in Congress, Walters voted for a bill that would roll back regulations that made companies
       liable for labor law violations by their subcontractors

      While a state senator in California, Walters voted against a minimum wage increase.

      As state senator, Walters voted against a bill that would require paid sick leave for employees in
       California.


Organized Labor

Walters: “I Don’t Believe In Unions. I Believe In Private Enterprise.”

2004: Walters: “I Don't Believe In Unions. I Believe In Private Enterprise.” “She criticized Wilson for
accepting money from government employee unions, who she said might believe they're entitled to payback if he's
elected. ‘They have not offered to give me any money because they know I won't take it,’ she said. ‘I don't believe
in unions. I believe in private enterprise.’” [Los Angeles Times, 2/23/04]

2004: Walters Criticized Her Primary Opponent Over The Support He Received From Labor Groups And
The California Teachers’ Association. “Walters had strongly backed Wilson's re-election effort to the Board of
Supervisors in 2001 and felt blindsided when Wilson chose to run for the Assembly after being informed that she
sought the seat. What Walters saw as a ‘betrayal’ put an edge to her campaign, and she never let an opportunity
pass to jab at Wilson. Her most pointed barbs came over his support from labor groups and the California Teachers'
Assn., which Walters spun as putting him in the pocket of labor.” [California Journal, 4/1/04]

Walters Co-Sponsored Legislation That Would Have Dealt A “Potentially Crippling Blow” To
Unions Including Barring Companies From Voluntarily Recognizing A Union

Walters Co-Sponsored The Employee Rights Act, Which Reportedly Would Have Dealt A “Potentially
Crippling Blow” To Unions

2016: Walters Co-Sponsored The Employee Rights Act. [H.R. 3322, 114th Congress, introduced 7/27/15]

    Washington Examiner Headline: “GOP Rolls Out Employee Rights Act To Cripple Union Power”
    [Washington Examiner, 7/27/15]


                                                        221
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 222 of 665


    Washington Examiner: Employee Rights Act Included “Changes That Could Deal A Potentially
    Crippling Blow To Union Political Power If Adopted.” “Republican lawmakers rolled out plans Monday for
    the first major reform of federal labor laws in six decades, including changes that could deal a potentially
    crippling blow to union political power if adopted.” [Washington Examiner, 7/27/15]

    Economic Policy Institute: The Employee Rights Act “Would Strip Workers Of Many Rights Under The
    National Labor Relations Act.” “Before leaving for recess last week, congressional Republicans introduced a
    bill that would make it more difficult for workers to form a union and collectively bargain. The misleadingly
    named Employee Rights Act has been introduced in prior Congresses as well. The legislation would strip
    workers of many rights under the National Labor Relations Act (NLRA). For example, it would prohibit
    voluntary employer recognition of a union. (Under existing law, an employer is free to recognize a union and
    bargain with its workforce when workers show majority support for the union.) The bill also reinstitutes
    unnecessary delay in the union election process, mandating that parties litigate issues likely to be resolved in
    the election.” [Economic Policy Institute, 5/30/17]

Walters Co-Sponsored The National Right To Work Act

2016: Walters Co-Sponsored The National Right To Work Act. [H.R. 612, 114th Congress, introduced 1/28/15]

    CNBC: Opponents Of Right To Work Laws “Say The Laws Are Primarily Meant To Weaken Unions –
    Which The Proponents Don't Exactly Deny.” “Proponents say right-to-work laws guarantee freedom for
    employees by making it illegal to force them to pay union dues in order to get or keep a job. Opponents say the
    laws are primarily meant to weaken unions—which the proponents don't exactly deny—and workers who
    benefit from union representation should pay their fair share.” [CNBC, 5/29/15]

    Economic Policy Institute: Wages In Right To Work States Were 3.1 Percent Lower Than In Non-Right-
    To-Work States. “Wages in RTW states are 3.1 percent lower than those in non-RTW states, after controlling
    for a full complement of individual demographic and socioeconomic factors as well as state macroeconomic
    indicators. This translates into RTW being associated with $1,558 lower annual wages for a typical full-time,
    full-year worker.” [Economic Policy Institute, 4/22/15]

    Economic Policy Institute: Right To Work Laws Affect The Wages Of Both Union And Non-Union
    Workers. “This paper updates and confirms the findings of Gould and Shierholz (2011). No matter how you
    slice the data, wages in RTW states are lower, on average, than wages in non-RTW states. As shown in great
    detail in Gould and Shierholz (2011), these results do not just apply to union members, but to all employees in a
    state. Where unions are strong, compensation increases even for workers not covered by any union contract, as
    nonunion employers face competitive pressure to match union standards. Likewise, when unions are weakened
    by RTW laws, all of a state’s workers feel the impact.” [Economic Policy Institute, 4/22/15]

National Labor Relations Board

Walters Voted To Overturn An Obama-Era NLRB Ruling That Made Companies Liable For
Labor Law Violations Of Their Subcontractors

Walters Voted For Overturning An Obama-Era National Labor Relations Board Ruling That Made
Companies Liable For Labor Law Violations Of Subcontractors. In November 2017, Walters voted for:
“Passage of the bill that would define a joint employer as an entity with actual, direct and immediate control over
employees, with significant control over essential terms of employment such as hiring, determining pay and
benefits, day-to-day supervision of employees, and assigning individual work schedules.” The bill passed 242-181.
[HR 3441, Vote #614, 11/7/17; CQ, 11/7/17]

    HEADLINE: “House Passes Bill To Overturn Controversial Joint-Employer Ruling.” “The House On
    Tuesday Evening Passed A Bill That Would Overturn An Obama-Era National Labor Relations Board (NLRB)
                                                        222
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 223 of 665


    Ruling That Made Companies Potentially Liable For Labor Law Violations Committed By Their
    Subcontractors. […] The Bill, Which Passed The House Monday, Would Change That Definition Under The
    National Labor Relations Act And The Fair Labor Standards Act To State A Company Is Only Considered A
    Joint Employer If It "Directly, Actually And Immediately" Has Control Over Essential Terms And Conditions
    Of Employment.” [Hill, 11/7/17]

    Walters Voted Against Requiring A Franchisor To Be Treated As A Joint Employer if The Franchisee
    Violates Labor Laws. In November 2017, Walters voted against: “Bonamici, D-Ore., motion to recommit the
    bill to the House Education and the Workforce Committee with instructions to report it back immediately with
    an amendment that would require a franchisor to be treated as a joint employer if a franchisee violates labor
    laws at the direction of the franchisor.” The motion was rejected 235-186. [HR 3441, Vote #613, 11/7/17; CQ,
    11/7/17]

    Walters Voted For Considering A Bill To Overturn Obama-era NLRB Rule That Made Companies
    Liable For Labor Law Violations Of Subcontractors. In November 2017, Walters voted for: “Adoption of
    the rule (H Res 607) that would provide for House floor consideration of the bill (HR 3043) that would specify
    a variety of timeframes and procedures for the Federal Energy Regulatory Commission to follow in carrying
    out required permitting and licensing activities for non-federal hydropower projects. It would also provide for
    consideration of the bill (HR 3441) that would modify the statutory definition of joint employer to clarify that
    an employer must have actual, direct and immediate control over employees to be considered a joint employer.”
    The resolution was adopted 233-182. [HRes 607, Vote #611, 11/7/17; CQ, 11/7/17]

Minimum Wage

2017: Walters Voted To Block A Bill To Increase The Minimum Wage To $15 Per Hour In Seven
Years

Walters Voted For Block A Bill To Increase The Minimum Wage To $15 Per Hour In Seven Years. In June
2017, Walters voted for a motion to order the previous question. A yes vote would block consideration of “H.R. 15,
The Raise The Wage Act,, which would give workers the raise they deserve, and increase the federal minimum
wage to $15 an hour within 7 years.” The bill passed 235-190. [HR 3003, Vote #331, 6/28/17; CQ, 6/28/17;
DemocraticLeader.gov, accessed 9/12/17]

2015: Walters Voted Against A Budget Plan That Included A Higher Minimum Wage

2015: Walters Voted Against A Democratic Budget Plan That Included A Higher Minimum Wage. In March
2015, Walters voted against the Democratic alternative budget that “proposed more investment in education and
infrastructure, new taxes on the wealthiest Americans, and several pet ideas including a higher minimum wage,
paid sick leave, expanded early childhood education and a ban on tax breaks for executives unless they increase
their employees’ wages.” The amendment failed 160 to 264. [H Con Res 27, Vote #139, 3/25/15; RealClearPolitics,
3/23/15]

2013-2014: Walters Voted Against Raising California’s Minimum Wage, Claiming It Would “Hurt
Small Businesses” And Kill Jobs

2013-2014: Walters Voted Against Raising California’s Minimum Wage

2014: Walters Voted Against Increasing The Minimum Wage In California. [SB-935, California State Senate,
introduced 2/3/14]

2013: Walters Voted Against Increasing The Minimum Wage In California. [AB-10, California State
Assembly, chaptered 9/25/13]

                                                        223
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 224 of 665



Mashable: Walters “Staked Out A Position Against Minimum Wage” In The California State Senate.
“During her time as a state senator, Walters has staked out a position against minimum wage, but has gone against
the grain of other Republicans when it comes to combatting climate change, where she is viewed as a moderate.”
[Mashable, 11/12/14]

2014: Walters Said Increasing California’s Minimum Wage Form $8 To $9 Would Kill Jobs And Hurt Small
Business

2014: Walters Said A Minimum Wage Increase In California Would Kill Jobs And Hurt Small Business.
“Walters said she opposed the minimum-wage increase passed in September for California, where the cost of living
is among the highest in the nation. The measure will raise the wage to $9 from $8 in July, and to $10 in 2016.
Walters said she thinks the ‘job-killing’ increase is ‘really going to hurt small business.” [Orange County Register,
1/10/14]

Paid Sick Leave

2017: Walters Voted Against Allowing Americans To Earn Paid Sick Leave

Walters Voted For Blocking An Amendment To Allow Americans To Earn Paid Sick Leave. In May 2017,
Walters voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, the previous question would allow for “consideration
of the bill (H.R. 1516) to allow Americans to earn paid sick time so that they can address their own health needs
and the health needs of their families.” A vote for the previous question was a vote to block the amendment for paid
sick leave. The previous question carried, 231-188. [H Res 352, Vote #275, 5/24/17; CQ, 5/24/17]

2014: As State Senator, Walters Opposed Paid Sick Leave Because It Reduced “California’s
Competitive Edge”

2014: Walters Voted Against Legislation That Would Require Paid Sick Leave For Employees In California

2014: Walters Voted Against Legislation That Would Require Paid Sick Leave For Employees In California.
[AB-1522, California State Assembly, chaptered 9/10/14]

2014: Walters Said The Bill Reduced “California’s Competitive Edge To States Who Don’t Have This
Requirement”

2014: Walters Said The Bill Reduced “California’s Competitive Edge To States Who Don’t Have This
Requirement.” “State Sen. Mimi Walters, R-Laguna Niguel, said AB 1522 won’t help California keep or attract
businesses and jobs. ‘It reduces California’s competitive edge to states who don’t have this requirement,’ Walters
said.” [Orange County Register, 9/2/14]

Overtime Pay

Walters Voted For Undermining Worker Protections By Allowing Private-Sector Employees To
Swap Overtime Pay For ‘Comp Time’

2017: Walters Voted For Allowing Private-Sector Employees To Swap Overtime Pay For ‘Comp Time.’ In
May 2017, Walters voted for “Passage of the bill that would allow private-sector employers to provide non-exempt
employees compensatory time off at a rate of 1.5 hours per hour of overtime work. To be eligible, employees would
be required to have worked at least 1,000 hours in a 12-month period. Employees would be limited to 160 hours of

                                                        224
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 225 of 665


compensatory time and employers would be required to provide monetary compensation by Jan. 31, for any unused
compensatory time accrued during the preceding year. The bill's provisions would sunset five years after
enactment.” The bill was passed by a vote of 229-197. [HR 1180, Vote #244, 5/2/17; CQ, 5/2/17]

   NBC News: Democrats Opposed The Bill, Saying It Weakened Worker Protections And Could Allow
   Employers, Who Would Have Final Say On Scheduled Comp Time, To “Kick The Can Down The Road
   On Money You Earned Putting In Extra Hours.” “The House of Representatives passed a bill Tuesday that
   would allow employees to swap overtime pay for "comp time," a rules change congressional Republicans have
   tried to push through for more than two decades. […] Where do the Democrats stand? They really don't like this
   bill. Many progressives in the House argue that the proposal would chip away at protections for hardworking
   Americans and undermine the Fair Labor Standards Act. The measure, among other rules, would give employers
   the final say on when comp time can be used. In other words, House Dems fear, your boss could conceivably
   kick the can down the road on money you earned putting in extra hours. Massachusetts Sen. Elizabeth Warren, a
   fierce advocate for workers' rights, blasted the bill as a ‘disgrace.’” [NBC News, 5/3/17]

   Voted Against Blocking Protections From The Bill For Employees Who Receive Seven Or More Sick
   Days From Their Employers, Which Can Be Used To Seek Care For Pre-Existing Medical Conditions. In
   May 2017, Walters voted against “Scott, D-Va., motion to recommit the bill to the House Education and the
   Workforce Committee with instructions to report it back immediately with an amendment that would exempt
   from the bill's provisions employees who receive seven or more sick days from their employer.” The motion
   was rejected by a vote of 192-234. [HR 1180, Vote #243, 5/2/17; CQ, 5/2/17]

   Voted To Waive Certain Rules Making It Easier For The House To Pass A Bill To Allow Employees To
   Trade Overtime Pay For Comp Time. In May 2017, Walters voted for “Adoption of the rule (H Res 299) that
   would allow private-sector employers to provide non-exempt employees compensatory time off at a rate of 1.5
   hours per hour of overtime work. It would waive, through the legislative day of May 5, 2017, the two-thirds vote
   requirement to consider legislation on the same day it is reported from the House Rules Committee. It also
   would provide for consideration of measures under suspension of the rules on the legislative days of May 4 and
   May 5, 2017.” The rule was adopted by a vote of 230-193. [HR 1180 (HRes 299), Vote #241, 5/2/17; CQ,
   5/2/17]

2014: Walters Criticized Legislation That Made Domestic Workers In California Eligible For
Overtime Pay, Calling The Law A “Hardship” For People Who Have To Pay Those Workers

2014: Walters Criticized Legislation That Made Domestic Workers In California Eligible For Overtime Pay,
Calling The Law A “Hardship” For People Who Pay Those Workers. “She also criticized the recently passed
Domestic Workers Bill of Rights, which makes nannies, home health-care aides and other domestic workers in
California eligible for overtime pay. Workers qualify for overtime if they work more than nine hours in a day or 45
in a week. She said the law would be a ‘hardship’ for people who pay those workers.” [Orange County Register,
1/10/14]

Unemployment Insurance

2017: Walters Opposed A Labor Department Rule That Defined Occupations Eligible For Drug
Testing Of Unemployment Insurance Applicants Because It Was Too Narrow

Walters Voted For Legislation Disapproving A Labor Department Rule That Defines The Occupations
Eligible For Drug Testing Of Unemployment Insurance Applicants

2017: Walters Voted For Legislation Disapproving A Labor Department Rule That Defines The Occupations
Eligible For Drug Testing Of Unemployment Insurance Applicants. [H.J. Res. 42, Vote #97, 2/15/17]


                                                       225
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 226 of 665


    Republicans Felt The Labor Department Rule Was Too Narrow In Defining The Occupations That
    Could Be Drug Tested. “The Department of Labor issued its final rule in August 2016 to implement the Act,
    more than four years after the law was enacted. According to the Committee, the final rule falls short of
    achieving the intended purpose of the law by narrowly defining the occupations that ‘regularly’ drug test as
    those required by state or federal law, and ensures states cannot enact the law as Congress intended.”
    [Republican Policy Committee, accessed 8/2/17]

Worker’s Compensation

Walters Said She Would Reform Worker’s Compensation By Doing Away With Presumption,
Noting “There Is Too Much Fraud”

2004: Asked How She Would Reform Worker’s Compensation, Walters Said We Need To Do Away With
Presumption, Noting “There Is Too Much Fraud.” Q: “If you are elected to the state Legislature, how would
you reform worker's compensation?” [...] Walters: “For worker's compensation, we need to do away with
presumption. At the moment there is no third party to verify that someone was injured on the job. ‘The fact is there
is too much fraud.’” [Sun Post News, 1/30/04]




                                                        226
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 227 of 665


LGBT Issues

                                                 Significant Findings

      After the California Supreme Court ruled that the state’s same-sex marriage ban was unconstitutional,
       Walters called the decision a “travesty for family values.”

      Walters said she believed marriage should be between a man and woman, and said same-sex couples
       should not expect the “same rights as those of a married couple.”

      Walters voted against preventing discrimination based on sexual orientation or gender identity.

      Walters voted for amendment to protect North Carolina from losing federal funding after it passed anti-
       transgender bathroom law.

      Walters voted for amendment to give religious institutions an exemption from protecting LGBT workers
       from discrimination.

      Walters voted against prohibiting federal contractors from discriminating based on sexual orientation.


Marriage Equality

After The California Supreme Court Ruled The State’s Same-Sex Marriage Ban Was
Unconstitutional, Walters Called The Decision A “Travesty For Family Values”

2008: After The California Supreme Court Ruled That The State’s Same-Sex Marriage Ban Was
Unconstitutional, Walters Called The Decision A “Travesty For Family Values.” “Today, in response to the
California Supreme Court ruling that struck down Proposition 22 on a 4-3 vote, Assemblywoman Mimi Walters
called the decision a travesty for family values. ‘The Supreme Court today blatantly disregarded the will of
Californians to protect the sacred institution of marriage. The Court stated that it could not “find that the retention
of the traditional definition of marriage constitutes a compelling state interest,”’ Walters said. ‘I could not disagree
more strongly with the Court's ruling today. Marriage between a man and a woman is the foundation of our
society, and the Court's action is a travesty for family values.’ ‘Today's decision completely ignores the will of over
60% of California's voters who approved Proposition 22 eight years ago,'’ Walters continued.” [Assemblywoman
Walters, Press Release, 5/15/08]

    2008: Walters: “I Pledge To Fight The Supreme Court's Decision To Allow Gay Marriage In California
    By Working To Ensure The Passage Of The California Marriage Protection Act…” “The California
    Marriage Protection Act, an initiative in circulation that has gathered 1.5 million signatures and will appear on
    the November ballot, will write into the California Constitution that the only marriages recognized in this state
    are those between one man and one woman. ‘I pledge to fight the Supreme Court's decision to allow gay
    marriage in California by working to ensure the passage of the California Marriage Protection Act this
    November,’ Walters concluded.” [Assemblywoman Walters, Press Release, 5/15/08]

Walters Said She Believed Marriage Should Be Between A Man And Woman, And Said Same-Sex
Couples Should Not Expect The “Same Rights As Those Of A Married Couple”

2004: Walters Said She Believed Marriage Should Be Between A Man And Woman, And Said Same-Sex
Couples Should Not Expect The “Same Rights As Those Of A Married Couple.” Q: (presented anonymously)
“I am an 18-year-old student, I am involved in extracurricular activities and I am gay. What is your stance on gay
                                                          227
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 228 of 665


rights and same-sex marriages?” [...] Walters: “Marriage should be between a man and woman. ‘It's your business.
But don't come forward and ask for the same rights as those of a married couple.’” [Sun Post News, 1/30/04]

Discrimination

Walters Voted Against Preventing Discrimination Based On Sexual Orientation Or Gender Identity

2016: Walters Voted Against Preventing Discrimination Based On Sexual Orientation Or Gender Identity.
In January 2016, Walters voted against a motion that would “exempt from the bill's provisions any rule that
prohibits discrimination by federal contractors or subcontractors on the basis of sex, sexual orientation, or gender
identity.” The motion to recommit failed, 178-239. [HR 1155, Vote #19, 1/7/16; CQ Floor Votes, 1/8/15]

Walters Voted Against Protecting LGBT Schoolchildren Against Discrimination In D.C. Voucher
Program

2016: Walters Voted Against Protecting LGBT Schoolchildren Against Discrimination In D.C. Voucher
Program. In April 2016, Walters voted against a motion that would amend the SOAR Act to require D.C.’s
voucher program to prohibit schools from discriminating against LGBT students. The motion “would codify
exclusion from the bill’s private school voucher program any eligible entity or school that discriminates against
program participants or applicants on the basis of “actual or perceived sexual orientation or gender identity.” The
motion failed, 167 to 228. [H Res 4901, Vote #178; CQ BillTrack, 4/29/16]

Walters Voted For An Amendment to Protect North Carolina From Losing Federal Funding After
It Passed Anti-Transgender Bathroom Law

2016: Walters Voted For Amendment to Protect North Carolina From Losing Federal Funding After It
Passed Anti-Transgender Bathroom Law. In May 2016, Walters voted for an amendment “which prohibits the
Obama administration from blocking North Carolina from receiving federal funds in retaliation to its transgender
bathroom law. “ The amendment was adopted in Committee of the Whole by a vote of 227-192. [HR 5055, Vote
#255, 5/25/16; Roll Call, 5/26/16]

Walters Voted For An Amendment To Give Religious Institutions An Exemption From Protecting
LGBT Workers From Discrimination

2016: Walters Voted For Amendment To Give Religious Institutions An Exemption From Protecting LGBT
Workers From Discrimination. In May 2016, Walters voted for an amendment that would prohibit use of funds
made available by the bill in contravention of a law that prohibits the government from substantially burdening the
free exercise of religion, an executive order related to faith based organizations, or certain provisions of the Civil
Rights Act or the American Disabilities Act related to religious groups. The amendment was adopted in Committee
of the Whole by a vote of 233-186. [HR 5055, Vote #259, 5/25/16; CQ Floor Votes, 5/25/16]

Walters Voted Against Prohibiting Federal Contractors From Discriminating Based On Sexual
Orientation

2016: Walters Voted Against Prohibiting Federal Contractors From Discriminating Based On Sexual
Orientation. In May 2016, Walters voted against: “Maloney, D-N.Y., amendment that would bar use of
appropriated funds in contravention of an executive order that prohibits federal contractors from discriminating
based on sexual orientation or gender identity.” The amendment failed, 212-213. [HR 4974, Vote #226, 5/19/16;
CQ, 5/19/16]



                                                         228
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 229 of 665


House Republicans Voted Down Maloney Amendment By One Vote Margin After Several Republicans
Switched Votes At Last Minute. “It was an unruly scene on the floor with Democrats chanting, ‘Shame!’ after
GOP leaders barely muscled up the votes to reject, 212-213, an amendment by Rep. Sean Patrick Maloney (D-
N.Y.) that would have effectively barred federal contractors from getting government work if they discriminate
against the LGBT community. At one point, a monitor in the House gallery showed there were 217 votes
supporting the legislation, eliciting cheers of joy from Democrats who thought the measure might actually pass.
But over the course of about 10 minutes, those votes suddenly dropped one by one to 212 — and the
amendment failed.” [Politico, 5/19/16]

According To Congressional Democrats, Walters Originally Supported The Amendment Before She
Voted No. “Last week, Maloney’s proposal looked poised to pass, 217 to 206, before GOP leaders seemed to
begin a last-minute scramble to rally Republicans against it. The language ultimately failed, 213 to 212.
Democrats said seven GOP members who originally supported it — Reps. Darrell Issa, Jeff Denham, Mimi
Walters and David Valadao of California; Greg Walden (Ore.), David Young (Iowa), and Bruce Poliquin
(Maine) — wound up in the ‘no’ column.” [Washington Post, 5/25/16]




                                                   229
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 230 of 665



National Security & Terrorism

                                                 Significant Findings

      Walters pushed for the Republican “National Security Plan” which she claimed would focus on
       rooting out “radical Islamist terrorism” and partner the U.S. government with cyber security
       experts to combat cyber threats.

          Walters: “We need to be careful because there are people who use their religion for evil
           reasons.”

      Walters voted three times against a clean Department of Homeland Security funding bill that did
       not include efforts to defund Obama’s immigration executive orders.

      Walters voted to allow individuals with primarily political functions to sit on the National Security
       Council after Trump appointed Steve Bannon to the National Security Council.


Funding

2017: Walters Voted For Suspending The Rules And Authorizing Fiscal Year 2018 Funding For US
Intelligence Agencies And Activities

Walters Voted For Suspending The Rules And Passing A Bill That Would Authorize FY 2018 Funding For
US Intelligence Agencies And Intelligence Related Activities. In July 2017, Walters voted for: “Nunes, R-Calif.,
motion to suspend the rules and pass the bill that would authorize classified amounts of funding through fiscal 2018
for 16 U.S. intelligence agencies and intelligence-related activities, including the Office of the National Intelligence
Director, the CIA and the National Security Agency. The bill would authorize $527 million in fiscal 2018 in
funding to the Intelligence Community Management Account and would authorize $514 million through fiscal
2018 in funding to the CIA Retirement and Disability Fund. The bill would require the director of National
Intelligence to submit to Congress multiple reports regarding Russia’s campaigns directed at foreign elections and
its efforts related to cyber influence, including an analytical assessment of the most significant Russian influence
campaigns, if any, conducted during the three years prior to the bill’s enactment.” The motion was rejected by a
vote of 241-163. [H R 3180, Vote #407, 7/24/17; CQ, 7/24/17]

    Walters Voted For Moving Forward To Consideration Of The FY 2018 Funding For The Intelligence
    Agencies And Waiving The Two-Thirds Vote Requirement To Consider Legislation The Same Day It Is
    Reported From The House Rules Committee. In July 2017, Walters voted for: “Adoption of the rule (H Res
    481) that would provide for House floor consideration of the bill (HR 3180) that would authorize classified
    amounts of funding through fiscal 2018 for 16 U.S. intelligence agencies and intelligence-related activities,
    including the Office of the National Intelligence Director, the CIA and the National Security Agency. The rule
    would waive, through the legislative day of August 1, 2017, the two-thirds vote requirement to consider
    legislation on the same day it is reported from the House Rules Committee.” The rule was adopted by a vote of
    224-186. [H RES 481, Vote #436, 7/28/17; CQ, 7/28/17]

Cyber Security

Walters Said The Republican National Security Plan Would Require The Federal Government To
Work With Tech Experts To Combat Cyber Threats

                                                          230
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 231 of 665


2016: Walters Said The Republican National Security Plan Would Require The Federal Government To
Work With Tech Experts To Combat Cyber Threats. “We also wrote our plan with the understanding that our
homeland faces a number of threats—from border security to cybersecurity—and with the understanding that new
threats will emerge. It renews our friendship with our allies. It makes sure our military and law enforcement
officers have the tools they need to complete their missions. It makes sure our veterans receive the care they have
earned. It also requires the federal government to work with technology experts—and bring together the best minds
in one room to find ways to combat cyber threats.” [Remarks of Congresswoman Mimi Walters, Weekly
Republican Address, 8/20/16]

Homeland Security

Walters Voted Three Times Against A Clean Department Of Homeland Security Funding Bill That
Did Not Include Efforts To Defund Obama’s Immigration Executive Orders

Feb. 2015: Walters Voted To Block Consideration Of Clean DHS Funding Bill. In February 2015, Walters
voted To Block consideration of a motion to force a clean vote on the DHS funding bill without anti-immigration
riders. The previous question passed, 241 to 181. A vote against the previous question would have allowed the bill
to be considered. [H Res 121, Vote #86, 2/25/15]

Feb. 2015: Walters Voted To Block Consideration Of Clean Department Of Homeland Security Funding
Bill. In February 2015, Walters voted To Block consideration of a motion to “force a vote on clean legislation to
provide long-term funding for the Department Homeland Security, without radical, anti-immigrant riders.” The
previous question passed, 242 to 183. A vote against the previous question would have allowed the bill to be
considered. [H.Res.100, Vote #71, 2/11/15; Democratic Leadership Summary, 2/11/15]

Jan. 2015: Walters Voted Against Clean DHS Funding Bill. In January 2015, Walters voted against a motion
that would allow a clean version of the Homeland Security funding bill—without amendments defunding Obama’s
executive order on immigration—to pass, removing the threat of shutdown for the Department. The measure failed
244 to 184. [HR 240, Vote #34, 1/14/15]

Political Appointees

Walters Voted To Allow Politicization Of The National Security Council

2017: Walters Voted To Allow Individuals With Primarily Political Functions To Sit On The National
Security Council

2017: Walters Voted To Block An Amendment To Prohibit Members Of The Administration Whose
Primary Function Is Political From Being Appointed To The National Security Council. In February 2017,
Walters voted for voted for the “Cole, R-Okla., motion to order the previous question (thus ending debate and the
possibility of amendment) on the rule (H Res 99).” According to Democratic Leader Nancy Pelosi’s office, “The
Democratic Previous Question would amend the National Security Act of 1947 to prohibit any individual whose
primary responsibility is political in nature from being designated a member of the Council. Further, the bill
expresses the sense of Congress that the Director of National Intelligence or the Chairman of the Joint Chiefs of
Staff should not be prevented from attending Principals Committee meetings.” A yes vote was a vote to block the
amendment. The motion was agreed to by a vote of 225-189. [H.Res 99, Vote #88, 2/14/17; CQ, 2/14/17;
Democratic Leader—Previous Questions, 2/14/17]

Trump Designated Political Advisor Steve Bannon To A Full Seat On The National Security Council

January 2017: President Trump Designated Political Advisor Steve Bannon To A Full Seat On The
“Principals Committee” Of The National Security Council, Elevating His Informal Rank To The Equivalent
                                                        231
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 232 of 665


Of A Cabinet-Level Secretary. “The whirlwind first week of Donald J. Trump’s presidency had all the bravura
hallmarks of a Stephen K. Bannon production. […] But the defining moment for Mr. Bannon came Saturday night
in the form of an executive order giving the rumpled right-wing agitator a full seat on the “principals committee” of
the National Security Council — while downgrading the roles of the chairman of the Joint Chiefs of Staff and the
director of national intelligence, who will now attend only when the council is considering issues in their direct
areas of responsibilities. It is a startling elevation of a political adviser, to a status alongside the secretaries of state
and defense, and over the president’s top military and intelligence advisers. In theory, the move put Mr. Bannon, a
former Navy surface warfare officer, admiral’s aide, investment banker, Hollywood producer and Breitbart News
firebrand, on the same level as his friend, Michael T. Flynn, the national security adviser, a former Pentagon
intelligence chief who was Mr. Trump’s top adviser on national security issues before a series of missteps reduced
his influence.” [New York Times, 1/29/17]

    Former George W. Bush Chief Of Staff Josh Bolten Criticized Bannon’s Designation To The NSC, Said
    The NSC’s Actions Should “Not Be Tainted By Any Political Decisions.” “Former White House officials in
    both parties were shocked by the move. ‘The last place you want to put somebody who worries about politics is
    in a room where they’re talking about national security,’ said Leon E. Panetta, a former White House chief of
    staff, defense secretary and C.I.A. director in two Democratic administrations. ‘I’ve never seen that happen,
    and it shouldn’t happen. It’s not like he has broad experience in foreign policy and national security issues. He
    doesn’t. His primary role is to control or guide the president’s conscience based on his campaign promises.
    That’s not what the National Security Council is supposed to be about.’ That opinion was shared by President
    George W. Bush’s last chief of staff, Josh Bolten, who barred Karl Rove, Mr. Bush’s political adviser, from
    N.S.C. meetings. A president’s decisions made with those advisers, he told a conference audience in
    September, ‘involve life and death for the people in uniform” and should “not be tainted by any political
    decisions.’” [New York Times, 1/29/17]

“Radical Islamic Terrorism”

Walters Said That Rooting Out “Radical Islamist Terrorism” Was “Crucial To Protecting
Americans”

2016: Walters: “We Focus A Lot Of Attention On Defeating Radical Islamist Terrorism Because Rooting
Out This Extremist Ideology Is Crucial To Protecting Americans.” “A Better Way is our answer to the
challenges we face. Our plan includes 67 specific ideas to strengthen our national security. We lay out our four
objectives: Keep Americans safe at home, defeat the terrorists, advance America's interests abroad, and renew our
national security tools. We focus a lot of attention on defeating radical Islamist terrorism because rooting out this
extremist ideology is crucial to protecting Americans at home and abroad.” [Remarks of Congresswoman Mimi
Walters, Weekly Republican Address, 8/20/16]

    2015: Walters: “We Need To Be Careful Because There Are People Who Use Their Religion For
    Evil Reasons.” NEIL CAVUTO: “Now when he also talked about the dangers of religious
    extremism, that seemed to be across purposes with the type of nefarious characters who could slip
    through a border, who might now already be slipping through European borders. I’m referring the
    refugees fleeing Syria and some of these other parts. Do you think he appreciates the inherent
    contradiction in that? That a part of addressing this serious religious extremism, Your Holiness, is to
    recognize that there are some unholy elements trying to slip through the immigration cracks.” MIMI
    WALTERS: “That’s absolutely correct. We need to be careful because there are people who use their
    religion for evil reasons. And I think the Pope was trying to get that message out. While we need to
    embrace immigrants, we also need to be careful and make sure that people are not coming to this
    country who want to harm us.” [Fox Business Cavuto Coast to Coast, VIDEO 2:03-2:57, 9/24/15]




                                                            232
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 233 of 665


Public Lands

                                              Significant Findings


      Walters voted to allow the state of Alaska to build a road through federal protected lands without federal
       environmental impact mitigation requirements


Land Exchanges

Walters Voted For Requiring The Interior Department To The State Of Alaska Federal Protected
Land For A Road Without Implementation Of Federal Mitigation Requirements

Walters Voted For Requiring The Interior Department Convey Federal Land Within A National Wildlife
Refuge To The State Of Alaska For A Road Between Two Towns. In July 2017, Walters voted for: “Passage of
the bill that would require the Interior Department to convey to the state of Alaska, if requested, 206 acres of
federal land within the Izembek National Wildlife Refuge and Izembek Wilderness for the purpose of constructing
a single-lane gravel road between the towns of King Cove and Cold Bay, Alaska.” The bill passed by a vote of 248-
179. [H R 218, Vote #406, 7/20/17; CQ, 7/20/17]

   Walters Voted Against Prohibiting Implementation Of The King Cove Land Exchange Bill Until The
   State Of Alaska Repaid Federal Loans. In July 2017, Walters voted against: “Grijalva, D-Ariz., amendment
   that would prohibit implementation of the bill’s provisions until the state of Alaska has repaid $20 million to
   the federal government in funds appropriated and loaned to the state of Alaska under the Department of the
   Interior and Related Agencies Appropriations Act of 1999, for the purpose of construction of an unpaved road,
   a dock, and marine facilities and equipment on King Cove Corporation lands in King Cove, Alaska.” The
   amendment was rejected by a vote of 167-260. [H R 218, Vote #405, 7/20/17; CQ, 7/20/17]

   Walters Voted Against Including A Provision In The King Cove Land Exchange Bill That Would
   Require The Implementation Of Federal Mitigation Requirements. In July 2017, Walters voted against:
   “Tsongas, D-Mass., amendment that would include in the bill’s road requirements a provision that would
   require the implementation of previous federal mitigation requirements established by the Omnibus Public
   Land Management Act of 2009, related to the movement of wildlife and tidal flows, for the purpose of
   constructing a single-lane gravel road between King Cove, Alaska, and Cold Bay, Alaska.” The amendment
   was rejected by a vote of 190-234. [H R 218, Vote #404, 7/20/17; CQ, 7/20/17]




                                                       233
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 234 of 665


Science and Technology Issues

                                               Significant Findings


      Walters repeatedly voted against funding scientific and climate change research.


Scientific Research

Walters Repeatedly Voted Against Funding Scientific And Climate Change Research

2015: Walters Voted For Department Of Energy Cuts Aimed At Limiting Scientific And Climate Change
Research. In May 2015, Walters voted for the America COMPETES Reauthorization Act of 2015, which
contained targeted cuts for Department of Energy funding aimed at limiting scientific and climate change research.
“On Wednesday, the House passed a new iteration of the COMPETES Act that’s nearly unrecognizable from its
original version. Overall spending remains the same, but under Science, Space and Technology Chairman Lamar
Smith, R-Texas, the 2015 reauthorization carries the imprimatur of the Republican Party, with targeted cuts the
GOP calls ‘fiscally responsible’ and Democrats decry as ‘draconian.’ The new version contains language that
would bar some Department of Energy climate science research, dictate research priorities to entities that have
typically had more autonomy and ban certain federally-sponsored research from influencing policy decisions. With
passage of the bill Wednesday night, 217-205, legislation that was once a Democrat-touted achievement has
become a potential selling point for the GOP — transformed so thoroughly that President Barack Obama promised
to veto the latest version and no Democrats supported it.” The bill passed 217 to 205. [HR 1806, Vote #258; Roll
Call, 5/20/15]

    Bill Cut Programs To Modernize Energy Grid And Funding For Alternative Fuel Research. “The White
    House’s Office of Management and Budget warned Monday evening that it would advise President Barack
    Obama to veto the bill, called the COMPETE Re-authorization Act. OMB praised the investments research and
    technology but panned cuts to programs focused on energy grid modernization and alternative fuels. …
    COMPETES focuses on the Department of Energy and the National Science Fund, giving each more than $200
    million in general research funding increases. But this comes with serious strings attached. Researchers and the
    White House claim the bill’s cuts to alternative energy research hampers growth in a critical field, and the bill
    bars the Energy Department from setting recommendations for the Environmental Protection Agency based on
    its own research.” [Dallas Morning News, 5/20/15]

    Bill Eliminated Six Department Of Energy Programs. “The bill would also eliminate six Department of
    Energy programs that Alexander's office said were never fully implemented and reform five others.” [The Hill,
    5/20/15]

    Bill Sponsor: Legislation Cuts Funding For “Social And Behavioral Science, Redundant Climate
    Research, And Subsidies For Private Companies.” “The America COMPETES Reauthorization Act of 2015,
    legislation I introduced that the House will consider this week, sets priorities aimed at stimulating economic
    competitiveness and growth. Our bill increases funding for the physical sciences and biology, from which
    come most of the scientific breakthroughs with the potential to stimulate new industries and jobs. Funding is
    cut for lower priority areas, including social and behavioral science, redundant climate research, and subsidies
    for private companies.” [The Hill, Rep. Lamar Smith (R-TX) Op-Ed, 5/18/15]

    Bill Prevents Department Of Energy From Conducting New Climate Change Research, Must Prove That
    The Research Would Be Unique Before Approval. “Scalise said that Republicans intend to end funding on
    ‘programs that don't meet the national interests’ with legislation, passed Wednesday 217-205, that would focus
    federal research in biology, chemistry, math and computer science. But Democrats, who didn't provide a single
                                                        234
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 235 of 665


    vote for the bill, said that while there may be a few questionable research projects funded by the federal
    government, the Republican-drafted bill makes deep cuts in vital scientific research and seems intended to
    block research into climate change. The bill bars the Department of Energy's Office of Science and Technology
    from approving new climate change science research ‘without making a determination that such work is unique
    and not duplicative of work by other agencies.’ Avoiding duplication makes sense, particularly at a time of
    large deficits and significant other funding priorities, said Rep. Lamar Smith, R-Texas.” [Times-Picayune,
    5/20/15]

    Bill Cut Funding For The National Science Foundation By 45% And Decreased Geoscience Funding By
    12%. “Known as the America COMPETES Act, the sweeping measure sets priorities for research programmes
    at the National Science Foundation (NSF), the Department of Energy and the National Institute of Standards
    and Technology (NIST). It has drawn sharp criticism from science organizations, which say that the plan would
    limit the agencies’ ability to fund the most promising research, and from the White House. Some of the most
    controversial provisions apply to the NSF. The bill suggests slashing funds for the agency’s social, behavioural
    and economic-sciences directorate from US$272.2 million in fiscal year 2015 to $150 million a year in 2016
    and 2017 — a 45% cut. And it calls for a 12% decrease in geoscience funding, to $1.2 billion annually.”
    [Nature, 5/21/15]

2015: Walters Voted Against Amendment To Restore Funding For Energy And Climate Change Research.
In May 2015, Walters voted against an amendment that would have restored funding levels for scientific research.
The amendment would have provided for “sustained growth and sensible policies across the scientific agencies, in
keeping with the goals of the original Competes legislation.” “A bill opponent, Rep. Eddie Bernice Johnson, D-
Texas, criticized its flat funding of research and development, politicization of the scientific grant-making process,
and decreased funding of the ARPA-E program for breakthrough energy research.” The motion failed 179 to 239.
[HR 1806, Vote #257; On Agreeing to the Amendment, 5/20/15; Albany Herald, 5/23/15]

    Amendment Sponsor LTE: Bill Made “Ideologically Driven Cuts” To Clean Energy And Climate
    Change Research. “The chairman, however, is wrong about the way in which research should be prioritized.
    Politicians should not make ideologically driven cuts to particular areas of investigation with which they
    disagree, such as clean energy, climate research or the social sciences. Instead, research priorities should be set
    through the constantly evolving deliberation and debates within the scientific community and at the individual
    grant level about the areas that need further investigation. It is the National Science Foundation’s well-proven,
    scientific merit-review process, in which trained experts select the highest quality proposals across all fields of
    science and engineering, that ought to guide how we invest. Politicians, most of whom do not possess the same
    scientific or technical expertise, are ill-equipped to predict where the next breakthroughs are most likely to
    occur. Substituting our judgment for that of scientists would likely result more in missed opportunities than in
    new advances for American science and innovation.” [The Hill, Reps. Steny Hoyer (D-MD) and Eddie Bernice
    Johnson (D-TX) Letter to Editor, 5/26/15]




                                                         235
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 236 of 665



Seniors’ Issues

                                                      Significant Findings

      Walters voted for a Republican budget to turn Medicare into a “voucherlike” program.

      Walters voted against consideration of an amendment to lower out-of-pocket drug costs for seniors.

      Walters voted for legislation that would result in a Social Security benefit cut for millions of disabled
       Americans.

      Walters voted nine times to reopen the Medicare donut hole, costing seniors thousands more in out-of-
       pocket prescription costs.


Cutting Federal Benefits

2017: Walters Voted To Block Legislation Protecting Social Security & Medicare From Cuts

Walters Voted For Blocking Legislation That Would Prevent The House From Cutting Social Security,
Medicare, Or Medicaid. In May 2017, Walters voted for: “Woodall, R-Ga., motion to order the previous question
(thus ending debate and possibility of amendment.)” According to the Democratic Leader’s office, the motion
blocked legislation to “restrict consideration of any bill, joint resolution, motion, amendment, or conference report
that: (1) cuts social security benefits, (2) raises the retirement age for social security, (3) privatizes social security,
(4) cuts guaranteed medicare benefits, or (5) results in cuts to state medicaid plan benefits or eligibility.” A vote for
the previous question was a vote to block the legislation prohibiting the House from cutting these programs. The
previous question carried, 229-191. [H Res 348, Vote #271, 5/23/17; CQ, 5/23/17; DemocraticLeader.gov, 5/23/17]

Medicare

2016: 51,440 Residents Of California’s 45th District Received Some Medicare Benefits

2016: 51,440 Residents Of Walters’ District Received Medicare Benefits. [Centers for Medicare & Medicaid
Services, 2016 Congressional District Report]

Medicare & Voucherization

Walters Voted For A Republican Budget To Turn Medicare Into A “Voucherlike” Program

Walters Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

    National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
    “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
    Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
    voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
    whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
    seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
    that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

                                                           236
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 237 of 665


    New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
    “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
    The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
    voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
    Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
    state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
    Times, 3/17/15]

Medicare Part D

2017: Walters Voted Against Consideration Of An Amendment To Lower Out-Of-Pocket Drug Costs For
Seniors

Walters Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For Seniors.
In January 2017, Walters voted against the “Demings, D-Fla., motion to recommit the bill to the House Judiciary
Committee with instructions to report back immediately with an amendment that would exempt regulations that
significantly lower seniors' out-of-pocket costs for prescription drugs under Medicare Part D. It would remove the
bill's provision that would effectively overturn two Supreme Court decisions that require federal courts to defer to
an agency's interpretation of the underlying law or rule when considering challenges to agency rules.” The motion
was rejected by a vote of 190-233. [HR 5, Vote #44, 1/11/17; CQ, 1/11/17]

Walters Voted Nine Times To Reopen The Medicare Donut Hole, Costing Seniors Thousands More In Out-
Of-Pocket Prescription Costs

Walters Voted Nine Times To Repeal The Affordable Care Act. [HR 596, Vote #58, 2/3/15; H. Con Res. 27,
Vote #141, 3/25/15; H. Con Res. 27, Vote #142, 3/25/15; S Con Res 11, Vote #183, 4/30/15; HR 3762, Vote #568,
10/23/15; HR 3762, Vote #6, 1/6/16; HR 3762, Vote #53, 2/2/16; S Con Res 3, Vote #58, 1/13/17; Committee On
Energy And Commerce, Vote #32, 3/8/17]

    The Affordable Care Act Would Eventually Close Medicare’s Prescription-Drug Program Coverage
    Gap. “Over time, Obamacare closes the coverage gap, informally referred to as the donut hole, in Medicare’s
    prescription-drug program (Part D). As originally designed, once Part D beneficiaries reached their (relatively
    low) deductible, they had to pay 25 percent of their drug costs up to a certain dollar amount; once beneficiaries’
    drug costs reached that limit, they then had to pay all of their drug costs. Then, if their total out-of-pocket costs
    reached an even higher level (called the catastrophic coverage limit, which is currently set at $4,750), then they
    only had to pay 5 percent of drug costs above that limit. By the year 2020, though, there will no longer be a
    donut hole. From the moment beneficiaries’ drug costs reach their deductibles until they reach the catastrophic
    coverage limit, they will only pay 25 percent of their total drug costs.” [National Review, 11/26/13]

Social Security

2016: 108,031 Residents Of The California 45th District Received Some Social Security Benefits

2016: 108,031 Residents Of Walters’ District Received Monthly Social Security Benefits Worth Nearly
$155,509. [Social Security Administration, Congressional Statistics, December 2016]

In Walters’ District, Social Security Beneficiaries Include 92,252 Seniors; 83,388 Were Retirees. Of the
108,031 social security beneficiaries in Rep. Mimi Walters’s district, 92,252 were aged 65 or older; 83,388 were
retirees. [Social Security Administration, Congressional Statistics, December 2016]

Walters Voted To Jeopardize Social Security


                                                          237
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 238 of 665


Walters Voted To Jeopardize Social Security. In January 2015, Walters voted for a House Rules package that
contained a provision that could threaten benefit cuts to Social Security. The provision would block Congress from
redirecting payroll tax revenue from Social Security to the Social Security disability program to help keep the
program afloat. The provision would block a transfer unless it was part of a larger plan to address Social Security’s
finances through benefit cuts or tax increases. The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15; Politico,
1/20/15]

     Eleven Million Recipients Of Disability Benefits Faced A 19 Percent Benefit Cut. “The GOP’s immediate
     target is Social Security’s sprawling disability insurance program, which has grown at a pace far beyond its
     revenues and will exhaust its trust fund reserves by December 2016, threatening a 19 percent cut in benefits.”
     [Politico, 1/20/15]

     Eleven Million People Receive Disability Benefits. “About 11 million people get disability benefits, nearly
     40 percent more than a decade ago.” [Associated Press, 1/07/15]

Walters Voted For Legislation That Would Result In A Social Security Benefit Cut For Millions Of
Disabled Americans

Walters Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

    National Committee To Preserve Social Security & Medicare: House Republicans’ Refusal To Allow
    Reallocation To The Disability Trust Fund Would Result In A 20% Benefit Cut. “Social Security
    disability beneficiaries are also targeted by the GOP’s refusal to allow a routine and temporary reallocation of
    part of the 6.2 percent Social Security tax rate to the Disability Insurance Trust Fund. Instead, Republicans in
    the House would allow a 20% benefit cut for millions of disabled Americans unless there are broader Social
    Security benefit cuts or tax increases improving the solvency of the combined trust funds. This GOP budget
    also call for the creation of commission to study what Republicans claim are ‘structural deficiencies’ in Social
    Security, even though the program has never missed a payment and currently has $2.8 trillion in its trust fund.”
    [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

Walters Voted For A House Rules Package Containing A Provision That Would Block Congress From
Redirecting Funds To The Social Security Disability Program. “In the past, Congress has simply shifted
revenues from Social Security’s larger retirement account to fill holes in the disability fund. But the new House rule
throws up a roadblock by creating a point of order against any such bill that does not improve the ‘actuarial
balance’ of the combined funds.” [H Res 5, Vote #6, 1/06/15; Politico, 1/20/15]

    Eleven Million Recipients Of Disability Benefits Faced A 19 Percent Benefit Cut. “The GOP’s immediate
    target is Social Security’s sprawling disability insurance program, which has grown at a pace far beyond its
    revenues and will exhaust its trust fund reserves by December 2016, threatening a 19 percent cut in benefits.”
    [Politico, 1/20/15]

    Eleven Million People Receive Disability Benefits. “About 11 million people get disability benefits, nearly 40
    percent more than a decade ago.” [Associated Press, 1/07/15]

Senior Transportation

Walters Voted To Delay A Decision On A Trial Bus Line To Transport The Elderly In Laguna
Niguel

1997: Walters Voted To Delay A Decision On A Trial Bus Line To Transport The Elderly In Laguna Niguel
Until The City Could Gather More Information. “City officials have put off until March 18 a decision on paying
for a trial bus line that would transport the elderly to shopping centers, medical buildings and the city senior center.
In the meantime, the council asked the city staff to gather more information on the proposed bus program and
                                                            238
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 239 of 665


expand a previously planned city survey to include senior transportation issues. The nonprofit South County Senior
Services organization is proposing to run a bus for older Laguna Niguel residents twice a week for up to four
months at a cost of about $ 6,500. Council members Mark Goodman and Eddie Rose argued hotly over whether the
bus line should be started up immediately. Goodman voted with council members Linda Lindholm and Mimi
Krogius Walters to wait for the survey and have more information before making a decision.” [Los Angeles Times,
2/8/97]




                                                       239
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 240 of 665


State Issues

                                                 Significant Findings

      Walters introduced legislation that would put new public employees on a defined contribution
       retirement plan.

      The Los Angeles Times editorial board criticized Walters in 2010 for contributing to “investor
       mistrust of the state by rejecting every budget during her Sacramento tenure.”


California Drought

Walters Said She Would Work With Her Colleagues To Address California’s Drought Problem

2015: Walters Said She Was Committed To Working With Her Colleagues To Address California’s Drought
Problem. “Finding a solution to California’s drought problem is one of my top priorities and we must seize the
opportunity to address this issue immediately. With over 37 million people throughout the state impacted by the
drought, it is critical that Congress take action and pass legislation that will provide relief to California’s families,
farmers, and businesses. We simply cannot afford to stand by and continue to allow existing policies to mismanage
our water resources. I remain committed to working with my colleagues to address this problem.” [Rep. Ed Royce,
Press Release, 12/10/15]

Pension

Walters Called Legislation That Established The California Secure Choice Retirement Savings
Program The “Worst Bill To Make Its Way Out Of The Legislature”

2012: Walters Called Legislation That Established The California Secure Choice Retirement Savings
Program The “Worst Bill To Make Its Way Out Of The Legislature.” “California Gov. Jerry Brown signed
legislation yesterday that will create the nation's first state-administered retirement savings program for private-
sector workers, over the objection of critics who said it creates a new liability for taxpayers. The bill will establish
the California Secure Choice Retirement Savings Program for more than 6 million lower-income, private-sector
workers whose employers do not offer retirement plans. The program directs employers to withhold 3% of their
workers' pay unless the employee opts out of the savings program, which can be done every two years. It would be
administered by a seven-member board chaired by the state treasurer. The board would select a professional fund
manager, which could be a private investment firm or the state's public pension system, to maintain the money. […]
State Sen. Mimi Walters, R-Lake Forest, called SB1234 the ‘worst bill to make its way out of the Legislature this
year’ because it would allow the state's main pension system to invest the money. Walters noted that the California
Public Employees' Retirement System is running a shortfall and that the savings program will be controlled by a
group of ‘career politicians.’” [Associated Press, 9/28/12]

Walters Authored A Bill That Would Allow The Orange County Board Of Supervisors To Freeze
Cost Of Living Adjustment Levels When The Pension System Is Underfunded

2012: Walters Authored A Bill That Would Allow The Orange County Board Of Supervisors To Freeze Cost
Of Living Adjustment Levels When The Pension System Is Underfunded. “Senate Bills 1231 and SB 1232,
both authored by Senator Mimi Walters (R-Irvine), would provide the Orange County Board of Supervisors the
authority and flexibility to modify cost of living adjustments (COLA) that would help reduce the county's and the
pension fund's $3.57 billion unfunded liability. Specifically, SB 1231 would provide the Orange County Board of

                                                          240
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 241 of 665


Supervisors the flexibility to freeze certain COLA levels when the pension system is underfunded, while protecting
the accrued values of specified retirees pensions. The failure of the Senate Committee to allow this modest reform
will result in increased pension liabilities that taxpayers will be asked to cover, or lead Orange County down the
road to insolvency. SB 1231 would have protected the employees who need the benefit the most, while providing
Orange County the institutional tools necessary to fiscally manage the countys pension debt.” [State Sen. Mimi
Walters, Press Release via States News Service, 5/8/12; SB-1231, introduced 2/23/12]

Walters Expressed Support For Governor Brown’s Plan To Reform California’s Pension System

2012: Walters Supported Governor Brown’s Plan To Reform The State’s Pension System. “‘As a member of
the pension reform conference committee, I’ve remained hopeful that the committee would move forward with the
governor’s modest reforms,’ said Senator Mimi Walters, R-Irvine, a member of the joint legislative conference
committee on pension reform. ‘However, the persistence of special interests to derail any serious efforts to fix our
massively underfunded pension systems is hampering any significant progress. That is why it is imperative that we
act now and entreat our Democrat colleagues to work with us.’” [California State Senate Republican Caucus, Press
Release, 2/22/12]

    2011: Walters: “I Am Pleased That Governor Brown Is Moving In The Right Direction In Addressing
    Our Pension Problem.” “At least some Republicans were cautiously optimistic after hearing about the plan. ‘I
    am pleased that Governor Brown is moving in the right direction in addressing our pension problem,’ state Sen.
    Mimi Walters, R-Laguna Niguel, said in a news release. ‘I believe a hybrid pension system is a positive shift in
    the pension conversation. I am also pleased that he is looking at raising the age-limit, depoliticizing the
    CalPERS Board, dealing with retiree healthcare and curbing abuses. However, until we actually review the plan
    and can crunch the numbers, I will remain cautiously optimistic. I look forward to assessing the whole plan and
    working on resolving our massive unfunded liability, while maintaining fairness and security for those who are
    in public service while not sacrificing state programs.’” [Orange County Register, 10/27/11]

Walters Introduced Legislation That Would Put New Public Employees On A Defined Contribution
Retirement Plan

2011: Walters Introduced Legislation That Would Put New Public Employees On A Defined Contribution
Retirement Plan. “Walters has introduced a series of bills. Her SB 520 would put new public employees into a
401(k)-type defined contribution retirement plan similar to that offered to most private-sector employees.”
[Associated Press, 3/6/11; SB-520, introduced 2/17/11]

State Contracts

Walters Said She Was “Concern[ed]” About A Proposed State Contract Agreement With Six
Public Employee Unions Over “The Cost… For Taxpayers” But Refused To Offer Specifics

2011: Walters Said She Was “Concerned” About A Proposed State Contract Agreement With Six Public
Employee Unions. “Gov. Jerry Brown this week slammed Republican lawmakers and other critics of a contract
agreement he made with the 30,000-member prison guards union, saying the deal is virtually identical to pacts his
Republican predecessor made with other unions that they readily supported. The agreements with the California
Correctional Police Officers Association and five other public employee unions representing another 20,000 state
workers were seen as a victory for Brown's administration until GOP lawmakers began picking them apart. […] ‘I
think he's going to have a difficult time getting those votes,’ said Sen. Mimi Walters, R-Laguna Niguel (Orange
County), who voted against the contract bill in a Senate committee. ‘My main concern is what the cost is going to
be for taxpayers.’ Walters declined to criticize specifics of the contract, but said the ‘overall financial picture has
me very concerned.’” [San Francisco Chronicle, 4/22/11]



                                                          241
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 242 of 665


Walters Supported Contracting Out More Government Services To Save Money

2004: Walters Supported Contracting Out More Government Services To Save Money. “Walters said she
supports Gov. Arnold Schwarzenegger's California Performance Review, a controversial state study to consolidate
or reduce bureaucracy. She said she also would pursue putting more government services on contract to save
money -- a practice she presided over while on the Laguna Niguel City Council.” [San Diego Union-Tribune,
9/16/04]

Government Spending Limits

Walters Said That The State Of California Was Spending Too Much And Supported A State
Constitutional Spending Limit

2009: Walters: “California's Government Is Too Large And Too Expensive. We Have To Spend Less And
Live Within Our Means.” “‘Raising taxes is out of the question,’ said Sen. Mimi Walters, R-Laguna Hills,
another conference committee member. ‘California's government is too large and too expensive. We have to spend
less and live within our means.’” [San Bernardino Sun, 6/12/09]

2007: Walters: “Anyone Who Is Fiscally Responsible Knows That You Can't Spend More Than You Make
Without Serious Financial Problems.” “‘Anyone who is fiscally responsible knows that you can't spend more
than you make without serious financial problems,’ Assemblywoman Walters continued. ‘Our State, indeed, has
serious financial problems. We do not have a revenue problem, we have a spending problem.’” [California State
Assembly Republican Caucus, Press Release, 4/9/07]

2003: Walters Said She Supported A State Constitutional Spending Limit To Stop The Legislature From
Increasing Spending Faster Than Necessary. Q: “In the midst of a state financial crises, how do you propose we
reduce the budget deficit and balance the budget?” A: “The budget crisis was caused by politicians spending more
money than they had coming in. I support a constitutional spending limit to stop the Legislature from increasing
government spending faster than inflation and population growth would require. I also support Governor
Schwarzenegger's plan for a top-to-bottom audit of state finances.” [Orange County Register, 11/27/03]

Capital Appreciation Bond Deals

Walters Supported Legislation To Allow For Refinancing And Early Repayment Of Capital
Appreciation Bond Deals

2012: Walters Supported Legislation To Allow For Refinancing And Early Repayment Of Capital
Appreciation Bond Deals. “A top county financial official is urging state lawmakers to make changes to school
construction financing laws in the wake of concerns over a controversial and expensive bond issued by the Poway
school district. The proposals unveiled Tuesday by San Diego County Treasurer/Tax Collector Dan McAllister
were greeted with a positive response from some legislators and state Treasurer Bill Lockyer. Specifically,
McAllister said his office will push legislation requiring districts to include a provision to allow for refinancing and
early repayment of certain long-term financing known as capital appreciation bonds, or CABs. His plan also calls
for a 25-year cap on the repayment of the bonds and requires a separate government entity -- either the county
board of supervisors, county superintendent of schools or governing board of a community college district -- to sign
off on bond documents for all school district CAB deals. […] State Sen. Mimi Walters called McAllister's effort to
rein in CAB deals ‘a very good first step’ she supports. ‘One of my biggest concerns as a lawmaker is we take on
too much debt at the expense of the taxpayers,’ said Walters, a Republican who represents southern Orange County
and a sliver of north San Diego County. ‘What really concerns me about the Poway deal is by the time the bond
deal is paid back, it's nine times... It's our grandchildren and great-grandchildren who are going to be paying these
back and that's not fair to future generations.’” [San Diego Union-Tribune, 8/22/12]


                                                          242
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 243 of 665


State Budgets

The Los Angeles Times Editorial Board Criticized Walters In 2010 For Contributing To “Investor
Mistrust Of The State By Rejecting Every Budget During Her Sacramento Tenure”

2010: LA Times Editorial: “Mimi Walters Contributed To Investor Mistrust Of The State By Rejecting
Every Budget During Her Sacramento Tenure.” “Treasurer: Bill Lockyer. Democrat Lockyer became a leading
advocate for California on Wall Street, ensuring that state bonds were properly valued and that they kept money
flowing to the state even during financial crisis. Republican challenger Mimi Walters contributed to investor
mistrust of the state by rejecting every budget during her Sacramento tenure.” [Editorial, Los Angeles Times,
10/31/10]

Walters Supported Gov. Schwarzenegger’s $15 Billion State Bond Measure, As Well As A
Proposition That Would Require Balanced Budgets

2004: Walters Supported Gov. Schwarzenegger’s $15 Billion State Bond Measure, As Well As A Proposition
That Would Require Balanced Budgets. “Walters and Wilson support Proposition 57, Gov. Schwarzenegger's
$15 billion state bond measure, and Proposition 58, a plan to require balanced budgets and create a reserve fund.”
[San Diego Union-Tribune, 2/14/04]

     State Bond Measure Would Authorize As Much As $15 Billion In Long-Term Bonds To Pay Off The
     State’s Debts. “Proposition 57 would authorize as much as $15 billion in long-term bonds to pay off debt that
     accumulated as a result of the state's budget deficits in the last three years.” [Los Angeles Times, 2/28/04]

Power Plants

Walters Supported The Development Of More Power Plants In California

2004: Walters Supported The Development Of More Power Plants In California. “Walters said she backs the
development of more power plants so California can become energy independent -- a stance Calzada opposes.”
[San Diego Union-Tribune, 9/16/04]

Gray Davis Recall

Walters Helped Open The Headquarters Of A Group That Supported Recalling Gray Davis And
Arnold Schwarzenegger’s Election

2003: Walters Helped Open The Headquarters Of Rescue California-Recall Gray Davis, A Group That
Supported Recalling Gray Davis And Arnold Schwarzenegger’s Election. “Now that the date is certain, groups
can launch their get-out-the-vote drives. That's what many political activists, volunteers, and politicians in the 73rd
assembly district are doing. On Sept. 18, they held a grand opening of the headquarter of Rescue California-Recall
Gray Davis at 23976 Aliso Creek Road. The office, where volunteers can sign up and pick up voting material, is
sponsored by Councilwoman Mimi Walters, who is the 73rd assembly district co-chair of Rescue California. The
location is also a distribution center for Arnold Schwarzenegger's campaign.” [Orange County Register, 9/25/03]

    2003: Walters Said She Wanted To Help With The Effort To Recall Gray Davis Because It Was
    “Important,” And Noted That She Would Canvass To Get People Out To Vote. “‘I want to help with the
    recall effort because I think it's important,’ Walters said, and added that she'll be walking precincts to get
    people out to vote and turn in their absentee ballots.” [Orange County Register, 9/25/03]



                                                          243
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 244 of 665


Orange County Rail Project

Walters Opposed A Proposed Rail Project In Orange County And Said The Money Would Be
Better Used To Fix Roads

2003: Walters Opposed A Proposed Rail Project In Orange County Saying The “Money Would Be More
Wisely Used To Fix Our Roads.” “Laguna Niguel Councilwoman Mimi Walters and former Laguna Niguel
Councilman Tom Wilson are contesting for the Republican nomination to succeed Assemblywoman Pat Bates, a
former Laguna Niguel councilwoman, in the 73rd Assembly District. Walters this week took aim at Wilson,
challenging the chairman of the county Board of Supervisors to drop his support of the CenterLine rail project. ‘I
don't think CenterLine is a good use of taxpayer money,’ Walters said. ‘The money would be more wisely used to
fix our roads.’” [Orange County Register, 9/15/03]

El Toro Airport

Walters Served As Chair Of A Group That Helped Defeat Efforts To Build A Commercial Airport
At A Former Marine Corps Air Station

Walters Served As Chair Of The El Toro Reuse Planning Authority, Helping To Defeat Efforts To Build A
Commercial Airport At A Former Marine Corps Air Station. “For the past two years she has served as the
chair of the El Toro Reuse Planning Authority, helping to defeat the efforts to build a commercial airport at the
former El Toro Marine Corps Air Station. ‘I was worried about the airplanes flying over our houses and I didn't
want to move,' Walters said.” [Orange County Register, 11/18/04]




                                                        244
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 245 of 665


Tax Issues

                                               Significant Findings

      Walters voted for the Republican Tax Scam, which hurt her district and California, three times.

          Walters voted to cap SALT and mortgage interest deducitons.

      Walters signed Grover Norquist’s anti-tax pledge.

      Walters voted against preventing tax deductions for executive bonuses exceeding $1 million.

      Walters repeatedly voted against legislation that would crack down on corporations that avoid taxes by
       moving overseas.

      Walters voted to repeal the federal estate tax.


2017 Tax Scam: Tax Cuts And Jobs Act

Walters Voted For Final Passage Of The Republican Tax Scam Bill

Walters Voted For Final Passage Of The Republican Tax Scam Bill

Walters Voted For Adopting The Conference Report Of The Tax Cuts And Jobs Act. In December 2017,
Walters voted for “adoption of the conference report on the bill that would revise the federal income tax system by
lowering the corporate tax rate from 35 percent to 21 percent; lowering individual tax rates through 2025; limiting
state and local deductions to $10,000 through 2025; decreasing the limit on deductible mortgage debt through 2025;
and creating a new system of taxing U.S. corporations with foreign subsidiaries. Specifically, it would repeal
personal exemptions and would roughly double the standard deduction through 2025. It would raise the child tax
credit to $2,000 through 2025, would repeal the alternative minimum tax for corporations and provide for broader
exemptions to the tax for individuals through 2025. It would double individual exemptions to the estate tax and gift
tax through 2025, and would establish a new top tax rate for "pass-through" business income through 2025.” The
conference report was adopted 227-203. [HR 1, Vote #692, 12/19/17; CQ Floor Votes, 12/19/17]

Walters Voted For Final Passage Of The Tax Cuts And Jobs Act By Concurring With A Senate Amendment.
In December 2017, Walters voted for “Brady, R-Texas, motion to concur in the Senate amendment to the tax
overhaul that would revise the federal income tax system by: lowering the corporate tax rate from 35 percent to 21
percent; lowering individual tax rates through 2025; limiting state and local deductions to $10,000 through 2025;
decreasing the limit on deductible mortgage debt through 2025; and creating a new system of taxing U.S.
corporations with foreign subsidiaries. Specifically, it would repeal personal exemptions and would roughly double
the standard deduction through 2025. It would raise the child tax credit to $2,000 through 2025, would repeal the
alternative minimum tax for corporations and provide for broader exemptions to the tax for individuals through
2025. It would double individual exemptions to the estate tax and gift tax through 2025, and would establish a new
top tax rate for "pass-through" business income through 2025. It would effectively eliminate the penalty for not
purchasing health insurance under the 2010 health care overhaul law in 2019. It would also open portions of the
Arctic National Wildlife Refuge to oil and gas drilling.” The motion was passed 224-201. [HR 1, Vote #699,
12/20/17; CQ Floor Votes, 12/20/17]

    House Was Forced To Vote For A Second Time On The Final Bill After Small Changes Were Made To
    Comply With Senate Budget Rules. “The House, forced to vote a second time on the $1.5 trillion tax bill,

                                                         245
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 246 of 665


    moved swiftly to pass the final version on Wednesday, clearing the way for President Trump to sign into law
    the most sweeping tax overhaul in decades. House lawmakers approved the tax bill 224 to 201 on Wednesday,
    after being forced to vote on the bill again after last-minute revisions were made to it in the Senate, which
    passed the measure 51 to 48 early Wednesday morning. The final House vote was essentially a formality, as the
    changes, which were made to comply with Senate budget rules, did not significantly alter the overall bill.”
    [New York Times, 12/20/17]

Walters Celebrated The Passing Of The Tax Bill

LA Times: Walters Said Changes To Deductions And “Subtle Tweaks” To Income Ranges Were Enough To
Gain Her Support For The Tax Bill. “Walters spent weeks pressing House leaders to change the bill to lower the
burden on her constituents before deciding to support it. She said she believes that changes to the deductions and
subtle tweaks to the income ranges would mean a tax cut for her constituents.” [Los Angeles Times, 12/20/17]

Walters Said Final Version Of Tax Bill Would “Allow Hard-Working Americans To Keep More Of Their
Paychecks, Create Jobs, And Increase Wages.” “Today, the House passed a historic tax reform package that will
allow hard-working Americans to keep more of their paychecks, create jobs, and increase wages. According to non-
partisan estimates, the tax reform bill will provide benefits to individuals at all income levels and will generate
significant economic growth. The bill nearly doubles the standard deduction, meaning the first $12,000 of an
individual's income, or $24,000 of a joint household's, is now tax-free.” [Rep. Mimi Walters, press release,
12/19/17]

Mortgage And Real Estate Tax Deductions In CA-45

The Republican Tax Bill Included Provisions To Lower The Cap On Deductible Mortgage Debt To $500,000
Upon First House Passage And $750,000 In Its Final Form

December 2017: Walters Supported A Mortgage Interest Deduction Cap On Properties Worth Up To
$750,000. “The Wall Street Journal reported CA45 Rep. Mimi Walters (R) is being criticized over the GOP's tax-
reform bill. Residents in her district are upset that the bill could increase their taxes due to limits on deductions, but
Walters says she has "been making my feelings known what I think is important in a final bill." Walters added that
she wants to see compromise on the cut in mortgage interest deduction in the House plan to a mid-point of around
$750,000.” [Bulletin News, 12/11/17]

According To The United States Census Bureau, The Median Home Value In CA-45 Was $685,800 And
More Than 127,000 Homes Had Mortgages In 2016. [U.S. Census Bureau, My Congressional District, accessed
2/2/18]

According To The National Association Of Realtors, In 2015 77.4% Taxpayers In CA-45 Used The Real
Estate Tax Deduction, Worth $6,515 On Average. [National Association of Realtors, accessed 2/1/18]

According to the National Association Of Realtors, 68.2% Taxpayers In Walters’ District Used The
Mortgage Interest Deduction, Worth $14,085 On Average. [National Association of Realtors, accessed 2/1/18]

The Average Taxpayer Who Took Both SALT And Real Estate Tax Deductions Would See $14,714 In
Reduced Savings, Using 2015 IRS Data. [National Association of Realtors, accessed 2/1/18; Government Finance
Officers Association, accessed 2/8/18]

Note: The average combined SALT and real estate deduction was calculated by adding the average deduction in
the subset of taxpayers who took each deduction individually. Some taxpayers may have only taken one deduction,
and the subset of taxpayers who took both SALT and real estate tax deductions may have a different average
combined deduction.


                                                           246
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 247 of 665


Final Tax Cuts And Jobs Act Was Still Bad For Californian Homeowners And Taxpayers

Home Values In California Threatened By GOP Tax Scam, Could Cause Decreases Of 8 To 12 Percent. “As
Republicans worked Monday to reconcile conflicting versions of their tax plans, a prominent group of realtors is
warning that both the Senate and House proposals will slash home prices and values in California and beyond. The
proposed cuts to real estate-focused tax deductions could cause prices in the Golden State to drop between 8 and 12
percent, leading to a loss in home value of between $37,710 and $56,550 for the typical home owner, according to
the National Association of Realtors, which continued to oppose the bills as Republicans moved closer to a final
plan over the weekend.” [East Bay Times, 12/04/17]

LA Times: “California Taxpayers Would Be Hit Disproportionately Hard Under The Republican Tax Plan
Because Of Changes To Two Popular Tax Breaks.” “California taxpayers would be hit disproportionately hard
under the Republican tax plan because of changes to two popular tax breaks. That's one reason GOP lawmakers in
the state's House delegation were under so much scrutiny when most of them voted to pass the House version in
November. Several members said they agreed to move the bill forward with the promise of a fix later.” [Los
Angeles Times, 11/30/17]

U.S. Rep. Darrell Issa, Of California, Downplayed Changes To The Tax Bill In Conference Committee And
Said He Would Vote Against The Bill Again Because It Did Not Go Far Enough To Help California

Issa Said The Changes To The Tax Bill In Conference Committee Were “Miniscule,” And That He Would
Not Go Far Enough. “However, Rep. Darrell Issa, R-Vista., who represents a high-tax North County coastal area,
voted no on the House tax bill and dismissed the changes McCarthy is seeking as ‘minuscule.’ He said the ability to
deduct $10,000 in state taxes from their federal tax bill would not go far enough to help his constituents. ‘If two
people go to college, do what's right, and they're at the height of their career and they're making $150,000 apiece -
which, by the way, would include school administrators, it's not that hard in California to be making that - at the
pinnacle point of their career, they're being completely disenfranchised by the existing bill or by the one that we
just mentioned where they would have this $10,000,’ Issa said.” [Washington Post, 12/5/17]

Issa Said He Did Not Believe California Republicans Who Supported The Tax Bill Would See Benefits For
Their Constituents. “Issa said he was open to compromise but said he didn't foresee the bill being able to move far
enough in his direction. He predicted that some of his California GOP colleagues who voted yes on the bill in the
expectation of future changes would end up without much to show for it. ‘Once you vote yes to move it along,
you're stuck with you already voted yes. ... And so there are only three of us that voted no, and there are only three
of us that can vote no again,’ Issa said, referring to the no votes by California Republicans.” [Washington Post,
12/5/17]

Tax Cuts And Jobs Act Failed To Live Up To Republican Promises

HEADLINE: “New Tax Code Will Still Be Complicated Despite GOP Promise To Simplify.” [CNN Money,
12/18/17]

CNN Money: Final Tax Bill “Adds Plenty Of Complications, Particularly For Small Businesses.” “But the
plan Republicans and Trump came up with almost certainly won't put tax preparers out of business. The final tax
bill, released on Friday, does indeed deliver some simplification, but not as much as promised. And it adds plenty
of complications, particularly for small businesses.” [CNN Money, 12/18/17]

Time: Republicans Failed To Follow Through On The “Central Promises” Of Their Tax Bill – To Allow
People To File On A Postcard And To Benefit Working And Middle Class Americans. “As they pushed their
sweeping tax bill through Congress, Republicans made two central promises. First, that the bill would simplify the
U.S. tax code, allowing citizens to file their taxes ‘on the back of a postcard.’ And second, that the overhaul would
primarily benefit working Americans and the middle class. The first claim proved false. And economic experts are


                                                         247
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 248 of 665


skeptical about the second, arguing that the bill aids businesses at the expense of middle-class taxpayers.” [Time,
12/19/17]

Tax Cuts And Jobs Act Benefitted The Wealthy, Corporations, And Special Interests…

New York Times: Tax Bill “Creates As Many New Preferences For Special Interests As It Gets Rid Of”
After Republican Ambitions “Fell To The Powerful Forces Of Lobbying And The Status Quo.” “The
Republican tax bill does not pass the postcard test. It leaves nearly every large tax break in place. It creates as many
new preferences for special interests as it gets rid of. It will keep corporate accountants busy for years to come. And
no taxpayer will ever see the postcard-size tax return that President Trump laid a kiss on in November as
Republican leaders launched their tax overhaul effort. This was not the grand simplification of the code that
Republicans promised when they set out to eliminate tax breaks and cut the number of tax brackets as they lowered
rates. As their bill tore through Congress, their ambitions fell to the powerful forces of lobbying and the status
quo.” [New York Times, 12/16/17]

Washington Post: Final Tax Bill Included A “Significant Tax Break For The Very Wealthy” And “A
Massive Tax Cut For Corporations.” “A new tax cut for the rich: The final plan lowers the top tax rate for top
earners. Under current law, the highest rate is 39.6 percent for married couples earning over $470,700. The GOP
bill would drop that to 37 percent and raise the threshold at which that top rate kicks in, to $500,000 for individuals
and $600,000 for married couples. This amounts to a significant tax break for the very wealthy, a departure from
repeated claims by Trump and his top officials that the bill would not benefit the rich. […] A massive tax cut for
corporations “A massive tax cut for corporations: Starting on Jan. 1, 2018, big businesses' tax rate would fall from
35 percent to just 21 percent, the largest one-time rate cut in U.S. history for the nation's largest companies.”
[Washington Post, 12/15/17]

…While Millions Of Americans Would Pay More In Taxes

Politifact: GOP Tax Bill Would Raise Taxes For The Middle Class After Individual Tax Cut Provisions
Expired In 2025. “Gillibrand said the Republican ‘tax [plan] raises middle-class taxes.’ That's not true during the
first years of the new tax provisions. If not for the sunset for the tax changes for individuals, we likely would have
rated Gillibrand's statement False or perhaps Mostly False. Middle-income taxpayers will either benefit or see no
change in their tax liability through 2025. But her claim could hold up after the bill's individual provisions expire
that year. There's no guarantee a future Congress will extend those parts of the bill.” [Politifact, 12/22/17]

    Tax Policy Center: In 2018, 5 Percent Of Taxpayers Would Pay More In Taxes Under The GOP Tax
    Bill, But Would Increase To 53 Percent Of Taxpayers In 2027. “Some taxpayers would pay more in taxes
    under the proposal in 2018 and 2025 than under current law: about 5 percent of taxpayers in 2018 and 9 percent
    in 2025. In 2027, however, taxes would increase for 53 percent of taxpayers compared with current law.” [Tax
    Policy Center, 12/18/17]

RESOURCE: The Final Trump-GOP Tax Plan: National and 50-State Estimates for 2019 & 2027 [ITEP,
12/16/17]

Tax Cuts And Jobs Act Would Increase Incentives To Move Jobs Overseas

Tax Experts Said The Tax Cuts And Jobs Act Increased Incentives For Companies To Move Jobs Overseas.
“What happened to the workers in Clinton, tax experts say, will probably happen to more Americans if the
Republican tax overhaul becomes law. The legislation fails to eliminate long-standing incentives for companies to
move overseas and, in some cases, may even increase them, they say. ‘This bill is potentially more dangerous than
our current system,’ said Stephen Shay, a senior lecturer at Harvard Law School and former Treasury Department
international tax expert in the Obama administration. ‘It creates a real incentive to shift real activity offshore.’”
[Washington Post, 12/15/17]


                                                          248
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 249 of 665


Tax Cuts And Jobs Act Would Lead To More Expensive Health Insurance; 13 Million More Uninsured –
Including 1.7 Million Californians

Final Tax Bill Eliminated Central Affordable Care Act Provision, Leading To 13 Million Fewer Americans
With Insurance. “The individual mandate is part of the Affordable Care Act, and removing it was a top priority for
Trump and congressional Republicans. The Congressional Budget Office projects the change will increase
insurance premiums and lead to 13 million fewer Americans with insurance in a decade, while also cutting
government spending by more than $300 billion over that period.” [Washington Post, 12/15/17]

GOP Tax Bill Would Cause Health Insurance Premiums To Rise, And Could Lead Insurers To Drop Out Of
Regional Markets. “The final GOP plan will repeal the Affordable Care Act’s individual insurance mandate,
which would allow young and healthy people to leave the insurance pool, forcing insurers to compensate by raising
prices due to the higher costs of insuring only less-healthy people. Not only would premiums likely rise, but many
insurers could drop out of regional markets.” [Newsweek, 12/18/17]

    HEADLINE: Republican Tax Plan Will Make Health Insurance More Expensive [Newsweek, 12/18/17]

HEADLINE: “1.7 Million Fewer Californians Would Have Insurance If Health Mandate Is Repealed, UC
Berkeley Labor Center Estimates.” “Up to 1.7 million people in California would no longer have health
insurance by 2027 if the requirement under the Affordable Care Act to buy insurance or pay a tax penalty is
repealed, according to estimates released Wednesday by the UC Berkeley Labor Center. The latest version of the
Senate GOP tax proposal, released late Tuesday by Senate Finance Committee Chairman Orrin Hatch, would end
the requirement, known as the individual mandate, starting in 2019. The Labor Center estimates found that 780,000
fewer Californians would enroll in Medi-Cal in 2027, 730,000 fewer people would enroll in health plans in the
individual market, and 230,000 fewer people would be insured through their employers, than if the mandate were
not repealed.” [San Francisco Chronicle, 11/15/17]

Tax Cuts And Jobs Act Increased The Federal Debt – Increasing Pressure To Cut Program Like Medicare

Center For A Responsible Federal Budget Found True Cost of Tax Bill Would Be $2 Trillion Or More, After
Budget Gimmicks Were Accounted For. “Adding these gimmicks to the cost of the bill would increase the total
cost to $2.0 trillion to $2.2 trillion. Though the dynamic effect of making the bill permanent is unknown, we
estimate a permanent bill would produce roughly $450 billion of feedback,* leading to a dynamic cost of roughly
$1.6 trillion to $1.7 trillion. With interest, these costs would rise to $2.4 trillion to $2.5 trillion, or $1.9 trillion to $2
trillion with dynamic effects included, over a decade.” [CRFB, 12/18/17]

AP: “A Wide Range Of Economists And Nonpartisan Analysts Have Warned That The Bill Will Likely
Escalate Federal Debt, Intensify Pressure To Cut Spending On Social Programs And Further Widen
America's Troubling Income Inequality.” “The tax overhaul of 2017 amounts to a high-stakes gamble by
Republicans in Congress: That slashing taxes for corporations and wealthy individuals will accelerate growth and
assure greater prosperity for Americans for years to come. The risks are considerable. A wide range of economists
and nonpartisan analysts have warned that the bill will likely escalate federal debt, intensify pressure to cut
spending on social programs and further widen America's troubling income inequality.” [Associated Press,
12/17/17]

    After Passing A Tax Bill That Added Trillions To The Deficit, Speaker Ryan Said Medicare And
    Medicaid Would Need To Be “Reformed” In Order To Decrease The Deficit. “With his dream of tax
    reform now realized, Ryan is hoping to make progress on two other issues he’s targeted during his two-decade
    career in Washington: entitlement and welfare reform. ‘We’re going to have to get back next year at entitlement
    reform, which is how you tackle the debt and the deficit,’ Ryan, a former Budget Committee chairman, said in
    a recent interview this month on the Ross Kaminsky radio talk show. Medicare and Medicaid are the ‘big
    drivers of debt,’ Ryan said, suggesting Republicans could once again use the budget reconciliation process to
    avoid a Democratic filibuster. Medicare is the ‘biggest entitlement that’s got to have reform,’ Ryan added.”
    [The Hill, 12/27/17]
                                                             249
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 250 of 665



Walters Voted For Moving The Tax Cuts And Jobs Act To Conference

Walters Voted For Moving The Tax Cuts And Jobs Act To Conference Committee. In December 2017,
Walters voted for “Brady, R-Texas, motion that the House disagree with the Senate amendment and request a
conference with the Senate on the bill that would revise the federal income tax system by lowering individual and
corporate tax rates, repealing various deductions through 2025.” The motion to go to conference passed 222-192.
[HR 1, Vote #653, 12/4/17; CQ Floor Votes, 12/4/17]

Walters Voted Against Instructing Conferees On The Tax Cuts And Jobs Act To Oppose Repeal Of The
Individual Mandate And To Recede From The House Bill’s Provisions To Eliminate The SALT Deduction.
In December 2017, Walters voted against “Neal, D-Mass., motion to instruct conferees to disagree with the Senate
amendment that would repeal the individual health insurance mandate, and to recede from the section House bill
that would eliminate the deduction for state and local income taxes through 2025.” The motion to instruct conferees
failed 186-233. [HR 1, Vote #654, 12/4/17; CQ Floor Votes, 12/4/17]

Walters Voted Against Sending The Tax Bill Back To Conference And Instructing Conferees To Oppose
Repeal Of The Individual Mandate And To Disagree With Provisions Related To The SALT Deduction. In
December 2017, Walters voted against “Neal, D-Mass., motion to recommit the bill to the Committee of
Conference with instructions to the managers on the part of the House that they disagree with provisions related to
state and local tax deductions, and related to the bill's language that would effectively repeal the individual health
care mandate established by the 2010 health care overhaul.” The motion to recommit the conference report failed
191-236. [HR 1, Vote #691, 12/19/17; CQ Floor Votes, 12/19/17]

Walters Claimed She Was Working Address Constituents Concerns On SALT During Conference

Walters Acknowledged SALT Limits Had Sparked Concerns For Her Consituents. “Mrs. Walters
acknowledged the tax bill’s limits to the SALT deduction sparked some worries and said she was pushing for
changes to give constituents more flexibility.” [Wall Street Journal, 12/09/17]

Walters Talked Up Her Efforts To Improve Tax Bill: “I’ve Made My Feelings Known To Everybody Who Is
At The Table And I Consistently Make Sure My Feelings Are Known And Hopefully We'll Have A Positive
Result.” “Rep. Mimi Walters, who represents an Irvine district where 47% of taxpayers claim the state and local
tax deduction, said she is feeling confident that the team negotiating a compromise, known as the conference
committee, will reach an agreement she can live with. ‘We are just now going into conference, I'm not sure what
the actual final bill is going to look like. I've made my feelings known to everybody who is at the table and I
consistently make sure my feelings are known and hopefully we'll have a positive result,’ said Walters, who voted
for the House tax bill. ‘Keep watching. It will change second by second.’” [Los Angeles Times, 12/07/17]

Walters Said She Would “Make Sure” That “Everybody Is Going To Have A Tax Deduction.” “Rep. Mimi
Walters (R-Irvine), who was among those who voted for the bill in hopes of improvements in a deal with the
Senate, said details of what that tweak will look like are still being negotiated. ‘We’re running numbers right now
just to make sure we can have enough of a fix where we know that everybody is going to have a tax deduction. Not
sure what that number looks like right now,’ Walters said.” [Los Angeles Times, 11/30/17]

Walters Said She Was Working To Get Californians More Tax Deductions To Make Up For SALT. “Rep.
Mimi Walters (R-Irvine), who was among those who voted for the bill in hopes of improvements in a deal with the
Senate, said details of what that tweak will look like are still being negotiated. ‘We’re running numbers right now
just to make sure we can have enough of a fix where we know that everybody is going to have a tax deduction. Not
sure what that number looks like right now,’ Walters said. One idea under consideration is to let taxpayers claim
either a state and local income tax deduction or a property tax deduction up to $10,000, or perhaps a combination of
both. ‘The biggest concern, the biggest fix, for me is the [state and local tax] deduction and what we do about it.
I’m confident we’re going to get a fix,’ Walters said.” [Los Angeles Times, 11/29/17]

                                                          250
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 251 of 665


… But Walters Also Insisted That The Tax Scam Bill Was Politically Positive For The GOP, Despite Her
Constituents’ Issues With The Salt Deduction

Walters Said The Tax Bill Would Prove “A Political Plus” Despite Concerns From Her Constituents About
SALT Deduction. “Rep. Mimi Walters, R-Irvine, represents a high-tax district but voted in favor of the tax bill.
She's now seeking assurances that the state and local property tax issue will be resolved, and said that if the $10,000
deduction can be applied to state taxes, or split between state and local taxes, that's enough to get her to vote yes.
Walters acknowledged that her constituents have been concerned about the legislation, particularly the state tax and
local taxation issue. ‘Tax reform is a complicated issue and it's taking a lot of education,’ Walters said. But she
insisted that the bill would ultimately prove a political plus for the GOP despite poor polling numbers.”
[Washington Post, 12/5/17]

HEADLINE: “Next Step In GOP Tax Bill Unlikely To Deliver Help To California” [San Francisco Chronicle,
12/02/17]

Walters Voted For House Passage Of The Republican Tax Scam Bill

Walters Voted For House Passage Of The Republican Tax Scam Bill

Walters Voted For Passage Of The House Version Of The Tax Cuts And Jobs Act. In November 2017,
Walters voted for “passage of the bill that would revise the federal income tax system by: lowering individual and
corporate tax rates; consolidating the current seven tax income rates into four rates; eliminating the deduction for
state and local income taxes; limiting certain deductions for property taxes and home mortgages; and creating a new
system of taxing U.S. corporations with foreign subsidiaries. Specifically, it would eliminate personal exemptions
and would nearly double the standard deduction. It would raise the child tax credit through 2022, repeal the
alternative minimum tax, repeal the estate tax in 2025 and reduce the gift tax rate in 2025. It would establish a new
top tax rate for pass-through business income and would modify tax credits related to energy production.” The bill
passed 227-205. [HR 1, Vote #637, 11/16/17; CQ Floor Votes, 11/16/17]

Walters Voted For Considering The Tax Cuts And Jobs Act. In November 2017, Walters voted for: “Adoption
of the rule (H Res 619) that would provide for House floor consideration of the bill (HR 1) that would revise the
federal income tax system by: lowering individual and corporate tax rates; consolidating the current seven tax
income rates into four rates; eliminating the deduction for state and local income taxes; limiting certain deductions
for property taxes and home mortgages; and creating a new system of taxing U.S. corporations with foreign
subsidiaries.” The rule was adopted 235-191. [HRes 619, Vote #633, 11/15/17; CQ, 11/15/17]

Walters Voted For Blocking An Amendment To Prohibit Repeal Of The State And Local Tax Deduction

Walters Voted For Blocking An Amendment To Prohibit Repeal Of The State And Local Tax Deduction. In
November 2017, Walters voted for: “Sessions, R-Texas, motion to order the previous question (thus ending debate
and the possibility of amendment).” In a speech on the House floor, Rep. Alcee Hastings (D-FL) said, “‘if we
defeat the previous question, I am going to offer an amendment that will prohibit any legislation from limiting or
repealing the State and local tax deduction, which prevents millions of families from being taxed twice on the same
income.’” A vote for the amendment is a vote to block protecting the state and local tax deduction. The motion was
agreed to 234-193. [HRes 619, Vote #632, 11/15/17; CQ, 11/15/17, Congressional Record, 11/15/17]

Walters Supported The Tax Scam Bill, Saying It Would Benefit Low-Income And Middle Class Families

Walters Talked Up GOP Tax Reform, Said Tax Rates Would Fall And Middle Class Would Benefit. “Rep.
Mimi Walters (R-California) released the following statement regarding today’s release the Tax Cuts and Jobs Act.
Said Rep. Walters, ‘Today, House Republicans took a major step toward ending the tax code status quo and
delivering on the promises we made to the American people. The Tax Cuts and Jobs Act will provide much needed
tax relief for hard-working taxpayers across the country squeezed by a federal tax code that is outdated, complex
                                                         251
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 252 of 665


and unfair. Under our plan, tax rates will fall, the standard federal deduction will double, and middle class workers
will benefit. This means Americans will get to keep more of their hard-earned paychecks. The Tax Cuts and Jobs
Act will also make the United States into one of the most business friendly environments in the world. These long
overdue changes will put the government back on the side of job creators and those working to create prosperity for
us all.’” [Rep. Walters press release, 11/02/17]

Walters Said The Tax Scam Would Be A Pay Raise On Low-Income Families, Provide Tax Cuts For Middle
Class Workers, Allow People To File Their Returns On A Postcard, And Be Simpler. “The result is an
eliminated tax burden for Americans in the lowest tax bracket, and tax cuts for middle class workers.
[…]Simplification also means cutting the fat and loopholes out of the tax code. […] Taxes will be able to be filed
on a small postcard-sized form and in a fraction of the time, meaning less time with your calculator and more time
with friends and family.” [Mimi Walters Op-Ed, OC Register, 10/21/17]

Rep. Mimi Walters: GOP Tax Reform Plan Will Be “Simple And Fair,” And Boost The Economy. “Today,
Congresswoman Mimi Walters (California-45) released the following statement regarding the unified Republican
plan for tax reform, announced today. ‘The tax code is stuck in a bygone era. The 1980s tax rules we currently live
by were created for a 1980s economy. Hard-working Americans find the 70,000 pages of the tax code nearly
impossible to navigate and often need tax professionals to help submit their tax return. It is too complicated, too
burdensome, and too costly. Today, Republicans proposed a tax reform framework that is simple and fair. It will
deliver a much needed pay raise for middle-class Americans, encourage job-creation, and also be simple enough for
tax returns to be filed on a single postcard-sized form. Orange County job creators and small businesses will see
their lowest tax rate since the 1930s, increasing economic opportunity and standards of living for everyone in our
community. It is time for the tax code to join the 21st Century and restore a dynamic American economy. I am
confident this framework will help deliver the tax code Americans deserve.” [Rep. Mimi Walters, press release,
9/27/17]

After The House Vote, Walters Said She Had Relayed Her Concerns With Speaker Paul Ryan, But Voted
For The Bill Anyways Because She Believed It Was A Middle-Class Tax Cut. “Walters said she had spoken to
House Speaker Paul Ryan, R-Wis., of her concerns about the bill doing away with the state and local income tax
deduction, but ultimately decided she'd vote ‘yes.’ ‘We come from a very high-taxed state. We're a very liberal
state in California, our government is, and we have a have a very high cost of living because of the liberal policies,
and I have always said as long as middle-income Americans have more money in their pocket I will be supporting
the tax package,’ Walter said.” [CNN, 11/16/17]

        Walters Said That The Republican Tax Bill Would Cut Taxes For The Middle Class By Doubling
        The Standard Deduction. “All 14 of the states Republican House members voted for an earlier budget bill
        laying the groundwork for the tax plan. But as of Thursday afternoon, only a handful of the delegation who
        could cast the decisive votes on the plan had publicly commented on it. Rep. Mimi Walters, R-Irvine, said
        the plan would mean tax rates will fall, the standard federal deduction will double, and middle-class
        workers will benefit.” [Mercury News, 11/6/17]

After The Bill Passed The House, Walters Said Republicans Were Working “More Closely Together.” “It's
anticipated that many of the Republicans who will vote no Thursday will do so over concerns that the bill hurts
individuals in expensive areas like California, New Jersey and New York. But even in those cases, some members
say they were able to get feedback from leadership that assuaged their concerns. California Republican Rep. Mimi
Walters told CNN, ‘I think we learned lessons with the health care bill and we learned that we needed to work more
closely together, and that's what you are seeing right now.’” [CNN, 11/16/17]

Walters Said She Supported The Tax Bill Because She Believed The Federal Tax Code Was “Outdated,
Complex and Unfair.” “Walters and Rep. Ken Calvert, R-Corona, have expressed support for the bill. ‘The Tax
Cuts and Jobs Act will provide much-needed tax relief for hardworking taxpayers across the country squeezed by a
federal tax code that is outdated, complex and unfair,’ Walters said in an email. In a telephone interview, Calvert
said he supports the framework of the current bill, which will be marked up as it goes through the process.”
[Riverside Press Enterprise, 11/6/17]

                                                         252
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 253 of 665



Walters Said She Would Fight To Limit Damages Of SALT On Her Constituency, Said “Our Delegation
Wants Tax Reform” And Would Vote Based On How It Would Affect Middle Class. “In an interview
Thursday afternoon, Rep. Mimi Walters, R-Irvine, stressed that the tax plan was still a work in process, and said
Republican leadership was negotiating on the SALT issue. A final bill — expected Nov. 1 — could include some
sort of compromise, such as limiting the SALT deduction instead of eliminating it altogether. ‘Our delegation wants
tax reform, and this is the first step to tax reform,’ she said. ‘There’s nothing that’s been set in stone.’ Walters said
she would base her vote on the final tax plan by looking at the overall effect on her constituents and whether
‘middle-class Americans will have more money in their pocket.’ Most of the rest of the GOP delegation declined to
comment on their vote or did not respond to interview requests.” [Mercury News, 10/26/17]

U.S. Rep Darrell Issa Opposed The Original House Version Of The Tax Cuts And Jobs Act

Issa On The Tax Bill: “We Can Do Better Than This.” “Issa is the only California Republican member of
Congress, as of writing this, to oppose the tax proposal. Others feel a strong loyalty to one of the measure's
strongest advocates, House Majority Leader Kevin McCarthy of Bakersfield. There are 14 GOP members in all.
Democrats dominate the California delegation with 39. ‘We can do better than this’ proposal, says Issa, who won
reelection by only half a percentage point in 2016. He's considered the most vulnerable among the threatened
House members.” [Los Angeles Times, 11/13/17]

November 2017: According To The San Francisco Chronicle, U.S. Rep Darrell Issa Was The First California
Republican To Voice Opposition To The Tax Bill Up To That Point. “Both the GOP-led House and Senate have
proposed tax bills, neither of which has come up for a final vote. So far, Rep. Darrell Issa, R-Vista San Diego
County, in the only California Republican to say he opposes the tax plans.” [San Francisco Chronicle, 11/10/17]

House Version Of Republican Tax Scam Was Bad For California’s 45th District

According To The Institute On Tax And Economic Policy, Taxes Would Go Up For Californians.
“Californians would face the largest net tax increase, at $12.1 billion in 2027 alone.” [Institute On Tax And
Economic Policy, 11/14/17]

HEADLINE: “House Tax Plan Offers an Exceptionally Bad Deal for California, New York, New Jersey, and
Maryland” [ITEP, 11/14/17]

HEADLINE: “East Coast Republicans pushed back against Trump's tax plan. Why didn't California's
GOP?” [Los Angeles Times, 11/07/17]

Walters’ Constituents Some Of The Biggest Beneficiaries Of SALT In California. “Mimi Walters, a second-
term congresswoman from Irvine, was another in that bind. Her district, extending roughly from Anaheim Hills
south to Mission Viejo, is one of the most affluent in California, and taxpayers there are some of the biggest
beneficiaries of the state and local tax deductions, as well as the write-off for mortgage interest.” [Los Angeles
Times, 11/17/17]

Walters’ District Has Highest Rate Of SALT Deductions Out Of All California’s Congressional Republicans.
[Sacramento Bee, 11/14/17]

The House Version Of The Tax Cuts And Jobs Act Eliminated The State And Local Tax Deductions,
Hurting Californians

Republican Tax Bill Would Eliminate Deduction For Personal Losses From Wildfires, Earthquakes And
Other Natural Disasters, But Keep The Break For Victims Of The Recent Severe Hurricanes. “The House
Republican tax bill would eliminate the deduction for personal losses from wildfires, earthquakes and other natural
disasters, but keep the break for victims of the recent severe hurricanes. If the bill becomes law, the deduction

                                                          253
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 254 of 665


would disappear next year, but would be available for victims of the massive wildfires that struck Northern
California last month — as long as they can figure out their uninsured losses and include them on their 2017 tax
return. The legislation specifically repeals the deduction for personal casualty losses. The Internal Revenue Service
describes casualty losses as including those from ‘natural disasters like hurricanes, tornadoes, floods and
earthquakes. It can also include losses from fires, accidents, thefts or vandalism.’” [Los Angeles Times, 11/7/17]

Corporations Can Still Deduct Stat And Local Taxes, While Californians Can’t. “Even the way that deduction
is applied is unfair, Pelosi added. ‘If you’re an individual taxpayer, you can’t deduct state and local taxes,’ she said.
‘But if you’re a corporation, you still can.’” [SF Chronicle, 11/10/17]

SALT Could Push People Out Of California. “But Democrats also fear that eliminating SALT deductibility
would entice high-income taxpayers to change their official domiciles to low-tax states such as Texas, Florida and
Nevada, thereby slashing state revenues. That would hit California especially hard because a relative handful of
wealthy Californians provides more than a third of the state’s general fund revenue.” [Fresno Bee, 11/06/17]

2015: 6 Million CA Taxpayers Claimed SALT Deduction. “According to IRS data, more than 6 million
California taxpayers claimed the deduction, worth $112.5 billion, in 2015. That’s more than any other state,
according to the Tax Foundation, a right-of-center tax policy research organization.” [Sacramento Bee, 10/27/17]

California Budget And Policy Center: Eliminating SALT Deduction “Would Result In Double Taxation
That Would Raise Taxes On Millions Of Californians.” “Reducing or Eliminating the SALT Deduction Would
Result in Double Taxation That Would Raise the Taxes of Millions of Californians[.] The SALT deduction is built
into the federal tax code out of recognition that any state and local taxes paid reduce the income households have
available for paying federal taxes. In other words, the SALT deduction recognizes that taxing income that is already
paid to state and local governments amounts to an unfair level of taxation. Reducing or eliminating the SALT
deduction, then, would result in double taxation, thereby increasing the income taxes paid by millions of
households in the US, including more than 5 million households in California.” [CBPC, 11/15/17]

Cutting or Eliminating the SALT Deduction Would Make It Harder for State and Local Governments to
Fund Key Services. “By raising the tax bills of millions of households, GOP congressional leaders’ proposed
changes to the SALT deduction would make it more difficult for state and local governments to raise revenues to
fund vital public services and supports. […] A recent estimate indicates that California K-12 schools could lose
$4.6 billion per year, or more than $750 per student, if just the deduction of state and local income taxes were
eliminated and the local property tax deduction were maintained. This is especially troubling at a time when GOP
leaders are proposing cuts in federal support for education and other core services. In addition, the reduced capacity
for state and local governments to raise revenues would diminish their ability to fund infrastructure investments.
This is especially true for investments that are financed with municipal bonds that are based on state and local
revenue-raising capacity.” [CBPC, 11/15/17]

California Budget And Policy Center: “Reducing or Eliminating the SALT Deduction Would Increase
Californians’ Taxes to Both Pay for Tax Breaks for the Wealthy and Benefit Other States.” “In its current
form, the SALT deduction is projected to reduce federal revenues by approximately $1.3 trillion over the next
decade. Scaling back or eliminating the deduction, therefore, would increase federal revenues, but at the expense of
state and local taxpayers and, in turn, state and local governments. There are legitimate arguments to be made for
changing the SALT deduction in ways that achieve certain policy goals. For instance, because the deduction
increases with income level — with higher-income households receiving a greater benefit — one option would be
to cap the income-eligibility level for the SALT deduction, and then use the resulting revenues to expand credits
and deductions that predominantly benefit low- and middle-income families. Or, federal policymakers could scale
back the SALT deduction and use these revenues to support and incentivize targeted state and local government
investments, such as infrastructure.” [CBPC, 11/15/17]

HEADLINE: “Taxes Would Rise For Millions Of Californians Under Senate Republicans’ Plan” [San
Francisco Chronicle, 11/09/17]


                                                          254
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 255 of 665


Column: “Blasting California's Gas Tax While Working To Cut Federal Tax Breaks? That's Called
Hypocrisy.” “California Republicans seem to have conflicting tax philosophies. Or maybe they’re just outright
hypocritical. They’re trying to gain political mileage by squawking about Sacramento Democrats raising the state
gas tax to repair roads. But they’re not voicing a peep of protest about Washington Republicans attempting to take
away federal tax breaks used by millions of middle-class Californians. President Trump and the GOP are scooping
up money to lower taxes for big corporations. The federal tax hits would hurt many Californians a lot worse than
the modest state hike in gas taxes will.” [Los Angeles Times, George Skelton column, 11/06/17]

HEADLINE: “Republican Federal Tax Plan Would Hit California Hard” [Fresno Bee, 11/06/17]

HEADLINE: “The GOP Tax Plan Is Filled With Petty Cruelties Aimed At The Vulnerable And The Middle
Class. Here's A List” [Los Angeles Times, 11/03/17]

GOP Tax Reform Would Significantly Harm California. “The change in mortgage interest deductions, which
would only apply to home purchases and mortgages going forward, is likely to deliver a significant blow to
California homeowners. … The GOP plan also dramatically scales back the deduction for state and local taxes,
limiting it in the future only to property taxes and capping the deduction at $10,000. Americans no longer would be
able to deduct state and local income or sales taxes, which currently make up about two-thirds of the deduction.
Californians would be disproportionately hurt by the change. The state has the highest state income tax rate in the
nation but ranks in the bottom third by one measure for property taxes.” [Los Angeles Times, 11/02/17]

HEADLINE: “California’s High Taxes, Costly Housing Mean Trouble Under GOP Tax Plan.” [SF Chronicle,
11/02/17]

Sacramento Bee: The Tax Bill “Could Deal A Major Blow To California's Economy And Hurt Constituents
Of Republican Strongholds In The Central Valley And Orange County.” “Major policy proposals Trump and
congressional leaders have unveiled this year could deal a major blow to California's economy and hurt constituents
of Republican strongholds in the Central Valley and Orange County, where Democrats are focusing their campaign
efforts. Trump's plan to slash corporate and income taxes could hit Californians who benefit from major tax breaks
hard. The state and local tax deduction is on the chopping block under Trump's proposal.” [Sacramento Bee,
10/25/17]

Opinion: A Tax Plan That Hurts Blue States. [LA Times, Harold Meyerson Opinion, 10/3/17]

Walters Argued That Californians Who Would Be Negatively Affected By GOP Tax Reform Should Think
About The Overall Picture. “A third of Californian taxpayers could lose thousands of dollars from the repeal of
one deduction under a GOP proposal released Wednesday, setting up another political dilemma for California
Republicans facing tough reelection battles next year as Democrats work to win back the House of Representatives.
The potential repeal of the state and local tax (SALT) deduction, the federal deduction for state and local taxes,
would hit especially hard in wealthier areas, some of which are on the exact turf Democrats are trying to win over
in Southern California. … Rep. Mimi Walters of Irvine, represents a constituency with even more users of the
deduction. She said Republican leaders seemed willing to work on the details of a tax reform bill, but people should
keep an eye on the overall goal of putting more money in Americans’ pockets. ‘Nothing’s set in stone yet,’ she said.
‘What we need to look at is the overall picture.’” [Los Angeles Times, 9/28/17]

HEADLINE: “The GOP Tax Plan Could Hit Southern California Hard. Will The Republican House
Members Here Support It?” [Los Angeles Times, 9/28/17]

The House Tax Scam Bill Would Hurt California Homeowners By Limiting Real Estate Tax And Mortgage
Interest Deductions

According to the Government Finance Officers Association, in 2015, 37% Of Tax Units In CA-45 Used A
SALT Deduction, Worth $18,200 Per Household And $6,752 Per Taxpayer. [Government Financial Officers
Association, 7/6/17]
                                                        255
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 256 of 665



According To The Tax Foundation, The Mean SALT Deduction In Orange County Is $6,569, Making It The
Sixth Highest Of 58 California County. [Tax Foundation, 9/27/17]

HEADLINE: “Realtors Are Worried About Trump's Tax Plan. California Homeowners Should Be Too.” “If
President Trump and congressional Republicans have their way, homeownership in California will become less
attractive. And that really worries Realtors and builders. And, of course, it also should greatly disturb home
buyers.” [Los Angeles Times, 11/16/17]

HEADLINE: “Five Reasons That GOP Plans to Reduce or Eliminate the State and Local Tax (SALT)
Deduction Are a Bad Deal for Californians” [CBPC, 11/15/17]

2017: 63% Of Orange County Homes Sold Cost $600k Or More. “In Orange County, almost 63 percent of all
homes sold this year so far — houses, townhomes and condos — cost $600,000 or more, and 48 percent cost
$700,000 or more, figures from real estate data firm CoreLogic show.” [Press-Enterprise, 11/14/17]

HEADLINE: “9 Of 10 Of US's Least Affordable Housing [Large] Markets Are California Metros” [Builder
Online, 11/13/17]

HEADLINE: “GOP Budget Sabotages Affordable Housing Plans Amid Bay Area Crisis” [Editorial, Mercury
News, 11/09/17]

GOP Tax Plan Would Gut Affordable Housing, Which CA Republican Districts Have Benefitted From.
“California Treasurer John Chiang called on the state’s Republican congressional representatives Thursday to vote
against the GOP tax plan, which he said would decimate affordable housing in the state and increase homelessness.
Chiang said California – home to a fifth of the nation’s homeless population – stands to lose two programs which
have produced two-thirds of the affordable housing units built in the state. … The 14 California congressional
districts represented by Republicans have benefitted from $2 billion in affordable housing assistance that has
funded 101 projects and built more than 9,400 low-income housing units, according to data Chiang released
Thursday.” [Courthouse News, 11/09/17]

HEADLINE: “Republican Tax Plan Would Slam California Housing Market.” [Wall Street Journal, 11/08/17]

HEADLINE: “GOP Tax Plan Could Be 'Devastating' For Bay Area And First-Time Homebuyers,
Economist Says.” [Biz Journals, 11/08/17]

HEADLINE: “House Tax Plan Would Hurt Many California Homeowners, But State GOP Members Look
For The Bright Side” [Los Angeles Times, 11/03/17]

HEADLINE: “House Tax Bill Would Deliver Blow To California Homeowners.” [Los Angeles Times,
11/02/17]

The House Tax Scam Bill Would Hurt California Education Funding

Eliminating SALT Deduction Would Harm Education Funding In California. “Look for one area to be hardest
hit: education, by far the single largest expenditure in the California state budget. California Center for Budget and
Policy Center executive director Chris Hoene told POLITICO that ‘more than 90 percent of K-12 education
funding in California comes from state and local sources, with the remainder coming from the federal government,’
which means that ‘the ability of the state and of local governments to maintain their share of California's K-12
education funding likely depends on continued SALT deductibility.’” [CA Playbook, 11/17/17]

California Editorials Opposed The GOP Tax Bill

Mercury News: “GOP Tax Plan Is Cynical Wealth Redistribution” [Editorial, Mercury News, 12/05/17]
                                                         256
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 257 of 665



San Francisco Chronicle Editorial: House Tax Plan Doesn’t Cut It. “The hungry heart of the House tax bill
unveiled Thursday can be found in the title President Trump reportedly proposed: the ‘Cut Cut Cut Act.’ The
scrapping of deductions for state and local taxes, except for up to $10,000 in property taxes, would
disproportionately hurt high-tax states such as California and New York. So would the halving of the current $1
million cap on eligibility for the mortgage interest deduction: Only 5 percent of the nation’s mortgages are greater
than $500,000, and nearly half of them are in California.” [San Francisco Chronicle, Editorial, 11/02/17]

Editorial: “House Republicans Unveil The Wrong Tax Overhaul” [Los Angeles Times, Editorial, 11/03/17]

Walters Said She Received A Personal Commitment From Rep. Brady That Changes Would Be Made To
Final Version That Would Benefit Orange County

Walters Said She Got Assurances GOP Tax Reform Would Be Fixed In Senate Bill. “@RepMimiWalters tells
me she will vote yes on tax bill. Said she got assurances from leadership her concerns with the tax bill will be
addressed in the House/Senate tax compromise bill.” [Sarah Wire, Twitter, 11/15/17]

Walters Said She Voted For The Tax Bill Because She Was Assured The Compromise Bill Would Address
Lost Deductions. “Rep. Mimi Walters (R-Irvine) said she voted for the bill because she got assurances from House
leaders that the compromise version with the Senate will address the effect of the lost deductions. ‘I'm a lot more
confident with this bill because I think we've seen the process move forward with ... not a lot of drama, and both
houses have worked really hard and worked well together, and I don't believe that our bill is that far apart from the
Senate bill,’ she said.” [Los Angeles Times, 11/16/17]

Walters: “I Received A Personal Commitment From The Chairman Of The Ways And Means Committee
[…] That Changes Will Be Made To The Final Version Of Tax Reform Legislation To Benefit Orange
County Residents.” “Walters, who is on the House GOP leadership team and was an early backer of the tax reform
plan, said she voted for the measure Thursday with confidence that a final deal would be better for Californians.
‘Yesterday, on the floor of the House, I received a personal commitment from the chairman of the Ways and Means
Committee, Rep. Kevin Brady, R-Texas, that changes will be made to the final version of tax reform legislation to
benefit Orange County residents,’ Walters said.” [OC Register, 11/16/17]

California Republicans, Including Walters Did Not Stand Up For Their Constituents

Reuters: “California Republicans Face A Choice Of Voting For Legislation That Would Erase Tax
Deductions Prized By Many Of Their Constituents Or Going Against Their Leaders….” “California
Republicans face a choice of voting for legislation that would erase tax deductions prized by many of their
constituents or going against their leaders and sinking the party’s best chance for a legislative victory ahead of the
2018 elections. Unlike Republicans from New York and New Jersey, the GOP delegation from California has not
come out against the House tax reform proposal, en masse, despite its political downside back home. …
California’s 14 Republican members of the House must decide whether to go along with party leaders and vote for
a tax bill that eliminates the ability of their constituents to deduct state and local taxes on federal returns.” [Reuters,
11/14/17]

CA Republicans Voted For Tax Reform, Unlike Their East Coast Counterparts. “Unlike their East Coast GOP
counterparts who voted against moving forward with the tax plan until they could negotiate concessions,
California's Republicans voted with the majority to move ahead with the overhaul. That may be because House
Majority Leader Kevin McCarthy of Bakersfield has championed the bill while demanding party loyalty to ensure
that Republicans pass a major piece of legislation while controlling all branches of government.” [Patch, 11/11/17]

No California Republican Signed Bipartisan Letter Urging Trump Administration To Keep SALT
Deduction. “Eliminating the deduction could pose problems for Republicans in getting the tax plan through
Congress. In June, 69 House members, including several Republicans from New York and New Jersey, wrote to
Treasury Secretary Steven Mnuchin urging the Trump administration to keep the deduction. No California
                                                           257
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 258 of 665


Republicans signed the letter, but pressure could build on those lawmakers in high-cost parts of the state, such as
Orange County.” [Los Angeles Times, 9/27/17]

The House Tax Bill Hinged On Support Of California Republicans

California Republicans Provided The Margin By Which The First House Vote Passed. “California Republican
votes may prove essential to the final tax bill's chances, and some have signaled they are willing to vote against it.
[…] All but three of California's 14 GOP House members voted for the House version of the bill, which passed by
an 11-vote margin.” [Los Angeles Times, 12/8/17]

Opinion: California Republicans, Including Walters, Voted Yes On The Tax Bill To Support Trump. “So
why did other vulnerable Southern California Republicans, such as Ed Royce and Mimi Walters, vote for the bill?
Some of their constituents will be hit, as well. […] By voting with Trump, California Republicans are simply
acknowledging that he controls the party and their fates.” [Bloomberg View, Francis Wilkinson, 11/27/17]

CNN: If California Republicans “Bail, Then Republicans Have A Real Problem” With The Tax Bill. “It's the
California delegation everyone needs to keep their eyes on this week. […] Publicly, besides Rep. Darrell Issa, who
is already a "no," the state delegation has largely held its fire. If they can be held in the "yes" column, the bill
should have a clear path. If those lawmakers (think people like Reps. Ed Royce or Mimi Walters) bail, then
Republicans have a real problem.” [CNN, 11/13/17]

HEADLINE: “California Congressional Republicans Key to Tax Bill” [Fox & Hounds, 11/03/17]

Walters And Other California Republicans Felt Loyalty To Republican House Majority Leader Kevin McCarthy
During The Tax Fight

Republican Members Of California’s Congressional Delegation Felt Loyalty To Majority Leader And Fellow
Californian Kevin McCarthy. “Issa is the only California Republican member of Congress, as of writing this, to
oppose the tax proposal. Others feel a strong loyalty to one of the measure's strongest advocates, House Majority
Leader Kevin McCarthy of Bakersfield. There are 14 GOP members in all. Democrats dominate the California
delegation with 39. ‘We can do better than this’ proposal, says Issa, who won reelection by only half a percentage
point in 2016. He's considered the most vulnerable among the threatened House members.” [Los Angeles Times,
11/13/17]

California Republicans Have Been “More Supportive Of The House Bill” On Tax Reform. “In California,
another state likely to be hit especially hard by the tax proposals, Republicans have been more supportive of the
House bill, a dynamic that lawmakers attribute to the influence of Representative Kevin McCarthy, a California
Republican who is the House majority leader.” [New York Times, 11/05/17]

Republican Leadership And Allied Groups Pressured Walters And Other California Republicans, Who’s
Support Was Crucial, To Support The Bill

Outside Spending Groups Called On Walters And Other Congressional Republicans To Support The Bill

The American Action Network Spent $1.5 Million In Television And Online Ads Encouraging Congressional
Republicans Including Walters To Support The Tax Bill. “With pressure building through ads opposed to the
plan, a super PAC connected with House Speaker Paul Ryan launched ads Monday encouraging the lawmakers to
back the tax bill. The $1.5 million in television and online ads from American Action Network targets 23
Republicans in multiple high tax states, including five in California -- Jeff Denham of Hanford, David Valadao of
Turlock, Knight, Walters and Issa.” [Los Angeles Times, 11/14/17]

After The Tax Bill Passed, Former Sen. Barbara Boxer’s PAC Targeted Walters And Other California
Republicans With A Negative Ad

                                                         258
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 259 of 665


After The Tax Bill Passed, Former Sen. Barbara Boxer’s PAC Targeted Walters And Other California
Republicans With Negative Ads. “A new attack ad launched Wednesday targets California Republicans who
voted in favor of the GOP tax overhaul, seen as overwhelmingly unpopular among California voters. The
advertising campaign, funded by former California Sen. Barbara Boxer's political action committee, comes after 12
of California's 14 House Republicans voted Tuesday for the $1.5 trillion tax bill that slashes the corporate tax rate
to 21 percent and limits deductions for state and local taxes - a provision that hits high-tax blue states like
California and New York especially hard. It names Reps. Jeff Denham, R-Turlock, David Valadao, R-Hanford,
Steve Knight, R-Lancaster, Ed Royce, R-Fullerton and Mimi Walters, R-Laguna Niguel.” [Sacramento Bee,
12/20/17]

Outside Groups Urged Walters And California Republicans To Oppose The Tax Bill

The California Association of Realtors Bought Full Page Ads In Disctricts Including Walters’ Urging
Congressional Republicans To Oppose The Tax Bill. “‘If the goal of tax reform is to help middle-class
Americans keep more of their hard-earned money, this proposal fails miserably,’ the California Assn. of Realtors
proclaimed in a full-page ad run in several California newspapers this week. ‘How could any member of the
California Congressional Delegation think this plan is good for the Golden State?’ The ad was billed as an open
letter to Trump and members of the California congressional delegation. The seven Republican House members
under pressure include five from Southern California: Darrell Issa of Vista, Dana Rohrabacher of Costa Mesa,
Mimi Walters of Irvine, Ed Royce of Fullerton and Steve Knight of Palmdale.” [Los Angeles Times, 11/16/17]

“Not One Penny” Aired An Ad Urging Sothern California Republicans, Including Walters, To Oppose The
Bill. “‘The Republican tax plan will raise taxes on California families by eliminating middle-class tax deductions to
pay for a massive tax break for the super wealthy and big corporations,’ a narrator says during the 30-second ad,
which the “Not One Penny” coalition of liberal and labor groups funded. […] The ads are airing on cable and
network stations in districts represented by Darrell Issa of Vista, Steve Knight of Palmdale, Dana Rohrabacher of
Costa Mesa, Ed Royce of Fullerton and Mimi Walters of Irvine.” [Los Angeles Time, 11/14/17]

Red To Blue California Targeted 250,00 People With An Ad Encouraging Congressional Republicans,
Including Walters, To Oppose The Tax Bill. “Red to Blue California, a political action committee seeking to
unseat vulnerable California GOP lawmakers, began running digital ads Monday casting the tax plan as ‘billionaire
tax cuts’ and urging voters to call their members of Congress to oppose the plan. The group said the ads will reach
about 250,000 people in each of the seven GOP-held districts where Clinton won last year.” [Los Angeles Time,
11/14/17]

Fight Back California Ran Digital Ads Targeting 30,000 People That Encouraged Congressional
Republicans, Including Walters, To Oppose The Tax Bill. “Another PAC, Fight Back California, has been
running digital ads over the last week, targeting about 30,000 voters in each of the districts and focusing primarily
on homeowners who would be affected by the changes to mortgage interest deduction.” [Los Angeles Time,
11/14/17]

House Version Of Tax Cuts And Jobs Act Would Eliminate Deductions For Damage Caused By Natural
Disasters, Including Wildfire Victims In California

HEADLINE: “Tax-Reform Plan Would Eliminate Deduction For Wildfire Losses” [LA Daily News,
12/07/17]

HEADLINE: “Burned Out? Robbed? Accident Victim? Tax Bill Takes Away Deductions For Personal
Casualty Losses” [East County Magazine, 12/4/17]

HEADLINE: “President Trump’s ‘Appalling’ Disregard For Local Fire Victims.” “Regrettably, only one
Republican, Rep. Ed Royce of Orange County, was willing to join in signing the letter. The state’s Republican
delegation instead authored a letter of its own 11 days later calling on Trump to assure ongoing programs in the
Federal Emergency Management Agency, the Small Business Administration and elsewhere are “sufficiently
                                                         259
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 260 of 665


funded,” but it included no request for supplemental disaster aid. […] Those cuts, which primarily benefit the
wealthiest of Americans, need to be justified somehow, apparently even it if means refusing financial relief for
those hit the hardest by fires out west.” [Press-Democrat, Editorial, 11/26/17]

HEADLINE: “The White House Demonstrates Outrageous Neglect Of Wine Country Fire Victims”
[Editorial, San Francisco Chronicle, 11/20/17]

HEADLINE: “Trump Administration Rejects California Lawmakers’ Criticism On Wildfires Aid.” “Top
California Democratic lawmakers sent out blistering statements Friday accusing the administration of ignoring
Gov. Jerry Brown’s $7.4 billion request for the Wine Country fires. The administration’s request specifically
addresses disaster needs resulting from three recent hurricanes that struck Texas, Florida, Puerto Rico and the
Virgin Islands, but mentions California only in regard to special tax relief targeted at fire victims.” [San Francisco
Chronicle, 11/20/17]

HEADLINE: “Donald Trump’s Response to Disaster Aid for California: Nothing” [Mother Jones, 11/20/17]

Republican Tax Bill Would Eliminate Deduction For Personal Losses From Wildfires, Earthquakes And
Other Natural Disasters, But Keep The Break For Victims Of The Recent Severe Hurricanes. “The House
Republican tax bill would eliminate the deduction for personal losses from wildfires, earthquakes and other natural
disasters, but keep the break for victims of the recent severe hurricanes. If the bill becomes law, the deduction
would disappear next year, but would be available for victims of the massive wildfires that struck Northern
California last month — as long as they can figure out their uninsured losses and include them on their 2017 tax
return. The legislation specifically repeals the deduction for personal casualty losses. The Internal Revenue Service
describes casualty losses as including those from ‘natural disasters like hurricanes, tornadoes, floods and
earthquakes. It can also include losses from fires, accidents, thefts or vandalism.’” [Los Angeles Times, 11/7/17]

        HEADLINE: “GOP Tax Bill Would End Deduction For Wildfire And Earthquake Victims — But
        Not Recent Hurricane Victims” [Los Angeles Times, 11/07/17]

House Version Of The Tax Cuts And Jobs Act Kept Tax Breaks For Oil Industry

Bloomberg: Republican Tax Bill “Keeps Most Of The Oil Industry’s Most Cherished Tax Breaks Intact.”
“The tax overhaul proposed in the U.S. House looks like a better bet for oil and natural gas companies than solar
developers or electric car buyers, keeping with President Donald Trump’s decidedly fossil-fuel friendly views. The
proposal, unveiled Thursday, slashes tax rates almost in half for most corporations, and expands the ability of
businesses -- from shale drillers to solar panel makers -- to write off equipment. It keeps most of the oil industry’s
most cherished tax breaks intact, as well as investment and production tax credits for renewable energy.”
[Bloomberg, 11/2/17]

    Analysts: “The Plan Spares ‘The Holy Grail Of E&P [Exploration & Production] Tax Breaks” For Oil
    Companies. “The plan spares ‘the Holy Grail of E&P tax breaks’ by maintaining the intangible drilling costs
    provision, analysts at Houston investment bank Tudor Pickering Holt & Co. said in a research note Friday.
    Between that and a plan to cut the corporate rate from 35 percent to 20 percent, the legislation would be ‘a net
    positive for oil and gas,’ they wrote.” [Bloomberg, 11/2/17]

House Version Of The Tax Cuts And Jobs Act Repealed Medical Expense Deduction - Hurting Americans
Who Need Long Term Care, Like Seniors With Alzheimer’s And Children With Chronic Illnesses

Medical Expenses Deduction Helped Older Americans With Long Term Care Costs, And Younger Families
Struggling To Care For Children With Chronic Conditions And Disabilities. “According to an analysis in
January from the Joint Committee on Taxation, most taxpayers who claim the deduction have incomes below
$100,000, with about 40 percent below $75,000. More than half of those who claim it are older than 65, according
to AARP, the lobby for older Americans. They often face staggering medical and long-term care costs. The
deduction also helps younger families struggling to pay the enormous cost of caring for children with chronic
                                                          260
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 261 of 665


conditions or disabilities, and couples going through costly fertility treatments like in vitro fertilization.” [New
York Times, 11/8/17]

New York Times: “Eliminating The Medical-Expense Deduction Would Hit The Middle Class Squarely,
Eliminating A Source Of Relief That Has Helped Millions Of People Cope With Steep Medical Costs.” “But
while the party has framed its tax plan as a boon for the middle class, eliminating the medical-expense deduction
would hit the middle class squarely, eliminating a source of relief that has helped millions of people cope with steep
medical costs in a country without comprehensive, universal health coverage.”

House Version Of The Tax Cuts And Jobs Act Would End Tax Breaks For Teachers, Student Loans,
Graduate Tuition

HEADLINE: “What The Republican Tax Plan Will Do To Students Should Make Every American Parent
Ashamed.” The House bill would eliminate the student loan interest deduction, which allows any individual with
an income up to $80,000 to deduct up to $2,500 in student loan income. The House version would eliminate tax
breaks for nontraditional college students by eliminating the Lifetime Learning Credit and the American
Opportunity Tax Credit. The bill also would abolish a provision that allows an employee to receive up to $5,500 in
tax-free tuition assistance from his or her employee at the undergraduate or graduate level. The House Ways and
Means Committee’s summary of the legislation says that the bill would increase the cost to students of attending
college by more than $65 billion in the next decade. [Sacramento Bee, 11/13/17]

Republican Tax Bill Cut Deduction For Teachers Who Spend Their Own Money On School Supplies, As
They Are Regularly Expected To Do. “For now, teachers can get a small tax break — deducting up to $250 from
their taxes — for what they spend on supplies. But under the GOP tax reform bill, that deduction would go away
for teachers and other categories of workers, including certain state and local officials and performing artists. […]
Unlike other professionals, teachers are regularly expected to furnish their own supplies. They are often filling in
gaps where students are unable to afford supplies — and where districts are unable to furnish them. Teachers in the
United States are not paid as well as other similarly educated professionals, studies have found.” [Washington Post,
11/2/17]

Washington Post: “The GOP Plan Would No Longer Allow People Repaying Their Student Loans To
Reduce Their Tax Burden By Up To $2,500.” “The GOP plan would no longer allow people repaying their
student loans to reduce their tax burden by up to $2,500. People whose employers cover a portion of their college
costs would also see the money become taxable income. The plan would also do away with a tuition tax break for
university employees and their families. As it stands, tuition discounts provided to that group are excluded from
income, under what are known as qualified tuition reductions. Republicans estimate that doing away with all of
those deductions and tax breaks will increase government revenue by $47.5 billion over the next decade.”
[Washington Post, 11/2/17]

Under Republican Tax Bill, A Large Percentage Of Undergraduate And Graduate Students Would See
Increases In Their Tax Bills, Some Dramatically. “To help pay for the $1.5 trillion tax cut, lawmakers eliminated
many individual tax breaks, arguing the overall plan would compensate for any lost benefits. The result: while
many families and businesses would see tax cuts, a large percentage of undergraduates and graduate students would
see their tax bills increase, some dramatically.” [New York Times, 11/15/17]

House Version Of Tax Cuts And Jobs Act Would Allow Religious Organizations To Make Political
Campaign Statements

Republican Tax Bill Would Upend The Johnson Amendment And Allow Churches And Other 501(c)(3)s To
Make Political Speech, Risking The Charities Would Become Conduits For Political Money. “The House
Republican tax plan would upend a longstanding measure, known as the Johnson Amendment, that prohibits
politicking from the pulpit, and critics say it could turn churches into new conduits for political money. Under
current law, churches, charities and other 501(c)(3) tax-exempt organizations are prohibited from endorsing
political candidates. The bill released Thursday would allow churches to make statements about political campaigns
                                                          261
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 262 of 665


and candidates in the course of religious services and activities, according to section 5201 of the measure. A pastor,
for example, could endorse a candidate for office, or oppose one, during Sunday service.” [Roll Call, 11/2/17]

Republican Tax Bill Would Allow Religious Organizations To Make Political Campaign Statements. “The
proposal would allow religious organizations to make political campaign statements ‘in the ordinary course of
religious services and activities’ and remain tax exempt. Conservative proponents argue the tax rule infringes on
their First Amendment rights, but critics say it violates the separation of church and state. Churches still won’t be
able to make donations, but could endorse candidates in the ‘content of any homily, sermon, teaching, dialectic, or
other presentation made during religious services or gatherings.’” [ABC News, 11/3/17]

HEADLINE: Tax bill's repeal of 'Johnson Amendment' could cost taxpayers more than $1 billion [USA
Today, 11/11/17]

Walters Voted For The FY 2018 Budget That Would Pave The Way For The Tax Scam To Be
Approved By A Simple Majority

Walters Championed Her Budget Vote, Said It Would Pave The Way For Tax Reform. “Today, Rep. Mimi
Walters (R-California) released the following statement regarding the passage of the Fiscal Year 2018 Budget
Resolution. Said Rep. Walters, ‘Today’s passage of the FY18 Budget Resolution is a major step toward tax reform
and providing much needed tax relief for middle class Americans. Crossing this legislative hurdle will enable
Congress to simplify our tax code, grow the American economy, and allow hard-working Americans to keep more
of their paychecks. ‘Middle class Californians and local businesses are being squeezed by an outdated and unfair
tax code. I look forward to working with my colleagues to deliver historic tax reform legislation that will benefit
the hard working taxpayers of California’s 45th district.’” [Rep. Walters press release, 10/26/17]

Walters Voted For The Budget That Allowed The Tax Scam To Advance While The Bill Contained A
Provision To Eliminate SALT Deductions

Walters Voted For Senate Budget That Set Up The Tax Reform Vote Before Republican Leadership Had
Come To A Consensus On SALT Deductions. “All 14 of California’s House Republicans voted Thursday for a
budget measure laying the groundwork for the Trump administration’s tax reform plans — as California Democrats
argued that the plan could cost the state’s taxpayers billions more each year. […] In an interview Thursday
afternoon, Rep. Mimi Walters, R-Irvine, stressed that the tax plan was still a work in process, and said Republican
leadership was negotiating on the SALT issue. A final bill expected Nov. 1 could include some sort of compromise,
such as limiting the SALT deduction instead of eliminating it altogether.” [Mercury News, 10/26/17]

        October 2017: As Republicans In Other High-Tax States Came Out Against The SALT Provision
        While The California Delegation Remained In Support Of It. “Twenty Republicans opposed the bill,
        most of them from other high-tax states like New York and New Jersey that would also be
        disproportionately affected by eliminating the deduction. But even as Republicans like Rep. Peter King of
        New York argued that scrapping the deduction would devastate his state, the California GOP delegation
        hasn’t broken ranks or spoken out against the plan.” [Mercury News, 10/26/17]

Senate Budget Promoted Reducing The State And Local Tax Deduction. “The Chairman of the Committee on
the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other
appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint
resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in
Federal tax laws, which may include reducing federal deductions, such as the state and local tax deduction which
disproportionally favors high-income individuals, to ensure relief for middle- income taxpayers, by the amounts
provided in such legislation for those purposes, provided that such legislation would not increase the deficit over
either the period of the total of fiscal years 2018 through 2027.” [H Con Res 71, Text As Engrossed In The Senate,
10/19/17]


                                                         262
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 263 of 665


House Minority Leader Pelosi Said A Vote For The Budget Would Make Republicans ‘Accomplices’ In A
California Tax Hike.” “‘Republicans vote Thursday on their budget, which paves the way for the party to advance
its tax overhaul. As it’s currently framed, the overhaul would eliminate the state and local tax deduction, a write-off
that disproportionately benefits taxpayers in high-tax, high-cost states like California. While the state’s Republicans
have avoided taking a position on that proposal, Democrats are prepared to paint any Republicans voting for the
budget as “accomplices” in the push to eliminate the deduction, warns House Minority Leader Nancy Pelosi..”
[McClatchy, 10/25/17]

After The House Paved The Way For The Tax Scam Bill By Passing The Budget, Walters Promoted The Tax
Scam Bill, Saying The Next Step Was Working Out “The Language”

(Video) October 2017: After The House Paved The Way For The Tax Scam Bill By Passing The Budget,
Walters Promoted The Tax Scam Bill. “[17:40] Well, in the house we did pass the budget last week. Now we're
waiting for the senate to pass their budget. Which they anticipate doing this week. Once we have both houses pass
the budget, we will then move forward with the language on tax reform.” [Fox Business, Lou Dobbs, 10/17/17]

(Video) Walters Was Unable To Articulate The Mechanism By Which The Tax Scam Would Incentivize
Multinational Corporations To Repatriate And Invest Overseas Cash Reserve. “[17:53] We have one of the
highest tax rates for corporations in an industrialize nation. The idea is that we give corporations the opportunity by
lowering the tax rate so that they can bring money back into our country. They will want to do it, we need to give
them an incentive. Dobbs: what is that incentive, that is what I don't get. Walters: we're talking right now president
is talking about a corporate tax rate of 20%. Small businesses 25%. He talking about for individuals, you know
we'll take our 7 tax structures. Dobbs: I understand the architecture, I am curious about void that seems to exist how
will corporate America be incentivized to invest that money if it is repatriated. Walters: by giving them a low rate
to make it feasible and them wanting to bring their money back to America, so they can create more jobs. Dobbs:
congresswoman thank you so much good to talk with you, come back soon.” [Fox Business, Lou Dobbs, 10/17/17]

Walters Supported The Tax Scam On Twitter

Walters: “Found A Newsletter On #Taxreform From My Old Boss, Dated: Fall '85! It's Time For A Tax
Code Update.” [Twitter, @RepMimiWalters, 9/28/17]

Walters: “The GOP #Taxreform Plan Will Create Jobs & Allow You To Keep More Of Your Hard-Earned
Money. My Full Statement:” [Twitter, @RepMimiWalters, 9/27/17]

Walters: “.@VP Agrees - It Is Time To Reform Our Tax Code To Create Jobs And Give Americans More
Take-Home Pay.” [Twitter, @RepMimiWalters, 9/27/17]

Walters: “Bigger Paychecks, Less Time Filing Taxes, More Opportunity For Small Biz. Learn More Our
#Taxreform Plan (Sic).” [Twitter, @RepMimiWalters, 9/27/17]

California Gas Tax

Walters, And 10 Other Congressional California Republicans, Signed A Letter Calling California’s 2017 Gas
Tax Increase “A Bailout For Our Transportation Programs.” “Concerned that the gas tax could become a
political hot potato in the next election, a coalition of business and civic groups called Fix Our Roads recently sent
a letter to California's 14 Republican members of Congress, telling them the state desperately needs to increase
spending on its crumbling infrastructure. […] The GOP lawmakers responded with a letter of their own Thursday,
saying they support the repeal of the gas tax and vehicle fees. ‘The passage of SB 1 represents a bailout for our
transportation programs that have been habitually raided, mismanaged and not made a priority in Sacramento,’ the
lawmakers said.” [LA Times, 10/8/17]



                                                         263
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 264 of 665


Corporate Tax

Walters Said She Wanted To Lower The Tax Rate For Large And Small Businesses

2016: Walters: “We Want To Lower Taxes On Our Main Street Businesses, Which Are Powerful Job
Creators, To Empower Them To Unleash Our Economy.” “Second, our tax code should incentivize businesses
to invest and grow, thereby expanding opportunity for all Americans. For the past few decades, instead of making
substantive, long-lasting reforms to our tax code, we have implemented short-term tax policies. This makes it
impossible for businesses to plan for the future. We believe that business decisions should be based on economic
potential, not on fear of what the tax code will or will not include this year. We want to lower taxes on our Main
Street businesses, which are powerful job creators, to empower them to unleash our economy.” [Mimi Walters,
Orange County Register, 7/3/16]

2016: Walters: “We Are Going To Lower The Tax Rate For Large And Small Businesses To Keep American
Jobs Here And Make America Competitive On The Global Stage Once Again.” “Furthermore, we will make
the tax code fair and competitive, so that businesses will once again choose to do business in America. In 1960, 17
of the world’s largest companies were headquartered in the United States, but today, that number is only six. A
major reason for this shift away from America is our uncompetitive tax code. We are going to lower the tax rate for
large and small businesses to keep American jobs here and make America competitive on the global stage once
again. Businesses will be incentivized to invest in job creation and technological innovation that will result in
increased productivity, which will translate into economic growth.” [Mimi Walters, Orange County Register,
7/3/16]

Walters Said Corporate Tax Reform That Lowers Corporate Taxes Would Create More Jobs

2015: Walters: “One Way In Order For Us To Create More Jobs Is Corporate Tax Reform.” ROBERT
SIEGEL: “Representative Walters, would you accept that reasoning, that the carried interest tax breaks should be
extracted from the tax code?” MARIAN WALTERS: “Well, first of all, we do need tax reform, but under this
president, I don't believe we will get any sort of tax fairness. One way in order for us to create more jobs is
corporate tax reform. I mean, right now we have many corporations who are moving out of our country because
they just can't compete. And so if you want to look at people having fairness, we need to have a system where we
incentivize people to have a job and be able to keep more of their money.” [NPR All Things Considered, 9/18/15]

Walters Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million

2015: Walters Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million. In
January 2015, Walters voted against a “Van Hollen, D-Md., motion to commit the resolution to a select committee
comprised of the House majority and minority leaders and report it back immediately with an amendment that
would prevent companies that don't give their employees annual raises to keep pace with increases in costs of living
and labor productivity from claiming tax deductions for chief executive officer bonuses or other compensation
exceeding $1 million for other highly-paid executives or employees.” The motion failed, 168-243. [H Res 5, Vote
#5, 1/06/15; CQ, 1/06/15]

Walters Repeatedly Voted Against Legislation That Would Crack Down On Corporations That
Avoid Taxes By Moving Overseas

2015: Walters Voted To Block Consideration Of Bill Preventing U.S. Corporations From Moving Overseas
To Dodge Paying Taxes. In January 2015, Walters voted for a “Sessions, R-Texas, motion to order the previous
question (thus ending debate and possibility of amendment) on adoption of the resolution that would set the rules
for the 114th Congress.” According to the Democratic Leader’s office, “The Democratic Previous Question would
require Congress to vote on the Stop Corporate Expatriation and Invest in America’s Infrastructure Act, which
would prevent U.S. corporations from renouncing their Americans citizenship to dodge taxes, and use that new

                                                        264
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 265 of 665


revenue on projects to improve our nation’s infrastructure.” The previous question passed, 239 to 168. A vote
against the previous question would have allowed the bill to be considered. [H Res 5, Vote #4, 1/06/15; CQ, 1/6/15;
Democratic Leader’s office, 1/6/15]

2015: Walters Voted To Block Consideration On A Vote To Re-Authorize A Long-Term Transportation Bill
And To Crack Down On Corporations That Avoid Taxes By Moving Overseas. In July 2015, Walters voted To
Block consideration on “a vote to re-authorize a long-term Transportation Bill that provides 6 years of funding so
states and localities can address critical infrastructure needs. The bill would also stop corporations that seek to
move abroad to avoid paying their taxes and use that money for transportation improvements here in America.” A
vote against the previous question was to force the vote on the long-term Transportation bill and the crackdown on
corporations that move overseas to avoid paying taxes. The motion to order the previous question passed, 245 to
182. [H Res 362, Vote #438, 7/15/15; Democratic Leader – Previous Questions, 7/15/15]

Estate Tax

Walters Voted To Repeal The Federal Estate Tax

2015: Walters Voted To Repeal The Estate Tax. In April 2015, Walters voted To Repeal the estate tax. “The
measure also would repeal the generation-skipping transfer tax and reduce the top marginal rate for the federal gift
tax from 40 percent to 35 percent.” The bill passed, 240-179. [HR 1105, Vote #161, 4/16/15; CQ News, 4/16/15]

    2015: Walters: “I Was Pleased To Support The Death Tax Repeal Act Today - I'm Hopeful The Senate
    Will Act Swiftly In The Passage Of This Common-Sense Bill.” “‘During a time of grieving over the loss of a
    loved one, the last thing a family should have to worry about is the financial burden of the death tax,’ said Rep.
    Mimi Walters. ‘Though it only accounts for a small portion of federal revenue, the death tax impacts families
    tremendously, and is one of the biggest reasons that family businesses are forced close their doors for good.
    When families are working hard to build a legacy in order to pass down opportunities to their future generations
    – they shouldn’t be punished by the federal government with burdensome additional taxation. For this reason, I
    was pleased to support the Death Tax Repeal Act today - I’m hopeful the Senate will act swiftly in the passage
    of this common-sense bill.’” [Rep. Mimi Walters, Press Release, 4/16/15]

    USA Today: “Repealing Estate Tax Would Reward .2%.” “Of the nearly 3 million Americans who die
    every year, only about two-tenths of 1% have enough assets to qualify. It's a rather exclusive group. This isn't
    to disparage people who worked hard enough (or, in some cases, were lucky enough) to have estates that big.
    It's just that, at a time when income inequality is one of the nation's most vexing problems, the 0.2% hardly
    need extra help from Congress.” [Editorial, USA Today, 4/16/15]

    CBPP: “Roughly 2 Of Every 1,000 Estates Face The Estate Tax.” “Today, 99.8 percent of estates owe no
    estate tax at all, according to the Joint Committee on Taxation.[3] Only the estates of the wealthiest 0.2 percent
    of Americans -- roughly 2 out of every 1,000 people who die -- owe any estate tax. (See Figure 1.) This is
    because of the tax's high exemption amount, which has jumped from $650,000 per person in 2001 to $5.43
    million per person in 2015.” [CBPP, “10 Facts You Should Know About The Federal Estate Tax,” 3/23/15]

    Bill Impacted Fewer Than 6,000 Families. “This tax is levied on the portion of estates exceeding $5.43
    million per person or $10.86 million per married couple, and because of those exemption levels, it affects less
    than 1 percent of estates, or fewer than 6,000 families in 2014.” [Philadelphia Inquirer, 4/19/15]

    Bill Would Add $269 Billion To National Debt. “Voting 240 for and 179 against, the House on April 16
    passed a GOP-sponsored bill (HR 1105) that would permanently repeal the federal estate tax in a way that
    would add $269 billion to national debt through fiscal 2025.” [Albuquerque Journal, 4/19/15]

    Politifact: False – “Estate Tax ‘In Many Cases’ Forces Family Farmers And Small Business Owners To
    Sell Their Holdings. “The U.S. Department of Agriculture estimates only 6 tenths of 1 percent of estates with

                                                         265
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 266 of 665


    farms qualified for the tax in 2013. The nonpartisan Tax Policy Center estimates that there were 20 small,
    closely held farms and businesses that were subject to the tax that year. It’s unknown how many of them, if any
    at all, were sold to pay the levy. So Hurt’s statement comes up empty. We rate it False.” [Politifact, 5/03/15]

2015: Walters Voted To Consider Estate Tax Repeal On House Floor. In April 2015, Walters voted for
considering a bill repealing the federal estate tax on the House floor. The rule was adopted, 242-182. [HRes 200,
Vote #155, 4/15/15; CQ Votes, 4/15/15]

Tax Pledge

Norquist Priased Walters And Other California Republicans In An An Op-Ed Following The Tax
Vote

Norquist: Tax Reform Will Benefit California. “Members of the California congressional delegation who voted
for the House tax reform bill - which includes Reps. Kevin McCarthy, R-Bakersfield; Devin Nunes, R-Tulare;
Mimi Walters, R-Laguna Beach; Steve Knight, R-Antelope Valley; Ken Calvert, R-Corona; Ed Royce, R-Fullerton;
Doug LaMalfa, R-Richvale; Paul Cook, R-Yucca Valley; Jeff Denham, R-Turlock; David Valadao, R-Hanford, and
Duncan D. Hunter, R-Alpine - should be commended for voting in the best interests of their constituents.” [Orange
County Register, 11/25/17]

Walters Signed Grover Norquist’s Tax Pledge

2014: Walters Signed Grover Norquist’s Tax Pledge And Supported Repealing The Higher Tax For Families
Making More Than $250,000. “Walters has signed Grover Norquist’s no-new-taxes pledge and also supports
repealing the higher tax for families making more than $250,000.” [Orange County Register, 5/12/14]




                                                        266
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 267 of 665



Trade Issues

                                                Significant Findings

      Walters voted for trade promotion authority.

      Walters said TPA was “vital to ensuring American global leadership.”

      Walters said that if America does not take the lead on trade, China will.

      Walters said protectionism was flawed, credited free trade with job creation in the United States.


Free Trade

Walters Said Free Trade Was “Very, Very Important,” Credited It With Creating “One In Five
Jobs In America”

2015: Walters Said That Passing TPA Was “Very, Very Important,” Noting That “One In Five Jobs In
America Are Created Because Of Free Trade.” BRZEZINSKI: “OK, then what do you think the most pressing
issue facing lawmakers on Capitol Hill that they're not attacking that they should be.” WALTERS: “Well,
currently, what we are working on is trade promotion authority. That issue we expect to take up by the end of the
month. And what trade promotion authority, or known as TPA is, it's really the framework of giving the president
the opportunity to negotiate trade agreements with other countries. And it's very, very important that we pass this
piece of legislation. It's bipartisan. One in five jobs in America are created because of free trade; 95 percent of the
consumers are outside of the United States. And, if America doesn't take the lead on trade, China's going to. And I
want America to set the standards and take the lead.” [MSNBC Morning Joe, VIDEO 0:46-1:30, 6/8/15]

Walters Championed Free Trade And Criticized Opponents Of Trade Whom She Claimed
Supported Protectionist Measures As “Flawed”

2015: Walters: “Free Trade Empowers The Individual To Make Decisions In His Best Interest Without
Undue Government Influence.” “I want to talk about why trade is so important to our economy. Why trade is a
conservative cause. And why trade is so vital to our nation. Simply put, free trade empowers the individual to make
decisions in his best interest without undue government influence.” [Rep. Mimi Walters, Press Release, 6/18/15]

2015: Walters: “Opponents Of Free Trade Will Say We Need Protectionist Measures To Maintain Certain
Industries. But That Is A Flawed Argument.” “That means higher quality products and lower prices, which
translates to improved standards of living and economic growth. Opponents of free trade will say we need
protectionist measures to maintain certain industries. But that is a flawed argument.” [Rep. Mimi Walters, Press
Release, 6/18/15]

2015: Walters: “Protectionist Measures May Benefit A Few In Select Industries, But Ultimately,
Protectionism Is More Harmful To The Nation’s Economic Health.” “Protectionist measures may benefit a few
in select industries, but ultimately, protectionism is more harmful to the nation’s economic health. Protected
industries become inefficient. Consumers are denied choice and American businesses face retaliatory trade
measures overseas. Bottom line: protectionism is an abandonment of the free market in favor of government
intervention.” [Rep. Mimi Walters, Press Release, 6/18/15]



                                                         267
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 268 of 665


2015: Walters: “I'm Very Supportive Of Trade With Other Countries, And One Of The Biggest Concerns
We Have Is We Need To Set The Stage With Trade.” SIEGEL: “And Mimi Walters, the argument that you make
in response to that?” WALTERS: “Well, 1 in 5 jobs in America is a result from trade. So we have a disagreement
about the job issue, as you can tell. But I'm very supportive of trade with other countries, and one of the biggest
concerns we have is we need to set the stage with trade. If America does not set the stage and set the standards, then
China will. And I'm just sort of surprised I'm on the same page as President Obama on this one, but I am.” [NPR
All Things Considered, 5/21/15]

Walters Claimed American Manufacturers Have A $50 Billion Trade Surplus Compared To All
The Countries With Which The U.S. Has A Trade Agreement

2015: Walters: “If You Combine All 20 Countries That Have A Trade Agreement With The U.S., American
Manufacturers Enjoy A $50 Billion Trade Surplus.” “Free trade agreements allow us to remove trade barriers
and open U.S. products to overseas markets. Past agreements show American companies are the most innovative
and dynamic in the world – if provided an equal opportunity, they can compete and win. In fact, if you combine all
20 countries that have a trade agreement with the U.S., American manufacturers enjoy a $50 billion trade surplus.
Conversely, if you combine all the countries the U.S. does not have a free trade agreement with, American
manufacturers run a $500 billion deficit.” [Mimi Walters, Orange County Register, 6/12/15]

Trans Pacific Partnership

Walters Voted For Trade Promotion Authority (TPA)

2015: Walters Voted For Trade Promotion Authority. In June 2015, Walters voted for a “Ryan, R-Wis., motion
to concur in the Senate amendment to the bill (HR 2146) to allow public safety workers over the age of 50 to make
penalty-free withdrawals from retirement plans, with an amendment that would grant Trade Promotion Authority,
under which implementing legislation for trade agreements negotiated by the administration would be considered
by Congress under expedited procedures and could not be amended.” The motion passed 218 to 208. [HR 2146,
Vote #374, 6/18/15; CQ, 6/18/15]

2015: Walters Voted For Trade Promotion Authority. In June 2015, Walters voted for a “Division III of the
Ryan, R-Wis., motion to concur in the Senate amendment to the bill that would provide Trade Promotion Authority
for trade agreements negotiated by the administration, under which they would be considered by Congress under
expedited procedures without amendment, and would extend Trade Adjustment Assistance programs to help
displaced U.S. workers. The portion of the Senate amendment covered by the division would authorize special
‘trade promotion authority’ for congressional consideration of legislation to implement U.S. trade agreements,
under which such agreements would be considered in Congress under an expedited process and would be subject to
simple up-or-down votes so they could not be amended. The expedited authority would apply to trade agreements
entered into before July 1, 2018, although the bill would allow for extensions.” The motion was agreed to 219 to
211. [HR 1314, Vote #362; CQ, 6/12/15]

Walters Said TPA Was “Vital To Ensuring American Global Leadership”

2015: Walters: “Mr. Speaker, Let Us Set The Table For Free Trade. Let Us Pass TPA.” “The famed
economist Milton Friedman said free trade ultimately forces competitors ‘to put up or shut up.’ Mr. Speaker, let us
set the table for free trade. Let us pass TPA. I know American businesses will put up. I yield back.” [Rep. Mimi
Walters, Press Release, 6/18/15]

2015: Walters Said That Passing Trade Promotion Authority Is “Vital To Ensuring American Global
Leadership And Creating Opportunities.” “This week, Congress has a historic opportunity to unite behind an
issue that will create jobs, raise wages and solidify the U.S. as the leader in the 21st century economy. On Friday,
the House is expected to vote on a bill known as trade promotion authority, or TPA. This legislation would

                                                         268
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 269 of 665


empower Congress to dictate the terms of free trade agreements and ensure the U.S. secures the best trade deal
possible for American workers, manufacturers, farmers and ranchers. This issue shares broad bipartisan support
ranging from Senator Ted Cruz, R-Texas, Congressman Paul Ryan, R-Wis., and President Obama. Its passage is
vital to ensuring American global leadership and creating opportunities for good-paying, high-quality jobs for the
American people.” [Mimi Walters, Orange County Register, 6/12/15]

2015: Walters Said Congress Must Enact TPA In Order To Get The “Best Possible Deal” On TPP And The
Transatlantic Trade And Investment Partnership. “Currently, the U.S. is negotiating numerous free trade
agreements, the most notable being the Trans-Pacific Partnership and the Transatlantic Trade and Investment
Partnership. A vote on either of these trade agreements is not likely to occur this year; however, in order to ensure
that America gets the best possible deal on these FTAs, Congress must enact TPA.” [Mimi Walters, Orange County
Register, 6/12/15]

2015: Walters: “I Urge My Colleagues In The House And The American People To Rally Behind Trade
Promotion Authority As It Comes Up For A Vote.” “Most importantly, if Congress fails to pass TPA and set the
trade rules of the global economy, China will. We simply cannot cede our role as the global leader in the 21st
century. I urge my colleagues in the House and the American people to rally behind trade promotion authority as it
comes up for a vote.” [Mimi Walters, Orange County Register, 6/12/15]

2015: Walters Led The Freshman Class Of Republican Representatives In Sending A Letter To
President Obama Urging Swift Action On Enacting TPA

2015: Mimi Walters And Tom Emmer Led The Freshman Class Of Republican Representatives In Sending
A Letter To President Obama Urging Swift Action On Enacting TPA. “U.S. Representatives Tom Emmer
(MN-06) and Mimi Walters (CA-45) released the following statements after sending a letter to President Obama
urging swift action on enacting Trade Promotion Authority (TPA) legislation. Walters and Emmer led the freshman
class in sending the letter, with more than two dozen of their freshman colleagues signing in support. Text of this
letter can be found here.” [Rep. Tom Emmer, Press Release, 3/9/15]

China

Walters Said If America Does Not Take The Lead On Trade, China Will

2015: Walters Said “One In Five Jobs In America Are Created Because Of Free Trade,” Adding That “If
America Doesn’t Take The Lead On Trade, China Is Going To.” BRZEZINSKI: “OK, then what do you think
the most pressing issue facing lawmakers on Capitol Hill that they're not attacking that they should be.”
WALTERS: “Well, currently, what we are working on is trade promotion authority. That issue we expect to take
up by the end of the month. And what trade promotion authority, or known as TPA is, it's really the framework of
giving the president the opportunity to negotiate trade agreements with other countries. And it's very, very
important that we pass this piece of legislation. It's bipartisan. One in five jobs in America are created because of
free trade; 95 percent of the consumers are outside of the United States. And, if America doesn't take the lead on
trade, China's going to. And I want America to set the standards and take the lead.” [MSNBC Morning Joe,
Transcript via Federal News Service, 6/8/15]




                                                         269
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 270 of 665



Transportation Issues

                                                Significant Findings

      Walters voted against long term transportation bills that would have funded infrastructure projects by
       prohibiting corporations from moving overseas to avoid taxes.

      Walters voted against authorizing $750 million for positive train control that could have prevented
       accidents like the May 2015 Amtrak collision.


Funding

Walters Voted Against Long Term Transportation Bills That Would Have Funded Infrastructure
Projects By Prohibiting Corporations From Moving Overseas To Avoid Taxes

2015: Walters Voted To Block Consideration Of A Long Term Transportation Bill. In July 2015, Walters
voted for to block consideration of a vote to “re-authorize a long-term Transportation Bill that provides 6 years of
funding so states and localities can address critical infrastructure needs.” The previous question carried, 239-167. A
vote against the previous question was to force the vote on a long term transportation bill. [H Res 369, Vote #450,
7/22/15; Democratic Leader – Previous Questions, 7/22/15]

    Bill Would Also Target Corporations Moving Abroad To Avoid Paying Taxes, Instead Reinvest Money
    In Transportation Improvements. The bill also intended to “stop corporations that seek to move abroad to
    avoid paying their taxes and use that money for transportation improvements here in America.” A vote against
    the previous question was to force the vote on a bill to stop corporations moving abroad to avoid paying taxes.
    [H Res 369, Vote #450, 7/22/15; Democratic Leader – Previous Questions, 7/22/15]

2015: Walters Voted To Block Consideration Of Long-Term Transportation Bill That Would Fund
Domestic Infrastructure By Prohibiting Corporations From Moving Overseas To Avoid Taxes. In July 2015,
Walters voted for to block consideration of a vote to “re-authorize a long-term Transportation Bill that provides 6
years of funding so states and localities can address critical infrastructure needs. The bill would also stop
corporations that seek to move abroad to avoid paying their taxes and use that money for transportation
improvements here in America.” The previous question carried, 240-167. A vote against the previous question was
to force the vote on long-term transportation funding. [H Res 380, Vote #470, 7/28/15; Democratic Leader –
Previous Questions, 2/03/15]

Amtrak

Walters Voted Against Authorizing $750 Million For Positive Train Control That Could Have
Prevented Accidents Like The May 2015 Amtrak Collision

2015: Walters Voted Against Amendment To Authorize $750 Million In Positive Train Control That Could
Have Prevented Amtrak Collision. In May 2015, Walters voted against an amendment to authorize $750 million
in positive train control. “House Democrats wanted increased funding for an automated train control system that
could have prevented last week's deadly Amtrak crash included in a surface transportation bill being voted on
Tuesday. . . . A spokesman for House Minority Leader Nancy Pelosi (D-Calif.) said Democrats were offering a
motion to recommit on the road and transit measure that the House is voting on Tuesday that would boost the


                                                         270
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 271 of 665


federal government's funding for the automated train control system to $750 million.” [The Hill, 5/19/15; HR 2353,
Vote #248, 5/19/15]




                                                       271
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 272 of 665



Veterans Issues

                                                 Significant Findings

       Walters voted to underfund Veterans’ Affairs programs.

       Walters voted to block a bill to exempt the VA from the Trump administration’s hiring freeze.

       Walters voted against allowing the Department of Veterans Affairs to immediately suspend employees
        without pay for threatening public health or safety.

       Walters voted against protecting whistleblowers at the Department of Veterans Affairs.

       Walters said she was able to understand the “the sacrifice that our troops make” because she is the
        daughter of a marine.

       As state senator, Walters did not vote on a bill that would give residents of California’s veterans homes
        and their advisory bodies a voice before the legislature.


Department Of Veterans Affairs

Funding

Walters Voted For A Bill That Would Make More Money Available For The Veterans Choices Fund

Walters Voted For Suspending The Rules And Passing A Bill That Would Make More Funds Available For
The Veterans Choice Fund. In July 2017, Walters voted for: “Roe, R-Tenn., motion to suspend the rules and pass
the bill that would make available an additional $2 billion in funding for the Veterans Choice Fund, without fiscal
year limitation. The bill would extend until Dec. 31, 2027, the current cap on per-month payment of VA pensions to
certain veterans residing at VA nursing care facilities, as well as the VA’s authority to collect fees for VA housing
loans and the VA’s authority to obtain and use income information from the Social Security Administration and the
IRS to validate an application for VA benefits.” The motion was rejected by a vote of 219-186. [S 114, Vote #408,
7/24/17; CQ, 7/24/17]

Walters Voted To Underfund Veterans’ Affairs Programs

2015: Walters Voted For A MilCon-VA Appropriations Bill That Underfunded VA By More Than $1
Billion. In April 2015, Walters voted for “Passage of the bill, as amended, that would provide $171.1 billion in
fiscal 2016 for the Veterans Affairs department, military construction and military housing. It would provide $76.6
billion in discretionary spending, including $60.2 billion for veterans' health programs. The bill would provide
$94.5 billion in mandatory spending for veterans' service-connected compensation, benefits and pensions. The total
also includes $7.7 billion for military construction, including $1.4 billion for military family housing. The bill
would provide $167.3 billion in advance appropriations for certain VA medical care accounts for fiscal 2017.” The
bill passed 225 to 163. [HR 2029, Vote #193, 4/30/15; CQ, 4/30/15]

    The Hill: VA Secretary Robert McDonald Warned The Spending Bill Would “[Fall] Short” Of The
    Resources Needed For Veterans. “Addressing the Democrats at a closed-door caucus meeting in the Capitol
    Wednesday, VA Secretary Robert McDonald warned the lawmakers that the GOP's $77 billion bill funding the
    department and military construction projects in fiscal 2016 falls short of the resources needed to provide health
                                                         272
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 273 of 665


    and other services to the nation's veterans. Relaying McDonald's message, Rep. Xavier Becerra (Calif.),
    chairman of the Democratic Caucus, said the GOP's bill would scale back health benefits for roughly 70,000
    veterans, while also denying funds for medical research, education and veterans’ cemeteries.” [The Hill,
    4/29/15]

2015: Walters Voted Against An Amendment To Increase VA Funding For Veterans Medical Services By
$15 Million. In April 2015, Walters voted against a motion that would have added $15 million to VA funding for
veterans medical services. The motion failed 181 to 236. [HR 2029, Vote #192, Motion to Recommit with
Instructions, 4/30/15]

Hiring

Walters Voted Twice To Block A Bill To Exempt The VA From The Trump Administration’s Hiring Freeze

June 2016: Walters Voted For Blocking Legislation To Prohibit A Hiring Freeze At The Department Of
Veterans Affairs. In June 2017, Walters voted for: “Buck, R-Colo., motion to order the previous question (thus
ending debate and possibility of amendment) on the rule (H Res 378).” According to the Congressional Record,
Rep. Hasting said, “if we defeat the previous question, I am going to offer an amendment to the rule to bring up
Representative Schrader's bill, H.R. 696, which would prohibit any hiring freeze from affecting the Department of
Veterans Affairs.” A vote for the previous question was a vote to block a prohibition of a hiring freeze at the VA.
The previous question carried, 229-189.” [H Res 378, Vote #302, 6/13/17; CQ, 6/13/17; Congressional Record
6/13/17]

March 2017: Walters Voted To Block A Bill To Exempt The VA From The Trump Administration’s Hiring
Freeze. In March 2017, Walters voted for the “Buck, R-Colo., motion to order the previous question (thus ending
debate and possibility of amendment) on the rule that would provide for House floor consideration of a bill (HR
1259).” According to Rep. Alcee Hastings (D-FL), a vote for the motion was a vote to block “an amendment to the
rule to bring up HR 696, Representative Schrader's bill to exempt the Department of Veterans Affairs from Donald
John Trump's hiring freeze. As we have already discussed, my amendment to allow the VA Secretary to fill vacant
positions, regardless of whether they were vacated before or after the hiring freeze, was blocked last night in the
Rules Committee. There are nearly 47,000 vacant positions within the VA, and we should not be limiting the VA's
authority to fill these positions, especially as we continue to work towards reducing patient wait times.” The motion
was agreed to by a vote of 227-185. [HRes 198, Vote #162, 3/16/17; Democratic Leader—Previous Questions,
3/16/17; Congressional Record, H2099, 3/16/17; CQ, 3/16/17]

Whistleblowers

Walters Voted For A Bill To Protect Whistleblowers In The Veterans Administration

Walters Voted For A Bill To Protect VA Whistleblowers. In October 2017, Walters voted for: “Passage of the
bill that would set specific penalties for federal supervisors who retaliate against an employee who discloses waste,
fraud or abuse. It would require a supervisor to be suspended for at least three days for an initial offense, and would
require a supervisor to be fired for a second offense. It would also require the VA to develop a plan to protect the
medical records of employees and would prohibit VA employees from accessing medical files for demographic
information when another non-medical database is available.” The bill passed, 420-0. [S 585, Vote #568, 10/12/17;
CQ, 10/12/17]

    Walters Voted For An Amendment That Would Extend The VA Whistleblower Protection Bill
    Provisions To Apply To Any Federal Employee Disclosure Regarding The Violation Of Any Law Or
    Regulation Related To Travel. In October 2017, Walters voted for: “O'Halleran, D-Ariz., motion to recommit
    the bill to the House Oversight and Government Reform Committee with instructions to report it back
    immediately with an amendment that would extend the bill's provisions to apply to any federal employee

                                                         273
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 274 of 665


    disclosure regarding the violation of any law or regulation related to travel by the head of an agency or a
    political appointee.” The motion was rejected, 232-190. [S 585, Vote #567, 10/12/17; CQ, 10/12/17]

    Walters Voted For Consideration Of A Senate Bill To Protect VA Whistleblowers. In October 2017,
    Walters voted for: “Adoption of the rule (H Res 562) that would set specific penalties for federal supervisors
    who retaliate against an employee who discloses waste, fraud or abuse. It would also require the VA to develop
    a plan to protect the medical records of employees and would prohibit VA employees from accessing medical
    files for demographic information when another non-medical database is available. The rule would also provide
    for motions to suspend the rules on the legislative days of Oct. 12 and 13, 2017.” The rule was adopted, 234-
    185. [H Res 562, Vote #561, 10/11/17; CQ, 10/11/17]

VA Wait Times Scandal

Walters Voted Against Allowing The Department of Veterans Affairs To Immediately Suspend Employees
Without Pay For Threatening Public Health Or Safety

2015: Walters Voted Against Allowing The Department of Veterans Affairs To Immediately Suspend
Employees Without Pay For Threatening Public Health Or Safety. In July 2015, Walters voted against an
amendment granting the Veterans Affairs Department the authority to suspend without pay any employee whose
performance or misconduct threatens public health and safety. Rep. Mark Takano, sponsor of the amendment in the
nature of a substitution said during debate on the House floor, “My substitute would mean that, if a VA employee's
behavior threatened veterans' health or safety, VA could immediately fire that employee. Current law only allows
VA to ask such an employee to leave work while still receiving pay. My substitute would also cap paid
administrative leave at 14 days so VA employees would not sit at home and collect a paycheck while fighting a
disciplinary action. My substitute would shield our bold VA whistleblowers by protecting existing laws and
requiring the VA to backpay any whistleblower unjustly fired for reporting wrongdoing.” The substitute
amendment failed, 191 to 233. [HR 1994, Vote #487, 7/29/15; H.Amdt.693, 7/29/15]

Walters Voted Against Protecting Whistleblowers At The Department Of Veterans Affairs

2015: Walters Voted Against Protecting Whistleblowers At The Department Of Veterans Affairs. In July
2015, Walters voted against a motion to protect VA whistleblowers “who strive to ensure public health and safety,
and are willing to expose discrimination and malfeasance, from being fired at will.” The motion failed 184 to 241.
[HR 1994, Vote #488, 7/29/15; Democratic Leader – 114th Congress Motions to Recommit, 7/29/15]

State Veterans Homes

Walters Did Not Vote On A Bill That Would Give Residents Of California’s Veterans Homes And
Their Advisory Bodies A Voice Before The Legislature

2011: Walters Did Not Vote On A Bill That Would Give Residents Of California’s Veterans Homes And
Their Advisory Bodies A Voice Before The Legislature. “Time is running out to move bills through this year's
legislative session, and Sen. Noreen Evan has scheduled a news conference to highlight a measure expected to
come up for a vote this morning in the Assembly. The Santa Rosa Democrat's Senate Bill 10 is intended to give
residents of the state's veterans homes and their advisory bodies a voice before the Legislature. The Senate passed
the measure 37-0 back in May, with Republicans Tony Strickland, Mimi Walters and Mark Wyland not voting.
Supporters expect the Assembly to approve the bill today and send it to Gov. Jerry Brown.” [Sacramento Bee,
8/18/11; SB-10, chaptered 9/6/11]

    The Veterans' Home Allied Council And The American Legion Backed The Measure. “Former Gov.
    Arnold Schwarzenegger vetoed similar legislation last year after the California Department of Veterans Affairs
    opposed it. This year, the Veterans' Home Allied Council and the American Legion, which is a member of the

                                                         274
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 275 of 665


    California State Commanders Veterans Council, are the groups backing the measure, while the California State
    Commanders Veterans Council itself is opposing it, according to a Senate analysis.” [Sacramento Bee, 8/18/11]

‘Understanding’ Veterans

Walters Said She Was Able To Understand The “The Sacrifice That Our Troops Make” Because
She Was The Daughter Of A Marine

2015: Walters Said That Being The Daughter Of A Marine, She Understands “The Sacrifice That Our
Troops Make To Serve And Defend This Great Nation.” “As the daughter of a U.S. Marine, I understand the
sacrifice that our troops make to serve and defend this great nation. For this reason, I was pleased to support today’s
bill which would give our troops a well-deserved 2.3% pay raise - 1% higher than the President’s request. H.R.
2685 would also enhance our national security by equipping and preparing our military force with the tools and
resources they need to keep our country safe.” [Rep. Mimi Walters, Press Release, 6/11/15]




                                                         275
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 276 of 665



Women’s Issues

                                                Significant Findings

      Walters Voted For A 20-Week Abortion Ban With Exceptions For Rape And Incest Only If It Had Been
       Reported To Law Enforcement, But Not To Save The Health Of A Pregnant Woman

      Walters voted to reverse a rule prohibiting states from withholding grants to Planned Parenthood.

      Walters repeatedly voted for legislation that would prohibit federal funds from being used to pay for
       abortion services or health insurance plans that would include abortion coverage.

      Walters voted against adding exception to anti-choice bill to protect the health of the woman.

      Walters voted to restrict a woman’s right to choose after 20 weeks.

      Walters repeatedly voted to block funding to Planned Parenthood and voted for a bill that would make it
       easier for states to defund Planned Parenthood.

      Walters voted to establish select committee to investigate fetal tissue donation in response to edited
       Planned Parenthood videos.

      Walters voted against the Paycheck Fairness Act and against a motion that would have protected
       “women’s rights to equal wages.”

      Walters voted against consideration of an amendment that prevented insurance plans from charging
       women higher premiums than men.

      Walters voted against increasing funding to assist victims in cases of sexual assault, violence against
       women, missing & exploited children.


Abortion

Between 2015 And 2017, Walters Moved To The Right On Abortion Issues

2017: Walters Voted For A 20-Week Abortion Ban With Exceptions For Rape And Incest Only If It Had
Been Reported To Law Enforcement, But Not To Save The Health Of A Pregnant Woman

Walters Voted For A 20-Week Abortion Ban Imposing Criminal Penalties On Doctors, With Exceptions For
Rape And Incest Only If It Had Been Reported To Law Enforcement. In October 2017, Walters voted for:
“Passage of the bill that would prohibit abortions in cases where the probable age of the fetus is 20 weeks or later
and would impose criminal penalties on doctors who violate the ban. It would provide exceptions for cases in which
the woman's life is in danger as well as for pregnancies that are a result of rape for pregnancies that are a result of
rape against an adult woman, if the woman received counseling or medical treatment for the rape at least 48 hours
prior to the abortion. An exception would be provided for pregnancies resulting from rape or incest against a minor
if the rape or incest had been previously reported to law enforcement or another government agency authorized to
act on reports of child abuse. The bill would require a second doctor trained in neonatal resuscitation to be present
for abortions where the fetus has the ‘potential’ to survive outside the womb.” The bill passed, 237-189. [HR 36,
Vote #549, 10/3/17; CQ, 10/3/17]

                                                         276
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 277 of 665



    Walters Voted Against An Amendment To The 20-Week Abortion Ban Allowing For An Exception For
    An Abortion Necessary To Save The Health Of A Pregnant Woman. In October 2017, Walters voted
    against: “Brownley, D-Calif., motion to recommit the bill to the House Judiciary Committee with instructions
    to report it back immediately with an amendment that would add an exception to the 20-week abortion ban for
    abortions necessary to save the health of the pregnant woman.” The motion was rejected, 238-187. [HR 36,
    Vote #548, 10/3/17; CQ, 10/3/17]

    Walters Voted For Consideration Of A 20-Week Abortion Ban. In October 2017, Walters voted for:
    “Adoption of the rule (H Res 548) that would provide for House floor consideration of the bill (HR 36) that
    would prohibit abortions in cases where the probable age of the fetus is 20 weeks or later and would impose
    criminal penalties on doctors who violate the ban, with certain exceptions.” The rule was adopted, 233-187.
    [HR 36, Vote #547, 10/3/17; CQ, 10/3/17]

2015: Walters Described Herself As ‘Pro-Life,’ But Said Her Focus Is On The Economy Rather Than
Abortion Issues

Orange County Register: “Walters Describe[d] Herself As ‘Pro-Life,” But Said Her Focus Was On
“Bolstering The Economy And Making Government More Efficient, Not On Abortion Issues.” “Although
some female GOP candidates are open about abortion rights, Walters took a middle-of-the-road approach and
managed to keep the issue out of the spotlight in her race. A Catholic, Walters describes herself as ‘pro-life’ but
said her focus in Washington will be on bolstering the economy and making government more efficient, not on
abortion issues.” [Orange County Register, 7/23/15]

    While Walters Has Sponsored Or Co-Sponsored Two Abortion Bills, She Has Only Sponsored Or Co-
    Sponsored One Bill Related To Economics And Public Finance. In 2017, Walters co-sponsored a bill “to
    make 1 percent across-the-board rescissions in non-defense, non-homeland-security, and non-veterans-affairs
    discretionary spending for each of the fiscal years 2017 and 2018.” According to Congress.gov, this is the only
    bill she has sponsored or co-sponsored related to “economics and public finance.” [H.R. 85, 115th Congress,
    introduced 1/3/17]

2014: Walters Would Not Say Whether Roe v. Wade Should Be Overturned, Adding That “The Choice Issue
Has Been Decided”

2014: Walters Would Not Say Whether She Wanted Roe v. Wade Overturned, Adding That “The Choice
Issue Has Been Decided.” “Walters, 51, believes marriage should be between a man and a woman. She describes
herself as ‘pro-life’ but wouldn’t say whether she wanted Roe v. Wade overturned. ‘The choice issue has been
decided,’ she said.” [Orange County Register, 5/12/14]

2004: Walters Claimed She Opposed Abortion, “Except When A Pregnancy Posed Life-Threatening Risks
To The Mother, Or In Cases Of Rape Or Incest”

2004: San Diego Union-Tribune: Walters Opposed Abortion, “Except When A Pregnancy Posed Life-
Threatening Risks To The Mother, Or In Cases Of Rape Or Incest.” According to a correction issued by the
San Diego Union-Tribune, “A story Thursday about the 73rd Assembly District race reported that Republican
candidate Mimi Walters supports abortion rights. In fact, Walters says she opposes abortion except when a
pregnancy poses life-threatening risks to the mother or in cases of rape or incest.” [San Diego Union-Tribune,
9/18/04]

2004: Walters Said She Believed That Opposition To Abortion Access Should Be Removed From The
Republican Platform



                                                         277
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 278 of 665


2004: Walters Said She Believed Republicans Should Remove Opposition To Abortion From The
Republican Platform Due To The Issue’s Divisive Nature. “Wilson and Walters support abortion only when a
pregnancy poses risks to the mother or in cases of rape and incest, and Walters says the divisive issue should be
removed from the Republican platform altogether.” [San Diego Union-Tribune, 2/14/04]

But Cosponsored Bills And Taken Multiple Votes That Would Undermine Abortion Access

2015: Walters Said A Bill She Cosponsored To Block Federal Funding For Abortion Was A “Vital Bill” That
Would “Save Lives”

2015: Walters Cosponsored The No Taxpayer Funding For Abortion And Abortion Insurance Full
Disclosure Act. “The House did easily pass H.R. 7, the No Taxpayer Funding for Abortion and Abortion Insurance
Full Disclosure Act of 2015, sponsored by Rep. Chris Smith (R-N.J.). White House advisers said they would
recommend a veto should the bill reach the president’s desk. The Hyde Amendment already prevents the use of
federal funds to pay for abortion, except in cases of incest, rape and life endangerment of the mother. That is passed
every year as part of an appropriations bill, but this bill would make that permanent law. The House bill would also
restrict small businesses from getting an Affordable Care Act tax credit if they purchase employee health plans that
include abortion coverage on the Small Business Health Options Program, or SHOP exchange.” [Library of
Congress, H.R. 7, Co-Sponsored, 1/21/15; Politico, 1/22/15]

    2015: Walters Voted For A Bill Blocking Federal Funding For Abortion, Including Tax Credits For
    Small Businesses Providing Healthcare That Includes Abortion Coverage. In January 2015, Walters voted
    for, “Passage of the bill that would permanently prohibit the use of federal funds, facilities or staff to provide
    abortion coverage and services, except in cases of rape or incest and for saving the life of the woman. It also
    would prohibit individuals and small business from receiving federal subsidies and small businesses from
    receiving federal subsidies and tax credits under the 2010 health care overhaul to purchase plans that cover
    abortions.” The bill passed by a vote of 242-179. [HR 7, Vote #45, 1/22/15; CQ, 1/22/15]

    Bill Would Give Big Insurance Companies Incentive To Drop Abortion Coverage. “The bill gives insurers
    a big incentive to drop abortion coverage from their plans, or risk losing the large pool of consumers who
    receive the law's subsidies. Abortion coverage is historically relatively ubiquitous in health plans, so the effect
    could be far-reaching.” [National Journal, 1/28/14]

    2015: On The 42nd Anniversary Of Roe V. Wade, Walters Voiced Support For The No Taxpayer
    Funding For Abortion Act, Which She Called A “Vital Bill” That Would “Save Lives.” Mr. PITTS.
    “Madam Speaker, I am pleased to yield 2 minutes to the gentlewoman from California (Mrs. Mimi Walters).”
    Mrs. MIMI WALTERS of California. “Madam Speaker, I rise today on the 42nd anniversary of the Supreme
    Court's decision in Roe v. Wade in support of H.R. 7, the No Taxpayer Funding for Abortion Act. This vital bill
    establishes that no taxpayer funds be used for abortion, including plans that cover abortion under the President's
    health care law. These restrictions will save lives. According to the research by the Guttmacher Institute,
    policies that cut taxpayer funds towards abortion will actually prevent 25 percent or more of the abortions that
    would otherwise take place.” [Congressional Record, 114th Congress, 1/22/15; H.R. 7, 114th Congress,
    Introduced 1/21/15]

2015: Walters Co-Sponsored Legislation To Prohibit Transporting A Minor Across State Lines To Obtain
An Abortion

2015: Walters Co-Sponsored A Bill To Prohibit Transporting A Minor Child Across A State Line To Obtain
An Abortion. “Amends the federal criminal code to prohibit transporting a minor child across a state line to obtain
an abortion (deems such transporting to be a de facto abridgment of the right of a parent under any law in the
minor’s state of residence that requires parental involvement in the minor’s abortion decision). Makes an exception
for an abortion necessary to save the life of the minor.” [Library of Congress, H.R. 803, Co-sponsored 2/5/15]


                                                         278
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 279 of 665


    Associated Press: Critics, “Including Some Republicans,” Argue That Parental Notification Laws Could
    Lead To Minors Facing “Physical Harm If Their Parents Were Informed About The Pregnancy.” “But
    critics, including some Republicans, say allowing minors to have abortions without involving their parents is
    the entire point. In some cases, they argue, the pregnancy is a result of incest or rape. In others, minors could
    face physical harm if their parents were informed about the pregnancy.” [Associated Press, 2/28/17]

2017: Walters Voted To Prohibit Federal Funds From Being Used To Pay For Abortion Services Or Health
Insurance Plans That Would Include Abortion Coverage

2017: Walters Voted To Prohibit Federal Funds From Being Used To Pay For Abortion Services Or Health
Insurance Plans That Include Abortion Coverage And Would Ban Multistate Health Plans The Provide
Abortion Coverage From State Exchanges. In January 2017, Walters voted for “passage of the bill that would
permanently prohibit federal funds from being used to pay for abortion services or health insurance plans that
include abortion coverage. It also would prohibit the District of Columbia from using its own local funds to provide
or pay for abortions. Individuals and small businesses also could not receive tax credits under the 2010 health care
law related to purchases of health insurance plans that include abortion coverage. The bill would require the Office
of Personnel Management to ensure that, starting in 2018, no multistate qualified health plan offered in a state
insurance exchange provides coverage that includes abortion. The provisions would not apply to pregnancies
resulting from rape or incest, or to situations where the woman would die unless an abortion is performed.” The bill
passed by a vote of 238-183. [HR 7, Vote #65, 1/24/17; CQ, 1/24/17]

2015: Walters Voted Against Adding An Exception To Protect The Health Of The Woman To Anti-Choice
Bill

2015: Walters Voted Against Adding An Exception To Protect The Health Of The Woman In A 20-Week
Abortion Ban Bill. In May 2015, Walters voted against adding a woman’s health exception to a 20-week abortion
bill. “U.S. Rep. Julia Brownley’s attempt to amend a bill calling for a ban on abortions after 20 weeks of pregnancy
was defeated Wednesday, and the House went on to pass the ban. The Westlake Village Democrat’s motion and
amendment would have added language to the Pain Capable Unborn Child Protection Act that would have
permitted abortions after 20 weeks if a woman’s health were at risk. It was defeated on a mostly party-line 181-246
vote.” [H.R. 36, Vote #222, 5/13/15; Ventura County Star, 5/13/15]

2015: Walters Voted To Restrict A Woman’s Right To Choose After 20 Weeks

2015: Walters Voted To Restrict A Woman’s Right To Choose After 20 Weeks, Including Requiring 48-
Hour Waiting Period For Rape Survivors. In May 2015, Walters voted for “a bill banning abortions after 20
weeks of pregnancy in a party-line vote on Wednesday.” According to The Hill, “But the bill did not change a
provision that allows victims of incest to receive an abortion only if they are under 18 years old … The new version
of the House bill also includes a two-day waiting period for rape victims. Doctors must also ensure that victims
have received medical treatment or counseling during that time.” [HR 36, Vote #223, 5/13/15; The Hill, 5/13/15;
The Hill, 5/11/15]

2015: Walters Voted To Protect Language Banning Federal Money For Abortion In NIH And FDA Funding

2015: Walters Voted Against An Amendment Stripping Language From LHHSE Approps Prohibiting
Federal Money For Abortion In NIH And FDA Funding. In July 2015, Walters voted against “a Democratic
amendment to strip bill language added in the final stages that would make policy riders in the fiscal 2016 Labor-
HHS-Education appropriations bill – including those prohibiting federal dollars for abortion – applicable to the NIH
and FDA funding stream.” The amendment failed, 176 to 245. [HR 6, Vote #432, 7/10/15; CQ News, 7/10/15]

2015: Walters Voted For A Bill Requiring Doctors To Provide Medical Care To Aborted Fetuses That Show
Signs Of Life

                                                         279
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 280 of 665


2015: Walters Voted For A Bill Requiring Doctors To Provide Medical Care To Aborted Fetuses That Show
Signs Of Life. In September 2015, Walters voted for: “Passage of the bill that would require health care
practitioners to give the same level of care to an infant born alive during a failed abortion as they would give to any
other infant born at the same gestational age. The bill also would require health care practitioners to ensure that
these infants are immediately sent to a hospital. Health care practitioners and hospital and abortion clinic employees
who know about a violation would be required to report the failure to comply with these requirements to law
enforcement. People who violate these requirements regarding level of care and reporting violations would be
subject to criminal fines or up to five years in prison, or both. The bill would prohibit the prosecution of mothers of
born-alive infants for either conspiracy to violate born-alive protections or as accessory to the crime. The bill also
would allow mothers to file lawsuits against health care providers who fail to appropriately care for born-alive
infants from failed abortions.” The bill passed, 248 to 177. [HR 3504, Vote #506, 9/18/15; CQ, 9/18/15]

    Doctors Would Face Up To 5 Years In Prison If They Were Found To Not Follow The Legislation. “Per
    the bill, ‘the term ‘born alive’ means the complete expulsion or extraction from his or her mother, at any stage
    of development, who after such expulsion or extraction breathes or has a beating heart, pulsation of the
    umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been
    cut.’ Physicians could face up to five years of prison time for lack of adherence to this measure and may also
    face civil suits from women who wish to press charges.” [Yahoo News, 9/18/15]

    President Of The American Congress Of Obstetricians And Gynecologists Called The Legislation “A
    Disservice To America’s Women And Gross Legislative Interference Into The Practice Of Medicine.” “In
    a statement, Mark S. DeFrancesco, MD, president of the American Congress of Obstetricians and
    Gynecologists, called the passage of H.R. 3504 ‘a disservice to America’s women and gross legislative
    interference into the practice of medicine, putting politicians between women and their trusted doctors. This bill
    and others like it are part of a larger attempt to deny women access to safe, legal, evidence-based abortion
    care,’ he said in the statement. ‘We urge the United States Senate and the President to stand with women and
    stand up for safe medical care, by preventing this and other legislation like it to become law.” [Yahoo News,
    9/18/15]

Planned Parenthood

Walters Voted 12 Times To Defund Or Attack Planned Parenthood

   Voted To Reverse Obama Rule Preventing States From Withholding Grants From Planned Parenthood.
    [HJRes 43, Vote #99, 2/16/17; USA Today, 2/16/17]
   Voted To Double The Budget For The Select Committee Targeting Planned Parenthood. [H Res 933,
    Vote #595, 12/1/16; The Hill, 12/1/16]
   Voted To Override The President’s Veto Of A Bill To Repeal The Affordable Care Act And Block
    Funding Of Planned Parenthood For A Year. [HR 3762, Vote #53, 2/02/16, 2/02/16; CQ Floor Votes,
    2/02/16]
   Voted To Repeal The Affordable Care Act And Defunding Planned Parenthood For One Year. [HR
    3762, Vote #6, 1/06/16; The Hill, 1/6/16]
   Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And Defund Planned
    Parenthood. [HR 3762, Vote #568, 10/23/15; Washington Post, 10/23/15]
   Voted To Establish Select Committee Targeting Planned Parenthood. [H Res 461, Vote #538, 10/07/15;
    CQ Floor Votes, 10/7/15]
   Voted To Attach Measure To Defund Planned Parenthood To Spending Measure Necessary To Avert
    Government Shutdown. [H Con Res 79, Vote #527, 9/30/15; New York Times, 10/1/15]
   Voted For Bill Making It Easier For States To Defund Planned Parenthood. [HR 3495, Vote #524,
    9/29/15; CQ Floor Votes, 9/29/15]
   Voted Against Motion To Protect Women’s Access To Life-Saving Health Services, Including Planned
    Parenthood. [HR 3495, Vote #523, 9/29/15; Democratic Leader – Motions to Recommit, 9/30/15]

                                                         280
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 281 of 665


   Voted To Block Consideration Of Bill Making It Easier For States To Defund Planned Parenthood. [H
    Res 444, Vote #521, 9/29/15; CQ Floor Votes, 9/29/15]
   Voted To Defund Planned Parenthood. [H.R. 3134, Vote #505, 9/18/15; CQ, 9/23/15]
   Voted Against Preventing Attempt To Defund Planned Parenthood. [H.R. 3134, Vote #504, 9/18/15;
    Democratic Leader – Motions To Recommit, 9/18/15]

Walters Repeatedly Voted To Defund Or Attack Planned Parenthood

2017: Walters Voted To Reverse Obama Rule Preventing States From Withholding Grants From Planned
Parenthood. In February 2017, Walters voted To Overturn “an Obama-era rule banning states from denying
federal funds to Planned Parenthood and other health care providers that perform abortions. The rule was designed
to prohibit states from withholding family planning funding from providers for reasons other than their ability to
offer family-planning services.” The resolution was passed by a vote of 230-188. [HJRes 43, Vote #99, 2/16/17;
USA Today, 2/16/17]

2016: Walters Voted To Double The Budget For Select Committee Targeting Planned Parenthood. In
December 2016, Walters voted for “an additional $800,000 for the select committee investigating abortion provider
practices, doubling its budget for the year. […] The panel is now likely to spend nearly $1.6 million in total over
the course of just under a year after the House previously approved a $790,000 budget.” The resolution passed 234-
181. [H Res 933, Vote #595, 12/1/16; The Hill, 12/1/16]

2016: Walters Voted To Override The President’s Veto Of A Bill To Repeal The Affordable Care Act And
Block Funding Of Planned Parenthood For A Year. In February 2016, Walters voted To Override the
President’s veto of a bill to “repeal portions of the 2010 health care law and block federal funding for Planned
Parenthood for one year. The bill would zero-out the law's penalties for noncompliance with the law's requirements
for most individuals to obtain health coverage and employers to offer health insurance. The bill would scrap in
2018 the law's Medicaid expansion, as well as subsidies to help individuals buy coverage through the insurance
exchanges. It also would scrap certain taxes included in the law, including the tax on certain high-value employer-
sponsored health insurance plans.” The override required a two-thirds majority to pass, but failed 241 to 186. [HR
3762, Vote #53, 2/02/16, 2/02/16; CQ Floor Votes, 2/02/16]

2016: Walters Voted To Repeal The Affordable Care Act And Defunding Planned Parenthood For One
Year. In January 2016, Walters voted for repeal the Affordable Care Act and defund Planned Parenthood. “The
House on Wednesday passed legislation that would repeal much of ObamaCare and defund Planned Parenthood for
one year, sending the measure to President Obama's desk. The bill passed by a vote of 240 to 181.” [HR 3762, Vote
#6, 1/06/16; The Hill, 1/06/16]

2015: Walters Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And
Defund Planned Parenthood. In October, 2015, Walters voted for a “budget reconciliation bill that seeks to gut
Obamacare by repealing key sections of the law, including the individual and employer mandate and the so-called
‘cadillac’ tax, which targets high-end employer-sponsored health plans. In addition, it would block funding for
Planned Parenthood for one year and divert that spending to other women’s health programs.” The bill passed 240-
189. [HR 3762, Vote #568, 10/23/15; Washington Post, 10/23/15]

2015: Walters Voted To Establish Select Committee To Investigate Fetal Tissue Donation. In October 2015,
Walters voted for a bill that would “establish a select investigative subcommittee under the House Energy and
Commerce Committee. The panel would be responsible for investigating and reporting on issues related to fetal
tissue donation, fetal tissue procurement, federal funding for abortion services, and late-term abortions.” The bill
passed 242-184. [H Res 461, Vote #538, 10/07/15; CQ Floor Votes, 10/07/15]

    The Select Committee Targeting Planned Parenthood Was Given Broad Jurisdiction To Investigate
    Abortion Practices, Including Recommendations To Change Abortion Laws. Although the select
    committee was formed in response to videos edited to implicate that Planned Parenthood sold fetus tissue for
    profit, “[t]he words ‘Planned Parenthood’ do not appear in the resolution establishing the special committee. Its
                                                       281
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 282 of 665


    jurisdiction is considerably broader, encompassing ‘medical procedures and business practices used by entities
    involved in fetal tissue procurement’ and ‘any other relevant matters with respect to fetal tissue procurement.’
    It also permits the committee to probe the subject of federal funding for abortion providers generally, the
    practices of providers who perform abortions in the second and third trimesters, and ‘medical procedures for
    the care of a child born alive as a result of an attempted abortion.’ The committee is also empowered to
    recommend changes in laws or regulations based on its findings.” [Washington Post, 10/07/15; USA Today,
    10/07/15]

2015: Walters Voted For Adding Language To Continuing Resolution To Defund Planned Parenthood. In
September 2015, Walters voted for “adoption of the concurrent resolution (H Con Res 79) that would require the
House enrolling clerk to add language to the CR defunding Planned Parenthood before it is sent to the president.”
The resolution passed 241-185. [H Con Res 79, Vote #527, 9/30/15; CQ Floor Votes, 9/30/15]

    Republicans Attempted To Attach Measure To Defund Planned Parenthood To Spending Measure
    Necessary To Avert Government Shutdown. “With only hours to spare on the last day of the fiscal year,
    Congress averted a government shutdown on Wednesday by approving a temporary spending measure to keep
    federal agencies operating through Dec. 11. […] In one last display of their fury, House Republicans on
    Wednesday adopted another resolution to cut off government financing to Planned Parenthood. The resolution
    was to be sent to the Senate, where Democrats were certain to block it.” [New York Times, 10/1/15]

2015: Walters Voted For Bill Making It Easier For States To Defund Planned Parenthood. In September
2015, Walters voted for a bill that would amend title XIX of the Social Security act to allow states to exclude
medical providers who perform abortions from the state's Medicaid contracts. The bill would expand the exceptions
for which a state is not required to provide Medicaid reimbursements, allowing states to deny non-abortion health
care reimbursements to medical providers such as Planned Parenthood. The bill passed by a vote of 236-193. [HR
3495, Vote #524, 9/29/15; CQ Floor Votes, 9/29/15]

2015: Walters Voted Against Motion To Protect Women’s Access To Life-Saving Health Services, Including
Planned Parenthood. In September 2015, Walters voted against motion to recommit the Women's Public Health
and Safety Act. “The Democratic Motion to Recommit protects American women’s access to life-saving health
care services from Republicans’ attempt to defund Planned Parenthood by protecting any organization that provides
life-saving health services, such as preventive care and cancer screenings, from being stripped of vital federal
resources to serve America’s families.” The motion was rejected by a vote of 184-242. [HR 3495, Vote #523,
9/29/15; Democratic Leader – Motions to Recommit, 9/30/15]

2015: Walters Voted To Block Consideration Of Bill Making It Easier For States To Defund Planned
Parenthood. In September 2015, Walters voted for motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 444) that would provide for floor consideration of the bill (HR 3495)
that would amend title XIX of the Social Security act to allow states to exclude medical providers who perform
abortions from the state's Medicaid contracts. The motion was agreed to 243-182. A vote against the previous
question would have allowed the bill to be considered. [H Res 444, Vote #521, 9/29/15; CQ Floor Votes, 9/29/15]

2015: Walters Voted To Defund Planned Parenthood. In September 2015, Walters voted for the Defund Planned
Parenthood Act 2015 that “prohibits, for a one-year period, the availability of federal funds for any purpose to
Planned Parenthood Federation of America, Inc., or any of its affiliates or clinics, unless they certify that the
affiliates and clinics will not perform, and will not provide any funds to any other entity that performs, an abortion
during such period. The restriction will not apply in cases of rape or incest or where a physical condition endangers
a woman’s life unless an abortion is performed.” The bill passed 241 to 187. [H.R. 3134, Vote #505, 9/18/15; CQ,
9/23/15]

    Defunding Planned Parenthood Would Increase Public Spending By $130 Million Over 10 Years. “Days
    before lawmakers must pass new legislation to fund the government, Republicans are vowing to reject any
    proposal that includes public money for Planned Parenthood. The move could trigger not only a shutdown, but
    if it succeeds, more bills for taxpayers. The Congressional Budget Office said in a new report on Thursday that

                                                         282
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 283 of 665


    cutting off the women’s health organization from federal money would actually increase public spending by an
    estimated $130 million over 10 years. … The office’s math: Halting federal funds to Planned Parenthood would
    shrink spending by $520 million in the short run -- but, over the first decade, it would cost taxpayers an
    additional $650 million.” [The Washington Post, 9/24/15]

2015: Walters Voted Against Preventing Attempt To Defund Planned Parenthood. In September 2015,
Walters voted against a motion that “shields American women’s access to lifesaving health care services from
Republicans’ attempt to defund Planned Parenthood by protecting any organization that provides women’s health
services, such as preventive care and cancer screenings, from being stripped of vital federal resources to serve
America’s families.” A yes vote was a vote against defunding Planned Parenthood. The resolution failed, 183 to
245. [H.R. 3134, Vote #504, 9/18/15; Democratic Leader – Motions To Recommit, 9/18/15]

Walters Said The Government Shouldn’t “Continue To Fund” Planned Parenthood, But Expressed
The Belief That It Shouldn’t Be Done “At The Expense Of Shutting Down The Government”

2015: Walters Said The Republicans Want To “Defund” Planned Parenthood, But Added That She Does Not
Believe They Would Do It “At The Expense Of Shutting Down The Government.” SIEGEL: “First,
Representative Walters, the Republican leadership in Congress seems to want two things - to defund Planned
Parenthood and to keep the government open. Are those two objectives possible, and if not, which one's more
urgent?” WALTERS: “I believe the Republicans do want to defund Planned Parenthood, but I do not believe at the
expense of shutting down the government, and I don't believe we will go down that path.” [NPR All Things
Considered, 9/18/15]

2015: Walters Said The Government Shouldn’t “Continue To Fund” Planned Parenthood, But Added That
Shutting Down Government Over It Could Set Back The “Pro-Life Movement.” CRUMPTON:
“Congresswoman, if we might circle back to what appears to be, for now at least, a vote that would prevent a
government shutdown, when the conversation was beginning about this tactic to shut down the government, one of
the things the GOP leadership had insisted upon was that there be some way to defund Planned Parenthood. What
were your thoughts on that? And what were the your constituents in your district in California telling you about
that?” WALTERS: “We need to look at Planned Parenthood, in light of -- especially in light of what the videos
that have been released. And there has been concern in our conference that we don't continue to fund Planned
Parenthood. And while I support that, the bigger question is, by us shutting down the government on this one
particular issue, it was going to end up costing us a lot more money to shut the government down. And many in the
pro-life movement believe that taking a stand on defunding Planned Parenthood right now and, you know, costing
the government to shut down, would take the pro-life movement a couple of steps backwards. And so we were
trying to be in-line with the pro-life movement, saying, OK, you know what, we want to move forward on this
issue, but this is just not the way to do it.” [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 0:54-
2:15, 9/30/15]

    2015: Walters: “We Want To Advance The Cause Of The Pro-Life Movement,” But “When You Shut
    Down The Government, You Are Costing The Taxpayers A Lot Of Money.” CRUMPTON: “And,
    Congresswoman, you and some of the other lawmakers, especially some on the Republican side who thought
    that shutting down the government just was not a good idea, that the Republican majority in both the House and
    Senate might take a hit in the polls and from the electorate if this happened, and most polls indicate the last
    time this happened that is exactly what the electorate did, can you give us a sense if you believe that your views
    are being heard? Do you and your colleagues -- are you getting enough respect from the Republican
    Conference even if you disagree with the majority?” WALTERS: “Oh, absolutely we are. And, you know, we
    want to advance the cause of the pro-life movement, but there has to be a certain strategy put in place. And
    when you shut down the government, you are costing the taxpayers a lot of money. You are costing the
    creation of jobs. And we have to be very careful and very strategic as we move this issue forward.”
    [Bloomberg TV, Transcript via Political Transcript Wire, VIDEO 2:15-3:13, 9/30/15]



                                                         283
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 284 of 665


Family Planning

2015: Walters Voted Against Protecting Reproductive Health Choices In The Workplace

2015: Walters Voted To Repeal A Law That Prohibited Employers From Discriminating Based On An
Individual's Reproductive Health Decisions. In February 2015, Walters voted for: “passage of the joint resolution
that would provide for disapproval and repeal of the District of Columbia's Reproductive Health Non-
Discrimination Amendment Act of 2014, which prohibits employers from discriminating based on an individual's
reproductive health decisions.” The bill passed by a vote of 228-192. [HJ Res 43, Vote #194, 4/30/15; CQ Floor
Votes, 4/30/15]

Equal Pay

Women In California Made 85.7 Cents For Every Dollar A Man Made…

Women In California Made 85.7 Cents For Every Dollar A Man Made. [National Women’s Law Center,
accessed 8/16/17]

Walters Voted Against The Paycheck Fairness Act And Against A Motion That Would Have
Protected “Women’s Rights To Equal Wages”

2015: Walters Voted To Block Consideration Of The Paycheck Fairness Act. In April 2015, Walters voted To
Block consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women and
unsure equal pay for equal work. “The legislation would protect workers from retaliation for sharing information
about their wages, require employers to explain any pay disparities among workers performing the same job, and
allow employees to seek unlimited punitive damages in wage bias cases.” The previous question passed 239 to 183.
A vote against the previous question would have allowed the bill to be considered. [H. Res. 189, Vote #148,
4/14/15; Bloomberg, 4/14/15; Congressional Record, 4/14/15; Democratic Leader – Previous Questions, 4/14/15]

2015: Walters Voted To Block Consideration Of The Paycheck Fairness Act. In April 2015, Walters voted To
Block consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women and
unsure equal pay for equal work. “The legislation would protect workers from retaliation for sharing information
about their wages, require employers to explain any pay disparities among workers performing the same job, and
allow employees to seek unlimited punitive damages in wage bias cases.” The previous question passed 240 to 183.
A vote against the previous question would have allowed the bill to be considered. [H. Res. 200, Vote #154,
4/15/15; Bloomberg, 4/14/15; Congressional Record, 4/15/15; Democratic Leader – Previous Questions, 4/15/15]

2015: Walters Voted Against Motion That Would Have Protected “Women’s Rights To Equal Wages,” By
Excluding Claims Of Employment Discrimination From Bill. In September 2015, Walters voted against on
Democratic motion to recommit with instructions HR 758. “The Democratic Motion to Recommit protects
women’s right to demand equal wages, by excluding claims of employment discrimination from the underlying bill
that raises new obstacles for Americans to seek remedy in the courts.” The motion to recommit failed 179 to 239.
[HR 758, Vote #500, 9/17/15; Democratic Motion to Recommit, HR 758, 9/17/15]

Discrimination

Walters Voted Against Consideration Of An Amendment That Prevented Insurance Plans From
Charging Women Higher Premiums Than Men

2017: Walters Voted Against Consideration Of An Amendment That Prevented Insurance Plans From
Charging Women Higher Premiums Than Men. In January 2017, Walters voted against the “Schakowsky, D-
                                                      284
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 285 of 665


Ill., motion to recommit the bill to the House Energy and Commerce Committee with instructions to report back
immediately with an amendment that would state that the bill could not be interpreted to allow health insurance
plans to charge women higher premiums than they charge men.” The motion was rejected by a vote of 187-235.
[HR 7, Vote #64, 1/24/17; CQ, 1/24/17]

Violence Against Women

Walters Voted Against Increasing Funding To Assist Victims In Cases Of Sexual Assault, Violence
Against Women, Missing & Exploited Children

2015: Walters Voted Against Motion That Provided Additional Funding For Programs Providing Assistance
To Victims In Cases Of Sexual Assault, Violence Against Women And Missing And Exploited Children. In
June 2015, Walters voted against motion that would provide an additional $3 million for sexual assault victims
assistance within the Violence Against Women Prevention and Prosecution Programs account and an additional $3
million for missing and exploited children programs in the Juvenile Justice Programs account. It would decrease
funding for the Justice Information Technology Account by $6 million. The amendment failed, 190 to 232. [HR
2578, Vote #296, 6/03/15; CQ, 6/03/15]

Walters Co-Sponsored And Introduced Legislation To Assist The Victims of Sex Crimes

2017: Walters Co-Sponsored Legislation That Would Extend The Statute Of Limitations For Reporting Sex
Crimes

2017: Walters Cosponsored Legislation That Would Extend The Statute Of Limitations For Reporting Sex
Crimes. “Congresswoman Mimi Walters (California-45) recently co-sponsored the Extending Justice for Sex
Crime Victims Act of 2017 H.R. 1035. This bipartisan legislation would extend the statute of limitations for
victims of human trafficking or sexual abuse to recover civil damages. Under current law, if a victim is a mi-nor at
the time of the violation, the statute of limitations is 21 years of age. This bill would extend the statute of
limitations to 28 years of age and ensure the statute of limitations does not begin until the victim actually discovers
the violation or injury that gives rise to the cause of action. ‘The Extending Justice for Sex Crime Victims Act of
2017 will make a critical change to existing law to ensure survivors of sex crimes can seek justice by extending the
statute of limitations for reporting these horrific crimes,’ said Congresswoman Mimi Walters. ‘For far too many
victims, justice remains out of their reach. This bipartisan bill will allow survivors to have the time and resources
they need to pursue legal action against their perpetrators. I will continue to work with my colleagues to enact
solutions, like this bill, that support victims of sex crimes and bring those responsible to justice.’” [Rep. Mimi
Walters, Press Release, 2/21/17]

2016: Walters Introduced The Survivors’ Bill Of Rights Act

2016: Walters Introduced The Survivors’ Bill Of Rights Act. The Survivors’ Bill of Rights Act became public
law in October of 2016. [H.R. 5578, 114th Congress, enacted 10/7/16]

    2016: Walters: “The Injustice Displayed In Convictions In Recent Sexual Assault Cases Has Highlighted
    The Need To Improve The Treatment Of Sexual Assault Survivors.” “The injustice displayed in
    convictions in recent sexual assault cases has highlighted the need to improve the treatment of sexual assault
    survivors as their cases move through the legal system. These convictions have raised numerous, valid
    questions about how our justice system works for sexual assault survivors, but the fact of the matter is, our
    justice system is falling short long before the courtroom.” [Mimi Walters, Univision, 9/16/16]

    2016: Walters: “We Must Evaluate Current Practices To Improve The Treatment Of Sexual Assault
    Survivors.” “Additionally, this legislation will establish a joint working group formed by the Attorney General
    and the Department of Health and Human Services to develop best practices regarding the care and treatment of

                                                          285
   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 286 of 665


sexual assault survivors and the preservation of forensic evidence. We must evaluate current practices to
improve the treatment of sexual assault survivors.” [Mimi Walters, Univision, 9/16/16]

2016: Walters: “I Am Committed To Ensuring That Sexual Assault Survivors Have Complete,
Unrestricted Access To Justice, Which For Far Too Long Has Been Out Of Their Reach.” “I believe the
working group established by this legislation will go a long way to evaluating and suggesting recommendations
to our justice system, but we must constantly evaluate the status quo and enhance the way our justice system
works for the sexual assault survivors. I am committed to ensuring that sexual assault survivors have complete,
unrestricted access to justice, which for far too long has been out of their reach.” [Mimi Walters, Univision,
9/16/16]

2016: Walters: “We Still Have A Great Deal Of Work To Do To Improve The Lives Of Sexual Assault
Survivors. I Will Continue To Work With My Colleagues To Advocate For Victims Of Sexual Assault.”
“Today, we have removed a substantial barrier that survivors of sexual assault faced in their pursuit of justice.
I am grateful to Amanda Nguyen and Rise for bringing to our attention the existing flaws in the federal justice
system and for their advocacy across the United States. The Survivors’ Bill of Rights establishes clear
procedures and commonsense legal protections in the federal criminal justice system that will ensure survivors
of sexual assault can secure justice. There is an uneven patchwork of laws across this country that prevents
sexual assault survivors from having full access to the justice system. This law guarantees these rights in the
federal criminal justice system, but it is my hope this law will set an example for states to adopt similar
procedures and practices. Though this is an important step, as a country, we still have a great deal of work to
do to improve the lives of sexual assault survivors. I will continue to work with my colleagues to advocate for
victims of sexual assault and enact sensible reforms like this bipartisan bill.” [Rep. Mimi Walters, Press
Release, 10/7/16]

2016: Walters Praised The Senate For Passing The Survivors’ Bill Of Rights And Criticized The “Lack
Of Substantive Rights” For Sexual Assault Survivors. “‘I am pleased the Senate joined the House of
Representatives in approving the Survivors’ Bill of Rights,’ said Representative Mimi Walters (R-California).
‘The lack of substantive rights for sexual assault survivors prevents them from having full access to the justice
system, but today, Congress has taken an important step towards repairing this uneven patchwork. This
bipartisan legislation ensures basic rights in the federal criminal justice system and will set an example for
states to adopt similar procedures and practices. I thank my colleagues in the House and Senate for their
support, and I urge the President to sign these reforms into law. I will continue to advocate for victims of
sexual assault and enact sensible reforms like this bipartisan bill.’” [Rep. Mimi Walters, Press Release, 9/29/16]

2016: Reps. Walters And Issa: “The Bipartisan Survivors' Bill Of Rights […] Is Designed To
Dramatically Overhaul The Way The Federal Criminal Justice System Treats Sexual Assault Cases.”
“The bipartisan Survivors' Bill of Rights, which we introduced and cosponsored, respectively, is designed to
dramatically overhaul the way the federal criminal justice system treats sexual assault cases and provides a
model for states to follow. It ensures that sexual assault survivors in federal criminal cases have a right to a
sexual assault evidence collection kit. It also requires that survivors be notified in writing before the kit is
destroyed and allows them to request preservation of the kit and be informed of any results from a forensic
examination.” [Representatives Mimi Walters and Darrell Issa, Independent Journal Review, 9/15/16]

2016: Walters Thanked Her Colleagues In The House For Supporting The Survivors’ Bill Of Rights Act.
“I am pleased that the House of Representatives passed the Survivors’ Bill of Rights Act today. This bipartisan
bill would ensure sexual assault survivors have access to basic rights and allow them full access to justice in
federal courts. I thank my colleagues for their support and will continue to advocate for the rights of survivors
of sexual assault.” [Rep. Bob Goodlatte, 9/6/16]

2016: Walters: “I Remain Committed To Ensuring That Survivors Of Sexual Assault Can Secure
Justice…” “This legislation is so important because it ensures those rights in the federal criminal justice
system and will set an example for states to adopt similar procedures and practices. The Senate has
unanimously passed these reforms, and now, the House must do its part to ensure that sexual assault survivors

                                                     286
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 287 of 665


    have a fair chance at justice. It is my hope that the House of Representatives passes the Survivors’ Bill of
    Rights Act expeditiously. I remain committed to ensuring that survivors of sexual assault can secure justice,
    and I look forward to working with my colleagues to advocate for victims of sexual assault and enact sensible
    reforms like this bipartisan bill.” [Rep. Mimi Walters, Press Release, 6/24/16]

2011: Walters Worked On Legislation To Make It Easier To File Sexually Violent Predator Petitions

2011: Walters Worked With The Orange County District Attorney’s Office On Legislation That Would
Make It Easier To File Sexually Violent Predator Petitions. “To file the petition, prosecutors had to show
Brown committed more than one sexually violent crime, that he was diagnosed with a mental disorder and that he is
likely to commit another sexual offense if he is not held in custody and treated. A jury will hear evidence to decide
if Brown continues to present a threat out of custody. If the jury finds that he does he will be sent to a mental health
facility, but Brown can ask for a trial annually. Also today, Orange County District Attorney Tony Rackauckas said
he was working with Sens. Lou Correa and Mimi Walters on legislation that would remove some roadblocks they
perceive in filing the sexually violent predator petitions. Rackauckas and other Orange County authorities sharply
criticized Department of Mental Health officials for failing to agree he met the criteria for a sexually violent
predator.” [Los Angeles Daily News, 1/18/11]




                                                          287
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 288 of 665


Appendix I – Personal Financial Disclosures
2016 – Federal Personal Financial Disclosure

Net Worth

Walters Had An Estimated Net Worth Between $667,007 And $1,629,999

2016: Walters Had An Estimated Net Worth Between $667,007 And $1,629,999. [2016 Rep. Mimi Walters
Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]

Earned Income

Walters Reported No Earned Income

2016: Walters Reported No Earned Income. [2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the
House of Representatives, filed 7/26/17]

Assets & Unearned Income

Walters Reported Between $50,202 And $101,000 In Unearned Income

2016: Walters Reported Between $50,202 And $101,000 In Unearned Income. [2016 Rep. Mimi Walters
Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]


                             2016 REP. MIMI WALTERS ASSETS & “UNEARNED” INCOME
 SP, DC,          ASSET                 YEAR-END VALUE            TYPE OF          AMOUNT OF              TX. >
   JT                                                             INCOME              INCOME              $1,000
                                        MIN         MAX                           MIN      MAX
    JT       Apartment bldg -       $50,001     $100,000        None             None      None
             Hermes Avenue,
             Encinitas, CA
    JT       Camino Partners        $1,001       $15,000         None            None       None
             Consulting, LLC
    JT       Cardiff Partners       $1,001       $15,000         None            None       None
             Business Consulting,
             LLC
    JT       Digital Map Series A   None         None            Capital Gains   $50,001    $100,000      Yes
             stock
    JT       Laguna Advisory        $100,001     $250,000        None            None       None
             Partners, LLC
             Madrona Partners VC    $15,001      $50,000         None            None       None
             Fund LLC - Madrona
             Venture Group
    JT       Monarch Bay            $100,001     $250,000        None            None       None
             Securities, LLC
    JT       UBS Money Market       $500,001     $1,000,000      Interest        $201       $1,000
              TOTAL:                $767,007     $1,680,000      TOTAL:          $50,202    $101,000
         [2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]

Transactions
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 289 of 665


Walters Reported Between $100,001 And $250,000 In Transactions

2016: Walters Reported Between $100,001 And $250,000 In Transactions. [2016 Rep. Mimi Walters Financial
Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]

                                         2016 REP. MIMI WALTERS TRANSACTIONS
 SP, DC              ASSET                   TYPE          CAPITAL           DATE      AMOUNT OF TRANSACTION
  or JT                                                     GAIN IN
                                                                                             MIN                MAX
                                                          EXCESS OF
                                                             $200?
 JT         Digital Map Series A stock   S               Yes            6/2/2016            $100,001           $250,000
                                                                        TOTAL:              $100,001           $250,000
       [2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]

Liabilities

Walters Reported Between $50,001 And $100,000 In Liabilities

2016: Walters Reported Between $50,001 And $100,000 In Liabilities. [2016 Rep. Mimi Walters Financial
Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]

Positions

Walters Reported No Positions

2016: Walters Reported No Positions. [2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the House
of Representatives, filed 7/26/17]

Agreements

2016: Walters Reported No Agreements. [2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the
House of Representatives, filed 7/26/17]

Travel Payments And Reimbursements

                           2016 WALTERS TRAVEL PAYMENTS AND REIMBURSEMENTS
 Trip Details                                                        Inclusions
 Source                        Start Date    End Date     Itinerary         Days at   Lodging?         Food?     Family?
                                                                            Own
                                                                            Expense
 Main Street Advocacy          6/20/2016     6/21/2016    DC - Radnor, PA   0         Yes              Yes       No
                                                          - DC
[2016 Rep. Mimi Walters Financial Disclosure Report, Clerk of the House of Representatives, filed 7/26/17]

2015 – Federal Personal Financial Disclosure

Net Worth

2015: Rep. Mimi Walters Had An Estimated Net Worth Between -$4,468,992 And $814,997
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 290 of 665


2015: Rep. Mimi Walters Had An Estimated Net Worth Between -$4,468,992 And $814,997. [Rep. Mimi
Walters 2015 Public Financial Disclosure Report, filed 5/13/16]

Earned Income

2015: Rep. Mimi Walters Reported No Earned Income

2015: Rep. Mimi Walters Reported Her Spouse’s Income, Which She Did Not Disclose. [Rep. Mimi Walters
2015 Public Financial Disclosure Report, filed 5/13/16]

                                 2015 REP. MIMI WALTERS EARNED INCOME
                            SOURCE                         TYPE                                    AMOUNT
    Laguna Advisory Partners, LLC                                    Spouse Salary       N/A
    Detwiler Sunton Investment Banking                               Spouse Salary       N/A
                                             [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed 5/13/16]

Assets & Unearned Income

2015: Rep. Mimi Walters Reported Between $30,203 And $101,000 In Unearned Income

2015: Rep. Mimi Walters Reported Between $30,203 And $101,000 In Unearned Income. [Rep. Mimi Walters
2015 Public Financial Disclosure Report, filed 5/13/16]

                            2015 REP. MIMI WALTERS ASSETS & “UNEARNED” INCOME
 SP, DC,          ASSET                   YEAR-END VALUE               TYPE OF          AMOUNT OF             TX. >
   JT                                                                  INCOME              INCOME             $1,000
                                       MIN                 MAX                         MIN      MAX
            American Fund –        None             None            Capital Gains    $15,001    $50,000      Yes
            Fundamental
            Investors (ANCFX)
            American Fund –        None              None            Capital Gains   $15,001    $50,000      Yes
            Growth Fund of
            America (AGHTX)
    JT      Apartment bldg -       $50,001           $100,000        None            None       None
            Hermes Avenue,
            Encinitas, CA
    JT      Camino Partners        $1,001            $15,000          None            None       None
            Consulting, LLC
    JT      Cardiff Partners       $100,001          $250,000         None            None       None
            Business Consulting,
            LLC
    JT      Digital Map Series A   $15,001           $50,000          None            None       None
            stock
    JT      Laguna Advisory        $100,001          $250,000         None            None       None
            Partners, LLC
            Madrona Partners VC    $15,001           $50,000          None            None       None
            Fund LLC - Madrona
            Venture Group
    JT      Monarch Bay            $100,001          $250,000         None            None       None
            Securities, LLC
    JT      UBS Money Market       $500,001          $1,000,000       Interest        $201       $1,000
             TOTAL:                $881,008          $1,965,000       TOTAL:          $30,203    $101,000
                                             [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed 5/13/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 291 of 665


Transactions

2015: Rep. Mimi Walters Reported Between $100,002 And $200,000 In Transactions

2015: Rep. Mimi Walters Reported Between $100,002 And $200,000 In Transactions. [Rep. Mimi Walters
2015 Public Financial Disclosure Report, filed 5/13/16]


                                     2015 REP. MIMI WALTERS TRANSACTIONS
 SP, DC              ASSET               TYPE         CAPITAL            DATE        AMOUNT OF TRANSACTION
  or JT                                                GAIN IN
                                                                                         MIN              MAX
                                                     EXCESS OF
                                                        $200?
            Fundamental Investors    S              Yes             2/12/2015           $50,001          $100,000
            Growth Fund of America   S              Yes             2/12/2015           $50,001          $100,000




                                                                     TOTAL:             $100,002         $200,000
                                         [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed 5/13/16]

Liabilities

2015: Rep. Mimi Walters Reported Having Between $1,150,003 And $5,350,000 In Liabilities

2015: Walters Reported Between $1,150,003 And $5,350,000 In Liabilities. [Rep. Mimi Walters 2015 Public
Financial Disclosure Report, filed 5/13/16]

                                       2015 REP. MIMI WALTERS LIABILITIES
  OWNER                 CREDITOR             DATE INCURRED           TYPE             AMOUNT OF LIABILITY
 JT              Nationstar Mortgage, Fort   November 2000    Mortgage on             $1,000,001-$5,000,000
                 Worth TX*                                    personal residence
 JT              Chase Bank                  June 2005        Mortgage on             $50,001-$100,000
                                                              Encinitas, CA,
                                                              apartment building
 JT              Partners Bank, Mission      March 2009       Business loan -         $100,001-$250,000
                 Viejo, CA                                    Cardiff Partners
                                                              Business
                                                              Consulting, LLC
                                         [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed 5/13/16]

*-Loan paid off June 2015

Positions

2015: Rep. Mimi Walters Reported No Positions

2015: Walters Reported No Positions. [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed
5/13/16]

Agreements
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 292 of 665


2015: Rep. Mimi Walters Reported No Agreements

2015: Walters Reported No Agreements. [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed
5/13/16]

Travel Payments And Reimbursements

                           2015 WALTERS TRAVEL PAYMENTS AND REIMBURSEMENTS
 Trip Details                                                                Inclusions
 Source                       Start Date End Date  Itinerary         Days at Lodging?          Food?    Family?
                                                                     Own
                                                                     Expense
 California State Society,    7/17/2015  7/18/2015 Los Angeles - San 0       Yes               Yes      No
 Inc.                                              Francisco -
                                                   Orange County,
                                                   CA
 American Israel              8/8/2015   8/18/2015 Los Angeles -     0       Yes               Yes      No
 Education Foundation                              Jerusalem - Tel
                                                   Aviv - Tiberias -
                                                   DC
 Main Street Partnership -    10/3/2015  10/4/2015 Orange County,    0       Yes               Yes      No
 Main Street Advocacy                              CA - Las Vegas -
                                                   Orange County,
                                                   CA
                                       [Rep. Mimi Walters 2015 Public Financial Disclosure Report, filed 5/13/16]

2014 – Federal Personal Financial Disclosure

Net Worth

2014: Rep. Mimi Walters Had An Estimated Net Worth Between -$4,968,993 And -$185,003

2014: Rep. Mimi Walters Had An Estimated Net Worth Between -$4,968,993 And -$185,003. [Rep. Mimi
Walters 2014 Public Financial Disclosure Report, filed 1/5/16]

Earned Income

2014: Rep. Mimi Walters Reported $90,500 In Earned Income

2014: Rep. Mimi Walters Reported $90,500 In Earned Income. [Rep. Mimi Walters 2014 Public Financial
Disclosure Report, filed 1/5/16]

                                    2014 REP. MIMI WALTERS EARNED INCOME
                           SOURCE                            TYPE                    AMOUNT (Preceding Year)
     State of California                                   Salary - State Senator    $90,500
     Cardiff Partners                                      Spouse Salary             N/A
     Monarch Bay Securities                                Spouse Salary             N/A
                                        [Rep. Mimi Walters 2014 Public Financial Disclosure Report, filed 1/5/16]

Assets & Unearned Income
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 293 of 665


2014: Rep. Mimi Walters Reported Between $200,002 And $2,000,000 In Unearned Income

2014: Rep. Mimi Walters Reported Between $200,002 And $2,000,000 In Unearned Income. [Rep. Mimi
Walters 2014 Public Financial Disclosure Report, filed 1/5/16]

                              2014 REP. MIMI WALTERS ASSETS & “UNEARNED” INCOME
 SP, DC,            ASSET                YEAR-END VALUE                 TYPE OF          AMOUNT OF               TX. >
   JT                                                                   INCOME              INCOME               $1,000
                                         MIN               MAX                          MIN      MAX
              American Fund –        $50,001          $100,000        None            None        None
              Fundamental
              Investors (ANCFX)
              American Fund –        $50,001          $100,000        None            None        None
              Growth Fund of
              America (AGHTX)
      JT      Apartment bldg -       $50,001          $100,000        None            None        None
              Hermes Avenue,
              Encinitas, CA
      JT      Camino Partners         $1,001           $15,000         None            None        None
              Consulting, LLC
      JT      Cardiff Partners        $100,001         $250,000        LLC             $100,001    $1,000,000
              Business Consulting,
              LLC
      JT      Digital Map Series A    $15,001          $50,000         None            None        None
              stock
              Madrona Partners VC     $15,001          $50,000         None            None        None
              Fund LLC - Madrona
              Venture Group
      JT      Monarch Bay Capital     $100,001         $250,000        None            None        None
              Group Consulting
      JT      Monarch Bay             $100,001         $250,000        LLC             $100,001    $1,000,000
              Securities, LLC
               TOTAL:                 $381,007         $965,000        TOTAL:          $200,002    $2,000,000
                                                [Rep. Mimi Walters 2014 Public Financial Disclosure Report, filed 1/5/16]

Transactions

2014: Rep. Mimi Walters Reported No Transactions

2014: Rep. Mimi Walters Reported No Transactions. [Rep. Mimi Walters 2014 Public Financial Disclosure
Report, filed 1/5/16]

Liabilities

2014: Rep. Mimi Walters Reported Between $1,150,003 And $5,350,000 In Liabilities

2014: Walters Reported Between $1,150,003 And $5,350,000 In Liabilities. [Rep. Mimi Walters 2014 Public
Financial Disclosure Report, filed 1/5/16]

                                       2014 REP. MIMI WALTERS LIABILITIES
  OWNER                CREDITOR              DATE INCURRED           TYPE                     AMOUNT OF LIABILITY
 JT              Nationstar Mortgage, Fort   November 2000    Mortgage on                     $1,000,001-$5,000,000
                 Worth TX                                     personal residence
 JT              Chase Bank                  June 2005        Mortgage on                     $50,001-$100,000
                                                              Encinitas, CA,
                                                              apartment building
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 294 of 665


 JT           Partners Bank, Mission    March 2009            Business loan -      $100,001-$250,000
              Viejo, CA                                       Cardiff Partners
                                                              Business
                                                              Consulting, LLC
                                       [Rep. Mimi Walters 2014 Public Financial Disclosure Report, filed 1/5/16]

Positions

2014: Rep. Mimi Walters Reported No Positions

2014: Walters Reported No Positions. [Rep. Mimi Walters 2014 Public Financial Disclosure Report, filed 1/5/16]

Agreements

2014: Rep. Mimi Walters Reported No Agreements

2014: Walters Reported No Agreements. [Rep. Mimi Walters 2014 Public Financial Disclosure Report, filed
1/5/16]

Travel Payments And Reimbursements

2014: Rep. Mimi Walters Reported No Travel Payments And Reimbursements

2014: Walters Reported No Travel Payments And Reimbursements. [Rep. Mimi Walters 2014 Public Financial
Disclosure Report, filed 1/5/16]

2013 – Statement of Economic Interests

Assets

Walters Reported Between $654,011 And $6,520,000 In Assets Of Ownership Interest Less Than
10%

2013: Walters Reported Between $654,011 And $6,520,000 In Assets Of Ownership Interest Less Than 10%.
[2013 Statement of Economic Interests, filed 3/3/14]

      2013 MIMI WALTERS INVESTMENTS: STOCKS, BONDS, AND OTHER INTERESTS (OWNERSHIP
                                    INTEREST IS LESS THAN 10%)
 NATURE OF              ASSET                                           VALUE
 INVESTMENT
                                                               MIN         MAX
 Stock                  Northwest Venture Association          $10,001     $100,000
                        CRI Bridge Fund                        $10,001     $100,000
 Stock                  Madrona Partners                       $10,001     $100,000
                        Digital Map                            $10,001     $100,000
 Stock                  CRI Partners                           $10,001     $100,000
 Stock                  GVI
 Stock                  Management Energy, Inc.                $100,001    $1,000,000
 Bonds                  Comcast Corp                           $100,001    $1,000,000
 Stock                  Trans-Pacific Aerospace Co.            $100,001    $1,000,000
 Bonds                  Goldman Sachs                          $100,001    $1,000,000
 Stock                  Axiologix Education Corp. (AXLX)       $100,001    $1,000,000
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 295 of 665


 Bonds                           Tyco International                                       $100,001          $1,000,000
 Stock                           Alderox Inc                                              $2,000            $10,000
 Stock                           Data Logic International                                 $2,000            $10,000
                                                                               TOTAL:     $654,011          $6,520,000
                                                                      [2013 Statement of Economic Interests, filed 3/3/14]

Walters Reported Between $202,002 And $2,017,996 In Assets Of Ownership Interest 10% Or
Greater

2013: Walters Reported Between $202,002 And $2,017,996 In Assets Of Ownership Interest 10% Or
Greater. [2013 Statement of Economic Interests, filed 3/3/14]

       2013 MIMI WALTERS INVESTMENTS, INCOME, AND ASSETS OF BUSINESS ENTITIES/TRUSTS
                           (OWNERSHIP INTEREST IS 10% OR GREATER)
 NATURE OF         ASSET                                VALUE            GROSS INCOME
 INVESTMENT
                                               MIN        MAX        MIN         MAX
 Partnership       Monarch Bay Securities, LLC $100,001   $1,000,000 $100,001
                         Camino Partners, LLC                   $0              $1,999           $1,001           $10,000
 Partnership             CCN MV, LLC                            $0              $1,999           $0               $499
 Majority                STI Group                              $0              $1,999           $0               $499
 Shareholder
 Trust                   David A. Walters, Marian K.                                             $100,001
                         Walters
 Sole Proprietorship     Monarch Bay Capital Group              $2,000          $10,000          $1,001           $10,000
 Majority                Bounce Mobile Systems, Inc.            $0              $1,999           $0               $499
 Shareholder
 Partnership             Cardiff Partners, LLC                  $100,001        $1,000,000       $100,001
                                                      TOTAL:    $202,002        $2,017,996       $302,005         $321,500+
                                                                      [2013 Statement of Economic Interests, filed 3/3/14]

Gifts

Walters Reported A Total Of $1,264 In Gifts

2013: Walters Reported A Total Of $1,264 In Gifts. [2013 Statement of Economic Interests, filed 3/3/14]

                                           2013 MIMI WALTERS INCOME - GIFTS
 SOURCE                                      BUSINESS ACTIVITY                  DESCRIPTION OF GIFT                  VALU
                                                                                                                     E
 Senate Policy Conference on                 Dinner                             Dinner                               $64
 Education Dinner
 Civil Justice Association of California     Public Affairs Conference          Breakfast/Valet                      $68.04
 California New Car Dealers                                                     Food and drink; Comedian             $92.17
 Association
 The First Tee of Silicon Valley             2013 Invitational at CordeValle    Accomodations; Roundtable            $460
                                             in San Martin, CA                  Breakfast
 California State Protocol Foundation        Discuss Issues facing State of     Dinner                               $80.50
                                             California
 Association of California School                                               Flowers                              $65.10
 Administrators
 California Foundation on the                Roundtable Conference on           Accomodation; Tuesday                $434.05
 Environment and the Economy                 Water                              Food/Drink; Wednesday Breakfast
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 296 of 665


                                                                                             TOTAL:        $1,264
                                                              [2013 Statement of Economic Interests, filed 3/3/14]

2012 – Statement of Economic Interests

Assets

Walters Reported Between $664,012 And $6,620,000 In Assets Of Ownership Interest Less Than
10%

2012: Walters Reported Between $664,012 And $6,620,000 In Assets Of Ownership Interest Less Than 10%.
[2012 Statement of Economic Interests, filed 4/2/13]

      2012 MIMI WALTERS INVESTMENTS: STOCKS, BONDS, AND OTHER INTERESTS (OWNERSHIP
                                   INTEREST IS LESS THAN 10%)
 NATURE OF                                ASSET                       VALUE
 INVESTMENT
                                                              MIN        MAX
 Stock                 Northwest Venture Association          $10,001    $100,000
 Stock                 CRI Bridge Fund                        $10,001    $100,000
 Stock                 Madrona Partners                       $10,001    $100,000
 Stock                 Digital Map                            $10,001    $100,000
 Stock                   CRI Partners                                        $10,001          $100,000
 Stock                   GVI                                                 $10,001          $100,000
 Stock                   Management Energy, Inc. (MMEX)                      $100,001         $1,000,000
 Bonds                   Comcast Corp                                        $100,001         $1,000,000
 Stock                   Trans-Pacific Aerospace Co. (TPAC)                  $100,001         $1,000,000
 Bonds                   Goldman Sachs                                       $100,001         $1,000,000
 Stock                   Axiologix Education Corp (AXLX)                     $100,001         $1,000,000
 Bonds                   Tyco International                                  $100,001         $1,000,000
 Stock                   Alderox Inc                                         $2,000           $10,000
 Stock                   Data Logic International                            $2,000           $10,000
                         TOTAL:                                              $664,012         $6,620,000
                                                              [2012 Statement of Economic Interests, filed 4/2/13]

Walters Reported Between $300,003 And $3,011,994 In Assets Of Ownership Interest 10% Or
Greater

2012: Walters Reported Between $300,003 And $3,011,994 In Assets Of Ownership Interest 10% Or
Greater. [2012 Statement of Economic Interests, filed 4/2/13]


       2012 MIMI WALTERS INVESTMENTS, INCOME, AND ASSETS OF BUSINESS ENTITIES/TRUSTS
                             (OWNERSHIP INTEREST IS 10% OR GREATER)
 NATURE OF         ASSET                                 VALUE          GROSS INCOME
 INVESTMENT
                                                 MIN        MAX      MIN        MAX
 Majority          STI Group                     $0         $1,999   $100,001
 Shareholder
 Partnership       CCN MV, LLC                   $0         $1,999   $0         $499
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 297 of 665


 Majority              Bounce Mobile Systems, Inc               $0            $1,999          $0             $499
 Shareholder
 Partnership           Cardiff Partners, LLC                    $100,001      $1,000,000      $100,001
 Trust                 David A. Walters and Marian K.                                         $100,001
                       Walters
 Sole Proprietorship   Monarch Bay Capital Group                $100,001      $1,000,000      $100,001
 Partnership           Monarch Bay Securities, LLC              $100,001      $1,000,000      $100,001
 Partnership           Camino Properties, LLC                   $0            $1,999          $1,001         $10,000
 Shareholder           Monarch Staffing, Inc.                   $0            $1,999          $0             $499
 Owner                 Drug Consultants Int'l, Inc.             $0            $1,999          $0             $499
                                                    TOTAL:      $300,003      $3,011,994      $501,006       $512,001+
                                                                     [2012 Statement of Economic Interests, filed 4/2/13]

Gifts

2012: Walters Reported $15,725 In Gifts. [2012 Statement of Economic Interests, filed 4/2/13]

                                       2012 MIMI WALTERS INCOME - GIFTS
 SOURCE                                     BUSINESS ACTIVITY DESCRIPTION OF GIFT                           VALUE
 California Foundation on the               Study Travel Project to Airfare, Holels, Meals, Cultural        $12,751.73
 Environment and the Economy                Brazil                  Activities, Land transportations
 Pacific Gas and Electric Co                Lobbyist Employer            Dinner                             $127.14
 CTIA The Wireless Association              Wireless Industry Trade      Reception                          $82.31
                                            Association
 Wine Institute                             Lobbying Firm                Reception                          $66.23
 California New Car Dealers Association     Lobbyist Employer            Reception and Dinner               $92.67
 Walt Disney Co.                            Lobbyist Employer            2 adult one day park passes to     $160.00
                                                                         Disneyland for Everett Rice
 Walt Disney Co.                            Lobbyist Employer            1 adult and 1 child one day park   $154.00
                                                                         passes to Disneyland for Garth
                                                                         Eisenbeis
 California Strategies LLC                  Lobbying Firm                NASCAR Sprint Cup Series Race      $270
 Fieldstead & Company                       Lobbyist Employer            Reception                          $53
 California Building Industry Association   Lobbyist Employer            Reception                          $60.74
 Del Mar Thoroughbred Club                  Lobbyist Employer            2012 Race Meet/David Walters       $305
 Del Mar Thoroughbred Club                  Lobbyist Employer            2012 Race Meet/Mimi Walters        $305
 Sempra Energy                              Lobbyist Employer            SDG&E Emergency Backpack           $59.55
 TechAmerica                                Lobbyist Employer            Dinner                             $203.41
 California Foundation on the               Non-profit educational       Hotel accommodation, meals and     $609.22
 Environment and the Economy                organization                 refreshments
 California Alliance of Taxpayer            Lobbyist Employer            Subsistence/meals                  $75
 Advocates
 John Wayne Airport                         Airport                      Parking                            $350
                                                                                                   TOTAL:   $15,725.00
                                                                     [2012 Statement of Economic Interests, filed 4/2/13]

2011 – Statement of Economic Interests

Assets
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 298 of 665


Walters Reported Between $660,012 And $6,600,000 In Investments Of Ownership Interest Less
Than 10%

2011: Walters Reported Between $660,012 And $6,600,000 In Investments Of Ownership Interest Less Than
10%. [2011 Statement of Economic Interests, filed 2/29/12]

      2011 MIMI WALTERS INVESTMENTS: STOCKS, BONDS, AND OTHER INTERESTS (OWNERSHIP
                                  INTEREST IS LESS THAN 10%)
 NATURE OF                ASSET                              VALUE
 INVESTMENT
                                                             MIN          MAX
 Stock                    Northwest Venture Association      $10,001      $100,000
 Stock                       CRI Bridge Fund                                $10,001           $100,000
 Stock                       Madrona Partners                               $10,001           $100,000
 Stock                       Digital Map                                    $10,001           $100,000
 Stock                       CRI Partners                                   $10,001           $100,000
 Stock                       GVI                                            $10,001           $100,000
 Stock                       Management Energy, Inc. (MMEX)                 $100,001          $1,000,000
 Bonds                       Comcast Corporation                            $100,001          $1,000,000
 Stock                       Trans-Pacific Aerospace Co. (TPAC)             $100,001          $1,000,000
 Bonds                       Goldman Sachs                                  $100,001          $1,000,000
 Stock                       Axiologix Education Corp (AXLX)                $100,001          $1,000,000
 Bonds                       Tyco International                             $100,001          $1,000,000
                                                                   TOTAL:   $660,012          $6,600,000
                                                          [2011 Statement of Economic Interests, filed 2/29/12]

Walters Reported Between $300,003 And $3,007,996 In Investments Or Assets Of Ownership
Interest 10% Or Greater

2011: Walters Reported Between $300,003 And $3,007,996 In Investments Or Assets Of Ownership Interest
Greater Than Ten Percent. [2011 Statement of Economic Interests, filed 2/29/12]

       2011 MIMI WALTERS INVESTMENTS, INCOME, AND ASSETS OF BUSINESS ENTITIES/TRUSTS
                               (OWNERSHIP INTEREST IS 10% OR GREATER)
 NATURE OF            ASSET                          VALUE               GROSS INCOME
 INVESTMENT
                                                     MIN      MAX        MIN      MAX
 Majority Shareholder STI Group                      $0       $1,999     $0       $499
 Partnership          CCN MV, LLC                    $0       $1,999     $0       $499
 Trust                David A. Walters and Marian K.                     $100,001
                      Walters
 Sole Proprietorship  Monarch Bay Capital Group      $100,001 $1,000,000 $100,001
 Majority Shareholder Bounce Mobile Systems, Inc.    $0       $1,999     $0       $499
 Partnership        Cardiff Partners, LLC               $100,001      $1,000,000       $100,001
 Significant        Monarch Staffing, Inc               $0            $1,999           $100,001
 Shareholder
 Partnership        Monarch Bay Associates, LLC         $100,001      $1,000,000       $100,001
                    TOTAL:                              $300,003      $3,007,996       $500,005    $501,502+
                                                          [2011 Statement of Economic Interests, filed 2/29/12]
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 299 of 665


Gifts

Walters Reported $1,418 In Gifts

2011: Walters Reported Receiving $1,418 In Gifts. [2011 Statement of Economic Interests, filed 2/29/12]

                                      2011 MIMI WALTERS INCOME – GIFTS
 SOURCE                      BUSINESS ACTIVITY             DESCRIPTION OF GIFT                              VALUE
 Council for Legislative     Civic League, Government &    Dinner                                           $75
 Excellence                  Public Administration
 CTIA - The Wireless         Wireless Industry Trade       Reception                                        $96.92
 Association                 Association
 California Foundation on    Educational forums addressing Water roundtable conference, Hotel               $416.58
 the Environment and the     environmental & economic      accomodation, food & drink
 Economy                     infrastructure issues
 California New Car          Lobbyist Employer             Cocktail reception and dinner                    $108
 Dealers Association
 Farmers Group, Inc.         Lobbyist Employer               Reception                                      $57.65
 California Building         Lobbyist Employer               Dinner                                         $101.62
 Industry Association
 Pala Band of Mission        Pala Casino                     Dinner for Senator Walters and David           $162
 Indians                                                     Walters
 UCLA State Government       Government Affairs              Football game tickets, including pre-game,     $400
 Affairs                                                     for Sen. Walters, David Walters and their 2
                                                             sons, Tristan and DJ
                                                             TOTAL:                                         $1,418
                                                             [2011 Statement of Economic Interests, filed 2/29/12]

2010 – Statement of Economic Interests

Assets

Walters Reported Between $660,012 And $6,600,000 In Investments Of Ownership Interest Less
Than 10%

2010: Walters Reported Between $660,012 And $6,600,000 In Investments Of Ownership Interest Less Than
10%. [2010 Statement of Economic Interests, filed 3/1/11]

      2010 MIMI WALTERS INVESTMENTS: STOCKS, BONDS, AND OTHER INTERESTS (OWNERSHIP
                                   INTEREST IS LESS THAN 10%)
 NATURE OF            ASSET                                              VALUE
 INVESTMENT
                                                                 MIN        MAX
 Stock                Northwest Venture Association              $10,001    $100,000
 Stock                      CRI Bridge Fund                                           $10,001          $100,000
 Stock                      Madrona Partners                                          $10,001          $100,000
 Stock                      Digital Map                                               $10,001          $100,000
 Stock                      CRI Partners                                              $10,001          $100,000
 Stock                      GVI                                                       $10,001          $100,000
 Stock                      Satelite                                                  $0               $0
 Stock                      American Affinity Partners                                $0               $0
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 300 of 665


 Stock                    Nomadix                                                     $0              $0
 Stock                    Reclamation Consulting & Resources RCAI                     $0              $0
 Stock                    Trade Bonds                                                 $0              $0
 Stock                    Flexscan                                                    $0              $0
 Stock                    Management Energy Inc.                                      $100,001        $1,000,000
 Bonds                    Comcast Corporation                                         $100,001        $1,000,000
 Stock                    Trans-Pacific Aerospace Co (TPAC)                           $100,001        $1,000,000
 Bonds                    Goldman Sachs                                               $100,001        $1,000,000
 Stock                    Axiologix Education Corp (AXLX)                             $100,001        $1,000,000
 Bonds                    Tyco International                                          $100,001        $1,000,000
                                                                        TOTAL:        $660,012        $6,600,000
                                                              [2010 Statement of Economic Interests, filed 3/1/11]

Walters Reported Between $2,420,008 And $4,200,000 In Investments Or Assets Of Ownership
Interest 10% Or Greater

2010: Walters Reported Between $2,420,008 And $4,200,000 In Investments Or Assets Of Ownership
Interest 10% Or Greater. [2010 Statement of Economic Interests, filed 3/1/11]

       2010 MIMI WALTERS INVESTMENTS, INCOME, AND ASSETS OF BUSINESS ENTITIES/TRUSTS
                              (OWNERSHIP INTEREST IS 10% OR GREATER)
 NATURE OF            ASSET                                 VALUE            GROSS INCOME
 INVESTMENT
                                                   MIN         MAX        MIN       MAX
 Majority Shareholder STI Group                    $10,001     $100,000   $0        $499
 Trust                David A. Walters & Marian K.                        $100,001
                      Walters
 Sole Proprietorship  Monarch Bay Capital          $100,001    $1,000,000 $100,001
 Majority Shareholder Bounce Mobile Systems        $100,001    $1,000,000 $0        $499
 Partnership           Cardiff Partners                   $100,001       $1,000,000        $100,001
 Significant           Monarch Staffing                   $1,000,001                       $100,001
 Shareholder
 Owner                 Drug Consultants International     $1,000,001                       $100,001
 Partnership           Monarch Bay Associates             $100,001       $1,000,000        $100,001
 Partnership           Camino Partners LLC                $0             $0                $0          $499
 Partnership           Secured Residential Funding        $0             $0                $0          $499
 Partnership           CCN MV, LLC                        $10,001        $100,000          $0          $499
                                                 TOTAL:   $2,420,008     $4,200,000        $600,006    $602,501+
                                                              [2010 Statement of Economic Interests, filed 3/1/11]

Gifts

Walters Reported $592.28 In Gifts

2010: Walters Reported $592.28 In Gifts. [2010 Statement of Economic Interests, filed 3/1/11]


                                    2010 MIMI WALTERS INCOME – GIFTS
 SOURCE                                 BUSINESS ACTIVITY      DESCRIPTION OF GIFT                         VALUE
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 301 of 665


 Office of Gov. Schwarzenegger/CA              Foundation                       State of the State Luncheon           $57
 State Protocol Foundation
 Cirque Du Soleil                              Entertainment                    1 ticket to premiere of KOOZA         $250
                                                                                show in Irvine, CA
 Family Winemakers of CA                       Lobbyist Employer -              Food and beverage                     $79.98
                                               Winemakers
 California Healthcare Institute               Lobbyist Employer - healthcare   Food and beverage                     $205
                                                                                                        TOTAL:        $592.28
                                                                      [2010 Statement of Economic Interests, filed 3/1/11]

2009 – Statement of Economic Interests

Assets

Walters Reported Between $810,018 And $8,100,000 In Investments Of Ownership Interest Less
Than 10%

2009: Walters Reported Between $810,018 And $8,100,000 In Investments Of Ownership Interest Less Than
10%. [2009 Statement of Economic Interests, filed 3/1/10]

      2009 MIMI WALTERS INVESTMENTS: STOCKS, BONDS, AND OTHER INTERESTS (OWNERSHIP
                                    INTEREST IS LESS THAN 10%)
 NATURE OF             ASSET                                           VALUE
 INVESTMENT
                                                               MIN        MAX
 Stock                 Northwest Venture Association           $10,001    $100,000
 Stock                 CRI Bridge Fund                         $10,001    $100,000
 Stock                 Madrona Partners                        $10,001    $100,000
 Stock                 Digital Map                             $10,001    $100,000
 Stock                 CRI Partners                            $10,001    $100,000
 Stock                 GVI                                     $10,001    $100,000
 Stock                             Satelite                                              $10,001              $100,000
 Stock                             American Affinity Partners                            $10,001              $100,000
 Stock                             Nomadix                                               $10,001              $100,000
 Stock                             Reclamation Consulting & Resources Inc (RCAI)         $100,001             $1,000,000
 Stock                             Trade Bonds                                           $10,001              $100,000
 Stock                             Flexscan                                              $10,001              $100,000
 Stock                             Management Energy, Inc.                               $100,001             $1,000,000
 Stock                             Pinnacle Energy Corp                                  $100,001             $1,000,000
 Bonds                             Comcast Corporation                                   $100,001             $1,000,000
 Bonds                             Tyco International                                    $100,001             $1,000,000
 Bonds                             Goldman Sachs                                         $100,001             $1,000,000
 Sole Proprietorship               Monarch Bay Capital                                   $100,001             $1,000,000
                                   TOTAL:                                                $810,018             $8,100,000
                                                                      [2009 Statement of Economic Interests, filed 3/1/10]

Walters Reported Between $1,630,010 And $6,300,000 In Investment Or Assets Of Ownership
Interest 10% Or Greater
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 302 of 665


2009: Walters Reported Between $1,630,010 And $6,300,000 In Investment Or Assets Of Ownership Interest
10% Or Greater. [2009 Statement of Economic Interests, filed 3/1/10]

       2009 MIMI WALTERS INVESTMENTS, INCOME, AND ASSETS OF BUSINESS ENTITIES/TRUSTS
                             (OWNERSHIP INTEREST IS 10% OR GREATER)
 Nature of           Asset                                    Value                Gross Income
 Investment
                                                    MIN           MAX        MIN          MAX
 Trust               David A Walters and Marian K                            $100,001
                     Walters
 Partnership         STI Group                      $100,001      $1,000,000 $100,001
 Sole Proprietorship Monarch Bay Capital            $100,001      $1,000,000 $100,001
 Partnership         Bounce Mobile Systems          $10,001       $100,000   $0           $499
 Partnership         Monarch Staffing               $1,000,001               $100,001
 Partnership         Drug Consultants International $100,001      $1,000,000 $100,001
 Partnership              Monarch Bay Associates                  $100,001      $1,000,000      $100,001
 Partnership              Cardiff Partners, LLC                   $100,001      $1,000,000      $100,001
 Partnership              Lathian Systems, Inc.                   $100,001      $1,000,000      $100,001
 Partnership              Secured Residential Funding, Inc.       $10,001       $100,000        $10,001        $100,000
 Partnership              CCN MV, LLC                             $10,001       $100,000        $0             $499
 Partnership              Camino Partners LLC                                                   $0             $499
                          TOTAL:                                  $1,630,010    $6,300,000      $810,009       $901,505+
                                                                   [2009 Statement of Economic Interests, filed 3/1/10]

Gifts

2009: Walters Reported Receiving $2,380.81 In Gifts. [2009 Statement of Economic Interests, filed 3/1/10]

                                            2009 MIMI WALTERS INCOME – GIFTS
 SOURCE                                             BUSINESS          DESCRIPTION OF GIFT                        VALUE
                                                    ACTIVITY
 California Professional Firefighters               Lobbyist Employer Food & drink                               $152.65
 Pepsico Inc & Affiliated Entities                  Lobbyist Employer Rosebowl Ticket                            $79.00
 California Tribal Business Alliance                Lobbyist Employer Food & drink                               $88.77
 Family Winemakers of California                    Lobbyist Employer Food and wine                              $72.20
 Wine Institute                                     Lobbyist Employer Food and wine                              $59.11
 Orange County Automobile Dealers Association         Lobbyist Employer   Food and drink                         $85.13
 Walt Disney company                                  Lobbyist Employer   4 parkhopper passes @ $94 each         $376.00
 Farmers Insurance Group, Inc/Nielsen,                Lobbyist Employer   Food and drink                         $70.91
 Merksamer, Parrinello, Mueller & Naylor, LLP
 California Correctional Peace Officers Association   Lobbyist Employer   Dinner                                 $150.19
 California Cable & Telecommunications                Lobbyist Employer   Food and drink                         $63.23
 Association
 California Refuse Recycling Council                  Lobbyist Employer   Food and drink                         $71.87
 CalPortland                                          Lobbyist Employer   Dinner                                 $169.66
 CalChamber                                           Lobbyist Employer   Golf                                   $235.00
 Association of California Life & Health Insurance    Lobbyist Employer   Golf and drinks                        $115.43
 Companies
 Council for Legislative Excellence                                       Briefcase, fleece, charm bracelet,     $325.12
                                                                          green gift bag, transportation
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 303 of 665


Pacific Life Insurance Company          Lobbyist Employer   Pacific Life Holiday Bowl   $180.00
13 Natural and Environmental Entities   13 Natural and      Food and drink              $86.54
                                        Environmental
                                        Entities
                                                            TOTAL:                      $2,380.81
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 304 of 665



Appendix II – Campaign Finance

                                                   Items of Interest

     Walters’s campaign committee raised more than $3 million and spent more than $3 million over the
      course of her career.

     Cox Enterprises was Walters’s top overall contributor over the course of her career.

     Real estate was Walters’s top contributor by industry and contributed $313,050 over the course of her
      career.

     The finance, insurance & real estate sector was Walters’s top contributor by sector and contributed
      $922,545 over the course of her career.



Toplines

Walters’s Campaign Committee Raised More Than $3 Million And Spent More Than $3 Million
Over The Course Of Her Career

                             Walters For Congress Campaign Committee Funds Toplines
                      Total Contributions                                         Total Disbursements
  Cycle       Total         Indivs          PACs       Party           Total       Operating            Refunds
                                                       Cmtes                      Expenditures    Indivs       Cmtes
  2018        $210,057        $62,557       $147,500        $0         $221,114       $121,114            $0      $0
  2016       $1,426,708     $406,408    $1,020,300          $0    $1,690,947         $1,603,119         $758   $3,000
  2014       $1,411,119     $817,863        $593,255        $0    $1,323,769         $1,193,119           $0      $0
 Career      $3,047,884    $1,286,828   $1,761,055          $0    $3,235,830         $2,917,352         $758   $3,000
                               [Federal Election Commission, Candidate and Committee Viewer, accessed 9/11/17]

Career: Raised $3,047,884

2014 – 2018: Walters Raised A Total Of $3,047,884. [Federal Election Commission, Candidate and Committee
Viewer, accessed 9/11/17]

    Rep. Mimi Walters Raised A Total Of $1,286,828 From Individual Contributions To Her Campaign
    Committee From 2014 To 2018. [Federal Election Commission, Candidate and Committee Viewer, accessed
    9/11/17]

    Rep. Mimi Walters Raised A Total Of $1,761,055 From Committees To Her Campaign Committee
    From 2014 To 2018. [Federal Election Commission, Candidate and Committee Viewer, accessed 9/11/17]

Career: Spent $3,235,830

2014 – 2018: Rep. Mimi Walters’s Campaign Committee Spent $3,235,830. [Federal Election Commission,
Candidate and Committee Viewer, accessed 9/11/17]
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 305 of 665



Rep. Mimi Walters’s Leadership PAC Raised $305,500 And Spent $467,511

                               Making Investments Majority Insured PAC Funds Top Lines
                                Total Contributions                              Total Disbursements
                                                                        Party                        Operating
  Year             Total           Indivs         Committees                        Total
                                                                        Cmtes                       Expenditures
  2018              $77,500          $8,500             $69,000           $0      $124,569               $25,569
  2016             $106,750         $14,250             $92,500           $0      $342,942               $37,342
  2014             $121,250        $109,000             $12,250           $0      $116,398               $21,398
  Total            $305,500        $123,250            $104,750           $0      $467,511               $62,911
                                   [Federal Election Commission, Candidate and Committee Viewer, accessed 9/11/17]

Career: Raised $228,000

2014 – 2018 Rep. Mimi Walters’s Leadership PAC, Making Investments Majority Insured PAC, Raised A
Total Of $305,500. [Federal Election Commission, Candidate and Committee Viewer, accessed 9/11/17]

    Rep. Mimi Walters’s Leadership PAC, Making Investments Majority Insured PAC, Raised A Total Of
    $123,250 From Individual Contributions From 2014-2018. [Federal Election Commission, Candidate and
    Committee Viewer, accessed 9/11/17]

    Rep. Mimi Walters’s Leadership PAC, Making Investments Majority Insured PAC, Raised A Total Of
    $104,750 From Committees From 2014 – 2018. [Federal Election Commission, Candidate and Committee
    Viewer, accessed 9/11/17]

Career: Spent $467,511

2014 – 2018 Walters’s Leadership PAC, Making Investments Majority Insured PAC, Spent A Total Of
$467,511. [Federal Election Commission, Candidate and Committee Viewer, accessed 9/11/17]

Top Overall Contributors

                       Walters Career Top Contributors (Campaign Committee & LPAC Combined)
                                              Campaign Committee                 LPAC
                                                                                                        Total
                 Contributor                PAC       Indiv.    Total      PAC   Indiv.     Total    Contributions
 Cox Enterprises                            $26,000   $25,500   $51,500
 Carlyle Group                                  $0    $42,500   $42,500
 Western National Group                         $0    $42,400   $42,400
 Capital Group Companies                    $17,500   $13,800   $31,300
 Majority Cmte PAC                          $30,000        $0   $30,000
[Center for Responsive Politics, accessed 9/11/17] NOTE: Data not available for combined fundraising

Cox Enterprises Was Rep. Mimi Walters’s Top Overall Contributor

Cox Enterprises Has Contributed $51,500 To Mimi Walters. [Center for Responsive Politics, accessed 9/11/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 306 of 665


Top Overall Industries

          Rep. Mimi Walters Career Top Contributors By Industry (Campaign Committee & LPAC Combined)
 Rank     Industry                                                                                                  Total
 1        Real Estate                                                                                          $313,050
 2        Retired                                                                                              $276,450
 3        Securities & Investment                                                                              $250,400
 4        Pharmaceuticals/Health Products                                                                      $238,750
 5        Leadership PACs                                                                                      $219,700
[Center for Responsive Politics, accessed 9/11/17] NOTE: combined data not available; data above represents top
industries donating to Walters’s campaign committee

Overall Sectors

            Rep. Mimi Walters Career Top Contributors By Sector (Campaign Committee & LPAC Combined)
     Rank           Sector                                          Total                PACs              Indivs
 1            Finance, Insurance & Real Estate                          $922,545            $392,550           $529,995
 2            Health                                                    $419,850            $351,100            $68,750
 3            Ideological/Single-Issue                                  $417,465            $343,475            $73,990
 4            Misc Business                                             $385,588            $188,998           $196,590
 5            Other                                                     $341,700                $1,500         $340,200
[Center for Responsive Politics, accessed 9/11/17] NOTE: combined data not available; data above represents top
sectors donating to Walters’s campaign committee

The Finance, Insurance & Real Estate Sector Was Walters’s Top Contributor By Sector And
Contributed $922,545

2014-2018: The Finance, Insurance & Real Estate Sector Was Walters’s Top Contributor By Sector And
Contributed $922,545. [Center for Responsive Politics, accessed 9/11/17]

2018: Rep. Mimi Walters’s Top Leadership PAC Contributor Was Entrepreneurial Capital Corp

                        Making Investments Majority Insured PAC Top Contributors By Year
       Year                       Name                      Total              Indiv                 PAC
     2018               Entrepreneurial Capital Corp         $10,000             $10,000                    $0
     2016                Capital Group Companies             $20,000             $10,000               $10,000
                                                              [Center for Responsive Politics, accessed 9/11/17]
2018

Rep. Mimi Walters’s Campaign Raised $3,047,884 And Spent $368,773

                               Rep. Mimi Walters 2018 Congress Campaign Committee Funds
                        Total Contributions                                        Total Disbursements
                                                          Party                  Operating               Refunds
  Year         Total            Indivs      Committees    Cmts      Total       Expenditures         Indivs     Cmts
 Career       $3,473,611      $1,444,367     $2,029,242       $0   $3,383,489      $3,054,986           $783    $3,000
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 307 of 665


  2018       $635,784     $220,096        $415,687         $0     $368,773       $258,748       $25           $0
[FEC Committee Candidate and Committee Viewer, accessed 9/11/17]

2018: Raised $635,784

2018 Cycle: Rep. Mimi Walters Raised $210,057 In Total Contributions. [FEC Committee Candidate and
Committee Viewer, accessed 9/11/17]

   Rep. Mimi Walters Raised $415,687 From Committees. [FEC Committee Candidate and Committee Viewer,
   accessed 9/11/17]

   Rep. Mimi Walters Raised $220,096 In Total Individual Contributions. [FEC Committee Candidate and
   Committee Viewer, accessed 9/11/17]

2018: Spent $368,773

2018 Cycle: Rep. Mimi Walters Spent $368,773 For The 2018 Election Cycle. [FEC Committee Candidate and
Committee Viewer, accessed 9/11/17]

   Rep. Mimi Walters Spent A Total Of $258,748 On Operating Expenditures. [FEC Committee Candidate
   and Committee Viewer, accessed 9/11/17]

   Rep. Mimi Walters Spent $25 On Individual Refunds And $0 Political Committee Contribution Refunds.
   [FEC Committee Candidate and Committee Viewer, accessed 9/11/17]

Rep. Mimi Walters’s Leadership PAC Raised $X And Spent $X

                                2018 Making Investments Majority Insured PAC Funds
                              Total Contributions                                    Total Disbursements
    Year          Total              Indivs         Committees    Party         Total           Operating
                                                                  Cmte                         Expenditures
 Career            $305,500           $131,750        $173,750            $0      $467,511             $62,911
 2018               $77,500             $8,500         $69,000            $0      $124,569             $25,569
                                              [FEC Committee Candidate and Committee Viewer, accessed 9/11/17]

2018: Raised $77,500

2018 Cycle: Making Investments Majority Insured PAC Raised A Total Of $77,500. [FEC Committee
Candidate and Committee Viewer, accessed 9/11/17]

   Making Investments Majority Insured PAC Raised $8,500 From Individuals. [FEC Committee Candidate
   and Committee Viewer, accessed 9/11/17]

   Making Investments Majority Insured PAC Raised $69,000 From Committees. [FEC Committee
   Candidate and Committee Viewer, accessed 9/11/17]

2018: Spent $X

2018 Cycle: Making Investments Majority Insured PAC Spent $124,569. [FEC Committee Candidate and
Committee Viewer, accessed 9/11/17]
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 308 of 665


     Making Investments Majority Insured PAC Spent $25,569 On Operating Expenditures. [FEC Committee
     Candidate and Committee Viewer, accessed 9/11/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors

                           2018 Rep. Mimi Walters Top Contributors To Campaign Committee
     Rank     Organization                   Totals                 Indivs             Lobbyists        PAC
      1       Cox Enterprises                            $28,750             $22,750                           $6,000
      2       Blackstone Group                           $12,300             $10,800                           $1,500
      3       Carlyle Group                              $10,800             $10,800                                $0
      3       Loomworks Apparel                          $10,800             $10,800                                $0
      3       Northwest Excavating                       $10,800             $10,800                                $0
                                                 [Center for Responsive Politics Top Contributors, accessed 9/11/17]

Rep. Mimi Walters’s Top Campaign Committee Contributor Was Cox Enterprises For The 2018
Cycle

Rep. Mimi Walters’s Top Campaign Committee Contributor Was Cox Enterprises For The 2018 Cycle.
[Center for Responsive Politics Top Contributors, accessed 9/11/17]

Blackstone Group, Carlyle Group, And Loomworks Apparel Were Also Top Contributors

Blackstone Group, Carlyle Group, And Loomworks Apparel Were Top Contributors To Walters’s
Campaign Committee. [Center for Responsive Politics Top Contributors, accessed 9/11/17]

Rep. Mimi Walters Leadership PAC’s Top Contributors

                              2018 Rep. Mimi Walters Top Contributors To Leadership PAC
     Rank              Organization Name                   Totals             Indivs        Lobbyists         PAC
 1            Entrepreneurial Capital Corp                   $10,000            $10,000                             $0
 1            Northwest Excavating                           $10,000            $10,000                             $0
 1            Toyota of Orange                               $10,000            $10,000                             $0
 1            Troy Group                                     $10,000            $10,000                             $0
                                                                    [Center for Responsive Politics, accessed 9/11/17]

Rep. Mimi Walters Making Investments Majority Insured PAC’s Top Contributor Was
Entrepreneurial Capital Corp For The 2018 Cycle

Rep. Mimi Walters Making Investments Majority Insured PAC’s Top Contributor Was Entrepreneurial
Capital Corp For The 2018 Cycle. [Center for Responsive Politics, accessed 9/11/17]

Northwest Excavating, Toyota Of Orange, And Troy Group Were Also Top Contributors

2018 Cycle: Northwest Excavating, Toyota Of Orange, And Troy Group Were Top Contributors To Making
Investments Majority Insured PAC. [Center for Responsive Politics, accessed 9/11/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors By Industry
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 309 of 665


                        2018 Rep. Mimi Walters Top Contributors To Campaign Committee By Industry
     Member         District      Industry                              Total               Indivs             PACs
       Rank            Rank
       1                          Retired                                       $112,165            $112,165              $0
        2                         Leadership PACs                                $82,500                 $0           $82,500
        3                         Pharmaceuticals/Health Products                $57,900              $5,400          $52,500
        4                         Real Estate                                    $49,450             $43,950           $5,500
        5                         Securities & Investment                        $47,400             $33,150          $14,250
                                                                      [Center for Responsive Politics, accessed 9/11/17]

NOTE: According to the Center for Responsive Politics, “District Rank” “reflects the interests behind the
individual contributors who live or work within the district to all politicians, PACs and party committees. This
information is based on the zip codes reported by the donor and recipient to the FEC. Contributions from zip codes
that cross district boundaries are counted in all districts in which they participate. Industries with no district rank
had no local contributors identified with that interest by the Center.” [Center for Responsive Politics, accessed
3/22/17]

Retired Donors Were The Top Contributors To Rep. Mimi Walters’s Campaign Committee For
The 2018 Cycle

Retired Donors Were The Top Contributors To Rep. Mimi Walters’s Campaign Committee For The 2018
Cycle. [Center for Responsive Politics, accessed 9/11/17]

Leadership PACs, Pharmaceuticals/Health Products, And Real Estate Industries Were Also Top
Contributors

Leadership PACs, Pharmaceuticals/Health Products, And Real Estate Industries Were Top Contributors.
[Center for Responsive Politics, accessed 9/11/17]

Rep. Mimi Walters Leadership PAC’s Top Contributors By Industry

                        2018 Making Investments Majority Insured PAC Top Contributors By Industry
 Rank         Industry                                              Total                  Indivs              PACs
 1            Real Estate                                                   $15,500                 $15,500               $0
 2            Automotive                                                    $15,000                 $15,000               $0
 3            Electronics Mfg & Equip                                       $10,000                 $10,000               $0
 4            Building Materials & Equipment                                $10,000                 $10,000               $0
 5            Retired                                                       $10,000                 $10,000               $0
                                                                      [Center for Responsive Politics, accessed 9/11/17]

The Real Estate Industry Was The Top Contributor To Rep. Mimi Walters’s Leadership PAC For
The 2018 Cycle

The Real Estate Industry Was The Top Contributor To Rep. Mimi Walters’s Leadership PAC For The 2018
Cycle. [Center for Responsive Politics, accessed 9/11/17]

The Automotive, Electronics Mfg & Equip, And Building Materials & Equipment Industries Were
Also Top Contributors
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 310 of 665


The Automotive, Electronics Mfg & Equip, And Building Materials & Equipment Industries Were Also Top
Contributors. [Center for Responsive Politics, accessed 9/11/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors By Sector

                   2018 Rep. Mimi Walters Top Contributions To Campaign Committee By Sector
    Rank       Sector                                           Total               PACs             Indivs
    1          Finance, Insurance & Real Estate                     $162,300            $54,750        $107,550
    2          Ideological/Single-Issue                             $120,505           $107,200         $13,305
    3          Health                                               $119,100            $92,700         $26,400
    4          Other                                                $118,815             $1,000        $117,815
    5          Communications/Electronics                            $98,300            $60,500         $37,800
                                                               [Center for Responsive Politics, accessed 9/11/17]

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s
Campaign Committee For The 2018 Cycle

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s Campaign
Committee For The 2018 Cycle. [Center for Responsive Politics, accessed 9/11/17]

Rep. Mimi Walters’s Leadership PAC’s Top Contributors By Sector

                        2018 Making Investments Majority Insured Top Contributions By Sector
    Rank       Sector                                           Total               PACs            Indivs
    1          Finance, Insurance & Real Estate                         $33,000         $7,500          $25,500
    2          Communications/Electronics                               $21,700         $9,000          $12,700
    3          Transportation                                           $15,000             $0          $15,000
    4          Other                                                    $15,000             $0          $15,000
    5          Health                                                   $13,450         $7,500           $5,950
                                                               [Center for Responsive Politics, accessed 9/11/17]

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s
Leadership PAC For The 2016 Cycle

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s Leadership
PAC For The 2016 Cycle. [Center for Responsive Politics, accessed 9/11/17]

The Communications/Electronics, Transportation, And Health Sectors Were Top Contributors

The Communications/Electronics, Transportation, And Health Sectors Were Top Contributors. [Center for
Responsive Politics, accessed 9/11/17]

2016

Rep. Mimi Walters’s Campaign Raised $1,426,708 And Spent $1,690,947

                          Rep. Mimi Walters 2016 Congress Campaign Committee Funds
                   Total Contributions                                        Total Disbursements
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 311 of 665


                                                         Party                     Operating         Refunds
  Year       Total           Indivs      Committees      Cmts       Total         Expenditures    Indivs    Cmts
 Career     $3,473,611     $1,444,367     $2,029,242         $0    $3,383,489        $3,054,986      $783   $3,000
  2016      $1,426,708      $406,408       $1,020,300        $0    $1,690,947        $1,603,119     $758        $3,000
[FEC Committee Candidate and Committee Viewer, accessed 9/11/17]

2016: Raised $1,426,708

2016: Walters’ Campaign Committee Raised $1,426,708. [FEC, accessed 5/16/17]

   Walters Raised $406,408 From Individuals. [FEC, accessed 5/16/17]

   Walters Raised $1,020,300 From PACs. [FEC, accessed 5/16/17]

2016: Spent $1,690,947

2016: Walters’ Campaign Committee Spent $1,690,947. [FEC, accessed 5/16/17]

   Rep. Mimi Walters Spent A Total Of $1,603,119 On Operating Expenditures. [FEC Committee Candidate
   and Committee Viewer, accessed 9/11/17]

Rep. Mimi Walters’s Leadership PAC Raised $106,750 And Spent $226,544

                                 2016 Making Investments Majority Insured PAC Funds
                               Total Contributions                                        Total Disbursements
    Year           Total                Indivs       Committees      Party            Total          Operating
                                                                     Cmte                           Expenditures
 Career             $305,500             $131,750       $173,750             $0        $467,511             $62,911
 2016               $106,750              $14,250        $92,500             $0        $226,544             $15,944
                                                 [FEC Committee Candidate and Committee Viewer, accessed 9/11/17]

2016: Raised $106,750

2016: Walters’ Leadership PAC, Making Investments Majority Insured PAC, Raised $106,750. [FEC,
accessed 5/16/17] NOTE: Walters' leadership PAC was previously known as Blessings of Liberty PAC; name
changed in 2015

   Making Investments Majority Insured PAC Raised $14,250 From Individuals. [FEC, accessed 5/16/17]

   Making Investments Majority Insured PAC Raised $92,500 From PACs. [FEC, accessed 5/16/17]

2016: Spent $226,544

2016: Walters’ Leadership PAC, Making Investments Majority Insured PAC, Spent $226,544. [FEC,
accessed 5/16/17] NOTE: Walters' leadership PAC was previously known as Blessings of Liberty PAC; name
changed in 2015

   Making Investments Majority Insured PAC Spent $15,944 On Operating Expenditures. [FEC Committee
   Candidate and Committee Viewer, accessed 9/11/17]
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 312 of 665


Rep. Mimi Walters Campaign Committee’s Top Contributors

                               2016 Rep. Mimi Walters Top Contributors To Campaign Committee
     Rank     Organization                    Totals                 Indivs             Lobbyists            PAC
      1       Security First                              $24,800             $24,800                  $0                $0
      2       Allergan PLC                                $18,900              $6,900               $1,000         $12,000
      3       Directors Guild of America                  $15,000                 $0                   $0          $15,000
      4       Capital Group Companies                     $13,100              $8,100                $500           $5,000
      5       Cox Enterprises                             $12,750              $2,750               $1,000         $10,000
                                                  [Center for Responsive Politics Top Contributors, accessed 9/11/17]

Rep. Mimi Walters’s Top Campaign Committee Contributor Was Security First For The 2016
Cycle

2016: Walters’ Top Contributor Was Security First; Individuals Associated With Security First Contributed
$24,800. [Center for Responsive Politics, accessed 5/16/17]

Allergan PLC, Directors Guild of America, And Capital Group Companies Were Also Top
Contributors

Allergan PLC, Directors Guild of America, And Capital Group Companies Were Top Contributors To
Walters’s Campaign Committee. [Center for Responsive Politics Top Contributors, accessed 9/11/17]

Rep. Mimi Walters Leadership PAC’s Top Contributors

                               2016 Rep. Mimi Walters Top Contributors To Leadership PAC
     Rank                Organization Name                  Totals             Indivs        Lobbyists             PAC
 1            Capital Group Companies                         $20,000            $10,000                           $10,000
 2            TCW Group                                       $12,700            $12,700                                 $0
 3            Northwest Excavating                            $10,400            $10,400                                 $0
 4            Majority Cmte PAC                               $10,000                   $0                         $10,000
 4            Sc Fuels                                        $10,000            $10,000                                 $0
                                                                     [Center for Responsive Politics, accessed 9/12/17]

Rep. Mimi Walters Making Investments Majority Insured PAC’s Top Contributor Was
Entrepreneurial Capital Corp For The 2016 Cycle

Rep. Mimi Walters Making Investments Majority Insured PAC’s Top Contributor Was Entrepreneurial
Capital Corp For The 2016 Cycle. [Center for Responsive Politics, accessed 9/12/17]

TCW Group, Northwest Excavating, And Majority Cmte PAC Were Top Contributors

2016 Cycle: TCW Group, Northwest Excavating, And Majority Cmte PAC Were Top Contributors To
Making Investments Majority Insured PAC. [Center for Responsive Politics, accessed 9/11/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors By Industry

                     2016 Rep. Mimi Walters Top Contributors To Campaign Committee By Industry
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 313 of 665


     Member         District       Industry                              Total               Indivs             PACs
       Rank            Rank
       1               6           Pharmaceuticals/Health Products               $138,150              $8,150          $130,000
         2               5         Securities & Investment                       $127,800            $100,300           $27,500
         3               1         Real Estate                                   $126,650             $93,500           $33,150
         4               2         Retired                                        $91,685             $91,685               $0
         5               7         Insurance                                      $75,350              $1,850           $73,500
                                                                       [Center for Responsive Politics, accessed 9/12/17]

NOTE: According to the Center for Responsive Politics, “District Rank” “reflects the interests behind the
individual contributors who live or work within the district to all politicians, PACs and party committees. This
information is based on the zip codes reported by the donor and recipient to the FEC. Contributions from zip codes
that cross district boundaries are counted in all districts in which they participate. Industries with no district rank
had no local contributors identified with that interest by the Center.” [Center for Responsive Politics, accessed
3/22/17]

The Pharmaceutical/Health Product Industry Was The Top Contributor To Rep. Mimi Walters’s
Campaign Committee For The 2016 Cycle

The Pharmaceutical/Health Product Industry Was The Top Contributor To Rep. Mimi Walters’s Campaign
Committee For The 2016 Cycle. [Center for Responsive Politics, accessed 9/12/17]

Rep. Mimi Walters Leadership PAC’s Top Contributors By Industry

                        2016 Making Investments Majority Insured PAC Top Contributors By Industry
 Rank         Industry                                               Total                  Indivs              PACs
 1            Securities & Investment                                         $50,400                $35,400            $15,000
 2            Real Estate                                                     $23,000                $23,000                $0
 3            Retired                                                         $21,500                $21,500                $0
 4            Building Materials & Equipment                                  $15,400                $15,400                $0
 5            Leadership PACs                                                 $15,000                     $0            $15,000
                                                                       [Center for Responsive Politics, accessed 9/12/17]

The Securities & Investment Industry Was The Top Contributor To Rep. Mimi Walters’s
Leadership PAC For The 2016 Cycle

The Securities & Investment Industry Was The Top Contributor To Rep. Mimi Walters’s Leadership PAC
For The 2016 Cycle. [Center for Responsive Politics, accessed 9/12/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors By Sector

                        2016 Rep. Mimi Walters Top Contributions To Campaign Committee By Sector
     Rank         Sector                                                Total                   PACs               Indivs
     1            Finance, Insurance & Real Estate                           $416,525                $205,650          $210,875
     2            Misc Business                                              $207,071                $126,248           $80,823
     3            Health                                                     $199,750                $181,000           $18,750
     4            Transportation                                             $163,950                $132,000           $31,950
     5            Communications/Electronics                                 $147,450                $126,500           $20,950
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 314 of 665


                                                                [Center for Responsive Politics, accessed 9/13/17]

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s
Campaign Committee For The 2016 Cycle

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s Campaign
Committee For The 2016 Cycle. [Center for Responsive Politics, accessed 9/13/17]

Rep. Mimi Walters’s Leadership PAC’s Top Contributors By Sector

                         2016 Making Investments Majority Insured Top Contributions By Sector
    Rank        Sector                                           Total                PACs             Indivs
    1           Finance, Insurance & Real Estate                         $77,291          $18,891          $58,400
    2           Misc Business                                            $34,850          $12,000          $22,850
    3           Ideological/Single-Issue                                 $33,000          $27,000              $6,000
    4           Other                                                    $30,200                $0         $30,200
    5           Communications/Electronics                               $17,200          $12,000           $5,200
                                                                [Center for Responsive Politics, accessed 9/13/17]

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s
Leadership PAC For The 2016 Cycle

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s Leadership
PAC For The 2016 Cycle. [Center for Responsive Politics, accessed 9/13/17]

2014

Rep. Mimi Walters’s Campaign Raised $1,411,119 And Spent $1,323,769

                           Rep. Mimi Walters 2014 Congress Campaign Committee Funds
                    Total Contributions                                        Total Disbursements
                                                      Party                     Operating            Refunds
  Year       Total         Indivs      Committees     Cmts       Total         Expenditures      Indivs    Cmts
 Career     $3,473,611   $1,444,367     $2,029,242        $0    $3,383,489        $3,054,986        $783   $3,000
  2014      $1,411,119     $817,863        $593,255      $0     $1,323,769         $1,193,119        $0           $0
[FEC Committee Candidate and Committee Viewer, accessed 9/13/17]

2014: Raised $1,411,119

2014: Walters’ Campaign Committee Raised $1,411,119. [FEC, accessed 5/16/17]

   Walters Raised $817,863 From Individuals. [FEC, accessed 5/16/17]

   Walters Raised $593,255 From PACs. [FEC, accessed 5/16/17]

2014: Spent $1,323,769

2014: Walters’ Campaign Committee Spent $1,323,769. [FEC, accessed 5/16/17]
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 315 of 665



   Rep. Mimi Walters Spent A Total Of $1,193,119 On Operating Expenditures. [FEC Committee Candidate
   and Committee Viewer, accessed 9/13/17]

Rep. Mimi Walters’s Leadership PAC Raised $121,250 And Spent $116,398

                                               2014 Blessings Of Liberty Funds
                               Total Contributions                                        Total Disbursements
    Year           Total              Indivs            Committees      Party        Total           Operating
                                                                        Cmte                        Expenditures
 Career             $305,500           $131,750           $173,750              $0     $467,511             $62,911
 2014               $121,250           $109,000            $12,250              $0     $116,398             $21,398
[FEC Committee Candidate and Committee Viewer, accessed 9/13/17] NOTE: Blessings of Liberty became Making
Investments Majority Insured in 2015

2014: Raised $121,250

2014: Walters’ Leadership PAC, Blessings Of Liberty, Raised $121,250. [FEC, accessed 5/16/17] NOTE:
Blessings of Liberty became Making Investments Majority Insured in 2015

   Blessings Of Liberty Raised $109,000 From Individuals. [FEC, accessed 5/16/17]

   Blessings Of Liberty Raised $12,250 From PACs. [FEC, accessed 5/16/17]

2014: Spent $116,398

2014: Walters’ Leadership PAC, Blessings Of Liberty, Spent $116,398. [FEC, accessed 5/16/17]

   Blessings Of Liberty Spent $21,398 On Operating Expenditures. [FEC Committee Candidate and
   Committee Viewer, accessed 9/11/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors

                           2016 Rep. Mimi Walters Top Contributors To Campaign Committee
   Rank      Organization                      Totals                  Indivs        Lobbyists        PAC
     1       Western National Group                          $20,800
     2       Carlyle Group                                   $18,200
     3       Capital Group Companies                         $15,700
     4       Occidental Petroleum                            $15,100
     5       Sc Fuels                                        $11,750
                                                  [Center for Responsive Politics Top Contributors, accessed 9/13/17]

Rep. Mimi Walters’s Top Campaign Committee Contributor Was Western National Group For
The 2014 Cycle

2014: Walters’ Top Contributor Was Western National Group, Which Contributed $20,800. [Center for
Responsive Politics, accessed 5/16/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 316 of 665


Rep. Mimi Walters Leadership PAC’s Top Contributors

                            2014 Rep. Mimi Walters Top Contributors To Leadership PAC
     Rank                Organization Name                  Totals            Indivs            Lobbyists          PAC
 1            Carlyle Group                                  $15,000        $15,000                             $0
 2            Capital Group Companies                        $10,000          $5,000                        $5,000
 2            Northwest Excavating                           $10,000        $10,000                             $0
 2            Troy Group                                     $10,000        $10,000                             $0
 5            Corelogic Inc                                   $5,000          $5,000                            $0
                                                                  [Center for Responsive Politics, accessed 9/13/17]

Rep. Mimi Walters Making Investments Majority Insured PAC’s Top Contributor Was Carlyle
Group For The 2014 Cycle

2014: Carlyle Group Was The Top Contributor To Blessings Of Liberty PAC; Individuals Associated With
Carlyle Group Contributed $15,000. [Center for Responsive Politics, accessed 5/16/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors By Industry

                     2014 Rep. Mimi Walters Top Contributors To Campaign Committee By Industry
     Member         District     Industry                             Total             Indivs              PACs
       Rank            Rank
       1                         Real Estate                               $136,950
        2                        Leadership PACs                            $96,500
        3                        Automotive                                 $79,000
        4                        Securities & Investment                    $72,500
        5                        Oil & Gas                                  $71,550
                                                                     [Center for Responsive Politics, accessed 9/13/17]

NOTE: According to the Center for Responsive Politics, “District Rank” “reflects the interests behind the
individual contributors who live or work within the district to all politicians, PACs and party committees. This
information is based on the zip codes reported by the donor and recipient to the FEC. Contributions from zip codes
that cross district boundaries are counted in all districts in which they participate. Industries with no district rank
had no local contributors identified with that interest by the Center.” [Center for Responsive Politics, accessed
3/22/17]

The Real Estate Industry Was The Top Contributor To Rep. Mimi Walters’s Campaign Committee
For The 2014 Cycle

2014: Carlyle Group Was The Top Contributor To Blessings Of Liberty PAC; Individuals Associated With
Carlyle Group Contributed $15,000. [Center for Responsive Politics, accessed 5/16/17]

Rep. Mimi Walters Leadership PAC’s Top Contributors By Industry

                                 2014 Blessings Of Liberty Top Contributors By Industry
 Rank         Industry                                           Total                 Indivs               PACs
 1            Securities & Investment                                      $29,500              $24,500             $5,000
 2            Real Estate                                                  $13,500              $13,500                  $0
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 317 of 665


 3           Electronics Mfg & Equip                               $10,000          $10,000                 $0
 4           Building Materials & Equipment                        $10,000          $10,000                 $0
 5           Oil & Gas                                             $10,000          $10,000                 $0
                                                             [Center for Responsive Politics, accessed 9/13/17]

The Securities & Investment Industry Was The Top Contributor To Rep. Mimi Walters’s
Leadership PAC For The 2014 Cycle

2014: Securities And Investment Industry Was The Top Contributor To Blessings Of Liberty PAC; Industry
Contributed $29,500. [Center for Responsive Politics, accessed 5/16/17]

Rep. Mimi Walters Campaign Committee’s Top Contributors By Sector

                    2014 Rep. Mimi Walters Top Contributions To Campaign Committee By Sector
     Rank        Sector                                       Total              PACs              Indivs
     1           Finance, Insurance & Real Estate                 $339,820
     2           Ideology/Single-Issue                            $167,000
     3           Misc Business                                    $118,400
     4           Other                                            $104,150
     5           Health                                           $101,650
                                                             [Center for Responsive Politics, accessed 9/13/17]

The Finance, Insurance & Real Estate Sector Was The Top Contributor To Rep. Mimi Walters’s
Campaign Committee For The 2014 Cycle

2014: Finance, Insurance And Real Estate Sector Was The Top Contributor To Walters’ Campaign; Sector
Contributed $339,820. [Center for Responsive Politics, accessed 5/16/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 318 of 665


Appendix III – Revolving Door
Top Lines

1 Of Rep. Mimi Walters’s Staffers Entered The Revolving Door

Walters’s Deputy Chief Of Staff, Yvette Wissmann, Worked As A Lobbyist Prior To Joining Walters’s
Congressional Staff. [Center for Responsive Politics, accessed 9/13/17]

Yvette Wissmann

Walters’s Deputy Chief Of Staff, Yvette Wissmann, Worked As A Lobbyist

2003-2014: Yvette Wissmann Worked As A Lobbyist. [Center for Responsive Politics, accessed 9/13/17]

                                  Yvette Wissmann Employment History
                  Employer                                 Position                    Date of Employment
 American Shipping & Logistics Group         Government   Relations  Director        Sep 2012-Aug 2014
 K&L Gates                                   Government Affairs Analyst              Mar 2007-Sep 2012
 K&L Gates                                   Senior Government Affairs Assistant Aug 2003-Mar 2007
 Preston, Gates et al                        Lobbyist
 Rep. Duncan Hunter                          Legislative Correspondent               Apr 2001-Aug 2003
                                  [Center for Responsive Politics, accessed 9/13/17; Linkedin, accessed 9/13/17]

                                  Yvette Wissmann’s Clients – 2005-2014
     Year                                                 Client
2012-2014          American Shipping & Logistics Group
2009-2012          Alexander & Baldwin
2011-2012          AP Moller-Maersk
2009-2012          Berkshire Hathaway
2005-2012          Consortium of State Maritime Academies
2005-2007;         Environmental Defense Fund
2009; 2011-
2012
2010-2012          Lake Carriers' Association
2008-2012          Massachusetts Maritime Academy
2005-2007;         Overseas Shipholding Group
2011-2012
2011-2012          South Atlantic Fishermen's Association
2006-2010;         US Maritime Coalition
2012
2010-2011          Texas A&M Maritime Academy
2009               Commercial Spaceflight Federation
2006; 2009         Nanobusiness Alliance
2009               Nanobusiness Commercialization Alliance
2009               PowerGenix Systems Inc
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 319 of 665


2008-2009          Sapphire Energy
2007; 2009         Water Replenishment Dist of S California
2005-2008          American Institute of Architects
2005-2008          BNSF Railway
2008               Dredging Contractors of America
2007-2008          Transportation Institute
2007               American Sand Association
2006-2007          Delta Airlines
2005-2007          Genting Group
2007               Starbucks Corp
2006-2007          Supresta
2006-2007          Transportation Intermediaries Association
2007               Wabtec Corp
2006               CATS Communication
2005-2006          City of Charleston, SC
2005-2006          Fisherman's Marketing Association
2005-2006          Foster Wheeler
2005-2006          Jackson Laboratory
2005-2006          Liberty Media
2006               Maersk Inc
2005-2006          Md Helicopters
2006               National Council on Compensation Insurance
2005-2006          Port of Seattle, WA
2005-2006          Shaw Group
2006               Weyerhauser Co
2005               Anderson County, SC
2005               Brown-Forman Corp
2005               Cangene Corp
2005               Marine Engineers Beneficial Association
2005               Spokane Regional Chamber of Commerce
2005               Tetra Tech
2005               Town of Lexington, SC
2005               Weston Solutions
                                                             [Center for Responsive Politics, accessed 9/13/17]

Rep. Mimi Walters Received $20,075 From Wissmann’s Former Clients

                   Contributions To Rep. Mimi Walters By Wissmann’s Former Clients
                                   Client                                    Cycle                  Total
 Berkshire Hathaway                                                                2016         $9,500
 BNSF Railway                                                                      2016         $9,500
 Transportation Intermediaries Association                                         2016         $1,000
 Tetra Tech                                                                        2016         $75
 TOTAL                                                                                          $20,075
                                                                                       [FEC, accessed 9/13/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 320 of 665


Appendix IV – Paid Media Summary
NOTE: Paid media advertisements saved in drive.

                                     Rep. Mimi Walters Paid Media Summary
      Date            Name                          Subject                  Description              Notable
        4/19/16   Fighter for     Veterans’ Issues                   Positive ad, touts record as   TV ad
                  Veterans                                           advocate for VA reform
        4/23/14   Mimi Walters    Government spending                Positive, says she will end    TV ad
                  for Congress                                       deficit spending and balance
                                                                     the budget
        2/12/14   Mimi Walters    Veterans’ issues                   Positive, addresses VA wait
                  on Veterans                                        times, job training
        2/12/14   Mimi Walters    Tax reform                         Positive, voices support for
                  on Taxpayer                                        tax cuts
                  Protection
        2/12/14   Mimi Walters    Social security                    Vows to preserve benefits
                  on Social
                  Security
        2/12/14   Mimi Walters    Economy                            Vows to cut red tape and
                  on Jobs &                                          make it easier for small
                  Business                                           businesses to grow
        2/12/14   Mimi Walters    Immigration                        Supports immigration policy
                  on                                                 that begins with secure
                  Immigration                                        borders and treats everyone
                                                                     in a “humane” manner
        2/12/14   Mimi Walters    Health care                        Criticizes ACA and says she
                  on Healthcare                                      will support reform that
                                                                     covers pre-existing
                                                                     conditions
        2/12/14   Mimi Walters    Energy                             Criticizes Obama admin for     Voices
                  on Energy                                          preventing production of new   support for
                                                                     domestic energy.               keystone
        2/12/14   Mimi Walters    Government spending                Wants to cut spending and
                  on Debt and                                        reform “wasteful” programs
                  Spending
        2/12/14   Mimi Walters    Economy, government spending,      Voices support for pro-
                  for Congress    energy                             business economic policy,
                                                                     cutting spending, and
                                                                     reducing dependency on
                                                                     foreign oil
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 321 of 665


Appendix V – Bill Sponsorships & Amendments
NOTE: All information for 115th Congress is accurate as of May 30, 2017

Toplines

                                          Walters Sponsorship Toplines
                    Congress                              # of Sponsorships                 # Became Law
 115th Congress (2017 - 2018)                                                      3                           0
 114th Congress (2015 - 2016)                                                      7                           1
                                           TOTAL                                  10                           1
                                                                                 [Congress.gov, accessed 5/30/17]

                                Walters Career Sponsorships By Subject
                           Subject                       # Of Bills Sponsored         # Became Law
 Health                                               2                             0
 Crime and Law Enforcement                            2                             1
 Science, Technology, Communications                  1                             0
 Immigration                                          1                             0
 Water Resources Development                          1                             0
 Taxation                                             1                             0
 Social Welfare                                       1                             0
 None                                                 1                             0
                                                                         [Congress.gov, accessed 5/30/17]

115th Congress

NOTE: All information for 115th Congress is accurate up to May 30, 2017

Walters Sponsored 3 Bills, 0 Of Which Became Law

115th Congress: Walters Sponsored 3 Bills, 0 Of Which Became Law. [Congress.gov, accessed 5/30/17]

                                      Walters 115th Congress Sponsorships
                                                                                                   Last Action/
                                                                                                    Effective
    Date         Bill #                      Title                         Last Action                Date
               H.R. 2546     To ensure the Chief Information
                             Office of the Federal
                             Communications Commission has
                             a significant role in decisions      Referred to the House
                             related to information technology,   Committee on Energy and
     5/18/17                 and for other purposes.              Commerce.                            5/18/2017
               H.R. 2474                                          Referred to the House
                             Medical Product Review               Committee on Energy and
     5/16/17                 Harmonization Act of 2017            Commerce.                            5/16/2017
               H.R. 2144     Risk-Based Classification of         Referred to the Subcommittee
     4/25/17                 Accessories Act of 2017              on Health.                           4/28/2017
                                                                                  [Congress.gov, accessed 5/30/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 322 of 665


114th Congress

Walters Sponsored 7 Pieces Of Legislation, 1 Of Which Became Law

Walters Sponsored 7 Bills In The 114th Congress, 1 Of Which Became Law. [Congress.gov, accessed 5/30/17]

Walters Introduced 0 Amendments

Walters Introduced 0 Amendments. [Congress.gov, accessed 5/30/17]

Sponsored Bills By Subject

                                         114th Sponsorships By Subject
                        Subject                               # Of Bills Sponsored           # Became Law
 Crime and Law Enforcement                                                           2                      1
 Science, Technology, Communications                                                 1                      0
 Immigration                                                                         1                      0
 Water Resources Development                                                         1                      0
 Taxation                                                                            1                      0
 Social Welfare                                                                      1                      0
                                                                              [Congress.gov, accessed 5/30/17]

Walters Bills Sponsored With Floor Consideration Or More

Walters Sponsored 2 Pieces Of Legislation That Passed The House

Walters Sponsored 2 Pieces Of Legislation That Passed The House In The 114th Congress. [Congress.gov,
accessed 5/30/17]

                     Walters 114th Congress Sponsorships With Floor Consideration Or More
                                                                                                      Last
                                                                                                     Action/
   Date         Bill #                          Title                         Last Action
                                                                                                    Effective
                                                                                                      Date
                                                                       Became Public Law No:
    6/24/16   H.R. 5578   Survivors' Bill of Rights Act of 2016        114-236.                        10/7/16
                                                                       Received in the Senate and
                                                                       Read twice and referred to
                          Oversee Visa Integrity with Stakeholder      the Committee on the
    9/29/15   H.R. 3636   Advisories Act                               Judiciary.                      6/14/16
                                                                              [Congress.gov, accessed 5/30/17]

Walters Bills Sponsored With No Floor Consideration

Walters Sponsored 4 Pieces Of Legislation With No Floor Consideration

Walters Sponsored 4 Pieces Of Legislation With No Floor Consideration In The 114th Congress.
[Congress.gov, accessed 5/30/17]

                   Walters 114th Congress Bills Sponsored With No Floor Consideration
    Date
   Intro.        Bill #                        Title                               Last Action
    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 323 of 665


                      To require the Administrator of the
                      National Aeronautics and Space
                      Administration to study the feasibility
                      of constructing an aramid synthetic
                      fiber aqueduct to transport water from
                      Oregon to California, and for other
9/16/2015 H.R. 3529   purposes.                                 Referred to the Subcommittee on Space.
                      To clarify the scope of eligible water
                      resources projects under the Water
                      Resources Development Act of 1986
                      and the Water Resources Reform and
                      Development Act of 2014, and for          Referred to the Subcommittee on Water
 6/9/2015 H.R. 2689   other purposes.                           Resources and Environment.
 5/1/2015 H.R. 2207                                             Referred to the House Committee on
                      FSA Act                                   Ways and Means.
2/26/2015 H.R. 1109   Social Security Lump-Sum Death            Referred to the Subcommittee on Social
                      Benefit Improvement and                   Security.
                      Modernization Act of 2015
                                                                         [Congress.gov, accessed 5/30/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 324 of 665


Appendix VI – Bill Co-Sponsorships
NOTE: All information for 115th Congress is accurate as of May 30, 2017

Career

Walters Co-Sponsored 221 Pieces Of Legislation; 13 Or 5.88 Percent Became Law

As Of May 2017, Walters Co-Sponsored 221 Pieces Of Legislation; 13 Or 5.88 Percent Became Law.
[Congress.gov, accessed 5/30/17]


Toplines

                                      Walters Co-Sponsorship Toplines
                                      # of Co-sponsorships   # Became Law     Percentage Became Law
 115th Congress (2017 - 2018)                            54              0                              0
 114th Congress (2015 - 2016)                           167             13                           7.78
 TOTAL                                                  221             13
                                                                          [Congress.gov, accessed 5/30/17]

Subject

                                  Walters Career Co-Sponsorships By Subject
                                               # Of Bills Co-       # Became        Percentage Became
                 Subject                         Sponsored             Law                 Law
 Agriculture and Food                                          1               0                     0%
 Animals                                                       2               0                     0%
 Armed Forces and National Security                           20               4                    20%
 Civil Rights and Liberties, Minority
 Issues                                                        5               0                     0%
 Commerce                                                      2               0                     0%
 Congress                                                      2               0                     0%
 Crime and Law Enforcement                                    23               0                     0%
 Economics and Public Finance                                  1               0                     0%
 Education                                                     3               0                     0%
 Emergency Management                                          1               0                     0%
 Energy                                                        2               0                     0%
 Environmental Protection                                     11               0                     0%
 Finance and Financial Sector                                  7               1                 14.28%
 Foreign Trade and International
 Finance                                                       3               0                     0%
 Government Operations and Politics                           19               6                 31.58%
 Health                                                       41               1                  2.44%
 Housing and Community Development                             3               0                     0%
 Immigration                                                   5               0                     0%
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 325 of 665


International Affairs                                       17              1                      5.88%
Labor and Employment                                         7              0                         0%
Law                                                          5              0                         0%
Native Americans                                             1              0                         0%
Public Lands and Natural Resources                           8              0                         0%
Science, Technology, Communications                          2              0                         0%
Social Sciences and History                                  1              0                         0%
Social Welfare                                               1              0                         0%
Sports and Recreation                                        1              0                         0%
Taxation                                                    14              0                         0%
Transportation and Public Works                              7              0                         0%
Water Resources Development                                  3              0                         0%
                                                                          [Congress.gov, accessed 5/30/17]

Walters Co-Sponsored 19 Bills With Fewer Than 10 Other Members

                        Walters Co-Sponsorships With Fewer Than 10 Other Members
   Date Intro.     Bill #                         Title                         Sponsor          # of
                                                                                              Cosponsors
                                                                              Rep.
                                                                              Guthrie,
                                                                              Brett [R-KY-
      5/24/2016 H.R. 5315 CLEAR Act of 2016                                   2]              2
                                                                              Rep. Royce,
                          Repeatedly Flooded Communities Preparation          Edward R.
      9/28/2016 H.R. 6196 Act                                                 [R-CA-39]       2
                                                                              Rep.
                                                                              Paulsen, Erik
      5/17/2017 H.R. 2503 AIM Act of 2017                                     [R-MN-3]        2
                          To direct the Secretary of Homeland Security to
                          designate John Wayne Airport in Orange County,      Rep.
                          California, as a U.S. Customs and Border            Sanchez,
                          Protection (CBP) port of entry, and for other       Loretta [D-
      2/24/2015 H.R. 1051 purposes.                                           CA-46]          3
                          To direct the Secretary of Defense to provide for   Rep.
                          the inclusion of the names of certain members of    Rohrabacher,
                          the Armed Forces on the Vietnam Veterans            Dana [R-
       8/4/2015 H.R. 3439 Memorial.                                           CA-48]          4
                          Expressing the sense of Congress that a grateful
                          Nation honors and salutes Sons and Daughters in
                          Touch on its 25th anniversary that is being
                          celebrated on Father's Day, 2015, at the Vietnam    Rep. Hahn,
                H.Res.    Veterans Memorial in Washington, the District of    Janice [D-
      6/16/2015 320       Columbia.                                           CA-44]          4
                                                                              Rep. Royce,
                          Repeatedly Flooded Communities Preparation          Edward R.
      3/16/2017 H.R. 1558 Act                                                 [R-CA-39]       4
                                                                              Rep. Issa,
                          Safe Recovery and Community Empowerment             Darrell E.
      9/20/2016 H.R. 6070 Act                                                 [R-CA-49]       4
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 326 of 665


                           To eliminate an unused lighthouse reservation,
                           provide management consistency by
                           incorporating the rocks and small islands along
                           the coast of Orange County, California, into the
                           California Coastal National Monument managed
                           by the Bureau of Land Management, and meet           Rep.
                           the original Congressional intent of preserving      Rohrabacher,
                           Orange County's rocks and small islands, and for     Dana [R-
      12/10/2015 H.R. 4233 other purposes.                                      CA-48]          5
                                                                                Rep. Shuster,
                           Aviation Innovation, Reform, and                     Bill [R-PA-
        2/3/2016 H.R. 4441 Reauthorization Act of 2016                          9]              5
                           To make 1 percent across-the-board rescissions       Rep.
                           in non-defense, non-homeland-security, and non-      Blackburn,
                           veterans-affairs discretionary spending for each     Marsha [R-
        1/3/2017 H.R. 85   of the fiscal years 2017 and 2018.                   TN-7]           6
                                                                                Rep. Issa,
                               Safe Recovery and Community Empowerment          Darrell E.
       1/12/2017 H.R. 472      Act                                              [R-CA-49]       6
                                                                                Rep. Nunes,
                           National Monument Designation Transparency           Devin [R-
       7/29/2015 H.R. 3389 Act                                                  CA-22]          6
                                                                                Rep. Buck,
                                                                                Ken [R-CO-
      11/16/2015 H.R. 4001 Fix the Footnotes Act of 2015                        4]              7
                                                                                Rep. Smith,
                                                                                Adam [D-
       6/10/2016 H.R. 5454 Adoptee Citizenship Act of 2016                      WA-9]           7
                                                                                Rep.
                                                                                Johnson,
                                                                                Sam [R-TX-
       4/15/2015 H.R. 1800 GRIDD Act of 2015                                    3]              7
                                                                                Rep. Royce,
                                                                                Edward R.
      12/10/2015 H.R. 4211 Credit Score Competition Act of 2015                 [R-CA-39]       8
                           Commending the Departments of Defense and
                           Veterans Affairs for their joint campaign to raise
                           awareness during September, Suicide Prevention   Rep. Esty,
                 H.Res.    Month, to reduce suicide among members of the    Elizabeth H.
       9/25/2015 443       United States Armed Forces and veterans.         [D-CT-5]        9
                                                                            Rep. Poe,
                           Extending Justice for Sex Crime Victims Act of   Ted [R-TX-
       2/14/2017 H.R. 1035 2017                                             2]              9
                                                                          [Congress.gov, accessed 5/30/17]

115th Congress

NOTE: All information for 115th Congress is accurate up to May 30, 2017

Walters Co-Sponsored 54 Pieces Of Legislation; None Became Law

As Of May 2017, Walters Co-Sponsored 54 Bills In The 115th Congress – None Became Law. [Congress.gov,
accessed 5/30/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 327 of 665



Bills

                                            Walters 115th Co-Sponsorships
                                                                                   Latest
    Date                                                            # of           Action
   Intro.    Bill #               Title              Sponsor     Cosponsors         Date       Latest Action     Link
 5/22/2017   H.Co     Recognizing the 75th          Rep. Issa,           29       5/22/2017                     https:/
             n.Res.   anniversary of Marine Corps   Darrell E.                                                  /www.
             59       Base Camp Pendleton.          [R-CA-49]                                                   congre
                                                                                                                ss.gov
                                                                                                                /bill/1
                                                                                                                15th-
                                                                                                                congre
                                                                                                                ss/hou
                                                                                              Referred to the   se-
                                                                                              House             concur
                                                                                              Committee on      rent-
                                                                                              Armed             resolut
                                                                                              Services.         ion/59
 5/17/2017   H.R.     AIM Act of 2017               Rep.                     2    5/17/2017                     https:/
             2503                                   Paulsen,                                                    /www.
                                                    Erik [R-                                                    congre
                                                    MN-3]                                                       ss.gov
                                                                                                                /bill/1
                                                                                                                15th-
                                                                                                                congre
                                                                                                                ss/hou
                                                                                              Referred to       se-
                                                                                              House Energy      bill/25
                                                                                              and Commerce      03
 5/11/2017   H.Res    Expressing support for the    Rep.                     23   5/12/2017                     https:/
             . 320    designation of May 2017 as    Murphy,                                                     /www.
                      "Mental Health Month".        Tim [R-                                                     congre
                                                    PA-18]                                                      ss.gov
                                                                                                                /bill/1
                                                                                                                15th-
                                                                                                                congre
                                                                                                                ss/hou
                                                                                                                se-
                                                                                              Referred to the   resolut
                                                                                              Subcommittee      ion/32
                                                                                              on Health.        0
  5/4/2017   H.R.     Chinese American World        Rep.                     38    5/4/2017                     https:/
             2358     War II Veterans               Royce,                                                      /www.
                      Congressional Gold Medal      Edward R.                                                   congre
                      Act                           [R-CA-39]                                                   ss.gov
                                                                                                                /bill/1
                                                                                                                15th-
                                                                                                                congre
                                                                                                                ss/hou
                                                                                              Referred to       se-
                                                                                              House             bill/23
                                                                                              Administration    58
  5/3/2017   H.R.     PAWS Act of 2017              Rep.                    120    5/3/2017                     https:/
             2327                                   DeSantis,                                 Referred to the   /www.
                                                    Ron [R-FL-                                House             congre
                                                    6]                                        Committee on      ss.gov
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 328 of 665


                                                                                    Veterans'         /bill/1
                                                                                    Affairs.          15th-
                                                                                                      congre
                                                                                                      ss/hou
                                                                                                      se-
                                                                                                      bill/23
                                                                                                      27
4/28/2017   H.R.    To designate the facility of     Rep.          49   4/28/2017                     https:/
            2254    the United States Postal         Thompson,                                        /www.
                    Service located at 2635 Napa     Mike [D-                                         congre
                    Street in Vallejo, California,   CA-5]                                            ss.gov
                    as the "Janet Capello Post                                                        /bill/1
                    Office Building".                                               Referred to the   15th-
                                                                                    House             congre
                                                                                    Committee on      ss/hou
                                                                                    Oversight and     se-
                                                                                    Government        bill/22
                                                                                    Reform.           54
4/26/2017   H.R.    Flood and Agriculture Risk       Rep.          28   4/26/2017                     https:/
            2170    Management Cost Reduction        LaMalfa,                                         /www.
                    Act of 2017                      Doug [R-                                         congre
                                                     CA-1]                                            ss.gov
                                                                                                      /bill/1
                                                                                                      15th-
                                                                                    Referred to the   congre
                                                                                    House             ss/hou
                                                                                    Committee on      se-
                                                                                    Financial         bill/21
                                                                                    Services.         70
 4/6/2017   H.R.    To designate the facility of     Rep.          35    4/6/2017                     https:/
            1988    the United States Postal         McCarthy,                                        /www.
                    Service located at 1730 18th     Kevin [R-                                        congre
                    Street in Bakersfield,           CA-23]                                           ss.gov
                    California, as the "Merle                                                         /bill/1
                    Haggard Post Office                                             Referred to the   15th-
                    Building".                                                      House             congre
                                                                                    Committee on      ss/hou
                                                                                    Oversight and     se-
                                                                                    Government        bill/19
                                                                                    Reform.           88
 4/6/2017   H.Res   Recognizing and supporting       Rep. Reed,    62   4/21/2017                     https:/
            . 269   the goals and ideals of          Tom [R-                                          /www.
                    National Sexual Assault          NY-23]                                           congre
                    Awareness and Prevention                                                          ss.gov
                    Month.                                                                            /bill/1
                                                                                    Referred to the   15th-
                                                                                    Subcommittee      congre
                                                                                    on Crime,         ss/hou
                                                                                    Terrorism,        se-
                                                                                    Homeland          resolut
                                                                                    Security, and     ion/26
                                                                                    Investigations.   9
 4/6/2017   H.R.    PRIVATE Act                      Rep.         101   5/25/2017   Received in the   https:/
            2052                                     McSally,                       Senate and        /www.
                                                     Martha [R-                     Read twice and    congre
                                                     AZ-2]                          referred to the   ss.gov
                                                                                    Committee on      /bill/1
                                                                                    Armed             15th-
                                                                                    Services.         congre
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 329 of 665


                                                                                                        ss/hou
                                                                                                        se-
                                                                                                        bill/20
                                                                                                        52
 4/5/2017   H.Res   Honoring the life and legacy     Rep.            55    4/5/2017                     https:/
            . 249   of the first woman to serve in   Brooks,                                            /www.
                    the United States Congress,      Susan W.                                           congre
                    Jeannette Pickering Rankin,      [R-IN-5]                                           ss.gov
                    on the 100th anniversary of                                                         /bill/1
                    her swearing-in to Congress.                                                        15th-
                                                                                                        congre
                                                                                      Referred to the   ss/hou
                                                                                      House             se-
                                                                                      Committee on      resolut
                                                                                      House             ion/24
                                                                                      Administration.   9
3/30/2017   H.R.    Smithsonian Women's              Rep.           163    4/7/2017                     https:/
            19      History Museum Act               Maloney,                                           /www.
                                                     Carolyn B.                                         congre
                                                     [D-NY-12]                                          ss.gov
                                                                                                        /bill/1
                                                                                                        15th-
                                                                                      Referred to the   congre
                                                                                      Subcommittee      ss/hou
                                                                                      on Federal        se-
                                                                                      Lands.            bill/19
3/23/2017   H.R.    Israel Anti-Boycott Act          Rep.           177   3/23/2017                     https:/
            1697                                     Roskam,                                            /www.
                                                     Peter J. [R-                                       congre
                                                     IL-6]                                              ss.gov
                                                                                                        /bill/1
                                                                                                        15th-
                                                                                                        congre
                                                                                                        ss/hou
                                                                                      Referred to       se-
                                                                                      House Financial   bill/16
                                                                                      Services          97
3/23/2017   H.R.    Iran Ballistic Missiles and      Rep.           255   3/29/2017                     https:/
            1698    International Sanctions          Royce,                                             /www.
                    Enforcement Act                  Edward R.                                          congre
                                                     [R-CA-39]                                          ss.gov
                                                                                                        /bill/1
                                                                                                        15th-
                                                                                                        congre
                                                                                                        ss/hou
                                                                                      Referred to the   se-
                                                                                      Subcommittee      bill/16
                                                                                      on Trade.         98
3/21/2017   H.R.    Korean Interdiction and          Rep.            23    5/4/2017                     https:/
            1644    Modernization of Sanctions       Royce,                                             /www.
                    Act                              Edward R.                                          congre
                                                     [R-CA-39]                                          ss.gov
                                                                                      Received in the   /bill/1
                                                                                      Senate and        15th-
                                                                                      Read twice and    congre
                                                                                      referred to the   ss/hou
                                                                                      Committee on      se-
                                                                                      Foreign           bill/16
                                                                                      Relations.        44
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 330 of 665


3/20/2017   H.R.     Targeted Rewards for the          Rep.           40   5/23/2017                     https:/
            1625     Global Eradication of Human       Royce,                                            /www.
                     Trafficking                       Edward R.                                         congre
                                                       [R-CA-39]                                         ss.gov
                                                                                       Received in the   /bill/1
                                                                                       Senate and        15th-
                                                                                       Read twice and    congre
                                                                                       referred to the   ss/hou
                                                                                       Committee on      se-
                                                                                       Foreign           bill/16
                                                                                       Relations.        25
3/16/2017   H.R.     Repeatedly Flooded                Rep.           4    3/16/2017                     https:/
            1558     Communities Preparation Act       Royce,                                            /www.
                                                       Edward R.                                         congre
                                                       [R-CA-39]                                         ss.gov
                                                                                                         /bill/1
                                                                                                         15th-
                                                                                       Referred to the   congre
                                                                                       House             ss/hou
                                                                                       Committee on      se-
                                                                                       Financial         bill/15
                                                                                       Services.         58
3/15/2017   H.R.     FOCA Act                          Rep. Ross,     45   3/28/2017                     https:/
            1552                                       Dennis A.                                         /www.
                                                       [R-FL-15]                                         congre
                                                                                                         ss.gov
                                                                                                         /bill/1
                                                                                                         15th-
                                                                                                         congre
                                                                                                         ss/hou
                                                                                       Ordered to be     se-
                                                                                       Reported by       bill/15
                                                                                       Voice Vote.       52
3/10/2017   H.R.     PACT Act                          Rep. Smith,   165   3/21/2017                     https:/
            1494                                       Lamar [R-                                         /www.
                                                       TX-21]                                            congre
                                                                                                         ss.gov
                                                                                       Referred to the   /bill/1
                                                                                       Subcommittee      15th-
                                                                                       on Crime,         congre
                                                                                       Terrorism,        ss/hou
                                                                                       Homeland          se-
                                                                                       Security, and     bill/14
                                                                                       Investigations.   94
 3/9/2017   H.R.     Flexible Pell Grant for 21st      Rep.           34    3/9/2017                     https:/
            1485     Century Students Act              Stefanik,                                         /www.
                                                       Elise M.                                          congre
                                                       [R-NY-21]                                         ss.gov
                                                                                                         /bill/1
                                                                                                         15th-
                                                                                       Referred to the   congre
                                                                                       House             ss/hou
                                                                                       Committee on      se-
                                                                                       Education and     bill/14
                                                                                       the Workforce.    85
 3/8/2017   H.J.R    Providing for congressional       Rep.           16   3/10/2017   Referred to the   https:/
            es. 86   disapproval under chapter 8       Blackburn,                      Subcommittee      /www.
                     of title 5, United States Code,   Marsha [R-                      on                congre
                     of the rule submitted by the      TN-7]                           Communication     ss.gov
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 331 of 665


                    Federal Communications                                           s and             /bill/1
                    Commission relating to                                           Technology.       15th-
                    "Protecting the Privacy of                                                         congre
                    Customers of Broadband and                                                         ss/hou
                    Other Telecommunications                                                           se-
                    Services".                                                                         joint-
                                                                                                       resolut
                                                                                                       ion/86
 3/7/2017   H.R.    American Soda Ash                 Rep. Cook,    26   3/16/2017                     https:/
            1399    Competitiveness Act               Paul [R-                                         /www.
                                                      CA-8]                                            congre
                                                                                                       ss.gov
                                                                                                       /bill/1
                                                                                                       15th-
                                                                                     Referred to the   congre
                                                                                     Subcommittee      ss/hou
                                                                                     on Energy and     se-
                                                                                     Mineral           bill/13
                                                                                     Resources.        99
 3/2/2017   H.Res   Supporting the goals and          Rep.          71    3/2/2017                     https:/
            . 164   ideals of National Women's        Thompson,                                        /www.
                    History Month.                    Mike [D-                                         congre
                                                      CA-5]                                            ss.gov
                                                                                                       /bill/1
                                                                                                       15th-
                                                                                     Referred to the   congre
                                                                                     House             ss/hou
                                                                                     Committee on      se-
                                                                                     Oversight and     resolut
                                                                                     Government        ion/16
                                                                                     Reform.           4
2/27/2017   H.Res   Expressing the sense of the       Rep. Gibbs,   46   2/28/2017                     https:/
            . 152   House of Representatives that     Bob [R-                                          /www.
                    clean water is a national         OH-7]                                            congre
                    priority, and that the June 29,                                                    ss.gov
                    2015, Waters of the United                                                         /bill/1
                    States Rule should be                                                              15th-
                    withdrawn or vacated.                                                              congre
                                                                                     Referred to the   ss/hou
                                                                                     Subcommittee      se-
                                                                                     on Water          resolut
                                                                                     Resources and     ion/15
                                                                                     Environment.      2
2/16/2017   H.R.    No Hero Left Untreated Act        Rep.          56   5/24/2017                     https:/
            1162                                      Knight,                                          /www.
                                                      Stephen                                          congre
                                                      [R-CA-25]                                        ss.gov
                                                                                     Received in the   /bill/1
                                                                                     Senate and        15th-
                                                                                     Read twice and    congre
                                                                                     referred to the   ss/hou
                                                                                     Committee on      se-
                                                                                     Veterans'         bill/11
                                                                                     Affairs.          62
2/16/2017   H.R.    Pre-existing Conditions           Rep.          65   2/28/2017                     https:/
            1121    Protection Act of 2017            Walden,                                          /www.
                                                      Greg [R-                       Referred to the   congre
                                                      OR-2]                          Subcommittee      ss.gov
                                                                                     on Health.        /bill/1
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 332 of 665


                                                                                                      15th-
                                                                                                      congre
                                                                                                      ss/hou
                                                                                                      se-
                                                                                                      bill/11
                                                                                                      21
2/14/2017   H.R.    Extending Justice for Sex       Rep. Poe,      9     3/2/2017                     https:/
            1035    Crime Victims Act of 2017       Ted [R-                                           /www.
                                                    TX-2]                                             congre
                                                                                                      ss.gov
                                                                                                      /bill/1
                                                                                    Referred to the   15th-
                                                                                    Subcommittee      congre
                                                                                    on the            ss/hou
                                                                                    Constitution      se-
                                                                                    and Civil         bill/10
                                                                                    Justice.          35
 2/7/2017   H.R.    Pet and Women Safety Act of     Rep. Clark,   225    3/9/2017                     https:/
            909     2017                            Katherine                                         /www.
                                                    M. [D-MA-                                         congre
                                                    5]                                                ss.gov
                                                                                    Referred to the   /bill/1
                                                                                    Subcommittee      15th-
                                                                                    on Crime,         congre
                                                                                    Terrorism,        ss/hou
                                                                                    Homeland          se-
                                                                                    Security, and     bill/90
                                                                                    Investigations.   9
 2/6/2017   H.Res   Condemning North Korea's        Rep.          121    4/3/2017                     https:/
            . 92    development of multiple         Wilson, Joe                                       /www.
                    intercontinental ballistic      [R-SC-2]                                          congre
                    missiles, and for other                                                           ss.gov
                    purposes.                                                                         /bill/1
                                                                                    Motion to         15th-
                                                                                    reconsider laid   congre
                                                                                    on the table      ss/hou
                                                                                    Agreed to         se-
                                                                                    without           resolut
                                                                                    objection.        ion/92
 2/3/2017   H.R.    Protecting Seniors' Access to   Rep. Roe,     164   2/15/2017                     https:/
            849     Medicare Act of 2017            David P.                                          /www.
                                                    [R-TN-1]                                          congre
                                                                                                      ss.gov
                                                                                                      /bill/1
                                                                                                      15th-
                                                                                                      congre
                                                                                                      ss/hou
                                                                                    Referred to the   se-
                                                                                    Subcommittee      bill/84
                                                                                    on Health         9
 2/1/2017   H.R.    Medicare Access to              Rep.          151   2/10/2017                     https:/
            807     Rehabilitation Services Act     Paulsen,                                          /www.
                    of 2017                         Erik [R-                                          congre
                                                    MN-3]                                             ss.gov
                                                                                                      /bill/1
                                                                                                      15th-
                                                                                    Referred to the   congre
                                                                                    Subcommittee      ss/hou
                                                                                    on Health.        se-
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 333 of 665


                                                                                                         bill/80
                                                                                                         7
1/31/2017   H.R.     Common Sense Nutrition            Rep.          73    2/3/2017                      https:/
            772      Disclosure Act of 2017            McMorris                                          /www.
                                                       Rodgers,                                          congre
                                                       Cathy [R-                                         ss.gov
                                                       WA-5]                                             /bill/1
                                                                                                         15th-
                                                                                                         congre
                                                                                                         ss/hou
                                                                                      Referred to the    se-
                                                                                      Subcommittee       bill/77
                                                                                      on Health.         2
1/31/2017   H.J.R    Approving the                     Rep. Roe,    105    2/3/2017                      https:/
            es. 51   discontinuation of the process    David P.                                          /www.
                     for consideration and             [R-TN-1]                                          congre
                     automatic implementation of                                                         ss.gov
                     the annual proposal of the                                                          /bill/1
                     Independent Medicare                                                                15th-
                     Advisory Board under                                                                congre
                     section 1899A of the Social                                                         ss/hou
                     Security Act.                                                                       se-
                                                                                      Referred to the    joint-
                                                                                      Subcommittee       resolut
                                                                                      on Health.         ion/51
1/30/2017   H.R.     Stop Settlement Slush Funds       Rep.          34   3/30/2017                      https:/
            732      Act of 2017                       Goodlatte,                                        /www.
                                                       Bob [R-                                           congre
                                                       VA-6]                                             ss.gov
                                                                                                         /bill/1
                                                                                                         15th-
                                                                                      Placed on the      congre
                                                                                      Union              ss/hou
                                                                                      Calendar,          se-
                                                                                      Calendar No.       bill/73
                                                                                      43.                2
1/30/2017   H.J.R    Providing for congressional       Rep.          40   5/10/2017                      https:/
            es. 36   disapproval under chapter 8       Bishop,                                           /www.
                     of title 5, United States Code,   Rob [R-                        Motion to          congre
                     of the final rule of the Bureau   UT-1]                          proceed to         ss.gov
                     of Land Management relating                                      consideration of   /bill/1
                     to "Waste Prevention,                                            measure            15th-
                     Production Subject to                                            rejected in        congre
                     Royalties, and Resource                                          Senate by Yea-     ss/hou
                     Conservation".                                                   Nay Vote. 49 -     se-
                                                                                      51. Record         joint-
                                                                                      Vote Number:       resolut
                                                                                      125.               ion/36
1/24/2017   H.R.     To designate the facility of      Rep.          24   1/24/2017                      https:/
            638      the United States Postal          Calvert,                                          /www.
                     Service located at 24930          Ken [R-                                           congre
                     Washington Avenue in              CA-42]                                            ss.gov
                     Murrieta, California, as the                                                        /bill/1
                     "Riverside County Iraq and                                       Referred to the    15th-
                     Afghanistan Veterans                                             House              congre
                     Memorial Post Office".                                           Committee on       ss/hou
                                                                                      Oversight and      se-
                                                                                      Government         bill/63
                                                                                      Reform.            8
     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 334 of 665


1/24/2017   H.R.   Stopping EPA Overreach Act      Rep.          120   1/25/2017                     https:/
            637    of 2017                         Palmer,                                           /www.
                                                   Gary J. [R-                                       congre
                                                   AL-6]                                             ss.gov
                                                                                                     /bill/1
                                                                                                     15th-
                                                                                   Referred to the   congre
                                                                                   Subcommittee      ss/hou
                                                                                   on Water          se-
                                                                                   Resources and     bill/63
                                                                                   Environment.      7
1/23/2017   H.R.   To designate the facility of    Rep.           51   1/23/2017                     https:/
            606    the United States Postal        DeSaulnier,                                       /www.
                   Service located at 1025         Mark [D-                                          congre
                   Nevin Avenue in Richmond,       CA-11]                                            ss.gov
                   California, as the "Harold D.                                                     /bill/1
                   McCraw, Sr., Post Office                                        Referred to the   15th-
                   Building".                                                      House             congre
                                                                                   Committee on      ss/hou
                                                                                   Oversight and     se-
                                                                                   Government        bill/60
                                                                                   Reform.           6
1/13/2017   H.R.   Stop Settlement Slush Funds     Rep.           26    2/8/2017                     https:/
            522    Act of 2017                     Goodlatte,                                        /www.
                                                   Bob [R-                                           congre
                                                   VA-6]                                             ss.gov
                                                                                   Referred to the   /bill/1
                                                                                   Subcommittee      15th-
                                                                                   on Regulatory     congre
                                                                                   Reform,           ss/hou
                                                                                   Commercial        se-
                                                                                   And Antitrust     bill/52
                                                                                   Law.              2
1/12/2017   H.R.   Safe Recovery and               Rep. Issa,     6     2/6/2017                     https:/
            472    Community Empowerment           Darrell E.                                        /www.
                   Act                             [R-CA-49]                                         congre
                                                                                                     ss.gov
                                                                                                     /bill/1
                                                                                   Referred to the   15th-
                                                                                   Subcommittee      congre
                                                                                   on the            ss/hou
                                                                                   Constitution      se-
                                                                                   and Civil         bill/47
                                                                                   Justice.          2
1/11/2017   H.R.   Trafficking Survivors Relief    Rep.           30    2/6/2017                     https:/
            459    Act of 2017                     Wagner,                                           /www.
                                                   Ann [R-                                           congre
                                                   MO-2]                                             ss.gov
                                                                                   Referred to the   /bill/1
                                                                                   Subcommittee      15th-
                                                                                   on Crime,         congre
                                                                                   Terrorism,        ss/hou
                                                                                   Homeland          se-
                                                                                   Security, and     bill/45
                                                                                   Investigations.   9
 1/9/2017   H.R.   To designate a mountain in      Rep.           45   3/30/2017   Committee on      https:/
            381    the John Muir Wilderness of     McClintoc                       Energy and        /www.
                   the Sierra National Forest as   k, Tom [R-                      Natural           congre
                   "Sky Point".                    CA-4]                           Resources.        ss.gov
    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 335 of 665


                                                                                  Ordered to be     /bill/1
                                                                                  reported          15th-
                                                                                  without           congre
                                                                                  amendment         ss/hou
                                                                                  favorably.        se-
                                                                                                    bill/38
                                                                                                    1
1/6/2017   H.R.   RPM Act of 2017                  Rep.         123   1/25/2017                     https:/
           350                                     McHenry,                                         /www.
                                                   Patrick T.                                       congre
                                                   [R-NC-10]                                        ss.gov
                                                                                                    /bill/1
                                                                                                    15th-
                                                                                                    congre
                                                                                  Referred to the   ss/hou
                                                                                  Subcommittee      se-
                                                                                  on                bill/35
                                                                                  Environment.      0
1/4/2017   H.R.   To repeal the annual fee on      Rep.         155   1/25/2017                     https:/
           246    health insurance providers       Noem,                                            /www.
                  enacted by the Patient           Kristi L.                                        congre
                  Protection and Affordable        [R-SD-At                                         ss.gov
                  Care Act.                        Large]                                           /bill/1
                                                                                                    15th-
                                                                                                    congre
                                                                                                    ss/hou
                                                                                  Referred to the   se-
                                                                                  Subcommittee      bill/24
                                                                                  on Health.        6
1/3/2017   H.R.   To make 1 percent across-        Rep.          6     1/3/2017                     https:/
           85     the-board rescissions in non-    Blackburn,                                       /www.
                  defense, non-homeland-           Marsha [R-                                       congre
                  security, and non-veterans-      TN-7]                                            ss.gov
                  affairs discretionary spending                                                    /bill/1
                  for each of the fiscal years                                                      15th-
                  2017 and 2018.                                                  Referred to the   congre
                                                                                  House             ss/hou
                                                                                  Committee on      se-
                                                                                  Appropriations.   bill/85
1/3/2017   H.R.   Gaining Responsibility on        Rep.          14   2/10/2017                     https:/
           23     Water Act of 2017                Valadao,                                         /www.
                                                   David G.                                         congre
                                                   [R-CA-21]                                        ss.gov
                                                                                                    /bill/1
                                                                                  Referred to the   15th-
                                                                                  Subcommittee      congre
                                                                                  on Water,         ss/hou
                                                                                  Power and         se-
                                                                                  Oceans.           bill/23
1/3/2017   H.R.   Regulatory Accountability        Rep.          25   3/29/2017                     https:/
           5      Act of 2017                      Goodlatte,                                       /www.
                                                   Bob [R-                                          congre
                                                   VA-6]                                            ss.gov
                                                                                  Committee on      /bill/1
                                                                                  Small Business    15th-
                                                                                  and               congre
                                                                                  Entrepreneurshi   ss/hou
                                                                                  p. Hearings       se-
                                                                                  held.             bill/5
    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 336 of 665


1/3/2017   H.R.    REVIEW Act of 2017                Rep.           30    1/5/2017                      https:/
           74                                        Marino,                                            /www.
                                                     Tom [R-                                            congre
                                                     PA-10]                          Referred to the    ss.gov
                                                                                     Subcommittee       /bill/1
                                                                                     on Regulatory      15th-
                                                                                     Reform,            congre
                                                                                     Commercial         ss/hou
                                                                                     And Antitrust      se-
                                                                                     Law.               bill/74
1/3/2017   H.Res   Disapproving of President         Rep. Ross,     57    1/3/2017                      https:/
           . 14    Obama and his                     Dennis A.                                          /www.
                   administration's refusal to       [R-FL-15]                                          congre
                   veto the anti-Israel resolution                                                      ss.gov
                   adopted by the United                                                                /bill/1
                   Nations Security Council on                                                          15th-
                   December 23, 2016.                                                                   congre
                                                                                     Referred to the    ss/hou
                                                                                     House              se-
                                                                                     Committee on       resolut
                                                                                     Foreign Affairs.   ion/14
1/3/2017   H.Res   Objecting to United Nations       Rep.          134    1/5/2017                      https:/
           . 11    Security Council Resolution       Royce,                                             /www.
                   2334 as an obstacle to Israeli-   Edward R.                                          congre
                   Palestinian peace, and for        [R-CA-39]                                          ss.gov
                   other purposes.                                                                      /bill/1
                                                                                     Motion to          15th-
                                                                                     reconsider laid    congre
                                                                                     on the table       ss/hou
                                                                                     Agreed to          se-
                                                                                     without            resolut
                                                                                     objection.         ion/11
1/3/2017   H.R.    Regulations from the              Rep.          160   3/29/2017                      https:/
           26      Executive in Need of              Collins,                                           /www.
                   Scrutiny Act of 2017              Doug [R-                                           congre
                                                     GA-9]                                              ss.gov
                                                                                     Committee on       /bill/1
                                                                                     Small Business     15th-
                                                                                     and                congre
                                                                                     Entrepreneurshi    ss/hou
                                                                                     p. Hearings        se-
                                                                                     held.              bill/26
1/3/2017   H.R.    Concealed Carry Reciprocity       Rep.          193   1/12/2017                      https:/
           38      Act of 2017                       Hudson,                                            /www.
                                                     Richard [R-                                        congre
                                                     NC-8]                           Referred to the    ss.gov
                                                                                     Subcommittee       /bill/1
                                                                                     on Crime,          15th-
                                                                                     Terrorism,         congre
                                                                                     Homeland           ss/hou
                                                                                     Security, and      se-
                                                                                     Investigations.    bill/38
1/3/2017   H.R.    ENLIST Act                        Rep.          204    1/3/2017                      https:/
           60                                        Denham,                                            /www.
                                                     Jeff [R-                        Referred to the    congre
                                                     CA-10]                          House              ss.gov
                                                                                     Committee on       /bill/1
                                                                                     Armed              15th-
                                                                                     Services.          congre
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 337 of 665


                                                                                                       ss/hou
                                                                                                       se-
                                                                                                       bill/60
  1/3/2017   H.R.   Protect Medical Innovation   Rep.               253   1/3/2017                     https:/
             184    Act of 2017                  Paulsen,                                              /www.
                                                 Erik [R-                                              congre
                                                 MN-3]                                                 ss.gov
                                                                                                       /bill/1
                                                                                                       15th-
                                                                                     Referred to the   congre
                                                                                     House             ss/hou
                                                                                     Committee on      se-
                                                                                     Ways and          bill/18
                                                                                     Means.            4
                                                                            [Congress.gov, accessed 5/30/17]

Subject

                                       115th Co-Sponsorships By Subject
 Subject                                                  # Of Bills Co-Sponsored       # Became Law
 None                                                                              3                      0
 Armed Forces and National Security                                                4                      0
 Congress                                                                          1                      0
 Crime and Law Enforcement                                                         6                      0
 Economics and Public Finance                                                      1                      0
 Education                                                                         2                      0
 Energy                                                                            1                      0
 Environmental Protection                                                          3                      0
 Finance and Financial Sector                                                      2                      0
 Foreign Trade and International Finance                                           1                      0
 Government Operations and Politics                                                6                      0
 Health                                                                            8                      0
 Housing and Community Development                                                 1                      0
 Immigration                                                                       1                      0
 International Affairs                                                             6                      0
 Law                                                                               2                      0
 Public Lands and Natural Resources                                                2                      0
 Science, Technology, Communications                                               1                      0
 Social Sciences and History                                                       1                      0
 Taxation                                                                          1                      0
 Water Resources Development                                                       1                      0
                                                                            [Congress.gov, accessed 5/30/17]

114th Congress

Walters Co-Sponsored 167 Pieces Of Legislation; 13 Or 7.78% Became Law

Walters Co-Sponsored 167 Bills In The 114th Congress – 13 Or 7.78% Became Law. [Congress.gov, accessed
5/30/17]
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 338 of 665



Bills

                                             Walters 114th Co-Sponsorships
                                                                 Latest
 Date                                                    # of    Action
 Intro.      Bill #   Title              Sponsor         Cosp Date         Latest Action               Link
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                                                                            Referred to the            congress/ho
             H.R.     VET Bonus          Rep. Denham,                       Subcommittee on Military   use-
 11/15/16    6316     Act                Jeff [R-CA-10]    14    12/1/16    Personnel.                 bill/6316
                                                                                                       https://www
                      Norman                                                                           .congress.go
                      Yoshio Mineta                                                                    v/bill/114th-
                      Congressional      Rep. Honda,                        Referred to the House      congress/ho
             H.R.     Gold Medal         Michael M. [D-                     Committee on Financial     use-
 11/15/16    6322     Act                CA-17]            47    11/15/16   Services.                  bill/6322
                      To name the
                      Department of
                      Veterans
                      Affairs health
                      care system in                                                                   https://www
                      Long Beach,                                                                      .congress.go
                      California, the                                                                  v/bill/114th-
                      "Tibor Rubin       Rep. Lowenthal,                                               congress/ho
             H.R.     VA Medical         Alan S. [D-CA-                     Became Public Law No:      use-
 11/15/16    6323     Center".           47]               51    12/16/16   114-313.                   bill/6323
                                                                                                       https://www
                      Repeatedly                                                                       .congress.go
                      Flooded                                                                          v/bill/114th-
                      Communities        Rep. Royce,                        Referred to the House      congress/ho
             H.R.     Preparation        Edward R. [R-                      Committee on Financial     use-
 9/28/16     6196     Act                CA-39]            2     9/28/16    Services.                  bill/6196
                                                                                                       https://www
                      Norman                                                                           .congress.go
                      Yoshio Mineta                                                                    v/bill/114th-
                      Congressional      Rep. Honda,                        Referred to the House      congress/ho
             H.R.     Gold Medal         Michael M. [D-                     Committee on Financial     use-
 9/28/16     6255     Act                CA-17]            44    9/28/16    Services.                  bill/6255
                      Recognizing
                      that Hillary
                      Rodham
                      Clinton
                      violated,
                      ignored, and
                      otherwise
                      chose not to
                      follow legal
                      and ethical
                      obligations
                      and                                                                              https://www
                      responsibilities                                                                 .congress.go
                      expected of                                                                      v/bill/114th-
                      the head of                                                                      congress/ho
                      any Federal        Rep. Issa,                         Referred to the House      use-
             H.Res.   agency of the      Darrell E. [R-                     Committee on Foreign       resolution/8
 9/22/16     884      United States      CA-49]            24    9/22/16    Affairs.                   84
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 339 of 665


                     Government
                     during her
                     tenure as
                     United States
                     Secretary of
                     State from
                     2009 through
                     2013.
                     To designate
                     the facility of
                     the United
                     States Postal
                     Service
                     located at 560
                     East Pleasant
                     Valley Road,
                     Port Hueneme,
                     California, as
                     the U.S. Naval
                     Construction                                                                 https://www
                     Battalion                                                                    .congress.go
                     "Seabees"                                                                    v/bill/114th-
                     Fallen Heroes                                                                congress/ho
            H.R.     Post Office       Rep. Brownley,                    Became Public Law No:    use-
9/22/16     6138     Building.         Julia [D-CA-26]   52   12/16/16   114-309.                 bill/6138
                                                                                                  https://www
                     Safe Recovery                                                                .congress.go
                     and                                                 Referred to the          v/bill/114th-
                     Community         Rep. Issa,                        Subcommittee on the      congress/ho
            H.R.     Empowerment       Darrell E. [R-                    Constitution and Civil   use-
9/20/16     6070     Act               CA-49]            4    9/30/16    Justice.                 bill/6070
                     To designate
                     the facility of
                     the United
                     States Postal
                     Service
                     located at 830
                     Kuhn Drive in
                     Chula Vista,
                     California, as                                                               https://www
                     the "Jonathan                                                                .congress.go
                     'J.D.' De                                                                    v/bill/114th-
                     Guzman Post       Rep. Davis,                                                congress/ho
            H.R.     Office            Susan A. [D-                      Became Public Law No:    use-
9/7/16      5948     Building".        CA-53]            52   12/16/16   114-306.                 bill/5948
                     Expressing
                     support for
                     designation of
                     April 11 as
                     "National Pet
                     Adoption
                     Day" and the
                     month of April                                                               https://www
                     as "National                                                                 .congress.go
                     Pet Adoption                                                                 v/bill/114th-
                     Month" to                                                                    congress/ho
                     highlight the     Rep. Williams,                    Referred to the House    use-
            H.Res.   important role    Roger [R-TX-                      Committee on Oversight   resolution/8
7/14/16     838      pets play in      25]               15   7/14/16    and Government Reform.   38
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 340 of 665


                     the lives of
                     United States
                     citizens.
                     Expressing the
                     sense of
                     Congress that
                     the Second
                     Amendment of
                     the
                     Constitution of
                     the United
                     States protects
                     the individual
                     right to keep
                     and bear arms
                     for the purpose                                                                     https://www
                     of self-defense                                                                     .congress.go
                     and that the                                                                        v/bill/114th-
                     Second                                                                              congress/ho
                     Amendment                                              Referred to the              use-
            H.Con.   right is fully                                         Subcommittee on the          concurrent-
            Res.     applicable to      Rep. Sessions,                      Constitution and Civil       resolution/1
7/14/16     148      the States.        Pete [R-TX-32]     96    7/22/16    Justice.                     48
                                                                                                         https://www
                                                                            Received in the Senate and   .congress.go
                                                                            Read twice and referred to   v/bill/114th-
                     Modernizing                                            the Committee on             congress/ho
            H.R.     Government         Rep. Moulton,                       Homeland Security and        use-
7/5/16      5625     Travel Act         Seth [D-MA-6]      23    9/26/16    Governmental Affairs.        bill/5625
                     To
                     posthumously
                     award a
                     Congressional
                     Gold Medal to
                     Lawrence
                     Eugene
                     "Larry" Doby
                     in recognition
                     of his
                     achievements
                     and
                     contributions
                     to American                                                                         https://www
                     major league                                                                        .congress.go
                     athletics, civil                                                                    v/bill/114th-
                     rights, and the    Rep. Pascrell,                      Referred to the House        congress/ho
            H.R.     Armed Forces       Bill, Jr. [D-NJ-                    Committee on Financial       use-
7/5/16      5621     during WWII.       9]                 292   7/5/16     Services.                    bill/5621
                                                                                                         https://www
                                                                                                         .congress.go
                                                                                                         v/bill/114th-
                                        Rep. Knight,                                                     congress/ho
            H.R.     No Hero Left       Stephen [R-CA-                                                   use-
6/28/16     5600     Untreated Act      25]                33    11/30/16   Received in the Senate.      bill/5600
                     Providing for                                                                       https://www
                     congressional                                                                       .congress.go
                     disapproval        Rep. Foxx,                          Referred to the House        v/bill/114th-
            H.J.Re   under chapter      Virginia [R-NC-                     Committee on Education       congress/ho
6/16/16     s. 95    8 of title 5,      5]                 34    6/16/16    and the Workforce.           use-joint-
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 341 of 665


                 United States                                                                        resolution/9
                 Code, of the                                                                         5
                 rule submitted
                 by the
                 Department of
                 Labor relating
                 to defining and
                 delimiting the
                 exemptions for
                 executive,
                 administrative,
                 professional,
                 outside sales,
                 and computer
                 employees.
                 To redesignate
                 Gravelly Point
                 Park, located
                 along the
                 George
                 Washington
                 Memorial
                 Parkway in
                 Arlington
                 County,
                 Virginia, as
                 the Nancy                                                                            https://www
                 Reagan                                                                               .congress.go
                 Memorial                                                                             v/bill/114th-
                 Park, and for                                          Referred to the               congress/ho
          H.R.   other             Rep. Hice, Jody                      Subcommittee on Federal       use-
6/13/16   5457   purposes.         B. [R-GA-10]        101   6/16/16    Lands.                        bill/5457
                                                                                                      https://www
                                                                                                      .congress.go
                                                                        Referred to the               v/bill/114th-
                 Adoptee           Rep. Smith,                          Subcommittee on               congress/ho
          H.R.   Citizenship       Adam [D-WA-                          Immigration and Border        use-
6/10/16   5454   Act of 2016       9]                  7     6/15/16    Security.                     bill/5454
                                                                                                      https://www
                                                                                                      .congress.go
                                                                                                      v/bill/114th-
                                                                                                      congress/ho
          H.R.   CLEAR Act of      Rep. Guthrie,                                                      use-
5/24/16   5315   2016              Brett [R-KY-2]      2     5/24/16    Referred to House Judiciary   bill/5315
                 Deterring
                 Undue
                 Enforcement
                 by Protecting
                 Rights of                                                                            https://www
                 Citizens from                                                                        .congress.go
                 Excessive         Rep.                                                               v/bill/114th-
                 Searches and      Sensenbrenner,                                                     congress/ho
          H.R.   Seizures Act      F. James, Jr. [R-                    Placed on the Union           use-
5/19/16   5283   of 2016           WI-5]               24    12/23/16   Calendar, Calendar No. 702.   bill/5283
                 Air Traffic
                 Controller                                                                           https://www
                 Hiring            Rep. Curbelo,                                                      .congress.go
          H.R.   Improvement       Carlos [R-FL-                        Referred to the               v/bill/114th-
5/19/16   5292   Act of 2016       26]                 260   5/20/16    Subcommittee on Aviation.     congress/ho
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 342 of 665


                                                                                                         use-
                                                                                                         bill/5292
                   Recognizing
                   and honoring
                   the historical
                   significance of
                   the 40th
                   anniversary of
                   the Judgment
                   of Paris, and
                   the impact of
                   the California
                   victory at the
                   1976 Paris                                                                            https://www
                   Tasting on the                                                                        .congress.go
                   world of wine                                                                         v/bill/114th-
                   and the United                                                                        congress/ho
                   States wine                                           Referred to the House           use-
          H.Res.   industry as a     Rep. Thompson,                      Committee on Oversight          resolution/7
5/17/16   734      whole.            Mike [D-CA-5]       64    5/17/16   and Government Reform.          34
                   To designate
                   the facility of
                   the United
                   States Postal
                   Service
                   located at
                   1025 Nevin
                   Avenue in
                   Richmond,                                                                             https://www
                   California, as                                                                        .congress.go
                   the "Harold D.    Rep.                                                                v/bill/114th-
                   McCraw, Sr.       DeSaulnier,                         Referred to the House           congress/ho
          H.R.     Post Office       Mark [D-CA-                         Committee on Oversight          use-
5/13/16   5235     Building".        11]                 39    5/13/16   and Government Reform.          bill/5235
                                                                                                         https://www
                                                                                                         .congress.go
                   Targeting                                             Referred to the                 v/bill/114th-
                   Child                                                 Subcommittee on Crime,          congress/ho
          H.R.     Predators Act     Rep. DeSantis,                      Terrorism, Homeland             use-
5/12/16   5218     of 2016           Ron [R-FL-6]        13    5/18/16   Security, and Investigations.   bill/5218
                                                                                                         https://www
                                                                                                         .congress.go
                   Food and Fuel                                                                         v/bill/114th-
                   Consumer                                              Referred to the                 congress/ho
          H.R.     Protection Act    Rep. Flores, Bill                   Subcommittee on Energy          use-
5/10/16   5180     of 2016           [R-TX-17]           118   5/13/16   and Power.                      bill/5180
                                                                                                         https://www
                                                                                                         .congress.go
                   Stop                                                  Received in the Senate and      v/bill/114th-
                   Settlement                                            Read twice and referred to      congress/ho
          H.R.     Slush Funds       Rep. Goodlatte,                     the Committee on the            use-
4/26/16   5063     Act of 2016       Bob [R-VA-6]        32    9/8/16    Judiciary.                      bill/5063
                   Disapproving                                                                          https://www
                   the rule                                              Motion to refer the bill and    .congress.go
                   submitted by                                          accompanying veto message       v/bill/114th-
                   the                                                   to the Committee on             congress/ho
                   Department of     Rep. Roe,                           Education and the               use-joint-
          H.J.Re   Labor relating    David P. [R-                        Workforce. The Chair            resolution/8
4/19/16   s. 88    to the            TN-1]               30    6/22/16   directed the Clerk to notify    8
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 343 of 665


                     definition of                                       the Senate of the action of
                     the term                                            the House.
                     "Fiduciary".
                                                                                                       https://www
                                                                         Referred to the               .congress.go
                                                                         Subcommittee on               v/bill/114th-
                                                                         Regulatory Reform,            congress/ho
            H.R.     End Executive     Rep. Price, Tom                   Commercial And Antitrust      use-
4/15/16     4956     Overreach Act     [R-GA-6]          106   5/17/16   Law.                          bill/4956
                     Providing for
                     the safety and
                     security of the
                     Iranian
                     dissidents
                     living in Camp
                     Liberty/Hurriy
                     a in Iraq and
                     awaiting
                     resettlement
                     by the United
                     Nations High
                     Commissioner                                                                      https://www
                     for Refugees,                                                                     .congress.go
                     and permitting                                                                    v/bill/114th-
                     use of their                                                                      congress/ho
                     own assets to                                       Ordered to be Reported        use-
            H.Res.   assist in their   Rep. Poe, Ted                     (Amended) by Unanimous        resolution/6
3/17/16     650      resettlement.     [R-TX-2]          71    5/18/16   Consent.                      50
                     Protecting                                                                        https://www
                     Workplace                                                                         .congress.go
                     Advancement                                                                       v/bill/114th-
                     and                                                 Referred to the House         congress/ho
            H.R.     Opportunity       Rep. Walberg,                     Committee on Education        use-
3/17/16     4773     Act               Tim [R-MI-7]      202   3/17/16   and the Workforce.            bill/4773
                     To designate
                     the facility of
                     the United
                     States Postal
                     Service
                     located at 61
                     South Baldwin
                     Avenue in                                                                         https://www
                     Sierra Madre,                                                                     .congress.go
                     California, as                                                                    v/bill/114th-
                     the "Louis                                                                        congress/ho
            H.R.     Van Iersel        Rep. Chu, Judy                    Became Public Law No:         use-
3/16/16     4761     Post Office".     [D-CA-27]         52    7/29/16   114-207.                      bill/4761
                                                                                                       https://www
                                                                                                       .congress.go
                     Separation of                                       Received in the Senate and    v/bill/114th-
                     Powers                                              Read twice and referred to    congress/ho
            H.R.     Restoration       Rep. Ratcliffe,                   the Committee on the          use-
3/16/16     4768     Act of 2016       John [R-TX-4]     113   7/13/16   Judiciary.                    bill/4768
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                                       Rep. McHenry,                     Referred to the               congress/ho
            H.R.     RPM Act of        Patrick T. [R-                    Subcommittee on Energy        use-
3/7/16      4715     2016              NC-10]            120   3/11/16   and Power.                    bill/4715
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 344 of 665


                                                                                                       https://www
                                                                                                       .congress.go
                   Digital                                             Referred to the                 v/bill/114th-
                   Security          Rep. McCaul,                      Subcommittee on Crime,          congress/ho
            H.R.   Commission        Michael T. [R-                    Terrorism, Homeland             use-
2/29/16     4651   Act of 2016       TX-10]            27    4/1/16    Security, and Investigations.   bill/4651
                                                                                                       https://www
                                                                                                       .congress.go
                   Stop Online                                         Referred to the                 v/bill/114th-
                   Booking                                             Subcommittee on                 congress/ho
            H.R.   Scams Act of      Rep. Frankel,                     Commerce, Manufacturing,        use-
2/10/16     4526   2016              Lois [D-FL-22]    27    2/12/16   and Trade.                      bill/4526
                                                                                                       https://www
                   Aviation                                                                            .congress.go
                   Innovation,                                                                         v/bill/114th-
                   Reform, and                                         Ordered to be Reported          congress/ho
            H.R.   Reauthorizatio    Rep. Shuster,                     (Amended) by the Yeas and       use-
2/3/16      4441   n Act of 2016     Bill [R-PA-9]     5     2/11/16   Nays: 32 - 26.                  bill/4441
                                                                                                       https://www
                                                                                                       .congress.go
                   American                                                                            v/bill/114th-
                   Business          Rep. Nunes,                       Referred to the House           congress/ho
            H.R.   Competitivene     Devin [R-CA-                      Committee on Ways and           use-
1/13/16     4377   ss Act of 2015    22]               29    1/13/16   Means.                          bill/4377
                   An act to
                   amend title 38,
                   United States
                   Code, to
                   provide for the
                   inurnment in
                   Arlington
                   National
                   Cemetery of
                   the cremated
                   remains of
                   certain persons                                                                     https://www
                   whose service                                                                       .congress.go
                   has been                                                                            v/bill/114th-
                   determined to     Rep. McSally,                                                     congress/ho
            H.R.   be active         Martha [R-AZ-                     Became Public Law No:           use-
1/6/16      4336   service.          2]                191   5/20/16   114-158.                        bill/4336
                   To direct the
                   Secretary of
                   Veterans
                   Affairs to
                   disclose
                   certain
                   information to                                                                      https://www
                   State                                                                               .congress.go
                   controlled                                                                          v/bill/114th-
                   substance                                           Referred to the                 congress/ho
            H.R.   monitoring        Rep. Walorski,                    Subcommittee on Oversight       use-
12/16/15    4279   programs.         Jackie [R-IN-2]   13    1/12/16   and Investigations.             bill/4279
                                                                                                       https://www
                   Cuban                                                                               .congress.go
                   Immigrant                                           Referred to the                 v/bill/114th-
                   Work              Rep. Curbelo,                     Subcommittee on Higher          congress/ho
            H.R.   Opportunity       Carlos [R-FL-                     Education and Workforce         use-
12/15/15    4247   Act of 2015       26]               129   3/23/16   Training.                       bill/4247
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 345 of 665


                    To eliminate
                    an unused
                    lighthouse
                    reservation,
                    provide
                    management
                    consistency by
                    incorporating
                    the rocks and
                    small islands
                    along the coast
                    of Orange
                    County,
                    California,
                    into the
                    California
                    Coastal
                    National
                    Monument
                    managed by
                    the Bureau of
                    Land
                    Management,
                    and meet the
                    original
                    Congressional
                    intent of
                    preserving
                    Orange                                                                              https://www
                    County's rocks                                                                      .congress.go
                    and small         Rep.                                                              v/bill/114th-
                    islands, and      Rohrabacher,                                                      congress/ho
           H.R.     for other         Dana [R-CA-                       Subcommittee Hearings           use-
12/10/15   4233     purposes.         48]               5    5/12/16    Held.                           bill/4233
                                                                                                        https://www
                                                                                                        .congress.go
                                                                        Hearings Held by the            v/bill/114th-
                    Credit Score      Rep. Royce,                       Subcommittee on Financial       congress/ho
           H.R.     Competition       Edward R. [R-                     Institutions and Consumer       use-
12/10/15   4211     Act of 2015       CA-39]            8    9/27/16    Credit Prior to Referral.       bill/4211
                    To authorize
                    the extension
                    of
                    nondiscriminat
                    ory treatment                                                                       https://www
                    (normal trade                                                                       .congress.go
                    relations                                                                           v/bill/114th-
                    treatment) to     Rep. Boustany,                                                    congress/ho
           H.R.     the products of   Charles W., Jr.                   Referred to the                 use-
12/10/15   4219     Kazakhstan.       [R-LA-3]          28   12/10/15   Subcommittee on Trade.          bill/4219
                    Protecting Our                                                                      https://www
                    Youth from                                                                          .congress.go
                    Dangerous                                           Referred to the                 v/bill/114th-
                    Synthetic                                           Subcommittee on Crime,          congress/ho
           H.R.     Drugs Act of      Rep. Katko,                       Terrorism, Homeland             use-
12/10/15   4229     2015              John [R-NY-24]    34   1/15/16    Security, and Investigations.   bill/4229
                    Supporting the    Rep. Brooks,                                                      https://www
           H.Res.   goals and         Susan W. [R-                      Referred to House Science,      .congress.go
12/7/15    554      ideals of         IN-5]             13   12/7/15    Space, and Technology           v/bill/114th-
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 346 of 665


                    "Computer                                                                          congress/ho
                    Science                                                                            use-
                    Education                                                                          resolution/5
                    Week".                                                                             54
                    Expressing the
                    sense of
                    Congress that
                    the President
                    should submit
                    to the Senate
                    for advice and
                    consent the
                    climate change
                    agreement
                    proposed for
                    adoption at the
                    twenty-first
                    session of the
                    Conference of
                    the Parties to
                    the United
                    Nations
                    Framework
                    Convention on                                                                      https://www
                    Climate                                                                            .congress.go
                    Change, to be                                                                      v/bill/114th-
                    held in Paris,                                                                     congress/ho
                    France from                                                                        use-
           H.Con.   November 30                                          Referred to the House         concurrent-
           Res.     to December       Rep. Kelly,                        Committee on Foreign          resolution/9
11/19/15   97       11, 2015.         Mike [R-PA-3]     86    11/19/15   Affairs.                      7
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                    Fix the                                                                            congress/ho
           H.R.     Footnotes Act     Rep. Buck, Ken                     Ordered to be Reported by     use-
11/16/15   4001     of 2015           [R-CO-4]          7     11/18/15   Voice Vote.                   bill/4001
                                                                                                       https://www
                                                                                                       .congress.go
                                                                         Referred to the               v/bill/114th-
                    Stopping EPA      Rep. Palmer,                       Subcommittee on Water         congress/ho
           H.R.     Overreach Act     Gary J. [R-AL-                     Resources and                 use-
11/3/15    3880     of 2015           6]                152   11/4/15    Environment.                  bill/3880
                    Reaffirming
                    the Taiwan                                                                         https://www
                    Relations Act                                                                      .congress.go
                    and the Six                                                                        v/bill/114th-
                    Assurances as                                                                      congress/ho
                    cornerstones                                                                       use-
           H.Con.   of United                                            Received in the Senate and    concurrent-
           Res.     States-Taiwan     Rep. Chabot,                       referred to the Committee     resolution/8
10/28/15   88       relations.        Steve [R-OH-1]    17    5/17/16    on Foreign Relations.         8
                    Providing for                                                                      https://www
                    congressional                                                                      .congress.go
                    disapproval                                                                        v/bill/114th-
                    under chapter                                                                      congress/ho
                    8 of title 5,                                                                      use-joint-
           H.J.Re   United States     Rep. Whitfield,                    Placed on the Union           resolution/7
10/26/15   s. 71    Code, of a rule   Ed [R-KY-1]       108   11/19/15   Calendar, Calendar No. 266.   1
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 347 of 665


                    submitted by
                    the
                    Environmental
                    Protection
                    Agency
                    relating to
                    "Standards of
                    Performance
                    for
                    Greenhouse
                    Gas Emissions
                    from New,
                    Modified, and
                    Reconstructed
                    Stationary
                    Sources:
                    Electric Utility
                    Generating
                    Units".
                    Providing for
                    congressional
                    disapproval
                    under chapter
                    8 of title 5,
                    United States
                    Code, of a rule
                    submitted by
                    the
                    Environmental
                    Protection
                    Agency
                    relating to
                    "Carbon
                    Pollution
                    Emission
                    Guidelines for                                                                      https://www
                    Existing                                                                            .congress.go
                    Stationary                                                                          v/bill/114th-
                    Sources:                                                                            congress/ho
                    Electric Utility                                                                    use-joint-
           H.J.Re   Generating         Rep. Whitfield,                    Placed on the Union           resolution/7
10/26/15   s. 72    Units".            Ed [R-KY-1]       109   11/19/15   Calendar, Calendar No. 267.   2
                    Expressing
                    solidarity with
                    the people of
                    Israel in the
                    wake of recent
                    terrorist
                    attacks and                                                                         https://www
                    condemning                                                                          .congress.go
                    the Palestinian                                                                     v/bill/114th-
                    Authority for                                                                       congress/ho
                    inciting an        Rep. McSally,                      Referred to the House         use-
           H.Res.   atmosphere of      Martha [R-AZ-                      Committee on Foreign          resolution/4
10/21/15   485      violence.          2]                51    10/21/15   Affairs.                      85
                    Social                                                                              https://www
                    Security Fraud     Rep. Valadao,                      Received in the Senate and    .congress.go
           H.R.     Prevention Act     David G. [R-                       Read twice and referred to    v/bill/114th-
10/21/15   3779     of 2016            CA-21]            63    9/27/16    the Committee on              congress/ho
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 348 of 665


                                                                         Homeland Security and         use-
                                                                         Governmental Affairs.         bill/3779
                                                                                                       https://www
                                                                                                       .congress.go
                    ADA                                                                                v/bill/114th-
                    Education and                                        Ordered to be Reported        congress/ho
           H.R.     Reform Act of    Rep. Poe, Ted                       (Amended) by the Yeas and     use-
10/20/15   3765     2015             [R-TX-2]           59    7/7/16     Nays: 15 - 6.                 bill/3765
                                                                                                       https://www
                                                                                                       .congress.go
                    Mental Health                                                                      v/bill/114th-
                    and Safe         Rep. McSally,                       Referred to the               congress/ho
           H.R.     Communities      Martha [R-AZ-                       Subcommittee on Research      use-
10/8/15    3722     Act of 2015      2]                 39    9/30/16    and Technology.               bill/3722
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                    Sentencing                                                                         congress/ho
           H.R.     Reform Act of    Rep. Goodlatte,                     Placed on the Union           use-
10/8/15    3713     2015             Bob [R-VA-6]       79    12/23/16   Calendar, Calendar No. 698.   bill/3713
                    Celebrating 25
                    years of
                    success from
                    the Office of                                                                      https://www
                    Research on                                                                        .congress.go
                    Women's                                                                            v/bill/114th-
                    Health at the                                                                      congress/ho
                    National         Rep. Noem,                                                        use-
           H.Res.   Institutes of    Kristi L. [R-SD-                    Referred to the               resolution/4
10/1/15    458      Health.          At Large]          81    10/2/15    Subcommittee on Health.       58
                    Positive Train                                                                     https://www
                    Control                                                                            .congress.go
                    Enforcement                                          Referred to the               v/bill/114th-
                    and                                                  Subcommittee on Railroads,    congress/ho
           H.R.     Implementatio    Rep. Shuster,                       Pipelines, and Hazardous      use-
9/30/15    3651     n Act of 2015    Bill [R-PA-9]      156   10/1/15    Materials.                    bill/3651
                    Commending
                    the
                    Departments
                    of Defense and
                    Veterans
                    Affairs for
                    their joint
                    campaign to
                    raise
                    awareness
                    during
                    September,
                    Suicide
                    Prevention
                    Month, to
                    reduce suicide                                                                     https://www
                    among                                                                              .congress.go
                    members of                                                                         v/bill/114th-
                    the United                                                                         congress/ho
                    States Armed     Rep. Esty,                          Referred to the               use-
           H.Res.   Forces and       Elizabeth H. [D-                    Subcommittee on Military      resolution/4
9/25/15    443      veterans.        CT-5]              9     11/23/15   Personnel.                    43
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 349 of 665


                     Expressing                                                                        https://www
                     support for                                                                       .congress.go
                     designating                                                                       v/bill/114th-
                     February 2016                                                                     congress/ho
                     as "National      Rep. Murphy,                                                    use-
            H.Res.   Spine Ability     Patrick [D-FL-                    Referred to the               resolution/4
9/18/15     432      Month".           18]              27    9/18/15    Subcommittee on Health.       32
                                                                                                       https://www
                     Protecting                                                                        .congress.go
                     Local                                                                             v/bill/114th-
                     Business                                                                          congress/ho
            H.R.     Opportunity       Rep. Kline,                       Placed on the Union           use-
9/9/15      3459     Act               John [R-MN-2]    117   12/1/15    Calendar, Calendar No. 272.   bill/3459
                     To direct the
                     Secretary of
                     Defense to
                     provide for the
                     inclusion of
                     the names of
                     certain
                     members of                                                                        https://www
                     the Armed                                                                         .congress.go
                     Forces on the     Rep.                                                            v/bill/114th-
                     Vietnam           Rohrabacher,                      Referred to the               congress/ho
            H.R.     Veterans          Dana [R-CA-                       Subcommittee on Military      use-
8/4/15      3439     Memorial.         48]              4     11/23/15   Personnel.                    bill/3439
                     Disapproving
                     of the                                              Rules Committee
                     agreement                                           Resolution H. Res. 408
                     transmitted to                                      Reported to House. Rule
                     Congress by                                         provides for consideration    https://www
                     the President                                       of H.J. Res. 64 with 10       .congress.go
                     on July 19,                                         hours of general debate.      v/bill/114th-
                     2015, relating                                      Motion to recommit            congress/ho
                     to the nuclear    Rep. Royce,                       allowed. Measure will be      use-joint-
            H.J.Re   program of        Edward R. [R-                     considered read. Bill is      resolution/6
8/4/15      s. 64    Iran.             CA-39]           12    9/8/15     closed to amendments.         4
                                                                                                       https://www
                     National                                                                          .congress.go
                     Monument                                                                          v/bill/114th-
                     Designation       Rep. Nunes,                       Referred to the               congress/ho
            H.R.     Transparency      Devin [R-CA-                      Subcommittee on Federal       use-
7/29/15     3389     Act               22]              6     8/31/15    Lands.                        bill/3389
                                                                                                       https://www
                     Federal                                                                           .congress.go
                     Wildland                                                                          v/bill/114th-
                     Firefighter                                         Referred to the House         congress/ho
            H.R.     Recognition       Rep. LaMalfa,                     Committee on Oversight        use-
7/29/15     3363     Act               Doug [R-CA-1]    11    7/29/15    and Government Reform.        bill/3363
                                                                                                       https://www
                     Strengthening                                                                     .congress.go
                     Public Health                                                                     v/bill/114th-
                     Emergency         Rep. Brooks,                                                    congress/ho
            H.R.     Response Act      Susan W. [R-                      Placed on the Union           use-
7/29/15     3299     of 2016           IN-5]            47    9/9/16     Calendar, Calendar No. 571.   bill/3299
                                                                                                       https://www
                                                                                                       .congress.go
            H.R.                       Rep. Yoder,                       Referred to the               v/bill/114th-
7/29/15     3429     Pro-LIFE Act      Kevin [R-KS-3]   61    7/31/15    Subcommittee on Health.       congress/ho
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 350 of 665


                                                                                                       use-
                                                                                                       bill/3429
                   Protecting                                                                          https://www
                   Access to                                                                           .congress.go
                   Lifesaving                                                                          v/bill/114th-
                   Screenings        Rep. Ellmers,                                                     congress/ho
          H.R.     Act (PALS         Renee L. [R-                         Referred to the              use-
7/29/15   3339     Act)              NC-2]               63    8/6/15     Subcommittee on Health.      bill/3339
                                                                                                       https://www
                                                                                                       .congress.go
                                                                          Referred to the              v/bill/114th-
                   Defend Trade                                           Subcommittee on Courts,      congress/ho
          H.R.     Secrets Act of    Rep. Collins,                        Intellectual Property, and   use-
7/29/15   3326     2015              Doug [R-GA-9]       164   10/1/15    the Internet.                bill/3326
                                                                                                       https://www
                                                                                                       .congress.go
                                                                          Referred to the              v/bill/114th-
                                                                          Subcommittee on              congress/ho
          H.R.                       Rep. Yoho, Ted                       Commerce, Manufacturing,     use-
7/28/15   3268     PAST Act          S. [R-FL-3]         272   7/31/15    and Trade.                   bill/3268
                                                                                                       https://www
                                                                                                       .congress.go
                   Medicare                                                                            v/bill/114th-
                   Common                                                                              congress/ho
          H.R.     Access Card       Rep. Roskam,                         Referred to the              use-
7/27/15   3220     Act of 2015       Peter J. [R-IL-6]   19    8/7/15     Subcommittee on Health.      bill/3220
                   Designate the
                   facility of the
                   United States
                   Postal Service
                   located at
                   1221 State
                   Street, Suite
                   12, Santa
                   Barbara,
                   California, as
                   the "Special
                   Warfare
                   Operator
                   Master Chief
                   Petty Officer                                                                       https://www
                   (SEAL) Louis                                                                        .congress.go
                   'Lou' J.                                                                            v/bill/114th-
                   Langlais Post                                                                       congress/ho
          H.R.     Office            Rep. Capps,                          Became Public Law No:        use-
7/27/15   3218     Building".        Lois [D-CA-24]      50    12/16/16   114-283.                     bill/3218
                                                                                                       https://www
                                                                                                       .congress.go
                                                                          Referred to the              v/bill/114th-
                                                                          Subcommittee on Health,      congress/ho
          H.R.     Employee          Rep. Price, Tom                      Employment, Labor, and       use-
7/27/15   3222     Rights Act        [R-GA-6]            137   11/16/15   Pensions.                    bill/3222
                   Expressing the                                                                      https://www
                   sense of the                                                                        .congress.go
                   House of                                                                            v/bill/114th-
                   Representative                                                                      congress/ho
                   s in                                                   Referred to the House        use-
          H.Res.   disapproval of    Rep. Roskam,                         Committee on Foreign         resolution/3
7/16/15   367      the Joint         Peter J. [R-IL-6]   220   7/16/15    Affairs.                     67
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 351 of 665


                   Comprehensiv
                   e Plan of
                   Action agreed
                   to by the P5+1
                   and Iran on
                   July 14, 2015.
                                                                                                       https://www
                                                                                                       .congress.go
                                    Rep.                               Committee on Energy and         v/bill/114th-
                                    MacArthur,                         Natural Resources Senate        congress/ho
            H.R.   9/11 Memorial    Thomas [R-NJ-                      Subcommittee on National        use-
7/13/15     3036   Act              3]                84    6/15/16    Parks. Hearings held.           bill/3036
                                                                                                       https://www
                                                                                                       .congress.go
                   Wildfire                                            Referred to the                 v/bill/114th-
                   Airspace                                            Subcommittee on Crime,          congress/ho
            H.R.   Protection Act   Rep. Cook, Paul                    Terrorism, Homeland             use-
7/10/15     3025   of 2015          [R-CA-8]          10    7/29/15    Security, and Investigations.   bill/3025
                   Merchant                                                                            https://www
                   Marine of                                                                           .congress.go
                   World War II                                                                        v/bill/114th-
                   Congressional    Rep. Brooks,                                                       congress/ho
            H.R.   Gold Medal       Susan W. [R-                                                       use-
7/9/15      2992   Act              IN-5]             312   12/1/16    Received in the Senate.         bill/2992
                                                                                                       https://www
                                                                                                       .congress.go
                   Western Water                                                                       v/bill/114th-
                   and American     Rep. Valadao,                      Committee on Energy and         congress/ho
            H.R.   Food Security    David G. [R-                       Natural Resources. Hearings     use-
6/25/15     2898   Act of 2015      CA-21]            26    10/8/15    held.                           bill/2898
                                                                                                       https://www
                                                                                                       .congress.go
                   Cuban                                                                               v/bill/114th-
                   Military         Rep. Nunes,                                                        congress/ho
            H.R.   Transparency     Devin [R-CA-                       Referred to House Financial     use-
6/25/15     2937   Act              22]               49    6/25/15    Services                        bill/2937
                                                                                                       https://www
                                                                                                       .congress.go
                                                                       Referred to the                 v/bill/114th-
                   Adoptive                                            Subcommittee on                 congress/ho
            H.R.   Family Relief    Rep. Franks,                       Immigration and Border          use-
6/25/15     2922   Act              Trent [R-AZ-8]    63    7/29/15    Security.                       bill/2922
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                                    Rep. Tipton,                                                       congress/ho
            H.R.   TAILOR Act       Scott R. [R-                       Placed on the Union             use-
6/25/15     2896   of 2015          CO-3]             113   12/12/16   Calendar, Calendar No. 680.     bill/2896
                                                                                                       https://www
                                                                                                       .congress.go
                   Pregnancy                                                                           v/bill/114th-
                   Discrimination                                      Referred to the                 congress/ho
            H.R.   Amendment        Rep. Walberg,                      Subcommittee on                 use-
6/17/15     2800   Act              Tim [R-MI-7]      21    11/16/15   Workforce Protections.          bill/2800
                   Heroin and
                   Prescription                                        Referred to the                 https://www
                   Opioid Abuse     Rep. Brooks,                       Subcommittee on Crime,          .congress.go
            H.R.   Prevention,      Susan W. [R-                       Terrorism, Homeland             v/bill/114th-
6/17/15     2805   Education, and   IN-5]             46    7/9/15     Security, and Investigations.   congress/ho
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 352 of 665


                     Enforcement                                                                        use-
                     Act of 2015                                                                        bill/2805
                     Expressing the
                     sense of
                     Congress that
                     a grateful
                     Nation honors
                     and salutes
                     Sons and
                     Daughters in
                     Touch on its
                     25th
                     anniversary
                     that is being
                     celebrated on
                     Father's Day,
                     2015, at the                                                                       https://www
                     Vietnam                                                                            .congress.go
                     Veterans                                                                           v/bill/114th-
                     Memorial in                                                                        congress/ho
                     Washington,       Rep. Hahn,                          Referred to the              use-
            H.Res.   the District of   Janice [D-CA-                       Subcommittee on Military     resolution/3
6/16/15     320      Columbia.         44]                4     8/13/15    Personnel.                   20
                                                                                                        https://www
                                                                                                        .congress.go
                     Dams                                                                               v/bill/114th-
                     Accountability    Rep. Valadao,                                                    congress/ho
            H.R.     , Maintenance,    David G. [R-                        Subcommittee Hearings        use-
6/12/15     2749     and Safety Act    CA-21]             18    6/25/15    Held.                        bill/2749
                                                                                                        https://www
                                                                                                        .congress.go
                     Apollo 11 50th                                                                     v/bill/114th-
                     Anniversary                                                                        congress/ho
            H.R.     Commemorati       Rep. Posey, Bill                    Became Public Law No:        use-
6/10/15     2726     ve Coin Act       [R-FL-8]           298   12/16/16   114-282.                     bill/2726
                                                                                                        https://www
                                                                                                        .congress.go
                     Low Volume                                            Referred to the              v/bill/114th-
                     Motor Vehicle     Rep. Mullin,                        Subcommittee on              congress/ho
            H.R.     Manufacturers     Markwayne [R-                       Commerce, Manufacturing,     use-
6/4/15      2675     Act of 2015       OK-2]              23    6/5/15     and Trade.                   bill/2675
                                                                                                        https://www
                     Helping                                                                            .congress.go
                     Families in                                           Read twice and referred to   v/bill/114th-
                     Mental Health                                         the Committee on Health,     congress/ho
            H.R.     Crisis Act of     Rep. Murphy,                        Education, Labor, and        use-
6/4/15      2646     2016              Tim [R-PA-18]      207   7/14/16    Pensions.                    bill/2646
                                                                                                        https://www
                                                                                                        .congress.go
                                                                                                        v/bill/114th-
                                                                                                        congress/ho
            H.R.     AIM Act of        Rep. Paulsen,                       Referred to the              use-
6/1/15      2597     2015              Erik [R-MN-3]      21    6/5/15     Subcommittee on Health.      bill/2597
                                                                                                        https://www
                                                                                                        .congress.go
                                                                           Referred to the              v/bill/114th-
                     NEPA                                                  Subcommittee on Water        congress/ho
            H.R.     Reciprocity       Rep. Denham,                        Resources and                use-
5/21/15     2497     Act               Jeff [R-CA-10]     12    5/22/15    Environment.                 bill/2497
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 353 of 665


                   Eliminate,                                                                               https://www
                   Neutralize,                                                                              .congress.go
                   and Disrupt                                                                              v/bill/114th-
                   Wildlife            Rep. Royce,                                                          congress/ho
          H.R.     Trafficking         Edward R. [R-                        Became Public Law No:           use-
5/21/15   2494     Act of 2016         CA-39]              113   10/7/16    114-231.                        bill/2494
                                                                            Received in the Senate and      https://www
                                                                            Read twice and referred to      .congress.go
                                                                            the Committee on Health,        v/bill/114th-
                   21st Century        Rep. Upton,                          Education, Labor, and           congress/ho
5/19/15   H.R. 6   Cures Act           Fred [R-MI-6]       230   7/13/15    Pensions.                       use-bill/6
                                                                                                            https://www
                                                                                                            .congress.go
                                                                            Referred to the                 v/bill/114th-
                                                                            Subcommittee on Health,         congress/ho
          H.R.     SIGMA Act of        Rep. Roskam,                         Employment, Labor, and          use-
5/18/15   2400     2015                Peter J. [R-IL-6]   147   11/16/15   Pensions.                       bill/2400
                   Mobile                                                                                   https://www
                   Workforce                                                                                .congress.go
                   State Income                                                                             v/bill/114th-
                   Tax                                                                                      congress/ho
          H.R.     Simplification      Rep. Bishop,                                                         use-
5/14/15   2315     Act of 2015         Mike [R-MI-8]       180   9/22/16    Received in the Senate.         bill/2315
                                                                                                            https://www
                                                                                                            .congress.go
                                       Rep.                                 Referred to the                 v/bill/114th-
                                       Farenthold,                          Subcommittee on the             congress/ho
          H.R.     SPEAK FREE          Blake [R-TX-                         Constitution and Civil          use-
5/13/15   2304     Act of 2015         27]                 32    6/1/15     Justice.                        bill/2304
                                                                                                            https://www
                   Preventing                                                                               .congress.go
                   Animal                                                   Referred to the                 v/bill/114th-
                   Cruelty and         Rep. Smith,                          Subcommittee on Crime,          congress/ho
          H.R.     Torture             Lamar [R-TX-                         Terrorism, Homeland             use-
5/13/15   2293     (PACT) Act          21]                 252   6/1/15     Security, and Investigations.   bill/2293
                                                                                                            https://www
                   Encouraging                                                                              .congress.go
                   State-by-State                                                                           v/bill/114th-
                   adoption of a       Rep.                                 Referred to the                 congress/ho
                   sexual assault      Wasserman                            Subcommittee on Crime,          use-
          H.Res.   survivors' bill     Schultz, Debbie                      Terrorism, Homeland             resolution/2
4/29/15   230      of rights.          [D-FL-23]           55    5/15/15    Security, and Investigations.   30
                   Expressing the
                   sense of the
                   House of
                   Representative
                   s that Iran
                   should
                   immediately
                   release the
                   three United
                   States citizens
                   that it holds, as                                                                        https://www
                   well as                                                                                  .congress.go
                   provide all                                                                              v/bill/114th-
                   known                                                                                    congress/ho
                   information on      Rep. Kildee,                         Motion to reconsider laid on    use-
          H.Res.   any United          Daniel T. [D-                        the table Agreed to without     resolution/2
4/29/15   233      States citizens     MI-5]               202   6/15/15    objection.                      33
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 354 of 665


                   that have
                   disappeared
                   within its
                   borders.
                                                                                                       https://www
                                                                                                       .congress.go
                                    Rep.                                                               v/bill/114th-
                   USA              Sensenbrenner,                                                     congress/ho
          H.R.     FREEDOM          F. James, Jr. [R-                    Became Public Law No:         use-
4/28/15   2048     Act of 2015      WI-5]               27    6/2/15     114-23.                       bill/2048
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                                    Rep. Davis,                          Received in the Senate and    congress/ho
          H.R.                      Rodney [R-IL-                        Read twice and referred to    use-
4/28/15   2061     EACH Act         13]                 176   9/29/15    the Committee on Finance.     bill/2061
                                                                                                       https://www
                                                                                                       .congress.go
                   American                                                                            v/bill/114th-
                   Soda Ash                                                                            congress/ho
          H.R.     Competitivene    Rep. Cook, Paul                      Placed on the Union           use-
4/23/15   1992     ss Act           [R-CA-8]            11    7/29/15    Calendar, Calendar No. 178.   bill/1992
                                                                                                       https://www
                                                                                                       .congress.go
                                                                         Received in the Senate and    v/bill/114th-
                   VA                                                    Read twice and referred to    congress/ho
          H.R.     Accountability   Rep. Miller, Jeff                    the Committee on Veterans'    use-
4/23/15   1994     Act of 2015      [R-FL-1]            98    7/30/15    Affairs.                      bill/1994
                                                                                                       https://www
                   Common                                                Received in the Senate and    .congress.go
                   Sense                                                 Read twice and referred to    v/bill/114th-
                   Nutrition        Rep. McMorris                        the Committee on Health,      congress/ho
          H.R.     Disclosure Act   Rodgers, Cathy                       Education, Labor, and         use-
4/23/15   2017     of 2015          [R-WA-5]            99    2/22/16    Pensions.                     bill/2017
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                                    Rep. McMorris                                                      congress/ho
          H.R.     Steve Gleason    Rodgers, Cathy                       Referred to the               use-
4/21/15   1919     Act of 2015      [R-WA-5]            61    5/4/15     Subcommittee on Health.       bill/1919
                                                                                                       https://www
                                                                                                       .congress.go
                   Encouraging                                                                         v/bill/114th-
                   reunions of                                                                         congress/ho
                   divided                                                                             use-
          H.Con.   Korean           Rep. Rangel,                                                       concurrent-
          Res.     American         Charles B. [D-                       Message on Senate action      resolution/4
4/21/15   40       families.        NY-13]              157   12/12/16   sent to the House.            0
                                                                                                       https://www
                   Indian Health                                                                       .congress.go
                   Service Health                                                                      v/bill/114th-
                   Professions      Rep. Valadao,                        Referred to the House         congress/ho
          H.R.     Tax Fairness     David G. [R-                         Committee on Ways and         use-
4/16/15   1842     Act of 2015      CA-21]              44    4/16/15    Means.                        bill/1842
                   Ensuring
                   Children's                                                                          https://www
                   Access to        Rep. Collins,                                                      .congress.go
          H.R.     Specialty Care   Chris [R-NY-                         Referred to the               v/bill/114th-
4/16/15   1859     Act of 2015      27]                 73    4/17/15    Subcommittee on Health.       congress/ho
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 355 of 665


                                                                                                     use-
                                                                                                     bill/1859
                                                                                                     https://www
                                                                                                     .congress.go
                                                                                                     v/bill/114th-
                                                                        Referred to the              congress/ho
            H.R.   GRIDD Act of      Rep. Johnson,                      Subcommittee on Social       use-
4/15/15     1800   2015              Sam [R-TX-3]      7     4/21/15    Security.                    bill/1800
                   James Zadroga                                                                     https://www
                   9/11 Health                                                                       .congress.go
                   and                                                                               v/bill/114th-
                   Compensation      Rep. Maloney,                                                   congress/ho
            H.R.   Reauthorizatio    Carolyn B. [D-                     Subcommittee Hearings        use-
4/14/15     1786   n Act             NY-12]            271   6/11/15    Held.                        bill/1786
                                                                                                     https://www
                                                                                                     .congress.go
                   Regulatory                                           Read twice and referred to   v/bill/114th-
                   Integrity                                            the Committee on             congress/ho
            H.R.   Protection Act    Rep. Shuster,                      Environment and Public       use-
4/13/15     1732   of 2015           Bill [R-PA-9]     70    7/14/16    Works.                       bill/1732
                                                                                                     https://www
                                                                        Received in the Senate and   .congress.go
                                                                        Read twice and referred to   v/bill/114th-
                   Foreign Spill     Rep. Curbelo,                      the Committee on             congress/ho
            H.R.   Protection Act    Carlos [R-FL-                      Environment and Public       use-
3/26/15     1684   of 2016           26]               46    4/27/16    Works.                       bill/1684
                                                                                                     https://www
                                                                                                     .congress.go
                                                                                                     v/bill/114th-
                                                                                                     congress/ho
            H.R.   Military          Rep. Barr, Andy                    Subcommittee Hearings        use-
3/25/15     1603   SAVE Act          [R-KY-6]          76    11/17/15   Held.                        bill/1603
                                                                                                     https://www
                   Protecting                                                                        .congress.go
                   Affordable                                                                        v/bill/114th-
                   Coverage for                                                                      congress/ho
            H.R.   Employees         Rep. Guthrie,                      Became Public Law No:        use-
3/25/15     1624   Act               Brett [R-KY-2]    235   10/7/15    114-60.                      bill/1624
                                                                                                     https://www
                                                                                                     .congress.go
                                                                                                     v/bill/114th-
                   Family Health                                                                     congress/ho
            H.R.   Care              Rep. Paulsen,                      Referred to the              use-
3/23/15     1547   Flexibility Act   Erik [R-MN-3]     15    4/7/15     Subcommittee on Health.      bill/1547
                   End                                                                               https://www
                   Discriminatory                                       Referred to the              .congress.go
                   State Taxes for                                      Subcommittee on              v/bill/114th-
                   Automobile                                           Regulatory Reform,           congress/ho
            H.R.   Renters Act of    Rep. Graves,                       Commercial And Antitrust     use-
3/23/15     1528   2015              Sam [R-MO-6]      34    4/21/15    Law.                         bill/1528
                   SGR Repeal                                                                        https://www
                   and Medicare                                                                      .congress.go
                   Provider                                             Referred to the              v/bill/114th-
                   Payment           Rep. Burgess,                      Subcommittee on the          congress/ho
            H.R.   Modernization     Michael C. [R-                     Constitution and Civil       use-
3/19/15     1470   Act of 2015       TX-26]            21    3/31/15    Justice.                     bill/1470
                                                                                                     https://www
            H.R.   Dignified         Rep. Shuster,                      Received in the Senate and   .congress.go
3/6/15      1338   Interment of      Bill [R-PA-9]     98    11/17/15   Read twice and referred to   v/bill/114th-
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 356 of 665


                   Our Veterans                                        the Committee on Veterans'      congress/ho
                   Act of 2015                                         Affairs.                        use-
                                                                                                       bill/1338
                   Restoring
                   Access to                                                                           https://www
                   Medication                                          Read the second time.           .congress.go
                   and Improving                                       Placed on Senate                v/bill/114th-
                   Health                                              Legislative Calendar under      congress/ho
            H.R.   Savings Act of   Rep. Jenkins,                      General Orders. Calendar        use-
3/4/15      1270   2016             Lynn [R-KS-2]     39    7/11/16    No. 550.                        bill/1270
                                                                                                       https://www
                   First                                               Received in the Senate and      .congress.go
                   Responder                                           Read twice and referred to      v/bill/114th-
                   Anthrax          Rep. King,                         the Committee on                congress/ho
            H.R.   Preparedness     Peter T. [R-NY-                    Homeland Security and           use-
3/4/15      1300   Act              2]                50    7/30/15    Governmental Affairs.           bill/1300
                                                                                                       https://www
                                                                                                       .congress.go
                                                                                                       v/bill/114th-
                   Amateur                                                                             congress/ho
            H.R.   Radio Parity     Rep. Kinzinger,                                                    use-
3/4/15      1301   Act of 2016      Adam [R-IL-16]    126   9/13/16    Received in the Senate.         bill/1301
                                                                                                       https://www
                                                                                                       .congress.go
                                                                       Referred to the                 v/bill/114th-
                   Pet and          Rep. Clark,                        Subcommittee on Crime,          congress/ho
            H.R.   Women Safety     Katherine M.                       Terrorism, Homeland             use-
3/4/15      1258   Act of 2015      [D-MA-5]          223   3/31/15    Security, and Investigations.   bill/1258
                                                                                                       https://www
                                                                       Received in the Senate and      .congress.go
                   Improving                                           Read twice and referred to      v/bill/114th-
                   Access to        Rep. Burgess,                      the Committee on Health,        congress/ho
            H.R.   Maternity        Michael C. [R-                     Education, Labor, and           use-
3/3/15      1209   Care Act         TX-26]            89    11/15/16   Pensions.                       bill/1209
                                                                                                       https://www
                                                                                                       .congress.go
                   Medicare                                                                            v/bill/114th-
                   Patient Access                                                                      congress/ho
            H.R.   to Hospice Act   Rep. Jenkins,                      Referred to the                 use-
3/2/15      1202   of 2015          Lynn [R-KS-2]     38    3/27/15    Subcommittee on Health.         bill/1202
                                                                                                       https://www
                   Protecting                                                                          .congress.go
                   Seniors'                                                                            v/bill/114th-
                   Access to        Rep. Roe,                          Received in the Senate and      congress/ho
            H.R.   Medicare Act     David P. [R-                       Read twice and referred to      use-
3/2/15      1190   of 2015          TN-1]             235   6/24/15    the Committee on Finance.       bill/1190
                   Santa Ynez
                   Band of                                                                             https://www
                   Chumash                                                                             .congress.go
                   Mission                                                                             v/bill/114th-
                   Indians Land                                                                        congress/ho
            H.R.   Transfer Act     Rep. LaMalfa,                      Placed on the Union             use-
2/27/15     1157   of 2016          Doug [R-CA-1]     13    9/6/16     Calendar, Calendar No. 554.     bill/1157
                                                                                                       https://www
                                                                                                       .congress.go
                   Ensuring                                                                            v/bill/114th-
                   Equal Access                                                                        congress/ho
            H.R.   to Treatments    Rep. Reed, Tom                     Referred to the                 use-
2/27/15     1178   Act of 2015      [R-NY-23]         45    3/27/15    Subcommittee on Health.         bill/1178
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 357 of 665


                                                                                                      https://www
                 USPSTF                                                                               .congress.go
                 Transparency                                                                         v/bill/114th-
                 and               Rep. Blackburn,                                                    congress/ho
          H.R.   Accountability    Marsha [R-TN-                      Referred to the                 use-
2/27/15   1151   Act of 2015       7]                73    3/27/15    Subcommittee on Health.         bill/1151
                                                                                                      https://www
                 Law                                                                                  .congress.go
                 Enforcement                                          Referred to the                 v/bill/114th-
                 Access to Data                                       Subcommittee on Crime,          congress/ho
          H.R.   Stored Abroad     Rep. Marino,                       Terrorism, Homeland             use-
2/27/15   1174   Act               Tom [R-PA-10]     137   3/31/15    Security, and Investigations.   bill/1174
                                                                                                      https://www
                 Medicare                                                                             .congress.go
                 Audiology                                                                            v/bill/114th-
                 Services          Rep. Bilirakis,                                                    congress/ho
          H.R.   Enhancement       Gus M. [R-FL-                      Referred to the                 use-
2/26/15   1116   Act of 2015       12]               39    3/10/15    Subcommittee on Health.         bill/1116
                 To designate
                 the facility of
                 the United
                 States Postal
                 Service
                 located at
                 1048 West
                 Robinhood
                 Drive in
                 Stockton,
                 California, as                                                                       https://www
                 the "W.                                                                              .congress.go
                 Ronald Coale                                                                         v/bill/114th-
                 Memorial Post                                                                        congress/ho
          H.R.   Office            Rep. McNerney,                     Became Public Law No:           use-
2/26/15   1132   Building".        Jerry [D-CA-9]    50    6/13/16    114-168.                        bill/1132
                                                                                                      https://www
                 Food and Drug                                                                        .congress.go
                 Administration                                                                       v/bill/114th-
                 Safety Over       Rep. Lance,                                                        congress/ho
          H.R.   Sequestration     Leonard [R-NJ-                     Referred to the House           use-
2/25/15   1078   Act of 2015       7]                27    2/25/15    Committee on the Budget.        bill/1078
                                                                                                      https://www
                                                                                                      .congress.go
                                                                      Received in the Senate and      v/bill/114th-
                                                                      Read twice and referred to      congress/ho
          H.R.   Retail Investor   Rep. Wagner,                       the Committee on Banking,       use-
2/25/15   1090   Protection Act    Ann [R-MO-2]      34    10/28/15   Housing, and Urban Affairs.     bill/1090
                                                                                                      https://www
                                                                                                      .congress.go
                                                                      Referred to the                 v/bill/114th-
                                                                      Subcommittee on the             congress/ho
          H.R.   Pilot's Bill of   Rep. Graves,                       Constitution and Civil          use-
2/25/15   1062   Rights 2          Sam [R-MO-6]      188   3/16/15    Justice.                        bill/1062
                 To direct the
                 Secretary of                                                                         https://www
                 Homeland                                                                             .congress.go
                 Security to                                                                          v/bill/114th-
                 designate John    Rep. Sanchez,                                                      congress/ho
          H.R.   Wayne Airport     Loretta [D-CA-                     Referred to the                 use-
2/24/15   1051   in Orange         46]               3     3/27/15    Subcommittee on Trade.          bill/1051
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 358 of 665


                 County,
                 California, as
                 a U.S.
                 Customs and
                 Border
                 Protection
                 (CBP) port of
                 entry, and for
                 other
                 purposes.
                                                                                                      https://www
                                                                                                      .congress.go
                                                                      Referred to the                 v/bill/114th-
                                                                      Subcommittee on                 congress/ho
          H.R.   Partner with     Rep. Roskam,                        Immigration and Border          use-
2/20/15   1019   Korea Act        Peter J. [R-IL-6]   80    3/31/15   Security.                       bill/1019
                 To designate a
                 mountain in
                 the John Muir
                 Wilderness of                                                                        https://www
                 the Sierra                                           Received in the Senate and      .congress.go
                 National         Rep.                                Read twice and referred to      v/bill/114th-
          H.R.   Forest as "Sky   McClintock,                         the Committee on Energy         congress/ho
2/13/15   979    Point".          Tom [R-CA-4]        52    6/2/15    and Natural Resources.          use-bill/979
                                                                                                      https://www
                 Concealed                                            Referred to the                 .congress.go
                 Carry            Rep. Hudson,                        Subcommittee on Crime,          v/bill/114th-
          H.R.   Reciprocity      Richard [R-NC-                      Terrorism, Homeland             congress/ho
2/13/15   986    Act of 2015      8]                  216   3/16/15   Security, and Investigations.   use-bill/986
                                                                                                      https://www
                 Blue Water                                           Referred to the                 .congress.go
                 Navy Vietnam     Rep. Gibson,                        Subcommittee on Disability      v/bill/114th-
          H.R.   Veterans Act     Christopher P.                      Assistance and Memorial         congress/ho
2/13/15   969    of 2015          [R-NY-19]           335   3/6/15    Affairs.                        use-bill/969
                 To repeal the
                 annual fee on
                 health
                 insurance
                 providers
                 enacted by the                                                                       https://www
                 Patient                                                                              .congress.go
                 Protection and   Rep. Boustany,                                                      v/bill/114th-
          H.R.   Affordable       Charles W., Jr.                     Referred to the                 congress/ho
2/12/15   928    Care Act.        [R-LA-3]            235   2/27/15   Subcommittee on Health.         use-bill/928
                                                                                                      https://www
                 American                                                                             .congress.go
                 Research and                                                                         v/bill/114th-
          H.R.   Competitivene    Rep. Brady,                                                         congress/ho
2/11/15   880    ss Act of 2015   Kevin [R-TX-8]      32    5/21/15   Received in the Senate.         use-bill/880
                 Ax the Tax on                                                                        https://www
                 Middle Class                                                                         .congress.go
                 Americans'       Rep. Guinta,                                                        v/bill/114th-
          H.R.   Health Plans     Frank C. [R-                        Referred to the                 congress/ho
2/11/15   879    Act              NH-1]               141   2/27/15   Subcommittee on Health.         use-bill/879
                                                                                                      https://www
                 Health Care                                                                          .congress.go
                 Safety Net       Rep. Dent,                                                          v/bill/114th-
          H.R.   Enhancement      Charles W. [R-                      Referred to the                 congress/ho
2/10/15   836    Act of 2015      PA-15]              111   2/13/15   Subcommittee on Health.         use-bill/836
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 359 of 665


                   Access to
                   Professional                                                                          https://www
                   Health                                                                                .congress.go
                   Insurance                                                                             v/bill/114th-
            H.R.   Advisors Act      Rep. Long,                          Referred to the                 congress/ho
2/9/15      815    of 2015           Billy [R-MO-7]     126   2/13/15    Subcommittee on Health.         use-bill/815
                                                                         Received in the Senate and      https://www
                   Passenger Rail                                        Read twice and referred to      .congress.go
                   Reform and                                            the Committee on                v/bill/114th-
            H.R.   Investment        Rep. Shuster,                       Commerce, Science, and          congress/ho
2/5/15      749    Act of 2015       Bill [R-PA-9]      12    3/9/15     Transportation.                 use-bill/749
                   Child                                                                                 https://www
                   Interstate                                            Referred to the                 .congress.go
                   Abortion          Rep. Ros-                           Subcommittee on Crime,          v/bill/114th-
            H.R.   Notification      Lehtinen, Ileana                    Terrorism, Homeland             congress/ho
2/5/15      803    Act               [R-FL-27]          65    3/16/15    Security, and Investigations.   use-bill/803
                   Medicare                                                                              https://www
                   Access to                                                                             .congress.go
                   Rehabilitation    Rep. Boustany,                                                      v/bill/114th-
            H.R.   Services Act      Charles W., Jr.                     Referred to the                 congress/ho
2/5/15      775    of 2015           [R-LA-3]           238   2/27/15    Subcommittee on Health.         use-bill/775
                                                                                                         https://www
                                                                                                         .congress.go
                   Restoration of                                                                        v/bill/114th-
            H.R.   America's         Rep. Chaffetz,                      Subcommittee Hearings           congress/ho
2/4/15      707    Wire Act          Jason [R-UT-3]     26    3/25/15    Held.                           use-bill/707
                                                                                                         https://www
                   Renewable                                                                             .congress.go
                   Fuel Standard                                         Referred to the                 v/bill/114th-
            H.R.   Elimination       Rep. Goodlatte,                     Subcommittee on Energy          congress/ho
2/4/15      703    Act               Bob [R-VA-6]       85    2/6/15     and Power.                      use-bill/703
                   To adapt to                                                                           https://www
                   changing                                              Received in the Senate and      .congress.go
                   crude oil                                             Read twice and referred to      v/bill/114th-
            H.R.   market            Rep. Barton,                        the Committee on Banking,       congress/ho
2/4/15      702    conditions.       Joe [R-TX-6]       137   10/19/15   Housing, and Urban Affairs.     use-bill/702
                   Short Line
                   Railroad                                                                              https://www
                   Rehabilitation                                                                        .congress.go
                   and                                                   Referred to the House           v/bill/114th-
            H.R.   Investment        Rep. Jenkins,                       Committee on Ways and           congress/ho
2/4/15      721    Act of 2015       Lynn [R-KS-2]      262   2/4/15     Means.                          use-bill/721
                                                                                                         https://www
                                                                                                         .congress.go
                                                                                                         v/bill/114th-
            H.R.   Email Privacy     Rep. Yoder,                                                         congress/ho
2/4/15      699    Act               Kevin [R-KS-3]     314   4/28/16    Received in the Senate.         use-bill/699
                   To amend title
                   38, United
                   States Code, to
                   provide for the
                   eligibility for
                   beneficiary
                   travel for
                   veterans                                                                              https://www
                   seeking                                                                               .congress.go
                   treatment or                                                                          v/bill/114th-
            H.R.   care for          Rep. Walorski,                      Referred to the                 congress/ho
2/2/15      642    military sexual   Jackie [R-IN-2]    24    2/13/15    Subcommittee on Health.         use-bill/642
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 360 of 665


                   trauma in
                   specialized
                   outpatient or
                   residential
                   programs at
                   facilities of the
                   Department of
                   Veterans
                   Affairs, and
                   for other
                   purposes.
                                                                                                      https://www
                                                                         Referred to the              .congress.go
                   National                                              Subcommittee on Health,      v/bill/114th-
          H.R.     Right-to-Work       Rep. King,                        Employment, Labor, and       congress/ho
1/28/15   612      Act                 Steve [R-IA-4]    128   4/29/15   Pensions.                    use-bill/612
                   Pharmacy and
                   Medically                                                                          https://www
                   Underserved                                                                        .congress.go
                   Areas                                                                              v/bill/114th-
          H.R.     Enhancement         Rep. Guthrie,                     Referred to the              congress/ho
1/28/15   592      Act                 Brett [R-KY-2]    296   2/12/15   Subcommittee on Health.      use-bill/592
                   Federal                                                                            https://www
                   Exchange                                                                           .congress.go
                   Data Breach                                                                        v/bill/114th-
          H.R.     Notification        Rep. Black,                       Referred to the              congress/ho
1/27/15   555      Act of 2015         Diane [R-TN-6]    34    1/30/15   Subcommittee on Health.      use-bill/555
                   Prevent                                                                            https://www
                   Interruptions                                                                      .congress.go
                   in Physical         Rep. Bilirakis,                                                v/bill/114th-
          H.R.     Therapy Act         Gus M. [R-FL-                     Referred to the              congress/ho
1/27/15   556      of 2015             12]               105   2/27/15   Subcommittee on Health.      use-bill/556
                                                                                                      https://www
                                                                                                      .congress.go
                                                                                                      v/bill/114th-
          H.R.     ACE Kids Act        Rep. Barton,                      Referred to the              congress/ho
1/27/15   546      of 2015             Joe [R-TX-6]      227   1/30/15   Subcommittee on Health.      use-bill/546
                                                                                                      https://www
                   Working                                                                            .congress.go
                   Families            Rep. Roby,                        Referred to the              v/bill/114th-
          H.R.     Flexibility Act     Martha [R-AL-                     Subcommittee on              congress/ho
1/22/15   465      of 2015             2]                157   4/29/15   Workforce Protections.       use-bill/465
                   No Taxpayer
                   Funding for
                   Abortion and                                                                       https://www
                   Abortion                                                                           .congress.go
                   Insurance Full      Rep. Smith,                       Received in the Senate and   v/bill/114th-
                   Disclosure Act      Christopher H.                    Read twice and referred to   congress/ho
1/21/15   H.R. 7   of 2015             [R-NJ-4]          29    1/26/15   the Committee on Finance.    use-bill/7
                                                                                                      https://www
                   Facilitating                                          Hearings Held by the         .congress.go
                   Access to           Rep. Royce,                       Subcommittee on Financial    v/bill/114th-
          H.R.     Credit Act of       Edward R. [R-                     Institutions and Consumer    congress/ho
1/14/15   347      2015                CA-39]            15    9/27/16   Credit Prior to Referral.    use-bill/347
                                                                         Received in the Senate and   https://www
                                                                         Read twice and referred to   .congress.go
                                                                         the Committee on             v/bill/114th-
          H.R.                         Rep. Marino,                      Environment and Public       congress/ho
1/14/15   348      RAPID Act           Tom [R-PA-10]     21    9/28/15   Works.                       use-bill/348
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 361 of 665


                    ACCESS
                    (ADA
                    Compliance                                                                          https://www
                    for Customer                                           Referred to the              .congress.go
                    Entry to Stores                                        Subcommittee on the          v/bill/114th-
             H.R.   and Services)     Rep. Calvert,                        Constitution and Civil       congress/ho
 1/9/15      241    Act of 2015       Ken [R-CA-42]     21    2/2/15       Justice.                     use-bill/241
                                                                                                        https://www
                                                                                                        .congress.go
                    Permanent                                              Received in the Senate and   v/bill/114th-
             H.R.   Internet Tax      Rep. Goodlatte,                      Read twice and referred to   congress/ho
 1/9/15      235    Freedom Act       Bob [R-VA-6]      191   6/10/15      the Committee on Finance.    use-bill/235
                                                                                                        https://www
                                                                                                        .congress.go
                                      Rep. Walz,                                                        v/bill/114th-
             H.R.   Clay Hunt         Timothy J. [D-                       Became Public Law No:        congress/ho
 1/7/15      203    SAV Act           MN-1]             39    2/12/15      114-2.                       use-bill/203
                    To designate
                    the facility of
                    the United
                    States Postal
                    Service
                    located at
                    1103 USPS
                    Building 1103
                    in Camp
                    Pendleton,
                    California, as
                    the "Camp                                                                           https://www
                    Pendleton                                                                           .congress.go
                    Medal of          Rep. Issa,                                                        v/bill/114th-
             H.R.   Honor Post        Darrell E. [R-                       Became Public Law No:        congress/ho
 1/6/15      136    Office".          CA-49]            50    6/13/16      114-166.                     use-bill/136
                                                                                                        https://www
                                                                                                        .congress.go
                    Wildfire          Rep. Simpson,                        Referred to the              v/bill/114th-
             H.R.   Disaster          Michael K. [R-                       Subcommittee on Federal      congress/ho
 1/6/15      167    Funding Act       ID-2]             150   3/2/15       Lands.                       use-bill/167
                                                                                                        https://www
                    Save                                                                                .congress.go
                    American          Rep. Young,                                                       v/bill/114th-
             H.R.   Workers Act       Todd C. [R-IN-                       Referred to the              congress/ho
 1/6/15      30     of 2015           9]                156   3/30/15      Subcommittee on Health.      use-bill/30
                                                                           Read the second time.        https://www
                    Protect                                                Placed on Senate             .congress.go
                    Medical                                                Legislative Calendar under   v/bill/114th-
             H.R.   Innovation Act    Rep. Paulsen,                        General Orders. Calendar     congress/ho
 1/6/15      160    of 2015           Erik [R-MN-3]     282   6/23/15      No. 125.                     use-bill/160
                                                                        [Congress.gov, accessed 5/30/17]

Subject

                                        114th Co-Sponsorships By Subject
 Subject                                                   # Of Bills Co-Sponsored              # Became Law
 Agriculture and Food                                                                      1                       0
 Animals                                                                                   2                       0
 Armed Forces and National Security                                                       16                       4
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 362 of 665


Civil Rights and Liberties, Minority Issues                      5                      0
Commerce                                                         2                      0
Congress                                                         1                      0
Crime and Law Enforcement                                      17                       0
Education                                                        1                      0
Emergency Management                                             1                      0
Energy                                                           1                      0
Environmental Protection                                         8                      0
Finance and Financial Sector                                     5                      1
Foreign Trade and International Finance                          2                      0
Government Operations and Politics                             13                       6
Health                                                         33                       1
Housing and Community Development                                2                      0
Immigration                                                      4                      0
International Affairs                                          11                       1
Labor and Employment                                             7                      0
Law                                                              3                      0
Native Americans                                                 1                      0
Public Lands and Natural Resources                               6                      0
Science, Technology, Communications                              1                      0
Social Welfare                                                   1                      0
Taxation                                                       13                       0
Transportation and Public Works                                  7                      0
Water Resources Development                                      2                      0
                                                          [Congress.gov, accessed 5/30/17]
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 363 of 665




Appendix VII – Office Expenditures
Career

                                               Walters Office Expenditures – Career
                              Personnel                       Rent,                                         Supplies
             Franked          Compen-                       Comms.,                             Other         and           Equip-
              Mail             sation           Travel       Utilities   Printing              Services     Materials        ment
  2015       $73,327.70       $783,449.53      $54,105.64    $137,977.71         $84,959.70    $33,500.19    $27,490.49     $7,428.74
  2016       $62,931.44       $770,593.14      $43,363.85    $146,131.17         $38,845.14     $8,420.00    $41,360.46    $35,107.70
 Career     $136,259.14      $1,554,042.67     $97,469.49    $284,108.88        $123,804.84    $41,920.19    $68,850.95    $42,536.44
                                          [U.S. House of Representatives, Statements of Disbursements, accessed 9/19/17]

Walters Collected $3,488.40 In Personal Reimbursements For Commercial Transportation And
Lodging

                                       Personal Reimbursements To Walters
     Year          Personal Reimbursements To Walters                          Subject
     2016                                            $0                          N/A
     2015                                     $3,488.40 Commercial Transportation; Lodging
    TOTAL                                     $3,488.40
                                          [U.S. House of Representatives, Statements of Disbursements, accessed 9/19/17]


2016

Office Expenditures

2016: Walters’s Office Spent $1,146,752.90 On Office Expenditures, 88 Percent Of Their Total
Budget

                                                  Walters Office Expenditures - 2016
           Franked        Personnel      Travel       Rent,        Printing         Other      Supplies     Equip-          Total
            Mail          Compens                    Comms.,                       Services      &           ment
                            ation                    Utilities                                 Material
                                                                                                  s
 Q1        $45,008.46     $187,075.99    $7,689.88    $38,771.75   $10,560.05      $1,500.00    $1,643.65    $1,087.02     $293,336.80
 Q2        $10,907.57     $161,083.91   $21,399.81    $31,088.76    $1,043.39      $2,250.00    $4,370.61    $1,087.02     $233,231.07
 Q3         $6,080.78     $179,797.20    $9,422.00    $39,312.75   $26,173.85      $2,250.00    $6,143.53   $16,833.56     $286,013.67
 Q4          $934.63      $242,636.04    $4,852.16    $36,957.91    $1,067.85      $2,420.00   $29,202.67   $16,100.10     $334,171.36
 Total     $62,931.44     $770,593.14   $43,363.85   $146,131.17   $38,845.14      $8,420.00   $41,360.46   $35,107.70    $1,146,752.90
                                          [U.S. House of Representatives, Statements of Disbursements, accessed 9/19/17]


Walters Personal Reimbursements

2016: Walters Collected No Personal Reimbursements

                                             Personal Reimbursements To Walters
 Q1                                                            $0
 Q2                                                            $0
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 364 of 665


 Q3                                                          $0
 Q4                                                          $0
 Additions                                                   $0
 Total:                                                      $0
                                       [U.S. House of Representatives, Statements of Disbursements, accessed 9/19/17]

2015

Office Expenditures

2015: Walters’s Office Spent $1,202,239.70 On Office Expenditures, 93 Percent Of Their Total
Budget

                                               Walters Office Expenditures - 2015
          Franked      Personnel      Travel       Rent,        Printing      Other       Supplies     Equip-        Total
           Mail        Compens                    Comms.,                    Services       &           ment
                         ation                    Utilities                               Material
                                                                                             s
 Q1        $(186.97)   $182,103.28    $3,701.73    $22,421.77    $2,448.13    $6,594.69    $6,861.03   $1,087.02    $225,030.68
 Q2       $33,781.23   $195,766.31   $15,252.05    $41,748.32   $35,819.31    $7,975.50    $5,995.44   $1,087.02    $337,425.18
 Q3        $4,526.97   $193,691.36   $17,935.99    $30,099.96   $14,906.87    $6,885.00   $10,819.11   $4,167.68    $283,032.94
 Q4       $35,206.47   $211,888.58   $17,215.87    $43,707.66   $31,785.39   $12,045.00    $3,814.91   $1,087.02    $356,750.90
 Total    $73,327.70   $783,449.53   $54,105.64   $137,977.71   $84,959.70   $33,500.19   $27,490.49   $7,428.74   $1,202,239.70
                                       [U.S. House of Representatives, Statements of Disbursements, accessed 9/19/17]

Walters Personal Reimbursements

2015: Walters Collected $3,488.40 In Personal Reimbursements

                                         Personal Reimbursements To Walters
 Q1                                                          $3,189.20
 Q2                                                          $299.20
 Q3                                                          $0
 Q4                                                          $0
 Additions                                                   $0
 Total:                                                      $3,488.40
                                       [U.S. House of Representatives, Statements of Disbursements, accessed 9/19/17]
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 365 of 665


Appendix VIII – Travel Expenditures
Toplines

Walters Spent $3,429 On Taxpayer Funded Foreign Travel

Walters Spent $3,429 On Taxpayer Funded Foreign Travel. [Congressional Foreign Travel Reports, accessed
9/19/17]

Official Foreign Travel Expenditures

Walters Spent $3,429 On Taxpayer Funded Travel To 3 Countries

NOTE: Does not include MECEA fund travel.

                                     Walters Official Foreign Travel Expenditures
         Dates                  Destination      Per Diem Cost              Transportation             Total Cost
 8/29/16 – 8/31/16           United Kingdom             $1,595.00 Military                               $1,595.00
 8/31/16 – 9/1/16            Norway                       $374.00 Military                                 $374.00
 9/1/16 – 9/4/16             Italy                      $1,460.00 Military                               $1,460.00
                                                                    TOTAL                                $3,429.00
                                                                    TOTAL EXPENDITURES                   $3,429.00
                                                            [Congressional Foreign Travel Reports, accessed 9/19/17]

Aug 2016-Sept 2016: Walters Spent $3,429 On An Official Trip To United Kingdom, Norway, And
Italy

Aug 2016-Sept 2016: Walters Travelled To United Kingdom, Norway, And Italy. [Congressional Foreign
Travel Reports, accessed 9/19/17]

    In United Kingdom, Walters Spent $1,595 Per Diem, Including Lodging And Meals. [Congressional
    Foreign Travel Reports, accessed 9/19/17]

    In Norway, Walters Spent $374 Per Diem, Including Lodging And Meals. [Congressional Foreign Travel
    Reports, accessed 9/19/17]

    In Italy, Walters Spent $1,460 Per Diem, Including Lodging And Meals. [Congressional Foreign Travel
    Reports, accessed 9/19/17]

Walters Private Travel Expenditures

Walters Received $15,189.98 Worth Of Special Interests Funded Travel

                                                Walters Private Travel Expenditures
   Date       Destination        Sponsor         Accompanying      Transpor     Lodging     Meals       Other      Total Cost
                                                    Relative         -tation                           Expenses
 7/17/15 -   San             California State   N/A                   $921.00    $313.00    $152.00       $0.00     $1,386.00
 7/18/15     Francisco, CA   Society
 8/8/15 -    Israel          American Israel    N/A                $7,117.00   $2,634.00   $1,262.00   $1,534.00   $12,546.00
 8/16/15                     Education
                             Foundation
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 366 of 665


 10/3/15 -    Las Vegas,        Main Street       N/A                     $309.00         $259.00       $226.00         $0.00        $793.00
 10/4/15      NV                Advocacy
 6/20/16 -    Radnor, PA        Main Street       N/A                         $0.00       $206.00           $24.00      $0.00        $230.00
 6/21/16                        Advocacy
 4/19/17 -    Las Vegas,        Main Street       N/A                     $101.00              $0.00         $0.00      $0.00        $101.00
 4/19/17      NV                Advocacy
 8/10/17 -    San               Main Street       N/A                     $133.98              $0.00         $0.00      $0.00        $133.98
 8/10/17      Francisco, CA     Advocacy
                                                                                                  TOTAL EXPENDITURES               $15,189.98
                                                                     [Congressional Foreign Travel Reports, accessed 9/19/17]

2017: Walters Reported $234.98 In Travel Payments And Reimbursements

August 2017 : Walters Traveled, At Main Street Advocacy’s Expense, To San Francisco. [Congressional
Foreign Travel Reports, accessed 9/19/17]

April 2017: Walters Traveled, At Main Street Advocacy’s Expense, To Las Vegas. [Congressional Foreign
Travel Reports, accessed 9/19/17]

2016: Walters Reported $230 In Travel Payments And Reimbursements

June 2016: Walters Traveled, At Main Street Advocacy’s Expense, To Radnor, PA. [Congressional Foreign
Travel Reports, accessed 9/19/17]

2015: Walters Reported $14,725 In Travel Payments And Reimbursements

October 2015: Walters Traveled, At Main Street Advocacy’s Expense, To Las Vegas. [Congressional Foreign
Travel Reports, accessed 9/19/17]

August 2015: Walters Traveled, At American Israel Education Foundation’s Expense, To Israel.
[Congressional Foreign Travel Reports, accessed 9/19/17]

July 2015: Walters Traveled, At California State Society’s Expense, To San Francisco. [Congressional Foreign
Travel Reports, accessed 9/19/17]

Walters’s Staff Received $3,661.01 Worth Of Special Interest Funded Travel

                                              Walters’s Staff Private Travel Expenditures
               Staff        Most Recent                                      Transpor                                    Other       Total
  Date        Member         Position         Destination      Sponsor        -tation    Lodging              Meals     Expense      Cost
 1/14/15-    David                                           Congressional
 1/16/15     Bowser        Chief of Staff     Hershey, PA    Institute Inc.           $57.01      $276.84     $289.44      $0.00      $623.29
 4/16/15-    David                            Hot Springs,   Congressional
 4/18/15     Bowser        Chief of Staff     VA*            Institute Inc.           $10.00      $104.04     $123.06      $0.00      $330.36
 3/17/16-    David                            Baltimore,     Congressional
 3/19/16     Bowser        Chief of Staff     MD*            Institute Inc.            $0.00      $348.43     $182.09    $252.56    $1,139.36
 5/19/16-    Abigail       Communications     Hot Springs,   Congressional
 5/21/16     Sigler        Director           VA             Institute Inc.       $130.00         $194.00     $127.00    $333.00      $784.00
 5/19/16-    Casey         Legislative        Hot Springs,   Congressional
 5/21/16     Fitzpatrick   Director           VA             Institute Inc.       $130.00         $194.00 $127.00 $333.00             $784.00
                                                                                                     TOTAL EXPENDITURES             $3,661.01
                                                                     [Congressional Foreign Travel Reports, accessed 9/19/17]
*-Bowser’s wife accompanied him on this trip
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 367 of 665



Appendix X – Vote Statistics
Attendance Record

                            Walters Voting Attendance Record – GovTrack.US
    Time Period             Votes Eligible          Missed Votes         Percent          Percentile
2015 Jan-Mar                                144                     3            2.1%                 50th
2015 Apr-Jun                                244                     2            0.8%                 41st
2015 Jul-Sep                                139                     0            0.0%                   0th
2015 Oct-Dec                                177                     0            0.0%                   0th
2016 Jan-Mar                                137                     0            0.0%                   0th
2016 Apr-Jun                                204                    14            6.9%                 84th
2016 Jul-Sep                                232                    40          17.2%                  96th
2016 Nov-Dec                                  48                    1            2.1%                 61st
2017 Jan-Mar                                208                     0            0.0%                   0th
2017 Apr-Jun                                136                     0            0.0%                   0th
2017 Jul-Sep                                185                     0            0.0%                   0th
                  Total:                   6228                    60            0.1%
                                                             [GovTrack.us, Mimi Walters, accessed 9/19/17]

Vote Comparisons

Speakership Votes

Voted For Paul Ryan For Speaker Of The House

2017: Walters Voted To Make Paul Ryan Speaker Of The House. In January 2017, Mimi Walters voted for
Paul Ryan to be Speaker of the House. Ryan was elected by a vote of 239-189. [Election to the Speaker, Vote #2,
1/3/17; CQ, 1/3/17]

2015: Walters Voted To Make Paul Ryan Speaker Of The House. In October 2015, Mimi Walters voted for
Paul Ryan to be Speaker of the House. Paul Ryan received 236 votes, Nancy Pelosi received 184 votes, and Daniel
Webster received 9 votes. [Election to the Speaker, Vote #581, 10/29/15]

Voted For John Boehner For Speaker Of The House

2015: Walters Voted To Make John Boehner Speaker Of The House. In January 2015, Mimi Walters voted for
John Boehner to be Speaker of the House. John Boehner received 216 votes, and Nancy Pelosi received 164 votes.
[Election to the Speaker, Vote #2, 1/06/15]

Vote Studies

                                           Walters Vote Statistics
                                    Presidential Support        Party Unity            Conservative Coalition
 Year     Voting Participation
                                    Support      Oppose    Support Oppose              Support       Oppose
 2016              91%                8%          92%         97%        3%               --           --
 2015              99%               16%          84%         95%        5%               --           --
                                                                                         [CQ, accessed 8/31/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 368 of 665




Appendix XI – Votes – 115th Congress
Agriculture & Food Safety

Key Votes

Other Votes

Voted Against An Amendment Exempting Rules Related To The Prevention Of Foodborne Illness
Transmission. In January 2017, Walters voted against the “Cicilline, D-R.I., amendment that would exempt rules
related to the prevention of foodborne illness transmission. It would remove the bill's provision that would
effectively overturn two Supreme Court decisions that require federal courts to defer to an agency's interpretation of
the underlying law or rule when considering challenges to agency rules.” The amendment was rejected in
Committee of the Whole by a vote of 190-232. [HR 5, Vote #38, 1/11/17; CQ, 1/11/17]

Budget

Key Votes

Voted For The $1.16 Trillion Omnibus Spending Bill. In May 2017, Walters voted for “Adoption of the rule (H
Res 305) that would provide for House floor consideration of the Senate amendments to the bill, with House
amendment, intended to serve as the legislative vehicle for a measure that would provide $1.16 trillion in
discretionary appropriations for federal departments and agencies covered by the 11 unfinished fiscal 2017
spending bills.” The resolution was passed by a vote of 230-188. [HRes 308, Vote #247, 5/3/17; CQ, 5/3/17]

Voted For Averting A Government Shutdown For At Least One Week By Funding The Government With A
Continuing Resolution. In April 2017, Walters voted for “Adoption of the rule (H Res 289) that would provide for
House floor consideration of the joint resolution that would extend continuing appropriations for federal
government operations through May 5, 2017. It would also provide for an extension, through May 5, 2017, of
health care benefits for retired coal miners.” The rule was adopted by a vote of 235-178. [HRes 289, Vote #235,
2/28/17; CQ, 2/28/17]

Voted For Setting Forth The Congressional Budget For The United States Government For Fiscal Year
2017. January 2017, Walters voted for “adoption of the concurrent resolution that includes reconciliation
instructions for the House Energy and Commerce and Ways and Means Committees as well as the Senate Finance
and Health, Education, Labor and Pensions Committees to develop legislation to reduce the deficit by at least $1
billion each over a 10-year period by January 27, 2017, which is expected to repeal parts of the 2010 health care
law. The concurrent resolution also would set broad spending and revenue targets over the next 10 years. It would
allow $3.3 trillion in new budget authority for fiscal 2017.” The resolution was adopted by a vote of 227-198. [S
Con Res 3, Vote #58; CQ, 1/13/17]

Other Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 369 of 665


Campaign Finance

Key Votes

Other Votes

Civil Rights

Key Votes

Holocaust Denial

Voted For Blocking A Resolution “Affirming That The Holocaust Occurred And That It Targeted Jews […]
After The White House Omitted Mention Of Jews In [Its] International Holocaust Remembrance Day
Statement.” In February 2017, Walters voted for the “Byrne, R-Ala., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 91)…” The motion was agreed to by a vote of
234-187. According to the St. Louis Post-Dispatch, “The House on Feb. 7 blocked, 234-187, a Democratic bid to
force floor debate on a resolution affirming that the Holocaust occurred and that it targeted Jews. Democrats raised
this issue after the White House omitted mention of Jews in the International Holocaust Remembrance Day
statement it released Jan. 27. Six million Jews died in the Holocaust carried out by German leader Adolf Hitler and
his Nazi regime between 1933-1945.” A yes vote was a vote to block the resolution. [HRes 91, Vote #81, 2/7/17;
St. Louis Post-Dispatch, 2/13/17; CQ, 2/7/17; Democratic Leader—Previous Questions, 2/7/17]

Other Votes

Voted Against Exempting Alleged Constitutional Or Civil Rights Violations From The Lawsuit Reduction
Act. In March 2017, Walters voted against the “Conyers, D-Mich., amendment that would exempt from the bill's
provisions actions alleging a violation of a constitutional or civil right.” The amendment was rejected in Committee
of the Whole by a vote of 190-227. [HR 720, Vote #155, 3/10/17; CQ, 3/10/17]

Commerce

Key Votes

Other Votes
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 370 of 665


Consumer Protection

Key Votes

Privacy And Data

Voted For Blocking A Bill To Reinstate FCC Rules Protecting The Privacy Of Broadband Customers. In
May 2017, Walters voted for “Byrne, R-Ala., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 299).” Upon defeat of the motion, Democrats planned to offer an,
“amendment to the Rule, which would make in order Ms. Rosen of Nevada’s bill, H.R. 1868. H.R. 1868 would
reinstate the Federal Communications Commission’s rules adopted on October 27, 2016 that protect the privacy of
broadband customers.” A vote yes was a vote to block the Democratic amendment. The motion was agreed to by
a vote of 233-190. [HR 1868 (HRes 299), Vote #240, 5/2/17; CQ, 5/2/17]

Voted For Consideration Of Nullification Of A Rule Requiring Internet Providers To Obtain Permission
From Customers Before Using Or Selling Their Information. In March 2017, Walters voted for “adoption of the
rule (H Res 230) that would provide for House floor consideration of the joint resolution that would disapprove and
nullify a Federal Communications Commission rule that requires broadband internet service providers to obtain
affirmative permission from customers to use or share their sensitive information.” The rule was adopted by a vote
of 231-189. [HRes 230, Vote #200, 3/28/17; CQ, 3/28/17]

Voted For Nullifying A Rule Requiring Internet Providers To Obtain Permission From Customers Before
Using Or Selling Their Sensitive Information. In March 2017, Walters voted for “passage of the joint resolution
that would disapprove and nullify a Federal Communications Commission rule that requires broadband internet
service providers to obtain affirmative permission from customers to use or share their sensitive information, such
as web browsing history, geolocation information, content of communications and Social Security numbers; to take
reasonable measures to secure customer information; and to notify customers, the commission and law enforcement
when a data breach occurs that could result in harm.” The resolution passed (thus cleared for the president) by a
vote of 215-205. A “yea” was a vote in support of the president’s position. [SJRes 34, Vote #202, 3/28/17; CQ,
3/28/17]

Other Votes

Politicization Of The Office Of Register Of Copyrights

Voted For Allowing Consideration Of A Bill That Would “Likely… Increase Industry Influence” Over The
Copyright Office. In April 2017, Walters voted for “Adoption of the rule (H Res 275) that would provide for
House floor consideration of the bill that would modify the process for selecting and appointing the U.S. Copyright
Office's Register of Copyrights and would limit a Register of Copyrights' term to 10 years.” The rule was adopted
by a vote of 237-186. [HR 1695 (HRes 275), Vote #225, 2/26/17; CQ, 2/26/17]

   Electronic Frontier Foundation: HR 1695 Would “Effectively Strip The Librarian Of Congress Of
   Oversight Over The Register, And Is Likely To Increase Industry Influence Over An Already Highly
   Politicized Office.” “The U.S. House of Representatives today voted 378 to 48 to pass a controversial bill that
   would make the Register of Copyrights a presidential appointee. H.R. 1695, the Register of Copyrights
   Selection and Accountability Act of 2017, will effectively strip the Librarian of Congress of oversight over the
   Register, and is likely to increase industry influence over an already highly politicized office. The bill does
   nothing to improve the functioning of the Copyright Office, nor to fix any of the serious problems with
   copyright law, including its excessive and unpredictable penalties.” [EFF.org, 4/26/17]

Major Rules Reform & Consumer Protections
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 371 of 665


Voted Against Excluding Any Rule Related To Child Product Safety From Being Defined As A “Major
Rule.” In January 2017, Walters voted against the “Johnson, D-Ga., for Jackson Lee, D-Texas, amendment that
would exclude rules related to the safety of products designed to be used or consumed by children younger than 2
years old from the definition of a ‘major rule.’” The amendment was rejected in Committee of the Whole by a vote
of 190-234. [HR 26, Vote #17, 1/15/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Voted Against An Amendment To HR 5, The Regulatory Accountability Act, Exempting Rules Related To
The Safety Of Children’s Toys. In January 2017, Walters voted against the “Ruiz, D-Calif., amendment that
would exempt rules related to the safety of children's toys or products. It would remove the bill's provision that
would effectively overturn two Supreme Court decisions that require federal courts to defer to an agency's
interpretation of the underlying law or rule when considering challenges to agency rules.” The amendment was
rejected in Committee of the Whole by a vote of 190-233. [HR 5, Vote #40, 1/11/17; CQ, 1/11/17]

Voted For Allowing Consideration Of A Bill Requiring Federal Courts To Impose Sanctions On Parties That
File Frivolous Lawsuits. In March 2017, Walters voted for “adoption of the rule that would provide for House
floor consideration of the bill (HR 720) that would require federal courts to impose sanctions on parties that file
frivolous civil lawsuits. The rule would also provide for consideration of the bill (HR 985) that would prohibit
federal courts from certifying proposed classes of individuals for a class-action lawsuit unless each member of the
class has suffered the same type and degree of injury. Additionally, the bill would require asbestos trusts to issue
quarterly reports on claims made against the trusts and payouts made by the trusts for asbestos-related injuries.”
The rule was adopted by a vote of 233-184. [HRes 180, Vote #139, 3/9/17; CQ, 3/9/17]

Voted For The Fairness In Class Action Litigation Act, Prohibiting Federal Courts From Certifying
Proposed Classes Of Individuals For A Class-Action Lawsuit Unless Each Member Of The Class Has
Suffered The Same Injury. In March 2017, Walters voted for “passage of the bill that would prohibit federal
courts from certifying proposed classes of individuals for a class-action lawsuit unless each member of the class has
suffered the same type and degree of injury. Additionally, the bill would require asbestos trusts to issue quarterly
reports on claims made against the trusts and payouts made by the trusts for asbestos-related injuries.” The bill was
passed by a vote of 220-201. [HR 985, Vote #148, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Ensuring That There Is
    No Conflict Of Interest Between The Counsel And Plaintiff. In March 2017, Walters voted against the
    “Deutch, D-Fla., amendment that would remove the bill's prohibition on the use of class counsel if the named
    plaintiff is a present or former client or has a contractual relationship with the counsel.” The amendment was
    rejected in Committee of the Whole by a vote of 182-227. [HR 985, Vote #140, 3/9/17; CQ, 3/9/16]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Removing The Bill’s
    Requirement That Attorneys’ Fee Awards To Be Based On Equitable Relief. In March 2017, Walters
    voted against the “Deutch, D-Fla., amendment that would remove the bill's requirement that attorneys' fee
    awards to be based on equitable relief.” The amendment was rejected in Committee of the Whole by a vote of
    189-228. [HR 985, Vote #141, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Permitting Discovery
    Proceedings To Continue While Various Legal Motions Are Pending. In March 2017, Walters voted against
    the “Soto, D-Fla., amendment that would permit discovery proceedings to continue while various legal motions
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 372 of 665


    are pending before a court.” The amendment was rejected in Committee of the Whole by a vote of 192-230.
    [HR 985, Vote #142, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Exempting Civil Action
    Cases Alleging Fraud From The Bill’s Provisions. In March 2017, Walters voted against the “Johnson, D-
    Ga., amendment that would exempt cases related to civil actions alleging fraud from the bill's provisions related
    to class actions.” The amendment was rejected in Committee of the Whole by a vote of 190-230. [HR 985,
    Vote #143, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Exempting Civil Rights
    Cases From The Bill’s Provisions. In March 2017, Walters voted against the “Conyers, D-Mich., amendment
    that would exempt cases related to civil actions alleging violations of civil rights from the bill's provisions
    related to class actions.” The amendment was rejected in Committee of the Whole by a vote of 191-230. [HR
    985, Vote #144, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Requiring That Asbestos
    Trusts Provide Reports Available To The Public Regarding Demands Received And Payments Made. In
    March 2017, Walters voted against the “Jackson Lee, D-Texas, amendment that would replace the bill's
    provisions related to asbestos trusts with a requirement that asbestos trusts to provide a report available to the
    public regarding demands received and payments made.” The amendment was rejected in Committee of the
    Whole by a vote of 193-229. [HR 985, Vote #145, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment To The Fairness In Class Action Litigation Act Exempting Claimants
    Living In Public Housing From The Bill’s Provisions Related To Asbestos Trusts. In March 2017, Walters
    voted against the “Espaillat, D-N.Y., amendment that would exempt claimants living in public housing from
    the bill's provisions related to asbestos trusts.” The amendment was rejected in Committee of the Whole by a
    vote of 193-228. [HR 985, Vote #146, 3/9/17; CQ, 3/9/17]

    Voted Against Recommitting The Fairness In Class Action Litigation Act Exempting Civil Actions
    Related To Protection Of Public Drinking Water. In March 2017, Walters voted against the “Kildee, D-
    Mich., motion to recommit the bill to the House Judiciary Committee with instructions to report it back
    immediately with an amendment that would exempt from the bill's provisions civil actions related to the
    protection of public drinking water supplies.” The motion was rejected by a vote of 188-234. [HR 985, Vote
    #147, 3/9/17; CQ, 3/9/17]

Voted For Amending Title 28, United States Code, To Prevent Fraudulent Joinder. In March 2017, Walters
voted for “passage of the bill that would - for purposes of determining whether certain lawsuits are sent back from
federal to state courts - establish a new standard for determining whether a defendant has been fraudulently joined
to a case. Under the measure, federal courts would have to deny motions to remand a case back to state court if the
court finds that there was fraud in the jurisdictional claim, the plaintiff's claim against that defendant is not possible
or plausible under state law, or the plaintiff did not make their claim in good faith.” The bill passed by a vote of
224-194. [HR 725, Vote #152, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment Exempting Cases Which The Plaintiff Seeks Compensation For Public
    Health Risks From HR 725, A Bill Seeking To Prevent Fraudulent Joinder. In March 2017, Walters voted
    against the “Soto, D-Fla., amendment that would exempt cases in which the plaintiff seeks compensation for
    public health risks, including byproducts from hydraulic fracturing or water contamination.” The amendment
    was rejected in Committee of the Whole by a vote of 189-233. [HR 725, Vote #149, 3/9/17; CQ, 3/9/17]

    Voted Against An Amendment Exempting Cases In Which The Plaintiff Seeks Compensation Related To
    The Bad Faith Of An Insurer From HR 725, A Bill Seeking To Prevent Fraudulent Joinder. In March
    2017, Walters voted against the “Cartwright, D-Pa., amendment that would exempt cases in which the plaintiff
    seeks compensation related to the bad faith of an insurer.” The amendment was rejected in Committee of the
    Whole by a vote of 187-229. [HR 725, Vote #150, 3/9/17; CQ, 3/9/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 373 of 665



    Voted Against Recommitting HR 725, A Bill Seeking To Prevent Fraudulent Joinder, With An
    Amendment Exempting Civil Actions Related To Government Ethics. In March 2017, Walters voted
    against the “Kuster, D-N.H., motion to recommit the bill to the House Judiciary Committee with instructions to
    report it back immediately with an amendment that would exempt from the bill's provisions civil actions related
    to government ethics.” The motion was rejected by a vote of 187-233. [HR 725, Vote #151, 3/9/17; CQ, 3/9/17]

Voted For Changing Federal Rules Governing Civil Lawsuits To Require Federal Courts To Impose
Sanctions On Parties That File Frivolous Lawsuits. In March 2017, Walters voted for “passage of the bill that
would change federal rules governing civil lawsuits to require federal courts to impose sanctions on parties that file
frivolous civil lawsuits. The sanctions would need to include monetary payments to the other party to cover the
other party's attorney fees and costs. The bill also would eliminate the so-called "safe harbor" clause by removing
the ability of parties to withdraw or correct claims considered frivolous within 21 days of filing.” The bill passed by
a vote of 230-188. [HR 720, Vote #158, 3/10/17; CQ, 3/10/17]

    Voted Against Retaining And Modifying The “Safe Harbor” Clause, Which Allows Parties To Withdraw
    Or Correct Claims Considered Frivolous Within Fourteen Days Of Filing. In March 2017, Walters voted
    against the “Soto, D-Fla., that would retain and modify the so-called ‘safe harbor’ clause related to frivolous
    civil lawsuits by allowing parties to withdraw or correct claims considered frivolous within 14 days of filing.”
    The clause was rejected in Committee of the Whole by a vote of 181-225. [HR 720, Vote #153, 3/10/17; CQ,
    3/10/17]

    Voted Against Removing A Provision From The Lawsuit Reduction Act That Sanctions For Frivolous
    Lawsuits Cover The Other Party’s Legal Fees. In March 2017, Walters voted against the “Jackson Lee, D-
    Texas, amendment that would remove the bill's provision that sanctions for frivolous lawsuits would need to
    include monetary payments to the other party to cover the other party's attorney fees and costs.” The
    amendment was rejected in Committee of the Whole by a vote of 185-225. [HR 720, Vote #154, 3/10/17; CQ,
    3/10/17]

    Voted Against Exempting Actions Related To Federal Whistleblower Or Anti-Retaliation Laws From
    The Lawsuit Reduction Act. In March 2017, Walters voted against the “Jeffries, D-N.Y., amendment that
    would exempt from the bill's provisions actions related to federal whistleblower or anti-retaliation laws.” The
    amendment was rejected in Committee of the Whole by roll call vote, 189-229. [HR 720, Vote #156, 3/10/17;
    CQ, 3/10/17]

    Voted Against Recommitting The Lawsuit Reduction Act With Instructions To Exempt Any Civil Action
    Related To The Constitution’s Foreign Emoluments Clause. In March 2017, Walters voted against the
    “Lofgren, D-Calif., motion to recommit the bill to the House Judiciary Committee with instructions to report it
    back immediately with an amendment that would exempt from the bill's provisions any civil action related to
    the foreign emoluments clause in the Constitution.” The motion was rejected by a vote of 186-232. [HR 720,
    Vote #157, 3/10/17; CQ, 3/10/17]

Crime

Key Votes

Other Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 374 of 665


Defense

Key Votes

Other Votes

Voted For Providing $577.9 Billion In Discretionary Funding For The Defense Department In Fiscal 2017. In
March 2017, Walters voted for “passage of the bill that would provide $577.9 billion in discretionary funding for
the Defense Department in fiscal 2017. The total would include $516.1 billion in base Defense Department funding
subject to spending caps. It also would include $61.8 billion in overseas contingency operations funding. The bill
would provide approximately $210.1 billion for operations and maintenance, approximately $117.8 billion for
procurement, approximately $72.7 billion for research and development and $132.2 billion for military personnel,
including a 2.1 percent pay raise. It also would provide roughly $34.1 billion for defense health programs. The
measure would prohibit use of funds to construct or modify potential facilities in the United States to house
Guantanamo Bay detainees.” The bill passed by a vote of 371-48. [HR 1301, Vote #136, 3/8/17; CQ, 3/8/17]

Secretary Of Defense James Mattis

Voted For Granting Gen. James Mattis An Exemption On The Prohibition Of Newly-Retired Officers From
Serving As Secretary Of Defense. In January 2017, Walters voted for “passage of the bill that would allow the
first person to be confirmed secretary of Defense after the bill's enactment to serve in the position, even if the
individual has not been retired from the military for seven years, so long as the person has been retired for at least
three years. The bill would thus provide an exemption for President-elect Donald Trump's pick for the position,
retired Marine Corps Gen. James Mattis, from a requirement for a seven-year waiting period before former
servicemembers can be appointed to Defense secretary.” The bill passed (thus cleared for the president) by a vote of
268-151. [S 84, Vote #59, 1/13/17; CQ, 1/13/17]

Disaster Aid

Key Votes

Other Votes

Drugs

Key Votes

Other Votes

Education

Key Votes

Other Votes

Voted For Nullifying A Department Of Education Rule Requiring The Department To Define And Monitor
Low-Performing Schools. In February 2017, Walters voted for “passage of the joint resolution that would nullify
an Education Department rule that requires states to define, subsequently monitor and intervene with schools
deemed to be low-performing schools. Under the department's rule, states are required to measure academic
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 375 of 665


achievement through factors such as graduation rates and English proficiency rates.” The resolution was passed by
a vote of 234-190. [HJRes 57, Vote #84, 2/7/17; CQ, 2/7/17]

Voted For Nullifying A Department Of Education Rule Requiring States To Annually Evaluate Teacher
Certification Programs. In February 2017, Walters voted for “passage of the joint resolution that would that
would nullify an Education Department rule that requires states to annually evaluate the effectiveness of teacher
preparation programs at higher education institutions. Programs are required to be ranked by level of performance
and states would be required to provide assistance to the lowest-performing programs.” The resolution was passed
by a vote of 240-181. [HJRes 8, Vote #85, 2/7/17; CQ, 2/7/17]

Voted Against Exempting Rules Related To Consumer Protections For Student Loan Borrowers From The
SCRUB Act. In March 2017, Walters voted against the “Bonamici, D-Ore., amendment that would exempt from
the bill's provisions rules related to providing consumer protections for student loan borrowers.” The amendment
was rejected in Committee of the Whole by a vote of 191-235. [HR 998, Vote #109, 3/1/17; CQ, 3/1/17]

Energy

Key Votes

Other Votes

Voted Against Excluding Any Rule Pertaining To Nuclear Reactor Safety Standards From Being Defined As
A “Major Rule.” In January 2017, Walters voted against the “Nadler, D-N.Y., amendment that would exclude
rules pertaining to nuclear reactor safety standards from the definition of a ‘major rule.’” The amendment was
rejected in Committee of the Whole by a vote of 194-231. [HR 26, Vote #18, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Voted Against Excluding Any Rule Intended To Ensure Pipeline Safety From Being Defined As A “Major
Rule.” In January 2017, Walters voted against the “McNerney, D-Calif., for Pallone, D-N.J., amendment that
would exclude rules intended to either ensure the safety of natural gas or hazardous materials pipelines or to
prevent or reduce the impact of spills from such pipelines from the definition of a ‘major rule.’” The amendment
was rejected in Committee of the Whole by a vote of 190-235. [HR 26, Vote #19, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Voted For Protect Oil & Gas Companies From Having To Publicly Disclose Payments To Foreign
Governments. In February 2017, Walters voted for “passage of the joint resolution that would nullify a Securities
and Exchange Commission rule that requires companies that develop oil, natural gas or minerals to publicly report
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 376 of 665


in detail payments to foreign governments or to the U.S. government totaling at least $100,000 annually per project
for extraction, exploration or export of these resources.” The resolution passed by a vote of 235-187. [HJRes 41,
Vote #72, 2/1/17; CQ, 2/1/17]

Voted For Nullifying A Bureau Of Land Management “Methane Rule” To Limit The Release Of Methane
From Oil And Gas Operations On Federal Land. In February 2017, Walters voted for “a Congressional Review
Act resolution to nullify the Bureau of Land Management’s rule to limit the release of methane from oil and gas
operations on federal land. […] The Interior Department’s BLM finalized the venting and flaring rule - also known
as the methane rule - in November. It requires oil and gas operators to control releases of waste methane - a potent
greenhouse gas - by adopting new technologies, more frequently inspecting for leaks and replacing outdated
equipment that discharges large amounts of natural gas.” The resolution was passed by a vote of 221-191. [HJRes
36, Vote #78, 2/3/17; CQ News, 2/3/17]

    Rule Would Force Companies To Capture Methane At Drilling Sites, Preventing An Estimated 180,000
    Tons From Escaping Each Year, And Raising Millions In Revenue Each Year. “The methane emissions
    rule, issued by the Interior Department’s Bureau of Land Management in November, addresses a potent
    greenhouse gas that is accelerating climate change. The rule would force oil and gas companies to capture
    methane that had been previously burned off or ‘flared’ at drilling sites. According to federal estimates, the rule
    would prevent roughly 180,000 tons a year of methane from escaping into the atmosphere and would boost
    federal revenue between $3 million and $13 million a year because firms only pay royalties on the oil and gas
    they capture and contain.” [Washington Post, 5/10/17]

Environment

Key Votes

EPA & Science Integrity

Voted For Providing For House Consideration Of A Bill Establishing A Selection Process For Members Of
The EPA’s Science Advisory Board. In March 2017, Walters voted for the “adoption of the rule (H Res 233) that
would provide for House floor consideration of the bill that would establish a selection process for members of the
EPA's Science Advisory Board. The bill would require board member nominees to disclose financial relationships
that would be relevant to EPA advisory activities.” The rule was adopted by a vote of 232-188. [HRes 233, Vote
#204, 3/29/17; CQ, 3/29/17]

Voted Against An Amendment Exempting EPA Actions Related To Public Health Threats From The Bill’s
Requirement That The Scientific Information Behind The EPA’s Actions Must Be Publicly Available. In
March 2017, Walters voted against the “McEachin, D-Va., motion to recommit the bill to the House Science, Space
and Technology Committee with instructions to report it back immediately with an amendment that would exempt
EPA actions taken in response to a public health threat from the bill's requirement that the scientific information
that influenced the EPA's actions must be publicly available.” The motion was rejected by a vote of 189-232. [HR
1430, Vote #205, 3/29/17; CQ, 3/29/17]

Voted For Prohibiting The EPA From Proposing A Rule Unless The Scientific Information Backing It Up Is
Publicly Available. In March 2017, Walters voted for “passage of the bill that would prohibit the EPA from
proposing, finalizing or disseminating a rule, regulation or standard unless the scientific and technical information
on which the EPA's decisions relied is publicly available for independent analysis. It would require any personally
identifiable information, trade secrets or sensitive business information to be redacted prior to the publication of the
scientific information.” The bill was passed by a vote of 228-194. [HR 1430, Vote #206, 3/29/17, CQ, 3/29/17]

Voted Against Prohibiting Any Member Of The EPA Science Advisory Board From Being Employed By
Any Interests Before The Board During That Person’s Term And For Three Years After. In March 2017,
Walters voted against the “Foster, D-Ill., motion to recommit the bill the House Science, Space and Technology
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 377 of 665


Committee with instructions to report it back immediately with an amendment that would prohibit, both during and
for three years following a term on the board, Science Advisory Board members from being employed by any entity
with interests before the board.” The motion was rejected by a vote of 189-233. [HR 1431, Vote #207, 3/30/17; CQ,
3/30/17]

Voted For Establishing A Selection Process For EPA Science Advisory Board Members. In March 2017,
Walters voted for “passage of a bill that would establish a selection process for members of the EPA's Science
Advisory Board. The bill would require the board's members represent a variety of scientific and technical
viewpoints. It would require board member nominees to disclose financial relationships that would be relevant to
EPA advisory activities. It would require the board to generally avoid making policy determinations or
recommendations to the EPA.” The bill was passed by a vote of 229-193. [HR 1431, Vote #208, 3/30/17; CQ,
3/30/17]

Environmental Regulation

Voted Against Requiring New Rules To Include Reports On Environmental Impact And Impacts On Low-
Income And Rural Communities. In January 2017, Walters voted against the “Grijalva, D-Ariz., amendment that
would require agencies to include an accounting of greenhouse gas emission impacts associated with a rule in the
report that would be required by the bill to be submitted to Congress. The report also would need to include an
analysis of the rule's impacts on low-income and rural communities. If a rule would increase carbon equivalent
emissions by 25,000 metric tons annually or possibly increase the risk of certain diseases to low-income or rural
communities, then the rule would be considered a ‘major rule.’” The amendment was rejected in Committee of the
Whole by a vote of 193-230. [HR 26, Vote #13, 1/5/17; CQ, 1/5/17]

Voted Against An Amendment To HR 5 Striking The Bill’s Requirement That The Forest Service And The
Bureau Of Land Management Perform Regulatory Analyses. In January 2017, Walters voted against the
“Grijalva, D-Ariz., amendment that would remove provisions of the bill that would require the Forest Service and
the Bureau of Land Management to conduct regulatory flexibility analyses, which describe the impact on small
businesses, for land management plans.” The amendment was rejected in Committee of the Whole by a vote of
185-236. [HR 5, Vote #43, 1/11/17; CQ, 1/11/17]

Voted For Nullifying The Stream Protection Rule Which Protects Streams From Contamination By Surface
Coal Mining Operations. In February 2017, Walters voted for “Passage of the joint resolution that would nullify
an Office of Surface Mining Reclamation and Enforcement rule that requires surface coal mining operations, to the
extent possible, to avoid disturbing streams and land within 100 feet of the streams. The rule also includes
provisions related to data collection and restoration and requires native trees and plants to be used to replant
reclaimed mine sites.” The resolution was passed by a vote of 228-194. [HJRes 41, Vote #73, 2/1/17; CQ, 2/1/17]

Voted Against Exempting Rules Related To The Enforcement Of The Clean Air Act From The SCRUB Act.
In March 2017, Walters voted against the “Raskin, D-Md., amendment that would exempt from the bill's provisions
rules related to the enforcement of the Clean Air Act.” The amendment was rejected in Committee of the Whole by
a vote of 189-231. [HR 998, Vote #110, 3/1/17; CQ, 3/1/17]

Federal Land Management

Voted For A Resolution Allowing Congress To More Easily Sell Federal Lands Without Concern For
Taxpayer Costs, Establish Fines For Using Cameras On The House Floor. In January 2017, Walters voted for
the “Adoption of the resolution that would establish the rules of the House for the 115th Congress. Many of the
rules that were in effect at the end of the 114th Congress would carry over. Among the rules changes, it would set
monetary fines for using electronic devices on the House floor to take photos or videos.” The resolution was
adopted by a vote of 234-193. [HRes 5, Vote #6, 1/3/17; CQ, 1/3/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 378 of 665


    HRes 5 Would “Make It Easier For Members Of The New Congress To Cede Federal Control Of Public
    Lands” Without Concern For Cost To U.S. Treasury. “House Republicans on Tuesday changed the way
    Congress calculates the cost of transferring federal lands to the states and other entities, a move that will make
    it easier for members of the new Congress to cede federal control of public lands. The provision, included as
    part as a larger rules package the House approved by a vote of 233 to 190 during its first day in session,
    highlights the extent to which some congressional Republicans hope to change longstanding rules now that the
    GOP will control the executive and the legislative branches starting Jan. 20. […] Under current Congressional
    Budget Office accounting rules, any transfer of federal land that generates revenue for the U.S. Treasury —
    whether through energy extraction, logging, grazing or other activities — has a cost. If lawmakers wanted to
    give such land to a state, local government or tribe, they would have to account for that loss in expected cash
    flow. […] The immediate impact of the rules change is that lawmakers cannot raise a budgetary point of order
    if a land transfer bill comes to the floor. Under existing House rules, any measure that costs the U.S. Treasury
    money must be offset by either budget cuts or a revenue-raising provision.” [Washington Post, 1/3/17]

Voted For Nullifying A Bureau Of Land Management Rule Directing The Agency To Develop Management
Plans For Public Lands And Include Public Opinion. In February 2017, Walters voted for “passage of the joint
resolution that would that would disapprove and nullify a Bureau of Land Management rule that amends the
agency's procedures for the development of resource management plans for public lands. The rule directs BLM to
design management plans that address resource issues in a number of programs related to wildfire prevention,
wildlife habitat protection and demands for renewable and nonrenewable energy. The rule also provides additional
opportunities for the public to submit information and comments on a plan revision or amendment.” The resolution
was passed by a vote of 234-186. [HJRes 44, Vote #83, 2/7/17; CQ, 2/7/17]

Voted For Authorizing $1 Million For The Bureau Of Land Management To Survey The Boundary Along
The Red River between Texas And Oklahoma. In February 2017, Walters voted for “passage of the bill that
would authorize $1 million for the Bureau of Land Management to pay for a survey to identify the boundary, with
respect to title and ownership, along the Red River on the border between Texas and Oklahoma. It would require
the survey use the gradient boundary method of measurement established in the Supreme Court case Oklahoma v.
Texas and that the survey be completed within two years of the bill's enactment.” The bill passed by a vote of 250-
171. [HR 428, Vote #92, 2/14/17; CQ, 2/14/17]

Voted For “Kill[ing] A Federal Rule That Gives Americans More Of A Voice In Large-Scale Planning For
Projects Using Public Land. . In February 2017, Walters voted for the “adoption of the rule (H Res 91) that would
provide for House floor consideration of a joint resolution of (H J Res 44) that would nullify a Bureau of Land
Management rule that modifies the BLM's process of assessing and planning the development of public lands by
increasing public involvement.” According to the Denver Post, “The U.S. House of Representatives on Tuesday
voted to kill a federal rule that gives Americans more of a voice in large-scale planning for projects using public
land […] [HJ Res 44] would nullify the Bureau of Land Management’s ‘Planning 2.0’ rule that took effect in
December. That rule governs all planning for future uses of 250 million acres of federal public land that is
concentrated in the West.” The rule was adopted by a vote of 233-186. [HJRes 44, Vote #82, 2/7/17; Denver Post,
2/7/17; CQ, 2/7/17]

Other Votes


Ethics & Government Reform

Key Votes

Trump Administration

Voted For Requiring Major Party Candidates For President To Release Three Most Recent Tax Returns. In
April 2017, Walters voted for “Collins, R-Ga., motion to order the previous question (thus ending debate and
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 379 of 665


possibility of amendment) on the rule (H Res 275).” Upon defeat of the motion, Democrats planned to introduce an
amendment to the rule that, “would make in order Ms. Eshoo’s bill H.R. 305. H.R. 305 would amend the Ethics in
Government Act of 1978 to require any candidate of a major political party for the office of the President to submit
their Federal income tax returns for the three most recent years. This bill would ensure more transparency in the
political process and provide the American people with additional information about the financial situation of a
candidate for the office of the President” A vote yes was a vote against requiring presidential candidates to
release their tax returns. The motion was agreed to by a vote of 237-186. [HR 305 (HRes 275), Vote #224,
4/26/17; CQ, 4/26/17]

Voted For Blocking A Democratic Effort To Delay Tax Reform Until President Trump Releases His Tax
Returns. In April 2017, Walters voted for “on a motion to table (kill) the Jeffries, D-N.Y., motion to appeal the
ruling of the Chair that the Jeffries resolution related to the disclosure of President Trump's tax returns does not
constitute a question of the privileges of the House.” The amendment passed 228 to 185. [Motion, Vote #219,
4/4/17; CQ, 4/5/17]

    Rep. Hakeem Jeffries “Offered A Resolution… To Delay Consideration Of Tax Reform Legislation Until
    After Lawmakers Review Trump’s Tax Returns.” “House Republicans on Wednesday blocked a
    Democratic effort to demand President Trump’s tax returns for the sixth time in as many weeks. Rep. Hakeem
    Jeffries (D-N.Y.) offered a resolution directing the House to delay consideration of tax reform legislation until
    after lawmakers review Trump’s tax returns and conclude how he could benefit from changes to the tax code.”
    [The Hill, 4/5/17]

Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Walters voted for “Flores, R-Texas, motion to table (kill) the Lofgren, D-Calif., motion to appeal the ruling of the
Chair that the Lofgren resolution related to the disclosure of President Trump's tax returns does not constitute a
question of the privileges of the House.” The motion passed 228-190. [Motion, Vote #201, 3/28/17; CQ Floor
Votes, 3/28/17]

        Republicans Blocked Procedural Effort To Obtain Trump’s Tax Returns From The IRS. “House
        Republicans on Tuesday blocked more attempts by Democrats to obtain President Donald Trump's tax
        returns from the IRS. House Democrats tried for a third and a fourth time to use procedural votes to pry
        loose Trump's returns. Republicans blocked both efforts, one on the House floor and the other in the House
        Ways and Means Committee. The House voted 228-190 on a mostly party-line vote to block the
        Democrats' effort. The Ways and Means Committee voted 24-16 to oppose the effort.” [Associated Press,
        3/28/17]

Voted For Blocking Consideration Of Requiring Trump To Disclose His Tax Returns. In March 2017, Walters
voted for the “Burgess, R-Texas, motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 230).” A vote in favor is a vote against requiring Trump to release his tax returns.
The motion was agreed to by a vote of 232-184. [HRes 230, Vote #199, 3/28/17; CQ, 3/28/17]

Voted For Blocking Consideration Of A Vote Appealing A Ruling That Forcing Trump To Disclose His Tax
Returns Is Not A House Privilege. In March 2017, Walters voted for the “Cheney, R-Wyo., motion to table (kill)
the Polis, D-Colo., motion to appeal the ruling of the Chair that the Polis resolution related to the disclosure of
President Trump's tax returns does not constitute a question of the privileges of the House.” The motion was agreed
to by a vote of 230-189. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]

Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Walters voted for “McCarthy, R-Calif., motion to table (kill) the Crowley, D-N.Y., motion to appeal the ruling of
the Chair that the Crowley resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 223-183. [Motion, Vote #161, 3/15/17; CQ Floor
Votes, 3/15/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 380 of 665


        Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
        Trump’s Tax Returns. “Crowley's measure is similar to resolutions Democratic Reps. Bill Pascrell Jr.
        (N.J.) and Anna Eshoo (Calif.) offered on the House floor in recent weeks. It includes additional language
        that says the American public need to know more about Trump's business interests in order to ‘ensure that
        all policies put forward by the Trump Administration solely benefit the American public and not his
        corporate business partners.’ As was the case in past weeks, Crowley tried to offer the resolution as
        ‘privileged,’ meaning the House would have to act on it within two legislative days. But Rep. Mike
        Simpson (R-Idaho), who was presiding over the House, ruled that the measure was not privileged, and the
        vast majority of Republicans voted to table Crowley’s appeal of that ruling, 223-183.” [The Hill, 3/15/17]

Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Walters voted for “McCarthy, R-Calif., motion to table (kill) the Eshoo, D-Calif., motion to appeal the ruling of the
Chair that the Eshoo resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 227-186. [Motion, Vote #128, 3/7/17; CQ Floor Votes,
3/7/17]

        Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
        Trump’s Tax Returns. “House Democrats on Tuesday furthered their push to force Republicans to take
        tough votes on President Trump, offering a resolution on the House floor to request Trump’s tax returns for
        the second time in a little over a week. The resolution was blocked on a procedural vote of 227-186. […]
        Rep. Anna Eshoo (D-Calif.) offered a resolution on Tuesday instructing the House to request 10 years of
        Trump’s tax returns so that they can be considered by the House Ways and Means Committee in a closed
        session.” [The Hill, 3/7/17]

Voted For Blocking Consideration Of Bill To Require Any Candidate Of A Major Political Party To Release
Three Years Of Federal Income Tax Returns. In June 2016, Walters voted for the “Democratic Previous
Question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the President to submit their Federal
income tax returns for the three most recent years.” The previous question passed 224-191. A vote against the
previous question would have allowed the bill to be considered. [H Res 150, Vote #103, 2/28/17; Office of the
Democratic Leader, 115th Congress Previous Questions, 2/28/17]

Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In February 2017,
Walters voted for “McCarthy, R-Calif., motion to table (kill) the Pascrell, D-N.J., motion to appeal the ruling of the
Chair that the Pascrell resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 229-185. [Motion, Vote #101, 2/27/17; CQ Floor
Votes, 2/27/17]

        Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
        Trump’s Tax Returns. “A House Democratic lawmaker attempted Monday to force a House floor vote on
        a resolution to request President Trump’s tax returns, but the effort failed on a party line vote, 229-185,
        with two Republicans voting ‘present.’ The move was the latest in a series of Democratic efforts to push
        Congress to request Trump’s tax returns, and Democrats demanded a roll call vote to force Republicans to
        go on the record. […] Rep. Bill Pascrell (D-N.J.) offered a resolution that would have directed the House to
        request 10 years of Trump’s tax returns, have the House Ways and Means Committee review them in a
        closed session and then vote to send the information in the returns to the full House.” [The Hill, 2/27/17]

Voted For Blocking Consideration Of The Presidential Tax Transparency Act. In January 2017, Walters voted
for the “Cheney, R-Wyo., motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 55) that would provide for House floor consideration of the bill that would
permanently prohibit the use of federal funds to pay for abortion services or health insurance plans that include
coverage for abortions. It also would bar the District of Columbia from using its own local funds to provide or pay
for abortions.” According to Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would
amend the rule to allow for consideration of HR 305, the Presidential Tax Transparency Act.” A vote yes was a
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 381 of 665


vote to block the Presidential Transparency Act. The motion was agreed to by a vote of 233-187. [HRes 55, Vote
#62, 1/24/17; CQ, 1/24/17; Democratic Leader—Previous Questions, 1/24/17]

Walters voted for Allowing Politicization Of The National Security Council

Voted For Blocking An Amendment To Prohibit Members Of The Administration Whose Primary Function
Is Political From Being Appointed To The National Security Council. In February 2017, Walters voted for the
“Cole, R-Okla., motion to order the previous question (thus ending debate and the possibility of amendment) on the
rule (H Res 99).” According to Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question
would amend the National Security Act of 1947 to prohibit any individual whose primary responsibility is political
in nature from being designated a member of the Council. Further, the bill expresses the sense of Congress that the
Director of National Intelligence or the Chairman of the Joint Chiefs of Staff should not be prevented from
attending Principals Committee meetings.” A yes vote was a vote to block the amendment. The motion was agreed
to by a vote of 225-189. [HRes 99, Vote #89, 2/14/17; CQ, 2/14/17; Democratic Leader—Previous Questions,
2/14/17]

    January 2017: President Trump Designated Political Advisor Steve Bannon To A Full Seat On The
    “Principals Committee” Of The National Security Council, Elevating His Informal Rank To The
    Equivalent Of A Cabinet-Level Secretary. “The whirlwind first week of Donald J. Trump’s presidency had
    all the bravura hallmarks of a Stephen K. Bannon production. […] But the defining moment for Mr. Bannon
    came Saturday night in the form of an executive order giving the rumpled right-wing agitator a full seat on the
    “principals committee” of the National Security Council — while downgrading the roles of the chairman of the
    Joint Chiefs of Staff and the director of national intelligence, who will now attend only when the council is
    considering issues in their direct areas of responsibilities. It is a startling elevation of a political adviser, to a
    status alongside the secretaries of state and defense, and over the president’s top military and intelligence
    advisers. In theory, the move put Mr. Bannon, a former Navy surface warfare officer, admiral’s aide,
    investment banker, Hollywood producer and Breitbart News firebrand, on the same level as his friend, Michael
    T. Flynn, the national security adviser, a former Pentagon intelligence chief who was Mr. Trump’s top adviser
    on national security issues before a series of missteps reduced his influence.” [New York Times, 1/29/17]

    Former George W. Bush Chief Of Staff Josh Bolten Criticized Bannon’s Designation To The NSC, Said
    The NSC’s Actions Should “Not BE Tainted BY Any Political Decisions.” “Former White House officials
    in both parties were shocked by the move. ‘The last place you want to put somebody who worries about politics
    is in a room where they’re talking about national security,’ said Leon E. Panetta, a former White House chief of
    staff, defense secretary and C.I.A. director in two Democratic administrations. ‘I’ve never seen that happen,
    and it shouldn’t happen. It’s not like he has broad experience in foreign policy and national security issues. He
    doesn’t. His primary role is to control or guide the president’s conscience based on his campaign promises.
    That’s not what the National Security Council is supposed to be about.’ That opinion was shared by President
    George W. Bush’s last chief of staff, Josh Bolten, who barred Karl Rove, Mr. Bush’s political adviser, from
    N.S.C. meetings. A president’s decisions made with those advisers, he told a conference audience in
    September, ‘involve life and death for the people in uniform” and should “not be tainted by any political
    decisions.’” [New York Times, 1/29/17]

Walters Voted X Times [For/Against] Holding Trump Accountable On Conflicts Of Interest

Voted For Empowering The House Of Representatives To Investigate Trump’s Potential Conflicts Of
Interest. In April 2017, Walters voted for “Woodall, R-Ga., motion to order the previous question (thus ending
debate and possibility of amendment) on the rule (H Res 280).” Upon defeat of the motion, Democrats planned to
offer a resolution that, “would direct certain officials of the Trump Administration to provide information to the
House of Representatives that will enable the House to meet its constitutional responsibility to conduct oversight of
the Trump Administration by investigating potential conflicts of interests of President Donald J. Trump.” A vote
yes was a vote against the Democrats’ resolution. The motion was agreed to by a vote of 230-193. [HRes 280,
Vote #229, 4/27/17; CQ, 4/27/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 382 of 665



Voted Against Consideration Of An Amendment Prohibiting The President From Making Public
Communications About Or Advocating For His Business Interests. In March 2017, Walters voted against the
“Jayapal, D-Wash., motion to recommit the bill to the House Oversight and Government Reform Committee with
instructions to report it back immediately with an amendment that would prohibit the president from making public
communications that refer to a business in which the president has an equity interest and would prohibit the
president from publically advocating on behalf of such business interests.” The motion was rejected by a vote of
189-232. [HR 1004, Vote #125, 3/2/17; CQ, 3/2/17]

Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules Related To Conflict
Of Interest And Bribery. In March 2017, Walters voted against the “Raskin, D-Md., motion to recommit the bill
to the House Oversight and Government Reform Committee with instructions to report it back immediately with an
amendment that would exempt from the bill's provisions rules related to laws governing potential conflicts of
interest and financial disclosures for executive branch employees, and would exempt rules related to bribery.” The
motion was rejected by a vote of 190-235. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]

Voted For Blocking Consideration Of HR 371, A Bill Addressing Financial Conflicts Of Interest Of The
President And Vice President. In January 2017, Walters voted for the “Newhouse, R-Wash., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 40).” According to
Democratic Leader Nancy Pelosi’s Office, “The Democratic Previous Question would amend the rule to allow for
consideration of HR 371, to address financial conflicts of interest of the President and Vice President.” A yes vote
was a vote to block the resolution. The motion was agreed to by a vote of 232-168. [HRes 40, Vote #32, 1/11/17;
CQ, 1/11/17; Democratic Leader—Previous Questions, 1/11/17]

Transparency

Voted For Requiring Fannie Mae And Freddie Mac To Comply With FOIA While Under Conservatorship.
In April 2017, Walters voted for “Adoption of the rule (H Res 280) that would provide for House floor
consideration of the bill that would require that Fannie Mae and Freddie Mac comply with the agency requirements
of the Freedom of Information Act while they are under the conservatorship of the federal government. It would
waive, through the calendar day of April 29, 2017, the two-thirds vote requirement to consider legislation on the
same day it is reported from the House Rules Committee. It also would provide for consideration of measures under
suspension of the rules through the calendar day of April 29, 2017.” The rule was adopted by a vote of 226-192.
[HRes 280, Vote #230, 2/27/17; CQ, 2/27/17]

Other Votes

Whistleblower Protections

Voted Against Exempting Rules Related To Whistleblower Protections From The SCRUB Act. In March
2017, Walters voted against the “Cummings, D-Md., amendment that would exempt from the bill's provisions rules
related to whistleblower protections and rules related to penalties for retaliation against whistleblowers.” The
amendment was rejected in Committee of the Whole by a vote of 194-231. [HR 998, Vote #112, 3/1/17; CQ,
3/1/17]


Financial Issues

Key Votes

Other Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 383 of 665


Voted For Allowing Consideration Of A Bill To Permit More Securities To Be Used For Employee
Compensation Without Disclosing Some Information To Investors . In April 2017, Walters voted for the
“adoption of the rule (H Res 240) that would provide for House floor consideration of the bill that would direct the
Securities and Exchange Commission to increase from $5 million to $10 million the annual amount of securities
that privately-held companies can sell for employee compensation without needing to disclose certain information
to investors.” The amendment passed 238 to 177. [HR 240, Vote #214, 4/4/17; CQ, 4/4/17]

Voted For Allowing Consideration Of A Bill To Permit More Investors To Join In On A Venture Capital
Fund . In April 2017, Walters voted for the “ adoption of the rule (H Res 242) that would provide for House floor
consideration of the bill that would increase from 100 to 250 the number of accredited investors who can form a
venture capital fund to invest in small businesses.” The amendment passed 240 to 181. [HR 242, Vote #218, 4/5/17;
CQ, 4/5/17]

Voted For Passage Of HR 79, Which Amends The Securities Act of 1933 To Ensure That Start-Ups Do Not
Inadvertently Violating SEC Regulations Governing General Solicitation Of Potential Investors. In January
2017, Walters voted for “passage of the bill that would direct the Securities and Exchange Commission to revise
regulations to exempt presentations made at certain events where businesses offer unregistered securities in the
private market from a requirement that companies verify that individuals attending are accredited investors. The
exemption from the verification requirement would apply to presentations made at events sponsored by:
government entities, colleges, nonprofit groups, angel investor groups, venture capital associations, trade
associations or any additional group that the SEC determines by regulation. Specific information related to the
offering of securities could not be distributed at such events, other than information such as the type and amount of
securities offered.” The bill passed by a vote of 344-73. [HR 79, Vote #31, 1/10/17; CQ, 1/10/17]

    Voted Against An Amendment Allowing Securities Advertisers To Disclose Risks Rather Than Verifying
    Individuals As Accredited Investors. In January 2017, Walters voted against the “Velazquez, D-N.Y.,
    amendment that would require sponsors of events to provide attendees with a disclosure that would describe the
    event and the risks of investing in the advertised securities in order for the event to be exempt from the
    requirement that companies verify that individuals attending are accredited investors.” The amendment was
    rejected in Committee of the Whole by a vote of 167-249. [HR 79, Vote #29, 1/10/17; CQ, 1/10/17]

    Voted Against An Amendment To HR 79 Regulating The Fees Event Sponsors Could Collect. In January
    2017, Walters voted against the “Clay, D-Mo., for Waters, D-Calif., amendment that would prohibit sponsors
    of events from receiving compensation for either introducing investors attending the event to issuers or for
    negotiating investments in order for the event to be exempt from the requirement that companies verify that
    individuals attending are accredited investors.” The amendment was rejected in Committee of the Whole by a
    vote of 163-253. [HR 79, Vote #30, 1/10/17; CQ, 1/10/17]

 Voted For Passage Of HR 78, The SEC Regulatory Accountability Act. In January 2017, Walters voted for
“passage of the bill that would require the Securities and Exchange Commission to conduct cost-benefit analyses of
proposed regulations. It also would direct the commission to assess costs and benefits of alternatives, including the
option of not regulating. It would require the SEC to, within two years of issuing rules with an annual cost more
than $100 million, review whether these rules have met their goals. It also would require the SEC to periodically
review existing rules and modify or repeal those found ineffective or excessively burdensome.” The bill passed by a
vote of 243-184. [HR 78, Vote #51, 1/12/17; CQ, 1/12/17]

    Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Requiring The SEC
    To Address Potential Conflicts Of Interest Related To Its Rulemaking. In January 2017, Walters voted
    against the “Green, D-Texas, for Waters, D-Calif., amendment that would require the Securities and Exchange
    Commission, before issuing a regulation, to identify former employers of commissioners and senior staff that
    would receive any benefit from a proposed regulation. The commission would need to determine whether the
    proposal should be amended to remedy a conflict of interest. It also would set similar requirements regarding
    conflicts of interest related to employers of certain former commissioners and senior staff.” The amendment
    was rejected in Committee of the Whole by a vote of 192-233. [HR 78, Vote #46, 1/12/17; CQ, 1/12/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 384 of 665



    Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Exempting
    Regulations Issued To Maintain U.S. Financial Stability. In January 2017, Walters voted against the “Green,
    D-Texas, amendment that would exempt regulations issued to maintain or support U.S. financial stability.” The
    amendment was rejected in Committee of the Whole by a vote of 191-232. [HR 78, Vote #47, 1/12/17; CQ,
    1/12/17]

    Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Requiring The SEC
    Chairman And His Or Her Family To Divest From Banks Regulated By The Commission. In January
    2017, Walters voted against the “DeSaulnier, D-Calif., amendment that would require the chairman of the
    Securities and Exchange Commission and the individual's immediate family members divest securities in
    financial institutions regulated by the commission before the bill's requirements for cost-benefit analysis of new
    rules and review of existing rules could take effect.” The amendment was rejected in Committee of the Whole
    by a vote of 194-233. [HR 78, Vote #48, 1/12/17; CQ, 1/12/17]

    Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Requiring The SEC
    Chairman And Commissioners Undergo Ethics Training. In January 2017, Walters voted against the
    “Raskin, D-Md., amendment that would require the chairman and commissioners of the Securities and
    Exchange Commission undergo conduct and ethical standards training in relation to prior employment at
    financial institutions before the bill's requirements for cost-benefit analysis of new rules and review of existing
    rules could take effect.” The amendment was rejected in Committee of the Whole by a vote of 196-231. [HR
    78, Vote #49, 1/12/17; CQ, 1/12/17]

    Voted Against Requiring The SEC To Consider Whether Market Participants Would Have Incentive To
    Relocate Outside The U.S. In January 2017, Walters voted against the “Bustos, D-Ill., motion to recommit the
    bill to the House Financial Services Committee with instructions to report back immediately with an
    amendment that would require the Securities and Exchange Commission, in determining the costs and benefits
    of proposed regulations, to consider whether market participants would have incentive to relocate outside the
    United States.” The motion was rejected by a vote of 195-232. [HR 78, Vote #50, 1/12/17; CQ, 1/12/17]


Voted For Passage Of HR 238, The Commodity End-User Relief Act, Reauthorizing Operations Of The
Commodity Futures Trading Commission. In January 2017, Walters voted for “passage of the bill that would
reauthorize operations of the Commodity Futures Trading Commission through fiscal 2021 at $250 million
annually. It would amend the 2010 Dodd-Frank financial regulatory overhaul to modify and clarify how the
commission is to regulate derivatives and swaps. For example, it would modify certain requirements for end users
of derivatives, such as farmers and utilities that use derivatives to hedge risk, to ensure they are not subject to the
same requirements as entities whose main business derives from swaps. The measure would require the
commission to conduct cost-benefit analyses of its proposed rules. As amended, it would exempt all inter-affiliate
transactions from being regulated as swaps.” The bill passed by a vote of 239-182. [HR 238, Vote #54, 1/12/17;
CQ, 1/12/17]

    Voted For An Amendment To HR 238, The Commodity End-User Relief Act, Removing Provisions That
    Designate How The Commodity Futures Trading Commission Is To Limit Excessive Speculation. In
    January 2017, Walters voted for the “Conaway, R-Texas, amendment that would remove provisions in existing
    law that specifically designate how the Commodity Futures Trading Commission is to limit excessive
    speculation.” The amendment was adopted in Committee of the Whole by a vote of 236-191. [HR 238, Vote
    #52, 1/12/17; CQ, 1/12/17]


Fishing

Key Votes
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 385 of 665


Other Votes


Foreign Policy

Key Votes

Russian Interference In The 2016 Election

Voted Against Preventing The Underlying Bill From Applying To Any Individual Who Withheld
Information From Congress Related To An Investigation Regarding Russian Influence Of The 2016
Presidential Election. In April 2017, Walters voted against a “motion to recommit the bill to the House Financial
Services Committee with instructions to report it back immediately with an amendment that would prevent the
bill’s provisions from applying to any individual that withheld information from Congress related to an
investigation regarding individuals influencing the outcome of the 2016 U.S. presidential election.” The motion was
rejected 228-185. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]

Voted For Blocking The Creation Of A Commission Investigating Foreign Interference in the 2016
Presidential Election. In March 2017, Walters voted for the “Newhouse, R-Wash., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 233) that would provide for House
floor consideration of the bill that would establish a selection process for members of the EPA's Science Advisory
Board.” A vote in favor is a vote to prevent investigation into Russia’s interference in the 2016 election. The
motion was agreed to by a vote of 232-191. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]

Voted For Blocking Consideration Of Establishing An Investigation Into Foreign Interference In The 2016
Presidential Election. In March 2017, Walters voted for the “Woodall, R-Ga., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 229).” A vote in favor of the motion
is a vote to block consideration of a bipartisan bill, The Presidential Tax Transparency Act. The motion was agreed
to by a vote of 231-189. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]

Voted For Blocking Consideration Of A Rule Establishing The National Commission On Foreign
Interference In The 2016 Election. In March 2017, Walters voted for the “Sessions, R-Texas, motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 156).” According to
Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of HR 356, to establish the National Commission on Foreign Interference ll Election.” A vote yes was
against establishing the commission. The motion was agreed to by a vote of 233-189. [HRes 156, Vote #115,
3/1/17; CQ, 3/1/17; Democratic Leader—Previous Questions, 3/1/17]

Voted For Blocking The Establishment Of The National Commission On Foreign Interference In The 2016
Election. In February 2017, Walters voted for “Burgess, R-Texas, motion to order the previous question (thus
ending debate and possibility of amendment) on the rule (H Res 123)” According to Democratic Leader Nancy
Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for consideration of HR 356, to
establish the National Commission on Foreign Interference in the 2016 Election.” A vote yes was against
establishing the commission. The motion was agreed to by a vote of 233-190. [HRes 123, Vote #93, 2/15/17; CQ,
2/15/17; Democratic Leader—Previous Questions, 2/15/17]

Voted For Blocking The Establishment Of A National Commission On Foreign Interference In The 2016
Election. In February 2017, Walters voted for the “Byrne, R-Ala., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 116)” According to Democratic Leader Nancy
Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for consideration of HR 356, to
establish the National Commission on Foreign Interference in the 2016 Election.” A vote yes was against
establishing the commission. The motion was agreed to by a vote of 227-188. [HRes 116, Vote #90, 2/14/17; CQ,
2/14/17; Democratic Leader—Previous Questions, 2/14/17]
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 386 of 665



Voted For Blocking Consideration Of A Bill Establishing The National Commission On Foreign Interference
In The 2016 Election. In January 2017, Walters voted for the “Collins, R-Ga., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 33) that would provide for House
floor consideration of the bill (HR 79) that would exempt certain events from a Securities and Exchange
Commission requirement that calls for verification that attendees are accredited investors, and a bill (HR 5) that
would modify the federal rule-making process by codifying certain requirements, including a requirement that
agencies estimate the cost of proposed regulations, and would subject rules likely to cost more than $100 million or
$1 billion annually to additional procedural steps.” According to Democratic Leader Nancy Pelosi’s office, “The
Democratic Previous Question would amend the rule to allow for consideration of HR 356, to establish the National
Commission on Foreign Interference in the 2016 Election.” A vote yes was against establishing the commission.
The motion was agreed to by a vote of 234-179. [HRes 33, Vote #26, 1/10/17; CQ, 1/10/17; Democratic Leader—
Previous Questions, 1/10/17]

Other Votes

Israel-Palestine

Voted For Blocking Consideration Of A Resolution To Express The House’s Support For A Two-State
Solution To The Israeli-Palestinian Conflict. In January 2017, Walters voted for the “Collins, R-Ga., motion to
order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 22).” According
to Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of H. Res. 23, which would express the sense of the House and reaffirm the United States policy in
support of a two-state solution to the Israeli-Palestinian conflict.” A yes vote was a vote to block consideration of
the resolution. The motion was agreed to by a vote of 235-188. [HR 22, Vote #9, 1/5/17; CQ, 1/5/17; Democratic
Leader—Previous Questions, 1/15/17]

Voted For Expressing The House’s Opposition To A U.N. Security Council Resolution Criticizing Expansion
Of Israeli Settlements In Unoccupied Areas. In January, 2017, Walters voted for “adoption of the resolution that
would express the House's opposition to a U.N. Security Council resolution that criticized continued expansion of
Israeli settlements in occupied areas” on the grounds that the U.N. Security Council Resolution was an obstacle to
Israel-Palestinian peace. A yes vote was a vote to block criticism of the resolution. The resolution was adopted by a
vote of 342-80. [HRes 11, Vote #11, 1/5/17; CQ, 1/5/17; Democratic Leader—Previous Questions, 1/5/17]

Russia

Voted Against A Motion Prohibiting The CFTC From Considering Foreign Swaps Regulatory Requirements
Of Governments Found To Have Engaged In Cyber-Attacks On U.S. Elections. In January 2017, Walters
voted against the “Langevin, D-R.I., motion to recommit the bill to the House Agriculture Committee with
instructions to report back immediately.” According to Democratic Leader Nancy Pelosi’s office, “Democrats’
Motion to Recommit would prohibit the Commodity Futures Trading Commission from considering the swaps
regulatory requirements of a foreign jurisdiction as comparable to United States swaps requirements, if the Director
of National Intelligence has found that foreign jurisdiction engaged in cyber-attacks targeting any election in the
United States.” The motion was rejected by a vote of 190-235. [HR 238, Vote #53, 1/12/17; DemocraticLeader.gov,
1/12/17; CQ, 1/12/17]


Guns

Voted For Blocking The Social Security Administration From Sharing Information With The National
Instant Criminal Background Check System On People With Mental Disorders In Order To Prevent Them
From Purchasing Firearms. In February 2017, Walters voted for “passage of the joint resolution that would
nullify a Social Security Administration rule that outlines reporting of information by the agency for inclusion in
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 387 of 665


the National Instant Criminal Background Check System for gun purchases about certain non-elderly individuals
with mental impairments who receive disability insurance or Supplemental Security Income benefits and use a
"representative payee" because they cannot manage their benefit payments.” The resolution was passed by a vote of
235-180. [HJRes 40, Vote #77, 2/2/17; CQ, 2/2/17]

Voted For Prohibiting A Veterans Affairs Department Determination That An Individual Is Mentally
Incompetent From Preventing The Individual From Buying A Gun. In March 2017, Walters voted for “passage
of the bill that would prohibit a Veterans Affairs Department determination that an individual is mentally
incompetent from being used as basis for that individual's inclusion in the National Instant Criminal Background
Check System, which would thereby prevent the individual from purchasing a gun. Under the measure, an
individual could not be considered to be mentally defective without a judicial authority's finding that the individual
poses a danger to himself or herself or others.” The bill passed by a vote of 240-175. [HR 1181, Vote #169,
3/16/17; CQ, 3/16/17]


Health Care

Key Votes

ACA Repeal & The Republican Health Care Bill

Voted For The American Health Care Act – The Republican Health Care Repeal Bill. In May 2017, Walters
voted for “Passage of the bill that would make extensive changes to the 2010 health care overhaul law, by
effectively repealing the individual and employer mandates as well as most of the taxes that finance the current
system. It would, in 2020, convert Medicaid into a capped entitlement that would provide fixed federal payments to
states and end additional federal funding for the 2010 law's joint federal-state Medicaid expansion. It would
prohibit federal funding to any entity, such as Planned Parenthood, that performs abortions and receives more than
$350 million a year in Medicaid funds. As amended, it would give states the option of receiving federal Medicaid
funding as a block grant with greater state flexibility in how the funds are used, and would require states to
establish their own essential health benefits standards. It would allow states to receive waivers to exempt insurers
from having to provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-
existing conditions whose insurance premiums increased because the state was granted a waiver to raise premiums
based on an individual's health status, and would create a $15 billion federal risk sharing program to cover some of
the costs of high medical claims.” The bill was passed by a vote of 217-213. [HR 1628, Vote #256, 5/4/17; CQ,
5/4/17]

Voted For Repealing The Republican Provision Exempting Members Of Congress From The Republican
Health Care Bill. In May 2017, Walters voted for “Passage of the bill would repeal, if the health care overhaul
measure (HR 1628) is enacted, an exemption for members of Congress and staff from provisions of the health care
overhaul measure that would allow state waivers of certain health insurance minimum benefit and patient protection
requirements under the 2010 health care overhaul.” The bill was passed by a vote of 429-0. [HR 2192, Vote #255,
5/4/17; CQ, 5/4/17]

Voted For Blocking An Amendment That Would Protect Health Care Coverage For Pre-Existing
Conditions, Ban Lifetime Insurance Limits, Protect Medicare, Block Tax Increases On The Middle Class,
And Would Require A CBO Estimate Prior To Consideration Of Any Health Care Reform Bill. In May 2017,
Walters voted for “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 308) that would provide for House floor consideration of the bill (HR 2192) that
would repeal, if the health care marketplace overhaul measure (HR 1628) is enacted” Upon defeat of the motion,
Democrats planned to offer an amendment that “The amendment would restrict consideration of legislative
provisions relating to health care that would result in: (1) the denial of health insurance on the basis of a preexisting
condition or a requirement for individuals with a preexisting condition to pay more for coverage; (2) the elimination
of the prohibition on life-time limits on dollar value of health insurance benefits; (3) the termination of the ability of
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 388 of 665


individuals 26 years of age to be included on their parent’s employer or individual health insurance; (4) the
reduction in the number of individuals receiving health insurance under the Patient Protection and Affordable Care
Act; (5) an increased cost to seniors for prescription drugs due to any changes pertaining to closing the Medicare
prescription drug ‘donut hole’; (6) the requirement that individuals pay for preventive services such as
mammography, health screening, and contraceptive services; (7) reduction of Medicare solvency or any changes to
the Medicare guarantee; or (8) the reduction of Federal taxes on the 1% of the population with the highest income
or an increase on the 80% of the population with the lowest income. Additionally, the amendment would restrict
consideration of legislation relating to health care unless an easily searchable electronic estimate and comparison
prepared by the Director of the Congressional Budget Office is made available on a publicly available website of
the House.” A vote yes was a vote to block the amendment. The motion was agreed to by a vote of 235-193.
[HRes 308, Vote #252, 5/4/17; CQ, 5/4/17]

Voted For Blocking An Amendment That Would Protect Health Care Coverage For Pre-Existing
Conditions, Ban Lifetime Insurance Limits, Protect Medicare, Block Tax Increases On The Middle Class,
And Would Require A CBO Estimate Prior To Consideration Of Any Health Care Reform Bill. In May 2017,
Walters voted for “Cole, R-Okla., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 305) that would provide for House floor consideration of the Senate amendments to
the bill.” Upon defeat of the motion, Democrats planned to offer an amendment to the bill that would, “restrict
consideration of legislative provisions relating to health care that would result in: (1) the denial of health insurance
on the basis of a preexisting condition or a requirement for individuals with a preexisting condition to pay more for
coverage; (2) the elimination of the prohibition on life-time limits on dollar value of health insurance benefits; (3)
the termination of the ability of individuals 26 years of age to be included on their parent’s employer or individual
health insurance; (4) the reduction in the number of individuals receiving health insurance under the Patient
Protection and Affordable Care Act; (5) an increased cost to seniors for prescription drugs due to any changes
pertaining to closing the Medicare prescription drug ‘donut hole’; (6) the requirement that individuals pay for
preventive services such as mammography, health screening, and contraceptive services; (7) reduction of Medicare
solvency or any changes to the Medicare guarantee; or (8) the reduction of Federal taxes on the 1% of the
population with the highest income or an increase on the 80% of the population with the lowest income.
Additionally, the amendment would restrict consideration of legislation relating to health care unless an easily
searchable electronic estimate and comparison prepared by the Director of the Congressional Budget Office is made
available on a publicly available website of the House.” A vote yes was a vote to block the amendment. The
motion was agreed to by a vote of 231-192. [HRes 305, Vote #246, 5/3/17; CQ, 5/3/17]

Voted For Blocking Consideration Of Democratic Objection To The AHCA. In March 2017, Walters voted for
the “Sessions, R-Texas, motion to order the previous question (thus ending debate and possibility of amendment)
on the rule (H Res 228) would provide for consideration of the bill that would repeal extensive portions of the 2010
health care overhaul law.” A vote for is a vote to block points of order and objections against provisions of the bill.
The motion was agreed to by a vote of 236-186. [HRes 228, Vote #191, 3/24/17; CQ, 3/24/17]

Voted Against Protecting Seniors By Prohibiting Health Insurance Companies From Varying Premiums By
Age. In March 2017, Walters voted against the “Rosen, D-Nev., motion to recommit the bill to the House Judiciary
Committee and report it back immediately with an amendment that would prohibit companies that issue health
insurance from varying the premiums for health insurance by age in a way that would increase health care
premiums for individuals over the age of 55 to be more than three times greater than the premiums for individuals
under the age of 21.” The motion was rejected by a vote of 189-233. [HR 372, Vote #183, 3/22/17; CQ, 3/22/17]

Voted For Blocking A Requirement That A CBO Cost Estimate Be Made Publicly Available Before
Considering Any Legislation To Repeal Or Replace The Affordable Care Act. In March 2017, Walters voted
for the “Byrne, R-Ala., motion to order the previous question (thus ending debate and possibility of amendment) on
the rule (H Res 210) that would provide for House floor consideration of the bill that would exempt health care
plans sponsored by trade and business associations from most state laws and regulations.” Rep. Jared Polis (D-CO)
described the vote in a floor speech, saying, “If we defeat the previous question, I will offer an amendment to the
rule that would require a CBO cost estimate that analyzes the impact of any legislation amending or repealing the
Affordable Care Act, as well as the impact of any manager's amendment to that legislation, to be made publicly
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 389 of 665


available before the bill may be considered on the House floor.” A vote against is a vote to allow the Democratic
minority to offer an alternative plan. The motion was agreed to by a vote of 233-186. [HRes 210, Vote #179,
3/21/17; Congressional Record, Pages H2260-H2267, 3/21/17; CQ, 3/21/17]

Voted Against Exempting From The Bill Any Rule Prohibiting Insurance From Eliminating Health
Coverage For Dependents Younger Than Twenty-Six. In January 2017, Walters voted against the “Murphy, D-
Fla., motion to recommit the bill to the House Judiciary Committee with instructions to report back immediately
with an amendment that would exempt from the bill any rule prohibiting an insurance issuer from eliminating
health coverage for dependents younger than 26 years old.” The motion was rejected by a vote of 190-235. [HR 26,
Vote #22, 1/5/17; CQ, 1/5/17]

    The Purpose Of HR 26 Is To Increase Accountability For And Transparency In The Federal Regulatory
    Process By Requiring Congress To Approve All New Major Regulations. “This bill states that its purpose
    is to increase accountability for and transparency in the federal regulatory process by requiring Congress to
    approve all new major regulations. The bill revises provisions relating to congressional review of agency
    rulemaking to require federal agencies promulgating rules to: (1) identify and repeal or amend existing rules to
    completely offset any annual costs of new rules to the U.S. economy…” [HR 26, Summary, 1/5/17]

Voted Against Substituting An Amendment In The Fiscal 2017 Budget Resolution That Would Prevent The
Senate From Repealing The ACA With A Simple Majority Vote. In January 2017, Walters voted against the
“Yarmuth, D-Ky., substitute amendment that does not contain any reconciliation instructions, and thus would not
trigger a process in which the Senate could pass legislation to repeal the 2010 health care law by a simple majority
vote. The amendment would allow $3.3 trillion in new budget authority for fiscal 2017 and would provide for the
revision of allocations for unspecified legislation related to additional infrastructure investments and tax overhaul if
the measure would not increase the deficit.” The amendment was rejected in Committee of the Whole by a vote of
149-272. [S Con Res 3, Vote #57; CQ, 1/13/17]

Voted For Blocking An Amendment To Require A CBO Score For Any Legislation Or Amendments
Repealing The Affordable Care Act Before The Legislation Could Be Considered. In March 2017, Walters
voted for the “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 209) that would provide for House floor consideration of a bill that would eliminate
most of the federal antitrust exemptions for health insurance providers that are subject to regulation at the state
level.” According to Rep. Jared Polis (D-CO), “if we defeat the previous question, I will offer an amendment to the
rule that would require a CBO cost estimate that analyzes the impact of any legislation amending or repealing the
Affordable Care Act, as well as the impact of any manager's amendment to that legislation to be made publicly
available before the bill may be considered on the House floor.” A yes vote was a vote to block the amendment.
The motion was agreed to be a vote of 231-185. [HRes 209, Vote #176, 3/21/17; Congressional Record, H2255,
3/21/17; CQ, 3/21/17; Democratic Leader—Previous Questions, 3/21/17]

Voted Against An Amendment To HR 5 Ensuring That Any Rule Protecting Public Health Is Exempted
From The Requirements Of The Act. In January 2017, Walters voted against the “Castor, D-Fla., amendment that
would exempt rules that will result in reduced incidence of cancer, early death or respiratory disease among
children or seniors. It would remove the bill's provision that would effectively overturn two Supreme Court
decisions that require federal courts to defer to an agency's interpretation of the underlying law or rule when
considering challenges to agency rules.” The amendment was rejected in Committee of the Whole by a vote of 189-
231. [HR 5, Vote #37, 1/11/17; CQ, 1/11/17]

Voted Against A Motion To Protect Individuals From Discrimination In The Health Insurance Marketplace
Based On Gender Or Pre-Existing Conditions, Protect Seniors From Higher Premiums And Out-Of-Pocket
Costs Under Medicare Part D. In January 2017, Walters voted against the “Castor, D-Fla., motion to recommit
the bill to the House Judiciary Committee with instructions to report back immediately with an amendment that
would add an exemption to the bill for rules that prohibit health insurance companies from discriminating against
individuals based on gender or preexisting conditions. The amendment also would exempt from the measure rules
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 390 of 665


that prohibit higher premiums or out-of-pocket costs for seniors for medication under the Medicare Part D
prescription drug program.” The motion was rejected by a vote of 183-236. [HR 21, Vote #7, 1/4/17; CQ, 1/4/17]

Voted For Moving Forward With The Republican Health Care Repeal Bill And Eliminate The Non-
Application Of Certain State Waiver Provisions To Members Of Congress And Congressional Staff. In May
2017, Walters voted for “Adoption of the rule (H Res 308) that would provide for House floor consideration of the
bill (HR 2192) that would repeal, if the health care overhaul measure (HR 1628) is enacted, an exemption for
members of Congress and staff from provisions of the health care overhaul measure that would allow state waivers
of certain health insurance minimum benefit and patient protection requirements under the 2010 health care
overhaul. It would also provide for House floor consideration of the bill (HR 1628) that would repeal extensive
portions of the 2010 health care overhaul law. Upon adoption, the rule would provide for the automatic adoption of
amendments to the bill (HR 1628) that would allow states to receive waivers to exempt insurers from having to
provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-existing
conditions whose insurance premiums increased because the state was granted a waiver to raise premiums based on
an individual's health status, and would create a $15 billion federal risk sharing program to cover some of the costs
of high medical claims.” The resolution was adopted by a vote of 235-192. [HRes 308, Vote #253, 5/4/17; CQ,
5/4/17]

Voted For Providing For Consideration Of A Bill Repealing Extensive Portions Of The ACA. In March 2017,
Walters voted for “adoption of the rule (H Res 228) would provide for consideration of the bill that would repeal
extensive portions of the 2010 health care overhaul law. Upon adoption, the rule would automatically modify the
bill to incorporate amendments that would give states the option of receiving federal Medicaid funding as a block
grant with greater state flexibility in how the funds are used, and would require states to establish their own
essential health benefits standards.” A vote in favor is a vote to allow for the repeal of the Affordable Care Act. The
rule was adopted by a vote of 230-194. [HRes 228, Vote #192, 3/24/17; CQ, 3/24/17]

Voted For Allowing Consideration Of Legislation To Undermine The ACA, Jeopardizing Coverage And
Costs For Consumers. In January 2017, Walters voted for the “Sessions, R-Texas, motion to order the previous
question (thus ending debate and the possibility of amendment) on the resolution (H Res 5) that would establish the
rules of the House for the 115th Congress.” A vote against the previous question was to “prevent legislation from
being considered that would 1.) deny health coverage or require higher premiums due to pre-existing conditions; 2.)
allow life-time limits on health coverage; 3.) prevent individuals under age 26 from being covered under their
parents’ plans; 4.) reduce the number of people receiving health care under ACA; 5.) increase costs to seniors by re-
opening the donut hole and raising prescription drug costs; 6.) require people to pay for preventive services,
including cancer screenings; Reduce Medicare solvency or change the Medicare guarantee; or 7.) reduce federal
taxes on the 1 percent of the population with the highest incomes or increase taxes on the 80 percent of hard-
working Americans earning moderate to low incomes.force the vote on career education in manufacturing.” A yes
vote was a vote to allow consideration of ACA repeal. The motion was agreed to by a vote of 237-193. [HRes 5,
Vote #4, 1/3/17; CQ, 1/3/17; Democratic Leader—Previous Questions, 1/3/17]

Voted For Beginning The Process Of Repealing Affordable Care Act. “The House of Representatives began the
process of dismantling the Affordable Care Act on Friday, approving a budget resolution on a mostly party line
vote. The vote was 227-198. The Senate passed the measure earlier this week. It allows Republicans on Capitol Hill
to use a process known as ‘budget reconciliation’ to roll back major parts of the health care law. Top Republican
leaders are also saying they plan to move to replace Obamacare along the same track, but they are still struggling to
come up with the details on how it will work.” [SConRes 3, Vote #58, 1/13/17; CNN, 1/3/17]

Voted For Eliminating Most Of The Federal Antitrust Exemptions For Health Insurance Providers Subject
To State-Level Regulation. In March 2017, Walters voted for “adoption of the rule (H Res 209) that would
provide for House floor consideration of a bill that would eliminate most of the federal antitrust exemptions for
health insurance providers that are subject to regulation at the state level. The bill would allow federal regulators to
take actions against insurers for coordinated activities that could harm consumers.” The rule was adopted by a vote
of 234-182. [HRes 209, Vote #177, 3/21/17; CQ, 3/21/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 391 of 665


Voted For Waiving The Two-Thirds Vote Requirements To Consider Legislation On The Same Day It Is
Reported From The House Rules Committee Through March 27th. In March 2017, Walters voted for “adoption
of the rule (H Res 221) that would waive, through the legislative day of March 27, 2017, the two-thirds vote
requirement to consider legislation on the same day it is reported from the House Rules Committee. It also would
provide for consideration of measures under suspension of the rules through the calendar day of March, 26, 2017. A
vote for the motion would allow the Republicans to rush a vote on consideration of their health care bill. The rule
was adopted by a vote of 227-189. [HRes 221, Vote #189, 3/23/17; CQ, 3/23/17]

    Voted For Blocking Consideration Of Maintaining The Usual Two-Thirds Vote Requirement To
    Consider Legislation On The Same Day It Is Reported From The House Rules Committee. In March
    2017, Walters voted for the “Sessions, R-Texas, motion to order the previous question (thus ending debate and
    possibility of amendment) on the rule (H Res 221) that would waive, through the legislative day of March 27,
    2017, the two-thirds vote requirement to consider legislation on the same day it is reported from the House
    Rules Committee. It also would provide for consideration of measures under suspension of the rules through
    March, 26, 2017.” A vote for the motion would allow the Republicans to rush a vote on consideration of their
    health care bill. The motion was agreed to by a vote of 233-185. [HR 1101, Vote #188, 3/23/17; CQ, 3/23/17]

        McGovern: The PQ Would Block “A Martial Law Rule That Will Allow Republicans To Rush
        Their” ACA Repeal Bill “To The Floor.” According to Representative McGovern (MA-3), “We aren't
        here to debate that because Republican leadership and the White House are huddled behind closed doors as
        we speak, making deals that will have very real, very serious, very dangerous consequences for millions of
        Americans. Instead, we are here to debate a martial law rule that will allow Republicans to rush their bill
        with its brand-new backroom deals to the floor today without any proper deliberation. As a matter of fact, it
        would let them rush any bill to the floor today, or any day through Monday. It is a blanket martial law rule
        that lasts past the weekend--not specific to their healthcare bill, and not even specific to the topic of health
        care.” [Congressional Record, 3/23/17]


Other Votes

Major Rules

Voted Against Excluding Any Rule That Results In Reduced Incidence Of Diseases In Children From Being
Defined As A “Major Rule.” In January 2017, Walters voted against the “Castor, D-Fla., amendment that would
exclude rules that would result in reduced incidence of cancer, early death, asthma attacks or respiratory disease in
children from the definition of a ‘major rule.’” The amendment was rejected in Committee of the Whole by a vote
of 190-233. [HR 26, Vote #14, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Voted Against Excluding Any Rule Related To Public Health Or Safety From Being Defined As A “Major
Rule.” “In January 2017, Walters voted against the “Cicilline, D-R.I., amendment that would exclude rules related
to the protection of public health or safety from the definition of a ‘major rule.’” The amendment was rejected in
Committee of the Whole by a vote of 186-232. [HR 26, Vote #15, 1/5/17; CQ, 1/5/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 392 of 665


    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Voted Against Excluding Any Rule Pertaining To Workplace Health And Safety From Being Defined As A
“Major Rule.” In January 2017, Walters voted against the “Scott, D-Va., amendment that would exclude from the
bill's provisions rules made by the Occupational Safety and Health Administration or the Mine Safety and Health
Administration related to the prevention of traumatic injury, cancer or irreversible lung disease.” The amendment
was rejected in Committee of the Whole by a vote of 193-232. [HR 26, Vote #20, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]


Health Insurance

Voted For Eliminating “Stop-Loss” Insurance As Federally Recognized Health Care Insurance. In April
2017, Walters voted for the “adoption of the rule (H Res 241) that would provide for House floor consideration of
the bill that would establish that ‘stop-loss’ insurance, coverage that protects businesses from certain large financial
risks associated with providing insurance, would not be considered health care insurance under federal law.” The
amendment passed 234 to 184. [HR 241, Vote #212, 4/4/17; CQ, 4/4/17]

Voted For Exempting Health Care Plans Sponsored By Trade And Business Associations From Most State
Laws And Regulations. In March 2017, Walters voted for “passage of the bill that would exempt health care plans
sponsored by trade and business associations from most state laws and regulations. The bill would allow an
association sponsoring a health care plan to have full discretion to choose the health benefits included in the plan,
as long as the plan would still meet certain statuary minimums. The sponsored health care plans could not make
membership, payment or coverage conditional on factors related to the health of a member company's employees.”
The bill passed by a vote of 236-175. [HR 1101, Vote #186, 3/22/17; CQ, 3/22/17]

Voted For Providing Consideration For A Bill Exempting Health Care Plans Sponsored By Trade And
Business Associations From Most State Laws And Regulations. In March 2017, Walters voted for the “adoption
of the rule (H Res 210) that would provide for House floor consideration of the bill that would exempt health care
plans sponsored by trade and business associations from most state laws and regulations. The bill would allow the
association sponsoring a health care plan to have full discretion to choose the health benefits included in the plan,
as long as the plan would still meet certain statuary minimums.” The rule was adopted by a vote of 233-186. [HRes
210, Vote #180, 3/21/17; CQ, 3/21/17]

Voted Against Requiring Association Health Plans To Provide Coverage For Substance Abuse Disorder
Treatments. In March 2017, Walters voted against the “Shea-Porter, D-N.H., motion to recommit the bill to the
House Education and the Workforce Committee with instructions to report it back immediately with an amendment
that would require association health plans to provide coverage for substance abuse disorder treatments.” The
motion was rejected by a vote of 179-233. [HR 1101, Vote #185, 3/22/17; CQ, 3/22/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 393 of 665




Homeland Security

Key Votes

Other Votes


House Administration & Member Perks

Key Votes

Other Votes

On/Did Not Vote On}} Electing Paul Ryan Speaker Of The House. In January 2017, Walters not vote on}} the
Nomination of Paul D. Ryan, D-Wis., and Nancy Pelosi, D-Calif., for Speaker of House of Representatives for the
115th Congress.” Ryan was elected by a vote of 239-189. [Vote #2, 1/3/17; CQ, 1/3/17]


Housing

Key Votes

Other Votes


Immigration

Key Votes

Walters Voted 3 Times [For/Against] Blocking Trump’s Muslim Ban

Voted For Blocking Consideration Of An Act Nullifying Trump’s Immigration Executive Order. In January
2017, Walters voted for the “Newhouse, R-Wash., motion to order the previous question (thus ending debate and
the possibility of amendment) on the rule (H Res 70).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would amend the rule to allow for consideration of HR 724, the Statue of
Liberty Values Act of 2017, which provides that President Trump’s Immigration Executive Order shall have no
force or effect.” A vote for the previous question was a vote in support of the executive order. The motion was
agreed to by a vote of 236-183. [HRes 70, Vote #68, 1/30/17; CQ, 1/30/17; Democratic Leader—Previous
Questions, 1/30/17]

Voted For Blocking Consideration Of An Act To Nullify Trump’s Immigration Executive Order. In February
2017, Walters voted for the “Buck, R-Colo., motion to order the previous question (thus ending debate and the
possibility of amendment) on the rule (H Res 71).” According to Democratic Leader Nancy Pelosi’s office, “The
Democratic Previous Question would amend the rule to allow for consideration of HR 724, the Statue of Liberty
Values Act of 2017, which provides that President Trump’s Immigration Executive Order shall have no force or
effect.” A vote for the previous question was a vote in support of the executive order. The motion was agreed to by
a vote of 231-191. [HRes 71, Vote #70, 2/1/17; CQ, 2/1/17; Democratic Leader—Previous Questions, 2/1/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 394 of 665


Voted For Blocking Consideration Of An Act Nullifying Trump’s Immigration Executive Order. In February
2017, Walters voted for the “Cole, R-Okla., motion to order the previous question (thus ending debate and the
possibility of amendment) on the rule (H Res 74).” According to Democratic Leader Nancy Pelosi’s office, “The
Democratic Previous Question would bring up HR 724, the Statue of Liberty Values Act, offered by
Congresswoman Zoe Lofgren, which would give the Republican Congress a second chance in as many days to
defund and rescind President Trump’s unconstitutional and dangerous ban.” A vote for the previous question was a
vote in support of the executive order. The motion was agreed to by a vote of 230-188. [HRes 74, Vote #74, 2/2/17;
CQ, 2/2/17; Democratic Leader—Previous Questions, 2/2/17]

Other Votes


Jobs

Key Votes

Other Votes


Labor

Key Votes

Voted For Allowing Private-Sector Employees To Swap Overtime Pay For ‘Comp Time.’ In May 2017,
Walters voted for “Passage of the bill that would allow private-sector employers to provide non-exempt employees
compensatory time off at a rate of 1.5 hours per hour of overtime work. To be eligible, employees would be
required to have worked at least 1,000 hours in a 12-month period. Employees would be limited to 160 hours of
compensatory time and employers would be required to provide monetary compensation by Jan. 31, for any unused
compensatory time accrued during the preceding year. The bill's provisions would sunset five years after
enactment.” The bill was passed by a vote of 229-197. [HR 1180, Vote #244, 5/2/17; CQ, 5/2/17]

   NBC News: Democrats Opposed The Bill, Saying It Weakened Worker Protections And Could Allow
   Employers, Who Would Have Final Say On Scheduled Comp Time, To “Kick The Can Down The Road
   On Money You Earned Putting In Extra Hours.” “The House of Representatives passed a bill Tuesday that
   would allow employees to swap overtime pay for "comp time," a rules change congressional Republicans have
   tried to push through for more than two decades. […] Where do the Democrats stand? They really don't like this
   bill. Many progressives in the House argue that the proposal would chip away at protections for hardworking
   Americans and undermine the Fair Labor Standards Act. The measure, among other rules, would give employers
   the final say on when comp time can be used. In other words, House Dems fear, your boss could conceivably
   kick the can down the road on money you earned putting in extra hours. Massachusetts Sen. Elizabeth Warren, a
   fierce advocate for workers' rights, blasted the bill as a ‘disgrace.’” [NBC News, 5/3/17]

   Voted Against Blocking Protections From The Bill For Employees Who Receive Seven Or More Sick
   Days From Their Employers, Which Can Be Used To Seek Care For Pre-Existing Medical Conditions. In
   May 2017, Walters voted against “Scott, D-Va., motion to recommit the bill to the House Education and the
   Workforce Committee with instructions to report it back immediately with an amendment that would exempt
   from the bill's provisions employees who receive seven or more sick days from their employer.” The motion
   was rejected by a vote of 192-234. [HR 1180, Vote #243, 5/2/17; CQ, 5/2/17]

   Voted For Waive Certain Rules Making It Easier For The House To Pass A Bill To Allow Employees To
   Trade Overtime Pay For Comp Time. In May 2017, Walters voted for “Adoption of the rule (H Res 299) that
   would allow private-sector employers to provide non-exempt employees compensatory time off at a rate of 1.5
   hours per hour of overtime work. It would waive, through the legislative day of May 5, 2017, the two-thirds vote
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 395 of 665


   requirement to consider legislation on the same day it is reported from the House Rules Committee. It also
   would provide for consideration of measures under suspension of the rules on the legislative days of May 4 and
   May 5, 2017.” The rule was adopted by a vote of 230-193. [HR 1180 (HRes 299), Vote #241, 5/2/17; CQ,
   5/2/17]



Other Votes

Voted For Nullifying A Department Of Labor Rule Exempting Certain Government-Administered State
Retirement Savings Plans From Select Federal Regulations. In February 2017, Walters voted for “Passage of
the joint resolution that would nullify and disapprove of a Labor Department rule that exempts certain local
government-administered retirement savings plans for non-government employees from select federal regulations
governing pension plans. Under the rule, a city or county must have a population at least as large as the least
populated state in the nation, and must administer a retirement plan for its own employees for the program to
qualify for the exemption.” The resolution was passed by a vote of 234-191. [HJRes 67, Vote #95, 2/15/17; CQ,
2/15/17]

Voted For Nullifying A Department Of Labor Rule Exempting Certain Government-Administered State
Retirement Savings Plans From Select Federal Regulations And Providing Guidance On ERISA Preemption.
In February 2017, Walters voted for “passage of the joint resolution that would nullify and disapprove of a Labor
Department rule that exempts certain state-administered retirement savings plans from select federal regulations
governing pension plans if the state programs meet certain standards. Under the rule, the savings program must be
established and administered by the state, and the savings plans must be voluntary for the employee for the program
to qualify for the exemption.” The resolution was passed by a vote of 231-193. [HJRes 66, Vote #96, 2/15/17; CQ,
2/15/17]

Voted For Nullifying A Labor Department Rule Limiting The Occupations For Which States Can Require
Drug Tests For People Applying For Unemployment Benefits. In February 2017, Walters voted for “passage of
the joint resolution that would nullify and disapprove of a Labor Department rule that limits the occupations for
which states can require drug tests for individuals applying for unemployment benefits. Under the rule, an
individual can be required to be tested for drugs if an individual's typical employment is an occupation for which
state or federal laws require an employee to be tested for controlled substances.” The resolution was passed by a
vote of 236-189. [HJRes 42, Vote #97, 2/15/17; CQ, 2/15/17]

Voted For Nullifying A Department Of Labor Rule That Extends The Period Of Time In Which The
Occupational Safety And Health Administration Can Issue Citations To Employers Who Do Not Maintain
Workplace Injuries. In March 2017, Walters voted for “passage of a joint resolution that would nullify and
disapprove of an Occupational Safety and Health Administration rule that extends, from six months to five years,
the period in which OSHA can issue citations to employers who do not maintain workplace injury or illness
records.” The resolution was passed by a vote of 231-191. [HJRes 83, Vote #121, 3/1/17; CQ, 3/1/17]

Voted Against An Amendment To HR 5, The Regulatory Accountability Act, Exempting Rules Related To
Occupational Health And Safety. In January 2017, Walters voted against the “Scott, D-Va., amendment that
would exempt rules related to occupational health and safety. It would remove the bill's provision that would
effectively overturn two Supreme Court decisions that require federal courts to defer to an agency's interpretation of
the underlying law or rule when considering challenges to agency rules.” The amendment was rejected in
Committee of the Whole by a vote of 195-227. [HR 5, Vote #41, 1/11/17; CQ, 1/11/17]

Voted For Nullifying An Obama-Administration Rule Requiring Contractors To Disclose Labor Law
Violations Within The Past Three Years. In February 2017, Walters voted for “passage of the joint resolution
that would nullify a Defense Department, General Services Administration and NASA rule that requires companies
that bid for federal contracts of more than $500,000 to disclose whether they have been determined in the previous
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 396 of 665


three years to have violated certain federal labor laws and equivalent state laws.” The resolution was passed by a
vote of 236-187. [HJRes, 37, Vote #76, 2/2/17; CQ, 2/2/17]


Land Access & Hunting Issues

Key Votes

Other Votes

Voted For Overturning A Rule Barring Alaska From Allowing Non-Subsistence Hunting On National
Wildlife Reserves. In February 2017, Walters voted for “passage of the joint resolution that would nullify and
disapprove of an Interior Department rule that prohibits certain predator control methods on federal lands in Alaska.
The rule prevents Alaska, which typically has the authority to manage hunting and trapping practices on federal
lands within the state, from allowing certain non-subsistence hunting practices on national wildlife refuges. Under
the rule, prohibited practices include using traps to hunt bears and the taking of wolves and coyotes during denning
season.” The resolution was passed by a vote of 225-193. [HJRes 69, Vote #98, 2/16/17; CQ, 2/16/17]

Law Enforcement

Key Votes

Other Votes

LGBT

Key Votes

Other Votes

Native American Issues

Key Votes

Other Votes

Voted Against Exempting Rules Related To Federal Obligations To Tribal Governments And Tribal
Sovereignty From The SCRUB Act. In March 2017, Walters voted against the “Moore, D-Wis., amendment that
would exempt from the bill's provisions rules related to federal obligations to tribal governments and rules related
to supporting tribal sovereignty.” The amendment was rejected in Committee of the Whole by a vote of 197-229.
[HR 998, Vote #111, 3/1/17; CQ, 3/1/17]


Regulatory Reform

Key Votes

Other Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 397 of 665


Voted For A Bill Allowing Congress To Disapprove Of Regulations Issued During A President’s Final Year.
In January 2017, Walters voted for the “Passage of the bill that would permit a new Congress to use the procedures
under the Congressional Review Act to disapprove, en bloc, multiple regulations issued during the final year of a
president's term.” The bill passed by a vote of 238-184. [HR 21, Vote #8, 1/4/17; CQ, 1/4/17]

Voted For Passage Of HR 26, The Regulations From The Executive In Need Of Scrutiny Act Of 2017. In
January 2017, Walters voted for “passage of the bill that would require Congress to approve, by enacting
legislation, any "major rule" issued by an agency in order for them to take effect. A ‘major rule’ would include any
regulation with an annual economic impact of $100 million or more; rules that would significantly harm
employment, investment or U.S. economic competitiveness; or rules that would cause a major increase in costs or
prices for consumers or industries. The bill also would create an expedited consideration process in both the House
and the Senate for joint resolutions of approval. As amended, the measure would require that for new rules,
agencies repeal or amend an existing rule or rules to offset any annual costs of the new rule before the new rule
could take effect. As amended, it would create a process to sunset existing rules if Congress had not approved them
within 10 years of the bill's enactment.” The bill passed by a vote of 237-187. [HR 26, Vote #23, 1/5/17; CQ,
1/5/17]

    Voted For Requiring Agencies Offset Annual Costs Of Any New Rule By Repealing Or Amending An
    Existing Rule. In January 2017, Walters voted forthe “Messer, R-Ind., amendment that would require that for
    new rules, agencies repeal or amend an existing rule or rules to offset any annual costs of the new rule before
    the new rule could take effect.” The amendment was adopted in Committee of the Whole by a vote of 235 to
    185. [HR 26, Vote #12, 1/5/17; CQ, 1/5/17]

    Voted For Creating A Process For Congress To Review All Rules Currently In Effect Over A Ten-Year
    Period. In January 2017, Walters voted for the “King, R-Iowa, amendment that would require each agency
    annually, for 10 years, to submit to Congress for review at least 10 percent of the agency's existing rules, and
    would sunset certain rules if Congress had not approved them within 10 years of the bill's enactment.” The
    amendment was adopted in Committee of the Whole by a vote of 230-193. [HR 26, Vote #21, 1/5/17; CQ,
    1/5/17]

Voted For Passage Of HR 5, The Regulatory Accountability Act of 2017. In January 2017, Walters voted for
“passage of the bill that would modify the federal rule-making process, including by codifying requirements for
agencies to consider costs and benefits of alternatives. The bill would create additional steps that agencies would
need to follow when planning "major" rules with annual costs of more than $100 million or "high-impact" rules
with annual costs of more than $1 billion. For example, agencies would need to hold an advanced-notice comment
period prior to proposing such rules to determine whether to continue the rule-making process. The measure would
postpone the effective dates of "high impact" rules until any lawsuits filed within 60 days of the rule's publication in
the Federal Register are resolved. It would effectively overturn two Supreme Court decisions that require federal
courts to defer to an agency's interpretation of the underlying law or rule when considering legal challenges to rules.
It would also require agencies to evaluate the "indirect" impacts of proposed rules on small businesses.” The bill
passed by a vote of 238-183. [HR 5, Vote #45, 1/11/17; CQ, 1/11/17]

    Voted Against An Amendment To HR 5, The Regulatory Accountability Act, Exempting Rules That
    Significantly Benefit The Workforce. In January 2017, Walters voted against the “Johnson, D-Ga.,
    amendment that would exempt rules related to improving employment and wages, especially for workers with
    disabilities or limited English proficiency. It would remove the bill's provision that would effectively overturn
    two Supreme Court decisions that require federal courts to defer to an agency's interpretation of the underlying
    law or rule when considering challenges to agency rules.” The amendment was rejected in Committee of the
    Whole by a vote of 188-234. [HR 5, Vote #39, 1/11/17; CQ, 1/11/17]

Voted For Establishing A Commission To Review And Cut Regulations That Are Unnecessarily
Burdensome. In March 2017, Walters voted for “passage of the bill that would establish a nine-member
commission to review existing federal regulations and identify regulations that should be repealed on the basis of
reducing costs on the U.S. economy. The commission would identify those regulatory policies that it deems should
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 398 of 665


be repealed immediately, and would set up a "Cut-Go" system that would require agencies to repeal existing rules
to offset costs before issuing a new rule. As amended, the commission, in identifying which rules should be
repealed, would be required to evaluate the extent to which a repeal of a rule would impact public health. It would
bar from membership on the commission individuals who have been registered lobbyists during the previous two
years.” The bill passed by a vote of 240-185. [HR 998, Vote #114, 3/1/17; CQ, 3/1/17]

    Voted Against Preventing Funding For Carrying Out The Requirements Of The SCRUB Act. In February
    2017, Walters voted against the “Plaskett, D-V.I., amendment that would remove the bill's authorization of up
    to $30 million and would prohibit funds authorized or appropriated by other laws from being made available to
    implement the bill's provisions.” The amendment was rejected in Committee of the Whole by a vote of 181-
    243. [HR 998, Vote #106, 2/28/17; CQ, 2/28/17]

Voted For Requiring The Office Of Management And Budget’s Office Of Information & Regulatory Affairs
To Review Significant Government Regulatory Actions. In March 2017, Walters voted for “passage of the bill
that would require the Office of Management and Budget's Office of Information and Regulatory Affairs to review
significant government regulatory actions to insure that they are consistent with relevant laws and do not conflict
with regulations issued by other agencies. The bill would define significant regulatory actions as those that are
likely to have an annual economic effect of $100 million or more. As amended, it would require OIRA to keep a
log of all of its communications with an agency related to a regulation before a regulation is submitted for review.
The communications would be required to be published when the regulation is published in the Federal Register.”
The bill passed by a vote of 241-184. [HR 1009, Vote #120, 3/1/17; CQ, 3/1/17]

    Voted For An Amendment Requiring Agencies To Ensure New Rules Are Not Duplicative. In March
    2017, Walters voted for the “Young, R-Iowa, amendment that would require each agency to describe what
    steps were taken in order to ensure that a new rule or regulation would not be duplicative or conflict with any
    existing or planned regulatory action.” The amendment was adopted in Committee of the Whole by a vote of
    265-158. [HR 1009, Vote #117, 3/1/17; CQ, 3/1/17]

    Voted Against An Amendment Protecting Independent Agencies From Executive Branch Review. In
    March 2017, Walters voted against the “Connolly, D-Va., amendment that would exempt independent agencies
    from the Office of Information and Regulatory Affairs' reviews required under the bill.” The amendment was
    rejected in Committee of the Whole by a vote of 188-234. [HR 1009, Vote #118, 3/1/17; CQ, 3/1/17]

    Voted Against Consideration Of An Amendment Exempting The Office Of Government Ethics From
    Executive Branch Review. In March 2017, Walters voted against the “Cartwright, D-Pa., motion to recommit
    the bill to the House Oversight and Government Reform Committee with instructions to immediately report it
    back with an amendment that would exempt the Office of Government Ethics from the Office of Information
    and Regulatory Affairs' reviews required under the bill.” The motion was rejected by a vote of 193-234. [HR
    1009, Vote #119, 3/1/17; CQ, 3/1/17]

Voted For Requiring Federal Agencies To Maintain Online Databases Of Regulatory Actions Taken And
Pending. In March 2017, Walters voted for “passage of the bill that would require federal agencies to maintain and
regularly update detailed online databases of regulatory actions taken and pending before the agency. Under the
measure, an agency would be required to list whether it is considering alternatives and whether it is accepting
comments. It would explicitly prohibit agencies from directly advocating support or opposition for pending
regulatory actions in public communications. As amended, the measure would require an agency to list regulatory
actions issued by the agency, or any other agency, that would duplicate or overlap with the agency's pending
regulatory action.” The bill passed by a vote of 246-176. [HR 1004, Vote #126, 3/2/17; CQ, 3/2/17]

    Voted Against An Amendment To The Regulatory Integrity Act Defining The Term Propaganda As
    Information Or Claims Not Widely Accepted By The Scientific Community. In March 2017, Walters voted
    against the “Jackson Lee, D-Texas, amendment that would define the terms propaganda, publicity and
    advocacy as information or claims that are not widely accepted in the scientific community or not supported by
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 399 of 665


    empirical data.” The amendment was rejected in Committee of the Whole by a vote of 180-234. [HR 1004,
    Vote #122, 3/2/17; CQ, 3/2/17]

    Voted For An Amendment Requiring An Agency To List Regulatory Actions That Would Duplicate Or
    Overlap With The Agency’s Pending Regulatory Action. In March 2017, Walters voted for the “Farenthold,
    R-Texas, for Messer, R-Ind., amendment that would require an agency to list regulatory actions issued by the
    agency, or any other agency, that would duplicate or overlap with the agency's pending regulatory action.” The
    amendment was adopted in Committee of the Whole by a vote of 263-145. [HR 1004, Vote #123, 3/2/17; CQ,
    3/2/17]

    Voted Against An Amendment To The Regulatory Integrity Act Specifying That The Bill’s Restrictions
    On Agency Communications Would Not Apply To Any Communication Protected By The First
    Amendment. In March 2017, Walters voted against the “Jackson Lee, D-Texas, amendment that would specify
    that the bill's restrictions on agency communications would not apply to any communication that would be
    protected under the First Amendment to the Constitution.” The amendment was rejected in Committee of the
    Whole by a vote of 189-232. [HR 1004, Vote #124, 3/2/17; CQ, 3/2/17]

Voted For An Amendment Prohibiting Agencies From Appealing To The Public Concerning A Proposed
Rule. In January 2017, Walters voted for the “Peterson, D-Minn., amendment that would prohibit agencies from
appealing to the public to advocate in support or against a proposed rule.” The amendment was adopted in
Committee of the Whole by a vote of 260-161. [HR 5, Vote #36, 1/11/17; CQ, 1/11/17]

Votes Pertaining To The ‘Chevron Deference’

Voted Against An Amendment Undermining The Supreme Court Precedent ‘Chevron Deference’ In
Regulatory Lawsuits. In January 2017, Walters voted against the “Ruiz, D-Calif., amendment that would exempt
rules related to the safety of children's toys or products. It would remove the bill's provision that would effectively
overturn two Supreme Court decisions that require federal courts to defer to an agency's interpretation of the
underlying law or rule when considering challenges to agency rules.” The amendment was rejected in Committee of
the Whole by a vote of 190-233. [HR 5, Vote #40, 1/11/17; CQ, 1/11/17]

Voted For An Amendment To Undermine The Legal Precedent Known As The Chevron Deference Under
Which Courts Defer To Regulators Interpretation Of Ambiguous Legislation. In January 2017, Walters voted
for the “Goodlatte, R-Va., amendment that would prohibit a court, while reviewing an agency's rule, from
interpreting a gap or ambiguity in a rule or law as an implicit delegation of legislative rule-making authority to the
agency.” The amendment was adopted in Committee of the Whole by a vote of 237-185. [HR 5, Vote #35, 1/11/17;
CQ, 1/11/17]

Voted Against An Amendment To Undermine The Cheveron Deference Legal Precedent. In January 2017,
Walters voted against the “Tonko, D-N.Y., amendment that would exempt any rules made under a 2016 chemical
safety law. It would remove the bill's provision that would effectively overturn two Supreme Court decisions that
require federal courts to defer to an agency's interpretation of the underlying law or rule when considering
challenges to agency rules.” The amendment was rejected in Committee of the Whole by a vote of 188-235. [HR 5,
Vote #42, 1/11/17; CQ, 1/11/17]


Science & Technology

Key Votes

Other Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 400 of 665


Seniors

Key Votes

Prescription Drug Costs

Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For Seniors. In
January 2017, Walters voted against the “Demings, D-Fla., motion to recommit the bill to the House Judiciary
Committee with instructions to report back immediately with an amendment that would exempt regulations that
significantly lower seniors' out-of-pocket costs for prescription drugs under Medicare Part D. It would remove the
bill's provision that would effectively overturn two Supreme Court decisions that require federal courts to defer to
an agency's interpretation of the underlying law or rule when considering challenges to agency rules.” The motion
was rejected by a vote of 190-233. [HR 5, Vote #44, 1/11/17; CQ, 1/11/17]

Other Votes


Small Business

Key Votes

Other Votes


Taxes

Key Votes

Other Votes


Trade

Key Votes

Other Votes


Transportation

Key Votes

Other Votes

Voted Against Exempting Rules Related To Airspace Safety From The SCRUB Act. In February 2017,
Walters voted against the “Krishnamoorthi, D-Ill., amendment that would exempt rules related to the safety of the
national airspace system.” The amendment was rejected in Committee of the Whole by a vote of 189-234. [HR 998,
Vote #107, 2/28/17; CQ, 2/28/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 401 of 665


Voted Against Exempting Rules Related To Airport Noise Restrictions From The SCRUB Act. In February
2017, Walters voted against the “Krishnamoorthi, D-Ill., amendment that would exempt rules related to airport
noise restrictions.” The amendment was rejected in Committee of the Whole by a vote of 192-230. [HR 998, Vote
#108, 2/28/17; CQ, 2/28/17]


Veterans

Key Votes

Other Votes

Voted For Blocking A Bill To Exempt The VA From The Trump Administration’s Hiring Freeze. In March
2017, Walters voted for the “Buck, R-Colo., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule that would provide for House floor consideration of a bill (HR 1259).”
According to Rep. Alcee Hastings (D-FL), a vote for the motion was a vote to block “an amendment to the rule to
bring up HR 696, Representative Schrader's bill to exempt the Department of Veterans Affairs from Donald John
Trump's hiring freeze. As we have already discussed, my amendment to allow the VA Secretary to fill vacant
positions, regardless of whether they were vacated before or after the hiring freeze, was blocked last night in the
Rules Committee. There are nearly 47,000 vacant positions within the VA, and we should not be limiting the VA's
authority to fill these positions, especially as we continue to work towards reducing patient wait times.” The motion
was agreed to by a vote of 227-185. [HRes 198, Vote #162, 3/16/17; Democratic Leader—Previous Questions,
3/16/17; Congressional Record, H2099, 3/16/17; CQ, 3/16/17]

Voted For Providing For Consideration Of A Bill Creating New VA Staffing And Retention Programs And
A Bill Prohibiting A VA Determination That A Veteran Is Mentally Incompetent From Automatically
Preventing A Veteran From Being Able To Buy A Gun. In March 2017, Walters voted for “adoption of rule that
would provide for House floor consideration of a bill (HR 1259) that would expand the Veterans Affairs
Department's ability to fire, demote and suspend employees for misconduct; a bill (HR 1367) that would establish
various new staffing, recruitment and retention programs at the VA; and a bill (HR 1181) that would prohibit a VA
determination that a veteran is mentally incompetent from automatically preventing the veteran from being able to
purchase a gun.” The rule was adopted by a vote of 229-187. [HRes 198, Vote #163, 3/16/17; CQ, 3/16/17]

Voted For Expanding The Veteran Affairs Department’s Ability To Fire, Demote, Or Suspend Employees
For Misconduct. In March 2017, Walters voted for “passage of the bill that would expand the Veterans Affairs
Department's ability to fire, demote and suspend employees for misconduct or poor performance. The measure
would authorize the VA to recoup any bonus paid to a VA employee if the VA deems it appropriate, and it would
require that the employee be given advance notice and the right to appeal the decision. As amended, the measure
would require that annual performance reviews for supervisors at the VA include evaluations on the supervisor's
ability to address poor performance among their employees and would require the VA to provide supervisors with
periodic training related to whistleblower rights and effective management techniques.” The bill passed by a vote of
237-178. [HR 1259, Vote #168, 3/16/17; CQ, 3/16/17]

    Voted Against Removing The Expansion Of The Veteran Affairs Department’s Ability To Fire Or
    Demote Employees For Misconduct From The VA Accountability First Act. In March 2017, Walters voted
    against the “Walz, D-Minn., amendment that would remove the bill's provisions that would expand the
    Veterans Affairs Department's ability to fire, demote and suspend employees for misconduct, and would
    alternatively expand the VA's authority to suspend or demote senior executives. It would allow for the removal
    of non-executives for performance issues occurring only within a preceding two-year period.” The amendment
    was rejected in Committee of the Whole by a vote of 194-223. [HR 1259, Vote #165, 3/16/17; CQ, 3/16/17]

    Voted Against Replacing The Proposed VA Employee Removal Process For A Process That Provides For
    The Removal Of VA Employees For Misconduct Related To Public Health And Safety In The VA
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 402 of 665


    Accountability First Act. In March 2017, Walters voted against the “Takano, D-Calif., amendment that would
    replace the bill's proposed VA employee removal process with an alternative process that would provide for the
    suspension and removal of Veterans Affairs Department employees for misconduct that is a threat to public
    health and safety. Suspended employees would be entitled to a written statement of the charges, a hearing and a
    review of their case. It would also provide for back pay for suspended whistleblowers.” The amendment was
    rejected in Committee of the Whole by a vote of 183-232. [HR 1259, Vote #166, 3/16/17; CQ, 3/16/17]

    Voted Against Consideration Of An Amendment Extending Whistleblower Protections In The VA. In
    March 2017, Walters voted against the “Kihuen, D-Nev., motion to recommit the bill to the Committee on
    Veterans' Affairs with instructions to report it back immediately with an amendment that would extend the bill's
    whistleblower protections to individuals that make disclosures to the central whistleblower office, including
    those who do so anonymously. It would also exempt veterans and whistleblowers from the bill's provisions that
    would expand the Veterans Affairs Department's ability to fire, demote and suspend employees for misconduct
    or poor performance.” The motion was rejected by a vote of 189-229. [HR 1259, Vote #167, 3/16/17; CQ,
    3/16/17]

Voted For Updating VA Guidelines On The Employee Hiring And Evaluation Process. In March 2017,
Walters voted for “passage of the bill that would require the Veterans Affairs Inspector General to determine non-
clinical VA health care positions that should be eligible for expedited hiring, require annual performance reviews
for all political appointees at the VA, and would require the VA to establish a database with information on
qualified individuals who previously applied for a position at the VA. The measure would require that the
information from the database be used to fill positions that have been vacant for an extended period of time. As
amended, it would prohibit the secretary of the VA from appointing former political appointees to non-political
positions one grade higher than their last position at the VA without having to go through a competitive selection
process.” The bill passed by a vote of 412-0. [HR 1367, Vote #171, 3/17/17; CQ, 3/17/17]


Water Issues

Key Votes

Other Votes

Voted Against Excluding Any Rule That Would Reduce Lead Amounts In Public Drinking Water From
Being Defined As A “Major Rule.” In January 2017, Walters voted against the “Conyers, D-Mich., amendment
that would exclude rules that would provide for a reduction in the amount of lead in public drinking water from the
definition of a ‘major rule.’” The amendment was rejected in Committee of the Whole by a vote of 186-232. [HR
26, Vote #16, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]


Women & Gender Issues

Key Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 403 of 665


Women & Health Care Reform

Voted For Prohibiting Federal Funds Including Individual And Small Business Tax Credits Under The ACA
From Being Used To Pay For Abortion Serves Or Health Insurance Plans That Include Abortion Coverage
And Would Ban Multistate Health Plans The Provide Abortion Coverage From State Exchanges. In January
2017, Walters voted for “passage of the bill that would permanently prohibit federal funds from being used to pay
for abortion services or health insurance plans that include abortion coverage. It also would prohibit the District of
Columbia from using its own local funds to provide or pay for abortions. Individuals and small businesses also
could not receive tax credits under the 2010 health care law related to purchases of health insurance plans that
include abortion coverage. The bill would require the Office of Personnel Management to ensure that, starting in
2018, no multistate qualified health plan offered in a state insurance exchange provides coverage that includes
abortion. The provisions would not apply to pregnancies resulting from rape or incest, or to situations where the
woman would die unless an abortion is performed.” The bill passed by a vote of 238-183. [HR 7, Vote #65,
1/24/17; CQ, 1/24/17]

Voted Against Consideration Of An Amendment That Prevents Insurance Plans From Charging Women
Higher Premiums Than Men. In January 2017, Walters voted against the “Schakowsky, D-Ill., motion to
recommit the bill to the House Energy and Commerce Committee with instructions to report back immediately with
an amendment that would state that the bill could not be interpreted to allow health insurance plans to charge
women higher premiums than they charge men.” The motion was rejected by a vote of 187-235. [HR 7, Vote #64,
1/24/17; CQ, 1/24/17]

Voted For Nullifying A Rule Preventing States From Restricting Federal Family Planning Funding To A
Health Provider That Provides Abortion. In February 2017, Walters voted for “passage of the joint resolution
that would nullify and disapprove of a Health and Human Services Department rule that prevents states from
restricting federal family planning funding to a health provider, such as denying funds to a center that provides
abortions, for any basis other than its ability to provide health services. Under the rule, HHS can withhold family
planning grants to any state that restricts the participation of a health provider in the family planning services grant
program.” The resolution was passed by a vote of 230-188. [HJRes 43, Vote #99, 2/16/17; CQ, 2/16/17]

   Vote Reversed Obama Rule Preventing States From Withholding Grants From Planned Parenthood.
   “The House voted Thursday to overturn an Obama-era rule banning states from denying federal funds to
   Planned Parenthood and other health care providers that perform abortions. The rule was designed to prohibit
   states from withholding family planning funding from providers for reasons other than their ability to offer
   family-planning services. The Republican-led House voted 230-188 largely along party lines to dismiss the rule
   under the Congressional Review Act, which allows Congress to overturn recently enacted regulations.” [USA
   Today, 2/16/17]

Other Votes
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 404 of 665


Appendix XII – Votes – 114th Congress
Agriculture & Food Safety

Voted For Repealing Country Of Origin Labeling Requirements On Meat

Voted For Repealing Country Of Origin Labeling Requirements On Meat Sold In U.S. In June 2015, Walters
voted for a bill to repeal U.S. country of origin labeling requirements for beef, pork and chicken that is sold in the
United States. The bill passed by a vote of 300-131. [HR 2393, Vote #333, 6/10/15; CQ Floor Votes, 6/10/15]

Voted Against Requiring GMO Labeling For Companies Requiring Labels In Foreign Countries

Voted Against Requiring GMO Labeling For Companies Requiring Labels In Foreign Countries. In July
2015, Walters voted against an amendment that “would require a U.S. company or subsidiary with products labeled
a containing GMOs (genetically modified organisms) in any foreign country to indicate the presence of GMOs in
the equivalent product sold in the U.S.” The amendment failed, 123-303. [HR 1599, Vote #459, 3/25/15; CQ Floor
Votes, 7/23/15]

Voted Against An Amendment To Ensure Tribal Sovereignty Under The Safe And Accurate Food
Labeling Act

Voted Against An Amendment To Ensure Tribal Sovereignty Under The Safe And Accurate Food Labeling
Act. In July 2015, Walters voted against an amendment to the Safe and Accurate Food Labeling Act of 2015 that
would “ensure tribal sovereignty and would guarantee that the bill does not prohibit or limit the right to cultivate
genetically engineered plants on or near tribal lands.” The amendment was rejected 196-227. [HR 1599, Vote #460,
7/23/15; CQ Floor Votes, 7/23/15]

Voted Against An Amendment To Prohibit Foods Labeled “Natural” To Contain Genetically
Engineered Plants

Voted Against An Amendment To Prohibit Foods Labeled “Natural” To Contain Genetically Engineered
Plants. In July 2015, Walters voted against an amendment to the Safe and Accurate Food Labeling Act of 2015 that
would “prohibit foods labeled with the term ‘natural’ to contain genetically engineered plants.” The amendment
was rejected 163-262. [HR 1599, Vote #461, 7/23/15; CQ Floor Votes, 7/23/15]

Voted For Overriding State Laws And Establishing A Voluntary National Genetically Engineered
Certification Program

Voted For Overriding State Laws Requiring GMO Labeling And Establishing A Voluntary National
Genetically Engineered Certification Program. In July 2015, Walters voted for the Safe and Accurate Food
Labeling Act of 2015, which would “require the Agriculture Department to establish a voluntary national
genetically engineered (GE) food certification program under which food producers could label their product as
including or not including genetically modified ingredients. The program created under the bill would pre-empt
related state and local laws and prohibits mandatory labeling of GE or non-GE food.” The bill passed 275-150. [HR
1599, Vote #462, 7/23/15; CQ Floor Votes, 7/23/15]

    Headline: The Hill: “House passes bill blocking states from requiring GMO labels on food.” “The House
    on Thursday passed hotly contested legislation that would keep states from issuing mandatory labeling laws for
    foods that contain genetically modified organisms, often called GMOs. The Safe and Accurate Food Labeling
    Act of 2015, which passed 275-150, would instead create a federal standard for the voluntary labeling of foods
    with GMO ingredients… Opponents have pushed back against the legislation, saying it will keep consumers
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 405 of 665


    from knowing what’s in their food and stop FDA from crafting a national GMO-labeling solution.” [The Hill,
    7/23/15]

Voted Against Changing The Title Of The Bill From “Safe and Accurate Food Labeling Act” To
“Deny Americans the Right to Know Act”

Voted Against Changing Title Of The Bill From “Safe and Accurate Food Labeling Act” To “Deny
Americans the Right to Know Act.” In July 2015, Walters voted against an amendment to the Safe and Accurate
Food Labeling Act of 2015 that would change the title of the bill to the “Deny Americans the Right to Know Act.”
The amendment was rejected 87-337. [HR 1599, Vote #463, 7/23/15; CQ Floor Votes, 7/23/15]

Voted For To Reduce Requirements On Restaurant Calorie Disclosures

Voted For To Reduce Requirements On Restaurant Calorie Disclosures. In February 2016, Walters voted for a
bill “that would change the requirement for how restaurants and similar retail establishments with more than 20
locations must disclose calorie information on their menus. Instead of the current requirement for businesses to
disclose the number of calories in a "standard menu item," businesses could opt to disclose the number of calories
per serving along with the number of servings or disclose the number of calories per common unit division of the
standard menu item. The bill would allow for disclosures to have variations from actual nutrient content, including
inadvertent human error, variations in ingredients and serving size, and other reasonable variations.” The bill
passed 266-144. [HR 2017, Vote #81, 02/24/16; CQ, 2/12/16]

        White House: Legislation “Would Reduce Consumers’ Access To Nutrition Information.” On
        February 10, 2016, the White House sent out a statement opposing ‘The Common Sense Nutrition
        Disclosure Act of 2015.’ “The Administration opposes H.R. 2017, the Common Sense Nutrition Disclosure
        Act of 2015. … H.R. 2017 would undercut the objective of providing clear, consistent calorie information
        to consumers. If enacted, it would reduce consumers’ access to nutrition information and likely create
        consumer confusion by introducing a great deal of variability into how calories are declared. The
        legislation also would create unnecessary delays in the implementation of menu labeling.” [White House
        Statement, 2/10/16]

Voted Against Amendment That Would Not Have Allowed Restaurants To Only Post Nutritional
Information Online

Voted Against Amendment That Would Not Have Allowed Restaurants To Only Post Nutritional
Information Online. In February 2016, Walters voted against an amendment to the Common Sense Nutrition
Disclosure Act which would “remove the provision in the bill that would allow restaurants or similar retail food
establishments to disclose calorie information solely online if the majority of their orders are placed by customers
who are offsite.” The amendment was rejected 148 to 258. [HR 2017, H Amdt. 943, Vote #80, 2/12/16; CQ,
2/12/16]

Voted For Amendment That Would Not Punish Restaurants For Human Error In Food
Preparation

Voted For Amendment That Would Have Not Punished Restaurants For Human Error In Food
Preparation. In February 2016, Walters voted for an amendment to the Common Sense Nutrition Disclosure Act
which would “ensures that businesses will not be penalized for inadvertent human error in preparation or variation
of ingredients.” The amendment was accepted 309 to 100. [HR 2017, H Amdt. 942, Vote #79, 2/12/16]

Budget
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 406 of 665


Voted Against FY16 Democratic Alternative Budget That Invested In Education, Made Healthcare
More Affordable, And Made Medicare More Efficient

Voted Against FY2016 Democratic Alternative Budget Plan. In March 2015, Walters voted against the
Democratic alternative budget that “proposed more investment in education and infrastructure, new taxes on the
wealthiest Americans, and several pet ideas including a higher minimum wage, paid sick leave, expanded early
childhood education and a ban on tax breaks for executives unless they increase their employees’ wages.” The
amendment failed 160 to 264. [H Con Res 27, Vote #139, 3/25/15; RealClearPolitics, 3/23/15]

    Increased Investments In Head Start, Universal Preschool, And College Affordability. “On education, the
    Democratic budget would increase investments in Head Start, which provides early childhood education to
    low-income children, as well as fund President Obama’s proposal for universal preschool for children. It would
    also increase funding aimed at making college more affordable.” [RealClearPolitics, 3/23/15]

    Promoted Obamacare And Made Medicare More Efficient. “While Republicans’ budget fully repeals
    Obamacare, turns Medicare into a voucher program and cuts funding to Medicaid, the Democratic budget
    promotes Obamacare and maintains Medicare while promoting more efficiency, Van Hollen said.”
    [RealClearPolitics, 3/23/15]

Voted Against FY16 Republican Study Committee Budget That Balanced In Six Years, Cut
Retirement Programs, And Called For A Balanced Budget Amendment

Voted Against FY2016 Republican Study Committee Budget. In March 2015, Walters voted against the
Republican Study Committee budget that would cut spending by $7.1 trillion over 10 years. “A conservative budget
released by the House Republican Study Committee (RSC) on Monday would balance in five years by cutting $7.1
trillion in spending over the next decade. The cuts are much more than the $5.5 trillion in proposed cuts included in
the main House GOP blueprint unveiled last week by Budget Committee Chairman Tom Price (R-Ga.). The RSC
budget, prepared by RSC and Budget Committee member Marlin Stutzman (R-Ind.), would increase spending for
the Pentagon.” The amendment failed 132 to 294. [H Con Res 27, Vote #138, 3/25/15; The Hill, 3/23/15]

    RSC Budget Would Cut FY16 Nondefense Discretionary Spending By $88 Billion Below Sequestration
    Levels. “The RSC blueprint would lower nondefense discretionary spending for domestic programs next year
    to $405 billion, $88 billion below the baseline set by the 2011 deal. Altogether, discretionary spending next
    year would total $975 billion under the RSC’s budget, much lower than the $1.018 trillion top-line number
    established by the 2011 law. Over the 10-year window, the RSC budget would cut nondefense spending by $1.3
    trillion and increase defense spending by $435 billion.” [The Hill, 3/23/15]

    RSC Proposed “Aggressive” Budget That Would Balance In Six Years. “Conservative members of the
    House Republican caucus outbid their party's official budget Monday, offering a plan to cut planned
    government spending by more than $7.1 trillion and balance the budget in just six years. The aggressive plan to
    cut spending from all areas of government and erase deficits was introduced by the Republican Study
    Committee, a group of congressmen organized to push policy to the right.” [Washington Examiner, 3/23/15]

    RSC Budget Balanced By “Cutting More Deeply Into Federal Healthcare And Retirement Programs.”
    “The Republican Study Committee on Monday unveiled its plan to cut spending by $7.1 trillion over 10 years,
    reaching a surplus in six years by cutting more deeply into federal healthcare and retirement programs as well
    as domestic agency budgets.” [Reuters, 3/23/15]

    RSC Budget Called For Balanced Budget Amendment To The Constitution. “It is the policy of this
    resolution that Congress should pass a joint resolution incorporating the provisions set forth in subsection (b),
    and send such joint resolution to the States for their approval, to amend the Constitution of the United States to
    require an annual balanced budget.” [RSC Budget Proposal, 3/22/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 407 of 665


Voted Against FY16 Congressional Black Caucus Budget

Voted Against FY16 Congressional Black Caucus Budget. In March 2015, Walters voted against the
Congressional Black Caucus budget that “focuses on increasing economic opportunities through robust investments
in education, infrastructure, affordable housing, domestic manufacturing, small businesses, and job training. It also
protects and enhances social safety net programs…” The amendment failed 120 to 306. [H Con Res 27, Vote #137,
3/25/15; Congressional Black Caucus Website, 3/23/15]

Voted Against FY16 Congressional Progressive Caucus Budget

Voted Against FY16 Congressional Progressive Caucus Budget. In March 2015, Walters voted againstt the
Congressional Progressive Caucus budget that promised 8.8 million jobs by 2017 and $4 trillion in deficit
reduction. The budget repeals the sequester, cuts taxes for families, closes loopholes for corporations, reverses pay
freezes, expands benefits for federal retirees, and strengthens health care and retirement programs. The amendment
failed 96 to 330. [H Con Res 27, Vote #136, 3/25/15; Congressional Progressive Caucus Website, accessed
5/06/15]

Voted For FY16 Budget Amendment Repealing The Affordable Care Act, Slash Pell Grants And
Alter Medicare While Requiring No Offsets For Increased OCO Defense Spending

Voted For FY16 Budget Amendment To Repeal The Affordable Care Act, Slash Pell Grants And Alter
Medicare While Requiring No Offsets For Increased OCO Defense Spending. In March 2015, Walters voted
for a budget alternative known as Price amendment #2 offered as an amendment on the floor that would repeal the
Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO defense
spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding without
requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas Contingency
Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The version that
passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays for wars and
other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H. Con Res. 27,
Vote #141, 3/25/15; US News and World Report, 3/25/15]

Voted For FY16 Budget Resolution Repealing The Affordable Care Act, Slash Pell Grants And
Alter Medicare

Voted For FY16 Republican Budget To Repeal The Affordable Care Act, Slash Pell Grants And Alter
Medicare. In March 2015, Walters voted for the FY16 Republican House budget that would repeal the Affordable
Care Act, slash Pell grants and alter Medicare. “It also includes parliamentary language, called reconciliation that
orders House committees to draft legislation repealing the Affordable Care Act. Under budget rules, that
reconciliation repeal bill cannot be filibustered in the Senate and would need only a majority vote to pass. The
budget would turn Medicaid into block grants to the states, cutting health care spending for the poor by $900
billion. The food stamp program would also be turned into block grants and cut by hundreds of billions of dollars.
Special education, Pell Grants, job training and housing assistance would all be cut. Medicare would transition to a
system where future seniors would be encouraged to use government-funded vouchers to purchase insurance in the
private market.” The resolution passed 228 to 199. [H. Con Res. 27, Vote #142, 3/25/15; New York Times,
3/25/15]

Voted For FY16 GOP Budget Conference Report

Voted For Republican Conference Report On Budget For Fiscal Year 2016. In April 2015, Walters voted for a
conference report outlining the Republican Congressional budget for fiscal year 2016 and budget levels for 2017
through 2025. “House and Senate Republicans agreed on a unified budget plan Wednesday that would allow them
to bypass Democrats and send President Barack Obama legislation to repeal or revise his landmark health-care law.
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 408 of 665


The budget proposal spells out the Republican Party’s priorities by calling for $5.3 trillion in spending cuts to reach
balance in nine years.” An agreement to pass the Conference Report passed 226 to 197. [S CON RES 11, Vote
#183; On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

    Called For $4.1 Trillion In Reductions To Entitlement Programs While War Funding Totaled $96
    Billion. “Of this, $4.1 trillion in reductions would come from programs including entitlements like Medicare.
    Discretionary spending in 2016 would be limited to $1.016 trillion, while war funding would total $96 billion,
    far above Obama’s request.” [Bloomberg, 4/29/15]

    Conference Report Reduced Funding For Pell Grants, Low-Income Housing Assistance Programs, And
    Food Stamp Program. “The budget slashes domestic discretionary spending by trimming away at several
    major priorities for Democrats. The final bill includes a reduction in funding for federal Pell Grants and
    housing programs for low-income earners, and cuts to the Supplemental Nutrition Assistance Program, also
    known as food stamps.” [Washington Post, 4/29/15]

Voted For Amendment Allowing Republican Leaders To Fast-Track Stopgap Spending Bill

Voted For Amendment Allowing Republican Leaders To Fast-Track Stopgap Spending Bill. In September
2015, Walters voted for consideration of an amendment to H.Res.420. “CR Could be Fast-Tracked Under Rule
Passed by House …. The House Thursday quietly granted itself a method for speeding consideration of legislation
after the papal visit next week, presumably for a must-pass stopgap spending bill. The chamber approved an
amendment to a rule (H Res 420) that waives the requirement that two-thirds of lawmakers vote to allow the House
Rules Committee to bring a report to the floor the same day it is advanced out of the panel.” The amendment passed
237 to 187. [H.Res. 420, Vote #498, 9/17/15; CQ News, 9/17/15]

Voted For Short-Term Continuing Resolution To Prevent Government Shutdown.

Voted For Short-Term Continuing Resolution To Prevent Government Shutdown. In September 2015,
Walters voted for a motion to concur in the Senate amendment to the bill that would continue funding the
government through Dec. 11, 2015 at an annualized rate of $1,017 trillion, the top-line post-sequester discretionary
spending level for FY 2016 set by the Budget Control Act. It also would fund for Overseas Contingency Operations
at a rate of $74.8 billion, roughly equal to the FY 2015 level. Under the bill, most programs would be funded at a
rate that is 0.21 percent less than their FY 2015 funding level, although the measure would include increases for
certain activities including $700 million in emergency funding for fighting fire in western states; it would give the
VA budget flexibility in constructing a facility in Denver, and would not defund Planned Parenthood. Further, the
measure would extend through Dec. 11 the ban on state taxation of Internet access and the E-Verify employment
verification system. The motion was agreed to by a vote of 277-151. [HR 719, Vote #528, 9/30/15; CQ Floor
Votes, 9/30/15]

Voted For Blocking Consideration Of A Clean Debt Limit Extension That Would Avoid A
Government Default

Voted For Blocking Consideration Of A Clean Debt Limit Extension That Would Avoid A Government
Default. In October 2015, Walters voted for blocking consideration of a clean debt limit extension that would avoid
a government default and an increase of interest rates on mortgages, student loans, credit cards, and car payments.
The previous question passed, 241 to 181. A vote against the previous question would have allowed the bill to be
considered. [H.Res. 480, Vote #553, 10/21/15; Democratic Leader – Previous Questions, 10/21/15]

Voted For Debt Limit Bill Forcing Gov’t Shutdown By Only Paying Nation’s Creditors And Social
Security Recipients, Ignoring Military Members And Medicare Recipients

Voted For Debt Limit Bill That Would Only Allow Payments For The Nation’s Creditors And Social
Security Recipients. In October 2015, Walters voted for the Default Prevention Act, a bill that would force a
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 409 of 665


partial government shutdown by only funding payments towards the nation’s creditors and Social Security
recipients. “With less than two weeks until the federal government is expected to reach its borrowing limit, House
Republican leaders are readying a vote on legislation intended to avoid a financial meltdown should that ceiling be
reached. … The Default Prevention Act … would allow the federal government to keep borrowing above the
statutory debt limit for the sole purpose of paying principal and interest on debt held by the public or the Social
Security Trust Fund.” The bill passed, 235 to 194. [HR 692, Vote #557, 10/21/15; Washington Post, 10/16/15]

    Bill Criticized For Being A “Cop-Out” And Prioritizing Foreign Bondholders Over Military Members,
    Medicare, And Medicaid Recipients. “Democrats oppose the bill, calling it a cop-out that would pave the way
    for a partial government shutdown where military members and federal workers would go without paychecks,
    doctors and hospitals would go without Medicaid and Medicare payments, and federal contractors would be
    hung out to dry. Rep. Sander M. Levin (D-Mich.), ranking member of Ways and Means, called the bill
    ‘reckless and indefensible’ last month and doubted whether the bill could even be implemented under current
    Treasury systems and procedures. ‘Even if such prioritization were possible, it would put China and other
    foreign bondholders before our own citizens at a time when they can least afford it,’ he said.” [Washington
    Post, 10/16/15]

    Bill Falls “Far Short Of The Needed Debt-Limit Increase.” “With the potential for an unprecedented federal
    default two weeks away, House Republicans on Wednesday plan to pass legislation not to avert disaster, but
    rather to manage it… Yet with time running out, what the House will vote on Wednesday and send to the
    Senate falls far short of the needed debt-limit increase. … Privately, some Republicans concede the vote is a
    way for members to seem to oppose default. Douglas Holtz-Eakin, an economics adviser to Republicans and
    the former director of the nonpartisan Congressional Budget Office, called it ‘political cover but not a solution
    of any type. There’s no way that you can pretend that taking out the Pentagon budget and a huge chunk of the
    domestic budget is not going to be damaging,’ he said.” [New York Times, 10/20/15]

        HEADLINE: “House GOP Brings Back Debt Ceiling Cop-Out Bill For A Floor Vote This Week”
        [Talking Points Memo, 10/19/16]

Voted For Blocking Consideration Of A Clean Debt Limit Extension

Voted For Blocking Consideration Of A Clean Debt Limit Extension. In October, 2015, Walters voted for
blocking consideration of a vote on “a clean debt limit extension.” The previous question carried, 244-185. A vote
against the previous question was to force the vote on a clean debt limit bill. [HR 3762 Vote #566, 10/22/15;
Democratic Leader – Previous Questions, 10/22/15]

Voted For Motion That Would Have Replaced HR 1314 With Bill Suspending Debt Limit Until
March 2017 And Increasing Discretionary Spending Cap

{Voted For/Voted Against/Voted Present/Did Not Vote On}} Motion That Would Have Replaced HR 1314
With Bill Suspending Debt Limit Until March 2017 And Increasing Discretionary Spending Cap. Walters
voted for “motion to concur in the Senate amendment to the bill with a modified Boehner amendment that would
replace the bill with legislation that would suspend the debt limit until March 15, 2017 and increase the
discretionary spending cap for fiscal 2016 by $50 billion and for fiscal 2017 by $30 billion, with the increases split
equally between defense and non-defense spending.” The motion passed 266 to 167. [HR 1314, Vote #579,
10/28/15; CQ Billtrack, 11/04/15]

    Motion Included The Sale Of Oil From The Strategic Petroleum Reserve. “Offsets through mandatory
    spending cuts and revenue increases would include increasing premiums companies pay to the Pension Benefit
    Guarantee Corporation to insure private pension plans, the sale of oil from the Strategic Petroleum Reserve, and
    changes to the federal crop insurance program. It would prevent an estimated 52 percent premium increase for
    certain Medicare beneficiaries and instead provide for a lower increase, and would make changes to keep the
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 410 of 665


   Social Security disability insurance trust solvent until 2022. Motion agreed to 266-167. Note: A ‘yea’ was a
   vote in support of the president's position.” [CQ Billtrack, 11/04/15]

Voted For Amendment Liquidating The Federal Reserve’s Surplus Funds, Redirecting $59.5 Billion
Over Ten Years To The General Fund

Voted For Amendment Liquidating The Federal Reserve’s Surplus Funds, Redirecting $59.5 Billion Over
Ten Years To The General Fund. In November 2015, Walters voted for an amendment to the Fixing America's
Surface Transportation (FAST) Act introduced by Representatives Randy Neugebauer (R., Texas) and Bill
Huizenga (R., Mich.) which would “liquidate the Fed’s surplus account and transfer it to the Treasury. Aides to
both lawmakers said the provision would generate about $59.5 billion over 10 years.” The amendment passed 354
to 72. [H R 22, Vote #622, 11/05/15; Wall Street Journal, 11/05/15]

Voted For $1.1 Trillion Bipartisan Budget Agreement To Keep Government Open Through
September 2016

Voted For $1.1 Trillion Overwhelmingly Bipartisan Budget Deal To Keep Government Open Through
September 2016. In December 2015, Walters voted for the omnibus spending package. “The House on Friday
overwhelmingly approved a $1.1 trillion spending package that includes the first major change approved by
Congress to ObamaCare, and keeps the government open through September 2016 … In the end, there was no
drama in the 316-113 vote … Only 18 Democrats voted against the spending bill, while 166 supported it.” [HR
2029, Vote #705, 12/18/15; The Hill, 12/18/15]

       Omnibus Bill Would End U.S. Ban On Crude Oil Exports. According to Congressional Quarterly, “The
       measure would end the U.S. ban on crude oil exports and would reauthorize health care and victim
       compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

       Omnibus Bill Would Reauthorize 9/11 Responder Compensation Program. According to
       Congressional Quarterly, “The measure would end the U.S. ban on crude oil exports and would reauthorize
       health care and victim compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

Voted For Blocking Consideration Of Holding A Hearing For The President’s FY16 Budget

Voted For Blocking Consideration Of Holding A Hearing For The President’s FY16 Budget. In March 2016,
Walters voted for blocking consideration of holding a hearing for the Obama Administration’s fiscal year 2017
budget proposal. “The Democratic Previous Question gives Republicans a third chance to call for an immediate
vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624 to demand a fair hearing on the
President’s Budget by demanding that House Republicans hold a Budget hearing with the Director of the Office of
Management and Budget.” [H Res 635, Vote #106, 3/03/16; Democratic Leader – Previous Questions, 3/03/16]

   OP-ED HEADLINE: “Republicans Shouldn’t Ignore The President’s Budget” [Ed Rogers Op-Ed,
   Washington Post, 2/09/16]

   HEADLINE: “White House Accuses GOP Lawmakers Of Pulling A Trump” [Politico, 2/05/16]

Voted Against Requiring Report On Treasury’s Plans To Address Federal Deficit To Include
Impact Of Threat Of Default On Economy

Voted Against Requiring Report On Treasury’s Plans To Address Federal Deficit To Include Impact Of
Threat Of Default On Economy. In February 2016, Walters voted against an amendment to require the report on
treasury’s plans to address federal deficit to include the impact of the threat of default on the economy. The
amendment would have required “the report to include the impact the threat of default would have on the economy,
including, but not limited to, the impact on the Gross Domestic Product (GDP), interest rates, employment,
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 411 of 665


household wealth, and retirement assets.” The amendment failed 190 to 227. [HR 3442, Vote #74, 2/11/16; On
Agreeing to the Amendment, 2/11/16]

        Bill Required Treasury Secretary To Prepare A Report For Congress About Plans To Address The
        Federal Deficit Before Congress Agrees To Raise The Debt Limit. “House lawmakers Thursday 267-
        151 passed legislation that would require the Treasury secretary to appear before Congress prior to raising
        the debt limit. The Obama administration has threatened a veto of the bill, which now goes to the Senate.
        But it picked up support from all 239 Republicans who voted and 28 Democrats … The legislation (HR
        3442), sponsored by Rep. Kenny Marchant, R-Texas, would require the secretary to come before the Ways
        and Means Committee when the nation approaches the debt limit and present a report to Congress on the
        state of the public debt … The proposal also would require the secretary to outline the president's plans to
        reduce the debt and prepare a subsequent progress report. All the information would be posted publicly on
        the Treasury's website.” [Congressional Quarterly News, 2/11/16]

Voted Against Requiring Treasury Secretary’s Report To Include Information On Salary, Wages,
And Impact Of Spending Cuts On Gross Domestic Product

Voted Against Requiring Treasury Secretary’s Report To Include Information On Salary, Wages, And
Impact Of Spending Cuts On Gross Domestic Product. In February 2016, Walters voted against an amendment
to require the treasury secretary’s report to include information on salary, wages, and impact of spending cuts on
gross domestic product. The amendment sought to “require the Treasury Secretary's report to also include
individual salary and wage information, as well as projections of consumer spending and the impact of spending
cuts on gross domestic product.” The amendment failed 171 to 245. [HR 3442, Vote #73, 2/11/16; On Agreeing to
the Amendment, 2/11/16]

Voted For Requiring Treasury Secretary To Notify Congress Whether Treasury Is Able To Pay
Principal And Interest On National Debt If Debt Limit Is Reached

Voted For Requiring Treasury Secretary To Notify Congress If Treasury Is Able To Pay Principal And
Interest On National Debt If Debt Limit Is Reached. In February 2016, Walters voted for an amendment to
require the Treasury Secretary to notify Congress whether Treasury is able to pay principal and interest on the
national debt if the debt limit is reached. The amendment requires “the Secretary of the Treasury to notify Congress
whether it is able to pay only principal and interest on the national debt, as opposed to other obligations, in the
event that the debt limit is reached.” The amendment passed 240 to 176. [HR 3442, Vote #72, 2/11/16; On
Agreeing to the Amendment, 2/11/16]

Voted Against Requiring Treasury Secretary’s Report To Include Potential Public Health And
Safety Costs Of Failing To Raise Debt Limit

Voted Against Requiring Treasury Secretary’s Report To Include Potential Public Health And Safety Costs
Of Failing To Raise Debt Limit. In February 2016, Walters voted against an amendment to require the Treasury
Secretary’s report to include the potential public health and safety costs of failing to raise the debt limit. The
amendment “sought to require the Treasury Secretary's report to also include an economic forecast of the negative
consequences of failing to raise the debt limit, including costs associated with public health and safety.” The
amendment failed 184 to 234. [HR 3442, Vote #71, 2/11/16; On Agreeing to the Amendment, 2/11/16]

Voted For To Block Hearing On President’s Budget With Director Of The Office Of Management
And Budget

Voted To Block Hearing On President’s Budget With Director Of The Office Of Management And Budget.
In February 2016, Walters voted for a motion to block consideration of a vote on Budget Committee Ranking
Member Chris Van Hollen’s H.R. 6234, which would “demand a fair hearing on the President’s Budget by
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 412 of 665


demanding that House Republicans hold a budget hearing with the Director of the Office of Management and
Budget.” The previous question carried, 237-180. A vote against the previous question would call for an immediate
vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624. [H Res 618, Vote #85, 02/24/16;
Democratic Leader – Previous Questions, 2/24/16]

Voted For Blocking Consideration Of Bill To Call On Hearings For President’s Budget

Voted For Blocking Consideration Of Bill To Call On Hearings For President’s Budget. In February 2016,
Walters voted for blocking consideration of H. Res. 619, an ordering of the previous question on HR 2406. “The
Democratic Previous Question gives Republicans a second chance to call for an immediate vote on Budget
Committee Ranking Member Chris Van Hollen’s H.R. 624 to demand a fair hearing on the President’s Budget by
demanding that House Republicans hold a Budget hearing with the Director of the Office of Management and
Budget.” The previous question passed, 240 to 178. [H.Res.619, Vote #90, 2/25/16; Democratic Leader-Ordering of
Previous Question, 2/25/16]

Voted For The Debt Management and Fiscal Responsibility Act of 2015 Which Required Treasury
Department To Report To Congress

Voted For The Debt Management and Fiscal Responsibility Act of 2015 Which Required Treasury
Department To Report To Congress. In February 2016, Walters voted for the bill that “requires the Secretary of
the Treasury to provide a report to Congress prior to any date on which the Secretary anticipates the public debt
will reach the statutory limit. The Secretary must appear before the House Ways and Means Committee and the
Senate Finance Committee to submit a report including: the historic, current, and projected levels of the debt; the
drivers and composition of future debt; and how the United States will meet debt obligations if the debt limit is
raised.” The legislation “the Debt Management and Fiscal Responsibility Act, sponsored by Rep. Kenny Marchant,
R-Texas. The bill would require the Treasury Department to provide reports to Congress and the public detailing
the federal government’s historic, current and projected future debt levels, as well as information about when the
debt will reach its statutory limit.” The bill passed 267 to 151. [HR 3442, Vote #76, 2/11/16; Targeted News
Service, 2/12/16]

Voted For Blocking Consideration Of Measure To Force The House To Remain In Session Until It
Has Adopted A Budget Resolution For 2017

Voted For Blocking Consideration Of Measure To Force The House To Remain In Session Until It Has
Adopted A Budget Resolution For 2017. In March 2016, Walters voted forblocking the consideration of “an
amendment to H. Res. 640, offered by Congressman Jared Polis of Colorado, to force the Republican-led Congress
to do its job by refusing to adjourn on March 23, unless the House has adopted a budget resolution for Fiscal Year
2017.” The previous question carried, 235-177. A vote against the previous question would have allowed the
amendment to be considered. [H Res 653, Vote #131, 3/22/16; Democratic Leader, 3/22/16]

Voted For Blocking Consideration Of Forcing The House To Remain In Session Until It Has
Adopted Budget Resolution For 2017

Voted For Blocking Consideration Of Forcing The House To Remain In Session Until It Has Adopted
Budget Resolution For 2017. In March 2016, Walters voted for blocking the consideration of “an amendment to
H. Res. 640, offered by Congressman Jared Polis of Colorado, to force the Republican-led Congress to do its job by
refusing to adjourn on March 23, unless the House has adopted a budget resolution for Fiscal Year 2017.” The
previous question carried, 235-177. A vote against the previous question would have allowed the amendment to be
considered. [H Res 640, Vote #114, 3/15/16; Democratic Leader, 3/15/16]

Voted For Blocking Consideration Of Voting On The Republican Budget
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 413 of 665


Voted For Blocking Consideration On Voting On The Republican Budget. In April 2016, Walters voted for a
motion that would force an “immediate vote on the Republican ‘Road to Ruin’ budget passed out of the Republican
Budget Committee – so the American people can see where their representatives stand.” The previous question
passed 243-182. A vote against the previous was to force the House to vote on the Republican budget. [H Res 672,
Vote #141, 4/13/16; Democratic Leader – Previous Questions, 4/13/16]

Campaign Finance

Voted For Blocking Constitutional Amendment To Overturn Citizens United

Voted For Blocking Constitutional Amendment To Overturn Citizens United. In January 2015, Walters voted
for blocking a motion to require Congress to vote on a constitutional amendment to overturn the Supreme Court’s
Citizens United decision and promote transparency in our political system. The previous question carried, 238-182.
A vote against the previous question would have allowed the bill to be considered. [H Res 38, Vote #38, 1/21/15;
Democratic Leader – Previous Questions, 1/21/15]

Voted For Blocking Consideration Of Legislation To Require Dark Money Groups To Disclose
Their Donors

Voted For Blocking Consideration Of Legislation To Require Dark Money Groups To Disclose Their
Donors. In May 2016, Walters voted for blocking consideration of “the DISCLOSE Act, which would bring
desperately needed transparency to the tidal wave of secret money unleashed by the Supreme Court’s wildly
destructive Citizen’s United decision, requiring corporate CEOs to stand by their ads in the same way candidates
do; and compelling corporations and outside groups to disclose their campaign spending to shareholders, members,
and the public.” The previous question passed, 239 to 177. A vote against the previous question would have
allowed the bill to be considered. [H Res 732, Vote #196, 5/17/16; Democratic Leader – 114th Congress Previous
Questions, 5/17/16]

Civil Rights

Voted For Delaying A Resolution That Would Require Removal Of All Confederate Symbols From
The House

Voted For Delaying A Resolution That Would Require Removal Of All Confederate Symbols From The House. In
June 2015, Walters voted for delaying a “privileged resolution that would require the Speaker of the House to
remove all symbols of the Confederacy from the House wing of U.S. Capitol and donate such symbols to the
Library of Congress.” The motion passed 240-184 [HR 341, Vote #385, 6/25/15; CQ Floor Votes, 6/25/15]

    The Hill: House Delays Floor Vote On Removing Confederate Symbol From Capitol. “The House referred a
    resolution on Thursday that would remove symbols of the Confederacy from the Capitol and adjacent office
    buildings to the committee level for possible later consideration. … [Democratic Rep. Bennie] Thompson’s
    resolution is privileged, which forces the House to expedite its consideration. The House vote on Thursday of
    240-184 sends his resolution to the House Administration Committee for further review, instead of immediately
    voting on the measure. Democrats uniformly opposed the move to delay consideration, while all but one
    Republican voted in favor. [The Hill, 6/25/15]

Voted For Blocking Consideration Of Removing Any State Flag Containing The Confederate Battle
Flag From US Capitol Grounds

Voted For Blocking Consideration Of Removing Any State Flag Containing The Confederate Battle Flag
From US Capitol Grounds. In July 2015, Walters voted for blocking consideration of a vote to “call for an
immediate vote on Leader Pelosi’s privileged resolution to remove any state flag containing the Confederate Battle
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 414 of 665


flag from the U.S. Capitol grounds.” The previous question carried, 238-185. The previous question passed, 238 to
185. A vote against the previous question would have allowed the bill to be considered. [H RES 355, Vote #425,
7/09/15; Democratic Leader – Previous Questions, 7/09/15]

Voted For Referring A Motion To Remove Any State Flag Containing The Confederate Battle Flag
From US Capitol Grounds To The House Administration Committee

Voted For Referring A Motion To Remove Any State Flag Containing The Confederate Battle Flag From US
Capitol Grounds To The House Administration Committee. In July 2015, Walters voted for a motion to refer a
privileged resolution to “remove any state flag containing the Confederate Battle flag - images of hate and division
in our nation's history that deserve to be stored in a museum and not displayed in a place of honor in the United
States Capitol” to the House Administration Committee. The motion passed, 238 to 176. [H RES 355, Vote #426,
7/09/15; CQ Floor Votes, 7/09/15; Democratic Leader – Previous Questions, 7/09/15]

Voted For Blocking Consideration On An Immediate Vote For A Resolution To Remove Any State
Flag Containing The Confederate Battle Flag From The U.S. Capitol Grounds

Voted For Blocking Consideration On An Immediate Vote For A Resolution To Remove Any State Flag
Containing The Confederate Battle Flag From The U.S. Capitol Grounds. In July 2015, Walters voted
forblocking consideration “for an immediate vote on Leader Pelosi’s privileged resolution to remove any state flag
containing the Confederate Battle flag from the U.S. Capitol grounds.” A vote against the previous question was to
force the vote on removing state flags containing the Confederate battle flag from the U.S. Capitol grounds. The
motion to order the previous question passed, 242 to 185. [H Res 350, Vote #429, 7/09/15; Democratic Leader –
Previous Questions, 7/09/15]

Voted For To Block Restoration Of Federal Oversight To Protect The Right To Vote

Voted For To Block Restoration Of Federal Oversight To Protect The Right To Vote. In November 2015,
Walters voted for a motion to block consideration of a vote on the “Voting Rights Advancement Act, which would
restore federal oversight to protect the most sacred right and responsibility of American citizenship; the right to
vote.” The previous question carried, 241-178. A vote against the previous question would call for an immediate
vote on the Voting Rights Advancement Act. [H Res 507, Vote #583, 11/03/15; Democratic Leader – Previous
Questions, 11/03/15]

Voted For Naming Post Office After Maya Angelou

Voted For Naming Post Office After Maya Angelou. In March 2016, Walters voted for naming a post office after
Maya Angelou. The bill would have “designate[d] the facility of the United States Postal Service located at 200
Town Run Lane in Winston Salem, North Carolina, as the ‘Maya Angelou Memorial Post Office’.” [HR 3735, Vote
#104, 3/01/16; CQ, 3/08/16]

    Maya Angelou Won Presidential Medal Of Freedom Award, Was Praised By Presidents Obama, Bush,
    And Clinton. “Angelou won the Presidential Medal of Freedom in 2010, and was the subject of a postage
    stamp after her death. She recited poetry at the inaugurations of the past two Democratic presidents: Bill
    Clinton and Barack Obama. Former President George W. Bush said in a statement upon her death in 2014 that
    her words ‘enriched the culture of our country.’” [Roll Call, 3/01/16]

Voted For Prohibiting Display Of Confederate Flag Imagery in VA Cemeteries

Voted For Prohibiting Display Of Confederate Flag Imagery in VA Cemeteries. In May 2016, Walters voted
for an amendment “that would prohibit the use of appropriated funds to display Confederate flag imagery in
Veterans Administration cemeteries.” The amendment passed, 265-159. [HR 4974, Vote #223, 5/19/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 415 of 665



Voted Against A Motion Striking Exception Allowing Schools With ROTC Program To Fly
Confederate Flag

Voted Against A Motion Striking Exception Allowing Schools With ROTC Program To Fly Confederate
Flag. In May 2016, Walters voted against a motion that would “strike section 1094 of the bill, which would allow
religious organizations contracting with the federal government to discriminate against LGBT individuals whom
they may employ, in blatant violation of President Obama’s Executive Order prohibiting federal contractors
discriminating against LGBT people in employment.” The motion failed, 181-243. [HR 4909, Vote #215, 5/18/16;
Democratic Leader, MTRs]


Commerce

Voted For Bill Regulating Commercial Space Ventures, Exempting Industry From Passenger
Safety Regulations For 10-Years

Voted For Bill Regulating Commercial Space Ventures, Exempting Industry From Passenger Safety
Regulations For 10-Years. In May 2015, Walters voted for the SPACE Act of 2015, a bill to regulate the
commercial space industry. “Led by House Majority Leader Kevin McCarthy (R., Calif.), senior Republican
lawmakers supported the bill to extend and update federal protection for commercial launches from some potential
liability involving property damage or personal injuries and fatalities on the ground. The legislation, which also
effectively bars the Federal Aviation Administration from closely regulating fledgling space-tourism ventures for
up to 10 more years, garnered widespread support from closely held companies and industry leaders.” The measure
passed 284 to 133. [HR 2262, Vote #262, 5/21/15; Wall Street Journal, 5/21/15]

Consumer Protection

Voted For “Dramatically” Restricting Government’s Ability To Enact New Safety Standards

Voted For “Dramatically” Restricting Government’s Ability to Enact New Safety Standards. In January 2015,
Walters voted for restricting the government’s ability to enact new regulations or safety standards. “The House
passed a measure Tuesday to dramatically restrict the government's ability to enact any significant new regulations
or safety standards, potentially hamstringing the efforts of every federal agency, from financial regulators to safety
watchdogs. …The primary way the bill would work is by making just about every step an agency takes on a major
new rule subject to numerous legal challenges. It does that by defining major rules as ones that have direct costs of
more than $100 million or indirect costs above $1 billion, or would have significant costs for just about anyone,
including government. Then it requires that for any such rule, agencies must make public their cost-benefit analyses
of the new regulation and choose the cheapest option.” The bill passed 250 to 175. [HR 185, Vote #28, 1/13/15;
Huffington Post, 1/13/15; CQ Floor Votes, 1/13/15]

    Law Professor: “Irresponsible Reform: The House Favors Extreme Legislation That Would Delay Public
    Protections by Ten Years or More.” [Center For Progressive Reform Blog, 1/13/15]

Voted Against Protecting Public Health And Safety Regulations From Significant Delays

Voted Against Protecting Public Health And Safety Regulations From Significant Delays. In January 2015,
Walters voted against an amendment exempting public health and safety regulations from the bill’s burdensome
requirements on creating new rules. “The House has rejected an amendment sponsored by Rep. Gerald E. Connolly,
D-Va., to the Regulatory Accountability Act (H.R. 185) … Connolly said the exemption was needed to ensure that
regulations needed to protect food and drug safety and air and water quality can move forward promptly.” The
amendment failed 178 to 248. [HR 185, Amendment No. 4, Vote #26, 1/13/15; Albany Herald, 1/16/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 416 of 665



Voted Against Exempting FDA Consumer Protections From Greater Regulatory Review And Legal
Challenges

Voted Against Exempting FDA Consumer Protections From Greater Regulatory Review And Legal
Challenges. In February 2015, Walters voted against Jackson Lee of Texas Part A Amendment No. 6, an
amendment to the Small Business Regulatory Flexibility Improvements Act of 2015 that “sought to exempt from
the bill all regulations issued by the Food and Drug Administration relating to consumer safety, including those
issued pursuant to the FDA Food Safety Modernization Act.” HR 527 was a bill under which “the SBA would have
new authority to ensure agencies comply with the law's regulatory review requirements, including by getting more
directly involved with agency reviews of proposed rules. It would expand the ability of small businesses and other
small entities affected by an agency's regulations to legally challenge those rules.” The amendment failed 184 to
234. [HR 527, Vote #66, 2/05/15; Thomas.loc.gov, 2/05/15; CQ News HR 527 Coverage, 2/05/15]

Voted For Mandating Private Sector Input On Federal Agency Rules, Expand Judicial Review,
And Restrict CFPB Funding

Voted For Mandating Private Sector Input On Federal Agency Rules, Expand Judicial Review, And Restrict
CFPB Funding. In February 2015, Walters voted for the Unfunded Mandates Information and Transparency Act of
2015. “in a new GOP attempt to roll back federal regulations, the House passed a measure Wednesday aimed at
limiting agency rules that impose unfunded mandates. Lawmakers approved the bill 250-173, after adding a
provision that would restrict funding for the Consumer Financial Protection Bureau…The main part of the bill (HR
50) would expand and modify the 1995 Unfunded Mandates Reform Act (PL 104-4) that requires all federal
agencies to consult with the private sector when developing rules... The measure would extend judicial review of
agency rules and permit a court to stay, enjoin or invalidate a rule if an agency fails to complete the required
UMRA analysis or adhere to the regulatory principles.” The bill passed 250 to 173. [HR 50, Vote #64, 2/04/15; CQ
News, 2/04/15]

    Coalition For Sensible Safeguards: “The Unfunded Mandates Information and Transparency Act Lets
    Big Business Write The Rules.” “But the Coalition for Sensible Safeguards (CSS) says the bill would give
    businesses special access to regulators and block hypothetical future rules without the public knowing. ‘The
    Unfunded Mandates Information and Transparency Act lets big business write the rules,’ Katherine McFate,
    president of the Center for Effective Government and CSS co-chair, said in a statement. ‘It doesn’t improve or
    streamline the regulatory process, which is already plagued by hurdles and delays. This act would make it even
    more difficult for agencies to implement laws enacted by Congress.’” [The Hill, 1/30/15]

    HR 50 Cut CFPB Funding By $36 Million. “Limits the total budget authority which the Consumer Financial
    Protection Bureau may request from the Federal Reserve to $550 million in FY 2016. This limitation is needed
    to ensure that the CFPB will comply with the requirements contained elsewhere within HR 50 without
    increasing their drawdown of funds from the federal reserve, which would otherwise add a direct spending cost
    to the bill. The limitation is set at $36 million below the CBO baseline projection for CFPB Budget Authority
    in FY 2016.” [HR 50, Amendment #4, 2/04/15]

Voted For To Set New Standard On Deciding “Whether Certain Lawsuits Are Heard In Federal
Instead Of State Court”

Voted For To Set New Standard On Deciding “Whether Certain Lawsuits Are Heard In Federal Instead Of
State Court.” In February 2016, Walters voted for ‘The Fraudulent Joinder Prevention Act’, which “would set a
new, national standard for deciding whether certain lawsuits are heard in federal instead of state court because an
in-state co-defendant should not have been joined to the case. The bill would require district courts to deny motions
to send a lawsuit back to state court because a defendant is from the same state as a plaintiff if: there was fraud in
the pleading of jurisdictional facts in relation to the co-defendant joined to the lawsuit, it is not plausible that state
law would impose liability against the co-defendant, state or federal law bars claims against the co-defendant, or if
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 417 of 665


there is no good faith intention to seek a judgment against the co-defendant.” The bill passed, 229 to 189. [HR
3624, Vote #89, 02/24/16; CQ, 2/25/16]

        Legislation Would “Make It More Difficult For Americans To Enforce Their Rights In State
        Courts.” On February 23, 2016, the Center for Justice and Democracy sent a group letter to Speaker Ryan
        and Leader Pelosi opposing ‘The Fraudulent Joinder Prevention Act.’ “The House will soon be voting on
        H.R. 3624, the ‘Fraudulent Joinder Prevention Act.’ “This bill would upend long established law in the area
        of federal court jurisdiction, place unreasonable burdens on the federal judiciary, and make it more difficult
        for Americans to enforce their rights in state courts. … H.R. 3624 would undermine this fundamental
        precept and force state cases into federal court when they don’t belong there. The bill would do this by
        transforming the centuries-old concept called ‘fraudulent joinder,’ which is a way to defeat complete
        diversity i.e., when non-diverse defendants are in case.” [Center for Justice and Democracy, 2/23/16]

Voted Against Motion Exempting Cases Where Plaintiff “Seeks Relief In Connection With The
Sexual Abuse And Exploitation Of A Minor” From Lawsuit Reform Bill

Voted Against Motion Exempting Cases Where Plaintiff “Seeks Relief In Connection With The Sexual
Abuse And Exploitation Of A Minor” From Lawsuit Reform Bill. In February 2016, Walters voted against
“motion to recommit the ‘Fraudulent Joinder Prevention Act’ to the Judiciary Committee with instructions to report
it back immediately with an amendment that would exempt from the bill cases in which the plaintiff seeks relief in
connection with the sexual abuse and exploitation of a minor.” The motion failed, 180 to 239. [HR 3624, Vote #88,
02/24/16; CQ, 2/25/16]

Voted Against Amendment Exempting Cases In Which Plaintiffs Seek Compensation Because Of
Bad Faith Of Insurer

Voted Against Amendment Exempting Cases In Which Plaintiffs Seek Compensation Because Of Bad Faith
Of Insurer. In February 2016, Walters voted against an amendment “that would exempt cases in which plaintiffs
seek compensation because of the bad faith of an insurer” from Fraudulent Joinder Prevention Act. The amendment
failed, 178 to 237. [HR 3624, Vote #87, 02/24/16; CQ Floor Vote 87, 2/25/16; CQ Floor Votes 89, 2/25/16]

Voted Against Amendment To Fairness In Class Action Litigation Act To Protect Privacy Of
Asbestos Exposure Victims.

Voted Against Amendment To Fairness In Class Action Litigation Act To Protect Privacy Of Asbestos
Exposure Victims. In January 2016, Walters Voted Against an amendment to the Fairness in Class Action
Litigation Act that that would “require asbestos trusts to provide a report available to the public regarding demands
received and payments made, and would repeal the requirement that the report contain the personal information of
people paid by the trust.” The amendment was rejected in Committee of the Whole by a vote of 179-222. [H R
1927, Vote #31, 1/08/16; CQ Floor Votes, 1/08/16]

Voted Against Amendment To The Fairness In Class Action Litigation Act To Allow Plaintiffs
Access To Information Held In Trusts.

Voted Against Amendment To The Fairness In Class Action Litigation Act To Allow Plaintiffs Access To
Information Held In Trusts. In January 2016, Walters Voted Against an amendment to the Fairness in Class
Action Litigation Act that would “allow litigants in a pending class action suit to access information held in a trust
that is directly related to a plaintiff's claim for asbestos exposure.” The amendment was rejected in Committee of
the Whole by a vote of 174-228. [H R 1927, Vote #30, 1/08/16; CQ Floor Votes, 1/08/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 418 of 665


Voted Against Amendment To Remove Anti-Consumer Rights Provisions From Bill Tightening
Class Action Lawsuit Requirements.

Voted Against Amendment To Remove Anti-Consumer Rights Provisions From Bill Tightening Class Action
Lawsuit Requirements. In January 2016, Walters Voted Against an amendment to the Fairness in Class Action
Litigation Act. The original bill would “eliminate most consumer class actions by forcing consumers to prove that
they’ve each suffered the exact same type and scope of injury from a company in order for their case to be
certified—and move forward as a group—in court.” The amendment would eliminate the same "scope" of injury
clause from the bill. The amendment was rejected in Committee of the Whole by a vote of 177-223. [H R 1927,
Vote #29, 1/08/16; CQ Floor Votes, 1/08/16; The Hill, 10/07/15]

Voted Against Amendment Exempting Lawsuits Involving Fraudulent College And Universities
Claims From Bill Tightening Class Action Lawsuit Requirements.

Voted Against Amendment Exempting Lawsuits Involving Fraudulent College And Universities From Bill
Tightening Class Action Lawsuit Requirements. In January 2016, Walters Voted Against an amendment to the
Fairness in Class Action Litigation Act that would “exempt claims against institutions under Title IV of the Higher
Education Act, education loan institutions as defined by section 221 of the Internal Revenue Code of 1986, or
educational institutions as defined by chapter 33 of Title 38 United States Code.” The amendment was rejected in
Committee of the Whole by a vote of 177-223. [H R 1927, Vote #28, 1/08/16; CQ Floor Votes, 1/08/16]

Voted Against Amendment Exempting Equal Pay Lawsuits From Bill Tightening Class Action
Lawsuit Requirements.

Voted Against Amendment Exempting Equal Pay Lawsuits From Bill Tightening Class Action Lawsuit
Requirements. In January 2016, Walters Voted Against an amendment to the Fairness in Class Action Litigation
Act that would “exempt a pay equity claim under Title VII of the Civil Rights Act or the Fair Labor Standards
(Equal Pay) Act.” The amendment was rejected in Committee of the Whole by a vote of 177-224. [H R 1927, Vote
#27, 1/08/16; CQ Floor Votes, 1/08/16]

Voted Against Exempting Housing Discrimination Lawsuits From Bill Tightening Class Action
Lawsuit Requirements.

Voted Against Exempting Housing Discrimination Lawsuits From Bill Tightening Class Action Lawsuit
Requirements. In January 2016, Walters Voted Against an amendment to the Fairness in Class Action Litigation
Act that would “exempt claims under the Fair Housing Act or the Equal Credit Opportunity Act.” The amendment
was rejected in Committee of the Whole by a vote of 172-229. [H R 1927, Vote #26, 1/08/16; CQ Floor Votes,
1/08/16]

Crime

Voted For Consideration Of Bill Providing For $51.4 Billion In Funding For The Departments Of
Justice And Commerce, Resulting In Relaxed Gun Restrictions

Voted For Consideration Of Bill Providing For $51.4 Billion In Funding For The Departments Of Justice
And Commerce. In June 2015, Walters voted for a resolution providing for the consideration of H.R. 2557 and
H.R. 2578. According to CQ Bill Track, “A resolution providing for consideration of HR 2577, a bill making
appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies
for the fiscal year ending Sept. 30, 2015, and for other purposes, and providing for consideration of HR 2578, bill
making appropriations for the Departments of Commerce and Justice, Science and related agencies for the fiscal
year ending Sept. 30, 2015, and for other purposes.” According to the Hill, “The House on Wednesday passed the
fourth of a dozen spending bills for fiscal 2016, funding the Justice and Commerce departments as well as science
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 419 of 665


agencies. Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments regarding
gun control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana. Passage of the bill came after the
White House threatened to veto the legislation because of insufficient funding levels, capped by sequestration, and
controversial policy riders that would undermine President Obama’s policy to normalize relations with Cuba, relax
gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay prison to the United States.”
The resolution passed 242 to 180. [H. Res. 287, Vote #268, 6/02/15; CQ Bill Track, 6/01/15; The Hill, 6/03/15]

    Appropriations Bill Would Have Relaxed Gun Restrictions. “The House on Wednesday passed the fourth of
    a dozen spending bills for fiscal 2016, funding the Justice and Commerce departments as well as science
    agencies. Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments
    regarding gun control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana…. Passage of the bill
    came after the White House threatened to veto the legislation because of insufficient funding levels, capped by
    sequestration, and controversial policy riders that would undermine President Obama’s policy to normalize
    relations with Cuba, relax gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay
    prison to the United States.” [The Hill, 6/03/15]

Voted Against Motion That Provided Additional Funding For Programs Including Sexual Assault,
Violence Against Women And Missing And Exploited Children

Voted Against Motion That Provided Additional Funding For Programs Including Sexual Assault, Violence
Against Women And Missing And Exploited Children. In June 2015, Walters voted against motion that would
provide an additional $3 million for sexual assault victims assistance within the Violence Against Women
Prevention and Prosecution Programs account and an additional $3 million for missing and exploited children
programs in the Juvenile Justice Programs account. It would decrease funding for the Justice Information
Technology Account by $6 million. The amendment failed, 190 to 232. [HR 2578, Vote #296, 6/03/15; CQ,
6/03/15]

Voted For Underfunding Agencies And Relax Gun Restrictions

Voted For Underfunding Agencies And Relax Gun Restrictions. In June 2015, Walters voted for Justice and
Commerce spending bill that underfunded agencies. “The House on Wednesday passed the fourth of a dozen
spending bills for fiscal 2016, funding the Justice and Commerce departments as well as science agencies.
Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments regarding gun
control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana. Passage of the bill came after the
White House threatened to veto the legislation because of insufficient funding levels, capped by sequestration, and
controversial policy riders that would undermine President Obama’s policy to normalize relations with Cuba, relax
gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay prison to the United States.”
The amendment failed, 208 to 215. [HR 2578, Vote #297, 6/03/15; The Hill, 6/03/15]

Voted Against An Amendment That Prohibited The DOJ And DEA From Enforcement Actions
Against Commercial Hemp Growers

Voted Against An Amendment That Prohibited The DOJ And DEA From Enforcement Actions Against
Commercial Hemp Growers. In June 2015, Walters voted against an amendment that prohibited the DOJ and
DEA from taking enforcement actions against commercial hemp growers. The amendment passed 289 to 132. [HR
2578, Vote #288, 6/03/15; On Agreeing to the Amendment, 6/03/15]

Voted Against Amendment That Proposed Cutting Funding In The Commerce-Justice-Science
Appropriations Bill By 2.48 Percent

Voted Against Amendment That Proposed Cutting Funding In The Commerce-Justice-Science
Appropriations Bill By 2.48 Percent. In June 2015, Walters voted against an amendment that proposed cutting
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 420 of 665


funding in the Commerce-Justice-Science appropriations bill by 2.48%. The amendment failed 134 to 290. [HR
2578, Vote #292; On Agreeing to the Amendment, 6/03/15]

Voted Against An Amendment That Would Have Prohibited The Department Of Justice From
Preventing States From Establishing Their Own Rules Governing The Use, Distribution,
Cultivation Or Possession Of Marijuana

Voted Against An Amendment That Would Have Prohibited The Department Of Justice From Preventing
States From Establishing Their Own Rules Governing The Use, Distribution, Cultivation Or Possession Of
Marijuana. In June 2015, Walters voted against an amendment that that would have prohibited the Department of
Justice from preventing states from establishing their own rules governing the use, distribution, cultivation or
possession of marijuana. “Marijuana advocates have their sights set on legalization after lawmakers approved a
number of pot-friendly measures Wednesday in a government spending bill. The marijuana vote-a-rama was
capped off by a provision that would prohibit the Department of Justice (DOJ) from interfering with state medical
marijuana laws. But it’s a marijuana amendment that was rejected that has pot advocates even more excited. A
provision that would have blocked the Justice Department from interfering with state laws permitting the use of
recreational marijuana came just a few votes shy of passing. The measure would have essentially ended the federal
prohibition on pot, advocates say … An amendment from Reps. Tom McClintock (R-Calif.) and Jared Polis (D-
Colo.) would have blocked the DOJ from interfering with any state marijuana law, including laws that permit the
recreational use of pot. The provision failed, but not before garnering 206 votes, just a handful shy of the number
needed to be approved.” The amendment failed 206 to 222. [HR 2578, Vote #285; On Agreeing to the Amendment,
6/03/15; The Hill, 6/03/15]

Voted Against An Amendment That Stopped Use Of Federal Funds To Prevent States From Establishing
Laws Related To Cannibidiol Oil. In June 2015, Walters voted against an amendment that stopped use of federal
funds to prevent states from establishing laws related to cannibidiol oil. “An amendment by Rep. Suzanne
Bonamici, D-Oregon, that would block federal money from being used to prevent states from allowing the use,
distribution, possession, or cultivation of industrial hemp also passed. So did an amendment from Rep. Scott Perry,
R-Pennsylvania, would prevent federal funds from stopping states from implementing laws relating to cannabidiol
oil.” The amendment passed 297 to 130. [HR 2578, Vote #286; On Agreeing to the Amendment, 6/03/15; NBC
News, 6/03/15]

Voted For Amendment To Increase Funding For Mental Health Courts By $2 Million

Voted For Amendment To Increase Funding For Mental Health Courts By $2 Million. In June 2015, Walters
voted for an amendment increasing funding for mental health courts and adult and juvenile collaborations programs
by $2 million in FY 2016. “House Vote 272 Fiscal 2016 Commerce-Justice-Science Appropriations — Mental
Health Courts and Adult and Juvenile Collaboration Program Grants. Lujan Grisham, D-N.M., amendment that
would increase funding for mental health courts and adult and juvenile collaboration program grants by $2 million,
which would be offset by a $2 million reduction in funding for the Justice Department's general administration
salaries and expenses account.” The amendment was adopted 417 to 10. [HR 2578, Grisham Amendment, Vote
#272, 6/02/15; CQ Bill Tracker, 6/02/15]

Voted For An Amendment Cutting $1 Million From Justice Department

Voted For An Amendment Cutting $1 Million From Justice Department. In June 2015, Walters voted for an
amendment cutting $1 million from the Justice Department’ general legal activities. “House Vote 273 Fiscal 2016
Commerce-Justice-Science Appropriations — Justice Department General Legal Activities. Gosar, R-Ariz.,
amendment that would reduce funding for Justice Department general legal activities by $1 million, and increase
the spending reduction account by $1 million.” The amendment passed 228 to 198. [H.R. 2578, Gosar Amendment,
Vote #273, 6/02/15; CQ Bill Tracker, 6/02/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 421 of 665


Voted Against Prohibiting The Use Of Funds To Prevent States From Creating Laws That
Authorize Use And Distribution Of Hemp Laws

Voted Against Prohibiting The Use Of Funds To Prevent States From Creating Laws That Authorize Use
And Distribution Of Hemp Laws. In June 2015, Walters voted against an amendment to the Commerce, Justice,
Science, and Related Agencies Appropriations Act, that “prohibits the use of funds to prevent a State from
implementing its own State laws that authorize the use, distribution, possession, or cultivation of industrial hemp.”
The amendment passed 282-146. [HR 2578, Vote #280, 6/03/15]

Voted Against Amendment To Prohibit Use Of Funds To Compel Journalists To Testify About
Information Obtained From Confidential Sources

Voted Against Amendment To Prohibit Use Of Funds To Compel Journalists To Testify About Information
Obtained From Confidential Sources. In June 2015, Walters voted against an amendment to the Commerce,
Justice, Science, and Related Agencies Appropriations Act that “prohibit[s] the use of funds to compel a person to
testify about information or sources that the person states in a motion to quash the subpoena that he has obtained as
a journalist or reporter and that he regards as confidential.” [HR 2578, Vote #284, 6/03/15]

Defense

Voted Against Exempting Federal Regulations Aimed At Halting Nuclear Proliferation From New
Rulemaking Requirement

Voted Against A Motion Exempting Federal Regulations Aimed At Halting Nuclear Proliferation From New
Rulemaking Requirement. In February 2015, Walters voted against a motion that would “would provide
exemptions for rules and regulations that stop the proliferation, spread or development of nuclear weapons” from
the new rulemaking requirements in HR 527, under which “the SBA would have new authority to ensure agencies
comply with the law's regulatory review requirements, including by getting more directly involved with agency
reviews of proposed rules. It would expand the ability of small businesses and other small entities affected by an
agency's regulations to legally challenge those rules.” The motion failed, 182-240. [HR 527, Vote #67, 2/05/15; CQ
News, 2/05/15, 2/05/15]

Voted Against Budget Plan That Prohibited Increased OCO Defense Spending Without Offsetting
Cuts

Voted Against Budget Plan That Prohibited Increased OCO Defense Spending Without Offsetting Cuts. In
March 2015, Walters voted against a budget that would set funding for the Overseas Contingency Operations war
funding account at $94 billion in FY2016. This budget plan “would have required offsets over $73.5 billion in the
OCO fund, which pays for wars and other overseas activities and is not subject to sequester caps.” The amendment
failed 105 to 319. [H Con Res 27, Vote #140, 3/25/15; US News, 3/25/15]

Voted Against Cutting OCO Funding For Military Construction Projects

Voted Against Amendment That Prevented Use Of OCO Funds For Defense Military Construction Projects.
In April 2015, Walters voted against the second Mulvaney amendment that prevented the use of funds under the
Pentagon’s Overseas Contingency Operations (OCO) account for Defense military construction projects. “Reps.
Chris Van Hollen (D-Md.), the top Democrat on the House Budget Committee, and Rep. Mick Mulvaney (R-S.C.),
a member of the conservative House Freedom Caucus, offered an amendment to strike provisions of the bill for
military construction projects that use funds from the Pentagon's war fund, known as the Overseas Contingency
Operations account.” The amendment failed to pass 190 to 231. [HR 2029, Vote #186; On Agreeing to the
Amendment, 4/29/15; The Hill, 4/30/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 422 of 665


Voted Against Amendment That Prevented Use Of OCO Funds For Air Force Construction Projects. In
April 2015, Walters voted against the first Mulvaney amendment that prevented the use of OCO funds for Air
Force construction projects. “Mick Mulvaney, a South Carolina Republican, and Chris Van Hollen, a Maryland
Democrat running for Senate, are joining forces to block a series of Pentagon spending increases that underpin the
GOP’s spending strategy this year … they could jeopardize a $38 billion Pentagon boost that GOP leaders used to
woo support from defense hawks … Mulvaney and Van Hollen plan to propose amendments to strike every penny
of OCO money not used for war from here on out, including in Defense and State department bills … The
Mulvaney-Van Hollen duo’s test vote Thursday night showed they still have some support work to do. The three
Mulvaney-Van Hollen amendments would have eliminate $530 million of OCO money that’s supposed to be used
for construction projects on military bases and installations.” The amendment failed to pass 192 to 229. [HR 2029,
Vote #185; On Agreeing to the Amendment, 4/29/15; Politico, 4/30/15]

Mulvaney Amendments Cut $530 Million In Funds Under Pentagon’s Overseas Contingency Operations
(OCO) Account For Military Construction Projects. “Mick Mulvaney, a South Carolina Republican, and Chris
Van Hollen, a Maryland Democrat running for Senate, are joining forces to block a series of Pentagon spending
increases that underpin the GOP’s spending strategy this year … they could jeopardize a $38 billion Pentagon boost
that GOP leaders used to woo support from defense hawks … Defense funds were supposed to be frozen below
caps laid out in a 2011 deficit-reduction law. But GOP leadership planned to dole out an extra $38 billion for the
Pentagon using OCO, which isn’t subject to the caps … The three Mulvaney-Van Hollen amendments would have
eliminate $530 million of OCO money that’s supposed to be used for construction projects on military bases and
installations.” [Politico, 4/30/15]

Voted Against Amendment That Prevented Use Of OCO Funds For Navy And Marine Corps Construction
Projects. In April 2015, Walters voted against the Van Hollen amendment that prevented the use of OCO funds for
Navy and Marine Corps construction projects. “Mick Mulvaney, a South Carolina Republican, and Chris Van
Hollen, a Maryland Democrat running for Senate, are joining forces to block a series of Pentagon spending
increases that underpin the GOP’s spending strategy this year … they could jeopardize a $38 billion Pentagon boost
that GOP leaders used to woo support from defense hawks … Mulvaney and Van Hollen plan to propose
amendments to strike every penny of OCO money not used for war from here on out, including in Defense and
State department bills … The Mulvaney-Van Hollen duo’s test vote Thursday night showed they still have some
support work to do. The three Mulvaney-Van Hollen amendments would have eliminate $530 million of OCO
money that’s supposed to be used for construction projects on military bases and installations.” The amendment
failed to pass 191 to 229. [HR 2029, Vote #184; On Agreeing to the Amendment, 4/29/15; Politico, 4/30/15]

Voted Against Reducing The National Nuclear Security Weapons Activity By $25 Million

Voted Against Reducing Atomic Energy Defense By $25 Million And Apply Savings To Deficit Reduction. In
April 2015, Walters voted against an amendment to the energy and water development funding bill that reduce the
Atomic Energy Defense Activities National Nuclear Security Administration, Weapons Activities Account by $25
million and to apply the savings to the spending reduction account. “The first amendment the National Nuclear
Security Administration's Weapons Activities Account for the W80-4 Life Extension Program by $25,000,000,
applying this savings to deficit reduction. This technology is used in our Long Range Stand Off (LRSO) weapon.”
The amendment was rejected 149 to 272. [H.AMDT.181, Vote #204, 4/30/15; Congressional Documents, 5/01/15]

Voted Against Reducing National Nuclear Security Administration Funding By $167 Million

Voted AgainstReducing National Nuclear Security Administration Funding By $167 Million. In April 2015,
Walters voted against an amendment to the energy and water development funding bill that would apply
$167,050,000 to the savings reduction account for the new nuclear arm cruise missile. “Quigley, D-Ill., amendment
that would reduce the National Nuclear Security Administration weapons activities by $167 million and transfer the
same amount to the spending reduction account.” The amendment was rejected 164 to 257. [H.AMDT.181, Vote
#203, 4/30/15; CQ 4/30/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 423 of 665


Voted Against Reduction In Naval Operations

Voted Against Reducing The Number Of Naval Operation Carriers From 11 To 10. In May 2015, Walters
voted against an amendment reducing from 11 to 10 the statutory requirement for the number of operational carriers
that the U.S. Navy must have. The amendment failed, 60- 363. [HR 1735, Vote #228; CQ Floor Votes, 5/14/15]

Voted Against Requiring Funding For Replacement Submarines To Come From Navy Accounts
Rather Than Sea-Based Deterrent Fund

Voted Against Amendment Requiring Funding For Replacement Submarines To Come From Navy
Accounts Instead Of Sea-Based Deterrent Fund. In May 2015, Walters voted against an amendment that would
“require funding for the Navy's new Ohio-class replacement submarines to come from their traditional Navy
accounts, instead of the Sea-Based Deterrent Fund…” The amendment failed, 43 to 375. [H.R. 1735, Vote #235,
5/15/15; Congress.gov, accessed 5/26/15]

    Amendment Would Transfer Funds From Sea-Based Deterrent Fund To Navy’s Budget. The amendment
    would also “[transfer] funds from the Sea-Based Deterrent Fund back into their historic Navy budget lines.”
    [Congress.gov, accessed 5/26/15]

Voted Against Striking Provision Placing Limits On Funding Used To Dismantle Nuclear Weapons

Voted Against Striking Provision Placing Limits On Funding Used To Dismantle Nuclear Weapons. In May
2015, Walters voted against an amendment that would “strike a section of the bill that would place limits on the use
of funding authorized for the National Nuclear Security Administration in fiscals 2016 through 2020 for
dismantlement of nuclear weapons.” The amendment failed, 178-242. [H.R 1735, Vote #237, 5/15/15; CQ Floor
Votes, 5/15/15]

Voted Against Ensuring Pay Raise For Service Members & That They Were Paid During
Government Shutdown

Voted Against Ensuring A Pay Raise For Servicemembers & To Ensure They Were Paid In Event Of
Government Shutdown. In May 2015, Walters voted against a motion to recommit that would ensure a 2.3% pay
increase for fiscal year 2016 for servicemembers and would ensure that servicemembers are paid in the event of a
government shutdown. [HR 1735, Vote #238, 5/15/15]

Voted For FY16 NDAA

Voted For FY16 National Defense Authorization Act. In May 2015, Walters voted for the FY16 National
Defense Authorization Act “that authorizes $612 billion in government funding for programs at the Department of
Defense.” The bill passed, 269-151. [NBC News, 5/15/15; H.R 1735, Vote #239, 5/15/15]

    Bill Allowed Concealed Carry Of Firearms On Military Installations. “The U.S. House passed the National
    Defense Authorization Act (NDAA) for the 2016 fiscal year on Friday, including an amendment that would
    allow military base commanders to authorize the concealed carry of firearms on military installations.” [KVUE,
    5/15/15]

    Bill Placed Restrictions On President To Transfer Prisoners From Guantanamo Bay. “The measure would
    place new restrictions on the ability of the president to transfer prisoners from the Guantanamo Bay, Cuba,
    detention center to third-party countries and would continue existing prohibitions against transferring such
    detainees to the United States or its territories.” [CQ Floor Votes, 5/15/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 424 of 665


Voted Against Increasing Funding For Defense Wide Operations

Voted Against Increasing Funding For Defense Wide Operations. In June 2015, Walters voted against an
amendment “that would reduce the Army's operation and maintenance funding by $3 million and increase Defense-
wide operations and maintenance by a net $2 million.” The amendment was rejected, 195-237. [CQ Floor Votes,
6/10/15; HR 2685, Vote #334, 6/10/15]

Voted Against Reducing Funding For Defense Wide Operations

Voted Against Reducing Funding For Defense Operation And Maintenance Account By $430 Million. In June
2015, Walters voted against an amendment “that would reduce the Defense-wide operation and maintenance
account by $430 million.” The amendment failed, 117-315. [CQ Floor Votes, 6/10/15; HR 2685, Vote #340,
6/10/15]

Voted Against Striking Measure To Require Including U.S. Coal For Heating At U.S. Defense Installations
Overseas. In June 2015, Walters voted against an amendment “that would strike section 8053 of the bill, which
would require the secretary of the Air Force to implement cost-effective facility heating agreements in the
Kasierlautern Military Community in Germany provided that such agreements include U.S. coal as the base load
energy for municipal district heat at U.S. defense installations.” The amendment passed, 252-179. [HR 2685, Vote
#335, 6/10/15]

Voted For Ending Prohibition On Funds For Sea Based Deterrence Fund

Voted For Ending Prohibition On Transferring Funds To Sea Based Deterrence Fund. In June 2015, Walters
voted for an “amendment that would strike section 8122 of the bill, which bars funds from being transferred to the
National Sea Based Deterrence Fund.” The amendment passed, 321-111. [CQ Floor Votes, 6/10/15; HR 2685,
Vote #339, 6/10/15]

Voted Against Prohibiting Navy From Divesting Or Transferring Search And Rescue Units From
Marine Corps

Voted Against Amendment To Prohibit Navy From Divesting Or Transferring Search And Rescue Units
From Marine Corps. In June 2015, Walters voted against an amendment that would “prohibit use of funds by the
Navy to divest or transfer any search and rescue units from the Marine Corps.” The amendment failed, 81-347.
[H.R. 2685, Vote #350, 6/11/15; CQ Floor Votes, 6/11/15]

Voted Against Prohibiting Transfer Of Flash-Bang Grenades To Local Law Enforcement

Voted Against Amendment To Prohibit Transferring Flash-Bang Grenades To Local Law Enforcement. In
June 2015, Walters voted against an amendment that would “prohibit use of funds to transfer flash-bang grenades
from the Defense Department to local law enforcement agencies.” The amendment failed, 165-265. [H.R. 2685,
Vote #351, 6/11/15; CQ Floor Votes, 6/11/15]

Voted Against Prohibiting Funding For Army Aircraft Combat Uniforms

Voted Against Prohibiting Funds For Army Aircrew Combat Uniforms. In June 2015, Walters voted against an
amendment that would have prohibited the “use of funds to procure any Army aircrew combat uniforms.” The
amendment failed, 51- 378. [HR 2685, Vote #352; CQ Floor Votes, 6/11/15]

Voted Against Transfer Mine-Resistant Ambush Vehicles From The Department Of Defense To
Local Law Enforcement Agencies
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 425 of 665


Voted Against Prohibiting Department Of Defense From Transferring Mine-Resistant Ambush-Protected
Vehicles To Local Law Enforcement Agencies. In June 2015, Walters voted against the prohibition of “funds to
transfer mine-resistant ambush-protected vehicles from the Defense Department to local law enforcement
agencies.” The amendment failed, 166-262. [HR 2685, Vote #353; CQ Floor Votes, 6/11/15]

        The Pentagon Has Transferred Mine-Resistant Ambush Protected Vehicles To Law Enforcement
        Agencies In Recent Years. “Here at The Watch, we’re looking for the smallest town in America to acquire
        an MRAP, or Mine-Resistant Ambush Protected armored personnel vehicle. For the past few years, the
        Pentagon has been giving these vehicles to police departments across the country. The unwieldy behemoths
        have little real application in domestic police work. They’re designed for use on a battlefield. (The
        Pentagon offers no training to police departments when it gives the vehicles away. And they’ve been
        known to tip over.)” [Washington Post, 4/18/14]

Voted Against$5 Million For Army Medical Research

Voted Against An Additional $5 Million For Funding Army Medical Research. In June 2015, Walters voted
against “an additional $5 million for the U.S. Army Medical Research and Material Command to implement
congressionally-directed medical research programs and an additional $2 million for the Operation and
Maintenance Army account. It also would provide an additional $2 million for the Operation and Maintenance
Defense-Wide account and reduce funding for that account by $9 million.” The motion to recommit failed 186-240.
[HR 2685, Vote #357; CQ Floor Votes, 6/11/15]

Voted For FY16 Defense Appropriations Bill

Voted For The Fiscal Year 2016 $578.6 Billion Defense Appropriations Bill. In June 2015, Walters voted for
legislation to “provide $578.6 billion in discretionary funding for the Defense department in fiscal 2016. The total
would include $490.2 billion in base Defense department funds and $88.4 billion for the Overseas Contingency
Operations account, and would provide that $37.5 billion in OCO funding be used in support of base budget
requirements. The bill would provide roughly $218.8 billion for operations and maintenance, approximately $116.7
billion for procurement, approximately $67.9 billion for research and development and $133.2 billion for military
personnel, including a 2.3 percent pay raise. It also would provide roughly $31.7 billion for the Defense Health
Program. The measure would provide $715 million for security assistance to Iraqi forces fighting the Islamic State
and at least $600 million to aid Jordan in its fight against that group. It also would provide $600 million to continue
training and equipping moderate Syrian opposition forces and would appropriate $200 million for lethal weapons
for Ukraine. As amended, the bill would bar use of funds by the National Security Agency or the Central
Intelligence Agency to mandate that a company alter products or services to permit electronic surveillance of users,
except for mandates or requests authorized under the Communications Assistance for Law Enforcement Act.” The
bill passed 278-149. [HR 2685, Vote #358; CQ Floor Votes, 6/11/15]

        Bill Added $38 Billion Above The Budget Caps Created By The Sequester. “The House on Thursday
        approved this year's spending bill for the Pentagon in a 278-149 vote. Passage of the $579 billion bill came
        after the White House threatened a veto of the legislation over insufficient funding levels and controversial
        policy riders that would prohibit funds from being used to transfer detainees imprisoned at Guantanamo
        Bay to the United States. It also passed despite heavy opposition among Democrats and some conservatives
        over the use of a war fund to boost defense spending next year. Republicans added $38 billion to the war
        fund to give the Pentagon spending above the budget caps created by the sequester, but they left the limits
        in place for nondefense spending. Democrats and the White House want the sequester lifted in full.” [The
        Hill, 6/11/15]

Voted Against Shifting $38 Billion From OCO Account To Defense Base Budget

Voted Against Shifting $38 Billion From OCO Account To Defense Base Budget. In October 2015, Walters
voted against a motion that “would transfer $38.3 billion from the Overseas Contingency Operations (OCO)
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 426 of 665


account to the Department of the Defense based budget by striking the requirement that the administration treat
these funds as emergency war funding.” The motion failed, 186-241. [CQ Floor Votes, 10/01/15; HR 1735, Vote
#531, 10/01/15]

Voted For Defense Authorization Bill

Voted For Defense Authorization Bill. In October 2015, Walters voted for “a conference report to accompany the
National Defense Authorization Act (HR 1735) that would authorize $604.2 billion for discretionary defense
spending, including $515 billion for discretionary spending subject to sequester-reduced spending caps for FY 2016
for the base defense budget and $89.2 billion for the Overseas Contingency Operations (OCO).” The bill passed,
270-156. [CQ Floor Votes, 10/01/15; HR 1735, Vote #532, 10/01/15]

        Bill Included 1.3 Percent Military Pay Raise. “The bill includes a host of military pay and benefits
        authorizations, and would allow Obama to set the 2016 military pay raise at 1.3 percent.” [Military Times,
        10/01/15]

Voted For Eliminating New Maritime Security Program Funding

Voted For Eliminating $500 Million In New Funding For The Maritime Security Program. In October 2015,
Walters voted for an amendment to strip $500 million in new funding for the Maritime Security Program.
According to Democratic Whip Steny Hoyer, “This amendment would harm America's national security. Under the
program that it seeks to eliminate, the Pentagon reserves capacity on roughly 60 U.S.-flagged commercial ships to
ensure the supply and transport of American troops. It is a program that supports our private sector as well,
requiring the Defense Department to contract private commercial ships rather than building their own. So there was
not redundancy, but complementary ability. It is a program that enhances America's national security by ensuring
that our military can depend on U.S.-flagged and crewed vessels instead of foreign ones. It is a program that
supports important domestic maritime jobs.” The amendment failed 109 to 306. [HR 702, Vote #545, 10/09/15;
Amash Amendment, 10/09/15]

Voted For FY 2016 National Defense Authorization Act, Which Lifted Sequester Caps On Defense
Spending For Two Years

Voted For FY 2016 National Defense Authorization Act, Which Lifted Sequester Caps On Defense Spending
For Two Years. In November 2015, Walters voted for suspending the rules and passing the FY 2016 National
Defense Authorization Act. The bill provided that, “the annual [defense] spending caps will be lifted for another
two years, the 10-year spending caps created under the Budget Control Act of 2011 remain in place.” The bill
passed 370-58. [S 1356, Vote #618, 11/05/15; Vice News, 10/29/15]

    FY 2016 NDAA Included $715 Million For Iraqi Forces Fighting ISIS. “Fiscal 2016 Defense Authorization
    — Passage…It also would authorize $715 million for security assistance to Iraqi forces fighting the Islamic
    State of Iraq and the Levant (ISIL).” [CQ, accessed 1/07/16]

    FY 2016 NDAA Included $599 Billion In Discretionary Funding For Defense Programs. “Fiscal 2016
    Defense Authorization — Passage… the bill that, as amended, would authorize $599 billion in discretionary
    funding for defense programs in fiscal 2016.” [CQ, accessed 1/07/16]

    FY 2016 NDAA Included Provisions Restricting The Ability Of The President To Transfer Prisoners
    From Guantanamo Bay Detention Center To Third Party Countries. “Fiscal 2016 Defense Authorization
    — Passage… The measure would place new restrictions on the ability of the president to transfer prisoners
    from the Guantanamo Bay, Cuba, detention center to third-party countries.” [CQ, accessed 1/07/16]

Voted For FY2017 Military Construction And Veterans Affairs Appropriations Bill
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 427 of 665


Voted For FY2017 Military Construction And Veterans Affairs Appropriations Bill. In May 2016, Walters
voted for the House Military Construction-Veterans Affairs Appropriations bill that “would provide $81.6 billion in
discretionary spending, including $172 million in Overseas Contingency Operations funding. The Veterans Health
Administration's medical services account would receive a total of $52.5 billion for veterans medical services for
fiscal 2017, the bulk of which would be advance funding that was provided by prior-year appropriations laws. It
would provide $7.9 billion for military construction, including $1.3 billion for family and military housing. The bill
would provide $66.4 billion in advance appropriations for certain VA medical accounts for fiscal 2018. It also
would include $103.9 billion in advance fiscal 2018 appropriations for mandatory VA benefits.” The bill passed,
295-129. [HR 4974, Vote #228, 5/19/16; CQ Floor Votes, 5/19/16]

Voted For FY2017 National Defense Authorization Act

Voted For FY2017 National Defense Authorization Act. In May 2016, Walters voted for the FY2017 National
Defense Authorization ActNDAA, “that would authorize $602.2 billion in discretionary funding for defense
programs in fiscal 2017. The total would include $58.8 billion for Overseas Contingency Operations funding, of
which $23.1 billion of would be used for non-war, base defense budget needs. As amended, the bill would require
the president to seek Senate confirmation of his national security adviser if the staff of the National Security
Council exceeds 100 employees.” The bill passed, 277-147. [HR 4909, Vote #216, 5/18/16]

Voted Against Repealing 2001 Authorization For Use Of Military Force

Voted Against Repealing 2001 Authorization For Use Of Military Force. In May 2016, Walters voted against
voted for an amendment “that would repeal the 2001 Authorization for Use of Military Force 90 days after the bill's
enactment.” The amendment failed, 138-285. [HR 4909, Vote #210, 5/18/16]


Disaster Aid

Voted For Storm Impact Prevention, FEMA Funding

Voted For Storm Impact Prevention, FEMA Funding. In January 2015, Walters voted for a bill “that would
authorize $21 million per year from fiscal 2015-2017 for the National Windstorm Impact Reduction Program. For
each year, it would authorize $5.3 million for the Federal Emergency Management Agency, $9.7 million for the
National Science Foundation, $4.1 million for the National Institutes for Standards and Technology and $2.3
million for the National Oceanic and Atmospheric Administration.” The bill passed 381-39. [HR 23, Vote #10,
1/07/15; CQ Votes]

Voted Against Amendment To Increase Funding For Inland Oil Spill Programs By More Than $5
Million

Voted Against Amendment To Increase Funding For Inland Oil Spill Programs. In July 2015, Walters voted against
an amendment to increase funding for inland oil spill programs. The Amendment would reduce funding for Bureau
of Ocean Energy Management by $5,434,000 and to increase funding for Inland Oil Spill Programs by a similar
amount. According to the amendment’s sponsor, Rep. Lois Capps, “When it comes to oil spills, the damage gets
worse by the minute, so ensuring that spill response teams are properly trained and prepared to respond quickly is
essential to minimizing the impacts. This is precisely why the EPA has jurisdiction over the inland oil spill
program. … Despite its scope and importance, this program has been seriously underfunded for years, and H.R.
2822 only makes things worse by funding this program at nearly 25 percent less than the President Requested. My
amendment would simply increase funding for this program by 5.4 million, to match the President’s requested
amount of $23.4 million for fiscal year 2016.” The amendment failed, 184 to 243. [HR 2822, Vote #394, 7/08/15;
Bill Summary, Library of Congress, 7/08/15, House Congressional Record, Page H4741, 6/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 428 of 665


Voted Against Striking Provision Allowing Vacant Public Land Grazing Allotments When Existing
Allotment Is Unusable Due To Drought Or Wild Fire

Voted Against Striking Provision Allowing Vacant Public Land Grazing Allotments When Existing
Allotment Is Unusable Due To Drought Or Wild Fire. In July 2015, Walters voted against “an amendment to
strike section 433, which provides for vacant public land grazing allotments when an existing allotment is unusable
due to drought or wildfire.” The amendment failed 178 to 251. [HR 2822, Vote #399, 7/08/15; H AMDT 570,
7/08/15]

Voted Against Preserving Legal Recourse To Salvage And Reforestation Projects Conducted In
Response To Catastrophic Events

Voted Against Preserving Legal Recourse To Salvage And Reforestation Projects Conducted In Response To
Catastrophic Events. In July 2015, Walters voted against an amendment that would “strike section 203 and Title
III from the bill, which impose restrictions on lawsuits. Section 203 prohibits restraining orders, preliminary
injunctions and injunctions pending appeal against salvage and reforestation projects conducted in response to
catastrophic events.” The amendment failed, 181 to 247. [HR 2647, Vote #427, 7/09/15; CQ Floor Votes, 7/09/15]

Drugs

Voted For Blocking Consideration Of Legislation To Provide Emergency Funding To Address The
Opioid Epidemic

Voted For Blocking Consideration Of Legislation To Provide $600 Million In Funding To Address The
Opioid Epidemic. In May 2016, Walters voted for blocking consideration of legislation that would provide $600
million in funding to help ensure that a package of bills passed by the House to address the opioid epidemic was
fully funded. The previous question passed, 215 to 173. A vote against the previous question would have allowed
the bill to be considered. [H Res 720, Vote #182, 5/11/16; USA Today, 5/11/16; Kuster Press Release, 5/11/16;
Democratic Leader – 114th Congress Previous Questions, 5/11/16]

Voted For Creating A National Opioids Task Force

Voted For Creating A National Task Force On Opioid Policies. In May 2016, Walters voted for “a bill to create
a national task force on opioid policies, which advocates hope will spur a major overhaul to the government’s
approach to addiction. Lawmakers voted 412 to 4 to support the bill from Rep. Susan Brooks (R-Ind.), one of 18
House bills this week aimed at halting the scourge of drug overdoses over the last decade. The task force would be
led by the Department of Health and Human Services (HHS) and would include a voice from nearly every corner of
the healthcare sector, from hospitals CEOs to patients suffering from chronic pain.” The bill passed, 412 to 4. [HR
4641, Vote #184, 5/11/16; The Hill, 5/11/16]

Voted Against An Amendment To Fund Programs To Ensure The Security Of Opioids In Medical
Facilities

Voted Against An Amendment To Expand Grants For Programs To Ensure The Security Of Opioids At
Medical Facilities. In May 2016, Walters voted against an amendment to expand grants to provide for developing,
implementing, or expanding programs to ensure security of opioids at medical facilities. The amendment failed,
190 to 225. [HR 5046, Vote #186, 5/12/16; @RepStephenLynch, 5/12/16]

Voted For Comprehensive Funding To Combat Opioid Abuse
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 429 of 665


Voted ForThe Comprehensive Opioid Abuse Reduction Act. In May 2016, Walters voted for the
Comprehensive Opioid Abuse Reduction Act of 2016, a bill that “would authorize the future appropriation of $103
million annually from 2017 – 2021 to allow the Department of Justice (DOJ) to give grants to state, local, and tribal
governments for programs to combat opioid abuse.” The bill passed, 413 to 5. [HR 5046, Vote #187, 5/12/16;
Democratic Whip, 5/12/16]

Voted For Blocking Consideration Of Legislation To Provide Emergency Funding To Address The
Opioid Epidemic

Voted For Blocking Consideration Of Legislation To Provide $600 Million In Funding To Address The
Opioid Epidemic. In May 2016, Walters voted for blocking consideration of legislation that would provide $600
million in funding to help ensure that a package of bills passed by the House to address the opioid epidemic was
fully funded. The previous question passed, 232 to 172. A vote against the previous question would have allowed
the bill to be considered. [H Res 725, Vote #190, 5/13/16; Kuster Press Release, 5/11/16; Democratic Leader –
114th Congress Previous Questions, 5/13/16]

Voted For Legislation To Address The Opioids Epidemic

Voted For The Comprehensive Addiction and Recovery Act. In May 2016, Walters voted for legislation to
address the opioids epidemic. “Lawmakers voted 400-5 on the Comprehensive Addiction and Recovery Act — its
version of the opioids legislation passed the Senate in March … The main provisions of the bill include an
interagency task force to recommend new guidelines for pain management and prescribing and a new substance
abuse program within the Department of Justice. The package also includes a measure to strengthen legal
protections for “good samaritans” who help administer overdose-reversal drugs.” The bill passed, 400 to 5. [S 524,
Vote #193, 5/13/16; The Hill, 5/13/16]

Education

Voted Against Authorizing STEM Gateway Grants For Women, Minorities, And Low-Income
Students

Voted Against An Amendment To Authorize STEM Education Grants For Women, Minorities, And Low-
Income Students. In February 2015, Walters voted against an amendment that “would have established a STEM
Gateways program for state education agencies to issue grants for educating girls, underrepresented minorities and
low-income students in the science, technology, engineering and math fields at elementary schools and secondary
schools.” The amendment failed, 204 to 217. [HR 5, Vote #95, 2/26/15; Bangor Daily News, 2/27/15]

Voted Against Decreasing Length Of No Child Left Behind Reauthorization From Six To Three
Years

Voted Against Decreasing Length Of No Child Left Behind Reauthorization From Six To Three Years. In
February 2015, Walters voted against an amendment to decrease the length of the bill's reauthorization of existing
elementary and secondary education law from Fiscal Year 2021 to Fiscal Year 2018. According to Rep. Jared Polis,
“Having the Federal education policy in place for long enough for all of its systems around public education to
catch up and create rules, create policies to see the new law succeed to the extent that it can are absolutely critical
for any Federal education law. The worst possible outcome would be every single 2 or 3 years, this body goes in a
radically different direction with regard to Federal education policy, causing every State, every district, every
educator, every principal--instead of spending time teaching kids and helping educate children in the classroom--
studying up on Federal education policy, trying to fill out new forms, trying to figure out new testing regimes; and,
just as they figure them out, we are going to move the ball again. Whatever the Federal education policy is, it is
very important to have some consistency.” [HR 5, Vote #96, 2/26/15; House Congressional Record, Page H1255,
2/26/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 430 of 665



Voted Against Ensuring Textbooks Meet Education Standards

Voted Against An Amendment To Create A Federal Ombudsman For School Textbooks. In February 2015,
Walters voted against an amendment to establish an ombudsman within the Department of Education to act as a
neutral reviewer to ensure that textbooks meet academic standards. “Under Castro's proposal, students, teachers and
administrators could submit complaints to the Department of Education ombudsman. The ombudsman would not be
able to undo state decisions over textbooks, but could help resolve disagreements over textbook content.” The
amendment failed, 182 to 243. [HR 5, Vote #97, 2/26/15; The Hill, 2/26/15]

Voted Against Providing Students With Qualified Teaching Aides, Assistants

Voted Against An Amendment To Restore Qualification Requirements For Paraprofessional Educators Like
Teachers’ Aides & Assistants. In February 2015, Walters voted against an amendment to restore paraprofessional
qualification requirements in the Student Success Act, “requirements that existed in the original [No Child Left
Behind] NCLB but had been removed from this legislation. Under NCLB, this provision stopped school districts
from hiring paras with little experience in education and mandated that they provide training … ‘We must ensure
that paraprofessionals are qualified to provide much-needed instructional support, support that is often targeted to
students who are struggling academically or who need additional help, such as English learners, or students with
disabilities. That support is crucial to students, parents, and teachers, particularly in communities where resources
are scarce and children are already at a disadvantage,’ said [Illinois Federation of Teachers Secretary-Treasurer
Marcia] Campbell.” The amendment passed, 218 to 201. [HR 5, Vote #98, 2/26/15; IFT, 2/27/15]

Voted Against Protecting Teacher Development Funding For High Poverty Areas

Voted Against An Amendment To Protect Title II Funding For High Poverty Schools. In February 2015,
Walters voted against an amendment that would delay implementation of the new formula for Title II funding until
the Education secretary determines that the implementation will not reduce funding for schools serving high
percentages of students in poverty. According to the amendment’s sponsor, Rep. Gwen Moore, “Specifically, the
No Child Left Behind title II formula for school districts focuses 65 percent of funds on students in poverty and 35
percent on the number of students, which is students in poverty versus just the number of students. The State
formula focuses 80 percent of its funding on poverty and 20 percent on student population. H.R. 5 completely
upends this … As written, we have strong reasons to fear that H.R. 5 would result in Federal dollars being siphoned
away from States and school districts with the poorest students and being awarded to States and schools with higher
affluence.” The amendment failed, 185 to 239. [HR 5, Vote #99, 2/26/15; House Congressional Record, Page
H1265, 2/26/15]

Voted For Amendment Allowing States To Withdraw From Common Core Without Jeopardizing
Federal Funding

Voted For Amendment Allowing States To Withdraw From Common Core Without Jeopardizing
Federal Funding. In July 2015, Walters voted for an amendment allowing states to withdraw from
common core without losing their funding. “The first piece of legislation Rep. Lee Zeldin introduced
since his election to Congress was an amendment to an education law that would allow states to withdraw
from the Common Core standards without jeopardizing federal.States are not required under federal law
to adopt the Common Core. Rather, some states that have been recipients of federal grants through
President Obama’s Race To The Top program were required to implement curriculum guidelines that
boost college and career readiness.” The amendment passed, 373 to 206. [HR 5, Vote #410, 7/07/15;
Politico, 3/03/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 431 of 665


Voted Against Amendment Requiring The Secretary Of Education To Study The Impacts Of
School Start Times On Student Health

Voted Against Amendment Requiring The Secretary Of Education To Study The Impacts Of
School Start Times On Student Health. In July 2015, Walters voted against requiring the Secretary of
Education to study the impacts of school start times on student health. “The U.S. House of Representative
reconsidered and ultimately passed Wednesday a Republican-backed reauthorization of the Elementary
and Secondary Education Act—though it's far from the measure that President Barack Obama may
eventually sign into law when it's all said and done … Rep. Alan Grayson, D-Fla.: Would require the
Secretary of Education to conduct an assessment of the impact of school start times on student health,
well-being, and performance. Failed 198-228.” The amendment failed, 199 to 228. [HR 5, Vote #412,
7/07/15; Education Week, 7/08/15]

Voted Against Amendment Providing School Dropout Prevention And Grants For Raising
Academic Achievement Levels

Voted Against Amendment Providing School Dropout Prevention And Grants For Raising
Academic Achievement Levels. In July 2015, Walters voted against providing dropout protection and
grants to raise academic achievement. “The U.S. House of Representative reconsidered and ultimately
passed Wednesday a Republican-backed reauthorization of the Elementary and Secondary Education
Act—though it's far from the measure that President Barack Obama may eventually sign into law when
it's all said and done …Rep. Wilson: Would provide for school dropout prevention and reentry and
provide grants to raise academic achievement levels for all students.” The amendment failed, 192 to 237.
[HR 5, Vote #413, 7/07/15; Education Week, 7/08/15]

Voted Against Developing A National Research Strategy That Evaluates Student Learning And
Effective Teacher Preparation

Voted Against Developing A National Research Strategy That Evaluates Student Learning And Effective
Teacher Preparation. In July 2015, Walters voted against an amendment to the Student Success Act that would,
“develop a national research strategy with respect to elementary and secondary education that includes advancing—
an annual measure of student learning, including a system of assessments; effective teacher preparation and
continuing professional development; education administration; and international comparisons of education.” The
amendment failed 186 to 245. [HR 5, Amendment 35, Vote #414, 7/08/15]

Voted Against Awarding Grants To States To Establish Programs To Recognize Bilingual Students

Voted Against Awarding Grants To States To Establish Programs To Recognize Bilingual Students. In July
2015, Walters voted against an amendment to the Student Success Act that would have, “The Secretary of
Education shall award grants to States to establish or improve a Seal of Biliteracy program to recognize student
proficiency in speaking, reading, and writing in both English and a second language.” The amendment failed 191 to
239. [HR 5, Amendment 39, Vote #415, 7/08/15]

Voted Against An Amendment Awarding Grants For Digital Learning Technologies In Rural
Schools

Voted Against An Amendment Awarding Grants For Digital Learning Technologies In Rural Schools. In
July 2015, Walters voted against an amendment to the Student Success Act that would, “authorize the issuance of
Education Department grants to rural schools for the deployment of digital learning technologies. Loebsack said
educational software and other technology held the promise of ‘vastly expanding the educational options and
opportunities available to students in rural areas,’ providing them with an advanced education similar to that
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 432 of 665


available for urban students.” The amendment passed 218 to 213. [HR 5, Vote #416, 7/08/15; Albany Herald,
7/12/15]

Voted Against Authorizing Funds For Early Childhood Education Scholarships

Voted Against Authorizing Funds For Early Childhood Education Scholarships. In July 2015, Walters voted
against an amendment to the Student Success Act that would, “authorize funds for the Secretary of Education to
provide grants for early-childhood education scholarships, professional development and licensing credentials, or
increased compensation for educators who have attained specific qualifications.” The amendment failed 205 to 224.
[HR 5, Vote #417, 7/08/15]

Voted Against Ensuring That Minority And Low-Income Students Are College-Ready

Voted Against Ensuring That Minority And Low-Income Students Are College-Ready. In July 2015, Walters
voted against an amendment to the Student Success Act that would determine, “that the enactment of this Act, and
the amendments made by this Act, will not decrease the college and career readiness of students who are racial or
ethnic minority, students with disabilities, English learners, and low-income student.” The amendment failed 189 to
241. [HR 5, Vote #418, 7/08/15]

Voted For Allowing States To Opt Out Of Federal Education Requirements Without Losing
Federal Funds

Voted For Allowing States To Opt Out Of Federal Education Requirements Without Losing Federal Funds.
In July 2015, Walters voted for an amendment to the Student Success Act that, “would have allowed states to opt
out of federal requirements entirely without losing federal funds.” The amendment failed 195 to 235. [HR 5, Vote
#419, 7/08/15; Daily Caller, 7/09/15]

Voted For Allowing Parents To Have Their Children Opt Out Of Federally-Required Standardized
Tests

Voted For Allowing Parents To Have Their Children Opt Out Of Federally-Required Standardized Tests. In
July 2015, Walters voted for an amendment to the Student Success Act that, “grants parents the right to opt their
children out of federally-required standardized tests.” The amendment passed 251 to 178. [HR 5, Vote #420,
7/08/15; Daily Caller, 7/09/15]

Voted Against A Substitute Amendment To Overhaul Elementary And Secondary Education
Standards And Funding

Voted Against A Substitute Amendment To Overhaul Elementary And Secondary Education Standards And
Funding. In July 2015, Walters voted against a substitute amendment to the Student Success Act that would
“require states to establish college-and career-ready standards in English, math and science for grades K-12 and
high-quality assessments aligned to those standards. The amendment would also require state education plans for
youth in juvenile institutions, require districts to include teacher salaries in their calculations for Title I funds and
require states and districts to publicly report progress in making funding equitable. Furthermore, the amendment
would reauthorize and modify the Charter School Program similar to those in HR 5 and create programs for STEM
education and literacy from preschool through grade 12, as well as grants for technology infrastructure and for
nongovernmental entities to develop curricula in various subject matters. Finally, it would authorize grants to states
for high-quality preschool programs and increase authorizations for Native Indian, Hawaiian and Alaska Native
education programs, as well as for the education of homeless children and youth.” The amendment failed, 187 to
244. [HR 5, Vote #421, 7/08/15; CQ Floor Votes, 7/08/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 433 of 665


Voted Against A Motion To Guarantee Continued Funding For The Individuals With Disabilities
Education Act

Voted Against A Motion To Guarantee Continued Funding For The Individuals With Disabilities Education
Act. In July 2015, Walters voted against a Democratic motion to recommit that “guarantees continued funding for
IDEA [Individuals with Disabilities Education Act], including for students with autism and cognitive disabilities;
and protects children with disabilities from abusive seclusion and restraint practices, which, according to the GAO,
have resulted in severe injury and even death.” The motion failed, 185 to 244. [HR 5, Vote #422, 7/08/15;
Democratic Leader – Motion To Recommit, 7/08/15]

Voted For Student Success Act To Renew And Overhaul No Child Left Behind, Allowing Funding
To Follow Lower-Income Students To Other Schools And Distribute Block Grants To States

Voted For Student Success Act To Renew And Overhaul No Child Left Behind. In July 2015, Walters voted
for the Student Success Act, a bill to “renew and overhaul the 2001 landmark elementary and secondary education
law (PL 107-110) known as ‘No Child Left Behind.’” The bill passed, 218 to 213. [H R 5, Vote #423, 7/08/15; CQ
Synopsis, 7/08/15]

    Student Success Act Would Allow Funding To Follow Students From Lower Income Families To Other
    Schools, Eliminate And Merge The Funding Of 65 Programs. “Passage of the bill, as amended, that would
    reauthorize the Elementary and Secondary Education Act of 1965 (ESEA) and would make fundamental
    changes to many of its programs through Fiscal 2019. The bill would allow Title I funding to follow individual
    students to other schools, and eliminates more than 65 elementary and secondary education programs and
    merges their funding.” [CQ Floor Votes, 7/08/15]

    Student Success Act Would Distribute New Title 1 Block Grants To States, Allow Them To Establish
    Their Own Teach Evaluation Systems Tied To Student Achievement. “The new Title I block grant would
    give states greater flexibility in how funds are used. It would also allow states to establish their own teacher
    evaluation systems tied to student achievement.” [CQ Floor Votes, 7/08/15]

    Student Success Act Would Reauthorize And Expand Charter School Programs, Increase Parental
    Choice. “The bill would also reauthorize and expand the charter school program and includes other provisions
    to increase parental choice.” [CQ Floor Votes, 7/08/15]

Voted Against Ensuring D.C. Students Be Protected By Civil Rights Laws

Voted Against Ensuring D.C. Students Be Protected By Civil Rights Laws. In October 2015, Walters voted
against requiring voucher students in the District of Columbia be protected by civil rights, age discrimination, and
disability laws, a guarantee not found in the Scholarships for Opportunity and Results Reauthorization Act. The
motion failed, 185 to 242. [H.R. 10, Vote #558, 10/21/15; CQ Floor Votes, 10/21/15]

Voted For D.C. Private School Voucher Program; Voucher Program Has Been Criticized For Lack
Of Academic Gains, Poor Management

Voted For D.C. Private School Voucher Program. In October 2015, Walters voted for the Scholarships for
Opportunity and Results Act, a bill providing funds for a private school voucher program for K-12 students in the
District of Columbia. “House Republicans approved a bill Wednesday to extend the D.C. Opportunity Scholarship
Program, the only federally funded, private school voucher program for K-12 students, through 2021. House
Speaker John A. Boehner (R-Ohio) authored the bill, which for the first time would require that some students with
vouchers take the same standardized tests in math and reading administered to public school students in the
District.” The bill passed, 240 to 191. [HR 10, Vote #559, 10/21/15; Washington Post, 10/21/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 434 of 665


    Critics Cite Lack Of Academic Gains And Poor Management. “[F]ederal studies have found that the
    program does not result in statistically significant academic gains for students. And at a time when public
    schools face increasing scrutiny, the private schools that have received millions of federal voucher dollars have
    been subject to few quality controls and offer widely disparate experiences, according to a 2012 Washington
    Post investigation. A Government Accountability Office report the following year found that the voucher
    program was poorly managed.” [Washington Post, 10/21/15]

        HEADLINE: “Quality Controls Lacking For D.C. Schools Accepting Federal Vouchers” [Washington
        Post, 11/17/12]

Voted For Replacing No Child Left Behind And Shifting Accountability Back To States And School
Districts

Voted For Replacing No Child Left Behind And Shifting Accountability Back To States And School
Districts. In December 2015, Walters voted for the Every Student Succeeds Act, which would “replace the No
Child Left Behind Act, ending the federal accountability system and shifting academic standards and school
accountability authority back to states and local school districts.” The bill passed 359-64. [S 1177, Vote #665,
12/02/15; CQ Floor Votes, 12/02/15]

    States Still Required To Test Students Annually And Report Scores. “States will still be required to test
    students annually in math and reading in grades three through eight and once in high school and to publicly
    report the scores according to race, income, ethnicity, disability and whether students are English-language
    learners.” [Washington Post, 12/10/15]

    States Will Decide How To Remedy Troubled Schools, How To Weigh Test Scores, And How To
    Evaluate Teachers. “[S]tates will decide what to do about the most troubled schools, those where test scores
    are in the lowest 5 percent, achievement gaps between groups of students are greatest, or where fewer than two-
    thirds of students graduate on time. And states will decide how to weigh test scores and whether or how to
    evaluate teachers. They will be allowed to consider other factors, such as whether a school offers challenging
    courses or the degree of parent involvement. They will set their own goals and timelines for academic progress,
    though their plans must be approved by the federal Department of Education.” [Washington Post, 12/10/15]

Voted For Reauthorization Of D.C. Private School Voucher Program

Voted For D.C. Private School Voucher Program Criticized For Low Educational Standards And Diverting
Money Away From Public Schools. In April 2016, Walters voted forpassage of the Scholarship for Opportunity
and Results Reauthorization Act, a bill providing funds for a private school voucher program for K-12 students in
the District of Columbia, “the only federally funded, private school voucher program for K-12 students. Local D.C.
leaders have long been against the voucher program, arguing that it diverts money and students away from the
public school system.” The bill passed, 224 to 181. [H Res 4901, Vote # 179, 4/29/1; Washington Post, 4/29/16]

        Voucher Program Criticized For Lax Educational Standards For Participating Schools. “A
        Washington Post investigation in 2012 found that quality controls for schools accepting the vouchers in
        D.C. were lacking. Hundreds of D.C. students were using their voucher dollars to attend schools that are
        unaccredited or are in unconventional settings, such as a family-run K-12 school operating out of a
        storefront, a Nation of Islam school based in a converted Deanwood residence, and a school built around
        the philosophy of a Bulgarian psychotherapist.” [Washington Post, 4/29/16]

Voted For Passage Of The Strengthening Career And Technical Education For The 21st Century Act. In
September 2016, Walters voted for “motion to suspend the rules and pass the bill that would reauthorize various
career and technical education programs at both secondary and postsecondary levels of education through fiscal
2022. The measure would authorize $1.1 billion for such programs in 2017, would gradually increase the
authorization annually, and would peak at $1.2 billion annually in fiscal 2022. The measure would allow states to
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 435 of 665


set their own standards for career and technical education programs, instead of requiring the states to negotiate
standards with the Education Department.” The motion was agreed to 405 to 5. [HR 5587, Vote #503, 9/13/16; CQ
Floor Vote, 9/13/16]

Energy

Voted For Approving The Keystone XL Pipeline

Voted For Approving The Keystone XL Pipeline. In January 2015, Walters voted for approving the Keystone
XL pipeline. “The House voted Friday to approve the Keystone XL pipeline, seizing on the momentum from a
Nebraska Supreme Court ruling hours earlier that removed the last major legal obstacle to building the politically
charged oil project.” The bill passed 266 to 153. [HR 3, Vote #16, 1/09/15; Politico, 1/09/15]

Voted Against Holding Pipeline Owners Liable For Explosions

Voted Against Motion To Require Pipeline Owners, Not Taxpayers, Are Liable For Any Cleanup Costs
Associated With Pipeline Explosion. In January 2015, Walters voted against a motion to recommit that would
require that natural gas pipeline owners, not taxpayers, are liable for any damages, repair, and clean-up in the wake
of a natural gas pipeline explosion. [HR 161, Vote #40, 1/21/15; Democratic Leader – Motions to Recommit,
1/21/15]

Voted For Expedited Permitting For Natural Gas Pipeline Projects

Voted For Bill To Expedite FERC Permitting For Natural Gas Pipeline Projects. In January 2015, Walters
voted for a bill that “would require the Federal Energy Regulatory Commission to approve or deny a natural gas
pipeline project within one year after receiving a completed application. Federal agencies responsible for issuing
permits would have to issue a ruling within 90 days of when FERC issues its final environmental statement for the
project. Under the bill, FERC could extend that period for another 30 days. The bill would provide that if a federal
agency does not rule within the required time period, the permit will be deemed approved 30 days later.” The bill
passed, 253 to 169. [HR 161, Vote #41, 1/21/15; CQ]

Voted Against Prohibiting LNG Exports To State Sponsors Of Terrorism

Voted Against A Motion To Prohibit LNG Exports To State Sponsors Of Terrorism & Ensure LNG Exports
Are On US-Built Ships. In January 2015, Walters voted against a motion that would prohibit LNG exports to any
nation that is a state sponsor of terrorism, or to any nation or corporation that engages in cyber-attacks against the
United States, and would ensure that U.S. flagged and built ships are used to export LNG. The motion to recommit
failed, 175-237. [HR 351, Vote #49, 1/28/15; Democratic Leader – Motions to Recommit, 1/22/15]

Voted For Requiring Expedited Consideration Of LNG Export Permit Applications

Voted For Legislation To Require Expedited Consideration Of LNG Export Permit Applications. In January
2015, Walters voted for legislation that “would require the Energy Department to make a decision on pending
applications to export liquefied natural gas within 30 days of the bill's enactment or at the end of the public
comment period, whichever is later. Under the bill, applications would have to publicly disclose the countries that
would receive the proposed exports. It also would authorize the U.S. Court of Appeals for the circuit where the
proposed export facility will be located to exercise original and exclusive jurisdiction over any civil action
pertaining to such applications. The court would be required to order the Energy Department to approve any
applications within 30 days if it finds the agency did not issue a decision by the bill's deadline.” [HR 351, Vote #50,
1/28/15; CQ]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 436 of 665


Voted For FY16 Energy-Water Appropriations Bill Appropriating $35.4 Billion Towards Army
Corps Of Engineers, Department Of Energy And Nuclear Weapons Programs

Voted For FY16 Energy-Water Appropriations Bill Appropriating $35.4 Billion For Army Corps Of
Engineers, Department Of Energy And Nuclear Weapons Programs. In May 2015, Walters voted for the
Energy and Water Development bill, which increased funding to weapons programs, Army Corps of Engineers
projects and nuclear weapons programs. “The House passed its second 2016 appropriations bill on Friday, this time
to fund the Department of Energy and water infrastructure projects. Passed 240-177 along party lines, the measure
would provide $35.4 billion for the Army Corps of Engineers, Department of Energy and nuclear weapons
programs. The measure provides $1.2 billion more than the current enacted spending level, but $633 million less
than what the Obama administration requested.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/01/15; The
Hill, 5/01/15]

    Bill Kept Yucca Mountain Nuclear Waste Site From Being Completely Closed. In May 2015, Walters
    voted for the Energy and Water Development bill, which contained funding to ensure that Yucca Mountain
    Nuclear Waste Site remained open. “House Republicans Friday passed the second of 12 spending bills for the
    upcoming budget year, a $35 billion measure funding the Energy Department and popular water projects
    constructed by the Army Corps of Engineers. …The measure includes a big boost to modernize the U.S.
    nuclear arsenal and also contains money that would keep the Yucca Mountain nuclear waste site in Nevada
    from being completely shuttered, a challenge to Senate powerhouse Harry Reid, D-Nev., who has been largely
    responsible for blocking the project in the past.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/01/15;
    Associated Press, 5/01/15]

    Bill Provided $150 Million Towards Nuclear Waste Disposal Fund. “The House passed its second 2016
    appropriations bill on Friday, this time to fund the Department of Energy and water infrastructure projects. …
    In total, the measure provides $150 million for the Nuclear Waste Disposal Program.” [The Hill, 5/01/15]

    Bill Cut $279 Million From Renewable Energy Programs. “Fearing an escalation of nuclear weapons, Rep.
    John Garamendi, D-Walnut Grove, on Friday voted against HR 2028, a $35.4 billion appropriations bill that
    also includes energy and water development projects. The bill passed, 240-177. …Meanwhile, renewable
    energy programs are funded at only $1.7 billion, a cut of $279 million compared to FY 2015, Garamendi said.
    The bill also includes language that would weaken the Clean Water Act in some circumstances.” [Davis
    Enterprise, 5/03/15]

    Bill “Locks In Sequestration.” “The House on Friday passed a spending bill that would boost funding for the
    nation’s weapons programs, Army Corps of Engineers projects and nuclear research, after beating back
    amendments that would drastically slash funding for various Department of Energy research programs.
    …Democrats criticized spending levels and individual policy riders in the bill, including one that would bar the
    Obama administration from implementing its National Oceans Policy and another that would permanently
    block the White House from moving forward on the so-called clean water rule. But their main point of
    contention was the bill's adherence to an overall spending framework that locks in sequestration.” [CQ Roll
    Call, 5/01/15]

    Bill Contained Rider Allowing Guns To Be Carried On All Corps Of Engineers’ Lands. In May 2015,
    Walters voted for the Energy and Water Development bill, which contained a rider allowing guns to be carried
    on all Corps of Engineers’ Lands. “Some provisions in the House energy and water bill approved Friday range
    far afield, such as a so-called legislative ‘rider’ allowing guns to be carried on all Corps of Engineers' lands.
    Citing the politically divisive firearms policy, among other reasons, the White House issued a veto threat
    against the legislation.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/01/15; San Jose Mercury News,
    5/01/15]

    FY16 Water-Energy Appropriations Bill Increasing Funding For Weapons Programs, Army Corps Of
    Engineer Projects And Nuclear Research. “The House on Friday passed a spending bill that would boost
    funding for the nation’s weapons programs, Army Corps of Engineers projects and nuclear research, after
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 437 of 665


    beating back amendments that would drastically slash funding for various Department of Energy research
    programs. . . . Nearly all Democrats united to vote against the $35.4 billion spending measure (HR 2028),
    which advanced by a vote of 240-177 after lawmakers debated amendments late into the night Thursday and
    early Friday.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/01/15; The Hill, 5/01/15]

Voted For Amendment Reducing Appropriations In FY16 Energy And Water Bill By 11%

Voted For Amendment Reducing Appropriations In Energy And Water Bill By 11%; National Nuclear
Security Administration And Defense Activities Exempted. In April 2015, Walters voted for an amendment
reducing appropriations in energy and water bill by 11%, with the National Nuclear Security Administration,
Environmental, defense activities and the Defense Nuclear Facilities Safety Board. “Hudson, R-La., amendment
that would reduce funds in the bill by 11 percent across the board, except for those designated for the National
Nuclear Security Administration, Environmental and Other Defense Activities or Defense Nuclear Facilities Safety
Board.” The amendment failed, 143 to 278. [H.R. 2028, Vote #205, 4/30/15; CQ Floor Votes, 4/30/15]

    Amendment Would Have “Slashed Spending By 11.2% Across The Board.” “The House on Friday passed
    a spending bill that would boost funding for the nation’s weapons programs, Army Corps of Engineers projects
    and nuclear research, after beating back amendments that would drastically slash funding for various
    Department of Energy research programs. … Simpson and his allies were able to hold off a bevy of
    amendments seeking to drastically shift or cut funding in the bill, including one from North Carolina
    Republican Richard Hudson that would have slashed spending by 11.2 percent across the board.” [CQ Roll
    Call, 5/01/15]

Voted For Amendment Eliminating Funding For Advanced Technology Vehicles Manufacturing
Program

Voted For Amendment Eliminating Funding For Advanced Technology Vehicles Manufacturing Program.
In April 2015, Walters voted for an amendment eliminating funding for advanced technology vehicles program.
“The House also rejected 171-250 an amendment by South Carolina Republican Mark Sanford to eliminate funding
for the Energy Department's loan guarantee program for advanced technology vehicle manufacturing. Sanford
argued that the program is dated and has outlived its purpose, but Energy-Water cardinal Mike Simpson, R-Idaho,
said zeroing out its funding would hamper oversight of the $8 billion in loans already doled out.” The amendment
failed, 171 to 250. [H.R. 2028, Vote #206, 4/30/15; CQ Roll Call, 4/30/15]

    Republican Rep. Mike Simpson Opposed Eliminating Funding, Believing It Would “Hamper Oversight
    Of The $8 Billion In Loans Already Doled Out.” “Sanford argued that the program is dated and has outlived
    its purpose, but Energy-Water cardinal Mike Simpson, R-Idaho, said zeroing out its funding would hamper
    oversight of the $8 billion in loans already doled out.” [CQ Roll Call, 4/30/15]

Voted Against Appropriating $30 Million In Drought Relief, State Electricity Energy Reliability
And Assurance

Voted Against Appropriating $30 Million Towards Drought Relief, State Electricity Energy Reliability And
Assurance. In May 2015, Walters voted against a motion that would increase funding for drought relief and state
electricity energy reliability and assurance by $30 million. The motion failed, 180 to 235. [H.R. 2028, Vote #214,
5/01/15; CQ Floor Votes, 5/01/14]

Voted For Amendment Prohibiting Use Of Funds To Consider Report Analyzing Life Cycle Of
Green House Gas Emissions And Interactions With LNG

Voted For Amendment Prohibiting Use Of Funds To Study Report Analyzing Life Cycle Of Green House
Gas Emissions And Interactions With Liquefied Natural Gas. In May 2015, Walters voted for an amendment
prohibiting funding for the Department of Energy to consider report analyzing the life cycle of greenhouse gas
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 438 of 665


emissions when making determinations on liquefied natural gas exports. “The chamber approved 232-172 a
provision from Pennsylvania Republican Keith Rothfus that would bar funding for the Department of Energy to
consider a report that analyzed the life cycle of greenhouse gas emissions when making determinations on liquefied
natural gas exports.” The measure passed, 232 to 172. [H.R. 2028, Vote #208, 5/01/15; CQ Roll Call, 5/01/15]

Voted For Amendment Prohibiting Use Of Funds To Enforce Energy Efficiency Standards For
Incandescent Light Bulbs

Voted For Amendment Prohibiting Use Of Funds To Enforce Energy Efficiency Standards For Incandescent
Light Bulbs. In April 2015, Walters voted for an amendment prohibiting the use of funds regulate energy
efficiency standards for incandescent bulbs. “The House adopted an amendment from Rep. Michael Burgess (R-
Texas) late Thursday night that would prohibit the use of funds to enforce energy efficiency standards for
incandescent light bulbs. The Texan likened the energy conservation measure to an issue of individual liberty. ‘We
should not be forcing these light bulbs on the American public,’ Burgess said. ‘The bottom line is the federal
government has no business taking away the freedom of Americans to choose what bulbs to put in their homes.’”
The amendment passed, 232 to 189. [H.R. 2028, Vote #207, 4/30/15; The Hill, 5/01/15]

Voted For Amendment Reducing Appropriations In FY16 Energy And Water Bill By 1%

Voted For Amendment Reducing Appropriations In FY16 Energy And Water Bill By 1%. In May 2015,
Walters voted for an amendment reducing appropriations in energy and water bill by 1%. “Blackburn, R-Tenn.,
amendment that would reduce each amount made available under the act by 1 percent.” The amendment was
rejected, 159-248. [H.R. 2028, Vote #210, 5/01/15; CQ Floor Votes, 5/01/15]

Voted Against Increasing Funding For Energy Projects By $20 Million

Voted Against Amendment To Add $20 Million To Keep Funding For Energy Technology Research At
Current Levels. In April 2015, Walters voted against an amendment to the energy and water development funding
bill that would increase funding for Advanced Research Projects Agency-Energy (ARPA-E) by $20 million and to
reduce funding for Departmental Administration by a similar amount. “Earlier in the evening, California Democrat
Eric Swalwell proposed an amendment bumping funding for the Advanced Research Projects Agency-Energy up
$20 million from the $280 million level in the underlying bill, using funds directed toward departmental
administrative functions. The measure would keep funding for the agency, which supports breakthrough energy
technology research, at the current level.” The amendment was rejected 202 to 219. [H.AMDT.178, Vote #202,
4/30/15; Congressional Quarterly News, 4/30/15]

Voted Against Reducing Funding By $45 Million For Fossil Fuel Research

Voted Against Amendment To Decrease Funding For Fossil Energy Research And Development By $45
Million. In April 2015, Walters voted against an amendment to the energy and water development funding bill that
would reduce funding for Fossil Energy Research and Development by $45 million and to apply the savings to the
spending reduction account. “Page 22, line 20, after the dollar amount, insert “(reduced by $45,000,000)” The
amendment was rejected 175 to 246. [H.AMDT.174, Vote #201, 4/30/15; Congressional Quarterly, 4/30/15]

Voted Against End Funding For Renewable Energy

Voted Against Amendment To Cut $3.2 Billion By Eliminating Funding For Renewable Energy And
Decreasing Funding For Nuclear Energy. In April 2015, Walters voted against an amendment to the energy and
water development funding bill that would zero out funding for Energy Efficiency and Renewable Energy, reduce
Nuclear Energy by $691,886,000, and zero out funding for Fossil Energy and to apply the aggregate savings of
$2,954,660,000 to the spending reduction account. “REP. TOM McCLINTOCK, R-Calif, that would eliminate
funding for the energy efficiency and renewable energy program, nuclear energy and fossil fuel research and apply
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 439 of 665


the $3.2 billion savings to the spending reduction account.” The amendment was rejected 110 to 311.
[H.AMDT.172, Vote #200, 4/30/15; Congressional Quarterly House Action Report, 4/30/15]

Voted Against Ending Funding For Renewable Energy Projects

Voted Against Amendment That Would Have Eliminated Funding For Renewable Energy And Decreased
Funding For Nuclear Energy. In April 2015, Walters voted against an amendment to the energy and water
development funding bill that would zero out funding for Energy Efficiency and Renewable Energy and apply the
savings of $1,657,774,000 to the spending reduction account. The amendment was rejected 139 to 282.
[H.AMDT.172, Vote #199, 4/30/15]

Voted Against Increased Funding For Renewable Energy Projects And Reduced Funding For
Fossil Fuels

Voted Against Amendment That Would Have Increased Funding For Renewable Energy And Decreased
Funding For Fossil Fuel Energy. In April 2015, Walters voted against an amendment to increase funding for
Energy Efficiency and Renewable Energy by $25,500,000 and to reduce funding for Fossil Energy by $34,000,000.
The amendment was rejected 173 to 248. [H.AMDT.167, Vote #198, 4/29/15]

Voted For Increased Funding For Fossil Fuels Research While Cutting Renewable Energy

Voted For Increasing Fossil Energy Research Funding By $50 Million While Cutting Renewable Energy
Funding. In April 2015, Walters voted for an amendment to the energy and water development funding bill that
would have increased funding for funding for Fossil Energy Research and Development by $50 million and to
reduce funding for Energy Efficiency and Renewable Energy by a similar amount. The amendment was rejected
177 to 244. [H.AMDT.164, Vote #197, 4/29/15]

Voted For Increased Funding For Drought Research And Reducing Funding For Fossil Fuels

Voted For Amendment That Would Have Increased Funding For Water And Drought Work While Cutting
Fossil Fuel Funding. In April 2015, Walters voted for an amendment to the energy and water development funding
bill that would have increased funding for Water and Related Resources by $5 million and reduced funding for
Fossil Energy Research and Development by $20 million. “The same goes for the second amendment Ruiz
introduced last week, which moves $5 million away from the study of fossil fuels and towards the study of drought
mitigation in the West via the Bureau of Reclamation.” The amendment was rejected 172 to 249. [H.AMDT.162,
Vote #196, 4/29/15; Desert Sun, 5/02/15]

Voted For Cutting Funding For Sundry Accounts

Voted For Cutting Funding For Sundry Accounts. In April 2015, Walters voted for an amendment to the energy
and water development funding bill that would have reduced funding for sundry accounts and to apply the
aggregate savings of $128,920,000 to the spending reduction account. The amendment was rejected 126 to 295.
[H.AMDT.159, Vote #195, 4/29/15]

Voted Against Continuing ARPA Goal Of Reducing Imports Of Foreign Energy, Through The
Development Of Energy Efficiency Technology

Voted Against Amendment Continuing ARPA Goal Of Reducing Imports Of Foreign Energy, Through The
Development Of Energy Efficiency Technology. In May 2015, Walters voted against an amendment to the
America COMPETES Reauthorization Act of 2015 maintaining greenhouse gas emission goals for ARPA-E
projects. The amendment would strike a provision in the bill that removed Advanced Research Projects Agency-
Energy (ARPA-E) goals for pursuing the development of energy technologies to reduce foreign energy imports, the
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 440 of 665


reduction of energy-related emissions, including greenhouse gases, and improvement in the energy efficiency of all
economic sectors. The amendment failed, 190 to 232. [HR 1806, Amendment #11, Vote #256, 5/20/15; CQ,
5/20/15]

Voted Against Amendment To Allow Commercial Biofuels Production For Defense Purposes

Voted Against Amendment To Allow Commercial Biofuels Production For Defense Purposes. In May 2015,
Walters voted against an amendment allowing DOE research funds to be used for commercial biofuels production
for defense purposes. “Bonamici, D-Ore., amendment that would remove a provision in the bill that would bar
funds authorized for an Energy Department bioenergy research program from being used to fund commercial
biofuels production for defense purposes.” The amendment failed, 208 to 215. [HR 1806, Amendment #10, Vote
#255, 5/20/15; Science Magazine, 5/20/15; CQ]

Voted Against Amendment Increasing Fees On Oil Companies To Bolster The Pipeline And
Hazardous Materials Safety Administration

Voted Against Amendment Increasing Fees On Oil Companies To Bolster The Pipeline And Hazardous
Materials Safety Administration. In June 2015, Walters voted against an amendment to the Transportation,
Housing and Urban Development, and Related Agencies Appropriations Act, 2016 that would have “raised fees on
oil companies to increase funding for the Pipeline and Hazardous Materials Safety Administration, which regulates
oil pipelines.” The amendment failed 202 to 222. [HR 2577, Vote #305, 6/04/15; Scripps Howard Foundation,
6/16/15]

Voted Against Requiring A Governor Opting Out Of Clean Power Plan To Include Certification
That Electric Generating Units Contribute To Human-Caused Climate Change

Voted Against Requiring A Governor Opting Out Of Clean Power Plan To Include Certification That
Electric Generating Units Contribute To Human-Caused Climate Change. In June 2015, Walters voted against
an amendment to the Ratepayer Protection Act of 2015. “Amendment sought to require a Governor wishing to opt
out of the Clean Power Plan to include a certification that electric generating units are sources of carbon pollution
that contribute to human-induced climate change; and that the state or federal plan to reduce carbon emissions from
electric generating units would promote national security, economic growth and public health by addressing human
induced climate change through the increased use of clean energy, energy efficiency and reductions in carbon
pollution.” The amendment failed 181 to 245. [HR 2042, H.AMDT.526, Vote #381, 6/24/15]

Voted Against Requiring Governors To Certify That Any Electricity Rate Increases Associated
With Implementing Clean Power Plan To Be Greater Than Any Cost Associated With Weather
Events Associated With Human-Induced Climate Change

Voted Against Requiring Governors To Certify That Any Electricity Rate Increases Associated With
Implementing Clean Power Plan To Be Greater Than Any Cost Associated With Weather Events Associated
With Human-Induced Climate Change. In June 2015, Walters voted against an amendment to the Ratepayer
Protection Act of 2015. “EPA Carbon Emission Rules — Governor Certification On Weather Events Rush, D-Ill.,
amendment that would require a governor's certification that any ratepayer increase associated with implementing a
state or federal plan would be greater than any cost associated with responding to extreme weather events
associated with human-caused climate change, including sea level rise, flooding, frequent and intense storms,
frequent and intense wildfires or drought.” The amendment failed 182 to 243. [HR 2042, H.AMDT.527, Vote #382,
6/24/15; CQ Billtrack, 6/24/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 441 of 665


Voted Against Replacing Ability Of Governor To Opt Out Of Clean Power Plan With Requirement
That Public Utility Commissions Issue Reliability Analysis On State Or Federal Carbon Emission
Plans

Voted Against Replacing Ability Of Governor To Opt Out Of Clean Power Plan With Requirement That
Public Utility Commissions Issue Reliability Analysis On State Or Federal Carbon Emission Plans. In June
2015, Walters voted against an amendment to Ratepayer Protection Act of 2015. “EPA Carbon Emission Rules —
Judicial Review of EPA Carbon Rules McNerney, D-Calif., amendment that would remove the bill's requirements
that EPA's rules are to be delayed pending to resolution of all judicial reviews and instead require a state's public
utility commission to conduct an analysis of any state or federal plan.” The amendment failed 177 to 250. [HR
2042, Vote #383, 6/24/15; CQ Billtrack, 6/24/15]

Voted For Postponing Enforcement Of EPA Carbon Emission Reduction Rules Until Completion
Of All Judicial Challenges

Voted For Postponing Enforcement Of EPA Carbon Emission Reduction Rules Until Completion Of All Judicial
Challenges. In June 2015, Walters voted for “passage of a bill that would postpone the dates by when states and
existing fossil-fuel power plants must comply with current or future EPA rules to reduce carbon emissions until all
judicial challenges are completed, and it allows state governors to opt out of developing an emissions reduction
plan or complying with a federal plan for existing plants if he or she determines that the requirement would have an
adverse effect on electricity ratepayers.” The bill passed 247 to 180. A “nay” was a vote in support of the
president’s position. [HR 2042, Vote #384, 6/24/15; CQ Floor Votes, 6/24/15]

Voted Against Ending Prohibition On Using Funds For The Social Cost Of Carbon To Be
Incorporated Into Rulemaking Until A New Working Group Revised Estimates

Voted Against Ending Prohibition On Using Funds For The Social Cost Of Carbon To Be Incorporated Into
Rulemaking Until A New Working Group Revised Estimates. In July 2015, Walters voted against “an
amendment to strike section 437, which prohibits the use of funds for the social cost of carbon to be incorporated
into any rulemaking or guidance document until a new Interagency Working Group revises the estimates using the
discount rates and domestic-only limitation on benefits estimates in accordance with Executive Order 12866.” The
amendment failed 186 to 243. [HR 2822, Vote #400, 7/08/15; H AMDT 571, 7/08/15]

Voted Against An Amendment That Would Have Removed A Limitation In FY 2016 EPA Funding
Bill Updating Ozone Standards So That 85 Percent Of Counties That Do Not Meet Current
Standards Comply

Voted Against An Amendment That Would Have Removed A Limitation In FY 2016 EPA Funding Bill
Updating Ozone Standards So That 85 Percent Of Counties That Do Not Meet Current Standards Comply.
In July 2015, Walters voted against an amendment that struck section 438 from HR 2822, which provided for a
limitation on the use of funds regarding ozone standards. Specially, the amendment would have removed “the bill’s
limitation on EPA from updating its ozone standards until 85% of counties that do not meet the current standard
come into compliance.” The amendment failed 249 to 180. [HR 2822, H.AMDT.573, Vote #401, 7/08/15;
Congressional Quarterly’s House Action Reports, 7/08/15]

Voted Against An Amendment That Would Have Prevented Hydraulic Fracturing On Federal
Land

Voted Against An Amendment That Would Have Prevented Hydraulic Fracturing On Federal Land. In July
2015, Walters voted against an amendment “that would remove the bill’s prohibition on BLM from implementing
its final rule governing fracking on federal lands.” Specifically, the amendment struck “section 439 from the bill
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 442 of 665


which provides for prohibitions regarding hydraulic fracturing.” The amendment failed 250 to 179. [HR 2822,
H.AMDT.576, Vote #402, 7/08/15; Congressional Quarterly’s House Action Reports, 7/08/15]

Voted Against An Amendment That Would Allow Rules To Consider The Social Cost Of Carbon

Voted Against An Amendment That Would Allow Rules To Consider The Social Cost Of Carbon. In July
2015, Walters voted against an amendment to “allow rules to consider the social cost of carbon.” Specifically, the
amendment “prohibits the use of funds for the social cost of carbon to be incorporated into any rulemaking or
guidance document until a new Interagency Working Group revises the estimates.” The amendment failed 237 to
192. [HR 2822, H.AMDT.580, Vote #403, 7/08/15; Congressional Quarterly’s House Action Reports, 7/08/15]

Voted Against An Amendment That Would Have Prioritized Reducing Greenhouse Gas Emissions

Voted Against An Amendment That Would Have Prioritized Reducing Greenhouse Gas Emissions. In July
2015, Walters voted against an amendment that would have prioritized reducing greenhouse gas emissions.
Specifically, the amendment would “prohibit funds from being used in contravention of an executive order
establishing an integrated strategy towards sustainability in the federal government and making reduction of
greenhouse gas emissions a priority.” The amendment failed 237 to 189. [HR 2822, H.AMDT.588, Vote #406,
7/08/15; Congressional Quarterly’s House Action Reports, 7/08/15]

Voted Against Prohibiting Coal Rules To Go Into Effect If It Harmed Infants, Children, And The
Elderly

Voted Against Prohibiting Coal Rules To Go Into Effect If It Harmed Infants, Children, And The Elderly. In
July 2015, Walters voted against an amendment that “would prohibit the measure from going into effect if the
Environmental Protection Agency determines it will have a negative impact on vulnerable populations, such as
infants, children, the elderly, and other subsections of the population identified as vulnerable.” The amendment
failed, 180-240. [HR 1734, Vote #456, 3/25/15; CQ Floor Votes, 7/22/15]

Voted For Allowing States To Create Their Own Coal Ash Disposal And Storage Programs

Voted For Allowing States To Create Their Own Coal Ash Disposal And Storage Programs. In July 2015,
Walters voted for a bill that “would establish minimum federal standards regarding the disposal and storage of coal
combustion residuals (CCR) that would codify parts of the Environmental Protection Agency's (EPA) rule
regarding coal ash, while superseding other elements of the rule. Additionally, the bill would permit states to create
their own coal ash permit programs, but would provide for EPA oversight of the bill's standards in cases when a
state lacks its own program or fails to meet the standards set in the bill. It also would provide that coal ash received
by manufacturers who intend to use it for other beneficial uses would not to be considered as a receipt of CCR for
state permitting purposes.” The amendment passed, 258-166. [HR 1734, Vote #458, 3/25/15; CQ Floor Votes,
7/22/15]

        Bill Would Allow Coal Ash Into Groundwater. “The Republican-led House of Representatives struck
        another blow to environmental regulation Wednesday night, passing a bill that will undercut the
        Environmental Protection Agency’s (EPA) coal ash regulations, opponents said . . . . Among the
        differences, she said, is the fact that the EPA rule prohibits disposing coal ash waste directly into the water
        supply, while the House bill does not. In a survey the EPA did of state laws on coal ash, only five of the 25
        states surveyed specifically prohibited disposing of coal ash into groundwater, Evans said.” [Think
        Progress, 7/23/15]

Voted For Amendment Prohibiting Use Of Funds To Increase Royalties Paid To The United States
For Oil And Gas Produced On Federal Land
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 443 of 665


Voted For Amendment Prohibiting Use Of Funds To Increase Royalties Paid To The United States For Oil
And Gas Produced On Federal Land. In July 2015, Walters voted for amendment to prohibit the use of funds to
increase the rate of any royalty required to be paid to the United States for oil and gas produced on Federal land, or
to prepare or publish a proposed rule relating to such an increase. “Finally, two amendments aimed to allow dirty
energy companies to continue paying below-market rates for fossil fuels extracted from public lands. An
amendment from Rep. Steve Pearce would prohibit any increase in the royalty rates paid for oil and gas.” The
amendment passed, 231 to 198. [HR 2822, Vote #408, 7/07/15; Huffington Post, 8/11/15]

Voted For Lifting 40-Year Crude Oil Ban

Voted For Lifting A 40-Year Ban On The Export Of Crude Oil Produced In The U.S. In October 2015,
Walters voted for a bill that would allow the export of crude oil produced in the United States by removing the
export ban imposed by the 1975 Energy Policy and Conservation Act. “Most [Democrats], though, opposed
Barton's bill, arguing that its economic impact is overblown and that it will endanger jobs in the refining sector.
They also cite environmental risks in pumping more oil for exports. ‘This legislation eagerly embraces short-term
profits and benefits without understanding — or even considering — the cost of such a major action,’ Rep. Frank
Pallone Jr. (D-N.J.) said.” According to the Wall Street Journal, “The White House has threatened to veto the bill,
saying it ‘is not needed at this time.’” The bill passed 261 to 159. [HR 702, Vote #549, 10/09/15; The Hill,
10/09/15; Wall Street Journal, 10/09/15]


Voted Against Eliminating The Prohibition On Awarding Attorneys Fees & Eliminating
Restrictions On The Judicial Review Period Regarding Mining Permits

Voted Against Eliminating The Prohibition On Awarding Attorneys Fees & Eliminating Restrictions On The
Judicial Review Period Regarding Mining Permits. In October 2015, Waltersvoted against an “amendment that
would remove the portion of the bill regarding judicial review. The section of the bill that would be removed
includes provisions that would limit to 60 days the period in which civil action could be taken against the federal
government regarding a mining permit and that would prevent the awarding of attorney's fees under the Equal
Access to Justice Act.” The amendment failed, 184-245. [HR 1937, Vote #562, 10/22/15; CQ, 10/22/15]

Voted Against An Amendment To Require Proposed Mining Operations Demonstrate Insufficient
Supply Of The Mineral To Be Mined

Voted Against An Amendment To Require Proposed Mining Operations Demonstrate Insufficient Supply Of
The Mineral To Be Mined. In October 2015, Walters voted againstan “amendment that would require proposed
mining operations, in order to be covered under the bill, to demonstrate that the combined capacity of existing
domestic mining operations that produce the same mineral is less than 80 percent of the domestic demand for the
mineral.” The amendment failed 183-246. [HR 1937, Vote #563, 10/22/15; CQ, 10/22/15]

Voted For A Bill To Expedite The Mining Permitting Process, And Restrict Civil Suits Over Mining
Permits

Voted For A Bill To Expedite The Mining Permitting Process, And Restrict Civil Suits Over Mining Permits.
In October 2015, Walters voted for a bill to “streamline the permitting process for new mining on federal lands. …
H.R. 1937 — the National Strategic and Critical Minerals Production Act of 2015 — which shortens the time for
the federal permit process, limits lawsuits against mining permits and gives states more power in the process.” The
bill passed 254-177. [HR 1937, Vote #565, 10/22/15; Duluth News Tribune, 10/23/15]

    The Bill Would Have Designated Mines Of “Strategic And Critical Minerals” As “Infrastructure
    Projects.” Passage of the bill that would deem mining operations of ‘strategic and critical minerals’ as
    ‘infrastructure projects’ as described in a 2012 presidential order regarding permitting of infrastructure projects.
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 444 of 665


    The bill would define "strategic and critical minerals" as those that are essential for national defense, energy
    infrastructure, domestic manufacturing, and for the nation's economic security. [CQ, 10/22/15]

    The Bill Would Have Required “The Lead Agency Responsible For Issuing Mining Permits To Appoint
    A Project Lead.” “The bill would require the lead agency responsible for issuing mining permits to appoint a
    project lead to coordinate interagency permitting to minimize delays and set timelines.” [CQ, 10/22/15]

    The Bill Would Have “Deem[ed] Requirements Under The National Environmental Policy Act” Fulfilled
    If The Lead Agency Determines “Certain Factors Specified In The Bill” Will Be Addressed By The State
    Or A Federal Agency. “The bill also would deem requirements under the National Environmental Policy Act
    to have been met if the lead agency determines that any state or federal agency has or will address certain
    factors specified in the bill, including the environmental impact and public participation.” [CQ, 10/22/15]

    The Bill Would Have “Limit[ed] To 60 Days The Period In Which Civil Action Could Be Taken” And
    “Prevent[ed] The Awarding Of Attorney’s Fees.” “The bill also would limit to 60 days the period in which
    civil action could be taken against the federal government regarding a mining permit and prevent the awarding
    of attorney's fees under the Equal Access to Justice Act.” [CQ, 10/22/15]

Voted For Amendment Requiring The EPA To Ensure Natural Gas Vehicles Would Receive Same
Incentives As Electric Vehicles

Voted For Amendment Requiring The EPA To Ensure Natural Gas Vehicles Would Receive Same
Incentives As Electric Vehicles. In November 2015, Walters voted for an amendment to the Fixing America's
Surface Transportation (FAST) Act which would “require the Environmental Protection Agency's administrator to
ensure that preference or incentives provided to electric vehicles would also be provided to natural gas vehicles,
and to revise regulations as necessary to do so.” The amendment passed 246 to 178. [HR 22, Vote #620, 11/05/15;
CQ, 11/05/15]

Voted For Amendment Exempting Low-Volume Manufacturers Of Replica Cars From Safety And
Emissions Standards

Voted For Amendment Exempting Low-Volume Manufacturers Of Replica Cars From Safety And
Emissions Standards. In November 2015, Walters voted for an amendment to the Fixing America's Surface
Transportation (FAST) Act which would “exempt low-volume vehicle manufacturers of replica cars from safety
and emissions standards. It also would include other provisions related to the National Highway Traffic Safety
Administration.” The amendment passed 235 to 192. [HR 22, Vote #621, 11/05/15; CQ, 11/05/15]

Voted For Striking Incentives For Hydropower Operators To Make Energy Efficiency
Improvements

Voted For Striking Incentives For Hydropower Operators To Make Energy Efficiency Improvements. In
December 2015, Walters voted foran amendment that “would strike incentives to hydropower operators to make
energy efficient improvements and would end the requirement that the Energy Department report on energy savings
performance contracts that a federal agency has with electrical utilities. The bill would create an Energy Security
and Infrastructure Modernization Fund paid for with sales of oil from the Strategic Petroleum Reserve, as well as a
program to improve education and training for energy and manufacturing-related jobs. The amendment would also
make a number of technical corrections.” The amendment passed, 246-177. [CQ Floor Votes, 12/02/15; HR 8, Vote
#656, 12/02/15]

Voted Against Keeping Permitting Process Of Pipelines In Place
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 445 of 665


Voted Against Keeping Permitting Process Of Pipelines In Place. In December 2015, Walters voted againstan
amendment that “would remove the bill's changes to the permitting process of pipelines.” The amendment failed,
179-244. [CQ Floor Votes, 12/02/15; HR 8, Vote #657, 12/02/15]

Voted ForCreating a Permitting Process For Cross-Border Infrastructure Permitting

Voted ForCreating a Permitting Process For Cross-Border Infrastructure Permitting. In December 2015,
Walters voted for for an amendment that would “create a permitting process including the Department of Energy,
Federal Energy Regulatory Commission, and Department of State for cross-border infrastructure projects, including
the import and export of water, petroleum, natural gas, and the transmission of electricity.” The amendment passed,
263-158. [HR 8, Vote #658, 12/02/15]

Voted Against Continuing Reducing Energy From Fossil Fuels In Federal Buildings

Voted Against Continuing Reducing Energy From Fossil Fuels In Federal Buildings. In December 2015,
Walters voted against against an amendment “that would continue currently enacted targets for reducing energy
from fossil fuels in federal buildings.” The amendment failed, 172-246. [CQ Floor Votes, 12/02/15; HR 8, Vote
#659, 12/02/15]

Voted Against Keeping Consumer Protection In Place When Purchasing Energy Star Products Not
Delivering Associated Energy Savings

Voted Against Keeping Consumer Protection In Place When Purchasing Energy Star Products Not
Delivering Associated Energy Savings. In December 2015, Walters voted against an amendment “that would
remove the bill's provisions that would prohibit lawsuits when consumers purchase Energy Star products that do not
deliver the associated energy savings.” The amendment was rejected, 183-239. [CQ Floor Votes, 12/02/15; HR 8,
Vote #660, 12/02/15]

Voted Against Providing Energy Efficiency Grants To Low Income Families

Voted Against Providing Energy Efficiency Grants To Low Income Families. In December 2015, Walters
voted against an amendment that would “reauthorize the Weatherization Assistance Program, under the Energy
Conservation and Production Act, and the State Energy Program, under the Energy Policy and Conservation Act,
through FY 2020.” The program provides grants to improve energy efficiency grants in the homes of low-income
families. The amendment failed, 198-224. [CQ Floor Votes, 12/02/15; HR 8, Vote #661, 12/02/15]

Voted Against An Amendment To Incentivize Use Of Local Renewable Thermal Energy And Waste
Heat

Voted Against An Amendment To Incentivize Use Of Local Renewable Thermal Energy And Waste Heat. In
December 2015, Walters voted against an amendment to the North American Energy Security and Infrastructure
Act that would “would incentivize local renewable thermal energy and waste heat such as combined heat and
power, and would provide technical assistance to eligible entities to establish distributed energy systems.” The
amendment was rejected 175-247. [HR 8, Vote #662, 12/02/15; CQ Floor Votes, 12/02/15]

Voted Against An Amendment To Require Notification To Land Owners When Federally Owned
Minerals Have Been Leased For Oil And Gas Development

Voted Against An Amendment To Require Notification To Land Owners When Federally Owned Minerals
Have Been Leased For Oil And Gas Development. In December 2015, Walters voted against an amendment to
the North American Energy Security and Infrastructure Act that would “would require the Department of the
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 446 of 665


Interior to notify land owners when federally owned minerals beneath their land have been leased for oil and gas
development.” The amendment was rejected 206-216. [HR 8, Vote #663, 12/02/15; CQ Floor Votes, 12/02/15]

Voted For An Amendment To Lift Ban On Exporting Oil

Voted For An Amendment To Lift Ban On Exporting Oil. In December 2015, Walters voted for an amendment
to the North American Energy Security and Infrastructure Act that would “allow the export of crude oil produced in
the United States by removing the export ban imposed by the 1975 Energy Policy and Conservation Act. The
amendment would prohibit U.S. officials from imposing or enforcing restrictions on U.S. crude oil exports, and
would require separate reports on how lifting the ban will affect greenhouse gas emissions, national security, and
jobs for veterans and women.” The amendment was adopted 255-168. [HR 8, Vote #664, 12/02/15; CQ Floor
Votes, 12/02/15]

Voted For An Amendment To Repeal An EPA Rule Establishing Efficiency Standards For
Residential Wood Heaters

Voted For An Amendment To Repeal An EPA Rule Establishing Efficiency Standards For Residential Wood
Heaters. In December 2015, Walters voted for an amendment to the North American Energy Security and
Infrastructure Act that would “repeal the Environmental Protection Agency's March 2015 rule titled, ‘Standards of
Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces,’
which establishes energy efficiency standards for residential wood heaters.” The amendment was adopted 247-177.
[HR 8, Vote #669, 12/03/15; CQ Floor Votes, 12/03/15]


Voted Against Clean Energy Development

Voted Against Clean Energy Development. In December 2015, Walters voted against a motion to “recommit the
bill to the Committee on Energy and Commerce with instructions to report back to the House with an amendment
that would remove market barriers that inhibit the development of renewable energy infrastructure in response to
the scientific consensus on climate change.” The motion to recommit failed 243-180. [HR 8, Vote #671, 12/3/15;
CQ Floor Votes, 12/3/15]

Voted For Comprehensive Energy Bill Which Authorized Crude Oil Exports

Voted For Comprehensive Energy Bill Which Authorized Crude Oil Exports. In December 2015, Walters
voted for a bill that “that would revise national energy efficiency standards, require the Federal Energy Regulatory
Commission to designate at least 10 corridors across federal lands in the Eastern U.S. where pipelines could be
built, and require the Department of Energy to expedite decisions on applications to export liquefied natural gas. As
amended, the bill would create a permitting process for cross-border infrastructure projects, allow U.S. export of
crude oil, prohibit U.S. officials from imposing or enforcing restrictions on U.S. crude oil exports, require the
Environmental Protection Agency (EPA) to satisfy regulatory planning and review requirements, place a filing
deadline on judicial cases involving energy projects on federal lands, require studies on barriers to the export of
natural energy resources and on the shipment of crude oil, and incentivize community solar projects.” The bill
passed 249-174. [HR 8, Vote #672, 12/3/15; CQ Floor Votes, 12/3/15]

        The North American Energy Security And Infrastructure Act Intended To Bolster The Strategic
        Petroleum Reserve. “The bill is a large energy package that supporters say reinvests in the Strategic
        Petroleum Reserve, modernizes energy infrastructure against cyber attacks, severe weather and electro-
        magnetic pulse, and streamlines the approval process for liquefied natural gas export projects.”
        [Washington Examiner, 11/27/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 447 of 665


Voted For Lifting The 40-Year Ban On Crude Oil Exports

Voted For Blocking A Motion To Halt Lifting The 40-Year Ban On Crude Oil Exports. In December 2015,
Walters voted for blocking a motion to halt lifting a crude oil export ban. According to the Democratic Leader,
“The Democratic Previous Question would stop Republicans from lifting the 40-year old ban on crude oil exports,
protecting vital American refinery jobs and low gas prices from Republicans’ spectacular special-interest
giveaway.” The previous question carried, 244-177. A vote against the previous question was to prevent lifting the
crude oil export ban. [H Res 566, Vote #701, 12/17/15; Democratic Leader – Previous Questions, 12/17/15]

Voted For Bill To Streamline The Permitting Process For Pipelines And Natural Gas Exports.

Voted For Bill To Streamline The Permitting Process For Pipelines And Natural Gas Exports. In May 2016,
Walters voted for the House version of the North American Energy Security and Infrastructure Act of 2016. The
bill, as amended, that would increase the Federal Energy Regulatory Commission's (FERC) authority with regard to
licensing and permitting of natural gas pipelines and hydropower projects, and would set statutory deadlines for
agencies. It also would set a deadline for the Energy Department to approve or deny applications to export natural
gas to within 30 days of the bill's enactment or the close of the application's public comment period, whichever is
later. The bill would require FERC to facilitate voluntary information sharing between federal, state, and local
authorities and operators and users of the U.S. bulk power system. It would deem mining operations of "strategic
and critical minerals" as "infrastructure projects" as described in a 2012 presidential order regarding permitting of
infrastructure projects. The measure also would require that additional water be pumped south from Northern
California when water levels in the state are generally low rather than retaining water in the north for habitat
restoration and other environmental purposes. [S 2012, Vote #250, 5/25/16; CQ Floor Votes, 5/25/16]

Environment

Voted For Prohibiting EPA Regulations That Relied Upon Non-Public Scientific Research,
Limiting EPA’s Ability To Combat Pollution And Climate Change

Voted For Prohibiting EPA Regulations That Relied Upon Non-Public Scientific Research. In March 2015,
Walters voted for a bill that “prohibits EPA from proposing, finalizing or disseminating a rule or other ‘covered
action’ unless all scientific and technical information used to decide upon the rule is made available to the public so
the research can be independently analyzed and reproduced.” The bill passed 241 to 175. [HR 1030, Vote #125,
3/18/15; CQ House Action Reports, 3/13/15]

    Would Limit EPA’s Ability To Write Regulations To Combat Pollution And Climate Change. “Critics
    say the bill would severely handicap the EPA’s ability to write regulations necessary to fight pollution and
    climate change and protect the environment and human health, and would require the EPA to violate patient
    confidentiality. EPA Administrator Gina McCarthy has criticized the accusation from the GOP, saying
    transparency and sound science are among the agency’s priorities.” [The Hill, 2/27/15]

Voted For Amendment Limiting Water Used To “Flush Fish Diseases Out Of Klamath River”

Voted For Amendment Limiting Water Used To “Flush Fish Diseases Out Of Klamath River.” In May 2015,
Walters voted for an amendment limiting the amount of water released from Lewiston Dam into the Trinity River,
which protects salmon from becoming infected by fish diseases. “An amendment to a House appropriations bill to
limit the amount of water sent down the Trinity River has come under fire from fish and wildlife groups that say the
move could lead to a massive fish die-off downstream in the Klamath River. The amendment, by U.S. Rep. Doug
LaMalfa, R-Richvale, would prohibit releasing more water from Lewiston Dam into the Trinity River in late
summer to keep salmon from becoming sickened by fish diseases. LaMalfa said the U.S. Bureau of Reclamation,
which controls the dam, should not be allowed to send more water downstream than allowed under 15-year-old
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 448 of 665


agreement called the ‘Record of Decision.’” The amendment passed, 228 to 183. [H.R. 2028, Vote #213, 5/01/15;
Record Searchlight, 5/07/15]

   Amendment Limited Amount Of Water Released From Dam Into Trinity River. “An amendment to a
   House appropriations bill to limit the amount of water sent down the Trinity River has come under fire from
   fish and wildlife groups that say the move could lead to a massive fish die-off downstream in the Klamath
   River. The amendment, by U.S. Rep. Doug LaMalfa, R-Richvale, would prohibit releasing more water from
   Lewiston Dam into the Trinity River in late summer to keep salmon from becoming sickened by fish diseases.”
   [Record Searchlight, 5/07/15]

   Record Searchlight: 2012-2015: U.S. Bureau Of Reclamation Sent Higher Levels Of Colder Water To
   “Flush Disease-Causing Pathogens Out Of the River.” “During the past three years, the bureau has sent
   higher levels of colder water down the river to flush fish diseases out of the Klamath River. In the fall
   thousands of salmon annually swim up the Klamath River, crowding into pools, where fish diseases can spread
   in the warmer water conditions. The past three years, the bureau has used water from the Trinity, which flows
   into the Klamath, to flush disease-causing pathogens out of the river, ease fish crowding and lower the water
   temperature.” [Record Searchlight, 5/07/15]

   During Fall, Thousands Of Fish Swim Up Klamath River, Crowding Into Pools, Where Fish Diseases
   Spread In Warmer Temperatures. “During the past three years, the bureau has sent higher levels of colder
   water down the river to flush fish diseases out of the Klamath River. In the fall thousands of salmon annually
   swim up the Klamath River, crowding into pools, where fish diseases can spread in the warmer water
   conditions. The past three years, the bureau has used water from the Trinity, which flows into the Klamath, to
   flush disease-causing pathogens out of the river, ease fish crowding and lower the water temperature.” [Record
   Searchlight, 5/07/15]

   Fisheries And Environmental Groups Believed Measure Had Potential To Cause Massive Fish Die Offs.
   “An amendment to a House appropriations bill to limit the amount of water sent down the Trinity River has
   come under fire from fish and wildlife groups that say the move could lead to a massive fish die-off
   downstream in the Klamath River. The amendment, by U.S. Rep. Doug LaMalfa, R-Richvale, would prohibit
   releasing more water from Lewiston Dam into the Trinity River in late summer to keep salmon from becoming
   sickened by fish diseases. LaMalfa said the U.S. Bureau of Reclamation, which controls the dam, should not be
   allowed to send more water downstream than allowed under 15-year-old agreement called the ‘Record of
   Decision.’ … The amendment was added to the Energy and Water Appropriations bill, which the House
   approved last week.” [Record Searchlight, 5/07/15]

   Pacific Coast Federation Of Fishermen’s Association Believed Fish Kill Would Negatively Affect West
   Coast Commercial And Recreational Fishing Industry. “Glen Spain, Northwest regional director of the
   Pacific Coast Federation of Fishermen’s Associations, said a fish kill would also hurt the West Coast
   commercial and recreational fishing industry. ‘Again, it’s going to affect the economy of the whole Northern
   California if we have another fish kill,’ Spain said.” [Record Searchlight, 5/07/15]

   Higher Flows Into River Meant Less Water Was Piped Into Powerhouses, Forcing Redding To Buy
   More Expensive Electricity Elsewhere. “Higher flows down the Trinity River mean that less water is piped
   over the mountains from Lewiston Lake to the Carr Powerhouse at Whiskeytown Lake and the Spring Creek
   Powerhouse at Keswick Lake. When those two powerhouses generate less electricity, Redding Electric Utility
   has to purchase more expensive power from other sources, Eastman said. ‘Requiring the Bureau to maintain
   Trinity flows under the Record of Decision keeps more water available to all Central Valley Project water
   recipients, including Redding and agriculture in the North State,’ he said. REU pays about $6.5 million per year
   for electricity from the Western Area Power Administration, which distributes the power, said Barry Tippin,
   Redding’s assistant city manager. The city pays hundreds of thousands of dollars more for power if it has to get
   electricity from other sources when hydropower generation runs low, he said.” [Record Searchlight, 5/07/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 449 of 665


Voted For Amendment Prohibiting Funds Used To Regulate “Agricultural Activities” Identified As
Exemptions Under Clean Water Act

Voted For Amendment Prohibiting Funds Used To Regulate “Agricultural Activities” Identified As
Exemptions Under Clean Water Act. In May 2015, Walters voted for an amendment prohibiting the use of funds
to regulate certain agricultural activities under the Clean Water Act. “LaMalfa, R-Calif., amendment that would
prohibit funds made available under the act from being used to regulate agricultural activities identified as
exemptions under certain sections of the Clean Water Act.” The amendment passed, 239 to174. [ H.R. 2028, Vote
#212, 5/01/15; CQ Floor Votes, 5/01/15]

Voted For Amendment To Block Bureau Of Reclamation From Buying Water To Increase
Instream Flow To Help Fish

Voted For Amendment To Block Bureau Of Reclamation From Buying Water To Increase Instream Flow
To Help Fish. In May 2015, Walters voted for amendment to prohibit the buying of water for the purpose of
enhancing river flow to help fish. “The House briefly debated at about 1:20 a.m. Friday, and eventually approved
along nearly party lines, an amendment by Rep. Tom McClintock, R-Calif., that would block the Bureau of
Reclamation from buying water for the purpose of supplementing river flows to help fish.” The amendment passed,
228 to 183. [HR 2028, Vote #211, 5/01/15; Associated Press, 5/01/15]

   U.S. Bureau Of Reclamation Public Affairs Officer: Major Water Purchases Were Made To Meet Water
   Quality Standards. “Rep. Tom McClintock’s amendment to forbid federal agencies from purchasing water
   during California’s catastrophic drought in order to release it into rivers to meet environmental requirements
   was adopted May1 as part of the House of Representatives’ Fiscal Year 2016 Energy and Water Appropriations
   Act. The amendment was adopted on a vote of 226-9, and final passage of the Appropriations Act on a vote of
   230-7. … Public Affairs Officer Erin Curtis said the agency’s major water purchases in recent years have been
   on the San Joaquin River in order to comply with the Vernalis Adaptive Management Plan intended to meet
   water quality standards at Vernalis, not far from where the Stanislaus River meets the San Joaquin River.”
   [Calaveras Enterprise, 5/08/15]

   U.S. Bureau Of Reclamation Public Affairs Officer: Bureau Required By Law To Release Water To
   Protect Water Quality, Fish And Wildlife. “Curtis noted in an email that the bureau is required by a variety
   of environmental laws to release water to protect water quality as well as fish and wildlife. Among the
   beneficiaries of those releases are farms and cities that draw water from the San Joaquin River Delta.”
   [Calaveras Enterprise, 5/08/15]

   Farms And Cities Benefit From Releases. “Among the beneficiaries of those releases are farms and cities that
   draw water from the San Joaquin River Delta.” [Calaveras Enterprise, 5/08/15]

   Calaveras Enterprise: “Flows From The Stanislaus River Help Dilute Salt Contamination That Would
   Otherwise Render Water In the Delta Unusable For Irrigation.” “Rep. Tom McClintock’s amendment to
   forbid federal agencies from purchasing water during California’s catastrophic drought in order to release it
   into rivers to meet environmental requirements was adopted May1 as part of the House of Representatives’
   Fiscal Year 2016 Energy and Water Appropriations Act. … Flows from the Stanislaus River help dilute salt
   contamination that would otherwise render water in the delta unusable for irrigation and more expensive to treat
   for drinking water.” [Calaveras Enterprise, 5/08/15]

Voted For Amendment Prohibiting Funding For Energy Department’s Climate Models Program

Voted For Amendment Prohibiting Funding For Energy Department’s Climate Models Program. In May
2015, Walters voted for amendment prohibiting funding for the Energy Department’s climate models program.
“The House has passed an amendment sponsored by Rep. Paul A. Gosar, R-Arizona, to the Energy and Water
Development and Related Agencies Appropriations Act. The amendment would bar funding for the Energy
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 450 of 665


Department’s Climate Model Development and Validation program. Gosar said funding Energy’s ‘duplicative and
wasteful’ climate modeling effort was not central to Energy’s mission and was redundant, given an abundance of
other global climate models being adopted by other U.S. and foreign governments and private businesses.” The
amendment passed, 224 to 184. [H.R. 2028, Vote #209, 5/01/15; Bangor Daily News, 5/08/15]

    CQ Roll Call: Program “Evaluates Predictive Models Of The Earth’s Climate.” “Nearly all Democrats
    united to vote against the $35.4 billion spending measure (HR 2028), which advanced by a vote of 240-177
    after lawmakers debated amendments late into the night Thursday and early Friday. … Lawmakers also
    approved an amendment 224-184 that would bar funding for a DOE program that evaluates predictive models
    of the Earth's climate.” [CQ Roll Call, 5/01/15]

Voted For Undermining The Clean Water Act

Voted For Halting EPA’s Waters Of The United States Rulemaking Relating To Smaller Waterways That
Feed Into Larger Ones. In May 2015, Walters voted for the Regulatory Integrity Protection Act which “would
require the EPA and the Army Corps of Engineers to withdraw its Waters of the United States rule. The rule would
define the EPA’s oversight authority over streams, ponds and small waterways that feed into larger ones...”
According to Rep. Donna Edwards, “H.R. 1732 would halt the current Clean Water rulemaking, and require the
agencies to withdraw the proposed rule and restart the rulemaking process. This is after one million public
comments, a 208 day comment period, and over 400 public hearings.” The bill passed 261 to 155. [HR 1732, Vote
# 219, 5/12/15; The Hill, 4/29/15; Edwards Press Release, 4/29/15]

Voted Against Amendment To Prohibit Issuing Final Clean Water Rules If They Violated Previous Court
Decisions. In May 2015, Walters voted against an amendment to the Regulatory Integrity Protection Act proposed
by Rep. Donna Edwards. According to Edwards, “Under my amendment, the administration cannot expand the
scope beyond those water bodies covered prior to the decisions of the U.S. Supreme Court in those two cases, and it
cannot be inconsistent with Justices Scalia’s and Kennedy’s judicial opinions in Rapanos. In addition to that, they
can’t increase the regulation of ditches.” The amendment failed 167 to 248. [HR 1732, Vote #217, 5/12/15;
Edwards Press Release, 4/29/15]

Voted Against Protecting America’s Waterways To Ensure Safe Drinking Water Supply

Voted Against Protecting America’s Waterways To Ensure Safe Drinking Water Supply. In May 2015,
Walters voted against a motion that would “protect the quality of America’s water supply for safe drinking,
particularly in the Great Lakes, which has been affected by harmful algal blooms; drought mitigation in California
and the West; agriculture and irrigation; and flood and coastal storm protection from wetlands.” The motion failed
175 to 241. [HR 1732, Vote #218, 5/12/15; Democratic Leader, 5/12/15]

Voted For Prohibiting Listing Of Prairie Chicken As Threatened/Endangered

Voted For Prohibiting Listing Of Prairie Chicken As Threatened Or Endangered Species. In May 2015,
Walters voted for an amendment that would “prohibit the listing of the lesser prairie chicken as a threatened or
endangered species until 2021. The amendment also would de-list the American burying beetle as a threatened or
endangered species.” The amendment passed, 229-190. [H.R 1735, Vote #236, 5/15/15; CQ Floor Votes, 5/15/16]

Voted For Allowing The Speaker Of The House And Senate Majority Leader To Appoint Members
To Committee Reviewing Energy Department Carbon Capture Research Program

Voted For Allowing The Speaker Of The House And Senate Majority Leader To Appoint Members To
Committee Reviewing Energy Department Carbon Capture Research Program. In May 2015, Walters voted
for an amendment that would allow the Speaker of the House and the Majority Leader of the Senate to appoint
members to the STEM Education Advisory Panel and a second advisory committee that would oversee the Energy
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 451 of 665


Department’s carbon capture and sequestration research program. The amendment passed 234 to 183. [HR 1806,
H.Amdt. 248, Vote #253, 5/20/15; CQ Floor Votes, 5/20/15]

Voted Against Amendment To Shift $4 Million From BLM To Fish And Wildlife Service To Fight
Against Invasive Species

Voted Against Amendment To Shift $4 Million From BLM To Fish And Wildlife Service To Fight Against
Invasive Species. In July 2015, Walters voted against an amendment to reduce the Bureau of Land Management by
$4,010,000 and increase the US Fish and Wildlife Service by $3,902,000. According to the amendment’s sponsor,
Rep. John Garamendi, “There is a problem in the [Sacramento-San Joaquin River] delta … The delta is being
totally overrun by water hyacinths. Other parts of the United States and the West are also finding these invasive
water squats plants plugging their pumps, reducing water supply … What this amendment does is address that
problem by adding $3,902,000 to the aquatic habitat and species conservation fund, thereby allowing the Federal
agencies to work with the State and local agencies to attack the aquatic plants … those who want to have more
water flowing south to the San Joaquin Valley and southern California’s great metropolitan areas, including Orange
County, ought to be in favor of unplugging the pumps and getting the water hyacinths reduced in the delta.” The
amendment failed, 181 to 244. [HR 2822, Vote #393, 7/08/15; Bill Summary, Library of Congress, 7/08/15, House
Congressional Record, Page H4733, 6/25/15]

Voted Against Reducing Funding For The Secretary Departmental Operations To Increase
Funding For The Environmental Programs And Management By More Than $1.9 Million

Voted Against Reducing Funding For The Secretary Departmental Operations To Increase Funding For The
Environmental Programs And Management By More Than $1.9 Million. In July 2015, Walters voted against
“an amendment to reduce funding for the Office of the Secretary Departmental Operations by 1,913,000 and
increase the funding for the Environmental Programs and Management by a similar amount..” The amendment
failed 188-239. [HR 2822, Vote #396, 7/08/15; H AMDT 550, 7/08/15

    No Funds From The Act Could Be Used To Reclassify The West Indian Manatee From An Endangered
    Species To A Threatened Species. “None of the funds made available by this Act may be used to consider a
    petition to reclassify the West Indian manatee from an endangered species to a threatened species under the
    Endangered Species Act of 1973.” [CQ Floor Amendment Analysis, 7/07/15]

Environmental Programs And Management Is Focused On Running Programs To Reduce Negative
Environmental Impacts. “Environmental management programs support the NIEHS Environmental Policy and
the overall goal of reducing negative environmental impacts. These programs were established to assure
compliance with federal, state, and local environmental regulations. Each program includes specific requirements
that are documented in the NIEHS EMS Manual as well as a corresponding written plan, procedure, or instruction.”
[National Institute of Environmental health Sciences, accessed 10/21/15]

Voted Against Ending Prohibition On Using Funds To Implement Coastal And Marine Spatial
Planning And Management Components Of The National Ocean Policy

Voted Against Ending Prohibition On Using Funds To Implement Coastal And Marine Spatial Planning
And Management Components Of The National Ocean Policy. In July 2015, Walters voted against “an
amendment to strike section 425, which prohibits the use of funds to further implement coastal and marine spatial
planning and management components of the National Ocean Policy” The amendment failed 191-238. [HR 2822,
Vote #398, 7/08/15; H AMDT 568, 7/08/15]

    Coastal And Marine Spatial Planning Was Recommended By Task Force On Ocean Policy Started By
    President Obama. “On June 12, 2009, President Obama signed a memorandum establishing the Interagency
    Ocean Policy Task Force, led by the White House Council on Environmental Quality. Then, on July 19, 2010,
    this task force released a set of final recommendations that set a new direction for improved stewardship of the
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 452 of 665


    ocean, our coasts, and the Great Lakes.” [National Oceanic and Atmospheric Administration, accessed
    10/21/15]

    Costal And Marine Spatial Planning Involves Agencies Working Together And Sharing Information To
    Preserve Coasts And Ocean Ecosystems. “Coastal and marine spatial planning—or marine planning—is a
    science-based tool that regions can use to address specific ocean management challenges and advance their
    goals for economic development and conservation. Just as federal agencies work with states, tribes, local
    governments, and others to manage forests, grasslands, and other areas, they also can use marine planning to
    coordinate activities among all coastal and ocean interests and provide the opportunity to share information.
    This process is designed to decrease user conflict, improve planning and regulatory efficiencies, decrease
    associated costs and delays, engage affected communities and stakeholders, and preserve critical ecosystem
    functions and services.” [National Oceanic and Atmospheric Administration, accessed 10/21/15]

Voted Against An Amendment To Maintain Endangered Species Protections For Gray Wolves,
Sage-Grouse, And Long-Eared Bats

Voted Against An Amendment To Maintain Endangered Species Protections For Gray Wolves, Sage-
Grouse, And Long-Eared Bats. In July 2015, Walters voted against an amendment to maintain endangered
species protections for gray wolves, sage-grouse, and long-eared bats. The “House Interior Appropriations bill
(H.R. 2822) which, as usual, contained numerous anti-ESA riders. One would strip gray wolves in Wyoming and
the Great Lakes of ESA protections. One would eliminate tools that have been developed by industry and federal
and state governments to protect the greater sage grouse and limit our options to properly manage this species and
its habitat. One would increase the threats to the threatened northern long-eared bat.” The amendment failed 243 to
186. [HR 2822, H.AMDT.582, Vote #404, 7/08/15; Congressional Quarterly’s House Action Reports, 7/08/15;
NRDC June & July 2015 Legislative Threats to the Endangered Species Act, 8/03/15]

Voted Against Voted Against An Amendment That Sought To Disrupt The Ivory Market And
Prevent Killing Of Elephants For Their Ivory

Voted Against Voted Against An Amendment That Sought To Disrupt The Ivory Market And Prevent
Killing Of Elephants For Their Ivory. In July 2015, Walters voted against an amendment that would have sought
to disrupt the ivory market and prevent killing of elephants for their ivory. The amendment “would block
implementation of U.S. Fish and Wildlife Service rules and policies necessary to disrupt ivory markets and ensure
that U.S. citizens do not contribute to the ongoing slaughter of African elephants.” The amendment failed 244 to
183. [HR 2822, H.AMDT.584, Vote #405, 7/08/15; Congressional Quarterly’s House Action Reports, 7/08/15;
NRDC June & July 2015 Legislative Threats to the Endangered Species Act, 8/03/15]

Voted For Amendment Cutting Funds By One Percent Across-The-Board For The Department Of
The Interior, Environment, And Related Agencies Appropriations Act Of 2016

Voted For Amendment Cutting Funds By One Percent Across-The-Board For The Department Of The
Interior, Environment, And Related Agencies Appropriations Act Of 2016. In July 2015, Walters voted for the
Blackburn amendment cutting funds from the Department Of The Interior, Environment, And Related Agencies
Appropriations Act Of 2016 by one percent across-the-board. The amendment failed, 168 to 258. [HR 2822,
Amendment #59, Vote #407, 7/07/15]

Voted For Amendment Prohibiting President From Creating National Monuments Against Local
Objection In States, Including Oregon, California, New Mexico, Arizona, Utah And Nevada

Voted For Amendment Prohibiting President From Creating National Monuments Against Local
Objection In States, Including Oregon, California, New Mexico, Arizona, Utah And Nevada. In July
2015, Walters voted for an amendment blocking the President from creating National Monuments in
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 453 of 665


certain counties if there was local objection. “Cresent Hardy introduced an amendment to an Interior
Department bill that would block Obama from creating monuments in areas with local opposition. His
amendment made its way into the bill on a 222-206 vote, and lists counties in Nevada, Arizona,
California, New Mexico, Oregon and Utah as off-limits. ‘This Antiquities Act has been abused,’ Hardy
said in an interview Friday. ‘I am a huge supporter of protecting certain lands, but I think there's a right
process to go through it.’ Hardy accused Obama and Reid of pushing the Nevada monument to burnish
their legacies.” The amendment passed, 222 to 206. [HR 2822, Vote #409, 7/07/15; Star-Tribune,
7/10/15]

Voted For Expediting Environmental Reviews Of Logging And Underbrush Removal Projects On
Tribal And Federal Lands, But Would Impose Barriers To Challenge Projects In Court

Voted For Expediting Environmental Reviews Of Logging And Underbrush Removal Projects On Tribal
And Federal Lands. In July 2015, Walters voted for the Resilient Federal Forests Act of 2015 that “would speed
up environmental reviews of logging and underbrush removal projects on tribal and federal lands. The Obama
administration opposes the measure … The bill would allow shortened environmental reviews for projects to
remove trees after natural disasters such as floods, landslides or insect or disease outbreaks; tree removal to comply
with forest management plans such as wildlife habitat improvement; and thinning to reduce the risk of wildfires.
Democrats questioned a provision that would require individuals or groups that want to challenge approved projects
in court to post bonds large enough to cover estimated legal fees and expenses.” The bill passed, 262 to 167, and
then referred to the Senate Committee on Agriculture, Nutrition, and Forestry. [HR 2647, Vote #428, 7/09/15; CQ
News, 7/09/15]

    The Office Of Management And Budget Claimed HR 2647 Will Undermine Public Trust In Forest
    Management Projects. “HR 2647 includes several provisions that will undermine collaborative, landscape-
    scale forest restoration by undermining public trust in forest management projects and by limiting public
    participation in decision-making.” [Office of Management and Budget, 7/08/15]

    Would Also Reduce Available Funding In The Forest Service’s Budget For Restoration And Risk
    Reduction Programs. “[T]he requirement in H.R. 2647 to fully fund the ten-year average for wildland fire
    suppression would mean that less funding is available each year in the agencies’ budgets for restoration and
    risk reduction programs as it is diverted to the ever-increasing ten-year average.” [Office of Management and
    Budget, 7/08/15]

    Would Make It More Difficult To Challenge Forest Restoration Projects In Court. “[T]he Administration
    opposes provisions in the bill that require litigants to post a bond when challenging forest restoration projects.
    As the Forest Service has demonstrated, the best way to address concerns about litigation is to develop
    restoration projects in partnership with broad stakeholder interests through a transparent process informed by
    the best available science.” [Office of Management and Budget, 7/08/15]

Voted For Providing Klamath River Basin Contractors More Formal Role In The Endangered
Species Act Consultation Process

Voted For Providing Klamath River Basin Contractors More Formal Role In The Endangered Species Act
Consultation Process. In July 2015, Walters voted for an amendment that would provide contractors operating at
the Klamath Project in Oregon and California, if Reclamation initiates actions under the Endangered Species Act,
all the "rights and responsibilities" extended to applicants in the consultation process. The amendment was adopted
by a vote of 246-172. [HR 2898, Vote #444, 7/16/15; CQ Floor Votes, 7/15/15]

Voted Against Amendment To Prevent “Further Evaluation Or Adoption” Of Environmental
Impact Processes That Did Not Address Risks Associated With Climate Change
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 454 of 665


Voted Against Amendment To Prevent “Further Evaluation Or Adoption” Of Environmental Impact
Processes That Did Not Address Risks Associated With Climate Change. In September 2015, Walters voted
against amendment that “sought to prevent further evaluation or adoption of an alternative that does not adequately
address risks associated with flooding, wildfire, and climate change.” The amendment “would reform the review
process for the environmental impact of federally-funded construction projects. The goal of these reforms would be
to streamline the review process under the National Environmental Policy Act, or NEPA. The bill also would
prohibit the consideration of the ‘social cost of carbon’ in any environmental review or decision making process.”
The bill failed, 170 to 228. [H Amdt 699, Vote #508, 9/25/15; Govtrack, 9/25/15]

Voted Against An Amendment To Include Impact On Low-Income And Minority Communities In
Environmental Impact Statements For New Construction Projects

Voted Against An Amendment To Include Impact On Low-Income And Minority Communities In
Environmental Impact Statements For New Construction Projects. In September 2015, Walters voted against
an amendment to include potential impacts on low-income and minority communities in environmental impact
statements for new construction projects. “The House has passed an amendment sponsored by Rep. Raul M.
Grijalva, D-Ariz., to the RAPID Act (H.R. 348). The amendment would require regulators to include impacts on
low-income and minority communities in their assessments of environmental impact statements for construction
projects. Grijalva said the requirement would seek to fulfill ‘the promise of environmental justice for all
communities.’” The amendment passed 320 to 88. [HR 348, Vote #509, 9/25/15; On Agreeing to the Amendment,
9/25/15; Albany Herald, 10/04/15]

    The Amendment Was Part Of The RAPID Act, Which Streamlined Environmental Review Processes
    For Infrastructure Projects. “The House passed legislation on Friday to streamline the environmental review
    process for infrastructure projects. The bill passed largely along party lines by a vote of 233-170, with seven
    mostly centrist Democrats joining all Republicans in support. Under the measure, federal agencies would only
    have to use one environmental impact statement and one environmental assessment as required by the National
    Environmental Policy Act.” [The Hill, 9/25/15]

Voted Against An Amendment To Allow State, Local, And Tribal Officials To Extend Deadlines
For Environmental Impact Studies

Voted Against An Amendment To Allow State, Local, And Tribal Officials To Extend Deadlines For
Environmental Impact Studies. In September 2015, Walters voted against an amendment that would have
allowed state, local, and tribal officials to extend deadlines for environmental impact studies. The amendment failed
179 to 230. [HR 348, Vote #510, 9/25/15; On Agreeing to the Amendment, 9/25/15]

    Amendment Was Part Of The RAPID Act, Which Rejected Inclusion Of Social Cost Of Carbon And
    Required Environmental Impact Studies To Be Completed Within Two Years. “The House passed a bill
    (HR 348) to scale back the National Environmental Policy Act as a regulator of large construction projects in
    the United States. The bill disavows the social cost of carbon emissions; sets a two-year deadline for
    completing environmental reviews; requires lawsuits challenging reviews to be filed within 180 days; limits the
    number of reviews per project; authorizes states to prepare alternative environmental assessments; and allows
    agencies to accept secondary rather than original analyses of environmental effects.” [Washington Post,
    10/01/15]

Voted Against Amendment Excluding Projects That Would Limit Access To Hunting Or Fishing,
Affect Endangered Species Or Automatically Approved By Lack Of Agency Decision

Voted Against Amendment To Exclude Projects That Would Limit Access To Hunting Or Fishing, Affect
Endangered Species Or Automatically Approved By Lack Of Agency Decision. In September 2015, Walters
voted against an amendment “that would exclude projects that would limit access to or opportunities for hunting or
fishing, or that would affect an endangered or threatened species under the Endangered Species Act from the bill’s
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 455 of 665


provision that would automatically approve projects if the agency has not made a decision within the bill’s
deadlines.” The bill stipulated a deadline of between 90 and 120 days. The amendment failed, 187 to 223. [HR 348,
Amendment #6, Vote #512, 9/25/15; CQ, 9/25/15]

Voted Against Prohibiting Federal Agencies From Using Social Cost Of Carbon In Environmental
Reviews And Decision Making

Voted Against Prohibiting Federal Agencies From Using Social Cost Of Carbon In Environmental Reviews
And Decision Making. In September 2015, Walters voted against an amendment that would have removed
language “prohibit[ing] agencies from using the social cost of carbon in an environmental review or environmental
decision making process.” The amendment failed 179 to 229. [HR 348, Vote #513, 9/25/15]

Voted For Prohibiting Federal Agencies From Considering Greenhouse Gasses And Their Link To
Climate Change When Reviewing Environmental Permits For Government Construction Projects

Voted For Prohibiting Federal Agencies From Considering Greenhouse Gasses And Their Link To Climate
Change When Reviewing Environmental Permits For Government Construction Projects. In September 2015,
Walters voted for an amendment to HR 348 that would “bar federal agencies from using draft guidance for
accounting for greenhouse gas emissions and their link to climate change in reviewing environmental permits for
federal government construction projects.” The amendment passed 223 to 186. [HR 348, Vote #514, 9/25/15;
Citizen Times, 10/02/15]

Voted For Weakening Environmental Review, Including Banning Carbon Costs Considerations, Of
Major Federal Actions Related To Construction Projects

Voted For Weakening Environmental Review, Including Banning Carbon Costs Considerations, Of Major
Federal Actions Related To Construction Projects. In September 2015, Walters voted for the Responsibly and
Professionally Invigorating Development Act of 2015 (RAPID Act) which would weaken the environmental review
and permitting process for federal construction projects. “This bill establishes procedures to streamline the
regulatory review, environmental decision making, and permitting process for major federal actions that are
construction activities undertaken, reviewed, or funded by federal agencies. … No more than one environmental
impact statement and one environmental assessment for a project must be prepared under the National
Environmental Policy Act of 1969 (NEPA) for a project, except for supplemental environmental documents
prepared under NEPA or environmental documents prepared pursuant to a court order. After the lead agency issues
a record of decision, federal agencies may only rely on the environmental document prepared by the lead agency.
… A lead agency may not use the social cost of carbon in the environmental review or environmental decision
making process.” The bill passed, 233 to 170. [HR 348, Vote #518, 9/25/15; CRS, 1/14/15]

    The RAPID Act Was Opposed By The Obama Administration. “The Administration strongly opposes H.R.
    348, which would undercut responsible decisionmaking and public involvement in the Federal environmental
    review and permitting processes. As the Administration said when virtually identical legislation was considered
    previously, H.R. 348 would increase litigation, regulatory delays, and potentially force agencies to approve a
    project if the review and analysis cannot be completed before the proposed arbitrary deadlines. This legislation
    would complicate the regulatory process and create two sets of standards for Federal agencies to follow to
    review projects – one for "construction projects" and one for all other Federal actions, such as rulemakings or
    management plans.” [Office of Management and Budget, Statement of Administration Policy, 9/16/15]

    Voted Against Preventing The Weakening Of Any Provisions That Preserve Safe Drinking Water,
    Private Property Rights, And the Health, Safety, And Sovereignty Of Native American Tribes. In
    September 2015 Walters voted against a motion that would ensure provisions that safeguard drinking water,
    private property rights, and Native American sovereignty rights would not be weakened by the RAPID Act.
    The motion failed 175 to 229. [HR 348, Vote #517, 9/25/15; Motion to Recommit, 9/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 456 of 665


Voted For Blocking Consideration Of Bill That Would Fund Local And National Parks, Forests,
And Historical Places

Voted For Blocking Consideration Of Bill That Would Fund Local And National Parks, Forests, And
Wildlife Refuges. In October 2015, Walters voted for blocking consideration of the Land and Water Conservation
Act, a bill that provides funds and support for local and national parks, forests, wildlife refuges, and historical
places. The previous question passed, 243 to 184. A vote against the previous question would have allowed the bill
to be considered. [H.Res. 481, Vote #555, 10/21/15; Democratic Leader – Previous Questions, 10/21/15]

Voted Against Amendment That Would Eliminate Mining Industry Giveaways

Voted Against Amendment That Would Eliminate Mining Industry Giveaways. In October 2015, Walters
voted against an amendment to the National Strategic and Critical Minerals Production Act that would eliminate
giveaways to the mining industry by declassifying sand, gravel, and clay as “strategic and critical” national security
minerals, a designation that would “reduce or eliminate environmental reviews, and give mining companies control
over the timing of permitting decisions, for … mining operations … involving strategic or critical minerals. It does
this by defining ‘strategic and critical’ minerals so broadly that they would include … materials such as sand, clay,
[and] gravel…” Democratic Rep. Alan Lowenthal’s amendment “[c]larifies that the definition of ‘Strategic and
Critical Minerals’ only includes the minerals identified by the National Research Council (NRC) as strategic and
critical minerals (and any additional minerals added by the Secretary that meet the NRC's criteria), and does not
include sand, gravel or clay.” The amendment failed, 176 to 253. [H.R. 1937, Vote #560, 10/22/15; House Rules
Committee, accessed 1/22/16; Office of the Democratic Whip, 10/22/15]

Voted Against Amendment Ensuring Environmental Impact Reviews For Mining Permits

Voted Against Amendment To Mining Deregulation Bill Ensuring Environmental Impact Reviews For
Mining Permits. In October 2015, Walters voted against an amendment to the National Strategic and Critical
Minerals Production Act that would ensure environmental impact reviews for mining permits. “The bill would
reduce or eliminate environmental reviews, and give mining companies control over the timing of permitting
decisions, for virtually all types of mining operations on federal public land… [I]t requires the Interior Department
to waive compliance with the National Environmental Policy Act (NEPA) if the federal or state permitting process
is deemed ‘adequate’… Dingell Amendment … [e]nsures that mining permits are fully reviewed under the National
Environmental Policy Act.” The amendment failed, 181 to 248. [HR 1937, Vote #561, 10/11/15; CQ Floor Votes,
10/22/15; Office of the Democratic Whip, 10/22/15]

    Evidence Of “Environmental Damage” From Rare Earth Mining. “Republicans pushed a bill through the
    House Thursday that allows the government to exempt gold, copper, silver and uranium mining on federal land
    from formal environmental reviews. … China is by far the world's largest producer of rare earth minerals. But
    in June, China's cabinet issued a paper saying that poor regulation of mining there had caused widespread
    environmental damage. In the U.S., there has also been evidence of environmental damage. The process not
    only disturbs land, uncovering naturally radioactive materials and toxic metals in rock and soil, but the
    chemicals and compounds used to refine the minerals can also cause contamination.” [Associated Press,
    7/12/12]

Voted For Resolution Disapproving Of New Regulations Mandating Steep Cuts In Greenhouse Gas
Emissions From Existing U.S. Power Plants

Voted For Resolution Disapproving Of New Regulations Forcing Steep Cuts In Greenhouse Gas Emissions
From Existing U.S. Power Plants. In December 2015, Walters voted for a resolution that would “disapprove of
the Environmental Protection Agency emissions rule for existing power plants issued on Oct. 23, 2015. The
resolution provides that the rule will have no force or effect. The EPA rule sets different emissions targets for 49
states based on their existing energy profile and requires each state to reduce emissions by a certain amount by
2030. Under the rule, states are required to submit proposed plans on how to reduce emissions to the EPA by June
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 457 of 665


2016, with the agency evaluating whether the plans reduce emissions and are enforceable.” The resolution was
adopted by a vote of 242-180: [S J RES 24, Vote #650, 12/1/15; CQ Floor Votes, 12/01/15]

Voted For Resolution Disapproving Of New Regulations Mandating Steep Cuts In Greenhouse Gas
Emissions From Future U.S. Power Plants

Voted For Resolution Disapproving Of New Regulations Mandating Steep Cuts In Greenhouse Gas
Emissions From Future U.S. Power Plants. In December 2015, Walters voted for the passage of a resolution that
would “disapprove of the Environmental Protection Agency emissions rule for new power plants issued on Oct. 23,
2015. The resolution provides that the rule will have no force or effect. The EPA rule sets specific emission limits
for new fossil-fuel electrical power plants, limiting large new natural-gas-fired turbines to 1,000 pounds of carbon
dioxide per megawatt-hour and smaller turbines to 1,100 pounds of carbon dioxide per megawatt-hour, with the
option of averaging emissions over multiple years to allow for operational flexibility.” The resolution was adopted
235-188. [S J RES 23, Vote #651, 12/1/15; CQ Floor Votes, 12/01/15]

Voted For An Amendment To Allow Some Voluntary Vegetation Management Without Being Held
Liable For Wildlife Damage

Voted For An Amendment To Allow Some Voluntary Vegetation Management Without Being Held Liable
For Wildlife Damage. In December 2015, Walters voted for an amendment to the North American Energy
Security and Infrastructure Act that would “permit voluntary vegetation management within 150 feet of certain
right-of-ways near structures for selective thinning and fuel reduction without being held liable for wildlife damage,
loss, or injury, including the cost of fire suppression, except in cases of gross negligence or criminal misconduct.”
The amendment was adopted 252-170. [HR 8, Vote #668, 12/03/15; CQ Floor Votes, 12/03/15]

Voted Against An Amendment To Prohibit The North American Energy Security And
Infrastructure Act From Taking Effect Until Carbon Impacts Are Analyzed

Voted Against An Amendment To Prohibit The North American Energy Security And Infrastructure Act
From Taking Effect Until Carbon Impacts Are Analyzed. In December 2015, Walters voted against an
amendment to the North American Energy Security and Infrastructure Act that would “prohibit the provisions of
the bill from taking effect until after the Energy Information Administration has analyzed and published a report on
the carbon impacts of its provisions.” The amendment failed 181-243. [HR 8, Vote #670, 12/03/15; CQ Floor
Votes, 12/03/15]

Voted Against Amendment To Require Website Post Number Of Environmental Reviews Initiated
& Total Average Cost And Time For Infrastructure Projects

Voted Against Amendment To Require Website Post Number Of Environmental Reviews Initiated & Total
Average Cost And Time For Infrastructure Projects. In November 2015, Walters voted against an amendment
“that would specify that a website required under the bill that would make publicly available the status of
infrastructure projects that require environmental review would need to include the total number of environmental
reviews that were initiated and the total average cost and time to conduct environmental reviews.” The amendment
failed, 196 to 225. [HR 22, Vote #587, 11/03/15; CQ, 11/03/15]

Voted Against A Measure To Ensure The Underlying Bill Wouldn’t Prevent Agencies From
Assessing A Proposal’s Contributions To Climate Change

Voted Against A Measure To Ensure The Underlying Bill Wouldn’t Prevent Agencies From Assessing A
Proposal’s Contribution To Climate Change. In October 2015, Waltersvoted against a “motion to recommit the
bill to the House Natural Resources Committee with instructions to report back immediately with an amendment
that would state that the bill would not limit the authority of the lead permitting agency to assess the proposed
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 458 of 665


activity's potential contribution to climate change.” The amendment failed 184-246. [HR 1937, Vote #564,
10/22/15; CQ, 10/22/15]

Voted For Blocking Clean Air Act Rules Governing The Emissions Of Air Pollutants From Brick
And Clay Manufacturers

Voted For Blocking Clean Air Act Rules Governing The Emissions Of Air Pollutants From Brick And Clay
Manufacturers. In March 2016, Walters voted for a bill that would prohibit the EPA from regulating emissions of
air pollutants caused by the manufacturing of brick and clay products. “The bill would prohibit the Environmental
Protection Agency (EPA) from implementing two 2015 final Clean Air Act rules governing the emissions of air
pollutants: the Brick and Structural Clay Products rule and the final Clay Ceramics Manufacturing… H.R. 4557
would delay implementation of these rules until ligation related to the rules is completed, ‘judgment becomes final,
and (is) no longer subject to further appeal or review.’” [HR 4557, Vote #109, 3/03/16; Office of the Democratic
Whip, 3/03/16]

    Bill Supported By The U.S. Chamber Of Commerce. “The U.S. Chamber of Commerce… strongly supports
    H.R. 4557… The bill would ensure that the U.S. brick industry will not be forced to comply with the Brick
    Maximum Achievable Control Technology (MACT) air quality issued by the U.S. Environmental Protection
    Agency (EPA) until after judicial challenges to the rule are resolved. … The Chamber released a report last
    month examining how the new Brick MACT rule could devastate the U.S. brick manufacturing industry… It is
    important that American industries are not unfairly penalized when they are compelled to comply with costly
    rules that are later overturned by the courts. This wasteful and unreasonable outcome must be avoided.” [U.S.
    Chamber of Commerce, 3/03/16]

    Environmental Groups And LWV Opposed Bill, Cited Harmful Toxins Emitted From Facilities. “[B]rick
    manufacturing facilities … emit mercury, a dangerous neurotoxin that harms children’s developing brains, and
    other dangerous toxins including arsenic and chromium, that are known to cause cancer. … The BRICK Act
    aims to help the polluters avoid regulation, since it seeks to further delay implementation of toxic air pollution
    standards for brick facilities until every polluter’s lawsuit has been fully litigated and appealed, including to the
    Supreme Court. … Not only would the BRICK Act delay needed health protections, exposing Americans to
    more deadly toxic air pollution, but the BRICK Act would also insert the legislative branch into ongoing
    litigation and interfere with the authority of our judicial branch of government.” [League of Women Voters,
    3/02/16]

Voted For Delisting Gray Wolves

Voted For An Amendment To Remove Gray Wolves From The Endangered Species List. In February 2016,
Waltersvoted for an amendment which “would reinstate the 2011 U.S. Fish and Wildlife Service decisions to
remove the gray wolf in the Western Great Lakes and Wyoming from protection under the Endangered Species
Act.” The amendment was adopted 232-171. [HR 2406, Vote #97, CQ, 2/26/16]

        2014: Federal Judge “Threw Out An Obama Administration Decision To Remove The Gray Wolf …
        From The Endangered Species List – A Decision That Will Ban Further Wolf Hunting.” “A federal
        judge on Friday threw out an Obama administration decision to remove the gray wolf population in the
        western Great Lakes region from the endangered species list -- a decision that will ban further wolf hunting
        and trapping in three states.” [CBS News/AP, 12/19/14]

Voted Against Designating The Coastal Plain Of ANWR As Wilderness, Hindering The Efforts To
Drill For Oil There

Voted Against Designate The Coastal Plain Of The Arctic National Wildlife Refuge As Wilderness. In
February 2016, Waltersvoted against an amendment which “would designate the coastal plain of the Arctic
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 459 of 665


National Wildlife Refuge as wilderness, and therefore a part of the National Wilderness Preservation System.” The
amendment failed 176-227. [HR 2406, Vote #99, CQ, 2/26/16]

        Designating The Coastal Area Of ANWR A Wilderness “Would Put Oil Development In The Coastal
        Plain Further Out Of Reach.” “Alaska’s congressional delegation has long sought oil exploration and
        production in ANWR, but there has been a stalemate over that idea for decades, with environmental groups
        strongly opposed and clashing with pro-development forces. Over 7 million acres of the refuge are
        currently managed as wilderness. Obama is asking Congress to approve another 12 million acres as
        wilderness, including the coastal plain. … Both sides of the long-running debate have said a wilderness
        expansion would put oil development in the coastal plain further out of reach.” [Alaska Dispatch News,
        4/03/15]

Voted For Resolution Disapproving Of “Waters Of The United States” Rule, Which Expanded
Jurisdiction Of EPA And Army Corps Of Engineers Under Clean Water Act

Voted For Congressional Disapproval Of “Waters Of The United States” Rule, Which Expanded
Jurisdiction Of EPA And Army Corps Of Engineers Under Clean Water Act. In January 2016, Walters voted
for a resolution expressing congressional disapproval of the “Waters of the United States” rule. “The Obama
administration announced new protections Wednesday for thousands of waterways and wetlands … On its face, the
Waters of the United States rule is largely a technical document, defining which rivers, streams, lakes and marshes
fall under the jurisdiction of the Environmental Protection Agency and the Army Corps of Engineers. … The
agencies and their supporters say the safety of drinking water and stream health are threatened because of weak
state and local regulation and a lack of enforcement. The rule is meant to make it clearer which waterways EPA and
the Corps of Engineers can oversee under the 43-year-old Clean Water Act, which covers ‘navigable waters’ such
as the Mississippi River and Lake Erie but is vague on how far upstream protections must go to keep those water
bodies clean.” The resolution passed 253 to 166. [S J Res 22, Vote #45, 1/13/16; Politico, 5/27/15]

Voted For Legislation That Would Block Obama Administration Efforts To Restrict Mountaintop
Removal Coal Mining Process

Voted For Legislation That Would Block Obama Administration Efforts To Restrict Mountaintop Removal
Coal Mining Process. In January 2016, Walters voted for legislation that would block Administration attempts to
restrict a controversial coal mining process. “A House Republican introduced a bill Monday that would block the
Obama administration’s efforts to restrict the controversial mountaintop removal coal mining process. The Interior
Department is planning to propose soon a regulation to restrict mountaintop removal mining near streams in an
effort to protect streams in Appalachia from the mining waste. … Mooney’s bill would stop Interior’s Office of
Surface Mining from going forward with the rule for at least a year, stop it from using the Clean Water Act to
justify the rule and require the agency to conduct a study into the industry impacts of the regulation.” The bill
passed 235 to 188. [HR 1644, Vote #42, 1/12/16; The Hill, 3/30/15]

Voted Against An Amendment To Make It Easier To Postpone Delay Of A Rule If Delay Would
Significantly Contribute To Development Of Negative Chronic Or Long-Term Health Conditions

Voted Against An Amendment To Make It Easier To Postpone Delay Of A Rule If Delay Would Significantly
Contribute To Development Of Negative Chronic Or Long-Term Health Conditions. In January 2016, Walters
voted against an amendment to H.R. 1644 that would make it easier to delay the postponement of a rule “if there is
a threat that a delay would cause or significantly contribute to the development of negative chronic or long-term
health conditions.” The amendment failed 190 to 235. [HR 1644, Vote #40, 1/12/16; Morning Consult, 1/12/16]

Voted Against Preventing Delays To Rules That Address Imminent Or Long-Term Threats To
Human Life And Removing Delays To Rules That Protect Public Health
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 460 of 665


Voted Against Preventing Delays To Rules That Address Imminent Or Long-Term Threats To Human Life
And Removing Delays To Rules That Protect Public Health. In January 2016, Walters voted against a
Democratic Motion to Recommit that would prevent delays to rules that address imminent or long-term threats to
human life. “The Democratic Motion to Recommit would protect American families and communities by
preventing delays to rules that address imminent or long-term threats to human life, and removing delays to rules
that protect public health in the event of an increase of life-threatening illnesses such as: heavy metal
contamination, lung cancer, heart or kidney disease or birth defects in communities near mountaintop removal coal
mining projects.” The Motion to Recommit failed 186 to 237. [H R 1644, Vote #41, 1/12/16; Motion to Recommit,
1/12/16]

Voted For Amendment To Prohibit Funds To Promulgate Regulations Based On The Analysis Of
The Social Costs Of Carbon.

Voted For Amendment To Prohibit Funds To Promulgate Regulations Based On The Analysis Of The Social
Costs Of Carbon. In May 2016, Walters voted for an amendment that would prohibit use of funds made available
by the bill to issue regulations or guidance that references or relies on the social cost of carbon analysis. The
amendment was adopted in Committee of the Whole 230-188. [HR 5055, Vote #256, 5/25/16]

Voted Against Motion In Support Of Permanently Authorizing the Land and Water Conservation
Fund.

Voted Against Motion In Support Of Permanently Authorizing the Land and Water Conservation Fund. In
May 2016, Walters voted against a motion to instruct House conferees to insist on the inclusion of Senate-passed
provisions to the North American Energy Security and Infrastructure Act of 2016 that would permanently authorize
the Land and Water Conservation Fund. Motion rejected 205-212. [S 2012, Vote #264, 5/26/16; CQ Floor Votes,
5/25/16]

Voted For Establishing EPA Compliance Standards For Waste Coal Power Plants

Voted For Establishing EPA Compliance Standards For Waste Coal Power Plants. In March 2016, Walters
voted for legislation “that would establish EPA compliance standards for…power plants where at least 75 percent
of the fuel used is waste coal from bituminous coal mining.” The bill passed 231-183. [HR 3797, Vote #123,
3/15/16; CQ, 3/14/16]

Voted Against Preventing Establishment Of EPA Compliance Standards For Waste Coal Power
Plants Until It Is Shown Doing So Will Not Increase Harmful Air Emissions

Voted Against Preventing Establishment Of EPA Compliance Standards For Waste Coal Power Plants Until
It Is Shown Doing So Will Not Increase Harmful Air Emissions. In March 2016, Walters voted against a
motion that would prevent an act that would establish EPA compliance standards for waste coal power plants from
taking effect until it can be proven that the act will not increase air emissions that harm “brain development or
causes learning disabilities in infants or children” or increase “mercury deposition to lakes, rivers, streams, and
other bodies of water, that are used as a source of public drinking water.” The motion failed 173-236. [HR 3797,
Vote #122, 3/15/16; Democratic Leader, 3/15/16]

Voted Against Requiring Report On Emissions Resulting From A Bill To Establish EPA
Compliance Standards For Waste Coal Power Plants

Voted Against Requiring Report On Emissions Resulting From A Bill To Establish EPA Compliance
Standards For Waste Coal Power Plants. In March 2016, Walters voted against an “amendment that would
require the Government Accountability Office to issue a report on the emissions of sulfur dioxide and other air
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 461 of 665


pollutants that were a result of” a bill to that would establish EPA compliance standards for waste coal power
plants. The amendment failed 179-235. [HR 3797, Vote #120, 3/15/16; CQ, 3/15/16]


Voted Against Adding Amendment Stating That North American Energy Security And
Infrastructure Act Will Not Prevent Federal Agencies From Considering Potential Impacts On
Climate Change

Voted Against Adding Amendment Stating That North American Energy Security And Infrastructure Act
Will Not Prevent Federal Agencies From Considering Potential Impacts On Climate Change. In May 2016,
Walters voted against a motion that would “commit the bill [North American Energy Security and Infrastructure
Act], as amended, to the House Energy and Commerce Committee with instructions to report back immediately
with an amendment that would add a section to the bill that would state that it would not prevent a federal agency
from considering potential impacts on climate change during permitting or approval processes undertaken in
accordance with the measure.” The motion failed, 178-239. [S 2012, Vote #249, 5/25/16; CQ Bill Track, 5/25/16]

Voted Against An Amendment To Remove California Drought Provisions From The Energy And
Water Appropriations Bill

Voted Against An Amendment To Remove California Drought Provisions From The Energy And Water
Appropriations Bill. In May 2016, Walters voted against an amendment to the Energy and Water Appropriations
bill that would remove California drought provisions from the bill. The amendment failed 169-247. [HR 5055, Vote
#242, 5/25/16; CQ Bill Track, 6/06/16; Sacramento Bee, 5/25/16]

Voted For Motion To Modify The Process EPA Uses To Test Chemicals

Voted For Motion To Modify The Process EPA Uses To Test Chemicals. In May 2016, Walters voted for a
motion to concur “that would modify how the EPA decides what existing chemicals to test and would require that
decisions concerning whether chemicals may pose an unreasonable risk to health or the environment would need to
be made without consideration of cost or other non-risk factors. It also would change the process the agency must
follow regarding new chemicals, require the EPA to make science-based decisions in conducting risk evaluations
and expand the EPA's ability to collect and use fees to pay for chemical tests. Under the measure, state chemical
safety laws would not be pre-empted under certain circumstances. The measure also would specify under what
circumstances states could continue to regulate chemicals the EPA is already regulating.” The motion passed 403-
12. [HR 2576, Vote #238, 5/24/16; CQ Bill Track, 6/06/16]

Voted For Temporarily Prohibiting EPA & States From Requiring A Permit For Use Of Registered
Pesticides Near Navigable Waters

Voted For Temporarily Prohibiting EPA & States From Requiring A Permit For Use Of Registered
Pesticides Near Navigable Waters. In May 2016, Walters voted for a bill that would “temporarily modify the
Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) to prohibit the EPA or a state government from
requiring a permit for the use of registered pesticides near navigable waters. The measure also would modify the
Federal Water Pollution Control Act to prohibit the EPA and states from requiring permits for the point source use
of a pesticide registered under FIFRA, with certain exceptions. The temporary prohibitions would end on Sept. 30,
2018.” The bill passed 258-156. [HR 897, Vote #237, 5/24/16; CQ Bill Track, 6/06/16]

Voted Against A Motion To Prohibit Zika Vector Control Act From Applying If There Is Evidence
That A Pesticide Causes Adverse Health Effects On Pregnant Women Or Fetal Development

Voted Against A Motion To Prohibit Zika Vector Control Act From Applying If There Is Evidence That A
Pesticide Causes Adverse Health Effects On Pregnant Women Or Fetal Development. In May 2015, Walters
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 462 of 665


voted against a motion that would “prohibit the underlying bill from applying to the discharge of a pesticide if there
is any evidence, based on peer-reviewed science, that the pesticide is known or suspected to cause adverse health
effects on pregnant women, or cause adverse impacts to fetal growth or development, or early childhood
development.” The motion failed, 182-232. [HR 897, Vote #236, 5/24/16; Democratic Leader – Motions to
Recommit, 5/24/16]

Voted For Blocking Consideration Of A Bill To Ensure Flint Children Obtain Safe Drinking Water
And Health, Nutritional, And Educational Support

Voted For Blocking Consideration Of A Bill To Ensure Flint Children Obtain Safe Drinking Water And
Health, Nutritional, And Educational Support. In May 2016, Walters voted for blocking consideration of a vote
that would “address this public health emergency by helping Flint residents obtain safe drinking water and ensuring
that the nearly 9,000 Flint children under the age of 6 who are at risk due to their exposure to lead-contaminated
water receive the health, nutritional, and educational support they need to thrive.” The previous question carried,
233-174. A vote against the previous question was to force the vote on safe drinking water and support for Flint
children. [H Res 743, Vote #231, 5/24/16; Democratic Leader – Previous Questions, 5/24/16]

Voted Against An Amendment To Bar Funds From The Department Of The Interior, Environment, And
Related Agencies Appropriations Act From Being Used To Abolish Law Enforcement Offices At The Bureau
Of Land Management And The U.S. Forest Service. In July 2016, Walters voted against an “amendment barring
funds in the bill from being used to abolish law enforcement offices at the Bureau of Land Management and the
U.S. Forest Service. The bill would provide $32.1 billion for the Interior Department, the Environmental Protection
Agency, the Forest Service and other agencies.” The amendment failed, 194 to 233. [HR 5538, Vote #470, 7/14/16;
CQ Floor Votes, 7/14/16]

Voted Against An Amendment To Insert A Sentence At The End Of The Act Asserting That None Of The
Funds From The Act Could Be Used In Contravention Of The Interior’s Promise To Address Impacts Of
Climate Change. In July 2016, Walters voted against an “amendment that would prohibit funds from being used in
contravention to a 2009 Interior Department Secretarial Order that called for renewable energy on public lands and
a response to the impact of climate change on the land, ocean, fish, wildlife, and cultural heritage resources. The
bill would provide $32.1 billion for the Interior Department, the Environmental Protection Agency, the Forest
Service and other agencies.” The amendment failed, 192 to 233. [HR 5538, Vote #Vote #471, 7/14/16; CQ Floor
Votes, 7/14/16]

Voted Against An Amendment To Protect The Obama Administration’s Climate Change And
Environmental Sustainability Executive Order. In July 2016, Walters voted against an “amendment that would
protect the administration's climate change and environmental sustainability executive order to ensure that no funds
be used to weaken the executive order within this act.” The amendment failed, 191 to 236. [HR 5538, Vote #472,
7/14/16; CQ Floor Votes, 7/14/16]

Voted Against An Amendment That Would Discourage Transferring Federal Lands To Private Owners. In
July 2016, Walters voted against an “amendment that would prohibit funds from being used to pursue any
additional legal ways to transfer federal lands to private owners in contravention of existing law.” The amendment
failed, 188 to 239. [HR 5538, Vote #473, 7/14/16; CQ Floor Votes, 7/14/16]

Voted Against An Amendment To Prevent Part Of The Bill That Would Block BLM Management Plans
From Going Forward If It Failed To Meet Its Multiple Use Obligations. In July 2016, Walters voted against an
“amendment that would prohibit Bureau of Land Management management plans from going into effect if failing
to implement the plans would limit the agency's ability to meet its multiple use obligations, including providing
opportunities for hunting, fishing and outdoor recreation.” The amendment failed, 184 to 241. [HR 5538, Vote
#474, 7/14/16; CQ Floor Votes, 7/14/16]

Voted Against An Amendment That Would Increase Funding For The EPA’s Hazardous Substance
Superfund Account. In July 2016, Walters voted against an “amendment that would increase by $15.3 million
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 463 of 665


funding for the Hazardous Substance Superfund account.” The amendment failed, 195 to 232. [HR 5538, Vote
#475, 7/14/16; CQ Floor Votes, 7/14/16]

Voted Against An Amendment To Prohibit Using Funds For Light Vehicles Which Do Not Meet The
Requirements Of Obama’s Federal Fleet Performance Executive Order. In July 2016, Walters voted against
“amendment no. 122, that would prohibit funds from being used to lease or purchase new light duty vehicles unless
those vehicles meet the requirements of President Obama's May 24, 2011 Executive Order on Federal Fleet
Performance. ” The amendment failed, 213 to 214. [HR 5538, Vote #476, 7/14/16; CQ Floor Votes, 7/14/16]

Voted For To Pass The Department Of The Interior, Environment, And Related Agencies Appropriations
Act. In July 2016, Walters voted for the passage of HR 5538, a “bill that would provide $32.1 billion in fiscal 2017
for the Interior Department, the EPA and related agencies. The bill would provide $12.1 billion for the Interior
Department, $8 billion for the EPA, $5.4 billion for the Forest Service, $1.2 billion for the Bureau of Land
Management and $5.1 billion for the Indian Health Service. The measure would prohibit the EPA from limiting
greenhouse gas, methane, and air emissions from power plants and the oil and gas industry. The measure would
also block the EPA from completing its "Waters of the United States" rule-making to clarify which bodies of water
are subject to regulation under the clean air act. As amended, the measure would prohibit funds from being used to
finalize, implement or enforce new regulations on offshore Arctic energy exploration and development.” The bill
passed, 231 to 196. [HR 5538, Vote #477, 7/14/16; CQ Floor Votes, 7/14/16]

Voted For To Suspend The Rules And Pass The Cooperate Management Of Mineral Rights Act Of 2016. In
September 2016, Walters voted for a “motion to suspend the rules and pass the bill that would remove a
requirement that prior to the commencement of surface-disturbing activities related to gas and oil development in
the Allegheny National Forest in Pennsylvania, the Forest Service be permitted to sell marketable timber cut in
relation to such surface-disturbing activities.” The motion was agreed to, 395-3. [HR 3881, Vote #480, 9/6/16; CQ
Floor Votes, 9/6/16]


Ethics

Voted For Limiting Power Of OCE And House Ethics In Investigating Members

Voted For Limiting Power Of OCE And House Ethics In Investigating Members. In January 2015, Walters
voted for a House Rules package that contained a rules change that would help members under ethics investigations
by the Office of Congressional Ethics and House Ethics Committee. “In one of its first actions of the new year, the
House of Representatives on Tuesday approved rules changes that could give lawmakers a new defense against
ethics investigations. The new language, added Monday night to the sections that establish the House Ethics
Committee and the independent Office of Congressional Ethics, says the two bodies ‘may not take any action that
would deny any person any right or protection provided under the Constitution of the United States.’ The language
also states that a person subject to a review by the Office of Congressional Ethics ‘shall be informed of the right to
be represented by counsel and invoking that right should not be held negatively against them.’ … ‘Clearly (the new
language) was put in there to allow members of Congress to restrain certain activities of the ethics committees
based on their own interpretation of what the Constitution means,’ said Craig Holman of the watchdog group Public
Citizen.” The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15; USA Today, 1/06/15]

Financial Issues

Voted Against Blocking Benefits For Those Convicted Of Assisting Terrorists

Voted Against A Motion To Prohibit Individuals & Entities Assisting Terrorist Groups From Receiving
Benefits Under Wall Street Bill. In January 2015, Walters voted against a motion to recommit that would prohibit
any person or financial entity that has been convicted of providing assistance to terrorist groups or state sponsors of
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 464 of 665


terrorism from receiving the benefits of Republicans’ wall-street giveaway bill. The motion failed, 183-242. [HR
37, Vote #36, 1/14/15; Democratic Leader – Motions to Recommit, 1/14/15]

Voted For Bill To Deregulate Wall Street

Voted For Bill To Deregulate Wall Street. In January 2015, Walters voted for legislation that combined the text
from eleven bills and would roll back or delay a number of regulations in the Dodd-Frank financial reform law.
“The most serious attack of the bunch came in the form of a partial two-year delay of the Volcker Rule, which
would ban banks from speculating in securities markets with taxpayer money. The bill would have allowed
Citigroup and JPMorgan Chase to hold onto almost $50 billion in risky corporate debt packages known as
collateralized loan obligations through 2019.” The bill passed, 271 to 154. [HR 37, Vote #37, 1/14/15; Huffington
Post, 1/10/14]

    Voted Against Motion That Would Prohibit Individuals Who Finance Terrorism From Qualifying For
    Regulatory Exemptions. In January 2015, Walters voted against a motion that would disqualify anyone
    convicted of providing financial assistance to terrorist organizations or state sponsors of terrorism from
    regulatory relief under the underlying bill, the Promoting Job Creation and Reducing Small Business Burdens
    Act. The motion failed 183 to 242. [HR 37, Vote #37, 1/14/15; Motion to Recommit, 1/14/15]

Voted For Weakening Wall Street Reform

Voted For Weakening Wall Street Reform And Roll Back Rules Limiting Risky Bank Investments. In
January 2015, Walters voted for a bill “to relax some requirements under the 2010 Dodd-Frank financial regulatory
law. The measure would delay until July 2019 a provision of the law’s Volcker Rule intended to limit risky
investments by banks, and make other changes.” The vote failed to reach a 2/3 majority, 276 to 146. [HR 37, Vote
#9, 1/7/15; Bloomberg, 1/7/15]

Voted For Weakening CFPB

Voted For Limiting Funding For Consumer Financial Protection Bureau. In April 2015, Walters voted for a
bill that limited funding for the CFPB. “Passage of the bill that would formally establish three advisory boards with
which the Consumer Financial Protection Bureau (CFPB) that must consult on matters regarding small businesses,
credit unions and community banks. The measure is offset by limiting funding for the CFPB in future years. As
amended, the bill would encourage the CFPB to ensure the participation of veteran-owned small-business concerns
as members of the Small Business Advisory Board.” The bill passed 235-183. [HR 1195, Vote #167, 4/22/15; CQ
News, 4/22/15]

Voted Against Measure To Prohibit Individuals Or Companies Convicted Of Predatory Lending From
Serving On CFPB Boards. In April 2015, Walters voted against a motion that protected military bases and
veterans from predatory lenders. The motion would “prohibit individuals from serving as members of the any of the
advisory boards if within the last ten years they have been employed or acted as an agent of a company whose been
subject to a state or federal enforcement action for predatory lending or fraud against veterans or servicemembers.”
The motion was rejected, 184-234. [HR 1195, Vote #166, 4/22/15; CQ News, 4/22/15]

Voted For Requiring Minority And Women Owned Small Business Representatives On Small Business
Advisory Council. In April 2015, Walters voted for an amendment “that would require the Consumer Financial
Protection Bureau to include representatives of minority- and women-owned small-business concerns as members
of the Small Business Advisory Board.” The amendment was passed 244-173. [HR 1195, Vote #165, 4/22/15; CQ
News, 4/22/15]

Voted For Considering Bill Establishing Small Business, Credit Union, and Community Bank Advisory
Boards On House Floor. In April 2015, Walters voted for considering a bill establishing a small business advisory
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 465 of 665


board, credit union advisory council, and community bank advisory council as a part of the Consumer Financial
Protection Bureau. The rule was adopted, 242-182. [HRes 200, Vote #155, 4/15/15; CQ Votes, 4/15/15]

Voted For Consideration Of Bill Restricting Ability Of Commodity Futures Trading Commission
To Regulate Wall Streets’ Banks Overseas Trades

Voted For Consideration Of Bill Restricting Ability Of Commodity Futures Trading Commission To
Regulate Wall Streets’ Banks Overseas Trade. In June 2015, Walters voted for the consideration of a bill
reauthorizing the Commodity Futures Trading Commission. “The U.S. House of Representatives passed legislation
to curb the power of the nation’s top derivatives regulator, advancing the measure over Democrats’ objections and
in the face of a veto threat from President Barack Obama.The Republican-led House on Tuesday voted 246-171,
mostly along party-lines, for a bill that would renew the responsibilities of the Commodity Futures Trading
Commission while limiting its ability to regulate Wall Street banks’ overseas trades. It also would force the CFTC
to do more cost-analysis of its rules, a key requirement that could stall the agency’s work.” The resolution passed
243 to 182. [H. Res. 288, Vote #274, 6/03/15; Bloomberg News, 6/09/15]

    Bloomberg News: Bill Would Force CFTC To Conduct Additional Cost Analysis Of Its Rules, “A Key
    Requirement That Could Stall The Agency’s Work.” “The U.S. House of Representatives passed legislation
    to curb the power of the nation’s top derivatives regulator, advancing the measure over Democrats’ objections
    and in the face of a veto threat from President Barack Obama. The Republican-led House on Tuesday voted
    246-171, mostly along party-lines, for a bill that would renew the responsibilities of the Commodity Futures
    Trading Commission while limiting its ability to regulate Wall Street banks’ overseas trades. It also would
    force the CFTC to do more cost-analysis of its rules, a key requirement that could stall the agency’s work.”
    [Bloomberg News, 6/09/15]

Voted For Weakening Federal Oversight Of American Financial Institutions Trading Overseas

Voted For Weakening Federal Oversight Of American Financial Institutions Trading Overseas. In June 2015,
Walters voted for final passage of HR 2289, The Commodity End-User Relief Act of 2015. The bill limited “the
CFTC’s authority to regulate cross-border derivatives trading. It would require the agency to issue rules that allow
U.S. firms to carry out trades in the eight largest foreign markets without U.S. supervision, provided those countries
have equivalent oversight.” The bill passed 246 to 171. [HR 2289, Vote #309, 6/09/15; CQ News, 6/09/15]

Voted For Consideration Of Bill To Re-Authorize The Export-Import Bank

Voted For Consideration Of Bill To Re-Authorize The Export-Import Bank. In June 2015, Walters voted for
consideration of a bill to re-authorize the Export-Import Bank. “The Democratic Previous Question would force a
vote to re-authorize the Ex-Im Bank, ending Republicans’ needless crisis.” The previous question passed 243 to
181. A vote against the previous question would have allowed the bill to be considered. [H.Res. 333, Vote #379,
6/24/15]

Voted For Blocking Consideration On A Vote To Re-Authorize A Long-Term Transportation Bill
And To Crack Down On Corporations That Avoid Taxes By Moving Overseas

Voted For Blocking Consideration On A Vote To Re-Authorize A Long-Term Transportation Bill And To
Crack Down On Corporations That Avoid Taxes By Moving Overseas. In July 2015, Walters voted for
blocking consideration on “a vote to re-authorize a long-term Transportation Bill that provides 6 years of funding
so states and localities can address critical infrastructure needs. The bill would also stop corporations that seek to
move abroad to avoid paying their taxes and use that money for transportation improvements here in America.” A
vote against the previous question was to force the vote on the long-term Transportation bill and the crackdown on
corporations that move overseas to avoid paying taxes. The motion to order the previous question passed, 245 to
182. [H Res 362, Vote #438, 7/15/15; Democratic Leader – Previous Questions, 7/15/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 466 of 665


Voted Against Amendment To Allow Department Of Labor To Adopt Fiduciary Rule Regarding
Investment Advisors

Voted Against Amendment To Allow Department Of Labor To Adopt Fiduciary Rule Regarding Investment
Advisors. Walters voted against amendment to HR 1090. “H.AMDT.732 to H.R.1090 Amendment sought to allow
the Department of Labor to complete and adopt a rule to require that investment advisers act solely in the best
interests of the workers and retirees who rely upon them in making financial decisions regarding their retirement.”
The amendment failed 184 to 246. [HR 1090, Vote #574, 10/27/15]

Voted Against Bill To Prevent Department Of Labor From Issuing Fiduciary Rule “Setting
Standards Of Conduct For Brokers And Dealers Of Securities”

Voted Against Bill To Prevent Department Of Labor From Issuing Fiduciary Rule “Setting Standards Of
Conduct For Brokers And Dealers Of Securities.” Walters voted against HR 1090, the Retail Investor Protection
Act. “H.R. 1090 would prohibit the Secretary of Labor from finalizing a regulation related to certain investment
advisors until the Securities and Exchange Commission (SEC) issues a final rule setting standards of conduct for
brokers and dealers of securities. The regulation that would be delayed by the bill will define the circumstances
under which an individual is considered to be a fiduciary when providing investment advice to employee retirement
and other benefit plans and their participants. Under current law, the SEC is authorized to develop regulations that
establish the same standards of conduct for brokers and dealers that are already in place for investment advisors
when providing advice to persons who use the information for personal reasons.” [HR 1090, Vote #575, 10/27/15;
Congressional Budget Office, 10/21/15]

    Bill Did Not Direct Securities And Exchange Commission To Issue Fiduciary Rule; Commission Had Not
    Proposed Rule. “Because the bill would not direct the SEC to issue a rule on standards of conduct, CBO
    expects that implementing H.R. 1090 would not affect the SEC’s workload or its costs. Enacting H.R. 1090
    would not affect direct spending or revenues; therefore, pay-as-you-go procedures do not apply.” [HR 1090,
    Vote#575, 10/27/15; Congressional Budget Office, 10/21/15]

    TIME Money, Ian Salisbury Opinion: Bill Did Not Prohibit Instituting Of Fiduciary Standard, But
    Required Department Of Labor To Defer To Securities And Exchange Commission’s Parallel Efforts.
    “To be sure, the mechanics get a bit more complicated: Tuesday’s bill technically doesn’t nix the fiduciary
    standard. It requires the Labor Department to defer to the Securities and Exchange Commission’s parallel
    efforts. There is some merit to that: It is certainly possible to quibble about the Labor Department’s proposal.
    But given the fact that many of the same lawmakers who voted for latest bill have also fought to squelch the
    S.E.C.’s own efforts, it seems unlikely their objections are purely a matter of defending bureaucratic
    jurisdiction.” [TIME Money, Ian Salisbury Opinion, 10/28/15]

    TIME Money, Ian Salisbury Opinion: Bill Preventing Rule To Protect Retail Investors Was “In True, It-
    Can-Only-Happen-In-Washington-Style.” “On Tuesday, the House passed, ‘The Retail Investor Protection
    Act.’… Confused? You should be. In true, it-can-only-happen-in-Washington-style, the Act actually prevents
    the Department of Labor from implementing a rule retail investor advocates have been promoting for close to a
    decade. As Morningstar analyst and long-time industry watcher John Rekenthaler recently lamented, ‘George
    Orwell would be amused.’” [TIME Money, Ian Salisbury Opinion, 10/28/15]

Voted Against Measure To Protect The Rights Of Veterans To File Lawsuits If Their Mortgages
Violate Anti-Predatory Lending Laws

Voted Against Measure To Protect The Rights Of Veterans To File Lawsuits If Their Mortgages Violate
Anti-Predatory Lending Laws. In November 2015, Walters voted against a Democratic Motion to Recommit
which would “protect veterans and members of the Armed Forces by preserving their right to file a lawsuit if their
mortgages violate anti-predatory lending laws; and prevent mortgage brokers from receiving bonuses for steering
servicemembers or veterans into mortgages that are more expensive than what they qualify for under their credit
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 467 of 665


profile.” The motion to recommit failed in the House, 184 - 242. [HR 1210, Vote #635, 11/18/15; Motion to
Recommit, 11/18/15]

Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue Predatory
Loans

Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue Predatory Loans. In
November 2015, Walters voted for legislation that would prevent borrowers from filing claims against holders of
loans that contain abusive and harmful terms. “Under the bill, depository institutions that hold a loan in portfolio
would receive a legal safe harbor even if the loan contains terms and features that are abusive and harmful to
consumers. The bill would limit the right of borrowers to file claims against holders of such loans and against
mortgage originators who directed them to the loans, the White House said.” The bill passed the House, 255 - 174.
[HR 1210, Vote #636, 11/18/15; Housing Wire, 11/18/15]

Voted For Legislation That Would Revoke The CFPB’s Guidance On Auto Lending

Voted For Legislation That Would Revoke The CFPB’s Guidance On Auto Lending. In November 2015,
Walters voted for legislation which “would revoke 2013 auto lending guidance from the CFPB. The guidance
suggests lenders should either impose limits on or eliminate dealerships’ ability to adjust, on a case-by-case basis,
the amount of compensation they keep for arranging a consumer auto loan, a discretionary practice that the CFPB
says can lead to discriminatory loan pricing.” The bill passed the House, 332 - 96. [HR 1737, Vote # 637, 11/18/15;
Automotive News, 11/18/15]

Voted For Bill To Undercut The Federal Reserve’s Ability To Independently Set U.S. Monetary
Policy

Voted ForBill To Undercut The Federal Reserve’s Ability To Independently Set U.S. Monetary Policy. In
November 2015, Walters Voted Forthe Fed Oversight Reform and Modernization (FORM) Act, a bill that would
direct the Federal Reserve to be “more open in communicating monetary policy decisions and require it to use a
mathematical rule in deciding on interest rates… Under the bill, the Fed would be required to use a formula to set
interest rates but would be allowed to deviate from that strategy if economic conditions warranted a change. The
Fed’s chosen formula would be subject to a review by the Government Accountability Office, and the GAO would
be required to audit the Fed anytime the central bank chose to make changes to its rule.” The bill passed by a vote
of 241-185. [H R 3189, Vote #641, 11/19/15; Associated Press, 11/19/15]

Voted For Reducing Transparency Of Firms That Offer Stock Options

Voted For Reducing Transparency Requirements For Firms That Offer Stock Options. In February 2016,
Walters voted for a bill that “would reduce the disclosure burden on firms that offer stock options to their
employees.” The bill passed 265 to 159. [HR 1675, Vote #61, 2/03/16; Business Wire, 2/04/16]

Voted Against Excluding Individuals Convicted Of Securities-Related Crimes From Reduced
Disclosure Over Employee Stock Options

Voted Against Excluding Individuals Convicted Of Securities-Related Crimes From Reduced Disclosure
Over Employee Stock Options. In February 2016, Walters voted againsta motion that would have, “prohibit[ed]
individuals convicted of felonies or misdemeanors involving securities from making use of the exemptions or other
authorities that would be provided under the bill.” The underlying bill, “would reduce the disclosure burden on
firms that offer stock options to their employees.” The motion failed 184 to 241. [HR 1675, Vote #60, 2/03/16; CQ
Floor Votes, 2/03/16; Business Wire, 2/04/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 468 of 665


Voted Against Amendment Narrowing The Exemption From XBRL Reporting Requirements To
Businesses With Total Gross Revenues Of Less Than $1 Billion.

Voted Against Amendment Narrowing The Exemption From XBRL Reporting Requirements To Only
“Emerging Growth Companies.” In February 2016, Walters voted against an amendment “narrow[ed] the
underlying bill’s exemption from XBLR requirements to only ‘Emerging Growth Companies’ and only for a period
of three years, while permitting such companies to elect to use XBLR for such reporting.” The amendment failed
173 to 248. [HR 1675, Vote #59, 2/03/16; Daily Whip, 2/03/16; CQ Floor Votes, 2/03/16]

    XBRL Is A Financial Reporting Language Provides Faster And More Efficient Reporting For
    Compliance, Performance, And Business Reports. “In a nutshell, XBRL provides a language in which
    reporting terms can be authoritatively defined. Those terms can then be used to uniquely represent the contents
    of financial statements or other kinds of compliance, performance and business reports. XBRL lets reporting
    information move between organisations(sic) rapidly, accurately and digitally.” [XBRL.org, accessed 3/09/16]

    “Emerging Growth Companies” Are Companies With Gross Annual Revenues Less Than $1 Billion. “An
    ‘emerging growth company’ is defined in the Securities Act and the Exchange Act as an issuer with “total
    annual gross revenues” of less than $1 billion during its most recently completed fiscal year.” [Securities and
    Exchange Commission, 12/21/15]

Voted Against Limiting The Exemption From XBRL Reporting For Emerging Growth Companies
To Companies That Are First Required To File With The SEC After The Bill’s Enactment

Voted Against Limiting The Exemption From XBRL Reporting For Emerging Growth Companies To
Companies That Are First Required To File With The SEC After The Bill’s Enactment. In February 2016,
Walters voted against an amendment that would “limit the exemption under the bill for emerging growth companies
and companies with annual revenues of less than $250 million from the current requirement for companies to use
eXtensible Business Reporting Language (XBRL), an interactive data format, for filing financial statements with
the Securities and Exchange Commission. Specifically, the amendment would limit the exemption to issuers that
are first required to file financial statements after the bill's enactment.” The amendment failed 194 to 221. [HR
1675, Vote #58, 2/03/16; CQ Floor Votes, 2/03/16]

    XBRL Is A Financial Reporting Language Provides Faster And More Efficient Reporting For
    Compliance, Performance, And Business Reports. “In a nutshell, XBRL provides a language in which
    reporting terms can be authoritatively defined. Those terms can then be used to uniquely represent the contents
    of financial statements or other kinds of compliance, performance and business reports. XBRL lets reporting
    information move between organisations(sic) rapidly, accurately and digitally.” [XBRL.org, accessed 3/09/16]

Voted Against Amendment Directing Securities And Exchange Commission (SEC) To Study
Prevalence Of Employee Ownership Plans In Companies That Include Social Benefit

Voted Against Amendment Directing Securities And Exchange Commission (SEC) To Study Prevalence Of
Employee Ownership Plans In Companies That Include Social Benefit. In February 2016, Walters voted
against an amendment that would have “direct[ed] the Securities and Exchange Commission to study and report to
Congress on the prevalence of employee ownership plans within companies that include a flexible or social benefit
component in their articles of incorporation, as permitted by relevant state laws.” The amendment failed 180 to 243.
[HR 1675, Vote #57, 2/03/16; CQ Floor Votes, 2/03/16]

Voted For Preventing Bank Regulators From “Requesting Or Ordering Banks” To Close Customer
Accounts Involved In Ongoing Law Enforcement Investigations.
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 469 of 665


Voted For Preventing Bank Regulators From “Requesting Or Ordering Banks” To Close Customer
Accounts Involved In Ongoing Law Enforcement Investigations. In February 2016, Walters voted for a bill to
“limit regulators’ ability to request shutting off bank accounts associated with businesses suspected of fraud. Passed
largely along party lines by a vote of 250-169, the bill would prevent banking regulators from requesting or
ordering banks to close specific customer accounts unless the reason isn’t based solely on reputation.” The bill
passed 250 to 169. [H. 766, Vote #63; The Hill, 2/04/16]

Voted Against Motion Ensuring Financial Institutions Haven’t Broken The Law By Taking
Advantage Of Service Members Or Abusing Mortgage Market

Voted AgainstMotion Ensuring Financial Institutions Haven’t Broken The Law By Taking Advantage Of
Service Members Or Abusing Mortgage Market. In February 2016, Walters voted against a motion that would
have prevented the Financial Institution Customer Protection Act of 2016 from taking effect until it had been
certified that financial institutions covered by bill haven’t broken the law, taken advantage of service members or
perpetrated abuses in the mortgage market during the previous five years. The motion failed, 177 to 240. [H.R. 766,
Vote #62; Congressional Record, 2/04/16]

Voted For Resolution Disapproving Labor Department Rules Governing Conflict Of Interest Risks
For Retirement Advisors

Voted For A Resolution Disapproving Labor Department’s Expansion Of “Fiduciary Rule” To Cover
Conflict-Of-Interest Risks By Retirement Advisors. In April 2016, Walters voted for a joint resolution blocking
a Labor Department rule imposing the ‘fiduciary rule’ for retirement advisers. The measure “would invalidate a rule
to define ‘fiduciary’ as anyone compensated for individualized retirement investment advice, thus requiring them to
act in the best interest of their clients…Financial advisers claim that brokers’ regulatory costs and liability concerns
would increase if the rule goes into effect. But supporters argue the new guidelines would close loopholes that have
allowed retirement advisers to promote substandard investment options for their own financial benefit.” The
resolution passed, 234 to 183. [H J Res 88, Vote #176, 4/28/16; CQ Roll Call, 4/21/16]

Voted For Easing Rules Protecting Investors From General Solicitation From Companies Issuing
Private Securities

Voted For Easing Regulations That Safeguard Against General Solicitation From Companies Issuing Private
Securities. In April 2016, Walters voted for the Helping Angels Lead Our Startups Act of 2016, a bill easing
prohibitions of general solicitation by companies issuing private securities. “The bill…would create a new
exemption to the prohibition on general solicitation for companies issuing private securities. It would require
the Securities and Exchange Commission to revise its Regulation D so that the prohibition against general
solicitation does not apply to presentations or communications made at an event sponsored by certain groups.” The
bill passed, 325-89. [H Res 4498, Vote #171; CQ News, 4/26/16]

        White House Office Of Management And Budget: Easing Capital-Raising Creates New Risks To
        Certain Investors. A White House OMB Statement of Administration Policy said that “Creating a new
        exemption…may make it easier for companies to access necessary capital, but providing such an
        exemption comes at the cost of potentially increasing undue risk for certain investors.” [White House
        Office of Management And Budget, 4/26/16]

Voted For To Make It Easier For Small Bank To Take On Additional Debt To Make Acquisitions

Voted For To Make It Easier For Small Bank To Take On Additional Debt To Make Acquisitions. In April
2016, Walters voted for a bill “that would direct the Federal Reserve Board to revise a policy statement that allows
small bank holding companies to take on higher levels of debt to purchase an acquisition than permitted for larger
holding companies. Specifically, the amount of consolidated assets a holding company can have and be covered
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 470 of 665


under the policy statement would be increased from less than $1 billion to less than $5 billion.” The bill passed
247-171. [HR 3791, Vote #149, 4/14/16; CQ Floor Votes, 4/14/16]

    Bill Would Make It Easier For Small Lenders To Make Acquisitions By Allowing To Operate With
    Higher Debt. “The House Financial Services Committee approved a bill that would enable more small lenders
    to make acquisitions and form new bank and thrift holding companies… H.R. 3791, which would increase the
    consolidated asset threshold under the Federal Reserve’s Small Bank Holding Company Policy Statement to $5
    billion from $1 billion.” [Bloomberg BNA, 12/9/15]

Voted For Would Provide Funding To The Financial Stability Oversight Council And Office Of
Financial Research

Voted For Would Provide Funding To The Financial Stability Oversight Council and Office Of Financial
Research Through The Appropriations Process. In April 2016, Walters voted for a bill that “would place
funding for the Financial Stability Oversight Council and the Office of Financial Research (OFR) under the annual
appropriations process. Additionally, the bill would require the OFR to quarterly report to Congress on its spending,
staff and performance. It also would provide for a minimum 90-day public notice and comment period before the
OFR could issue any proposed rule, report or regulation.” The bill passed 239-179. [HR 3340, Vote #146, 4/14/16;
CQ Floor Votes, 4/14/16]

Did Not Vote On Providing For Consideration Of HR 2357, Accelerating Access To Capital Act Of 2015;
And Providing For Consideration Of HR 5424, Investment Advisers Modernization Act Of 2016. In
September 2016, Walters did not vote on a “motion to order the previous question (thus ending debate and the
possibility of amendment) on the rule (H Res 844) that would provide for House floor consideration of the bill (HR
2357) that would require the Securities and Exchange Commission to expand the types of companies that can use a
simplified disclosure form to register securities, and the bill (HR 5424) that would reduce or eliminate certain
reporting requirements for private equity funds.” The motion was agreed to 238 to 180. [HR 5063, Vote #489,
9/8/16; CQ Floor Votes, 9/8/16]

Did Not Vote On A Motion To Recommit The Accelerating Access To Capital Act Of 2015 With
Instructions. In September 2016, Walters did not vote on a “motion to recommit the bill to the House Financial
Services Committee with instructions to report it back immediately with an amendment that would require
accredited investors to disclose cybersecurity risks in order to be eligible for exemptions from certain filings with
the Securities and Exchange Commission.” The motion was rejected 180 to 233. [HR 2357, Vote #492, 9/8/16; CQ
Floor Vote, 9/8/16; Congressional Record, 9/8/16]

    HR 2357: The Accelerating Access To Capital Act: “A bill to direct the Securities and Exchange
    Commission to revise Form S-3 so as to add listing and registration of a class of common equity securities on a
    national securities exchange as an additional basis for satisfying the requirements of General Instruction I.B.1.
    of such form and to remove such listing and registration as a requirement of General Instruction I.B.6. of such
    form.” [CQ News, 9/8/16] According to the Republican Party Committee, “H.R. 2357 makes various changes
    to how small businesses and companies register securities with the Securities and Exchange Commission (SEC)
    to reduce the regulatory burden on these companies and to encourage investment.” [Republican Party
    Committee, 9/8/16]

Did Not Vote On Passage Of HR 2357. In September 2016, Walters did not vote on “passage of the bill that
would expand the types of companies that can use a simplified disclosure form to register securities sales, and
would exempt certain securities sales, like those to accredited investors, from the Securities and Exchange
Commission's registration process.” The bill passed 236 to 178. [HR 2357, Vote #493, 9/8/16; CQ Floor Vote,
9/8/16]

Voted Against A Motion To Recommit HR 5424, The Investment Advisers Modernization Act Of 2016 With
Instructions. In September 2016, Walters voted against a “motion to recommit the bill to the House Financial
Services Committee with instructions to report it back immediately with an amendment that would require the
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 471 of 665


adviser of a private fund with a controlling interest in an emergency service company to annually file a report on
emergency vehicle response times in both rural and urban areas. It also would require the report to describe the
impact on the company's value when emergency vehicle response times do not meet standards set by the local
government.” The motion was rejected 176 to 232. [HR 5424, Vote #494, 9/9/16; CQ Floor Vote, 9/9/16]

Voted For Passage Of HR 5424, The Investment Advisers Modernization Act Of 2016. In September 2016,
Walters voted for “passage of the bill that would eliminate requirements for private equity funds to annually submit
an investment report to the Securities and Exchange Commission. The measure would exempt private equity funds
from existing requirements regarding the relationship between investment fund managers and their investors. As
amended, the measure would maintain the requirement in current law for private equity funds to submit to
unannounced, independent audits.” The bill passed 261 to 145. [HR 5424, Vote #495, 9/9/16; CQ Floor Vote,
9/9/16]

Fishing

Voted For Considering Bill That Could Create “Dangerous Exemptions From Catch Limits”
Designed To Prevent Overfishing

Voted For Resolution To Consider Bill That Could Create “Dangerous Exemptions From Catch Limits,”
Preventing Overfishing. In May 2015, Walters voted for considering reauthorization of the Magnuson-Stevens
Act, which “provide[s] flexibility for fishery managers and stability for fisherman[.]” U.S. Rep. Don Young (R-
Alaska) has proposed several changes to the Magnuson-Stevens Fishery Conservation and Management Act that he
says will give fishery managers more flexibility in rebuilding fish stocks. He has said the changes will allow fishery
managers to address the economic needs of fishermen. But some fishermen and environmentalists said Young’s
proposal creates dangerous exemptions from catch limits that are designed to prevent overfishing. They point to a
recent federal report that says several economically valuable East Coast fish stocks are rebounding and no longer
subject to overfishing as evidence that the Magnuson-Stevens act is effective in its current form.” The resolution
passed 237 to 174. [H Res 274, Vote #215, 5/21/15; Associated Press, 4/30/15]

    Rep. Raul Grijalva: “HR 1335 Would Take Us Back To The Dark Ages By Gutting Science-Based
    Requirements To Rebuild Overfished Stocks And Set Annual Catch Limits.” “The U.S. House Natural
    Resources Committee today passed a bill to renew the Magnuson-Stevens Act, the nation’s fundamental
    fisheries law. The sponsor, Alaska Congressman Don Young, says the law has kept foreign fishing fleets off
    America’s shores and sustained healthy fisheries. …’H.R. 1335 would take us back to the dark ages by gutting
    science-based requirements to rebuild overfished stocks and to set annual catch limits,’ said Rep. Raul Grijalva
    of Arizona, the committee’s top Democrat.” [Alaska Public Radio, 4/30/15]

Voted For Bill Removing Timeframe Which Allowed For Rebuilding Of Depleted Fishing Stocks

Voted For Bill Removing Timeframe Which Allowed For Rebuilding Of Depleted Fishing Stocks. In June
2015, Walters voted for the reauthorization of the Magnusen-Stevens Fishery Conservation and Management Act,
to remove the ten-year timeframe, which allowed for the rebuilding of depleted fishing stocks. “Defying a White
House veto threat, the Republican-controlled House on Monday approved a bill to give regional fisheries managers
more power to set local fishing levels in federal waters. The bill, sponsored by Rep. Don Young, R-Alaska, would
remove a 10-year timeframe for rebuilding depleted fish stocks and allow fisheries managers to consider the
economic needs of fishing communities in setting annual catch limits.” The bill passed 225 to 152. [HR 1335, Vote
#267, 6/01/15; Associated Press, 6/01/15]

    Alaska Public Radio: Opponents Believed Bill Would Allow Commercial Interests To Push Managers To
    Set Too High Of Harvest Levels. “A bill to reauthorize the Magnuson-Stevens Act, the nation’s primary
    fishing law, passed the U.S. House this evening, largely on party lines. The sponsor, Alaska Congressman Don
    Young, says the bill makes practical revisions to continue a law that has restored the health of America’s
    fisheries. … Young’s bill also introduces a controversial element of flexibility in fisheries management. It
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 472 of 665


    would eliminate the mandatory 10-year planning period for rebuilding depleted stocks. Opponents says that
    allows for commercial interests to pressure managers to set harvest levels too high. Young, though, says the
    rebuilding time frame should vary, depending on the needs of the species.” [Alaska Public Radio, 6/01/15]

    Independent National Research Council: 43-Percent Of Fish Stocks Classified As Overfished Were
    “Rebuilt Or Showed Good Progress Toward Rebuilding Within 10 Years.” “A 2013 report by the
    independent National Research Council found that federal efforts to rebuild depleted fish populations have
    largely been successful, but said pressure to overfish some species remains high and some fish stocks have not
    rebounded as quickly as projected. Forty-three percent of fish stocks identified as being overfished were rebuilt
    or showed good progress toward rebuilding within 10 years, the time limit required by the Magnuson-Stevens
    law, the report said. Another 31 percent were on track to rebuild if sharply reduced fishing levels remain in
    place, the report said.” [Associated Press, 6/01/15]

Voted Against Motion To Require “Polluters” To Pay For Clean-Up Of Spill Of Toxics Or Oil That
Would Harm Fisheries, Fishing Jobs Or Fishing Communities

Voted Against Motion To Require “Polluters” To Pay For Clean-Up Of Spill Of Toxics Or Oil That Would
Harm Fisheries, Fishing Jobs Or Fishing Communities. In June 2015, Walters voted against a motion to
recommit which would require “polluters” to pay for clean-up of a toxic spill or oil spill that would harm fisheries,
fishing jobs or fishing communities. “The Democratic recommit amendment protects our fisheries and forces
polluters to pay for cleanup of a toxic spill or oil spill that harms fisheries, fishing jobs, and local fishing
communities.” The motion failed 155 to 233. [HR 1335, Vote #266, 6/01/15; Motion To Recommit, 6/01/15]

Voted For Amendment Requiring Any Plan To Address Salmon Recovery Include Examination Of
Predator Impact, Not Just Water Flow

Voted For Amendment Requiring Any Plan To Address Salmon Recovery Include Examination Of Predator
Impact, Not Just Water Flow. In June 2015, Walters voted for an amendment requiring any recovery plan for
salmon require that attention be placed on whether predators, not just water flows, have an impact. “An issue at the
heart of our water debates – whether nonnative fish prey heavily on salmon and steelhead – wriggled through
Congress this week. The U.S. House of Representatives approved an amendment proposed by Rep. Jeff Denham,
R-Turlock, that would require attention to this issue in any recovery plan for salmon or steelhead under the
Endangered Species Act … The idea raises concerns in two camps – environmental groups and bass anglers. The
former say predation could be part of the problem but the biggest need is increased flows in rivers. The latter do not
want to lose a fish that is among the most popular in the Sacramento-San Joaquin Delta and its tributaries.” The
amendment passed, 245 to 181. [HR 2578, Amendment #86, Vote #295, 6/03/15; Modesto Bee, 6/05/15]

Voted For Amendment To Protect Hunting & Fishing Rights In Mark Twain National Forest

Voted For Amendment To Protect Hunting & Fishing Rights In Mark Twain National Forest. In February
2016, Walters voted for amendment to HR 2406. “The U.S. House of Representatives Friday passed two
amendments authored by Congressman Jason Smith, of Missouri’s 8th District, to preserve the ability of
Missourians to freely hunt and fish in the Mark Twain National Forest and other public lands. During passage of
H.R. 2406, the Sportsmen’s Heritage and Recreational Enhancement (SHARE) Act, the U.S. House voted to adopt
language offered by Smith on the House floor which prevents the National Forest Service from physically blocking
or locking any access point to the Mark Twain National Forest for hunters and fisherman…. Smith’s amendments
help specifically protect the roughly 1.3 million people who hunt or fish in the Mark Twain National Forest.” The
amendment passed, 232 to 173. [HR 2406, Vote #95, 2/26/16; The Rolla Daily News, 2/28/16]

Voted Against Removing Requirement That States Approve Federal Fishing Regulations In
Waters Under Jurisdiction Of National Park Service And Office Of National Marine Sanctuaries
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 473 of 665


Voted Against Removing Requirement That States Approve Federal Fishing Regulations In Waters Under
Jurisdiction Of National Park Service And Office Of National Marine Sanctuaries. In February 2016, Walters
voted against amendment to HR 2406. “An amendment No. 8 printed in House Report 114-429 to strike language
that requires state approval of federal fishing regulations in waters under the jurisdiction of the National Park
Service and the Office of National Marine Sanctuaries.” The amendment failed, 169 to 236. [HR 2406, Vote #94,
2/26/16]

Foreign Policy

Voted For Extending Select Committee Investigation Of Benghazi

Voted For Extending Select Committee Investigation Of Benghazi. In January 2015, Walters voted for a House
Rules package that extended the House select committee investigation into the 2012 attacks on the U.S. embassy in
Benghazi. The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15]

    Extension Set Not Limit On Budget Or Time Frame. “Five Democrats on the select committee lamented the
    reauthorization, which set no limit on the committee's budget or time frame, which means it could last well into
    the presidential election year.” [New York Times, 1/06/15]

    Investigation Estimated To Cost $1.5 Million In 2014. “The House is on track to spend around $1.5 million
    this year on the Republican-created special committee to further investigate the 2012 attack on the U.S.
    diplomatic compound in Benghazi, Libya, according to congressional spending reports.” [USA Today,
    12/03/14]

    Previous House Investigations Into Benghazi Found No Wrongdoing. “Democrats call the committee a
    waste of time and money. No questions about the attack are left to answer, they say, particularly after a new
    House Intelligence Committee report found no wrongdoing by government agencies.” [USA Today, 12/03/14]

Voted For Prohibiting Funding For START Treaty Until Russia Withdraws From Ukraine

Voted For Amendment To Prohibit Funding To Implement START Treaty Until Russia Withdraws From
Ukraine. In May 2015, Walters voted for an amendment that would “bar funds authorized to be appropriated or
otherwise made available for the Defense Department in fiscal 2016 from being used to implement the New
START treaty until the president certifies that Russia's armed forces are ‘no longer illegally occupying Ukrainian
territory,’ as well as certain other certifications.” The amendment was adopted, 235 to 182. [H.R. 1735, Vote #234,
5/15/15; CQ Floor Votes, 5/15/15]

Voted Against Amendment To Ban Spending For Promoting The Cuban Military

Voted Against Amendment To Ban Spending For Promoting The Cuban Military. In June 2015, Walters voted
against an amendment to the Commerce, Justice, Science, and Related Agencies Appropriations Act, that “prohibits
use of funds to facilitate, permit, license, or promote exports to the Cuban military or intelligence service or to any
officer of the Cuban military or intelligence service, or an immediate family member thereof.” The amendment
failed 153-273. [HR 2578, Vote #277, 6/03/15]

Voted Against Prohibiting Flights And Maritime Commerce Between The United States And Cuba

Voted Against Prohibiting Flights And Maritime Commerce Between The United States And Cuba. In June
2015, Walters voted against an amendment to the Transportation, Housing and Urban Development, and Related
Agencies Appropriations Act, 2016 that would have prohibited funding to implement provisions in the bill that
would limit economic ties with Cuba by “bar[ring] use of funds to facilitate new flights originating from the United
States that land, or pass through, property confiscated by the Cuban government,” and “bar[ring] use of funds by
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 474 of 665


the Federal Maritime Commission to issue a license or certificate for a commercial vessel that docked or anchored
within the previous 180 days within seven miles of a port on property that was confiscated by the Cuban
government.” The amendment failed 176 to 247. [HR 2577, Vote #306, 6/04/15; CQ Floor Votes, 6/04/15]

Voted ForEnding Spending On Afghanistan Infrastructure Fund Projects

Voted For Ending Spending On Existing Projects Under Afghanistan Infrastructure Fund. In June 2015,
Walters voted for an “amendment that would strike provisions under the Afghanistan Security Forces Fund that
allows the secretary of Defense to expend funds appropriated for existing projects under the Afghanistan
Infrastructure Fund.” The amendment passed, 233-199. [ CQ Floor Votes, 6/10/15; HR 2685, Vote #341, 6/10/15]

Voted Against Eliminating Funds To Equip Iraq and Kurdish Military To Fight ISIS

Voted Against Eliminating $715 Million To Equip Iraqi Government And Kurdish Military To Fight ISIS. In
June 2015, Walters voted against against an amendment “to further eliminate the $715 million allocated for
equipping the Iraqi government and Kurdish military forces against ISIS.” The amendment was rejected, 56-375.
[The Hill, 6/10/15; HR 2685, Vote #342, 6/10/15]

Voted Against Eliminating $600 Million In Funding For Syria Train And Equip Fund

Voted Against Amendment That Eliminates $600 Million In Funding For Syria Train And Equip Fund. In
June 2015, Walters voted againstan amendment that would “eliminate the $600 million appropriated for the Syria
Train and Equip Fund and transfer the savings to the spending reduction account.” The amendment failed, 107-323.
[H.R. 2685, Vote #343, 6/10/15; CQ Floor Votes, 6/10/15]

Voted Against Prohibiting Secretary Of Defense From Waiving Restrictions On Aid For Pakistan

Voted Against Amendment To Prohibit Secretary Of Defense From Waiving Restrictions On Aid For
Pakistan. In June 2015, Walters voted against an amendment that would disallow “the secretary of Defense, in
consultation with the secretary of State, to waive certain restrictions on aid to Pakistan by certifying in writing to
congressional defense committees that it is in national security interest to do so.” The amendment failed, 114-318.
[H.R. 2685, Vote #344, 6/10/15; CQ Floor Votes, 6/10/15]

Voted Against Limiting Funds For Military Action Against ISIS Without Congressional
Authorization Of War

Voted Against Amendment To Limit Funds For Military Action Against ISIS Without Congressional
Authorization Of War. In June 2015, Walters voted against an amendment that would have “halted funding for
the war against the Islamic State in Iraq and Syria, or ISIS, after March 31, 2016, unless Congress passes an
Authorization for the Use of Military Force. The amendment, an effort to spur a war authorization debate and vote
in Congress, would have given lawmakers nine months to produce an AUMF before funds get cut off.” The
amendment failed, 196-231. [H.R. 2685, Vote #346, 6/11/15; Huffington Post, 6/11/15]

Voted Against Prohibiting Funds For 2001 Authorization For Use Of Military Force Used To
Justify Military Campaign Against ISIS

Voted Against Amendment To Prohibit Funds For 2001 Authorization For Use Of Military Force Used To
Justify Military Campaign Against ISIS. In June 2015, Walters voted against an amendment that would “prohibit
use of funds pursuant to the 2001 Authorization for Use of Military Force after Dec. 31, 2015,” which President
Obama cited as “legal justification for unilaterally launching a military campaign against ISIS.” The amendment
failed, 157-270. [H.R. 2685, Vote #347, 6/11/15; CQ Floor Votes, 6/11/15; Huffington Post, 6/11/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 475 of 665


Voted Against Prohibiting Funds For 2002 Authorization For Use Of Military Force Used To
Justify Military Campaign Against ISIS

Voted Against Amendment To Prohibit Funds For 2002 Authorization For Use Of Military Force Used To
Justify Military Campaign Against ISIS. In June 2015, Walters voted against an amendment that would “prohibit
use of funds pursuant to the 2002 Authorization for Use of Military Force Against Iraq,” which President Obama
cited as “legal justification for unilaterally launching a military campaign against ISIS.” The amendment failed,
165-264. [H.R. 2685, Vote #348, 6/11/15; CQ Floor Votes, 6/11/15; Huffington Post, 6/11/15]

Voted Against Prohibiting Funding For Live-Fire Ranges Or Training Courses Within Northern
Marianas Islands

Voted Against Amendment To Prohibit Funding For Live-Fire Ranges Or Training Courses Within
Northern Marianas Islands. In June 2015, Walters voted against an amendment that would “prohibit use of funds
to establish any live-fire range, training course, or maneuver area within the Northern Marianas Islands.” The
amendment failed, 173-256. [H.R. 2685, Vote #349, 6/11/15; CQ Floor Votes, 6/11/15]

Voted Against Withdrawing Troops From Iraq

Voted Against Withdrawing Troops From Iraq By The End Of 2015 At The Latest. In June 2015, Walters
voted against a resolution “which would have required Obama to remove the troops within 30 days, or by the end of
2015 if the administration determined it was not safe to do so within the 30-day timeframe.” The resolution failed
139 to 288. [H Con Res 55, Vote #370, 6/17/15; Reuters, 6/17/15]

Voted Against Reducing Funding For The Secretary Departmental Operations To Increase
Funding For Insular Affairs By $5 Million

Voted Against Reducing Funding For The Secretary Departmental Operations To Increase Funding For
Insular Affairs By $5 Million. In July 2015, Walters voted against “reduc[ing] funding for the Office of the
Secretary Departmental Operations by 5 million and increase funding for the Insular Affair by a similar amount.”
The amendment failed 183-245. [HR 2822, Vote #395, 7/08/15; H AMDT 549, 7/08/15]

    Insular Affairs Coordinates Federal Policy For Island Territories Including American Samoa And
    Guam. “The Assistant Secretary for Insular Areas carries out the administrative responsibilities of the
    Secretary of the Interior in coordinating federal policy for the territories of American Samoa, Guam, the U.S.
    Virgin Islands and the Commonwealth of the Northern Mariana Islands. The Assistant Secretary is also
    responsible for administering and overseeing U.S. federal assistance to the freely associated states of the
    Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau under the
    Compacts of Free Association, as well as providing technical and financial assistance to all the Insular Areas.”
    [US Department of Interior, accessed 10/21/15]

Voted For A Resolution Asserting That The President Did Not Provide Information For
Congressional Review Of The Iran Nuclear Deal

Voted For A Resolution Asserting That The President Did Not Provide Information For Congressional
Review Of The Iran Nuclear Deal. In September 2015, Walters voted for a resolution “asserting that the Obama
administration did not provide information required for congressional review of the Iran nuclear deal… The
measure … would find that the review period under the Iran Nuclear Agreement Review Act has not officially
started because the president has not transmitted all so-called side deals to Congress. Conservative Republicans …
assert the mandated 60-day review period cannot legally be said to have begun since Congress has not had physical
access to two separate arrangements between the International Atomic Energy Agency and Tehran. Specifically,
Republicans are objecting to the absence of a ‘road map’ between Iran and the IAEA that lays out commitments by
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 476 of 665


Tehran to disclose past and present alleged military research with nuclear dimensions.” The bill passed 245 to 186.
[H.Res. 411, Vote #492, 9/10/15; CQ, 9/10/15]

Voted Against A Measure Expressing Congressional Approval Of The Iran Nuclear Deal

Voted Against A Measure Expressing Congressional Approval Of The Iran Nuclear Deal. In September 2015,
Walters voted against “a measure expressing congressional approval of the Iran nuclear agreement Friday, placing
a majority of the chamber on the record against the accord. The measure … states simply that Congress favors the
pact. The bill was likely to fail on the House floor, but in so doing put Democrats on the record in support of the
deal.” The motion failed 169 to 269. [H.R. 3461, Vote #493, 9/11/15; CQ, 9/14/15]

Voted For The Bill To Prevent The President From Reducing Iran’s Sanctions Until 2017

Voted For The Bill To Prevent The President From Reducing Iran’s Sanctions Until 2017. In September 2015,
Walters voted for a bill that would suspend the President’s authority to reduce, waive, or suspend sanctions on Iran
until January 21, 2017. The bill passed, 247 to 186. [HR 3460, Vote #494, 9/11/15; CQ, 9/11/15; AP, 9/11/15]

Voted For A Motion To Continue The Benghazi Select Committee

Voted For A Motion To Continue The Benghazi Select Committee. In October 2015, Walters voted for a motion
to table the ruling of the Chair and continue the Select Committee on Benghazi, even after Majority Leader Kevin
McCarthy admitted it was a partisan tactic. The motion failed, 240-183. [Motion, Vote #536, 10/07/15; Rep. Louise
Slaughter, Press Release, 10/07/15; Congressional Record, 10/07/15]

Voted For Prohibiting Waiving Iran Sanctions

Voted For Prohibiting Waiving Iran Sanctions Until Iran Pays Legal Terrorism Related Judgment. In
October 2015, Walters voted for to “prohibit the president from waiving sanctions under the Iran Nuclear
Agreement until Iran pays the legal terrorism-related judgment it owes. The president would be required to certify
to Congress that the Iranian government has paid all outstanding judgments before Iran's sanctions are lifted or its
assets released.” The bill passed, 251-173. [CQ Floor Votes, 10/01/15; HR 3457, Vote #533, 10/01/15]

Voted For A Bill To Restrict The President’s Ability To Lift Sanctions On Iranian And Other
Financial Institutions As Called For By The 2015 Iran Nuclear Agreement.

Voted For A Bill To Restrict The President’s Ability To Lift Sanctions On Iranian And Other Financial
Institutions As Called For By The 2015 Iran Nuclear Agreement. In February 2016, Walters voted for a bill to
“restrict the president's ability to lift sanctions on Iranian and other financial institutions, as called for by the 2015
Iran nuclear agreement, by requiring various certifications to Congress. Specifically, it would prohibit the president
from removing the foreign financial institutions from the Treasury Department's Office of Foreign Asset Control's
list of blocked nationals and persons until the president submits to Congress a certification that the institutions have
not knowingly facilitated a significant transaction for Iran's Revolutionary Guard Corps, a foreign terrorist
organization or anyone sanctioned in connection with Iran's weapons of mass destruction and ballistic-missile
programs.” The bill passed 246 to 181. [H Res 3662, Vote #54, 2/02/16; CQ Floor Votes, 2/02/16]

Voted For Amendment To Prohibit The Purchase Of Heavy Water From Iran.

Voted For Amendment To Prohibit The Purchase Of Heavy Water From Iran. In May 2016, Walters voted for
an amendment to the Energy and Water Development Appropriations Act that would prohibit use of funds made
available by the bill to buy heavy water from Iran. The amendment was adopted in Committee of the Whole, 251-
168. [HR 5055, Vote #263, 5/25/16; CQ Vote Floor Votes, 5/25/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 477 of 665


Voted Against Increasing America’s Nuclear Nonproliferation Program Funding By $20 Million.

Voted Against Increasing America’s Nuclear Nonproliferation Program Funding By $20 Million. In May
2016, Walters voted against motion to recommit the bill to the House Appropriations Committee with instructions
to report back immediately with an amendment that would increase funding for National Nuclear Security
Administration nuclear nonproliferation programs by $20 million and reduce federal salaries and expenses at the
National Nuclear Security Administration by the same amount. The motion was rejected, 178-236. [HR 5055, Vote
#265, 5/26/16; CQ Floor Votes, 5/26/16]

Did Not Vote On Condemning Russian Occupation Of Georgia. In September 2016, Walters did not vote on
“motion to suspend the rules and agree to the resolution that would condemn Russian occupation of Georgian
territory in the Abkhazia and Tskhinvali region, and would urge the U.S. government to not recognize the
sovereignty of Russia over any part of Georgia.” The motion was agreed to 410 to 6. [H RES 660, Vote #491,
9/8/16; CQ Floor Vote, 9/8/16]

Voted For Expressing Support For Memorandum Of Understanding On Military Assistance To Israel. In
September 2016, Walters voted for a “motion to suspend the rules and agree to the resolution that would reaffirm
that Israel is a major strategic partner of the United States, would reaffirm support for Israel's maintenance of its
qualitative military edge, and would urge the finalization of a new memorandum of understanding between the
United States and Israel.” The motion was agreed to 405 to 4. [H RES 729, Vote #504, 9/13/16; CQ Floor Vote,
9/13/16]


Guns

Voted For Blocking Consideration Of Background Checks For Gun Purchases.

Voted For Blocking Consideration Of Background Checks For Gun Purchases. In October 2015, Walters
voted for to block consideration of a vote “on the bipartisan King-Thompson Public Safety and Second Amendment
Rights Protection Act to strengthen the life-saving background checks that keep guns out of the wrong hands.” The
previous question passed, 244-183. A vote against the previous question was to force a vote on background checks.
[H Res 466, Vote #541, 10/8/15; Democratic Leader – Previous Questions, 10/23/15]

Voted For Blocking Consideration Of Bill Prohibiting Suspected Terrorists From Buying Guns

Voted For Blocking Consideration Of Bill Prohibiting Suspected Terrorists From Buying Guns. In December
2015, Walters voted for a motion to order the previous question (thus ending debate and possibility of amendment)
on the rule H Res 539. “The Democratic Previous Question would call for an immediate vote on Republican
Congressman Peter King’s Denying Firearms and Explosives to Dangerous Terrorists Act, H.R. 1076, to protect the
American people by closing the terrorist gun loophole and preventing people on the terrorist watchlist from buying
firearms.” [H RES 539, Vote #646, 12/1/15; Democratic Leader – Previous Questions, 4/14/15]

Voted For Blocking Consideration Of Bill Stopping Suspected Terrorists From Buying Firearms

Voted For Blocking Consideration Of Bill Stopping Suspected Terrorists From Buying Firearms. In
December 2015, Walters voted for to block consideration of a vote “to protect the American people by closing the
terrorist gun loophole and preventing people on the terrorist watchlist from buying firearms.” The previous question
carried, 243-179. [Democratic Leader – Previous Questions, 2/03/15; H Res 542, Vote #653, 12/02/15]

Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People
On Terrorist Watchlist From Buying Firearms
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 478 of 665


Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People On
Terrorist Watchlist From Buying Firearms. In December 2015, Walters voted for to block consideration of a
vote to “call for an immediate vote on Republican Congressman Peter King’s Denying Firearms and Explosives to
Dangerous Terrorists Act, H.R. 1076, to protect the American people by closing the terrorist gun loophole and
preventing people on the terrorist watchlist from buying firearms.” The previous question carried, 243-179. A vote
against the previous question was to force the vote on Rep. Peter King’s bill. [H Res 546, Vote #666, 12/03/15;
Democratic Leader – Previous Questions, 12/03/15]

Voted For To Block Consideration Of A Bill Allowing Those Listed On The Terror Watch List To
Own Firearms

Voted For To Block Consideration Of A Bill Allowing Those Listed On The Terror Watch List To Own
Firearms. In December 2015, Walters voted for blocking a measure to prohibit an “immediate vote on Republican
Congressman Peter King’s Denying Firearms and Explosives to Dangerous Terrorists Act, H.R. 1076, to protect the
American people by closing the terrorist gun loophole and preventing people on the terrorist watchlist from buying
firearms. The previous question failed 242-178. [H Res 556 Vote #682 12/8/15; Democratic Leader – Previous
Questions, 12/9/15]

        King’s Bill Would Prevent People On U.S. Terrorist Watch Lists From Buying Firearms. “At about
        the time Wednesday that two shooters under investigation for potentially having terrorist ties were gunning
        down people at a community center in San Bernardino, House Republicans blocked legislation that would
        help prevent people on U.S. terrorist watch lists from buying firearms legally.” [San Francisco Chronicle,
        12/3/15]

Voted For Tabling The Appeal Of The Chair Which Ruled Against Scheduling Vote On A Bill To
Prohibit Those Listed On The Terror Watch List From Purchasing Firearms

Voted For Tabling The Appeal Of The Chair Which Ruled Against Scheduling Vote On A Bill To Prohibit
Those Listed On The Terror Watch List From Purchasing Firearms. In December 2015, Walters voted for a
motion to table the appeal of the ruling of the Chair that the “Pelosi privileged resolution is out of order. The Pelosi
privileged resolution would direct the Speaker to place on the calendar the Denying Firearms and Explosives to
Dangerous Terrorists Act (HR 1076), which would allow the Attorney General to deny the sale or transfer of
firearms to individuals suspected of engaging in or assisting terrorist activities. The motion failed 242-173. [Motion
to Table, Vote #688 12/8/15; CQ Floor Votes, 12/10/15]

        King’s Bill Would Prevent People On U.S. Terrorist Watch Lists From Buying Firearms. “At about
        the time Wednesday that two shooters under investigation for potentially having terrorist ties were gunning
        down people at a community center in San Bernardino, House Republicans blocked legislation that would
        help prevent people on U.S. terrorist watch lists from buying firearms legally.” [San Francisco Chronicle,
        12/3/15]

Voted For Blocking Consideration Of A Bill To Close The Terrorist Gun Loophole

Voted For Blocking Consideration Of A Bill To Close The Terrorist Gun Loophole. In December 2015,
Walters voted for blocking consideration of the Denying Firearms and Explosives to Dangerous Terrorists Act, a
bill “to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist
watchlist from buying firearms.” The previous question carried, 236-177. A vote against the previous question was
to force the vote on closing the loophole. [H Res 560, Vote #690, 12/11/15; Democratic Leader – Previous
Questions, 12/11/15]

Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 479 of 665


Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In January
2016, Walters voted for blocking consideration of legislation that would deny the purchase of a firearm or
explosive to know or suspected terrorists. A no vote would have The previous question carried, 239-175. A vote
against the previous question was to force the vote on closing the loophole. [H Res 579, Vote #2, 1/06/16;
Democratic Leader – 114th Previous Questions, 1/06/16]

Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole

Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In January
2016, Walters voted for blocking consideration of legislation that would deny the purchase of a firearm or
explosive to know or suspected terrorists. The previous question carried, 241-176. A vote against the previous
question was to force the vote on closing the loophole. [H Res 580, Vote #4, 1/06/16; Democratic Leader – 114th
Previous Questions, 1/06/16]

Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On Defective Firearms

Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On Defective Firearms. In
January 2016, Walters voted against an amendment that “amendment that would exempt claims brought by a gun
owner seeking monetary relief involving the defective design or manufacturing of a firearm.” The amendment
failed, 163-232. [HR 1927, Vote #25, 1/08/16; CQ Floor Votes, 1/08/16]

Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People
On Terrorist Watchlist From Buying Firearms

Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People On
Terrorist Watchlist From Buying Firearms. In January 2016, Walters voted for consideration of a vote to “call
for an immediate vote on Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous
Terrorists Act, H.R. 1076, to protect the American people by closing the terrorist gun loophole and preventing
people on the terrorist watchlist from buying firearms.” The previous question carried, 236-176. A vote against the
previous question would have allowed the bill to be considered. [HRes 581, Vote #21, 1/07/16; Democratic Leader
– Previous Questions, 1/07/16]

Voted For Designating Gun Violence Research An NSF Priority

Voted For Designating Gun Violence Research An NSF Priority. In February 2016, Walters voted for a motion
that “The House refused, 177-241, to designate gun-violence research as a National Science Foundation priority, so
that science could potentially help reduce gun deaths as it has done for smoking and highway mortality. A yes vote
was to adopt the amendment to HR 3293.” The motion failed, 177 to 241. [H.R. 3293, Vote# 69; St. Louis Post
Dispatch, 2/12/16]

Voted For Blocking Consideration Of A Bill To Allow The CDC To Study The Effects Of Gun
Violence

Voted For Blocking Consideration Of A Bill To Allow The CDC To Study The Effects Of Gun
Violence. In February 2016, Walters voted for blocking consideration of a bill that “would lift a ban on
allowing the Centers for Disease Control to research the causes of gun violence … The CDC’s self-
imposed prohibition has been in place since 1996. In the 1990s, the National Rifle Association accused
the CDC of trying to use scientific studies to promote gun control, such as one that found having a gun in
the home increased the odds for injury. Congress later threatened to cut the CDC's budget by the same
amount the CDC was spending on gun violence research. Lawmakers also enacted legislative language
prohibiting the use of funds to ‘advocate or promote gun control.’ The CDC has since then shied away
from pursuing the topic. Republicans have continued to defend the ban.” The previous question passed,
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 480 of 665


237 to 180. A vote against the previous question would have allowed the bill to be considered. [H. Res.
609, Vote #65; Congressional Record, 2/10/16; The Hill, 11/05/15]

Voted For Prohibiting Arrests Under State Law Of People Transporting Locked, Unloaded Guns

Voted For An Amendment To Prohibit Arrests Under State Law Of People Transporting Locked, Unloaded
Guns. In February 2016, Waltersvoted for an amendment which “would prohibit arrest under state law of
individuals transporting a firearm if they are transporting an unloaded firearm that is stored in a locked container,
secured by a safety device or is not accessible from the vehicle's passenger compartment. Arrest would require
probable cause to believe the person is transporting the firearm in a manner that is not provided for under standards
outlined in the amendment. It also would provide for a defendant who prevails in asserting the amendment's
provisions as a defense in a criminal case to be awarded reasonable attorney's fees.” The amendment was adopted
239-165. [HR 2406, Vote #96, CQ, 2/26/16]

Voted For Amendment To Not Allow A Person Prohibited From Possessing A Firearm From Using
Public Target Ranges

Voted For Amendment To Not Allow A Person Prohibited From Possessing A Firearm From Using Public
Target Ranges. In February 2016, Walters voted for amendment to HR 2406. “An amendment No. 2 printed in
House Report 114-429 to prohibit an individual who is prohibited from possessing a firearm by the Gun Control
Act from using a public target range.” The amendment failed, 161 to 244. [HR 2406, Vote#92, 2/26/16]

Voted For Blocking Consideration Of The Gun Violence Research Act.

Voted For Blocking Consideration Of The Gun Violence Research Act. In February 2016, Walters voted for
blocking consideration of “an immediate vote on Congressman Mike Honda’s Gun Violence Research Act, H.R.
3926, to lift the ban on gun violence research so we can confront the national gun violence epidemic.” The previous
question passed, 240 to 176. A vote against the previous question would have allowed the bill to be considered. [H
Res 595, Vote #55, 2/03/16; Democratic Leader, 2/03/16]

Voted For Blocking Consideration Of Bill To Lift Ban On Gun Violence Research

Voted For Blocking Consideration Of Bill To Lift Ban On Gun Violence Research. In February 2016, Walters
voted for blocking consideration of “Congressman Mike Honda’s Gun Violence Research Act, H.R. 3926, to lift
the ban on gun violence research.” The previous question carried, 237 to 178. [H Res 611, Vote #77, 2/11/16;
Democratic Leadership, 2/11/16; HR 3926, 11/04/15]

Voted For Blocking Consideration Of A Bill That Would Lift The Ban On Gun Violence Research

Voted For Blocking Consideration Of A Bill That Would Lift The Ban On Gun Violence Research. In
February 2016, Walters voted for blocking consideration of the Gun Violence Research Act, H.R. 3926, “to lift the
ban on gun violence research.” The Gun Violence Research Act will “[g]ive the CDC the authority to research the
causes, mechanisms, prevention, diagnosis, and treatment of injuries with respect to gun violence; encourage the
improvement and expansion of National Violent Death Reporting Systems; and empower health care providers by
not inhibiting a physician or other health care provider from asking a patient about the possession of a firearm,
speaking to a patient about gun safety, or reporting to authorities a patient’s threat of violence.” The previous
question passed, 236 to 178. A vote against the previous question would have allowed the bill to be considered. [H
Res 594, Vote #48, 2/02/16; Democratic Leader, 2/02/16; Rep. Mike Honda Press Release, 11/05/15]

Healthcare
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 481 of 665


Voted For Increasing Definition Of Full-Time Under Affordable Care Act

Voted For Increasing Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable Care Act. In
January 2015, Walters voted for a bill that would lengthen the Affordable Care Act’s definition of a full-time work
week to 40 hours from 30 hours. “The House will vote again on Thursday to lengthen Obamacare’s full-time
workweek definition to 40 hours, but the Senate has work to do before it can hope to get its first anti-Obamacare
bill to the president’s desk.” The bill passed, 252-172. [HR 30, Vote #14, 1/08/15; Politico, 1/08/15]

    Bill Would Increase Deficit By $53.2 Billion And Cut Healthcare For About 1 Million Workers. “The
    independent Congressional Budget Office said Wednesday that the House’s bill would add $53.2 billion to the
    deficit from 2015 to 2025. That’s because fewer businesses would pay fines and because some of the
    employees who would have been covered at work will instead get subsidies to buy plans on the Obamacare
    exchanges. The CBO estimated that about 1 million people would lose their work-based coverage, a fact that
    Democrats intend to highlight.” [Politico, 1/08/15]

Voted Against Motion To Prohibit 56th Republican Vote To Repeal The ACA

Voted Against Prohibiting 56th Republican Vote To Repeal The ACA. In February 2015, Walters voted against
a motion that would prohibit Republicans 56th vote to repeal the Affordable Care Act. The motion to recommit
failed, 179 to 241. [HR 596, Vote #57, 2/03/15; Democratic Leadership Summary, 2/03/15]

Voted For A Full Repeal Of The ACA

Voted For A Full Repeal Of The ACA. In February 2015, Walters voted for repealing the ACA. “The House
voted … to abolish the 2010 health care law in Congress’ first repeal vote of the year … The House has voted more
than 50 times to roll back all or portions of the law.” The bill passed 239 to 186. [HR 596, Vote #58, 2/03/15; CQ
News, 2/03/15]

    Vote Was Republicans 56th Attempt To Repeal Affordable Care Act. “In Tuesday’s repeal effort by House
    Republicans — their first of this Congress and their 56th overall — it became clear that they had succeeded at
    one thing: They had bored even themselves into a slumber.” [Washington Post, 2/03/15]

Voted For Reauthorizing CHIP & Reforming Medicare Fee Payments For Doctors

Voted For Allowing Reform To Medicare Fee Payments For Doctors & To Reauthorize Children’s Health
Insurance Program (CHIP). In March 2015, Walters voted for a bill to provide permanent solution for paying
doctors that treat Medicare patients and reauthorize the CHIP program for an additional two years. “The Senate on
Tuesday overwhelmingly approved sweeping changes in the way Medicare pays doctors, clearing the bill for
President Obama and resolving an issue that has bedeviled Congress and the Medicare program for more than a
decade. The 92-to-8 vote in the Senate, following passage in the House last month by a vote of 392 to 37, was a
major success for Republicans, who devised a solution to a complex policy problem that had frustrated lawmakers
of both parties. Mr. Obama has endorsed the bill, saying it ‘could help slow health care cost growth.’ The bill,
drafted in the House in negotiations between Speaker John A. Boehner and Representative Nancy Pelosi, the
Democratic leader, also extends the Children’s Health Insurance Program for two years, through 2017. Without
action by Congress, doctors would have faced a 21 percent cut in Medicare fees.” The bill passed, 392 to 37. [HR 2,
Vote #144, 3/26/15; NY Times, 4/14/15]

Voted Against Amendment To Prohibit Funds For Medical Marijuana

Voted Against Amendment To Prohibit Funds For Medical Marijuana. In June 2015, Walters voted against an
amendment to the Commerce, Justice, Science, and Related Agencies Appropriations Act that “prohibits the use of
funds in the bill to supersede State law in those States that have legalized the use of medical marijuana.” The
amendment passed 242 to 186. [HR 2578, Vote #283, 6/03/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 482 of 665



Voted For Ending Medical Device Tax

Voted For Repeal Of Medical Device Tax Under The Affordable Care Act. In June 2015, Walters voted for
repealing the medical device tax implemented under the Affordable Care Act. “The House defied a White House
veto threat and voted Thursday to abolish a tax on medical device makers as a group of Democrats
uncharacteristically joined Republicans in moving to kill part of President Barack Obama's health care law … The
Republican-led House has voted more than 50 times since 2011 to void all or part of Obama's health care overhaul,
usually along party lines.” The bill passed 280 to 140. [HR 160, Vote #375, 6/18/15; Associated Press, 6/18/15]

Voted For Repeal Of IPAB—Medicare Cost-Control Board—Which CBO Said Would Result In
Higher Medicare Spending

Voted For Eliminating Medicare Cost-Control Board. In June 2015, Walters voted for the Protecting Seniors’
Access to Medicare Act of 2015. “The House easily passed a repeal of Obamacare's Independent Payment Advisory
Board, with a handful of Democrats voting with Republicans against a part of the law aimed at checking the growth
of Medicare spending. The Independent Payment Advisory Board has never been used. It consists of 15 members
and was included in the law to control the rate of Medicare growth and to help the program come up with savings.
The law said the board would make savings recommendations if Medicare spending was projected to exceed a
certain target rate, but so far, spending hasn't grown fast enough to trigger the IPAB. The 244-154 vote occurred
days before an expected Supreme Court ruling on the legality of Obamacare subsidies.” The bill passed, 244-154.
[HR 1190, Vote #376, 6/23/15; National Journal, 6/23/15]

    Bill Repealed Independent Payment Advisory Boards. “H.R. 1190 would repeal the provisions of the
    Affordable Care Act (ACA) that established the Independent Payment Advisory Board (IPAB) and that created
    a process by which the Board (or the Secretary of the Department of Health and Human Services) would be
    required under certain circumstances to modify the Medicare program to achieve specified savings.”
    [Congressional Budget Office, 6/11/15]

Congressional Budget Office: Elimination Of Board Would “Probably Result In Higher Spending For The
Medicare Program In The Years 2022 Through 2025.” “CBO estimates that enacting H.R. 1190 would not have
any budgetary impact between 2015 and 2021, but would increase direct spending by $7.1 billion over the 2022-
2025 period. That estimate is extremely uncertain because it is not clear whether the mechanism for spending
reductions under the IPAB authority will be triggered under current law for most of the next ten years; under
CBO’s current baseline projections such authority is projected to be triggered in 2025. However, given the
uncertainty that surrounds those projections, it is possible that such authority would be triggered in more than one
of those years; taking into account that possibility, CBO estimates that repealing the IPAB provision of the ACA
would probably result in higher spending for the Medicare program in the years 2022 through 2025 than would
occur under current law. CBO’s estimate represents the expected value of a broad range of possible effects of
repealing the provision over that period.” [Congressional Budget Office, 6/11/15]

Bill Offset By Cuts To Prevention And Public Health Fund. “The House easily passed a repeal of Obamacare's
Independent Payment Advisory Board, with a handful of Democrats voting with Republicans against a part of the
law aimed at checking the growth of Medicare spending. …Although only 11 Democrats ended up voting for the
repeal, others might have done so if the bill wasn't offset by cuts to Obamacare's Prevention and Public Health
Fund.” [National Journal, 6/23/15]

    Fund Trained More Primary-Care Doctors. “The graph that my subconscious came up with charted all the
    cuts to the Prevention and Public Health Fund. That's a $15 billion Obamacare program initially meant to —
    you guessed it — fund prevention and public health activities. This has included everything from training more
    primary-care doctors to supporting healthy corner stores. The funds are not earmarked for any specific activity.
    Instead, they get doled out each year. And that has made the Prevention Fund a prime target for legislators
    looking to pay for other health-care activities.” [Washington Post, 4/19/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 483 of 665



Voted For Providing $9.3 Billion For Medical Research And Revamp Of The Drug And Medical
Device Evaluation Process

Voted For Providing $9.3 Billion For Medical Research And Revamp Of The Drug And Medical Device
Evaluation Process. In July 2015, Walters voted for a bill that “would provide $9.3 billion for the National
Institutes of Health and Food and Drug Administration over five years while revamping aspects of the FDA's drug
and medical device evaluation processes. The cost would be fully offset, and the measure also would reauthorize
NIH for three years.” The bill passed with strong bipartisan support, 344 – 77, and then referred to the Senate
Committee on Health, Education, Labor, and Pensions. [HR 6, Vote #433, 7/10/15; CQ News, 7/10/15]

Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And Defund
Planned Parenthood

Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And Defund Planned
Parenthood. In October, 2015, Walters voted for a “budget reconciliation bill that seeks to gut Obamacare by
repealing key sections of the law, including the individual and employer mandate and the so-called ‘cadillac’ tax,
which targets high-end employer-sponsored health plans. In addition, it would block funding for Planned
Parenthood for one year and divert that spending to other women’s health programs.” The bill passed 240-189. HR
3762, Vote #568, 10/23/15; Washington Post, 10/23/15]

Voted For To Place A Moratorium On The Medical Device Tax

Voted For Motion Agreeing With Senate Amendment To Place A Moratorium On Health Care Reform’s
Medical Device Tax. In December 2015, Walters voted for to concur with a Senate amendment to a tax package
that included a two year moratorium on the 2.3 percent medical device tax implemented under the Affordable Care
Act. The amendment passed, 318-109. [HR 2029, Vote #703, 12/17/15; Med Device Online, 12/17/15]

Voted For Ensuring Transparency And Accountability, Removal Of Terminated Providers For
Medicaid And CHIP

Voted For Ensuring Transparency And Accountability, Removal Of Terminated Providers For Medicaid
And CHIP. In March 2016, Walters voted for a bill that would improve transparency and accountability for
Medicaid and CHIP providers by instituting improved disclosure requirements. “The bill would create additional
requirements for Medicaid and CHIP, like data reporting… The legislation … will increase the efficiency of the
Medicaid program by creating a searchable database that is more patient friendly. It would provide beneficiaries
served under the Medicaid fee-for-service or primary care case management programs with a directory of
physicians participating in the program so those patients can receive the most up to date information and are able to
find doctors who accept Medicaid more quickly and efficiently.” [HR 3716, Vote #105, 3/02/16; Office of the
Democratic Whip, 3/02/16]

    POTUS Supported Bill, Cited Improved Ability Of States To Identify Terminated Providers. “H.R. 3716
    would improve the ability of States to identify health care providers who have been terminated from
    participating in Medicare or in another State's Medicaid or CHIP program. The Affordable Care Act requires
    that State Medicaid programs terminate participation of health care providers that have been terminated by
    Medicare or another State Medicaid program. This legislation would improve States' ability to fulfill this
    requirement by codifying this requirement in CHIP, requiring providers participating in Medicaid and CHIP
    managed care to enroll with the State, and increasing required reporting, sharing of information, and
    standardization of documentation of reasons for termination.” [Statement of Administration Policy, Executive
    Office of the President, 3/01/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 484 of 665


    Bill Would Save $28 Million Over Ten Years. “The Congressional Budget Office (CBO) estimates that the
    bill would reduce direct spending by $28 million over the next ten years.” [Office of the Democratic Whip,
    3/02/16]

Voted For Blocking Consideration Of A Vote To Fully Fund The President’s $1.9 Billion Request
To Fight Zika Outbreak.

Voted For Blocking Consideration Of A Vote To Fully Fund The President’s $1.9 Billion Request To Fight
Zika Outbreak. In May 2016, Walters voted for blocking consideration of a vote to “remove House Republicans’
recklessly inadequate Zika bill and their cravenly rebranded Pesticides Trojan Horse legislation, and instead go to
conference with the full $1.9 billion emergency supplemental needed to protect American families.” A vote against
the previous question would call for an immediate vote to consider the Obama Administration’s $1.9 billion
emergency supplemental to fight the Zika virus. The motion was agreed to 236-180. [H Res 751, Vote #267,
5/26/16; Democratic Leader – Previous Questions, 5/26/16; USA Today, 5/31/16]

Voted For Supplemental Zika Virus Bill That Severely Underfunded Administration’s Request

Voted For Suppelmental Zika Virus Bill That Severely Underfunded Administration’s Request. In May 2016,
Walters voted for voted for a bill “ that would appropriate $622 million in supplemental funding for activities to
combat the Zika virus, including $170 million for the Centers for Disease Control and $230 million for the National
Institutes of Health. The funding would only be available during fiscal 2016 and would be subject to restrictions on
appropriations included in the fiscal 2016 omnibus appropriations law, which includes a prohibition on the use of
funds to pay for abortions. The cost of the measure would be offset by rescinding $352 million in funding
appropriated under the fiscal 2015 omnibus appropriations law to combat the outbreak of Ebola and $270 million in
Health and Human Services Department administrative funding.” The bill passed, 241-184. [HR 4909, Vote #207,
5/18/16]

        Money Used Would Raid Programs For Ebola. “The amount the House approved, $622 million, would
        raid programs meant to battle the Ebola outbreak, even though continued U.S. spending is needed to
        produce a vaccine, prepare regional centers to respond, and keep this deadly infection at bay in poor,
        vulnerable African countries.” [USA Today, 6/07/16]

        House Bill Provided $1.3 Billion Less Than Federal Health Officials Required. “Republican House
        leaders introduced legislation Monday that would provide $622 million to combat Zika — about $1.3
        billion less than federal health officials say they need. The House is expected to take up its bill this week.”
        [USA Today, 5/17/16]

Voted For Blocking Consideration For Emergency Supplemental Zika Funding

Voted For Blocking Consideration For Emergency Supplemental Zika Funding. In April 2016, Walters voted
forblocking a vote on legislation that would provide emergency supplemental funding for addressing health risks
presented by the Zika virus. According to the Office of the Democratic Leader, “The Democratic Previous Question
would force an immediate vote on H.R. 5044, the Zika Emergency Supplemental, which provides emergency
resources urgently needed to respond to the Zika virus.” The motion passed, 238 to181. A vote against the previous
question would have forced an immediate vote on the Zika Emergency Supplemental. [H Res 706, Vote #173;
Democratic Leader – 114th Previous Questions, 4/28/16]

Voted For Blocking Consideration For Emergency Supplemental Zika Funding

Voted For Blocking Consideration For Emergency Supplemental Zika Funding. On April 27th, 2016, Walters
voted forblocking a vote on legislation that would provide emergency supplemental funding for addressing health
risks presented by the Zika virus. According to the Office of the Democratic Leader, “The Democratic Previous
Question would force an immediate vote on H.R. 5044, the Zika Emergency Supplemental, which provides
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 485 of 665


emergency resources urgently needed to respond to the Zika virus.” The motion passed 238 to181. A vote against
the previous question would have forced an immediate vote on the Zika Emergency Supplemental. [H Res 706,
Vote #168; Democratic Leader – 114th Previous Questions, 4/27/16]

Voted For Blocking Consideration Of Providing The Full $1.9 Billion Emergency Funding For Zika
Requested By The Administration

Voted For Blocking Consideration Of Providing The Full $1.9 Billion Emergency Funding For Zika
Requested By The Administration. In May 2016, Walters voted for blocking consideration of a vote that would
“provide the full $1.9 billion in emergency resources needed to respond to the Zika virus.” The previous question
carried, 234-175. A vote against the previous question was to force the vote on Zika emergency funding. [H Res
742, Vote #233, 5/24/16; Democratic Leader – Previous Questions, 5/24/16]

Voted Against Allowing DC To Use Local Funds To Prevent And Treat Zika Virus

Voted Against Allowing DC To Use Local Funds To Prevent And Treat Zika Virus. In May 2015, Walters
voted against a motion that would “add an exemption to the underlying bill [DC Home Rule Act] to allow the
District of Columbia government to use local funds to prevent and treat the Zika virus.” The motion failed, 179-
239. [HR 5233, Vote #247, 5/25/16; Democratic Leader – Motions to Recommit, 5/25/16]

Voted For Blocking Consideration Of Fully Funding Zika Prevention Efforts

Voted For Blocking Consideration Of
Fully Funding Zika Prevention Efforts. In May 2016, Walters voted for blocking consideration of legislation that
would provide “provides the full $1.9 billion in emergency resources needed to respond to the Zika virus.” The
previous question passed, 240 to 182. A vote against the previous question would have allowed the bill to be
considered. [H Res 742, Vote #201, 5/18/16; Democratic Leader – 114th Congress Previous Questions, 5/18/16]

Voted For Amending The Internal Revenue Code Of 1986 To Repeal The Increase In The Income Threshold
Used In Determining The Deduction For Medical Care. In September 2016, Walters voted for a “motion to
order the previous question (thus ending debate and the possibility of amendment) on the rule (H Res 858) that
would provide for House floor consideration of the bill (HR 3590) that would lower the threshold at which
individuals may deduct unreimbursed medical expenses from their income as set by the 2010 health care law.”
According to the Democratic Minority Leader, “The Democratic Previous Question would force a vote on the Bank
on Students Emergency Loan Refinancing Act that would allow millions of borrowers to refinance their existing
student loans at lower interest rates, similar to those currently available to new borrowers.” The motion was agreed
to 237 to 171. [H RES 858, Vote #500, 9/13/16; CQ Floor Vote, 9/13/16, Democratic Leader News, 9/13/16]

Voted For To Lower Threshold At Which People Can Deduct Unreimbursed Medical Expenses From Their
Income. In September 2016, Walters voted for “passage of the bill that would lower the threshold at which
individuals may deduct unreimbursed medical expenses from their income as set by the 2010 health care law.
Specifically, the measure would set the threshold at 7.5 percent of adjusted gross income for all taxpayers, and
would prevent the threshold from increasing to 10 percent for seniors.” The bill passed 261 to 147. [HR 3590, Vote
#502, 9/13/16; CQ Floor Vote, 9/13/16]


Homeland Security

Voted Against Motion To Block Elimination Of Regulations That Prevent Terrorism And Crime,
Protect Wages
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 486 of 665


Voted Against Motion To Block Elimination Of Regulations That Prevent Terrorism And Crime, Protect
Wages. In January 2015, Walters voted against a motion that would block Republicans from eliminating
regulations that help prevent terrorism and crime, protect wages and gender pay equity, save taxpayer dollars, help
small businesses, and prevent discrimination. The motion failed 245 to 180. [HR 185, Vote #27, 1/13/15; Motion
To Recommit, 1/13/15]

Voted Against Protecting Department Of Homeland Security Regulations From Significant Delays

Voted Against Protecting Department Of Homeland Security Regulations From Significant Delays. In
January 2015, Walters voted against an amendment exempting rules issued by the Department of Homeland
Security from the bill’s burdensome requirements. The amendment failed 242 to 176. [HR 185, Amendment No. 3,
Vote #25, 1/13/15, CQ Floor Votes, 1/13/15]

Voted Against Against A Motion To Loosen Restrictions On Individuals Who Finance Terrorism

Voted Against A Motion To Loosen Restrictions On Individuals Who Finance Terrorism. In January 2015,
Walters voted against a motion that would disqualify anyone convicted of providing financial assistance to terrorist
organizations or state sponsors of terrorism from regulatory relief under the underlying bill, the Promoting Job
Creation and Reducing Small Business Burdens Act. “But House members also took up a narrower measure that
would slow enforcement of Dodd-Frank requirements and weaken other regulations on financial services
companies.” The motion failed 183 to 242. [HR 37, Vote #37, 1/14/15; Motion to Recommit, 1/14/15; CQ Floor
Votes, 1/14/15; New York Times, 1/13/15]

Four Times Voted Against Clean DHS Funding Bill

January 2015: Voted Against Clean DHS Funding Bill. In January 2015, Walters voted against a motion that
would allow a clean version of the Homeland Security funding bill—without amendments defunding Obama’s
executive order on immigration—to pass, removing the threat of shutdown for the Department. The measure failed
244 to 184. [HR 240, Vote #34, 1/14/15]

February 2015 #1: Voted For Blocking Consideration Of Clean Department Of Homeland Security Funding
Bill. In February 2015, Walters voted for blocking consideration of a motion to “force a vote on clean legislation to
provide long-term funding for the Department Homeland Security, without radical, anti-immigrant riders.” The
previous question passed, 242 to 183. A vote against the previous question would have allowed the bill to be
considered. [H.RES.100, Vote #71, 2/11/15; Democratic Leadership Summary, 2/11/15]

February 2015 #2: Did Not Vote On Blocking Consideration Of Clean DHS Funding Bill. In February 2015,
Walters did not vote on blocking consideration of a motion to force a clean vote on the DHS funding bill without
anti-immigration riders. The previous question passed, 232 to 164. A vote against the previous question would have
allowed the bill to be considered. [H Res 101, Vote #77, 2/12/15]

February 2015 #3: Voted For Blocking Consideration Of Clean DHS Funding Bill. In February 2015, Walters
voted for blocking consideration of a motion to force a clean vote on the DHS funding bill without anti-
immigration riders. The previous question passed, 241 to 181. A vote against the previous question would have
allowed the bill to be considered. [H Res 121, Vote #86, 2/25/15]

Voted For Bill Funding Department Of Homeland Security

Voted For Bill To Fund Department Of Homeland Security. On March 3, 2015, Walters voted for a bill to fund
the Department of Homeland Security. “The House of Representatives passed a bill on Tuesday funding the
Department of Homeland Security through the end of September, effectively ending a congressional standoff that
nearly shut the department down at the end of last week. The bill, identical to a measure that cleared the Senate last
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 487 of 665


Friday, passed by a margin of 257 to 167, with 75 Republicans and 182 Democrats voting in favor.” [HR 240, Vote
#109, 3/03/15; CBS, 3/03/15]

Voted For Blocking Consideration Of Clean, Long-Term DHS Funding Bill

Voted For Blocking Consideration Of Clean, Long-Term Department of Homeland Security Funding Bill. In
February 2015, Walters voted for blocking consideration of the Department of Homeland Security Appropriations
Act of 2015, a bill long-term funding bill. “The Democratic Previous Question would force a vote on legislation to
provide long-term funding for Homeland Security, without radical, anti-immigrant riders. This is the fifth
opportunity for House Republicans to vote for a clean DHS funding bill.” The previous question passed, 240 to
183. A vote against the previous question would have allowed the bill to be considered. [H Res 129, Vote #100,
2/27/15; Democratic Leader, 2/27/15]

Voted For Clean, Long-Term Department Of Homeland Security Appropriations Bill. In February 2015,
Walters voted for considering a clean, long-term Department of Homeland Security funding bill approved by the
Senate and instead voted to disagree with the Senate amendments and request a conference committee. “The House
passed a measure along party lines Friday afternoon to go to conference with the Senate to hash out the differences
between their long-term bills. Majority Leader Mitch McConnell (R-Ky.) later announced a motion to agree. But
Senate Democrats, who insist on a clean bill, are expected to block plans for a conference on Monday.” The motion
passed, 228 to 191. [HR 240, Vote #102, 2/27/15; Washington Post, 2/28/15]

Voted Against Clean, Full-Year DHS Funding Bill. In February 2015, Walters voted against a motion to instruct
members of a conference committee to accept a clean, long-term Department of Homeland Security appropriations
bill approved by the Senate. According to the motion’s sponsor, Rep. Roybal-Allard, “my motion would instruct
the conferees to recede to the Senate position, which is the responsible position of providing a full-year funding for
the Homeland Security Department ... Let the House, like the Senate, do the right thing and send this bill to the
President. I urge my colleagues to vote for this motion to instruct conferees to bring back a clean, full-year,
bipartisan funding bill for this Nation's homeland security.” [HR 240, Vote #105, 2/27/15; House Congressional
Record, Page H1485, 2/27/15]

Voted For Stalling Three Weeks On Passing Long-Term Funding For Department Of Homeland
Security

Voted For Stalling Three Weeks On Passing Long-Term Funding For Department Of Homeland Security. In
February 2015, Walters voted for continuing FY2015 funding levels for the Department of Homeland Security for
three weeks. “Earlier in the day, the House collapsed in failure when a last-ditch attempt to fund the agency for an
additional three weeks died at the hands of most Democrats and dozens of Republicans who voted against it.” The
resolution failed, 203 to 224. [H J Res 35, Vote #104, 2/27/15; Washington Post, 2/28/15]

    Vote Highlighted Lack Of House Republican Unity. “The defeat was a major blow to Speaker John A.
    Boehner (R-Ohio), whose struggles to get unruly members to fall in line have continued in the new Congress.
    More broadly, it was an early black eye for the unified Republican majority that had vowed to govern
    effectively.” [Washington Post, 2/28/15]

    Vote Was A “Humiliating Setback” For Speaker Boehner. “The accord was reached after a stunning and
    humiliating setback for Speaker John A. Boehner and his leadership team earlier Friday, when the House voted
    against their original plan to extend funding for the department for three weeks — a position that Mr. Boehner
    had considered a fail-safe. More than 50 House Republicans defected, voting against the bill.” [New York
    Times, 2/28/15]

Voted For Last Minute Stop Gap Measure To Prevent DHS Shutdown
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 488 of 665


Voted For Extending Funding For Department Of Homeland Security By One Week. In February 2015,
Walters voted for a motion to suspend the rules and concur with a Senate amendment to extend FY2015 funding
levels for the Department of Homeland Security by one week. “Congress managed at the last minute on Friday
night to avert a partial shuttering of the Department of Homeland Security, passing a one-week funding measure for
the agency. President Obama signed it shortly before the midnight deadline … After the House bill went down, the
Senate sought to pull DHS back from the brink by swiftly passing the one-week bill by a voice vote. The House
followed suit shortly thereafter, voting 357 to 60 in favor of it.” [HR 33, Vote #106, 2/27/15; Washington Post,
2/28/15]

NOTE: 174 Democrats voted in favor of this motion.

Voted For Strengthening Cyber Threat Programs

Voted For Encouraging Private Sector To Share Cyber Threat Data With Department of Homeland
Security. In April 2015, Walters voted for the passage of the bill, as amended, that would promote the voluntary
sharing of information about cyber threats among private companies and between the private sector and federal
government. The bill would provide liability protections to companies that share cyber threat information. It would
also establish the Homeland Security Department's National Cybersecurity and Communication Integration Center
as the lead federal agency in receiving and exchanging cyber threat information with other federal agencies and
private companies. The provisions of the bill would sunset after seven years. The bill passed by a vote of 355-63.
[HR 1731, Vote #173, 4/23/15; CQ Floor Votes, 4/23/15]

Voted Against Prioritizing Protecting Infrastructure, Jobs And Health Information In Cyber Threat
Intelligence Sharing Programs. In April 2015, Walters voted against the Israel, D-N.Y., motion to recommit the
bill to the House Homeland Security Committee with instructions to report back with an amendment that would
clarify the protection of infrastructure, jobs and health information from cyberattacks. The amendment would direct
the secretary of Homeland Security conduct ongoing risk-informed outreach to the owners and operators of at-risk
critical infrastructure. The motion was rejected by a vote of 180-238. [HR 1731, Vote #172, 4/23/15; CQ Floor
Votes, 4/23/15]

Voted For Requiring Homeland Security Department Issue Report On Civil Liberties’ Impact Of Programs
Created Under Cyber Threat Intelligence Sharing Bill. In April 2015, Walters voted for the Jackson Lee, D-
Texas, amendment that would require the Homeland Security Department to issue a report to Congress on the best
means for aligning federally funded cybersecurity research and development with private sector efforts to protect
privacy and civil liberties while also protecting the nation's critical infrastructure. The amendment was adopted by a
vote of 405-8. [HR 1731, Vote #171, 4/23/15; CQ Floor Votes, 4/23/15]

Voted For Encouraging Private Sector To Share Cyber Threat Data With Federal Intelligence Agencies. In
April 2015, Walters voted for the passage of the bill to promote the voluntary sharing of cyber threat information
among private companies and between the private sector and federal government. The bill would provide liability
protections to companies that share cyber threat information and would require that all personally identifiable
information be removed from information that is shared. It would also establish a Cyber Threat Intelligence
Integration Center within the director of National Intelligence’s Office. As amended, the provisions of the bill
would sunset after seven years. The bill was passed by a vote of 307-116. [HR 1560, Vote #170, 4/22/15; CQ Floor
Votes, 4/22/15]

Voted Against Prioritizing Terrorist & Foreign Threats To Military Assets In Cyber Threat Intelligence
Sharing Programs. In April 2015, Walters voted against the Rice, D-N.Y., motion to recommit the bill to the
House Select Intelligence Committee with instructions to report back with an amendment that would add language
to clarify that appropriate agencies prioritize the sharing of cyber threat indicators regarding known terrorist
organizations and attempts to steal U.S. military technology by state-sponsored computer hackers. The motion was
rejected by a vote of 183-239. [HR 1560, Vote #169, 4/22/15; CQ Floor Votes, 4/22/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 489 of 665


Voted Against Sunset Protecting Cyber Networks Act After Seven Years. In April 2015, Walters voted against
the Mulvaney, R-S.C., amendment that would sunset the provisions of the bill after seven years. The amendment
was adopted by a vote of 313-110. [HR 1560, Vote #168, 4/22/15; CQ Floor Votes, 4/22/15]

Voted For Weakening Cybersecurity, Even For Veterans

Voted For Allowing DHS To Share Cyberthreat Information With Private Entities. In April 2015, Walters
voted for a rule to allow consideration of a bill “that would promote voluntary sharing of information about
cyberthreats among private companies and between the private sector and federal government and the bill (HR
1731) that would allow the Homeland Security Department to share the cyberthreat information it gathers with
private sector entities.” The resolution passed, 238-182. [HRes 212, Vote #164, 4/22/15; CQ News, 4/22/15]

Voted For Blocking Consideration Of Bill Protecting Veterans’ Personal Information From Cyber Attacks.
In April 2015, Walters voted for blocking consideration of a bill to protect veterans’ personal information from
cyber-attacks. The bill “would promote voluntary sharing of information about cyberthreats among private
companies and between the private sector and federal government and the bill (HR 1731) that would allow the
Homeland Security Department to share the cyberthreat information it gathers with private sector entities.” The
previous question passed, 237-179. A vote against the previous question would have allowed the bill to be
considered. [HRes212, Vote #163, 4/22/15; CQ News, 4/22/15]

Voted Against An Amendment To Prevent Funds From Being Used To Build, Renovate, Or Expand
Detainee Housing Facilities In Guantanamo Bay

Voted Against An Amendment To Prevent Funds From Being Used To Build, Renovate, Or Expand
Detainee Housing Facilities In Guantanamo Bay. In April 2015, Walters voted against an amendment that would
prevent from being used to build, renovate, or expand housing facilities for detainees in Guantanamo Bay. The
amendment failed to pass 167 to 254. [HR 2029, Vote #187; On Agreeing to the Amendment, 4/30/15; Section 512
of HR 2029; CQ, Bill Track]

Voted For Reining In Government Surveillance Of American Citizens

Voted For NSA Surveillance Reform. In May 2015, Walters voted for the USA FREEDOM Act “which would
prevent the NSA from collecting bulk metadata about the phone numbers people dial and when their calls are
placed … The bill would require the NSA to obtain a court order to look at data, which would be held by phone
companies. It would also be required to ask for a ‘specific selection term,’ so that records could not be collected in
bulk. It would place limits on other types of data collection as well, add new transparency measures to make more
information public and create a special team of experts to weigh in on some unique cases before the secretive
federal court that oversees intelligence programs.” The bill passed 338 to 88. [HR 2048, Vote #224, 5/13/15; The
Hill, 5/13/15]

Voted For Increasing Restrictions On Transfer Of Guantanamo Detainees To U.S.

Voted For Increasing Restrictions On Transferring Guantanamo Detainees To The U.S. & Forbid Building
New Facilities On Us Soil. In May 2015, Walters voted for “lengthen[ing] to two years the bill's restrictions on the
transfer of detainees from Guantanamo Bay, Cuba to the U.S. and on construction or modification of facilities in
the U.S. to house Guantanamo detainees. It also would prohibit transfers of detainees to Yemen and bar the Defense
secretary from using a national security waiver to transfer prisoners to combat zones.” The amendment passed, 243-
180. [HR 1725, Vote #230; CQ Floor Votes 5/14/15]

Voted Against Closing Guantanamo Bay Detention Camp By 2017
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 490 of 665


Voted Against Closing Guantanamo Bay Detention Camp By 2017. In May 2015, Walters voted against “a
framework for closing the detention facility at Guantanamo Bay, Cuba, by Dec. 31, 2017. The amendment would
remove restrictions in the bill against transferring Guantanamo Bay, Cuba detainees to the U.S., constructing or
modifying any facility in the U.S. to house a Guantanamo Bay detainee, and transferring detainees to a combat
zone.” The amendment failed, 174-249. [HR 1735, Vote #231; CQ Floor Votes 5/14/15]

    Measure Would Have Maintained Current Ban Against Transferring Detainees To The US And
    Prohibiting Facilities To House Detainees On US Soil. “The legislation maintains the current ban against
    transferring Guantánamo Bay detainees to the U.S. It also prohibits building facilities to house detainees on
    U.S. soil.” [The Hill, 5/14/15]

Voted For Including Border Security Activities In Preferred Applications For Defense Department
Property Transfers

Voted For Amendment To Include Border Security Activities In Preferred Applications For Defense
Department Property Transfers. In May 2015, Walters voted for an amendment that would “amend current law
to include border security activities to the list of preferred applications the Defense Department considers when
transferring excess property to other federal agencies.” The amendment was adopted, 253 to 166. [H.R. 1735, Vote
#232, 5/14/15; CQ Floor Votes, 5/14/15]

Voted Against Amendment For Banning The Transfer Or Release Of Prisoners From Guantanamo
Bay

Voted Against Amendment For Banning The Transfer Or Release Of Prisoners From Guantanamo Bay. In
June 2015, Walters voted against an amendment to the Commerce, Justice, Science, and Related Agencies
Appropriations Act, that would “strike section 527 from the bill which prohibits use of funds to transfer, release, or
assist in the transfer or release to or within the U.S., its territories, or possessions Khalid Sheikh Mohammed or any
other detainee who is not a U.S. citizen or a member of the Armed Forces of the U.S. and is or was held on or after
June 24, 2009, at the U.S. Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.” The amendment
failed 170-256. [HR 2578, Vote #276, 6/03/15]

Voted Against Striking Prohibition On Funds For Transferring Guantanamo Bay Detainees

Voted Against Striking Prohibition On Funds Being Used To Transfer Guantanamo Bay Detainees To the
U.S. In June 2015, Walters voted againstan amendment “that would strike section 8100 of the bill, which bars funds
from being used to transfer or release within the United States, or its territories, Khalid Sheikh Mohammed or any
other detainee held at U.S. Naval Station, Guantanamo Bay, Cuba.” The amendment was rejected, 174-257. [CQ
Floor Votes, 6/10/15; HR 2685, Vote #336, 6/10/15]

Voted Against Striking Prohibition On Funds To Construct Any Facility In U.S. To House Guantanamo
Detainees. In June 2015, Walters voted againstan amendment “that would strike section 8101 of the bill, which
bars funds from being used to construct, acquire or modify any facility in the United States, or its territories, to
house Guantanamo Bay detainees for purposes of imprisonment.” The amendment was rejected, 173-259. [CQ
Floor Votes, 6/10/15; HR 2685, Vote #337, 6/10/15]

Voted Against Striking Prohibition On Funds Being Used To Transfer Detainee From Guantanamo Bay To
Home Country Or Any Other Foreign Country. In June 2015, Walters voted againstan amendment “that would
strike section 8102 of the bill, which bars funds from being used to transfer any individual detained at U.S. Naval
Station, Guantanamo Bay, Cuba to the custody or control of the individual's home country or any other foreign
country except in accordance with the fiscal 2014 defense authorization act.” The amendment was rejected, 181-
251. [CQ Floor Votes, 6/10/15; HR 2685, Vote #338, 6/10/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 491 of 665


Voted For Prohibiting Funding For Defense Counsel For Foreign Detainees At Guantanamo Bay

Voted For Prohibiting Funding For Defense Counsel For Foreign Detainees At Guantanamo Bay. In June
2015, Walters voted for an amendment to “prohibit use of funds to provide for defense counsel for any foreign
detainee at the Guantanamo Bay, Cuba, detention facility.” The amendment failed, 133-297. [HR 2685, Vote #355;
CQ Floor Votes, 6/11/15]

Voted Against Ending Warrantless “Backdoor” Surveillance

Voted Against Ending Backdoor Surveillance Of Americans. In June 2016, Walters voted against restricting the
use of “funds to query a collection of foreign intelligence information acquired under Section 702 of the Foreign
Intelligence Surveillance Act of 1978 using a United States person identifier. The amendment also would bar use of
funds by the National Security Agency or the Central Intelligence Agency to mandate that a company alter products
or services to permit electronic surveillance of users, except for mandates or requests authorized under the
Communications Assistance for Law Enforcement Act.” The amendment passed, 255-174. [HR 2685, Vote #356;
CQ Floor Votes, 6/11/15]

        Amendment Would End Spying On American Citizens Whose Data Was Incidentally Collected
        During Foreign Surveillance. “The House passed legislation Thursday that would prevent the NSA from
        spying on American citizens whose data was incidentally collected during foreign dragnets, marking the
        second year in a row that the lower chamber has put the kibosh on backdoor domestic spying. Sponsored by
        Reps. Thomas Massie, R-Ky., and Zoe Lofgren, D-Calif., the amendment to the Department of Defense
        spending bill was approved in a 255-174 vote across party lines.” [Intercept, 6/12/15]

Voted Against Amendment To Remove Additional Restrictions On Closing Guantanamo Bay
Detention Camp

Voted Against Amendment To Remove Additional Restrictions On The Closure Of Guantanamo Bay. In
June 2015, Walters voted against an amendment that would strike four sections of the Intelligence Authorization
Act which add new restrictions to prevent the Obama Administration from closing the Guantanamo Bay Detention
Camp. The amendment failed 176 to 246. [HR 2596, Vote #367, 6/16/15; CQ Floor Votes, 6/16/15]

Voted Against Increasing Airport And Cyber Security

Voted Against Motion To Require Communication Across The National Intelligence Community To
Increase Airport And Cyber Security. In June 2015, Walters voted against a motion that would add language to
the Intelligence Authorization Act to “deter terrorist attacks, and strengthen America’s cybersecurity by requiring
intelligence agencies to share with the Transportation Safety Administration the latest info on terrorist attempts to
thwart airport security and who’s on the terrorist watch list; and foil and counter state-sponsored cyberattacks by
China, Russia, and others that resulted in OPM hacks, and theft of personal health information of 80 million
Americans from Anthem Health and Blue Cross Blue Shield.” The motion failed 183 to 240. [HR 2596, Vote #368,
6/16/15; Democratic Leader, 6/16/15]

Voted For FY2016 Intelligence Authorization Bill

Voted For Fiscal Year 2016 Intelligence Authorization Act. In June 2015, Walters voted for the Intelligence
Authorization Act. Rep. Adam Schiff, ranking member on the Select Committee on Intelligence said in a release,
“several issues remain unresolved, causing me to vote against the bill. It was my hope that we would have been
able to strip restrictions on closing the Guantanamo Bay prison and preclude the use of OCO funds to augment the
artificial budget caps set for national security, but unfortunately, we were not able to do so. I will continue to work
hard to fix these issues as this bill progresses — the American people deserve nothing less.” The bill passed 247 to
178. [HR 2596, Vote #369, 6/16/15; Permanent Select Committee on Intelligence – Democratic Office, 6/16/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 492 of 665



Voted Against Prohibiting The Export-Import Bank From Financing Entities Designated As State
Sponsors Of Terrorism

Voted Against Prohibiting The Export-Import Bank From Financing Entities Designated As State Sponsors
Of Terrorism. In November 2015, Walters voted against an amendment, “that would prohibit the Export-Import
Bank from providing financing to an entity designated a state-sponsor of terrorism by the secretary of State.” The
amendment failed 183-244. [HR 22, Vote #614, 11/04/15; CQ, accessed 1/07/16]

Voted For To Block Vote On Secure Refugee Process Act

Voted For To Block A Vote On The Secure Refugee Process Act. In November 2015, Walters voted for to block
a vote “on the House Democrats’ tough alternative refugee legislation, the Secure Refugee Process Act.” The
Secure Refugee Process Act would have required the Secretary of Homeland Security and five federal agencies to
verify the identity of all refugee applicants and would have required the Secretary of Homeland Security to certify
that all relevant Federal immigration laws had been complied with. The Previous Question passed in the House, 243
- 182. [H Res 531, Vote #638, 11/19/15; Previous Question, 11/19/15; Democratic Staff Of The Committee On
Homeland Security Press Release, accessed 2/02/16]

Voted Against Removing Requirement For FBI Director – In Addition To DHS Secretary – To
Certify Each Syrian Refugee Is Not A Security Risk From Harsh Refugee Overhaul Bill

Voted Against Removing Requirement For FBI Director – In Addition To DHS Secretary – To Certify Each
Syrian Refugee Is Not A Security Risk From Harsh Refugee Overhaul Bill. In November 2015, Walters voted
against a motion to recommit the American SAFE Act to the Committee on the Judiciary with instructions to report
back to the House with an amendment that would “require the secretary of Homeland Security to verify the
identities and biographic information of Iraqi and Syrian refugees and certify that the individual is not a threat to
the security of the United States, but would not require that the director of the Federal Bureau of Investigation and
the director of National Intelligence conduct background checks or concur in this certification.” The motion was
rejected by a vote of 180-244. [H R 4038, Vote #642, 11/19/15; CQ Floor Votes, 11/19/15]

Voted For Bill To Place Onerous Restrictions On Syrian Refugee Resettlement Program

Voted For To Place Onerous Restrictions On Syrian Refugee Resettlement Program. In November 2015,
Walters voted for the American SAFE Act, “legislation that would in effect halt the resettlement of refugees from
Syria and Iraq [to the United States] … The House bill would require leaders of the nation's security apparatus —
the director of national intelligence and the heads of the Department of Homeland Security and the FBI — to certify
that refugees who are admitted pose no security threat. The White House, which has proposed admitting at least
10,000 refugees to the U.S. this fiscal year from war-torn Syria, said the House bill creates ‘unnecessary and
impractical requirements,’ noting the current screening process is rigorous and takes up to 24 months. Critics say
the legislation would essentially shut down the program.” The bill passed by a vote of 289-137. [H R 4038, Vote
#643, 11/19/15; Los Angeles Times, 11/19/15]

Voted For The FY16 Intelligence Authorization Act

Voted For The FY16 Intelligence Authorization Act. In December 2015, Walters voted for a motion to suspend
the rules and pass the Intelligence Authorization Act for Fiscal Year 2016 to “authorize appropriations for fiscal
year 2016 for intelligence and intelligence-related activities, including the Office of the Director of National
Intelligence (DNI), the Central Intelligence Agency (CIA), the National Security Agency (NSA), the Federal
Bureau of Investigation (FBI), the Department of Defense, the Department of State, and the Department of
Homeland Security. The bill would provide authorizations for fighting terrorism, activities in Iraq and Afghanistan,
countering the proliferation of weapons of mass destruction, investments in information technology enterprises,
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 493 of 665


surveillance and reconnaissance, and cyber defense. The classified annex, which specifies the funding levels and
personnel ceilings for each intelligence program, is only available to members.” The motion was agreed to by a
vote of 364-58. [H R 4127, Vote #649, 12/1/15; CQ Floor Votes, 12/01/15]

Voted For Increasing Visa Requirements On Individuals From Syria, Iran, Sudan, And Iraq

Voted For Increasing Visa Requirements On Individuals From Syria, Iran, Sudan, And Iraq. In December
2015, Walters voted for to “suspend the rules and pass the bill that would prohibit individuals who have been to
specified nations, including Syria, Iran, Sudan, and Iraq, from entering the United States unless they were
interviewed by U.S. officials and obtained a regular visa, even if the individuals arrived from countries that
participate in the Visa Waiver Program. The bill would also update requirements for countries to participate in the
Visa Waiver Program; would require fraud-resistant electronic passports, biographic and biometric information;
and would require participation in the program's electronic collection of information on all additional countries
where an applicant has or had citizenship.” The bill passed 407-19. [HR 22, Vote #679, 12/8/15; CQ Floor Votes,
12/8/15]

    The New Restrictions Would Deny Individuals Who Qualify For Visa-Free Entry If They Have Visited
    Iraq, Syria, And Other Terror Hotspot Countries. “Under the legislation, citizens from countries that
    qualify for the program would be denied visa-free entry to the U.S. if they have visited Iraq, Syria or other
    countries deemed to be terror hotspots in the last five years, or if they are citizens of those countries. Those
    individuals would instead have to pass through a more stringent security process.” [The Hill, 12/8/15]

Voted Against Bay. In May 2016, Walters voted against an amendment to remove provisions from the National
Defense Authorization Act that prohibits “transferring prisoners held at the military prison at Guantanamo Bay,
Cuba, to the U.S. and building a facility in the U.S. to hold them.” The amendment failed, 163 to 259. [HR 4909,
Vote #204, 5/18/16; Politico, 5/17/16]

Voted For Prohibiting Transfer Of Guantanamo Bay Detainees. In September 2016, Walters voted for motion
to order the previous question (thus ending debate and the possibility of amendment) on the rule (H Res 863) that
would provide for House floor consideration of the bill (HR 5351) that would prohibit the transfer or release of any
Guantanamo detainee to or within the United States, its territories, or to any foreign country, and would provide for
House floor consideration of the bill (HR 5226) that would require federal agencies to maintain detailed online
databases of regulatory actions taken and pending before the agency.” The motion was agreed to 232 to 172. [H
RES 863, Vote #505, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For Passage Of A Bill Prohibiting Transfer Of Guantanamo Detainees. In September 2016, Walters
voted for “passage of the bill that would prohibit the transfer or release of any Guantanamo detainee to or within
the United States, its territories, or to any foreign country through Jan. 21, 2017. The prohibition would end prior to
that date if an act authorizing appropriations for military activities of the Department of Defense for fiscal 2017 is
enacted into law.” The bill was passed, 244 to 174. [HR 5351, Vote #520, 9/15/16; CQ Floor Vote, 9/15/16]


House Administration & Member Perks

Voted For John Boehner For Speaker Of The House

Voted To Make John Boehner Speaker Of The House. In January 2015, Walters voted for Boehner to be
Speaker of the House. John Boehner received 216 votes, and Nancy Pelosi received 164 votes. [Election to the
Speaker, Vote #2, 1/06/15]

Voted For Ryan For Speaker Of The House
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 494 of 665


Voted To Make Paul Ryan Speaker Of The House. In October 2015, Walters voted for Paul Ryan to be Speaker
of the House. Paul Ryan received 236 votes, Nancy Pelosi received 184 votes, and Daniel Webster received 9
votes. [Election to the Speaker, Vote #581, 10/29/15]

Voted For Blocking Requirement That Legislative Text Be Posted In Accordance With House Rules

Voted For Blocking Requirement That Text Legislative Text Be Posted In Accordance With House Rules. In
January 2015, Walters voted for blocking requirement that legislative text be posted in accordance with House
rules. “House Rules require a bill to be posted for 3 days so it can be read before it comes to the floor, and the
Republican Leadership has made this particular rule sacrosanct above all others. However, on HR 7 the Republican
Leadership filed the bill late on the night before the vote the following morning, in direct violation of this Rule and
their principles. The Democratic Previous Question would eliminate the waiver of this very important Rule that
provides transparency for both the public and Members who must vote on legislation.” The previous question
carried, 239-183. A vote against ordering the previous question would have eliminated the waiver of the House
rule. [H Res 42, Vote #42, 1/22/15; Democratic Leader – Previous Questions, 1/21/15]

Voted For FY16 Legislative Branch Budget With Congressional Pay Freeze

Voted For FY2016 Legislative Branch Budget That Extended Congressional Pay Freeze. In May 2015,
Walters voted for the bill that would provide $3.3 billion for legislative branch operations, excluding Senate
operations, in fiscal 2016. “[The] annual legislative branch spending bill … [included] language extending the
congressional salary freeze for a seventh consecutive year.” The bill was passed by a vote of 357-67. [HR 2250,
Vote # 247, 5/19/15; CQ Floor Votes, 5/19/15; Roll Call, 5/20/15]

Voted For Amendment To Cut Legislative Branch Budget By 1 Percent. In May 2015, Walters voted for the
Blackburn, R-Tenn., amendment that would cut funding under the bill by one percent for all accounts except for the
Capitol Police, the Sergeant at Arms, and the Architect of the Capitol's Capitol Police buildings, grounds and
security account. The amendment was rejected by a vote of 172-250. [HR 2250, Vote # 246, 5/19/15; CQ Floor
Votes, 5/19/15]

Voted For Amendment To Block Funding For Exchange Program To Promote American-Style Democracy
In Post-Soviet Countries. In May 2015, Walters voted for the Ratcliffe, R-Texas, amendment that would “block
funding for the Open World Leadership Center, a program begun in 1999 and intended to educate politicians from
the former Soviet Union about democracy in the U.S.” The amendment was adopted by a vote of 224-199. [HR
2250, Vote # 245, 5/19/15; Albany Herald, 5/19/15]

Voted For Preventing DC From Spending Local Tax Dollars Without Congressional Approval

Voted For Preventing DC From Spending Local Tax Dollars Without Congressional Approval. In May 2016,
Walters voted for a bill that would “repeal a District of Columbia law that modified the district's home rule charter
to allow locally-generated funds to be spent without congressional approval.” The bill passed 240-179. [HR 5233,
Vote #248, 5/25/16; CQ Bill Track, 6/01/16]

    House Overturned Voter-Approved Ballot Measure Giving DC More Control Over Its Finances. “The
    House passed legislation on Wednesday to gut a D.C. ballot measure that gives the city more control over its
    finances. Lawmakers voted 240-179, along party lines, to approve a bill that would prevent the District of
    Columbia from spending local tax dollars without congressional approval.” [The Hill, 5/25/16]


Housing
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 495 of 665


Voted For Reauthorizing Indian And Native American Housing Programs

Voted For Reauthorizing Indian And Native American Housing Programs. In March 2015, Walters voted for
reauthorizing Indian and Native Hawaiian housing programs. “This bill reauthorizes a number of Indian and Native
Hawaiian housing programs through FY 2019, including the Indian Housing Block Grant Program (IHBG), which
it modifies to provide for multi-year housing plans and to allow tribes to meet program requirements more
efficiently. It also establishes a set-aside for housing for Native American veterans within Veterans Affairs (VA)
Department housing programs and creates a demonstration program to leverage private investment in affordable
Indian housing.” The bill passed 297 to 98. [HR 360, Vote #130, 3/23/15; CQ House Action Reports, 3/20/15]

Voted For Weakening Regulations On Mortgage Lenders

Voted For A Bill That Changed The Definition Of A Qualified Mortgage Under The Truth In Lending Act.
In April 2015, Walters voted for the Mortgage Choice Act. “The bill excludes insurance paid at closing into escrow,
as well as fees paid for related services to lender-affiliated companies, from the 3% cap on points and fees imposed
on ‘qualified mortgages’ by redefining ‘points and fees’ under the Truth in Lending Act. The measure is intended to
clarify conflicting definitions under current law and thereby ensure that mortgage loans to low- and middle-income
borrowers remain affordable.” The bill passed, 286 to 140. [HR 685, Vote #152, 4/14/15; CQ, 4/10/15]

    Bill They Voted On Would “Weaken Regulations On Mortgage Lenders.” “Ranking second behind the
    Chamber was the National Association of Realtors. The group spent $7.7 million lobbying on issues like flood
    insurance premiums, which have risen sharply in the past few years. NAR also lobbied for the Mortgage
    Choice Act, a bill that would weaken regulations on mortgage lenders enacted following the 2007 collapse of
    the housing market. The Mortgage Choice Act passed in the House of Representatives on April 14.”
    [Huffington Post, 4/23/15]

Voted Against Preventing Those Convicted Of Mortgage Fraud And Predatory Lenders From
Providing Loans To Homeowners

Voted AgainstPreventing Those Convicted Of Mortgage Fraud And Predatory Lenders From Providing
Loans To Homeowners. In April 2015, Walters voted against a motion that would prevent those convicted of
mortgage fraud and predatory lenders from providing loans to homeowners. “No person or lender that has been
found to have engaged in unfair, deceptive, predatory, or abusive lending practices, or convicted of mortgage fraud
under Federal or relevant State law may make use of the amendments made by this Act ” The motion failed 184 to
239. [HR 650, Vote #150, 14/14/15; Motion to Recommit, 4/14/15]

Voted For Weakening Wall Street Reform For Mortgage Lenders

Voted For Weakening Aspects Of Wall Street Reform Allowing Mortgage Lenders To Disclose Less
Information To Borrowers. In April 2015, Walters voted for legislation that would roll back regulations in the
Wall Street reform law. “Regulations from the Dodd-Frank Act that went into effect in early 2014 tightened
requirements and restrictions on ‘high-cost’ loans. For example, if the interest rate and fees on loans reach a certain
level, lenders have to verify a borrower’s ability to repay loans and disclose consequences of default and loan terms
… the Preserving Access to Manufactured Housing Act of 2015. HR 650 would raise the threshold for which loans
are considered ‘high cost,’ from 8.5 percent above the average rate to 10 percent above the average rate. President
Obama has threatened to veto it if it passes both houses. The change may seem minor, but the higher threshold
would mean the lender has to do less work and disclose less information to borrowers. The majority of loans on
manufactured homes carry high interest rates, especially compared with a typical mortgage.” The bill passed, 263 to
162. [HR 650, Vote #151, 4/14/15; Seattle Times Editorial, 4/14/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 496 of 665


Voted For An Amendment That Prevented The Department Of Justice From Enforcing Disparate
Impact Claims Under The Fair Housing Act

Voted For An Amendment That Prevented The Department Of Justice From Enforcing Disparate Impact
Claims Under The Fair Housing Act. In June 2015, Walters voted for an amendment that prevented the
department of justice from enforcing disparate impact claims under the Fair Housing Act. “Housing discrimination
claims: The House has passed an amendment sponsored by Rep. Scott Garrett, R-N.J., to the Commerce, Justice,
Science, and Related Agencies Appropriations Act (H.R. 2578). The amendment would bar funding for Justice
Department enforcement actions under the Fair Housing Act that rely on the theory of disparate impact to allege
racial and other forms of discrimination by mortgage lenders, landlords, and home insurers. Garrett said the threat
of prosecution for treating various classes of homeowners and renters differently, based on their economic status,
would impede the ability ‘for lenders to make rational economic decisions about risk’ rather than based on the
possibility that the Justice Department will consider their actions discriminatory.” The amendment passed 232 to
196. [HR 2578, Vote #287, 6/03/15; On Agreeing to the Amendment, 6/03/15; Citizen-Times, 6/05/15]

Voted For An Amendment That Barred Funding For The Private Enforcement Initiative Of The
Fair Housing Initiatives Program

Voted For An Amendment That Barred Funding For The Private Enforcement Initiative Of The Fair
Housing Initiatives Program. In June 2015, Walters voted for an amendment to the Transportation, Housing and
Urban Development, and Related Agencies Appropriations Act, 2016 that would “bar funds from being used for the
Private Enforcement Initiative of the Fair Housing Initiatives Program.” The amendment passed 224 to 198. [CQ
Floor Votes, 6/04/15; HR 2577, Vote #307, 6/04/15]

National Council On Independent Living: PEI Grantees Are “Critical” To Enforcement Of The Fair
Housing Act. “PEI grants support local, private fair housing groups’ testing, complaint intake, and investigation
efforts. PEI grantees are critical to enforcement efforts for the Fair Housing Act. Disability-related complaints is the
largest category of Fair Housing complaints. To remove funding for the PEI program would damage Fair Housing
enforcement in many communities. This harms people with disabilities when fair housing enforcement is not
readily available in communities.” [NCIL, 6/05/15]

Voted For Amendment Barring Implementation Of Housing Rule Meant To Combat Housing
Segregation

Voted For Amendment Barring The Implementation Of Affirmatively Furthering Fair Housing Rule. In June
2015, Walters voted for an amendment to the Transportation, Housing and Urban Development, and Related
Agencies Appropriations Act, 2016 that would “ bar funding for HUD to implement, enforce or administer the
proposed Affirmatively Furthering Fair Housing Rule.” The amendment passed 229 to 193. [HR 2577, Vote #311,
6/09/15; CQ Floor Votes, 6/09/15]

Affirmatively Furthering Fair Housing Rule Self Purports To Combat Segregation. According to the Federal
Register, the Affirmatively Furthering Fair Housing Rule “[e]stablish[es] an approach to affirmatively further fair
housing that calls for coordinated efforts to combat illegal housing discrimination, so that individuals and families
can make decisions about where to live, free from discrimination, with necessary information regarding housing
options, and with adequate support to make their choices viable.” [Federal Register, 7/19/13]

Voted For Weakening Housing Discrimination Protections

Voted For Amendment To Bar HUD From Enforcing Regulation Combating Discrimination In the Housing
Market. In June 2015, Walters voted for an amendment to the FY16 Transportation-HUD Appropriations bill that
would bar funds from being used by HUD to administer a federal regulation that dictates, “If the policies of
governmental agencies, banks or private real estate companies unjustifiably perpetuate segregation, regardless of
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 497 of 665


their intent, they could be found in violation of the Fair Housing Act.” The amendment was adopted by a vote of
231-195. [HR 2577, Vote #323, 6/09/15; Propublica, 1/21/15]

Voted For Baring Use Of Funds In Violation Of HUD Regulations On Assistance To Non-Citizens

Voted For Baring Use Of Funds In Violation Of HUD Regulations On Assistance To Non-Citizens. In June
2015, Walters voted for an amendment to a DOT and HUD appropriations bill that would “bar funds from being
used in violation of HUD regulations relating to restrictions on assistance to non-citizens. “ The amendment was
adopted 244-181. [HR 2577, Vote #319, 6/09/15; CQ Summary, 6/09/15]

Voted For Baring Use Of Funds For Providing Need-Based Housing For Unauthorized Aliens

Voted For Baring Use Of Funds For Providing Need-Based Housing For Unauthorized Aliens. In June 2015,
Walters voted for an amendment to a DOT and HUD appropriations bill that would “bar funds from being used to
provide financial assistance in contravention of section 214 (d) of the Housing and Community Development Act
of 1980, regarding non-citizen eligibility for need-based housing.” Section 214 of the Housing and Community
Development Act of 1980 states that “only certain categories of noncitizens are eligible for benefits under the
housing programs covered by Section 214. Unauthorized aliens are not eligible for benefits under Section 214.”
The amendment was adopted 246 to 180. [HR 2577, Vote #320, 6/09/15; CQ Summary, 6/09/15; CRS, 1/23/12]

Voted Against A Motion To Allow Home Buyers To Seek Court Remedy Against Predatory
Practices

Voted Against A Motion To Allow Home Buyers To Seek Court Remedy Against Predatory Practices. In
October 2015, Walters voted against a motion that would “protect the rights of servicemembers, seniors, and
students to seek a court remedy against predatory practices in the home-buying process.” The motion failed, 185-
240. [HR 3192, Vote #539, 10/07/15; Democratic Leader – Motions to Recommit, 10/07/15]

Voted For Delaying Implementation Of Consumer Financial Protection Bureau Rules For Home
Buyers

Voted For Delaying Implementation Of Consumer Financial Protection Bureau Rules For Home Buyers. In
October 2015, Walters voted for a bill that would “delay implementation of the Consumer Financial Protection
Bureau's rules regarding lender disclosures to consumers applying for home mortgage loans until Feb. 1, 2016.
Enforcement of the rules and lawsuits against lenders would be prohibited as long as the lender makes a good-faith
effort to comply with the rules.” The bill passed 303-121. [HR 3192, Vote #540, 10/07/15; CQ Floor Votes,
10/07/15]

Voted Against Allowing HUD To Continue An FHA Program Automating An Alternative Credit
Rating System For Borrowers With Insufficient Credit Histories.

Voted Against Allowing HUD To Continue An FHA Program Automating An Alternative Credit Rating
System For Borrowers With Insufficient Credit Histories. In February 2016, Walters voted against an
amendment that would “allow the Housing and Urban Development Department to continue a Federal Housing
Administration pilot program for an automated process to provide alternative credit rating information to help
determine creditworthiness of borrowers with insufficient credit histories.” The amendment was rejected, 181 to
239. [H R 3700, Vote #51, 2/02/16, 2/02/16; CQ Floor Votes, 2/02/16]

Voted For Exempting Public Housing Agencies From Requirement For At Least One Board
Member Receiving Housing Assistance If They Have A Resident Advisory Board.
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 498 of 665


Voted For Exempting Public Housing Agencies From Requirement For At Least One Board Member
Receiving Housing Assistance If They Have A Resident Advisory Board. In February 2016, Walters voted for
an amendment that would “exempt certain public housing agencies from a requirement that their boards of directors
include at least one member who directly receives public housing agency assistance, if the public housing agency
establishes an advisory board of at least six public housing residents.” The amendment was adopted by a vote of
236 to 178. [H R 3700, Vote #50, 2/02/16, 2/02/16; CQ Floor Votes, 2/02/16]


Immigration

Voted For Blocking Consideration Of Homeland Security Bill Without Stopping Immigration
Changes

Voted For Blocking Consideration Of Homeland Security Funding Bill Without Language Stopping
Immigration Changes. In January 2015, Walters voted for blocking consideration of a bill that “would prevent
Republicans from endangering national security and fund the Department of Homeland Security for the rest of the
year, bringing forward the bipartisan Homeland Security appropriations bill for a clean vote without Republicans’
anti-immigrant amendments.” The motion failed 242 to 181. A vote against the previous question would have
allowed the bill to be considered. [H Res 27, Vote #20, 1/13/15; 114th Previous Questions]

Voted For Restarting Deportations Of Undocumented Families

Voted For Amendment To Defund Immigration Executive Order. On January 14, 2015, Walters voted for an
amendment to defund President Obama’s executive action on immigration. “One of the amendments would choke
off funding for Obama’s executive action announced in November, which would allow some illegal immigrants to
stay in the country and obtain work permits.” The amendment was adopted 237 to 190. [HR 240, Vote #29,
1/14/15; The Hill, 1/14/15]

Voted For Restarting Deportations Of DREAMers

Voted For Amendment To End Deferred Action For Childhood Arrivals. On January 24, 2015, Walters voted
for an amendment to the Department of Homeland Security funding bill that would end a program to suspend the
deportation of DREAMers. “A second amendment would halt the Deferred Action for Childhood Arrivals Program
(DACA), which lifts deportation for some illegal immigrants who came to the United States as children.” The
amendment was adopted 218 to 209. [HR 240, Vote #30, 1/14/15; The Hill 1/14/15]

Voted For Restarting Deportations Of Undocumented Families And DREAMers

Voted For Bill Restarting Deportations Of Undocumented Families And DREAMers. In January 2015,
Walters voted for a federal funding bill that defunded President Obama’s executive action on immigration and
ended a program that halted the deportation of some illegal immigrants who came to the United States as children.
“Democrats rallied against the bill, which would fund the Department of Homeland Security (DHS) through
September, after Republicans adopted a series of contentious amendments that take aim at facets of Obama’s
immigration policy. One of the amendments would choke off funding for Obama’s executive action announced in
November, which would allow some illegal immigrants to stay in the country and obtain work permits. A second
amendment would halt the Deferred Action for Childhood Arrivals Program (DACA), which lifts deportation for
some illegal immigrants who came to the United States as children.” The bill passed 236 to 191. [HR 240, Vote
#35, 1/14/15; The Hill, 1/14/15; CQ Floor Votes, 1/14/15]

    Voted For Amendment To Defund Immigration Executive Order. In January 2015, Walters voted for an
    amendment to defund President Obama’s executive action on immigration. “One of the amendments would
    choke off funding for Obama’s executive action announced in November, which would allow some illegal
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 499 of 665


    immigrants to stay in the country and obtain work permits.” The amendment was adopted 237 to 190. [HR 240,
    Vote #29, 1/14/15; The Hill, 1/14/15]

    Voted For Amendment To End Deferred Action For Childhood Arrivals. In January 2015, Walters voted
    for an amendment to the Department of Homeland Security funding bill that would end a program to suspend
    the deportation of DREAMers. “A second amendment would halt the Deferred Action for Childhood Arrivals
    Program (DACA), which lifts deportation for some illegal immigrants who came to the United States as
    children.” The amendment was adopted 218 to 209. [HR 240, Vote #30, 1/14/15; The Hill 1/14/15]

Voted For Amendment To Defund President Obama’s Executive Actions On Immigration. In January 2015,
Walters voted for an amendment to the Department of Homeland Security funding bill that would defund President
Obama’s executive action on immigration. The amendment further barred funding for any substantially similar
policies issues after January 9, 2015 and declared that such immigration policies had no statutory or constitutional
basis. The amendment was adopted 237 to 190. [HR 240, Amendment No. 1, Vote #29, 1/14/15]

Voted For Bill Providing More Than $47 Billion For Department Of Homeland Security Funding. In January
2015, Walters voted for a federal funding bill providing $47.8 billion for Homeland Security in FY 2015. The bill
also included $12.6 billion for Customs and Border Protection, $6.3 billion for Immigration and Customs
Enforcement, $10 billion for the Coast Guard, and $10.8 billion for the Federal Emergency Management Agency.
The bill passed 236 to 191. [HR 240, Vote #35, 1/14/15; CQ Floor Votes, 1/14/15]

Voted For Anti-Immigrant Amendment Putting Interests Of Legal Aliens Above Undocumented
Immigrants

Voted For Anti-Immigrant Amendment Putting Interests Of Legal Aliens Above Undocumented
Immigrants. In January 2015, Walters voted for an anti-immigrant amendment imploring the Obama
Administration to stop putting the interests of legal aliens behind those who arrived illegally. It also encouraged the
U.S. Citizenship and Immigration Services to use available funds to improve services and the benefits application
process for legal immigrants. The amendment was adopted 260 to 167. [HR 240, Amendment No. 5, Vote #33,
1/14/15; CQ Floor Votes, 1/14/15]

Voted For Anti-Immigrant Amendment Discouraging Policies To Promote Hiring Of
Undocumented Immigrants

Voted For Anti-Immigrant Amendment Discouraging Policies To Promote Hiring Of Undocumented
Immigrants. In January 2015, Walters voted for an anti-immigrant amendment imploring the Obama
Administration not to pursue policies making it economically advantageous to hire illegal immigrants. The
amendment was adopted 253-171. [HR 240, Amendment No. 4, Vote #32, 1/14/15; CQ Floor Votes, 1/14/15]

Voted For Anti-Immigrant Amendment That Would Discourage Victims From Reporting Abuse

Voted For Anti-Immigrant Amendment That Would Discourage Victims From Reporting Abuse. In January
2015, Walters voted for an anti-immigrant amendment that purports to prioritize immigration enforcement actions
against illegal immigrants convicted of violent or sexually-oriented offenses. However, the Conference of Catholic
Bishops stated that this amendment “would discourage many [domestic violence] victims from reporting abuse.”
The amendment was adopted 278-149. [HR 240, Amendment No. 3, Vote #31, 1/14/15; Democratic Leader Nancy
Pelosi, Floor Remarks, 1/14/15; CQ Floor Votes, 1/14/15]

Voted For Removing Provision Encouraging Defense Department To Allow DREAMers To Serve
In Military

Voted For Removing Provision Encouraging Defense Department To Allow DREAMers To Serve In
Military. In May 2015, Walters voted for removing an amendment to the Defense Authorization bill that “would
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 500 of 665


encourage the Pentagon to consider allowing immigrants brought to the country as children to [serve in the
military].” [HR 1735, Vote #229, 5/14/15; NPR, 5/13/15]

        Headline: Alabama Media: “Rep. Mo Brooks amendment passes; keeps DREAMers out of military.”
        [Alabama Media, 5/14/15]

Voted For Amendment Blocking Funding For Cities That Neglect To Fully Participate In
Reporting Names To Federal Immigration Officials

Voted For Amendment Blocking Funding For Cities That Neglect To Fully Participate In Reporting Names
To Federal Immigration Officials. In June 2015, Walters voted foran amendment to the Commerce, Justice,
Science, and Related Agencies Appropriations Act of 2016 blocking funds to cities “The House also voted 227-198
for an amendment that would block certain federal funds to localities that refuse to report names to federal
immigration authorities. That's become an issue in recent months as localities refused to participate in a federal
program that turns over the names of people picked up for crimes to federal immigration authorities.” the
amendment passed, 227 to 198. [HR 2578, Amendment #84, Vote# 294, 6/03/15; AP 6/03/15]

Voted For Amendment To Prevent DOJ From Using Its Funds To Defend President Obama’s
Executive Orders On Immigration In Pending Legal Battle

Voted For Amendment To Prevent DOJ From Using Its Funds To Defend President Obama’s Executive
Orders On Immigration In Pending Legal Battle. In June 2015, Walters voted for and amendment preventing
the Department of Justice from using its funds to defend President Obama’s executive orders on immigration in a
pending legal battle. “House Republicans just went after President Barack Obama’s executive actions on
immigration – again. The GOP-led chamber voted Wednesday to block the Justice Department from being able to
defend itself in a legal battle that has put Obama’s sweeping and controversial immigration actions on hold. The
measure, written by conservative immigration firebrand Rep. Steve King of Iowa, was an amendment to the overall
funding bill for DOJ. As he spoke about his measure, King noted that the House has voted multiple times to restrain
Obama’s legal authority on immigration and dismissed the actions as ‘unconstitutional executive amnesty.’
Obama’s directive was the epicenter of a battle over Homeland Security, pushing the department’s funding to the
brink before Republicans capitulated on their demands to defund Obama’s actions.” The amendment passed 222 to
204. [HR 2578, Vote #293, 6/03/15; On Agreeing to the Amendment, 6/03/15; Politico, 6/03/15]

Voted Against Prohibiting Reduction In Federal Law Enforcement Grant Funding If It Would
Result In Increase In Crime Or Decrease In Law Enforcement Officers

Voted Against Prohibiting Reduction In Federal Law Enforcement Grant Funding If It Would Result In
Increase In Crime Or Decrease In Law Enforcement Officers. In July 2015, Walters voted against a motion that
would “prohibit the Attorney General from reducing federal law enforcement grants to states or local governments
if the Attorney General determines that such reductions would result in an increase in the overall crime rate of the
state or a decrease in the number of law enforcement officers in that area.” The motion failed 181-239. [HR 3009,
Vote #465, 7/23/15; CQ Floor Votes, 7/23/15]

Voted For Withholding Federal Law Enforcement Grant Funding From State And Local
Governments That Do Not Comply With Federal Immigration Laws

Voted For Withholding Federal Law Enforcement Grant Funding From State And Local Governments That
Do Not Comply With Federal Immigration Laws. In July 2015, Walters voted for a bill that would “withhold
certain federal law enforcement grants to state and local governments that bar their officials from taking certain
immigration-related actions, such as gathering or maintaining information on the immigration or citizenship status
of individuals or sharing such information with federal immigration authorities.” The bill passed 241-179. [HR
3009, Vote #466, 7/23/15; CQ Floor Votes, 7/23/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 501 of 665



    Headline: The Hill: “Democrats slam sanctuary city legislation, labeling it ‘The Donald Trump Act.’”
    [The Hill, 7/22/15]

    Headline: Politico: “GOP picks a fight over immigration.” [Politico, 7/23/15]

Voted For Authorizing Speaker Ryan To File Amicus Brief On The House’s Behalf In Supreme
Court Case About Obama’s Actions To Protect Undocumented Immigrants From Deportation

Voted For Authorizing Speaker Ryan To File An Amicus Curiae Brief On The House’s Behalf In A Supreme
Court Case About Obama’s Actions To Protect Undocumented Immigrants From Deportation. In March
2016, Walters voted for a resolution that would “authorize the Speaker to file an amicus curiae – or ‘friend of the
court’ - brief on behalf of the House in a Supreme Court case challenging executive action over immigration…The
Supreme Court case centers on President Barack Obama’s executive action aimed to protect millions of
undocumented immigrants from being deported.” The resolution passed 234-186. [H Res 639, Vote #129, 3/17/16;
CQ, 3/16/16]

Voted For Blocking The Consideration Of Of Lofgren Amicus Brief Asserting President’s
Authority To Set Reasonable Priorities On Immigration Enforcement

Voted For Blocking The Consideration Of Lofgren Amicus Brief Asserting President’s Authority To Set
Reasonable Priorities On Immigration Enforcement. In March 2016, Walters voted for blocking the
consideration of an amendment “to bring to the House Floor a resolution supporting the amicus brief filed by House
Democrats on March 8, 2016 that asserts the President’s legal authority to set rational enforcement priorities on
immigration.” The previous question carried, 234-181. A vote against the previous question would have allowed
the declaration of this presidential authority to be considered. [H Res 639, Vote #127, 3/17/16; Democratic Leader,
3/17/16]

Voted For Barring Funding To Modify Military Installations To Temporarily House
Unaccompanied Immigrant Children

Voted For Barring Funding To Modify Military Installations To Temporarily House Unaccompanied
Immigrant Children. In May 2016, Walters voted for for an amendment “that would bar use of appropriated funds
to modify military installations in the United States to temporarily house unaccompanied immigrant children.” The
amendment passed, 219-202. [HR 4974, Vote #222, 5/19/16]


Jobs

Voted Against Exempting Rules Resulting In Net Job Creation From Significant Delays

Voted Against Exempting Rules Resulting In Net Job Creation From Significant Delays. In January 2015,
Walters voted against an amendment exempting rules resulting in net job creation from the bill’s burdensome
requirements. The amendment failed 247 to 178. [HR 185, Amendment No. 2, Vote #24, 1/13/15; CQ Floor Votes,
1/13/15]

Voted For Blocking Consideration Of Career Education In Manufacturing

Voted For Blocking Consideration Of Career Education In Manufacturing. In February 2015, Walters voted
for to block consideration of a vote to provide career education in manufacturing to help students prepare for 21st
century manufacturing jobs. The previous question carried, 242-176. A vote against the previous question was to
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 502 of 665


force the vote on career education in manufacturing. [H Res 70, Vote #54, 2/03/15; Democratic Leader – Previous
Questions, 2/03/15]

Voted Against Amendment That Would Strike Provision Turning Medicare Into Premium Support
System, Would Include Paid Sick Leave Provision

Voted Against Amendment That Would Strike Provision Turning Medicare Into Premium Support System,
Would Include Paid Sick Leave Provision. In April 2015, Walters voted against a motion to instruct that would
ask the House agree with the Senate in favoring paid sick leave and preventing Medicare from becoming a voucher
program. “In the House, Van Hollen, who’s running for Senate in the Old Line State, said he wants the House to
vote on at least two things: the right for workers to earn paid sick leave and another that would bar Medicare from
being turned into a voucher program, a GOP aspiration.” The motion failed 187 to 239. [H. Con Res. 11, Vote
#153, 4/14/15; Motion to Instruct Conferees, 4/14/15; Politico, 4/14/15]

Labor

Voted For Blocking Implementation Of Union Election Rules Set By NLRB

Voted For Blocking Implementation Of Union Election Rules Set By NLRB. In March 2015, Walters voted for
blocking new election rules the National Labor Relations Board put in place for union elections. “The National
Labor Relations Board’s new rules governing representation elections went into effect April 14. The rules block
certain litigation ahead of union certification elections, set new timelines for pre-election and postelection hearings,
allow parties to file documents electronically and require employers to disclose employees’ phone numbers and
email addresses to union organizers. The NLRB and unions say the new rules modernize regulations and delay
frivolous lawsuits.” The resolution passed 232 to 186. [S J Res 8, Vote #128, 3/19/15; CQ News, 4/30/15]

    Obama Said He Would Veto Measure. The measure “is highly unlikely to become law, as the White House
    has vowed to veto the measure.” [International Business Times, 3/19/15]

Voted For Prohibiting Enforcement Of Prevailing Wage Requirements For VA Construction
Projects

Voted For Prohibiting Enforcement Of Prevailing Wage Requirements On VA Construction Projects. In
April 2015, Walters voted for an amendment that would prohibit using funds for the enforcement of prevailing
wage requirements laid out by the Davis-Bacon Act. The Davis-Bacon Act requires contracts working on federally
funded construction projects to pay workers the prevailing wage in whichever jurisdiction a construction project is
taking place. The amendment failed to pass 186 to 235. [HR 2029, Vote #191; On Agreeing to the Amendment,
4/30/15]

Voted For Preventing VA Employees From Performing Union Related Activities While At Work

Voted For Preventing VA Employees From Performing Union Related Activities While On The Job. In April
2015, Walters voted for an amendment that would prevent VA employees from performing union related activities
while on the job. The amendment’s sponsor, Rep. Jody Hice (GA-10) claimed that the practice known as official
time wastes taxpayer dollars and said “The Department of Veterans Affairs is one of the agencies with the most
egregious use of official time. This agency is singlehandedly responsible for almost one-third of all the reported
official time usage in the entire Federal Government.” The amendment failed to pass 190 to 232. [HR 2029, Vote
#190; On Agreeing to the Amendment, 4/30/15; Congressional Record, 4/29/15]

Voted Against Prohibiting VA Contracts With Employers Who Have Violated Labor Laws
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 503 of 665


Voted Against Amendment To Prohibit Use Of Federal Funds For Contracts With Employers Who Have
Previously Violated The Fair Labor Standards Act. In April 2015, Walters voted against an amendment that
would have prohibited the use of federal funds for contracts with employers who have previously violated the Fair
Labor Standards Act. The amendment failed to pass 186 to 237. [HR 2029, Vote #189; On Agreeing to the
Amendment, 4/30/15]

Voted Against Prohibiting Federal Contracts With Employers Who Have Violated Labor Laws

Voted Against Amendment To Prohibit Contracts Be Awarded To Employers That Have Previously
Violated The Fair Labor Standards Act. In June 2015, Walters voted against an amendment to the FY16
Transportation-HUD Appropriations bill that would bar funds from being used to enter into a contact with any
individual who has willfully or repeatedly violated the Fair Labor Standards Act. The amendment was rejected by a
vote of 182-243. [HR 2577, Vote #324, 6/09/15; Congressional Record, 6/09/15]

Voted Against Prohibiting Funding Contractors Who Have Violated The Fair Labor Standards Act

Voted Against Prohibiting Funding To Contractors Who Violate The Fair Labor Standards Act. In June
2015, Walters voted against a prohibition on the “use of funds for contractors that willfully and repeatedly violate
the Fair Labor Standards Act. The prohibition would last for five years.” The amendment failed, 187-242. [HR
1735, Vote #354; CQ Floor Votes, 6/11/15]

Voted For Blocking Consideration Of Allowing Workers In Businesses With 15 Or More
Employees To Accrue Up To Seven Sick Days A Year

Voted For Blocking Consideration Of Allowing Workers In Businesses With 15 Or More Employees To
Accrue Up To Seven Sick Days A Year. In October 2015, Walters voted for consideration of H. Res. 491, an
ordering of the previous question on HR 1090 to call for an immediate vote on the Healthy Families Act. “The
Democratic Previous Question on the Rule providing for the consideration of H.R. 1090, So-Called ‘Retail Investor
Protection Act,’ would call for an immediate vote on the Healthy Families Act, which would allow workers in
businesses with 15 or more employees to earn up to seven job-protected sick days each year.” The previous
question carried 242 to 185. [H.Res.491, Vote #570, 10/27/15; Democratic Previous Question, HR 1090, 10/27/15]

    Huffington Post: Healthy Families Act “Would Allow Workers At Larger Employers To Accrue Up To
    Seven Sick Days Per Years.” “To address the private sector, Obama will begin stumping for the Healthy
    Families Act, a Democratic proposal in Congress that would allow workers at larger employers to accrue up to
    seven sick days per year. Such laws tend to draw heavy opposition from employer lobbies, and the proposal is
    all but certain to fail while Republicans control both the House and Senate.” [Huffington Post, 1/14/15]

Voted For Providing For A Second Vote To Allow Workers At Businesses With 15 Or More
Employees To Ear Up To 7 Sick Days Each Year

Voted For Providing For A Second Vote To Allow Workers At Businesses With 15 Or More Employees To
Ear Up To 7 Sick Days Each Year. In November 2015, Walters voted for a motion to “give Republicans a second
chance in two weeks to vote on the Healthy Families Act, which would allow workers in businesses with 15 or
more employees to earn up to seven job-protected sick days each year.” The previous question was agreed to, 241
to 183. A vote against the previous question would have allowed the amendment to be considered. [H Res 512,
Vote #597, 11/04/15; Democratic Leader, 11/04/15]

Voted For An Amendment To Prevent Funds From The FAST Act From Being Used To Enforce
Prevailing Wage Requirements For Public Transportation Projects
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 504 of 665


Voted For An Amendment To Prevent Funds From The FAST Act From Being Used To Enforce Prevailing
Wage Requirements For Public Transportation Projects. In November 2015, Walters voted for an amendment
to prevent funds from the FAST Act from being used to enforce of prevailing wage requirements in each state for
public transportation projects. The amendment would have required “that none of the funds made available by this
Act may be used to implement, administer, or enforce the prevailing rate wage requirements of the Davis-Bacon
Act.” The amendment failed 188 to 238. [HR 22, Vote #602, 11/04/15; On Agreeing to the Amendment, 11/04/15]

        Amendment Would Have Cut Off Federal Grant Funding To Implement, Administer Or Enforce
        Prevailing Wage Requirements. “Republicans and Democrats also sparred over an amendment sponsored
        by several Republicans including Rep. Steve King of Iowa, that would have cut off federal grant funding to
        implement, administer or enforce the prevailing wage requirements of the Davis-Bacon Act. His
        amendment was rejected 188-238.” [Congressional Quarterly News, 11/5/15]

Voted For Prohibiting Use Of Funds On PLA Agreements

Voted For Prohibiting Use Of Funds On PLA Agreements. In May 2016, Walters voted for an amendment that
would “prohibit use of funds to implement an executive order related to project labor agreements and federal
construction projects.” The amendment failed, 209-216. [HR 4974, Vote #225, 5/19/16; CQ Floor Votes, 5/19/16]

Voted For Prohibiting Using Appropriated Funds To Allow Solicitation Of Labor Organization
Membership in VA Facilities

Voted For Prohibiting Using Appropriated Funds To Allow Solicitation Of Labor Organization Membership
in VA Facilities. In May 2016, Walters voted for against an amendment that “would prohibit appropriated funds
from being used to allow solicitation of labor organization membership in Veterans Affairs Department facilities.”
The amendment failed 200-225. [HR 4974, Vote #224, 5/19/16]

Land Access & Hunting Issues

Voted For Requiring Hunters’ Access To Federal Lands, Blocking Prohibitions On Ivory
Trafficking And Regulations On Lead In Bullets

Voted For Requiring Hunters’ Access To Federal Lands, Blocking Prohibitions On Ivory Trafficking And
Regulations On Lead In Bullets. In February 2016, Walters voted for a bill that would allow hunters greater
access to federal land managed by the Departments of Interior and Forest Service while blocking restrictions on the
trafficking of elephant ivory, combat regulations on lead contained in bullets, and prevent the Army Corps of
Engineers from restricting firearms on Corps properties. “This bill would require the Interior Department and the
U.S. Forest Service to provide access to lands managed by those agencies for hunting, fishing, and recreational
shooting. … Additionally, the bill blocks the Administration’s rule to restrict trade in elephant ivory and allows the
importation into the U.S. of polar bear hunting trophies taken prior to when polar bears were listed as threatened
under the Endangered Species Act. The measure also amends the Toxic Substances Control Act (TSCA) to prohibit
the Environmental Protection Agency (EPA) from regulating lead contained in bullets, angling lures, and other
hunting and fishing equipment.” [HR 2406, Vote #101, 2/26/16; Office of the Democratic Whip, 2/23/16]

    POTUS: Bill Would Combat Environmental Protections, Restrict Regulations On Firearm Possession
    And Hunting And Fishing Activities. “[T]he Administration strongly opposes Title VI, which would: (1)
    exclude management decisions from the National Environmental Policy Act, the cornerstone law guiding
    environmental protection and public involvement in Federal actions; … (3) undermine the Wilderness Act of
    1964. The Administration also strongly opposes the following: … Title IV, which would prohibit the Secretary
    of the Army from promulgating or enforcing any regulations that would prohibit the possession of firearms at
    water resources development projects with limited exceptions; … (5) Title XIV, which would restrict the ability
    of the Secretaries of the Interior and Commerce to regulate certain recreational or commercial fishing access to
    certain waters; (6) Title XV, which would potentially create public safety issues by restricting the ability of the
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 505 of 665


    Secretary of Agriculture and Forest Service Chief to regulate certain hunting and fishing activities within the
    National Forest System…” [Statement of Administration Policy, Executive Office of the President, 2/24/16]

Voted For Repealing A Rule Which Banned Controversial Hunting Practices In Alaskan Natural
Preserves

Voted For An Amendment To Repeal The National Park Service Rule On Hunting And Trapping Practices
In Alaskan National Preserves. In February 2016, Waltersvoted for an amendment which “would require the
National Park Service director to withdraw a 2015 final rule on hunting and trapping in Alaskan national preserves,
and would prohibit the director from issuing a similar rule.” The amendment was adopted 236-169. [HR 2406,
Vote #98, CQ, 2/26/16]

        Natural Park Service’s Rule “Banned A Handful Of Controversial Hunting Practices On The 20
        Million Acres Of Alaska’s National Preserves.” “Driving a deeper wedge between state and federal game
        managers, the National Park Service on Friday banned a handful of controversial hunting practices on the
        20 million acres of Alaska's national preserves where sport hunting is allowed. Among the “state-
        authorized practices being prohibited (because they) conflict with National Park Service law” are: Taking
        wolves and coyotes (including pups) during the animals’ denning season. Taking black bears with artificial
        light at den sites. Taking brown or black bears attracted to bait. Using dogs in black bear hunts. State law
        currently prohibits using dogs to hunt big game, with an exception for black bears. … Shooting swimming
        caribou, a practice primarily used in the Noatak National Preserve in Northwest Alaska. Currently, state
        law prohibits taking big game that is swimming, but hunters may shoot a swimming caribou from a boat
        under power, and hunters can also shoot a caribou that has emerged from the water on the shoreline while
        the hunter is still in a moving boat. … The new rules, published Friday, override state regulations, and state
        officials contend they subjugate the state’s role, established under the Alaska National Interest Lands Act,
        as the managing authority of fish and wildlife on all Alaska lands. But the Park Service countered that the
        new rules only cement temporary regulations that have been imposed annually for several years.” [Alaska
        Dispatch News, 10/23/15]

Voted Against Amendment To Eliminate An Exemption Which Allowed Importing Polar Bear
Trophies Taken In Sport

Voted Against Amendment To Eliminate An Exemption Which Allowed Importing Polar Bear Trophies
Taken In Sport. In February 2016, Walters voted against amendment to HR 2406. “An amendment No. 3 printed
in House Report 114-429 to strike Title III, the exemption to import polar bear trophies taken in sport.” The
amendment failed, 159 to 242. [HR 2406, Vote #93, 2/26/16]

    2014: Hunters Who Killed Polar Bears In Canada Were Not Allowed To Import Their Game Into The
    United States. “Since 2008, dozens of polar bears have been held in frozen, climate-controlled conditions in
    Canada, waiting for the U.S. government to allow them into the country. There's just one issue: These bears are
    dead. A complicated series of conservation laws and disagreements between the governments of Canada and
    the U.S. have left 41 American polar bear hunters and their prizes trapped in a bureaucratic limbo over the past
    six years. Rep. Don Young, R-Alaska, who claims to be the only member of Congress to have killed one of the
    massive mammals himself, aims to remedy that this week. While the United States outlawed polar bear hunting
    in the Marine Mammal Protection Act of 1972 (except among Alaskan natives, who are still allowed to hunt the
    bears), the practice remains legal in Canada, attracting dozens of American big-game hunters every year.” [The
    Atlantic, 2/04/14]

Law Enforcement
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 506 of 665


Voted Against Amendment To Ban Federal Money Going To Discriminating Profiling By Law
Enforcement

Voted Against Amendment To Ban Federal Money Going To Discriminating Profiling By Law Enforcement.
In June 2015, Walters voted against an amendment to the Commerce, Justice, Science, and Related Agencies
Appropriations Act, that “prohibits use of funds for law enforcement agencies that engage in discriminatory
profiling based on gender, race, ethnicity, religion, sexual orientation, or national origin and also prohibits the use
of funds to repeal the December 14 revised profiling guidance issued by the Department of Justice.” The
amendment failed 184-244. [HR 2578, Vote #281, 6/03/15]

Voted For Amendment Increasing Funding For FBI Salaries And Expenses By $25 Million

Voted For Amendment Increasing Funding For FBI Salaries And Expenses By $25 Million. In June 2015,
Walters voted for an amendment increasing funding intended for FBI salaries and expenses by $25 million in the
FY 2016. “House Vote 275 Fiscal 2016 Commerce- Justice-Science Appropriations — FBI. Pittenger, R-N.C.,
amendment that would increase by $25 million the amount that would be provided for FBI salaries and expenses,
and would be offset by an equal reduction to the Legal Services Corporation.” The amendment failed 163 to 263.
[HR 275, Pittenger Amendment, Vote #275, 6/03/15; CQ Bill Tracker, 6/03/15

Voted For An Amendment That Prevented The ATF From Banning Some Forms Of Armor-
Piercing Ammunition And Military Style Handguns

Voted For An Amendment That Prevented The ATF From Banning Some Forms Of Armor-Piercing
Ammunition And Military Style Handguns. In June 2015, Walters voted for an amendment that prevented the
ATF from banning some forms of armor-piercing ammunition and military style handguns. “The Commerce-
Justice-Science appropriations bill, which cruised through the House this week, contains several provisions directed
squarely at the Bureau of Alcohol, Tobacco, Firearms and Explosives’ (ATF) rule-making authority. Under the
measure, the ATF would be prohibited from banning certain forms of armor-piercing ammunition or blocking the
importation of military-style shotguns. Another provision would block federal agents from creating what critics say
is a gun registry … Among them is the ATF’s proposed — and later withdrawn — ban on certain forms of armor-
piercing ammunition used in AR-15 rifles … Eventually, the ATF relented and pulled back the bullet ban, but the
agency left the door open to reconsider the rule in the future. To make sure this doesn’t happen again, Republicans
included multiple provisions, authored by Reps. Richard Hudson (R-N.C.) and Thomas Massie (R-Ky.), in the bill
barring future action.” The amendment passed 250 to 171. [HR 2578, Vote #289, 6/03/15; On Agreeing to the
Amendment, 6/03/15; The Hill; 6/05/15]

Voted For An Amendment That Prevented The National Institute Of Standards And Technology
From Consulting With The NSA Or CIA To Change Cryptographic Or Computer Standards

Voted For An Amendment That Prevented The National Institute Of Standards And Technology From
Consulting With The NSA Or CIA To Change Cryptographic Or Computer Standards. In June 2015, Walters
voted for an amendment that prevented the National Institute of Standards and Technology from consulting with
the NSA or CIA to change cryptographic or computer standards. The amendment passed 383 to 43. [HR 2578, Vote
#290; On Agreeing to the Amendment, 6/03/15]

Voted For Restricting Law Enforcement’s Ability To Gather License Plate Information

Voted For Amendment Restricting Law Enforcement’s Ability To Gather License Plate Information. In June
2015, Walters voted for an amendment to the FY16 Transportation-HUD Appropriations bill that would bar funds
from being used to acquire a camera for the purpose of collecting or storing vehicle license plate numbers. The
amendment was adopted by a vote of 297-129. [HR 2577, Vote #327, 6/09/15; CQ Floor Votes, 6/09/15;
Congressional Record, 6/09/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 507 of 665



LGBT

Voted Against Preventing Discrimination Based On Sexual Orientation Or Gender Identity

Voted Against Preventing Discrimination Based On Sexual Orientation Or Gender Identity. In January 2016,
Walters voted against a motion that would “exempt from the bill's provisions any rule that prohibits discrimination
by federal contractors or subcontractors on the basis of sex, sexual orientation, or gender identity.” The motion to
recommit failed, 178-239. [HR 1155, Vote #19, 1/07/16; CQ Floor Votes, 1/8/15]

Voted Against Protecting LGBT Schoolchildren Against Discrimination In D.C. Voucher Program

Voted Against Protecting LGBT Schoolchildren Against Discrimination In D.C. Voucher Program. In April
2016, Walters voted against a motion that would amend the SOAR Act to require D.C.’s voucher program to
prohibit schools from discriminating against LGBT students. The motion “would codify exclusion from the bill’s
private school voucher program any eligible entity or school that discriminates against program participants or
applicants on the basis of “actual or perceived sexual orientation or gender identity.” The motion failed, 167 to 228.
[H Res 4901, Vote #178; CQ BillTrack, 4/29/16]

Voted For Fiscal Year 2017 Energy-Water Appropriations Bill Appropriating $37.4 Billion
Towards Army Corps Of Engineers, Department Of Energy And Nuclear Weapons Programs.

Voted For Fiscal Year 2017 Energy-Water Appropriations Bill Appropriating $37.4 Billion Towards Army
Corps Of Engineers, Department Of Energy And Nuclear Weapons Programs. In May 2016, Walters voted for
Passage of the bill that would provide $37.4 billion in fiscal 2017 to fund the Energy Department, the Army Corps
of Engineers and the Interior Department's Bureau of Reclamation. It would provide $30.1 billion for the Energy
Department, of which $12.9 billion would be designated for the National Nuclear Security Administration. It also
would provide $6.1 billion for the Army Corps of Engineers and $1.1 billion for the Bureau of Reclamation. As
amended, the measure would prohibit use of funds to buy heavy water from Iran or in contravention of an executive
order that prohibits federal contractors from discriminating based on sexual orientation or gender identity, except as
required under the First Amendment, the Fourteenth Amendment and Article I of the Constitution. The bill was
rejected by a vote of 112-305. [HR 5055, Vote #266, 5/26/16; CQ Floor Votes, 5/26/16]

        Headline: “Key House Spending Bill Fails Over LGBT Controversy.” “The House on Thursday failed
        to pass its annual spending bill funding water and energy programs after a contentious debate over rights
        for LGBT federal workers. Republicans came under pressure after a bipartisan amendment was attached to
        the bill that protected federal workers from being fired on the basis of sexual discrimination or gender
        identity.” [CNN, 5/26/16]

Voted For Amendment to Protect North Carolina From Losing Federal Funding After It Passed
Anti-Transgender Bathroom Law.

Voted For Amendment to Protect North Carolina From Losing Federal Funding After It Passed Anti-
Transgender Bathroom Law. In May 2016, Walters voted for an amendment “which prohibits the Obama
administration from blocking North Carolina from receiving federal funds in retaliation to its transgender bathroom
law. “ The amendment was adopted in Committee of the Whole by a vote of 227-192. [HR 5055, Vote #255,
5/25/16; Roll Call, 5/26/16]

Voted For Amendment Prohibiting Federal Contractors From Discriminating On The Basis Of
Sexual Orientation Or Gender Identity.
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 508 of 665


Voted For Amendment Prohibiting Federal Contractors From Discriminating On The Basis Of Sexual
Orientation Or Gender Identity. In May 2016, Walters voted for an amendment that would “bar federal
contractors from government work if they discriminate against the lesbian, gay, bisexual and transgender (LGBT)
community.” The amendment was adopted in Committee of the Whole, 223-195. [HR 5055, Vote #258, 5/25/16;
Reuters, 5/26/16]

        Headline: Politico: “Ban On LGBT Discrimination Finally Clears House.” “The House late
        Wednesday night passed a spending bill amendment that would ban federal contractors who discriminate
        against lesbian, gay, bisexual, or transgender people, putting into law a 2014 executive order. Rep. Sean
        Patrick Maloney (D-N.Y.) had attempted to attach a similar amendment to a Veterans Affairs
        appropriations bill last week, but House Republican leaders held the vote open and persuaded enough
        members to change their votes to defeat the measure. But on Wednesday, Maloney's measure passed in a
        223-195 vote as an amendment to an energy and water spending bill. [Politico, 5/26/16]

Voted For Amendment To Give Religious Institutions An Exemption From Protecting LGBT
Workers From Discrimination.

Voted For Amendment To Give Religious Institutions An Exemption From Protecting LGBT Workers From
Discrimination. In May 2016, Walters voted for an amendment that would prohibit use of funds made available by
the bill in contravention of a law that prohibits the government from substantially burdening the free exercise of
religion, an executive order related to faith based organizations, or certain provisions of the Civil Rights Act or the
American Disabilities Act related to religious groups. The amendment was adopted in Committee of the Whole by
a vote of 233-186. [HR 5055, Vote #259, 5/25/16; CQ Floor Votes, 5/25/16]

Voted Against Prohibiting Federal Contractors From Discriminating Based On Sexual Orientation

Voted Against Prohibiting Federal Contractors From Discriminating Based On Sexual Orientation. In May
2016, Walters voted againstan amendment “that would bar use of appropriated funds in contravention of an
executive order that prohibits federal contractors from discriminating based on sexual orientation or gender
identity.” The amendment failed, 212-213. [HR 4974, Vote #226, 5/19/16]

        House Republicans Voted Down Maloney Amendment By One Vote Margin After Several
        Republicans Switched Votes At Last Minute. “It was an unruly scene on the floor with Democrats
        chanting, "Shame!" after GOP leaders barely muscled up the votes to reject, 212-213, an amendment by
        Rep. Sean Patrick Maloney (D-N.Y.) that would have effectively barred federal contractors from getting
        government work if they discriminate against the LGBT community. At one point, a monitor in the House
        gallery showed there were 217 votes supporting the legislation, eliciting cheers of joy from Democrats who
        thought the measure might actually pass. But over the course of about 10 minutes, those votes suddenly
        dropped one by one to 212 — and the amendment failed.” [Politico, 5/19/16]

Voted Against A Motion Striking Language Barring Religious Organizations Contracting With
Federal Government From Discriminating Against LGBT Individuals

Voted Against A Motion Striking Language Barring Religious Organizations Contracting With Federal
Government From Discriminating Against LGBT Individuals. In May 2016, Walters voted against a motion
that would “strike section 1094 of the bill, which would allow religious organizations contracting with the federal
government to discriminate against LGBT individuals whom they may employ, in blatant violation of President
Obama’s Executive Order prohibiting federal contractors discriminating against LGBT people in employment.”
The motion failed, 181-243. [HR 4909, Vote #215, 5/18/16; Democratic Leader, MTRs]

Native American Issues
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 509 of 665


Voted Against Protecting Native American Sacred Lands

Voted Against Protecting Native American Sacred Lands. In October 2015, Walters voted against a motion
“that would ensure that nothing in the bill would contravene the authority of the president to avoid adversely
affecting the physical integrity of any site identified as sacred by virtue of established religious significance to, or
ceremonial use by, and Indian religion.” The motion failed 184-239. [HR 538, Vote #543; CQ Floor Votes,
10/8/15]

Voted For The Native American Energy Act Which Would Reduce Federal Regulations On The
Development Of Native American Land

Voted For The Native American Energy Act Which Would Reduce Federal Regulations On The
Development Of Native American Land. In October 2015, Walters voted for for a bill that “would reduce federal
regulations on the development of Indian lands to expedite the development of energy. As amended, the bill would
allow state, tribe, and local governments in an affected area to continue to comment on an environmental impact
statement. Further, the bill would create a demonstration project with Indian tribes to perform administrative,
management, and other functions of programs of the Tribal Forest Protection Act.” The bill passed 254-173. [HR
538, Vote #544; CQ Floor Votes, 10/8/15]

        Republicans Argued That The Bill Would Allow Native Americans To Develop Reservations Easier.
        “Young says the bill would cut red tape to help Native people develop their own resources. On the House
        floor before the vote, the Alaska Republican argued the bill would also deter frivolous lawsuits, in part by
        shortening the timeline for legal challenges. ‘The judicial review provision is crucial for Alaska natives,
        whose ability to develop their own settlement lands has been abused by special interest groups filing
        lawsuits,’ he said.” [Alaska Public Radio Network, 10/9/15]


        The White House Issued A Veto Threat And Democrats Argued That The Bill Would Weaken A
        “Bedrock” Conservation Law. “The White House issued a veto threat this week. In a memo, President
        Obama’s advisors said the bill would undermine public oversight and set unrealistic
        deadlines…conservation law, the National Environmental Policy Act. And, Grijalva says, it could apply on
        non-Indian lands, too. ‘If an energy company is developing natural resources anywhere in the United States
        and they get a tribal partner they could fall under this provision,’ he said. ‘This could incentivize energy
        companies to partner with tribes simply for the benefit of skirting NEPA and profiting from restricted
        judicial review.’” [Alaska Public Radio Network, 10/9/15]

Voted For Prohibiting Any Tribal National From Operating Bingo Or Las Vegas-Style Gaming In
The Phoenix Area Through January 2027

Voted For Prohibiting Any Tribal Nation From Operating Bingo Or Las Vegas-Style Gaming In The
Phoenix Area Through January 2027. In November 2015, Walters voted for a motion to suspend the rules and
pass a bill that would “prohibit any tribal nation from operating bingo or Las Vegas-style gaming in the Phoenix
metropolitan area through Jan. 1, 2027.” The bill, which required a two-thirds majority, failed 263 to 146. [H R
308, Vote #626, 11/16/15; CQ, 11/16/15]

Voted For Consideration Of A Constitutional Amendment To Bring Increased Transparency To
Outside Spending In Elections

Voted For Consideration Of A Constitutional Amendment To Bring Increased Transparency To Outside
Spending In Elections. In November 2015, Walters voted for a motion to consider “a constitutional amendment to
bring increased transparency to outside spending in our elections.” The previous question passed, 245 to 178. A
vote against the previous question would have allowed the amendment to be considered. [H Res 526, Vote #629,
11/17/15; DemocraticLeader.gov, 11/17/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 510 of 665



Voted For Legislation To Exempt Tribal Governments And Tribally-Owned Gaming Facilities
From The National Labor Relations Act

Voted For Legislation To Exempt Tribal Governments And Tribally-Owned Gaming Facilities From The
National Labor Relations Act. In November 2015, Walters voted for legislation that would exempt tribal
governments and tribally-owned gaming facilities from the National Labor Relations Act, thus preventing tribal
employees from organizing labor unions. “The Act would insulate tribes from union organizing efforts by
providing tribes with the same exemption from the NLRA that state and municipal governments enjoy.” The bill
passed the House, 249 - 177. [HR 1694, Vote #633, 11/17/15; National Law Review, 6/16/15]

Voted Against Native American Tribes Having The Right Of First Refusal On Purchasing Land
Along The Red River

Voted Against Native American Tribes Having The Right Of First Refusal On Purchasing Land Along The
Red River. In December 2015, Walters voted against an amendment “that would allow Indian tribes to have the
right of first refusal on purchasing lands. The amendment would require land to be sold at fair market value instead
of $1.25 per acre as under the bill.” The amendment passed 246-183. [HR 2130, Vote #684, 12/8/15; CQ Floor
Votes, 12/9/15]

Voted For Selling 30,000 Acres Of Federal Lands Along The Red River

Voted For Selling 30,000 Acres Of Federal Landl Along The Red River. In December 2015, Walters voted for a
bill “that would require the Bureau of Land Management (BLM) to sell roughly 30,000 acres of federal land along
the Red River on the border between Texas and Oklahoma to current and adjacent landowners. The bill would
require the BLM to sell at $1.25 per acre, with no cap on the amount an individual can buy. After the boundary
between public and private land is settled, BLM would be required to sell the remaining federal land along the Red
River at no less than fair market value, with adjacent landowners given the right of first refusal.” The bill passed
253-177. [HR 2130, Vote #686, 12/8/15; CQ Floor Votes, 12/9/15]

Regulatory Reform

Voted For Requiring Agency Rulemakers To Consider Low-Income Populations

Voted For Requiring Agency Rulemakers To Consider Low-Income Populations. In January 2015, Walters
voted for an amendment “that would require agencies to review the potential effects of new rules on low-income
populations.” The amendment passed 254 to 168. [HR 185, Vote #23, 1/13/15; The Hill, 1/13/15]

Voted For Increasing Review Of SBA Regulations, Expand Right To Challenge New Rules

Voted For Increasing Review Of SBA Regulations, Expand Right To Challenge New Rules. In February 2015,
Walters voted for the Small Business Regulatory Flexibility Improvements Act of 2015 to “give the Small Business
Administration more authority to ensure federal agencies grant small businesses flexibility in following
regulations… Under the bill, the SBA would have new authority to ensure agencies comply with the law's
regulatory review requirements, including by getting more directly involved with agency reviews of proposed rules.
It would expand the ability of small businesses and other small entities affected by an agency's regulations to
legally challenge those rules.” The bill passed 260 to 163. [HR 527, Vote #68, 2/05/15; CQ News, 2/05/15]

Voted For Consideration Of Bill Opposed By Trucker Safety Groups That Eliminated Industry
Safety Regulations
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 511 of 665


Voted For Consideration Of Appropriations Bill Providing For $55 Billion In Funding For The Departments
Of Transportation, And Housing And Urban Development. In June 2015, Walters voted for a resolution
providing for the consideration of H.R. 2557 and H.R. 2578. According to CQ Bill Track, “A resolution providing
for consideration of HR 2577, a bill making appropriations for the Departments of Transportation, and Housing and
Urban Development, and related agencies for the fiscal year ending Sept. 30, 2015, and for other purposes, and
providing for consideration of HR 2578, bill making appropriations for the Departments of Commerce and Justice,
Science and related agencies for the fiscal year ending Sept. 30, 2015, and for other purposes.” According to the
Hill, “The House is scheduled to vote Tuesday on a $55 billion Republican funding bill for the departments of
Transportation, and Housing and Urban Development. The measure, which is known as THUD, provides $55.3
billion in funding the departments of Transportation, and Housing and Urban Development, which is a $1.5 billion
increase over the agencies' current 2015 spending levels.” The bill passed 242 to 180. [H. Res. 287, Vote #268,
6/02/15; CQ Bill Track, 6/01/15; The Hill, 6/09/15]

   Appropriations Bill Opposed By Trucker Safety Groups For Eliminating Industry Safety Regulations.
   “President Obama is threatening to veto a $55 billion Republican funding bill for the departments of
   Transportation, and Housing and Urban Development. The White House said Tuesday that Obama would reject
   the measure, which is known as THUD, on the grounds that it underfunds federal transportation and housing
   programs, and includes a number of policy riders involving travel restrictions between the U.S. and Cuba, and
   truck driver scheduling. … Truck safety groups have accused GOP lawmakers of using the appropriations
   process to undo a series of trucking regulations they say makes U.S. roads safer, including limits on the length
   and weight of trucks. Trucking companies have opposed these limits for years.” [The Hill, 6/02/15]

Voted For To Require Regulations and Rule Changes In The Affordable Care Act Must Be Subject
To Congressional Approval

Voted For To Require Regulations and Rule Changes In The Affordable Care Act Must Be Subject To
Congressional Approval. In July 2015, Walters voted for an amendment that would require “rule and regulations
under the Affordable Care Act to be subject to the congressional approval process established in the bill.” The
amendment passed, 242-167. [HR 427, Vote #474; CQ Floor Votes, 7/28/15]

   Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
   Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
   give Congress the final say over all major regulations. […] The regulatory reform measure would give
   Congress final say over any rule with an annual economic impact of $100 million or more. Federal agencies
   would be required to submit major rules to Congress for approval before they could take effect. This would all
   but guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
   drastically slow the pace of regulations.” [The Hill, 7/27/15]

Voted Against Exempting From Requirement For Congressional Approval Rules That Would
Increase Jobs

Voted Against Exempting From Requirement For Congressional Approval Rules That Would Increase Jobs.
In July 2015, Walters voted against an amendment that “would exempt rules that the Office of Management and
Budget determined would increase jobs from the congressional approval process established in the bill.” The
amendment failed, 163-246. [HR 427, Vote #475; CQ Floor Votes, 7/28/15]

   Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
   Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
   give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
   final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
   required to submit major rules to Congress for approval before they could take effect. This would all but
   guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
   drastically slow the pace of regulations.” [The Hill, 7/27/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 512 of 665



Voted Against Exempting From Requirement For Congressional Approval Rules Governing
Pipelines Carrying Natural Gas and Hazardous Materials

Voted Against Exempting From Requirement For Congressional Approval Rules Governing Pipelines
Carrying Natural Gas and Hazardous Materials. In July 2015, Walters voted against an amendment that “would
exempt rules intended to ensure the safety of natural gas or hazardous materials pipelines from the Congressional
approval process outlined in the bill.” The amendment failed, 166-244. [HR 427, Vote #476; CQ Floor Votes,
7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Voted Against Exempting Public Health And Safety Regulations From Congressional Approval On
Major Rule Changes

Voted Against Exempting Public Health And Safety Regulations From Congressional Approval On Major
Rule Changes. In July 2015, Walters voted against an amendment that “would exempt rules pertaining to public
health and safety from the Congressional approval process outlined in the bill.” The amendment failed, 166-242.
[HR 427, Vote #477; CQ Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Voted Against Exempting Product Safety Regulations Intended To Protect Children Under Two
From Congressional Approval On Major Rules Changes

Voted Against Exempting Product Safety Regulations Intended To Protect Children Under Two From
Congressional Approval On Major Rules Changes. In July 2015, Walters voted against an amendment that
“would exempt rules pertaining to the safety of any product designed for children under two from the
Congressional approval process outlined in the bill.” The amendment failed, 167-243. [HR 427, Vote #478; CQ
Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 513 of 665


Voted Against Exempting Safety Regulations For Nuclear Reactors From Congressional Approval
On Major Rule Changes

Voted Against Exempting Safety Regulations For Nuclear Reactors From Congressional Approval On
Major Rule Changes. In July 2015, Walters voted against an amendment that “would exempt any rule relating to
nuclear reactor safety standards from the Congressional approval process outlined in the bill.” The amendment
failed, 167-241. [HR 427, Vote #479; CQ Floor Votes, 7/28/15]

   Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
   Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
   give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
   final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
   required to submit major rules to Congress for approval before they could take effect. This would all but
   guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
   drastically slow the pace of regulations.” [The Hill, 7/27/15]

Voted Against Exempting Rules Changes Regarding Availability Of Medication & Healthcare
Management For Veterans From Requirement For Congressional Approval

Voted Against Exempting Rules Changes Regarding Availability Of Medication & Healthcare Management
For Veterans From Requirement For Congressional Approval. In July 2015, Walters voted against an
amendment that “would exempt rules issued by the Veterans Affairs Department relating to the availability of
medication and healthcare management for veterans from the Congressional approval process outlined in the bill.”
The amendment failed, 167-239. [HR 427, Vote #480; CQ Floor Votes, 7/28/15]

   Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
   Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
   give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
   final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
   required to submit major rules to Congress for approval before they could take effect. This would all but
   guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
   drastically slow the pace of regulations.” [The Hill, 7/27/15]

Voted For An Amendment To Require Agencies To Publish Data On Proposed Executive Branch
Rules

Voted For An Amendment To Require Agencies To Publish Data On Proposed Executive Branch Rules. In
July 2015, Walters voted for an amendment to the REINS Act that would “require agencies to publish information
online on which [an executive branch] rule is based, including data, scientific and economic studies, and cost-
benefit analyses, and make such information publically accessible.” The amendment was adopted 250-159. [HR
427, Vote #473, 7/28/15; CQ Floor Votes, 7/28/15]

Voted Against Motion To Protect The Regulatory Process For Social Security And Medicare

Voted Against Motion To Protect The Regulatory Process For Social Security And Medicare. In July 2015,
Walters voted against a motion to exempt rulemaking for Social Security and Medicare from the Regulations from
the Executive in Need of Scrutiny (REINS) Act which would require congressional approval for new rules written
by federal agencies. The motion failed 167 to 241. [HR 427, Vote #481, 7/28/15; Motion to Recommit, 7/28/15]

Voted For Bill To Stifle Government’s Ability To Enact Rules To Protect Americans
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 514 of 665


Voted For Bill To Stifle Government’s Ability To Enact Rules To Protect Americans. In July 2015, Walters
voted for the Regulations from the Executive in Need of Scrutiny (REINS) Act, “a bid to roll back the executive
branch's rulemaking authority … Democrats fear the legislation would pave the way for Republicans to block what
they believe to be much-needed public health and environmental protections. Rep. Hank Johnson (D-Ga.) said the
REINS Act is a ‘gift to the economic elites’ that would ‘stop all future regulations.’” The bill passed 243 to 165.
[HR 427, Vote #482, 7/28/15; The Hill, 7/28/15]

Voted For Requiring Federal Courts To Impose Monetary Sanctions On Parties That File Frivolous
Lawsuits

Voted For Requiring Federal Courts To Impose Monetary Sanctions On Parties That File Frivolous
Lawsuits. In September 2015, Walters voted for a bill that “would change federal rules governing civil lawsuits to
require federal courts to impose sanctions on parties that file frivolous civil lawsuits. The sanctions would need to
include monetary payments to the other party to cover the other party’s attorney fees and costs. The bill also would
eliminate the so-called ‘safe harbor’ clause by removing the ability of parties to withdraw of correct claims
considered frivolous within 21 days of firing.” The bill passed 241 to 185. [HR 758, Vote #501, 9/17/15; CQ,
9/17/15]

Voted Against Amendment Removing Automatic Project Approval In Absence Of Agency Decision
Within 90 To 120 Days

Voted Against Removing Automatic Project Approval In Absence Of Agency Decision Within 90 To 120 Day
Deadline. In September 2015, Walters voted against an amendment “that would remove the bill’s provision that
would automatically approve any project for which the reviewing agency does not make a decision within the bill’s
deadlines.” The bill stipulated a deadline of between 90 and 120 days. The amendment failed, 173 to 237. [HR 348,
Amendment #5 Vote #511, 9/25/15; CQ, 9/25/15]

Voted Against Amendment To Bar RAPID Act From Affecting Permitting Projects That Could Be
Terror Targets, Critical Infrastructure

Voted Against Amendment To Bar The Bill From Affecting Permitting Projects That Could Be Terror
Targets, Critical Infrastructure. In September 2015, Walters voted against an amendment to the Responsibly
And Professionally Invigorating Development (RAPID) Act of 2015 that would “bar the bill's provisions from
affecting permitting projects that could be a potential target for a terrorist attack or that involve chemical facilities
and other critical infrastructure.” The amendment failed 176 to 232. [HR 348, Vote #515, 9/25/15; CQ, 9/25/15]

    RAPID Act Would Modify Environmental Review For Federally Funded Projects And Permits By
    Setting Deadlines On Agency Reviews, Limiting Grounds For Civil Actions Against Approvals. “The
    Responsibly And Professionally Invigorating Development (RAPID) Act “modifies the environmental review
    process for federally funded projects and for federal permits for private projects by setting deadlines on agency
    reviews, and by limiting the grounds for civil actions filed against an environmental review or permit
    approval.” [CQ, 9/18/15]

Voted Against Amendment To State That Nothing In RAPID Act Would Limit Agencies From
Public Comment Or Participation In Decision-Making

Voted Against Amendment To State That Nothing In RAPID Act Would Limit Agencies From Public
Comment Or Participation In Decision-Making. In September 2015, Walters voted against an amendment to the
Responsibly And Professionally Invigorating Development (RAPID) Act of 2015 which would “state that nothing
the bill would limit agencies from allowing public comment or participation in the decision-making process.” The
amendment failed 176 to 232. [HR 348, Vote #516, 9/25/15; CQ, 9/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 515 of 665


    RAPID Act Would Modify Environmental Review For Federally Funded Projects And Permits By
    Setting Deadlines On Agency Reviews, Limiting Grounds For Civil Actions Against Approvals. The
    Responsibly And Professionally Invigorating Development (RAPID) Act “modifies the environmental review
    process for federally funded projects and for federal permits for private projects by setting deadlines on agency
    reviews, and by limiting the grounds for civil actions filed against an environmental review or permit
    approval.” [CQ, 9/18/15]

Voted For Bill Aimed At Improving Attorney Accountability And Reducing Lawsuit Abuse

Voted For Bill Aimed At Improving Attorney Accountability And Reducing Lawsuit Abuse. In September
2015, Walters voted for the Lawsuit Abuse Reduction Act of 2015. The bill “would change federal rules governing
civil lawsuits to require federal courts to impose sanctions on parties that file frivolous civil lawsuits. The sanctions
would need to include monetary payments to the other party to cover the other party’s attorney fees and costs. The
bill also would eliminate the so-called ‘safe harbor’ clause by removing the ability of parties to withdraw of correct
claims considered frivolous within 21 days of firing.” The bill passed 241 to 185. [HR 758, Vote #501, 9/17/15;
CQ, 9/17/15]

        Democratic Rep. Frankel: Bill Reinstates Procedural Rules; Strips Ability Of Federal Judges To
        Impose Sanctions Deemed Appropriate To Bring Frivolous Lawsuits. “This misguided bill would
        reinstate procedural rules that failed thirty years ago, stripping federal judges of the ability to impose the
        sanctions they deem appropriate for bringing frivolous lawsuits. During the ten years the old rules were in
        effect, judges completely lost their discretion about whether or not to impose sanctions on attorneys and
        were forced to issue harsh penalties for even the smallest infractions. Heavy punishments under the old
        system lead to endless motions that clogged our already burdened legal system, preventing access to
        justice.” [Rep. Lois Frankel Statement, 9/22/15]

Voted Against Ensuring Enforcement Of Laws Protecting Human Health, Environment, Or Public
Safety

Voted Against A Motion To Ensure Enforcement Of Laws And Regulations Necessary To Protect Human
Health, Environment, Or Public Safety. In October 2015, Walters voted against a motion to ensure nothing in
HR 702, a bill that would allow for the export of crude oil, would prevent the “enforcement of federal laws that
protect human health, the environment, and public safety.” The motion failed 179 to 242. [HR 702, Vote #548,
10/09/15; Motion to Recommit, 10/09/15]

Voted For Requiring Federal Agencies To Post Data And Cost-Benefit Analysis Relating To
Federal Rule Changes Online

Voted For Requiring Federal Agencies To Post Data And Cost-Benefit Analysis Relating To Federal Rule
Changes Online. In November 2015, Walters voted for an amendment, “that would require, for each publication in
the Federal Register related to a rule that would be required under the measure, the inclusion by the agency of
information on which the rule is based, including data, studies and cost-benefit analyses. It also would need to
identify how the public can access the information online.” The amendment passed 236-192. [HR 22, Vote #617,
11/04/15; CQ, accessed 1/07/16]

Voted Against Removing Requirement That Federal Agencies File Monthly Rule-Making Status
Reports

Voted Against Removing Requirement That Federal Agencies File Monthly Rule-Making Status Reports. In
January 2016, Walters voted against an amendment that would remove from HR 712, the Sunshine for Regulatory
Decrees and Settlements Act, the requirement that federal agencies file monthly status reports of their rule-making
activities. “The bill is intended to limit special interest groups’ ability to push federal agencies to adopt rules
through litigation by prohibiting the same-day filing of complaints, pre-negotiated consent decrees and settlement
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 516 of 665


agreements in cases seeking to compel agency action … The White House said this week that the president would
veto both bills because they would limit authority federal agencies have to issue rules.” The amendment failed 174-
244. [HR 712, Vote #8, 1/07/16; CQ, 1/07/16; The Hill, 1/07/16]

Voted Against Exempting Rules The OMB Determines Would Create Jobs From Actions That May
Delay The Rulemaking Process

Voted Against Exempting Rules The OMB Determines Would Create Jobs From Actions That May Delay
The Rulemaking Process. In January 2016, Walters voted against an amendment to HR 712, the Sunshine for
Regulatory Decrees and Settlements Act, proposed by Rep. Hank Johnson. When introducing the amendment
Johnson said, “H.R. 712 would significantly delay and possibly stop the Federal rulemaking process by making it
easier for regulated industries and well-funded antiregulatory entities to delay or prevent agency action and
prohibiting any rule from being finalized until certain information is posted online for 6 months. This assault on
the regulations is based on the false premise that Federal regulation stifles economic growth and job creation. My
amendment confronts this fallacious assumption by excepting from H.R. 712 all rules that the Office of
Management and Budget determines would result in net job creation.” The amendment failed 175-242. [HR 712,
Vote #7, 1/07/16; Congressional Record, 1/07/16]

Voted Against Exempting Claims Seeking Monetary Relief Under Civil Rights Act

Voted Against Exempting Claims Seeking Monetary Relief Under Civil Rights Act. In January 2016, Walters
voted againstan amendment that “would exempt claims seeking monetary relief under Title VII of the Civil Rights
Act.” The amendment failed, 163-221. [HR 1927, Vote #24, 1/08/16; CQ Floor Votes, 1/08/16]

Voted Against Exempting Claims Against Perpetrator Of Terrorist Attack By Victims Of Attack

Voted Against Exempting Claims Against Perpetrator Of Terrorist Attack By Victims Of Attack. In January
2016, Walters voted against an amendment that “would exempt claims against the perpetrator of a terrorist attack
by victims of the attack.” The amendment failed, 158-211. [HR 1927, Vote #23, 1/08/16; CQ Floor Votes, 1/08/16]

Voted For Establishing “Cut-Go” To Require Agencies To Repeal Existing Rules Before Issuing
New Ones

Voted For Establishing “Cut-Go” To Require Agencies To Repeal Existing Rules Before Issuing New Ones.
In January 2016, Walters voted fora bill that “would establish a nine-member commission to review existing federal
regulations and identify regulations that should be repealed on the basis of reducing costs on the U.S. economy. The
commission would identify those regulatory policies that should be repealed immediately, and would set up a "Cut-
Go" system that would require agencies to repeal existing rules to offset costs before issuing a new rule. The
measure, as amended, would require the commission to review a rule or regulation's unfunded mandate, whether the
rule or regulation limits or prevents government agencies from adopting technology to improve efficiency, and the
rule or regulation's impact on wage growth, when determining if the rule or regulation should be repealed.” The bill
passed, 245-174. [HR 1155, Vote #20, 1/07/16; CQ Floor Votes, 1/07/16]

Voted Against An Amendment To Exempt FDA Consumer Safety Rules From The SCRUB Act

Voted Against An Amendment To Exempt FDA Consumer Safety Rules From The SCRUB Act. In January
2016, Walters voted against an amendment to the Searching for and Cutting Regulations that are Unnecessarily
Burdensome (SCRUB) Act that would “exempt rules issued by the Food and Drug Administration concerning
consumer safety.” The amendment was rejected 173-245. [HR 1155, Vote #18, 1/07/16; CQ Floor Votes, 2/02/16]

Voted Against An Amendment To Exempt DHS Rules From The SCRUB Act
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 517 of 665


Voted Against An Amendment To Exempt DHS Rules From The SCRUB Act. In January 2016, Walters voted
against an amendment to the Searching for and Cutting Regulations that are Unnecessarily Burdensome (SCRUB)
Act that would “exempt rules issued by the Homeland Security Department.” The amendment was rejected 173-
244. [HR 1155, Vote #17, 1/07/16; CQ Floor Votes, 2/02/16]

Voted Against An Amendment To Exempt Rules Issued In Response To Emergencies From The
SCRUB Act

Voted Against An Amendment To Exempt Rules Issued In Response To Emergencies From The SCRUB
Act. In January 2016, Walters voted against an amendment to the Searching for and Cutting Regulations that are
Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued in response to an emergency.” The
amendment was rejected 176-239. [HR 1155, Vote #16, 1/07/16; CQ Floor Votes, 2/02/16]

Voted Against An Amendment To Exempt Veterans’ Affairs Department Rules From The SCRUB
Act

Voted Against An Amendment To Exempt Veterans’ Affairs Department Rules From The SCRUB Act. In
January 2016, Walters voted against an amendment to the Searching for and Cutting Regulations that are
Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued by the Veterans' Affairs Department.”
The amendment was rejected 176-241. [HR 1155, Vote #15, 1/07/16; CQ Floor Votes, 2/02/16]

Voted Against An Amendment To Exempt Rules Issued By Independent Establishments From The
SCRUB Act

Voted Against An Amendment To Exempt Rules Issued By Independent Establishments From The SCRUB
Act. In January 2016, Walters voted against an amendment to the Searching for and Cutting Regulations that are
Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued by independent establishments from the
bill's provisions.” The amendment was rejected 172-244. [HR 1155, Vote #14, 1/07/16; CQ Floor Votes, 2/02/16]

Voted Against Preventing Federal Trade Commission From Being Forced To Use Same Procedures
As Department Of Justice In Reviewing Mergers That Would Increase Pharmaceutical Drug Costs

Voted Against Preventing Federal Trade Commission From Being Forced To Use Same Procedures As
Department Of Justice In Reviewing Mergers That Would Increase Pharmaceutical Drug Costs. In March
2016, Walters voted against a motion that would add an exception for “mergers that would unreasonably increase
the costs of pharmaceutical drugs” to a bill that would make the Federal Trade Commission review mergers using
the same procedures as the Department of Justice. The motion failed 174-235. [HR 2745, Vote #136, 3/23/16;
Democratic Leader, 3/23/16]

Voted For To Prohibit The IRS From Rehiring Previously Dismissed Employees

Voted For A Bill Prohibiting The IRS From Rehiring Employees Previously Removed For Misconduct Or
Dismissed For Cause. In April 2016, Walters Voted For a bill that would prohibit the IRS from rehiring
individuals “previously employed by the IRS but was removed for misconduct or whose employment was
terminated for cause.” The Bill would achieve this by making amendments to the Internal Revenue Code. The bill
Passed 345 to 78. [H Res 3724, Vote # 163, 4/21/16; Congress.Gov, 4/21/16]

Voted For Prohibiting The Treasury From Paying Bonuses To IRS Employees Until The Treasury
Developed A “Customer Service Strategy”

Voted For A Bill Prohibiting The Treasury From Paying Bonuses To IRS Employees Until The Treasury
Develops A Comprehensive Customer Service Strategy. In April 2016, Walters Voted For HR 4890, under
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 518 of 665


which no new “bonuses, awards, or similar cash payments” could be paid to IRS employees until the Treasury
“develops and submits to Congress a comprehensive customer service strategy that has been reviewed and
approved by the Treasury Inspector General for Tax Administration. The strategy must include: (1) appropriate
telephone and correspondence levels of service; (2) a thorough assessment of which services the IRS can shift to
self-service options; and (3) proposals to improve customer service over the short-term, the medium-term, and the
long-term.” The bill passed, 260 to 158. [H Res 4890, Vote #162; Congress.gov, 4/21/16]

Voted For Removing IRS’s Authority To Apply User-Fee Revenue Towards Operating Costs

Voted For Requiring The IRS To Funnel All User-Fee Revenue Into The Treasury General Fund Instead Of
Towards Operating Costs. On April 20, 2016, Walters voted for a bill that would require the IRS to deposit all
user-fee revenue into the general fund of the Treasury. HR 4885 “aims to give Congress more oversight power by
requiring the (IRS) receive Congressional approval before spending funds are collected through user fees. The IRS
would have to deposit fees into a general fund at the Department of Treasury, which is slated to be used to improve
services for taxpayers.” The resolution passed, 245—179. [H Res 4885, Vote #161; The Daily Caller, 4/20/16]

        White House OMB: Repealing User Fee Authority Undercuts IRS’s Ability To Cover Costs And
        Provide Service To Taxpayers. “H.R. 4885 would repeal the IRS’s longstanding legal authority to offset
        the cost of providing services to taxpayers with user fees. The IRS has had this authority since 1995, and
        charges user fees for a variety of services. Repealing this authority would reduce overall IRS resources by
        roughly 4 percent…These cuts cost the Nation billions of dollars each year in lost tax revenue and have
        been enacted despite the IRS's crucial and growing responsibilities to implement new mandates and
        enhance cybersecurity protections.” [White House Office Of Management and Budget, 4/18/16]

Voted For Freezing New IRS Hires Until Treasury Certifies No Agency Employee Has Delinquent
Taxes

Voted For A Bill Halting New IRS Hires Until US Treasury Certifies That No Agency Employee Has
Delinquent Taxes. On April 20th, 2016, Walters voted for the passage of the No Hires for the Delinquent IRS Act.
The bill proposed “to suspend the hiring of new IRS employees unless Treasury Secretary Jacob J. Lew certifies
that none of the agency’s workers has serious tax delinquencies, or provides an explanation of why such a
certification is not possible.” The bill passed, 254 to 170. [H Res 1206, Vote # 160; CQ News, 4/20/16]

Voted For Bill To Weaken Government Oversight On Mergers And Acquisitions By Ensuring FTC
And Department Of Justice Use The Same Process

Voted For Bill To Weaken Government Oversight On Mergers. In April 2016, Walters voted for a bill that
would “require the Federal Trade Commission (FTC) to comply with the same procedures as the Department of
Justice under the Clayton Act (PL 63-212) for cases of antitrust laws that could ‘substantially lessen competition’ or
‘tend to create a monopoly.’. Additionally, the bill would require the Attorney General and the FTC to notify a state
attorney general in writing, on cases in which a state could bring action on an antitrust case, would give the FTC
subpoena authority for such cases, and would give United States district courts jurisdiction in relevant cases.” The
bill passed 235-171. [HR 2745, Vote #137, 3/23/16; CQ Floor Votes, 3/23/16]

    Proponents Of The Bill Argued That It Would Guarantee Fairness During The Government’s Review Of
    The Merger And Acquisition Process. “The U.S. House approved a partisan bill last week that Republicans
    contend would help guarantee fairness in the government’s review of business mergers.” [Las Vegas Review-
    Journal, 3/27/16]

    Opponents Of The Bill Argued It Would Gut An Independent Process And Make The FTC A Redundant
    Agency. “The U.S. House approved a partisan bill last week… Democrats warn it would gut an independent
    process that protects competition and consumers… He [Rep. Conyers] said Farenthold’s bill would transform
    the FTC from an independent agency to just another enforcement agency with redundant powers that might be
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 519 of 665


    headed for elimination. The Obama administration also voiced strong opposition to the bill. In its official
    statement of administration policy, it said the changes proposed by the legislation are not only unnecessary but
    threaten to undermine the FTC’s important role in protecting competition and consumers.” [Las Vegas Review-
    Journal, 3/27/16]

Voted For To Provide For Consideration Of HR 5063. In September 2016, Walters voted for a “motion to order
the previous question (thus ending debate and the possibility of amendment) on the rule (H Res 843) that would
provide for House floor consideration of the bill that would prohibit settlement agreements involving the U.S.
government from requiring the non-governmental party to make a payment to any party other than the U.S.
government.” The motion was agreed to, 231-177. [H RES 843, Vote #481, 9/7/16; CQ Floor Votes, 9/7/16]

    HR 5063: Stop Settlement Slush Funds Act Of 2016. According to the Democratic Whip, “This bill would
    sharply limit the autonomy of the Department of Justice (DOJ) and other government agencies to address
    unlawful conduct, provide restitution, or to adequately address illegal conduct by prohibiting settlement
    agreements involving the U.S. government from requiring the defendant make payments to an organization or
    individual not a party to the litigation.” [democraticwhip.gov, accessed 3/13/17]

Voted Against An Amendment To Exempt Discriminatory Settlement Agreements. In September 2016,
Walters voted against an “amendment that would exempt settlement agreements related to discrimination based on
race, religion, national origin from the bill's provisions that would limit settlement payments to third parties.” The
amendment failed, 178 to 234. [HR 5063, Vote #483, 9/7/16; CQ Floor Votes, 9/7/16]

Voted Against An Amendment To Exempt Discriminatory Settlement Agreements. In September 2016,
Walters voted against an “amendment that would exempt settlement agreements related to discrimination based on
race, religion, national origin from the bill's provisions that would limit settlement payments to third parties.” The
amendment failed, 175 to 236. [HR 5063, Vote #484, 9/7/16; CQ Floor Votes, 9/7/16]

Voted Against An Amendment To Exempt Settlement Agreements That Resolve A Workplace-
Harassment/Discrimination Related Civil Action. In September 2016, Walters voted against an “amendment that
would exempt settlement agreements that would resolve a civil action or potential civil action related to work place
harassment or discrimination from the bill's provisions that would limit settlement payments to third parties.” The
amendment failed, 178 to 235. [HR 5063, Vote #485, 9/7/16; CQ Floor Votes, 9/7/16]

Voted Against An Amendment To Establish Attorney Fee Limits On Environmental Cases. In September
2016, Walters voted against an “amendment that would prohibit settlement agreements related to environmental
cases from including payments for attorney fees with rates exceeding $125 an hour.” The amendment failed, 178 to
235. [HR 5063, Vote #486, 9/7/16; CQ Floor Votes, 9/7/16]

Voted Against A Motion To Recommit HR 5063 With Instructions. In September 2016, Walters voted against
an “motion to recommit the bill to the House Judiciary Committee with instructions to report it back immediately
with an amendment that would exempt settlement agreements that would reduce the cost of medical devices
through the enforcement of anti-trust laws from the bill's provisions that would limit settlement payments to third
parties.” The amendment failed, 155-262. [HR 5063, Vote #487, 9/7/16; CQ Floor Votes, 9/7/16]

Voted For To Pass HR 5063. In September 2016, Walters voted for “passage of the bill that would prohibit
settlement agreements involving the U.S. government from requiring the non-governmental party to make a
payment to any party other than the U.S. government. Prohibitions would not apply if the payment under the
settlement is for restitution to affected parties or is a direct remedy for actual harm.” The bill was passed, 241 to
174. [HR 5063, Vote #488, 9/7/16; CQ Floor Votes, 9/7/16]

Voted For Requiring Regulatory Analysis To Be Disclosed. In September 2016, Walters voted for an
“amendment that would require an agency to post, in the database required by the bill, the findings of a regulatory
impact analysis or similar cost-benefit analysis along with any data or formula used in conducting the analysis for
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 520 of 665


pending regulations.” The amendment was adopted 241 to 154. [HR 5226, Vote #508, 9/14/16; CQ Floor Vote,
9/14/16]

Voted Against Recommitting The Regulatory Databases Bill To The House Oversight And Government
Reform Committee. In September 2016, Walters voted against a “motion to recommit the bill to the House
Oversight and Government Reform Committee with instructions to report it back immediately with an amendment
that would exempt public communications related to combating public health crises from the bill's requirement that
the agency making the communication state whether it is considering alternatives to its regulatory actions.” The
motion was rejected 185 to 238. [HR 5226, Vote #509, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For Passage Of HR 5226, The Regulatory Integrity Act Of 2016. In September 2016, Walters voted for
“passage of the bill that would require federal agencies to maintain and regularly update detailed online databases
of regulatory actions taken and pending before the agency. Under the measure, an agency would be required to list
whether it is considering alternatives, whether it is accepting comments, and information on analyses conducted for
each pending regulation.” The bill was passed 250 to 171. [HR 5226, Vote #510, 9/14/16; CQ Floor Vote, 9/14/16]


Science & Technology

Voted Against Amendment Allowing Energy Department To Verify Scientific Results With
Additional Study

Voted Against Amendment Allowing Energy Department To Verify Scientific Results With Additional
Study. In May 2015, Walters voted against an amendment to the America COMPETES Reauthorization Act that
would have allowed the Department of Energy to verify scientific results in climate research through additional
research by striking provisions from the bill, which blocked duplicative projects in climate change research. “The
amendment would have struck from the bill provisions placing added reporting requirements on research funded by
the Energy Department and eliminating duplicative projects in climate change research. Lowenthal said duplicative
research projects were necessary to reproduce and verify previously published science, but the bill provisions
would block such research, and also curtail the Energy Department’s ability to choose to fund projects based on
their merits.” The amendment failed 187 to 236. [HR 1806, H.Amdt. 250, Vote #254, 5/20/15; Portland Press
Herald 5/24/15]

Voted For Bill That Contained Cuts For Scientific And Climate Change Research

Voted For Department Of Energy Cuts Aimed At Limiting Scientific And Climate Change Research. In May
2015, Walters voted for the America COMPETES Reauthorization Act of 2015, which contained targeted cuts for
Department of Energy funding aimed at limiting scientific and climate change research. “On Wednesday, the House
passed a new iteration of the COMPETES Act that’s nearly unrecognizable from its original version. Overall
spending remains the same, but under Science, Space and Technology Chairman Lamar Smith, R-Texas, the 2015
reauthorization carries the imprimatur of the Republican Party, with targeted cuts the GOP calls ‘fiscally
responsible’ and Democrats decry as ‘draconian.’ The new version contains language that would bar some
Department of Energy climate science research, dictate research priorities to entities that have typically had more
autonomy and ban certain federally-sponsored research from influencing policy decisions. With passage of the bill
Wednesday night, 217-205, legislation that was once a Democrat-touted achievement has become a potential
selling point for the GOP — transformed so thoroughly that President Barack Obama promised to veto the latest
version and no Democrats supported it.” The bill passed 217 to 205. [HR 1806, Vote #258; Roll Call, 5/20/15]

    Bill Cut Programs To Modernize Energy Grid And Funding For Alternative Fuel Research. “The White
    House’s Office of Management and Budget warned Monday evening that it would advise President Barack
    Obama to veto the bill, called the COMPETE Re-authorization Act. OMB praised the investments research and
    technology but panned cuts to programs focused on energy grid modernization and alternative fuels. …
    COMPETES focuses on the Department of Energy and the National Science Fund, giving each more than $200
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 521 of 665


    million in general research funding increases. But this comes with serious strings attached. Researchers and the
    White House claim the bill’s cuts to alternative energy research hampers growth in a critical field, and the bill
    bars the Energy Department from setting recommendations for the Environmental Protection Agency based on
    its own research.” [Dallas Morning News, 5/20/15]

    Bill Eliminated Six Department Of Energy Programs. “The bill would also eliminate six Department of
    Energy programs that Alexander's office said were never fully implemented and reform five others.” [The Hill,
    5/20/15]

    Bill Sponsor: Legislation Cuts Funding For “Social And Behavioral Science, Redundant Climate
    Research, And Subsidies For Private Companies.” “The America COMPETES Reauthorization Act of 2015,
    legislation I introduced that the House will consider this week, sets priorities aimed at stimulating economic
    competitiveness and growth. Our bill increases funding for the physical sciences and biology, from which
    come most of the scientific breakthroughs with the potential to stimulate new industries and jobs. Funding is
    cut for lower priority areas, including social and behavioral science, redundant climate research, and subsidies
    for private companies.” [The Hill, Rep. Lamar Smith (R-TX) Op-Ed, 5/18/15]

    Bill Prevents Department Of Energy From Conducting New Climate Change Research, Must Prove That
    The Research Would Be Unique Before Approval. “Scalise said that Republicans intend to end funding on
    ‘programs that don't meet the national interests’ with legislation, passed Wednesday 217-205, that would focus
    federal research in biology, chemistry, math and computer science. But Democrats, who didn't provide a single
    vote for the bill, said that while there may be a few questionable research projects funded by the federal
    government, the Republican-drafted bill makes deep cuts in vital scientific research and seems intended to
    block research into climate change. The bill bars the Department of Energy's Office of Science and Technology
    from approving new climate change science research ‘without making a determination that such work is unique
    and not duplicative of work by other agencies.’ Avoiding duplication makes sense, particularly at a time of
    large deficits and significant other funding priorities, said Rep. Lamar Smith, R-Texas.” [Times-Picayune,
    5/20/15]

    Bill Cut Funding For The National Science Foundation By 45% And Decreased Geoscience Funding By
    12%. “Known as the America COMPETES Act, the sweeping measure sets priorities for research programmes
    at the National Science Foundation (NSF), the Department of Energy and the National Institute of Standards
    and Technology (NIST). It has drawn sharp criticism from science organizations, which say that the plan would
    limit the agencies’ ability to fund the most promising research, and from the White House. Some of the most
    controversial provisions apply to the NSF. The bill suggests slashing funds for the agency’s social, behavioural
    and economic-sciences directorate from US$272.2 million in fiscal year 2015 to $150 million a year in 2016
    and 2017 — a 45% cut. And it calls for a 12% decrease in geoscience funding, to $1.2 billion annually.”
    [Nature, 5/21/15]

Voted Against Amendment To Restore Funding For Energy And Climate Change Research

Voted Against Amendment To Restore Funding For Energy And Climate Change Research. In May 2015,
Walters voted against an amendment that would have restored funding levels for scientific research. The
amendment would have provided for “sustained growth and sensible policies across the scientific agencies, in
keeping with the goals of the original Competes legislation.” “A bill opponent, Rep. Eddie Bernice Johnson, D-
Texas, criticized its flat funding of research and development, politicization of the scientific grant-making process,
and decreased funding of the ARPA-E program for breakthrough energy research.” The motion failed 179 to 239.
[HR 1806, Vote #257; On Agreeing to the Amendment, 5/20/15; Albany Herald, 5/23/15]

    Amendment Sponsor LTE: Bill Made “Ideologically Driven Cuts” To Clean Energy And Climate
    Change Research. “The chairman, however, is wrong about the way in which research should be prioritized.
    Politicians should not make ideologically driven cuts to particular areas of investigation with which they
    disagree, such as clean energy, climate research or the social sciences. Instead, research priorities should be set
    through the constantly evolving deliberation and debates within the scientific community and at the individual
    grant level about the areas that need further investigation. It is the National Science Foundation’s well-proven,
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 522 of 665


    scientific merit-review process, in which trained experts select the highest quality proposals across all fields of
    science and engineering, that ought to guide how we invest. Politicians, most of whom do not possess the same
    scientific or technical expertise, are ill-equipped to predict where the next breakthroughs are most likely to
    occur. Substituting our judgment for that of scientists would likely result more in missed opportunities than in
    new advances for American science and innovation.” [The Hill, Reps. Steny Hoyer (D-MD) and Eddie Bernice
    Johnson (D-TX) Letter to Editor, 5/26/15]

Voted Against Amendment To Ban Funds For The Experimental Program To Stimulate
Competitive Research

Voted Against Amendment To Band Funds For The Experimental Program To Stimulate Competitive
Research. In June 2015, Walters voted against an amendment to the Commerce, Justice, Science, and Related
Agencies Appropriations Act, that “amendment to prohibit the use of funds to fund any Experimental Program to
Stimulate Competitive Research (EPSCoR) program.” The amendment failed 195-232. [HR 2578, Vote #279,
6/03/15]

The EPSCoR Program Was Funded To Advance Discovery And Knowledge In Scientific Fields. “The mission
of EPSCoR is to assist the National Science Foundation in its statutory function ‘to strengthen research and
education in science and engineering throughout the United States and to avoid undue concentration of such
research and education.’ EPSCoR goals are: a) to provide strategic programs and opportunities for EPSCoR
participants that stimulate sustainable improvements in their R&D capacity and competitiveness; b) to advance
science and engineering capabilities in EPSCoR jurisdictions for discovery, innovation and overall knowledge-
based prosperity.” [National Science Foundation, accessed 8/21/15]

Voted For U.S. Government’s Oversight Of Internet’s Naming And Addressing System Over To
The International Community

Voted For U.S. Government’s Oversight Of Internet’s Naming And Addressing System Over To The
International Community. In June 2015, Walters voted for a motion to suspend the rules and pass a bill, the
Domain Openness Through Continued Oversight Matters (DOTCOM) Act of 2015. “The DOTCOM Act would
allow the U.S. government to transfer its power to oversee the Internet's naming and addressing system — what
turns www.google.com into a viewable Web page — over to the international community. While this might sound
like giving the Internet to America's rivals, Washington actually ceded those powers long ago, and it retains them in
name only. Today, that managing function is performed by a nonprofit called the International Corporation for
Names and Numbers, or ICANN.” The bill passed, 378 to 25. [HR 805, Vote #377, 6/23/15; Washington Post,
7/21/15]

Voted Against An Amendment Which Would Make NIH And Cures Innovation Fund
Discretionary

Voted Against An Amendment Which Would Make NIH And Cures Innovation Fund Discretionary. In July
2015, Walters voted against an “amendment that would change the mandatory funding for the new National
Institute of Health and Cures Innovation Fund to an authorization of discretionary appropriations.” The amendment
failed, 141 to 281. [HR 6, Vote #431, 7/10/15; CQ Floor Votes, 7/10/15]

Voted Against Bill Ensuring NSF Grant Funding Is Determined By NSF Merit Review Criteria

Voted Against Bill Ensuring NSF Grant Funding Is Determined By NSF Merit Review Criteria. In February
2016, Walters voted against the “Johnson, D-Texas, amendment that would provide for the bill's requirement that
the National Science Foundation (NSF) determine that a grant is worthy of federal funding to be fulfilled by having
met the NSF’s merit review criteria.” The amendment failed, 181 to 235. [H.R. 3293, Amendment #1, Vote #68;
CQ, 2/10/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 523 of 665


Voted For A Bill To Require Funding For The National Science Foundation Be Justified In Writing
Or Reaffirmed

Voted For A Bill To Require Funding For The National Science Foundation Be Justified In Writing Or
Reaffirmed. In February 2016, Walters voted for a bill to require funding for the national science foundation be
justified in writing or reaffirmed. The bill “directs the National Science Foundation (NSF) to award federal funding
for basic research and education in the sciences through a new research grant or cooperative agreement only if it
makes an affirmative determination, justified in writing, that the grant or agreement promotes the progress of
science in the United States, is worthy of federal funding, and meets certain other criteria.” The bill passed 236 to
178. [HR 3442, Vote #70, 2/10/16; On Passage, 2/10/16]

        Bill Required Written Justification For Each Grant Awarded To The National Science Foundation
        And Proof Of How The Research Could Benefit The Public And The Economy. “Limits on NSF
        Grants--HR 3293, Scientific Research in the National Interest Act. The bill allows the National Science
        Foundation (NSF) to award grants or enter into cooperative agreements for basic research and science
        education only if it determines that the grant or cooperative agreement promotes the progress of science in
        the United States and is consistent with the NSF's mission, is worthy of federal funding and is in the
        national interest as specified by the bill, and a written justification detailing those determinations
        accompanies the public announcement of the award. Supporters of the bill say it is needed to properly
        account for scarce federal research dollars and that it essentially codifies the NSF's policy requiring clear,
        non-technical explanations of each research grant and how the grant supports the public interest.”
        [Congressional Quarterly's House Action Reports, 2/05/16]

        Prominent Scientists Noted That Scientific Studies Do Not Always Provide Immediate Economic
        Value But Can Lead To Long-Term Research Developments. “On February 10th, the House passed a
        bill requiring the NSF to certify the usefulness of its grants; one of the possible criteria was economic. ‘I
        think there’s a misunderstanding between some members of congress and the research community that
        every grant that’s given out should have some economic potential benefit,” said Bill Andresen, associate
        vice president for federal relations at the University of Pennsylvania. “And that’s just not the way science
        works.’ Not only is some science valuable in non-economic ways, but when research does have an
        economic impact you can’t always know it ahead of time. Studies of eagles ended up leading to advances
        in contact lenses, said Andrese. NSF director France Cordova points to NSF funding for digital libraries
        that helped lead to Google.” [Marketplace, 2/22/16]

Voted For Exempting Small Broadband ISPs From Making Public Disclosures

Voted For Exempting Small Broadband ISPs From Making Public Disclosures. In March 2016, Walters voted
for legislation “that would exempt small broadband Internet service providers from making public disclosures
under the Federal Communications Commission's net neutrality rules. Under that measure, small providers would
not be required to release information such as monthly charges, promotional rates, data caps and network
performance.” The bill passed 411-0. [HR 4596, Vote #124, 3/16/16; CQ, 3/14/16]

Voted For To Weaken FCC Regulations On Rates Broadband Companies Provide

Voted For To Weaken FCC Regulations On Rates Broadband Companies Provide. In April 2016, Walters
voted for a bill “that would prohibit the Federal Communications Commission from regulating the rates that
broadband Internet service providers charge for broadband Internet access service. The bill would not apply to the
commission's administration of the Universal Service Fund, or its enforcement of truth-in-billing rules or the ban on
paid prioritization.” The bill passed 241-173. [HR 2666, Vote #152, 4/15/16; CQ Floor Votes, 4/15/16]

    Opponents Of The Bill Claimed That The FCC Would Be Unable To Inquire How Broadband
    Companies Exchange Discounts For Customers’ Personal Information. “This bill would strip the Federal
    Communications Commission (FCC) of authority to review certain practices of broadband providers related to
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 524 of 665


    their customers’ privacy. Specifically, the FCC would have no power to inquire into broadband providers’
    offers of discounts or other incentives in exchange for the ability to use or disclose customers’ personal
    information.” [Center For Democratic & Technology, 4/13/16]

Voted For Adopting An ‘Internet Of Things.’ In September 2016, Walters voted for a “motion to suspend the
rules and agree to the resolution that would express the sense of the House that United States should develop a
national strategy to encourage the development of connections between the physical world and the internet through
sensors and actuators, known as the ‘Internet of Things.’ It also would express that the U.S. government should
determine whether the Internet of Things can improve government efficiency and effectiveness.” The motion was
agreed to 367 to 4. [H RES 847, Vote #496, 9/12/16; CQ Floor Vote, 9/12/16]

Voted For Adopting A National Technology Policy. In September 2016, Walters voted for a “motion to suspend
the rules and agree to the resolution that would express the sense of the House that the United States should develop
a national policy to encourage the development of tools related to the empowerment of consumers through
customized, connected devices. It also would express that the United States should prioritize the acceleration of the
development of alternative technologies that would support transparency and security.” The motion was agreed to
385 to 4. [H RES 835, Vote #497, 9/12/16; CQ Floor Vote, 9/12/16]


Seniors

Voted For Jeopardizing Social Security

Voted For Jeopardizing Social Security. In January 2015, Walters voted for a House Rules package that
contained a provision that could threaten benefit cuts to Social Security. The provision would block Congress from
redirecting payroll tax revenue from Social Security to the Social Security disability program to help keep the
program afloat. The provision would block a transfer unless it was part of a larger plan to address Social Security’s
finances through benefit cuts or tax increases. The resolution passed, 234-172. [H Res 5, Vote #6, 1/06/15; Politico,
1/20/15]

    Eleven Million Recipients Of Disability Benefits Faced A 19 Percent Benefit Cut. “The GOP’s immediate
    target is Social Security’s sprawling disability insurance program, which has grown at a pace far beyond its
    revenues and will exhaust its trust fund reserves by December 2016, threatening a 19 percent cut in benefits.”
    [Politico, 1/20/15]

    Eleven Million People Receive Disability Benefits. “About 11 million people get disability benefits, nearly 40
    percent more than a decade ago.” [Associated Press, 1/07/15]

Voted Against Measure To Prevent Financial Companies That Harm Seniors From Using Any
Emergency Lending Program Established By The Federal Reserve

Voted Against Measure To Prevent Financial Companies That Harm Seniors From Using Any Emergency
Lending Program Established By The Federal Reserve. In November 2015, Walters voted against for a
Democratic Motion to Recommit that “would ensure that financial companies found to engage in activity that
harms seniors’ financial health and stability are prevented from participating in any emergency lending program or
facility established by the Federal Reserve.” The motion to recommit failed in the House, 182 - 242. [HR 3189,
Vote #640, 11/19/15; Motion to Recommit, 11/19/15]

Small Business
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 525 of 665


Voted Against Repealing Statutory Changes Of Bill If Less Than 5% GDP Growth In First Year
After Enactment

Voted Against Repealing Statutory Changes Of Bill If GDP Growth Remained Under 5% First Year After
Enactment. In February 2015, Walters voted against Connolly of Virginia Part C Amendment No. 3, an
amendment to the Unfunded Mandates Information and Transparency Act of 2015 that would “provide that in the
event that the average annual rate of real gross domestic product (GDP) growth remains below 5 percent over the
first four calendar quarters occurring after the date of enactment of H.R. 50, then the statutory changes made by the
bill would be repealed.” HR 50 itself “would expand and modify the 1995 Unfunded Mandates Reform Act (PL
104-4) that requires all federal agencies to consult with the private sector when developing rules... The measure
would extend judicial review of agency rules and permit a court to stay, enjoin or invalidate a rule if an agency fails
to complete the required UMRA analysis or adhere to the regulatory principles.” The amendment failed 173 to 249.
[HR 50, Vote #62, 2/04/15; Congress.gov, 2/04/15; CQ News HR 50 Coverage, 2/04/15]

Voted Against Amendment Eliminating Requirement That Agencies Provide Regulatory Cost-
Benefit Analysis At Congressional Request

Voted Against Amendment Eliminating Requirement That Agencies Provide Regulatory Cost-Benefit
Analysis At Congressional Request. In February 2015, Walters voted against Cummings of Maryland Part C
Amendment No. 2, an amendment to the Unfunded Mandates Information and Transparency Act of 2015 that
would “strike section 12 of the bill, which would require Federal agencies to conduct a retrospective cost-benefit
analysis of any regulation at the request of the Chairman or Ranking Member of a Congressional Committee.” The
amendment failed 179 to 245. [HR 50, Vote #61, 2/04/15; Congress.gov, 2/04/15]

Voted Against Amendment Striking Provision In Bill Which Allowed SBA’s Chief Counsel
Authority To Set Small Business Size Qualifications

Voted AgainstAmendment Striking Provision In Bill Which Allowed SBA’s Chief Counsel To Set Size Small
Business Size Standards. . In February 2015, Walters voted against Schrader of Oregon Part A Amendment No. 4,
an amendment to the Small Business Regulatory Flexibility Improvements Act of 2015 that would strike a
provision in the bill that would provide the Small Business Administration's chief counsel with authority to set size
standards for small businesses and approve such standards. The amendment failed 184 to 234. [HR 527, Vote #65,
2/05/15; CQ]

Voted Against Amendment That Allowed Government Projects To Be Combined To Meet Higher
Project Threshold

Voted Against Amendment That Allowed Government Projects To Be Combined To Meet Higher Project
Threshold. In November 2015, Walters voted against an amendment that “sought to allow for a program of eligible
projects to count as a single project to meet the $100 million threshold of project costs. An amendment numbered
31 printed in Part B of House Report 114-325 to allow for a program of eligible projects to count as a single project
to meet the $100,000,000 threshold of project costs.” The amendment failed, 174 to 248. [HR 22, H Amdt. 763,
Vote #591, 11/03/15]

Voted Against Amendment That Increased The Freight Program Small Project Funding

Voted Against Amendment That Increased The Freight Program Small Project Funding. In November 2015,
Walters oted against an amendment that “sought to increase the freight program small project set aside from 10
percent to 20 percent” The amendment failed, 160 to 263. [HR 22, H Amdt. 764, Vote #592, 11/03/15]

   Transportation Bill Included Funding For National Freight Program. “Several members also praised the
   creation of a national freight program, funded at $725 million in fiscal 2016, $735 million in fiscal 2017 and
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 526 of 665


   $750 million each year thereafter. California transportation agencies, such as the Alameda Corridor-East
   Construction Authority in the San Gabriel Valley, supported the idea, Napolitano’s staff said. The program
   designates certain highways as part of a national freight network, providing $4.5 billion a year to expand the
   network’s capacity and reduce congestion.” [Los Angeles Times, 11/12/15]

Taxes

Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million

Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million. In January 2015,
Walters voted against a motion that would prevent companies from claiming tax deductions for executive bonuses
exceeding $1 million if they failed to give lower level employees raises to match increases in the cost of living. The
motion failed, 168-243. [H Res 5, Vote #5, 1/06/15; CQ Floor Votes, 1/06/15]

Voted For Blocking Consideration Of Bill Preventing U.S. Corporations From Moving Overseas To Dodge
Paying Taxes. In January 2015, Walters voted for blocking consideration of the Stop Corporate Expatriation and
Invest in America’s Infrastructure Act, a bill that would prevent U.S. corporations from moving overseas to dodge
taxes. “The second is an infrastructure bill that would stop corporations from relocating abroad and redirect tax
money lost through these so-called inversions to infrastructure projects in the U.S. That money would be sent to the
highway trust fund.” The previous question passed, 239 to 168. A vote against the previous question would have
allowed the bill to be considered. [H Res 5, Vote #4, 1/06/15; Politico, 1/05/15; Congressional Record, 1/06/15]

Voted For Repealing Federal Estate Tax

Voted For Repealing Estate Tax. In April 2015, Walters voted for repealing the estate tax. “The measure also
would repeal the generation-skipping transfer tax and reduce the top marginal rate for the federal gift tax from 40
percent to 35 percent.” The bill passed, 240-179. [HR 1105, Vote #161, 4/16/15; CQ News, 4/16/15]

    USA Today: “Repealing Estate Tax Would Reward .2%.” “Of the nearly 3 million Americans who die
    every year, only about two-tenths of 1% have enough assets to qualify. It's a rather exclusive group. This isn't
    to disparage people who worked hard enough (or, in some cases, were lucky enough) to have estates that big.
    It's just that, at a time when income inequality is one of the nation's most vexing problems, the 0.2% hardly
    need extra help from Congress.” [Editorial, USA Today, 4/16/15]

    CBPP: “Roughly 2 Of Every 1,000 Estates Face The Estate Tax.” “Today, 99.8 percent of estates owe no
    estate tax at all, according to the Joint Committee on Taxation.[3] Only the estates of the wealthiest 0.2 percent
    of Americans -- roughly 2 out of every 1,000 people who die -- owe any estate tax. (See Figure 1.) This is
    because of the tax's high exemption amount, which has jumped from $650,000 per person in 2001 to $5.43
    million per person in 2015.” [CBPP, “10 Facts You Should Know About The Federal Estate Tax,” 3/23/15]

    Bill Impacted Fewer Than 6,000 Families. “This tax is levied on the portion of estates exceeding $5.43
    million per person or $10.86 million per married couple, and because of those exemption levels, it affects less
    than 1 percent of estates, or fewer than 6,000 families in 2014.” [Philadelphia Inquirer, 4/19/15]

    Bill Would Add $269 Billion To National Debt. “Voting 240 for and 179 against, the House on April 16
    passed a GOP-sponsored bill (HR 1105) that would permanently repeal the federal estate tax in a way that
    would add $269 billion to national debt through fiscal 2025.” [Albuquerque Journal, 4/19/15]

    Politifact: False – “Estate Tax ‘In Many Cases’ Forces Family Farmers And Small Business Owners To
    Sell Their Holdings. “The U.S. Department of Agriculture estimates only 6 tenths of 1 percent of estates with
    farms qualified for the tax in 2013. The nonpartisan Tax Policy Center estimates that there were 20 small,
    closely held farms and businesses that were subject to the tax that year. It’s unknown how many of them, if any
    at all, were sold to pay the levy. So Hurt’s statement comes up empty. We rate it False.” [Politifact, 5/03/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 527 of 665



Voted For Considering Estate Tax Repeal On House Floor. In April 2015, Walters voted for considering a bill
repealing the federal estate tax on the House floor. The rule was adopted, 242-182. [HRes 200, Vote #155, 4/15/15;
CQ Votes, 4/15/15]

Voted Against Preventing Giving Tax Benefits To Those Convicted Of Tax Fraud

Voted Against Preventing Giving Inheritance Tax Benefits To Those Convicted Of Tax Evasion Or Fraud. In
April 2015, Walters voted against a motion to recommit that would have prevented giving inheritance tax benefits
to those convicted of tax evasion or fraud. The motion “would disqualify from the bill's provisions individuals
convicted of attempting to evade the gift tax or before the bill's enactment engaged in a transaction with intent to
evade the estate tax.” The motion failed, 186-232. [HR 1105, Vote #160, 4/16/15; CQ Votes, 4/16/15]

Voted For Permanently Allowing Taxpayers To Deduct State And Local Sales Taxes

Voted For Permanently Allowing Taxpayers To Deduct State And Local Sales Taxes. In April 2015, Walters
voted for a bill “that would make permanent the ability of taxpayers to deduct state and local sales taxes in lieu of
state and local income taxes, which expired at the end of 2014. The measure would be effective for tax years
beginning with 2015.” The bill passed, 272-152. [HR 622, Vote #159, 4/16/15; CQ News, 4/16/15]

    Bill Not Paid For, Would Add $42 Billion To National Debt. “Because the bill is not paid for, it would add
    $42 billion to national debt through fiscal 2025.” [Albuquerque Journal, 4/19/15]

Voted For Considering State And Local Sales Tax Deduction Fairness Act On House Floor. In April 2015,
Walters voted for considering the State and Local Sales Tax Deduction Fairness Act of 2015 on the House floor.
The rule was adopted, 242-182. [HRes 200, Vote #155, 4/15/15; CQ Votes, 4/15/15]

Voted Against Requiring State & Local Tax Deduction Legislation To Not Increase Deficit Or
Delay Comprehensive Tax Reform

Voted Against Requiring State & Local Tax Deduction Legislation To Not Increase Deficit Or Delay
Comprehensive Tax Reform. In April 2015, Walters voted against a motion that would prevent deficit increases
or delays in overall tax reform as a result of state & local tax deduction legislation. The motion also provided a one
year extension of a state and local sales tax deduction rather than a permanent extension to make sure Congress
could perform fiscally responsible tax extensions. The motion failed, 179-243. [HR 622, Vote #158, 4/16/15; CQ
News, 4/16/15]

Voted For Making Individuals With Delinquent Tax Debt Ineligible For Federal Employment

Voted For Making Individuals With Severely Delinquent Tax Debt Ineligible For Federal Employment. In
April 2015, Walters voted for a bill that would make individuals with “seriously delinquent tax debt” ineligible for
federal employment, and would include existing federal employees. The bill failed, 266-160. A two thirds majority
was required to pass the bill, under suspension of the rules. [HR 1563, Vote #157, 4/15/15; CQ News, 4/15/15]

    Bill Opponents Noted That Tax Compliance Rate Was 97 Percent For Civil Servants. “Opponents noted in
    debate that the tax compliance rate for civil servants was 97 percent in 2014, compared to 95 percent for House
    members and their staffs and 91 percent for the public at large. Civil servants owed $1.14 billion in delinquent
    taxes last year.” [Bakersfield Californian, 4/18/15]

Voted For Research Tax Credits
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 528 of 665


Voted For Permanent Research And Tax Development Tax Credit. In May 2015, Walters voted for the
American Research Competitiveness Act of 2015. “H.R. 880, the American Research and Competitiveness Act of
2015 (Brady) to simplify and make the research & development tax credit permanent.” The bill passed 274 to 145.
[HR 880, Vote #260, 5/20/15; Roll Call, 5/01/15]

Voted Against Extending Research Tax Credit By Two Years And Preventing Deficit Increase. In May 2015,
Walters voted against a motion to recommit with instructions for the American Research Act of 2015. “Motion to
recommit the bill to the House Ways and Means Committee with instructions to report back immediately with an
amendment that would remove the bill's proposal to make permanent the research and development tax credit that
expired at the end of calendar year 2014, and change the way elements of the credit are calculated. The bill would
replace those provisions with language that would extend the credit for two years and would state that the bill shall
not result in increasing the deficit or delaying or weakening efforts to adopt a permanent extension of the research
credit in a ‘fiscally responsible manner.’” The motion failed, 181-240. [HR 880, Vote #259, 5/20/15; CQ, 5/22/15]

Voted Against Closing Corporate Inversion Tax Loophole To Fund Investments In U.S.
Transportation Infrastructure

Voted Against Closing Corporate Inversion Tax Loophole To Fund Investments In U.S. Transportation
Infrastructure. In July 2015, Walters voted against a motion to recommit that “would help improve America’s
roads, bridges, and highways by stopping corporations that seek to avoid paying their fair share of taxes by moving
their business address to another country. Instead, those reclaimed resources will be invested in much-needed
American transportation infrastructure improvements.” The motion was rejected by a vote of 185-244. [HR 3038,
Vote #440, 7/15/2015; Democratic Leader – Motions to Recommit, 7/15/15]

Voted Against Motion To Analyze Long-Term Impact Of Special Interest Tax Loopholes

Voted Against Motion To Analyze Long-Term Impact Of Tax Loopholes. In February 2016, Walters voted
against on the motion to recommit on legislation to analyze “the long-term impact that tax loopholes abused by
special interests have on American businesses, American workers, and our economy.” The motion failed, 179 to
238. [HR 3442, Vote #75, 2/11/16; Democratic Leader, 2/11/16]

Voted For Blocking Consideration Of Closing Offshore Tax Loopholes To Fund Infrastructure
Investment

Voted For Blocking Consideration Of Closing Offshore Tax Loopholes To Fund Infrastructure Investment.
In April 2016,Walters voted for and use those funds to create good-paying jobs rebuilding America’s crumbling
roads and bridges.” The previous question carried, 239-173. A vote against the previous question was to force the
vote on limiting offshore tax loopholes to fix the country’s infrastructure. [H Res 687, Vote #157, 4/19/16;
Democratic Leader – Previous Questions, 4/19/16]

Voted For Blocking Consideration Of Closing Offshore Tax Loopholes To Pay For Infrastructure,
Military, And Education Programs

Voted For Blocking Consideration Of Closing Offshore Tax Loopholes To Pay For Infrastructure, Military,
And Education Programs.
In April 2016, Walters voted for a motion that would “limit the inversions that have enabled many corporations to
dodge paying their fair share of the taxes that support our military, our infrastructure, and our children’s education.”
The previous question carried 240-172. A vote against the previous question was to force the vote on limiting
offshore tax loopholes to pay for the military, education, and infrastructure. [H. Res 688, Vote #155, 4/19/16;
Democratic Leader – Previous Questions, 4/19/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 529 of 665


Trade

Voted For Blocking Consideration Of Bill To Re-Authorize Export-Import Bank

Voted For Blocking Consideration Of Bill To Re-Authorize Export-Import Bank. In March 2015, Walters
voted for blocking consideration of a bill to “force an immediate vote to re-authorize the Export-Import Bank, a
self-funded agency that provides certainty and support to American businesses and creates American jobs.” The
previous question passed 233 to 181. A vote against the previous question would have allowed the bill to be
considered. [H Res 152, Vote #126, 3/19/15; 114th Congress Previous Questions, 3/19/15]

Voted For Amendment Reducing Funding For International Trade Administration By $312
Million; Opposed By Republican Rep. For Degrading Ability To Fight Against “Unfair Subsidies
Given By Foreign Governments”

Voted For Amendment Reducing Funding For International Trade Administration By $312 Million. In June
2015, Walters voted for an amendment which would cut funding to the International Trade Administration by $312
million in FY 2016. “House Vote 270 Fiscal 2016 Commerce-Justice-Science Appropriations — International
Trade Administration. McClintock, R-Calif., amendment that would reduce funding for the International Trade
Administration by $312 million, with an increase of the same amount to the spending reduction account.” [H.R.
2578, McClintock Amendment, Vote #270, 6/02/15; CQ Bill Track, 6/26/15]

Texas Republican Rep. Opposed Amendment Saying Cut Would Degrade “Ability To Fight Against ‘Unfair
Subsidies Given By Foreign Governments To Their Businesses That Cause American Workers To Lose
Their Jobs.” “Funding trade promotion: The House has rejected an amendment sponsored by Rep. Tom
McClintock, R-Calif., to the Commerce, Justice, Science, and Related Agencies Appropriations Act (H.R. 2578).
The amendment would have eliminated $312 million of funding for trade promotion programs at the government’s
International Trade Administration. McClintock said trade promotion was the proper responsibility of private
businesses, both individually and in trade associations, and taxpayers should not pay for the profits of private
businesses. An amendment opponent, Rep. John Abney Culberson, R-Texas, said the funding cut would degrade
the International Trade Administration’s ability to fight against “unfair subsidies given by foreign governments to
their businesses that cause American workers to lose their jobs.” The vote, on June 2, was 154 yeas to 263 nays.”
[Citizens-Times, 6/05/15]

Voted Against Amendment To Increase Funding To Program That “Helps U.S. Manufacturing
Firms Capitalize on Business Opportunities And Make Them More Competitive In Global Markets

Voted Against Amendment To Increase Funding For Hollings Manufacturing Extension Partnership By $11
Million. In June 2015, Walters voted against an amendment increasing funding for the National Institute of
Standards and Technology’s Hollings Manufacturing Extension Partnership program by $11 million in FY 2016.
“House Vote 271 Fiscal 2016 Commerce-Justice-Science Appropriations — Manufacturing Extension Partnership.
Esty, D-Conn., amendment that would increase funding for the National Institute of Standards and Technology's
Hollings Manufacturing Extension Partnership program by $11 million and reduce funding for federal prison
system buildings and facilities by $31 million.” The amendment failed 213 to 214. [H.R. 2578, Esty Amendment,
Vote #271, 6/02/15; CQ Bill Tracker, 6/02/15]

Politifact: Program “Helps U.S. Manufacturing Firms Capitalize On Business Opportunities And Make
Them More Competitive In The Global Markets.” During the 2008 presidential campaign, Barack Obama
promised to double funding for the Hollings Manufacturing Extension Partnership, a program run by the U.S.
Commerce Department that helps U.S. manufacturing firms capitalize on business opportunities and make them
more competitive in the global markets.” [Politifact, 9/30/11]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 530 of 665


Program Provided Business Information And Resources To U.S. Manufacturing Firms. “The Hollings
Manufacturing Extensions Partnership is part of the National Institute of Standards and Technology, which in turn
falls under the U.S. Department of Commerce. The partnership, which consists of federal, state and local
organizations, provides business information and resources to U.S. manufacturing firms to make them more
competitive in the global markets.” [Politifact, 11/06/09]

Voted Against Amendment To Prohibit Funds For Trade Agreement Negotiations Where The
Terms Are Confidential

Voted Against Amendment To Prohibit Funds For Trade Agreement Negotiations Where The Terms Are
Confidential. In June 2015, Walters voted against an amendment to the Commerce, Justice, Science, and Related
Agencies Appropriations Act that “prohibit[s] the use of funds to negotiate or enter into a trade agreement whose
negotiating texts are confidential.” The amendment failed 27-399. [HR 2578, Vote #282, 6/03/15]

Voted For Extending African Growth And Opportunity Act & Renewing Generalized System Of
Preferences, Both Of Which Increase Trade With Developing Countries

Voted For Bill To Extend African Growth And Opportunity Act And Renew Generalized System Of
Preferences. In June 2015, Walters voted for a bill that would “provide a 10-year extension of the African Growth
and Opportunity Act, renew the Generalized System of Preferences and extend certain programs dealing with duty-
free treatment of Haitian textiles and apparel… The bill would provide offsets dealing with customs user fees,
payment of corporate estimated taxes and penalties for businesses that fail to file correct tax and income
information.” The motion was agreed to, 397-32. [H.R. 1295, Vote #345, 6/11/15; CQ Floor Votes, 6/11/15]

    AGOA Lowers U.S. Tariffs On Exports For African Countries. “The AGOA lowers U.S. tariffs on exports
    for beneficiary African nations to promote more long-term economic development, trade and investment.”
    [AGOA Website, 4/16/15]

    GSP Provides Duty-Free Importation Of Goods From Developing Nations. “The GSP, on the other hand,
    provides duty-free importation of more than 5,000 products from developing nations. The GSP expired in 2013,
    but the AGOA Extension and Enhancement Act would extend the program through 2017.” [AGOA Website,
    4/16/15]

Voted For Floor Consideration Of TPA

Voted For Adopt The Rule For Floor Consideration Of TPA. In June 2015. Walters voted for the “Adoption of
the rule (H Res 305) that would provide for House floor consideration of the Senate amendment to a package (HR
1314) of Trade Promotion Authority and Trade Adjustment Assistance legislation and provide for floor
consideration of the Senate amendments to a customs enforcement measure (HR 644).” The rule was adopted 217-
212. [H. Res. 305, Vote #359; CQ Floor Votes, 6/11/15]

Voted For Extension Of Trade Adjustment Assistance

Voted For Extension Of Trade Adjustment Assistance (TAA). In June 2015, Walters voted for a “motion to
concur in the Senate amendment to the bill that would provide Trade Promotion Authority for trade agreements
negotiated by the administration, under which they would be considered by Congress under expedited procedures
without amendment, and would extend Trade Adjustment Assistance programs to help displaced U.S. workers. The
portion of the Senate amendment covered by the division would reauthorize, through June 30, 2021, trade
adjustment assistance programs and alternative trade adjustment assistance for workers laid off because of the
impact of foreign competition. Offsets would include an extension of certain customs fees and prevention of certain
taxpayers with high levels of foreign income from receiving the refundable portion of the child tax credit.” The
motion failed 126-302. [HR 1314, Vote #361; CQ Floor Votes, 6/12/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 531 of 665


        NYT: TAA Failing Would Cripple President Obama’s Trade Agenda. “Hours after President Obama
        made a dramatic, personal appeal for support, House Democrats on Friday thwarted his push to expand
        trade negotiating power — and quite likely his chance to secure a legacy-defining accord spanning the
        Pacific Ocean. In a remarkable blow to a president they have backed so resolutely, House Democrats voted
        to end assistance to workers displaced by global trade, a program their party created and has supported for
        four decades. That move effectively scuttled legislation granting the president trade promotion authority —
        the power to negotiate trade deals that cannot be amended or filibustered by Congress.” [New York Times,
        6/12/15]

Voted For Granting President Trade Promotion Authority

Voted For Senate Amendment To Provide Trade Promotion Authority For Trade Agreements Negotiated By
The Administration. In June 2015, Walters voted for an amendment that would provide Trade Promotion
Authority (TPA) for trade agreements negotiated by the administration, under which they would be considered by
Congress under expedited procedures without amendment. However, due to Congress rejecting Trade Adjustment
Assistance (TAA) in the vote immediately preceding, votes in favor of TPA were rendered largely irrelevant.
“Republicans moved quickly to hold a vote on Trade Promotion Authority, but even though the bill received a
majority of votes, it will not go to the president's desk because it does not match the Senate-passed package.” The
amendment passed 219 to 211. [HR 1314, Vote #362, 6/12/15; The Atlantic, 6/12/15]

Voted For Granting Trade Promotion Authority

Voted For Concurring In Senate Amendment To Grant The President Trade Promotion Authority. In June
2015, Walters voted for Trade Promotion Authority (TPA). “The House on Thursday took the first step toward
resuscitating the White House’s trade agenda by passing legislation granting President Obama fast-track authority
… This is the second time in a week the House has voted to approve the controversial fast-track bill. On Friday, the
House voted 219-211 in favor of fast-track, which would make it easier for Obama to complete a sweeping trans-
Pacific trade deal … House Democrats have historically favored TAA, but they voted against it on Friday to kill
fast-track, which is deeply opposed by unions and other liberal groups.” The amendment passed 218 to 208. [HR
2146, Vote #374, 6/18/15; The Hill, 6/18/15]

Voted For Amendment To Restrict Currency Manipulation

Voted For Concurring In Senate Amendment On Currency Manipulation To Trade Facilitation and Trade
Enforcement Act. In June 2015, Walters voted for an amendment that would “establish a center for coordinating
federal government efforts to protect intellectual property from infringement, automate the processing of certain
trade documents by the Customs and Border Protection agency, and establish processes for investigating whether
foreign countries are directly or indirectly manipulating their currency to subsidize their exports … A bill opponent,
Rep. Sander M. Levin, D-Mich., said its currency manipulation provisions had no substance and would not be
enforceable, thereby putting millions of jobs at risk due to other countries using their undervalued currencies to
undercut American companies.” The amendment passed 240 to 190. [HR 644, Vote #363, 6/12/15; Citizen-Times,
6/19/15]

Voted For Blocking Vote On Reauthorization of Export-Import Bank

Voted For Blocking Vote On Immediate Reauthorization Of Export-Import Bank. In June 2015, Walters
voted for blocking a vote to re-authorize the Export-Import bank. Congressional Republicans failed to take action
and the bank’s charter expired. [H Res 319, Vote #371, 6/17/15; USA Today, 7/01/15; House Democratic Leader –
Previous Questions, accessed 7/08/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 532 of 665


Voted For Adopting A Rule To Extend Trade Adjustment Programs And The African Growth
Opportunity Act

Voted For Adopting A Rule In Order To Concur Senate Amendment To Extend TAA Programs And AGOA. In
June 2015, Walters voted for the “adoption of the resolution (H Res 338) that would make in order a motion to
concur in the Senate amendment to the bill (HR 1295) that would extend Trade Adjustment Assistance (TAA)
programs that help U.S. workers harmed by trade agreements until 2021 and the African Growth and Opportunity
Act (AGOA) through FY 2025.” The rule was adopted 251-176. [H. Res. 338, Vote #386, CQ Floor Votes,
6/25/15]

Voted For Reauthorizing TAA And Extending AGOA, The Generalized System Of Preferences
And The Preferential Duty Treatment For Haiti

Voted For Reauthorizing The Trade Adjustment Assistance Program And Extending AGOA, The Generalized
System Of Preferences And The Preferential Duty Treatment For Haiti. In June 2015, Walters voted for a trade
preferences bill that would reauthorize the Trade Adjustment Assistance program. “The House Thursday finally
sent President Barack Obama a bill to reauthorize the Trade Adjustment Assistance program, which had become a
casualty of a protracted fight between the White House and congressional Democrats over fast track. The 286-138
vote on the trade preferences bill (HR 1295) included 175 Democrats, many of whom earlier this month voted
against trade assistance, or TAA, measure as part of their strategy to block fast-track Trade Promotion Authority. In
the end, only six Democrats voted against TAA. … The trade preferences bill includes the African Growth and
Opportunity Act, known as AGOA, and the Generalized System of Preferences that provides developing nations
access to the U.S. market through the duty-free treatment of exports. It also includes preferential duty treatment for
certain goods from Haiti. The bill also includes a House-passed provision that would replace a $700 million cut to
Medicare in 2024, originally proposed to help pay for TAA.” The bill passed, 286 to 138. [HR 1295, Vote #388,
6/25/15; CQ News accessed 8/20/15]

Voted Against Ending Prohibition On Using Funds Regarding The Legal Trade And Transport Of
Ivory

Voted Against Ending Prohibition On Using Funds Regarding The Legal Trade And Transport Of Ivory. In
July 2015, Walters voted against “an amendment to strike section 120 prohibiting use of funds regarding legal trade
and transport of ivory.” The amendment failed 189-239. [HR 2822, Vote #397, 7/08/15; H AMDT 553, 7/08/15]

    Rep. Raul M Grijalva: Amendment Was Introduced After One Ton Of Illegal Ivory Was Found In
    Philadelphia. “Last week, the United States Fish and Wildlife Service destroyed more than one ton of illegal
    African elephant ivory, most of which had been confiscated from a Philadelphia antique dealer named Victor
    Gordon. All of this ivory – and all of the unknown volume of ivory Gordon sold over the past decade – was not
    antique, but instead had been made to look so after being removed from recently poached elephants. Sales of
    illegal ivory fund crime syndicates and terrorist groups, and anyone who has bought or sold any of the ivory
    that Gordon put into circulation before he was caught is complicit in giving financial support to these
    organizations, whether intended or not.” [Rep. Raul M Grijalva Letter, 7/07/15]

    Rep. Raul M Grijalva: Original Bill Blocked Fish And Wildlife From Implementing Ivory Rules. “This is
    why we have to end the ivory trade in the United States now. Unfortunately, section 120 of H.R. 2822 would
    block implementation of Fish and Wildlife Service rules and policies necessary to disrupt ivory markets and
    ensure that U.S. citizens do not contribute to the ongoing slaughter of African elephants, which are being killed
    at the rate of one every 15 minutes.” [Raul M Grijalva Letter, 7/07/15]

    Rep. Raul M Grijalva: Amendment Was Supported By The Humane Society, Defenders Of Wildlife,
    And National Resources Defense Council. “This amendment is supported by the following groups: Humane
    Society of the United States, Defenders of Wildlife, Animal Welfare Institute, Natural Resources Defense
    Council, Endangered Species Coalition, and Born Free USA.” [Raul M Grijalva Letter, 7/07/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 533 of 665



Voted For Blocking Consideration Of Renewing The Export-Import Bank

Voted For Blocking Consideration Of Renewing The Export-Import Bank. In July 2015, Walters voted for to
block consideration of an “amendment to reauthorize the Export-Import Bank.” The previous question carried, 242-
180. A vote against the previous question was to force the vote on reauthorization of the Export-Import Bank. [H
Res 388, Vote #483, 7/29/15; Democratic Leader – Previous Questions, 7/29/15]

Voted For Blocking Consideration Of Export-Import Bank Reauthorization

Voted For Blocking Consideration Export-Import Bank Reauthorization. In September 2015, Walters voted
for blocking consideration of a vote to reauthorize the Export-Import Bank. The previous question carried, 238-179.
A vote against the previous question was to force the vote on Export Import Bank Reauthorization. [HR 420, Vote
#497, 9/17/15; Congressional Record, 9/17/15]

Voted For Blocking Consideration To Re-Authorize The Ex-Im Bank.

Voted For Blocking Consideration To Re-Authorize The Ex-Im Bank. In September 2015, Walters voted for to
block consideration of a vote to “re-authorize the Export-Import Bank, a self-funded agency that provides certainty
and support to American businesses of all sizes that are eager to compete in the global market.” The previous
question carried, 243-183. A vote against the previous question would call for an immediate vote to re-authorize the
Ex-Im Bank. [H Res 421, Vote #502, 9/17/15; Democratic Leader – Previous Questions, 9/17/15]

Voted For Blocking Reauthorization Of The Ex-Im Bank

Voted For Blocking Reauthorization Of The Ex-Im Bank. In September 2015, Walters voted fora motion to
block consideration of a vote to “re-authorize the Export-Import Bank, a self-funded agency that provides certainty
and support to American businesses of all sizes that are eager to compete in the global market.” The previous
question carried, 243-183. A vote against the previous question would call for an immediate vote to re-authorize the
Ex-Im Bank. [H Res 421, Vote #502, 9/17/15; Democratic Leader – Previous Questions, 9/17/15]

Voted For Block Reauthorization Of Export-Import Bank

Voted For Blocking Consideration Of Reauthorizing The Export-Import Bank. In October 2015, Walters
voted for to block consideration of a vote to reauthorization of the Export-Import Bank. The previous question
carried, 237-180. A vote against the previous question was to force the vote on reauthorizing the Export-Import
Bank. [H RES 449, Vote #529, 10/01/15; Democratic Leader, Previous Questions, 10/01/15]

Voted Against Amendment Increasing Financing Set-Aside For Small Businesses By Ex-Im Bank,
Absence Of Increase Would Temporarily Bar Issuing Guarantees

Voted Against Amendment Increasing Financing Set-Aside For Small Businesses By Ex-Im Bank, Absence
Of Increase Would Temporarily Bar Issuing Guarantees. In November 2015, Walters voted against an
“amendment that would increase by five percent each fiscal year for four years the percent of financing available to
the Export-Import Bank that it is required to set aside for small businesses. Absent an increase in the set-aside, the
bank would be temporarily barred from issuing guarantees, insurance or credit more than $100 million benefitting
one person.” The amendment failed, 121 to 303. [H.R. 22, Amendment #73, Vote #607, 11/04/15; CQ, 11/04/15]

Voted Against Amendment Prohibiting Ex-Im Bank From “Guaranteeing, Insuring Or Extending
Credit” In Transactions Absent Competition From Foreign Credit Agencies
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 534 of 665


Voted Against Amendment Prohibiting Ex-Im Bank From “Guaranteeing, Insuring Or Extending Credit”
In Transactions Absent Competition From Foreign Credit Agencies. In November 2015, Walters voted against
an “amendment that would prohibit the Export-Import Bank from guaranteeing, insuring or extending credit
involving transactions that do not meet competition from foreign export credit agencies.” The amendment failed,
117 to 309. [H.R. 22, Amendment #74, Vote #608, 11/04/15; CQ, 11/04/15]

Voted Against Amendment Requiring Ex-Im Financing Recipients Of $10 Million Or More To
Have Been Denied By Private Sector At Least Twice

Voted Against Amendment Requiring Ex-Im Financing Recipients Of $10 Million Or More To Have Been
Denied By Private Sector At Least Twice. In November 2015, Walters voted against an “amendment that would
require recipients of Export-Import Bank financing of more than $10 million to have been denied financing at least
twice by the private sector. It also would institute penalties for inaccurate claims made by financing recipients
about the availability of competing foreign export financing or private sector financing.” The amendment failed,
124 to 302. [H.R. 22, Amendment #75, Vote #609, 11/04/15; CQ, 11/04/15]

Voted Against Amendment Prohibiting Ex-Im Financing Of Foreign Companies If Receiving
Foreign Government Support From Country With Sovereign Wealth Fund Value Of $100 Million
Or More

Voted Against Amendment Prohibiting ExIm Financing Of Foreign Companies If Receiving Foreign
Government Support From Country With Sovereign Wealth Fund Value Of $100 Million Or More. In
November 2015, Walters voted against an “amendment that would prohibit the Export-Import Bank from providing
financing to foreign companies that benefit from support from a foreign government if the foreign government's
sovereign wealth funds have a value of more than $100 billion.” The amendment failed, 116 to 308. [H.R. 22,
Amendment #76, Vote #610, 11/04/15; CQ, 11/04/15]

Voted Against Amendment Eliminating Treasury Department Loss Guarantee For Ex-Im Bank

Voted Against Amendment Eliminating Treasury Department Loss Guarantee For Ex-Im Bank. In
November 2015, Walters voted against an “amendment that would eliminate the Treasury Department's guarantee
of losses at the Export-Import Bank.” The amendment failed, 117 to 308. [H.R. 22, Amendment #77, Vote #611,
11/04/15; CQ, 11/04/15]

Voted Against Amendment Limiting Ex-Im Bank Single Sector Credit Exposure To 20 Percent,
Prohibit Single Person From Benefiting From More Than 10 Percent

Voted Against Amendment Limiting Ex-Im Bank Single Sector Credit Exposure To 20 Percent, Prohibit
Single Person From Benefiting From More Than 10 Percent. In November 2015, Walters voted against an
“amendment that would require the Export-Import Bank's credit exposure in a single industrial sector to be limited
to 20 percent of the bank’s total credit exposure. It also would prohibit the bank from issuing financing in a fiscal
year if doing so would result in a single person benefitting from more than 10 percent of the total dollar amount of
the bank's credit assistance in the fiscal year.” The amendment failed, 114 to 314. [H.R. 22, Amendment #78, Vote
#612, 11/04/15; CQ, 11/04/15]

Voted Against Allowing Companies To Appeal Directly To Ex-Im Board Of Directors Regarding
Economic Harm Caused By The Bank’s Transactions

Voted Against Allowing Companies To Appeal Directly To Ex-Im Board Of Directors Regarding Economic
Harm Caused By The Bank’s Transactions. In November 2015, Walters voted against an amendment, “that
would allow companies to appeal directly to the Export-Import Bank's board of directors regarding an allegation
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 535 of 665


that the company would suffer economic harm from a proposed bank transaction.” The amendment failed 129-298.
[HR 22, Vote #616, 11/04/15; CQ, accessed 1/07/16]

Voted Against Requiring The Export-Import Bank To Use Fair Value Accounting Principles In
Financial Statements

Voted Against Requiring The Export-Import Bank To Use Fair Value Accounting Principles In Financial
Statements. In November 2015, Walters voted against an amendment, “that would require financial statements of
the Export-Import Bank to be in accordance with fair value accounting principles.” The amendment failed 133-295.
[HR 22, Vote #615, 11/04/15; CQ, accessed 1/07/16]

Voted Against Prohibiting The Export-Import Bank From Providing Financing To A Foreign
Borrower Without The US Company Guaranteeing The Loan Be Repaid

Voted Against Prohibiting The Export-Import Bank From Providing Financing To A Foreign Borrower
Without The US Company Guaranteeing The Loan Be Repaid. In November 2015, Walters voted against an
amendment, “that would prohibit the Export-Import Bank from providing financing to a foreign borrower in
connection with the export of goods or services by a U.S. company without a guarantee from the company of
repayment by the foreign borrower, and a pledge of collateral, in certain percentages specified in the measure. It
also would require that the guarantee be senior to any other obligation. Small businesses would be exempt.” The
amendment failed 115-313. [HR 22, Vote #613, 11/04/15; CQ, accessed 1/07/16]

Voted Against Bringing A Bill To Reauthorize The Export-Import Bank To The Floor

Voted Against Bringing A Bill To Reauthorize The Export-Import Bank To The Floor. In October 2015,
Walters voted against a “motion to discharge from the House Rules Committee and bring to the House floor the
rule (H Res 450) that would provide for House floor consideration of the bill (HR 597) that would reauthorize the
Export-Import Bank through fiscal 2019.” The motion carried 246-177. [HR 597, Vote #569, 10/23/15; CQ
10/23/15]

Voted For Blocking Consideration Of Re-Authorization Of Export-Import Bank

Voted For Blocking Consideration Of Re-Authorization Of Export-Import Bank. In October 2015, Walters
voted for consideration of the re-authorization of the Export-Import Bank of the United States. “Providing for the
consideration of the bill (H.R. 597) to reauthorize the Export-Import Bank of the United States, and for other
purposes.” The ordering of the previous question carried, 271 to 158. [H.Res.450, Vote #572, 10/27/15]

Voted For Bill To Re-Authorize The Export-Import Bank

Voted For Bill To Re-Authorize The Export-Import Bank. In October 2015, Walters voted for HR 597.
“Lawmakers are trying to complete work on a long-term bill by Nov. 20, the date the current authorization expires.
Backers of the Ex-Im Bank see attaching its reauthorization (HR 597) to the highway bill to be the best chance of
renewing its charter that expired at the end of June.” The bill passed 313 to 118. [HR 597, Vote #576, 10/27/15; CQ
News, 11/5/15]

    Bill Was Advanced To Vote By The Little-Used Discharge Petition That Forced House To vote On The
    Legislation Against The Wishes Of Party Leadership. “If Republicans aren’t already divided enough,
    several dozen party members have signed a petition that will force the House to vote on whether to revive a
    controversial government-run bank that helps big American companies sell goods overseas. Some 41
    Republicans signed a so-called discharge petition in an effort to fully reopen the Export-Import Bank. They
    joined ranks with nearly all Democrats to meet the 218-vote threshold required to allow a bill to reach the
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 536 of 665


    House floor…. A discharge petition is an obscure technique used to force a vote on an issue against the wishes
    of party leadership. They are rarely used and rarely succeed.” [MarketWatch, 10/09/15]

Voted For Stripping Out Provisions In The Customs Enforcement Bill Protecting American
Workers From Currency Manipulation

Voted For Stripping Out Provisions In The Customs Enforcement Bill Protecting American Workers From
Currency Manipulation. In December 2015, Walters voted for a motion that the House insist on the House
amendment to the Senate amendment and request a conference on the Trade Facilitation and Trade Enforcement
Act (HR 644). The House amendment did not include language “combat currency manipulation… [by] directing
the Department of Commerce to slap duties on goods that have unfairly benefited from undervalued currency.” The
motion was agreed to by a vote of 252-170. [H R 644, Vote #652, 12/1/15; Congressional Record, 12/01/15]

Voted Against Investigating Currency Manipulation By Foreign Governments

Voted Against Investigating Currency Manipulation By Foreign Governments And Public Entities. In
December 2015, Walters voted against a motion requiring the United States Trade Representative “to investigate
currency manipulation by foreign governments and public entities and specifies the methodology with which the
Trade Representative determines currency manipulation.” The motion was rejected, 193-232. [CQ Floor Votes,
12/02/15; HR 644, Vote #655, 12/02/15]

Voted Against A Motion In Support OF A Customs Bill

Voted Against A Motion In Support Of A Customs Bill To Honor American Workers, Address Human
Trafficking, And Protect The Environment. In December 2015, Walters voted against a motion to “challenge
Republicans to support a Customs Bill that honors American workers, addresses human trafficking, and protects
our environment.” The motion failed, 172-239. [HR 644, Vote #692, 12/11/15; Democratic Leader – Motions to
Recommit, 12/11/15]

Voted For Strengthening Trade Enforcement, Protecting Intellectual Property, And Closing
Loophole On Goods Made With Child Labor

Voted For Strengthening Trade Enforcement. In December 2015, Waltersvoted for the Conference Report to the
Trade Facilitation and Trade Enforcement Act of 2015. “The Conference Report facilitates trade by strengthening
trade enforcement, including provisions to guard against evasion of anti-dumping and countervailing duty laws,
protect intellectual property against piracy, and target sources of unfair trade and provisions streamlining the flow
of legitimate trade by modernizing Customs operations and reducing paperwork. Also, it closes a loophole in
current law that allows the importation of products made using child or forced labor.” [HR 644, Vote #693,
12/11/15; The Daily Whip, 12/11/15]

        Voted For Conference Report On Trade Bill That Would Barr The Inclusion Of Climate Change
        Provisions In Fast Track Trade Deals. In December 2015, Walters voted for the Conference Report to
        the Trade Facilitation and Trade Enforcement Act of 2015. The Conference Report contained language that
        “would single out greenhouse gas emission provisions as being ineligible for inclusion in a trade deal,
        raising concerns about its impact on efforts to protect the environment in trade deals as called for in the
        May 10, 2007, Agreement setting out Democratic priorities for trade negotiations.” The report passed, 256-
        158. [HR 644, Vote #693, 12/11/15; The Daily Whip, 12/11/15]

Voted For To Prohibit The Use Of The U.S. Dollar In Trade Transactions With Iran. In July 2016, Walters
voted for “passage of the bill that would prohibit the administration from allowing the U.S. dollar to be used,
directly or indirectly, to facilitate trade transactions with Iran. The measure would prohibit U.S. financial
institutions from processing transactions transferred through a second foreign bank on behalf of any Iranian state-
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 537 of 665


owned or private entity. The measure would also uphold Iran's designation as a ‘primary money laundering
concern.’” The bill passed, 246 to 181. [HR 4992, Vote #478, 7/14/16; CQ Floor Votes, 7/14/16]

Transportation

Voted Against Authorizing $750 Million For Positive Train Control

Voted Against Amendment To Authorize $750 Million In Positive Train Control That Could Have Prevented
Amtrak Collision. In May 2015, Walters voted against an amendment to authorize $750 million in positive train
control. “House Democrats wanted increased funding for an automated train control system that could have
prevented last week's deadly Amtrak crash included in a surface transportation bill being voted on Tuesday. . . . A
spokesman for House Minority Leader Nancy Pelosi (D-Calif.) said Democrats were offering a motion to recommit
on the road and transit measure that the House is voting on Tuesday that would boost the federal government's
funding for the automated train control system to $750 million.” [The Hill, 5/19/15; HR 2353, Vote #248, 5/19/15]

Voted For Eliminating Discretionary Funding For Essential Air Service Program

Voted For Amendment Eliminating Discretionary Funding For Essential Air Service Program. In June 2015,
Walters voted for an amendment that would eliminate discretionary funding for the Essential Air Service (EAS)
program and increase the spending reduction account by $155 million, the amount that the underlying bill would
provide in discretionary funding for the EAS program. The amendment, failed 166 to 255. [HR 2577, Amendment
#8, Vote #298, 6/04/15; CQ, 6/04/15]

Voted Against $3 Million In Additional Funding For Federal Railroad Safety

Voted Against Additional $3 Million In Additional Funding For Federal Railroad Safety. In June 2015,
Walters voted against an amendment that would “reduce by $3 million funding for the Federal Aviation
Administration's operations account, with the reduction targeted at funding for staff offices, and provide an
additional $3 million for the Federal Railroad Administration's safety and operations account.” The amendment
failed 184 to 230. [HR 2577, Vote #308, 6/04/15; CQ Floor Votes, 6/04/15]

Voted For Preventing Local Officials From Working With The Department Of Transportation To
Reduce Motorcycle Fatalities

Voted For Preventing Local Officials From Working With The Department Of Transportation To Reduce
Motorcycle Fatalities. In June 2015, Walters voted for an amendment to the Transportation And HUD
Appropriations Bill that would remove language from the bill that would allow the Transportation secretary to
engage in activities with states and state lawmakers to consider proposals related to reducing motorcycle fatalities.
The amendment passed, 235 to 189. [HR 2577, Amendment #9, Vote #299, 6/04/15; CQ, 6/04/15]

Voted Against Increasing Insurance Requirements For Commercial Vehicles To Guard Against
Worst Case Scenario Incidents

Voted Against Amendment Increasing Insurance Requirements For Commercial Vehicles. In June 2015,
Walters voted against an amendment that would remove a section of the bill that would bar funds from being used
to develop, issue or implement regulations that increase the minimum financial responsibility for transporting
passengers or property by commercial motor vehicles. The amendment failed, 176 to 247. [HR 2577, Amendment
#16, Vote #301, 6/04/15; CQ, 6/04/15]

Voted Against Increasing Safety Funding By Nearly $17 Million For Existing Rail Lines
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 538 of 665


Voted Against Increasing Safety Funding By Nearly $17 Million For Existing Rail Lines. In June 2015,
Walters voted against an amendment increasing funding for the Federal Railroad Administration’s safety and
operations account by $16,930,000 in order to improve safety on existing rail lines and reduce funding for FRA
capital investment grants by $83 million. “The U.S. House on Thursday rejected an effort by Rep. Scott Garrett to
use some money earmarked for new transit projects to improve safety on existing lines instead. By a vote of 266-
160, the House defeated Garrett's attempt to amend the transportation spending bill and transfer $17 million to the
Federal Railroad Administration's safety account from the funds earmarked for new construction.” The amendment
failed, 160 to 266. [HR 2577, Amendment #18, Vote #302, 6/04/15; NJ.com 6/05/15]

Voted For Amendment That Slashed More Than $280 Million In Funding For Amtrak

Voted For Amendment That Slashed More Than $280 Million In Funding For Amtrak. In June 2015, Walters
voted for an amendment cutting $288 million in Amtrak operating grants. “The House on Thursday rejected a
conservative lawmaker’s push to impose steep cuts on Amtrak’s budget a month after a fatal derailment near
Philadelphia. The annual appropriations measure for the Department of Transportation contains $1.13 billion for
Amtrak, down from the current $1.4 billion level. Rep. Mo Brooks (R-Ala.) offered two amendments to slash
Amtrak funding further. His first proposal, rejected 143-283 with 99 Republicans in opposition, would eliminate all
$288.5 million for Amtrak operating grants.” The amendment failed, 190 to 232. [HR 2577, Amendment #20, Vote
#303, 6/04/15; The Hill, 6/04/15]

Voted For Amendment Blocking Funding For Orlando To Miami Passenger Rail Line Through
Indian River County

Voted For Amendment Blocking Funding For Orlando To Miami Passenger Rail Line Through Indian River
County. In June 2015, Walters voted for an amendment to a Department of Transportation and Department of
Housing and Urban Development appropriations bill that would “bar funding for the Transportation Department to
finance a new passenger rail project that runs from Orlando to Miami through Indian River County, Fla.” The
amendment was rejected 163-260. [HR 2577, Vote #313, 6/09/15; CQ Summary, 6/09/15]

Voted For Decreasing Funding For Transportation, Housing And Urban Development By One
Percent

Voted For Decreasing Funding For Transportation, Housing and Urban Development By One Percent. In
June 2015, Walters voted for an amendment that would “reduce spending by 1 percent to all accounts,” in the
Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016. The
amendment failed 163 to 259. [HR 2577, Vote #310, 6/09/15; CQ Floor Votes, 6/09/15]

Voted Against Baring Funding For Rule Meant To Reduce The Probability Of Train Accidents
Involving Trains Carrying Flammable Liquids

Voted Against Baring Funding For Rule Meant To Reduce The Probability Of Train Accidents Involving
Trains Carrying Flammable Liquids. In June 2015, Walters voted against an amendment barring funding for a
rule that is “designed to reduce the consequences and, in some instances, reduce the probability of accidents
involving trains transporting large quantities of flammable liquids.” The amendment failed 136 to 286. [HR 2577,
Vote #312, 6/09/15; CQ Floor Votes, 6/09/15; Federal Register, 5/08/15]

Voted Against Funding For Positive Train Control

Voted Against Motion Authorizing $6 Million For Positive Train Control Systems, Technology That Could Have
Prevented Deadly 2014 Amtrak Crash. In June 2015, Walters voted against a motion to recommit the FY16
Transportation-HUD Appropriations bill. “[The motion] intended to help give Amtrak funds to pay for positive
train control technology, a safety upgrade that the National Transportation Safety Board said could have prevented
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 539 of 665


the May 12 derailment of a passenger train near Philadelphia that killed 8 and injured more than 200. The motion
offered a $6 million increase in capital and debt service grants to Amtrak, offset by a decrease in the Office of Lead
Hazard Control and Healthy Homes Information Technology Fund.” The motion was rejected by a vote of 181-244.
[HR 2577, Vote #328, 6/09/15; Congressional Quarterly News, 6/09/15]

Voted For Amendment To Bar Funding On The Amtrak Route With The Highest Loss Per Rider—
New Orleans To LA

Voted For Amendment To Bar Funding On The Amtrak Route With The Highest Loss Per Rider—New
Orleans To LA. In June 2015, Walters voted for an amendment to a Department of Transportation and Department
of Housing and Urban Development appropriations bill that would “bar funding for Amtrak on the route with the
highest loss, measured by the loss per rider. It would eliminate the ‘Sunset Limited’ line from New Orleans to Los
Angeles” The amendment was rejected 205-218. [HR 2577, Vote #314, 6/09/15; CQ Summary, 6/09/15]

Voted For An Amendment To Bar Funding For Any Amtrak Route With Operating Costs
Exceeding Twice Its FY 2014-18 Five Year Plan Funding

Voted For An Amendment To Bar Funding For Any Amtrak Route With Operating Costs Exceeding Twice
Its FY 2014-18 Five Year Plan Funding. In June 2015, Walters voted for an amendment to a Department of
Transportation and Department of Housing and Urban Development appropriations bill that would “bar funding for
Amtrak to operate any route for which the operating costs exceed two times its revenues based on Amtrak’s FY
2014-18 Five Year Plan from April 2014.” The amendment was rejected 186-237. [HR 2577, Vote #315, 6/09/15;
CQ Summary, 6/09/15]

Voted Against Requiring The FAA To Allow Bob Hope Airport To Impose Curfew

Voted Against Requiring The FAA To Allow Bob Hope Airport To Impose Curfew. In June 2015, Walters
voted against an amendment to a Department of Transportation and Department of Housing and Urban
Development appropriations bill that would “require the Federal Aviation Administration to allow the Bob Hope
Airport in Burbank, Calif., to impose a curfew on flights.” The amendment was rejected 157-266. [HR 2577, Vote
#316, 6/09/15; CQ Summary, 6/09/15]

Voted For Blocking DOT From Financing Rail Projects With Top Speeds Under 150MPH

Voted For Blocking DOT From Financing Rail Projects With Top Speeds Under 150MPH. In June 2015,
Walters voted for an amendment to a DOT and HUD appropriations bill that would “bar funding for the
Transportation Department to authorize exempt facility bonds to finance passenger rail projects that cannot attain
the speech[sic] of 150 mph.” The amendment was rejected 148-275. [HR 2577, Vote #317, 6/09/15; CQ Summary,
6/09/15]

Voted Against Blocking DOT Funding For Making Loans Over $600 Million For Rail Projects

Voted Against Blocking DOT Funding For Making Loans Over $600 Million For Rail Projects. In June 2015,
Walters voted against an amendment to a DOT and HUD appropriations bill that would “bar funding for the
Transportation Department to make a loan under the Railroad Revitalization and Regulatory Reform Act that
exceeds $600 million.” The amendment was rejected 134 to 287. [HR 2577, Vote #318, 6/09/15; CQ Summary,
6/09/15]

Voted For Providing Preferential Funding To East Coast Transit Projects

Voted For Amendment Requiring Grant Funding To The Northeast Corridor Match The Line’s Prior Year
Profits Before Amtrak Funding Can Be Distributed To Other Parts Of The Country. In June 2015, Walters
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 540 of 665


voted for an amendment to the FY16 Transportation-HUD Appropriations bill that prohibit the use of funds for
Amtrak capital grants may be used for projects off the Northeast Corridor until the level of capital spending by
Amtrak for capital projects on the Northeast Corridor during fiscal year 2016 equals the amount of Amtrak’s profits
from Northeast Corridor operations during FY 2015. The amendment was rejected by a vote of 199-227. [HR 2577,
Vote #322, 6/09/15; Congressional Record, 6/09/15]

Voted For Prohibiting Transit Grant Funding Be Used For Usability Upgrades

Voted For Amendment To Prohibit New Start Grant Funding Be Used For Upgrades To Improve Usability
Of Transit Projects. In June 2015, Walters voted for an amendment to the FY16 Transportation-HUD
Appropriations bill that would bar funds from being used to carry out any enrichment for any New Start grant
request, including improvements to a transit project like a sidewalk, paths, plazas, lighting, and signage. The
amendment was rejected by a vote of 212-214. [HR 2577, Vote #325, 6/09/15; CQ Floor Votes, 6/09/15;
Congressional Record, 6/09/15]

Voted For FY16 THUD Appropriations Bill Cutting Amtrak Funding, Housing Assistance &
Rehabilitation

Voted For FY16 Transportation-HUD Appropriations Bill That Slashed Amtrak Funding By $242 Million,
Cut Housing Assistance & Rehabilitation. In June 2015, Walters voted for the FY16 Transportation-HUD
Appropriations. “[The bill] cut Amtrak's budget by $242 million … falls short of Obama's request for housing
subsidies for the poor, which the administration says is lengthening waiting lists for rent vouchers … cut funding to
rehabilitate housing projects by almost $200 million to $1.7 billion, and would offer just $20 million to Choice
Neighborhoods grants to help cities rebuild poor neighborhoods, a 75 percent cut from current spending … The
measure also seeks to reverse Obama administration steps to greatly ease travel restrictions to Cuba.” The bill
passed by a vote of 216-210. [HR 2577, Vote #329, 6/09/15; Associated Press, 6/09/15]

Voted Against Baring Funds From Being Used By The FAA For Bio-Data Assessment In Air
Traffic Control Specialist Hiring.

Voted Against Baring Funds From Being Used By The FAA For Bio-Data Assessment In Air Traffic Control
Specialist Hiring. In June 2015, Walters voted against an amendment to a DOT and HUD appropriations bill that
would “bar funds from being used by the Federal Aviation Administration for the bio-data assessment in the hiring
of air traffic control specialists.” The amendment was adopted 240-186. [HR 2577, Vote #321, 6/09/15; CQ
Summary, 6/09/15]

Voted For $8.1 Billion Short-Term Highway Funding Extension

Voted For $8.1 Billion Short-Term Highway Funding Extension. In July 2015, Walters voted for a bill that
“would reauthorize federal-aid highway and transit programs through Dec. 18, 2015 and would transfer $8.1 billion
in funding from the Treasury to the Highway Trust Fund to cover projected trust fund shortfalls over that time. The
measure completely offsets the cost of the proposed funding transfer by extending for two years the current
budgetary treatment of Transportation Security Administration (TSA) fees as mandatory savings and through
several tax compliance provisions.” The bill passed by a vote of 312-119. [HR 3038, Vote #441, 7/15/15; CQ Floor
Votes, 7/15/15]

Voted For Blocking Consideration Of A Long Term Transportation Bill

Voted For Blocking Consideration Of A Long Term Transportation Bill. In July 2015, Walters voted for to
block consideration of a vote to “re-authorize a long-term Transportation Bill that provides 6 years of funding so
states and localities can address critical infrastructure needs.” The previous question carried, 239-167. A vote
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 541 of 665


against the previous question was to force the vote on a long term transportation bill. [H Res 369, Vote #450,
7/22/15; Democratic Leader – Previous Questions, 7/22/15]

        Bill Would Also Target Corporations Moving Abroad To Avoid Paying Taxes, Instead Reinvest
        Money In Transportation Improvements. The bill also intended to “stop corporations that seek to move
        abroad to avoid paying their taxes and use that money for transportation improvements here in America.” A
        vote against the previous question was to force the vote on a bill to stop corporations moving abroad to
        avoid paying taxes. [H Res 369, Vote #450, 7/22/15; Democratic Leader – Previous Questions, 7/22/15]

Voted For Blocking Consideration Of Long-Term Transportation Bill That Would Fund Domestic
Infrastructure By Prohibiting Corporations From Moving Overseas To Avoid Taxes

Voted For Blocking Consideration Of Long-Term Transportation Bill That Would Fund Domestic
Infrastructure By Prohibiting Corporations From Moving Overseas To Avoid Taxes. In July 2015, Walters
voted for to block consideration of a vote to “re-authorize a long-term Transportation Bill that provides 6 years of
funding so states and localities can address critical infrastructure needs. The bill would also stop corporations that
seek to move abroad to avoid paying their taxes and use that money for transportation improvements here in
America.” The previous question carried, 240-167. A vote against the previous question was to force the vote on
long-term transportation funding. [H Res 380, Vote #470, 7/28/15; Democratic Leader – Previous Questions,
2/03/15]

Voted For Three Month Funding Patch For The Highway Trust Fund And Veterans Affairs
Department

Voted For Three Month Funding Patch For The Highway Trust Fund And Veterans Affairs Department. In
July 2015, Walters voted for “a three-month extension of highway funding Wednesday, just two days before the
Highway Trust Fund was set to run out of money to help states build roads, bridges, and mass transit projects.” The
bill “also would authorize the Veterans Affairs Department (VA) to use $3.4 billion to pay for veteran care through
non-VA providers and instruct the VA to consolidate all non-VA programs into a single program.” The bill passed
385 to 34. [HR 3236, Vote #486, 7/29/15; USA Today, 7/29/15; CQ, 7/29/15]


Voted Against Amendment To Expand Congestion Mitigation And Air Quality Improvement
Program To Include Projects Like Bikeshare & Carpool Programs

Voted Against Amendment To Expand Congestion Mitigation And Air Quality Improvement Program To
Include Projects Like Bikeshare & Carpool Programs. In November 2015, Walters voted against an amendment
“that would expand the eligibility of the Congestion Mitigation and Air Quality Improvement program to include
projects that use innovative mobility technologies to provide alternatives to driving alone, such as bikeshare and
carpool programs, that are shown to reduce vehicle miles travelled or improve air quality.” The amendment failed,
181 to 237. [HR 22, Vote #586, 11/03/15; CQ, 11/03/15]

Voted Against Amendment To Allow States To Permit 6-Axle Trucks In Excess Of 80,000 Lbs To
Drive On Interstate Highways

Voted Against Amendment To Allow States To Permit 6-Axle Trucks In Excess Of 80,000 Lbs To Drive On
Interstate Highways. In November 2015, Walters voted against an amendment “that would allow states to permit
trucks on their interstate highways that exceed the current weight limit of 80,000 pounds. Trucks would need to be
equipped with a sixth axle and could not exceed a gross weight of 91,000 pounds.” The amendment failed, 187 to
236. [HR 22, Vote #588, 11/03/15; CQ, 11/03/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 542 of 665


Voted Against Amendment To Establish National Advisory Committee On Travel And Tourism
Infrastructure

Voted Against Amendment To Establish National Advisory Committee On Travel And Tourism
Infrastructure. In November 2015, Walters voted against an amendment “that would require the establishment of
a National Advisory Committee on Travel and Tourism Infrastructure to advise the Transportation secretary on
infrastructure issues and funding needs related to the use of the intermodal transportation network in facilitating
travel and tourism, identify critical transportation facilities and corridors, and other duties.” The amendment passed,
216 to 207. [HR 22, Vote #589, 11/03/15; CQ, 11/03/15]

Voted Against Amendment To Require Transportation Secretary To Conduct Reviews Of Pipeline
Transportation Infrastructure Project If Requested By State Or Tribe

Voted Against Amendment To Require Transportation Secretary To Conduct Reviews Of Pipeline
Transportation Infrastructure Project If Requested By State Or Tribe. In November 2015, Walters voted
against an amendment “that would require the Transportation secretary to conduct a safety review of pipeline
transportation infrastructure project if requested by a state or tribal government.” The amendment failed, 160 to
263. [HR 22, Vote #590, 11/03/15; CQ, 11/03/15]

Voted Against An Amendment To Require State And Regional Transportation Proposals To
Include Project Criteria And Descriptions Developed By States Rather Than Federal Government

Voted Against An Amendment To Require State And Regional Transportation Proposals To Include Project
Criteria And Descriptions Developed By States Rather Than Federal Government. In November 2015,
Walters voted against an amendment to require state and regional transportation proposals to include project criteria
and descriptions that states developed instead of the federal government. The “Amendment sought to require State
and regional transportation plans to include project descriptions and to score projects based on criteria developed by
the State or the region, not the Federal Government.” The amendment failed 171 to 252. [HR 22, Vote #599,
11/04/15; On Agreeing to the Amendment, 11/04/15]

        Amendment Was Part Of Transportation Bill Aimed At Improving Roadways And Infrastructure.
        “Congressional negotiators clinched a deal on Tuesday for a five-year, roughly $300 billion transportation
        bill that would inject badly needed investments into the nation’s deteriorated highways and other
        infrastructure and also reopen the Export-Import Bank.” [New York Times, 12/1/15]

        Bill Did Not Raise The Gas Tax; Used Funds From The Federal Reserve And Back Taxes. “Instead of
        raising the 18.4 cents per gallon gas tax, the bill relies on a variety of short-term financing provisions,
        including a requirement that the federal government use private collection agencies to recoup certain
        outstanding taxes, a provision that would allow the government to deny new passports to individuals owing
        more than $50,000 in back taxes, and the sale of 66 million barrels of oil from the Strategic Petroleum
        Reserve. The sale of oil is projected to generate $6.2 billion over 10 years, effectively pricing the oil at
        more than double the current price per barrel. Some of the money will come from the Federal Reserve. The
        bill cuts the Fed’s annual dividend payments to large commercial banks, redirecting that money to highway
        construction. It also drains money from the Fed’s rainy-day fund.” [New York Times, 12/1/15]

Voted Against Amendment That Would Have More Equitably Divided Transportation Money For
U.S. Territories

Voted Against Amendment That Would Have More Equitably Divided Transportation Money For U.S.
Territories. In November 2015, Walters voted against an amendment that “was an attempt to distribute territorial
highway funds more equitably among the islands. That, by using objective benchmarks like highway miles,
population and traffic to allocate a limited pot of money—currently about 40-million dollars, divided 10-percent
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 543 of 665


each for the NMI and American Samoa, 40-percent each for Guam and the VI.” The amendment failed, 113 to 310.
[HR 22, H Amdt. 766, Vote #593, 11/03/15; PNC News, 11/06/15]

Voted Against Amendment That Would Have Banned Funding For Landscaping In Transportation
Projects

Voted Against Amendment That Would Have Banned Funding For Landscaping In Transportation
Projects. In November 2015, Walters voted against an amendment “to repeal the authority of the Secretary of
Transportation to approve as part of the construction of federal-aid highways the costs of landscape and roadside
development.” “Representative Vicky Hartzler, Republican of Missouri, wanted an amendment that would prohibit
the use of federal highway money for ‘landscaping and beautification.’ ‘We should spend our federal highway
dollars to improve our roads and bridges, not plant flowers,’ Ms. Hartzler declared. Noting that between 1992 and
2013 about $1.3 billion was spent on landscaping, while 61,000 bridges were classified as structurally deficient, she
added, ‘This is outrageous.’” The amendment failed, 172 to 255. [HR 22, H Amdt. 769, Vote #594, 11/04/15; New
York Times, 11/05/15]

Voted Against Amendment Providing For States To Allow Livestock Hauling Vehicles Up To
95,000 Pounds With Permit Costs Limited To $200

Voted Against Amendment Providing For States To Allow Livestock Hauling Vehicles Up To 95,000 Pounds
With Permit Costs Limited To $200. In November 2015, Walters voted against an amendment to the Fixing
America's Surface Transportation (FAST) Act which would “provide for states to allow, by special permit, the
operation of vehicles with a gross weight up to 95,000 pounds for hauling livestock. The cost of a permit could not
exceed $200 annually.” The amendment was rejected, 185 to 240. [H R 22, H Amdt 771, Vote #595, 11/04/15; CQ,
11/04/15]

Voted For Amendment Requiring Transportation Projects In Excess of $2.5 Billion To Establish
Measures To Identify Potential Cost Overrun Causes

Voted For Amendment Requiring Transportation Projects In Excess of $2.5 Billion To Establish Measures
To Identify Potential Cost Overrun Causes. In November 2015, Walters voted for an amendment to the Fixing
America's Surface Transportation (FAST) Act which would “require transportation ‘megaprojects’ - those
estimated to cost at least $2.5 billion - that receive federal financial assistance to establish a peer review group and
a comprehensive risk management plan to identify and monitor elements that could result in cost overruns or
project delays.” The amendment was rejected, 169 to 257. [H R 22, H Amdt. 773, Vote #596, 11/04/15; CQ,
11/04/15]

Voted For An Amendment To Establish Program To Allow Companies To Contribute To Roadside
Maintenance & Receive Public Thanks Through Roadside Corporate Logos Made Of Live Plants

Voted For An Amendment To Establish Program To Allow The Use Of Live Plant Materials For Road Side
Maintenance. In November 2015, Walters voted for an amendment to establish a program to allow the use of live
plant materials for road side maintenance. The amendment sought to “to establish a program to permit the use of
live plant materials for road side maintenance.” The amendment failed 173 to 255. [HR 22, Vote #600, 11/04/15;
On Agreeing to the Amendment, 11/04/15]

        Amendment Would Have Allowed Companies To Contribute To Roadside Maintenance And Receive
        Public Thanks Through Roadside Corporate Logos Made Of Live Plants; Critics Labeled It
        Highway Commercialization. “Under an amendment offered by Rep. Duncan Hunter, 10 states would be
        allowed to let companies contribute to roadside maintenance and be publicly thanked by setting up
        corporate logos made of live plant materials. The California Republican said the proposal would save his
        state millions of dollars annually in roadside maintenance costs and free up funds for other highway
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 544 of 665


        projects. DeFazio objected, saying the step would commercialize federal highway right-of-ways and open
        the door to additional advertising on interstate roads. Hunter expressed surprise. ‘This is one of those things
        that I thought everybody would enjoy,’ he said. ‘It's environmentally friendly, it uses plants and flowers,
        and it doesn't cost anybody anything. This is one of those deals that I'm surprised is opposed by any
        member.’ The amendment was rejected 173-255, with 121 Republicans and 134 Democrats opposed.” [CQ
        Weekly, 11/13/15]

Voted For An Amendment To Standardize Meal And Rest Break Laws For The Motor Carrier
Industry Across All States

Voted For An Amendment To Standardize Meal And Rest Break Laws For The Motor Carrier Industry
Across All States. In November 2015, Walters voted for an amendment to standardize meal and rest break laws for
the motor carrier industry across all states. The “Amendment clarifies the intent of Congress and ensures that the
motor-carrier industry can operate under one standard when engaging in commerce and pre-empts a patchwork of
50 different state meal and rest break laws to provide certainty for regional carriers doing business.” The
amendment passed 248 to 180. [HR 22, Vote #601, 11/04/15; On Agreeing to the Amendment, 11/04/15]

Voted Against An Amendment To Require Local Transit Organizations To Have A 1:1 Debt To
Equity Ratio In Order To Qualify For Federal Funding

Voted Against An Amendment To Require Local Transit Organizations To Have A 1:1 Debt To Equity
Ratio In Order To Qualify For Federal Funding. In November 2015, Walters voted against an amendment to
require local transit organizations to have a 1:1 debt to equity ratio in order to qualify for federal funding. The
amendment sought to “require local transit entity to have a debt to equity ratio of at least 1:1 in order to be eligible
for federal funds.” The amendment failed 116 to 313. [HR 22, Vote #603, 11/04/15; On Agreeing to the
Amendment, 11/04/15]

Voted Against An Amendment To Commission A Study On The Safety Of Intrastate Teen Truck
Drivers

Voted Against An Amendment Commission A Study On The Safety Of Intrastate Teen Truck Drivers. In
November 2015, Walters voted against an amendment to replace the graduated commercial driver’s license
program language in the FAST act with a study on the safety of intrastate teen truck drivers. The “Amendment
sought to strike the graduated commercial driver's license program language in the bill and replace it with a study
on the safety of intrastate teen truck drivers.” The amendment failed 181 to 248. [HR 22, Vote #604, 11/04/15; On
Agreeing to the Amendment, 11/04/15]

        Amendment Sought To Eliminate Pilot Program From The Bill That Would Allow Commercially
        Licensed Drivers To Drive Large Trucks On Interstate Highways At The Age Of 19 ½ Years;
        Current Minimum Age For Truck Drivers Was 21 Years. “Voting 181 for and 248 against, the House
        on Nov. 4 refused to strip HR 22 (above) of a pilot program that would allow commercially licensed drivers
        as young as 19 ½ years to operate large trucks on the Interstate Highway System. The existing minimum
        age for truck drivers on interstates is 21 years. Amendment sponsor John Lewis, D-Ga., said ‘young drivers
        may not have the experience needed to handle heavy, dangerous vehicles. Some follow too closely. Others
        go too fast and don't check their mirrors. Young drivers can use their brakes too much, and that is a real
        danger when handling an 80,000-pound truck.’” [Oshkosh Northwestern, 11/30/15]

Voted For An Amendment To Conduct A GAO Study On The Economic Impact Of Contract
Negotiations At West Coast Ports

Voted For An Amendment To Conduct A GAO Study On The Economic Impact Of Contract Negotiations
At West Coast Ports. In November 2015, Walters voted for an amendment to conduct a GAO study on the
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 545 of 665


economic impact of contract negotiations at ports on the west coast. The amendment “request[ed] a GAO study on
the economic impact of contract negotiations at ports on the west coast.” The amendment failed 200 to 228. [HR
22, Vote #605, 11/04/15; On Agreeing to the Amendment, 11/04/15]

Voted Against Requiring Additional Information Be Displayed On Used Cars For Sale And Making
Vehicle Safety Databases More Publicly Accessible

Voted Against Requiring Additional Information Be Displayed On Used Cars For Sale And Making Vehicle
Safety Databases More Publicly Accessible. In November 2015, Walters voted against an amendment, “that
would require the Transportation secretary to make the National Highway Traffic Safety Administration's vehicle
safety databases more publicly accessible and require certain additional information regarding vehicle history to be
displayed on used cars for sale.” The amendment failed 176-251. [HR 22, Vote #619, 11/05/15; CQ, accessed
1/07/16]

Voted For Amendment Reauthorizing Surface Transportation Programs For Six Years, Turning It
Into A Block Grant Program And Changing Environmental Reviews

Voted For Amendment Reauthorizing Surface Transportation Programs For Six Years, Turning It Into A
Block Grant Program And Changing Environmental Reviews. In November 2015, Walters voted for an
amendment to the Fixing America's Surface Transportation (FAST) Act to adopt “the amendments adopted in the
Committee of the Whole, including an amendment consisting of the text of the surface transportation
reauthorization measure (HR 3763) approved by the House Transportation and Infrastructure Committee, with
modifications. That amendment would reauthorize surface transportation programs for six years, with policy
provisions including those that would change the Surface Transportation Program into a block grant program,
create a new grant program for nationally significant freight and highway projects, and make a number of changes
to the environmental review process. . Another amendment would liquidate the Federal Reserve's surplus funds and
redirect that money to the General Fund. The House amendments did not affect a Senate move to reauthorize the
Export-Import Bank.” The amendment passed 363 to 64. [H R 22, Vote #623, 11/05/15; CQ, 11/05/15]

Voted For A Motion For House To Go To Conference With Senate On Six-Year Authorization Of
Surface Transportation Programs

Voted For A Motion For House To Go To Conference With Senate On Six-Year Authorization Of Surface
Transportation Programs. In November 2015, Walters voted for a motion that “the House insist on the House
amendment to the Senate amendment and request a conference on a bill (HR 22) that would provide a six-year
authorization of surface transportation programs.” The amendment passed 371 to 54. [H R 22, Vote #624, 11/05/15;
CQ, 11/05/15]

Voted For Five-Year Comprehensive Highway Funding Bill That Reauthorized Export-Import
Bank And Reauthorized Amtrak

Voted For Five-Year Comprehensive Highway Funding Bill That Reauthorized Export-Import Bank And
Reauthorized Amtrak. In December 2015, Walters voted for adopting the conference report to “accompany the
Surface Transportation Reauthorization and Reform Act (HR 22) that would reauthorize federal-aid highway and
transit programs for five years, through FY 2020, at increased funding levels. The bill would transfer over $70
billion from the Treasury's general fund and other funds to cover projected shortfalls in the Highway Trust Fund
and to fully fund the measure's estimated $305 billion cost. Further, the bill would reauthorize Amtrak, renew the
charter for the Export-Import Bank, and roll back a reduction in the crop insurance program used as an offset in last
month's two-year budget deal.” The conference report was adopted, 359-65. [HR 22, Vote #673, 12/3/15; CQ Floor
Votes, 12/3/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 546 of 665


Veterans

Voted For Bill To Help Prevent Veteran Suicide

Voted For Bill To Help Prevent Veteran Suicide. In January 2015, Walters voted for a bill that would “designed
to launch new community outreach efforts and recruit more psychiatrists to slow the nation's estimated 22 veterans
suicides each day … The Clay Hunt Suicide Prevention bill, named for a Marine veteran activist who took his own
life in 2011, would require an annual evaluation of VA suicide prevention programs, to determine which are
working and which need to be replaced. It would mandate a new website better detailing the department's many
mental health resources, and create new peer support programs for veterans outreach. Supporters say both of those
are relatively simple changes which could produce immediate aid for veterans in crisis. The measure would also
start a pilot program to repay student loans of psychiatry students, helping VA officials more quickly fill those
specialty vacancies.” The bill passed 403 to 0. [HR 203, Vote #17, 1/12/15; Military Times, 1/12/15]

Voted For Blocking Consideration Of Bill To Accelerate Skills Training For US Veterans.

Voted For Blocking Consideration Of Bill To Accelerate Skills Training For US Veterans. In February 2015,
Walters voted for blocking consideration of H.R. 344, a bill to “to carry out a five-year pilot program (to be known
as the Veterans Manufacturing Employment Program) to award competitive grants to three states for the
establishment and administration of a State Manufacturing Employment Program to make grants to manufacturing
employers and labor-management organizations that provide training, on-job training, apprenticeships, and
certification classes to eligible veterans.” The previous question passed, 242 to 183. A vote against the previous
question would have allowed the bill to be considered. [H.RES.78, Vote #59, 2/04/15; CRS Summary, 1/14/15]

Voted For Amendment To Increase Veterans Affairs Department Budget By $1.5 Billion

Voted For Amendment To Increase Veterans Affairs Department Budget By $1.5 Billion. In April 2015,
Walters voted for the Dent, R-Pa., point of order that the Bishop, D-Ga., amendment addresses sections of the bill
that have not yet been read, and is consequently out of order. The Bishop amendment would increase various
spending levels in accounts within the Veterans Affairs department. The ruling of the chair was sustained by a vote
of 237-180. [HR 2029, Vote #178, 4/29/15; CQ Floor Votes, 4/29/15; Congressional Record, 4/29/15]

Voted Against Allowing VA Doctors To Discuss Medical Marijuana As Treatment Option For
Veterans

Voted Against Amendment To Allow VA Doctors To Talk To Patients About Medical Marijuana As A
Treatment Option. In April 2015, Walters voted against an amendment that would allow doctors at the VA to talk
to patients about the use of medical marijuana as a treatment option. “The House rejected a proposal Thursday to
allow doctors at Department of Veterans Affairs hospitals to discuss the use of medical marijuana with patients …
Medical marijuana is legal in more than 30 states and the District of Columbia. But VA doctors are prohibited from
completing patient forms seeking recommendations or opinions regarding medical marijuana to treat conditions like
post-traumatic stress disorder (PTSD) … Lawmakers from both parties argued veterans should at least be able to
receive recommendations from their doctors about the drug's merits. They stressed the amendment wouldn't force
doctors to recommend medical marijuana or authorize marijuana possession at VA facilities.” The amendment
failed to pass 210 to 213. [HR 2029, Vote #188; On Agreeing to the Amendment, 4/30/15; The Hill, 4/30/15]

Voted For Underfunding VA Programs

Voted For MilCon-VA Appropriations Bill That Underfunded VA By More Than $1 Billion, Impacting
70,000 Veterans. In April 2015, Walters voted for legislation that would underfund the VA and impact veterans’
health care, medical research, education, and cemeteries. “Addressing the Democrats at a closed-door caucus
meeting in the Capitol Wednesday, VA Secretary Robert McDonald warned the lawmakers that the GOP's $77
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 547 of 665


billion bill funding the department and military construction projects in fiscal 2016 falls short of the resources
needed to provide health and other services to the nation's veterans. Relaying McDonald's message, Rep. Xavier
Becerra (Calif.), chairman of the Democratic Caucus, said the GOP's bill would scale back health benefits for
roughly 70,000 veterans, while also denying funds for medical research, education and veterans’ cemeteries …
Passed with bipartisan support by the House Appropriations Committee last week, the bill provides a 5.6 percent
increase for the VA over 2015 levels, but falls more than $1 billion shy of the figure President Obama had included
in his 2016 budget request.” The bill passed 225 to 163. [HR 2029, Vote #193, 4/30/15; The Hill, 4/29/15]

    Voted Against Amendment To Increase VA Funding For Veterans Medical Services By $15 Million. In
    April 2015, Walters voted against a motion that would have added $15 million to VA funding for veterans
    medical services. The motion failed 181 to 236. [HR 2029, Vote #192, Motion to Recommit with Instructions,
    4/30/15]

Voted Against Allowing The Department of Veterans Affairs To Immediately Suspend Employees
Without Pay For Threatening Public Health Or Safety

Voted Against Allowing The Department of Veterans Affairs To Immediately Suspend Employees Without
Pay For Threatening Public Health Or Safety. In July 2015, Walters voted against an amendment granting the
Veterans Affairs Department the authority to suspend without pay any employee whose performance or misconduct
threatens public health and safety. Rep. Mark Takano, sponsor of the amendment in the nature of a substitution said
during debate on the House floor, “My substitute would mean that, if a VA employee's behavior threatened
veterans' health or safety, VA could immediately fire that employee. Current law only allows VA to ask such an
employee to leave work while still receiving pay. My substitute would also cap paid administrative leave at 14
days so VA employees would not sit at home and collect a paycheck while fighting a disciplinary action. My
substitute would shield our bold VA whistleblowers by protecting existing laws and requiring the VA to backpay
any whistleblower unjustly fired for reporting wrongdoing.” The substitute amendment failed, 191 to 233. [HR
1994, Vote #487, 7/29/15; H.Amdt.693, 7/29/15]

Voted Against Protecting Whistleblowers At The Department Of Veterans Affairs

Voted Against Protecting Whistleblowers At The Department Of Veterans Affairs. In July 2015, Walters
voted against a motion to protect VA whistleblowers “who strive to ensure public health and safety, and are willing
to expose discrimination and malfeasance, from being fired at will.” The motion failed 184 to 241. [HR 1994, Vote
#488, 7/29/15; Democratic Leader – 114th Congress Motions to Recommit, 7/29/15]

Voted For Cutting Workplace Protections For Department Of Veterans Affairs Employees

Voted For Cutting Workplace Protections For Department Of Veterans Affairs Employees. In July 2015,
Walters voted for a bill cutting “workplace protections for Department of Veterans Affairs employees and extend
their probationary period, making it easier to fire new staffers … In a statement the day before the vote, the White
House said the legislation would create ‘a disparity in the treatment of one group of career civil servants. The
centerpiece of the bill is a provision that allows a VA employee to be removed from Federal service or demoted
without the opportunity to appeal that decision to the full Merit Systems Protection Board’ (MSPB), as most other
federal workers can.” The bill passed 256 to 170. [HR 1994, Vote #489, 7/29/15; Washington Post, 7/29/15]

Voted Against Amendment Expressing Sense Of Congress That The Federal Gas Tax Should Be
Reduced By “About 15 Cents” Per Gallon From 18.4

Voted Against Amendment Expressing Sense Of Congress That The Federal Gas Tax Should Be Reduced By
“About 15 Cents” Per Gallon From 18.4. In November 2015, Walters voted against “an amendment that called
for sharply reducing the 18.4-cents-per-gallon gas tax that is traditionally used to pay for federal transportation
projects and transferring authority for most infrastructure projects to states. The nonbinding amendment, from Rep.
Ron DeSantis (R-Fla.), sought to establish a ‘sense of Congress’ that lawmakers think the gas tax should be reduced
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 548 of 665


by about 15 cents to allow states to play a bigger role in transportation funding. The amendment was defeated in an
118-310 vote on Wednesday evening.” The amendment failed, 118 to 310. [H.R. 22, Amendment #69, Vote #606,
11/04/15; The Hill, 11/04/15]

Voted For Legislation To Offer A Percentage Of Construction Jobs Related To Federal
Transportation Projects To Veterans

Voted For Legislation To Offer A Percentage Of Construction Jobs Related To Federal Transportation
Projects To Veterans. In November 2015, Walters voted for legislation requiring “states to offer a percentage of
construction jobs related to transportation projects to veterans.” “The measure, which is sponsored by Reps. Mike
Fitzpatrick (R-Pa.), Cheri Bustos (D-Ill.) and Don Young (R-Alaska), calls for states that receive federal money for
transportation projects to included veteran-owned businesses in their contracting processes. The sponsors said the
measure, which has been dubbed the ‘Fairness to Veterans for Infrastructure Investment Act’ (H.R. 1694), would
‘level the playing field in federal contracting for veteran-owned businesses by providing veterans access to existing
preferences authorized for transportation projects.’” On a “motion to suspend the rules and pass” by a 2/3 vote, the
bill passed the House, 285 - 138. [HR 1694, Vote #631, 11/17/15; The Hill, 4/08/15]

Voted For Providing For The Removal Of Department Of Veterans Affairs Employees Based On
Performance Or Misconduct. In September 2016, Walters voted for a “motion to order the previous question
(thus ending debate and the possibility of amendment) on the rule (H Res 859) that would provide for House floor
consideration of the bill (HR 5620) that would expand the Veterans Affairs Department's ability to fire employees
for misconduct and would provide three new options for the appeal of VA benefits decisions.” According to the
Democratic Minority Leader, “The Democratic Previous Question would urge the House to vote on the full $1.9
billion emergency supplemental request needed to protect American families.” The motion was agreed to 237 to
170. [H RES 859, Vote #498, 9/13/16; CQ Floor Vote, 9/13/16; Democratic Leader News, 9/13/16]

Voted Against An Amendment Removing All Of The Bill’s Accountability Provisions. In September 2016,
Walters voted against an “amendment that would remove all of the bill's sections except those related to
overhauling the Veterans Affairs Department (VA) disability benefits decision appeals process. The amendment
would remove the bill's provisions related to VA employee misconduct.” The amendment failed 173 to 250. [HR
5620, Vote #511, 9/14/16; CQ Floor Vote, 9/14/16]

Voted Against An Amendment Allowing The Secretary To Suspend Any VA Employee Without Pay Whose
Performance Or Misconduct Threatens Public Health Or Safety. In September 2016, Walters voted against an
“amendment that would replace the bill's process for the expedited removal of Veterans Affairs Department (VA)
employees with provisions that would give the VA the authority to immediately suspend without pay any
employees who are clear and direct threats to public health or safety.” The amendment failed 184 to 240. [HR 5620,
Vote #512, 9/14/16; CQ Floor Vote, 9/14/16]

Voted Against An Amendment Expediting The Removal Of Senior VA Executives. In September 2016,
Walters voted against an “amendment that would replace the bill's provisions related to the removal of Veterans
Affairs Department Senior Executive Service employees with an alternative process to expedite the removal or
demotion of a member of the Senior Executive Service. It also would require the establishment of a performance
management system for evaluating members of the Senior Executive Service.” The amendment failed, 183 to 236.
[HR 5620, Vote #513, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For An Amendment Extending The VA’s Authority For The Performance Of Medical Disability
Evaluations By Contract Physicians. In September 2016, Walters voted for an “amendment that would extend,
through Dec. 2017, the Veterans Affairs Department authority for contract physicians to perform medical disability
evaluations.” The amendment was adopted, 426 to 0. [HR 5620, Vote #514, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For An Amendment Designating Members Of The Reserves Who Are Entitled To Retired Pay As
Veterans. In September 2016, Walters voted for an “amendment that would allow members of the reserve
components of the military who are entitled to retirement pay for their service to be designated as veterans, but such
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 549 of 665


individuals would receive no additional benefits from the designation.” The amendment was adopted, 421 to 1. [HR
5620, Vote #515, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For An Amendment Allowing The VA To Furnish And Modify Rehabilitative Equipment To Veterans
With Prosthetics. In September 2016, Walters voted for an “amendment that would allow the Veterans Affairs
Department to furnish rehabilitative equipment to veterans entitled to prosthetic appliances, and it would allow the
VA to modify non-rehabilitative equipment owned by a qualifying veteran at the veteran's request. The amendment
would require an annual report to Congress on the equipment modified and furnished by the VA.” The amendment
was adopted, 421 to 0. [HR 5620, Vote #516, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For An Amendment Allowing The VA To Also Use Hearing Aid Specialists. In September 2016, Walters
voted for an “amendment that would allow the Veterans Affairs Department to use licensed hearing aid specialists
to provide supplemental, non-medical care to veterans and would require an annual report on VA hearing health
services.” The amendment was adopted, 423 to 1. [HR 5620, Vote #517, 9/14/16; CQ Floor Vote, 9/14/16]

Voted Against A Motion To Recommit The Bill With Instructions To Use Gender-Neutral Terminology. In
September 2016, Walters voted against an “motion to recommit the bill to the House Veterans Affairs Committee
with instructions to report it back immediately with an amendment that would remove instances of ‘opposite sex’
from the definition of ‘spouse’ as it relates to veterans benefits. The amendment would replace the term with
gender-neutral phrases.” The motion failed 185 to 239. [HR 5620, Vote #518, 9/14/16; CQ Floor Vote, 9/14/16]

Voted For Passage Of The VA Accountability First And Appeals Modernization Act. In September 2016,
Walters voted for “passage of the bill that would expand the Veterans Affairs Department's (VA's) ability to fire
employees for misconduct, would provide three new options for appealing VA benefits decisions, and would
modify the disciplinary process for Senior Executive Service employees at the VA. The measure would authorize
the VA to recoup any bonus paid to a VA employee if the VA deems it appropriate, and it would require that the
employee be given advance notice and the right to appeal the decision. The measure also would establish a
minimum 14-day suspension as punishment for whistleblower retaliation at the VA.” The bill passed, 310 to 116.
[HR 5620, Vote #519, 9/14/16; CQ Floor Vote, 9/14/16]


Water Issues

Voted For An Amendment That Blocked Funding To Establish National Ocean Policy, A Policy
Initiative Aimed At Increasing Planning And Coordination On Ocean Use

Voted For An Amendment That Blocked Funding To Establish National Ocean Policy, A Policy Initiative
Aimed At Increasing Planning And Coordination On Ocean Use. In June 2015, Walters voted for an
amendment that blocked funding to establish national ocean policy, a policy initiative aimed at increasing planning
and coordination on ocean use. “The House voted along party lines to attach an amendment from Rep. Bill Flores
(R-Texas) prohibiting the use of funds to establishing the National Ocean Policy, an effort the Obama
administration began in 2010 with the aim of improving coordination and planning. The House has attached the
rider to spending bills in the past, driven by Republican assertions that the policy is akin to ‘zoning the oceans.’”
The amendment passed 236 to 190. [HR 2578, Vote #291, 6/03/15; On Agreeing to the Amendment, 6/03/15;
Environment & Energy Publishing, 6/04/15]

Voted Against Collaborating With California Officials To Install A Fish Screen To Protect
Migrating Salmon

Voted Against Collaborating With California Officials To Install A Fish Screen To Protect Migrating
Salmon. In July 2015, Walters voted against an amendment that would direct federal agencies to collaborate with
the California Department of Water Resources to “help installation of a fish screen at the Delta Cross Channel
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 550 of 665


Gates to protect migrating salmon.” The amendment was rejected by a vote of 182-236. [HR 2898, Vote #443,
7/16/15; CQ Floor Votes, 7/15/15; Sacramento Bee, 7/15/15]

Voted Against Amendment To Provide Funding For Water Recycling And Reuse Projects

Voted Against Amendment To Provide Funding For Water Recycling And Reuse Projects. In July 2015,
Walters voted against an amendment that would fund water reclamation programs and water reuse projects so that
the Bureau of Reclamation can investigate additional opportunities to reclaim and reuse wastewater and naturally
impaired ground and surface water. The amendment was rejected by a vote of 179-242. [HR 2898, Vote #445,
7/16/15; CQ Floor Votes, 7/15/15]

Voted Against Protecting The Supply Of Water For Drinking And To Fight Wildfires In The
Western United States

Voted Against Protecting The Supply Of Water For Drinking And To Fight Wildfires In The Western
United States. In July 2015, Walters voted against a motion to recommit that would ensure an adequate supply of
water for safe drinking that is untainted by arsenic, salt, or other toxins which become concentrated in diminished
water supplies, to fight wild fires, and to honor tribal water rights. The motion was rejected by a vote of 183-239.
[HR 2898, Vote #446, 7/16/2015; Democratic Leader – Motions to Recommit, 7/16/15]

Voted For Overriding Legal Protections For Fish And Wildlife To Funnel Additional California
Water To The San Joaquin Valley

Voted For Overriding Legal Protections For Fish And Wildlife To Funnel Additional California Water To
The San Joaquin Valley. In July 2015, Walters voted for a bill that would require that more water from Northern
California be pumped south for agricultural uses in the Central Valley in times of drought. “The House bill aims to
funnel more water to San Joaquin Valley growers by reducing the amount used to support endangered fish
populations … environmental groups and commercial fishermen called the measure a bid to override legal
protections for salmon, migratory birds and other fish and wildlife. They said it would repeal the settlement of an
18-year lawsuit involving the restoration of the San Joaquin River, and limit the federal government's ability to
protect commercial and tribal fisheries on the Trinity and Klamath rivers.” The bill passed by a vote of 245-176.
[HR 2898, Vote #447, 7/16/15; CQ Floor Votes, 7/16/15; Los Angeles Times, 7/17/15]

Voted Against Requiring Increased Disclosure On Groundwater Monitoring

Voted Against Requiring Increased Disclosure On Groundwater Monitoring. In July 2015, Walters voted
against an amendment that “would require all inactive surface impoundments follow post-closure groundwater
monitoring standards to meet current public disclosure requirements.” The amendment failed, 177-244. [HR 1734,
Vote #453, 3/25/15; CQ Floor Votes, 7/22/15]

Voted Against Requiring Inactive Hazardous Waste Sites To Follow Groundwater Monitoring
Standards

Voted Against Requiring Inactive Hazardous Waste Sites To Follow Groundwater Monitoring Standards. In
July 2015, Walters voted against an amendment that “would require all inactive surface impoundments to follow
post-closure groundwater monitoring standards in the Environmental Protection Agency's (EPA) rule.” The
amendment failed, 177-245. [HR 1734, Vote #454, 3/25/15; CQ Floor Votes, 7/22/15]

Voted Against Requiring Alternate Safe Drinking Water Within 24 Hours If Drinking Water Had
Unsafe Coal Pollution Levels
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 551 of 665


Voted Against Requiring Alternate Safe Drinking Water Within 24 Hours If Drinking Water Had Unsafe
Coal Pollution Levels. In July 2015, Walters voted against an amendment that “would require the owner or
operator of a coal combustion residuals surface impoundment to survey all nearby drinking water supply wells and
to supply an alternative source of safe drinking water within 24 hours if well water sampling exceeds groundwater
quality standards for constituents associated with the presence of coal combustion residuals.” The amendment
failed, 192-231. [HR 1734, Vote #455, 3/25/15; CQ Floor Votes, 7/22/15]

Voted Against To Require Criteria To Prevent Toxic Contamination Of Groundwater And To
Protect Water Sources, Including Great Lakes

Voted Against To Require Criteria To Prevent Toxic Contamination Of Groundwater And To Protect
Water Sources, Including Great Lakes. In July 2015, Walters voted against an amendment that “would require
implementing agencies to require that all surface impoundment structures meet criteria sufficient to prevent toxic
contamination of ground water and to protect drinking water sources, including the Great Lakes.” The amendment
failed, 184-240. [HR 1734, Vote #457, 3/25/15; CQ Floor Votes, 7/22/15]

Voted Against Requiring Companies To Report Chemicals That Could Contaminate Public
Drinking Water

Voted Against Requiring Companies To Report Chemicals That Could Contaminate Public Drinking Water.
In February 2016, Walters voted against a motion “that would require any manufacturer of items that contain
chemicals that could contaminate public drinking water to submit data to relevant state and federal agencies on the
product's risks to human health and the environment, including studies on neurotoxicity and cancer-causing effects.
Exposing the public to such items without these studies would be considered prohibited under a federal toxic
substances law.” The motion failed 165-238. [HR 2406, Vote #100, CQ, 2/26/16]



Women & Gender Issues

Voted Against Protecting Women’s Medical Privacy

Voted Against Prohibiting Violation Of Medical Privacy Regarding Choice Of Health Insurance Coverage,
Including Coverage For Victims Of Rape Or Incest. In January 2015, Walters voted against a motion to
recommit that would prohibit any violation of the medical privacy of a woman regarding her choice of health
insurance coverage, and in particular the very sensitive privacy needs of those who are victims of rape and incest.
In contrast, the underlying bill goes so far as to restrict a woman’s own private funds under her health insurance
coverage for abortion services. [HR 7, Vote #44, 1/22/15; Democratic Leader – Motions to Recommit, 1/22/15]

Voted For Limiting Women’s Access To Reproductive Services

Voted For Bill Blocking Federal Funding For Abortion, Including Tax Credits For Small Businesses
Providing Healthcare That Includes Abortion Coverage. In January 2015, Walters voted for the No Taxpayer
Funding for Abortion Act, which restricted federal funding for abortions and abortion coverage. “The House did
easily pass H.R. 7, the No Taxpayer Funding for Abortion and Abortion Insurance Full Disclosure Act of 2015,
sponsored by Rep. Chris Smith (R-N.J.). White House advisers said they would recommend a veto should the bill
reach the president’s desk. The Hyde Amendment already prevents the use of federal funds to pay for abortion,
except in cases of incest, rape and life endangerment of the mother. That is passed every year as part of an
appropriations bill, but this bill would make that permanent law. The House bill would also restrict small businesses
from getting an Affordable Care Act tax credit if they purchase employee health plans that include abortion
coverage on the Small Business Health Options Program, or SHOP exchange.” [HR 7, Vote #45, 1/22/15; Politico,
1/22/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 552 of 665



    Bill Would Give Big Insurance Companies Incentive To Drop Abortion Coverage. “The bill gives insurers
    a big incentive to drop abortion coverage from their plans, or risk losing the large pool of consumers who
    receive the law's subsidies. Abortion coverage is historically relatively ubiquitous in health plans, so the effect
    could be far-reaching.” [National Journal, 1/28/14]

Voted Against Exempting Federal Protections Against Sexual And Domestic Abuse From
Additional Legal Challenges

Voted Against A Motion Exempting Federal Protections Against Sexual And Domestic Abuse From
Weakening Provisions. In February 2015, Walters voted against a motion that would “recommit the bill to the
House Oversight and Government Reform Committee with instructions to report it back immediately with an
amendment that would limit the provisions of the bill from affecting federal regulations concerning victims of
domestic violence and sexual assault.” HR 50 itself “would expand and modify the 1995 Unfunded Mandates
Reform Act (PL 104-4) that requires all federal agencies to consult with the private sector when developing rules...
The measure would extend judicial review of agency rules and permit a court to stay, enjoin or invalidate a rule if
an agency fails to complete the required UMRA analysis or adhere to the regulatory principles.” The motion failed,
184-239. [HR 50, Vote #63, 1/06/15; CQ Floor Votes, 2/04/15; CQ News HR 50 Coverage, 2/04/15]

    Coalition For Sensible Safeguards: “The Unfunded Mandates Information and Transparency Act Lets
    Big Business Write The Rules.” “But the Coalition for Sensible Safeguards (CSS) says the bill would give
    businesses special access to regulators and block hypothetical future rules without the public knowing. ‘The
    Unfunded Mandates Information and Transparency Act lets big business write the rules,’ Katherine McFate,
    president of the Center for Effective Government and CSS co-chair, said in a statement. ‘It doesn’t improve or
    streamline the regulatory process, which is already plagued by hurdles and delays. This act would make it even
    more difficult for agencies to implement laws enacted by Congress.’” [The Hill, 1/30/15]

Voted For Blocking Consideration Of The Paycheck Fairness Act

Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015, Walters voted for blocking
consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women and unsure
equal pay for equal work. “The legislation would protect workers from retaliation for sharing information about
their wages, require employers to explain any pay disparities among workers performing the same job, and allow
employees to seek unlimited punitive damages in wage bias cases.” The previous question passed 239 to 183. A
vote against the previous question would have allowed the bill to be considered. [H. Res. 189, Vote #148, 4/14/15;
Bloomberg, 4/14/15; Congressional Record, 4/14/15; Democratic Leader – Previous Questions, 4/14/15]

Voted For Blocking Consideration Of The Paycheck Fairness Act

Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015, Walters voted for blocking
consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women and unsure
equal pay for equal work. “The legislation would protect workers from retaliation for sharing information about their
wages, require employers to explain any pay disparities among workers performing the same job, and allow
employees to seek unlimited punitive damages in wage bias cases.” The previous question passed 240 to 183. A vote
against the previous question would have allowed the bill to be considered. [H. Res. 200, Vote #154, 4/15/15;
Bloomberg, 4/14/15; Congressional Record, 4/15/15; Democratic Leader – Previous Questions, 4/15/15]

Voted For Protecting Reproductive Health Choices In The Workplace

Voted For A Rule To Bring A Resolution To The Floor Disapproving Of A Law That Would Prohibit
Employers From Discriminating Against Employees Who Use Birth Control. In April 2015, Walters voted for
the adoption of the rule (H Res 231) providing for House floor consideration of the bill (HR 1732) that would
prohibit EPA and the Army Corps of Engineers from finalizing or implementing the currently proposed rule
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 553 of 665


regarding the definition of the ‘Waters of the United States,’ the fiscal 2016 budget conference report (S Con Res
11) and the joint resolution (H J Res 43) disapproving the District of Columbia's Reproductive Health Non-
Discrimination Amendment Act. The rule was adopted 242-181. [H Res 231, Vote #181, 4/30/15; CQ Floor Votes,
4/30/15]

Voted For Blocking Consideration Of A Bill Disapproving Of A Law That Would Prohibit Employers From
Discriminating Against Employees Who Use Birth Control. In April 2015, Walters voted for the Woodall, R-
Ga., motion to order the previous question (thus ending debate and the possibility of amendment) on the rule (H
Res 231) that would provide for House floor consideration of the bill (HR 1732) that would prohibit EPA and the
Army Corps of Engineers from finalizing or implementing the currently proposed rule regarding the definition of
the ‘Waters of the United States,’ the fiscal 2016 budget conference report (S Con Res 11) and the joint resolution
(H J Res 43) disapproving the District of Columbia's Reproductive Health Non-Discrimination Amendment Act.
The motion was agreed to 241-181. [H Res 231, Vote #180, 4/30/15; CQ Floor Votes, 4/30/15]

Voted For A Question To Bring A Resolution To The Floor Disapproving Of A Law That Would Prohibit
Employers From Discriminating Against Employees Who Use Birth Control. In April 2015, Walters voted for
the question of whether the House should consider the rule (H Res 231) that would provide for further House floor
consideration of the bill (HR 1732) that would prohibit EPA and the Army Corps of Engineers from finalizing or
implementing the currently proposed rule regarding the definition of the "Waters of the United States," the fiscal
2016 budget conference report (S Con Res 11) and the joint resolution (H J Res 43) disapproving the District of
Columbia's Reproductive –-Health Non-Discrimination Amendment Act. The question was agreed to consider by a
vote of 240-174. Note: Watson-Coleman, D-N.J., had raised a point of order that the rule would violate clause
426(a) of the Congressional Budget Act, regarding unfunded mandates. [H Res 231, Vote #179, 4/30/15; CQ Floor
Votes, 4/30/15]

Voted For Repealing Of DC Law Banning Discrimination Based On Contraception Usage.

Voted For Repealing DC Reproductive Health Non Discrimination Act. In February 2015, Walters voted for
repealing the action of the District of Columbia Council in approving the Reproductive Health Non-Discrimination
Amendment Act of 2014. “The resolution disapproves, and thereby effectively repeals, the District of Columbia's
Reproductive Health Non-Discrimination Amendment Act of 2014, which is intended to ensure that individuals are
protected from discrimination by an employer because of the individual's or family member's ‘reproductive health
decision’ -- including use of contraception or the planned or intended initiation or termination of a pregnancy.” The
bill passed 228 to 192. [HR 596, Vote #194, 4/30/15; CQ House Action Report, 4/29/15]

Voted For Restricting A Woman’s Right To Choose After 20 Weeks

Voted For Restricting A Woman’s Right To Choose After 20 Weeks, Including Requiring 48-Hour Waiting
Period For Rape Survivors. In May 2015, Walters voted for “a bill banning abortions after 20 weeks of
pregnancy in a party-line vote on Wednesday.” According to The Hill, “But the bill did not change a provision that
allows victims of incest to receive an abortion only if they are under 18 years old … The new version of the House
bill also includes a two-day waiting period for rape victims. Doctors must also ensure that victims have received
medical treatment or counseling during that time.” [HR 36, Vote #223, 5/13/15; The Hill, 5/13/15; The Hill,
5/11/15]

Voted Against Adding Exception To Anti-Choice Bill To Protect The Health Of The Woman

Voted Against Adding Exception To Anti-Choice Bill To Protect The Health Of The Woman. In May 2015,
Walters voted against adding a woman’s health exception to a 20-week abortion bill. “U.S. Rep. Julia Brownley’s
attempt to amend a bill calling for a ban on abortions after 20 weeks of pregnancy was defeated Wednesday, and
the House went on to pass the ban. The Westlake Village Democrat’s motion and amendment would have added
language to the Pain Capable Unborn Child Protection Act that would have permitted abortions after 20 weeks if a
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 554 of 665


woman’s health were at risk. It was defeated on a mostly party-line 181-246 vote.” [H.R. 36, Vote #222, 5/13/15;
Ventura County Star, 5/13/15]

Voted For Weakening LGBT Discrimination Protections In Federal Contracts

Voted For Amendment To Ensure Enforcement Of LGBT Discrimination Protections In Federal Contracts.
In June 2015, Walters voted for an amendment to the FY16 Transportation-HUD Appropriations bill that would bar
funds from being used in contravention of an executive order prohibiting federal contractors from discriminating on
the basis of sexual orientation or gender identity against their employees or those seeking employment. The
amendment was adopted by a vote of 241-184. [HR 2577, Vote #326, 6/09/15; Congressional Record, 6/09/15]

Voted Against Voted Against An Amendment Stripping Language From LHHSE Approps
Prohibiting Federal Money For Abortion In NIH And FDA Funding

Voted Against Voted Against An Amendment Stripping Language From LHHSE Approps Prohibiting
Federal Money For Abortion In NIH And FDA Funding. In July 2015, Walters voted against “a Democratic
amendment to strip bill language added in the final stages that would make policy riders in the fiscal 2016 Labor-
HHS-Education appropriations bill – including those prohibiting federal dollars for abortion – applicable to the NIH
and FDA funding stream.” The amendment failed, 176 to 245. [HR 6, Vote #432, 7/10/15; CQ News, 7/10/15]

Voted For Creating Commemorative Coin To Help Fund Breast Cancer Research

Voted For Creating Commemorative Coin To Help Fund Breast Cancer Research. In July 2015, Walters
voted for a bill that would require the Treasury Department to mint and issue legal tender coins in 2018. “The bill,
which passed 421-9, would create a pink commemorative coin in 2018 and donate proceeds from the coin sales to
the Breast Cancer Research Foundation.” [HR 2722, Vote #442, 7/15/15; CQ Floor Votes, 7/15/2015; The Hill,
7/15/15]

Voted Against Motion That Would Have Protected “Women’s Rights To Equal Wages” By
Excluding Claims Of Employment Discrimination From Bill

Voted Against Motion That Would Have Protected “Women’s Rights To Equal Wages,” By Excluding
Claims Of Employment Discrimination From Bill. In September 2015, Walters voted against on Democratic
motion to recommit with instructions HR 758. “The Democratic Motion to Recommit protects women’s right to
demand equal wages, by excluding claims of employment discrimination from the underlying bill that raises new
obstacles for Americans to seek remedy in the courts.” The motion to recommit failed 179 to 239. [HR 758, Vote
#500, 9/17/15; Democratic Motion to Recommit, HR 758, 9/17/15]

Voted Against Preventing Attempt To Defund Planned Parenthood

Voted Against Preventing Attempt To Defund Planned Parenthood. In September 2015, Walters voted against
a motion that “shields American women’s access to lifesaving health care services from Republicans’ attempt to
defund Planned Parenthood by protecting any organization that provides women’s health services, such as
preventive care and cancer screenings, from being stripped of vital federal resources to serve America’s families.”
A yes vote was a vote against defunding Planned Parenthood. The resolution failed, 183 to 245. [H.R. 3134, Vote
#504, 9/18/15; Democratic Leader – Motions To Recommit, 9/18/15]

Voted For Defunding Planned Parenthood

Voted For Defunding Planned Parenthood. In September 2015, Walters voted for the Defund Planned
Parenthood Act 2015 that “prohibits, for a one-year period, the availability of federal funds for any purpose to
Planned Parenthood Federation of America, Inc., or any of its affiliates or clinics, unless they certify that the
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 555 of 665


affiliates and clinics will not perform, and will not provide any funds to any other entity that performs, an abortion
during such period. The restriction will not apply in cases of rape or incest or where a physical condition endangers
a woman’s life unless an abortion is performed.” The bill passed 241 to 187. [H.R. 3134, Vote #505, 9/18/15; CQ,
9/23/15]

    Defunding Planned Parenthood Would Increase Public Spending By $130 Million Over 10 Years. “Days
    before lawmakers must pass new legislation to fund the government, Republicans are vowing to reject any
    proposal that includes public money for Planned Parenthood. The move could trigger not only a shutdown, but
    if it succeeds, more bills for taxpayers. The Congressional Budget Office said in a new report on Thursday that
    cutting off the women’s health organization from federal money would actually increase public spending by an
    estimated $130 million over 10 years. … The office’s math: Halting federal funds to Planned Parenthood would
    shrink spending by $520 million in the short run -- but, over the first decade, it would cost taxpayers an
    additional $650 million.” [The Washington Post, 9/24/15]

Voted For Bill Requiring Doctors To Provide Medical Care To Aborted Fetuses That Show Signs
Of Life

Voted For Bill Requiring Doctors To Provide Medical Care To Aborted Fetuses That Show Signs Of Life. In
September 2015, Walters voted for legislation that “amends the federal criminal code to require any health care
practitioner who is present when a child is born alive following an abortion or attempted abortion to: (1) exercise
the same degree of care as reasonably provided to any other child born alive at the same gestational age, and (2)
ensure that such child is immediately admitted to a hospital. The term ‘born alive’ means the complete expulsion or
extraction from his or her mother, at any stage of development, who after such expulsion or extraction breathes or
has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of
whether the umbilical cord has been cut.” The bill passed, 248 to 177. [HR 3504, Vote #506, 9/18/15]

    Doctors Would Face Up To 5 Years In Prison If They Were Found To Not Follow The Legislation. “Per
    the bill, ‘the term ‘born alive’ means the complete expulsion or extraction from his or her mother, at any stage
    of development, who after such expulsion or extraction breathes or has a beating heart, pulsation of the
    umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been
    cut.’ Physicians could face up to five years of prison time for lack of adherence to this measure and may also
    face civil suits from women who wish to press charges.” [Yahoo News, 9/18/15]

    President Of The American Congress Of Obstetricians And Gynecologists Called The Legislation “A
    Disservice To America’s Women And Gross Legislative Interference Into The Practice Of Medicine.”
    “In a statement, Mark S. DeFrancesco, MD, president of the American Congress of Obstetricians and
    Gynecologists, called the passage of H.R. 3504 ‘a disservice to America’s women and gross legislative
    interference into the practice of medicine, putting politicians between women and their trusted doctors. This
    bill and others like it are part of a larger attempt to deny women access to safe, legal, evidence-based abortion
    care,’ he said in the statement. ‘We urge the United States Senate and the President to stand with women and
    stand up for safe medical care, by preventing this and other legislation like it to become law.’” [Yahoo News,
    9/18/15]

Voted For Establishing Select Committee To Investigate Fetal Tissue Donation In Reponse To
Edited Planned Parenthood Videos

Voted For Establishing Select Committee To Investigate Fetal Tissue Donation. In October 2015, Walters
voted for a bill that would “establish a select investigative subcommittee under the House Energy and Commerce
Committee. The panel would be responsible for investigating and reporting on issues related to fetal tissue
donation, fetal tissue procurement, federal funding for abortion services, and late-term abortions.” The bill passed
242-184. [H Res 461, Vote #538, 10/07/15; CQ Floor Votes, 10/07/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 556 of 665


    Select Committee Targeting Planned Parenthood Given Broad Jurisdiction To Investigate Abortion
    Practices, Including Recommendations To Change Abortion Laws. Although the select committee was
    formed in response to videos edited to implicate that Planned Parenthood sold fetus tissue for profit, “[t]he
    words ‘Planned Parenthood’ do not appear in the resolution establishing the special committee. Its jurisdiction
    is considerably broader, encompassing ‘medical procedures and business practices used by entities involved in
    fetal tissue procurement’ and ‘any other relevant matters with respect to fetal tissue procurement.’ It also
    permits the committee to probe the subject of federal funding for abortion providers generally, the practices of
    providers who perform abortions in the second and third trimesters, and ‘medical procedures for the care of a
    child born alive as a result of an attempted abortion.’ The committee is also empowered to recommend changes
    in laws or regulations based on its findings.” [Washington Post, 10/07/15; USA Today, 10/07/15]

Voted For Blocking Consideration Of Bill Making It Easier For States To Defund Planned
Parenthood.

Voted For Blocking Consideration Of Bill Making It Easier For States To Defund Planned Parenthood. In
September 2015, Walters voted for motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 444) that would provide for floor consideration of the bill (HR 3495) that would
amend title XIX of the Social Security act to allow states to exclude medical providers who perform abortions from
the state's Medicaid contracts. The motion was agreed to 243-182. A vote against the previous question would have
allowed the bill to be considered. [H Res 444, Vote #521, 9/29/15; CQ Floor Votes, 9/29/15]

Voted Against Motion To Protect Women’s Access To Life-Saving Health Services

Voted Against Motion To Protect Women’s Access To Life-Saving Health Services. In September 2015,
Walters voted against motion to recommit the Women's Public Health and Safety Act. “The Democratic Motion to
Recommit protects American women’s access to life-saving health care services from Republicans’ attempt to
defund Planned Parenthood by protecting any organization that provides life-saving health services, such as
preventive care and cancer screenings, from being stripped of vital federal resources to serve America’s families.”
The motion was rejected by a vote of 184-242. [HR 3495, Vote #523, 9/29/15; Democratic Leader – Motions to
Recommit, 9/30/15]

Voted For Bill Making It Easier For States To Defund Planned Parenthood

Voted For Bill Making It Easier For States To Defund Planned Parenthood. In September 2015, Walters
voted for a bill that would amend title XIX of the Social Security act to allow states to exclude medical providers
who perform abortions from the state's Medicaid contracts. The bill would expand the exceptions for which a state
is not required to provide Medicaid reimbursements, allowing states to deny non-abortion health care
reimbursements to medical providers such as Planned Parenthood. The bill passed by a vote of 236-193. [HR 3495,
Vote #524, 9/29/15; CQ Floor Votes, 9/29/15]

Voted For Repealing The Affordable Care Act And Blocking Funding For Planned Parenthood

Voted For Repealing The Affordable Care Act And Defunding Planned Parenthood For One Year. In
January 2016, Walters voted for repeal the Affordable Care Act and defund Planned Parenthood. “The House on
Wednesday passed legislation that would repeal much of ObamaCare and defund Planned Parenthood for one year,
sending the measure to President Obama's desk. The bill passed by a vote of 240 to 181.” [HR 3762, Vote #6,
1/06/15; The Hill, 1/06/15]

Voted For Overriding The President’s Veto Of A Bill To Repeal The Affordable Care Act And
Block Funding Of Planned Parenthood For A Year.
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 557 of 665


Voted For Overriding The President’s Veto Of A Bill To Repeal The Affordable Care Act And Block
Funding Of Planned Parenthood For A Year. In February 2016, Walters voted for overriding the President’s
veto of a bill to “repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for
one year. The bill would zero-out the law's penalties for noncompliance with the law's requirements for most
individuals to obtain health coverage and employers to offer health insurance. The bill would scrap in 2018 the
law's Medicaid expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges. It
also would scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored
health insurance plans.” The override required a two-thirds majority to pass, but failed 241 to 186. [H R 3762, Vote
#53, 2/02/16, 2/02/16; CQ Floor Votes, 2/02/16]

Voted For Renaming A STEM Program Grant For Minorities And Women After Jeanette Rankin

Voted For Renaming A STEM Program Grant For Minorities And Women After Jeanette Rankin. In April
2016, Walters voted for a motion that would suspend the rules a pass a bill that would designate the grants given
under the Department of Agriculture's women and minorities in STEM fields program as the ‘Jeannette Rankin
Women and Minorities in STEM Fields Program Grant.” The motion passed 377-6. [HR 4570, Vote #153; 4/18/16;
CQ Floor Votes, 4/18/16]

Voted For To Suspend The Rules And Pass The Survivors’ Bill Of Rights Act Of 2016. In September 2016,
Walters voted for a “motion to suspend the rules and pass the bill that would establish additional rights for sexual
assault survivors, including the right to have a sexual assault evidence collection kit preserved for the shorter of the
maximum applicable statute of limitations or 20 years without charge, the right to be informed of results of a kit,
the right to be notified prior to the intended destruction of the kit, and the right to be informed of the new rights
established under the measure. The motion was agreed to, 399-0. [HR 5578, Vote #479, 9/6/16; CQ Floor Votes,
9/6/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 558 of 665


Appendix XIII – State Votes
NOTE: Some key state votes are included here, but this is not a comprehensive list of all key state votes. Full
analysis of state voting record still required.


Campaign Finance

Citizens United

2014: Walters Voted Against Calling A Constitutional Convention To Overturn Citizens United

2014: Walters Voted Against A Measure That Would Constitute An Application To Call A Constitutional
Convention For The Sole Of Purpose Of Proposing An Amendment To Overturn Citizens United. “This
measure would constitute an application to the United States Congress to call a constitutional convention pursuant
to Article V of the United States Constitution for the sole purpose of proposing an amendment to the United States
Constitution that would limit corporate personhood for purposes of campaign finance and political speech and
would further declare that money does not constitute speech and may be legislatively limited. This measure would
state that it constitutes a continuing application to call a constitutional convention until at least 2/3 of the state
legislatures apply to the United States Congress to call a constitutional convention for that sole purpose. This
measure would also state that it is an application for a limited constitutional convention and does not grant
Congress the authority to call a constitutional convention for any purpose other than for the sole purpose set forth in
this measure.” [California State Assembly, AJR 1, chaptered 6/27/14]

2014: Walters Voted Against Asking Voters If There Should Be An Amendment Proposed To
Overturn Citizens United

2014: Walters Voted Against A Bill That Would Require The Secretary Of State To Submit To Voters An
Advisory Question Asking Whether An Amendment Should Be Proposed To Overturn Citizens United. “This
bill would call a special election to be consolidated with the November 4, 2014, statewide general election. The bill
would require the Secretary of State to submit to the voters at the November 4, 2014, consolidated election an
advisory question asking whether the Congress of the United States should propose, and the California Legislature
should ratify, an amendment or amendments to the United States Constitution to overturn Citizens United v.
Federal Election Commission (2010) 558 U.S. 310, and other applicable judicial precedents, as specified. The bill
would require the Secretary of State to communicate the results of this election to the Congress of the United
States.” [California State Senate, SB-1272, chaptered 7/22/14]

2012: Walters Voted Against A Resolution That Expressed Disagreement With The Citizens United
Decision

2012: Walters Voted Against A Resolution That Expressed The California Legislature’s Disagreement With
The Citizens United Decision. “This measure would memorialize the Legislature’s disagreement with the decision
of the United States Supreme Court in Citizens United v. Federal Election Commission, and would call upon the
United States Congress to propose and send to the states for ratification a constitutional amendment to overturn
Citizens United v. Federal Election Commission and to restore constitutional rights and fair elections to the
people.” [California State Assembly, AJR-22, chaptered 7/12/12]

Immigration
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 559 of 665


Access To College Grants

As State Senator, Walter Voted Against Legislation To Allow Undocumented Immigrant Students
Access To Privately Funded Grants Administered By State Colleges And Universities

2011: Walters Voted Against Legislation To Allow Undocumented Immigrant Students Access To Privately
Funded Grants Administered By State Colleges And Universities. “A bill sent to Gov. Jerry Brown last week
would allow illegal immigrant students access to privately funded grants administered by state colleges and
universities. The legislation is part of a two-bill package known as the California Dream Act. The bill, Assembly
Bill 130, was passed July 14 by the Senate largely along party lines, 26-11, with one Republican joining Democrats
in voting yes. […] ‘We need to take care of people who are here legally and not give people incentives to come
here illegally,’ said Sen. Mimi Walters, R-Oceanside, who voted against the bill.” [North County Times, 7/22/11;
AB-130, introduced 1/11/11]

Labor

Minimum Wage

2013-2014: Walters Voted Against Raising California’s Minimum Wage, Claiming It Would “Hurt
Small Businesses” And Kill Jobs

2014: Walters Voted Against Increasing The Minimum Wage In California. [SB-935, California State Senate,
introduced 2/3/14]

2013: Walters Voted Against Increasing The Minimum Wage In California. [AB-10, California State
Assembly, chaptered 9/25/13]

Paid Sick Leave

2014: As State Senator, Walters Opposed Paid Sick Leave Because It Reduced “California’s
Competitive Edge”

2014: Walters Voted Against Legislation That Would Require Paid Sick Leave For Employees In California.
[AB-1522, California State Assembly, chaptered 9/10/14]

Veterans

Walters Did Not Vote On A Bill That Would Give Residents Of California’s Veterans Homes And
Their Advisory Bodies A Voice Before The Legislature

2011: Walters Did Not Vote On A Bill That Would Give Residents Of California’s Veterans Homes And
Their Advisory Bodies A Voice Before The Legislature. “Time is running out to move bills through this year's
legislative session, and Sen. Noreen Evan has scheduled a news conference to highlight a measure expected to
come up for a vote this morning in the Assembly. The Santa Rosa Democrat's Senate Bill 10 is intended to give
residents of the state's veterans homes and their advisory bodies a voice before the Legislature. The Senate passed
the measure 37-0 back in May, with Republicans Tony Strickland, Mimi Walters and Mark Wyland not voting.
Supporters expect the Assembly to approve the bill today and send it to Gov. Jerry Brown.” [Sacramento Bee,
8/18/11; SB-10, chaptered 9/6/11]
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 560 of 665
                                                       r.>··,
                                                                                                                                               t"·-...,..,.···O.   Date Received'
                                 700                      .'
                                                                  SWcttl,:;wdlF ECONOMIC INTERESTS
 CALIFORNIA FORM
 FAIR POl.ITICAL PRACTICES COMMISSION

        A PUBLIC DOCUMENT
                                                             . FAIR POl/neAL
                                                           PRACTICES COHI1IC)6)~tlR PAGE
                                                                                                                                @
                                                                                                                                ~
                                                                                                                                           >I
                                                                                                                                           /
                                                                                                                                           ,1
                                                                                                                                                                    OffiCial Use Only



                                                                                                                                                           FEB 2 9 2012
Please type or print in ink.
NAME OF FILER

 Walters
                                                   (LASl)
                                                            2012- !:!!!-
                                                                  MR-1.             p~    ,,' ',7
                                                                                        Mimi
                                                                                                        (FiRSl)
                                                                                                                                ~          \C"-.....
                                                                                                                                                       K
                                                                                                                                                            ..{MIDDLE}.
                                                                                                                                                                                __._~J
1. Office, Agency, or Court
   Agency Name
    State Senate                                                                         State Senator
   Division, Board, Department, District, if applicable                                               Your Posinon
    District 33

    ~   If filing for mulUple positions, list below or on an attachment.

    Agency: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                        Position: ~---------------~

2. Jurisdiction of Office (Check at least one box)
   ~State                                                                                           D Judge or Court Commissioner (Statewide Jurisdiction)
   D Multi·County ~_ _ _ _ _ _ _ _ _ _ _ _ _ __                                                     D County of _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D City of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                         D Other _ _ _ _ _ _ _ _ _ _ _ _ _ __

3. Type of Statement (Check at least one box)
   ~     Annuat: The period covered is January 1, 2011, through                                     D     leaving Office: Date left ---1---1_ _ __
                 December 31, 2011.                                                                       (Check one)
            -or-
                 The period covered is ---1---1'~___ , through                                           o The period covered is January 1, 2011, through the date of
                 December 31,2011.                                                                            leaving office.

   D    Assuming Office: Date assumed ---1---1_ _ __                                                     o    The period covered is ---1---1____" through
                                                                                                              the date of leaving office.
   D    Candidate: Election Year ~_ _ _ __                              Office sought, if different than Part 1: ~_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

4. Schedule Summary
   Check applicable schedules or ''None.''                                          ~   Total number of pages including this cover page: ____
   ~    Schedule A-1 - Investments - schedule attached                                         D   Schedule C - Income, Loans, & Business Positions - schedule attached
   ~ Schedule A-2 - Investments - schedule attached                                            ~   Schedule D - Income - Gins - schedule attached
  D     Schedule B - Real Property - schedule attached                                         D   Schedule E - Income - Gins - Travel Payments - schedule attached
                                                                             ·or-
                                                         o      None - No reportable interests on any schedule




   I certify under penalty of perjury under the laws of the State of California tha


  Date Signed _ _-,--_-7.2"'/2;:9:;/2
                                    C:0":;1:;2c-_ _ __
                                  (month. dat YeiJr)



                                                                                                                  FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 561 of 665

                                                         SCHEDULE A-1                                                      CALIFORNIA FORM               700
                                                          Investments                                                      FAIR POLITICAL PRACTICES COMMISSION


                                                Stocks, Bonds, and Other Interests                                         Name
                                                       (Ownership Interest is Less Than 10%)                                Mimi Walters
                                                    Do not attach brokerage or financial statements.

.... NAME OF BUSINESS ENTITY                                                       ".      NAME OF BUSINESS ENTITY
      Northwest Venture Association                                                        CRI Bridge Fund
   GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                               GENERAL DESCRIPTION OF BUSINESS ACTIVITY


   VC Fund                                                                                 VC Fund
  FAIR MARKET VALUE                                                                       FAIR MARKET VALUE
  D $2,000 - $10,000                   [8J   $10,001 - $100,000                           o $2,000 - $10,000                  IBJ $10,001   - $100,000
  D  $100,001 - $1,000,000             DOver $1,000,000                                   D $100,001 - $1,000,000             DOver $1,000,000

   NATURE OF INVESTMENT                                                                   NATURE OF INVESTMENT
  181 Stock           D
                  Other _ _ _ _                 --;;==:-____                              181   Stock         D Other - - - - - - c (Describe)
                                                                                                                                    :--:c-:-----
                                               (Describe)
  o     Partnership   0
                      o
                          Income Received of $0 - $499
                          Income Received of $500 or More (Report on Schedule C)
                                                                                          D     Partnership   o Income Received of $0 - $499
                                                                                                              o Income Received of $500 or More (Report on Schedule CJ
  IF APPLICABLE, LIST DATE:                                                               IF APPLICABLE, LIST DATE:

  ----1----1.-1L               ----1----1.-1L                                             ----1----1.-1L              ----1----1.-1L
         ACQUIRED                   DISPOSED                                                    ACQUIRED                   DISPOSED

... NAME OF BUSINESS ENTITY                                                        ....   NAME OF BUSINESS ENTITY
   Madrona Partners                                                                        Digital Map
  GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                GENERAL DESCRIPTION OF BUSINESS ACTIVITY


   VC Fund                                                                                 Services
  FAIR MARKET VALUE                                                                       FAIR MARKET VALUE
  D $2,000 - $10,000                   [8]
                                         $10,001 - $100,000                               D $2,000 - $10,000                 IBJ $10,001    - $100,000
  D $100,001 - $1,000,000              DOver $1,000,000                                   D $100,001 - $1,000,000            DOver $1,000,000

  NATURE OF INVESTMENT                                                                    NATURE OF INVESTMENT
  181Stock            D
                  Other _ _ _ _--;;==:-_ _ __                                             181   Stock         D Other ------;;==:-----
                                      (Describe)                                                                                     (Describe)
  D Partnership       a
                 Income Received of $0 - $499                                             D     Partnership   o Income Received of $0 - $499
                      o
                 Income Received of $500 or More (Repan on Schedule CJ                                        o Income Received of $500 or More (Report on Schedule CJ
  IF APPLICABLE, LIST DATE:                                                               IF APPLICABLE, LIST DATE:

  ----1----1.-1L               ----1----1.-1L                                             ----1----1.-1L              ----1----1.-1L
        ACQUIRED                    DISPOSED                                                    ACQUIRED                   DISPOSED

". NAME OF BUSINESS ENTITY                                                         ".     NAME OF BUSINESS ENTITY
   CRI Partners                                                                            GVI
  GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                GENERAL DESCRIPTION OF BUSINESS ACTIVITY


  VC Fund                                                                                 VC Fund
  FAIR MARKET VALUE                                                                       FAIR MARKET VALUE
  D $2,000- $10,000                   ~ $10,001 - $100,000                                D $2,000 - $10,000                 I&J $10,001    - $100,000
  D $100,001 - $1,000,000             DOver $1,000,000                                    D $100,001 - $1,000,000            DOver $1,000,000


  NATURE OF INVESTMENT                                                                    NATURE OF INVESTMENT
  181Stock            D
                 Other _ _ _ _                 --;;==:-____                               181   Stock         D Other ------::==:-----
                                                 (Describe)                                                                  (Describe)
  D     Partnership 0 Income Received of $0 - $499                                        o     PartnerShip 0 Income Received of $0 - $499
                                                                                                              o
                      o
                      Income Received 'of $500 or More (RepOrl on Schedule CJ                                 Income Received of $500 or More (Report on Schedule CJ

  IF APPLICABLE, LIST DATE:                                                               IF APPLICABLE, LIST DATE:

  ----1----1.-1L               ----1----1.-1L                                             ----1----1.-1L              ----1----1.-1L
        ACQUIRED                    DISPOSED                                                    ACQUIRED                   DISPOSED


Comments: ____________________________________________________________________________________
                                                                                                                          FPPC Form 700 (2011/2012) Sch. A-1
                                                                                                        FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 562 of 665

                                                           SCHEDULE A-1                                                         CALIFORNIA FORM              700
                                                            Investments                                                         FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                                Name
                                                  Stocks, Bonds, and Other Interests
                                                         (Ownership Interest is Less Than 10%)                                   Mimi Walters
                                                      Do not attach brokerage         or financial statements.

...     NAME OF BUSINESS ENTITY                                                           ,.. NAME OF BUSINESS ENTITY
           Management Energy, Inc. (MMEX)                                                       Com cast Corporation
        GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                               GENERAL DESCRIPTION OF BUSINESS ACTIVITY


           Energy                                                                               CablelTelecommunications
       FAIR MARKET VALUE                                                                       FAIR MARKET VALUE
       D     $2,000 - $10,000             o   $10,001 - $100,000                               D $2,000 ~ $10,000                 D $10,001 ~ $100,000
       [8J   $100,001 - $1,000,000        DOver $1 ,000,000                                    IB1 $100,001 ~ $1,000,000          DOver $1,000,000

       NATURE OF INVESTMENT                                                                    NATURE OF INVESTMENT
       [lg   Stock       D Othe, ------=c-"C""C-----                                           D  Stock     [lg Othe, 2B
                                                                                                                       "'0"'n"'d"'s'-_c=--::-,-_____
                                                   (Describe)                                                                              (Describe)
       o Partnership o0 Income Received of $0 - $499                                           D     Partnership   o Income Received of $0 ~ $499
                             Income Received of $500 or More (Report on Schedule C)                                o Income Received of $500 or More (Repod on Schedule C)
       IF APPLICABLE, LIST DATE:                                                               IF APPLICABLE, LIST DATE:

       __L_L_1L                    ---.l---.l....1L                                            ---.l---.l....1L              ---.l---.l....1L
              ACQUIRED                 DISPOSED                                                       ACQUIRED                  DISPOSED

II>-   NAME OF BUSINESS ENTITY                                                            .... NAME OF BUSINESS ENTITY
        <Trans-Pacific Aerospace Co. (TPAC)                                                     Goldman Sachs
       GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                GENERAL DESCRIPTION OF BUSINESS ACTIVITY


        Aerospace                                                                               Investment
       FAIR MARKET VALUE                                                                       FAIR MARKET VALUE
       D $2,000 - $10,000                o $10,001 ~ $100,000                                  D $2,000 - $10,000                 D $10,001 - $100,000
       !RI $100,001 - $1,000,000         DOver $1,000,000                                      [g]   $100,001 ~ $1,000,000        DOver $1,000,000

       NATURE OF INVESTMENT                                                                    NATURE OF INVESTMENT         d
       [lgStock     D Othe, ____                --;;==,-____                                   D  Stock                B
                                                                                                            [lg. Oth., =o"'n=s'-_c=---::--,-____ _
                                                   (Describe)                                                                              (Describe)
       D     Partnership 0 Income Received of $0 - $499                                        D     Partnership   o Income Received of $0 ~ $499
                         o Income Received of $500 or More (Report on Schedule C)                                  o Income Received of $500 or More (Repod on Schedule C)
       IF APPLICABLE, LIST DATE:                                                               IF APPLICABLE, LIST DATE:

       ---.l---.l....1L           ---.l---.l....1L                                             ---.l---.l....1L            ---.l---.l....1L
             ACQUIRED                  DISPOSED                                                      ACQUIRED                   DISPOSED

II- NAME OF BUSINESS ENTITY                                                              ,..   NAME OF BUSINESS ENTITY
        Axiologix Education Corp (AXLX)                                                        Tyco International
       GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                GENERAL DESCRIPTION OF BUSINESS ACTIVITY


       Educational Software                                                                    Manufacturing/Services
       FAIR MARKET VALUE                                                                       FAIR MARKET VALUE
       D $2,000 - $10,000                D $10,001 ~ $100,000                                  D $2,000 - $10,000                 D $10,001 ~ $100,000
       ~ $100,001 ~ $1,000,000           DOver $1,000,000                                      I8J $100,001 ~ $1,000,000          DOver $1,000,000

       NATURE OF INVESTMENT
       [lgStock     DOth., ____                 -:::==_____
                                                  (Describe)
                                                                                               NATURE OF INVESTMENT
                                                                                               D  Stock                B
                                                                                                                            d
                                                                                                             [lg Othe, =o"'n=s'-_==::;-____
                                                                                                                                     (Describe)
                                                                                                                                                             _
       D     Partnership 0 Income Received of $0 - $499                                        D Partnership 0 Income Received of $0 ~ $499
                         o Income Received of $500 or More (Repod on Schedule C)                                   o
                                                                                                                Income Received of $500 or More (Report on Schedule C)

       IF APPLICABLE, LIST DATE:                                                               IF APPLICABLE, LIST DATE:

       ---.l---.l....1L           ---.l---.l....1L                                             ---.l---.l....1L          . ---.l---.l....1L
             ACQUIRED                 DISPOSED                                                       ACQUIRED                   DISPOSED


Comments: <Previously Pinnacle Energy Corp. 7/10
                                                                                                                             FPPC Form 700 (201112012) Sch. A-1
                                                                                                           FPPC Toll-Free Helpline: 8661275-3772 www.fppc.ca.gov
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 563 of 665
FE8-14-2012 16:04 From:SENATOR MIMI WALTERS 9164459754                                                                                        To: 815 301 8099



                                                                       SCHEDULE A·2                                                                       CAliFORNIA FORM                       700
                                                                                                                                                         1'~"F()LIT   ..   ',_rp .. ~.   ~~'rt.ll>.(]'
                                                               Investments, Income, and
                                                                  of Business EntitieslTr
                                                                        (Ownel'$hip Intere.t i. 10% or G

      .. 1       8U':INFS~    fN71T{ OR TR.UST                           -                                  ..... 8u51fl""''''        nnlT    nR   TRlI"T

                 ST; ~-gl
                                                              /I{tJr;.~ tllbo,*~~
        Name                                                                                                 Name
        309~"'rJ ,(,M~
       Addre&l tSuSineu A~ A~bJe)
                                                                           ,                                Mate"           (Z UBin"" AtJdIU$ Amwlsbfe)
        Cltm
                                                                                                             ChscI<O~ ~$t. go to 2
                   0It6
                 o   Ttu&l, go     to   2          ~eus.ine!l!l EntitY. COn'IpIett too box, then go to 2                                           0   8u&ineas Entity, COftIPIfff: lhf box. It18n go 10 2
                                                                                                                                  .-
       GENERAL DESCRIPTION OF BUSINESS .ACTIVITY                                                              GENERA DESCR.IPTION Of BUSINESS ACTMTY
    - /(oU.f"''' ~lA#~ Cu-rvtAt(#fMi7~5
     Ij:MARKET VALUE  IF APPUCABLE. U$'l' DATE.:                                                              FAJR 1M KE1 VALUE                                IF APPLICABLE, U3T DATE.

                                                                                                              B~~[
         - $1.990                                                                                                             1,999

      §
     0",000. ,'0,000  --'--'...1!. --'--'...1!.
               $10.001 • $100,0"
               $100.001 • $1.000.000
                                                                    ACQUIRED            DISPOSED
                                                                                                                               - $1Q,DOO
                                                                                                             0$10,0 1 - $100.000
                                                                                                             8$100. 01 - $1.000,000
                                                                                                                                                              --'--1..ll..
                                                                                                                                                                   ACQUIRE.D
                                                                                                                                                                                         --'--'...!1.
                                                                                                                                                                                               DISPOSED

               Over'1,oOD,000                                                                                  Over 1,000,000
       NATUA,E OF INveSTMENT                                                 )1A.:/IILIJ                                     PF INVESTM~T
      o &18 PRlPri8tcmihip o Partnership                             rB-     tlfi¥£fr ~-
                                                                                                             NATURE
                                                                                                             Ds.1e            (OptitlOt$nip    D       Partnmhlp     0
      'YOUR BUSINESS pOSITION                                                                                YOUR       e    SINESS POSITiON                                              """
     ........ IDEt';"F, THE GROSS INGO'lE RE':CE ,lEO ,'NCI 'JDE ,OUR PR:) RAIA                            ... Z Il:UHIFt nlE          GR',.,:>~   rk(t.1E; <:;E(:fI'.EO (INCLuDE        ('_'~R t   f<,- ",LIT;'
              :;'hA~E CF 1HI:: GROSS IrJCQME: IQ THE. Eo:NTlT'.', TRUn)                                             SH .. n: OF fH: CRGSS H.;'.,IP.11:"        ~G ~HE      Et.T!T(,Tf.U::'T,

     M'so - s.lOO                                   o                                                                                              oDOVER
    n SSIlO - S1,l)OO
     D         $1.001 - $1D,Ooo
                                                        $10,0(11 - :$100,000
                                                    o OIlllR 0100.000                                      8
                                                                                                           0",001
                                                                                                                  $0-
                                                                                                                  $500 -
                                                                                                                              9
                                                                                                                              1,000
                                                                                                                               "0,000
                                                                                                                                                      '1',001 • 0100,000
                                                                                                                                                            $100,ODO


                                                                                                           .. :     U~T I    HE N..!-ME' cF EO"Ch Rt:PURTAELt.: SI~Gl~ .... 'JVf(;E {. f _
                                                                                                                    IN~O~1Evr~1('UJU'~"fI.,Uil::.      ,,.. ,"p'" '""',_r',             -




    .......     tj'.CJTM:'NT~      AtW ItHC'RES1S             II~   RE>ll PROPERT, HELL!    ~   THE
               Ht.:~lf>.;E$~ cN III Y       01'1   TRI...$l

    .:frk one box:
    fJJ I~ESTMENT                            0      REAL PRO PERrY

                161-ANA- Teptf!JbLOblq
     N;.rM Of BuSir'lt$$ Enlity. if Jnvt$tment.               sr:
     As4easot'a Pl.iCI1!I Numbat or S1ff:1!II1 Atldt2U Of R. .I Ptl:lparty                                                                                          of Real Propmy



     Qepptign gf Bu;,inn5 Actiyjty ~
     Cil:y or Oaner Precise Locatlon of Real f'lOperty

                MARKET VALUE                                    IF APPUCABl.E. UST DATE:                                                                     IF APPLICABLE, UST DATE:

     ~$1.',001 - $1,0'.,000
    oDOver
              ·$2.IJDD - $10,000
              510,001 • $1(1D,ooo                              --,--,.J!. --,--,.J!.
                                                                     ACQUIRED         DISPOSED
                                                                                                                                                             --,--,..ll.. --'--'...1!..
                                                                                                                                                                 ACQUIRED                DISPOSeO
                    $1.1;100.000


    oNATURE   OF INTEREST
        Proplrty"      Ownef6t'II~sed of Tr\lst                                    D Pltl""'l'4hiP                                                                 ,Stock
                                                                                                                                                        00.."' _ _ _ _ _ _ __
                                                        0""'.'---------
    Cl Check IX»IIf B~IUDniill &l;;rnllluJllit IYPOrtlng lnvntmell~ or ,...1 ptOpf:r'ty                           Ch.....   i>ox ...""mo",, IIChalfules. repartlng Invutmanl& or I&l p..Oparty
              are att;lched                                                                     .

                                                                                                                                                     FPPC Foon 700 (201112012) Sell. M
                                                                                                                                   FPPO Tol~F... Helplile: e6Gl275-a772 www,Ippc,oa,gov
 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 564 of 665



 STI Group, Inc.
 (includes wholly owned subsidiaries Systems Evolution, Inc. and Solana Technologies, Inc.)

 David Walters Ownership Interest                                 95.00%
 Mimi Walters Community Property Interest                         47.50%

 Threshold for Disclosure                                     $21,052.63

. Customers that Provided Gross Revenue of        $21,052.63 or Greater:
 Agile Consulting, LLC
 Texas Commission on Environmental Quality




 Lending Institutions that Provided Loans of     $21,052.63 or Greater:
 None
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 565 of 665
FEB-14-2012 16:04 Fr~m:SENATOR MIMI WALTERS 9164459754                                                                                                   To: 815 301 8099




                                                                       SCHEDULE A·2                                                                                     CALIFORNIAFORIVI
                                                                                                                                                                         '-I",,~'ITI'
                                                                                                                                                                                                                          700
                                                                                                                                                                                                      l-,."'TiCr,,,~·tl:';~1        r
                                                               Investments, Income, and
                                                                  of Business
                                                                       (OWnership Interest i. 10% or G",ptEor)




                                                                   ACTIVITY


                                                            IF APPUCABt.E. LIST CATE:                                                                                           IF APPLICA.BlE, liSt DATE:

                                                            --1--1-11.          ---1---1-11.                                                                                    --1--1...!L                         --1---1..11.
                                                                   ACQUIRED            DISPOSED                                                                                      ACQUIRED                          DISPOSED



                    OFINVESTM~
            Sal. PlVp~lOl'$hip                 i     paMeratllp.    0 ----,""":::-.,-----                                                                                                 0---;;:_;:::---
                 BUSINESS POSITION                                                                                             .~'SlNI'SS       POSITION _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       -~           ~               ---                   ~--                   ----                          --        -
    ~   2 IDENW'( THE GRO';::'IN;;OM~ f'L.Cl.;:lvEO IU.. C,-UDE ,out<                     -'Rv       Rf,TA   ... "      IDE'nIF,' THE ,":,R';, IN"                    )r,,~    R>:':;;-' J;fj             ,"11'1 PI :)
                                                                                                                                                                                                     If..C~(Jll=               ,,,T~
             SHARE (..iF THE "ROSS INC:Qfll!:.!Q THE ENTITl1'RU3Tj                                                      :)HMF':~         OF TtiE CRQ';;S IrlC:::;Ii'E::.Q             r,."      ErnlTi,rhJSH        ~


     fiV$tI - ",,1l9                                 o $10,001 ·I100.ooQ                                     0$0-                  ~9                          0$10,001 - $100,000
     L:] $500 - ~Ii1.[](]O                           o "00,000                                                         $500 -       1.000
     o      st001 • $10,000
                                                        OvE~
                                                                                                             8         $1.001 - $10,000
                                                                                                                                                               DOVER $100,000


    .. ) 1.13T THE NArH;: OF E..."CH Ri::':f'ORT"ElE fmGLE SCURCE ,:,r:                                      ~   ::;    LI~i       'rHE I,M,lE OF EACH                ~E;PI::>RTt..E!"LE        $1t..;'';.E SOURCE:lF
         INCOME QI' ::'101)01) OR MC'RI: ,~~,d ' •••• 1 1," n , ,e                               -                      Ir~,   Of' _ 0F        Iv   ()ro ....'/-.. ~h... p-E   "'" ,      AI'    ,     ,,,......     .,




    .. .1    INVc;:. -   J!i:~.T~   tHm INTERE:)TS IN REAL FRvi"'E"Ti HELD               Eu   TH~            .. 4       I'~    £ .Ti/tErn:; AIIO mn:rf:_ r:: ItI ([AI. PRO':>CRf v p(LD                                   c.   THe
             t3tJ~IN!!"~ ENnT~              OR HI:.JST                             -                                    bU$IfJfS", EN-I-, QR                  TF.tFT                                                      -
     Chedc c:lI1lf! boX:                                                                                     Check 0" IXIx:
    o       INVESTMENT                        o REAL      PROP~TY                                            o INVE" "'.NT                              o      REAL PROPERTY



    Nama of Busim:l" E.ntity. if h'l'le~tment, gt                                                            Name of usjnB;S en~. if lnvt~nt. .Qt
    AAtS$OI"!I; Parcel NlImner or Street Address at RtEII Ptoptrtr                                           AsS8'~f' Parcel Number 01 SUeet Address of Real                                           pl"(l~




    DNcnplion of BusinC!" ActiVIty $II:                                                                      oe~~~ Of Business P.o.tlvit:f 9!
    Cil'/ or Othar Prl!Cla location of Real PrDptl'{y                                                        C~ or ...... IiIr Predw Loorian cf R.w! p~



    oFAI~ MARKET VALUe
            $2,DOO - $1o.00(}
    0$10.01;11 • $100,000
                                                               IF APPLlCABlfi, UST DATE:

                                                               ---1---1-11. --1---1-11.
                                                                                                             o
                                                                                                             FAIRM~ET
                                                                                                             0.,., , -$1...... '
                                                                                                               $2,00 - '10.000
                                                                                                                                          VAL.UE                               IF APPUCA6L~. LIST DATE:

                                                                                                                                                                               ......-1--1-11. ---1---1.J!..
    0$100.001 - $.1,000,000
    DOver i1.0OD,OOO
                                                                    ACQUIRED      DISPOSED
                                                                                                             8         $100,        1 $1,600,000
                                                                                                                       Over 1.000.000
                                                                                                                                     &                                              ACQUIRED                       DISPOSEO


    NATURE OF INTEREST                                                                                       NAnJRE F INTERe5T
    o Propeny Ownel$hlp/Dt!ea of Trust                              Os,,,,,,,                                o Prope ty Own8~hiplP91Jd Of Ti'\l$t                                     0      Stock             0     Pal"tlW1lhip


    o leasehOld ===:::- 0"""'-------- D L$;!Ise -,;-:::::;:=
                           '1'1"&. I"Cfl'lllliIlng                                               TI'&. remlio'li~     o ""'.. --------~
                                                                                                                                   ckI

    o Cbeck   box if additll;mal scneduJe$ repol1lng inve&1rnarrtt; Of real property
      are atlaQhed
                                                                                     o area.
                                                                                       Ch.... ~ if a!kBtianBI &otisdule& rvporting in\'8li~1'It4 teal property
                                                                                              ched
                                                                                                                               1                                                                              Of.


    Cmnmenm:____________                                       ~    _________      ~     _____________t                                                        FPPC Form 700 (201112012) 8<:h, "'2
                                                                                                                                            FPPC TOII-Froo Holpllne: 8661275-3172 WWN.lppe.ca,gov
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 566 of 665
FEB-14-2012 16:04 From:SENATOR MIMI WALTERS 9164459754                                                                                To: 815 301 8099



                                                                       SCHEDULE A-2                                                             CALIFORNIA FORM                               700
                                                 Investments, Income, and ~s,se1ts                                                             "",.,   ~L'l   11<_:'[ i'k""io' F.c   ~"       1••!Ufl

                                                                                                                                                Name
                                                         of Business Entiti<Ds/
                                                          (Ownership Interest Is 10% or G,.>4te,,)                                              N'M ( /Pkt:[i&S


                                                                                                                                                         Entity. camplslrllt7e box, then go         to 2
     GENERAL DESCRIPTION OF BUSINESS ACTMT'!'


             MARKET VALUe                       IF APPUCABLE. UST DATE;                                                                                IF APPUCABLE, UST DATE:
          $0 - S1,Ugs
          32.000 - $10,000
          $10,001 _ $100,000
                                                                                                                                                       '---''---'...:!!..
                                                                                                                                                           ACQUIRED
                                                                                                                                                                                 '---''---'...:!!..
                                                                                                                                                                                     DISPOSED
          $100.001 - $1,000.000                                                                                              $1,000,000
          Over $1,000,000
   , "'ATtI"     OP INVESTMENT                                                                                             INvESTMENT
          Sole propl1i!torahip     0    Partnership     '0 ___-;;:=_ __                                                                o P.rtne""~    0 ----,;:::--__
    ,(OUR BUSINESS POSmON
                                                                         ""'"                          YOUR                     POSITION       SJr>6!lS€ /,.,~e:
   .. 2 \D!:.NTJFY THE GPOSS INCOME. RECEI\EO nfoCI ~DE ,OUR PRO RATA                               ... :' 10 ',Ir,          ci G l)" .... Jr J      _Ell' '(l~\'lU    ,(III                   01- ...   ~
        ::OHARE ot- THE GRO';>3 It.COME IQ THE E~JTn'ITRUSTJ   ~                                             3HAR~       01" THE G 0£:;' :NC')f1E t':- Tf [ (tmT, TI 1,,3T\

    o $Ii.     ",g.                     0$10,001 - $100,000                                         0$0'''' •                             o  $10,001 .. $100,000
    o                                   ~ve:k. $100,000
    o
          S!iOO • $1,000
          $1,001 • $10,000                                                                          B       $BOO -
                                                                                                            $1,001
                                                                                                                        1,000
                                                                                                                         ,,0,000
                                                                                                                                          "'OVER $10D,OQD


    ~.3    LIST T,E NM-,E nF EtlCH         RJ::PORT/I~H.E  SIN ... ~' SOUP .... Ic nF               ... '    l'S   ~   THF jl'r1'" '.JF Et,n I'E!!o)RT,,£,I.E SINGLE SC'Ur;::E C'F
           ItKor,':: OF :: Ii) 1),(1 Uf,! MU·L ,~rt r     ~,       ""     ,r              ::....-            IN'(lf,E(F~fV,fj,rj(r         f':)(,E •• ,," ','    ,;,         <co          ,




   ,.. 4 " I,.f"n.1ENr~ iJW:.. 'rnEF..ESTS If· REAL P" ....'Pt"RTT Hfl          flir!.   T:-1E
         BJ~jNES_ C'NTlrV CIR Tf.I) .... - . .                                   -


    o INVESTMENT 'ifREAL PROPER.lY
    C~DIlfI'~:

                                   _,

    /'ll! /f61rtt~ ~ [}I~~,~ (lA
    N~I'MIOf flUtlnnl Enthy, if InYfitment:s![                  t!)'       d)
    Asaeaaor'a PatGl!ll Number tJf Sb'"' Add~$ of Real Property -, J..C)'/.-7




    FAiRiMARKET VAlUE                             IF APPLICABLE, LIST DATE;
    o .~OOO - ..$10.000
                                                 '---'...-J.J1.. '---''---'...:!!..
    ~
           10'OO15101),000
           100,001 - $1,000,000                         ACQUIRED            DISPOSED
          ~ver S1,Ooo,ooo

    NATURe ()F INTEREST
    o Pr1:l1Xlrt:r Ow~l'$hjptOeed of Trust                                                                                                                    0-              o Partnm.hip
    o ws.held         --::-==
                      Yrsli!tMillillg
                                           00111" _________                                                                                   0""'",-------


                                                                                                                                                   fPPC F0ll11100 (~1 1/2D1 2) :sen. A-2
                                                                                                                             FPPC Talm." Help!;ne: 86G1276-3772 w.wI./ppc.ca.gov
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 567 of 665
FEB-14-2012 16:05 From:SENATOR MIMI WALTERS 9164459754                                                                                   To: 815 301 8099                                           P.17/2E



                                                                               SCHEDULE A-2                                                          CALIFORNJA FORM
                                                                                                                                                      riFf           I       ~I',,"II'-;:-.
                                                                                                                                                                                                 700
                                                                                                                                                                                                _'11':'11',
                                                       Investments, Income, and                                                                                          d




                                                              of Business
                                                               (OwnlOrlIhip Interest is 10% or Gre,,,ter)




                                                          Entity, camp/lte the box, the" go 10 2                                                                Entity, OOItlpIets HIe bale, then go /0 2

                                                                                                                                                                     AC'I'tVITY


                                                      IF' APPUCASLE, LIST DATE:                                                                               IF APPLICABLE, UST DATE:

            ~,OO[)   - $10,ooD                        ---,---,.J1..               ---'---'i1.                                                                 ---'---'.11..               --.l--.l..1!.
            $10,00'1   ~   S10.0,O.OO.                    ACQUIRED                  DISPOSED                                                                     ACQUIReo                       DISPOSED
            *10.0,001 ~ $1.000.000
            Ov.r'1,COD,GOD

    I !!!~'lUf'E OF 'NVESTMENT                                                                                                INVESTMENT
                                         o Flattnerihip                                                                                    ~"'''.''''~ 0---==----
                                                                                                                                           '1V                                            "","
               BUSINESS POSITION                                                                              YOU~                 pOSITION

    ~ ~     Il:I~NfJFY      THE t.;;RO$S LNCI,:MI;:   R~CEIJl:li      I,NCLUOI" ,0:.11-\ FRO 1'.:':'1.'.   ... :   IDetllll-Y THF '.. ~C:;,-, INcur:=-    R~_i=I,;::D \IN~Lum:            ((lifO ", V   ~:.1;'
            ~HARE      OF THE GROSS INCOMe IQ THE                 EI,Hn'TR'.I~T)                                   3hf..RL CF THE    GRO~S     INc.:;->r,'E   :..g   THE ';NT   TjlTR:\oI~T,


    \150-$499                                o                                                                                               0$10,001 - $100,000
    o  $500.. $1.000
     0'1,001 - $10,000
                                                 $10,g01 ••'00,OgO
                                             DOVER $100.000                                                                                  ~ER $100,000


    .. !    11~1    fME N:"'MI::o 0..- I"ACH Y.EPORT4E:iU:. 21hJGl r          S<)UI-:cf' (.f'
            Itl.:or. E'. OF ~ 1"     'J') OR   MO~E ""       .,   A    _   cr!,     .~r




    .. 4    It!V<:~P,lENTS   AND It,TERES·S IN R(,..L PROPERT( ,.C':l:J E.l THE
            I:lU~   NES" !:NltT' OR Ti'{JST                                  -
     r:;t/«k one hoi;
    o      INVIiSTMENT                   o   REAL PROPERTY


    NalTll Of BU$ifIeU Entity. if Invetment, gc:                                                                                 Entity. if InVC$ln'ler\t, ~
    As&eS8()('. Pateel Number or Streel Addr8i&. of Real PI'Qpe.rty                                        ""...."1 .....'1 Nomber or SlrHtAddrees 01 Real Property


    DsKriPtion I;If Busine" Ad:MIy ~
    City I:IT Othftt Pt-.cisa L.ocIItion Of Real Property

    FAIR MARKer VALUE                                  IF APPL.ICABLE, LIST DATE:.                                                                        IF APPLICABLE, UST DATE:
    CI $2,000 - $10,000
    ooo O\lel'                                         ---'---'..ll..
        $10,001 - S10ll,OOO                                                       --.l--.l.J1..                                                           --.l--.l.11.. --.l--.l.n..
           $100,001 - StooD,OOO                            ,ACQUIRED                DISPOSED                                                                     ACQUIRED                 DISPOSED
               Sl.aoo,aOO

    NATURe OF INTEREST
    o  Property OwnVl$hlplDeed Of 'I'ru&l          o Sto,k                                                                                                                            o       PaJtnenlilip

    o h~. -;:;;==;;-
           I.e...                       D~'-----------------
                                                                                                                                                   0011""---_____
                    Yn;, I'M\Iiniog
    o .,.e attached
           Ch~1(
               boX if additional schsdul8& reportir.g inve$tmI!!nIB or mal property                                            addltlollal fich8dules teporlng invewnenlS            0(   real pRlpRrty


                                                                                                                                                  FPPC f<lnn700 (201112012) SCIl.A.2
                                                                                                                               FPPC TOil-Free Hefpllne; 666J275-3772; w.vw.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 568 of 665



Cardiff Partners, LLC



David Walters Ownership Interest                             50.00%
Mimi Walters Community Property Interest                     25.00%

Threshold for Disclosure                                  $40,000.00

Customers that Provided Gross Revenue of      $40,000.00 or Greater:
American Healthcare Recruiting, Inc
Axiologix Education Corporation
CommerceTel Corporation
Monarch Staffing, Inc.
S&W Seed Company



Lending Institutions that Provided Loans of   $40,000.00 or Greater:
Partners Bank of California
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 569 of 665
FEB-14-2012 16:05 From:SENRTOR MIMI WALTERS 9164459754                                                                         To: 815 301 8099                                          P.18 / 22




                                                                    SCHEDULE A·2                                                       CALIFORNIA FORI"
                                                                                                                                       ~"'I~   "'JII I    ~~    I-' ;:.   riA,,'
                                                                                                                                                                                       700
                                                                                                                                                                                         I~.',
                                               Investments, Income, and J?s;selts
                                                                                                                                       Name
                                                  of Business En'tith!srrru/ilts
                                                        (Ownership Interest is 10% or Gre,oIt.,,}                                       ;t1/MI                         ~.



     en... on.
              o Trust. go 10 2                     Entily, r;ompltle the box, then GO fa Z

                   DESCRIPTION OF BUSINESS ACTIVITY                                                                                                ACTIVITY


                                              IF APPUCABlE. LIST DATE:                                                                         IF APPLICABLE,             usr DATE:
                                             ---1---1..11-                                                                                                                   __L-1.it.
                                                   ACQUIRED                                                                                                                        DISPOSEO



                 OF INveSTMBllf                                                                                   INVESTMENT                               IJWI'£{
          Salt: Prql....r;hip     D P!lttMltShip                                                                                o PaI1I1ellhlp      )a-"'--.:..:.:-=:.,..,=-=---
                                                                                                                       POSITrON

    ~:'    IDfNltf. THE ",RO:::;::'INCOll1f kt:Lt:I/ECJllI.JC UUI: (OPR PI-':JRATA           )0-   Z 18tNTI-\ --if (.1"0;-; IN":'v[ IF r'F :tl, f ) dr.('t IJ_co I r I N h' ) rAI",
           S~ARE      CF IHE GRO::;S I:<>COME TO THE ENTIT, TRUST)                                    ~HAF    E I.)F Tnt GRvSS INCOME T~'" THE OHl"""Y FU:T I

    0$0,"'99                          o                                                                                          Q $10.001 - $100,000
    0$500 - $1,000
    0$1,001 - $10,000
                                        $10,001 - $100,000
                                      ~OVER $100.000                                         §      SO-S4 9
                                                                                                    $5OD - 1,000
                                                                                                    $1.IJD1     $10.000
                                                                                                                                 I}(1OVER $1CIl,OOO


                                                                                             ~?      ~!ST     T-lE. ",M'E   (,r IOA:H REPC,o;Tt,8lE Slt,Glf               ~<')tJRC-~   'jF_-
                                                                                                     ,fJCt;r~EC":;.l\.luu      OR   ~'u"'E"",            p,c.     Ie      'n_




   ,.." IrjVESTM[NTn A'ID' ItjT[RE::T~ IN P.Er"L          r'ROP~RT'    HELD 8, THE
        ~IJ~,IN~SS ENTITi OR TRI..;';T                      -


                                  o   RlW. PROPERTY




    Cily Ot

                                                                   usr DATE:

   ~o .
            MARKET VAlUE                       IF APPlJCASL.C,                                                                             IF APPLICABLe, Llsr DATE:
          Goooo • $10,000
          $10,001 - S10U,OOO                   ---1---1..1i -'-'~                                                                          -'-'.it.   -'-'~
          S1OO,001 - $1,000,000                      ACQUIRED           Dlsposeo                                                             ACQUIRED  DISPOSED
          ~t $1,000.000

    NAn.iItE Of" INTERI!5T
    o p~rty Owrl8r$hiplOCe.d 01 Trust                                                                                                                                       D PartM!rship
                                          D 01h" _ _ _ _ _ _ _ _                                                                      D
    O     Leasehold    -,.===-
                       Yr$~
                                                                                       ~                                                  00.." _ _ _ _ _ _ _ __


   o Check   box If ada-Ilion&! $cl18duln   repOrting il'!.wstment6 or reel propertY                              if aCkll'liOllsl ~eduln I1JPortll'lg .mIQtmIIntI or '"' p~
     ere ettach8d                                                                                  ...."F'>'"
                                                                                                                                           FPPC Foon 700 (201112012) 5011, A-2'
                                                                                                                    FPPC Toll./'"", Helpline; ll68I27&.3772 wnw.fppc.ca.gov
                    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 570 of 665
FE8-14-2012 16:05 Fr~m:SENATOR MIMI WALTERS 9154459754                                                                                        To: 815 301 8099



                                                                             SCHEDULE A·2                                                               CALIFORNIA FORM
                                                                                                                                                        f ..   ,~   l'U~'H'''1. I'~",    I   to
                                                                                                                                                                                                   700
                                                                                                                                                                                                   t.      1\.
                                                         Investments, Income, and                                               ssets
                                                                of Business EntitlesITr sts
                                                                (Ownership Interest is 10% or Gre er)




                                            o Business Enllty, C:tJtrI[JIele lhe (JWC, ttren go to 2
          GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                                             DESCRIPTION OF BUSINESS ACTIVITY


                              VALUE                      IF APPLICABLE. LIST DATE:                                                                                  IF APPLICABLE. UST DATt;

    I     '-'I :;:-;:;:;- _SlO.ooo                       ----.1--1~             .-1..-1--1t..                                                                       ---'..-IJi.               ----.1---'-11-
    II                      $100,000                        ACQUIRED                OISPOSeD                                                                           ACQUIRED                   DI$PO$i1:D
               $100,U01 - $1.001),000
               Over $1.000,000 ~
    I ~\TUf\E OF l~veSTMENT
               Sol. P",plle_p           0    P..1m"••"        0 ___-=____                                                                                                   o--~oo",---
                                                                                OllIe<
                     BUSINESS POSmON

    .. 2 IDENTIFY THE             GROS':'INC(;f,~e       RECEIVE:! (It,CLUC'S o'OIIR PRO f;':'TA       ,.. ..,    ID(;'HI~{       - ... 1= ,,";RJ',S rNCOM~ RECt:'vEC IINCl.UDE lr.UR F'Fe f<A-4
                SHA~I:     OF iHE cROSS It.COME T9 THE ENTlTi,rr:;IJST)                                           ~~t..f'!'    ::F T"E GROSS ItieD'.'!:: IQ TH", fit TIT''OTRUST;

                                                                                                                                                    o $10,001 - $100,000
     oo $500
        sO -"'••                                                                                       0"'-'"
                                                                                                       a
                                             0$10,001 - $100.000
             - 51.000                        DOVER £100.000                                                      $:j00 -       1,000                o OVER          ~1OD.OOO

     o *1.00t - $10.000                                                                                          $1,ilC1       $10,000

    ,..    ~    l:;:T T'H' t-u.r:- UF EA(;H Pt;''-'vRTI\8lf ,1'.(       ~E   ';OIJFCE '.'F             ~ ~         I:SoT 11-1>' N.1ME ':Of V.lrl-l PEP,jPT;o.P.," SI~lGLE SUClFi:::e OJ''
                l~jCOr E OF $10n,Iu UK r.1Q>!f. 1~" t ,_ ,>.'             ,,~      ",'                            tr~':ur;[   OF 51ut!(J Uf' [j]ORE ",.., I > ~,"c 1     ,.,




    ~      4 rr.,ESnlt:.NT3 AND INTERE3T' IN REo'.,l ?elCF'ERT, HELD Bl TCiE                           1>-.1      INesnllE'nS MlO INT:r [;)1" I).;                    ~   E..... L PFJPERTY HIi:L':l fu TI-II;>
                tll, .... ,NF,~ ENTtTY OR TRU;:,T                                                                 8U~"to;.':) ENTI-, (If; TRU;;T
     £,hecIc one bole:                                                                                  Chet::k aM bI>X:
    JY INVESTMENT                       0    REAl- PROPS\TT             II ~ _                         o         INVes MENT                   o REAl PROPERlY
     ~%1!£to/."Y'~~ ~f17~
     AYesBOr'& Parcel Numbsr or Street Add1V6&. of"fiI Propefty
                                                                                                       N,.~ of B !in~&$ Entitv. if Investment, ~
                                                                                                       AneNQr's Parcel NI,I~,r ar SlrHt .Add"Ju o:Jf RMI Ptoper1y .




     De&crlption of Business ktivily 2[
     City or 0thIrr PrKia Lacalion or Reall"roperty
               ,.
     FAI~           MAR.KET VALUE                         IF APPI.1CABI..E, UST DATE!                  FAIR MAR. ET VAL.UE                                          IF APPLICABLE, LIST DATE'
   'n1 12,000 _ $10,000                                                                                o $2.0DO - $'0.000
    L] $10,001            - $i0U,IlOO                     .-1.-1~               ----.1----.1-11-       o         $10.0D        - $ICD,DOD                           ----.1----.1Ji. ----.1.-1-11-
    o $100,001 - $1,000,000                                   ACQUIRED            DISPOSED             o S100,G 1 - S1,Ooo.(l00                                        ACQUIRED               DISPOSED
    o              OO
               1)¥er., ......                                                                          o over $~OOO'DOl)                       .

    NATURE. OF INTEREST
    o          pft)~tty
              Ownership/Deed                 (If Tru~t                                                 oNATURE F INTEREST
                                                                                                                 Prope         Ownerahip/08ed Q{ Tl1.Ist                  0-I00I<            o Pa_"h~
                                                  00lIl.,---------
    CJ Chel:;k box" if adc:litiQnAJ schedUles reportfng illW6tmllU1tt orl'tal plOp8fty
                                                                                                       o Le'
                                                                                                       o are ' f,'okI m.additional sClhedulea.0 reporting.
                                                                                                         Che¢Io;                 jf
                                                                                                                                       rtmiIiolng
                                                                                                                                                 """
                                                                                                                                                           InYll5trn8nt5 or real prqtVriy
               'irs _clled                                                                                   ached                                      .
    Comments! _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-fl                                                                                                              FPPG ~orm700 (201112012) Sch.A-2
                                                                                                                           !          ~PPC   Toll-Free Helpino: 866r.!75-3772 www.tPPc.co.gov
      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 571 of 665


Monarch Staffing, Inc. (Previously MT Ultimate Healthcare)
(includes wholly owned subsidiaries Drug Consultants Int'l, Drug Consultants and American Healthcare Recruiting)

David Walters Ownership Interest                                  40.10%
Mimi Walters Community Property Interest                          20.05%

Threshold for Disclosure                                      $49,875.31

Customers that Provided Gross Revenue of        $49,875.31 or Greater:
Below are customers of Drug Consultants, Inc. (a subsidiary of Monarch Staffing, Inc.)
Chuckawalla State Prison
California Men's Colony San Luis Obispo
California Mens Facility Vacaville
Corcoran State Prison
Correctional Training Facility Soledad
California Rehabilitation Center Norco
California Substance Abuse Treatment Center
California State Prison Solano
Deuel Vocational Institution
High Desert State Prison
Ironwood State Prison.
Kern Valley State Prison
Mule Creek State Prison
North Kern State Prison
R.J. Donovan Correctional Facility
Salinas Valley Prison
San Quentin State Prison
Valley State Prison For Women
Wasco State Prison

Below are customers of American Healthcare Recruiting, Inc. (a subsidiary of Monarch Staffing, Inc.)
Anesthesiologist Associates, Inc.
Coalinga State Prison
Corcoran State Prison
California Substance Abuse Treatment Center
High Desert State Prison
kern Valley State Prison
North Kern State Prison
Pelican Bay State Prison
Rapid City Regional Hospital
R.J. Donovan Correctional Facility
California State Prison - Sacramento
Sonora Regional Medical Center
San Quentin State Prison
Salinas Valley State Prison
Warren Clinic, Inc

Lending Institutions that Provided Loans of    $49,875.31 or Greater:
Below are Lending Institutions of Drug Consultants, Inc. (a subsidiary of Monarch Staffing, Inc.)
Crestmark Bank Company

Below are Lending Institutions of American Healthcare Recruiting, Inc. (a subsidiary of Monarch Staffing, Inc.)
Advanced Payroll Funding, LTD
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 572 of 665
FEB-14-2012 16':06 Fr~m:SENATDR MIMI £.¥lLTERS 9164459754                                                                       To: 815 301 8099




                                                              SCHEDULE A·2                                                                CALIrORNIA rORM
                                                                                                                                          ~"If'    "'~L   II(I'L f<;:.'(   r.o;;
                                                                                                                                                                                    700
                                                                                                                                                                                   ~'M   "10 I
                                                      Investments, Income, and 4.siselts
                                                                                                                                          Name
                                                         of Business
                                                                (Ownership Interest is 10% or GI'E!ljtE!r)                                    /lftM(                  Iu~



        Ch~~
                o TrUst, go to 2          lY;\!u,,,,,,,.. Entity, ecmJftle the 00)(, then go to 2



                                                                                                                                                  IF APPUCABlE. UST DATE

                                                    --'--'-ll...               --'--'-ll...                                                       --'--'-ll...                 --'--'-ll...
                                                         ACQUIRED                 DISPDSED                                                            ACQUIRED                     DISPOSED



                     OF INVESTME~                                                                                   INVESTMEN~
               Sole Proprietomnlp 'fYPartnerihiP           0--".,..,---                                                          ..,... artnersh~          0--"7."'"--
                 BUSINESS posmON                                               ""'"
    ~     .. rOENTI,",. THe:   G~O..,;'   (tleQ, E REC(:I"H' l,riCLUDE rUUP'          P~O ~;'T~
               "HARE e'f'   TH~ G~0SS INCO~~E         !.Q THE ENTlT (Thl.;:;TI                •

                                          o    $1D,001 - :5100,000
                                          ~VER $10Q.QOD




    ... .:j.   IN\E:-,TrlENTS AND \lTERESTS IN REAL PROPErj( "'ELD 1") THE
               BUt:I'.ES", I;:~TlTY OR TRUST                               -

      Chadr DM boJt~
     o INVESTMENT                   o      R.EAL PR,OFlERTY                                                                    o       ~EAL   PROPERTY


      Name rlt Busine6$ Entity. I InVf$~flt,. QI::                                                                      Enllt'(. if Inveatment, g
     Aow5iQl";:  Pi!rcgl NiJn'lWit or Sfteel Address of RHI          Pro~ny                         ............ Percol Number or Strnt Addr8$& a[ Real Pmpe:rty




     OO$CriptiOn Of Bualneg Activity .w:                                                                           9v;in,* N:tillitt At
     City, or 0Iher Precla lot4Ition Df        R~    Property                                                     PA!:CI&e: locationof Real PlVpgrty

     FAIR MARKET VALU!;                                ~f APPUCABLE.      LIST DATE:                                                              IF ~PPLICABLE. LIST DATE:
    o  $2.000 ••'0,000
    0$10,001 - $toO,O(IO                               --,--,.J!. --,--,.n.                                                                    --,--,J1..                  --'--'..1L
    05100,001 - $1,000,000                                 ACQUIRED             DISPOSEO                                                         ACQUIRED                      DISPOSED
    DOver 11.000,000
     NATURE OF INTEREST
    o ProP*rtr Ownsr1hlplDHd              Qf Tru"         o Slack                                                                                         Os"",,,

    OL....h~d               ===c                o 01he' _ _ _ _ _ _ __                                                                    o 01h.' ___ ____                 ~


                        YlS.~
    o Cl1eek
      ,(6 ...box
             chad
                        it ~ddltiona! schedules rapoltfng Investments or 1M! JltOperty                 ":_'~";'-';::.: addiliOnai SCtIedu!es reporting tnveslmE!l'll$ Of teal prOperty


                                                                                                                                      FPPC FDmI 700 (201112012) 5ch-A.-2
                                                                                                                      FPPC T~Free Helpline:: 866127~772 www.fppc.ca.gQV
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 573 of 665



Monarch Say Associates, LLC



David Walters Ownership Interest                             37.50%
Mimi Walters Community Property Interest                     18.75%

Threshold for Disclosure                                  $53,333.33

Customers that Provided Gross Revenue of      $53,333.33 or Greater:
Legent Clearing, LLC




Lending Institutions that Provided Loans of   $53,333.33 or Greater:
None
                                                                 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 574 of 665

                                                                                                                   Schedule 0
                                                                                                                  Income - Gifts
                                                                                                                                                                                CALIFORNIA FORM                 700
                                                                                                                                                                                FAIR POUTICAL PRACTICES COMMISSION

                                                                                                                                                                                Name
r--:7"-~,-':-,":;--'";7~~':''''!'T7":Y;::;;;-'~-~:---:-Tl


L:~~LU~~~~.~,~[~~~.tiel~                                                                                                                                                        Mimi Walters




                                                            Sacramento                                  Administration
CTIA-The Wireless Association                               1400 16th St, NW, Ste 600,            20036 Wireless Industry Trade Assoclation        02/23/11       $    96.92   Reception
                                                            Washington, DC 20036
Canfomia Foundation on the                                  Pier 35, Ste 202, San Francisco       94133 Educational Forums addressing           3/3/11 & 3/4/11   $   416.58   Water Roundtable Conference, Hotel
Environment & the Economy                                                                               environmental & economic infrastructure                                accommodation, food & drink,
                                                                                                        issues
California New Car Dealers                                  1415 L Street, Ste 700, Sacramento    95814 Lobbyist Employer                           03/29/11      $   107.52    Cocktail Reception and Dinner
 Association
 Farmers Group, Inc                                         1415 L St, Ste 1200, Sacramento       95814 Lobbyist Employer                          04/12/11       $    57.65    Reception
 California Building Industry                               1215 K St., Ste 1200, Sacramento      95814 Lobbyist Employer                          04/26/11       $   101.62    Dinner
 Association


 Pala Band of Mission Indians                               35008 Pala Temecula Rd, Pala, CA      92059 Pala Casino                                 04129/11      $   162.00    Dinner for Senator Walters and David Walters

 UCLA State Government Affairs                              10920 Wilshire Blvd., Ste 1500, Los   90024 Government Affairs                          11/19/11      $   400.00    Football Game Tickets, including pre-game, for
                                                            Angeles, CA                                                                                                         Senator Walters, David Walters and their 2 sons,
                                                                                                                                                                                Tristan and OJ




                                                                                                                                                                                              FPPC Form 700 Draft (2009/20101 Sch. Dx
                                                                                                                                                                               FPPCToll-Free Helpline: 866/ASK-FPPC www.fppc.ca.gov
                                    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 575 of 665


                                                                                     STATEMENT OF ECONOMIC INTERESTS
                                                                                               COVER PAGE
                                                                                                           AMENDMENT'
                                                                                                                                                                                  APR - 2 2013        tP
                  Please type or po"nl in ink.
                                                                                                                                                               i
                                                                                                                                                   c


                  NAME OF FILER                                      tLAST)                                                (FIRm ,e   I'll   11    ~   111 I       i •            tMlOOLE)
                       Walters                                                                                 Mimi                                                          K.

                  1. Office, Agency, or Court-
                        Agency Name
                         State Senate
                        DIVISion, Board, Department. DIStrict, IT appilCabte                                               Your Position
,"
     .'   ' ..... '.
          1·' I
     l     I     ,       District 33                                                                                       State Senator
          _/
                        ... II fiting lor multiple positIOns, list below   Of   on an attachment.

                         Agency: _ _ _ _ _ _ _ _ _ _ _ _~-------                                                            Position, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                  2. Jurisdiction of Office (Check allaasl one box)
                        I)i State                                                                                     o Judge or Court Comm~sioner (Statewide Jurisd~tion)
                        o Multi-County _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                 o County 01 _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        o City 01 _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                      o Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  3. Type of Statement (Check alleasl one box)
                        I8J   Annual: The    pe~     covered Is January I, 2011, through                              o      Leavtog Olfice: Date LeI! ----.1----.1,_ _ __
                                        Deoember 31, 2011.                                                                   (Check one)
                                 ·or·
                                        The pefiOC covered is ----.1----.1,_ _ _ _ through                                   o The perioc covered        IS    January 1, 2011, through the date 01
                                        December 31. 2011.                                                                       teavlng office

                        o     Assumiog Office: Date assumed ----.1----.1 _ _ __                                              o The    pe~         covered is ----.1----.1,_ _ _ _ through
                                                                                                                                 the date 01 leaving office.

                        o     Caodtdale: Etectlon Year _ _ _ _ __                          Office sought. il different than Part 1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                     4. Schedule Summary
                         Check applicable schedUles or "None,"                                         ~   Total number of pages including this cover page:                          _10=,__
                        I8J   Schedute A·1 - /llVeslmenls - schedute aHached                                   o     Schedute C • Income, Loans. & Bus(ness Posi/ions - schedute attached
                        I8J   Schedute A-2· InvL'slmcnls - schedute attached                                   o     Schedute D • Income· Gins - schedule attached
                        o     Schedute B . Real Property - schedule aHached                                    I8J   Schedute E - Income - G,fis - Travel Paymellls - schedule altached
                                                                                                ·or·
                                                                            o      None· No reportable rnleresls     011   any schedule




                         t certily under penalty 01 peljury under the taws 01 the Stale 01 Catilornia thall


                         Dale Signed                      1,~,~:::/2)                                         Sig⁍⁬⁵⁲⁾•′‡‡‡›‡″⁊›⁪†
                                                                                                                                                                         866/275-3n2
......        , .;»-   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 576 of 665
          - - --


          CIllUI'ORr"JIA fORM            700                               STATEMENT Of ECONOMIC INTERESTS
                                                                                                                                                                              I,        1<'"   1',"1 '1


          fAIR $'O,=U'I1;A1. PRACnC[S   CO;MM~S~mf,i                                              F :, \; ~ -      , ;I~,   . -t .                                      lJ I, ..... -
                  A PUBLIC DOCUMENT                                                              :.COVER PAGE                                                                           1 1013.ca
         Pleese Iype or prinl in ink,
         NAME OF FILER                                        IlAST)                                                                                                       IMlDDLE)

         Walters                                                                         Mimi                                                            K.
         1. Office, Agency, or Court
            Agency Name
             State Senate
            Division, Board, Department, District, il applkable                                                Your PosHion
             District 33                                                                                       State Sanator

             ... II filing lor multiple posnions, list beklw or on an attachment.

             ~enq      _____________________________________                                                    Posilion: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


         2. Jurisdiction of Office (Check al lea51 one box)
             IZl Siale                                                                                     o Judge      01   Court Commissioner (Statewide Jurisdiction)
             D Mu",-Counly _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____                                              D Counly 01 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D C,ly 01 _________________________________                                                   D Other ________________________________

         3. Type of Statement (Check al lea51 one box)
            IZl   Anoual: The period covered is January t. 2Ot2. through                                   D     Leavlog OffIce: Dal8 Left -----1-----1 ______
                          December 31, 20t2_                                                                     (Check one)
                       -OT-
                              The period covered is -----1-----1_____ Ihrough                                    o The period covered ~ January t, 20t2. Ihrough the dale 01
                              December 31. 2012_                                                                    Isaving office.

            D     Assurnlog OffIce: Dale assumed -----1-----1_ _ __                                              o The period covered          ~   -----1-----1 _ _ _ _ through
                                                                                                                    the date 01 leaving office.

            D     Candldale: Election year __________                           and office soughl, IT differenllhan Part t: _________________


         4. Schedule Summary
             Check applfcable schedules or "None."                                           ~   Total number of pages including this cover page: _ _ __
            IZl   Schedule A·l • InveSiment5 - schedule attached                                    o     Schedule C - Income, Loans, & Business               Pos~lons    - schedule attached
            III   Schadule A·2 • Investments - schedule attached                                    IZl   Schadule 0 • Income - Gills - schedule attached
            D     Schadule B • Real Property - schedule attached                                    D     Schedula E • Income - Giffs - Travel Paymenls - schedule attached
                                                                                      -OT-
                                                                     o   None - No repor1"b)e, IIltefL'5/S on any schedule

         5. Verification
             (d)(5)




             herein and in any attached schedules is true and complete. I acknaMedge this is a public document.
                                                                                                      (d)(5)
             I certify uoder penalty 01   pe~ury        uoder the laws of lhe Slate 01 Califor


             Dale Signed 03/01/2012
                                            InlCtJlh (j,ly ye.'lf)
                                                                                                    ⁓⁩⁧⁮⁡⁬⁵⁾†‧⁾†               ⁉⁆⁩⁊⁂⁬⁴⁬⁥⁯⁯⁾⁡⁬⁴⁹⁓‹⁬…⁤⁬⁴⁡⁥⁭⁥⁮⁦⁍⁬⁉⁉ ‧⁏⁴⁊‱⁦⁴⁬⁭⁧⁄⁬⁦⁬⁤⁡ †


                                                                                                                                                       FPPC Form 700 (201212013)
                                                                                                                                            FPPC Advice Email: advlce@/ppc,c<l.gov
                                                                                                                             FPPC Toll-Free Helpline 866/275-3772 www.lppc.ca.gov
                  Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 577 of 665

                                                                  SCHEDULE A-1
                                                                   Investments
                                                                                                                                               CAUFORNIAFORM
                                                                                                                                               FAllil pOlitiCAl PRAC,ICES COMMISSION
                                                                                                                                                                                         700
                                                         Stocks, Bonds, and Other Interests                                                    Name
                                                                 (Ownership Interest is Less Than 10%)                                          Mimi Walters
                                                               Do nol attach brokerage or financial sle/amenls,

...   NAME OF BUSINESS ENTITY                                                                      ...   NAME OF BUSINESS ENTITY
      Northwest Venture Association                                                                      ~CRI     Bridge Fund
      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                           GENERAL DESCRIPTION OF BUSINESS ACTIVITY

      VC Fund                                                                                            VC Fund
      FAIR MARK[T VALUE                                                                                  FAIR MARKET VALUE
      o     $2,000 ' $10.000                     III $10.001    - $100,000                               o     S2,ooo . S10,000                    III S10,001      - S1oo,ooo
      o     SHXlOOl . $1,000,000                 o   OVC!I S H)OO 000                                    o     S1oo.oo1 . S1,ooo,000               Dover S1.ooo,000

      NATURE OF INVESTMENT                                                                               NATURE OF INVESTMENT
      III   510d'.              0   D1hcl - - - - - : : : - - . . . , - - - - - -
                                                 ,o.,.,nrtwl
                                                                                                         III S'oc'             0 enhe, -------,:,---,---,-----
                                                                                                                                                I[)c<;rrlbcl
      o     PSnlH:!fsllip 0 Income Received 01 SO • $499
                                o
                            Inconm Received 01 $500 or MOle IRepon            011 Sclred(J1t> [)
                                                                                                         o     PilnilClShiP    0   Income Rrx;eivcd 01 SO . $499
                                                                                                                               o Income R('{;Qlved 01 $500 or Morc             IR~porI   on Schedule C)


      Ir APPLICABLF, LIST DATE.                                                                          If APPLICABLE, LIST DATE

      ---1---1-.1L                       ---1---1-.1L                                                    ---1---1-.1L
             ACQUIRED                           DISPOS[D                                                        ACQUIRED

...   NAM[ or BUSINESS ENTITY                                                                      ... NAM[   or BUSINESS             [NTITY
       Madrona Partners                                                                                  Oigltal Map
      CrN[RAL or SCRIPTION or BUSINrss I\C TIVITY                                                        GEN[RAL D[SCRIPTIDN OF BUSINESS ACTIVITY

       VC Fund                                                                                           Services
      rl\IR MARKFT VALUE                                                                                 FAIR MARKrT VALUE
      o     $2,000 .      smooo                  III $10,001    - $100,000                               o     S2,000 . S10.ooo                     III SlO,001     . S1oo,000
      o     SlCHJ.OOl - $1,000.000               Dover     S 1.000,000                                   o     S1oo.oo1 - S1.ooo,ooO                DOver S1.ooo,000

      NATURE         or   INVFSTMENT                                                                     NATURE OF INVESTMENT
      III 510"                  0 O'ne, -----:::-..,...,-----                                            121S10ck              0
                                                                                                                        DIIIL'( _ _ _ _ _-:::--:--,-_ _ _ __
                                                           IDI':.u~)V)                                                                                          (Dc~rrrb('1

      o     Pal111elSIlip       0
                                o
                                    Income RC'CCNCd 01 $0 • $499
                                    Income ReCcWcd 01 $500 01 MOil! lRepott on Schedole C)
                                                                                                         o     PanOCfshlP      o Income: Rec-cived 01 SO . S499
                                                                                                                               o Incordc RCCUIVLod 01 S500 01 More IR~po.1 on Schedule CI

      Ir API'LiCABLr, LIST DATE'                                                                         IF APPLICABLE, LIST DATE'

      ---1---1-.1L                        ---1---1-.1L                                                   ---1---1-.1L                     ---1---1-.1L
             ACDUIRED                           DISPOSED                                                        ACQUIRED                        DISPOSED

...   NAMF OF         BU~INESS         ENTITY                                                      ...   NAME OF BUSINESS ENTITY
       CRI Partners                                                                                       GVI
      GrNFRAL         l)F~CRIPTIDN          OF BUSINFSS ACTIVITY                                         GEN[RAL DESCRIPTION or BUSINESS ACTIVITY

       VC Fund                                                                                            VC Fund
      FAIR MARKET VALUE                                                                                  FAIR MARKET VALUE
      o     S2.OOO        $10000                  III S10 001    S100.OOO                                o     S2.oo0 . S10,000                     III sm001       . S1oo,000
      0$100001                 $1.000,000         DOver S1,ooo,000                                       o     S1oo,001 . S1,oooooo                 Dover S1,000000


      NATURE OF INV[STMENT                                                                               NATURE OF INVESTMENT
      III ;'oc,                 0 O'he' ------::::--:c-:-----                                            III   SlOck           0    DII1Q1 - - - - - - - , ; ; ; : : : - : : - ; : : ; - - - - - -
                                                                                                                                                                (Oc~I1'lJld
                                                IDI"rt.l~)
      o     PCl111'r('1 ~hrp    0
                                o
                                    Income RC'(eivcd 01 SO - S499
                                    Inconre ReceIVed 01 S500 01 MOlc IRlIPOn on Schoo(J/t> [I
                                                                                                         o     PilrlOL'(~hip   0
                                                                                                                               o
                                                                                                                                   Incomt! ReceivLod 01 $0 - S499
                                                                                                                                   Income Rereived 01 $500 or MOle IR~                   Of!   SChedule Cr


      IF APPLICABLE=" LIST DATE"                                                                         Ir APPLICABLE, LIST DATE

      ---1---1-.1L                          ---1---1-.1L                                                 ---1---1-.1L                     ---1---1-.1L
             ACQUIRED                           DISPOSED                                                        ACQUIREO                         DISPDS[D


Commenls: ____________________________________________________________________________________

                                                                                                                                          FPPC Form 700 (2012/2013) Sch. A·1
                                                                                                                                       FPPC Advice Email: advice@(ppc.ca.gov
                                                                                                                        FPPC TolI·Frue Helpline: B66/275·3772 www.lppc.ca.gov
                    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 578 of 665

                                                              SCHEDULE A-1
                                                               Investments
                                                                                                                                       CAUFORNIAFORM
                                                                                                                                       fA~R
                                                                                                                                                                          700
                                                                                                                                              PQUHCJ'U. PRACTICES COMM SS!ON

                                                     Stocks, Bonds, and Other Interests                                                Name
                                                               (Ownership Interest is Less Than 10%)                                    Mimi Walters
                                                           Do nol attach brokerage or financial slalemenls .

...   NAME OF BUSINESS ENTITY                                                                    ...   NAME OF BUSINESS ENTITY
      Management Energy, Inc. (MMEX) .                                                                 Comeast Corp
      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                         GENERAL DESCRIPTION OF BUSINESS ACTIVITY


      Energy                                                                                           CablelTelecommunications
      rAIR MARKET VALUE                                                                                FAIR MARKET VALUE
      o     $2.000 ' $10,000                  o   $10,001 . $100.000                                   o     S2,000· SlO,ooo               o   S10,001 . S1oo,000
      III SHXJ.(XJl   . $1.000,000            o   DVQI $1,000000                                       III S1oooo1    . S1,000,000         o   OVOI    S1,ooo,000

      NATUR[        or   INVESTMENT                                                                    NATURE OF INVESTMENT Bonds
      III   Siock          0
                           Olhc!I - - - - - : : : - - : - - , - - - - - -
                                                 IOfl'>®ol
                                                                                                       o     SlOck        III Olhcl - - - - - : : : -101~""lIJcI
                                                                                                                                                       -:..,...-----

      o     PanlX!fshlp 0 Income Received or SO - \499
                           o
                          Income Roceived 01 $500 Of More IRepon 011 Schedule C)
                                                                                                       o     Pnnnefship o Income Received 01 SO . S499
                                                                                                                          o
                                                                                                                          Income Received 01 S500 01 MOJe           IR~   on Schedule C)


      IF APPLICABLE. LIST DATE:                                                                        IF APPLICABLL LIST DATE:

      ----1----1-.1L                   ----1----1....1L                                                ----1----1-.1L
             ACQUIR[O                       DISPOSED                                                          ACQUIRED

...   NAME OF BUSINESS ENTITY                                                                    ...   NAM[ OF BUSINESS ENTITY
       Trans-Pacific Aerospace Co. (TPAC)                                                              Goldman Sachs
      G[NrRAL 01 SCRIPTION or BUSINFSS ACTIVITY                                                        GENERAL OrSCRIPTION or BUSINESS ACTIVITY


       Aarospace                                                                                        Investment
      rAIR MARKFT VALUE                                                                                FAIR MARKrT VALUE
      o     \2,000 - $10 000                  o   $10,001 - $100.000                                   o     S2,000· $10000                o   SlO.001 . S1oo,000
      III   $100.001 . $1,000,000             o   OV('f S 1 ,000,000                                   III S1oo,001   . S1,ooo,ooo         DOvel S1,ooo,000

      NATURr OF INVrSTMENT                                                                             NATURE or INVESTM[NT Bonds
      III   5mck           0   OlhQl     -----:;;--c-;------
                                                         IO".,rlrOO)
                                                                                                       o     Slock        121 D1h~ - - - - - : : : : - " . - , - - - - -
                                                                                                                                                       I~trlbcl
      o     Pdnnci ship    o Income Rccctvcd 01 $0 • $499
                           o Income ReccivLod 01 $500 01 Mow IReport on Sch8d(Jie C)
                                                                                                       o     PannClshtp   o Income Received 01 $0 . $499
                                                                                                                          o Income Recoived 01 $500 01 MOle IReport Qn 5c1ff!du1e [)

      IF APPLICABLE, LIST DATE'                                                                        IF APPLICABLE, LIST DATE:

      ----1----1....1L                   ----1----1....1L                                              ----1----1-.1L                ----1----1....1L
             ACQUIRED                       DISPOSED                                                          ACQUIRED                  DISPOSED

...   NAME OF BUSINESS F"NTITY                                                                   ...   NAME OF BUSINESS ENTITY
       Axiologix Education Corp (AXLX)                                                                  Tyco Intematlonal
      l,[NFRAL DESCRIPTION OF BUSINFSS ACTIVITY                                                        GENERAL DESCRIPTION OF BUSINESS ACTIVITY

       Educational Software                                                                             Manufacturing/Services
      FAIR Mf\RKE1 VALUE                                                                               FAIR MARKET VALUE
      o     S2,000 . S10 000                  o   S10,001 - S1oo,000                                   o     $2.000 . SlO,ooo              o   $10_001 - S100,000
      III   $100001· $1.000,000               o   OVUf   $1,000,000                                    III   S1oo,001 . S1,000000          o   OV('I   $1.000 000

      NATURF or          INVr~ TMENT
      IIISiock             0   011)('1   -----=-_--,-_____
                                                 IDw.(.utJ.e1
                                                                                                       o
                                                                                                       NATURF OF INVESTMFNT Bonds
                                                                                                          Siock           III
                                                                                                                      Olhcl _ _ _ _ _                  =-_..,..._____
                                                                                                                                                       10c~c"b-c1
      o     P3nnCI.,llip 0 Intome RcceivLod 01 SO - S499
                           o
                           Income Recoived 01 S500 or MOle             IRepon on Schedule   C)
                                                                                                       o     Pnnnel ship 0 Income RewivLod 01 $0 . $499
                                                                                                                          oIncome RecelVl!d 01 $500 or MOle IReport on SL'tl<!r1.J1e CI

      IF APPLICABLE, LIST DATE:                                                                        Ir APPLICABLL LIST DATE:

      ----1----1-.1L                     ----1----1-.1L                                                ----1----1-.1L                ----1----1-.1L
             ACQUIRED                       DISPOSED                                                          ACQUIRED                   DISPOSED


Comments: ____________________________________________________________________________________

                                                                                                                                       FPPC FOfm 700 (2012/2013) Sch, A-1
                                                                                                                                    FPPC Advice Email: advice@/ppc.cn.gov
                                                                                                                     FPPC TolI·Free Helpline: B66/275·3772 wwwJppc.ca.gov
                   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 579 of 665

                                                              SCHEDULE A-1
                                                               Investments
                                                                                                                                   CALIFORNIA FORM
                                                                                                                                   FAlR PDt. HeAL PRAcm:p;
                                                                                                                                                                          700
                                                                                                                                                                    CQM"'!S~tH<l


                                                     Stocks, Bonds, and Other Interests                                            Name
                                                              (Ownership Interest is Less Than 10%)                                Mimi Walters
                                                         Do nol attach brokerage or financial slalemenls.

...   NAME OF BUSINESS ENTITY                                                              ...   NAME OF BUSINESS ENTITY
       Alderox Inc
      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                   GENERAL DESCRIPTION OF BUSINESS ACTIVITY

       Industrial Supply Company
      rAIR MARKET VALUE                                                                          FAIR MARKET VALUE
      III
        $2,000· smooo                        o   $10,001 . $100 000                              o   S2,OOO· S10.ooo                  o    S10.oo1 - S100 000
      0$100001. $1,000.000                   o   Qvel 51,000,000                                 o   S1oo,001 . S1,ooO,000            DOver S1,ooo,ooo

      NATURE OF INVESTMENT                                                                       NATURE OF INVESTMENT
      o     510"            001"", -------;-;,--,--:-----
                                           1[k">U·b(J)
                                                                                                 o 51oe'            0   0Ihe< - - - - - - : : : - - - - - , - , - - - - -
                                                                                                                                              10l'SUlbc1
      o     Pennership      0 Income Recoived 01 SO - $499
                            o Incolll£' Received 01 5500 or More IRepon on Sc/1ed(Jie C)
                                                                                                 o   PannClsh1p     0
                                                                                                                    o
                                                                                                                        Income RL'Ullved 01 so· S499
                                                                                                                        Income Rc-ceived 01 S500 01 Mow IReporT           Of! &mdultl   C)


      IF APPLICABLE. LIST OATE:                                                                  IF APPLICABLE, LIST DATE

      3~.JL                           ---1---1.JL
            ACQUIR[D                        DiSPOSeD

...   NAME or BUSINESS            ENTITY                                                   ...   NAME OF BUSINESS [NTITY
       Oata Logic Int'I
      (,rNFRAL D[SCRIPTION or BUSINFSS ACTIVITY                                                  GENERAL DESCRIPTION OF BUSIN[SS ACTIVITY

       Technology
      rAIR MARKrT VALUE                                                                          FAIR MARKET VALUE
      III   $2,000 • 510,000                 o   $10.001 . 5100,000                              o   S2,ooo - SlO,ooo                  o   SlO,001 - S100,ooo
      o     S1(XJ.(XJl ·51,000,000           o   OVCf 51.000,000                                 o   S1oo,001 - S1,ooo,ooo             o   DVef S1,000,000

      NATUR[ OF INVESTMENT                                                                       NATURE OF INVESTMENT
      o 51oe'               0   0,,,,,, - - - - - - - ; - ; : - - : - , - - - - -
                                                       IOn~r;nt)()1
                                                                                                 o 51oe'            0 OIhOi -----:::==-----    10L"5orbol
      o     Pilnl1Cf~       0   Inconm Received of $0 . $499
                            o Income Rocoived 01 5500 01 Mofc IRepM on Sct1edule C)
                                                                                                 o   Pannefship     o Income ReceIVed 01 SO - S499
                                                                                                                    o Incolnl' ReccIVL'tl 01 S500 01 More IRepiJf1 00 Schedule C)
      Ir APPLICABLl', LIST DAT[:                                                                 IF APPLICABLE, LIST DAT[

      ~~.JL                               ---1---1.JL                                            ---1---1.JL                  ---1---1.JL
            ACQUIRED                        DISPOSED                                                  ACQUIRED                      DISPOSED

...   NAME     or    BUSINESS ENTITY                                                       ...   NAME OF BUSINESS ENTITY


      GENERAL DFSCRIPTIDN OF BUSINESS ACTIVITY                                                   GENERAL    DESCRIPTlm~        OF BUSINESS ACTIVITY




      FAIR MARKET VALUF                                                                          FAIR MARKET VALUE
      o     S2,000    S10_OOO                 0$10,001 . $100,000                                o   S2,OOO· $10,000                   o   S10_oo1 . S1oo,000
      0$100001. S1,OOO,OOO                   o   DVCr $1000,000                                  o   S1oooo1 - $1,000,000              o   DV('I S1,ooo,000

      NATURF OF INVrSTMFNT                                                                       NATURE OF INVFSTMENT
      o     Slmk            0   DII-.cr   ------0--------
                                                      10uO-Q'tJ.c)
                                                                                                 o S'oc'            0    OII,N - - - - - " , -__- - - - -
                                                                                                                                                  10c:Arrt>e)
      o     PiInIlL'I~hIP   0
                            o
                                Income Reccrvud of SO - S<199
                                Income Recfllved 01 S500 01 MOIL' IRepon on SCneDuie C)
                                                                                                 o   P<lI1nef~hlp   0
                                                                                                                    o
                                                                                                                        Inco'nc Rei crvcd 01 $0 . S499
                                                                                                                        Inc.ornr' Rr:CCIVf'd 01 $500 or MOIl' lFi'epotT   Of!   Schedule CI


      IF APPLICABLE, LIST DATE:                                                                  IF APPLICABLE, LIST DAT[

      ---1---1.JL                         ---1---1.JL                                            ---1---1.JL                   ---1---1.JL
             ACDUIRED                       DISPOSED                                                  ACQUIRED                      DISPOSED


Comments: ___________________________________________________________________________________

                                                                                                                               FPPC Form 700 (2012/2013) Sch, A·1
                                                                                                                            FPPC Advice Email: advice@lppc.ca.gov
                                                                                                             FPPC Tott-Free Helpline: B66/275-3772 wwwlppc,ca,gov
....                 .       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 580 of 665


                                                                       SCHEDULE A·2
                                                               Investments, Income, and Assets
                                                                  of Business EntitieslTrusts
                                                                           (Ownership Interest is 10% or Greater)

                                                                                                                        .. , BUSIN[SS ENTLfY OR TRUSt



                                                                                                                         N"me

        Ad~~~~~~~~~~~~~2°~~~~~~~lM                                                                                       Addwss tBus/nell Address Acceptable)
        Check one                                                                                                        Cheel< one
           D   ra M. BU5inc5~
                     TIU51. go          2                           Enljly, complete the bolC, then ,,0 ra 2                D Trus1. go ro 2                D      Business Entity, comp/ere rhe box, /hen go to 2

                                                                                                                          GENERAL DESCRIPTION or BUSINESS ACTIVITY




        ~
           AI      MARKrT VALUE                               IF APPLICABLE. LIST DATE'                                   FAIR MARKET VALUE                                IF APPLICABLE, LIST DATE:
                  O· $1,999                                                                                                  $0· Sl.999
                 $2.000· S10J)OO                              ---1---1-ll.                                                   S2,OOO· S10,000                               ---1---1-ll.             ---1---1-ll.
        o        $10,001 . $100,000                                  ACqUIREO                                                SlO.OO1 • Sloo,ooo                                ACQUIRED                   DISPOSED
        o        SHXHXJl . $1,000,000                                                                                        S100,001 . Sl,ooo,ooo
        o        OVCf $1.000,000                                                                                             Ove.- Sl,ooo,ooo

        NATUR[          or   INvrSTMFNT                                                                                  NATUR[ OF INV[STMENT
        o        Panlllll':>hip     0       Soh' ProprlelOI':>hrp                                                               PilnllCfshlp    0    Sole   Prr)Plit'IOI~hiP   0 ----"OiiC"".,C---
         YOUR BUSINESS POSITION                                                                                           YOUR BUSINESS POSITION

       Ii!' 2:    lDE:NftfV THE GROSS lNCOMl RECEIVED II1iICtuOE YOUR PRO RATA                                          Ii" l' IOENTIf'-{ THE GR-oSS. INCOME' R£C£H1fO III!IClUO£ VOlm PRO RATA
                  SHARE Of lHE C:iROSS INCOME                    m THE          £.NTrfVITRUST}                                  SHARE OF THE: GROSS 1Nt:-OME                m THE ENllfYJTRUSn
        0'0. $499                                    o   $10,001 . $100 000                                              o      SO - S499                         o S10,001 . Sloo,ooo
        o "DO . S1.000                               ) { OVER SHXJ,OOO                                                   o                                        DOVER Sloo,ooo
        0$1.001 - $10000                                                                                                 o '500· S1.ooo
                                                                                                                                Sl,ool . S10,ooo

       .. 1 US! THE NAME OF EACH R'EPORfMlE SINGLE SOURCE Of                                                            Ii"   J LIST THE NAfdE OF t:ACH REPORTABLE SINGLE 50URCt or
                  INCOME Of S13,oaD OR MORE                   ""-"1 .... 11 a ~~p;Jl~I'" ~l';e"1 § """"~~~"""l                  INCOO£ Of' SlO,Ol'lO 00 MORE ;AltM~ ~ ~"1""'~1" ~I..:rl       g   """""'''''1J
       o         None

                         SEE LIST


                                                         -                                                   -----
       .. -4      m\!,ESfM£~lS        I\N,O tNlt;l'It;Sl';; U... R;£Al.. POOPfRfV HE;Ul ORc                             -. -4   IN'V£51MEJn~        ANt) lNTERESTS IN REAL PROPER't'f HEW OR
            lEASEO            w::   THe: flUSlNESS ENTITY 00 TRUST                                                              HM{fl.in THE BUSINESS £Nfnv OR must
         Checll one OOIC                                                                                                  Check one bID:
         ~NV[STMENT                              0    REAL PROPERTY                                                      ~ INVESTMENT                       0     REAL PROPERTY

                        ~()J..ltNtt                  Th.CdtN"u:>6t It:.?                                                          .:; Y?CGMS                          e./Dl-uT7 "N
         N~ffi(' 01 Business EmilY, II Invc~1mcrTl, Q[                                                                    Name 01 B:)sltlCss ErTllly, illll1'eslmenl, ~
         A'j~c~~or'., P;llCd Numbul 01 SlrCC1 Addlc~~                     or Reill Propeny                                A~~~or'~ Pmcel Numbor or StrcQ( Addlcss 01 Real Propcny

                        £/VG IIV6t?£,Ng                                                                                             ElY~/N6I31£1N6r                               ~VlCgS
         (Jp'>ClIPIIC)l1 01 BlI',rnes., ALlivuy Q[                                                                        O{'sLllplron 01 Bu.,lness Aclivuy JJi
         Cflyor OIrn..'1 r'ICLr.,I' Localion 01 R('ill Propeny                                                            Cuy Of OIhf!1 Ple{:jse Locallon 01 Real PIOperry




         ~
           A R      MARKr T VALUE                                    IT APPLICABLE, LIST DATE                            ~ MARKET VALUE                                        IF APPLICABL[, LIST OAT[
                   2,000 1010.000                                                                                        ~$2.ooo. S10,000
                  SlO,OOl . Sloo,ooo                                 ---1---1-ll. ---1---1-ll.                            o $mool . Sloo,ooo
         o
         o        Sl00 001 $1.000 000                                    ACQUIRrO                       DISPOSED          o $100.001 . S1.ooo,ooo                                 Ac.QUIRrO              olsposro
                  1)(1r'l $1,000.000                                                                                      o OVL'I Sl,ooo.ooo

         NATURE or INTEREST                                                                                               NATURE or INTrRES T
         o  r'ro-pcny OVlnr~rshiplDDI~ 01 Tiusl                          o(SIOCk                   o      Pi:Hlner"l~     o  PlOpcny DwnCf';hiplDef!d 01 TI usl                   ~OCk

                                  Yr., rcm.1ong
                                                             00'00 - -_______                                             o     LOIl'>ehold -:,---__
                                                                                                                                             Yr., 1I!lTli\Jnw.g
                                                                                                                                                                       o   "'he< - - - - - - - - -

         o        CllL'ck bo~ il ,lddilional schedules wponlng ilwoslmerTls 01 real property
                  d.rc <lllnched
                                                                                                                          o     Check oox It ilddillonal schedult~sleponing inveslmcrTls 01 leal prOpClly
                                                                                                                                ale ,lllacl'tCd


         Commenls: _______________________                                                                                                                                  FPPC Form 700 (2012/2013) Sch A·2
                                                                                                                                                               FPPC Advice Email: advice(<Ylppc.ca.gov
                                                                                                                                                 FPPC ToU-Free Helpline B66J275·37i2 www.lppc.ca.gov
• Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 581 of 665



5T1 Group, Inc.
(lnclude~ wl)olly owned subsidiaries Systems Evolution, Inc. and Solana Technologies, Inc.)


David Walters Ownership Interest                                   95.00%
Mimi Walters Community Property Interest                           47.50%

Threshold for Disclosure                                       $10,526.32

Customers that Provided Gross Revenue of          $10,526.32 or Greater:
Agile Consulting, LLC
Comptroller of Public Accounts
San Antonio Independent School District
Texas Commission on Environmental Quality
Texas Education Agency



lending Institutions that Provided Loans of       $10,526.32 or Greater:
None
r-.                 •     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 582 of 665
                                                                                                                                                                                           -


                                                                  SCHEDULE A-2                                                                               CALlf'ORNIAFORM                       700
                                                                                                                                                             FA:R J'lDt.,:",t;Ai l'RACllCES COMM!SI'!>lflN
                                                          Investments, Income, and Assets
                                                                                                                                                             Name
                                                             of Business EntitieslTrusts
                                                                   (Ownership Interest is 10% or Greater)                                                    !/L/f',1/ Wkt-1Z~
      .. 1. BUSINESS ENTITY OR TRUST                                                                            ~    1 BUSINESS ENTITY OR TRUST

              (!,e,N            MV ,• 1.- J". f!-.                                                          -
        NDmf1

      ~t:'a?              B/R.C11 ~4&,t:)&>
        Addmss /BuSlness Addross Acceprable)
                                                                    AJJ:L      ""           ....                    Name


                                                                                                                    AddlCss /8usiltBSS Address Accepreble)
                                                                                     qUl#O
        Check one                                                                                                   Chedl one
           D Tru,>1, go ro 2                D     Bu~lncss Enwy, comp/ere the box, Ihen          ,,0 to 2              D Tlu5-l, go ro 2           D     Business Ell1oy, complele the box, then    ,,0 ro 2
         GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                                   GENERAL DESCRIPTION or BUSINESS ACTIVITY

                   It- ~ '!l e:T2-n $/ /If6,
         FAIR Mf\RKET VALUE                               Ir APPLICABL[, LIST DATE:                                 FAIR MARKET VALUE                             IF APPLICABLE, LIST DATE:
       21 '0 . $1.9"                                                                                                o
        B S2,000· SlO 000
          $10.001 - S100.OOO
                                                          ----1----1-ll.
                                                               ACQUIRED
                                                                                ----1----1-ll.
                                                                                        olsposro
                                                                                                                    o
                                                                                                                    B
                                                                                                                       SO· Sl,999
                                                                                                                       S2,000· S10.OOO
                                                                                                                       $mool ' Sloo.ooo
                                                                                                                                                                 ----1----1-ll.
                                                                                                                                                                     ACQUIRFO
                                                                                                                                                                                         ----1----1-ll.
                                                                                                                                                                                               OISl'OSEO
        OS100001 $1 Dotr OO{.l                                                                                         $100001 - Sl,oooooo
         oIJvpr Sl,OOO.ooo                                                                                          o  OW'I Sl.ooo,ooo

        QtURr or INVr~ TM[NT                                                                                        NATURE OF INV[STMENT
          P,rn[ll'r~hIP 0 Sole PfOpOVIOfShip                   0                OUII'!
                                                                                                                    o  Panoci ship      o
                                                                                                                                    Sole PIOplH..'1ursrlrp            0                  Oill('!

      IYOUR BUSIN[SS POSITION                                                                                       YOUR BUSINESS POSITION
                                                                                                                                                         -----
      .. 2: IDEfi-ITiFY THE MOSS lNCOME ftECfIVJ::O Ur-,JCLUDE YOUR PRO RAtA                                    •    :1: IDENTIFY THE GROSS UIlCOME RECEl'IfED !lNCHJfiE YOUR PJ:l:Q RATA
            SHARE QF             rn
                           E GROSS mCOME:     THE ENfITV!TRUSn m                                                          Si-tARE Of THE GROSS INCOME:             m THE      ENTll'ttfRUST,

       ~         SO ' S499                        o   $10.001 . Sloo,ooo                                            o     SO - S499                      o   S10,001 - Sloo,ooo
      TI S500 • Sl.ooo                            o   OVER Sloo,ooo                                                 o     S5OO· Sl.ooo                   o   OVER Sloo,ooo
        0$1,001. S10000                                                                                             o     Sl,ool - $10000

               JUST ilf( NAME-Of EACH REPORTABLe: SINGH SOURCE Of'
                 INCOME OF S10.OOl1 OR MaiU, lkl~'b ~ ~"~""l! 3t_I'llg<=yt~,
      o         None




                                                           -                                 -
      III!o    -4 !N"VESTMENT5 ANn r.'jn~ESf5 IN REAL P~OPEEHV HHO 00                                           ..   ~.!N:'iJfSfM!UjJf$ AND 1!\'TERESTS lr.l REAL PROPUUV HHD OR
                  LEASED BY THE BUSINESS ,emirv 00 TRUST                                                               LaSEO .lit( UtE BtHilNESS ENTIT¥ OM l'RUST
              Ched~ one box                                                                                         Checll one bOl(o
         o       INV[STMENT                 OREAL PROPERTY                                                          o     INV[STMENT               o     R[AL PROPERTY


          N,-lIIl1_' 01 Brr~llIe~"   ErrlrlY 111I1ve';lnrcr~ Ql.                                                    Nwnr' 01 Brr~rne$s    Emny il IrlvcslffiCnl. jJl
          As'>C'",ur-~ P,lILei       Nurnbl'l or Slleel Addle',,> 01 Rerrl Propcny                                  A~sr~sso(~ PI.IICel   Numbel or Slicel Addres~ 01 Real Propeny


          Ol':-,crlplrorr 01 BU'i-lnf's$ ACllvr1y JJi                                                               OI.'scrrplion 01 Business AClivrly ~
          Clly Of Onr!'r PII'ClSL' LO('alroll of RpClI PIOPL'fly                                                    Diy or Dlhel PI (,OW LOCilllorr 01 Real Propc'ny

         r A1R MARI\[ T VALUE                                  Ir APPLICABLE LIST OAT[-                             FA1R MARKn VALUE                                 Ir APPLlCAf3LE. LIST OAT[
          o  $:1,000 . S10 000                                                                                      o  S2,000· S10,000
         0110,001 $100000                                      ----1----1-ll. ----1----1-ll.                        o  Smool . Sloo.ooo
                                                                                                                                                                                               ulsposr 0
                                                                                                                    B
                                                                                                                                                                          ACQUIRED
         8   $loo.(H)l $1.000.000
             Ovr~r S1.ooo,ooo

              NATURE or INHR[ST
                                                                   ACQUIR[O             OISPOS[O                       Sloo,ool . S1.ooo,ooo
                                                                                                                       OYCI Sl,ooo.Ooo

                                                                                                                    NATURE OF INT[REST
          o      Plopr!ny OvmershrplO~I!d 01 TIUS'!                o   Siock        o    Pannclshrp                 o  Propeny OwnI!r';hipIOeed r'll Tilisl               o   SIO(-k


          o      Ln,I'>vllold   -;;:-,--,==-::-        001"'" - - - - - - - -                                       o     Leasehold
                                                                                                                                                              o   OIhL' _ _ _ _ _ _ _ _ __
                                 Yr', 1I'm:nnmg                                                                                        y,s   rL'm:r~ng


          o      CII('{;k box il iJddilronal schcduiL's leporting inVr!S1rTtClnS or leal pmpclly
                 (lre 3111!f;hed
                                                                                                                    o     CII!Xk box if ilddilion(ll schl-'dules leportillg inves1mell1s or leal plopcny'
                                                                                                                          air, il1'Iilched


          Commenls: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                                   FPPC Form 700 (2012/2013) Sch. A-2
                                                                                                                                                        FPPC Advice Email: advice6)1Ippc.ca.gov
                                                                                                                                          FPPC ToB·Free Helpline: B66/2 75·3772 www/ppcca.gov
I .                     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 583 of 665


                                                                 SCHEDULE A-2                                                                           CALIFORNIA FORM
                                                                                                                                                        fAIR i>O;J;J,M:::Ab PRACHClE5
                                                                                                                                                                                           700
                                                                                                                                                                                        COMM;Sglm~
                                                         Investments, Income, and Assets
                                                            of Business EntitieslTrusts
                                                                  (Ownership Interest is 10% or Greater)

                                                                                                          to 1. BUSINESS ENTITY OR TRUST




                                                                                                           t;()t:o B11lU111==-1@ jl./ewf'~tlr ~t=7te1+
                                                                                                           Address ,8USlIIBSS Addl8lS AcceprabJe)                                      ~

       Check one                                                                                           Check one
             DTIII~I. go 10 2                             EI!lily, complere Ihe    bOl(,   rhen go ra 2        D TIU~1,     go ro 2             ~ Buslncs ....   Errllly, complere Ihe 00", Ihen go ro 2

       GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                                                      I          OF    """"Nt,,, ACTIVITY
         Gz Ps               ...,-£.fic¥-t '"6                                                               ,..,.""c:.,. L. n
                MARKET VALUE                            IF APPLICABLE, LIST DAT[-                           FAIR MARKET VALUE                               IF APPLICABLE, LIST DATE'
                 . $1.999                                                                                      $0. $1,999
              \2,000 $10.000                            --.i --.i.ll.              --.i--.i.ll.                $2,000 ' $10,000                             --.i--.i.ll.              --.i--.i.ll.
              $10,001 . $100.000                            ACqUIR[D                       UISPOSEO            $10 001 . $100,000                                 ACQUIRED               DISPOSED
              $100,001 $1.000 000                                                                          L.:J,\lW.Wl - $1,000,000
              Uver $1.000 000                                                                                           $1,000,000

       NATURE       or INV[STMENT                                                                                       OF INVESTMENT
       o      Pllnner~hrp       0
                             Solo ProprH...'1or~hip                                                       li~Ii."""I"e'''hiIP    0       Sole   Pro~k."OI'>hip     0   -----,.Di1i<=.,,------

       YOUR BUSINESS POSITION                                                                             !YOUR BUSINESS POSITION
      ,. l    IO£NT~Y 114£ CiROSS U'4COME McEN£O nNCtuDE VOUR PRO RATA                                    '" 1.. IOONTlI!''r!' THE Gfl:QSS INCOME REC£l!JED (INCLUDE                   'jmm: PRO RATA
              SMAR[ -OF THE GROSS INCOME IQ fH~ ENTITViT"RUS-n                                                   SHAR.E Of'     nu: GROSS INCOME                 m
                                                                                                                                                      THE ENTffVifRU5T}

       iX".$O        $499                     o $10,001 - $100,000                                         0,0. \499                                 0$10,001 . $100 000
       ITS500$1,000                           DOVER SHXl,OOO                                               o    $500 - $1.000                        ROVER $100 000
       0$1001 $10,000                                                                                      o    $1.001 . $10,000
      ,. 1 liST THE          NA,~E    Of EACH REPORTABLE SINGH SQURCE: OF                            --
              INCOME        or S Hl,ooO OR MORE (AlllW"" ~'i'..,;n" ~_ '1.,""'........!)'1
      o      NrUH'




       --                                                           ---
      1i>.4 INVESTMENTS ANI) INlfRfS1S IN Rt:Jll PROP£RTV HElD 00                                         .. .t ~Vt:51Me:~.nS ANI) l~tERESTS IN REAl PROPERTV HElO OR
              lEASED        m THE tlll&lNESS E1<lftTV OR TRUS"T                                                  t£ASEO..in THE BUSINESS ENTITY OR TRUST
        Check one 00"                                                                                       Chedr. one bo"
       o      INV[STM[NT                  OREAL PROPERTY                                                   o    INV[STMENT                      o    REAL PROPERTY


       N;rrne of    B-u:-'1I)(:5~ Enilly, il IIwe~1merrl. jJl                                               Nt:lme 01  Buslnc~~ ErrlllY, iI      Irlv('sln1errl, jJl
       A',',c,>,>or'~ PDlwl Number or Sllcel Addlc",>            01 Real Propel1y                           A~~u~!:.OI's P<Jlcel Number         01 SueCl Addlc~s 01 Redl Plopcny


       Oc,>crlpllon 01 Blr,>rnc~,> AC1iv~y JJi                                                              OesulPlion 01 Bu~incss AClivily U!.
       Cily 01 O1hCl PIL'Ci:;c Locil1lOn 01 RCflI PIO!X'f1y                                                 Cny or Olhel Pledsc LocB1ion of Reel PfOpCl1y

       rAIR MARKeT VALUe                                    IF APPLICABL[ LIST OATL                        FAIR MARKET VALUE                                      IF APPLICABLE, LIST OAT[
       o  $2,000 - $10 000                                                                                 o  $2,000 - $10,000
       o  $10001 $100.000                                   --.i --.i.ll. --.i--.i.ll.                     0$10001. $100,000
       o                                                        ACQUIRED               olsPOsro                                                                        ACQUIR[O          OI'iPOsro
          $100,001 $1000000
       DOver $1000 000

       NATURr llr INTrRrST
                                                                                                           8  $100,001 . $1,000_000
                                                                                                              Ovr'r $ 1,000 000

                                                                                                            NATUR[ or INT[RrST
       o r'rupl'rI)' OWIII~,.,nrp10cr~d 01 TrU~,1               o    Slnrk                                 o  r'lnp',rly Ownm'>hrplDe-ed 01 Tins:               0;''''' o Par1 lII!r shrp
       o      Leil'>chnlrJ                          o    Cl1hr,r - - - - - -_ _ _ __                       o    Lca.,ehold
                                                                                                                                Y", ,r'nl.:url'flq
                                                                                                                                                         0011"" __________
       o      Cil{'ck bo" il ilddrlro.n~ll ':>CllC(lulr'~ If'purtnlg InVI'<;lmf'nl'> 01 If'al prnpL'ny
              dre i1l1;rcl1l'rJ
                                                                                                           o    ChL'ck bo" il addrJiolial schf'duk!s Icponrng inVr.'SlmernS or Ir~;rl prnp'rly
                                                                                                                ilrp il11ilched


                                                                                                                                                    FPPC Form 700 (2012/201 3) Sdl A-2
       Commenls: _______________________
                                                                                                                                                FPPC AdVice Emilil' advil.eQPlppc.ca.gov
                                                                                                                                  FPPC Tog-Free Helpline_ B66/275-3772 www'/ppC.C,Tgov
..   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 584 of 665



 Cardiff Partners, LLC
                                                                               .,'
                                                                               :_1




                                                                                     . .(   .




 David Walters Ownership Interest                             50.00%
 Mimi Walters Community Property Interest                     25,00%

 Threshold for Disclosure                                  $20,000.00

 Customers that Provided Gross Revenue of      $20,000.00 or Greater:
 BMSI, Inc.
 CommerceTel Corporation




 lending Institutions that Provided Loans of   $20,000.00 or Greater:
 Partners Bank of california
                   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 585 of 665

                                                                  SCHEDULE A-2
                                                          Investments, Income, and Assets
                                                             of Business EntitieslTrusts
                                                                      (Ownership Interest is 10% or Greater)

~    1 BUSINESS ENTITV OR TRUST                                                                                  ... 1 BUSINESS ENTITY OR TRUST

Q)nJ
 NafT)('
              w /r .1N~1ft!£.'St"MifJZJA-N J!.. WltI--7?#$                                                       NolANl1ut i31f-'L~ T¥IL 6~DVP
                                                                                                                  Nnme

 ~ "PI?T!P'2..J4. n()N                             Po /lvr.• Ul6.IJNI1 IJ iblI.J~L :3                                  ~PIIt.-IfT"IMJ                     Po/1'fT            LA6()~/'fI/lI4V,
 flddrrr.,., fBusrness Address Acceprebre)                                                                       Addwss (BuS/rress Address Acceprabre)                   •
                                                                                          CfU77                                                                                          C(U77
 Gh~ne                                                                                                            Check   one
              Trust, go ro 2           o     Busrnc-ss Enlny. comprere            me   bo~.     then go   to 2        o   Trust, go ro 2       ~ Business Entity, comprere rhe bo-\:. rhen goo 10 2

 G[N[RAL O[SCRIPTION OF BUSINESS ACTIVITY                                                                        GENERAL OFSCRlpTION           or   BUSINESS ACTIVITY

,                                                                                                                     (!..eN SO' I--n IV Gr
l FAIR
 B          MflRKrT VALUF
          $0·$"999
                                                         IF APPLICABLE. LIST QATE                                FAIR MflRKFT VALUF
                                                                                                                 o
                                                                                                                 o
                                                                                                                    SO· $1.999
                                                                                                                                                            Ir APPLICABLE. LIST DATE:



 B        $2,000 . $10,000
          $10,001· $100000
          S1DO 001 . $UX){),OOO
                                                         ---.-l---.-l..l1...
                                                              ACQUIRrO
                                                                                       ---.-l---.-l..l1...
                                                                                              QISPOSED
                                                                                                                    $2,000 . S mooo
                                                                                                                 0$10.001 . $100J)00
                                                                                                                 ~$100,001 - $lOOO,OOO
                                                                                                                                                            ---.-l---.-l..l1...
                                                                                                                                                                ACQUIRED
                                                                                                                                                                                       ---.-l---.-l..l1...
                                                                                                                                                                                             QISPOSED


 o        OVC'I $1,000000                                                                                             Over $1,000,000

  NATUR[ OF INVESTMENT                                                                                            NATURE OF INVESTMENT
 o  Parlnurship         o
                  Sole PropriolOfshlp                             0                    bifif"
                                                                                                                 o   pannL'fship ~ Sole PropriolOf~hip           0                     O1filf

  YOUR BUSINESS POSITION                                                                                          YOUR BUSINESS POSITION
                                                                                                                                                         jj'DUSe. r::JVCCJMiff'
                               ---- - - - - - - - - - - - - - -                                                                                                                   - ----- --- -------
11>-.2    I[HENl1~V THE GROSS INCOME RECtJVE'O tU.!CLUDE YOUR PRO RATA                                           .. :2 ltl:t:NfJfV THE GR-QSS 1~-lCOME R[CEN[O f]NCLUOE: "OUR PRO RATA
          SHARE OF THE GROSS INCOME m THE ENTITVlTftUSn                                                                SHARf: Or THE: GROSS INCOME TIl THE E~-Hlrv1TRUS1"}

 0$11. M9lJ                                o     $10,001 - $100000                                               o so       S4'l9                  o $10001 . $100,000
 o  $'1\10 . $1))00                        o     OVER $100 000                                                   o S5()() . S1.000                 ~OV[R $100,000
 0$),0111 smuoo                                                                                                  0$1.001         $10,000
     3. LIST THE NAME Of EACH REPORTABLE SiNGL E SOURCE Of
        INCOME OF 5.10',0011 OR MORE ,;l',,'"!yf< ~ ~~4'~_t;f--=~~~"'_yl
o        Nurrl~




.. 4 !N'JE:SfMEN1S AND 1~-nERESTS IN REAL PROPERTY i:lEW Olil                                                    ". 4 lHV{51MfNTS AND INTERESTS IN REAL PROPERTY HElD OR
     LEASt:D i.rf tHE BUSINESS £N1ITV 00 TRUST                                                                        t€ASEO i-l THE m15JNES3 E~-.nlrv OR' TRUST
  Check one bolt                                                                                                   Check one bolt
 o        INV[STMENT                   ~EAL PROPERTY                                                              o   INVESTMENT               o    REAL PROPERTY

    '.f-fl          t-i6£M e5 AVE.                                I   t;:J\X..1 N ITJo1S .. til
    Ndrrk' ul Bu~rr[('~'~ Frnny if irrVl'Slmenr, QI:
    fI,>~,r .... 01 '> Pi[lu'l Number or SIr eel Addrl'!>~ or RCClI PropL'ny
                                                                                                Q
                                                                                                I
                                                                                                    z.:; 2~       Name 01
                                                                                                                  As.'>Cs~'~
                                                                                                                             BII5-me~~ Enlrly, lr IrrveSlt1lCnr. !J1.
                                                                                                                                Parcel Number or Slll!er Addres~ or Rr"rl Propeny

    /'rfJti.;I1<A. E:lIIr                    @t.>1L          e /t{6!
  D('scllptlOrr 01 Busine5~ flClivrty Ql                                                                          OesalpHorr or Business flcrivrrj C!!.
  Lny Of OIlIer Prerisc Localiorr or Real Propcny                                                                 Ciry or Othor Precfse Locmion or Real Propeny

 rAlR MARKET VALUE                                            IF APPLICABLE. LIST DATE:                           FArR MARKET VALUE                             IF APPLICABLE, LIST DATE
 o   $2.000 . $10,000                                                                                             o  $2,000 . $10,000
 o
                                                                                                                  oB
     $10001 . $100,000                                        ---.-l---.-l..l1... ---.-l---.-l..l1...                $10.001· $100000                           ---.-l---.-l..l1... ---.-l---.-l..l1...
 ~100,001 . $1,000,000                                                ACQUIR[O             DISPOSED                  $100,001 - $1,000,000                           ACQUIRED               OISPOSFO
 o   Over $1,000000                                                                                                  Owr $1,000.000

    NflTURr or lNT[RrST                                                                                           NflTURr or rNTEREST
 o      Propt'ny Ovmprship/Oeed or Trusl                              o   Slock                                   o   propeny OwnPf!>hiplOl'ed or Tru~l              o   Slock          o       Pcmncrslnp

                                                    o     Olhr~r      _ _ _ _ _ _ _ _ _ __                        o   Leasehold                          00'10", _ _ _ _ _ _ _ _ __

    0 1 hl'tk bOI Ir dddnrun.-.r !>rh('{ju\('~ rcprrrlrng nrvi !>lnrenl<; or 11'<11 prrrpf'rty
       .rrl <lU.1I r'\l-d
                                                                                                                  o   Chf'Ck bo_ rr i1ddiuOllilr scrrcc1ull'~, rcpooirrg rnvCSlml'rlh or rr'cll propcny
                                                                                                                      ;"Ire <1ll;IIhed


                                                                                                                                                            FPPC Fonn 700 (2012/20131 Sch A'2
    Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                         FPPC Advice EmaIl: advlcc(lI'fppc-ca,gov
                                                                                                                                      FPPC TolI·rrcc Helpline B66/275-3772 www-.fppc.C(l,gov
                    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 586 of 665
                                                                                                                                                                                     -      ---


                                                          SCHEDULE A-2                                                                          CAUFORNIAI'ORM
                                                                                                                                                rAIR POUTleR!:
                                                                                                                                                                                         700
                                                                                                                                                                  s;.~Atf1i':£'S; Ct.iMMI~~lQN
                                                  Investments, Income, and Assets
                                                     of Business EntitieslTrusts
                                                          (Ownership Interest is 10% or Greater)
                                                                      -
,.,., aUSlN£SS: HJTffV OR TRUST                                                                       ... 1 BUSINrss ENTITV OR TRUST

fo1~ltt!tH ShY -5a..v IZl17 ~-S ,l-L(! -                       I
                                                                                                      (JAlll1nr1)/ R£~                                           J..J..C. .
    Nflme                          •          Name
6~ T3,t!£rl Ii:4Koo , AI £hi rttJi!:r 8e7tU+ ~dXl Sl~ 4--48'00 /Vt!!JfI ~t. r                                                                                                            13
    flddw<;~     fBu.srrress Address Acceptable)                            'h.I;u. 0                 Address (Business Addrass ACC9prable)
                                                                                                                                                                     c.J+       9U~O
    Check one                                                                                          G~ck    one
        o    Tru~l, go 10 2        o      Business Enrlty, complere the bOil, then go          to 2        o   Trust, go 10 2         L/,..SUSincSS Enllty, complere the box, then go 10 2

    GEN[RAL O[SCRIPTION OF BUSINESS ACTIVITY                                                          GENERAL QESCRIPTION OF BUSINESS ACTIVITY

            t:lUVJ.:?TMeWr                        8J.w~//Vq                                                      (loA) ~ t.> L. fL III 6t
    FAIR MARKET VALUF                             IF APPLICABLE. LIST DATE                             FAIR MARKFT VALUE                             IF APPLICABLE, LIST DATE
    o    SO - 101.999
    ~ '2,000    . $10,000
         $10,001· $100.000
                                                  -----1-----1.1L
                                                      flCQUIRrO
                                                                          -----1-----1.1L
                                                                               QrSPOSro
                                                                                                      B
                                                                                                      5-s0. $1,999
                                                                                                         $2,000· $10J)00
                                                                                                         $10,001 . $1OOJ)00
                                                                                                                                                     -----1-----1.1L
                                                                                                                                                         ACQurREO
                                                                                                                                                                            -----1-----1.1L
                                                                                                                                                                                 DiSPOSeD
         $100.001 - $1.000.000                                                                        0$100.001 - $1.000,000
         Over $1,000.000                                                                              DOver $1.000,000

    NATURr or rNVrSTM[NT                                                                               NATURE or INVESTMENT
,~p .. rlnr!f!>hrp       o    Sole PropiUlOf!>rrrp    0                   oih",r
                                                                                                      Im-.PannerShip     o      Sole ProprM..'rOl'ship   0                  OrtU'1
I
    YOUR BUSIN[SS POSITION                                                                             YOUR BUSINESS POSITION
                                 ------                                                 -------                                    ------                                        ----
... .2 lnENTlFY THE GR-oS-S INCUME iU::Ci::lVE'O jUJICt.UOE 'fOUR PRO RATA                            .. i- iDENTifY THE      GROSS INCOME HE CEN'ED tlNCLUflE YOUR PRO RAtA
         SHARE OF THE GROSS IIIK:QMf                 m THE    fNT1iVITRUSn                                 SHARE Of THE GROSS lllK::OMI: m      tHE' ENUrV.f'fRUST}

    o   $0 . $499                      0$10,001 - $100,000                                            o    $0 . $499                         0$10001 - $100,000
    o  '500 . ",000                    ptOVER $100,000                                                o '500 ' ",000                         DOVER $100,000
    0$1,001 $10,000                                                                                   ~ $1.001 - $10.000
     J liST THE NAME OF EACH REPQRfASlE S,NGt~ SOURCE Of
       INCOME Qr SH},(J[JO OR MORE ,fi."l1!!l:ie; ~ ""~.., _ _ t ,f.,...""",,,..,.]
o       NOIll!




     4' frlV'£SfM£NfS AND:         ~rHlEsrs       1M REAL PROPERlY HELD Oit                           .. 4. INIl£STM[r.,"15 ANn INTERESTS Il'tl REAl PlloPflll'Y HnD on:
       LEASED         .m: Ttl€' BUS!NESS ENilfV OR TRUST                                                  LEASEO U. THE :BUSINESS EN11TY OR TRUST
    Check one bo.\:'                                                                                   Check one bOil
    o    INV[STMrNT               o       R[AL PROPERTY                                                o   INVESTMENT                 OREAL PROPERTY


    Ndlnt' or Busrness Enllty rl Irlveslnrerll. !.lI.                                                  Name 01 Busrness ErrlilY rl rnVl's1menl m
    A',sL""'''OI'\ P.:rrrei Numbr!r or S1rl!el Addre~~ or RCifr Properry                               Asse~sor·."
                                                                                                                 Pil/cel Nrrmbt'f or SlrL'Cl Addfes., 01 Rr~Cll Propurty


    O1'~r rrprlOrr or BU~lne!>s AClrvny IlL                                                            Dc~riplion 01 Buslness f\ctrvrly IlL
    Cily or Ol1'oCr PrccN' Localion or Rcar propcny                                                    CilY or Olher Plecise LocallOr1 or Re3r property

    rArR MARKET VALUE                                IF APPLICABLL LIST DATE:                          FAIR MARKET VALUE                                 IF APPLICABLE, LIST OfITE:
    o   $2.000 . $10000                                                                                o  $2,000· $10.000
    o   $10,001 . $100,000                           -----1-----1.1L -----1-----1.1L                   o  $10,001 - $100,000                             -----1-----1~ --1-----1 ~
    o   $100,001 . $1.000,000                             ACQUIRED            DISPOSED                 0$100,001 - $1,000,000                                ACQUIR[O            DISPOSED
    Dover $ 1,000,000                                                                                  DOver $1,000.000

    NATURE or rNT[REST                                                                                 NATURr OF INTER[ST
    o  PTopcny Dwrrr'fshkplOe-ed 01 Tru~l                 o   Srock       o        P<-Illrrersllip     o Propeny OwnershiprDffd ul Tru~l                     o   Slock       o       r:rnnr~rsrup

    o    Le .. sehold
                                              o   ,"he< _ _ _ _ _ _ _ __
                                                                                                       o   Leo!>ehold                            o   O,h" - - - - - - - - - -
                                                                                                                        Vr"   rCfT\;~F1>nq

    o    Clruck bu. il arldillOllal schedules reponrrrg rrrv('slrncnl~ or re .. 1 properly
         iIIr'illwcr"ll:d
                                                                                                       o   Check bu. II rrddillolhll sr:rrPdulcs rcpoorng irlVp.!>lmenl<; or reZlI propcrty
                                                                                                           .. re (lll;tched


                                                                                                                                             FPPC Form 700 (2012/20131 Sch. A·2
                                                                                                                                         FPPC Advice Email.advice@fppc.ca.gov
                                                                                                                          FPPC Toll-Free Helpline B66/275·3772 www.fppc.ca.gov
    ·*   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 587 of 665

                '5eeu:. -11...')
     Monarch BaV Associates, LLC
                                                                                   •
                                                                                   ,




     David Walters Ownership Interest                            28.18%
     Mimi Walters Community Property Interest                    14.09%

    Threshold for Disclosure                                  $35,486.16

    Customers that Provided Gross Revenue of      $35,486.16 or Greater:
    ERP Power, Inc.
    Integrated Recovery Resource, Inc.
    COR Oearing. LLC
    Posture Health, Inc.
i   Sensor Medical Technology, LLC



    lending Institutions that Provided Loans of   $35,486.16 or Greater:
    None




i
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 588 of 665



    camino Partners, LLC



    David Walters Ownership Interest                             25.00%
    Mimi Walters Community Property Interest                     12.50%

    Threshold for Disclosure                                  $40,000.00

    Customers that Provided Gross Revenue of      $40,000.00 or Greater:
    BMsl,lnc.
t                                                                                I
                                                                                 j
                                                                                 I '




    lending Institutions that Provided Loans of   $40,000.00 or Greater:




,
I
        "
                  Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 589 of 665
                                                                                                                                                                                 -


                                                        SCHEDULE A-2                                                                                             CAUFORNIAFORM
                                                                                                                                                                 lOAm VQLmCAl.. PRACTlC£§
                                                                                                                                                                                                       700
                                                                                                                                                                                                  C(l~"'~QN
                                                Investments, Income, and Assets
                                                                                                                                                                 Name
                                                   of Business EntitieslTrusts
                                                             (Ownership Interest is 10% or Greater)                                                              &.IM I              Wrr-J..r~
II- 1. nUSINESS ENTITY OR TRUST                                                                       ~      1 DUSINESS ENTlTV OR TRUST

 M~Ai!cH-                        SmFF IJL!G )                      ;rAl~                          -       PWr::, COIfJ,>o/...-nflllT>                                            JIf/l'~" );/I/(!..
 Ni1nrr'                                                                                                N.-.mc

3d/t?O fbt-NC-Ho VIE:Jo +r120                                                         $;r~             3c:ti?()                      i                           III laO J6) -IF):z.o $                         J"e
 flddre.,s IBusrrress Address Acceprable)
                                                                                  ifU7S                Address fBuSlness Address Acceprabre)
                                                                                                                                                                                                            'f Z(,
 Check      one                                                                                         Check one
      o     TrUSt. go ro 2       o    BusirlCSS Entity, complere rhe       bo~,   then go to 2                    o
                                                                                                              Trust, go ro 2                          ~8usincss         FrrlilY comprere the bo-\:, rhen go ro 2

G[N[RAL D[SCRIPTION OF BUSINESS ACTIVITY                                                                G[NERAL O[SCRIPTION                            or    BUSINESS ACTIVITY

                                                                                                                   /t7)J-OLJt) 6,                            eo
 FAIR MflRKFT VflLUF                            rr   APPLICABLE. LIST DATr-                             FAIR MflRKFT VALUE                                            Ir APPLICABLE, LIST OAT[
 ~so . $1,999                                                                                           ~ so - Sl999
  $2.000 - $10.000                              -----1-----1..l1..         ~Et;..1£                       $2,000· S10JX){)                                            -----1-----1..1£        ~.'lB..1£
0'10001     $100,000                                  ACQUIRED                    orsPOS[O              o $ rO.OOl . $100.000                                               ACQUIR[O            DISPOSED
0$100 001 . $1.000.000                                                                                 0$100,001 . $1,000,000
o OV('l $1,000.000                                                                                     DOver $1,000,000

 NATUR[ or INVESTMENT                                                                                   NATURE OF INVESTM[NT
o     P;rrlr'oCr.,h'rp   o   Sole Proprielorship      jl&~&P(L                                          o         P;rnnurshlp            o    Sate PropnOlorshrp            0     6w/IJ~L
                                                                                                                                                                                              tJih'~


 YOUR BUSIN[SS POSITION                                                                                 YOUR BUSINESS POSITION
                                                                                                                                                                                        -
.. .2 IDENTIFY T'M€ GROSS INCOME RECEIVED (INCLUD€ "lOUR PRO RATA                                     .. :2 ID£Nflf'l THE GROSS INCOME REC£N'ED r.~K:t.UUE YOUR PRO RATA
      SHAR€ Of THE: GROSS mCfiME                     12 THE:   [NTtT'IITR.u~T}                              SHARE: Of' THE GROSS INCOME m THE E'NlfnVtfRU5Tl

 ~O          $499                    o $10,001 $100,000                                                               . $499                                 o   $10001 . $lDO 000
tJ $500 . $1.000                     DOVER $100,000                                                                                                          o   OVER $100 000
o     51,oor       $10000

iii" 1 UST THE NAME Of EACH RU'OOTABl~ SlNGt.€ WUflCE O f - - -
       iNCOME OF 510,00l1 OR: MOO£' v~~ " ....11....1>. ~_ a """.. '~E''t.l
o   NOlie




                                                                                                                         -                                                                             -
'" 4. tN!l/ESmEk"1S AW I:NtERESfS IN ;tEAl PR:OP£R1"l HELD OR.                                        II!-   4:   Ik"'JE'S-lME~-rS           AliID nUERESTS            I~   Rf:Al Pfl:Ovtfl:T"f   H~ln     un
       LEASED BY THE BUS!P~ESS ENTITY OR TRUST                                                                    lEASEO irl THE BUSW£5S ENfliV QR TRUST
 Check one bo.l:                                                                                          Check       one    bo.l:
 ~ rNV[STMENT                    0   REAL PROPERTY                                                      9(.INV[STMENT                                 0      REAL PROPERTY

DIlw«               C/;1fJ?V Lt74NTS :[AlT' L . :ift'fJ.
 N.rrrK' or Bu<;irless ErrlllY if lrlveslnrerU. IlL                               ~
                                                                                                              Dtv6r                      CpIf)5p,...:rn&T5 , :J:;fI;f!...
                                                                                                          Name 01 Busrnes., Enlny, rl Irrvcslmertl. IlL  •
 A,:>,:>e':>'>[}(" ParCl~1 Nunrber or SHeel Addres':> 01 Rei:ll Propuny                                   A.,'>Cs~'s Purcd Number or Sueul Address 01 Real Property

                                                         I            pF Pflo6,                              Jt/~SC)'- erll4tt.MIf(!/ "o-r                                              ~t:ore.                 t
 [Xo'ilTljrlion or Busil[c"s AClIvny Jll                             a.olfl~t.                            Oe'>triplion 01 Bu.,rncss ACllviry IlL
 CllY or Olln'l PrpCN; Localiol[ or Rei11 Propcny                                             ~           Cllyor Olher PrePse Locmiolr 01 Re .. 1 PropCf1y

 rAlR MARKET VALUE                                    Ir APPLICABLE. LIST DATE                            ~R MARKET VALUr.                                               Ir APPLICABLE. LIST DATE
 ~;LOOO     $ 10,000                                                                                              $2.000· $10.000
 LJ                                                                        .1..J.,3Q 12                   o                                                                                   !L~..1£
    $10,001 . $100,000
 0$100,001 . $1.000000
 DOver $1.000 000
                                                      -----1-----1..l1..
                                                         ACOUIR[O             olspnsro                    B       $10001 . $100.000
                                                                                                                  $100,001 . $1.000000
                                                                                                                  OVr'r $1,000 (){X)
                                                                                                                                                                         -----1-----1..l1..
                                                                                                                                                                              ACQurREO             olsposro


 NATURr or INHRrST                                                                                        NATUR[ or lNT[RrST
 o  Prnrl~rty OwrlPr.,hip I Oel"f1 01 Trrr.,1            ~srork                                           o Propeny OWllI!rshipiOepd or Tru.,l                                ~~roCk          o rr..   nnor.,rrrp


                                          o      Olher - - - - - - - - - - -                              o       LCilsehold
                                                                                                                                     Vr"     rl~rnmfllF1'l
                                                                                                                                                                  o   Olhpr - - - - - - - - - -

 o    Urd.. 11 rlO. rr .. ddniorwl sLhedulr", rep-{)ltrrrg nlVeSlnrl'rrls or re,ll property
      [[II' .111,ntwd
                                                                                                          o       C.heck bu. rr ilddiuonill "rllf'drrk.'s repOf1nr~ rnVl'~,unenl<; or rCiil propt.'rly
                                                                                                                  ;lrl'iUlilched


                                                                                                                                                             FPPC Form 700 (2012/20131 Scll. A·2
 Comments: _________________________
                                                                                                                                                         FPPC AdVIce Email: advice<IUfppc.ca.gov
                                                                                                                                         FPPC T oll·Frec Helpline B66/275·3772 wwwfppc.ca.gov
        ..       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 590 of 665

                                                       SCHEDULE A-2
                                               Investments, Income, and Assets
                                                  of Business EntitieslTrusts
                                                         (Ownership Interest is 10% or Greater)
                                                                                                  --       - ---
                                                                                                 .. 1 BUSINESS      E~-H1TY   OR flWST



                                                                    :1.0                         Nome
    Oq'SO tfiM;#O IhGo, CIt '1U,:J.6
Address fBuSlness Address Accep/abre)                        >-                                  Address (Business Address Acceprable)
Check     one                                                                                    Check one
    o     Trust. go     to 2       o   Business FmilY. complere the bo~, then go ro 2                  oTrust, go ro 2          o     Business Fntity, complere Ihe bolt, then go   to   2

G[N[RAL DESCRIPTION OF BUSINESS ACTIVITY
                                                                                                 ,GENERAL DESCRIPTION            OF BUSINESS ACTIVITY


                                                                                                 ~--------------------------
 rfllR MflRKH VflLur                           rr   APPLlCflBLr. UST OATr                        FAIR MARKFT VALUF                           rr APPLrCABLE. LIST OAT['
     So . $1,999                                                                                 0$0. $1.999
     S".OOO $10000
     $10001 S100 000
                                                                         -----1-----1R
                                                                               QrSPOSEO
                                                                                                 o  $2.000 $10,000                           -----1-----1.J1...
                                                                                                                                                 AC.QUIREO
                                                                                                                                                                    -----1-----1R
                                                                                                                                                                        OtSPOSFO
                                                                                                 0$10,001 $100,000
     SH>O,OOl $"000.000                                                                          0$100 001· $1,000,000
    Over $1.000.000                                                                              DOver $1,000,000

NATURE OF INV[STMENT                                                                              NATUR[ OF INVESTMENT
   PrrrtnL'fslrip       0
                  Sole Propriotorship                0 _____"';;;;-____  0lT1i'1
                                                                                                 o Panner~hip        0    Sole proprietOfshrp     0   -----'dihlhw"'----

 YOUR BUSINESS POSITION                                                                           YOUR BUSINESS POSITION

to 2 IDENTIFY TH£ GROSS. INCOME R£C£IVEIl jINCt..UDE YOUR PRO RATA                               "',2 100:NTlF'-{ THE GROSS INCOME RECEiVED (1NClW:.£                ¥otm: PRORAfA
     SHARE' OF THE GROSS INCOME IQ THE E:NflTVlTRUST}                                                  SHARE OF THE GROSS 1r«:::rn.tE          !Q   fH£ &:Pt:THYffRUS1}

o    SO      '-199                     0$10,001 - $100000                                        o     $0 . $499                      0$10,001 . $100,000
o $~OO          $1,000                 DOVER $100.000                                            o     S5Q{) - $1.000                 DOVER $100,000
0$1.001          SlO000                                                                          o     $1,001 . $10,000
"" 1. l15T THE NAME Of' EACH RE:PaRrA~t£ SlNGlE SOU~CE-O-F--­
      Il';lCrnJlf OF ilt1,OOnOR MOUE tl;]Ud,~~....... """-.Jl~lfll"",,~;otfl
o   NUflC




... ;1;, IN'iI£STMENf5 IH.JO INft::RfSfS 1~..I R[Al PROPERTY HElD OR                             ... 4l INV[STMENl'S ANO ~f£R£.sf.s IN REAL {J'OOP{RfV HnO OR
     HASED           .Erl fH£   BtlSll!.lE5S [NTIT'f 00 TI,UJST                                         l£ASED Iiil: fH~ aUSU\riESS ENTITV OR TRUST
 Check one bo-\:                                                                                  Check one bo-\:
~INV[STMrNT
     0                                 REAL PROP[RTY                                             o     INVESTM[NT               OREAL PROprRTY

    ~                                  tftn'tLflI CJb4;                       1?e?Jlp1171.
 N.rrrn 01 Bu~rrtc~~ Entrty rl rnvc::,tlrK'nt u!.                                                 Name 01 8u~ne~s Entrry II Invcstmerll, !J1.
 A'>'>e'>sor-., Parcel Number or Sueu~ Addrl!"S ul Real Prup!.Crly                                As~es:.o"~Parcel Numbor or Slreet Addres., of Rei:lr Property

 ~                          CM..d           7rrtFFI1f)G,
 Dp.,cnptrorr 01 Elu.:;rncs., ACliv~y C!!.                                                        Oe~crrpllon 01 Busrrre~~ Actlvr::; C!!.
 Crty or Ortter Precl5C LoulllOn 01 Real Property                                                 City or OU'oCr Prcu~e LOC<ltIOrr 01 Real Property

FAIR MARKET VALUE                                   IF APPLrCABLE. LIST DATE'                     FAIR MARKET VALUE                              IF APPLICABLE, LIST OATF'
g$2,000. $10000                                                                                  o   $2,000 - $10000
D  $10,001 . $100,000                               -----1-----1.J1...    ~~R                    o   $10,001 . $100,000                         -----1-----1.J1... -----1-----1R

B  $100,001 . $1,000,000
   Over HOOO,OOO

 NATURr or INTER[ST
                                                       ACQUIRED                DISPOSED
                                                                                                 o
                                                                                                  0$100,001 . $1,000.000
                                                                                                     Ovur $1,000,000

                                                                                                  NATURF OF INTEREST
                                                                                                                                                      ACQUIRFO         DISPOSED




o   PTopeny Owrrr>rshipiDe-ed or Trust                                    o        P<1nnership   o   Propeny OwnefshrplOcl!d or Trust                 o   Stock


                                           o   Other - - - - - - - - - - -                       o     Leil~ehold
                                                                                                                    Vr., remrn[1jnq
                                                                                                                                          o O,he, -       _ _ _ _ _ _ _ __

o    Chet-k bo. If .. dditionill schedules reponing investments
     ilre Allached
                                                                         Of   re .. 1 property   o     crted bo. II ilddrtion.al St..hedulcs teporting mvestmems or real propcl1y
                                                                                                       .. re Oltached


Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                 FPPC Form 700 (2012/2013) Sch, A-2
                                                                                                                                       FPPC Advice Emarl: adviceQ.vfppc,ca.gov
                                                                                                                        FPPC Toll-rree Helpline- B66/275·3772 wwwJppc,ca.gov
                                      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 591 of 665
                                                                                                   Schedule 0
                                                                                                 Income - Gifts
                                                                                                                                                             CALIFORNIA FORM                  700
                                                                                                                                                             FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                                                            Name                                                  ,
 <BLUE> Is a required field                                                                                                                                IMimi Walters


         NAME OF SOURCE
                                         ADDRESS OF SOURCE
                                      (BusineS5 Address Acceptable)
                                                                          ZIP CODE     BUSINESS ACTIVITY, IF ANY. OF SOURCE
                                                                                                                                DATE
                                                                                                                              tmmlddIVYj
                                                                                                                                               VALUE                     DE~CRIPTION OF GJFTtS)
                                                                                                                                                                     _.!.                      --.
Calitornia Foundation on the     Pier 35, Suite 202, San Francisco,             94133 Study Travel Projectlo Brazil           11/8/12 to   S 12,751,73      Airfare, Holels, Meals,Cultural Activities, Land
Environment and the Economy      CA                                                                                           11/21/12                      transportaions
Pacific Gas and Electric Co      1415 L S1.. Ste 280, Sacramento, CA            95814 Lobbyist Employer                       01124/12     S    127> 14     Dinner

CTIA The Wireless Association    1400 16th St., NW, St. 600,                    20036 Wireless Industry Trade Assoe           02/29/12     S     8231       Reception
                                 Washington., DC
Wine Institute                   425 Market Street. Ste 1000, San               94105 Lobbying Firm                           03/12/12     S     66.23      Reception
                                 Francisco, CA
California New Car Dealers       1415 L S1, Sle 700, Sacramento, CA             95814 Lobbyist Employer                       03/20112     S     92.67      Reception and Dinner
Association
Wall Disney Co.                  500 South Buena Vista S1. Burbank,    9 t521-0736     Lobbyist Employer                      03/24/12     S    160.00      2 adult one day par1< passes to Disneyland for
                                 CA                                                                                                                         Everett Rice
Walt Disney Co                   500 South Buena Vista SI. Burbank,    91521-0736      Lobbyist Employer                      03/24/12     $    154.00      1 adult and 1 chHd one day park passes to
                                 CA                                                                                                                         Disneyland for Garth Eisenbeis
California Strategies LLC        980 9th SL Sacramento, CA                      95814 Lobbying Firm                           03/25/12     S    270.00      NASCAR Sprint Cup Series race
Fieldslead & Company             PO Box 19599, Irvine, CA                       92623 Lobbyist Employer                       04/16/12     S     53.00      Reception
California BuHding Industry      1215 K S1, Ste 1200, Sacramento,               95814 Lobbyist Employer                       05/02/12     S     60.74      Reception
Association                      CA
Del Mal Thoroughbred Club        PO Box 700, Del Mar, CA               92014-0700     lobbyist Employe!                       01/08/12     $    305.00      2012 Race MeeUDavid Walters
Del Mar Thoroughbred Club        PO Box 700, Del Mar, CA               92014·0700     Lobbyist Employer                       07/08/12     S    30500       2012 Race MeetIMiml Walters
Sempra Energy                    925 L S1. Ste 650, Sacramento, CA              95814 Lobbyist Employer                       09/13/12     $     5955       (1) SDG&E Emergency Backpact

T echAmerica                     5201 Great America Parkway, Ste                95054 Lobbyist Employer                       10/18/12     $    203A1       Dinner
                                 400, Sanla Clara, CA
Califomia Foundation on the      Pier 35, Suite 202, San Francisco,             94133 Non-profit educational organization     12/6/12 -    S    609.22      Hotel accommodation, meals and refreshments
Environment and the Economy      CA                                                                                            1217/12
Calitornia Alliance of Taxpaer   455 Capitol Mall. Sle 600,                     95814 Lobbyist Employer                       12/10/12     S     7500       Subsistence/meals
Advocales                        Sacra menlo, CA
John Wayne Airport               3160 Airway Ave, Costa Mesa, CA                92626 Airport                                 12/31/12     $    350.00     Parking




                                                                                                                                                                              FPPC Form 700 12011/2012) 5ch. Ox
                                                                                                                                                          FPPC TolHree Helpline: 866/ASK-FPPC www.fppc.ca.gov
          ,   .     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 592 of 665
                                                              SCHEDULE A-1
                                                               Investments
                                                     Stocks, Bonds, and Other Interests
                                                             (Ownership Interest is Less Than 10%)
                                                         Do not attach brokerage or financial statements.

...     NAME OF BUSINESS ENTITY                                                                      ...   NAME OF BUSINESS ENnTY

         ALderoY> kl1 c.                                                                                   GENERAL -DESCRIpTION OF BUSINESS ACTIVITY
       -GENERAL DESCRIPTION OF BUSINESS ACTIVITY




        FAIR MARKET VALUE                                                                                  FAIR MARKET VALUE
        [B'12.000. $10,000                   0$10,001 - $100,000                                           o   $2,000 - $10,000                o    S10,001 • $100,ODO
        0$100,001 - $1,000,000                DOver    Sl,OOO.OOO                                          0$100,001. $1,000,000               DOver $1,000,000

        ~"9JRE                                                                                             NATURE OF INVESTMENT
        Il2rStock
                    OF INVESTMENT
                             000.. ------:::--:---:-----                                                   o s_             0 011"" ____-:;:--:--,--____
                                                                                                                                                         (DeBCltal
        o     Partnership    0
                             o
                                                       ' '"' ' "' '
                                 Income Received of SO • $499
                                 Income Raceived or $500 or Mom lReport        011   sctttrau/e CI
                                                                                                           o   PertneBhip   o Income ReceNed 01 $0 • $499
                                                                                                                            o Income ReceIVed or $500 or More rRe~ on Sc:heaule cl
        rF APPLICABLE, LIST DATE:                                                                          IF APPUCABLE, LIST DATE:


        3..J. L.Lll_
              ACQUIRED
                                      ----.J----.J...1L
                                           DISPOSED
                                                                                                           ----.J----.J..JL
                                                                                                                ACQUIRED
                                                                                                                                         ----.J----.J..JL
                                                                                                                                             DISPOSED

 ...    NAME OF BUSINESS ENTITY                                                                       ... NAME OF BUSINESS ENnTY


        GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                           GENERAL OESCRIPnON OF BUSINESS ACTIVITY




        FAIR MARKET VALUE                                                                                  FArR MARKET VAlUE
        o     $2.000· $10,000                 o   $10,001 • $100,000                                       o   .$2,000· $10,000                0$10,001 • $100,000
        o     S100,OOl - $1.000,000           DOver     $1.000,000                                         0$100,001 - $1,000,000              DOver $1,000,000

        NATURE OF INVESTMENT
        o Stock              0    O1h., - - - - - : , - - - - - - - -
                                                   ,De>aibel
                                                                                                           NATURE OF INVESTMENT
                                                                                                           o Stock             000", - ___               ==::-___
                                                                                                                                                         ,-,
                                                                                                                                                                  _
        o     PartnershIp 0 Income Received or SO • $499
                             o
                            IllCOmtI Received or $500 or Mom IR9pOtt on              ~          cr
                                                                                                           o   PenneBhip       0   Income Received of $0 - $499
                                                                                                                               o Income Received or S500 01 More rR~      011   5c'tledule cr


        IF APPLrCABLE, LIST DATE',                                                                         IF APPLICABLE, LIST DATE


        ----.J----.J..1L               ----.J----.J...1L                                                   ----.J----.J...1L             ----.J----.J...1L
               ACQUIRED                    DISPOSED                                                             ACQUIRED                     DISPOSED

  ...    NAME OF BUSINESS ENTITY.                                                                    Filer's Verili calion
        GENERAL OESCRIPTrON OF BUSINESS ACTIVITY                                                     Print Nama        M    IM       i

        FArR MARKET VALUE
        o     $2,000· $10,000                 o   $10,001 - $100,000                                 Statement Type         0201212013 Annual             0   Assuming    0     Leaving
                                                                                                                            o ___          Annual         0   Candidale
        0.$100,001 - Sl,OOO,OOO               DOver $1,000,000
                                                                                                                               ,'"
                                                                                                     I have used all reesonable diligence In preparing Ihi9 slalemenl, I heve
         NATURE OF rNVESTMENT
        o 51",k              0    O1h., - - - - - - - : : : - - - : - - , - - - - -
                                                       lDe.&cnber
                                                                                                     reviewed Ihl9 slelemenl end to the besl of my knowledge the Information
                                                                                                     conlalned herein and In eny atled1ed schedules 19 true and complele.
        o     Panl1flrshrp   0
                             o
                                 Income R&<:eived or so • $499
                                 Income Recerved or S5{}O or More     r~pot1    on SctlMlule cr
                                                                                                     I certify under penalty of perjury under the Jaws of the State of
                                                                                                     California thet the foregoing Is true and correct.

         IF APPllC.A,BLE, LIST DATE
                                                                                                     Data Signad                31-/:",,:3-,-1-f/--:::::1::;,3-=c=_____
                                       ----.J----.J...1L                                                              (d)(5)
                                                                                                                                                      ⁾‷†
                                            DISPOSED
                                                                                                     Filar'.   Sl⁧⁮⁯⁴⁵⁲‫⁾‬‮‬⁲※⁲ ⁾ ⁺⁦⁺‴†
  Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                                                                                     FPPC Form 700 Amendmenl (201212013)
                                                                                                                                      FPPC Advice Email: advlce@fppc.ca.gov
                                                                                                                       FPPC Toll-Free Helpline: B661275-3772 W\.W.'.fppc,ca.gov
•           .   .       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 593 of 665


                                                          SCHEDULE A-2
                                                  Investments, Income, and Assets
                                                     of Business EntitieslTrusts
                                                           (Ownership Interest is 10% or Greater)

                          --               -                                                                                    -                                      -
    ..   1~ BUSlN~S$ ~HT1lY        Oft TRUST                                                    .. .t.   ~tNE5mEHTSI  Ano I"~S.TS 11'<1: REAl PROPERTY HELD OR
                                                                                                         LEASED BY nilE BUSJN~$S: ENitfY OR TRUSt
                                                                                                 Check one box:
     Name                      •
                                                                                                 o       INVESTMENT                 o   REAL PROPERTY
          SOM B,rch.Jj. 'i'iOO,Ne~rt~t!4cJ"
     Addren fBusiness Addnl,S.5 Acceprable)            r                         z.,,~O
        Check one                      /                                                         Name of Bu&lnfJl5 Enll1y, If Inveatmenl Q[
              o Trust go ro 2        IWf   BUlinesa Enlity, complere the bolt, rhen go   to 2    AsaeI!oSCI"1 Parcel Number or Street Addresl of Real Propeny

        GENERAL OESCRIPTIPN OF BUSiNESS ACTIVITY

             Advc:r""'.sl~                                                                       Qeacription or BU!-lneu Acttviry !2[
         FAIR MARKET VALUE                       IF APPLICABLE. LrST DATE                        CIty or Orher PreoSfJ Location of Real Property

    ·8
     ~      so·     S1,999
            $2.000· $10,000

    '8
    I       $10,001 • $100,000
            $100,001· S1,OOO.000
                                                     ACQUIRED                  QISPOSED
                                                                                                 BFAIR MARKET VALUE
                                                                                                         $2.000 - $10,000
                                                                                                                                               IF APPLICABLE. LIST DATE


            Over $1.000,000

         NATURE OF INVESTMENT
                                                                                                 B       $10,001 • $100,000
                                                                                                         $100.001 - $1,000,000
                                                                                                                                               -----1-----1.11.. -----1-----1.11..
                                                                                                                                                    ACQUIRED        Drs POSED

        o   Sole Proprietorshrp ~ Partnership           0 ____::::-____
                                                                                                         DVM $1,000,000


         YOUR BUSINESS POSITION                                           """"                    NATURE Of INTEREST
                                                                                                 o Property OwneBhipIDeed Tru5r OSlock o Partner&hrp
                                                                                                                                        of

    ...2L WENTIF¥ THE GROSS !NC:QW RECt:JVEll                 ~NeLUO~
             SHARE OF' THE GROSS IN'C-01im TO THE ENilfYiTRUSl1
                                                                           YOUR fiRO RATA
                                                                                                 o             in
                                                                                                         Lea5ehoki
                                                                                                                                 o
                                                                                                                             remamrng
                                                                                                                                              DtI1.r - - -_ _ _ _ __

         I5!l $0 - $4.9                0$10,001 • $100,000
                                       o OVER                                                    o are
                                                                                                   Cheek        edditional Ichedule. reporting inveitmen1s or real
                                                                                                               be.\:" if                                                   pro~rty
        o   $500 • $1,000                      $100,000                                                attached
        o   $1,001 - $10,000

    .. .3. LIST THE NAM~ OF EACH REPORTABLE SINGl£ SOORCtC01'
             INCOMg OF $10,fiOO OR MORE f"-"'gh,. ~<~"hI1i!I    "",,41 4;$<"""=>'1


     o None                                                                                       Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




            Flier's Verification
             pnntN.me __~n~I~~~~/__~VV~Jr~~~1t~~~~~~~~                               _________________________________________
             Office, Agency or Court ---'C"'-'-fT.!.-_"2L.!7VtL-'-'----'--'G'"'-~~'-'fYt)tLlL£A-"'__<IrG"'"""_______________ __

             Statemant Typa          ~01212013 Annual O ___ Annual
                                                                          "n
                                                                                           OAssuming            o    Leaving        0   Candldata


             I have used aU reasonable diligence In preparing Ihls statement. I have revte'Ned thls slatement and to the best of my knowledga lhe information
             contained herein and in any atlached schedules is true and comP'ele.

             I cartJfy undar panalty of parjury undar tha laws of tha State of Californ (d)(5)



             Data Signad
                                     '!:J f!:> I / I ?:.
                               ------:-=0::-:;;;:;-::;;;;;-----                          Fllar's Signat       ⁾†
                                                                                                               ‭‫†⁾‮‮‬
                                              rmontn, o'ay, yean




                                                                                                                                         FPPC Form 700 Amendmenl120t2l20131
                                                                                                                                          FPPCAdvice Email: advice@fppc.ca.gov
                                                                                                                           FPPC Toll-Free Halpllne: 8661275-3772 w.w.rfppc.ca.gov
        ·   .       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 594 of 665

                                                         SCHEDULE A-2
                                                 Investments, Income, and Assets
                                                    of Business EntitieslTrusts
                                                         (Ownership Interest is 10% or Greater)


      1. BUSINESS ENTITY OR TRUST                                                                    II- 4. InvESTMENTS Atij) ~:TERESTS IN REAL FROPERT'f ~ElO OR
                                                                                                            U:AS~O .ID: mE SU5lUESS ENftfY OR TRUST

                                                                                                      Ch&<:k one bo ....
                                                                                                      o   INVESTMENT             o    REAL PROPERTY



 Gheclo. one
                                      ~usrneu Entrty.
                                                                                                      Name of Busineu Entlty, If lnveltment, QI
            o   TrU5t,   go to 2                           complel& the bOil. then go      to   2     Asaeaaor's Plrcel Number or Streal Addre.sl of Real Property

 GENERAL DESCRIPTION OF BUSINESS ACTIVITY

        ~:sWf                                                                                         Deacription of BUline" Activity Q[
  FArR MARKET VALUE                              IF APPLICABLE. LIST DATE                             City or Other Preci.e Loca1ion of Real Property
 Ell SO· $1,999
 o
 o
 B
     .$2,000· $10,000
     $10,001 • $100,000
     $100,001 • $1,000,000
        Over $1,000,000
                                                                                 DISPOSED
                                                                                                      a
                                                                                                      FAIR MARKET VALUE
                                                                                                          $2.000· $10.000
                                                                                                          $10,001 • $100,000
                                                                                                          $100,001 - $1,000.000
                                                                                                                                              IF APPLICABLE, LIST DATE·

                                                                                                                                             -----1-----1J1... -----1-----1J1...
                                                                                                                                                  ACQUIRED           DrSPDSED

 o
  NATURE OF INVESTMENT
     Sole Proprietol'1lhlp          0   Parlner&hrp
                                                               L       _
                                                        00 9nr4r£JJ·'Clt.r
                                                                           L      IJ                  o   (Ner $1,000,000


  YOUR BUSINESS posmON                  'j1..,cx..L ,. *.t.r;::.1                      .              NATURE OF rNTEREST
                                                                                                      o   Property OwnershlplDeed of Trust         o    Slook      o   PartnershIp
J!o   2. IOENTlFV 114£ GROSS INCQl!.lE RECEIVED {l1'4ClUDE YOUR PRO RATA
                                                                                                                                         OrnMl ________________
         51-fARE OF THE GROSS INCOME TO 1l-tC ENUnfrR USn


 o
  ffi   $0 ......
        S5ilO· $1,000
                                        0$10,001 • $100,000
                                        DOVER $100.000
                                                                                                      o   Check bo ... it additkmar achedules mporting inveatmenb or real property
                                                                                                          are attached
 o      S1,001 • S10,OOO

... :1. UST     ~        NAME: OF EACH R~ORTA~l~ S;NGL~ SClURCE OF
        INCO~ ~            U!l.t:"D1l OR MQR~ t.!;a..:h~ =~ ~ .... il!n~<-_ .....",~

o       None                                                                                          Commants~·           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                            -

        Filer's Verification

        Print Name             frl-I M., . W ttJ....-Ta...s
        Offlco, Agancy or Court                  4ft 7mrt6 '!?f'2tJtf-r?i
        Statamant Typa               ~ 212013 Annual               0 ___ Annual 0
                                                                           I,"
                                                                                                    Assuming       o   Laaving    0   Candidata


        I have used all reasonable diligence In preparing Ihis slalement. I have reviewed this slstament and 10 the best of my knowledge lhe Information
        conlained hereIn and in any attadled schedules Is true and completa.

        I cartlfy undar penalty of parjury undar tha laws of tha Stata of CaUfomla that tha foregoJng ls trua and correct.



                                                                                           Flla⁲‧‬⁳⁬⁧⁮⁡⁴⁵⁾†‫†⁾‮‬
                                                                               (d)(5)

        OataSlgnad.3               /3 I L!:;;}:.,"

                                                                                                                                         FPPC Form 700 Amendmenl (2012/2013)
                                                                                                                                          FPPC Advice Email: advice@fppc.ca.gov
                                                                                                                           FPPC TolI·Free Helpllna: 666/275·3772 w.w.rfppc.ca.gov
                 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 595 of 665
       .'


                                                    SCHEDULE A-2
                                            Investments, Income, and Assets
                                               of Business EntitieslTrusts
                                                    (Ownership Interest is 10% or Greater)




                                                                                      ~"'~'"""'''''ENT              D REAL PROPERTY

 Chech one                                                                               Name of BU51nen Emily. If tnvestmenL m
     ~ Tru5L go       to 2      o   BU51n8S5 Entrty. complete the box. then go 10 2      An8S5Qr'S Percel Number or Stree1 AddrS5S of Reel Property

liGENER,'.L DESCRIPTION OF BUSINESS ACTIVITY


                                                                                         Oescrtp!ioo of Businesl Activity m
   t        MARKET VALUE                   IF APPLICABLE, LIST DATE'
                                                                                         City or Dther PredH Location of Reet property
       SO • $1,999
       $2.000 • $10,000                                            --.l--.l.11..
                                               ACQUIRED                                  FAIR MARKET VALUE                      IF APPLICABLE. LIST DATE
       $10,001 - $100,000                                                 DISPOSED
       $100,001 - $1,000,000                                                             ~   S2,0{)0 • '10,00{)
       Over $1,000,000                                                                       $10.001 - $100,000                 --.l--.l.11.. --.l--.l..ll.
                                                                                             $'00,001 • $1,000,000                   ACQUIRED         D1SPOSED
 NATURE OF INVESTMENT                                                                        OIlM $1,000,000
 D  Soil! Proprte1orsnip      D Partnership D ___--;::::::-:--___
                                                                   "",,'                 NATURE OF INTEREST
 YOUR BUSINESS POSITION
                                                                                         D Property Ownership/Deed of TruS1           D S,ock       D Partnership
  2. IDENTIFY iHiE GROSS mCOME REC£JVEO fHcOICLUDE YOUR PRO RATA
                                             m THE f:1N1TfYiiRU-ST}                                                        D O(hO' - _ _ _ _ _ _ _ __
       SHARI: OF-   lH~   GROSS lNCOMi!                                                  D Leuehold "'''''==
                                                                                                      YrII r~ng
 D $0 • ... 99                    D $10,001
                                          • $100,000                                     D Check beK 11 additional sc:hedule5 reporting InvMtmen15 or real property
 D $500 • $1,000                  ~ OVER $100,000                                            a~   attached
 D $1,001 • $10,000
.. 4. U5T THE NAMe: OF EACH REPQ.fUA9LE Slr-rolE SOURCE &
       INCOME Of $1fI.~ 00 MORE \~~l<. .....~"m" ~.J =~u,,~~

~None'                                                                                   Commenla: ___________________




       Filer's Verification
       Prinl Name ---,-10-'-<'-<Jwt,-,--,-1_w.-'L-Lk.-'-'~'-1E£-'_==-S"__       _______________
       Office, Agency 0, Court ---'O..;,1't"-'-----'7~'(}Ir,'-=__'.n_=~==____   _"'~'_'I5""W~_'_A'_Ln_'=6=_ _____________
       Sialemeni Type          ~01212013Annual D ___ Annuel
                                                                    ,'"
                                                                                     DAssumlng       o   LeaVlng     0   Candldele


       I have used all reasonable diligence In prepaJing this slalernenl I heve reviewed this slelement end 10 Ihe besl of my knowledge lhe Information
       conlalned herein and In any attached sdledules is true and complele.

       I certify under penliity of perjury under Ihe laws of Ihe Stale of Cellfo
                                                                                                (d)(5)


       Dale    Slgne~ /31>;4monrh,.3              day   ~an
                                                                                 File,'. Slgn            ⁾†
                                                                                                          ⁖⁾†

                                                                                                                            FPPC Form 700 Amendmenl (201212013)
                                                                                                                            FPPC Advice Email' advice@fppc_ca.gov
                                                                                                             FPPC Toll-Free Helpline'. 8661275-3772 WN\IlI fppc.ca gov
        •       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 596 of 665



                                                            SCHEDULE E
                                                           Income - Gifts
                                                    Travel Payments, Advances,
                                                       and Reimbursements

    ·~·y()umust markeltllertheglftorlncome box ..
     • Mark the "501 (c)(3)" box for a travel payment received from a nonprofit 501 (c)(3) organization
       or the "Speech" box If you made a speech or participated In a panel. These payments are not
       subject to the $440 gift limit, but may result in a disqualifying conflict of Interest.

~   NAME OF SOURCE ,Not en Acronym)                                                          ~   NAME OF SOURCE ,Not en Acronym)



    ADDRESS fBu~nl!s.s Addles 5 A~ptsbt.                                                         ADDRESS fBu.sineM Addre~ Acceptable)

    Plel" ~$t~ U,.z.,
    CITY AND S     TE                                                                            CITY AND STATE

    SA... WA,.rt~;!>'-o M                                   '1'.,,; }
                                                                                                 BUSINESS ACTIVITY, IF ANY, OF SOURCE                    o   501 (oX')




                                                                                                 DATE(S)   --.l--.l_ . --.l--.l_ AMT ,"--_ _ _ __
                                                                                                                   III ¢tJ
                                                                                                 TYPE OF PAYMENT: (mUsl check one)        D Gift    D Income
                                                                                                 D   Made a SpeechlPartlcipeled in a Panel
                                                                                                 D   Olher· Provide Descripllon

                   I                        J           ~                   •

    a,t.•h:' ; +-"      J   ,hN +r ....... ~ fttr f-M/""" S
~   NAME OF SOURCE ,Not an Acronym)                                                          Filer's Verification
               .              A,./-,;"          6~                                           P,lnlNeme      Mimi          WRL.ret~
    ADOR ESS tBu.smeSS' AddfWU AccepteblfJ)

    PIe-I" SS'              st-c            2,Oz.                                            ~c;~~gency ~A'''£                  '5hltc 5e"M1L
    CITY AND STATE
                                                                                             Slalemenl Type          ~ 201212013 Annual   o   Assuming   0   Leeving
                                                                        0                                            D __ Annuei          DCandidale
    BUSINESS ACTIVITY, IF ANY, OF SQURCE                                        501 (C)(3)
                                                                                                                          ,'"
    NON        ProM I<c!ILL4h~ "r5o..:'1-6-\-I~                                              I have used ell reasonable diligence in preparing this sialemeni. I have
                                                                                             reviewed Ihis slaternenl and 10 Ihe besl of my knOwledge the Informanon
    DArE(S)I2"lol.,~.'1-I~1b                                AMr.   ~,,22.                    contained herein and in any allached schedules 'IS lrue end complele.
                              Itl   grft)                                                    I certify under penafty of perjury under Ihe laws of Ihe Siale of
                                                                                             Celtfomla Ihal the foregOing Is lrue and correct
    TYPE OF PAYMENT (muSI check one)                    Ii3 Gift   D Income
                                                                                             Dolo SIgne
    D       Made e SpeechlPartlclpaled In a Panel                                                           (d)(5)                        ⁾⁥⁲ †


    ~

     rib
            Olher· Provide Description

            trJ    (J   UtI'IVKlJAAft"",
                                                    •

                                                            ,~.J s.
                                                                                             Flle,‫‬‮‬⁳⁬⁧⁮‫⁬‮‬⁵⁲⁯⁾†⁾†
                                                            •           •
       l«(.fuY-. ..........,. ~
    Commen3: _______________________________________________________________________________



                                                                                                                           FPPC Form 700 Arnendmenl ~2012t2013)
                                                                                                                            FPPC Advice Email: advice@lppc.ca.gov
                                                                                                             FPPC TolI·Free Helpline: 8661275-3772 WN\IlI (ppc.ca,gov
                   Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 597 of 665

                                                         SCHEDULE A-1
                                                          Investments
                                                Stocks, Bonds, and Other Interests
                                                        (Ownershl p I nterest is Less Than 10%)
                                                     Do not aNach brokerage or financiaf statements.

...   NAME OF BUSINESS ENTITY                                                          ...   NAME OF BUSINESS ENTITY

       A!:Je,.OX,---Xh,
      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                               GENERAl DESCRIPTION OF BUSINESS ACTIVITY




      FAIR MAR KET VALUE                                                                     FAIR MARKET VALUE
      ~,ooo - $10.000                    D $10,001   - $100,000                              D $2,000 - $10,000                 D $10,001   - $100,000
      D $100,001    - $',000,000         DOver $1,000,000                                    D $100,001 - $1,000,000            DOver $1,000,000

      ~"DJRE OF INVESTMENT                                                                   NATURE OF INVESTMENT
      ~ Stock           D Other _ _ _ _ _~-------                                            D Sloe!<      D Othe, - _ _ _-=----,-_____
                                                 tDe&rnbeJ                                                                         (Oesmbal
      D   Partnership   0   Income Received of $0 - $499                                     D PartnershIp o Income Received 01 SO - $4SS
                        o   Income Received 01 $500 or More tRepon on Scheduse CI                          o Income Rl!cefved 01 $500 or More tRspot1 on ScIle::Me C)
      IF APPLICABLE. LIST DATE                                                               IF APPLICABLE, LIST DATE:


      -3-.JL..iL
          ACQUIRED
                                   ----.I----.I....1L
                                       DISPOSED
                                                                                             ----.I----.I..iL
                                                                                                 ACQUIRED
                                                                                                                          ----.I----.I..iL
                                                                                                                              DISPOSED

...   NAME OF BUSINESS ENTITY                                                          ...   NAME OF BUSINESS ENnTY


      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                               GENERAL DESCRtpnm~ OF BUSINESS ACTIVITY




      FAIR MARKET VALUE                                                                      FAIR MARKET VAlUE
      D $2.000 - $10,000                 D $10,001   - $100,000                              D $2,000 - $10,000                 D $10,001   • $100,000
      D $100,001 - $1.000,000            DOver $1.000,000                                    D $100,001 • $1,000,000            DOver $1.000,000

      NATURE OF INVESTMENT                                                                   NATURE OF INVESTMENT
      D   Sloc1<        DOth" ____--::_---:_____                                             D Stock       D Oth" - - - - - - : :1,DeKTIbe
                                                                                                                                     --..,-------
                                                  tDe~et                                                                                   i
      D   PartnershIP   o Income Recefved 01 $0 - $499                                       D Pertnershlp o Income Received of $0 • $4S9
                        o Income Received 01 $500 or More I Reponon ScI1eduie CI                           o Income ReceNsd 01 $500 or More IRBPO/1 on Schedule CI
      IF APPLICABLE, LIST DATE                                                               IF APPLICABLE, LIST DATE

      ----.I----.I...1L            ----.I----.I..iL                                          ----.I----.I....1L           ----.I----.I....1L
          ACQUIRED                     DISPOSED                                                  ACQUIRED                     DISPQSED

...   NAME OF BUSINESS ENTITY                                                         File r's Verification

      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                        Prinl Name        /IA    IM     I
                                                                                      Office, Agency          1""'.                    :t
                                                                                      0, Court _ _ _;:;'oi!V\.l..!:f.rLlO£,--",Sl.!ie.y,,,,,,,...,,,-~<-,",--_ _ _ __
      FAIR MARKET VALUE
      D $2.000· $10,000                  D $10,001 - $100,000                         Stalemenl Type     02012/2013 Annual               D
                                                                                                                                      Assuming             D
                                                                                                                                                     Leaving
      D $100,001 - $1,000,000            DOver $1,000,000                                                     D ___   Annual             D
                                                                                                                                      Cendidale
                                                                                                               1'"
      NATURE OF INVESTMENT                                                            I have used ell reasoneble diligence In prepering Ihis slelemenL I have
      D   Sloc1<        DOth" ____---:::--0-,--_ _ __                                 reviewed Ihls slalemenl end 10 lhe besl of my knowledge the Informallon
                                                  tDescnbet                           conlalned herein end In eny elleched schedules is true and complele.
      D   PartnershiP   0   Income Received 01 $0 - $4SS
                                                                                      I certlfy under penalty of perjury under Ihe laws of Ihe Siale of
                        o   Income Received (It $500 or More jRepon on SchedlJie CI
                                                                                      California Ihal Ihe foregofng Is true and correct
      IF APPLICABLE, LIST DATE
                                                                                      Dale Signed
                                                                                                        (d)(5)
                                                                                                                 ›″⁦‭⁌‽‸‭‧‭ ‭⁦ ‭‭‭››››› ‽″⁾‽†
      ----.I----.I....1L           ----.I----.I....1L
          ACQUIRED                     DISPOSED
                                                                                      Fife,',   S⁦⁧⁮⁡⁉⁕‬⁥‬⁾⁊                                          ⁾⁢‱⁺‴†
Comments: ___________________

                                                                                                                       FPPC Form 700 Amendrnenl (2012/2013)
                                                                                                                        FPPC Advice Email: advice@fppc.ca.gov
                                                                                                         FPPC TolI·Free Helpline' 8661275-3772 www.fppc.ca.gov
             •      Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 598 of 665



                                                             SCHEDULE A-2
                                                     Investments, Income, and Assets
                                                        of Business EntitieslTrusts
                                                              (Ownership Interest is 10% or Greater)

                                               -                                        -                       -
.... 1. EUSINi;SS ENTi'Ii' 00 iJiliUSl                                                               "..4 mVESll\'tENiS AND      lNn:R~.sTS ~..   REAL PR_ oPERn HnO OR
                                                                                                          LEA.S!:O     m. lM~ ~YSINESS ENTITY OR TRUST
                                                                                                      Check one box'
  Name
                                                                                                     D INVESTMENT               D REAL PROPERTY
  Addren fBu,smess Address Acceptable)
  enoch one                            /                                                              Name of Business Entrty. if Investment. Q[
            o    Trust go to 2     !ill'    Business En1ity. complete the box, than go 10 2           Assessor's Parcel Number or Stree1 Address of Reel Property

  GENERAL DESCRtpnpN OF BUSINESS ACTIVITY

           Adver:h.sl~                                                                                DI!8criplion at BUSiness Activity Q[
 FAIR MARKET VALUE                                  IF APPLICABLE. LIST DATE                          Crty or Othel Precise Locabon 01 Reet Property
 ~ $0·51 !;IS!:!
  D $2,000 . $1 0.000                               ---.I---.IR                 ---.I---.IR
                                                                                                      FAIR MARKET VALUE                      IF APPLICABLE, LIST DATE
  D $10,001 • $100,000                                   ACQUIRED                      DISPOSED
                                                                                                      D $2,000 • $10,000
  B        $100.001' $1,000,000
           Over $1.000,000

   NATURE OF INVESTMENT
                                                                                                      D $10,001 • $100,000
                                                                                                      B  $100,001 - $1,000,000
                                                                                                                                             ---.I---.IJ1... ---.I---.IJ1...
                                                                                                                                                  ACQUIRED          DISPOSED
                                                                                                         Oiler $1,000,000
  D   Sole PropriS1orshlP ~ PartnershiP                     D ___-:::::-,--___
                                                                                 01""                 NATURE OF INTEREST
   YOUR BUSINESS POStnON
                                                                                                      D Property DwnerahipfDeed of TruS1    DS10ck D Pertn&n;hlp
!Ii"   ~   iDENTIFY TH~ GROSS lNCOME fU::CfHJIDl !tN::LUOE YOUR PflO RATA
           SHARE' Of    rue:
                         GROSS INCOME !Q TH£ a41lT'lITRUST}                                           D Leesehold Y remslll<ng        DOth" ______,..-___
                                                                                                                         rs
  I5il SO • $499                      D $10,001
                                             • $100,000                                               D Ch6Ck box 11 edditional 8~ule8 reporting investments or real property
  D $500 - $1,000                     DOVER $100,000                                                     ere attached
  D $1,001· $10,000
       1. UST lH~ NAME OFUCH RB!'ORidl,,~ SlNGLE SOllRCE Or
           mCOME: OF S10,.Q{M) OR          MClR~ Yt'Il~. ""IM'- ~ll~!!!!l! n.. ...,.~*'¥,

D None                                                                                                Comments: ___________________




           Filer's Verifl cation

           Prlnl Name    _.:..1t.:..,:..:.-'I'-.-,-'_..:.IN.::JI'r'-1..!:J.-=-1t'--"~~(L=_"S"__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           Office, Agency or Court ---,e«..:..fl~~-SLFlT.!...:.2'_L__,G"""'~~UOVt;.LJ",A-"<:Lry-r-;L"""'__       ______________
           Sielement Type          ~01212013Annual D --- Annuel D Assuming                                          D Leaving 0     Candidele
                                                                                 '"'
           I heve used ell reasoneble diligence in preparing Ihls slelement, I have reviewed Ihls slalemenl and 10 the besl of my knowledge the Informalion
           conlained herein and in eny ellached schedules is lrue end complele

           I certify under penalty of perjury under Ihe fews of Ihe Stale of Callfor
                                                                                                              (d)(5)

                                    -:!:> /:'1/1
           Dala Signed _ _ _ _ _---,..-":,...,=-=,,-____
                                                               ~                              Filer's Signa     ⁾†
                                                                                                                 ⁾
                                                    lmontl1. day yeBI)




                                                                                                                                       FPPC Form 700 Amendmenl (201212013)
                                                                                                                                        FPPC Advice Email: advice@fppc.ca.gov
                                                                                                                         FPPC TolI·Free Helpline: 8661275-3772 WN\IlI,fppc.ca.gov
        •     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 599 of 665



                                                   SCHEDULE A-2
                                           Investments, Income, and Assets
                                              of Business EntitieslTrusts
                                                   (Ownership Interest is 10% or Greater)


                                                                                     .. 4, lHY'ESmENTS AND INTgRfSTS IN REAL PROPaliTY HUD em:
                                                                                         tEASED    n     TH~ ~USJHES.s      ENftTI' OR TRUST
                                                                                     Chech one box
                                                                                     D INVESTMENT                    D REAL PROPERTY

 Chech one
        o   TrusL go   to 2    ~ustness Entity, compJete the box, then go 10 2       Name 01 BU5jOO'8 Entity, if Investmen1. Q[
                                                                                     Assessor's Parcel Number or S1reet Address 01 Reel Property

 GENERAL DESCRtpnON OF BUSINESS ACTIVITY

       ~                      sfrd-f                                                 Description of Business Activity Q[
 FAIR MARKET VALUE                        IF APPLICABLE. LIST DATE                   Crty or Other PreCIse LOCl!1ion 01 Reet Property
 !lI$0 - $1,999
 0$2.000 • $10,000
                                                                                      FAJR MARKET VALUE                        IF APPLICABLE, UST DATE
 D  $10,001 - $100,000                        ACQUIRED                    DISPOSED
 D  $100,001 • $1,000,000                                                            D $2.000 - $10,000
 DOver $1,000,000                                                                    D $10,001 • $100,000
 NATURE OF INVESTMENT
 D Sole ProprllMrship D Partnership 00 9nl4r£.n' q u
                                                        L       _   L )' J           B  $100,001 - $1,000,000
                                                                                        Over $1,000,000
                                                                                                                                   ACQUIRED        DISPOSED



                                        ..; ~~ ,01,""' •
 YOUR BUSINESS POSITION ~ .- ~
                                                                                      NATURE OF INTEREST
                                                                                     D Property Ownerahip/D&ed 01 Trusl D S10ck D Partnership
                                                                                     D LeaS8hoid "'"'== D Other _ _ _ _ _-;--_ _
I>- ~_ IDENTIFY THE GROSS IJ4COME R ECEiVE:D {lNe tuDE YOUR PRO RATA
       SHARE OF    lH~   GROSS INCOME: TO THE: ENTITYITRUSil                                           Vrs   lemID1'IlfIg

 ~ $0. $499                     D $10,001
                                       - $100,000                                    D Check box if additionel schedull!'5 reporting jnveetmen1s or real Pfoperty
 D $500 - $1,000                DOVER $100,000                                          are attached
 D $1,001 - $10,000
... 1. UST -nffi" Ji,lli,ME Of M-CH R~POJnABlE SlNGLE SOURCE or
       l'NCOME Of' S10.{IOO OR M:QR~ (1;""=/1; ~ ~~ml" ~I,_ If """"''''!-¥y f

D None                                                                               Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       Filer's Verlf1cation

       Prtnl Name        ~I JI1. I       . \Iv A:t.-Ta..5
       Office. Agency 0, Court      (Lit ~mrr;; t7f:lupf-[(;;-
       Sialemeni Type          ~212013 Annuel D ___ Annual 0 Assuming D Leaving
                                                                    I~I
                                                                                                                      DCandldele


       I have used all reasonable diligence In preparing this slalemenL I heve reviewed this slalemenl end 10 Ihe besl of my knowledge lhe Informalion
       conleined herein end in eny etieched schedules is true and complele.

       I certffy under penatty of perjury under Ihe laws of the Stale of Calt
                                                                                        (d)(5)

       Dale Signed      -3 fa        I   J t3
                                         (monrl1dayy91Jf1
                                                                                 Fll⁥•‧⁓⁬⁧⁮‧⁬⁵⁾†⁬‭‭※⁴⁾†
                                                                                                  ⁾



                                                                                                                      FPPC Form 700 Amendmenl (201212013)
                                                                                                                       FPPC Advice Email: advice@fppc.ca.gov
                                                                                                        FPPC Toll-Free Helpline: 866/275-3772 WWW.fppc.ca.gov
                 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 600 of 665



                                                  SCHEDULE A-2
                                          Investments, Income, and Assets
                                             of Business EntitieslTrusts
                                                 (Ownership Interest is 10% or Greater)

                                             --      -
.. 1. BUSINESS EN1UV OR TRUST




                                                                                                                  D REAL PROPERTY

  Check one                                                                           Name 01 Business Entrty If tnveetmem. Q[
      ~ TrusL go       to 2    o   Business En1lty. compJgte the box. then go to 2    As.&e5SOr'S Percel Number or S1ree1 Address 01 Real Property

  GENERAL DESCRIPTION OF BUSINESS ACTIVITY


                                                                                      Description of Bustn~5 Activf1y Q[
  FAIR MARKET VALUE                      IF ApoLtCABLE. LIST DATE
                                                                                      City Of Dther Preche Location 01 Reel Property
  D SO - $1.999
  D $2,000 - $10,000                                           --.1--.1.11...
                                                                                      FAIR MARKET VALUE
  D $10,001 - $100,000                       ACQUIRED                 DISPOSED                                               IF APPLICABLE. LIST DATE:
                                                                                      D $2,000 - $10,000
  D $100,001 - $1,000,000
  DOver $1,000,000                                                                    B   $10,001 - $100,000
                                                                                          $100,001 - $1,000,000
                                                                                                                             --.1--.1.11... --.1--.1.11...
                                                                                                                                 ACQUIRED            DISPOSED
  NATURE OF INVESTMENT                                                                DOver    $1,000,000
  D  Sola Propnetorship       D Partnership D ___--::::-____
  YOUR BUSINESS POSITION                                        ""'"'                 NATURE OF INTEREST

                                                                                      D Property Ownership/Deed 01 TruS1          D Slock         D Partnership
110-   2. ID£NTlF:v THE GROSS INCOn.tE RECfJVEfi {INCI.UO£ YOUR PRO RATA
          SHARE Of THE GROSS INCOMe: 12 THE ENftiYliRUS11                             D Leasehold                       DOli", _ _ _ _ _              -+___
                                                                                                        Yl5 remaH'lmg

  D SO - $499                   D $10,001    - $100,000                               D Check beK if additional sctlsdules reporting invastmen1s or raal property
  D $500 - $1,000               ~ OVER $100,000                                         are attached
  D $1,001 - $10,000
I!o    1. 1,tST THE NAME OF EACH .REPORTABLE SINGCE S~
          INCOME OF Stll,OOO OR MORE [Jo"'..... ~ i"I"lq"'-i_t IF ft.,,=.~~

~None                                                                                 Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




        File r's Verification

         Prlnl Name ---'-M--'-"'--"W1'-L-l-I_-'-'w:'--'k.'--'-"'-t-:-Lf(3;/!...--"~=_=S=_____ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         Office, Agency or Court -----'O     ...W"-"-----'7~rJHE,--,--o--<-..;~=----_-"'~'-"I?"'w<__'<__'_A-__'_'_n_'6=__ _ _ _ _ _ _ _ _ _ _ __
         Sialemeni Type         ~01212013AnrtUel D ___ AnnUal DAssumlng D Leaving D Cendldele
                                                                I'"
         I heve used ell reesonable diligence In preparing Ihls slalemenL I have reviewed this slelemenl and 10 Ihe basi of my knowledge Ihe Informellon
         conlained herein and in any allached schedules is lrue and complele

         I certify under penatty of perjury under Ihe laws of the Siale of Callfom
                                                                                               (d)(5)

         Data   Slgne~ /31> I ,.3       4monrh day   reM
                                                                              Filer'. Signal      ⁾‫†‮‬

                                                                                                                       FPPC Form 700 Amendmenl (2012/2013)
                                                                                                                        FPPC Advice Email: advice@fppc.ca.gov
                                                                                                         FPPC Toll-Free Helpline: 866/275-3772 WN'N.fppc.ca.gov
•                     Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 601 of 665



                                                               SCHEDULE E
                                                              Income - Gifts
                                                       Travel Payments, Advances,
                                                          and Reimbursements

         • You must mark either the gift or Income box .
         • Mark the "501(c)(3)" box for a travel payment received from a nonprofit 501(c)(3) organization
           or the "Speech" box If you made a speech or participated In a panel. These payments are not
           subject to the $440 gift limit, but may result In a disqualifying conflict of Interest.

    ~   NAME OF SOURCE fNot an,Acronym)                                                  ~ NAME OF SOURCE fNot       en ACfOl1ym)


        ADDRESS (Business Address Acceptable                                               ADDRESS fBuliness Address Accepteble)

        Pier' ?~$t~ 2.D'Z.,
        CITY AND S       IE                                                                CITY AND STATE

        Sa.... k4,.o:!~;!>'-O M
        BUSINESS ACTIVITY, IF ANY, &F            SOUR~E                 D   501 (0)")      BUSINESS ACTIVITY, IF ANY, OF SOURCE                      D   501 (0)(3)

        S.J...4.., ft-.h'c,.1 Ptoy:d to                              8"1'11-%." L

        DATEISI   !LJ4& . J2..J.1LJ~                         AMI.    /2./7fJ. 7l           DATE(S)    ---.1---.1_ . ---.1---.1_         AMT ..._ _ _ _ __
                                 ftf   f1Jrt}                                                                       flf   gift)


        TYPE OF PAYMENT: (mUSI check one)                 ~ Gift      D Income             TYPE OF PAyMENT: (mUsl check one)         D Gift     D Income
        D     Made a Speech1Partlclpaled in a Panel                                       D     Made e SpeechJParticipeled In e Panel
        5iI   Other - Provide Descripllon                                                 D     DIOOr - Provide Descrtplion

        Q'r~,                 s.JofeJs,mWs, tu./l,.¥..J.

    ~   NAME OF SOuRCE fNot an Acronyml                                                  Filer's Verification
                  .               A..f-,~., 6~                                           Prinl Neme    Mimi WALrft~
        ADDRESS fBu,smess AddreS-3 Acceptable)

        PI e.y $f              st-c             ~Oz.                                     ~~cc:~~gency ~""t'               5h1tc Se.u.1L
        CITY AND STATE
                                                                                         Stalemenl Type        ~ 2012/2013 Annual     o   Assuming   D Leaving
        BUSINESS ACTIVITY, IF ANY, OF SOURCE                            0   501 (c)(3)
                                                                                                               D _Iyr)_ Annuel        DCandldale

        NON       IhP,f ~IICAhNd or;c...."ot....... ':.....                              I have used all reasonable diligence in preparing this slalemenl. I have
                                                                                         reviewed this slalemenl and 10 lhe besl of my knowledge Ihe Inlormalion
        DATEIS)   17..   101. I~. 11-,~.ll"                  AMT.    (pb'l. 2 2-         conlained herein and In any attached schedUles is true and complele.
                                 III ¢II                                                 I certify under penetty of perjury under Ihe laws of Ihe Siele of
                                                                                         California Ihal Ihe foregoing ls true and correct
        TYPE OF PAYMENT (musl check one)                  Ii3 Gift    D Income
                                                                                         Dale 51g n     ‭‭‭‭‧‫‮‬″⁾⁉ ⁻•‧⁂‭‧⁬⁣‬‫※⁨⁉•‧›‧•⁭⁦‮‫⁬ ⁬‮‬‭※•※›※⁣‫›⁙‮‬‭› ‽⁉‭‭‭‭‭‭₭
                                                                                                      (d)(5)

                                                                                         Fller‧⁓⁓⁬⁧⁮⁡⁉⁕⁲⁥⁾†⁾†

        Commenm: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                                                       FPPC Form 700 Amendrnenl (201212013)
                                                                                                                        FPPC Advice Emell: advice@fppc ca.gov
                                                                                                         FPPC Toll-Free Helpline: B661275-3n2 www.fppc.ce.gov
              r       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 602 of 665
                  •

                                                     SCHEDULE A·2
                                             Investments, Income, and Assets
                                                of Business Entities/Trusts" i 5 r'----r--,,..,,----------'
                                                                                 , I
                                                      (Ownership Interest is 10% or Greater)
                                                                                                                                                               MV          1    3
   ---                                                                                                      -                                                          -
III-   1. IUJSINESS ENTIn' OR TRYST                                                          .......   !~V£Smc:IU_S AND INTERESTS IU REAL PROPERTY HELD Ott
                                                                                                       LEASED II TI4~ BU-SlJlESS ENTITY OR lRUST
       Monarch Bay Capital Group                                                              Checli. one box
   Name
                                                                                              D        INVESTMENT                 D          REAL PROPERTY
       3 Inspiration Point, Laguna Niguel 92677
   Address ,Business Address Acceptable)
  Check one                                                                                   Neme 01 BUSiness Emrty_ II InvestmenL Q[
             o
          Tlusl, go to 2          ~ Business Entity, complete the box. then go 10 2           Assessor's Percel Number or Slreel Address of Real Property

   GENERAL DESCRIPTION OF BUSINESS ACTIVITY

       Consulting
                                                                                              Oescriplfon of Busines5 Activity Qf
  FAIR MARKET VALUE                         IF APPLICABLE. LIST DATE                          Crty or Other Preds-e Loca1ion 01 Reel Property

  B   $0 • $1,999
      $2,000· $10,000                                                ---.I---.I.J.1...
  D   $10,001 - $100.000
  [BJ $100.001 - $1,000,000
                                                 ACQUIRED                  DISPOSED
                                                                                              B
                                                                                              FAIR MARKET VALUE
                                                                                                $2.000 • $10.000
                                                                                                                                                   IF APPLICABLE, LIST DATE:



,o    0'0'81 $1,000.000
                                                                                                $10.001 - $100.000                                 ---.I---.I.J.1... ---.I---.I.J.1...
                                                                                              D $100.001 - $1,000,000                                 ACQUIRED                 DISPOSED
 : NATURE OF INVESTMENT                                                                       DOver $1.000,000
  [BJ Sole Proprte1orsnrp       D Partnership D - __---,:--____
                                                                     01"',                     NATURE OF INTEREST
   YOUR BUSINESS POSITION            Spouse income
                                                                                              D        Property Ownership/Deed 01 TruS1                 D    Slod<..       D Pertnership
.. 2. IDENTIfY THE: GROSS INCOME R£CI5:~O {lNCLUOJ:: YOUR PRO RATA
      SHARE OF TW:t: GROSS jttC:OM~ IQ THE ENl1TYtfRUSll                                      D        Leesehold   Yrs r{ffTlilJnol'lg
                                                                                                                                                D Olh ... - -_ _ _ _ _ _ __
  D iO - $499                       D $10,001
                                            • $100,000                                        D Check box II eddltional schedules reporting investmen1s or reel property
  D $500 - $1,000                   ~ OVER $100,000                                             ere ettached
  D $1,001 . $10,000
...    ~_   L,IST THE NA~ OF EACH REPOOTA~t,E S-JNGlE somu::£                    rn:
            INCOME OF $,1:JtOOO OR MOltE j"'lt.cl1.o;"'~_'lf~"cH"""l

 [RJ     None                                                                                  Comments: __________________




                                                                             -                                                           -
            File r's Verifi cation

            p,'n' Name Mimi Walters
                                   State Senate
            Offlce,AgsrtcyorCourt ____________________________________________________________________________ _


            Sialemeni Type        1&]201212013 Annual             D ___ Annual           DAssumlng              D Leaving         D Candidale
                                                                     IY"

            I have used all reasonable diligence In preparing Ihis slalernenl. I have reviewed Ihis slalemenl and 10 the besl of my kllOwiedge Ihe In(ormalton
            conlafned herein and irt any allached schedules is lrue and complele
                                                                                            (d)(5)
            I certify under penafty of perjury under Ihe laws of the Siale of Ca

                                  ~-{         f -,
            Dale SIgned _ _~,-')+/J'-~;J'-d~{-=-L)=c__----
                                     j      Il140nllL day yearl
                                                                                       File'" S                        ⁾†⁵‷⁬⁡⁾⁡†

                                                                                                                                   FPPC Form 700 Amendmenl (2012/2013)
                                                                                                                                    FPPC Advice Emeil: advfce@lppc.ca,gov
                                                                                                                     FPPC Toll-Free Helpline: 866/275-3772 wwwfppc.CB,90V
r
                r           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 603 of 665

                                                                    SCHEDULE A-1
                                                                     Investments
                                                           Stocks, Bonds, and Other Interests
                                                                   (Ownership Interest is Less Than 10%)
                                                               Do not aNach brokerage            Of   financial statements.
                                                                                                                                                                 MAY 1     ~   );'1'
    ...   NAME OF BUSINESS ENTITY                                                                      ...   NAME OF BUSINESS ENnTY

          Data Logic Int'I
          GENERAL DESCRIPnON OF BUSINESS ACTIVITY                                                            GENERAL DESCRIPnON OF BUSINESS ACTIVITY


          Technology
          FAIR MARKET VALUE                                                                                  FAIR MARKET VAlUE
          ~ $2,000 • $10,000                       D $10,001 - $100,000                                      D $2.000 - $10,000               D $10,001 - $100,000
          D $100,001 - $1,000,000                  DOver $1,000,000                                          D $100,001 - $1,000.000          DOver $1,000,000

          NATURE OF INVESTMENT                                                                               NATURE OF INVESTMENT
          I&J   Stock             DOth" ____----::---______                                                  D   Slock         D D1he, _ _ _ _-::-:-_ _ _ __
                                                             rDt-:sa.bel                                                                            1DMcn b e l
          D         Partnership   0   Income Recejved of $0 • $499                                           D   PertnelshiP 0 Income ReceNsd 01 $0· $499
                                  o   Income Received 01 $500 or More IRepon on S(tiedl.1t! CI                                 o
                                                                                                                               Income Received 01 $500 or More rRepotT on Schedule CI


          IF APPLICABLE. LIST DATE                                                                           IF APPLICABLE, LIST DATE

          ....Qi..;~..iL                    ---1---1..iL                                                     ---1---1..iL              ---1---1..iL
                    ACQUIRED                     DISPOSED                                                        ACQUIRED                   DISPOSED

    ...   NAME OF BUSINESS ENTITY                                                                      ...   NAME OF BUSINESS ENTITY


          GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                           GENERAL DESCRIPTION OF BUSINESS ACTIVITY




          FAIR MAR KET VAlUE                                                                                 FAIR MARKET VALUE
          D $2,000 • $10,000                       D $10,001     - $100.000                                  D $2.000 - $10,000               D $10.001       - $100,000
          D $100,001 - $1,000,000                  DOver $1.000,000                                          D $100,001 - $1,000,000          DOver $1,000.000

          NATURE OF INVESTMENT                                                                               NATURE OF INVESTMENT
          D         Slock         D 01h" - - - _ - : : - - -__- - - - -
                                                             \OB5cnbElt
                                                                                                             D'Slock      D Othel _ _ _ _ _-;:-----,-_ _ _ _ __
                                                                                                                                                           (DesCribel
          D         Partnership   0   Income Received 01 $0 - $499                                           D   PertnershlP   o Income Received of $0 - $4S9
                                  o   Income Received 01 $500 or More IRepon on SchEdule C)                                    o Income Received 01 $500 or More IR~ on Schedule CI
          IF APPLICABLE, LIST DATE                                                                           IF APPLICABLE, LIST DATE

          ---1---1..iL                      ---1---1..iL                                                     ---1---1..iL              ---1---1..iL
                    ACQUIRED                     DISPOSED                                                        ACQUIRED                   DISPOSED

    ...   NAME OF BUSINESS ENTITY                                                                     Filer's Verification

          GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                    Prlnl Neme         Mimi Walters
                                                                                                      Office, Agency
                                                                                                      0, Court             State Senate
          FAIR MARKET VALUE
          D 52.000 • $10.000                       D $10,001     - $100,000                           Stalemenl Type           [B] 20 1212013 Annual       D Assuming D Leaving
          D $100,001 - $1,000,000                  DOver $1.000,000                                                            D ___
                                                                                                                                  ,V'!
                                                                                                                                       Annual              DCandidele

          NATURE OF INVESTMENT                                                                        I have used all reasonable diligence In preparing this slalemenl. I have
          D         Slock         D OlhO' -----:;==:-____                                             reviewed Ihis slalemenl and 10 Ihe besl of my knowledge Ihe Informeilon
                                                             lDescnbe)                                conlalned herein end In any ellached schedules Is lrue and complele.
          D         Partnership 0 Income Received 01 $(J - $4SS
                                  o
                                  Income Received 01 $500 or More IReporl on Schrouie Cr
                                                                                                      I certi                                    nder Ihe laws of Ihe Siele of
                                                                                                              (d)(5)
                                                                                                      Caflfo       ⁉⁨⁾⁾ ⁪ ⁏⁲⁥⁧⁯⁬⁮⁧†               and correct
          IF APPLICABLE, LIST DATE
                                                                                                      Dele                                ⁾†        '5/13/1 3
                    ACQUIRED                     DISPOSED
                                                                                                                                             ‧⁭••‧⁨⁾ ⁊•†
                                                                                                                                                  (d)(5)

                                                                                                      Filer'                                     ‧⁾†
    Comments: __________________
                                                                                                                                        FPPC Form 700 Amendmenl (201212013)
                                                                                                                                         FPPC Advice Email: advice@fppc.ca.gov
                                                                                                                          FPPC Toll-Free Helpline: B66/275-3n2 www.fppc.ca.gov
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 604 of 665




(c)(1)




                                                (c)(1)
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 605 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 606 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 607 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 608 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 609 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 610 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 611 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 612 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 613 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 614 of 665
                 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 615 of 665

                                                                                                                                  Date Received
  CALIFORNIA FORM                       700               SI~TEIVIENT         ECONOMIC INTERESTS
  fAIR POliTICAL PRACTICES COMMISSION
                                                                            COVER PAGE

Please type or print in ink.
                                                                                 Docunlent


 Walters                                                    Mimi                            K
 MAILING ADDRESS                                                                                                            OPTIONAl:
I (BIJsin'ess   Address Accept£;!bfe)




 1. Office,                             or Court                                4. Schedule Summary
   Name of Office, Agency, or Court:                                            ... Total number of pages
                                                                                    including this cover page: _ __
    State Senate
   Division, Board, District, if applicable:                                    ... Check applicable schedules or "No reportable
                                                                                    interests."
    33rd District
                                                                                  I have disclosed interests on one or more of the
   Your Position:
                                                                                  attached schedules:
    Senator
                                                                                  Schedule A-1           ~ Yes - schedule attached
    ... If filing for multiple positions, list additional agency(ies)/            Investments            than
          position{s): (Attach a separate sheet if necessary.)
                                                                                  Schedule A-2           19] Yes - schedule attached
    Agency: ____________________________________                                  Investments

                                                                                  Schedule B                    Yes - schedule attached
    Position: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                Real Property

                                                                                  Schedule C                    Yes - schedule attached
                                                                                  Income, Loans, & Business Positions (Income Other than
 2. Jurisdiction of Office                       (Check at least one box)         and        Payments)
   [8J State
                                                                                  Schedule 0             ~ Yes - schedule attached
        County of ___________________                                             Income     Gifts
   o City of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                       Schedule E                    Yes - schedule attached
   o Multi-County _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                Income     Gifts       Travel Payments

        Other ____________________________                                                                        -or-
                                                                                        No reportable interests on any schedule
3. Type of Statement                       (Check at least one box)

        Assuming Officellnitial                 Date: ---.1---.1__
                                                                               5. Verification
  ~     Annual: The period covered is January 1, 2009,
        through December 31, 2009.                                             I have used all reasonable diligence in preparing this
                                                                               statement. I have reviewed this statement and to the best
                                         -or-                                  of my knowledge the information contained herein and in any
        O       The period covered        ---.1---.1_ _, through               attached schedules is true and complete.
                December 31, 2009.
                                                                               I certify under penalty of perjury under the laws of the State
        Leaving Office           Date Left: ----.1---.1_ _                     of California that the foregOing is true and correct.

                                                      , 2009, through the
                                                                                Date Signed _ _ _ _ _-:--_3_/1_1_10_-:--_ _ _ __
                                         -or-
        O The           covered is ---.1---.1_ _ , through
            the date of leaving office.                                        Signature --"'--_____________ _

        Candidate            Election Year: _ _ _ _ _ _ _ __
                                                                                                                             FPPC Form 100 (2009/2010)
                                                                                                Toll-Free Helpline:      866/ASK~FPPC www-fppc.ca.gov
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 616 of 665


                                                                    SCHEDULE A-1                                                       CALIFORNIA FORM            700
                                                                     Investments                                                       FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                                       Name
                                                           Stocks, Bonds, and Other Interests
                                                                   (Ownership Interest is Less Than 1                                             Mimi Walters
                                                             Do not attach   hrr,VaY!:lr1t:>   or financial statements.


....             OF   DU~)""H:JJ

        Northwest Venture Association


        VC Fund                                                                                            VC Fund




       NATURE OF        'I\'HC'" ·,UL


       !8l
              Partnership
                                                              Of   More


             APPLICABLE, LIST DATE:                                                                             APPLICABLE,    DATE:

                                                                                                          ~~..J!L                ~---.1~
                                         DISPOSED                                                                ACQUIRED              DISPOSED

.... NAME OF BUSINESS ENTITY                                                                       ....
       Madrona Partners
       GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                                                        BUSINESS ACTIVITY


       VC Fund                                                                                            Services

                                                                                                                                         I8J $10,001 " $100,000
                                                                                                                                         0        $1,000,000

       NATURE OF INVESTMENT                                                                               NATURE OF INVESTMENT
       I8JStock       Other _ _ _ _ _ _ _ _ _ _ _ __                                                      IZJStock


                                                              or More                  C)                                                           or


       IF APPLICABLE, LIST DATE:                                                                            APPLICABLE,

       ~~..J!L                          ~---.1~                                                           ~~..JJL                ~~~
              ACQUIRED                   DISPOSED                                                                ACQUIRED              DISPOSED

.... NAME OF BUSINESS ENTITY                                                                      ....
       CRI Partners                                                                                       GVI
       GENERAL DESCRIPTION OF            uV,." ...,,_J.J   ACTIVITY


       VC Fund                                                                                            VC Fund




Comments: ____________________________________________________________________________
                                                                                                                                     FPPC Form 700 (2009/2010) Sch. A·1
                                                                                                                FPPC Toll-Free Helpline: 866/ASK·FPPC www-fppc.ca.gov
       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 617 of 665


                                                      SCHEDULE A-1                                                    CALIFORNIA FORM             700
                                                       Investments                                                    FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                      Name
                                             Stocks, Bonds, and Other Interests
                                                 (Ownership Interest is Less Than 1                                               Mimi \Naiters
                                               Do not attach   hY""/",,,r."'Nr.   financial sta,retr:tem's.




   Computer Housing                                                                      Human Resources




                                                                          C)                                                        or


                 LIST



                                                                                            ACQUiRED                  DISPOSED

".. NAME OF BUSINESS ENTITY                                                        "..        OF   '-'v_nnH._->-'

   Nomadix                                                                               Reclamation Consulting & Resources Inc(RCAI)
  GENERAL                     wV_."'n__"-J   ACTIVITY                                                                            ACTIVITY




  NATURE OF INVESTMENT
  ~  Stock       Other _ _ _ _ _ _ _ _ _ _ __



                                                                                                                                   or


  IF APPLICABLE, LIST DATE:

                                                                                                                    ---1___L!)!L
                                                                                                                      DISPOSED



                                                                                         Flexscan


  Broker Dealer                                                                          Healthcare




Comments: ___________________________________________________________________________________
                                                                                                                FPPC Form 700 (2009/2010) Scn. A-1
                                                                                           FPPC Toll-Free Helpline: 866/ASK·FPPC www.fppc.ca.gov
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 618 of 665


                                                         SCHEDULE A-1                                                           CALIFORNIA FORM           700
                                                          Investments                                                           FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                                Name
                                                Stocks, Bonds, and Other Interests
                                                      (Ownership Interest is Less Than 1                                                   Mimi Walters
                                                   Do not attach   hrrl/,(t>rJ:lrtt>   or financial statements.

... NAME OF     lJU,,)"'I'_"'':>


   MMEX                                                                                        PENC




  NATURE OF INVESTMENT                                                                        NATURE
  181   Stock                Other - - - - - - - - - - - -                                    181
        Partnership         Income
                            Income          of $500 or More                    C)                                                            or


  IF APPLICABLE, LIST DATE:                                                                     APPLICABLE,

  ~~~                              --1--1~                                                    ~~~                         --1--1~
         ACQUIRED                     DISPOSED                                                      ACQUIRED                    DISPOSED




  FAIR MARKET VALUE
        $2,000 - $10,000                   $10,001 - $100,000
        $100,001 - $1,000,000              Over $1,000,000                                                                           Over $1,000,000

  NATURE OF                                                                                  NATURE OF
     Stock                                                                                      Stock

        Partnership    0    Income of $0 -                                                          Partnership   0 Income of
                            Income Received of $500 or More                   C)                                  o Income
                                                                                                APPLICABLE, LIST DATE:

                                   --1--1~                                                                               --1-1~
        ACQUIRED                     DISPOSED                                                       ACQUIRED                    DISPOSED




  GENERAL DESCRIPTION OF BUSINESS ACTIVITY




  FAIR MARKET VALUE




Comments: ____________________________________________.____________________________________                                                              ~   _____
                                                                                                                         FPPC Form 700 (2009/2010) Sch. A-1
                                                                                                    FPPC Toll-Free Helpline: 866/ASK-FPPC www.fppc.ca.gov
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 619 of 665


                                                    SCHEDULE A .. 2                                                   CALIFORNIA FORM               700
                                                                                                                      FAIR POLITICAL PRACTICES COMMISSION
                                            Investments, Income, and Assets
                                                                                                                      Name
                                               of Business Entities/Trusts
                                                       (Ownership Interest is 10% or Greater)                                     Mimi Walters


.... 1. BUSINESS ENTITY OR TRUST                                                 .... 1. BUSINESS ENTITY OR TRUST

  David A Walters & Marian K Walters, TTEES of the DMW

                                                                                                                                                  CA 92675




                                             APPLICABLE, LIST DATE:



                                                 ACQU!RED




                                   Partnership    0 ---------                        Sole Proprietorship

 YOUR   UU,JII'\Il.. .J':>   POSITION _ _ _ _ _ _ _ _ _ _ _ _ __                  YOUR   LJU~)!"l[c.:>J   POSITION _ _ _ _ _ _ _ _ _ _ _ _ __


.... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                ... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
        SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)                                  SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)

                                   o $10,001 - $100,000                                                              $10,001 - $100,000
                                   181 OVER $100,000                                                                 OVER $100,000



.... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                        .... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
        INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)                 INCOME OF $10,000 OR MORE (attach a separate sheet .f necessary)

                                                                                 see list



... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                ~    THE   ... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD               .ax THE
       BUSINESS ENTITY OR TRUST                                                         BUSINESS ENTITY OR TRUST
 Check one box:
    INVESTMENT                  !81 REAL PROPERTY                                                                      PROPERTY

 1411 Hermes Avenue, Encinitas, CA 92024

                                                  of      Property



 Apartment Building




                                                   investm,Emts or


Comments: Financial Systems Group changed name to                                                                        FPPC Form 700 (2009/2010)
                                                                                             FPPC     TolI~Free   Helpline: 866/ASK·FPPC www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 620 of 665




   STI Group, Inc.



   David Walters Ownership Interest                           95.00%
   Mimi Walters Community Property Interest                    47.5%
  Threshold for Disclosure                               $ 21,052.63


   Customers that Provided Gross Revenue of $21,053 or greater
  Seltzer, Caplan, McMahon, Vitek - Lawsuit Settlement
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 621 of 665


                                                SCHEDULE A .. 2                                               CALIFORNIA FORM                7DO
                                                                                                              FAIR POLITICAL PRACTICES COMMISSION
                                        Investments, Income, and Assets
                                                                                                              Name
                                           of Business Entities/Trusts
                                               (Ownership Interest is 10% or Greater)                                      Mimi Walters


... 1. BUSINESS ENTITY OR TRUST                                            ... 1. BUSINESS ENTITY OR TRUST




                                       IF APPLICABLE, LIST DATE:

                                                                                                                ---1---1 0 9
                                                                DISPOSED                                            ACQUIRED              DISPOSED




     Sole Proprietorship                     0-------
 YOUR BUSINESS POS!TION _ _ _ _ _ _ _ _ _ _ _ _ __                          YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __


... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA           ... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
       SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)                             SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)

 0$0                          o $10,001 - $100,000                             $0 - $499                    $10,001 - $100,000
 o $500 $1.000                DOVER $100,000                                   $500 - $1,000                OVER $100,000
 o $1,001 - $10,000                                                            $1,001 - $10,000

... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                   ... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)           INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)




... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE              ... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD Irl THE
       BUSINESS ENTITY OR TRUST                                                   BUSINESS ENTITY OR TRUST
 Check one box:                                                            Check one box:
!&1INVESTMENT                 REAL PROPERTY                                o   INVESTMENT            o   REAL PROPERTY




                                    Number     Rea! Property




                                                                           City or




                                                                                                            FPPC Form 700 (2009/2010) Sch. A~2
                                                                                      FPPC Toll-Free Helpline: 866/ASK·FPPC www.fppc.ca.gov
             Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 622 of 665



                                                          SCHEDULE A-2                                                      CALIFORNIA FORM
                                                                                                                            FAIR POLITICAL PRACTICES COMMISSION
                                                                                                                                                               700
                                                  Investments, Income, and Assets
                                                                                                                            Name
                                                     of Business Entities/Trusts
                                                            (Ownership Interest is 10% or Greater)                                              Mimi Walters


~    1. BUSINESS ENTITY OR TRUST                                                        ~   1. BUSINESS ENTITY OR TRUST

    Bounce Mobile         S\I'<::!TAmc;:



                                                                        CA 92675




 GENERAL      nrC'rr>,r>TlrI",   OF   DU.~'P"::''':;>J


    GPS
    FAIR MARKET VALUE                           IF APPLICABLE, LIST DATE:                                                      IF   M , ,-   L"~MLjLL.
       $2,000 - $10,000
       $10,001 - $100,000                                                                                                      ---1---109
       $100,001 - $1,000,000                             ACQUIRED                                                                    ACQUIRED             DISPOSED
       Over $1,000,000

 NATURE OF INVESTMENT
    Sole Proprietorship ~ Partnership

 YOUR BUSINESS POSITION                                                                  YOUR   uu.;",nc..:;>.:I   POSITION _ _ _ _ _ _ _ _ _ _ _ _ __


~   2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                        ~   2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
       SHARE OF THE GROSS INCOME IQ THE ENTITYlTRUST}                                         SHARE OF THE GROSS INCOME IQ THE ENTITYlTRUST}

!8J $0 - $499                            $10,001 - $100,000                                                                $10,001      $100,000
o $500 - $1,000                         OVER $100,000                                                                      OVER $100,000
0$1,001 - $10,000

~   3. UST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                                 ... 3. UST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)                        INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)




... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                      fiY   THE   ~   4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                 fiY   THE
       BUSINESS ENTITY OR TRUST                                                               BUSINESS ENTITY OR TRUST
 Check        box:                                                                      Check one box:
       iNVESTMENT                 REAL PROPERTY                                         o    INVESTMENT                  REAL PROPERTY




City

                                                         APPLICABLE,   DATE:




Comments:_______________________                                                                                          FPPC Form 700 (2009/2010) Sch. A·2
                                                                                                    FPPC Toll-Free Helpline: 866/ASK·FPPC www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 623 of 665




Bounce Mobile Systems, Inc.



David Walters Ownership Interest                                       56.10%
Mimi Walters Community Property Interest                                28.1%
Threshold for Disclosure                                          $ 35,650.62



Customers that Provided Gross Revenue of $35,651or greater

None



Lending Institutions that Provided Loans of $35,651 or greater

Bounce GPS (Subsidiary of Remote Dynamics)
None

Bounce Mobile Systems, Inc.
NIR Group
None

Remote Dynamics Series B Financing
None
             Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 624 of 665



                                                 SCHEDULE A .. 2                                                   CALIFORNIA FORM                700
                                                                                                                   FAIR POLITICAL PRACTICES COMMISSION
                                         Investments, Income, and Assets
                                                                                                                   Name
                                            of Business Entities/Trusts
                                                (Ownership Interest is 10% or                                                   Mimi Walters


II>- 1. BUSINESS ENTITY OR TRUST                                                 II>- 1. BUSINESS ENTITY OR TRUST

                                                                                          Consultants International

                                                                  CA 92675                                                                      CA 92675




 FAIR MARKET VALUE                        APPLICABLE, LIST DATE:
 D   $2,000 - $10,000
 D   $10,001 - $100,000                                       ---1---1~                                                                     ---1---1 09
 D   $100,001 - $1,000,000                                        DISPOSED                                               ACQUIRED              DISPOSED
 !8i      $1,000,000

 NATURE OF INVESTMENT
       Proprietorship !8i Partnership

 YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __



II>- 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                II>- 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
        SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)                                   SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)

       $0 - $499
       $500 - $1,000
       $1,001 - $10,000                                                                     - $10,000

II>- 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                        ... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
        INCOME OF $10,000 OR MORE (atlact! a separate shoo! If necessary)               INCOME OF $10,000 OR MORE (aUach a separate sheet If necessary)

See attached list



II>- 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD               .trY THE   ... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
        BUSINESS ENTITY OR TRUST                                                      BUSINESS ENTITY OR TRUST
 Check one box:                                                                  Check one box:
!8iINVESTMENT                  REAL                                              !8i INVESTMENT




 Holding company owns Drug Consultants Inc.

City




Comments:_______________________                                                                                      fPPC form 100 (2009/2010) Sch.
                                                                                            FPPC   TolI~free   Helpline: 866/ASK·FPPC www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 625 of 665




   Monarch Staffing Inc.
   (previously MT Ultimate Healthcare)
   (includes wholly owned subsidiaries Drug Consultants, Inc. and Drug Consultants International)


   David Walters Ownership Interest                                                          40.10%
   Mimi Walters Community Property Interest                                                   20.1%
  Threshold for Disclosure                                                              $ 49,875.31



  Customers that Provided Gross Revenue of $49,875.31 or greater
  Below customers are from State of California
  Avenal State Prison
  Calipatra State Prison
  CCI Tehachapi
  Cen CA Women's Facility I Chowchilla
  Centinela CNA
  Centinela State Prison
  Chuckawalla State Prison
  CMF Vacaville
  Coalinga
  Corcoran
  Correctional Training Facility I Soledad
  CSAT
  CSP Sacramento
  CSP Solano
  Deuel Vocational Institution
  High Desert State Prison
  Ironwood
  Lancaster
  Mule Creek State Prison
  North Kern
  R.J. Donovan Correctional Facility
  Salinas Valley Prison
  San Quentin State Prison
  Valley State Prison For Women
  Wasco State Prison




  Lending Institutions that Provided loans of $49,875.31 or greater

  None
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 626 of 665



                                                SCHEDULE A .. 2                                                    CALIFORNIA FORM                 700
                                                                                                                   FAIR POLITICAL PRACTICES COMMISSION
                                        Investments, Income, and Assets
                                                                                                                   Name
                                           of Business Entities/Trusts
                                                (Ownership Interest is 10% or Greater)                                          Mimi Walters


... 1. BUSINESS ENTITY OR TRUST                                                 .... 1. BUSINESS ENTITY OR TRUST

                     Associates, LLC                                              Cardiff Partners, LLC*

                                                                 CA 95675                                                                        CA 92675




 YOUR BUSINESS nne'IT','''' _ _ _ _ _ _ _ _ _ _ _ _ __                           YOUR   UU.'>""'_JJ   POSITION _ _ _ _ _ _ _ _ _ _ _ _ __


.... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA               .... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
        SHARE OF THE GROSS INCOME IQ THE ENTITYITRUSn                                   SHARE Of THE GROSS INCOME IQ THE ENTITYITRUSn

                                            $100,000
                                         $100,000


.... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                       .... 3. UST THE NAME OF EACH REPORTABLE SINGLE SOURCE Of
        INCOME OF $10,000 OR MORE (attach a separate sheet .f necessary)                INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)

See attached list                                                               See attached list



.... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD              !r'l THE   .... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD              BY THE
        BUSINESS ENTITY OR TRUST                                                        BUSINESS ENTITY OR TRUST
 Check one box:                                                                 Check one
       INVESTMENT




City                                                                            City




Comments: Strands Management changed its name to Cardiff Partne rs                              , U- C           FPPC Form 700 (2009/2010) Sch. A-2
                                                                                            FPPC TolI·Free Helpline: 866!ASK·FPPC www-fppc.ca.gov
                                   8/1.
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 627 of 665




   Monarch Bay Associates, LLC



   David Walters Ownership Interest                                      50.00%
   Mimi Walters Community Property Interest                               25.0%
   Threshold for Disclosure                                         $ 40,000.00



   Customers that Provided Gross Revenue of $40,000 or greater

   Monarch Staffing, Inc.
   STI Group, Inc.
   Triangle T Ranch, Inc.




   Lending Institutions that Provided Loans of $40,000 or greater

   None
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 628 of 665




   Strands Management Company, LLC
   (now known as Cardiff Partners, LLC effective 8/25/09)


   David Walters Ownership Interest                                     50.00%
   Mimi Walters Community Property Interest                              25.0%
  Threshold for Disclosure                                         $ 40,000.00



   Customers that Provided Gross Revenue of $40,000 or greater

   Monarch Staffing, Inc.
  Lathian Systems, Inc.
  MGMT Energy, Inc.
  Remote Dynamics, Inc.
  STI Group, Inc.




  Lending Institutions that Provided Loans of $40,000 or greater

  None
             Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 629 of 665



                                                   SCHEDULE A-2                                                            CALIFORNIA FORM                  700
                                                                                                                           FAIR POLITICAL PRACTICES COMMISSION
                                           Investments, Income, and Assets
                                                                                                                           Name
                                              of Business EntitieslTrusts
                                                    (Ownership Interest is 10% or Greater)                                              Mimi Walters


... 1. BUSINESS ENTITY OR TRUST                                                         ... 1. BUSINESS ENTITY OR TRUST

                          Inc.

                                                                          CA 92675




 GENERAL DESCRIPTiON OF          LJu •.mn_.J.J

  Pharmaceutical and medical                rn-:l.,.I",:~hn,rt

 FAIR MARKET VALUE                                                                                                                                  DATE:
 o  $2,000 - $10,000
 o  $10,001 - $100,000                   ---1---1 09                 ~~09                                                    ---1---1 09
 ~ $100,001 $1,000,000                           ACQUIRED                DISPOSED                                                ACQUIRED              DISPOSED
 DOver $1,000,000

 NATURE OF INVESTMENT                                                                              OF INVESTMENT
                          ~ P",rt"ard,in


          BUSINESS POSITION                                                              YOUR    LJv.J""_v",   POSITION _ _ _ _ _ _ _ _ _ _ _ _ __


... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                        ... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
       SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)                                          SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)

o      $0 $499                     $10,001 - $100,000                                                                    $10,001 - $100,000
o      $500 $1,000                 OVER $100,000                                                                         OVER $100,000
o      $1,001 - $10,000

... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                                ... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE (attach a separate sheet.f necessary)                         INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)

See attached list



... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                      lrl   THE   ... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
       BUSINESS ENTITY OR TRUST                                                                BUSINESS ENTITY OR TRUST
 Check one box:                                                                         Check one box:
       INVESTMENT             REAL PROPERTY                                             o      INVESTMENT                   PROPERTY




                                                           Property




City                                                                                    City

                                                 APPLICABLE,             DATE:




                                                    inv~~stn1ents   or


Comments:________________________                                                                                         FPPC Form 700 (2009/2010) Sch. A-2
                                                                                                    FPPC Toli-Free Helpline: 866/ASK·FPPC www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 630 of 665




   Lathian Systems Inc.




   David Walters Ownership Interest                                     28.76%
  Mimi Walters Community Property Interest                               14.4%
  Threshold for Disclosure                                         $ 69,541.03



  Customers that Provided Gross Revenue of $69,541 or greater
  Cephalon Inc:Fentora V08A
  Cytyc:Thin Prep V07A
  Dey, LP:Perforomist V07A
  Medicis:Restylane V08A
  Medicis:Vanos V08a
  Medicis:Ziana V08A
  Millenium:Velcade V08a
  Salix Pharmaceuticals, Inc:Apriso V09a
  Talecris Biotherapeutics:Gamunex V09a
  Talecris Biotherapeutics:Thrombate V08a
  Valeant:Diastat V09a
  Valeant:Migranal V09A
  Valeant:Zelapar V09A
  VNUS:ClosureFast V08A



  Lending Institutions that Provided Loans of $69,541 or greater
  None
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 631 of 665



                                                SCHEDULE A .. 2                                                   CALIFORNIA FORM               700
                                                                                                                  FAIR POLITICAL PRACTICES COMMISSION
                                        Investments, Income, and Assets
                                                                                                                  Name
                                           of Business Entities/Trusts
                                               (Ownership Interest is 10% or Greater)                                           Mimi Walters


.... 1. BUSINESS ENTITY OR TRUST                                              .... 1. BUSINESS ENTITY OR TRUST

  Secured Residential                       Inc.                                CCN MV, LLC

                                                                                                                                              CA 92675




                                       IF APPLICABLE, LIST DATE:                                                     IF APPLICABLE,

                                      ~~09                    ---.l---.l 09                                          2J~09
                                            ACQUIRED              DISPOSED                                                  ACQUIRED         DISPOSED



 NATURE OF INVESTMENT                                                                   OF INVESTMENT
                          l&l Partnership                                                                l&l Pmtl1prsllin
         BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __                          YOUR   wU.Jlln.-'-J   POSITION _ _ _ _ _ _ _ _ _ _ _ _ __



... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA              ... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
       SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)                                SHARE OF THE GROSS INCOME IQ THE ENTITYITRUSn

                                  $10,001 - $100,000                          !&l $0 -                          $10,001 $100,000
                                  OVER $100,000                               D $500 - $1,000                   OVER $100,000
                                                                              o   $1,001    $10,000

... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                      ... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE (attach a separate sheet If necessary)              INCOME OF $10,000 OR MORE (attach a separate sheet .f necessary)




.... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                ... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
        BUSINESS ENTITY OR TRUST                                                     BUSINESS ENTITY OR TRUST
 Check one box:                                                               Check one box:
       INVESTMENT               REAL PROPERTY                                                               REAL PROPERTY



Name of Business Entity Q[
Street       or 11 cu",,,nr'c                          Property




City

                                                                  DATE:




Comments:________________________                                                                                FPPC Form 700 (2009/2010) Sch. A-2
                                                                                           FPPC Toll-Free Helpline: 866/ASK-FPPC www.fppc.ca.gov
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 632 of 665



                                                   SCHEDULE A ..2                                                                 CALIFORNIA FORM
                                                                                                                                  FAIR POLITICAL PRACTICES COMMISSION
                                                                                                                                                                           700
                                           Investments, Income, and Assets
                                                                                                                                  Name
                                              of Business Entities/Trusts
                                                     (Ownership Interest is 10% or Greater)

                                                                                          .... 1. BUSINESS ENTITY OR TRUST




                                                                                                                           o    Business Entity, complete the box, then go to 2




                                          IF APPLICABLE, LIST DATE:                                                                  IF APPLICABLE, LIST DATE:
    $2,000 - $10,000
    $10,001 - $100,000                    -.-I__L09_                     -.-1-.-1_09_
    $100,001 - $1,000,000                      ACQUIRED                       DISPOSED
    Over $1,000,000

                                                                                                      OF INVESTMENT
    Sole Proprietorship         Partnership       0 - - - -Other
                                                            -----                                                       o Partnership         0 - - - -Other
                                                                                                                                                        -----
 YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ _ __                                       YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ _ __



.... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                         .... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
     ~ SHARE OF THE GRq§S INCOME !Q THE ENTITY/TRUST)                                             SHARE OF THE GROSS INCOME !Q THE ENTITY/TRUST)

    $0 - $499                       $10,001 - $100,000                                         $0 - $499                    o $10,001 - $100,000
    $500 - $1,000                   OVER $100,000                                              $500 - $1,000                DOVER $100,000
    $1,001 - $10,000                                                                           $1,001 - $10,000

.... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                                 .... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
    INCOME OF $10,000 OR MORE            (Attadl a sep<I!'ate sheet if necessary,)             INCOME OF $10,000 OR MORE             (Attach a separate sheet If necessary.)




.... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD .!r! THE                          .... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                              .!r! THE
    BUSINESS ENTITY OR TRUST                                                                   BUSINESS ENTITY OR TRUST
 Check one box:                                                                           Check one box:
    INVESTMENT              o REAL PROPERTY                                               o   INVESTMENT                o REAL PROPERTY

Name of Business Entity QI                                                                Name of Business Entity QI
Street Address or Assessor's Parcel Number of Real Property                               Street Address or Assessor's Parcel Number of Real Property




Des;cril',tion of Business Activity QI                                                    Des;cri~ltion   of Business Activity QI
City             Precise Location of Real Property                                        City or           Precise Location of Real Property

                                            IF APPLICABLE, LIST DATE:                     FAIR MARKET VALUE                              APPLICABLE, LIST DATE:
                                                                                             $2,000 - $10,000
                                                                                             $10,001 - $100,000
                                                 ACQUIRED                   DISPOSED                                                                               DISPOSED




             Ownershi,)/DI3ed of Trust

                                                                                                                                     Other _ _ _ _ _ _ _ _ _ __


                                         reporting investments            real property


                                                                                                                               FPPC Form 700 (2009/2010) Sch. A-2
                                                                                                          FPPC Toll-Free Helpline: 866/ASK-FPPC www.fppc.ca.gov
                                                    Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 633 of 665
                                                                                                                                    Schedule 0
                                                                                                                                  Income - Gifts
                                                                                                                                                                                                                                                               CALIFORNIA FORM
                                                                                                                                                                                                                                                               FAIR POLITICAL PRACTices COMMISSION
                                                                                                                                                                                                                                                                                                  700   "

                                                                                                                                                                                                                                                           Name
 <BLUE> is a.required field                                                                                                                                                                                                                                Mimi Walters




                                      Sacramento, CA                                                                                                                             12/04/09
                                                         -      -~-




Pepsico Inc & Affiliated Entities     17717 Aliso Creek Rd, Aliso                                          92656 Lobbyist Employer                                               01/01/09
                                      CA
                                                                                                               -- -- - -     -   ~.--



California Tribal Business Alliance   1530 J St, Ste 250, Sacramento,                                      95814 Lobbyist Employer                                               01/14/09                        $                                         food             & drink

Family Winemakers of California       520 Capitol Mall, Ste 260,                                           95814 Lobbyist Employer                                                  01/26/09                     $           72.20                         Food and wine
                                      Sacramento, CA
                                                 - -       -.---
Wine Institute                        424 Market St, Ste 1000, San                                         94105 Lobbyist Employer                                                  03/09/09
                                      Francisco, CA
Orange County Automobile Dealers 125 Baker Street East, Ste 262,                                           92626 Lobbyist Employer                                                  03/24/09                     $           85.13                             Food and drink
Association                      Costa Mesa, CA
                                               -- ---~                                                     --~--.~~--~-




The Walt Disney Company          500 South Buena Vista St, Burbank,                                        91521 Lobbyist Employer                                                  04/16/09                               376.00
                                 CA
Farmers Insurance Group,            1415 L St, Ste 1200, Sacramento             eft.                       95814 Lobbyist Employer
                                                                                                                                                                            -   ~   ..----.

                                                                                                                                                                                    04/21/09
                                                                                                                                                                                              -------------~-




                                                                                                                                                                                                                 $
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                             70.91                             Food and drink
InC/Nielsen, Merksamer, Parrinello,
Mueller & Naylor, LLP


California Correctional Peace         vVayneOrdos, Atty at Law, 1415            L                          95814 Lobbyist Employer                                                  04/22/09                                150.19                             Dinner
Officers Associaton                   St., Sacramento, CA
                                      ~---               -                              ------.-~--




California Cable &                    1001 K St, 2nd fir, Sacramento, CA                                   95814 Lobbyist Employer                                                  05/04/09                     $               63.23                         Food and drink
Telecommunications Association
                                                                                          __ .~ _ _ _ _ m _ _ _ _ _ _ ~ _ _ _ _ _ _ " _ _ _   _   _ _ _ _ _ _ ~~_.~ _ _ ~"~~_." _ _ ~          _ . _ . _ ••. _
                                                                                                                                                                                                                                       -------
                                                             505~Sacramento,CA
                                                                                                                                                                                                                         ~-~---                          ~-----~-




California refuse Recycling Council                                                                        95814 Lobbyist Employer                                                  05/19/09                                     71.87                         Food and drink
                                                             ---------   - --       -~----------~-----,-




Cal Portland                               McAndrews & Hiltachk, LLP, 455                                  95814 Lobbyist Employer                                                  06/23/09                                169.66                             Dinner
                                      Capitol Mall, Ste 801, Sacramento,
                                      CA
                                             --     -_.-        ~----




                                      1215 K Street, Ste 1400,                                                                                                                                                                                                 Golf
Cal Chamber                           ~a~r~m~':1t(?,g~                                            __ .~?~~~~~~byis.t_E::r:!1E~oyer                                              10102/2009
                                                                                                                                                                                         ............
Association of California Life &      1201 K St., Ste 1820, Sacramento,CA                                  95814 Lobbyist Employer
Health Insurance Companies
  -"-.~----       --    ---'---~-



Council for Legislative Excellence    2150 River Plaza Dr., Ste                                                                                                                                                             325.12
                                      Sacramento, CA                                                                                                                                                                                                               Bag, Transportation
 Pacific Life Insurance Company       700"Newpo-rt -center -[5i-,Newpo"rf~ ~"~-- ~--- 92660-Lob"t>yistEmployer                                                                       12/30/09                    $          180.00
                                                                                                                                                                                                                                         -    -,..   '-'-'-'---~--                ~.,~.--




                                                                                                                                                                                                                                                                   Pacific Life Holiday Bowl
                                                                                                                                                                                                                                                                                            ---


                                      Beach, CA
                                                                                                                                                                                                                                 ..-          -. '---              -.- ..
                                                                                             ----gsS14              13 N'aturaTand~Environ-mentaIEntities
                                                                                                                                                                                                                           ~.-          '-'             '-~"   "            -~-




 13 Natural and Environmental          Citizen-HoteTSacramen-to, .-- -                                                                                                               01/28/09                                    86.54                             Food and drink
 Entities                              CA




                                                                                                                                                                                                                                 FPPC Form 700 Draft (2009/2010) 5ch. Ox
                                                                                                                                                                                                                 FPPC Toll-Free Helpline: 866/A5K-FPPC www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 634 of 665




List of gifts that were possibly over $50 but no letter received. Attempted but was
unable to reach by phone.

09/01/09      Dinner with Steve Poizner and Staff      Spataro

04/22/09     Dinner wlSenator Reps & Dems              Sugarmill, Clarksburg

03/29/09      Annual Legislative Reception            Mason's
Sponsored by:
Calif Forestry Assoc, Calif Conference of Carpenters, Calif Conference of
Machinists, Lumber Assoc of CA & Nevada, American Forest & Paper Assoc,
Forest Products Industry National Labor Mgmt Committee California Chapter,
Western Wood Preservers Institute.

03/17/09     Dinner wlCalifornia Professional          Spataro
             Association of Specialty Contractors
             of DC (CALPASC)
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 635 of 665



                                                                     i0~CHEDULE            A-1
                                                               Investments
                                                   7sfdbt<:s?Sonds, and Other Interests
                                                           (Ownership Interest is Less Than 10%)
                                                        Do not attach brokerage or financial statements.

                                                                                     ...   NAME OF BUSINESS ENTITY
                                         Inc.
                                        BUSINESS ACTIVITY                                  GENERAL DESCRIPTION OF BUSINESS




                                                                                           FAIR MARKET VALUE
                                                                                               $2,000 - $10,000                        $10,001 - $100,000
                                                                                               $100,001 - $1,000,000                   Over $1,000,000


       NATURE        INVESTMENT                                                            NATURE OF INVESTMENT
      [gJ Stock           Other _ _ _ _ _ _ _ _ _ _ _ __                                      Stock        Other _ _ _ _ _ _ _ _ _ _ _ __

            Partnership   0   Income of $0 - $500                                              Partnership     0   Income of $0 - $500
                          o Income Received of $500 or More (Report on                                             Income Received of $500 or More                    on         C)


       IF APPLICABLE, LIST DATE:                                                           IF APPLICABLE, LIST DATE:

      ~~~                           -.--!-.--!~                                            -.--!-.--!~                   -.--!-.--!~
             ACQUIRED                   DISPOSED                                                ACQUIRED                      DISPOSED

...    NAME OF BUSINESS ENTITY                                                       ...   NAME OF BUSINESS ENTITY
       Pinnacle
      GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                             GENERAL DESCRIPTION OF BUSINESS ACTIVITY




                                                $10,001 - $100,000                         D   $2,000 - $10,000                 D $10,001             - $100,000
            $100,001 - $1,000,000               Over $1,000,000                            D   $100,001 - $1,000,000            DOver $1,000,000


      NATURE OF INVESTMENT                                                                 NATURE OF INVESTMENT
         Stock        Other _ _ _ _ _ _ _ _ _ _ _ __                                       D   Stock               Other - - - - - - - - - - - - -
                                                                                                                                                  (Describe)
            Partnership   0   Income of $0 - $500                                          D   Partnership         Income of $0 - $500
                          o   Income Received of $500 or More        on      C)                                    Income Received of $500 or More (Report on                    C)


      IF APPLICABLE, LIST DATE                                                             IF APPLICABLE, LIST DATE:

      J1L;~~                       -.--!-.--!~                                             -.--!-.--!~                  -.--!-.--!~
            ACQUIRED                   DISPOSED                                                ACQUIRED                      DISPOSED

...   NAME OF BUSINESS ENTITY
                                                                                   Verification
      GENERAL DESCRIPTION              BUSINESS ACTIVITY
                                                                                                M~iK",-+'-=-,_.x\("'-'L--W.JloClol":::':""=-:\'-1t-=(lJ('~S_ _ _ _ __
                                                                                   Print Name ___

                                                                                   Office, Agency
                                                                                   or Court                 Sll\ie:        ~@J M€.
      FAIR MARKET VALUE
                                                $10,001 - $100,000                 Statement Type             ~ 2009/2010 Annual                          Assuming     Leaving
                                                Over $1,000,000
                                                                                                              D __
                                                                                                                 (yr)
                                                                                                                     Annual                               Candidate

                                                                                   I have used all reasonable diligence in preparing this statement. I have
      NATURE OF INVESTMENT
                                                                                   reviewed this statement and to the best of my knowledge the information
                                                                                   contained herein and in any attached schedules is true and complete.
                                                                                   I certify under penalty of perjury under the laws of the State of
                                                                                   California that the foregoing is true and correct.
      IF                  LIST DATE:
                                                                                   Date Signed         _----'c,"""-I-I__3~J'-=2-::....!O"'-J"-"OoC...__ _ _ _ _ _ __
                                                                                                                              fmnnfh   rI:::f\1   vp~rl

      -.--!-.--!~
            ACQUIRED
                                                                                  SignaturE\,

  Comments: ____________________
                                                                                                           FPPC Form 700 Amendment (2009/2010) Sch. A-1
                                                                                                                   FPPC Toll-Free Helpline: 866/ASK·FPPC
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 636 of 665



                                                                  SCHEDULE A-1
                                                                     J~IfI~vestments
                                              )~toc~s<:'t BQnds, and Other Interests
                                                , '~{OvVFfer~~Jp Interest is Less Than 10%)
                                                    Do not attach brokerage or financial statements.

                                                                                      •     NAME OF BUSINESS ENTITY



                                                                                           GENERAL DESCRIPTION OF                        uV'-''''''--..J'V   ACTIVITY




                                                                                           FAIR MARKET VALUE
                                                                                                $2,000 - $10,000                                  $10,001 - $100,000
                                                                                                $100,001 - $1,000,000                              Over $1,000,000

     NATURE OF INVESTMENT                       . ,                                        NATURE OF INVESTMENT
        Stock     ~ Other Sole           Propnetorshlp                                           Stock            0    Other - - - - - - - - - - - - -

        Partnership   0
                      o
                          Income of $0 - $500
                          Income Received of $500 or More (Report             C)
                                                                                           o     Partnership      0
                                                                                                                  o
                                                                                                                      Income of $0 - $500
                                                                                                                      Income Received of $500 or More (Report on Schedule C)

     IF APPLICABLE, LIST DATE:                                                             IF APPLICABLE, LIST DATE:

     ---.1---.1~                ---.I---.I~                                                ---.1-------.1~
         ACQUIRED                    DISPOSED                                                    ACQUIRED

•    NAME OF BUSINESS ENTITY                                                          •    NAME OF BUSINESS ENTITY



     GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                             GENERAL DESCRIPTION OF BUSINESS ACTIVITY



     FAIR MARKET VALUE                                                                    FAIR MARKET VALUE
        $2,000 - $10,000               o $10,001 - $100,000                               o $2,000 - $10,000                                o $10,001 - $100,000
        $100,001 - $1,000,000          DOver $1,000,000                                   o $100,001 - $1,000,000                          DOver $1,000,000


     NATURE OF INVESTMENT                                                                 NATURE OF INVESTMENT
        Stock       Other _ _ _ _ _ _ _ _ _ _ _ __
                                                (Describe)
                                                                                          o     Stock            0    Other - - - - - - - - - - - - -
                                                                                                                                                             (Describe)
        Partnership   0   Income of $0 - $500                                                   Partnership      0    Income of $0 - $500
                      o   Income Received of $500 or More (Report on Schedule C)                                 o    Income Received of $500 or More (Report on Schedule C)

     IF APPLICABLE, LIST DATE:                                                            IF APPLICABLE, LIST DATE:

    ---.1---.1~                ---.I---.I~                                                ---.1-------.1~                      ---.1---.1~
        ACQUIRED                    DISPOSED                                                    ACQUIRED                            DISPOSED

•    NAME OF BUSINESS ENTITY
                                                                                   Verification

    GENERAL DESCRIPTiON OF BUSINESS ACTIVITY                                       Print Name __1V\~'..:...:tV\.-=--·I_...LK::!!L.:.....'~W~4.,.,~'--'-+-~e=r..=:..s_=__   ____
                                                                                   Office, Agency
                                                                                   or Court                    Sm1'"~ S.6tJ                         Jr:.\-.,-e:
    FAIR MARKET VALUE
       $2,000 - $10,000                   $10,001 - $100,000                       Statement Type                     2009/2010 Annual                                      Leaving
                                                                                                                      _ _ Annual
       $100,001 - $1,000,000              Over $1,000,000                                                               (yr)

                                                                                   I have used all reasonable diligence in preparing this statement. I have
                INVESTMENT
                                                                                   reviewed this statement and to the best of my knowledge the information
                                                                                   contained herein and in any attached schedules is true and complete.
                                                                                   I certify under penalty of perjury under the laws of the State of
                                                                             C)
                                                                                   California that the foregOing is true and correct.
                            DATE
                                                                                   DatA    ~ioned       _ _ _(,-""<-.....  Ia-..,..l__
                                                                                                                                    u,,,",_  1'-'1.0"'--._ _ _ _ _ _ __
                                                                                                                                         .....




    ---.1---.1 ~               ---.1---.1 ~
        ACQUIRED                   DISPOSED
                                                                                   Signature

    Comments: ____________________
                                                                                                             FPPC Form 700 Amendment (2009/2010) Sch. A-1
                                                                                                                     FPPC Toll-Free Helpline: 866/ASK·FPPC
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 637 of 665



                                       !   iTi~""   SCHEDULE A . .2
                                                     ,

                                       ~"J»{~§~'A~,fnts, Income, and Assets
                                            of 8'usiness Entities/Trusts
                                                   (l.I'kfmoit'"c-hfn   Interest is 10% or Greater)


II!! 1. BUSINESS ENTITY OR TRUST                                                       ... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD .ay THE
                                                                                              BUSINESS ENTITY OR TRUST


                                                                                                                        REAL PROPERTY
 30950 Rancho                Rd #120, SJ                                CA 92675
Address (Business Address Acceptable)


         Trust. go to 2     [8J Business Entity, complete the box, then go to 2         Street Address or Assessor's Parcel Number of Real Property

 GENERAL DESCRIPTION OF BUSINESS ACTIVITY
  Nurse    ~t',,+Fi,nrt                                                                 Holding company owns Drug Consultants Inc.
                                                                                        Description of Business Activity
 FAIR MARKET VALUE                         IF APPLICABLE, LIST DATE:                    City or Other Precise Location of     Property
    $2,000 - $10,000
    $10,001 - $100,000                                                                 FAIR MARKET VALUE                        IF APPLICABLE, LIST DATE:
    $100,001 - $1,000,000                                               DISPOSED          $2,000 - $10,000
    Over $1,000,000                                                                       $10,001 - $100,000
                                                                                          $100,001 - $1,000,000                    ACQUIRED           DISPOSED
 NATURE OF INVESTMENT                                                                     Over $1,000,000
    Sole Proprietorship    l&l Partnership
                                                                                       NATURE OF INTEREST
 YOUR BUSINESS POSITION ___________________
                                                                                       o Property Ownership/Deed of Trust          l&l Stock      o Partnership
II!! 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                      o Leasehold     Yrs. remaining
                                                                                                                        o Other - - - - - - - - - - - - - -
     SHARE OF THE GROSS INCOME 1Q THE ENTITYITRUSn
                                                                                       o are
                                                                                         Check box if additional schedules reporting investments or real property
    $0 - $499                 o $10,001 - $100,000                                           attached
    $500 - $1,000             l&l   OVER $100,000
    $1,001 - $10,000

... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE {attach a separate sheet if necessaryl
See attached list




Comments: _____________________________________________________________________________




   Verification
   Print Name Mimi K. Walters

   Office, Agency or Court      _S_t_a_te_S_e_n_a_te_________________________________

   Statement Type         ~ 2009/2010 Annual               _ _ Annual              Assuming        Leaving        Candidate
                                                              (yr)


          used all reasonable diligence preparing this statement I have reviewed this statement and to the best of my knowledge the information
   contained                any attached schedules is true and vVl·"fJ,,:ac.

   I certify under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


   Date Signed _ _ _ _ _ _6,-1_3_/2_0_1_0_ _ _ _ __                                 Signature
                                       (month, day year)



                                                                                                             FPPC Form 700 Amendment (2009/2010) Sch. A-2
                                                                                                                     FPPC Toll-Free Helpline: 866/ASK-FPPC
             Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 638 of 665


                                           i    ~,       SCHEDULE A .. 2
                                         \'"bUf~r'pents,
                                             ., ,1,",,";
                                                            Income, and Assets
                                                            Ii • ,:

                                             of Business Entities/Trusts
                                                     8)~rship Interest is 10% or Greater)


... 1. BUSINESS ENTITY OR TRUST                                                 II"   4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD .al THE
                                                                                        BUSINESS ENTITY OR TRUST


                                                                                                                   REAL PROPERTY

Address
       one
          Trust go to 2     ~    Business Entity.

 GENERAL DESCRIPTION OF BUSINESS ACTIVITY
  Communications
 FAIR MARKET VALUE                       IF APPLICABLE, LIST DATE:
    $2,000 - $10,000
    $10,001 - $100,000                   ----.-J----.-J~                                                                    IF APPLICABLE, LIST DATE:
    $100,001 - $1,000,000                      ACQUIRED
    Over $1,000,000                                                                                                         ~ 05 I 09          ----.-J----.-J 09
                                                                                                                                  ACQUIRED        DISPOSED
 NATURE OF INVESTMENT
    Sole Proprietorship ~ Partnership
                                                                   Other
 YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                      Property Ownership/Deed of Trust            o Stock      o Partnership
                                                                                                                      ~   Other   NO CURRENT VALUE
... 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
                                                                                                       remaining
       SHARE OF THE GROSS INCOME .!.Q THE ENTITYlTRUSTj
                                                                                      Check box if additional schedules reporting investments or real property
     $0 - $499                  o $10,001 - $100.000                                  are attached
     $500 - $1,000             ~ OVER $100,000
     $1,001 - $10,000

... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE (attacb a sll;parate sheet if necessary)

See list




Comments:_F_in_a_n_c_ia_I~~______~_~_'h_!~~r1r~,c_'n_n_a_m
                                                         __e_t_o_S_T_I____~o_n__
                                                                               4/_9_10_7_________________________"______




   Verification

    Print Name Mimi K. Walters

   Office, Agency orCourt_S_t_a_te______________________________________________________

   Statement Type          ~ 2009/2010 Annual              _ _ Annual       Assuming         Leaving         Candidate
                                                            (yr)


          used all reasonable diligence in preparing this statement. I have reviewed this statement and to the best of my knowledge the information
   contained herein and     any attached schedules is true and complete.

   I certify under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


   Date Signed _ _ _ _ _----,-6/_3_/2_0_1_0_ _ _ _ __                        Signature
                                       (month. day year)



                                                                                                       FPPC Form 700 Amendment (2009/2010) Sch. A-2
                                                                                                               FPPC Toll-Free Helpline: 8GG/ASK·FPPC
              Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 639 of 665


                                           ,',       SCHEDULE A-2
                                          'lf1y~~tments,
                                                   I
                                                   !~,
                                                         Income, and Assets
                                                         ",iT   ~   ,4



                                              of/B~J"ess Entities/Trusts
                                                 .~F!~OWnershT'~l!fnterest
                                                   I  (;*{
                                                                                           is 10% or Greater)


~    1. BUSINESS ENTITY OR TRUST                                                                   ~ 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                  .aY THE
                                                                                                          BUSINESS ENTITY OR TRUST
Secured Residential                             Inc.

                                                                                                                                    REAL PROPERTY
30950 Rancho                    Rd.#120,SJ                                         CA 92675
Address (Business
Check one                                                                                                                   ill
       oTrust, go to 2         IB] Business Entity, complete the box, then go to 2                  Street Address or Assessor's Parcel Number of Real Property

    GENERAL DESCRIPTION OF BUSINESS ACTIVITY
    I\lIr.rln<Olno   Broker

                                           IF APPLICABLE, LIST DATE                                City or                                 Property

                                           02/J&/ 09                                               FAIR MARKET VALUE                         IF APPLICABLE, LIST DATE:
                                                ACQUIRED                            DISPOSED          $2,000 - $10,000
       Over $1,000,000                                                                                $10,001 - $100,000
                                                                                                      $100,001 - $1,000,000                                         DISPOSED
NATURE OF INVESTMENT
o  Sole Proprietorship        I8J Partnership
                                                                                Other
                                                                                                      Over $1,000,000

                                                                                                   NATURE OF INTEREST
YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                   o  Property Ownership/Deed of Trust          o     Stock     o   Partnership


~   2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                                   o   Leasehold                       o   Other - - - - - - - - - - -
                                            m                                                                      Yrs. remaining
       SHARE OF THE GROSS INCOME     THE ENTITYITRUST)
                                                                                                   o   Check box if additional schedules reporting investments or real property
o     $0 - $499                  ~ $10,001 - $100,000                                                  are attached
o     $500 - $1.000              DOVER $100,000
o     $1,001 - $10,000

~   3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE (attach a separate sheet if necessary)




Comments: ___________________________________________________________________




     Verification

     Print Name Mimi K. Walters

     Office, Agency orCourt_S_t_a_te__S_e_n_a_t_e_________________________________________________________________

     Statement Type           1Z!2009/2010 Annual                    _ _ Annual                Assuming       Leaving         Candidate
                                                                         (yr)


     I have used all                diligence preparing this statement. I have reviewed                      statement and to the best of my knowledge the information
     rnn,t::lir)Ari herein and in any attached schedules is true and complete.


     I certify under penalty of perjury under the laws of the State of California that the foregoing is true and                                correct~



     Date Signed _ _ _ _ _ _6,-'_3-,-'2_0_1_0_ _ _ _ __                                         Signature
                                         (month, day, year)



                                                                                                                        FPPC Form 700 Amendment (2009/2010) Sch. A-2
                                                                                                                                FPPC Toll-Free Helpline: 866/ASK-FPPC
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 640 of 665


                                                    SCHEDULE A-2
                                         /c;,,~, '// / >, "
                                           lrive~t~ts, Income, and Assets
                                              of Et&Slness Entities/Trusts
                                                   0;-;' /'
                                                              i
                                                                          t=<   /l).
                                                  "~{0vvnershir:tjffirterest is 10% or Greater)
                                                              c':

Ill- 1. BUSINESS ENTITY OR TRUST                                                                      Ill- 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD                  .aY THE
                                                                                                             BUSINESS ENTITY OR TRUST
Camino Partners LLC
                                                                                                       Check         box.'
                                                                                                                                             REAL PROPERTY
30950 Rancho                  Rd #120, SJ                                         CA 95675
Address ltiu!smess Address Acceptable)
Check                                                                                                                          ill
     o   Trust, go to 2     f&J   Business Entity, complete the box, then go to 2                      Street Address or Assessor's Parcel Number of Real Property

 GENERAL DESCRIPTION OF BUSINESS ACTIVITY



 FAIR MARKET VALUE                        IF APPLICABLE, LIST DATE:                                   City or
    $2,000 - $10,000
    $10,001 - $100,000                   ~~09                                                         FAIR MARKET VALUE                                IF APPLICABLE, LIST DATE
    $100,001 - $1,000,000                      ACQUIRED                                DISPOSED          $2,000 - $10,000
    Over $1,000,000                                                                                      $10,001 - $100,000
                                                                                                         $100,001 - $1,000,000                            ACQUIRED       DISPOSED
 NATURE OF INVESTMENT                                                                                    Over $1,000,000
    Sole Proprietorship Ig) Partnership
                                                                              Other
 YOUR BUSINESS POSITION _ _ _ _ _ _~_ _ _ _ _ _ __
                                                                                                          Property Ownership/Deed of Trust                   Stock        Partnership

                                                                                                          Leasehold _ _ __                            Other _ _ _ _ _ _ _ _ __
Ill- 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
                                                                                                                           Yrs. remaining
    SHARE OF THE GROSS INCOME m THE ENTITYITRUSn
                                                                                                          Check box if additional schedules reporting investments or real property
    $0 - $499                       $10,001 - $100,000                                                    are attached
    $500 - $1,000                   OVER $100,000
    $1,001 - $10,000

Ill- 3. LIST THE NAME OF ,EACH REPORTABLE SINGLE SOURCE OF
    INCOME OF $10,000 OR MORE           (attach a separate sheet if necessary)

**No current value




Comments: * Camino Partners was                                                                                     r'k,...~,~,..,.,.,.   name 2/4/08




  Verification
             '"                            J                      t                       r                     ,



   Print Name     Mimi K. Walters

   Office, Agency or Court        _S_t_a_te_S_e_n_a_te_________________________________

   Statement Type         ~ 2009/2010 Annual                          _ _ Annual                  Assuming          Leaving               Candidate
                                                                       (yr)



    have used all reasonable diligence in preparing this statement. I have reviewed this statement and to the best                                     my knowledge    information
   contained herein and in any attached schedules       true and complete,

  I certify under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


                        6/_3_/2_0_1_0_ _ _ _ __
  Date Signed _ _ _ _ _ _                                                                          Signature
                                        (month, day, year)



                                                                                                                                FPPC Form 700 Amendment (2009/2010) Sch. A-2
                                                                                                                                        FPPC Toll-Free Helpline: 866/ASK-FPPC
                                                                  Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 641 of 665
                                                                                                                                                                                                                      Schedule 0
                                                                                                                                                                                                                     Income - Gifts
                                                                                                                                                                                                                                                                                          CALIFORNIA FORM                 700
                                                                                                                                                                                                                                                                                          FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                                                                                                                                                                                          Name
                                                                                                                                                                                                                                                                                          Mimi Walters



                                                     Sacramento, CA                                                                                                                                                                                        12/04/09
         Inc & Affiliated Entities                   17717 Aliso Creek Rd, Aliso Viejo,                                                                                  92656 Lobbyist Employer Beverage Company                                          01/01/09             79.00     Rosebowl Ticket
                                                     CA
                                                     1530 J St, Ste 250, Sacramento, CA                                                                                  95814 Lobbyist Employer - Tribal                                                  01/14/09                       food & drink
                                                                                                                                                                ... -,   _.....
                                                                                                                                                                               Business/Native
                                                                                                                                                                                 .•.. ......•--- .. -
                                                                                                                                                                                  ~.--              ~
                                                                                                                                                                                                      American Alliance
Family Winemakers of                                                                                                                                                     95814 Lobbyist Employer Winemakers                                                01/26/09       $     72.20                wine
                                    Sacramento, CA
                                     - --'. -                                -~,"-",,-.-.-




Wine Institute                      424 Market St, Ste 1000, San                                                                                                         94105 Lobbyist Employer Wine makers                                               03/09/09             59.11     Food and wine
 - _.. _ - - -         .. _"'_-
                      -~"'-""-  --
                                    Francisco,           CA ..--
                                              ..... - ....                      ,-.-~                                                                                                                                                                                                               -~--""".""-"""-""-




Orange County Automobile Dealers            Baker Street East, Ste 262,                                                                                                  92626 Lobbyist Employer Auto Dealers                                              03/24/09       $     85.13     Food and drink
Association                         Costa Mesa, CA
~"-"""'-""'-'---"-




The Walt Disney Company             500 South Buena Vista St, Burbank,                                                                                                91521 Lobbyist Employer                       04/16/09                                              $    376.00
                                    CA                                                                                                                              ______~nt~~~~e_n~Disn~y Ente~pris~s _ _     _ _______ _
Farmers            Group,           1415 L St, Ste 1200, Sacramento CA                                                                                                95814 Lobbyist Employer Insurance Company     04/21/09                                                    70.91     Food and drink
InC/Nielsen, Merksamer, Parrinello,
Mueller & Naylor, LLP
                                                ..   '~.          .   ~~-    .....   ---_ .•....   __._ -..   ...   -.~.-   ...   ~.,    ..   --            .   "-_..        '-   ... -   ~.--   ....   '-   .-_.. __ ..... -_.
California Correctional Peace                         Wayne Ordos, Atty at Law, 1415 L                                                                                    95814 Lobbyist Employer Peace Officers                                           04/22/09            150.19     Dinner
Officers Associaton                                   St, Sacramento, CA
-'-"~--"~'-"~   .     --'~-




California Cable &                                    1001 K St, 2nd fir, Sacramento, CA                                                                                  95814 Lobbyist Employer Cable                                                    05/04/09       $      63.23    Food and drink
Telecommunications Association                                                                                                                                                  &Telecommunications
                                                                                                                                                                                      -_    ...- - - - - , - ,

California refuse Recycling Council                                                                                                                                       95814 Lobbyist Employer Trash Haulers                                            05/19/09       $      71.87
                                                                                                   --,.-._......     -~              - - .. --
                                                                                                                            .. --.- ..             .-   . - . -..~,-          .. -        ...---    - - -.. - - . -.. .. -        ~         '--"--   -~.   -.~-----   -
                                                      Bell, McAndrews & Hiltachk, LLP, 455                                                                                 95814 Lobbyist Employer Building materials &                                    06/23/09       $     169.66
                                                      Capitol Mall, Ste 801, Sacramento,                                                                                         Construction
                                                      CA
                                                      121SKStreet,-Ste 1400,-                                                                                       .. ··----Coi)-byisfEmployer=Cha-mber-of
CalChamber                                            ~~cra~~n~<?-,-~~ __ .___ _                                                                                     95814 Commerce                                                                    10102/2009
Association of California                             1201 K St., Ste 1820, Sacramento,CA                                                                                  95814 Lobbyist Employer - Health Insurance                                      10/16/09       $     115.43
Health Insurance Companies
    ,_.-,._--" _.-""
             --"~.-  - - -       " ".-"   ""-                                                                                                                                                                                                                                                                                 -""   ----""   ~"   ---
Council for Legislative Excellence                                                                 Dr.,                                                                    95833 Civic League: Policy Institute                                            12/02/09       $     325.12     Briefcase,          Charm Bracelet, Green Gift
                                                      Sacramento, CA                                                                                                                                                                                                                       Bag, Transportation
                                                           -   --"""-"   ~     --"--""--.-._----              -~--                                                                                                                                                                          -"-           - --
                                                                                                                                                                                                                                                                                                         ~-""




                                                      700 Newport Center Dr, Newport                                                                                       92660 Lobbyist Employer                                    Insurance                                 180.00     Pacific Life Holiday Bowl
                                                      Beach, CA                                                                                                                                                                                                                                           - -
                                                      -Citizen--Hoiel, Sacramento,-
                                                                                                                                                                          --~--"-            "~"".-~".-.-                                                                                    -""-



13 Natural and Environmental - -                                                                                                                                            95814 13 Environmental Organization                                            01/28/09              86.54     Food and drink
Entities                                               CA




                                                                                                                                                                                                                                                                                           FPPC Form 700 Draft (2009/2010) Sch. Ox
                                                                                                                                                                                                                                                                          FPPC .Toll-Free Helpline: 866/ASK-FPPC www.fppc.ca.gov
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 642 of 665

 CALIFORNIA FORM                 700
 FAIR POLITICAL PRACTICES COMMISSION
                                                              STATEMENT OF ECONOMIC INTERESTS
                                                                                                                                                    Date Received
                                                                                                                                                      OfficiaJ Us", Only
                                                                                                                                                       ":,", ",~ ~
         A PUBLIC DOCUMENT                                                         COVER PAGE
Please type or print in ink.                                                                                                                                 c.. (17
                                                                                                                                                             ,p

NAME OF FILER                                      (LAST)                                      (FIRST)                                            (MIDDLE)

                              IAhl+ec<
                                  e
                                                                                        kk!ld',                                              K
1. Office, Agency, or Court
   Agency Nam5t-aA               e-        ~                a±e.,.
   Division, Board, Department, Dis(rict, if applicable                                       Your Position

      <])I'&trl c± :3 3
   .... [f filing for multiple positions, list below or on an attachment.

   Agency:                                                                                     Position:

2. Jurisdiction of Office              (Check at least one box)
 '6lJ: State                                                                                o Judge (Statewide Jurisdiction)
   o Multi·County _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                            o County of _ _ _ _ _ _ _ _ _ _ _ _ _ __
   o City 01 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               o Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
3. Type of Statement             (Check at least one box)
   0( Annual:        The period covered is January 1, 2010, through December 31.            o Leaving Office: Date Left ----.1---1_ _
         2010,           .or.                                                                    (Check one)
             The period covered is ----.1---1_ _, through December 31,                          o    The period covered is January 1, 2010, through the date of
             2010.                                                                                   leaving office.

   o     Assuming Office: Date ----.1---1_ _                                                    o    The period covered is ----.1---1_ _, through the date
                                                                                                     of leaving office,

   o Candidate:         Election Year _ _ _ _ __                    Office sought, if different than Part 1: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


4. Schedule Summary
   Check applicable schedules or "None. II                                         ~   Total number of pages including this cover page: _ __

  Jl?J   Schedule A·l • Investments - schedule attached                                o   Schedule C • Income, Loans, & Business Posffions - schedule attached
  ~ Schedule A·2 • Investments - schedule attached                                     ~ Schedule        0 • Income - Giffs - schedule attached
  o      Schedule B • Real Property - schedule attached                                o Schedule E • Income - Giffs - Travel Payments - schedule attached
                                                                        -or-
                                                       O    None· No reportable interests on any schedule




  I certify under penalty of perjury under the laws of the State of California that


  Date Signed         21, /I (   /(m6nlh, day, year)
                                                                                    Sign⁡⁴⁵⁲⁥₷‽‭⁪⁬⁾⁾⁾₷‿‱››⁾⁾‭′⁢⁾⁾⁾⁾⁾⁾⁾‭
                                                                                                     FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
        Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 643 of 665

                                                       SCHEDULE A-1                                                 CALIFORNIA FORM               700
                                                        Investments                                                 FAIR POLITICAL PRACTICES COMMISSION


                                              Stocks, Bonds, and Other Interests
                                                     (Ownership Interest is Less Than 10%)
                                                 Do not attach brokerage or financial statements.




  FAIR MARKET VALUE                                                                FAIR MARKET VALUE
  0$2,000 - $10,000                  181 $10,001 - $100,000                        0$2,000 - $10,000                  )U $10,001 - $100,000
  0$100,001 - $1,000,000             DOver $1,000,000                              0$100,001 - $1,000,000              DOver $1,000,000

  NATURE OF INVESTMENT                                                             NATURE OF INVESTMENT
  ~ Stc,k           0    Other -'--------.,:---0-,.-----
                                              (Describe)
                                                                                   't)a" Siock         D Other - - - - - ; : : - - - , , - ; - - - - - -
                                                                                                                                (Describe)
  o   Partnership 0 Income Received of $0 - $499
                    o
                    Income Received of $500 or. More (Report on Schedule C)
                                                                                    D Partnership      0 Income Received of $0 - $499
                                                                                                       o Income Received of $500 or More (RepOlf on Schedule C)


  IF APPLICABLE, LIST DATE:                                                        IF APPLICABLE, LIST DATE:

  -----.l-----.l~               -----.l-----.l~                                    -----.l-----.l~              -----.l-----.l~
       ACQUIRED                    DISPOSED                                               ACQUIRED                  DISPOSED

,.. NAME OFJSINESS ENTITY ~                   ~
      Ma.           G'5}1    a      ~tl(- v1 0.(<;
  GENERAL DESCRIPTION OF BUSINESS ACTIVITY


      lie
  FAIR MARKET VALUE
                    HlI1,d                                                           ~Vlc.u
                                                                                   FAIR MARI<!!T VALUE
  D   $2,000 - $10,000               B1 $10,001 - $100,000                         o $2,000 - $10,000                 ~ $10,001 - $100,000
  0$100,001 - $1,000,000             DOver $1,000,000                              o $100,001 - $1,000,000             DOver $1,000,000

  NATURE OF INVESTMENT                                                             NATURE OF INVESTMENT
  Xl Stock          0    Other - - - - - = - - - , , - , - - - - - - - ' -         tR1   Stock         0   Other _ _ _ _ _:::--:-:-_ _ _ __
                                              (Describe)                                                                        (Describe)
  o   Partnership   o
                    o
                        Income Received of $0 - $499
                        Income Received-of $500 or More (Report on Schedule C)
                                                                                   o     Partnership   a Income Received of $0 - $499
                                                                                                       a Income Received of $500 or More (Report on Schedule C)
  IF APPLICABLE, LIST DATE:                                                        IF APPLICABLE, LIST DATE:

  -----.l-----.l~               -----.l-----.l~                                    -----.l-----.l~             -----.l-----.l~
       ACQUIRED                    DISPOSED                                              ACQUIRED                   DISPOSED

... NA!1 OF BUSINffl~TITY                                                        ~ NAM~ BUSINESS ENTITY

      1...12 I ~r+n,c.n;
  GENERAL DESCRIPTI N OF BUSINESS ACTIVITY
                                                                                                 \/1
                                                                                   GENERA DESCRIPTION OF BUSINESS ACTIVITY


       yc foKd
  FAIR MARKET VALUE
                                                                                         Vc nlW
                                                                                   FAIR MARKET VALUE
  o   $2,000 - $10,000               kl $10,001 - $100,000                        D· $2,000 - $10,000                 ~ $10,001- $100,000
  D   $100,001 - $1,000,000          DOver $1,000,000                             0$100,001 - $1,000,000              DOver $1,000,000

  NATURE OF INVESTMENT                                                            ~TURE OF INVESTMENT
 'i21 Stock         D   Other   -----==c:;------
                                      (Describe)
                                                                                  ~      Stock         D Other _ _ _ _ _=---,,-,--_ _ _ __
                                                                                                                               (Describe)
  D   Partnership 0 Income Received of $0 - $499                                  D      Partnership 0 Income Received of $0 - $499
                    o
                    Income Received of $500 or More (Repon on Schedule C)                              a
                                                                                                       Income Received of $500 or More (Report on Schedule C)

  IF APPLICABLE, LIST DATE:                                                        IF APPLICABLE, LIST DATE:

  -----.l-----.l~            -----.l-----.l...1Q..                                -----.l-----.l~              -----.l-----.l~
      ACQUIRED                     DISPOSED                                              ACQUIRED                   DISPOSED

Commenm: ______________________________________________________________                                                ~   _____________________
                                                                                                              FPPC Form 700 (201012011) Sch. A-1
                                                                                           FPPC Toll-Free Helpline: 866/275·3772 www.fppc.ca.gov
            Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 644 of 665
                                                        SCHEDULE A-1                                                   CALIFORNIA FORM                700
                                                         Investments                                                   FAIR POLITICAL PRACTICES COMMISSION


                                               Stocks, Bonds, and Other Interests                                      Name
                                                       (Ownership Interest is Less Than 10%)                                  ~ ditil I;1k.rlfeI"&
                                                   Do not attach brokerage or financial statements.


~ NA~ BUSIN1~S ENTITY
      ~±e-,±r:.,
  GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                              GENERAL DESCRIPTION OF BUSIN


      Cnmp( tk:r ±b J~\ k1 S                                                                 8utwm~,W
                                                                                        FAIR MARKET VALUEl'
                                                                                       D   $2,000 • 810,000               D $10,001    - $100.000
                                                                                       D   $100,001 - $1.000,000          Dover $1,000,000
  NATURE OF INVESTMENT                                                                  NATURE OF INVESTMENT
  ~ Stock            D Other _ _ _ _---:::--::--:-_ _ _ __                             ~ Stock           D Other _ _ _ _--,::--::--:-_ _ _ __
                                               (Describe)                                                                           (Describe)
  D    Partnership   o    Income Received of $0 - $499                                 D   Partnership   o Income Received of $0 - $499
                     o    Income Received of $500 or More (Report on Schedule C)                         o Income Received of $500 or More (RepOtt on Schedule C)
  IF APPLICABLE, LIST DATE:                                                             IF APPLICABLE, LIST DATE:

  --,--,..JQ....                                 o-tt                                                              ~~}lL.-¥ ~-hl U-Jer\:-;H~ {J.
       ACQUIRED
                                                    s--I-ca- We.n\-
  GENERXL DESCRIPTION OF BUSINESS ACTIVITY
                                                                                       ~~~4U~m@~~~
                                                                                                I?- CAl
                                                                                        GENERAL DESCRIPTION OF BUSINESS ACTIVITY


      ~ct\--cA SbrOq]f ~
  FAIR MARKET VALUE-It'
  D $2,000· $10,000                    D   $10.001 - $100.000                          D
                                                                                        F~~~l:£~
                                                                                           $2.000 - $10.000               D   $10,001 - $100,000
  D $100,001 - $1.000,000              DOver $1,000,000                                D   $100.001 - $1,000,000          DOver $1,000,000

  NATURE OF INVESTMENT                                                                  NATURE OF INVESTMENT
  ~    Stock         D Other _ _ _ _         -:==::-_____                              ~ Stock           D Other _ _ _ _-,::--::--:-_ _ _ __
  F                                             (Describe)                                                                         (Describe)
  D    Partnership   0   Income Received of $0 - $499                                  D   P~rtnership   0   Income Received of $0 - $499
                     o   Income Received of $500 or More (Report on Schedule C)                          o   Income Received of $500 or More (Reporl on Schedule C)


  IF APPLICABLE, LIST DATE:                                                            IF APPLICABLE, LIST DATE:

  --,--,..JQ....                                                                       --'--'..JQ....
       ACQUIRED                                                                            ACQUIRED

                                                                                   ~    NAME OF BUSINESS ENTITY


  GENERAL DES            IPTION OF BUSINESS ACTIVITY
                                                                                            FI e X'hC c) V\.
                                                                                       GENERAL DESCRIPTION OF BUSINESS ACTIVITY


      nY12ttr~
  FAIR MARKET VALUE~                                                                   FAI R MARKET VALUE ~
  D $2,000 - $10.000                  D    $10.001 - $100,000                          D   $2,000 - $10,000               D $10,001 - $100,000
  D $100,001 - $1,000,000             DOver $1,000,000                                 D   $100,001 - $1,000.000          DOver $1,000.000

  NATURE OF INVESTMENT                                                                 NATURE OF INVESTMENT
 ~ Stock       D Other _ _ _ _--,::--::--:-_ _ _ __                                    ~ Stock           D other _ _ _ _-:==:;-_____
                                                (Describe)                                                                         (DeScribe)
  D   Partnership    0   Income Received of $0 - $499                                  D   Partnership   0   Income Received of $0 - $499
                     o   Income Received of $500 or More (Reporl on Schedule C)                          o   Income Received of $500 or More (Report on Schedule C)


  IF APPLICABLE, LIST DATE:                                                            IF APPLICABLE, LIST DATE:

  --,--'..JQ....                  ~o                                                   --'--'..JQ....             ~o
       ACQUIRED                   ~.,., s-trl. ~                    ~ s-kc.L~-b            ACQUIRED

Commenffi: __________________________________________________________· ____·__________~-------L~=
                                                                                                               FPPC Form 700 (201012011) Sch. A·1
                                                                                             FPPC Toll-Free Helpline: 8661275-3772 www.fppc.ca.gov
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 645 of 665
                                                            SCHEDULE A-1                                                   CALIFORNIA FORM                700
                                                             Investments                                                   FAIR POLITICAL PRACTICES COMMISSION


                                                   Stocks, Bonds, and Other Interests                                      Name                      \A f-~
                                                         (Ownership Interest is Less Than 10%)                                 Uiui                   rvillfG-~
                                                       Do not attach brokerage or financial statements,

                                                                                     ~ NAr1 OF BUSINESS ENW                                           •

                                                                                            LQYY/ cartLQlYBoYa±/Gb
                                                                                         GENERAL DESCRIPTION OF BUS NESS ACTIVITY


                                                                                         Ca ki Q /±l
                                                                                         FAIR MARKET VALUE
                                                                                                                    Q c.R>YVlm (m               Ie otJcTh ).
  D $2,000 - 510,000                      D    $10,001 - $100,000                       D    $2,000 - $10,000                 D   $10,001 - $100,000
  Ji!11 $100,001   - $1,000,000           DOver $1,000,000                              'iil1 $100,001 - $1,000,000           DOver $1,000,000

  NATURE OF INVESTMENT                                                                   NATURE OF INVESTMENT            ''=-~n -}~
  ~ Siock             D
                 OIher _ _ _ _                     -;;==_____                           D    Stock         ,I!l Olher --'k:.l2"""...a_......"CkQ,
                                                                                                                                         ....."..L.-,-_ _ _ __
                                                                                                                                         (Describe)
                                                     (Describe)
  D     Partnership   o Income Received of $0 - $499                                    D    Partnership   a Income Received of $0 - $499
                      o Income Received of $500 or More (Report on Schedule C)                             a Income Received of $500 or More (Report on Schedule C)
  IF APPLICABLE, LlST DATE:                                                             IF APPLICABLE, LIST DATE:

  -------1-------1..JQ...         -------1-------1..JQ...                               -------1-------1..JQ...
         ACQUIRED                      DISPOSED                                               ACQUIRED




  FAIR MARKET VALUE                                                                     FAIR MARKET VALUE
  D $2,000 - $10,000                      D   $10,001 - $100,000                        D   $2,000 - $10,000                  D $10,001     - $100,000
  154 $100,001 - $1,000,000               DOver $1,000,000                              !Xl $100,001 - $1,000,000             DOver $1,000,000

  NATURE OF INVESTMENT                                                                  NATURE OF INVESTMENT                Ia::5 r-J i
  ~ $lock             D Olher _ _ _ _--,::----,,--;---_ _ _ __
                                                    (Describe)
                                                                                        D    Siock         KI O I h e r W l ~'ribe)
  o Partnership o Income Received of $0 - $499                                          D    Partnership   a Income Received of $0 - $499
                      o Income Received of $500 or More (Report on Schedule C)                             a Income Received of $500 or More (Report on Schedule C)
  IF APPLICABLE, LIST DATE:                                                             IF APPLICABLE, LIST DATE:

  -------1-------1..JQ...         -------1-------1..JQ...                               -------1-------1..JQ...       -------1-------1..JQ...
        ACQUIRED                       DISPOSED                                              ACQUIRED                      DISPOSED

                                                                                    ~   NAME OF BUSINESS ENTITY
                                                                                                                  IVI-I-~
                                              ,
                                            NESS ACTIVITY           (f.. X~
        EducoJ-tm1cJ
  FAIR MARKET VALUE
                                              'bo{tu)CXce,                              ma n lOOC ±Ur1 kO\ !servfCli:;,
                                                                                        FAIR MARKET VALUE                    J
  D $2,000 - $10,000                     D  $10,001 - $100,000                          D   $2,000 - $10,000                 D $10,001      - $100,000
 l)(l $100,001     - Sl,OOO,OOO           DOver $1,000,000                              ~ $100,001     - $1,000,000           DOver $1,000,000


  NATURE OF INVESTMENT                                                                  NATURE OF INVESTMENT
                                                                                        D
                                                                                                                          (":""'d e
 ')(J   Siock         D Olher ------,=---,,--;--------
                                       (Describe)
                                                                                            Siock          ~ OIher _ ..
                                                                                                                     Ll..)t:j  _~"Q"-'-::_:_-----
                                                                                                                       ......JU..
                                                                                                                                        (Describe)
  o Partnership       0   Income Received of $0 - $499                                  D    Partnership   a Income Received of $0 - $499
                      a   Income Received of $500 or More (Report on Schedule C)                           o Income Received of $500 or More (Report on Schedule C)
  IF APPLICABLE, LIST DATE:                                                             IF APPLICABLE, LIST DATE:

 LJ&..JQ...                    -------1-------1..JQ...                                  -------1-------1..JQ...     ----1-------1..JQ...
        ACQUIRED                      DISPOSED                                               ACQUIRED                     DISPOSED


Comments:        -IC"------¥(2-'-'-re'-"--v'll..lI01'-"'.l2>""-'I"'4-~~rv....\,.!.in~Y1!!<!!ac.k~.~&tR~rg!fY.Cjl-"Usr~f'--'--·-+7f..l!.J.IO~_ _ _ _ __
                                                                                                                 FPPC Form 700 (2010/2011) Sch, A-1
                                                                                               FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
              Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 646 of 665

                                                      SCHEDULE A-2                                                         CALIFORNIA FORM                 700
                                                                                                                           FAIR POLITICAL PRACTICES COMMISSION
                                              Investments, Income, and Assets
                                                                                                                           Name
                                                 of Business Entities/Trusts
                                                      (Ownership Interest is 10% or Greater)                                  !Aiui Vtbl±c:rs
~   1. BUSINESS ENTITY OR TRUST                                                        .... 1 BUSINESS ENTITY OR TRUST

       coIl
                                                                                        Name


                                                                                        Address (Business Address Acceptable)
 Check one                                                                              Check one
        D   Trust, go to 2         ~ Business Entity, complete the box, then go to 2          o   Trust, go to 2     o   Business Entity, complete the box, then go to 2

                                                                                        GENERAL DESCRIPTION OF BUSINESS ACTIVITY



 FAIR MARKET      LUE                                                                   FAIR MARKET VALUE                     IF APPLICABLE, LIST DATE:
 D  $2,000 - $10,000                                                                   D $2,000 - $10,000
]gJ   $10,001 - $100,000                     -----.l-----.l~      -----.l-----.l~      D $10,001 - $100,000                   -----.l-----.l~       -----.l-----.l~
D     $100,001 - $1,000,000                        ACQUIRED.          DISPOSED         D $100,001 - $1,000,000                       ACQUIRED           DISPOSED
 DOver $1,000,000                                                                      DOver $1,000,000

 NATURE OF INVESTMENT                                                                  NATURE OF INVESTMENT
o Sole Proprietorship         0      Partnership                                       D  Sale Proprietorship      0   Partnership     D - - - = :Other
                                                                                                                                                   --,----
 YOUR BUSINESS POSITION                                                                YOUR BUSINESS POSITION


.. 2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                        ~ 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
      SHARE OF THE GROSS INCOME IQ THE ENTITY/TRUST)                                         SHARE OF THE GROSS INCOME TO THE ENTITYfTRUST)

1&1 $0 - $499                       D $10,001
                                           - $100,000                                  D $0 - $499                     D $10,001
                                                                                                                              - $100,000
D $500 - $1,000                     DOVER $100,000                                     D $500 - $1,000                 DOVER $100,000
D $1,001 - $10,000                                                                     D $1,001 - $10,000
                                                                                       ... 3 LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
                                                                                             INCOME OF $10,000 OR MORE (Attath a separate sheel,f necessary)




.. 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD §Y THE                            ~   4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
     BUSINESS ENTITY OR TRUST                                                                 BUSINESS ENTITY OR TRUST
 Check one box:
)(J iNVESTMENT               D      REAL PROPERTY



Name     o~~ iWJnDlDjle.6                                                              Nam~          tnessEntit;2I
Street Address or Assessor's Parcel Number of Real Property                            Street Address or Assessor's Parcel Number of Real Property




FAIR MARKET VALUE                               IF APPLICABLE, LIST DATE:              FAIR MARKET VALUE                        IF APPLICABLE, LIST DATE:
                                                                                       D $2,000 - $10,000
~
   $2,000 - $10,000
   $10,001 - $100,000                          -----.l-----.l~ -----.l-----.l~         ~ $10,001 • $100,000                     -----.l-----.l~ -----.l-----.l~
   $100,001 - $1,000,000                            ACQUIRED        DISPOSED           0$100,001 - $1,000,000                         ACQUIRED        DlSPOSED
DOver $1 ,OO~,OOO                                                                      DOver $1,000,000

NATURE OF INTEREST                                                                     NATURE OF INTEREST
o Property Ownership/Deed of Trust                 'Xl   Stock   o Partnership         o Property Ownership/Deed of Trust ){j Stock o Partnership
o     Leasehold
                  Yrs. remaining
                                         D   Other - - - - - - - - - -                 o Leasehold Yrs. remaining D Other _ _ _ _ _ _ _ __
o     Check box if additional schedules reporting investments or real property
      are attached
                                                                                       o Check   box if additional schedules reporting investments or real property
                                                                                         are attached

Comments: ________________________                                                                                       FPPC Form 700 (2010/2011) Sch. A-2
                                                                                                     FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 647 of 665




  STI Group, inc.-
  (includes wholly owned subsidiaries Systems Evolution, Inc. and Solana Technologies, Inc.)   •
  David Walters Ownership Interest                               95.00%
  Mimi Walters Community Property Interest                        47.5%
  Threshold for Disclosure                                  $ 21,052.63


  Customers that Provided Gross Revenue of $21,053 or greater                                      •
  1)( Health & Human Services Commission
  Agile Consulting, llC
  Texas Commission on Environmental Quality
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 648 of 665


                                                      SCHEDULE A-2                                                                     CALIFORNIA FORM
                                                                                                                                       FAIR POLITICAL PRACTICES COMMISSION
                                                                                                                                                                            700
                                              Investments, Income, and Assets
                                                                                                                                       Name
                                                 of Business Entities/Trusts
                                                        (Ownership Interest is 10% or Greater)                                             lDMI Wctftas


                                                                                                  Check one
                                  o Business Entity, complete the box, then go to 2                    o  Trust, go to 2      ~ Business         Entity, complete the box, then go to


 GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                                                      OF BUSINESS ACTIVITY



 FAIR MARKET VALUE                           IF APPLICABLE, LIST DATE:                                                                     IF APPLICABLE, LIST DATE:
 o  $2,000 - $10,000
                                             __L-1.i!L
 D  $10,001 - $100,000                                                   ----.l----.l.i!L                                                  ----.l----.lJJL         ----.l----.l.i!L
 0$100,001 - $1,000,000                           ACQUIRED                    DISPOSED                                                           ACQUIRED              DISPOSED
 DOver $1,000,000

 NATURE OF INVESTMENT                                                                                      OF INVESTMENT
o   Sole Proprietorship      0      Partnership      0 ____= _____                                                            o    Partnership      D -----;:::-c,----
 YOUR BUSINESS POSITION
                                                                          Other
                                                                                                         BUSINESS POSITION
                                                                                                                                    """      I (&lie,
                                                                                                                                    ~!Js.e..1i                      Othoc



""" 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                                  ... 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
      SHARE OF THE GROSS INCOME !Q THE ENTITVITRUST)                                                   SHARE OF THE GROSS INCOME IQ THE ENTITYfTRUST)

D $0 - $499                        o $10,001 - $100,000                                          D   $0 - $499
                                                                                                 D $500 - $1,000
                                                                                                                                   D $10,001 ~ $100,000
D $500 - $1,000                   '6(J   OVER $100,000                                                                             ~ OVER $100,000
0$1,001 - $10,000                                                                                D $1,001 - $10,000
II>- 3 LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                                         ... 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
      INCOME OF $10,000 OR MORE              (Attach a separate sheel,f necessary)                      INCOME OF $10,000 OR MORE (Attach a scparall.' sh""t 'f necessary)




to- 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                                     .... 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
      BUSINESS ENTITY OR TRUST                                                                          BUSINESS ENTITY OR TRUST

 Check one box:                                                                                  Check one box:
o    INVESTMENT             iJ REAL PROPERTY                                                     D INVESTMENT                D REAL PROPERTY
 I-tLI +lcrrw& Avenuo
Name of Business Entity Q!                      i
                                                             81jf1 Htl\              I
                                                                                     •
                                                                                         CflA.   Name of Business Entity Q[
Street Address or Assesspr's Parcel Number of Real Property                    Q20Z"             Street Address or Assessor's Parcel Number of Real Property




Description of Business Activity Q[                                                              Description of Business Activity Q[
City or Other Precise Location of Real Property                                                  City or Other Precise Location of Real Property

FAIR MARKET VALUE                               IF APPLICABLE; LIST DATE:                        FAIR MARKET VALUE                          IF APPLICABLE, LIST DATE:
D $2,000 - $10,000                                                                               D $2,000 - $10,000
D $10,001 - $100,000                                                                             D $10,001 - $100,000                       ----.l----.l.i!L ----.l----.l.i!L
~ $100,001 - $1,000,000                              ACQUIRED                DISPOSED            0$100,001 - $1,000,000                           ACQUIRED           DISPOSED
D Oyer $1,000,000                                                                                D OYer $1,000,000
NATURE OF INTEREST                                                                               NATURE OF INTEREST
D Property OwnershiplDeed of Trust                   D Stock             IKJ. Partnership        o  Property OwnershiplDeed of Trust               D   Stock       o   Partnership


D Leasehold                              D   Olhe' _ _ _ _ _ _ _ _ __                            D   Leasehold                         D   Olhe' _ _ _ _~_ _ _~
                 Yrs. remaining                                                                                   Yrs. remaining
o    Check box if additional schedules reporting inyestments or real property
     are attached
                                                                                                 D   Check box if additional schedules reporting inyestments or real property
                                                                                                     are attached

Commenw: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                FPpe Form 700 (2010/2011) Sch, A-2
                                                                                                               FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
                 Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 649 of 665

                                                            SCHEDULE A-2                                                              CALIFORNIA FORM                700
                                                                                                                                      FAIR POLITICAL PRACTICES COMMISSION
                                                    Investments, Income, and Assets
                                                                                                                                      Name
                                                       of Business EntitiesITrusts
                                                            (Ownership Interest is 10% or Greater)                                        M',Lt'1 Vth b

     Name        .                             .

:x:qS-O 1?4vtc.htl \ltt-;}Ded+IID                                 'blc.CJ3
     Address (BusIness Address Acceptable)                              q W15
                                                                           f                   Address (Business Address
     Check one                                                                                 Check one
         D Trust, go to 2              ~     Business Entity, complete the box, then go to 2       D Trust, go to 2                Business Entity, complete the box, then go to 2

                                          BU'''NI'SSACTIVITY                                   GENERAL DESCRIPTION OF BUSINESS ACTIVITY



                                                     APPLICABLE, LIST DATE:
         $2,000 - $10,000                                                                          $2,000 - $10,000
         $10,001 • $100,000                        ---.l---.l.JQ..       ---.l---.l.JQ..           $10,001 - $100,000                     ---.l---.l.JQ..     ---.l---.l.JQ..
         $100,001 - $1,000,000                         ACQUIRED                DISPOSED            $100,001· $1,000,000                      ACQUIRED             DISPOSED
         Over $1,000,000                                                                           Over $1 ,OOO,OQO

               OF INVESTMENT                                                                   NATURE OF INVESTME".:':.
     D   Sole Proprietorship        0    Partnership                                             Sole Proprietorship ~ Partnership              D ----::::-:----
                                                                                                                                          Other
     YOUR BUSINESS POSITION                                                                           BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                               ... 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
                                                                                                     SHARE OF THE GROSS INCOME TO THE ENTITYITRUST)

         $0 - $499                       D $10,001 . $100,000                                  D $0 • $499                       '0 $10,001 - $100,000
         $500 - $1,000                   DOVER $100,000                                        D $500 • $1,000                   ~ OVER $100,000
         $1,001 • $10,000                                                                      D $1,001 . $10,000
    II- 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
           INCOME OF $10,000 OR MORE (Attach a separate sheet ,I necessary)




    II- 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                               II- 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
          BUSINESS ENTITY OR TRUST                                                                    BUSINESS ENTITY OR TRUST

     Check one box:                                                                            Check one box:
    D    INVESTMENT                D     REAL PROPERTY                                         D   INVESTMENT              D     REAL PROPERTY



    Name of Business Entity Q[                                                                 Name of Business Entity Q[
    Street Address or Assessor's Parcel Number of Real Property                                Street Address or Assessor's Parcel Number of Real Property




    Description of Business Activity Q[                                                        Description of Business Activity Q[
    City or Other Precise Location of Real Property                                            City or Other Precise Location of Real Property

    FAIR MARKET VALUE                                IF APPLICABLE, LIST DATE:                 FAIR MARKET VALUE                           IF APPLICABLE, LIST DATE:
    D $2,000 • $10,000                                                                         D $2,000 . $10,000
    D $19,001 • $100,000                                                                       D $10,001 • $100,000                        ---.l---.l.JQ.. ---.l---.l.JQ..
    D $100,001 . $1,000,000                              ACQUIRED           DISPOSED           D $100,001 - $1,000,000                        ACQUIRED          DISPOSED
    DOver $1,000,000                                                                           DOver $1,000,000

    NATURE OF INTEREST                                                                         NATURE OF INTEREST
    o Property OwnershiplDeed of Trust                  D   Siock       o      Partnership     D  Property Ownership/Deed of Tru'st             D   Stock      D Partnership
    D    Leasehold   =-===
                        Yrs. remaining
                                               D   Other - - - - - - - - - -                   D   Leasehold
                                                                                                                Yrs. remaining
                                                                                                                                      D   Olher - ' - - - - - - - - - -

    D Check bo'x if additional schedules reporting investments or real property                D Check box if additional schedules reporting investments or real property
         are attached                                                                              are attached

    Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                      FPPC Form 700 (2010/2011) Sch. A·2
                                                                                                            FPPC Toil·Free Helpline: 866/275·3772 www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 650 of 665




   cardiff Partners

   David Walters Ownership Interest                                     50.00%
   Mimi Walters Community Property Interest                              25.0%
   Threshold for Disclosure                                        $ 40,000.00


   Customers that Provided Gross Revenue of $40,000 or greater

   Triangle T Partners, liC
   Axiologix Education Corporation
   saw Seed Companv
   BMSI, Inc.
   Remote Dynamics, Inc.
   'Monarch Staffing, Inc.




   lending Institutions that Provided Loans 01$40,000 or greater

   None
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 651 of 665

                                                         SCHEDULE A-2                                                             CALIFORNIA FORM
                                                                                                                                  FAIR POI.ITICAL PRACTICES COMMISSION
                                                                                                                                                                              700
                                                 Investments, Income, and Assets
                                                                                                                                  Name
                                                    of Business EntitieslTrusts
                                                        (Ownership Interest is 10% or Greater)                                     ~AiMiWa: Herr
   .... 1 BUSINESS ENTITY OR TRUST




3lSlR) PaVIch) V~1) Pd
    Address (Business Addre s Acceptable)
                                               :#120/ 'Ne l Cl1 q?JoJS
    Check one
         o   Trust. go to 2          l;i( Business Entity, complete the box, then go to 2
    GENERAL DESCRIPTION OF BUSINESS ACTIVITY

      !do 1& n~            C12W1fY1 VI ~
                                                                                                                                      ''''rweLI~''OL.e" LIST DATE:
                                                                                                $2,000· $10,000
                                                ---1---1~             ---1---1~                 $10,001 • $100,000                    ---1---1~                   ---1---1~
                                                   ACQUIRED               DISPOSED              $100,001· $1,000,000                        ACQUIRED                   DISPOSED
                                                                                                Over $1,000,000

                                                                                             NATURE OF INVESTMENT
                                                                                            o Sale ProprietorshIp        0    Partnership     'EZl rMfI1eY
                                                                                                                                                                    Other
                                                                                            YOUR BUSINESS POSITION


   ,.. 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                          III- 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
        SHARE OF THE GROSS INCOME IQ THE ENTITYITRUST)                                           SHARE OF THE GROSS INCOME TO THE ENTITYITRUST)

    D   SO - $499                     D$10,001 - S100,OOO                                   D $0 - $499                       0$10,001 . $100,000
    D $500 - $1,000                  ~ OVER $100,000                                        D $500 - S1,OOO                   00 OVER $100,000
    D $1,001 - $10,000                                                                      D $1,001 - $10,000
                                                                                            III- 3 LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
                                                                                                 INCOME OF $10,000 OR MORE            (Attach a separate sheet II necessary   I




   ,.. 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                             .... 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
         BUSINESS ENTITY OR TRUST                                                                   BUSINESS ENTITY OR TRUST
    Check one box:                                                                          Check one box:
   1111 INVESTMENT             D       REAL PROPERTY                                  _     ~ INVESTMENT                D     REAL PROPERTY


        12Y-~ &181J ltaVl±b Ik :lerrto1J~
    Name of Busi     55 Entity Q[
                                                                                              120 ~ Cmsul+a nb: IHe.
                                                                                            Name of Bu      55 Entity Q[
    Street Address or Ass~ssor's Parcel Number of Real Property                             Street Address or Assessor's Parcel Number of Real Property




                                                                                            Description of Business Activity Q[
                                                                                            City or Other Precise location of Real Property

    FAIR MARKET VALUE                             IF APPLICABLE, LIST DATE:                 FAIR MARKET VALUE                          IF APPLICABLE, LIST DATE:
    D S2,OOO - $10,000                                                                      D $2,000 - $10,000
    D $10,001 - $100,000                          ---1---1~ ---1---1~                       D $10,001 - $100,000                       ---1---1~ ---1---1~
   D $100,001 - S1,OOO,OOO                            ACQUIRED          DISPOSED            D $100,001 - $1,000,000                          ACQUIRED               DISPOSED
   1{J Over $1,000,000                                                                      ~ Over $1,000,000

    NATURE OF INTEREST                                                                      NATURE OF INTEREST
   o   Property Ownership/Deed of Trust              ~   Stock       o Partnership          o Property Ownership/Deed of Trust               ~ Stock               o    Partnership

   o    Leasehold .,,---~c­
                                           D   Other _ _ _ _ _ _ _ _ __
                                                                                            D   Leasehold -;:-----:-c-            D   Other - - - - - - - - -
                    Yrs. remaining                                                                           Yrs. remaining
   o Check   box if additional schedules reporting investments or real property
     are attached
                                                                                            o Check   box if additional schedules reporting investments or real property
                                                                                              are attached
   Comments: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                      ~     _ _ _ __                           FPPC Fonn 700 (2010/2011) Sch. A-2
                                                                                                         FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
               Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 652 of 665
                                                      SCHEDULE A-2                                                                  CALIFORNIA FORM
                                                                                                                                    FAIR POLITICAL PRACTICES COMMISSION
                                                                                                                                                                             700
                                              Investments, Income, and Assets
                                                                                                                                    Name
                                                 of Business EntitieslTrusts
                                                     (Ownership Interest is 10% or Greater)                                          MiMiWaHm
                                                                                         ... 1 BUSINESS ENTITY OR TRUST



                                                                                          Name


                                                                                         Address (Business Address Acceptable)
    Check one                                                                             Check one
         o  Trust, go to 2         o   Business Entity, complete the box. then go to 2          o   Trust,   go to 2          D   Business Entity, complete the box, then go to 2

 GENERAL DESCRIPTION OF BUSINESS ACTIVITY                                                GENERAL DESCRIPTION OF BUSINESS ACTIVITY



    FAIR MARKET VALUE                        IF APPLICABLE, LIST DATE:                    FAIR MARKET VALUE                            IF APPLICABLE, LIST DATE:
 D $2,000 - $10,000                                                                      D $2,000 - $10,000
 D $10,001 - $100,000                        --'--,.JQ.            --,--'.JQ.            D $10,001 - $100,000                          --,--'.JQ.                  --'--'J!L
 D $100,001 - $1,000,000                         ACQUIRED              DISPOSED          D $100,001 - $1,000,000                            ACQUIRED                    DISPOSED
 DOver $1,000,000                                                                        DOver $1,000,000

 NATURE OF INVESTMENT                                                                    NATURE OF INVESTMENT
 D  Sole Proprietorship       0    Partnership     0 ____=,.,--____
                                                                   Other
                                                                                         o Sole Proprietorship           D    Partnership      0    ----=,.,----~­
                                                                                                                                                                     Other
 YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __                                       YOUR BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __


... 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                          ~   2. IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
      SHARE OF THE GROSS INCOME IQ THE ENTITY/TRUST)                                            SHARE OF THE GROSS INCOME TO THE ENTITYITRUST)

 D $0 - 8499                       D 810,001
                                          - $100,000                                     D $0 - $499                          D $10,001 - $100,000
 D $500 - $1,000                   DOVER $100,000                                        D $500 - $1,000                      DOVER 8100,000
 D $1,001 - $10,000                                                                      D $1,001 - $10,000
~   3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF                                 ~ 3. LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
       INCOME OF $10,000 OR MORE {Attach a separate sheet If necessary I                      INCOME OF $10,000 OR MORE                {Attach a separate sheet II necessary)




,.. 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                            ,.. 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
       BUSINESS ENTITY OR TRUST                                                                BUSINESS ENTITY OR TRUST
 Check one box:                                                                          Check one box:
~     INVESTMENT.             D    REAL PROPERTY                                         D    INVESTMENT                 D    REAL PROPERTY



 Name of Business Entity Q[                                                              Name of Business Entity Q[
 Street Address or Assessor's Parcel Number of Real Property                             Street Address or Assessor's Parcel Number of Real Property




Description of Business Activity Q[                                                      Description of Business Activity Q(
City or Other Precise Location of Rea! Property                                          City or Other Precise Location of Real Property

FAIR MARKET VALUE                              IF APPLICABLE, LIST DATE:                 FAIR MARKET VALUE                               IF APPLICABLE, LIST DATE:
 D $2,000 - $10,000
 D $10,001 - $100,000
'Ii'f $100,001 - 81,000,000
                                               ..La..19.. --,--,.JQ.
                                                   ACQUIRED           DISPOSED
                                                                                         D $2,000 - $10,000
                                                                                         D $10,001 - $100,000
                                                                                         D $100,001 - $1,000,000                             ACQUIRED                DISPOSED
DOver $1.000,000                                                                         DOver $1,000,000

NATURE OF INTEREST                                                                       NATURE OF INTEREST
D  Property OwnershipfDeed of Trust              "tK1   Stock     D   Partnership        D  Property Ownership/Deed of Trust                  D     Slock          o Partnership
D     Leasehold
                                        D   Olher _ _ _ _ _ _ _ _ __
                                                                                         o    Leasehold                             D Other - - - - - - - - - - '
                  Yrs. remaining                                                                             Yrs. remaining
D     Check box if additional schedules reporting investments or real property
      are attached
                                                                                         o   Check box if additional schedules reporting investments or real property
                                                                                             are attached

Comments: ________________________                                                                                         FPPC Form 700 (2010/2011) Sch, A-2
                                                                                                       FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 653 of 665




   Monarch Staffing Inc.
   (previou~1yMr Ultimate Healthcare)
   (indudes wholly owned subsidiaries Drug Consultants, Inc., Drug Consultants Internationa, and American Healthcare Rec 'uttinS

  David Walters Ownership Interest                                                          .40.10%
  Mimi Walters Community Property Interest                                                   20.1%
  Threshold for Disclosure                                                             $ 49,875.31


   Customers that Provided Gross Revenue of $49,875.31 or greater
   Below are customeI'S of Druc Consultants, Inc. la subsidiary of Monardl Stafflnr. Inc)
  Avenal State Prison
  Calipatra State Prison
  CCI Tehachapi
  Cen CA Women's Facility / Chowchilla
  Centlnela State Prison
  Chuckawalla State Prison
  CMF Vacaville
  Coalinga
  Corcoran
  Correctional Training Facility / Soledad
  CSAT
  CSP Sacramento
  CSPSolano
  Deuel Vocational Institution
  High Desert State Prison
  Ironwood
  Kern Valley State Prison
  Lancaster
  Mule Creek State Prison
  North Kern
  Northern California Youth Center
  Pleasant ValleyState Prison.
  R.J. Donovan Correctional Facility
  Salinas Vallev Prison
  San Quentin Stite Prison
  Valley State Prison For Women
  Wasco State Prison


  Below are custDmers of AmeriCan Healthcare ~1tI1I£ Inc. la subsidiary of Monarch Stafflnr, Inc)
  California Department of COrrections
  Sonora Regional Medical Center
  Anesthesiologists Associates, Inc

  Lending Institutions that Provided Loans of $49,875.31 or greater

  None
                Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 654 of 665
                                                     SCHEDULE A-2                                                                  CALIFORNIA FORM                 700
                                                                                                                                   FAIR POLITICAL PRACTICES COMMISSION
                                             Investments, Income, and Assets                                                       Name

                                                                                                                                   'M'Mihhl~
                                                of Business EntitieslTrusts
                                                    (Ownership Interest is 10% or Greater)




 Address (Business Address                                                              Address (Business Address
 Check one                                                                              Check one
         o
         Trust, go to 2         ~     Business Entity, complete the box. then go to 2         o Trust, go      to   2         Business Entity, complete the box, then go to 2

 GtNERAL DESCRIPTION OF BUSINESS ACTIVITY

   lV1VeS-±vnert±'fuVlI:::IV1~
 FAIR MARKET VALUE'                         IF APPLICAB     ,LIST DATE:                                                                IF APPLICABLE, LIST DATE:
 o  $2,000 - $10,000
                                            ---,---,.1Q..                                   $2,000 - $10,000
 o  $10,001 - $100,000                                                                      $10,001 - $100,000                         ---'---'~          ---'---'~
 tiC$100,001 - $1,000,000                      ACQUIRED               DISPOSED              $100,001 - $1,000,000                         ACQUIRED            DISPOSED
 Dover $1,000,000                                                                           Over $1,000,000

 NATURE OF INVESTME~                                                                    NATURE OF JNVESTME~                    .
 o Sale Proprietorship K.! Partnership o -~---,-,--­              Other
                                                                                        o Sole Proprietorship           ~ Partnership        D-----:c::----
                                                                                                                                                   Other
 YOUR BUSINESS POSITION                                                                 YOUR BUSINESS POSITION


... 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA                         ,.. 2 IDENTIFY THE GROSS INCOME RECEIVED (INCLUDE YOUR PRO RATA
        SHARE OF THE GROSS INCOME TO THE ENTITY/TRUST)                                        SHARE OF THE GROSS INCOME TO THE ENTITYITRUST)

 0$0 - $499                         0$10,001 - $100,000                                     $0 - $499                       0$10,001 - $100,000
 o $500 - $1,000                    P<i OVER $100,000                                       $500 - $1,000                   DOVER $100,000
 o $1,001 - $10,000                                                                         $1,001 - $10,000




.. 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                            II>- 4. INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
      BUSINESS ENTITY OR TRUST                                                               BUSINESS ENTITY OR TRUST
 Check one box:                                                                         Check one box:
 o     INVESTMENT             o     REAL PROPERTY                                       o   INVESTMENT                  o   REAL PROPERTY



 Name of Business Entity Q[                                                             Name of Business Entity m:
 Street Address or Assessor's Parcel Number of Real Property                            Street Address or Assessor's Parcel Number of Real Property




 Description of Business Activity Q(                                                    Description of Business Activity Q[
 City or Other Precise Location of Real Property                                        City or Other Precise Location of Real Property

 FAIR MARKET VALUE                            IF APPLICABLE, liST DATE:                 FAIR MARKET VALUE                               IF APPLICABLE, LIST DATE:
 o $2,000 - $10,000                           ---,---,..1Q. ---,---,.1Q..               o $2,000 - $10,000                              ---,---,.1Q.. ---,---,.1Q..
 o $10,001 - $100,000                                                                   0$10,001 - $100,000
                                                                                                                                           ACQUIRED        DISPOSED
 0$100,001 - $1,000,000                           ACQUIRED           DISPOSED           0$100,001 - $1,000,000
 DOver       $1,000,000                                                                 DOver $1,000,000

, NATURE OF INTEREST                                                                    NATURE OF INTEREST
 D     Property Ownership/Deed of Trust           o Stock        D   Partnership        D  Property Ownership/Deed          of Trust        o   Stock     D   Partnership

 D   Leasehold    -;;:::-===
                   Yrs. remaining
                                        o Other - - - - - - - - - -                     D   Leasehold
                                                                                                           Yrs. remaining
                                                                                                                                   o Other - - - - - - - - -
o Check box     if additional schedules reporting investments or real property
     are attached
                                                                                        D Check box if additional schedules reporting investments or real property
                                                                                            are attached
Comments: _ _ _ _ _ _ _ _--,_ _ _ _ _ _ _ _ _ _ _ _ __                                                                   FPPC Fonn 700 (2010/2011) Sch, A-2
                                                                                                     FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 655 of 665




   Monarch Bay Associates, llC



   David Walters Ownership Interest                                     50.00%
   Mimi Walters COmmunity Property Interest                               2S.1l'l6
   Threshold for Disclosure                                         $ 40,000.00


   Customers that Provided Gross Revenue Of $40,000 or greater




   Lending Institutions that Provided Loans of $40,000 or greater

   None
             Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 656 of 665
                                                      SCHEDULE A-2                                                                            CALIFORNIA FORM                 700
                                                                                                                                              FAIR POLITICAL PRACTICES COMMISSION
                                              Investments, Income, and Assets
                                                                                                                                              Name
                                                 of Business Entities/Trusts
                                                       (Ownership Interest is 10% or Greater)                                                    ~!li M;            lMl 11m


 Check one                                                                                            Check one
      o   Trust, go to 2          ) [ Business Entity, complete the box.             tpen   go to 2          oTrust. go to 2                Business Entity, complete the box, then go to 2


                                                                                                      GENE


                                            IF APPLICABLE, LIST DATE:                                                                            IF APPLICABLE, LIST DATE:

                                            _L_J~                        lb~~
     $2,000. $10,000                                                                                       $2,000 - $10,000
     $10,001 - $100,000                                                                                    $10,001 - $100,000                    -----'-----'~         -----'-----'~
    $100,001 - $1,000,000                        ACQUIRED                     DISPOSED                     $100,001 - $1,000,000                        ACQUIRED           DISPOSED
    Over $1,000,000                                                                                        Over $1,000,000

 NATURE OF INVESTMENT                                                                                 NATURE OF INVESTMENT
    Sale Proprietorship       In.
                        Partnership                 0 ----=,,------
                                                                          Other
                                                                                                                                  'li(I   Partnership     0 -----;:-=---
                                                                                                                                                                 Other
        BUSINESS POSITION _ _ _ _ _ _ _ _ _ _ _ _ __




    $500· $1,000
    $1,001 - $10,000

II- 3 LIST THE NAME OF EACH REPORTABLE SINGLE SOURCE OF
     INCOME OF $10,000 OR MORE              (Attach a separate sheet If necessary)




II- 4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE                                          ~   4 INVESTMENTS AND INTERESTS IN REAL PROPERTY HELD BY THE
     BUSINESS ENTITY OR TRUST                                                                               BUSINESS ENTITY OR TRUST
 Check one box:                                                                                       Check one box:
o INVESTMENT                  o     REAL PROPERTY                                                     o INVESTMENT                 o REAL PROPERTY
Name of Business Entity      Q(                                                                       Name of Business Entity Q(
Street Address or Assessor's Parcel Number of Real Property                                           Street Address or Assessor's Parcel Number of Real Property




Description of Business Activity Q.(                                                                  Description of Business Activity Q(
City or Other Precise Location of Real Property                                                       City or Other Precise Location of Real Property

FAIR MARKET VALUE                              IF APPLICABLE, LIST DATE:                              FAIR MARKET VALUE                            IF APPLICABLE, LIST DATE:
o  $2,000 - $10,000                                                                                   o $2,000 - $10,000
0$10,001 - $100,000                            -----'-----'~ -----'-----'~                            o $10,001 - $100,000                        -----'-----'~ -----'-----'~
0$100,001 - $1,000,000                              ACQUIRED                 DISPOSED                 o $100,001 - $1,000,000                            ACQUIRED        DISPOSED
DOver $1,000,000                                                                                      Dover $1,000,000
NATURE OF INTEREST                                                                                    NATURE OF INTEREST
o  Property Ownership/Deed of Trust                 o    Stock          o     Partnership             D  Property Ownership/Deed of Trust                 o Stock       D   Partnership

o Leasehold        Yrs. remaining
                                        o   Other _ _ _ _ _ _ _ _ __                                  D    Leasehold                          o Other - - - - - - - - -
                                                                                                                       Yrs. remaining

D Check box if additional schedules reporting investments or real property                            D    Check box if additional schedules reporting investments or real property
    are attached                                                                                           are attached
Comments: ________________________                                                                                                      FPPC Fonn 700 (2010/2011) Sch, A-2
                                                                                                                    FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca_90v
           Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 657 of 665


                                                                                                                 CALIFORNIA FORM               700
                                                              SCHEDULE B                                          FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                 Name
                                                        Interests in Real Property
                                                                 (Including Rental Income)


...   STREET ADDRESS OR PRECISE LOCATION                                          ,.. STREET ADDRESS OR PRECISE LOCATION


      CITY                                                                          CITY


      FAIR MARKET VALUE                      IF APPLICABLE, LIST DATE:              FAIR MARKET VALUE                    IF APPLICABLE, LIST DATE:
      D   $2,000 - $10,000                                                          o  $2,000 ~ $10,000
      o   $10,001 - $100,000                 ----.l----.l~ ----.l----.l~            0$10,001 -'$100,000                  ----.l----.l~ ----.l----.l~
      o   $100,001 - $1.000,000                  ACQUIRED         DISPOSED
                                                                                    0$100,001 - $1,000,000                   ACQUIRED         DISPOSED
      DOver $1,000,000                                                              DOver $1,000,000

      NATURE OF INTEREST                                                            NATURE OF INTEREST
      o   Ownership/Deed of Trust                 o Easement                        o   Ownership/Deed of Trust             o   Easement


      D      Leasehold
                           Yrs. remaining
                                                  D             Other
                                                                                    D      leasehold
                                                                                                       Yrs. remaining
                                                                                                                            D--  ----
                                                                                                                              Other

      IF RENTAL PROPERTY, GROSS INCOME RECEIVED                                     IF RENTAL PROPERTY, GROSS INCOME RECEIVED

      D   SO - $499        D    $500 - $1,000          D   $1,001 - $10,000         D   SO - $499      D    $500 - $1,000        D   $1,001 - $10,000

      0$10,001 - $100,000·                  DOVER $100,000                          0$10,001 - $100.000.                DOVER $100,000


      SOURCES OF RENTAL INCOME: If              you own a 10% or greater            SOURCES OF RENTAL INCOME: If you own a 10% or greater
      interest, list the name of each tenant that is a single source of             interest. list the name of each tenant that is a single source of
      income of $10,000 or more.                                                    income of $10,000 or more.




* You      are not required to report loans from commercial lending institutions made in the lender's regular course
      of business on terms available ·to members of the public without regard to your official status, Personal loans
      and loans received not in a lender's regular course of business must be disclosed as follows:

      NAME OF LENDER*                                                               NAME OF LENDER*



      ADDRESS (Business Address Acceptable)                                         ADDRESS (Business Address Acceptable)



      BU.SINESS ACTIVITY, IF ANY, OF LENDER                                         BUSINESS ACTIVITY, IF ANY. OF LENDER



      INTEREST RATE                              TERM (MonthsfYears)                INTEREST RATE                           TERM (MonthsfYears)

      ----'%               D    None                                                ----'%              D   None



      HIGHEST BALANCE DURING REPORTING PERIOD                                       HIGHEST BALANCE DURING REPORTING PERIOD
      D   $500 - $1,000              D      $1,001 - $10,000                        D $500 - $1,000               D $1,001 - $10.000
      D   $10,001 - $100,000         DOVER $100,000                                 D $10,001 - $100,000          DOVER $100,000

      D   Guarantor, if applicable                                                  D Guarantor, if applicable


Commenw: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                     ~------------



                                                                                                              FPPC Form 700 (2010/2011) Sch. B
                                                                                         FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
          Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 658 of 665

                                                              SCHEDULE C                                              CALIFORNIA FORM                  700
                                                                                                                      FAIR POLITICAL PRACTICES COMMISSION
                                                        Income, Loans, & Business
                                                                                                                      Name
                                                                Positions
                                                        (Other than Gifts and Travel Payments)

.... 1. INCOME RECEIVED                                                            .. 1 INCOME RECEIVED
     NAME OF SOURCE OF INCOME                                                        NAME OF SOURCE OF INCOME



     ADDRESS (Business Address Acceptable)                                           ADDRESS (Business Address Acceptable)



     BUSINESS ACTIVITY, IF ANY, OF SOURCE                                            BUSINESS ACTIVITY, IF ANY, OF SOURCE



     YOUR BUSINESS POSITION                                                          YOUR BUSINESS POSITION



  GROSS INCOME RECEIVED                                                              GROSS INCOME RECEIVED
  D 5500 - 51,000                 D $1,001 - $10,000                                 D $500 - $1,000                  0$1,001 - $10,000
  D $10,001 - $100,000            DOVER $100,000                                     o $10,001 - $100,000             DOVER $100,000


  CONSIDERATION FOR WHICH INCOME WAS RECEIVED                                        CONSIDERATION FOR WHICH INCOME WAS RECEIVED
  o    Salary    0     Spouse's or registered domestic partner's income              o   Salary    o     Spouse's or registered domestic partner's income

  o    Loan repayme"n1        D    Partnership                                       o   Loan repayment         o Partnership
  D Sale of     _ _ _ _ _ _-::;_-,--_-,---,-,--,-_ _ _ _ __                          D Salo of    ______                =---,_.,.,..-;-=______
                            (ProPerly. car; boat. etc.)                                                 (Property. car. boal, elc.)

  o    Commission or      o   Rental Income, list each source of $10,000 or more     o   Commission or     o    Rental Income, list each source of $10,000 or more




  D Olhor _ _ _ _ _ _ _ _                  ==:;-_______
                                           (Describe)
                                                                                    D    Olhor _ _ _ _ _ _ _               -;;;==_______
                                                                                                                             (Describe)



 ~    2 LOANS RECEIVED OR OUTSTANDING DURING THE REPORTING PERIOD

  *    You are not required to report loans from commercial lending institutions, or any indebtedness created as part
       of a retail installment or credit card transaction, made in the lender's regular course of business on terms
       available to members of the public without regard to your official status, Personal loans and loans received
       not in a lender's regular course of business must be disclosed as follows:

  NAME OF LENDER'                                                                    INTEREST RATE                             TERM (MonthslYears)


                                                                                     ----'%               0    None
  ADDRESS (Business Address Acceptable)
                                                                                     SECURITY FOR LOAN

  BUSINESS ACTIVITY, IF ANY, OF LENDER                                              o    None               o   Personal residence


                                                                                    o    Real Property _ _ _ _ _ _ _          -,;;;===:--______
                                                                                                                               Sireet address
  HIGHEST BALANCE DURING REPORTING PERIOD

  D $500 - $1,000                                                                                                                    City
 o     $1,001 - $10,000
                                                                                    o    Guarantor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  0$10,001 - $100,000

 DOVER $100,000                                                                     D Olhor _ _ _ _ _ _ _--;;;==_______
                                                                                                                             (Describe)




 Comments:

                                                                                                                 FPPC Form 700 (201012011) Sch, C
                                                                                            FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
         Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 659 of 665



                                                  SCHEDULE E
                                                                                                                CALIFORNIA FORM              700
                                                                                                                FAIR POLITICAL PRACTICES COMMISSION

                                                 Income - Gifts                                                 Name
                                          Travel Payments, Advances,
                                             and Reimbursements


 • Reminder - you must mark the gift or income box.
 • You are not required to report income from government agencies.
 • You may mark the box S01(c)(3) for a travel payment received from a nonprofitS01(c)(3)
   organization. When the payment is a gift it is reportable but is not subject to the $420 gift limit.

... NAME OF SOURCE                                                        110-   NAME OF SOURCE


  ADDRESS (Business Address Acceptable)                                          ADDRESS (Business Address Acceptable)


  CITY AND STATE                                                                 CITY AND STATE


  BUSINESS ACTIVITY, IF ANY, OF SOURCE                   0501 (0)(3)             BUSINESS ACTIVITY, IF ANY, OF SOURCE                       0501 (0)(3)




  DATE(S), ----1----1_        . ----1----1_   AMT, $_ _ _ _ __                   DATE(S), ----1----1_       - ----1----1_       AMT, $;_ _ _ _ __
                    (If applicable)                                                               (If applicable)

  TYPE OF PAYMENT: (must check one)       D   Gift   0   Income                  TYPE OF PAYMENT: (must check one)          0    Gift   D   Income

  DESCRIPTION: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                  DESCRIPTION: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




... NAME OF SOU RCE                                                       ~      NAME OF SOURCE


  ADDRESS (Business Address Acceptable)                                          ADDRESS (Business Address Acceptabfe)


  CITY AND STATE                                                                 CITY AND STATE


  BUSINESS ACTIVITY, IF ANY, OF SOURCE                   o   501 (0)(3)          BUSINESS ACTIVITY, IF ANY, OF SOURCE                       o 501    (0)(3)




  DATE(S), ----1----1__ - ----1----1__ AMT $,_ _ _ _ __                          DATE(S), ----1----1_       - ----1----1_     AMT $,_ _ _ _ __
                    (If applicable)                                                               (If applicable)


 TYPE OF PAYMENT: (must check one)        0   Gift   0   Income                  TYPE OF PAYMENT: (must check one)          D   Gift    D   Income


 DESCRIPTION: _ _ _ _ _ _ _ _ _ _~------                                         DESCRIPTION: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 Commenffi: _______________________________________________________________________________




                                                                                                                    FPPC Form 700 (2010/2011) Sch. E
                                                                                       FPPC Toll-Free Helpline: 866/275-3772 www.fppc.ca.gov
                                                                       Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 660 of 665

                                                                                                                                   Schedule D
                                                                                                                                  Income - Gifts
                                                                                                                                                                                                 CALIFORNIA FORM                700
                                                                                                                                                                                                 FAIR POLITICAL PRACTICES COMMISSION

                                                                                                                                                                                                Name
           " , __•• _' _,., "'_'F'   'W.,_ ,"'_,   ~_~,~_   ,,,.
,_, <IlL~E>isarequii~d.field!
     _. . . " _'. '_".",.;" .•,",>
                      --.-".:._,>~'c~,.~-             _.-'w.'
                                                                                                                                                                                                Mimi Walters


      ,.>~~M.E,:-OF,·S9Y~G~:~;;
                    :;.>.:.          (BusIness Address Acceptahle)
                                                                          ADDRESS OF SOURCE
                                                                                                          ZIP CODE   ---:~.'~~i~iNE~§~.9:r-'_0~~:r~(~,N~Y;;~fs6URC~    . DATE
                                                                                                                                                                      (mmldd/yy)
Office of Gov Schwarzenegger/CA State Capitol. 1303 10th St. Sac. CA                                           95814 Foundation                                       01/06/10     $    57.00   State of the State Luncheon
State Protocol Foundation

Cirque Du Soliel-                                                  9aO Kelly Johnson Dr, Las Vegas, NV         89119 Entertainment                                    01/08~10-'   $   250.00   1 ticket to premiere of KOOZA show in Irvine, CA

Family Winemakers of CA                                            520 Capitol Mall,#260. Sac, CA              95814 Lobbyist Employer - Winemakers                   01/25/10     $    79.98   Food and beverage
California Healthcare Institute                                    1020 Prospect St. #310, La Jolla, CA        92037 Lobbyist Employer - healthcare                   02/02110     $   205.30   Food and beverage




                                                                                                                                                                                                               FPPC Form 700 Draft (2009/2010) Sch. Ox
                                                                                                                                                                                                FPPCTolI-Free Helpline: 866/ASK-FPPC www.fppc.ca.gov
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 661 of 665




                  FAIR POLITICAL PRACTICES COMMISSION
                        .+28 J Street • Suite 620 • Sacramento, CA 958 !4-2319
                                   (916) 312"5660 • Fax 1916} 322-0886

                                               November 9, 20 II



  Ms. Kelly Lawler
  F,A.I.R. - Fairness & Accountability. etc.

    REDACTED
  RE:     Warning Letter
          FPPC File No. 1111023: F.A.LR. - Fairness & Accountability in Redistricting ballot
          measure committee with major funding from CA Republican Party & Friends of
          Mimi Walters for Senate 2012; Kelly Lawler, Respondents

  Dear Ms. Lawler:

         The Fair Political Practices Commission ("Commission") enforces the provisions of
 the Political Reform Act (the "Act"jl found in Government Code Section 81000, and
 following, This letter is as a result of a sworn complaint tlJed against you and your
 committee that alleged you failed to properly identify the committee by its major donors.

        The FPPC has completed its investigation of the facts in this case. Specifically,
 the FPPC found that the committee failed to timely amend its Statement of Organization
 (Form 410) to reflect the names of its major donors as required by the Act.

        The Act requires committees that support or oppose one or more ballot measures to
 name and identify itself with the name or special interests of its major donors of $50,000 or
 more. which includes the committee's statement of organization and any advertisements.
 (Section 84504.) When information on a Statement of Organization has changed, that
 statement must be amended within JO days to rellect the change. (Section 84JO),)

         Your committee, previously known simply as F.A.LR. ~ Fairness & Accountability in
 Redistricting, (FAIR) is raising money in preparation for a measure on the November 12
 Statewide Ballot. On August 30, 20 II. FAIR received a $100,000 contribution from the

           'The Political Reform Act is contained in Government Code sections 81000 through 91014, All
 statutory references arc to the Government Code, unless otherwise indicated, The regulations of the Fair
 Political Practices Commission are contained in sections 18110 through 18997 of Title 2 of the California
 Code of Regulations. Ail regulatory references are to Title 2, Division 6 ofthe California Code of
 Regulations. unless othenvise indicated.
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 662 of 665
                                                                     FPPC File No. 1111023
                                                                                 Page Two


 California Republican Party and on September 2,2011, FAIR received a $50,000
 contribution from Mimi Walters for Senate 2012.

         The Statement of Organization (Fonn 410) of FAIR, should have been amended by
 September 9,2011 to reflect the California Republican Party as a major funder in the name
 of the committee and would again be amended by September 12,20 II to include the Friends
 of Mimi Walters tor Senate 2012. The amendment to the committee's Statem!=nt of
 Organization did not occur until October 27, 2011.

         Your failure to timely amend the Statement of Organization is a violation of the
 Act. (Gov. Code § 84103.) However, since the committee has yet to produce any
 advertisement requiring the naming of its committee and major donors, we are closing
 this with a warning letter. The information in this matter will be retained and may be
 considered should an enforcement action become necessary based on newly discovered
 infonnation or future conduct.

          The committee must in the future timely amend its Statement of Organization to
 reflect the names or special interest of contributors who contribute $50,000 or more.
 Failure to comply with the provisions of the Act in the future will result in monetary
 penalties of up to $5,000 for each violation.

         A warning letter is an FPPC case resolution without administrative prosecution or
 fine. However, the warning letter resolution does not provide you with the opportunity
 for a probable cause hearing or hearing before an Administrative Law Judge or the Fair
 Political Practices Commission. If you wish to avail yourself ofthese proceedings by
 requesting that your case proceed with prosecution rather than a warning, please notify us
 within ten (10) days from the date of this letter. Upon this notification, the FPPC will
 rescind this warning letter and proceed with administrative prosecution of this case. If
 we do not receive such notification, this warning letter will be posted on the FPPC's
 website ten (J 0) days from the date of this letter.

       Please feel tree to contact Jeanette Turvill at (916) 322-8194 with any questions
 you may have regarding this letter.

                                              Sincerely,

                                           REDACTED
                                          ? / Gary S. Winuk, Chief
                                              Enforcement Division

 GSW/jt
 cc:   Mr. Phillip Ung
       Common Cause
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 663 of 665
Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 664 of 665
  Case 6:21-cv-00043-ADA-JCM Document 1-22 Filed 01/18/21 Page 665 of 665




                     FAIR POLITICAL PRACTICES COMMISSION
                           428 J Street. Suite 620 • Sacramento. C'A 95814-2J29
                                    (916) 322·5660 • Fax (916) 322·(J886




                                           January 27,2010

 Honorable Mimi Walters
 California State Senate
     REDACTED
         Re:   FPPC File No. 09/904; Mimi Walters

Dear Senator Walters:

        On December 16,2009, the Enforcement Division of the Fair Political Practices
Commission sent a letter to you alleging that you failed to disclose certain gifts on your 2008
Annual Statement of Economic Interests (SEI). In response to our letter, we have now received
your response.

        Specifically, you did not disclose the alleged gifts of attending a golftoumament on June
13 paid for by AT&T, and two dinners provided by the California Professional Firefighters. In
your January 5, 20 I 0 response you state that you did not attend the event hosted by AT&T and
that the dinners were presented to you as a gift from the President Pro Tem of the Senate and you
had no information that the gifts came from the California Professional Firefighters.

         Based on your explanation, we are closing this case with no further action. However, it is
still necessary for you to amend your 2008 Statement of Economic Interests to report the two
gifts from the California Professional Firefighters. If you have any questions, you may contact
me at (916) 322-8194.


                                               Verj truly Y)lU{!!d

                                                    REDACTED
                                               Jeanette E. TUf'\I ill
                                               Political Reform Consultant
                                               Enfocct,'lTlent Division

JET/jt
